ACCEPTED
                                                                                12-14-00220-CV
                                                                   TWELFTH COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                            9/4/2015 3:01:53 PM
                                                                                      Pam Estes
                                                                                         CLERK

                                      ORAL ARGUMENT REQUESTED

                    No. 12-14-00220-CV                       FILED IN
                                               12th COURT OF APPEALS
     _______________________________________________
                                                            TYLER, TEXAS
                                                        9/4/2015 3:01:53 PM
              COURT OF APPEALS                                PAM ESTES
                                                                Clerk
                            for the

             TWELFTH DISTRICT OF TEXAS

                       Tyler, Texas
     _______________________________________________

          EAST TEXAS MEDICAL CENTER GILMER
                                  Appellant,

                               v.

                      BIRDER PORTER
                                            Appellee.
     _______________________________________________

                Appeal from Cause No. 697-13
               th
            115 District Court, Upshur County, Texas
            Honorable Lauren Parish, Presiding Judge
     _______________________________________________

APPELLANT’S SUPPLEMENTAL BRIEF ON APPLICATION OF
        ROSS v. ST. LUKE’S EPISCOPAL HOSPITAL
    _______________________________________________

                      Russell G. Thornton
          THIEBAUD REMINGTON THORNTON BAILEY LLP
                      Two Energy Square
               4849 Greenville Avenue, Suite 1150
                     Dallas, Texas 75206
                  (214) 954-2200 – Telephone
                  (214) 754-0999 – Telecopier

          ATTORNEYS FOR DEFENDANT – APPELLANT
            EAST TEXAS MEDICAL CENTER GILMER

                      September 4, 2015
                                         TABLE OF CONTENTS

INDEX OF AUTHORITIES ....................................................................................iv

SUMMARY OF ARGUMENT ................................................................................ 2

ARGUMENT ............................................................................................................6

         I.       Limited Scope and Application of Ross ............................................... 6
         II.      Appellee’s Claim Is An HCLC Under Ross ......................................... 7
         III.     Substantive Nexus to Health Care Exists ...........................................16

CONCLUSION .......................................................................................................21

PRAYER .................................................................................................................24

CERTIFICATE OF COMPLIANCE ......................................................................25

CERTIFICATE OF SERVICE ...............................................................................26

APPENDIX ........................................................................................... INDEX TAB

         1.       Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496 (Tex. 2015)

         2.       Loaisiga v. Cerda, 379 S.W.3d 248 (Tex. 2012)

         3.       Yamada v. Friend, 335 S.W.3d 192 (Tex. 2010)

         4.       42 C.F.R., §§482.1 and 482.11

         5.       42 C.F.R., §482.21

         6.       42 C.F.R., §§482.41 and 482.42

         7.       25 TEX. ADMIN. CODE, §133.1

         8.       25 TEX. ADMIN. CODE, §133.41

         9.       25 TEX. ADMIN. CODE, §133.142

                                                            i
10.   TEXAS HEALTH & SAFETY CODE, Chapter 241

11.   Excerpts from the CMS State Operations Manual, Appendix A,
      Survey Protocol, Regulations and Interpretive Guidelines for
      Hospitals. (This is a 510-page document, a complete copy of which is
      available      at       –      https://www.cms.gov/Regulations-and-
      Guidance/Guidance/Manuals/downloads/som107ap_a_hospitals.pdf)

12.   Centers for Medicare & Medicaid Services, Hospital Infection Control
      Worksheet       (accessed      from    and    available     at     –
      https://www.cms.gov/Medicare/Provider-Enrollment-and-
      Certification/SurveyCertificationGenInfo/Downloads/Survey-and-
      Cert-Letter-15-12-Attachment-1.pdf)

13.   Rutala WA, Weber DJ, and the Healthcare Infection Control Practices
      Advisory Committee, Guideline for Disinfection and Sterilization in
      Healthcare Facilities, 2008, U.S. Department of Health and Human
      Services, Centers for Disease Control and Prevention (2008)

14.   Sehulster LM, Chinn RYW, Ardino MJ, Carpenter J, et al., Guidelines
      for Environmental Infection Control in Health-Care Facilities, U.S.
      Department of Health and Human Services, Centers for Disease
      Control and Prevention (2003)

15.   Occupational Safety & Health Administration, Hospital eTool
      (accessed       from       and         available at       –
      https://www.osha.gov/SLTC/etools/hospital/)

16.   Occupational Safety & Health Administration, Housekeeping,
      Hospital   eTool (accessed      from and       available at –
      https://www.osha.gov/SLTC/etools/hospital/housekeeping/housekeepi
      ng.html)

17.   Occupational Safety & Health Administration, Healthcare Wide
      Hazards Slips, Trips and Falls, Hospital eTool (accessed from and
      available                          at                               –
      https://www.osha.gov/SLTC/etools/hospital/hazards/slips/slips.html)




                                 ii
18.   Joint    Commission   Standards,   Chapter   EC.01.01.01;
      Chapter EC.02.01.01




                            iii
                                         INDEX OF AUTHORITIES

TEXAS SUPREME COURT CASES

Garland Community Hosp. v. Rose,
156 S.W.3d 541 (Tex. 2004) .............................................................................19, 20

Harris Methodist Fort Worth v. Ollie,
342 S.W.3d 525 (Tex. 2011) ...................................................................................16

Loaisiga v. Cerda,
379 S.W.3d 248 (Tex. 2012) .............................................................................16, 19

Ross v. St. Luke’s Episcopal Hosp.,
462 S.W.3d 496 (Tex. 2015) ...........................................................6, 7, 8, 16, 19, 22

Texas West Oaks Hospital, L.P. v. Williams,
371 S.W.3d 171 (Tex. 2012) ...................................................................................16

Yamada v. Friend,
335 S.W.3d 192 (Tex. 2010) .............................................................................17, 20


TEXAS COURTS OF APPEALS CASES

Baylor All Saints v. Martin,
340 S.W.3d 529 (Tex. App.—Fort Worth 2011, no pet.) .......................................18

Christus Health Southeast Texas v. Lanham,
2007 Tex. App. LEXIS 1103 (Tex. App.—Beaumont)(Jan. 11, 2007)(no pet.)(mem.
op.) ..........................................................................................................................19

Denton Regional Medical Center v. LaCroix,
947 S.W.2d 941 (Tex. App.—Fort Worth 1997, writ dism’d by agr.) ...................18

Hightower v. Baylor University Medical Center,
348 S.W.3d 512 (Tex. App.—Dallas 2011, pet. denied) ........................................18




                                                               iv
Kraus v. Alamo Nat’l Bank,
586 S.W.2d 202 (Tex. Civ. App.—Waco 1979), aff’d on o.g., 616 S.W.2d 908
(Tex. 1981) ..............................................................................................................18

Methodist Hospital of Dallas v. King,
365 S.W.3d 847 (Tex. App.—Dallas 2012, no pet.) ..............................................18

Sanchez v. Martin,
378 S.W.3d 581 (Tex. App.—Dallas 2012, no pet.) ..............................................18


FEDERAL STATUTORY PROVISIONS

42 C.F.R.., §482.1(a)(1) ............................................................................................9

42 C.F.R.., §482.11(a) ...............................................................................................9

42 C.F.R., §482.21(e)(1) ...........................................................................................9

42 C.F.R., §482.21(e)(3) ...........................................................................................9

42 C.F.R., §482.41(a) ................................................................................................9

42 C.F.R., §482.41(c)(2) ...........................................................................................9

42 C.F.R., § 482.42 .................................................................................................10


TEXAS STATUTORY PROVISIONS

25 TEX. ADMIN. CODE, §133.1(a) ...........................................................................10

25 TEX. ADMIN. CODE, §133.41(g) .........................................................................10

25 TEX. ADMIN. CODE, §133.142 ............................................................................10

TEXAS HEALTH & SAFETY CODE, §241.002 ............................................................10

TEXAS HEALTH & SAFETY CODE, §241.026(a)(3) ...................................................10



                                                             v
TEXAS HEALTH & SAFETY CODE, §241.026(a)(5) ...................................................10


MISCELLANEOUS MATERIALS

CMS State Operations Manual, Appendix A, Survey Protocol, Regulations and
Interpretive Guidelines for Hospitals ................................................................11, 12

Centers for Medicare & Medicaid Services, Hospital Infection Control Worksheet
.................................................................................................................................11

Joint Commission Standards, Chapter EC.01.01.01 ...............................................14

Joint Commission Standards, Chapter EC.02.01.01 ...............................................15

Occupational Safety & Health Administration, Healthcare Wide Hazards Slips,
Trips and Falls, Hospital eTool ........................................................................13, 14

Occupational Safety & Health Administration, Hospital eTool ............................13

Occupational Safety & Health Administration, Housekeeping, Hospital eTool 13, 14

Rutala WA, Weber DJ, and the Healthcare Infection Control Practices Advisory
Committee, Guideline for Disinfection and Sterilization in Healthcare Facilities,
2008, U.S. Department of Health and Human Services, Centers for Disease Control
and Prevention (2008) .......................................................................................12, 13

Sehulster LM, Chinn RYW, Ardino MJ, Carpenter J, et al., Guidelines for
Environmental Infection Control in Health-Care Facilities, U.S. Department of
Health and Human Services, Centers for Disease Control and Prevention (2003)
 ...........................................................................................................................12, 13




                                                                vi
                           No. 12-14-00220-CV
          ___________________________________________________

                              COURT OF APPEALS

                                        for the

                         TWELFTH DISTRICT OF TEXAS

                              Tyler, Texas
          ___________________________________________________

                 EAST TEXAS MEDICAL CENTER GILMER
                                         Appellant,

                                          v.

                                BIRDER PORTER
                                              Appellee.
          ___________________________________________________

                       Appeal from Cause No. 697-13
                    th
               115 Judicial District Court, Upshur County, Texas
                   Honorable Lauren Parish, Presiding Judge
          ___________________________________________________

TO THE TWELFTH COURT OF APPEALS:

      Appellant East Texas Medical Center Gilmer, defendant in Cause No. 697-

13 in the 115th Judicial District Court of Upshur County, Texas, Honorable

Lauren Parish presiding, pursuant to this Court’s August 4, 2015 order,

respectfully submits its Supplemental Brief on Application of Ross v. St. Luke’s

Episcopal Hospital. Appellee is Birder Porter, Plaintiff in the district court.




                                          1
                          SUMMARY OF ARGUMENT

      On August 6, 2015, the Twelfth Court of Appeals ordered Appellant East

Texas Medical Center Gilmer (“ETMCG”) to submit additional briefing “on

whether Birder Porter’s claim is a ‘health care liability claim’ in light of Ross v. St.

Luke’s Episcopal Hosp., No. 13-0439, 2105 WL 2009744 (Tex. May 1, 2015) and

its progeny” within 30 days (emphasis in Order). Pursuant to this order, ETMCG

submits this Supplemental Brief on Application of Ross v. St. Luke’s Episcopal

Hospital.

      Based on existing pertinent Texas Supreme Court authority, including Ross

v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496 (Tex. 2015), Appellee’s claim

against ETMCG is a health care liability claim (“HCLC”), as defined in Chapter 74

of the TEXAS CIVIL PRACTICE & REMEDIES CODE (“Chapter 74”).

      Review of the Ross opinion shows that it is not controlling here because

there were two situations absent from Ross that are present here. The Texas

Supreme Court was forced to address and evaluate whether Ross’ claims were

health care liability claims (“HCLC”) in Ross because St. Luke’s Episcopal

Hospital did not argue that the incident at hand occurred in an area where patients

might be when receiving medical services, and because St. Luke’s did not argue

that the area where the incident occurred was subject to any particular maintenance




                                           2
or cleanliness standards related to the provision of health care or related to patient

safety.

      In contrast to Ross, Appellee admits that this incident occurred in the

ETMCG emergency room and that she was in the emergency room that day

seeking medical services. Thus, in contrast to Ross, it cannot be disputed that the

underlying incident occurred in a location patients could be when receiving

medical services. Also in contrast to Ross, is the fact that the ETMCG emergency

room is subject to a number of cleanliness and maintenance standards that are

related to the provision of health care and related to patient safety. For these

reasons, Ross really does not apply to this appeal.

      Appellee’s claim is an HCLC even if this Court applies Ross and evaluates

this matter pursuant to the guidance provided in Ross. Two key points came out of

Ross in connection with evaluating whether or not a claim like this is an HCLC.

One, Ross provided seven non-exclusive factors for courts to consider in

evaluation of whether a claim is an HCLC. Five of these sevens factors are present

here when one applies the legal framework within which hospitals like ETMCG

have to operate and the facts of this case to the seven factors set forth in Ross.

      More importantly, however, is the fact that in Ross the Texas Supreme Court

held that when evaluating whether a safety-based claim is an HCLC the “pivotal

issue” is whether or not the standards on which the claim are based implicates a



                                           3
hospital’s duties as a health care provider, as well as the fact that the Texas

Supreme Court did not abrogate its prior decisions regarding the general

considerations courts must apply when evaluating whether a claim is an HCLC.

Specifically, disposition of this appeal is also controlled by the Texas Supreme

Court’s opinions, in Harris Methodist Fort Worth v. Ollie, 432 S.W.3d 525 (Tex.

2011), Texas West Oaks Hospital, L.P. v. Williams, 371 S.W.3d 171 (Tex. 2012),

Loaisiga v. Cerda, 379 S.W.3d 248 (Tex. 2012), Yamada v. Friend, 335 S.W.3d
192 (Tex. 2010), and Garland Community Hosp. v. Rose, 156 S.W.3d 541 (Tex.

2004).

      Ollie establishes that a slip-and-fall can be an HCLC. Texas West Oaks

Hospital establishes that that a safety-based HCLC – like this matter – does not

have to be directly related to the provision of health care. Loaisiga and Yamada

establish that an HCLC exists if the underlying facts could support a claim that the

defendant health care provider departed from safety standards related to health

care, even if that specific allegation is not made. Rose establishes that accepted

standards of health care exist if a hospital’s conduct is governed by federal and

state law, as well as regulatory guidelines.

      The CODE OF FEDERAL REGULATIONS and the TEXAS ADMINISTRATIVE CODE

place cleanliness and maintenance requirements on hospitals like ETMCG

pertinent to the claim Appellee asserts against ETMCG.         In addition, federal



                                           4
guidelines and guidelines from The Joint Commission (an entity that accredits and

certifies hospitals like ETMCG) also place cleanliness and maintenance

requirements on hospitals like ETMCG that are pertinent to Appellee’s claim.

Because these accepted standards that relate to health care could provide the basis

of a claim against ETMCG under the facts alleged, Appellee’s claim against

ETMCG is an HCLC based on existing stare decisis from the Texas Supreme

Court.

         As such, even if the Court determines that Ross is controlling or applicable,

Appellee’s claim against ETMCG is an HCLC. It is for these additional reasons

that the decision of the trial court should be reversed and that Appellee’s claims

against ETMCG should be dismissed with prejudice.




                                           5
                                    ARGUMENT

I.    LIMITED SCOPE AND APPLICATION OF ROSS:

      A careful consideration and reading of Ross reveals two circumstances that

significantly distinguish it from this case and render Ross inapplicable here. In

Ross, the Texas Supreme Court stated it was required to address the question of

whether Ross’s claims against St. Luke’s were HCLCs because of two factors

absent from that matter that are present here. First, St. Luke’s did not claim “that

the area where Ross fell was a patient care area or an area where patients possibly

would be in the course of the hospital’s providing services to them.”         Ross,
462 S.W.3d at 503. Second, St. Luke’s did not argue that the area of the hospital

where Ross fell “had to meet particular cleanliness or maintenance standards

related to the provision of health care or patient safety.” Id.

      Because there was no claim the incident occurred in an area where patients

might be and because there was no reference to any particular maintenance

standards specifically applicable to St. Luke’s and related to patient safety, the

Texas Supreme Court in Ross was forced to address “the question of whether

Ross’s claims are nevertheless HCLCs, as the hospital would have us hold.” Id. at

503-504. (emphasis added). The situation in Ross is not the situation here.

      First, Appellee not only admits that she fell in the ETMCG emergency room,

she admits that she was in the ETMCG emergency room at that time because she



                                           6
was “seeking treatment” (CR 23). Second, as shown below, ETMCG is required

“to meet particular cleanliness or maintenance standards related to the provision of

health care or patient safety” set forth in federal law, Texas law, federal agency

regulations, and requirements of The Joint Commission, an accrediting and

certification agency. For these reasons, Appellee’s claim is an HCLC. The Tyler

Court of Appeals has no need to go further to evaluate under Ross why,

“nevertheless,” Appellee’s claim is an HCLC.

II.      Appellee’s Claim Is An HCLC Under Ross:

      Even if this matter is evaluated under the guidance provided in Ross, Appellee’s

claim against ETMCG is an HCLC. In Ross, the Texas Supreme Court provided

seven non-exclusive factors to be used by courts in evaluation of whether a claim

was an HCLC. Id. at 505.

      In Ross, the Texas Supreme Court also reduced evaluation of whether a safety

standards-based claim is an HCLC down to whether or not there is “a substantive

nexus between the safety standards allegedly violated and the provision of health

care.” Id. at 504. The Texas Supreme Court went on to state “the pivotal issue in a

safety standards-based claim is whether the standards on which the claim is based

implicate the defendant’s duties as a health care provider, including its duties to

provide for patient safety.” Id. at 505.




                                           7
      A.     Seven Non-Exclusive Factors:

      Five of the seven non-exclusive considerations provided in Ross that can be

used to determine whether or not a safety standards claim is an HCLC exist here.

These five factors are whether the alleged negligence (1) occurred in connection

with tasks related to protecting patients from harm, (2) occurred in a location that

patients might be, (3) occurred in connection with seeking or receiving health care,

(4) is based on safety standards arising from professional duties owed by a health

care provider, and (5) occurred in connection with a failure “to take action

necessary to comply with safety-related requirements set for health care providers

by governmental or accrediting agencies.” Id. at 505.

      Factors (2) and (3) are present here because Appellee admits her fall

occurred in the ETMCG emergency room and that she was in the emergency room

“seeking treatment” at the time (CR 23). Factors (1), (4), and (5) are present here

because – as shown below – the maintenance of ETMCG’s premises is subject to

requirements set by federal law, Texas law, federal regulations, and accrediting

agency regulations that relate to the provision of health care and patient safety.

             1.     Federal Law Requirements:

      Under federal law, the Centers for Medicare & Medicaid Services (“CMS”)

have promulgated standards that must be met for participating hospitals. See,




                                          8
42 C.F.R., §§482.1(a)(1), 482.11(a)(Appendix 4).         Subpart C of this statute

provides specific hospital functions that are conditions for participation.

      Pertinent to this case are Sections 482.21, 482.41, and 482.42 of Subpart C.

Section 482.21 requires not only that hospitals have “an ongoing program for

quality improvement and patient safety,” but also that “clear expectations for

safety are established by hospital executives.”       42 C.F.R., §482.21(e)(1), (3)

(Appendix 5, page 2).

      Section 482.41 of Title 42 of the CODE            OF   FEDERAL REGULATIONS

establishes requirements related to the “physical environment” of a hospital. The

first sentence of this regulation requires that hospitals be “maintained to ensure the

safety of the patient…” Within this regulation, it is specifically required that “the

physical plant and overall hospital environment must be developed and maintained

in such a manner that the safety and well-being of patients are assured.” 42 C.F.R.,

§482.41(a)(Appendix 6, page 1). Hospitals must also “be maintained to ensure an

acceptable level of safety and quality.” 42 C.F.R., §482.41(c)(2)(Appendix 6, page

2).

      Section 482.42 of the CODE OF FEDERAL REGULATIONS requires an infection

control program also be in place and followed. 42 C.F.R., §482.42 (Appendix 6,

page 2). One cannot dispute that a hospital’s infection control program relates to

both the provision of health care and patient safety.        The significance of an



                                          9
infection control program and its relevance to maintenance of the floors at

ETMCG will be shown below.

            2.     Texas Law Requirements:

      Texas law imposes requirements on hospitals in order for them to be

licensed to operate.   25 TEX. ADMIN. CODE, §133.1(a) (Appendix 7); TEXAS

HEALTH & SAFETY CODE, §241.002 (Appendix 10, page 1).          Under this set of

laws, Texas hospitals are required to “provide a sanitary environment to avoid

sources and transmission of infections and communicable diseases.” 25 TEX.

ADMIN. CODE, §133.41(g)(Appendix 8, page 21) See also, TEXAS HEALTH &

SAFETY CODE, §241.026(a)(3)(Appendix 10, page 9). Hospitals are also required

to appoint a safety committee and safety officer and to take steps to promote

general safety in the facility. 25 TEX. ADMIN. CODE, §133.142 (Appendix 9).

      Texas law also requires that hospitals comply with “federal laws affecting

the health, safety, and rights of hospital patients.” TEXAS HEALTH & SAFETY

CODE, §241.026(a)(5)(Appendix 10, page 9). As such, Texas law requires that

hospitals like ETMCG follow the CODE        OF   FEDERAL REGULATION provisions

discussed above.




                                       10
                 3.      CMS Surveys and Applicable CDC and OSHA Regulations
                         and Guidelines:

        CMS performs unannounced surveys of participating hospitals to determine

if they are in compliance with federal law (Appendix 11, pages 3-4). 1                                      In

evaluation of whether a facility is properly maintained, as required under C.F.R.,

§482.41, surveyors must “verify that the condition of the hospital is maintained in

a manner to assure the safety and well being of patients (e.g., condition [of]

ceilings, walls, and floors, presence of patient hazards, etc.)” (Appendix 11,

page 7) (emphasis added).

        In evaluation of the infection control program required by 42 C.F.R.,

§482.42, hospital surveyors must determine if the hospital “[m]aintains a sanitary

environment” and if the hospital has and follows an infection control program

(Appendix 11, pages 10-11, 14). Facility housekeeping and maintenance must be

included in and monitored as part of a proper infection control program (Appendix

11, page 17). CMS provides surveyors a worksheet to track a hospital’s infection

control compliance (Appendix 12). The CMS infection control worksheet requires

surveyors to specifically evaluate and assess a hospital’s housekeeping services

like cleaning floors in patient care areas (Appendix 12, page 16).                                    Under


1
  See, 2015 CMS State Operations Manual, Appendix A – Survey Protocol, Regulations and Interpretive Guidelines
for Hospitals (Appendix 11)(excerpts only are provided of this 510-page document in Appendix 11)(a complete
copy of this document is available at - https://www.cms.gov/Regulations-and-
Guidance/Guidance/Manuals/downloads/som107ap_a_hospitals.pdf).



                                                      11
Rule 201(b)(2) of the TEXAS RULES OF EVIDENCE, ETMCG requests the Court take

judicial notice of these regulatory compliance materials.

           When        evaluating a facility’s infection control program, surveyors are

instructed that such a program should be conducted in accordance with nationally

recognized practices and guidelines, such as practices and guidelines promulgated

by the Centers for Disease Control and Prevention (“CDC”) and the U.S.

Occupational Health and Safety Administration (“OHSA”) (Appendix 11,

pages 13, 17). Surveyors are also informed that hospital emergency departments

provide special challenges in infection control (Appendix 11, page 18). ETMCG

requests that under Rule 201(b)(2), the Court take judicial notice of the fact that the

Centers for Disease Control and the Centers for Medicare & Medicaid Services are

agencies within the United States Department of Health & Human Services.2

ETMCG also requests that judicial notice be taken of the fact that OSHA is an

agency of the United States Department of Labor. 3

           The CDC has promulgated two sets of guidelines that apply to infection

control in hospitals like ETMCG. These are (1) the Guideline for Disinfection and

Sterilization in Healthcare Facilities 2008 (Appendix 13) and (2) the Guidelines for

Environmental Infection Control in Health-Care Facilities, published in 2003

(Appendix 14).

2
    See, HHS Organizational Chart (available at – http://www.hhs.gov/about/agencies/orgchart/index.html).
3
    See, Department of Labor agencies (available at – http://www.dol.gov/dol/organization.htm)


                                                         12
        The CDC Guidelines recognize that hospital floors are a source of

microorganism and blood-borne pathogen contamination (Appendix 13, page 23,

29). Significantly, the Guidelines also recognize that removal of these pathogens

“is a component in controlling health-care-associated infections” (Appendix 13,

page 29). Both Guidelines address cleaning hospital floors in order to prevent

them from serving as a source of health-care associated infections (Appendix 13,

pages 11, 12, 23, 30; Appendix 14, pages 74-75). The CDC also cautions that

improper mopping procedure in a hospital “actually can spread heavy microbial

contamination throughout the health-care facility” (Appendix 13, page 12).

        Based on these underlying facts and concerns, the CDC Guidelines provide

floor   care   recommendations     “to   reduce   rates   of   health-care-associated

infections…” (See, Appendix 13, page 83).         These recommendations address

(1) when hospital floors should be cleaned, (2) the specific types of solutions to be

used, (3) how frequently the floor mopping solution should be changed, and (4) the

decontamination of mops (Appendix 13, pages 84-85; Appendix 14, pages 133-

135).

        A summary of OSHA guidelines applicable to health care facilities like

ETMCG is available on line through its “Hospital eTool” (Appendix 15). Specific

items addressed by OSHA through its Hospital eTool include “Housekeeping”

(Appendix 16) and “Slips, Trips and Falls” (Appendix 17). Similar to the CDC



                                         13
guidelines, the OSHA guidelines require hospitals maintain a sanitary environment

and they provide recommendations about when floors should be cleaned and how

they should be cleaned (Appendix 16, 17). Based on these materials, one cannot

dispute that floor care at a hospital like ETMCG is related to the provision of

health care and patient safety; specifically it is related to infection control.

           ETMCG requests that under Rule 201(b)(2) of the TEXAS RULES                      OF

EVIDENCE, the Court take judicial notice of these applicable CDC and OSHA

guidelines.

                   4.      Joint Commission Regulations and Guidelines:

           The Joint Commission also places safety-based requirements on hospitals

related to health care and patient safety.                           ETMCG requests that under

Rule 201(b)(2) of the TEXAS RULES OF EVIDENCE, the Court take judicial notice of

the fact that The Joint Commission is a nationwide accrediting and certification

agency. 4

           Under Joint Commission standards, hospitals are evaluated in regard to

management of “[t]he environmental safety of patients and everyone else who

enters the hospital’s facilities,” as well as “[t]he security of everyone who enters

the hospital’s facilities.”             Joint Commission Standard, Chapter EC.01.01.01,

Elements of Performance 3 and 4)(Appendix 18, page 1). The Joint Commission


4
    See, http://www.jointcommission.org/about_us/about_the_joint_commission_main.aspx.


                                                       14
also evaluates whether a hospital “identifies safety and security risks associated

with the environment of care that could affect patients, staff and other people

coming to the hospital’s facilities,” whether a hospital “takes action to minimize or

eliminate identified safety and security risks in the physical environment,” and

whether a hospital “maintains all grounds…”           Joint Commission Standard,

Chapter EC.02.01.01, Elements of Performance 1, 3 and 5 (Appendix 18, page 3).

             5.    Conclusion:

   After consideration and review of the laws, regulations, agency guidelines and

accreditation guidelines applicable to ETMCG in maintaining its facilities in

general and its floors specifically, one cannot question that ETMCG was required

to meet particular cleanliness and maintenance standards related to the provision of

health care and patient safety in its emergency room where Appellee fell. When

the existence of these applicable laws, regulations and guidelines is combined with

the fact that Appellee fell in an area where patients could be receiving treatment at

ETMCG and with the fact that Appellee was in the ETMCG emergency room that

day seeking treatment; it is clear Appellee’s claim against ETMCG is an HCLC

under the seven non-exclusive factors provided by the Texas Supreme Court in

Ross.




                                         15
III.   Substantive Nexus to Health Care Exists:

       When the Texas Supreme Court in Ross cited to its earlier opinion in Harris

Methodist Fort Worth v. Ollie, 342 S.W.3d 525 (Tex. 2011) – a slip-and-fall case –

without abrogating that opinion, the Court recognized and affirmed that a slip-and-

fall at a hospital like ETMCG can still be an HCLC. Ross, 462 S.W.3d at 502. See

also, Ollie, 342 S.W.3d at 527. In Ross, the Texas Supreme Court also expressly

recognized its holding in Texas West Oaks Hospital, L.P. v. Williams, 371 S.W.3d
171 (Tex. 2012) that a safety-based HCLC did not need “to be directly related to

the provision of health care” and that this part of its holding in Texas West Oaks

Hospital is still good law “entitled to stare decisis treatment.” Ross, 462 S.W.3d

at 502. See also, Texas West Oaks Hosp., 371 S.W.3d at 186.

       In Ross, the Texas Supreme Court also recognized and reiterated its holding

in Loaisiga v. Cerda, 379 S.W.3d 248 (Tex. 2012), when it stated that “if the facts

underlying a claim could support claims against a physician or health care provider

for departures from accepted standards of medical care, health care, or safety or

professional or administrative services directly related to health care, the claims are

HCLCs regardless of whether plaintiff alleged the defendants were liable for

breach of the standards.” Ross, 462 S.W.3d at 503 (emphasis in original)(citing

Loaisiga v. Cerda, 379 S.W.3d 248, 255 (Tex. 2012)).




                                          16
      Finally, in Ross the court did not abrogate or modify its earlier opinion in

Yamada v. Friend, 335 S.W.3d 192 (Tex. 2010).           This is significant in the

evaluating and deciding this appeal because the Texas Supreme Court in Yamada

held that “claim-splitting” was not allowed by claimants in an effort to circumvent

application of Chapter 74 of the TEXAS CIVIL PRACTICE & REMEDIES CODE. In

particular, in Yamada the Texas Supreme Court held that in circumstances where

there is one set of operative facts, a claimant cannot elect to pursue a claim not

covered by Chapter 74 if that claim also falls within the ambit of Chapter 74.

Specifically, the Texas Supreme Court stated in Yamada:

      When the underlying facts are encompassed by provisions of the TMLA
      [Chapter 74] in regard to a defendant, then all claims against that defendant
      based on those facts must be brought as health care liability claims.
      Application of the TMLA cannot be avoided by artfully pleading around it
      or splitting claims into both health care liability claims and other types of
      claims such as ordinary negligence claims.

Id. at 193-94.

      These holdings and rulings by the Texas Supreme Court are significant in

the evaluation and resolution of this appeal because ETMCG has shown above that

federal and state law, as well as federal and Joint Commission regulations, apply to

the maintenance of its floors and that these requirements relate to the provision of

health care and patient safety because they involve infection control. As such,

based on the underlying facts of this case and these applicable laws and

regulations, Appellee could have elected to pursue an HCLC against ETMCG

                                        17
based on its alleged failure to comply with these laws and regulations. For that

reason, based on the above Texas Supreme Court authority, Appellee’s claim

against ETMCG is an HCLC.

      Support for ETMCG’s position on this point also comes from two additional

facts established by Texas case law. First, under Texas law the statutes and

regulations that apply to ETMCG in maintenance of its floors and premises

provide evidence of the standard of care applicable to ETMCG. See, Denton

Regional Medical Center v. LaCroix, 947 S.W.2d 941, 951 n.7 (Tex. App.—Fort

Worth 1997, writ dism’d by agr.)(Joint Commission guidelines can be viewed as

providing evidence of a hospital’s standard of care). See also, Kraus v. Alamo

Nat’l Bank, 586 S.W.2d 202, 208 (Tex. Civ. App.—Waco 1979), aff’d on o.g., 616
S.W.2d 908 (Tex. 1981)(similar holding regarding OSHA regulations).

      Second, and even more significant, is the fact that CMS, CDC and Joint

Commission guidelines and regulations have been cited and utilized by claimants

to establish the standard of applicable to hospitals and breaches of that standard of

care in Chapter 74 expert reports. See, Sanchez v. Martin, 378 S.W.3d 581, 593

(Tex. App.—Dallas 2012, no pet.)(use of CDC guidelines); Methodist Hospital of

Dallas v. King, 365 S.W.3d 847, 851 (Tex. App.—Dallas 2012, no pet.)(use of

CMS and Joint Commission requirements); Hightower v. Baylor University

Medical Center, 348 S.W.3d 512, 517, 518 (Tex. App.—Dallas 2011, pet.



                                         18
denied)(use of CDC guidelines); Baylor All Saints v. Martin, 340 S.W.3d 529, 533-

34 (Tex. App.—Fort Worth 2011, no pet.); Christus Health Southeast Texas v.

Lanham, 2007 Tex. App. LEXIS 1103 *4 (Tex. App.—Beaumont)(Jan. 11,

2007)(no pet.)(mem. op.)(use of Joint Commission standards).

      Finally, in 2004 the Texas Supreme Court held that accepted standards of

health care exist and are at issue when a hospital’s conduct is governed by a

combination of existing federal law, state law and Joint Commission regulations.

See, Garland Community Hosp. v. Rose, 156 S.W.3d 541, 546 (Tex.

2004)(existence of applicable federal and state law, as well as Joint Commission

guidelines make a negligent credentialing claim against a hospital an HCLC

because “accepted standards of…health care” are involved). As shown above,

ETMCG’s actions at issue here are governed by applicable federal and state law

and Joint Commission guidelines.       For this reason, ETMCG’s conduct here

involves accepted standards of health care.

      Not only does this authority bolster ETMCG’s position that Appellee alleges

an HCLC against it under Ross, this authority establishes without question that

under the facts of this case Appellee could have asserted an HCLC against

ETMCG based on violation of these accepted standards of health care and safety

directly related to its duties as a hospital. In light of the Texas Supreme Court’s

holdings and rulings in Ross, Loaisiga, Yamada, and Rose, there can be no doubt



                                        19
that Appellee’s claim against ETMCG is an HCLC. See, Ross, 462 S.W.3d at 502-

203; Loaisga, 379 S.W.3d at 255 (claim is an HCLC if the underlying facts could

support a claim of departure from accepted standards of safety); Yamada, 335
S.W.3d at 193 (one set of facts cannot give rise to both an HCLC and an ordinary

negligence claim); Rose, 156 S.W.3d at 546 (network of applicable federal and

state law and Joint Commission regulations create applicable existing standards of

health care). For these reasons, Appellee’s claim against ETMCG is an HCLC.




                                       20
                                      CONCLUSION

      In its recent decision in Ross, the Texas Supreme Court provided trial courts

and courts of appeals guidance to assist in the evaluation of whether a safety-based

claim against a hospital like ETMCG is an HCLC under Chapter 74. In Ross, the

Texas Supreme Court provided seven non-exclusive factors for courts to use in

determining whether such a claim is an HCLC. Five of the Texas Supreme Court’s

seven non-exclusive factors are present here when one considers the underlying

circumstances and facts. As such, Appellee’s claim against ETMCG is an HCLC.

      The fact of the matter is, however, that Ross is really not applicable to this

matter because the very reasons the Texas Supreme Court had to evaluate Ross and

come up with the above-referenced seven non-exclusive factors to determine if the

claims there were HCLCs are not present here. Specifically, in Ross there was no

claim that the incident occurred in an area where patients might be receiving

treatment and there was no claim that certain cleanliness and maintenance

standards were applicable to location of the incident that arose out of the defendant

hospital’s duties as a health care provider. That is not the situation here.

      First, Appellee admits her fall occurred in the ETMCG emergency room.

One cannot question that the emergency room at ETMCG is a location where

patients might be receiving treatment at ETMCG. Second, ETMCG has shown

that there are a number of cleanliness and maintenance standards applicable to its



                                          21
premises that relate to the provision of health care and patient safety. These

standards involve infection control and come from federal law, Texas law, federal

regulatory agency regulations and guidelines, and accrediting entity guidelines.

Finally, unlike in Ross, Appellee was in the ETMCG emergency room at the time

of this incident “seeking” medical care. She was not at the hospital as a visitor.

      Most important, however, is the fact that the Texas Supreme Court in Ross

did not abrogate or modify its prior opinions in Texas West Oaks Hospital,

Loaisiga, Ollie, Yamada, and Rose. In fact, the Texas Supreme Court directly

stated that its holding in Texas West Oaks that safety-related HCLCs did not need

to be directly related to the provision health care was still good law and entitled to

stare decisis, and reiterated its holding in Loaisiga that if the facts underlying a

claim could support a claim that a physician or health care providers departed from

accepted standards of safety, the claim was an HCLC regardless of whether or not

plaintiff specifically alleged liability based on a breach of those standards. Ross,
462 S.W.3d at 502, 503-504.        These actions are important not only because

Appellee’s claim can be an HCLC even though it is not directly related to the

provision of health care, but more significantly because the touchstone issue in

determining whether or not Appellee’s claim is an HCLC remains whether, based

on the underlying facts, a claim could be made that ETMCG departed from

accepted standards of safety.



                                         22
      ETMCG has established through existing case law the fact that Appellee

could have elected to proceed with an HCLC against ETMCG. Appellee could

have asserted an HCLC against ETMCG based on its failure to comply with

applicable federal and state law, as well as federal agency regulations and

guidelines and accrediting organization guidelines. Existing Texas case law shows

us that these laws, regulations and standards have previously been used to establish

the standard of care applicable to a hospital like ETMCG in similar situations and

that existence of these laws and guidelines create accepted standards of health care

applicable to hospitals like ETMCG. Since Appellee could have maintained an

HCLC against ETMCG based on this applicable federal law, state law, and

regulatory guidelines, one cannot dispute and must conclude based on existing

Texas Supreme Court authority that Appellee’s claim against ETMCG is an HCLC

under Chapter 74 of the TEXAS CIVIL PRACTICE & REMEDIES CODE.

      For these reasons the trial court erred in denying ETMCG’s Chapter 74

motion to dismiss. Accordingly, the Twelfth Court of Appeals should reverse the

trial court’s denial of ETMCG’s motion to dismiss and should dismiss Appellee’s

claims against ETMCG with prejudice.




                                        23
                                      PRAYER

      Because the trial court erred in denying Appellant East Texas Medical Center

Gilmer’s Motion to Dismiss, Appellant requests that this Twelfth District Court of

Appeals:

      1.    Reverse the trial court’s denial of East Texas Medical Center Gilmer’s
            Motion to Dismiss (CR 36, Appendix “A”);

      2.    Dismiss with prejudice Appellee’s claim against East Texas Medical Center
            Gilmer, and:

      3.    Remand this matter to the trial court for further proceedings consistent with
            the above actions.

                                        Respectfully Submitted,

                                        THIEBAUD REMINGTON THORNTON BAILEY, LLP



                                        By:/s/Russell G. Thornton
                                          RUSSELL G. THORNTON
                                          State Bar Card No. 19982850
                                           4849 Greenville Avenue
                                           Suite 1150
                                           Dallas, Texas 75206
                                           (214) 954-2200
                                           (214) 754-0999 (Fax)
                                           rthornton@trtblaw.com




                                          24
                      CERTIFICATE OF COMPLIANCE

      Pursuant to TEXAS RULES      OF   APPELLATE PROCEDURE 9.4(i)(3) Appellant

certifies that its Supplemental Brief on Application of Ross v. St. Luke’s Episcopal

Hospital, filed on September 4, 2015, in the Twelfth Court of Appeals, contains

4,793 words.

                                     /s/Russell G. Thornton
                                     RUSSELL G. THORNTON




                                         25
                        CERTIFICATE OF SERVICE

      The undersigned certifies that on the 4th day of September, 2015, a true and

correct copy of the foregoing document was delivered to counsel listed below:

      VIA E-SERVE &/OR CMRRR:
      Mr. Michael Bernoudy
      THE BERNOUDY LAW FIRM
      2400 W. Grand Avenue
      Marshall, Texas 75670
      mlbjr@bernoudylawfirm.com



                                    /s/Russell G. Thornton
                                    RUSSELL G. THORNTON




                                       26
APPENDIX
APPEND IX - ''1 ''
                                                                                                                 Page 1




            LexisNexis®
                                                1 of1098 DOCUMENTS

                  LEZLEA ROSS, PETITIONER, v. ST. LUKE'S EPISCOPAL HOSPITAL, RE-
                                           SPONDENT

                                                      NO. 13-0439

                                           SUPREME COURT OF TEXAS

                   462 S.W.3d 496; 2015 Tex. LEX1S 361; 58 Tex. Sup. J. 766; 58 Tex. Sup. J. 802

                                             November 5, 2014, Argued
                                            May 1, 2015, Opinion Delivered

PRIOR HISTORY:            [**1] ON PETITION FOR               ory after she slipped and fell near the lobby exit doors.
REVIEW FROM THE COURT OF APPEALS FOR                          The issue is whether her suit is a health care liability
THE FOURTEENTH DISTRICT OF TEXAS.                             claim under the Texas Medical Liability Act. See TEX.
Ross v. St. Luke's Episcopal Hosp., 459 S.W.3d 617,          [**2] CIV. PRAC. & REM. CODE ch. 74. The trial court
2013 Tex. App. LEXIS 2796 (Tex. App. Houston 14th             and court of appeals concluded that it is. We hold that it
Dist., Mar. 19, 2013)                                         is not, because the record does not demonstrate a rela-
                                                              tionship between the safety standards she alleged the
                                                              hospital breached--standards for maintaining the floor
COUNSEL: For The Texas Trial Lawyers Association              inside the lobby exit doors--and the provision of health
(TTLA), Amicus Curiae: Michael G. Guajardo, Guajardo          care, other than the location of the occurrence and the
& Marks, LLP, Dallas TX; Peter M. Kelly, Kelly,               hospital's status as a health care provider.
Durham & Pittard, L.L.P., Houston TX.
                                                                  We reverse and remand to the trial court for further
                                                              proceedings.
For Ross, Lezlea, Petitioner: Harold Kenneth 'Ken'
Tummel, Tummel & Casso, Edinburg TX; Sean Michael
                                                               [*499] I. Background
Reagan, Leyh Payne & Mallia PLLC, Houston TX.
                                                                   Lezlea Ross accompanied a friend who was visiting
For St. Luke's Episcopal Hospital, Respondent: Charles        a patient in St. Luke's Episcopal Hospital. Ross was
Creighton Carr II, Manning, Gosda & Arredondo, L.L.P .,       leaving the hospital through the lobby when, as she ap-
Houston TX; Elizabeth Dale Burrus, Kroger I Burrus,           proached the exit doors, she slipped and fell in an area
Houston TX; Gregory Alan Schlak, Manning, Gosda &             where the floor was being cleaned and buffed She sued
Arredondo, L.L.P., Houston TX; Lauren Nelson, Kroger!         St. Luke's and Aramark Management Services, a com-
Burrus, Houston TX; Marsha A. Bradley, Kroger I Bur-          pany that contracted with the hospital to perform
rus, Houston TX.                                              maintenance services, on a premises liability theory.
                                                              Aramark is not a party to this appeal.
JUDGES: JUSTICE JOHNSON delivered the opinion
                                                                   After Ross filed suit we decided Texas West Oaks
of the Court. JUSTICE LEHRMANN filed a concurring
opinion, in which JUSTICE DEVINE joined. JUSTICE
                                                              Hospital, L.P. v. Williams, 371 S.W3d 171 (Tex. 2012).
                                                              There we held, in part, that when a safety stand-
BROWN did not participate in the decision.
                                                              ards-based claim is made against a health care provider,
                                                              the Texas Medical Liability Act (TMLA), TEX. CIV.
OPINION BY: Phil Johnson
                                                              PRAC. & REM. CODE ch. 74, does not require the safety
                                                              [**3] standards to be directly related to the provision of
OPINION
                                                              health care in order for the claim to be a health care lia-
     [*498] In this case a visitor to St. Luke's Episco-      bility claim (HCLC). Williams, 371 S. W3d at 186. Re-
pal Hospital sued the hospital on a premises liability the-   lying on Williams, the hospital asserted that Ross's claim
                                                                                                                   Page 2
                                      462 S.W.3d 496, *; 2015 Tex. LEXIS 361, **;
                                         58 Tex. Sup. J. 766; 58 Tex. Sup. J. 802

was an HCLC and moved for dismissal of her suit be-                Ross asserts that this Comt has jurisdiction because
cause she failed to serve an expert report. See TEX. C!v.      the court of appeals 1 opinion in this case conflicts with
PRAC. &REM. CODE§ 74.351(a), (b) (requiring dismissal          Good Shepherd Medical Center-Linden, Inc. v. Twilley,
of an HCLC if a claimant fails to timely serve an expert       422 S.W.3d 782 (Tex. App.--Texarkana 2013, pet. de-
report); Williams, 371 S.W.3d at 186.                         nied). In that case, Bobby Twilley, the director of plant
                                                               operations for a medical center, asserted premises liabil-
     The trial court granted the motion to dismiss. The
                                                               ity claims against his employer after he fell from a ladder
court of appeals affim1ed. Ross v. St. Luke's Episcopal
                                                               and also tripped over a mound of hardened cement. Id. at
Hasp., 459 S.W.3d 617, 2013 Tex. App. LEXIS 2796
                                                               783. The medical center moved for dismissal under the
(Tex. App.--Houston [14th Dist.] 2013). The appeals
                                                               TMLA because Twilley failed to file an expert report. I d.
court concluded that under Williams it is not necessary
                                                               at 783-84. The trial court denied the motion and the
for any connection to exist between health care and the
                                                               medical center appealed, arguing that even though
safety standard on which a claim is based in order for the
                                                               Twilley's claims were unrelated to the provision of health
claim to come within the TMLA. Id. at         , 2013 Tex.
                                                               care, under Williams they still fell within the ambit of the
App. LEXIS 2796.
                                                               TMLA. The court of appeals interpreted Williams as
    Ross asserts that the lower courts erred because           holding that a safety standards-based claim need not be
claims based on departures from "accepted standards of         directly related to the provision of health care to be an
safety" do not come within the provisions of the TMLA          HCLC. Id. at 789. The court stated, however, that it did
unless there is at least some connection between the           not understand Williams to hold that a safety standards
standards underlying the allegedly negligent actions and       claim falls under the TMLA when the claim is com-
the provision of health care, even if they are not directly    pletely untethered from health care. I d. The appeals court
related. She then argues that her claims are not HCLCs         concluded that at least an indirect relationship between
because the hospital's alleged negligence is completely        the claim and health care is required and, because
unrelated to the provision of health care.                     Twilley's [**6] claims did not have such a relationship,
                                                               an expert report was not required. I d. at 785.
     The hospital [**4] responds with three arguments.
It first urges that we lack jurisdiction. See TEX. Gov'T           In this case the court of appeals held that under Wil-
CODE§ 22.001(a)(2), (3), (6). It next asserts that even if     liams u a connection between the act or omission and
we have jurisdiction, Ross waived the issue of whether         health care is urmecessary for purposes of determining
her claim is an HCLC because she failed to properly            whether Ross brings an HCLC." Ross,             S. W.3d at
brief and urge it in the court of appeals. Third, the hospi-   , 2013 Tex. App. LEXIS 2796. The hospital asserts that
tal addresses the merits by asserting that the court of ap-    the decision of the court of appeals and Twilley do not
peals correctly held that a safety standards-based claim       conflict. But, for purposes of our jurisdiction, one court
need not be related to health care to fall within the          holds differently from another when there is incon-
TMLNs provisions, but in any event Ross 1s claims are          sistency in their decisions that should be clarified to re-
related to accepted standards of patient safety because        move unnecessary uncertainty in the law. TEX Gov'T
she fell inside the hospital.                                  CODE§ 22.001 (e). As other courts of appeals have noted,
                                                               Ross and Twilley are inconsistent in their interpretations
     We first address our jurisdiction. See Rusk State
                                                               of Williams and the TMLA, leaving uncertainty in the
Hasp. v. Black, 392 S.W.3d 88, 95 (Tex. 2012) (noting
                                                               law regarding whether a safety standards-based claim
that if a court does not have jurisdiction, its opinion ad-
                                                               must be related to health care. See, e.g., Weatheiford
dressing any issues other than its jurisdiction is adviso-
                                                               Tex. Hasp. Co. v. Smart, 423 S.W.3d 462, 467-68 (Tex.
ry).
                                                               App.--Fort Worth 2014, pet. filed); DHS Mgmt. Servs.,
                                                               Inc. v. Castro, 435 S.W.3d 919, 922 & n.3 (Tex.
II, Jurisdiction
                                                               App.--Dallas 2014, no pet). That being so, we have ju-
     Texas Civil Practice and Remedies Code §                  risdiction and move to the hospital's waiver claim,
51.014(a)(10) permits an appeal from an interlocutory
order granting relief sought by a motion to dismiss an         III. Waiver
HCLC for failure to file an expert report. Generally, the
                                                                   The hospital argues that Ross waived any challenge
court of appeals' judgment is final on interlocutory ap-
                                                               to her claim being classified as an HCLC by failing to
peals. See TEX. Gov'T CODE § 22.225(b)(3). However,
                                                               argue the point or cite relevant authority in tl1e court of
we have jurisdiction if the justices of the court of appeals
                                                               appeals. We disagree.
disagree on a question of law material to the decision, or
if a court of appeals holds differently from a prior [**5]         A brief in the court of appeals "must contain a clear
decision [*500] of another court of appeals or this            and concise argument for the contentions made, [**7]
Court. 1d. § 22.225(c).                                        with appropriate citations to authorities and to the rec-
                                                                                                                  Page 3
                                      462 S.W.3d496, *; 2015 Tex. LEXIS 361, **;
                                         58 Tex. Sup. J. 766; 58 Tex. Sup, J, 802

ord." TEX R. APP. P. 38.1(1). Failure to provide citations             the claimant's claim or cause of action
or argument and analysis as to an appellate issue may                  sounds in tort or contract.
waive it. See ERJ Consulting Eng'rs, Inc. v. Swinnea, 318
S.W.3d 867, 880 (Tex. 2010).
                                                               TEX C!V. PRAC. & REM. CODE § 74.00l(a)(l3). This
     In her court of appeals brief, Ross discussed the
                                                               Court construed 11 Safety" under the prior statute accord-
purpose of the TMLA and asserted that classifying her
                                                               ing to its common meaning as nthe condition of being
claim as an HCLC would conflict with the Government
                                                               'untouched by danger; not exposed to danger; secure
Code. See TEX Gov'TCODE § 311.021(3) (providing that
                                                               [**9] from danger, harm or loss.ur Diversicare Gen.
when a statute is enacted, there is a presumption that "a
                                                               Partner, Inc. v. Rubio, 185 S.W.3d 842, 855 (Tex. 2005)
just and reasonable result is intended"). The court of ap-
                                                               (quoting BLACK'S LAW DICTIONARY 1336 (6th ed.
peals implicitly determined that Ross's citations and ar-
                                                               1990)). We also recognized that the Legislature's inclu-
gument were enough to avoid waiver because it ad-
                                                               sion of the word "safety" in the statute expanded the
dressed the issue. See Republic Undenvriters Ins. Co. v.
                                                               statute's scope beyond what it would be if the statute
Mex-Tex, Inc., 150 S.W.3d 423, 427 [*501] (Tex.
                                                               only included the terms medical care and health care. Id.
2004) (concluding that an argument in the court of ap-
                                                               The Court explained its disagreement with the position
peals was not waived and noting that "we have instructed
                                                               of Chief Justice Jefferson who, in a concurring opinion,
the courts of appeals to construe the Rules of Appellate
                                                               argued that some of the patient's claims arising from an
Procedure reasonably, yet liberally, so that the right to
                                                               assault by another patient were premises liability claims:
appeal is not lost by imposing requirements not abso-
                                                                            Rubio is not complaining about an un-
lutely necessary to effect the purpose of a rule" (quoting
                                                                        locked window that gave an intruder ac-
Verburg/ v. Dorner, 959 S.W.2d 615, 616-17 (Tex.
                                                                        cess to the facility or a rickety staircase
1997))). We agree with the court of appeals that Ross did
                                                                        that gave way under her weight. All of her
not waive the issue.
                                                                        claims arise from acts or omissions that
                                                                       are inseparable from the provision of
IV. Health Care Liability Claims
                                                                       health care. We do not distinguish Rubio's
     The merits of the appeal require us to review the                 health care claims from premises liability
lower courts' construction of the TMLA. Under such                     claims "simply because the landowner is a
circumstances our review is de novo, Williams, 3 71                    health care provider" but because the gra-
S. W.3d at 177, and our goal [**8] is to give effect to                vamen of Rubio's complaint is the alleged
legislative intent. Certified EMS, Inc. v. Potts, 392                   failure of Diversicare to implement ade-
S. W.3d 625, 631 (Tex. 2013). In determining that intent                quate policies to care for, supervise, and
we look first and foremost to the language of the statute.             protect its residents who require special,
City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex.                  medical care.
2008). We construe a statute's words according to their
plain and common meaning unless they are statutorily
defined otherwise,. a different meaning is apparent from       Id. at854.
the context, or unless such a construction leads to absurd
                                                                    The Legislature added the phrase "or professional or
or nonsensical results. See Tex. Lottery Comm 'n v. First
                                                               administrative services directly [**10] related to health
State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex.
                                                               care" to the definition [*502] of health care liability
2010). Determining legislative intent requires that we
                                                               claim in 2003. Compare Act of May 30, 1977, 65th Leg.,
consider the statute as a whole, reading all its language in
                                                               R.S., ch. 817, § 1.03(a)(4), 1977 Tex. Gen. Laws 2039,
context, and not reading individual provisions in isola-
                                                               2041, repealed by Act of June 2, 2003, 78th Leg., ch.
tion. See Union Carbide Corp. v. Synatzske, 438 S.W.3d
204, § 10.09, 2003 Tex. Gen. Laws 847, 884 (absence of
39, 51 (Tex. 2014).
                                                               language), with TEX CIV. PRAC. & REM. CODE §
    The TMLA defines a health care liability claim as:         74.00l(a)(l3) (language added). After that statutory
                                                               amendment we addressed the "safety" part of the defini-
          a cause of action against a health care              tion in Omaha Healthcare Ctr., L.L.C. v. Johnson, 344
       provider or physician for treatment, lack               S. W.3d 392 (Tex. 2011), and Harris Methodist Fort
       of treatment, or other claimed departure                Worth v. Ollie, 342 S.W.3d 525 (Tex. 2011). Although
       from accepted standards of medical care,                the claims in both cases alleged general negligence, they
       or health care, or safety or professional or            were HCLCs because the underlying nature of the claims
       administrative services directly related to             involved violations of safety standards directly related to
       health care, which proximately results in               the provision of health care, including protecting pa-
       injmy to or death of a claimant, whether                tients. Johnson, 344 S.W.3d at 394-95 (nursing home
                                                                                                                        Page 4
                                       462 S.W.3d 496, *; 2015 Tex. LEXIS 361, **;
                                          58 Tex. Sup. J. 766; 58 Tex. Sup. J. 802

patient's death caused by a brown recluse spider); Ollie,        medical care, treatment, or confinement" TEX. C!V. PRAC.
342 S.W.3d at 527 (post-operative patient's slip and fall       & REM. CODE§ 74.001 (a)(10)), and that if the facts un-
on a wet bathroom floor). But given that the claims were         derlying a claim could support claims against a physician
based on injuries to patients and were directly related to       or health care provider for departures from accepted
the provision of health care, we did not address the issue       standards of medical care, health care, or safety or pro-
of whether safety standard-based claims must be directly         fessional or administrative services directly related to
related to health care in order for them to be HCLCs.            health care, the claims [**13] were HCLCs regardless
Johnson, 344 S.W.3d at 394 n.2; Ollie, 342 S. W.3d at           of whether the plaintiff alleged the defendants were lia-
527 n.2.                                                         ble for breach of the standards. See Loaisiga, 379 S.W.3d
                                                                 at 255. But that being so, we further explained:
     The next year we considered whether a psychiatric
technician's claims for injuries in an altercation with a
                                                                           we fail to see how the Legislature
patient were HCLCs. Williams, 371 S.W.3d at 181. In
                                                                        could have intended the requirement of an
reaching our decision [**II] we specifically and sepa-
                                                                        expert report to apply under circumstanc-
rately analyzed both whether the claims were based on
                                                                        es where the conduct of which a plaintiff
the health care provider's allegedly departing from
                                                                        complains is wholly and conclusively in-
standards for health care, and whether they were also
                                                                        consistent with, and thus separable from,
based on its allegedly departing from standards for safe-
                                                                        the rendition of 11 medical care, or health
ty. Id. at 180-86. Regarding the safety standards issue,
                                                                        care, or safety or professional or adminis~
we reviewed the definition of HCLC and determined that
                                                                        trative services directly related to health
the phrase "directly related to health care" modified the
                                                                        care" even though the conduct occurred in
terms immediately before it--professional or administra-
                                                                        a health care context. See TEX. C!V. PRAC.
tive services--but not the word safety. Id. at 185. We said
                                                                        & REM. CODE§ 74.001(a)(J3); see also
that "Williams'[s] claims are indeed for departures from
                                                                        TEX. Gov'T CODE § 311.021 ("In enacting
accepted standards of safety. We conclude that the safety
                                                                        a statute, it is presumed that ... a just and
component of HCLCs need not be directly related to the
                                                                        reasonable result is intended .... ").
provision of health care and that Williams'[s] claims
against West Oaks implicate this prong of HCLCs." Id.
at 186. Because we also concluded that Williams's
                                                                 Id. at 257. Our reasoning led to the conclusion that a
claims were HCLCs because they were for departures
                                                                 patient's claim against a medical provider for assault
from health care standards, our decision that his claims
                                                                 during a medical examination is not an HCLC if the only
were HCLCs rested on alternative holdings that are both
                                                                 possible relationship between the alleged improper con-
entitled to stare decisis treatment: the claims were for
                                                                 duct and the rendition of medical services or health care
departures from health care standards and they were for
                                                                 was the setting in which the conduct took place. !d.
departures from safety standards. Id.; see State Farm
Mut. Auto. Ins. Co. v. Lopez, 156 S.W.3d 550, 554 (Tex.              In this case, the hospital advances two positions in
2004) (distinguishing alternative holdings from dictum).         support of the lower courts' rulings and its assertion that
                                                                 Ross's claim is (**14] an HCLC. First, it addresses slip
     The [**12]     purpose of the TMLA's expert report
                                                                 and fall claims generally, and says that any slip and fall
requirement is not to have claims dismissed regardless of        event within a hospital is directly related to health care
their merits, but rather it is to identify and deter frivolous
                                                                 because it necessarily is related to the safety of patients.
claims while not unduly restricting a claimant's rights.
                                                                 Second, it focuses on Ross 1s claim specifically and ar-
Scoresby v. Santillan, 346 S.W.3d 546, 554 (Tex. 2011).
                                                                 gues that her claim is related to health care because she
And the Legislature did not intend for the expert report
                                                                 alleges the hospital breached standards applicable to
requirement to apply to every claim for conduct that oc-
                                                                 maintaining a safe environment for patients. We disagree
curs in a health care context. See Loaisiga v. Cerda, 3 79
                                                                 with both positions.
S. W.3d 248, 258 (Tex. 2012). For example, in Loaisiga
patients claimed that a doctor improperly touched them                As to the hospital's first contention, even though the
during the course of medical exams and thereby assault-          claims in Loaisiga were by a patient and the nature of the
ed them. 379 S. W.Jd at 253. The trial court concluded           claims differ from Ross's safety standards-based claim,
that the claim was not an HCLC and the court of appeals          the principle we explicated there applies here. A safety
affirmed. Id. at 254. We pointed out that the statutory          standards-based claim does not come within the TMLA's
definition of "health care" is broad ("any act or treatment      provisions· just because the underlying occurrence took·
performed or furnished, or that should have been per-            place in a health care facility, the claim is against a
formed or furnished, by any health care provider for, to,        health care provider, or both. See Loaisiga, 379 S.W.3d
or on behalf of a patient [*503] during the patient's            at 257.
                                                                                                                         Page 5
                                         462 S.W.3d 496, *; 2015 Tex. LEXIS 361, **;
                                            58 Tex. Sup. J. 766; 58 Tex. Sup. J. 802

     As to its second contention, Ross alleged that the             CODE§ 31l.021 ("In enacting a statute, it is presumed
hospital failed to exercise reasonable care in making the           that ... a just and reasonable result is intended .... ");
floor safe. The standards Ross says the hospital breached           Synatzske, 438 S.W.3d at 54 (declining to attribute to the
regarding maintenance of its floor may be the same as               Legislature an intent to require a meaningless, arbitrary
the hospital1s standards for maintaining a safe environ-            procedural hurdle for injured persons to bring suit).
ment inpatient care areas--but those may [**15] also be
the same standards many businesses generally have for                      I Hi/co Elec. Co-op. v. Midlothian Butane Gas
maintaining their floors. And the hospital does not claim,                 Co., Ill S. W.3d 75, 81 (Tex. 2003) ("[T]he rule
nor does the record show, that the area where Ross fell                    of ejusdem generis ... provides that when words
was a patient care area or an area where patients possibly                 of a general nature are used in connection with
would be in the course of the hospital's providing health                  the designation of particular objects or classes of
care services to them. Nor does the hospital reference                     persons or things, the meaning of the general
support in the record for the position that the area had to                words will be restricted to the particular designa-
meet particular cleanliness or maintenance standards                       tion."); see also ANTONIN SCALIA & BRYAN A.
related to the provision of health care or patient safety.                 GARNER, READING LAW: THE INTERPRETATION
See Ollie, 342 S.W.3d at 527 ("[S]ervices a hospital pro-                 OF LEGAL TEXTS 199 (20 12) ("Where general
vides its patients necessarily include those services re-                  words follow an enumeration of two or more
quired to meet patients' fundamental needs such as clean-                  things, they apply only to persons or things of the
liness ... and safety."). Which leads to the question of                   same general kind or class specifica11y men-
whether      [*504]     Ross's claims are nevertheless                     tioned.11).
HCLCs, as the hospital would have us hold.
                                                                         Thus, we conclude that for a safety standards-based
     The TMLA does not specifically state that a safety             claim to be an HCLC there must be a substantive nexus
standards-based claim fa11s within its provisions only if           between the safety standards allegedly violated and the
the claim has some relationship to the provision of health          provision of [**18] health care. And that nexus must be
care other than the location of the occurrence, the status          more than a "but for" relationship. That is, the fact that
of the defendant, or both. But the Legislature must have            Ross, a visitor and not a patient, would not have been
intended such a relationship to be necessa1y, given the             injured but for her fa11ing inside the hospital is not a suf-
legislative intent explicitly set out in the TMLA and the           ficient relationship between the standards Ross a1leges
context [** 16] in which "safety" is used in the statute.           the hospital violated and the hospital's health care activi-
We said as much in Loaisiga. 379 S.W.3d at 257. Even                ties for the claim to be an HCLC. As we recognized in
though the statute's phrase "directly related to health             Loaisiga, "[i]n some instances the only possible rela-
care11 does not modify its reference to safety standards,           tionship between the conduct underlying a claim and the
that reference occurs within a specific context, which              rendition of medical services or healthcare will be the
defines an HCLC to be "a cause of action against a health           healthcare setting (i.e., the physical location of the con-
care provider or physician for [a] treatment, [b] lack of           duct in a health care facility), the defendant's status as a
treatment, [c] or other claimed departure from accepted             doctor or health care provider, or both." 379 S.W.3d at
standards of medical care, or health care, or safety. 11 TEX.       256. But although the mere location of an injury in a
C!V. PRAC. & REM. CODE§ 74.00l(a)(l3). Where the                    health care facility or in a health care setting [*505]
more specific items, [a] and [b], are fo11owed by a                 does not bring a claim based on that injury within the
catcha11 "other," [c], the doctrine of ejusdem generis              TMLA so that it is an HCLC, the fact that the incident
teaches that the latter must be limited to things like the          could have occurred outside such a facility or setting
former.' And here, the catcha11 "other" itself refers to            does not preclude the claim from being an HCLC. The
standards of 11 medical care' 1 or 11 health care 11 or "safety."   pivotal issue in a safety standards-based claim is whether
Considering the purpose of the statute, the context of the          the standards on which the claim is based implicate the
language at issue, and the rule of ejusdem generis, we              defendant's duties as a health care provider, including its
conclude that the safety standards refeiTed to in the defi-         duties [**19] to provide for patient safety.
nition are those that have a substantive relationship with
                                                                         As this case demonstrates, the line between a safety
the providing of medical or health care. And if it were
                                                                    standards-based claim that is not an HCLC and one that
not so, the broad meaning of "safety" would afford de-
                                                                    is an HCLC may not always be clear. But certain
fendant health care providers a special procedural ad-
                                                                    non-exclusive considerations lend themselves to analyz-
vantage in the guise of requiring [**17] plaintiffs to file
                                                                    ing whether such a claim is substantively related to the
expert reports in their suits regardless of whether tl1eir
                                                                    defendant's providing of medical or healt11 care and is
cause of action implicated the provision of medical or
                                                                    therefore an HCLC:
health care. We do not believe the Legislature intended
the statute to have such arbitrary results. See TEX. Gov'T
                                                                                                                         Page 6
                                         462 S.W.3d 496, *; 2015 Tex. LEXIS 361, **;
                                            58 Tex. Sup. J. 766; 58 Tex. Sup. J. 802

           1. Did the alleged negligence of the                    V. Conclusion
        defendant occur in the course of the de-
                                                                        Under this record Ross's claim is based on safety
        fendant's performing tasks witl1 the pur-
                                                                   standards that have no substantive relationship to the
        pose of protecting patients from harm;
                                                                   hospital's providing of health care, so it is not an HCLC.
             2. Did the injuries occur in a place                  Because her claim is not an HCLC, she was not required
        where patients might be during the time                    to serve an expert report to avoid dismissal of her suit.
        they were receiving care, so that the obli-                We reverse the judgment of the court of appeals and
        gation of the provider to protect persons                  [*506] remand the case to the trial court for further
        who require special, medical care was                      proceedings.
        implicated;
                                                                       Phil Johnson Justice
             3. At the time of the injury was the
                                                                       OPINION DELIVERED: May 1, 2015
        claimant in the process of seeking or re-
        ceiving health care;
                                                                   CONCUR BY: Debra H. Lehrmann
             4. At the time of the injury was the
        claimant providing or assisting in provid-                 CONCUR
        ing health care;
                                                                      WSTICE LEHRMANN, joined                    by   JUSTICE
             5. Is the alleged negligence based on                 DEVINE, concurring.
        safety standards arising from professional
                                                                       I join the Court's opinion and agree that the claims
        duties owed by the health care provider;
                                                                   asserted in this case have no connection to the provision
              6. If an instrumentality was involved                of health care. I write separately, however, to emphasize
        in the defendant's alleged negligence, was                 my concern that a statute intended to address the insur-
        it a type used in providing health care; or                ance crisis stemming from the volume of frivolous med-
                                                                   ical-malpractice lawsuits has become a nebulous barrier
             7. Did the alleged negligence occur
                                                                   to what were once ordinary negligence suits brought by
        [**20] in the course of the defendant's
                                                                   plaintiffs alleging no breach of any professional duty of
        taking action or failing to take action nec-
                                                                   care.
        essary to comply with safety-related re-
        quirements set for health care providers                          In Texas West Oaks Hospital, LP v. Williams, the
        by governmental or accrediting agencies?                   Court held that a plaintiffs claim against [**22] a phy-
                                                                   sician or health care provider may constitute a health
                                                                   care liability claim subject to the Texas Medical Liability
                                                                   Act even where no patient--physician or pa-
     Measuring Ross's claim by the foregoing considera-
                                                                   tient--health-care-provider relationship exists between
tions, it is clear that the answer to each is 11 no. 11 The rec-
                                                                   the parties. 371 S.W.3d 171, 177-78 (Tex. 2012). In my
ord does not show that the cleaning and buffing of the
                                                                   dissent in that case, I disagreed with the Court's holding
floor near the exit doors was for the purpose of protect-          11
                                                                      that the mere peripheral involvement of a patient trans-
ing patients. Nor does the record reflect that the area
                                                                   forms an ordinary negligence claim into a health care
where Ross fell was one where patients might be during
                                                                   claim." !d. at 194-95 (Lehrmann, J., dissenting). I la-
their treatment so that the hospital's obligation to protect
                                                                   mented what I viewed as the Court's departure from the
patients was implicated by the condition of the floor at
                                                                   importance we had previously placed on the relationship
that location. Ross was not seeking or receiving health
                                                                   between health care providers and their patients in con-
care, nor was she a health care provider or assisting in
                                                                   cluding that a patient's claims were covered by the Act.
providing health care at the time she fell. There is no
                                                                   Id. at 196-97 (citing Diversicare Gen. Partner, Inc. v.
evidence the negligence alleged by Ross was based on
                                                                   Rubio, 185 S.W.3d 842 (Tex. 2005)). The consequences
safety standards arising from professional duties owed by
                                                                   of that departure are evident in cases like this, in which
the hospital as a health care provider. There is also no
                                                                   defendants who happen to be health care providers seek
evidence that the equipment or materials used to clean
                                                                   the protections of the Medical Liability Act with respect
and buff the floor were particularly suited to providing
                                                                   to claims that have nothing to do with medical liability.
for the safety of patients, nor does the record demon-
strate that the cleaning and buffing of the floor near                   The Court holds, and I agree, that a cause of action
[**21] the exit doors was to comply with a safe-                   against a health care provider for a departure from safety
ty-related requirement set for health care providers by a          standards is a health care liability claim only if it has a
governmental or accrediting authority.                             11
                                                                      substantive relationship 11 with the provision of medical
                                                                   or health care.'       S.W.3d at       . I write separately to
                                                                                                                 Page 7
                                     462 S.W.3d 496, *; 2015 Tex. LEXIS 361, **;
                                        58 Tex. Sup. J. 766; 58 Tex. Sup. J. 802

emphasize [**23] the significance of the third and fifth      constitute health care liability claims. !d. at 854. These
factors, which consider whether the claimant was in the       statements are consistent with our recognition that health
process of seeking or receiving health care at the time of    care liability claims involve a "specialized standard of
the injmy and whether the alleged negligence was based        care" that is established by expert testimony. Garland
on safety standards arising from professional duties owed     Cmty. Hasp. v. Rose, 156 S.W.3d 541, 546 (Tex. 2004);
by the health care provider.                                  see also Jackson v. Axelrad, 221 S.W.3d 650, 655 (Tex.
                                                              2007) (explaining that a physician's duty of care owed to
       2 "Substantive" is defined as 11 Considerable in       a patient is that of "a reasonable and prudent member of
       amount or numbers; substantial. 11 WEBSTER 1S          the medical profession ... under the same or similar cir-
       THIRD NEW INT'LDICTIONARY 2280 (2002).                 cumstances" (quoting Hood v. Phillips, 554 S.W.2d 160,
                                                              165 (Tex. 1977))).
     As we recognized in Diversicare, the duty of care
that health care providers owe to their patients is funda-         In my view, focusing a safety-standards claim on the
mentally different from the duty of care owed to, say,        duty health care providers owe to their patients ensures
employees or visitors. 185 S.W.3d at 850-51 ("The obli-       that Diversicare's hypothetical visitor-assault and rick-
gation of a health care facility to its patients is not the   ety-staircase claims do not fall under the Medical Liabil-
same as the general duty a premises owner owes to in~         ity Act's umbrella. It also ensures that a covered cause of
vitees."). To that end, when we held in Diversicare that a    action will "implicate[] the provision of medical or
nursing home resident1s claim that she was sexually as-       health care" in accordance with the Court's holding in
saulted by another resident was a health care liability       this case.      S.W.3d at      . With these considerations
claim, we rejected the argument that the claim should be      in mind, I respectfully join the Court's opinion and
treated the same as that of a visitor who had been as-        judgment.
saulted at the facility precisely because of the distinct
                                                                  Debra H. Lehrmann
nature of those duties. Id. We also distinguished the cir-
cumstances at issue in that case from hypothetical claims         Justice
involving an "unlocked [**24] window that gave an
                                                                  OPINION DELIVERED: May I, 2015
intruder access to the facility" and a 11 rickety staircase
[*507] that gave way," which we implied would not
APPENDIX- ''2''
                                                                                                              Page I




            LexisNexis@
                                                I of 6 DOCUMENTS

                RAUL ERNESTO LOAISIGA, M.D., AND RAUL ERNESTO LOAISIGA, M.D.,
               P.A., PETITIONERS, v. GUADALUPE CERDA, INDIVIDUALLY AND AS NEXT
                FRIEND OF MARISSA CERDA, A MINOR, AND CINDY VELEZ, RESPOND-
                                             ENTS

                                                    N0.10-0928

                                         SUPREME COURT OF TEXAS

                            379 S.W.3d 248; 2012 Tex. LEXIS 736; 55 Tex. Sup. J. 1373

                                           Febq1ary 29, 2012, Argued
                                        August 31,2012, Opinion Delivered

SUBSEQUENT HISTORY:               Released for Publica-    TICE HECHT filed a concurring and dissenting opinion,
tion October 12, 2012.                                     in which JUSTICE MEDINA joined. JUSTICE WIL-
                                                           LETT filed a concurring and dissenting opinion. JUS-
PRIOR HISTORY: [**!]                                       TICE LEHRMANN filed a concurring and dissenting
  ON PETITION FOR REVIEW FROM THE COURT                    opinion.
OF APPEALS FOR THE THIRTEENTH DISTRICT OF
TEXAS.                                                     OPINION BY: Phil Johnson
Loaisiga v. Cerda, 2010 Tex. App. LEXIS 6326 (Tex.
App. Cmpus Christi, Aug. 5, 20/0)                          OPINION
                                                                [*252] The Texas Medical [**2] Liability Act
                                                           (TMLA) requires plaintiffs asserting health care liability
COUNSEL: For Sunshine Pediatrics LLP, Other inter-
                                                           claims (HCLCs) to timely serve each defendant with an
ested party: Michael Raphael Cowen, The Cowen Law
                                                           expert report meeting certain requirements. In this case
Group, PC, Brownsville TX.
                                                           we consider whether claims that a doctor assaulted pa-
                                                           tients by exceeding the proper scope of physical exami-
For Loaisiga, M.D., Raul Emesto and Raul Emesto
                                                           nations are subject to the TMLA's expert report require-
Loaisiga, M.D., P.A., Petitioners: , Escobar Law Firm,
                                                           ments.
PLLC, McAllen TX; Carlos EscobarGilberto Hinojosa,
Gilberto Hinojosa & Associates PC, Brownsville TX.               Two female patients sued a medical doctor, the pro-
                                                           fessional association bearing his name, and a clinic, al-
For Cerda, Guadalupe, Individually and as next friend of   leging the doctor assaulted the patients by groping their
Marissa Cerda, Minor, and Cindy Velez., Respondent:        breasts while examining them for sinus and flu symp-
Benigno (Trey) Martinez III, Martinez Barrera & Mar-       toms. Although they maintained that the claims were not
tinez LLP, Brownsville TX; Brendan K. McBride, The         HCLCs, the patients served the doctor and professional
McBride Law Firm, San Antonio TX; Stephanie Elaine         association with reports from a physician who, based
Burnett, The Law Office of Benigno (Trey) Martinez,        only on the assumption that allegations in the plaintiffs'
P.L.L.C., Brownsville, TX.                                 pleadings were true, opined that the defendant doctor's
                                                           alleged actions did not fall within any appropriate stand-
JUDGES: JUSTICE JOHNSON delivered the opinion              ard of care. The defendants argued that the claims were
of the Court in which CHIEF JUSTICE JEFFERSON,             HCLCs and moved for dismissal of the suit on the basis
JUSTICE WAINWRIGHT, JUSTICE GREEN, and                     that the reports were deficient. The trial court denied the
JUSTICE GUZMAN joined, and in Parts I through V.A.         motions. The court of appeals held that the claims were
and VI.A. of which JUSTICE WILLET! joined. JUS-            not HCLCs, expert reports were not required, and af-
                                                                                                                       Page 2
                                        379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                   55 Tex. Sup. J. 1373

fitmed the trial court's [**3) order without considering          curriculum vitae from Michael R. Kilgore, M.D., a fam-
the reports' adequacy.                                            ily practitioner. See id. § 74.351(a), (b). Dr. Kilgore
                                                                  stated in the report that he had reviewed the plaintiffs'
     We hold that the TMLA creates a rebuttable pre-
                                                                  petition. He recited allegations from the pet:tion .and
sumption that a patient1s claims against a physician or
                                                                  stated that if they were true, then Dr. LoalS!ga s actwns
health care provider based on facts implicating the de-
                                                                  were not within any appropriate standard of care, com-
fendanes conduct during the patient1s care, treatment, or
                                                                  prised an assault, and harmed the plaintiffs. In .a .supple-
confinement are HCLCs. The record before us does not
                                                                  mental report, Dr. Kilgore stated that the opmwns he
rebut the presumption as it relates to the TMLA's expert
                                                                  expressed as to Dr. Loaisiga also applied to the P.A.
report requirements, nor are the expert reports served by
the plaintiffs adequate under the TMLA. We reverse the                Dr. Loaisiga and the P .A. filed objections to the re-
judgment of the court of appeals and remand the case to           ports and motions to dismiss. They argued that the re-
the trial court for further proceedings.                          ports were deficient because they failed to (I) implicate
                                                                  conduct of either Dr. Loaisiga or the P.A., (2) set out the
I. Background                                                     applicable standard of care, (3) identify a breach of the
                                                                  standard of care, or (4) identify how the actions of Dr.
     Guadalupe Cerda, individually and as next friend of
                                                                  Loaisiga or the P.A. proximately caused the alleged IUJU-
her daughter Marissa Cerda, and Cindy Velez (collec-
                                                                  ries. The motions also asserted that Dr. Kilgore's report
tively, the plaintiffs) sued Raul Emesto Loaisiga,, M.D.,
                                                                  was "based [**6] upon pure speculation and assump-
[*253) Raul Emesto Loaisiga, M.D., P.A. (heremafter,
                                                                  tion11 and Dr. Kilgore, as a family practitioner, was not
the P.A,), and Sunshine Pediatrics, LLP. The plaintiffs'
                                                                  qualified to render an expert opinion regarding Dr.
claims are based on two separate incidents. Guadalupe
                                                                  Loaisiga's conduct as a pediatrician. The P.A. separately
alleges that she took Marissa, then age seventeen, to
                                                                  argued that neither the original nor the supplemental re-
Sunshine Pediatrics for treatment of a sinus problem,
                                                                  port addressed any theories of liability as to it and, in any
According to the pleadings, Dr. Loaisiga examined
                                                                  event, the supplemental report was deficient because it
Marissa and "under the guise of listening to [Marissa's)
                                                                  gave no explanation of why the opinions in the original
heart through the stethoscope . . . cupped [Marissa's)
                                                                  report applied to the P.A. The plaintiffs' response to each
breast with the [**4] palm of his hand." Velez, who
                                                                  motion maintained that Dr. Kilgore's reports were ade-
was employed as a nurse at Sunshine Pediatrics, alleges
                                                                  quate; Dr. Loaisiga was acting both individually and as
that Dr. Loaisiga offered to examine her when she ar-
                                                                  the P.A., so there was no difference between the actiOns
rived at work with flu-like symptoms. She further alleges
                                                                  of the two; and Dr. Kilgore's reports were directed to
that during the examination Dr. Loaisiga had her take off
                                                                  both. In the alternative, the plaintiffs requested thirty-day
her upper garment, then "he undid her bra from the front
                                                                  extensions to cure any defects in the reports. See id. §
, , , [and] palmed her breast with one hand during his
                                                                  74.351(c) (stating that if an expert report is not timely
entire examination. 11
                                                                  served "because the elements of the report are [*254)
     The plaintiffs sued for assault, medical negligence,         found deficient, the court may grant one 30-day exten-
negligence, gross negligence, and intentional infliction of       sion to the claimant in order to cure the deficiency").
emotional distress. They allege that Dr. Loaisiga knew or
                                                                       The trial court held a hearing on the motions to dis-
reasonably should have believed that Marissa and Velez
                                                                  miss and denied them without stating why. Dr. Loaisiga
would regard his touching of their breasts as offenstve or
                                                                  and the P.A. appealed, See id. § 51.014(a)(9) (permitting
provocative and Sunshine Pediatrics breached its duty
                                                                  [**7) immediate appeal of a trial court order denying all
and the appropriate standard of care by allowing Dr.
                                                                  or part of a motion to dismiss for failure to serve an ex-
Loaisiga to fondle them. The plaintiffs assert that alt-
                                                                  pert report in an HCLC). The court of appeals affirmed.
hough the case is actually for assault, in an 11 abundance
                                                                  S.W.3d       , The court reasoned that the plaintiffs were
of caution and in the alternative," they claim Dr. Loaisi-
                                                                  not required to file expert reports because their claims
ga,s actions 11 fell below the standard of care 11 for a doctor
                                                                  against Dr. Loaisiga are assault claims, not HCLCs. See
treating female patients. The pleadings of medical negli-
                                                                  id. at    , It did not reach the question of whether Dr.
gence specifically reference "Chapter 74 of the
                                                                  Kilgore's reports were deficient. The court also conclud-
CPRC"--the TMLA. See TEX. C!V. PRAC. & REM. CODE
                                                                  ed that the TMLA does not apply to the plaintiffs' claims
§§ 74.001-.507. The plaintiffs pray for judgment [**5)
                                                                  against the P .A, because the plaintiffs refer to the P .A.
against the three defendants, but they do not specifically
                                                                  only in the introductory part oftheir pleadings and do not
allege any type of claim, either direct or vicarious,
                                                                  assert liability claims against it. See id. at
against the P.A.
                                                                      We granted the petition for review of Dr. Loaisiga
      Within 120 days after filing their petition, the plain-
                                                                  and the P.A. 55 Tex. Sup. C!. J. 145 (Dec, 16, 2011).
tiffs served Dr. Loaisiga and the P .A. with a report and
                                                                  Before turning to the parties' arguments on the merits, we
                                                                                                                     Page 3
                                       379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                  55 Tex. Sup. J. 1373

address our jurisdiction to consider this interlocutory            The TMLA defines an HCLC as:
appeal.
                                                                         a cause of action against a health care
II. Jurisdiction                                                      provider or physician for treatment, lack
                                                                      of treatment, or other claimed departure
     Texas appellate courts generally have jurisdiction
                                                                      from accepted standards of medical care,
only over final judgments. Baily Total Fitness Corp. v.
                                                                      or health care, or safety or professional or
Jackson, 53 S.W.3d 352, 355 (Tex. 2001). But an excep-
                                                                      administrative services directly related to
tion exists for certain interlocutory orders. See TEX Civ.
                                                                      health care, which proximately results in
PRAC. &REM. CODE§ 51.014(a); Jackson, 53 S.W.3d at
                                                                      injury to or death of a claimant, whether
355. Section 51.014(a) [**8] provides in relevant part:
                                                                      the claimant's claim or cause of action
                                                                      sounds in tort or contract.
             A person may appeal from an interloc-
          utory order of a district court, county
          court at law, or county court that:
                                                              TEX CIV. PRAC. &REM. CODE§ 74.001(a)(13). Accord-
                                                              ing to its definition, an HCLC has three elements: (I) the
             (9) denies all or part of the relief
                                                              defendant is a health care provider or physician; [**10]
          sought by a motion under Section
                                                              (2) the claimant's cause of action is for treatment, lack of
          74.351(b), except that an appeal may not
                                                              treatment, or other claimed departure from accepted
          be taken from an order granting an exten-
                                                              standards of medical care, health care, or safety or pro-
          sion under Section 74.351.
                                                              fessional or administrative services directly related to
                                                              health care; and (3) the defendant's alleged departure
                                                              from accepted standards proximately caused the claim-
TEX CIV. PRAC. &REM. CODE§ 51.014(a)(9).
                                                              ant's injury or death. Marks v. St. Luke's Episcopal
     A court of appeals' judgment ordinarily is conclusive    Hasp., 319 S.W.3d 658, 662 (Tex. 2010) (plurality opin-
when an interlocutory appeal is taken pursuant to section     ion).
51.014(a)(9). See TEX GOV'T CODE § 22.225(b)(3).
                                                                   This case focuses on the second element which con-
However, we may consider an interlocutory appeal when
                                                              cerns the nature of a claimant's "cause of action" and the
the court of appeals 1 decision creates an inconsistency in
                                                              definitions of medical care, health care, safety and pro-
the law that should be clarified to remove unnecessary
                                                              fessional or administrative services directly related to
uncertainty and unfairness to litigants. Id. §§
                                                              health care. See TEX CIV. PRAC. & REM. CODE §
22.001(a)(2), (e); 22.225(c), (e). This case involves an
                                                              74.001 (a)(J3). The TMLA does not define the term
issue on which the courts of appeals have issued incon-
                                                              "cause of action," but the generally accepted meaning of
sistent decisions. Compare         S.W.3d at       (holding
                                                              that phrase refers to the "'fact or facts entitling one to
that a doctor's alleged fondling of the plaintiffs' breasts
                                                              institute and maintain an action, which must be alleged
during medical examinations could not feasibly be ex-
                                                              and proved in order to obtain relief."' In re Jorden, 249
plained as a necessary part of medical treatment and
                                                              S.W.3d 416, 421 (Tex. 2008) (quotingA.H. Bela Cmp. v.
therefore does not give rise to an HCLC), with
                                                              Blanton, 133 Tex. 391, 129 S.W.2d 619, 621 (1939)).
Vanderwerff v. Beathard, 239 S.W.3d 406, 409 (Tex.
                                                              "Health care" is broadly defined as "any act ... per-
App.--Da//as 2007, no pet.) (concluding [**9] that a
                                                              formed ... by any health care provider for [or] to ... a
chiropractor's alleged rubbing of a plaintiffs genitals
                                                              [**II] patient during the patient's medical care, treat-
during a chiropractic examination gave rise to an HCLC
                                   1
                                                              ment, or confinement." TEX. CIV. PRAC. & REM. CODE§
because whether the chiropractor s actions were within
                                                              74.001(a)(10). And "medical care" is defined as "any act
the scope of a chiropractic examination could not be
                                                              defined as practicing medicine under Section 151.002,
answered without reference to the standard of care re-
                                                              Occupations Code, performed or furnished, or which
quired of a chiropractic provider). We have jurisdiction
                                                              should have been performed, by one hcensed to practiCe
to resolve this issue. TEX. GOV'TCODE § 22.001(a)(2).
                                                              medicine in this state for, to, or on behalf of a patient
                                                              during the patient's care, treatment, or confinement." !d.
III. Health Care Liability Claims
                                                              § 74.001(a)(19). The Occupations Code, in turn, defines
                                                              "practicing medicine" as "the diagnosis, treatment, or
A. General
                                                              offer to treat a mental or physical disease or disorder or a
     Determining whether claims are HCLCs requires            physical deforn1ity or injury by any system or method, or
courts to constme the TMLA. We review issues of statu-        the attempt to effect cures of those conditions by a per-
tory interpretation [*255] de novo. Mo/inet v. Kim-           son who ... publicly professes to be a physician." TEX
brell, 356 S.W.3d 407, 411 (Tex. 2011).                       Occ. CODE§ 151.002(a)(13).
                                                                                                                      Page 4
                                      379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                 55 Tex. Sup. J. 1373

     Analysis of the second element--the cause of ac-                      (3) intentionally or knowingly causes
tion--focuses on the facts underlying the claim, not the               physical contact with another when the
form of, or artfully-phrased language in, the plaintiffs               person knows or should reasonably be-
pleadings describing the facts or legal theories asserted.             lieve that the other will regard the contact
See, e.g., Yamada v. Friend, 335 S.W.3d 192, 196-97                    as offensive or provocative.
(Tex. 2010); Diversicare Gen. Partner, Inc. v. Rubio, 185
S. W.Jd 842, 847, 854 (Tex. 2005). We have previously
determined that [**12] a claim based on one set of facts       TEX PENAL CODE§ 22.01(a). [**14] As relevant to the
cannot be spliced or divided into both an HCLC and an-         case before us, an assault occurs if a person 11 intentional-
other type of claim. See Yamada, 335 S.W.3d at 197;           ly or knowingly causes physical contact with another
Diversicare, 185 S.W.3d at 854. It follows that claims         when the person knows or should reasonably believe that
premised on facts that could support claims against a          the other will regard the contact as offensive or provoca-
physician or health care provider for departures from          tive." !d.§ 22.01(a)(3).
accepted standards of medical care, health care, or safety
                                                                    Distinguishing between claims to which the TMLA
or professional or administrative services directly related
                                                               applies and those to which it does not apply can be diffi-
to health care are HCLCs, regardless of whether the
                                                               cult when the plaintiff alleges an assault took place dur-
plaintiff alleges the defendant is liable for breach of any
                                                               ing a physical examination to which the patient consent-
of those standards. See TEX CIV. PRAC. & REM. CODE §
                                                               ed. The scope of medical examinations generally are
74.001(a)(13).
                                                               infmmed, and largely guided, by a combination of the
      [*256] The broad language of the TMLA evi-               patient's complaints and the examiner's training and pro-
dences legislative intent for the statute to have expansive    fessional judgment. During an examination for the pur-
application. See, e.g., TEX CJV. PRAC. & REM. CODE §           pose of diagnosing or treating a patient's condition, a
74.001(a)(JO) (defining "health care" to include "any act      medical or health care provider almost always will touch
... by any health care provider for, to, or on behalf of a     the patient intentionally. Frequently, examinations in-
patient during the patient1s medical care, treatment, or       volve examiners touching the patient's body in places
confinement." (emphasis added)); see also Moline/, 356         and in ways that would be assaults were it not for the
S. W.3d at 411 (noting that when interpreting statutes we      actual or implied consent of the patient in the context of
strive to ascertain and give effect to the Legislature1S       the medical or health care relationship. And the examiner
intent). The breadth of the statute's text essentially cre-    may need to examine parts of the patient's body that
ates a presumption that a claim is an HCLC if it [**13]        might not be anticipated by a person without medical or
is against a physician or health care provider and is based    [* * 15] health care training. Such a situation is demon-
on facts implicating the defendant's conduct during the        strated by Vanderwe1:f{, a case in which no expert report
course of a patient1s ·care, treatment, or confinement. See    was filed. There, Kristina Beathard sought treatment
Marks, 319 S. W.Jd at 662. But the presumption is nec-         from Eric Vanderwerff, a chiropractor, complaining of
essarily rebuttable. In some instances the only possible       pain in various parts of her body. 239 S.W.3d at 407.
relationship between the conduct underlying a claim and        Beathard later sued Vande1werff, alleging that "during
the rendition of medical services or healthcare will be the    the course of a routine examination of her knee" he
healthcare setting (i.e., the physical location of the con-    rubbed her genitals. Id. at 409. The trial court denied
duct in a health care facility), the defendant's status as a   Vanderwerffs motion to dismiss for Beathard's failure to
doctor or health care provider, or both.                       serve an expert report, but the court of appeals reversed.
                                                               !d. In doing so, it noted that Beathard had marked an
B. Assaults and the TMLA                                       anatomical drawing to show her areas of pain, and those
                                                               markings indicated she was having pain not only in her
     The elements of a civil assault mirror those of a
                                                               neck, wrists, ankle, and left knee, but also running from
criminal assault. See Wajj/e House, Inc. v. Williams, 313
                                                               her knee to her upper thigh. [*257] Id. The court of
S. W.3d 796, 801 n.4 (Tex. 2010). Under the Penal Code,
                                                               appeals set out the issue and its conclusion as follows:
an assault occurs if a person:
                                                                        The threshold questions raised by
          (I) intentionally, knowingly, or reck-
                                                                      Beathard's pleadings are whether she
       lessly causes bodily injmy to another, in-
                                                                      consented to treatment and whether
       cluding the person's spouse;
                                                                      Vanderwerffs examination was within the
          (2) intentionally or knowingly threat-
                                                                      scope of a chiropractic examination. Was
       ens another with imminent bodily injury,
                                                                      the examination a "routine" examination
       including the person's spouse; or
                                                                      as Beathard contends? These questions
                                                                      cannot be answered without reference to
                                                                                                                    Page 5
                                       379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                  55 Tex. Sup. J. 1373

        the standard of care required [**16] of a               of a metal weight in the patient's hand during a neuro-
        chiropractic provider.                                  logical examination).

                                                                IV. Expert Reports
Id. In essence, the court of appeals recognized that an
                                                                     The TMLA's expert report requirements do not re-
expert report was necessary because Vanderwerffs con-
                                                                quire a trial court to make a merits determination re-
duct in the overall context of the chiropractic examina-
                                                                garding whether the claim is an HCLC. See Murphy, 167
tion could have been part of the care he was rendering
                                                                S.W.3d at 838 (explaining that the [*258] requirement
pursuant to Beathard's consent to be examined and treat-
                                                                is a threshold over which a plaintiff must proceed); Am.
ed for pain which, in part, she reported extended from
                                                                Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46
her knee to the upper thigh.
                                                                S. W.3d 873, 878 (Tex. 2001) ("[T]he expert report must
      In balancing the respective rights of and burdens on      represent only a good-faith effort to provide a fair sum-
claimants and medical and healthcare defendants, the            mary of the expert's opinions. A report need not marshal
Legislature has determined that requiring claimants to          all the plaintiffs proof, but it must include the expert's
bear the expense of obtaining and serving expert reports        opinion on each of the elements identified in the stat-
early in HCLCs is preferable to having parties incur sub-       ute."). Nor does a determination that the TMLA's expert
stantial expense and devote considerable time to devel-         report requirements apply to a claim affect other matters
oping claims through discovery and trial preparation            such as whether a physician or health care provider may
before a trial court determines which ones are meritless.       be subject to professional sanctions or criminal prosecu-
See Scoresby, 346 S.W.3d at 552, 556; Palacios, 46             tion for the conduct [**19] on which a plaintiff bases a
S. W.3d at 877. However, we fail to see how the Legisla-        claim. See Vanderweif.t: 239 S.W.3d at 407 n.1 (noting
ture could have intended the requirement of an expert           that in addition to a civil case alleging sexual assault
report to apply under circumstances where the conduct of        against a chiropractor for rubbing the patient's genitals
which a plaintiff complains is wholly and conclusively          during an examination, a criminal complaint was filed
inconsistent with, and thus separable from, the rendition       against the defendant). The requirements are meant to
of 11 medical care, or health care, or safety or professional   identify frivolous claims and reduce the expense and
[** 17] or administrative services directly related to          time to dispose of any that are filed. See Scoresby v. San-
health care" even though the conduct occurred in a health       tillan, 346 S.W.3d 546, 554 (Tex. 2011) ("The purpose of
care context. See TEX C!V. PRAC. & REM. CODE §                  the expert report requirement is to deter frivolous claims,
74.001(a)(I3); see also TEX GOV'TCODE § 311.021 ("In            not to dispose of claims regardless of their merits." (cita-
enacting a statute, it is presumed that ... a just and rea-     tion omitted)); see a/so TEX C!V. PRAC. & REM. CODE§
sonable result is intended .... ").                             74.351(k), (t) (providing that an expert report is not ad-
                                                                missible in and shall not be used during depositions, trial,
     We conclude that a claim against a medical or health
                                                                or other proceedings, nor shall it be referred to for any
care provider for assault is not an HCLC if the record
                                                                purpose absent the plaintiffs using it in a way other than
conclusively shows that (I) there is no complaint about
                                                                serving it pursuant to the 120-day service requirement of
any act of the provider related to medical or health care
                                                                section 74.351(a)); id. § 74.351(s) (limiting discovery
services other than the alleged offensive contact, (2) the
                                                                until the expert report and curriculum vitae of the expert
alleged offensive contact was not pursuant to actual or
                                                                have been served).
implied consent by the plaintiff, and (3) the only possible
relationship between the alleged offensive contact and               In Palacios we held that the TMLA's language re-
the rendition of medical services or healthcare was the         quires a trial court to determine a report's adequacy from
setting in which the act took place. See Mwphy v. Rus-          its four comers. 46 S.W.3d at 878. [**20] The statute
sell, 167 S.W.3d 835, 838 (Tex. 2005) (per curiam)             does not similarly limit what a trial court may consider
(holding that a plaintiffs battery claim was an HCLC            when the question is whether a claim is subject to the
because "[t]here may [have] be[en] reasons for providing        TMLA's expert report requirements. Thus, when making
treatment without specific consent that do not breach any       that determination courts should consider the entire court
applicable standard of care[, and] [t]he existence or non-      record, including the pleadings, motions and responses,
existence of such reasons is necessarily the subject of         and relevant evidence properly admitted. This could in-
[**18] expert testimony"); Buck v. Blum, 130 S.W.3d             clude, but is not limited to, reports such as those the
285, 289-90 (Tex. App.--Houston [14th Dist.] 2004, no           plaintiffs served here, medical records regarding exami-
pet.) (concluding that a neurologist's conduct was not in       nation or treatment of the plaintiff, if any, and the de-
the course and scope of his employment when a patient           fendant's pleadings and explanation for how the contact
complained that the neurologist placed his penis instead        at issue was part of medical care, or health care, or safety
                                                                                                                      Page 6
                                      379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                 55 Tex. Sup. J. 1373

or professional or administrative services directly related            to listen to the heartbeat of the patient.
to health care.                                                        However, in all applicable medical stand-
                                                                       ards of care, it is unnecessary that a pa-
     In light of the foregoing, we tum to the parties' con-
                                                                       tient remove their brazier, nor is it neces-
tentions. We address the defendants separately, begin-
                                                                       sary to cup, palm or touch the breast of a
ning with Dr. Loaisiga.
                                                                       female patient either with the hand hold-
                                                                       ing the stethoscope or the other hand not
V. Dr. Loaisiga
                                                                       holding the instrument to listen to a heart
                                                                       beat.
A. Was an Expert Report Required
     Dr. Loaisiga argues that the plaintiffs were required
to file an expert report because the alleged assaults oc-
                                                                    Another distinction is that the record in Vanderweljf
curred during the course of his administering medical
                                                               contained an anatomical drawing on which the plaintiff
services and all his actions were inseparable from the
                                                               indicated to the chiropractor that she [**23] had pain
rendition of those medical services. The plaintiffs urge
                                                               running from her knee to her upper thigh. Id. at 409.
that, as the court of appeals held, their [**21] assault
                                                               Based on that document, the court of appeals recognized
claims are not subject to the TMLA's expert report re-
                                                               that the chiropractor1s touching of, or near, the patienfs
quirements because Dr. Loaisiga's acts do not implicate
                                                               genitals could have been part of the examination. See id.
medical or health care services, regardless of whether
                                                               Here, the record does not contain any documents other
medical treatment was occurring at the time of the as-
                                                               than the plaintiffs' pleadings to shed light on the plain-
saults. Rather, they say the alleged acts of assault are so
                                                               tiffs' symptoms or their complaints to Dr. Loaisiga. As
inconsistent with the medical services Dr. Loaisiga was
                                                               discussed in more detail below, apart from allegations in
rendering, that the TMLA does not apply. In analyzing
                                                               the plaintiffs' pleadings, Dr. Kilgore's reports make no
these arguments, we consider the entire record before the
                                                               reference to the plaintiffs' medical records or the com-
trial court and the overall context of the plaintiffs' suit,
                                                               plaints they made to Dr. Loaisiga in the clinical setting.
including the nature of the factual allegations in their
pleadings, [*259] Dr. Loaisiga's contentions, and the              The substance of the plaintiffs' complaint is that Dr.
motions to dismiss and responses.                              Loaisiga1S conduct exceeded the scope of the examina-
                                                               tions to which they consented, and Dr. Kilgore's report
     We look first to the pleadings. The plaintiffs' plead-
                                                               shows that it is unnecessary for a physician to touch a
ings contain allegations that except for Dr. Loaisiga's
                                                               female patient1s breasts during routine examinations of
touching of their breasts, the examinations were routine.
                                                               the type Dr. Loaisiga was performing. But even taken
The pleadings do not assert a lack of proper care by Dr.
                                                               together, these aspects of the record do not conclusively
Loaisiga other than his touching of their breasts. Further,
                                                               rebut the presumptive application of the TMLA's expert
the plaintiffs' brief on the merits posits that their plead-
                                                               report requirements. The lack of information to give
ings made "no factual allegations that they were injured
                                                               context to Dr. Loaisiga1s actions during the examina-
by any deficiencies in the medical care provided by Dr.
                                                               tions--such as medical [* *24] records, if any, reference
Loaisiga."
                                                               to the medical records by Dr. Kilgore in his reports, or
     The plaintiffs' claims are qualitatively similar to the   other information regarding the plaintiffs' symptoms and
claims in Vanderwerff See 239 S.W.3d at 407. [**22]           complaints to Dr. Loaisiga--prevents the plaintiffs from
Like the plaintiff in Vanderweiff, the plaintiffs here al-     showing conclusively that the only relationship between
lege an examining doctor inappropriately touched parts         the alleged touching of their breasts and Dr. Loaisiga's
of their bodies during the course of otherwise routine         rendition of medical services was the physical location of
examinations. See id. But because the determination of         the examinations at the offices of Sunshine Pediatrics
whether the plaintiffs were required to serve an expert        and his status as a doctor or health care provider.
report is to be made based on the whole record, we must
                                                                    We conclude that the record does not contain suffi-
also consider other relevant documents in the record and
                                                               cient information to conclusively show that Dr. Loaisi-
Dr. Loaisiga's contentions. In that regard, this case is
                                                               ga's conduct [*260] could not have been part of the
distinguishable from Vanderwerff
                                                               examination he was perfom1ing. But because we are
     One distinguishing factor is that the plaintiff in        clarifying the standard for whether claims are subject to
Vanderweljf did not serve an expet1 repot1. Here the           the TMLA's expert report requirements and the plaintiffs
plaintiffs served a report that stated, in part:               maintain that theirs are not, we conclude it is appropriate
                                                               to remand the case to the trial court for further proceed-
         During a routine "sick 11 visit with a                ings regarding that issue. See Low v. Henry, 221 S. W.3d
       physician, a stethoscope may be utilized
                                                                                                                      Page 7
                                       379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                  55 Tex. Sup. J. 1373

609, 621 (Tex. 2007) (remanding "to allow the parties to         on his position that Dr. Kilgore's reports cannot be good
present evidence responsive to our guidelines 11 ) .             faith attempts to provide expert reports because they
                                                                 merely assume the truth of [**27] what is in the plain-
B. Adequacy of the Reports                                       tiffs' pleadings. Dr. Loaisiga first argues that Dr. Kil-
                                                                 gore's assuming the truth of the plaintiffs' pleadings re-
     The court of appeals did not consider whether Dr.
                                                                 sults in the reports being wholly speculative because the
Kilgore's reports are adequate to meet the requirements
                                                                 pleadings are merely unverified allegations. He also as-
of [**25] section 74.351 because it concluded that no
                                                                 serts that the reports (1) improperly require the trial court
expert reports were necessary.       S.W.3d at      . If, on
                                                                 to assume facts outside their four comers and (2) do not
remand, the trial court determines expert reports are nec-
                                                                 in good faith identity and state the breach and causation
essary under the TMLA, the adequacy of Dr. Kilgore's
                                                                 elements required to be contained in expert reports be-
reports must be determined. Dr. Loaisiga preserved the
                                                                 cause they are conditioned on certain facts being true. In
adequacy issue in the courts below and briefed and ar-
                                                                 response, the plaintiffs maintain that Dr. [*261] Kil-
gued it here. Therefore, without expressing any opinion
                                                                 gore was entitled to rely on their pleadings as true. They
as to whether the TMLA's expert report requirements
                                                                 posit that whether their allegations are credible is a mat-
will ultimately apply to this case, in the interest of judi-
                                                                 ter for the jury to decide, not a matter for the trial judge
cial efficiency we address whether Dr. Kilgore's reports
                                                                 in passing on whether the reports are a good faith effort
comply with the TMLA's requirements. See TEX R. APP.
                                                                 to comply with the TMLA requirements. To a certain
P. 53.4; Reid Road Mun. Uti/. Dis!. No. 2 v. Speedy Stop
                                                                 extent we agree with both parties.
Food Stores, Ltd., 337 S.W.3d 846, 855 (Tex. 2011).
                                                                      The fact that pleadings are not verified does not re-
     When a document purporting to be an expert report
                                                                 lieve attorneys and parties from their obligation to avoid
is timely served in an HCLC and is properly challenged,
                                                                 including groundless or bad faith allegations in them. To
the trial court
                                                                 the contrary, including such allegations in pleadings is
                                                                 sanctionable. See TEX R. CIV. P. 13. Thus, we do not see
            shall grant a motion challenging the
                                                                 why an expert, [**28] in formulating an opinion,
        adequacy of an expert report only if it ap-
                                                                 should be precluded from considering and assuming the
        pears to the court, after hearing, that the
                                                                 validity of matters set out in pleadings in the suit, absent
        report does not represent an objective
                                                                 a showing that the pleadings are groundless or in bad
        good faith effort to comply with the defi-
                                                                 faith or rebutted by evidence in the record.
        nition of an expert report in Subsection
        (r)(6).                                                       On the other hand, the purpose of an expert report is
                                                                 to give the trial court sufficient information within the
                                                                 four corners of the report to determine if the plaintiffs
TEX C!V. PRAC. &REM. CODE§ 74.351(1). To qualify as              claim has merit. Scoresby, 346 S.W.3d at 554, 556. If an
an objective good faith effort the report must (1) inform        expert could formulate an adequate expert report by
the defendant [**26] of the specific conduct the plain-          merely reviewing the plaintiffs pleadings and assuming
tiff questions, and (2) provide a basis for the trial court to   them to be tme, then artful pleading could neutralize the
conclude that the plaintiffs claims have merit. Scoresby,        Legislature's requirement that expert reports demonstrate
346 S.W.3d at 556 (citing Palacios, 46 S.W.3d at 879). A       the plaintiffs claims have merit. See id. That is because
report meets the minimum qualifications for an expert            the facts and circumstances alleged in the plaintiffs
report under the statute 11 if it contains the opinion of an     pleadings might omit or misstate, inadvertently or other-
individual with expertise that the claim has merit, and if       wise, matters critical to a valid expert opinion. An expert
the defendant's conduct is implicated." Id. at 557. If a         report based only on the plaintiffs pleadings could mask
report meets these qualifications but is deficient, and an       the context of the medical services or health care ren-
extension to cure is requested, the trial court may grant        dered. Significant matters involved in the rendition of the
one thirty-day extension to cure the deficiencies. See           care, such as the patient's complaints or the health care
TEX C!V. PRAC. &REM. CODE§ 74.351(c). But if a report            provider's findings, could wan·ant investigation [**29]
does not meet the standard set in Scoresby, it is not an         and examination beyond that which might otherwise
expert report under the statute, and the trial court must        seem to have been appropriate, yet be unknown to the
dismiss the plaintiffs claims if the defendant has proper-       expert. If such matters were not in the plaintiffs plead-
ly moved for dismissal. TEX CIV. PRAC. & REM. CODE§              ings the expert would not have considered them, the ex-
74.351(b).                                                       pert report would not reference them, and because they
                                                                 are outside the four comers of the report, the trial court
    Dr. Loaisiga advances three arguments why the case
                                                                 could not consider them in deciding whether the plain-
should be dismissed if the TMLA's expert report re-
quirements apply. The arguments all substantively rely
                                                                                                                    Page 8
                                      379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                 55 Tex. Sup. J. 1373

tiffs claims have merit, That is not what we believe the       that we interpret statutory text according to its plain
Legislature intended. See id. at 552-54.                       meaning and context unless such a construction leads to
                                                               absurd or nonsensical results). The beginning of the sen-
     We conclude that in formulating an adequate expert
                                                               tence the court of appeals quoted refers to "a health care
report under section 74.351, an expert may consider and
                                                               liability claim." TEX CIV. PRAC, & REM. CODE §
rely on the plaintiffs pleadings, but the expert must con-
                                                               74.351(a), Reading the sentence as a whole shows that "a
sider more than the pleadings. How much more will de-
                                                               liability claim'' is merely an abbreviated reference to "a
pend on the particular circumstances of the claim, But
                                                               health care liability claim," which is elsewhere defined in
we fail to see how in most instances, and particularly in
                                                               the TMLA as "a cause of action." Id. § 74.001(a)(l3);
claims involving the scope of an examination, an expert
                                                               [**32] see also Mokkala v. Mead, 178 S.W.3d 66, 71
report could be adequate unless the expert at least con-
                                                               (Tex. App.--Houston [14th Dist.] 2005, pet, denied) ("A
sidered and commented on the patient's medical records
                                                               'health care liability claim' is a 'cause of action,' not a
to the extent the records and their contents--or lack of
                                                               lawsuit"). And as we have explained, a 11 Cause of action"
appropriate contents--are relevant to the expert's opinion.'
                                                               means the "fact or facts entitling one to institute and
     In this case Dr. Kilgore's reports and curriculum vi-     maintain an action, which must be alleged and proved in
tae demonstrate that he is a trained and practicing physi-     order to obtain relief." In re Jorden, 249 S.W.3d at 421
cian. [**30) He has sufficient expertise in the medical        (citation omitted). Therefore, the expert report require-
field to be qualified to provide an adequate expert report.    ments are triggered when a plaintiff names a person or
See Scoresby, 346 S.W.3d at 557. The reports also             entity as a defendant and seeks to obtain relief from that
demonstrate that he is of the opinion the plaintiffs' claims   defendant based on facts that. possibly implicate the
have merit. See id. But his failure to consider any matters    TMLA,
other than the plaintiffs' pleadings in formulating his
                                                                    This construction of the statute furthers the purpose
opinion make his existing reports inadequate to comply
                                                               of the expert report requirements. See Scoresby, 346
with section 74.351's expert report requirements. On the
                                                               S.W.3d at 554; see also Moline/, 356 S.W.3d at 4JI
other hand, we disagree with Dr. Loaisiga's position that
                                                               (stating that our objective in construing a statute is to
the deficiencies in Dr. Kilgore's reports require dismissal
                                                               ascertain and give effect to the Legislature's intent). If a
of the plaintiffs' claims against him. The reports meet the
                                                               plaintiff could name and seek judgment against a medi-
standard set out in Scoresby, and the [*262] plaintiffs
                                                               cal or health care provider based on facts that fall within
requested a thirty-day extension to cure defects in them
                                                               the TMLA's coverage without triggering the 120-day
in the event they were deficient. Accordingly, if on re-
                                                               deadline for serving an expert report, it would open the
mand the trial court determines that the TMLA's expert
                                                               door to artful pleading and undermine the Legislature's
report requirements apply to this case, the court should
                                                               goal of accelerating the disposition            [**33) of
consider the plaintiffs' request for an extension of time to
                                                               non-meritorious HCLCs. See Scoresby, 346 S. W.3d at
cure deficiencies in the reports as to Dr. Loaisiga. See id.
                                                               554; Diversicare, 185 S.W.3d at 854.
VI. The P.A.                                                         In this case the plaintiffs made the P .A. a party to
                                                               the case and sought judgment against it based on no facts
A. Was an Expert Report Required                               other than those underlying their claims against Dr.
                                                               Loaisiga. The P .A. is named after Dr. Loaisiga, and he
    The plaintiffs' petition names the P .A. as a defendant
                                                               has not disputed the plaintiffs' allegation that he was and
and prays for judgment against it, but the pleading does
                                                               is its sole officer and director. The plaiutiffs' response to
not mention the P.A. otherwise. [**31) The court of
                                                               the P.A.'s motion to dismiss alleged that Dr. Loaisiga
appeals concluded that the 1MLA did not apply to the
                                                               acted both individually and as the P.A. when he assaulted
P.A., given the lack of"allegations of medical negligence
                                                               the plaintiffs and there "is no differentiation between the
or otherwise" against the P.A.        S.W.3d at       . We
                                                               two. 11
disagree with that conclusion.
                                                                      [*263) As we discuss above, the determiuation of
      The court of appeals focused on the latter part of the
                                                               whether a plaintiffs expert report is adequate is not a
first sentence of section 74.351(a}, emphasizing there-
                                                               merits determination, but rather a preliminary determina-
quirement of an expert report 11 for each physician or
                                                               tion designed to expeditiously weed out claims that have
health care provider against whom a liability claim is
                                                               no merit. In this case the pleadings and record were suf-
asserted."      S.W.3d at      (quoting TEX Civ. PRAC. &
                                                               ficient to make the plaintiffs' claims as to the P.A. clear:
REM. CoDE § 74.351(a)). However, that portion of the
                                                               they claimed it was vicariously liable for Dr. Loaisiga's
statute's text must be read in conjunction with the words
                                                               conduct. The P.A. could have excepted to and sought
that surround it. See Omaha Healthcare Ctr., LLC v.
                                                               clarification of the pleadings if it desired to have them
Johnson, 344 S.W.3d 392, 395 (Tex. 20JI) (explaining
                                                               clarified, but it did not do so.
                                                                                                                      Page 9
                                       379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                  55 Tex. Sup. J. 1373

    We conclude that if the plaintiffs' claims assert                 Principal among the Legislature's stated purposes in
HCLCs, then [**34] the TMLA's expert report re-                  enacting the Medical Liability Act was decreasing the
quirements apply to the claims against the P.A. just as          cost of health care liability claims without unduly re-
they do to the claims against Dr. Loaisiga individually.         stricting a claimant's rights.' But disagreements [*264]
                                                                 over the Act's expert report requirement/ which is mere-
B. Adequacy of the Reports                                       ly intended to weed out frivolous claims early on,' have
                                                                 resulted [**36] in protracted pretrial proceedings and
     The court of appeals did not consider whether Dr.
                                                                 multiple interlocutory appeals, threatening to defeat the
Kilgore's reports are adequate to meet the requirements
                                                                 Act's purpose by increasing costs and delay that do
of section 74.351 as to the P.A.       S.W.3d at   . We
                                                                 nothing to advance claim resolution. In an effort to
address the issue for the same reasons expressed above
                                                                 staunch this waste of time and money, we have tried to
as to Dr. Loaisiga. See TEX. R. APP. P. 53.4; Reid Road
                                                                 minimize the grounds for such disagreements. We have
Mun. Uti/. Dist. No.2, 337 S.W.3d at 855.
                                                                 held that the standard for adequacy of a report is lenient,'
     Dr. Kilgore stated in his September 3, 2009 report          and that leave to cure any deficiencies in a report must be
that "[a]ll opinions expressed and contained in my pre-          freely given.' As a result, objections and appeals should
vious report are adopted in this supplemental report and         be fewer.
are also applicable to [the P.A.]." His previous report
demonstrated that he is a trained and practicing physician               1   Act of June 2, 2003, 78th Leg., R.S., ch. 204,
who holds the opinion that Dr. Loaisiga's conduct is im-                §§ 10.01, lO.ll(b) (2), (3), 2003 Tex. Gen. Laws
plicated and the plaintiffs' claims against Dr. Loaisiga                847, 864, 884-885 (adopting the Medical Liabil-
have merit. See supra Part V.B. But, as we explain                      ity Act as Chapter 74 of the Texas Civil Practice
above, Dr. Kilgore's previous report is not adequate to                 & Remedies Code, and providing that "it is the
comply with section 74.351 because he considered only                   purpose of [the Act] to improve and modifY the
the plaintiffs' pleadings in formulating his opinions, By               system by which health care liability claims are
adopting the previous report, the supplemental report                   determined in order to ... decrease the cost of
meets the minimal standard set out in Scoresby, just as                 those claims and . . . do so in a manner that will
the [**35] original report did, but it is deficient as to               not unduly restrict a claimant's rights . .. .u); see
the P .A., just as the original report was deficient as to Dr.          also Scoresby v. Santillan, 346 S.W.3d 546, 552
Loaisiga. So, if on remand the plaintiffs' claims are de-               (Tex. 2011) ("Fundamentally, the goal of [the
termined to be HCLCs subject to the TMLA's expert                       Act] has been to make health care in Texas more
report requirements, the trial court should consider the                available and less expensive by reducing the cost
plaintiffs' request for an extension of time to cure the                of health care liability [**37] claims.").
reports as to the P.A. See TEX. C!V. PRAC. & REM. CODE§                 2 The Act requires that within 120 days of fil-
74.351(c).                                                              ing suit, a claimant must serve a defendant with
                                                                        an expert report setting out the applicable stand-
VII. Conclusion                                                         ard of care, how the defendant breached it, and
                                                                        how that breach caused the claimant's damages.
     We reverse the judgment of the court of appeals. We                TEX. C!V. PRAC. &REM. CODE§ 74.351(a), M(6).
remand the case to the trial court for further proceedings              3 Scoresby, 346 S.W.3d at 552 (stating that the
in accordance with this opinion. See id.; Scoresby, 346                 Act seeks "to deter frivolous lawsuits by requir-
S. W.3d at 557.
                                                                        ing a claimant early in litigation to produce the
    Phil Johnson                                                        opinion of a suitable expert that his claim has
                                                                        merit11 ).
    Justice                                                             4 Id. at 549 ("[A] document qualifies as an ex-
     OPINION DELIVERED: August31, 2012                                  pert report if it contains a statement of opinion by
                                                                        an individual with expertise indicating that the
CONCUR BY: Nathan L. Hecht (In Part); Don R. Wil-                       claim asserted by the plaintiff against the de-
lett (In Part); Debra H. Lehrmann                                       fendant has merit. An individual's lack of relevant
                                                                        qualifications and an opinion's inadequacies are
DISSENT BY: Nathan L. Hecht (In Part); Don R. Wil-                      deficiencies the plaintiff should be given an op-
lett (In Part); Debra H. Lehrmann                                       portunity to cure if it is possible to do so. This le-
                                                                        nient standard avoids the expense and delay of
DISSENT                                                                 multiple interlocutory appeals and assures a
                                                                        claimant a fair opportunity to demonstrate that his
     JUSTICE HECHT, joined by JUSTICE MEDINA, concur-                   claim is not frivolous.11
                                                                                                    ),
ring in part and dissenting in part.
                                                                                                                 Page 10
                                       379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                  55 Tex. Sup. J. 1373

       5 Id. ("[The Act] authorizes the trial court to          the alleged touching will suffice. Thus, it is unnecessary
       give a plaintiff who meets the 120-day deadline          for the Court to allow the claimants on remand to attempt
       an additional thirty days in which to cure [**38]        to show, again, that an expert rep01i is not required. The
       a 'deficiency' in the elements of the report. The        Court's suggestion that they might succeed contradicts
       trial court should err on the side of granting the       the standard the Court announces. I would not allow fur-
       additional time and must grant it if the deficien-       ther proceedings on the issue and risk another appeal. In
       cies are curable." (footnotes omitted)).                 all other respects, I join the Court's opinion.
     With the same goal in mind, the Court today tackles            Nathan L. Hecht
the issue of when an expert report is required. The Court
                                                                    Justice
concludes that "[t]he breadth of the statute's text essen-
tially creates a presumption that a claim is an HCLC if it          Opinion delivered: August 31, 2012
is against a physician or health care provider and is based
                                                                     JUSTICE WILLETT, concurring in part and dissenting
on facts implicating the defendant's conduct during the
                                                                in part.
course of a patient's care, treatment, or confinement. tt 6 I
agree that the Act creates such a presumption and that it            I join today's well-reasoned decision save one quib-
is, as the Court says, "necessarily rebuttable 11 •7            ble: Because I find Parts V.B and Vl.B of the Court's
                                                                opinion advisory--and thus inadvisable--! respectfully
        6   Ante at .                                           dissent from those sections.
        7   Ante at .
                                                                      Today the Court clarifies the standard for defining a
    For the claimant who contends his claim is not an           healthcare liability claim (HCLC) and remands so the
HCLC, obtaining an expert report should not present a           trial court can apply our new guidance. So far so good. If
major obstacle, as this case illustrates. The expert report     the trial court concludes these claims are not HCLCs,
here says, in essence, that sexual assault is not a part of     then no expert report is necessary. The Court, however,
health care. One need not tum to the Mayo Clinic for            proceeds to (p)review the [**41] reports' sufficiency
such an opinion. An expert report, as we have interpreted       just in case the trial court goes the other way.
it, is a low threshold a person claiming against a health
                                                                     This analysis is premature. The trial court hasn't
care provider must cross merely to show that his claim is
                                                                even applied our new test to determine whether these are
not frivolous. Occasionally [**39] there will be cases--
                                                                HCLCs in the first place. I wouldn't short-circuit its re-
this may be one -- in which an expeti report is required
                                                                view by pre-deciding an issue that might never need de-
even though evidence later shows that the claim is not an
                                                                ciding at all and that might benefit immensely from low-
HCLC. While the requirement is thus not perfect, it is
                                                                er-court analysis.
nevertheless a reasonable effort by the Legislature to
address what it found to be a crisis in HCLCs. But the               As a judiciary, our constitutional role dictates that
Act's limitations on damages and other restrictions are         we decide concrete cases and not dispense contingent
far more severe. A conclusion made early in the case that       advice. "[T]he judicial power does not embrace the giv-
an expert report must be produced does not preclude a           ing of advisory opinions,' 11 and prudent development of
later determination, after the [*265] case is more fully        the law requires that courts refrain from speculating on
developed, that the Act's provisions do not apply after         situations that may never arise.
all.
                                                                       I Firemen's Ins. Co. of Newark, N.J. v. Burch,
     The claimants in this case proceeded exactly as they
                                                                       442 S.W.2d 331, 333 (Tex. 1968).
should have. Insisting that their claims are not HCLCs
but claims for assault, they nevertheless produced an                The Coures motivation, of course, is commendable:
expert report. I agree with the Court that the expert could     to advance judicial efficiency and squeeze out inordinate
not rely entirely on the claimants' petition. A requirement     delay. But unless and until the lower courts conclude that
that an expert do no more than opine that a pleaded             plaintiffs' claims are indeed HCLCs, I would not suggest
claim, if true, has merit would do little to forestall frivo-   a premature predecision that presupposes--if not predes-
lous claims. In most instances, medical records will be         tines--a certain lower-court path.
enough to support an expert's opinion. In this case, it
seems unlikely that a chart notation, "groped patient un-           Don R. Willett
necessarily", will be found, and the expert may need to             Justice
base [**40] his opinion on an interview with the
claimants. In any event, the deficiency should be simple            OPINION DELIVERED: August31, 2012
to cure. The expert's review of records showing that the            JUSTICE LEHRMANN, concurring and dissenting.
claimants' medical or physical conditions did not warrant
                                                                                                                Page 11
                                      379 S.W.3d 248, *; 2012 Tex. LEXIS 736, **;
                                                 55 Tex. Sup. J. 1373

     Whether a claim against a health care provider                 In describing the expert report requirement imposed
[**42] is a health care liability claim is a knotty issue      by the Act's predecessor, we have noted on more than
this Court has repeatedly struggled with. See, e.g., Tex.      one occasion that claimants are not required to marshal
W. Oaks Hosp., LP v. Williams, 371 S.W.3d 171, 2012            their proof to [**44] comply with the statute. Bowie
Tex. LEXIS 561, 2012 WL 2476807 {Tex. 2012); St. Da-           Mem'l Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002);
vid's Health care P'ship v. Esparza, 348 S.W.3d 904 {Tex.     Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46
2011); Omaha Healthcare Ctr., LLC v. Johnson, 344 S.W.3d 873, 878 (Tex. 2001). The policy underlying the
S. W.3d 392 (Tex. 2011); Diversicare Gen. Partner, Inc.        expert report requirement in the current Act remains un-
v. Rubio, 185 S.W.3d 842 (Tex. 2005). Claims alleging         changed; not to shield health care providers from legiti-
that a [*266] physician's actions in examining a pa-           mate claims, but to weed out frivolous claims at an early
tient amounted to an assault can be particularly con-          stage, before the parties and the courts have expended
founding, for the reasons the Court discusses: the physi-      extensive resources. Scoresby v. Santillan, 346 S. W.3d
cal examination of a patient necessarily involves touch-       546, 554 (Tex. 2011). It makes sense not to place a heavy
ing, which may be uncomfortable, unexpected, and mis-          burden on claimants early in the process, in part, because
understood. I concur in the Court's judgment remanding         the Act greatly restricts the discovery that is available
this case to allow the plaintiffs an opportunity to estab-     before an expert report is filed. TEX. CIV. PRAC. & REM.
lish that their assault claims are not health care liability   CODE§ 74.351(s). In my view, the Court's imposition of
claims. I write separately, however, because I believe the     a requirement that claimants conclusively establish that
Court places too onerous a burden on claimants by re-          their allegations do not amount to health care liability
quiring them to conclusively establish that their claims       claims is inconsistent with those considerations.
are not health care liability claims. I would require a
                                                                    In light of the Act's purposes and its broad applica-
claimant to satisfy a standard comparable to a "clear and
                                                               tion, I agree that claimants must to do more than estab-
convincing" standard of proof. Under that standard, a
                                                               lish that their claims are plausibly, or even likely, not
trial court should require a [**43] claimant asserting
                                                               health care liability claims. But I would not go so far as
claims against a health care provider arising in the con-
                                                               the Court. Instead, I would hold that plaintiffs [**45]
text of the delivery of medical services to file an expert
                                                               whose claims arise in the medical context are not re-
report unless the record justifies a finn conviction or
                                                               quired to provide expert reports if the record justifies a
belief that the claims presented are not health care liabil-
                                                               firm belief or conviction that the claims are not health
ity claims.
                                                               care liability claims. This is essentially the same as the
    Unquestionably, the Legislature intended to alleviate      burden of proof required to terminate parental rights. See
what it deemed a "health care liability crisis" when it        Santosky v. Kramer, 455 U.S. 745, 769, 102 S. Ct. 1388,
enacted the Texas Medical Liability Act, TEX. C!V. PRAC.       71 L. Ed. 2d 599 (1982); In re G.M, 596 S.W.2d 846,
& REM. CODE§§ 74.001-.507. Accordingly, I agree that           847 (Tex. 1980). Surely a burden sufficient to protect
claims arising in the context of the delivery of health        parents' constitutional rights in raising their children
care services are presumptively health care liability          should be sufficiently stringent to protect any interest
claims. But, as the Court recognizes, nothing in the Act       medical providers might enjoy in having a cause of ac-
signals an intent to shield physicians from liability for      tion alleging assault [*267] proceed as a health care
sexual assaults or similar intentional misconduct. I fear      liability claim. Accordingly, I respectfully concur in the
that the requirement the Court imposes, that a claimant        Court's judgment but disagree with the standard the
conclusively establish that a claim is not a health care       Court imposes.
liability claim in order to rebut the Act's presumptive
                                                                   Debra H. Lehrmann
application, may force assault victims to submit expert
reports or see their cases dismissed.                              Justice
                                                                   OPINION DELIVERED: August 31,2012
APPENDIX- ''3''
                                                                                                              Page 1




           LexisNexis®
                                               1 of 4 DOCUMENTS

                ROY KENJI YAMADA, M.D., PETITIONER, v. LAURA FRIEND, INDIVIDU-
               ALLY AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF SARAH
               ELIZABETH FRIEND, DECEASED, AND LUTHER FRIEND, INDIVIDUALLY,
                                        RESPONDENTS

                                                   NO. 08-0262

                                        SUPREME COURT OF TEXAS

                           335 S.W.3d 192; 2010 Tex. LEXJS 1012; 54 Tex. Sup. J. 382

                                          March 10, 2009, Argued
                                     December 17, 2010, Opinion Delivered

SUBSEQUENT HISTORY:              Released for Publica-
tion January 28, 2011.                                    OPINION
                                                               [*193] In this appeal we address whether claims
PRIORHISTORY: [**l]
                                                          against a health care provider based on one set of under-
  ON PETITION FOR REVIEW FROM THE COURT
                                                          lying facts can be brought as both health care liability
OF APPEALS FOR THE SECOND DISTRICT OF
                                                          claims subject to the Texas Medical Liability Act
TEXAS.
                                                          (TMLA) and ordinary negligence claims not subject to
Yamada v. Friend, 335 S. W.Jd 201, 2008 Tex. App.
                                                          the TMLA. We hold that they cannot.
LEXIS 1680 (Tex. App. Fort Worth, Feb. 28, 2008)
                                                               Sarah Friend collapsed at a water park and later
                                                          died. As a result of her death her parents sued several
COUNSEL: For ROY KENJI YAMADA, M.D., PETI-                parties, including Roy Yamada, M.D. Sarah's parents
TIONER: Mr. J. Kevin Carey, Carey Law Firm, Fort          alleged that Dr. Yamada negligently advised the water
Worth, TX; Ms. Bonnie Susan Bleil, Law Office of Bleil    park about safety procedures and placement of defibril-
& King, Fort Worth, TX.                                   lators. They did not file an expert report as is required by
                                                          the TMLA for health care liability claims.
For LAURA FRIEND, RESPONDNET: Mr. Darrell L.
                                                               The court of appeals held that the Friends' allega-
Keith, Ms.· Cominey Shannon Keith, Ms. Arin Kay
                                                          tions that Dr. Yamada's actions violated medical stand-
Schall, Keith Law Firm, P.C., Fort Wmih, TX; Mr. Jef-
                                                          ards of care were health care liability claims and the
frey H. Kobs, Kobs, Haney & Hundley, LLP, Fort
                                                          Friends were required to comply with provisions of the
Worth, TX.
                                                          TMLA as to those claims. The Friends do not dispute
                                                          that holding. The court also held, however, that the
For City of North Richland Hills, OTHER: Mr. George
                                                          Friends' allegations that the same actions by Dr. Yamada
A. Staples Jr., Taylor Olson Adkins Sralla & Elam, Fort
                                                          violated ordinary standards [**2] of care and were not
Worth, TX.
                                                          subject to the TMLA.
For Jeff Ellis, OTHER: Mr. Russell Ramsey, Ramsey &           We hold that because all the claims against Dr.
Murray, Houston, TX.                                      Yamada were based on the same underlying facts, they
                                                          must be dismissed because the Friends did not timely file
JUDGES: WSTICE JOHNSON delivered the opinion              an expert report. When the underlying facts are encom-
of the Court.                                             passed by provisions of [*194] the TMLA in regard to
                                                          a defendant, then all claims against that defendant based
OPINION BY: Phil Johnson                                  on those facts must be brought as health care liability
                                                                                                                  Page 2
                                     335 S.W.3d 192, *; 2010 Tex. LEXIS 1012, **;
                                                 54 Tex. Sup. J. 382

claims. Application of the TMLA cannot be avoided by           court denied Dr. Yamada's motion and he appealed. See
artfully pleading around it or splitting claims into both      id. § 51.014(a)(9) (authorizing interlocutory appeal from
health care liability claims and other types of claims such    an order denying a motion to dismiss for lack of an ex-
as ordinary negligence claims,                                 pert report).

I. Background                                                  B. Court of Appeals
                                                                    The court of appeals noted that the only alleged acts
A. Trial Court
                                                               or omissions on which the Friends based their claims
     The city of North Richland Hills owns and operates        against Dr. Yamada were his failure to properly provide
North Richland Hills Family Water Park. In July 2004,          advice and recotmnendations to the City about its safety
twelve-year-old Sarah Friend was waiting in line for one       practices, including the placement and maintenance of
of the water park rides when she collapsed. Personnel          AEDs.         S.W.3d              . It determined that the
from the water park and North Richland Hills Fire De-          pleadings stated claims for negligence based on breach
partment administered emergency aid and she was then           of an emergency medicine physicians' standard of care,
transported to a hospital where she died from a heart          but also stated claims for ordinary negligence. Id. at
condition.                                                     The appeals court reasoned that [**5] medical testimo-
                                                               ny is not required to establish [*195] the proper
     Sarah's mother and father, Laura ' and Luther
                                                               placement of AED devices, thus such claims were not
Friend, sued the City and several individual defendants.
                                                               health care liability claims because the alleged negli-
They alleged that Sarah's death was proximately caused
                                                               gence was not based on advice directly related to acts
by the defendants' [**3] failure to timely and properly
                                                               performed or furnished by a health care provider to Sarah
evaluate and care for her after she collapsed. The
                                                               during her medical care, treatment, or confinement. The
Friends' allegations focused on the failure of water park
                                                               court held that the trial court properly refused to dismiss
personnel to use an automated external defibrillator
                                                               the claims based on allegations of ordinary negligence.
(AED) in attending to Sarah.
                                                               Id. at    . However, the court also held that the pleadings
                                                               alleging Dr. Yamada gave negligent advice about where
           Laura sued individually and as representative
                                                               to locate AEDs were health care liability claims to the
       of Sarah's estate.
                                                               extent they alleged Dr. Yamada had a duty to act as an
     The Friends eventually joined Dr. Yamada as a de-         emergency physician under the circumstances and he
fendant. They alleged that he (1) was a licensed medical       breached that duty. The court held that the Friends' fail-
doctor who specialized in emergency medicine; (2) "had         ure to file an expert report required dismissal of the
a duty to exercise ordinary ,care and act as an emergency      claims based upon allegations of breach of an emergency
medicine physician of reasonable and ordinary prudence         room physician's standard of care. Id. at       . Thus, the
under the same or similar circumstances 11 ; (3) "was re-      court of appeals held that the same acts and omissions by
sponsible for and provided medical consultative advice         Dr. Yamada formed the basis of both health care and
and recommendations to and for the various safety prac-        non-health care claims based on pleadings alleging that
tices and procedures 11 at the water park prior to and as of   the acts and omissions breached different standards of
the date Sarah collapsed; (4) "had a duty under Texas          care.
law to exercise ordinary care and act as an emergency
medicine physician of reasonable and ordinary prudenceu        C. [**6] Positions of the Parties
in providing services to the water park; and (5) breached
                                                                   The Friends did not file a petition for review. But
"that duty" by (a) failing to timely, properly, and ade-
                                                               Dr. Yamada did and we granted it. 52 Tex. Sup. Ct. J.
quately provide services to the water park and (b) com-
                                                               331, 333 (Feb. 13, 2009).
mitting "other acts or omissions of negligence or
wrongdoing." There was never a doctor-patient [**4]                 Dr. Yamada asserts that the court of appeals erred in
relationship between Dr. Yamada and Sarah.                     two ways. First, he argues the court construed the defini-
                                                               tion of health care liability claim based on a breach of
    The Friends did not file an expert report pursuant to
                                                               accepted standards of safety too narrowly. Second, he
Texas Civil Practice and Remedies Code section 74.351
                                                               asserts the court impermissibly allowed "claim splitting"
after they sued Dr. Yamada, so he filed a motion to dis-
                                                               by holding that the same underlying facts gave rise to an
miss. See TEX C!V. PRAC. & REM. CODE§ 74.351 (a), (b).
                                                               ordinary negligence claim, which the court held ·could
The Friends' response specified that their claims were
                                                               continue, and a health care liability claim, which the
based on Dr. Yamada1s provision of medical consultative
                                                               court dismissed. The difference between the claims, Dr.
advice and recommendations in regard to various safety
                                                               Yamada urges, is nothing more than artful pleading.
practices and procedures at the water park. The trial
                                                                                                                     Page 3
                                      335 S.W.3d 192, *; 2010 Tex. LEXIS 1012, **;
                                                  54 Tex. Sup. J. 382

     In their brief, the Friends specify that Dr. Yamada's              whether the claimant's claim or cause of
connection to Sarah's death was his consultative services               action sounds in tort or contract.
in regard to placement of life-saving devices such as the
AEDs. They do not dispute the court of appeals' charac-
terization of their claims as alleging only that Dr. Yama-      ld. § 74.00J(a)(13).
da failed to properly provide advice and recommenda-
                                                                     Whether a claim is a health care liability claim de-
tions to the City about its safety practices. And they
                                                                pends on the underlying nature of the claim being made.
agree that the court of appeals "correctly ... reversed the
                                                                Garland Cmty. Hosp. v. Rose, 156 S.W.3d 541, 543 (Tex.
trial court's order denying Petitioner Dr. [**7] Yama-
                                                                2004) (addressing former TEX. REV. Civ. STAT. art. 45901,
da's motion to dismiss [their] claims that are based on a
                                                                repealed by Act of June 2, 2003, 78th [**9] Leg., ch.
standard of medical care and dismissed those claims with
                                                                204, § 10.09, 2003 Tex. Gen. Laws 847, 884). Artful
prejudice." However, they argue that their ordinary neg-
                                                                pleading does not alter that nature. Diversicare Gen.
ligence claim should not be dismissed because it is not in
                                                                Partne1~ Inc. v. Rubio, 185 S.W.3d 842, 854 (Tex. 2005);
essence a health care liability claim. The Friends first
                                                                Garland Cmty. Hosp., 156 S.W.3d at 543.
assert that their ordinary negligence claim is not for
breach of standards of medical care or health care as
                                                                III. Discussion
those terms are defined in the TMLA. Next, they argue
that to be a health care liability claim for breach of an            In Diversicare, Maria Rubio was the victim of a
accepted standard of safety under the TMLA, the claim           sexual assault at a nursing home. 185 S.W.3d at 845.
must be for an act or omission directly related to health       Rubio filed suit against the nursing home based in part
care, which their ordinary negligence claim is not. See         on claims that the home failed to hire and train appropri-
TEX. CiV. PRAC. &REM. CODE§ 74.00l(a)(l3).                      ate personnel to monitor Rubio, failed to provide twen-
                                                                ty-four-hour nursing services from a sufficient uumber of
     We agree with Dr. Yamada in part. 2 The court of
                                                                qualified nursing personnel to meet her nursing needs,
appeals' holding that the Friends asserted health care
                                                                hired incompetent staff who were unqualified to care for
liability claims against Dr. Yamada is unchallenged and
                                                                her, and failed to establish and implement appropriate
all their claims were based on the same facts. The
                                                                safety policies to protect its residents. I d. The concurring
Friends' claims against [*196] Dr. Yamada cannot be
                                                                and dissenting justices in Diversicare concluded that
split into health care and non-health care claims by
                                                                Rubio asserted a premises liability claim against the
pleading that his actions violated different standards of
                                                                nursing home independent of her health care liability
care; all their claims must be dismissed.
                                                                claim. ld. at 857-58 (Jefferson, C.J., concuning in part,
                                                                and dissenting in part) (pointing to Rubio's claims that
        2 Our decision makes it unnecessary to consid-
                                                                the home failed to protect her by failing to implement
        er whether the court of appeals [**8] properly
                                                                safety precautions and establish appropriate corporate
        construed the TMLA's language regarding
                                                                safety, training, and staffing [**10] policies); id. at
        breaches of accepted standards of safety. It is also
                                                                861-66 (O'Neill, J., dissenting) (construing Rubio's claim
        unnecessary to consider the effect, if any, of the
                                                                that the facility failed to use ordinary care to protect her
        lack of a doctor-patient relationship between Dr.
                                                                from a known danger to be a premises liability claim).
        Yamada and Sarah.
                                                                The Court rejected the view that Rubio could allege a
                                                                claim for premises liability independent of her healthcare
II. Claims Under the TMLA
                                                                liability claim because it "would open the door to splic-
    The TMLA requires the trial court to dismiss a suit         ing health care liability claims into a multitude of other
asserting health care liability claims against a physician      causes of action with standards of care, damages, and
or health care provider if the plaintiff does not timely file   procedures contrary to the Legislature's explicit require-
an expert report as to that defendant. ld. § 74.351. The        ments. It is well settled that such artful pleading and re-
TMLA defines "health care liability claim" as                   casting of claims is not permitted." ld. at 854; see also
                                                                Murphy v. Russell, 167 S.W.3d 835, 838 (Tex. 2005)
           [A] cause of action against a health                 ("[A] claimant cannot escape the Legislature's statutory
        care provider or physician for treatment,               scheme by artful pleading."); Garland Cmty. Hosp., 156
        lack of treatment, or other claimed depar-              S. W.3d at 543 ("Plaintiffs cannot use artful pleadiug to
        ture from accepted standards of medical                 avoid the MUlA's requirements when the essence of the
        care, or health care, or safety or profes-              suit is a health care liability claim.").
        sional or administrative services directly
                                                                    Because the Friends do not challenge the court of
        related to health care, which proximately
                                                                appeals' holding that their claims against Dr. Yamada are
        results in injmy to or death of a claimant,
                                                                in part health care liability claims and based on facts
                                                                                                                    Page 4
                                     335 S.W.3d 192, *; 2010 Tex. LEXIS 1012, **;
                                                 54 Tex. Sup. J. 382

covered by the TMLA, the question before us is whether         tient tries to sit down in it. Nevertheless, the Friends note
claims based on the [**11] [*197] same facts can               their agreement with the court of appeals' holding that
alternatively be maintained as ordinary negligence             the Azua's claim, although pled as an ordinary negli-
claims. We hold that they cannot.                              gence claim, was a health care liability claim. !d.
     Despite agreeing that the court of appeals correctly           Clearly, particular actions or omissions underlying
dismissed their health care liability claims based on the      health care liability claims can be highlighted and al-
acts and omissions of Dr. Yamada, the Friends allege           leged to be breaches of ordinary standards of care. But if
that his conduct can also be measured by ordinary stand-       the same underlying facts are allowed to give rise to both
ards of care as opposed to standards that require specific     types of claims, then the TMLA and its procedures and
expertise in health care. But it would be hard to find a       limitations will effectively be negated. Plaintiffs will be
health care liability claim in which some action by the        able to entirely avoid application of the TMLA by care-
health care provider or physician arguably would not be        fully choosing the acts and omissions on which to base
within the common knowledge of jurors, and thus would          their claims and the language by which they assert the
support a claim for ordinary negligence. This case is a        claims.
prime example of such a claim. The Friends assert that
                                                                   Our prior decisions are to the effect that if the gra-
the same actions and omissions by Dr. Yamada are gov-
                                                               vamen or essence of a cause of action is a health care
erned by both standards requiring expert testimony to
                                                               liability claim, then allowing the claim to be split or
establish--one of the factors that can be considered in
                                                               spliced into a multitude of other causes of action with
dete1mining whether a claim is a health care liability
                                                               differing standards of care, damages, and procedures
claim--and standards that do not require expert testimo-
                                                               would contravene the Legislature's explicit requirements.
ny.
                                                               Diversicare, 185 S.W.3d at 854. Those decisions dictate
     The Friends reference other examples in their brief.      the outcome here. The Friends' allegations that Dr.
In Institute for Women's Health, P.L.L.C. v. !mad, 2006        Yamada's actions breached ordinary [**14] standards
Tex. App. Lexis 1182 (Tex. App.--San Antonio Feb. 15,          of care did [*198] not change either the substantive
2006, no pet.), an embryologist dropped a tray of em-          basis or the nature of the claims.
bryos [**12] and destroyed all of them except one. The
Friends note their agreement with the holding that the         IV. Conclusion
claims against the emb1yologist were health care liability
                                                                    Based on the unchallenged holding of the court of
claims because the specific acts and omissions of the
                                                               appeals that the Friends' claims based on Dr. Yamada's
embryologist were an inseparable part of the health and
                                                               actions encompassed health care liability claims, all their
medical transaction. But even though the carrying of the
                                                               claims should have been dismissed because they did not
tray was an inseparable part of the health and medical
                                                               file an expert report. We affirm the court of appeals'
services, the care required in carrying a tray of embryos
                                                               judgment to the extent it reversed the trial court's order
without dropping it could have been asserted as ordinary
                                                               and dismissed some of the Friends' claims. We reverse
negligence because the care required to carry a
                                                               the court of appeals' judgment to the extent it affumed
tray--whether one carrying embryos or something else
                                                               the trial court's order denying Dr. Yamada's motion to
such as a child's lunch--is not generally outside the
                                                               dismiss. Because Dr. Yamada requested his attorney's
common knowledge of jurors.
                                                               fees and costs iu the trial court under Texas Civil Prac-
     The Friends also reference Valley Baptist Medical         tice and Remedies Code section 74.35l(b)(l), we remand
Center v. Azua, 198 S.W.3d 810 (Tex. App.--Corpus              to that court with instructions to dismiss all the Friends'
Christi 2006, no pet.). There a hospital employee was          claims against Dr. Yamada and consider his request for
assisting a patient into a wheelchair. The employee al-        attorney's fees and costs.
legedly failed to block the wheels of the wheelchair and
                                                                   Phil Johnson
the patient was injured when the wheelchair moved as
the patient was attempting to sit in it. Id. at 814. It cer-       Justice
tainly could be argued, as Azua did, that expert testimo-
                                                                   OPINION DELIVERED: December 17,2010
ny is not necessary to establish the need to secure a
wheelchair so it will not move when an ill [**13] pa-
APPENDIX- ''4''
       A\JTit£NTICA·mfl
      US. GOVERNMENT
       INFO~MATION

               GPO




                                §482.1                                                                   42 CFR Ch. IV (1 0-1-11 Edition)
                                  AUTHORITY: Sees. 1102, 1871 and 1881 of the                Medicaid must meet the requirements
                                Social Security Act (42 U.S.O. 1302, 1395hh,                 for participation in Medicare (except in
                                and l395rr), unless otherwise noted,
                                                                                             the case of medical supervision of
                                  SouRCE:: 51 FR 22042, June 17, 1986, unless                nurse-midwife services. See §§ 440.10 and
                                otherwise noted.                                             440.165 of this chapter.).
                                                                                               (b) Scope. Except as provided in sub-
                                   Subpart A-General Provisions                              part A of part 488 of this chapter, the
                                § 482.1  Basis and scope.                                    provisions of this part serve as the
                                                                                             basis of survey activities for the pur-
                                  (a) Statutory basis. (1) Section 1861(e)                   pose of determining whether a hospital
                                of the Act provides that--                                   qualifies for a provider agreement
                                  (i) Hospitals participating in Medi-
                                                                                             under Medicare and Medicaid.
                                care must meet certain specified re-
                                quirements; and                                              (51 FR 22042, June 17, 1986, as amended at 60
                                  (ii) The Secretary may impose addi-                        FR 50442, Sept. 29, 19951
                                tional requirements if they are found
                                necessary in the interest of the health                      § 482,2   Provision of emergency serv-
                                and safety of the individuals who are                             ices by nonparticipating hospitals.
                                furnished services in hospitals.                               (a) The services of an institution that
                                  (2) Section 1861(f) of the Act provides                    does not have an agreement to partici-
                                that an institution participating in                         pate in the Medicare program may,
                                Medicare as a psychiatric hospital                           nevertheless, be reimbursed under the
                                must meet certain specified require-                         program if-
                                ments imposed on hospitals under sec-                          (1) The services are emergency serv-
                                tion l86l(e), must be primarily engaged                      ices; and
                                in providing, by or under the super-
                                                                                               (2) The institution meets the require-
                                vision of a physician, psychiatric serv-
                                ices for the diagnosis and treatment of                      ments of section 186l(e) (1) through (5)
                                mentally ill persons, must maintain                          and (7) of the Act. Rules applicable to
                                clinical records and other records that                      emergency services furnished by non-
                                the Secretary finds necessary, and                           participating hospitals are set forth in
                                must meet staffing requirements that                         subpart G of part 424 of this chapter.
                                the Secretary finds necessary to carry                         (b) Section 440.170(e) of this chapter
                                out an active program of treatment for                       defines emergency hospital services for
                                individuals who are furnished services                       purposes of Medicaid reimbursement.
                                in the hospital. A distinct part of an                       [51 FR 22042, June 17, 1986, as amended at 53
                                institution can participate as a psy-                        FR 6648, Mar. 2, 1986]
                                chiatric hospital if the institution
                                meets the specified 1861(e) require-
                                ments and is primarily engaged in pro-                             Subpcirt 8-Administralion
                                viding psychiatric services, and if the
                                                                                             § 482.11   Condition of participation:
                                distinct part meets the records and                               Compliance with Federal, State and
                                staffing requirements that the Sec-                               local laws,
                                retary finds necessary,
                                  (3) Sections 186l(k) and 1902(a)(30) of                      (a) The hospital must be in compli-
                                the Act provide that hospitals partici-                      ance with applicable Federal laws re-
                                pating in Medicare and Medicaid must                         lated to the health and safety of pa-
                                have a utilization review plan that                          tients.
                                meets specified requirements.                                  (b) The hospital must be---
                                  (4) Section 1883 of the Act sets forth                       (1) Licensed; or
                                the requirements for hospitals that                            (2) Approved as meeting standards for
                                provide long term care under an agree-                       licensing established by the agency of
                                ment with the Secretary,                                     the State or locality responsible for li-
                                  (5) Section 1905(a) of the Act provides                    censing hospitals.
                                that "medical assistance" (Medicaid)
                                payments may be applied to various                             (c) The hospital must assure that
                                hospital services. Regulations inter-                        personnel are licensed or meet other
                                preting those provisions specify that                        applicable standards that are required
                                hospitals receiving payment under                            by State or local laws.

                                                                                         6



VerDate Mar<15>2010   14:23 Jan 03, 2012   Jk\223185   PO 00000   Frm 00016   Fmt 8010       Sfmt 801C   Q:\42\X42\COPY223185.XXX   ofr150   PsN: PC150
APPENDIX - ''5''
      AUTHENTICA.CW9
     US. GOVERNMENT
      INFORMATION
              r:.Po




                                Centers tor Medicare & Medicaid Services, HHS                                                     §482.21
                                his or her other rights under this sec-                     (b) Standard: Program data. (l) The
                                tion.                                                     program must incorporate quality indi-
                                  (2) Inform each patient (or support                     cator data including patient care data,
                                person, where appropriate) of the right,                  and other relevant data, for example,
                                subject to his or her consent, to receive                 information submitted to, or received
                                the visitors whom he or she designates,                   from, the hospital's Quality Improve-
                                including, but not limited to, a spouse,                  ment Organization.
                                a domestic partner (including a same-                       (2) The hospital must use the data
                                sex domestic partner), another family                     collected to------
                                member, or a friend, and his or her                         (i) Monitor the effectiveness and
                                right to withdraw or deny such consent                    safety of services and quality of care;
                                at any time.                                              and
                                  (3) Not restrict, limit, or otherwise                      (ii) Identify opportunities for im-
                                deny visitation privileges on the basis                    provement and changes that will lead
                                of race, color, national origin, religion,                 to improvement.
                                sex, gender identity, sexual orienta-                        (3) The frequency and detail of data
                                tion, or disability.                                       collection must be specified by the hos-
                                  (4) Ensure that all visitors enjoy full                  pital's governing body.
                                and equal visitation privileges con-
                                                                                            (c) Standard: Program activities.             (1)
                                sistent with patient preferences.
                                                                                          The hospital must set priorities for its
                                (71 FR 71426, Dec. 8, 2006, as amended at 75              performance improvement activities
                                FR 70844, Nov. 19, 2010]                                  that--
                                                                                            (i) Focus on high-risk, hig·h-volume,
                                      Subpart c-Basic Hospital                            or problem-prone areas;
                                              Functions                                     (ii) Consider the incidence, preva-
                                                                                          lence, and severity of problems in those
                                § 482.21  Condition of participation:                     areas; and
                                     Quality assessment and perform·
                                     ance improvement program.                              (iii) Affect health outcomes, patient
                                                                                          safety, and quality of care,
                                  The hospital must develop, imple-                         (2) Performance improvement activi-
                                ment, and maintain an effective, ongo-                    ties must track medical errors and ad-
                                ing, hospital-wide, data-driven quality
                                                                                          verse patient events, analyze their
                                assessment and performance improve-                       causes, and implement preventive ac-
                                ment program. The hospital's gov-
                                erning body must ensure that the pro-                     tions and mechanisms that include
                                                                                          feedback and learning throughout the
                                gram reflects the complexity of the
                                hospital's organization and services;                     hospital.
                                involves all hospital departments and                       (3) The hospital must take actions
                                services (including those services fur-                   aimed at performance improvement
                                nished under contract or arrangement);                    and, after implementing those actions,
                                and focuses on indicators related to im-                  the hospital must measure its success,
                                proved health outcomes and the pre-                       and track performance to ensure that
                                vention and reduction of medical er-                      improvements are sustained.
                                rors. The hospital must maintain and                         (d) Standard: Performance improvement
                                demonstrate evidence of its QAPI pro-                      projects. As part of its quality assess-
                                gram for review by OMS.                                    ment and performance improvement
                                  (a) Standard: Program scope. (1) The                     program, the hospital must conduct
                                program must include, but not be lim-                      performance improvement projects.
                                ited to, an ongoing program that shows                       (1) The number and scope of distinct
                                measurable improvement in indicators                       improvement projects conducted annu-
                                for which there is evidence that it will                   ally must be proportional to the scope
                                improve health outcomes and identify                       and complexity of the hospital's serv-
                                and reduce medical errors.                                 ices and operations.
                                  (2) The hospital must measure, ana-                        (2) A hospital may, as one of its
                                lyze, and track quality indicators, in-                    projects, develop and implement an in-
                                cluding adverse patient events, and                        formation technology system explic-
                                other aspects of performance that as-                      itly designed to improve patient safety
                                sess processes of care, hospital service                   and quality of care. This project, in its
                                and operations.                                            initial stage of development, does not

                                                                                      13


VerDate Mar<15>2010   14:23 Jan 03, 2012   Jkt 223185   PO 00000   Frm 00023   Fmt 8010   Sfmt 8010   Q:\42\X42\COPY223185.XXX   ofr150   PsN: PC150
                                §482.22                                                             42 CFR Ch.IV (10-1-11 Edition)
                                need to demonstrate measurable im-                            (1) The medical staff must periodi-
                                provement in indicators related to                         cally conduct appraisals of its mem-
                                health outcomes.                                           bers.
                                  (3) The hospital must document what                         (2) The medical staff must examine
                                quality       improvement         projects      are        credentials of candidates for medical
                                being conducted, the reasons for con-                      staff membership and make rec-
                                ducting these projects, and the measur-                    ommendations to the governing body
                                able       progress     achieved       on     these        on the appointment of the candidates.
                                projects.                                                     (3) When telemedicine services are
                                  (4) A hospital is not required to par-                   furnished to the hospital's patients
                                ticipate in a QIO cooperative project,                     through an agreement with a distant-
                                but its own projects are required to be                    site hospital, the governing body of the
                                of comparable effort.                                      hospital whose patients are receiving
                                   (e)   Standard: Executive responsibilities.             the telemedicine services may choose,
                                The hospital's governing body (or orga-                    in lieu of the requirements in para-
                                nized group or individual who assumes                      g'l'aphs (a)(l) and (a)(2) of this section,
                                full legal authority and responsibility                    to have its medical staff rely upon the
                                for operations of the hospital), medical                   credentialing and privileging decisions
                                staff, and administrative officials are                    made by the distant-site hospital when
                                responsible and accountable for ensur-                     making recommendations on privi1eges
                                ing the following:                                         for the individual distant-site physi-
                                  (1) That an ongoing program for qual-                    cians and practitioners providing such
                                ity improvement and patient safety,                        services, if the hospital's governing
                                including the reduction of medical er-                     body ensures, through its written
                                rors, is defined, implemented, and                         agreement with the distant-site hos-
                                maintained.                                                pital, that all of the following provi-
                                  (2) That the hospital-wide quality as-                   sions are met:
                                sessment and performance improve-                             (i) The distant-site hospital providing
                                ment efforts address priorities for im-                    the telemedicine services is a Medi-
                                proved quality of care and patient safe-                   care-participating hospital.
                                ty; and that all improvement actions                          (ii) The individual distant-site physi-
                                are evaluated.                                             cian or practitioner is privileged at the
                                  (3) That clear expectations for safety                   distant-site hospital providing the tale-
                                are established.                                           medicine services, which provides a
                                  (4) That adequate resources are allo-                    current list of the distant-site physi-
                                cated for measuring, assessing, improv-                    cian's or practitioner's privileges at
                                ing, and sustaining the hospital's per-                    the distant-site hospital.
                                formance and reducing risk to patients.                       (iii) The individual distant-site phy-
                                  (5) That the determination of the                        sician or practitioner holds a license
                                number      of distinct improvement                        issued or recognized by the State in
                                projects is conducted annually.                            which the hospital whose patients are
                                                                                           receiving the telemedicine services is
                                f6B FR 3454, Jan. 24, 2003]                                located.
                                                                                              (iv) With respect to a distant-site
                                § 482.22  Condition of participation:                      physician or practitioner, who holds
                                    Medical staff,                                         current privileges at the hospital
                                  The hospital must have an organized                      whose patients are receiving the tele-
                                medical staff that operates under by-                      medicine services, the hospital has evi-
                                laws approved by the governing body                        dence of an internal review of the dis-
                                and is responsible for the quality of                      tant-site physician's or practitioner's
                                medical care provided to patients by                       performance of these privileges and
                                the hospital.                                              sends the distant-site hospital such
                                  (a) Standard: Composition of the med-                    performance information for use in the
                                ical staff, The medical staff must be                      periodic appraisal of the distant-site
                                composed of doctors of medicine or os-                     physician or practitioner. At a min-
                                teopathy and, in accordance with State                     imum, this information must include
                                law, may also be composed of other                         all adverse events that result from the
                                practitioners appointed by the gov-                        telemedicine services provided by the
                                erning body.                                               distant-site physician or practitioner

                                                                                      14



VerDate Mar<15>2010   14:23 Jan 03, 2012   Jkt223185   PO 00000   Frm 00024   Fmt8010   Sfmt 8010   Q:\42\X42\COPY223185.XXX   ofr150   PsN: PC150
APPENDIX- ''6'' ·
       AUTH£NTICATED9
      US GoVEIINMENT
       INfORMI\TION
                GPO




                                 §482.41                                                               42 CFR Ch. IV (1 0-1-11 Edition)

                                 professional services provided, to de-                        (ii) Chapter 19.3.6.3.2, exception num-
                                 termine medical necessity and to pro-                      ber 2 of the adopted edition of the LSC
                                 mote the most efficient use of avail-                      does not apply to hospitals.
                                 able health facilities and services.                          (2) After consideration of State sur-
                                                                                            vey agency findings, OMS may waive
                                 §482.41      Condition        of    participation:         specific provisions of the Life Safety
                                     Physical environment,                                  Code which, if rigidly applied, would
                                   The hospital must be constructed, ar-                    result in unreasonable hardship upon
                                 ranged, and maintained to ensure the                       the facility, but only if the waiver does
                                 safety of the patient, and to provide fa-                  not adversely affect the health and
                                 cilities for diagnosis and treatment and                   safety of the patients.
                                 for special hospital services appro-                          (3) The provisions of the Life Safety
                                 priate to the needs of the community.                      Code do not apply in a State where
                                   (a) Standard: Buildings. The condition                   CMS finds that a fire and safety code
                                 of the physical plant and the overall                      imposed by State law adequately pro-
                                 hospital environment must be devel-                        tects patients in hospitals.
                                 oped and maintained in such a manner                          (4) Beginning March 13, 2006, a hos-
                                 that the safety and well-being of pa-                      pital must be in compliance with Chap-
                                 tients are assured.                                        ter 19.2.9, Emergency Lighting.
                                   (1) There must be emergency power                           (5) Beginninjr March 13, 2006, Chapter
                                 and lighting in at least the operating,                    19.3.6.3.2, exception number 2 does not
                                 recovery, intensive care, and emer-                        apply to hospitals.
                                 gency rooms, and stairwells. In all                           (6) The hospital must have proce-
                                 other areas not serviced by the emer-                      dures for the proper routine storage
                                 gency supply source, battery lamps and                     and prompt disposal of trash.
                                 flashlights must be available.
                                   (2) There must be facilities for emer-                      (7) The hospital must have written
                                 gency gas and water supply.                                fire control plans that contain provi-
                                                                                            sions for prompt reporting of fires; ex-
                                   (b) Standard: Life safety [rom [ire. (1)
                                                                                            tinguishing fires; protection of pa-
                                 Except as otherwise provided in this
                                                                                            tients, personnel and guests; evacu-
                                 section-
                                   (1) The hospital must meet the appli-
                                                                                            ation; and cooperation with fire fight-
                                 cable provisions of the 2000 edition of                    ing authorities.
                                 the Life Safety Code of the National                          (8) The hospital must maintain writ-
                                 Fire Protection Association. The Di-                       ten evidence of regular inspection and
                                 rector of the Office of the Federal Reg-                   approval by State or local fire control
                                 ister has approved the NFPA 101 ® 2000                     agencies.
                                 edition of the Life Safety Code, issued                       (9) Notwithstanding any provisions of
                                 January 14, 2000, for incorporation by                     the 2000 edition of the Life Safety Code
                                 reference in accordance with 5 U.S.C.                      to the contrary, a hospital may install
                                 552(a) and 1 CFR part 51. A copy of the                    alcohol-based hand rub dispensers in
                                 Code is available for inspection at the                    1ts facility if-
                                 OMS Information Resource Center, 7500                         (i) Use of alcohol-based hand rub dis-
                                 Security Boulevard, Baltimore, MD or                       pensers does not conflict with any
                                 at the National Archives and Records                       State or local codes that prohibit or
                                 Administration (NARA). For informa-                        otherwise restrict the placement of al-
                                 tion on the availability of this mate-                     cohol-based hand rub dispensers in
                                 rial at NARA, call 202-741-6030, or go                     health care facilities;
                                 to:               htlp:!lwww.aTchives.gov/                    (ii) The dispensers are installed in a
                                 [ederal_Tegisterl                                          manner that minimizes leaks and spills
                                 code_of__federal_regulations/                              that could lead to falls;
                                 ibr_locations.html. Copies may be ob-                         (iii) The dispensers are installed in a
                                 tained from the National Fire Protec-                      manner that adequately protects
                                 tion Association, 1 Batterymarch Park,                     against inappropriate access;
                                 Quincy, MA 02269. If any changes in                           (iv) The dispensers are installed in
                                 this edition of the Code are incor-                        accordance with chapter 18.3.2.7 or
                                 porated by reference, CMS will publish                     chapter 19.3.2.7 of the 2000 edition of
                                 notice in the FEDERAL REGISTER to an-                      the Life Safety Code, as amended by
                                 nounce the changes.                                        NFPA Temporary Interim Amendment

                                                                                       24



VerDa!e Mar<15>2010    14:23 Jan 03, 2012   Jkt 223185   PO 00000   Frm 00034   Fm! 8010   Sfmt 8010   Q:\42\X42\COPY223185.XXX   ofr150   PsN: PC150
                                Centers for Medicare & Medicaid Services, HHS                                                      §482.43
                                00-1(101), issued by the Standards Coun-                   fying, reporting, investigating, and
                                cil of the National Fire Protection As-                    controlling infections and commu-
                                sociation on April 15, 2004. The Direc-                    nicable diseases of patients and per-
                                tor of the Office of the Federal Register                  sonnel.
                                has approved NFPA Temporary In-                              (2) The infection control officer or of-
                                terim Amendment 00-1(101) for incorpo-                     ficers must maintain a log of incidents
                                ration by reference in accordance with                     related to infections and commu-
                                5 U .S.C. 552(a) and 1 CFR part 51. A                      nicable diseases.
                                copy of the amendment is available for                       (b) Standard: Responsibilities of chief
                                inspection at the OMS Information Re-                      executive officer, medical staff, and dime-
                                source Center, 7500 Security Boulevard,                    tor of nursing services. The chief execu-
                                Baltimore, MD and at the Office of the                     tive officer, the medical staff, and the
                                Federal Register, 800 North Capitol                        director of nursing services must-
                                Street NW., Suite 700, Washington, DC.                       (1) Ensure that the hospital-wide
                                Copies may be obtained from the Na-                        quality assurance program and train-
                                tional Fire Protection Association, 1                      ing programs address problems identi-
                                Batterymaroh Park, Quincy, MA 02269;                       fied by the infection control officer or
                                and                                                        officers; and
                                  (v) The dispensers are maintained in                       (2) Be responsible for the implemen-
                                accordance with dispenser manufac-                         tation of successful corrective action
                                turer guidelines.                                          plans in affected problem areas.
                                  (c) Standard: Facilities. The hospital
                                must maintain adequate facilities for                      § 482.43 Condition of           participation:
                                its services.                                                  Dischal'ge planning.
                                  (1) Diagnostic and therapeutic facili-
                                ties must be located for the safety of                       The hospital must have in effect a
                                patients.                                                  discharge planning process that applies
                                  (2) Facilities, supplies, and equip--                    to all patients. The hospital's policies
                                ment must be maintained to ensure an                       and procedures must be specified in
                                acceptable level of safety and quality.                    writing.
                                  (3) The extent and complexity of fa-                       (a) Standard: Identification of patients
                                cilities must be determined by the                         in need of discharge planning. The hos-
                                services offered.                                          pital must identify at an early stage of
                                  (4) There must be proper ventilation,                    hospitalization all patients who are
                                light, and temperature controls in                         likely to suffer adverse health con-
                                pharmaceutical, food preparation, and                      sequences upon discharge if there is no
                                other appropriate areas.                                   adequate discharge planning,
                                                                                             (b) Standard: Discharge planning eval-
                                (51 FR 22042, June 17, 1966, as amended at 53              uation. (1) The hospital must provide a
                                FR 11509, Apr, 7, 1988; 68 FR 1386, Jan. 10,
                                2003; 69 FR 49267, Aug, 11, 2004; 70 FR 15238,
                                                                                           discharge planning evaluation to the
                                Mar. 25, 2005; 71 FR 55340, Sept, 22, 2006]                patients identified in paragraph (a) of
                                                                                           this section, and to other patients upon
                                § 482.42   Condition of participation: In·                 the patient's request, the request of a
                                     fection control.                                      person acting on the patient's behalf,
                                   The hospital must provide a sanitary                    or the request of the physician.
                                environment to avoid sources and                             (2) A registered nurse, social worker,
                                transmission of infections and commu-                      or other appropriately qualified per-
                                nicable diseases. There must be an ac-                     sonnel must develop, or supervise the
                                tive program for the prevention, con-                      development of, the evaluation.
                                trol, and investigation of infections                        (3) The discharge planning evaluation
                                and communicable diseases.                                 must include an evaluation of the like-
                                   (a) Standard: Organization and poli-                    lihood of a patient needing post-- hos-
                                cies. A person or persons must be des-                     pital services and of the availability of
                                ignated as infection control officer or                    the services.
                                officers to develop and implement poli-                      {4) The discharge planning evaluation
                                cies governing control of infections and                   must include an evaluation of the like-
                                communicable diseases.                                     lihood of a patient's capacity for self-
                                   (1) The infection control officer or of-                care or of the possibility of the patient
                                ficers must develop a system for identi-                   being cared for in the environment

                                                                                      25



VerDale Mar<15>2010   14:23 Jan 03, 2012   Jkt 223185   PO 00000   Frm 00035   Fmt 8010   Sfmt 8010   Q:\42\X42\COPY223185.XXX   ofr150   PsN: PC150
APPEND IX - ''7''
Texas Administrative Code                                                                     Page 1 of 1



 <>
                          Texas Administrative Code
             TITLE 25                   HEALTH SERVICES
             PART I                     DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133                HOSPITAL LICENSING
             SUBCHAPTER A               GENERAL PROVISIONS
             RULE §133.1                Purpose
 -----·-·-------
 (a) The purpose of this chapter is to implement the Health and Safety Code, Chapter 241, which
 requires general and special hospitals to be licensed by the Department of State Health Services.

 (b) This chapter provides procedures for obtaining a hospital license; minimum standards for hospital
 functions and services; patient rights standards; discrimination or retaliation standards; patient
 transfer and other policy and protocol requirements; reporting, posting and training requirements
 relating to abuse and neglect; standards for voluntary agreements; waiver provisions; inspection and
 investigation procedures; enforcement standards; fire prevention and protection requirements;
 general safety standards; physical plant and construction requirements for existing and new hospitals,
 and mobile transportable and relocatable units; and standards for the preparation, submittal, review
 and approval of construction documents.

 (c) Compliance with this chapter does not constitute release from the requirements of other
 applicable federal, state, or local laws, codes, mles, regulations and ordinances. This chapter must be
 followed where it exceeds other codes and ordinances.


 Source Note: The provisions of this §133.1 adopted to be effective June 21,2007, 32 TexReg 3587




                                  List of Titles   -]   L[___Ba_c_k_to_Li_st_ _   _j




                   TEXAS REGISTER          TEXAS ADMINISTRATIVE CODE              OPEN MEETINGS




http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=R&app=9&p_ dir=&p_rloc=&p_t... 9/2/2015
APPENDIX- ''8''
Texas Administrative Code                                                                       Page 1 of6



 <>
                          Texas Administrative Code
             TITLE25                   HEALTH SERVICES
             PART I                    DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133               HOSPITAL LICENSING
             SUBCHAPTER C              OPERATIONAL REQUIREMENTS
             RULE §133.41              Hospital Functions and Services


 (a) Anesthesia services. If the hospital furnishes anesthesia services, these services shall be provided
 in a well-organized manner under the direction of a qualified physician in accordance with the
 Medical Practice Act and the Nursing Practice Act. The hospital is responsible for and shall
 document all anesthesia services administered in the hospital.

  (1) Organization and staffing. The organization of anesthesia services shall be appropriate to the
 scope of the services offered. Only personnel who have been approved by the facility to provide
 anesthesia services shall administer anesthesia. All approvals or delegations of anesthesia services as
 authorized by law shall be documented and include the training, experience, and qualifications of the
 person who provided the service.

  (2) Delivery of services. Anesthesia services shall be consistent with needs and resources. Policies
 on anesthesia procedure shall include the delineation of pre-anesthesia and post-anesthesia
 responsibilities. The policies shall ensure that the following are provided for each patient.

   (A) A pre-anesthesia evaluation by an individual qualified to administer anesthesia under
 paragraph (1) of this subsection shall be performed within 48 hours prior to surgery.

   (B) An intraoperative anesthesia record shall be provided. The record shall include any
 complications or problems occurring during the anesthesia including time, description of symptoms,
 review of affected systems, and treatments rendered. The record shall correlate with the controlled
 substance administration record.

    (C) A post-anesthesia follow-up report shall be written by the person administering the anesthesia
 before transferring the patient from the post-anesthesia care unit and shall include evaluation for
 recovery from anesthesia, level of activity, respiration, blood pressme, level of consciousness, and
 patient's oxygen saturation level.

     (i) With respect to inpatients, a post-anesthesia evaluation for proper anesthesia recovery shall be
 performed after transfer from the post-anesthesia care unit and within 48 hours after surgery by the
 person administering the anesthesia, registered nurse (RN), Ol' physician in accordance with policies
 and procedures approved by the medical staff and using criteria written in the medical staff bylaws
 for postoperative monitoring of anesthesia.

     (ii) With respect to outpatients, immediately prior to discharge, a post-anesthesia evaluation for
 proper anesthesia recovery shall be performed by the person administering the anesthesia, RN, or
 physician in accordance with policies and procedures approved by the medical staff and using
 criteria written in the medical staff bylaws for postoperative monitoring of anesthesia.
                                                                                                       1

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=R&app=9&p_ dir=&p _rloc=&p_ t... 9/2/2015
Texas Administrative Code                                                                      Page 2 of6


  (b) Chemical dependency services.

  (1) Chemical dependency unit. A hospital may not admit patients to a chemical dependency
 services unit unless the unit is approved by the Department of State Health Services (department) as
 meeting the requirements of§ 133.163(q) of this title (relating to Spatial Requirements for New
 Construction).

  (2) Admission criteria. A hospital providing chemical dependency services shall have written
 admission criteria that are applied uniformly to all patients who are admitted to the chemical
 dependency unit.

    (A) The hospital's admission criteria shall include procedures to prevent the admission of minors
 for a condition which is not generally recognized as responsive to treatment in an inpatient setting for
 chemical dependency services.

     (i) The following conditions are not generally recognized as responsive to treatment in a
 treatment facility for chemical dependency unless the minor to be admitted is qualified because of
 other disabilities, such as:

      (I) cognitive disabilities due to intellectual disability;

      (II) learning disabilities; or

      (III) psychiatric disorders.

     (ii) A minor may be qualified for admission based on other disabilities which would be
 responsive to chemical dependency services.

     (iii) A minor patient shall be separated from adult patients.

    (B) The hospital shall have a preadmission examination procedure under which each patient's
 condition and medical history are reviewed by a member of the medical staff to determine whether
 the patient is likely to benefit significantly from an intensive inpatient program or assessment.

   (C) A voluntarily admitted patient shall sign an admission consent form prior to admission to a
 chemical dependency unit which includes verification that the patient has been informed of the
 services to be provided and the estimated charges.

  (3) Compliance. A hospital providing chemical dependency services in an identifiable unit within
 the hospital shall comply with Chapter 448, Subchapter B of this title (relating to Standard of Care
 Applicable to All Providers).

 (c) Comprehensive medical rehabilitation services.

  (I) Rehabilitation units. A hospital may not admit patients to a comprehensive medical
 rehabilitation services unit unless the unit is approved by the department as meeting the requirements
 of §133.163(z) of this title.

  (2) Equipment and space. The hospital shall have the necessary equipment and sufficient space to
 implement the treatment plan described in paragraph (7)(C) of this subsection and allow for adequate
 care. Necessary equipment is all equipment necessary to comply with all parts of the written
                                                                                                  2

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=R&app=9&p_ dir=&p _rloc=&p_t... 9/2/2015
Texas Administrative Code                                                                       Page 3 of6


 treatment plan. The equipment shall be on-site or available through an atTangement with another
 provider. Sufficient space is the physical area of a hospital which in the aggregate, constitutes the
 total amount of the space necessary to comply with the written treatment plan.

  (3) Emergency requirements. Emergency personnel, equipment, supplies and medications for
 hospitals providing comprehensive medical rehabilitation services shall be as follows.

    (A) A hospital that provides comprehensive medical rehabilitation services shall have emergency
 equipment, supplies, medications, and designated personnel assigned for providing emergency care
 to patients and visitors.

    (B) The emergency equipment, supplies, and medications shall be properly maintained and
 immediately accessible to all areas of the hospital. The emergency equipment shall be periodically
 tested according to the policy adopted, implemented and enforced by the hospital.

   (C) At a minimum, the emergency equipment and supplies shall include those specified in
 subsection (e)(4) of this section.

    (D) The personnel providing emergency care in accordance with this subsection shall be staffed
 for 24-hour coverage and accessible to all patients receiving comprehensive medical rehabilitation
 services. At least one person who is qualified by training to perform advanced cardiac life support
 and administer emergency drugs shall be on duty each shift.

   (E) All direct patient care licensed personnel shall maintain current certification in
 cardiopulmonary resuscitation (CPR).

  (4) Medications. A rehabilitation hospital's governing body shall adopt, implement and enforce
 policies and procedures that require all medications to be administered by licensed nurses,
 physicians, or other licensed professionals authorized by law to administer medications.

  (5) Organization and Staffing.

    (A) A hospital providing comprehensive medical rehabilitation services shall be organized and
 staffed to ensure the health and safety of the patients.

     (i) All provided services shall be consistent with accepted professional standards and practice.

     (ii) The organization of the services shall be appropriate to the scope of the services offered.

     (iii) The hospital shall adopt, implement and enforce written patient care policies that govern the
 services it furnishes.

   (B) The provision of comprehensive medical rehabilitation services in a hospital shall be under the
 medical supervision of a physician who is on duty and available, or who is on-call 24 hours each day.

    (C) A hospital providing comprehensive medical rehabilitation services shall have a medical
 director or clinical director who supervises and administers the provision of comprehensive medical
 rehabilitation services.



                                                                                                         3

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=R&app=9&p_ dir=&p_rloc=&p_ t... 9/2/2015
Texas Administrative Code                                                                       Page 4 of6


     (i) The medical director or clinical director shall be a physician who is board certified or eligible
 for board certification in physical medicine and rehabilitation, orthopedics, neurology, neurosurgery,
 internal medicine, or rheumatology as appropriate for the rehabilitation program.

     (ii) The medical director or clinical director shall be qualified by training or at least two years
 training and experience to serve as medical director or clinical director. A person is qualified under
 this subsection if the person has training and experience in the treatment of rehabilitation patients in
 a rehabilitation setting.

  (6) Admission criteria. A hospital providing comprehensive medical rehabilitation services shall
 have written admission criteria that are applied uniformly to all patients who are admitted to the
 comprehensive medical rehabilitation unit.

    (A) The hospital's admission criteria shall include procedures to prevent the admission of a minor
 for a condition which is not generally recognized as responsive to treatment in an inpatient setting for
 comprehensive medical rehabilitation services.

    (i) The following conditions are not generally recognized as responsive to treatment in an
 inpatient setting for comprehensive medical rehabilitation services unless the minor to be admitted is
 qualified because of other disabilities, such as:

      (I) cognitive disabilities due to intellectual disability;

      (II) learning disabilities; or

      (III) psychiatric disorders.

     (ii) A minor may be qualified for admission based on other disabilities which would be
 responsive to comprehensive medical rehabilitation services.

    (B) The hospital shall have a preadmission examination procedure under which each patient's
 condition and medical history are reviewed by a member of the medical staffto determine whether
 the patient is likely to benefit significantly from an intensive inpatient program or assessment.

  (7) Care and services.

    (A) A hospital providing comprehensive medical rehabilitation services shall use a coordinated
 interdisciplinary team which is directed by a physician and which works in collaboration to develop
 and implement the patient's treatment plan.

     (i) The interdisciplinary team for comprehensive medical rehabilitation services shall have
 available to it, at the hospital at which the services are provided or by contract, members of the
 following professions as necessary to meet the treatment needs of the patient:

      (I) physical therapy;

      (II) occupational therapy;

      (III) speech-language pathology;

      (IV) therapeutic recreation;
                                                                                                        4

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?sl=R&app=9&p_ dir=&p _rloc=&p_t... 9/2/2015
Texas Administrative Code                                                                          Page 5 of6


       (V) social services and case management;

       (VI) dietetics;

       (VII) psychology;

       (VIII) respiratory therapy;

       (IX) rehabilitative nursing;

       (X) ce1iified orthotics;

       (XI) certified prosthetics;

       (XII) phmmaceutical care; and

     (XIII) in the case of a minor patient, persons who have specialized education and training in
 emotional, mental health, or chemical dependency problems, as well as the treatment of minors.

     (ii) The coordinated interdisciplinary temn approach used in the rehabilitation of each patient
 shall be documented by periodic entries made in the patient's medical record to denote:

       (I) the patient's status in relationship to goal attainment; and

      (II) that team conferences are held at least every two weeks to determine the appropriateness of
 treatment.

   (B) An initial assessment and preliminary treatment plaJI shall be performed or established by the
 physician within 24 hours of admission.

    (C) The physiciaJI in coordination with the interdisciplinary team shall establish a written
 treatment plan for the patient within seven working days of the date of admission.

     (i) Comprehensive medical rehabilitation services shall be provided in accordaJice with the
 written treatment plan.

     (ii) The treatment provided under the written treatment plan shall be provided by staff who are
 qualified to provide services under state law. The hospital shall establish written qualifications for
 services provided by each discipline for which there is no applicable state statute for professional
 licensure or certification.

     (iii) Services provided under the written treatment plan shall be given in accordance with the
 orders of physiciaJis, dentists, podiatrists or practitioners who are authorized by the governing body,
 hospital administration, and medical staff to order the services, and the orders shall be incorporated
 in the patient's record.

     (iv) The written treatment plan shall delineate anticipated goals and specifY the type, amount,
 frequency, and anticipated duration of service to be provided.

 Cont'd ...


                                                                                                          5

http :1/texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=R&app=9&p_ dir=&p_rloc=&p _t... 9/2/20 15
Texas Administrative Code                                                                   Page 6 of6


                                 Next Page             P:cev.:i..r)u.s Pa.Sfe


                                 List of Titles   ~   [_      Back to List
                                                                     ·---
                                                                                J
                   TEXAS REGISTER         TEXAS ADMINISTRATIVE CODE             OPEN MEETINGS




                                                                                                  6

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=R&app=9&p_ dir=&p_rloc=&p_t... 9/2/2015
Texas Administrative Code                                                                      Page I of6



 <>
                          Texas Administrative Code
             TITLE 25                  HEALTH SERVICES
             PART I                    DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133               HOSPITAL LICENSING
             SUBCHAPTER C              OPERATIONAL REQUIREMENTS
             RULE §133.41              Hospital Functions and Services

     (v) Within 10 working days after the date of admission, the written treatment plan shall be
 provided. It shall be in the person's primary language, if practicable. What is or would have been
 practicable shall be determined by the facts and circumstances of each case. The written treatment
 plan shall be provided to:

      (I) the patient;

      (II) a person designated by the patient; and

      (III) upon request, a family member, guardian, or individual who has demonstrated on a routine
 basis responsibility and participation in the patient's care or treatment, but only with the patient's
 consent unless such consent is not required by law.

    (vi) The written treatment plan shall be reviewed by the interdisciplinary team at least every two
 weeks.

     (vii) The written treatment plan shall be revised by the interdisciplinary team if a comprehensive
 reassessment of the patient's status or the results of a patient case review conference indicates the
 need for revision.

     (viii) The revision shall be incorporated into the patient's record within seven working days after
 the revision.

     (ix) The revised treatment plan shall be reduced to writing in the person's primary language, if
 practicable, and provided to:

      (I) the patient;

      (II) a person designated by the patient; and

      (III) upon request, a family member, guardian, or individual who has demonstrated on a routine
 basis responsibility and participation in the patient's care or treatment, but only with the patient's
 consent unless such consent is not required by law.

  (8) Discharge and continuing care plan. The patient's interdisciplinary team shall prepare a written
 continuing care plan that addresses the patient's needs for care after discharge.

   (A) The continuing care plan for the patient shall include recommendations for treatment and care
 and information about the availability of resources for treatment or care.
                                                                                                        7

http://texreg.sos.state.tx. us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F&p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                         Page 2 of6


   (B) If the patient's interdisciplinary team deems it impracticable to provide a written continuing
 care plan prior to discharge, the patient's interdisciplinary team shall provide the written continuing
 care plan to the patient within two working days after the date of discharge.

   (C) Prior to discharge or within two working days after the date of discharge, the written
 continuing care plan shall be provided in the person's primary language, if practicable, to:

     (i) the patient;

     (ii) a person designated by the patient; and

     (iii) upon request, to a family member, guardian, or individual who has demonstrated on a routine
 basis responsibility and participation in the patient's care or treatment, but only with the patient's
 consent unless such consent is not required by law.

 (d) Dietary services. The hospital shall have organized dietary services that are directed and staffed
 by adequate qualified personnel. However, a hospital that has a contract with an outside food
 management company or an a!1'angement with another hospital may meet this requirement if the
 company or other hospital has a dietitian who serves the hospital on a full-time, part-time, or
 consultant basis, and if the company or other hospital maintains at least the minimum requirements
 specified in this section, and provides for the frequent and systematic liaison with the hospital
 medical staff for recommendations of dietetic policies affecting patient treatment. The hospital shall
 ensure that there are sufficient personnel to respond to the dietary needs of the patient population
 being served.

  (1) Organization.

    (A) The hospital shall have a full-time employee who is qualified by experience or training to
 serve as director of the food and dietetic service, and be responsible for the daily management of the
 dietary services.

    (B) There shall be a qualified dietitian who works full-time, part-time, or on a consultant basis. If
 by consultation, such services shall occur at least once per month for not less than eight hours. The
 dietitian shall:

    (i) be currently licensed under the laws of this state to use the titles oflicensed dietitian or
 provisional licensed dietitian, or be a registered dietitian;

     (ii) maintain standards for professional practice;

     (iii) supervise the nutritional aspects of patient care;

    (iv) make an assessment of the nutritional status and adequacy of nutritional regimen, as
 appropriate;

     (v) provide diet counseling and teaching, as appropriate;

    (vi) document nutritional status and pertinent information in patient medical records, as
 appropriate;

     (vii) approve menus; and
                                                                                                       8

http://texreg.sos.state.tx. us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                        Page 3 of6


     (viii) approve menu substitutions.

   (C) There shall be administrative and teclmical personnel competent in their respective duties. The
 administrative and technical personnel shall:

     (i) participate in established departmental or hospital training pertinent to assigned duties;

    (ii) conform to food handling teclmiques in accordance with paragraph (2)(E)(viii) of this
 subsection;

     (iii) adhere to clearly defined work schedules and assignment sheets; and

     (iv) comply with position descriptions which are job specific.

   (2) Director. The director shall:

    (A) comply with a position description which is job specific;

    (B) clearly delineate responsibility and authority;

    (C) participate in conferences with administration and department heads;

   (D) establish, implement, and enforce policies and procedures for the overall operational
 components of the department to include, but not be limited to:

     (i) quality assessment and performance improvement program;

     (ii) frequency of meals served;

     (iii) nonroutine occurrences; and

     (iv) identification of patient trays; and

    (E) maintain authority and responsibility for the following, but not be limited to:

     (i) orientation and training;

     (ii) performance evaluations;

     (iii) work assignments;

     (iv) supervision of work and food handling techniques;

      (v) procur~ment of food, paper, chemical, and other supplies, to include implementation of first-
 in first-out rotation system for all food items;

     (vi) ensuring there is a four-day food supply on hand at all times;

     (vii) menu planning; and

     (viii) ensuring compliance with §§229.161 -229.171 of this title (relating to Texas Food
 Establishments).
                                                                                                       9

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                        Page 4 of6


   (3) Diets. Menus shall meet the needs of the patients.

   (A) Therapeutic diets shall be prescribed by the physician(s) responsible for the care of the
 patients. The dietary department of the hospital shall:

     (i) establish procedures for the processing of therapeutic diets to include, but not be limited to:

      (I) accurate patient identification;

      (II) transcription from nursing to dietary services;

      (III) diet planning by a dietitian;

      (IV) regular review and updating of diet when necessary; and

      (V) written and verbal instruction to patient and family. It shall be in the patient's primary
 language, if practicable, prior to discharge. What is or would have been practicable shall be
 determined by the facts and circumstances of each case;

     (ii) ensure that therapeutic diets are planned in writing by a qualified dietitian;

     (iii) ensure that menu substitutions are approved by a qualified dietitian;

    (iv) document pertinent information about the patient's response to a therapeutic diet in the
 medical record; and

     (v) evaluate therapeutic diets for nutritional adequacy.

    (B) Nutritional needs shall be met in accordance with recognized dietmy practices and in
 accordance with orders of the physician(s) or appropriately credentialed practitioner(s) responsible
 for the care of the patients. The following requirements shall be met.

     (i) Menus shall provide a sufficient variety of foods served in adequate mnounts at each meal
 according to the guidance provided in the Recommended Dietmy Allowances (RDA), as published
 by the Food and Nutrition Board, Commission on Life Sciences, National Research Council, Tenth
 edition, 1989, which may be obtained by writing the National Academies Press, 500 Fifth Street, NW
 Lockbox 285, Washington, D.C. 20055, telephone (888) 624-8373.

    (ii) A maximum of 15 hours shall not be exceeded between the last meal of the day (i.e. supper)
 and the breakfast meal, unless a substantial snack is provided. The hospital shall adopt, implement,
 and enforce a policy on the definition of "substantial" to meet each patient's varied nutritional needs.

   (C) A current therapeutic diet manual approved by the dietitian and medical staff shall be readily
 available to all medical; nursing, and food service personnel. The therapeutic manual shall:

     (i) be revised as needed, not to exceed 5 years;

     (ii) be appropriate for the diets routinely ordered in the hospital;

     (iii) have standards in compliance with the RDA;

     (iv) contain specific diets which are not in compliance with RDA; and
                                                                                                       10

http://texreg.sos.state. tx. us/public/readtac$ext.TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                       Page 5 of6


     (v) be used as a guide for ordering and serving diets.

 (e) Emergency services. All licensed hospital locations, including multiple-location sites, shall have
 an emergency suite that complies with §133.161(a)(l)(A) of this title (relating to Requirements for
 Buildings in Which Existing Licensed Hospitals are Located) or § 133.163(f) of this title, and the
 following.

   (I) Organization. The organization of the emergency services shall be appropriate to the scope of
 the services offered.

   (A) The services shall be organized under the direction of a qualified member of the medical staff
 who is the medical director or clinical director.

    (B) The services shall be integrated with other departments of the hospital.

    (C) The policies and procedures governing medical care provided in the emergency suite shall be
 established by and shall be a continuing responsibility of the medical staff.

    (D) Medical records indicating patient identification, complaint, physician, nurse, time admitted to
 the emergency suite, treatment, time discharged, and disposition shall be maintained for all
 emergency patients.

    (E) Each freestanding emergency medical care facility shall advertise as an emergency room. The
 facility shall display notice that it functions as an emergency room.

    (i) The notice shall explain that patients who receive medical services will be billed according to
 comparable rates for hospital emergency room services in the same region.

     (ii) The notice shall be prominently and conspicuously posted for display in a public area of the
 facility that is readily available to each patient, managing conservator, or guardian. The postings
 shall be easily readable and consumer-friendly. The notice shall be in English and in a second
 language appropriate to the demographic makeup of the community served.

  (2) Personnel.

    (A) There shall be adequate medical and nursing personnel qualified in emergency care to meet
 the written emergency procedures and needs anticipated by the hospital.

   (B) Except for comprehensive medical rehabilitation hospitals and pediatric and adolescent
 hospitals that generally provide care that is not administered for or in expectation of compensation:

     (i) there shall be on duty and available at all times at least one person qualified as determined by
 the medical staff to initiate immediate appropriate lifesaving measures; and

     (ii) in general hospitals where the emergency treatment area is not contiguous with other areas of
 the hospital that maintain 24 hour staffing by qualified staff (including but not limited to separation
 by one or more floors in multiple-occupancy buildings), qualified personnel must be physically
 present in the emergency treatment area at all times.

   (C) Except for comprehensive medical rehabilitation hospitals and pediatric and adolescent
 hospitals that generally provide care that is not administered for or in expectation of compensation,
                                                                                                      11

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                      Page 6 of6


 the hospital shall provide that one or more physicians shall be available at all times for emergencies,
 as follows.

     (i) General hospitals, except for hospitals designated as critical access hospitals (CAHs) by the
 Centers for Medicare & Medicaid Services (CMS), located in counties with a population of I 00,000
 or more shall have a physician qualified to provide emergency medical care on duty in the
 emergency treatment area at all times.

 Cont'd ...


                                  Next Page            Previous Page




                   TEXAS REGISTER        TEXAS ADMINISTRATIVE CODE            OPEN MEETINGS




                                                                                                     12

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                    Page 1 of 5



 <>
                            Texas Administrative Code
              TITLE 25                    HEALTH SERVICES
              PARTl                       DEPARTMENT OF STATE HEALTH SERVICES
              CHAPTER 133                 HOSPITAL LICENSING
              SUBCHAPTER C                OPERATIONAL REQUIREMENTS
              RULE §133.41                Hospital Functions and Services


     (ii) Special hospitals, hospitals designated as CAHs by the CMS, and general hospitals located in
 counties with a population of less than 100,000 shall have a physician on-call and able to respond in
 person, or by radio or telephone within 30 minutes.

   (D) Schedules, names, and telephone numbers of all physicians and others on emergency call duty,
 including alternates, shall be maintained. Schedules shall be retained for no less than one year.

   (3) Supplies and equipment. Adequate age appropriate supplies and equipment shall be available
 and in readiness for use. Equipment and supplies shall be available for the administration of
 intravenous medications as well as facilities for the control of bleeding and emergency splinting of
 fractures. Provision shall be made for the storage of blood and blood products as needed. The
 emergency equipment shall be periodically tested according to the policy adopted, implemented and
 enforced by the hospital.

  (4) Required emergency equipment. At a minimum, the age appropriate emergency equipment and
 supplies shall include the following:

    (A) emergency call system;

    (B) oxygen;

   (C) mechanical ventilatory assistance equipment, including airways, manual breathing bag, and
 mask;

    (D) cardiac defibrillator;

    (E) cardiac monitoring equipment;

    (F) laryngoscopes and endotracheal tubes;

    (G) suction equipment;

    (H) emergency dmgs and supplies specified by the medical staff;

    (I) stabilization devices for cervical injuries;

    (J) blood pressure monitoring equipment; and

    (K) pulse oximeter or similar medical device to measure blood oxygenation.
                                                                                                  13

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                        Page 2 of5


   (5) Participation in local emergency medical service (EMS) system.

   (A) General hospitals shall participate in the local EMS system, based on the hospital's capabilities
 and capacity, and the locale's existing EMS plan and protocols.

   (B) The provisions of subparagraph (A) of this paragraph do not apply to a comprehensive medical
 rehabilitation hospital or a pediatric and adolescent hospital that generally provides care that is not
 administered for or in expectation of compensation.

  (6) Emergency services for survivors of sexual assault. This section does not affect the duty of a
 health care facility to comply with the requirements of the federal Emergency Medical Treatment
 and Active Labor Act of 1986 (42 U.S.C. § 1395dd) that are applicable to the facility.

   (A) The hospital shall develop, implement and enforce policies and procedures to ensure that,
 except as otherwise provided by subparagraph (C) of this paragraph, after a sexual assault survivor
 presents to the hospital following a sexual assault, the hospital shall provide the care specified under
 subparagraph (D) of this paragraph.

    (B) A facility that is not a health care facility designated in a community-wide plan as the primary
 health care facility in the community for treating sexual assault survivors shall inform the survivor
 that:

     (i) the facility is not the designated facility and provide to the survivor the name and location of
 the designated facility; and

     (ii) the survivor is entitled, at the survivor's option:

     (I) to receive the care described by subparagraph (D) of this paragraph at that facility, subject to
 subparagraph (D)(i) of this paragraph; or

       (II) to be stabilized and to be transferred to and receive the care described by subparagraph (D)
 of this paragraph at a health care facility designated in a community-wide plan as the primary health
 care facility in the community for treating sexual assault survivors.

    (C) If a sexual assault survivor chooses to be transferred under subparagraph (B)(ii)(II) of this
 paragraph, after obtaining the survivor's written, signed consent to the transfer, the facility shall
 stabilize and transfer the survivor to a health care facility in the community designated in a
 community-wide plan as the health care facility for treating sexual assault survivors, where the
 survivor will receive the care specified under subparagraph (D) of this paragraph.

    (D) A hospital providing care to a sexual assault survivor shall provide the survivor with the
 following:

     (i) subject to subparagraph (G) of this paragraph, a forensic medical examination in accordance
 with Government Code, Chapter 420, Subchapter B, when the examination has been requested by a
 law enforcement agency under Code of Criminal Procedure, Article 56.06, or is conducted under
 Code of Criminal Procedure, Article 56.065. If a sexual assault survivor is age 18 or older and has
 not reported the assault to a law enforcement agency, a hospital shall provide this forensic medical
 examination, when the sexual assault survivor has arrived at the facility not later than 96 hours after
 the time the assault occurred and has consented to the examination;
                                                                                                         14

http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                           Page 3 of5


     (ii) a private area, if available, to wait or speak with the appropriate medical, legal, or sexual
 assault crisis center staff or volunteer until a physician, nurse, or physician assistant is able to treat
 the survivor;

    (iii) access to a sexual assault program advocate, if available, as provided by Code of Criminal
 Procedure, Article 56.045;

     (iv) the infmmation form required by Health and Safety Code, §323.005;

     (v) a private treatment room, if available;

    (vi) if indicated by the histmy of contact, access to appropriate prophylaxis for exposure to
 sexually transmitted infections; and

     (vii) the name and telephone number of the nearest sexual assault crisis center.

   (E) The hospital must obtain documented consent before providing the forensic medical
 examination and treatment.

   (F) Upon request, the hospital shall submit to the department its plan for the provision of service to
 sexual assault survivors. The plan must describe how the hospital will ensure that the services
 required under subparagraph (D) of this paragraph will be provided.

     (i) The hospital shall submit the plan by the 60th day after the department makes the request.

    (ii) The department will approve or reject the plan not later than the !20th day following the
 submission of the plan.

     (iii) If the department is not able to approve the plan, the department will return the plan to the
 hospital and will identify the specific provisions of statutes or rules with which the hospital's plan
 failed to comply.

     (iv) The hospital shall correct and resubmit the plan to the department for approval not later than
 the 90th day after the plan is returned to the hospital.

   (G) A person may not perform a forensic examination on a sexual assault survivor unless the
 person has the basic training described by Health and Safety Code, §323.0045, or the equivalent
 education and training.

   (H) Basic Sexual Assault Forensic Evidence Collection Training.

     (i) A person who performs a forensic examination on a sexual assault survivor must have at least
 basic forensic evidence collection training or the equivalent education.

     (ii) A person who completes a continuing medical or nursing education course in forensic
 evidence collection that is approved or recognized by the appropriate licensing board is considered to
 have basic sexual assault forensic evidence training for purposes of this chapter.

     (iii) Each health care facility that has an emergency depmiment and that is not a health care
 facility designated in a community-wide plan as the primary health care facility in the community for

                                                                                                          15

http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F&p_rloc=l73... 9/2/2015
Texas Administrative Code                                                                       Page 4 of5


 treating sexual assault survivors shall develop a plan to train personnel on sexual assault forensic
 evidence collection.

    (I) Sexual Assault Survivors Who Are Minors. This chapter does not affect participating entities of
 children's advocacy centers under Family Code, Chapter 264, Subchapter E, or the working protocols
 set forth by their multidisciplinary teams to ensure access to specialized medical assessments for
 sexual assault survivors who are minors. To the extent of a conflict with Family Code, Chapter 264,
 Subchapter E, that subchapter controls.

 (f) Governing body.

  (I) Legal responsibility. There shall be a governing body responsible for the organization,
 management, control, and operation of the hospital, including appointment of the medical staff. For
 hospitals owned and operated by an individual or by partners, the individual or partners shall be
 considered the governing body.

  (2) Organization. The governing body shall be formally organized in accordance with a written
 constitution and bylaws which clearly set forth the organizational structure and responsibilities.

  (3) Meeting records. Records of governing body meetings shall be maintained.

  (4) Responsibilities relating to the medical staff.

    (A) The governing body shall ensure that the medical staff has current bylaws, rules, and
 regulations which are implemented and enforced.

    (B) The governing body shall approve medical staff bylaws and other medical staff rules and
 regulations.

    (C) In hospitals that provide obstetrical services, the governing body shall ensure that the hospital
 collaborates with physicians providing services at the hospital to develop quality initiatives, through
 the adoption, implementation, and enforcement of appropriate hospital policies and procedures, to
 reduce the number of elective or nonmedically indicated induced deliveries or cesarean sections
 performed at the hospital on a woman before the 39th week of gestation.

    (D) In hospitals that provide obstetrical services, the governing body shall ensure that the hospital
 implements a newborn audiological screening program, consistent with the requirements of Health
 and Safety Code, Chapter 47 (Hearing Loss in Newborns), and performs, either directly or through a
 referral to another program, audiological screenings for the identification of hearing loss on each
 newborn or infant born at the facility before the newborn or infant is discharged. These audiological
 screenings are required to be performed on all newborns or infants before discharge from the facility
 unless:

     (i) a parent or legal guardian of the newborn or infant declines the screening;

    (ii) the newbom or infant requires emergency transfer to a tertiary care facility prior to the
 completion of the screening;

     (iii) the screening previously has been completed; or


                                                                                                        16

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                               Page 5 of 5


      (iv) the newborn was discharged from the facility not more than I 0 hours after birth and a referral
 for the newborn was made to another program.·

    (E) In hospitals that provide obstetrical services, the governing body shall adopt, implement, and
 enforce policies and procedures related to the testing of any newborn for critical congenital heart
 disease (CCHD) that may present themselves at birth. The facility shall implement testing programs
 for all infants born at the facility for CCHD. In the event that a newborn is presented at the
 emergency room following delivery at a birthing center or a home birth that may or may not have
 been assisted by a midwife, the facility shall ascertain if any testing for CCHD had occurred and, if
 not, shall provide the testing necessary to make such determination. The rules conceming the CCHD
 procedures and requirements are described in §§37.75- 37.79 of this title.

    (F) The governing body shall determine, in accordance with state law and with the advice ofthe
 medical staff, which categories of practitioners are eligible candidates for appointment to the medical
 staff.

    (i) In considering applications for medical staff membership and privileges or the renewal,
 modification, or revocation of medical staff membership and privileges, the governing body must
 ensure that each physician, podiatrist, and dentist is afforded procedural due process.

      (I) If a hospital's credentials committee has failed to take action on a completed application as
 required by subclause (VIII) of this clause, or a physician, podiatrist, or dentist is subject to a
 professional review action that may adversely affect his medical staff membership or privileges, and
 the physician, podiatrist, or dentist believes that mediation of the dispute is desirable, the physician,
 podiatrist, or dentist may require the hospital to participate in mediation as provided in Civil Practice
 and Remedies Code (CPRC), Chapter 154. The mediation shall be conducted by a person meeting
 the qualifications required by CPRC §154.052 and within a reasonable period of time.

      (II) Subclause (I) of this clause does not authorize a cause of action by a physician, podiatrist, or
 dentist against the hospital other than an action to require a hospital to pmticipate in mediation.

      (III) An applicant for medical staff membership or privileges may not be denied membership or
 privileges on any ground that is otherwise prohibited by law.

      (IV) A hospital's bylaw requirements for staff privileges may require a physician, podiatrist, or
 dentist to document the person's cmTent clinical competency and professional training and
 experience in the medical procedures for which privileges are requested.

 Cont'd ...


                                       Next Page                   Previous Page


                                   L_is_t_o_f_T_itl_e_s__~l
                            L __ _ _                          ~~   _____B_a_c_k_to__Li_st____~
                   TEXAS REGISTER           TEXAS ADMINISTRATIVE CODE                       OPEN MEETINGS




                                                                                                             17

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                         Page 1 of 5



 <>
                           Texas Administrative Code
             TITLE 25                   HEALTH SERVICES
             PART!                      DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133                HOSPITAL LICENSING
             SUBCHAPTER C               OPERATIONAL REQUIREMENTS
             RULE §133.41               Hospital Functions and Services

      (V) In granting or refusing medical staff membership or privileges, a hospital may not
 differentiate on the basis of the academic medical degree held by a physician.

      (VI) Graduate medical education may be used as a standard or qualification for medical staff
 membership or privileges for a physician, provided that equal recognition is given to training
 programs accredited by the Accreditation Council for Graduate Medical Education and by the
 American Osteopathic Association.

      (VII) Board certification may be used as a standard or qualification for medical staff
 membership or privileges for a physician, provided that equal recognition is given to certification
 programs approved by the American Board of Medical Specialties and the Bill'eau of Osteopathic
 Specialists.

       (VIII) A hospital's credentials committee shall act expeditiously and without unnecessary delay
 when a licensed physician, podiatrist, or dentist submits a completed application for medical staff
 membership or privileges. The hospital's credentials committee shall take action on the completed
 application not later than the 90th day after the date on which the application is received. The
 governing body of the hospital shall take final action on the application for medical staff membership
 or privileges not later than the 60th day after the date on which the recommendation of the
 credentials committee is received. The hospital must notify the applicant in writing of the hospital's
 final action, including a reason for denial or restriction of privileges, not later than the 20th day after
 the date on which final action is taken.

     (ii) The governing body is authorized to adopt, implement and enforce policies concerning the
 granting of clinical privileges to advanced practice nurses and physician assistants, including policies
 relating to the application process, reasonable qualifications for privileges, and the process for
 renewal, modification, or revocation of privileges.

       (I) If the governing body of a hospital has adopted, implemented and enforced a policy of
 granting clinical privileges to advanced practice nurses or physician assistants, an individual
 advanced practice nurse or physician assistant who qualifies for privileges under that policy shall be
 entitled to certain procedural rights to provide fairness of process, as determined by the governing
 body of the hospital, when an application for privileges is submitted to the hospital. At a minimum,
 any policy adopted shall specify a reasonable period for the processing and consideration of the
 application and shall provide for written notification to the applicant of any final action on the
 application by the hospital, including any reason for denial or restriction of the privileges requested.


                                                                                                        18

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                        Page 2 of5


       (II) If an advanced practice nurse or physician assistant has been granted clinical privileges by a
 hospital, the hospital may not modifY or revoke those privileges without providing certain procedural
 rights to provide fairness of process, as determined by the governing body of the hospital, to the
 advanced practice nurse or physician assistant. At a minimum, the hospital shall provide the
 advanced practice nurse or physician assistant written reasons for the modification or revocation of
 privileges and a mechanism for appeal to the appropriate committee or body within the hospital, as
 determined by the governing body of the hospital.

       (III) If a hospital extends clinical privileges to an advanced practice nurse or physician assistant
 conditioned on the advanced practice nurse or physician assistant having a sponsoring or
 collaborating relationship with a physician and that relationship ceases to exist, the advanced practice
 nurse or physician assistant and the physician shall provide written notification to the hospital that
 the relationship no longer exists. Once the hospital receives such notice from an advanced practice
 nurse or physician assistant and the physician, the hospital shall be deemed to have met its
 obligations under this section by notifYing the advanced practice nurse or physician assistant in
 writing that the advanced practice nurse's or physician assistant's clinical privileges no longer exist at
 that hospital.

      (IV) Nothing in this clause shall be construed as modifYing Subtitle B, Title 3, Occupations
 Code, Chapter 204 or 301, or any other law relating to the scope of practice of physicians, advanced
 practice nurses, or physician assistants.

      (V) This clause does not apply to an employer-employee relationship between an advanced
 practice nurse or physician assistant and a hospital.

   (G) The goveming body shall ensure that the hospital complies with the requirements concerning
 physician communication and contracts as set out in Health and Safety Code, §241.10 15 (Physician
 Communication and Contracts).

    (H) The governing body shall ensure the hospital complies with the requirements for reporting to
 the Texas Medical Board the results and circumstances of any professional review action in
 accordance with the Medical Practice Act, Occupations Code, §160.002 and §160.003.

   (I) The governing body shall be responsible for and ensure that any policies and procedures
 adopted by the governing body to implement the requirements of this chapter shall be implemented
 and enforced.

  (5) Hospital administration. The governing body shall appoint a chief executive officer or
 administrator who is responsible for managing the hospital.

  ( 6) Patient care. In accordance with hospital policy adopted, implemented and enforced, the
 governing body shall ensure that:

    (A) every patient is under the care of:

     (i) a physician. This provision is not to be construed to limit the authority of a physician to
 delegate tasks to other qualified health care personnel to the extent recognized under state law or the
 state's regulatory mechanism;

     (ii) a dentist who is legally authorized to practice dentistry by the state and who is acting within
 the scope of his or her license; or
                                                                                                       19

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                        Page 3 of5


     (iii) a podiatrist, but only with respect to functions which he or she is legally authorized by the
 state to perform.

   (B) patients are admitted to the hospital only by members of the medical staff who have been
 granted admitting privileges;

    (C) a physician is on duty or on-call at all times;

    (D) specific colored condition alert wrist bands that have been standardized for all hospitals
 licensed under Health and Safety Code, Chapter 241, are used as follows:

     (i) red wrist bands for allergies;

     (ii) yellow wrist bands for fall risks; and

     (iii) purple wrist bands for do not resuscitate status;

    (E) the governing body shall consider the addition of the following optional condition alert wrist
 bands. This consideration must be documented in the minutes of the meeting of the governing body
 in which the discussion was held:

     (i) green wrist bands for latex allergy; and

     (ii) pink wrist bands for restricted extremity; and

    (F) the governing body shall adopt, implement, and enforce a policy and procedure regarding the
 removal of personal wrist bands and bracelets as well as a patient's right to refuse to wear condition
 alert wrist bands.

  (7) Services. The governing body shall be responsible for all services furnished in the hospital,
 whether furnished directly or under contract. The governing body shall ensure that services are
 provided in a safe and effective manner that permits the hospital to comply with applicable rules and
 standards. At hospitals that have a mental health service tmit, the governing body shall adopt,
 implement, and enforce procedures for the completion of criminal background checks on all
 prospective employees that would be considered for assignment to that unit, except for persons
 currently licensed by this state as health professionals.

  (8) Nurse Staffing. The governing body shall adopt, implement and enforce a written nurse staffing
 policy to ens me that an adequate number and skill mix of nurses are available to meet the level of
 patient care needed. The governing body policy shall require that hospital administration adopt,
 implement and enforce a nurse staffing plan and policies that:

   (A) require significant consideration be given to the nurse staffing plan recommended by the
 hospital's nurse staffing committee and the committee's evaluation of any existing plan;

   (B) are based on the needs of each patient care unit and shift and on evidence relating to patient
 care needs;

   (C) ensure that all nursing assignments consider client safety, and are commensurate with the
 nurse's educational preparation, experience, knowledge, and physical and emotional ability;

                                                                                                       20

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                        Page 4 of5


    (D) require use of the official nurse services staffing plan as a component in setting the nurse
 staffing budget;

   (E) encourage nurses to provide input to the nurse staffing committee relating to nurse staffing
 concerns;

    (F) protect from retaliation nurses who provide input to the nurse staffing committee; and

    (G) comply with subsection (o) of this section.

  (9) Photo identification badge. The governing body shall adopt a policy requiring employees,
 physicians, contracted employees, and individuals in training who provide direct patient care at the
 hospital to wear a photo identification badge during all patient encounters, unless precluded by
 adopted isolation or sterilization protocols. The badge must be of sufficient size and worn in a
 manner to be visible and must clearly state:

    (A) at minimum the individual's first or last name;

    (B) the department of the hospital with which the individual is associated;

    (C) the type of license held by the individual, if applicable under Title 3, Occupations Code; and

    (D) the provider's status as a student, intern, trainee, or resident, if applicable.

 (g) Infection control. The hospital shall provide a sanitary environment to avoid sources and
 transmission of infections and communicable diseases. There shall be an active program for the
 prevention, control, and surveillance of infections and communicable diseases.

  (1) Organization and policies. A person shall be designated as infection control professional. The
 hospital shall ensure that policies governing prevention, control and surveillance of infections and
 communicable diseases are developed, implemented and enforced.

   (A) There shall be a system for identifYing, reporting, investigating, and controlling health care
 associated infections and communicable diseases between patients and personnel.

    (B) The infection control professional shall maintain a log of all reportable diseases and health
 care associated infections designated as epidemiologically significant according to the hospital's
 infection control policies.

    (C) A written policy shall be adopted, implemented and enforced for reporting all reportable
 diseases to the local health authority and the Infectious Disease Surveillance and Epidemiology
 Branch, Department of State Health Services, Mail Code 2822, P.O. Box 149347, Austin, Texas
 78714-9347, in accordance with Chapter 97 of this title (relating to Communicable Diseases), and
 Health and Safety Code, §§98.103, 98.104, and 98.1045 (relating to Reportable Infections,
 Alternative for Reportable Surgical Site Infections, and Reporting of Preventable Adverse Events).

    (D) The infection control program shall include active participation by the pharmacist.

  (2) Responsibilities ofthe chief executive officer (CEO), medical staff, and chief nursing officer
 (CNO). The CEO, the medical staff, and the CNO shall be responsible for the following.

                                                                                                        21

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                       Page 5 of5


   (A) The hospital-wide quality assessment and performance improvement program and training
 programs shall address problems identified by the infection control professional.

    (B) Successful corrective action plans in affected problem areas shall be implemented.

  (3) Universal precautions. The hospital shall adopt, implement, and enforce a written policy to
 monitor compliance of the hospital and its personnel and medical staff with universal precautions in
 accordance with HSC Chapter 85, Acquired Immune Deficiency Syndrome and Human
 Immunodeficiency Virus Infection.

 (h) Laboratory services. The hospital shall maintain directly, or have available adequate laboratory
 services to meet the needs of its patients.

  (1) Hospital laboratory services. A hospital that provides laboratory services shall comply with the
 Clinical Laboratory Improvement Amendments of 1988 (CLIA 1988), in accordance with the
 requirements specified in 42 Code ofPederal Regulations (CPR), §§493.1 - 493.1780. CLIA 1988
 applies to all hospitals with laboratories that examine human specimens for the diagnosis, prevention,
 or treatment of any disease or impairment of, or the assessment of the health of, human beings.

   (2) Contracted laboratory services. The hospital shall ensure that all laboratory services provided to
 its patients through a contractual agreement are performed in a facility certified in the appropriate
 specialties and subspecialties of service in accordance with the requirements specified in 42 CPR
 Part 493 to comply with CLIA 1988.

  (3) Adequacy of laboratory services. The hospital shall ensure the following.

 Cont'd ...


                                  Next Page                   Previous Page


                            L __ _L_is_to_f_T_it_le_s_---'1   L   Back to List   ~

                   TEXAS REGISTER           TEXAS ADMINISTRATIVE CODE            OPEN MEETINGS




                                                                                                      22

http://texreg.sos.state.tx. us/pub1ic/readtac$ext. TacPage?s1=T&app=9&p_ dir=P &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                          Page 1 of 5



 <>
                           Texas Administrative Code
              TITLE 25                   HEALTH SERVICES
              PART 1                     DEPARTMENT OF STATE HEALTH SERVICES
              CHAPTER 133                HOSPITAL LICENSING
              SUBCHAPTER C               OPERATIONAL REQUIREMENTS
             RULE §133.41                Hospital Functions and Services


    (A) Emergency laboratory services shall be available 24 hours a day.

    (B) A written description of services provided shall be available to the medical staff.

    (C) The laboratory shall make provision for proper receipt and reporting of tissue specimens.

   (D) The medical staff and a pathologist shall determine which tissue specimens require a
 macroscopic (gross) examination and which require both macroscopic and microscopic examination.

    (E) When blood and blood components are stored, there shall be written procedures readily
 available containing directions on how to maintain them within permissible temperatures and
 including instructions to be followed in the event of a power failure or other disruption of
 refrigeration. A label or tray with the recipient's first and last names and identification number, donor
 unit number and interpretation of compatibility, if performed, shall be attached securely to the blood
 container.

    (F) The hospital shall establish a mechanism for ensuring that the patient's physician or other
 licensed health care professional is made aware of critical value lab results, as established by the
 medical staff, before or after the patient is discharged.

  (4) Chemical hygiene. A hospital that provides laboratory services shall adopt, implement, and
 enforce written policies and procedures to manage, minimize, or eliminate the risks to laboratory
 personnel of exposure to potentially hazardous chemicals in the laboratory which may occur during
 the normal course of job performance.

 (i) Linen and laund1y services. The hospital shall provide sufficient clean linen to ensm-e the comfort
 of the patient.

  (1) For purposes of this subsection, contaminated linen is linen which has been soiled with blood or
 other potentially infectious materials or may contain sharps. Other potentially infectious materials
 means:

    (A) the following human body fluids: semen, vaginal secretions, cerebrospinal fluid, synovial
 fluid, pleural fluid, pericardia! fluid, peritoneal fluid, amniotic fluid, saliva in dental procedures, any
 body fluid that is visibly contaminated with blood, and all body fluids in situations where it is
 difficult or impossible to differentiate between body fluids;

    (B) any unfixed tissue or organ (other than intact skin) from a human (living or dead); and

                                                                                                         23

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                        Page 2 of5


    (C) Human Immunodeficiency Virus (HIV)-containing cell or tissue cultures, organ cultures, and
 HIV or Hepatitis B Virus (HBV)-containing culture medium or other solutions; and blood, organs, or
 other tissues from experimental animals infected with HIV or HBV.

  (2) The hospital, whether it operates its own laundry or uses commercial service, shall ensure the
 following.

   (A) Employees of a hospital involved in transporting, processing, or otherwise handling clean or
 soiled linen shall be given initial and follow-up in-service training to ensure a safe product for
 patients and to safeguard employees in their work.

    (B) Clean linen shall be handled, transported, and stored by methods that will ensure its
 cleanliness.

   (C) All contaminated linen shall be placed and transported in bags or containers labeled or color-
 coded.

   (D) Employees who have contact with contaminated linen shall wear gloves and other appropriate
 personal protective equipment.

   (E) Contaminated linen shall be handled as little as possible and with a minimum of agitation.
 Contaminated linen shall not be sorted or rinsed in patient care areas.

    (F) All contaminated linen shall be bagged or put into carts at the location where it was used.

     (i) Bags containing contaminated linen shall be closed prior to transport to the laundry.

     (ii) Whenever contaminated linen is wet and presents a reasonable likelihood of soalc-tlu·ough of
 or leakage from the bag or container, the linen shall be deposited and transported in bags that prevent
 leakage of fluids to the exterior.

     (iii) All linen placed in chutes shall be bagged.

    (iv) If chutes are not used to convey linen to a central receiving or sorting room, then adequate
 space shall be allocated on the various nursing units for holding the bagged contaminated linen.

    (G) Linen shall be processed as follows:

     (i) If hot water is used, linen shall be washed with detergent in water with a temperature of at
 least 71 degrees Centigrade (160 degrees Fahrenheit) for 25 minutes. Hot water requirements
 specified in Table 5 of §133.169(e) of this title (relating to Tables) shall be met.

     (ii) If low-temperature (less than or equal to 70 degrees Centigrade) (!58 degrees Fahrenheit)
 laundry cycles are used, chemicals suitable for low-temperature washing at proper use concentration
 shall be used.

     (iii) Commercial dry cleaning of fabrics soiled with blood also renders these items free of the risk
 of pathogen transmission.

   (H) Flammable liquids shall not be used to process laundry, but may be used for equipment
 maintenance.
                                                                                                        24

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                        Page 3 of 5


 G) Medical record services. The hospital shall have a medical record service that has administrative
 responsibility for medical records. A medical record shall be maintained for every individual who
 presents to the hospital for evaluation or treatment.

  (I) The organization of the medical record service shall be appropriate to the scope and complexity
 of the services performed. The hospital shall employ or contract with adequate personnel to ensure
 prompt completion, filing, and retrieval of records.

  (2) The hospital shall have a system of coding and indexing medical records. The system shall
 allow for timely retrieval by diagnosis and procedure, in order to support medical care evaluation
 studies.

  (3) The hospital shall adopt, implement, and enforce a policy to ensure that the hospital complies
 with HSC, Chapter 241, Subchapter G (Disclosure of Health Care Information).

  (4) The medical record shall contain information to justifY admission and continued hospitalization,
 support the diagnosis, reflect significant changes in the patient's condition, and describe the patient's
 progress and response to medications and services. Medical records shall be accurately written,
 promptly completed, properly filed and retained, and accessible.

  (5) Medical record entries must be legible, complete, dated, timed, and authenticated in written or
 electronic form by the person responsible for providing or evaluating the service provided, consistent
 with hospital policies and procedures.

   (6) All orders (except verbal orders) must be dated, timed, and authenticated the next time the
 prescriber or another practitioner who is responsible for the care of the patient and has been
 credentialed by the medical staff and granted privileges which are consistent with the written orders
 provides care to the patient, assesses the patient, or documents information in the patient's medical
 record.

  (7) All verbal orders must be dated, timed, and authenticated within 96 hours by the prescriber or
 another practitioner who is responsible for the care of the patient and has been credentialed by the
 medical staff and granted privileges which are consistent with the written orders.

    (A) Use of signature stamps by physicians and other licensed practitioners credentialed by the
 medical staff may be allowed in hospitals when the signature stamp is authorized by the individual
 whose signature the stamp represents. The administrative offices of the hospital shall have on file a
 signed statement to the effect that he or she is the only one who has the stamp and uses it. The use of
 a signature stamp by any other person is prohibited.

   (B) A list of computer codes and written signatures shall be readily available and shall be
 maintained under adequate safeguards.

   (C) Signatures by facsimile shall be acceptable. If received on a thermal machine, the facsimile
 document shall be copied onto regular paper.

   (8) Medical records (reports and printouts) shall be retained by the hospital in their original or
 legally reproduced fmm for a period of at least ten years. A legally reproduced form is a medical
 record retained in hard copy, microform (microfilm or microfiche), or other electronic medium.
 Films, scans, and other image records shall be retained for a period of at least five years. For
 retention purposes, medical records that shall be preserved for ten years include:
                                                                                                        25

http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F &p_rloc=173... 9/2/2015
Texas Administrative Code                                                                        Page 4 of5


    (A) identification data;

    (B) the medical history of the patient;

   (C) evidence of a physical examination, including a health history, performed no more than 30
 days prior to admission or within 24 hours after admission. The medical histoty and physical
 examination shall be placed in the patient's medical record within 24 hours after admission;

    (D) an updated medical record entry documenting an examination for any changes in the patient's
 condition when the medical history and physical examination are completed within 30 days before
 admission. This updated examination shall be completed and documented in the patient's medical
 record within 24 hours after admission;

    (E) admitting diagnosis;

    (F) diagnostic and therapeutic orders;

   (G) properly executed informed consent forms for procedures and treatments specified by the
 medical staff, or by federal or state laws if applicable, to require written patient consent;

   (H) clinical observations, including the results of therapy and treatment, all orders, nursing notes,
 medication records, vital signs, and other infmmation necessary to monitor the patient's condition;

   (I) reports of procedures, tests, and their results, including laboratory, pathology, and radiology
 reports;

   (J) results of all consultative evaluations of the patient and appropriate findings by clinical and
 other staff involved in the care of the patient;

    (K) discharge summaty with outcome of hospitalization, disposition of care, and provisions for
 follow-up care; and

    (L) final diagnosis with completion of medical records within 30 calendar days following
 discharge.

   (9) If a patient was less than 18 years of age at the time he was last treated, the hospital may
 authorize the disposal of those medical records relating to the patient on or after the date of his 20th
 birthday or on or after the 1Oth anniversary of the date on which he was last treated, whichever date
 is later.

   (1 0) The hospital shall not destroy medical records that relate to any matter that is involved in
 litigation if the hospital knows the litigation has not been finally resolved.

  (11) The hospital shall provide written notice to a patient, or a patient's legally authorized
 representative, that the hospital may authorize the disposal of medical records relating to the patient
 on or after the periods specified in this section. The notice shall be provided to the patient or the
 patient's legally authorized representative not later than the date on which the patient who is or will
 be the subject of a medical record is treated, except in an emergency treatment situation. In an
 emergency treatment situation, the notice shall be provided to the patient or the patient's legally
 authorized representative as soon as is reasonably practicable following the emergency treatment
 situation.
                                                                                                         26

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_ rloc= 173... 9/2/2015
Texas Administrative Code                                                                                  Page 5 of5


  (12) If a licensed hospital should close, the hospital shall notify the department at the time of
 closure the disposition of the medical records, including the location of where the medical records
 will be stored and the identity and telephone number of the custodian of the records.

 (k) Medical staff.

  (I) The medical staff shall be composed of physicians and may also be composed of podiatrists,
 dentists and other practitioners appointed by the governing body.

    (A) The medical staff shall periodically conduct appraisals of its members according to medical
 staff by laws.

   (B) The medical staff shall examine credentials of candidates for medical staff membership and
 make recommendations to the governing body on the appointment of the candidate.

  (2) The medical staff shall be well-organized and accountable to the governing body for the quality
 of the medical care provided to patients.

    (A) The medical staff shall be organized in a manner approved by the governing body.

   (B) If the medical staff has an executive committee, a majority of the members of the committee
 shall be doctors of medicine or osteopathy.

    (C) Records of medical staff meetings shall be maintained.

   (D) The responsibility for organization and conduct of the medical staff shall be assigned only to
 an individual physician.

   (E) Each medical staff member shall sign a statement signifying they will abide by medical staff
 and hospital policies.

   (3) The medical staff shall adopt, implement, and enforce bylaws, rules, and regulations to carry out
 its responsibilities. The bylaws shall:

    (A) be approved by the governing body;

   (B) include a statement of the duties and privileges of each category of medical staff (e.g., active,
 courtesy, consultant);

    (C) describe the organization of the medical staff;

 Cont'd ...


                                   Next Page                       Previous Page

                                  L_is_t_o_fT_i_tle_s_____
                            L__ _ _                          l             B_a_ck_t_o_L_is_t_____
                                                                 L I_ _ _ _ _




                      TEXAS REGISTER        TEXAS ADMINISTRATIVE CODE                          OPEN MEETINGS



                                                                                                                27

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                       Page 1 of 5



 <>
                            Texas Administrative Code
              TITLE25                    HEALTH SERVICES
              PART I                     DEPARTMENT OF STATE HEALTH SERVICES
              CHAPTER 133                HOSPITAL LICENSING
              SUBCHAPTER C               OPERATIONAL REQUIREMENTS
              RULE §133.41               Hospital Functions and Services


   (D) describe the qualifications to be met by a candidate in order for the medical staff to
 recommend that the candidate be appointed by the governing body;

    (E) include criteria for determining the privileges to be granted and a procedure for applying the
 criteria to individuals requesting privileges; and

   (F) include a requirement that a physical examination and medical history be done no more than
 30 days before or 24 hours after an admission for each patient by a physician or other qualified
 practitioner who has been granted these privileges by the medical staff. The medical history and
 physical examination shall be placed in the patient's medical record within 24 hours after admission.
 When the medical history and physical examination are completed within the 30 days before
 admission, an updated examination for any changes in the patient's condition must be completed and
 documented in the patient's medical record within 24 hours after admission.

 (I) Mental health services.

   (1) Mental health services unit. A hospital may not admit patients to a mental health services unit
 unless the unit is approved by the department as meeting the requirements of§ 133 .163(q) of this
 title.

  (2) Admission criteria. A hospital providing mental health services shall have written admission
 criteria that are applied uniformly to all patients who are admitted to the service.

    (A) The hospital's admission criteria shall include procedures to prevent the admission of minors
 for a condition which is not generally recognized as responsive to treatment in an inpatient setting for
 mental health services.

     (i) The following conditions are not generally recognized as responsive to treatment in a hospital
 unless the minor to be admitted is qualified because of other disabilities, such as:

      (I) cognitive disabilities due to intellectual disability; or

      (II) learning disabilities.

     (ii) A minor may be qualified for admission based on other disabilities which would be
 responsive to mental health services.

   (B) The medical record shall contain evidence that admission consent was given by the patient, the
 patient's legal guardian, or the managing conservator, if applicable.
                                                                                                  28

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                      Page 2 of5


    (C) The hospital shall have a preadmission examination procedure under which each patient's
 condition and medical histmy are reviewed by a member of the medical staff to determine whether
 the patient is likely to benefit significantly from an intensive inpatient program or assessment.

   (D) A voluntarily admitted patient shall sign an admission consent form prior to admission to a
 mental health unit which includes verification that the patient has been informed of the services to be
 provided and the estimated charges.

  (3) Compliance. A hospital providing mental health services shall comply with the following rules
 administered by the department. The rules are:

   (A) Chapter 411, Subchapter J of this title (relating to Standards of Care and Treatment in
 Psychiatric Hospitals);

   (B) Chapter 404, Subchapter E of this title (relating to Rights of Persons Receiving Mental Health
 Services);

    (C) Chapter 405, Subchapter E of this title (relating to Electroconvulsive Therapy (ECT));

  (D) Chapter 414, Subchapter I of this title (relating to Consent to Treatment with Psychoactive
 Medication--Mental Health Services); and

    (E) Chapter 415, Subchapter F of this title (relating to Interventions in Mental Health Programs).

 (m) Mobile, transportable, and relocatable units. The hospital shall adopt, implement and enforce
 procedures which address the potential emergency needs for those inpatients who are taken to mobile
 units on the hospital's premises for diagnostic procedures or treatment.

 (n) Nuclear medicine services. If the hospital provides nuclear medicine services, these services shall
 meet the needs of the patients in accordance with acceptable standards of practice and be licensed in
 accordance with §289.256 of this title (relating to Medical and Veterinary Use of Radioactive
 Material).

  (1) Policies and procedures. Policies and procedures shall be adopted, implemented, and enforced
 which will describe the services nuclear medicine provides in the hospital and how employee and
 patient safety will be maintained.

  (2) Organization and staffing. The organization of the nuclear medicine services shall be
 appropriate to the scope and complexity of the services offered.

   (A) There shall be a medical director or clinical director who is a physician qualified in nuclear
 medicine.

   (B) The qualifications, training, functions, and responsibilities of nuclear medicine personnel shall
 be specified by the medical director or clinical director and approved by the medical staff.

  (3) Delivety of services. Radioactive materials shall be prepared, labeled, used, transported, stored,
 and disposed of in accordance with acceptable standards of practice and in accordance with §289.256
 of this title.


                                                                                                        29

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                       Page 3 of 5


   (A) In-house preparation ofradiopharmaceuticals shall be by, or under, the direct supervision of
 an appropriately trained licensed pharmacist or physician.

   (B) There shall be proper storage and disposal of radioactive materials.

   (C) If clinical laboratory tests are performed by the nuclear medicine services staff, the nuclear
 medicine staff shall comply with CLIA 1988 in accordance with the requirements specified in 42
 CFR Part 493.

   (D) Nuclear medicine workers shall be provided personnel monitoring dosimeters to measure their
 radiation exposure. Exposure repotts and documentation shall be available for review.

  (4) Equipment and supplies. Equipment and supplies shall be appropriate for the types of nuclear
 medicine services offered and shall be maintained for safe and efficient performance. The equipment
 shall be inspected, tested, and calibrated at least annually by qualified personnel.

  (5) Records. The hospital shall maintain signed and dated reports of nuclear medicine
 interpretations, consultations, and procedures.

   (A) The physician approved by the medical staff to interpret diagnostic procedures shall sign and
 date the interpretations of these tests.

    (B) The hospital shall maintain records of the receipt and disposition ofradiopharmaceuticals until
 disposal is authorized by the department's Radiation Safety Licensing Branch in accordance with
 §289.256 of this title.

    (C) Nuclear medicine services shall be ordered only by an individual whose scope of state
 licensure and whose defined staff privileges allow such referrals.

 (o) Nursing services. The hospital shall have an organized nursing service that provides 24-hour
 nursing services as needed.

  (1) Organization. The hospital shall have a well-organized service with a plan of administrative
 authority and delineation of responsibilities for patient care.

   (A) Nursing services shall be under the administrative authority of a chief nursing officer (CNO)
 who shall be an RN and comply with one of the following:

     (i) possess a master's degree in nursing;

     (ii) possess a master's degree in health care administration or business administration;

     (iii) possess a master's degree in a health-related field obtained through a curriculum that
 included courses in administration and management; or

     (iv) be progressing under a written plan to obtain the nursing administration qualifications
 associated with a master's degree in nursing. The plan shall:

     (I) describe efforts to obtain the knowledge associated with graduate education and to increase
 administrative and management skills and experience;

                                                                                                        30

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                      Page 4 of5


     (II) include courses related to leadership, administration, management, performance
 improvement and theoretical approaches to delivering nursing care; and

      (III) provide a time-line for accomplishing skills.

   (B) The CNO in hospitals with I 00 or fewer licensed beds and located in counties with a
 population of less than 50,000, or in hospitals that have been certified by the Centers for Medicare
 and Medicaid Services as critical access hospitals in accordance with the Code of Federal
 Regulations, Title 42, Volume 3, Part 485, Subpa1t F, §485.606(b), shall be exempted from the
 requirements in subparagraph (A)(i)- (iv) of this paragraph.

    (C) The CNO shall be responsible for the operation of the services, including determining the
 types and numbers of nursing personnel and staff necessary to provide nursing care for all areas of
 the hospital.

   (D) The CNO shall report directly to the individual who has authority to represent the hospital and
 who is responsible for the operation of the hospital according to the policies and procedures ofthe
 hospital's governing board.

    (E) The CNO shall participate with leadership from the governing body, medical staff, and clinical
 areas, in planning, promoting and conducting performance improvement activities.

  (2) Staffing and delivery of care.

   (A) The nursing services shall adopt, implement and enforce a procedure to verify that hospital
 nursing personnel for whom licensure is required have valid and current licensure.

   (B) There shall be adequate numbers ofRNs, licensed vocational nurses (LVNs), and other
 personnel to provide nursing care to all patients as needed.

   (C) There shall be supervisory and staff personnel for each depmtment or nursing unit to provide,
 when needed, the immediate availability of an RN to provide care for any patient.

   (D) An RN shall be on duty in each building of a licensed hospital that contains at least one
 nursing unit where patients are present. The RN shall supervise and evaluate the nursing care for
 each patient and assign the nursing care to other nursing personnel in accordance with the patient's
 needs and the specialized qualifications and competence of the nursing staff available.

   (E) The nursing staff shall develop and keep cmTent a nursing plan of care for each patient which
 addresses the patient's needs.

    (F) The hospital shall establish a nurse staffing committee as a standing committee of the hospital.
 The committee shall be established in accordance with Health and Safety Code (HSC), §§161.031-
 161.033, to be responsible for soliciting and receiving input from mu·ses on the development,
 ongoing monitoring, and evaluation of the staffing plan. As provided by HSC, §161.032, the
 hospital's records and review relating to evaluation of these outcomes and indicators are confidential
 and not subject to disclosure under Government Code, Chapter 552 and not subject to disclosure,
 discove1y, subpoena or other means of!egal compulsion for their release. As used in this subsection,
 "committee" or "staffing committee" means a nurse staffing committee established under this
 subparagraph.

                                                                                                     31

http://texreg.sos.state. tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 .. . 9/212015
Texas Administrative Code                                                                                Page 5 of5


       (i) The committee shall be composed of:

     (I) at least 60% registered nurses who are involved in direct patient care at least 50% of their
 work time and selected by their peers who provide direct care during at least 50% of their work time;

     (II) at least one representative from either infection control, quality assessment and performance
 improvement or risk management;

        (III) members who are representative of the types of nursing services provided at the hospital;
 and

        (IV) the chief nursing officer of the hospital who is a voting member.

     (ii) Participation on the committee by a hospital employee as a committee member shall be part
 of the employee's work time and the hospital shall compensate that member for that time
 accordingly. The hospital shall relieve the committee member of other work duties during committee
 meetings.

       (iii) The committee shall meet at least quarterly.

       (iv) The responsibilities of the committee shall be to:

      (I) develop and recommend to the hospital's governing body a nurse staffing plan that meets the
 requirements of subparagraph (G) of this paragraph;

        (II) review, assess and respond to staffing concerns expressed to the committee;

      (III) identify the nurse-sensitive outcome measures the committee will use to evaluate the
 effectiveness of the official nurse services staffing plan;

      (IV) evaluate, at least semiannually, the effectiveness of the official nurse services staffing plan
 and variations between the plan and the actual staffing; and

      (V) submit to the hospital's governing body, at least semiannually, a report on nurse staffing and
 patient care outcomes, including the committee's evaluation of the effectiveness of the official nurse
 services staffing plan and aggregate variations between the staffing plan and actual staffing.

   (G) The hospital shall adopt, implement and enforce a written official nurse services staffing plan.
 As used in this subsection, "patient care unit" means a unit or area of a hospital in which registered
 nurses provide patient care.

       (i) The official nurse services staffing plan and policies shall:

 Con!' d ...


                                     Next Page                       Previous Page

                              L__ _ _L_is_t_o_f_T_itl_e_s__   __jl ~~_____B_a_c_k_ro__L_is_t__~
                      TEXAS REGISTER            TEXAS ADMINISTRATIVE CODE                    OPEN MEETINGS
                                                                                                              32

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                          Page 1 of6



 <>
                              Texas Administrative Code
                TITLE25                    HEALTH SERVICES
                PART 1                     DEPARTMENT OF STATE HEALTH SERVICES
                CHAPTER 133                HOSPITAL LICENSING
                SUBCHAPTER C               OPERATIONAL REQUIREMENTS
                RULE §133.41               Hospital Functions and Services

      (I) require significant consideration to be given to the nurse staffing plan recommended by the
 hospital's nurse staffing committee and the committee's evaluation of any existing plan;

      (II) be based on the needs of each patient care unit and shift and on evidence relating to patient
 care needs;

       (III) require use of the official nurse services staffing plan as a component in setting the nurse
 staffing budget;

     (IV) encourage nurses to provide input to the nurse staffing committee relating to nurse staffing
 concerns;

         (V) protect from retaliation nurses who provide input to the nurse staffing committee; and

         (VI) comply with subsection (o) of this section.

     (ii) The plan shall:

         (I) set minimum staffing levels for patient care units that are:

          (-a-) based on multiple nurse and patient considerations including:

        (-1-) patient characteristics and number of patients for whom care is being provided,
 including number of admissions, discharges and transfers on a unit;

           (-2-) intensity of patient care being provided and variability of patient care across a nursing
 unit;

           (-3-) scope of services provided;

        (-4-) context within which care is provided, including architecture and geography of the
 environment, and the availability of technology; and

        (-5-) nursing staff characteristics, including staff consistency and tenure, preparation and
 experience, and the number and competencies of clinical and non-clinical support staffthe nurse
 must collaborate with or supervise.

       (-b-) determined by the nursing assessment and in accordance with evidence-based safe
 nursing standards; and
                                                                                                         33

http://texreg.sos. state. tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                        Page 2 of6


        (-c-) recalculated at least annually, or as necessary;

      (II) include a method for adjusting the staffing plan shift to shift for each patient care unit based
 on factors, such as, the intensity of patient care to provide staffing flexibility to meet patient needs;

       (III) include a contingency plan when patient care needs unexpectedly exceed direct patient care
 staff resources;

      (IV) include how on-call time will be used;

        (V) reflect current standards established by private accreditation organizations, governmental
 entities, national nursing professional associations, and other health professional organizations and
 should be developed based upon a review of the codes of ethics developed by the nursing profession
 tlll'ough national nursing organizations;

      (VI) include a mechanism for evaluating the effectiveness of the official nurse services staffing
 plan based on patient needs, nursing sensitive quality indicators, nurse satisfaction measures
 collected by the hospital and evidence based nurse staffing standards. At least one from each of the
 following three types of outcomes shall be coJTelated to the adequacy of staffing:

         (-a-) nurse-sensitive patient outcomes selected by the nurse staffing committee, such as, patient
 falls, adverse drug events, injuries to patients, skin breakdown, pneumonia, infection rates, upper
 gastrointestinal bleeding, shock, cardiac arrest, length of stay, or patient readmissions;

       (-b-) operational outcomes, such as, work-related injury or illness, vacancy and turnover rates,
 nursing care hours per patient day, on-call use, or overtime rates; and

       (-c-) substantiated patient complaints related to staffing levels;

     (VII) incorporate a process that facilitates the timely and effective identification of concerns
 about the adequacy of the staffing plan by the nurse staffing committee established pursuant to
 subparagraph (F) of this paragraph. This process shall include:

       (-a-) a prohibition on retaliation for reporting concerns;

       (-b-) a requirement that nurses report concerns timely through appropriate channels within the
 hospital;

       (-c-) orientation of nurses on how to report concerns and to whom;

       (-d-) encouraging nurses to provide input to the committee relating to nurse staffing concerns;

     (-e-) review, assessment, and response by the committee to staffing concerns expressed to the
 committee;

       (-f-) a process for providing feedback during the committee meeting on how concerns are
 addressed by the committee established under subparagraph (F) of this paragraph; and

       (-g-) use of the nurse safe harbor peer review process pursuant to Occupations Code,
 §303.005;

                                                                                                        34

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                         Page 3 of6


      (VIII) include policies and procedures that require:

        (-a-) orientation of nurses and other personnel who provide nursing care to all patient care
 units to which they are assigned on either a temporary or permanent basis;

       (-b-) that the orientation of nurses and other personnel and the competency to perform nursing
 services is documented in accordance with hospital policy;

       (-c-) that nursing assignments be congruent with documented competency; and

      (IX) be used by the hospital as a component in setting the nurse staffing budget and guiding the
 hospital in assigning nurses hospital wide.

     (iii) The hospital shall make readily available to nurses on each patient care unit at the beginning
 of each shift the official nurse services staffing plan levels and current staffing levels for that unit and
 that shift.

     (iv) There shall be a semiannual evaluation by the staffing committee of the effectiveness ofthe
 official nurse services staffing plan and variations between the staffing plan and actual staffing. The
 evaluation shall consider the outcomes and nursing-sensitive indicators as set out in clause (ii)(VI) of
 this subparagraph, patient needs, nurse satisfaction measures collected by the hospital, and evidence
 based nurse staffing standards. This evaluation shall be documented in the minutes of the committee
 established under subparagraph (F) of this paragraph and presented to the hospital's governing body.
 Hospitals may determine whether this evaluation is done on a unit or facility level basis. To assist the
 committee with the semiannual evaluation, the hospital shall report to the committee the variations
 between the staffing plan and actual staffing. This report of variations shall be confidential and not
 subject to disclosure under Government Code, Chapter 552 and not subject to disclosure, discovery,
 subpoena or other means oflegal compulsion for their release.

     (v) The staffing plan shall be retained for a period of two years.

    (H) Nonemployee licensed nurses who are working in the hospital shall adhere to the policies and
 procedures of the hospital. The CNO shall provide for the adequate orientation, supervision, and
 evaluation of the clinical activities of nonemployee nursing personnel which occur within the
 responsibility of the nursing services.

    (I) The hospital shall annually report to the department on:

     (i) whether the hospital's governing body has adopted a nurse staffing policy;

    (ii) whether the hospital has established a nurse staffing committee that meets the membership
 requirements of subparagraph (F) of this paragraph;

     (iii) whether the nurse staffing committee has evaluated the hospital's official nurse services
 staffing plan and has reported the results of the evaluation to the hospital's goveming body; and

    (iv) the nurse-sensitive outcome measures the committee adopted for use in evaluating the
 hospital's official nurse services staffing plan.

  (3) Mandatory ove1time. The hospital shall adopt, implement and enforce policies on use of
 mandatory overtime.
                                                                                                         35

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                        Page 4 of6


    (A) As used in this subsection:

     (i) "on-call time" means time spent by a nurse who is not working but who is compensated for
 availability; and

    (ii) "mandatory overtime" means a requirement that a nurse work hours or days that are in
 addition to the hours or days scheduled, regardless of the length of a scheduled shift or the number of
 scheduled shifts each week. Mandatory overtime does not include prescheduled on-call time or time
 immediately before or after a scheduled shift necessary to document or communicate patient status to
 ensure patient safety.

   (B) A hospital may not require a nurse to work mandatmy overtime, and a nurse may refuse to
 work mandatory overtime.

    (C) This section does not prohibit a nurse from volunteering to work overtime.

    (D) A hospital may not use on-call time as a substitute for mandatory overtime.

    (E) The prohibitions on mandatory overtime do not apply if:

     (i) a health care disaster, such as a natural or other type of disaster that increases the need for
 health care personnel, unexpectedly affects the county in which the nurse is employed or affects a
 contiguous county;

     (ii) a federal, state, or county declaration of emergency is in effect in the county in which the
 nurse is employed or is in effect in a contiguous county;

     (iii) there is an emergency or unforeseen event of a kind that:

      (I) does not regularly occur;

      (II) increases the need for health care personnel at the hospital to provide safe patient care; and

      (III) could not prudently be anticipated by the hospital; or

     (iv) the nurse is actively engaged in an ongoing medical or surgical procedure and the continued
 presence of the nurse through the completion of the procedure is necessary to ensure the health and
 safety of the patient. The nurse staffing committee shall ensure that scheduling a nurse for a
 procedure that could be anticipated to require the nurse to stay beyond the end of his or her
 scheduled shift does not constitute mandatmy overtime.

    (F) If a hospital determines that an exception exists under subparagraph (E) of this paragraph, the
 hospital shall, to the extent possible, make and document a good faith effort to meet the staffing need
 through voluntary overtime, including calling per diems and agency nurses, assigning floats, or
 requesting an additional day of work from off-duty employees.

   (G) A hospital may not suspend, terminate, or otherwise discipline or discriminate against a nurse
 who refuses to work mandatory overtime.



                                                                                                           36

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                       Page 5 of6


  ( 4) Dmgs and biologicals. Dmgs and biologicals shall be prepared and administered in accordance
 with federal and state laws, the orders of the individuals granted privileges by the medical staff, and
 accepted standards of practice.

   (A) All drugs and biologicals shall be administered by, or under supervision of, nursing or other
 personnel in accordance with federal and state laws and regulations, including applicable licensing
 mles, and in accordance with the approved medical staff policies and procedures.

   (B) All orders for dmgs and biologicals shall be in writing, dated, timed, and signed by the
 individual responsible for the care of the patient as specified under subsection (f)(6)(A) of this
 section. When telephone or verbal orders must be used, they shall be:

    (i) accepted only by personnel who are authorized to do so by the medical staff policies and
 procedures, consistent with federal and state laws;

      (ii) dated, timed, and authenticated within 96 hours by the prescriber or another practitioner who
 is responsible for the care of the patient and has been credentialed by the medical staff and granted
 privileges which are consistent with the written orders; and

     (iii) used infrequently.

    (C) There shall be a hospital procedure for immediately reporting transfusion reactions, adverse
 dmg reactions, and errors in administration of drugs to the attending physician and, if appropriate, to
 the hospital-wide quality assessment and performance improvement program.

  (5) Blood transfusions.

    (A) Transfusions shall be prescribed in accordance with hospital policy and administered in
 accordance with a written protocol for the administration of blood and blood components and the use
 of infusion devices and ancillary equipment.

    (B) Personnel administering blood transfusions and intravenous medications shall have special
 training for this duty according to written, adopted, implemented and enforced hospital policy.

   (C) Blood and blood components shall be transfused through a sterile, pyrogen-free transfusion set
 that has a filter designed to retain particles potentially harmful to the recipient.

   (D) The patient must be observed during the transfusion and for an appropriate time thereafter for
 suspected adverse reactions.

    (E) Pretransfusion and posttransfusion vital signs shall be recorded.

    (F) When warming of blood is indicated, this shall be accomplished during its passage through the
 transfusion set. The warming system shall be equipped with a visible thermometer and may have an
 audible warning system. Blood shall not be warmed above 42 degrees Celsius.

 Cont'd ...


                                   Next Page            Previous Page


                                                                                                      37

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                   Page 6 of6


                                                           Back to List


                   TEXAS REGISTER       TEXAS ADMINISTRATIVE CODE          OPEN MEETINGS




                                                                                                 38

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                     Page 1 of6



 <>
                          Texas Administrative Code
             TITLE 25                  HEALTH SERVICES
             PART I                    DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133               HOSPITAL LICENSING
             SUBCHAPTER C              OPERATIONAL REQUIREMENTS
             RULE §133.41              Hospital Functions and Services


   (G) Drugs or medications, including those intended for intravenous use, shall not be added to
 blood or blood components. A 0.9% sodimn chloride injection, United States Pharmacopeia, may be
 added to blood or blood components. Other solutions intended for intravenous use may be used in an
 administration set or added to blood or blood components under either of the following conditions:

     (i) they have been approved for this use by the Federal Drug Administration; or

     (ii) there is documentation available to show that addition to the component involved is safe and
 efficacious.

    (H) There shall be a system for detection, reporting and evaluation of suspected complications of
 transfusion. Any adverse event experienced by a patient in association with a transfusion is to be
 regarded as a suspected transfusion complication. In the event of a suspected transfusion
 complication, the personnel attending the patient shall notify immediately a responsible physician
 and the transfusion service and document the complication in the patient's medical record. All
 suspected transfusion complications shall be evaluated promptly according to an established
 procedure.

   (I) Following the transfusion, the blood transfusion record or a copy shall be made a part of the
 patient's medical record.

  (6) Reporting and peer review of a vocational or registered nurse. A hospital shall adopt,
 implement, and enforce a policy to ensure that the hospital complies with the Occupations Code
 §§301.401- 301.403, 301.405 and Chapter 303 (relating to Grounds for Reporting Nurse, Duty of
 Nurse to Report, Duty of Peer Review Committee to Report, Duty of Person Employing Nurse to
 Report, and Nursing Peer Review respectively), and with the rules adopted by the Board of Nurse
 Examiners in 22 T AC §217.16 (relating to Minor Incidents), §217.19 (relating to Incident-Based
 Nursing Peer Review and Whistleblower Protections), and §217.20 (relating to Safe Harbor Peer
 Review for Nurses and Whistleblower Protections).

  (7) Policies and procedures related to workplace safety.

   (A) The hospital shall adopt, implement and enforce policies and procedures related to the work
 environment for nurses which:

     (i) improve workplace safety and reduce the risk of injury, occupational illness, and violence; and

    (ii) increase the use of ergonomic principles and ergonomically designed devices to reduce injury
 and fatigue.
                                                                                                  39

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                        Page 2 of6


   (B) The policies and procednres adopted under subparagraph (A) of this paragraph, at a minimum,
 must include:

     (i) evaluating new products and technology that incorporate ergonomic principles;

     (ii) educating nurses in the application of ergonomic practices;

     (iii) conducting workplace audits to identify areas of risk of injury, occupational illness, or
 violence and recommending ways to reduce those risks;

     (iv) controlling access to those areas identified as having a high risk of violence; and

     (v) promptly reporting crimes committed against nurses to appropriate law enforcement agencies.

  (8) Safe patient handling and movement practices.

    (A) The hospital shall adopt, implement and enforce policies and procednres to identify, assess,
 and develop strategies to control risk of injnry to patients and nurses associated with the lifting,
 transfening, repositioning, or movement of a patient.

    (B) The policies and procedures shall establish a process that, at a minimum, includes the
 following:

     (i) analysis of the risk of injury to both patients and nurses posed by the patient handling needs of
 the patient populations served by the hospital and the physical environment in which patient handling
 and movement occurs;

    (ii) education of nurses in the identification, assessment, and control of risks of injnry to patients
 and nurses during patient handling;

    (iii) evaluation of alternative ways to reduce risks associated with patient handling, including
 evaluation of equipment and the environment;

     (iv) restriction, to the extent feasible with existing equipment and aids, of manual patient
 handling or movement of all or most of a patient's weight to emergency, life-threatening, or
 otherwise exceptional circumstances;

     (v) collaboration with and annual report to the nurse staffing committee;

     (vi) procedures for nurses to refuse to perform or be involved in patient handling or movement
 that the nnrse believes in good faith will expose a patient or a nnrse to an unacceptable risk of injnry;

     (vii) submission of an annual report to the governing body on activities related to the
 identification, assessment, and development of strategies to control risk of injury to patients and
 nurses associated with the lifting, transfening, repositioning, or movement of a patient; and

     (viii) development of architectural plans for constructing or remodeling a hospital or a unit of a
 hospital in which patient handling and movement occurs, with consideration of the feasibility of
 incorporating patient handling equipment or the physical space and construction design needed to
 incorporate that equipment at a later date.

                                                                                                        40

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_doc= 173... 9/2/2015
Texas Administrative Code                                                                       Page 3 of6


 (p) Outpatient services. If the hospital provides outpatient services, the services shall meet the needs
 of the patients in accordance with acceptable standards of practice.

  (1) Organization. Outpatient services shall be appropriately organized and integrated with inpatient
 services.

   (2) Personnel.

    (A) The hospital shall assign an individual to be responsible for outpatient services.

   (B) The hospital shall have appropriate physicians on staff and other professional and
 nonprofessional personnel available.

 (q) Phmmacy services. The hospital shall provide pharmaceutical services that meet the needs of the
 patients.

  (1) Compliance. The hospital shall provide a pharmacy which is licensed, as required, by the Texas
 State Board of Pharmacy. Pharmacy services shall comply with all applicable statutes and rules.

   (2) Organization. The hospital shall have a pharmacy directed by a licensed pharmacist.

  (3) Medical staff. The medical staff shall be responsible for developing policies and procedures that
 minimize drug errors. This function may be delegated to the hospital's organized pharmaceutical
 services.

  (4) Pharmacy management and administration. The pharmacy or drug storage area shall be
 administered in accordance with accepted professional principles.

   (A) Standards of practice as defined by state law shall be followed regarding the provision of
 pharmacy services.

   (B) The pharmaceutical services shall have an adequate number of personnel to ensure quality
 pharmaceutical services including emergency services.

     (i) The staff shall be sufficient in number and training to respond to the pharmaceutical needs of
 the patient population being served. There shall be an arrangement for emergency services.

    (ii) Employees shall provide pharmaceutical services within the scope of their license and
 education.

   (C) Drugs and biologicals shall be properly stored to ensure ventilation, light, security, and
 temperature controls.

    (D) Records shall have sufficient detail to follow the flow of drugs from entry through
 dispensation.

    (E) There shall be adequate controls over all drugs and medications including the floor stock. Drug
 storage m·eas shall be approved by the pharmacist, and floor stock lists shall be established.

   (F) Inspections of drug storage areas shall be conducted throughout the hospital under phmmacist
 supervision.
                                                                                                      41

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                        Page 4 of6


    (G) There shall be a drug recall procedure.

   (H) A full-time, part-time, or consulting pharmacist shall be responsible for developing,
 supervising, and coordinating all the activities of the pharmacy services.

    (i) Direction ofphatmaceutical services may not require on-premises supervision but may be
 accomplished through regularly scheduled visits in accordance with state law.

    (ii) A job description or other written agreement shall clearly define the responsibilities of the
 pharmacist.

    (I) Current and accurate records shall be kept of the receipt and disposition of all scheduled drugs.

     (i) There shall be a record system in place that provides the information on controlled substances
 in a readily retrievable manner which is separate from the patient record.

      (ii) Records shall trace the movement of scheduled drugs throughout the services, documenting
 utilization or wastage.

     (iii) The pharmacist shall be responsible for determining that all drug records ru·e in order and
 that an account of all scheduled drugs is maintained and reconciled with written orders.

   (5) Delivery of services. In order to provide patient safety, drugs and biologicals shall be controlled
 and distributed in accordance with applicable standards of practice, consistent with federal and state
 laws.

   (A) All compounding, packaging, and dispensing of dmgs and biologicals shall be under the
 supervision of a pharmacist and performed consistent with federal and state laws.

    (B) All drugs and biologicals shall be kept in a secure area, and locked when appropriate.

    (i) A policy shall be adopted, implemented, and enforced to ensure the safeguarding, transferring,
 and availability of keys to the locked storage area.

    (ii) Drugs listed in Schedules II, III, IV, and V of the Comprehensive Drug Abuse Prevention and
 Control Act of 1970 shall be kept locked within a secure area.

   (C) Outdated, mislabeled, or otherwise unusable drugs and biologicals shall not be available for
 patient use.

   (D) When a pharmacist is not available, drugs and biologicals shall be removed from the
 pharmacy or storage area only by personnel designated in the policies of the medical staff and
 pharmaceutical service, in accordance with federal and state laws.

     (i) There shall be a current list of individuals identified by name and qualifications who are
 designated to remove drugs from the pharmacy.

     (ii) Only amounts sufficient for immediate therapeutic needs shall be removed.

   (E) Drugs and biologicals not specifically prescribed as to time or number of doses shall
 automatically be stopped after a reasonable time that is predetermined by the medical staff.
                                                                                                         42

http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                       Page 5 of6


    (i) Stop order policies and procedures shall be consistent with those of the nursing staff and the
 medical staff rules and regulations.

     (ii) A protocol shall be established by the medical staff for the implementation of the stop order
 policy, in order that drugs shall be reviewed and renewed, or automatically stopped.

     (iii) A system shall be in place to determine compliance with the stop order policy.

    (F) Drug administration e!Tors, adverse drug reactions, and incompatibilities shall be immediately
 reported to the attending physician and, if appropriate, to the hospital-wide quality assessment and
 performance improvement program. There shall be a mechanism in place for capturing, reviewing,
 and tracking medication elTors and adverse drug reactions.

    (G) Abuses and losses of controlled substances shall be reported, in accordance with applicable
 federal and state laws, to the individual responsible for the pharmaceutical services, and to the chief
 executive officer, as appropriate.

    (H) Information relating to drug interactions and information on drug therapy, side effects,
 toxicology, dosage, indications for use, and routes of administration shall be immediately available
 to the professional staff.

     (i) A pharmacist shall be readily accessible by telephone or other means to discuss chug therapy,
 interactions, side effects, dosage, assist in drug selection, and assist in the identification of drug
 induced problems.

    (ii) There shall be staff development programs on drug therapy available to facility staff to cover
 such topics as new drugs added to the formulary, how to resolve drug therapy problems, and other
 general information as the need arises.

    (I) A formulary system shall be established by the medical staff to ensure quality pharmaceuticals
 at reasonable costs.

 (r) Quality assessment and performance improvement. The governing body shall ensure that there is
 an effective, ongoing, hospital-wide, data-driven quality assessment and performance improvement
 (QAPI) program to evaluate the provision of patient care.

  (1) Program scope. The hospital-wide QAPI program shall reflect the complexity of the hospital's
 organization and services and have a written plan of implementation. The program must include an
 ongoing program that shows measurable improvements in the indicators for which there is evidence
 that they will improve health outcomes, and identify and reduce medical errors.

    (A) All hospital departments and services, including services furnished under contract or
 arrangement shall be evaluated.

    (B) Health care associated infections shall be evaluated.

 Cont'd ...


                                  Next Page            Previous Page

                                                                                                     43

http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_dir=F&p_rloc= 173... 9/2/20 I 5
Texas Administrative Code                                                                  Page 6 of6



                            L- -
                               List of Titles    ]I_       Back to List   ==:J
         IIIII     TEXAS REGISTER        TEXAS ADMINISTRATIVE CODE           OPEN MEETINGS




                                                                                                 44

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                     Page I of 5



 <>
                          Texas Administrative Code
             TITLE 25                  HEALTH SERVICES
             PART I                    DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133               HOSPITAL LICENSING
             SUBCHAPTER C              OPERATIONAL REQUIREMENTS
             RULE §133.41              Hospital Functions and Services

    (C) Medication therapy shall be evaluated.

   (D) All medical and surgical services performed in the hospital shall be evaluated as they relate to
 appropriateness of diagnosis and treatment

   (E) The program must measure, analyze and track quality indicators, including adverse patients'
 events, and other aspects of performance that assess processes of care, hospital services and
 operations.

   (F) Data collected must be used to monitor the effectiveness and safety of service and quality of
 care, and to identify opportunities for changes that will lead to improvement

   (G) Priorities must be established for performance improvement activities that focus on high-risk,
 high-volume, or problem-prone areas, taking into consideration the incidence, prevalence and
 severity of problems in those areas, and how health outcomes and quality of care may be affected.

    (H) Performance improvement activities which affect patient safety, including analysis of medical
 errors and adverse patient events, must be established, and preventive actions implemented.

   (I) Success of actions implemented as a result of performance improvement activities must be
 measured, and ongoing performance must be tracked to ensure improvements are sustained.

  (2) Responsibility and accountability. The hospital's governing body, medical staff and
 administrative staff are responsible and accountable for ensuring that:

   (A) an ongoing program for quality improvement is defined, implemented and maintained, and
 that program requirements are met;

   (B) an ongoing program for patient safety, including reduction of medical errors, is defined,
 implemented and maintained;

    (C) the hospital-wide QAPI efforts address priorities for improved quality of care and patient
 safety, and that all improvement actions are evaluated; and

   (D) adequate resources are allocated for measuring, assessing, improving and sustaining the
 hospital's resources, and for reducing risk to patients.

  (3) Medically-related patient care services. The hospital shall have an ongoing plan, consistent with
 available community and hospital resources, to provide or make available social work,
                                                                                                     45

http://texreg.sos.state.tx. us/public/readtac$ext TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173. .. 9/2/2015
Texas Administrative Code                                                                        Page 2 of5


 psychological, and educational services to meet the medically-related needs of its patients. The
 hospital also shall have an effective, ongoing discharge planning program that facilitates the
 provision of follow-up care.

    (A) Discharge planning shall be completed prior to discharge.

   (B) Patients, along with necessary medical information, shall be transfened or refened to
 appropriate facilities, agencies, or outpatient services, as needed for follow-up or ancillary care.

    (C) Screening and evaluation before patient discharge from hospital. In accordance with 42 Code
 of Federal Regulations (CFR), Part 483, Subpart C (relating to Requirements for Long Term Care
 Facilities) and the rules of the Department of Aging and Disability Services (DADS) set forth in 40
 T AC Chapter 17 (relating to Preadmission Screening and Resident Review (PASRR)), all patients
 who are being considered for discharge from the hospital to a nursing facility shall be screened, and
 if appropriate, evaluated, prior to discharge by the hospital and admission to the nursing facility to
 determine whether the patient may have a mental illness, intellectual disability or developmental
 disability. If the screening indicates that the patient has a mental illness, intellectual disability or
 developmental disability, the hospital shall contact and arrange for the local mental health authority
 designated pursuant to Health and Safety Code, §533.035, to conduct prior to hospital discharge an
 evaluation of the patient in accordance with the applicable provisions of the PASRR rules. The
 purpose ofPASRR is:

     (i) to ensure that placement of the patient in a nursing facility is necessary;

     (ii) to identifY alternate placement options when applicable; and

     (iii) to identity specialized services that may benefit the person with a diagnosis of mental illness,
 intellectual disability, or developmental disability.

  (4) Implementation. The hospital must take actions aimed at performance improvement and, after
 implementing those actions, the hospital must measure its success, and track performance to ensure
 that improvements are sustained.

 (s) Radiology services. The hospital shall maintain, or have available, diagnostic radiologic services
 according to needs of the patients. All radiology equipment, including X-ray equipment,
 mammography equipment and laser equipment, shall be licensed and registered as required under
 Chapter 289 of this title (relating to Radiation Control). Iftherapeutic services are also provided, the
 services, as well as the diagnostic services, shall meet professionally approved standards for safety
 and personnel qualifications as required in §§289.227, 289.229, 289.230 and 289.231 of this title
 (relating to Registration Regulations). In a special hospital, portable X-ray equipment may be
 acceptable as a minimum requirement.

  (1) Policies and procedures. Policies and procedures shall be adopted, implemented and enforced
 which will describe the radiology services provided in the hospital and how employee and patient
 safety will be maintained.

  (2) Safety for patients and personnel. The radiology services, particularly ionizing radiology
 procedures, shall minimize hazards to patients and personnel.

   (A) Proper safety precautions shall be maintained against radiation hazards. This includes
 adequate radiation shielding, safety procedures and equipment maintenance and testing.
                                                                                                        46

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                       Page 3 of 5


   (B) Inspection of equipment shall be made by or under the supervision of a licensed medical
 physicist in accordance with §289.227(o) of this title (relating to Use of Radiation Machines in the
 Healing Arts). Defective equipment shall be promptly repaired or replaced.

   (C) Radiation workers shall be provided personnel monitoring dosimeters to measure the amount
 of radiation exposure they receive. Exposure reports and documentation shall be available for review.

   (D) Radiology services shall be provided only on the order of individuals granted privileges by the
 medical staff.

  (3) Personnel.

    (A) A qualified full-time, part-time, or consulting radiologist shall supervise the ionizing radiology
 services and shall interpret only those radiology tests that are determined by the medical staff to
 require a radiologist's specialized knowledge. For purposes of this section a radiologist is a physician
 who is qualified by education and experience in radiology in accordance with medical staff bylaws.

   (B) Only personnel designated as qualified by the medical staff shall use the radiology equipment
 and administer procedures.

   (4) Records. Records of radiology services shall be maintained. The radiologist or other individuals
 who have been granted privileges to perform radiology services shall sign reports of his or her
 interpretations.

 (t) Renal dialysis services.

  (1) Hospitals may provide inpatient dialysis services without an additional license under HSC
 Chapter 251. Hospitals providing outpatient dialysis services shall be licensed under HSC Chapter
 251.

  (2) Hospitals may provide outpatient dialysis services when the governor or the president of the
 United States declares a disaster in this state or another' state. The hospital may provide outpatient
 dialysis only during the term of the disaster declaration.

  (3) Equipment.

   (A) Maintenance and repair. All equipment used by a facility, including backup equipment, shall
 be operated within manufacturer's specifications, and maintained free of defects which could be a
 potential hazard to patients, staff, or visitors. Maintenance and repair of all equipment shall be
 performed by qualified staff or contract personnel.

    (i) Staff shall be able to identify malfunctioning equipment and repmt such equipment to the
 appropriate staff for immediate repair.

     (ii) Medical equipment that malfunctions must be clearly labeled and immediately removed from
 service until the malfunction is identified and corrected.

     (iii) Written evidence of all maintenance and repairs shall be maintained.



                                                                                                          47

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                           Page 4 of5


     (iv) After repairs or alterations are made to any equipment or system, the equipment or system
 shall be thoroughly tested for proper operation before returning to service. This testing must be
 documented.

    (v) A facility shall comply with the federal Food, Drug, and Cosmetic Act, 21 United States Code
 (USC), §360i(b ), concerning reporting when a medical device as defined in 21 USC §321 (h) has or
 may have caused or contributed to the injury or death of a patient of the facility.

   (B) Preventive maintenance. A facility shall develop, implement and enforce a written preventive
 maintenance program to ensure patient care related equipment used in a facility receives electrical
 safety inspections, if appropriate, and maintenance at least annually or more frequently as
 recommended by the manufacturer. The preventive maintenance may be provided by facility staff or
 by contract.

    (C) Backup machine. At least one complete dialysis machine shall be available on site as backup
 for every ten dialysis machines in use. At least one of these backup machines must be completely
 operational during hours of treatment. Machines not in use during a patient shift may be counted as
 backup except at the time of an initial or an expansion survey.

    (D) Pediatric patients. If pediatric patients are treated, a facility shall use equipment and supplies,
 to include blood pressure cuffs, dialyzers, and blood tubing, appropriate for this special population.

   (E) Emergency equipment and supplies. A facility shall have emergency equipment and supplies
 immediately accessible in the treatment area.

     (i) At a minimum, the emergency equipment and supplies shall include the following:

      (I) oxygen;

     (II) mechanical ventilatory assistance equipment, to include airways, manual breathing bag, and
 mask;

      (III) suction equipment;

      (IV) supplies specified by the medical director;

      (V) electrocardiograph; and

      (VI) automated external defibrillator or defibrillator.

    (ii) If pediatric patients are treated, the facility shall have the appropriate type and size
 emergency equipment and supplies listed in clause (i) of this subparagraph for this special
 population.

    (iii) A facility shall establish, implement, and enforce a policy for the periodic testing and
 maintenance of the emergency equipment. Staff shall properly maintain and test the emergency
 equipment and supplies and document the testing and maintenance.

    (F) Transducer protector. A transducer protector shall be replaced when wetted during a dialysis
 treatment and shall be used for one treatment only.

                                                                                                         48

http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/20 15
Texas Administrative Code                                                                      Page 5 of5


   (4) Water treatment and dialysate concentrates.

    (A) Compliance required. A facility shall meet the requirements of this section. A facility may
 follow more stringent requirements than the minimum standards required by this section.

     (i) The facility administrator and medical director shall each demonstrate responsibility for the
 water treatment and dialysate supply systems to protect hemodialysis patients from adverse effects
 arising from known chemical and microbial contaminates that may be found in improperly prepared
 dialysate, to ensure that the dialysate is conectly formulated and meets the requirements of all
 applicable quality standards.

     (ii) The facility administrator and medical director must assure that policies and procedures
 related to water treatment and dialysate are understandable and accessible to the operator(s) and that
 the training program includes quality testing, risks and hazards of improperly prepared concentrate
 and bacterial issues.

    (iii) The facility administrator and medical director must be inf01med prior to any alteration of, or
 any device being added to, the water system.

    (B) Water treatment. These requirements apply to water intended for use in the delivery of
 hemodialysis, including the preparation of concentrates from powder at a dialysis facility and
 dialysate.

    (i) The design for the water treatment system in a facility shall be based on considerations of the
 source water for the facility and designed by a water quality professional with education, training, or
 experience in dialysis system design.

     (ii) When a public water system supply is not used by a facility, the source water shall be tested
 by the facility at monthly intervals in the same manner as a public water system as described in 30
 TAC §290.1 04 (relating to Summary of Maximum Contaminant Levels, Maximum Residual
 Disinfectant Levels, Treatment Techniques, and Action Levels), and §290.109 (relating to Microbial
 Contaminants) as adopted by the Texas Commission on Environmental Quality (TCEQ).

 Cont'd ...


                                  Next Page             Previous Page


                                  List of Titles   J [___B_ac_k_t_o_L_is_t_ __
                    TEXAS REGISTER         TEXAS ADMINISTRATIVE CODE         OPEN MEETINGS




                                                                                                      49

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                     Page 1 of 5



 <>
                          Texas Administrative Code
             TITLE25                   HEALTH SERVICES
             PART I                    DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133               HOSPITAL LICENSING
             SUBCHAPTER C              OPERATIONAL REQUIREMENTS
             RULE §133.41              Hospital Functions and Services


     (iii) The physical space in which the water treatment system is located must be adequate to allow
 for maintenance, testing, and repair of equipment. If mixing of dialysate is performed in the same
 area, the physical space must also be adequate to house and allow for the maintenance, testing, and
 repair of the mixing equipment and for performing the mixing procedure.

     (iv) The water treatment system components shall be aJTanged and maintained so that bacterial
 and chemical contaminant levels in the product water do not exceed the standm·ds for hemodialysis
 water quality described in §4.2.1 (concerning Water Bacteriology) and §4.2.2 (concerning Maximum
 Level of Chemical Contaminants) of the American National Standard, Water Treatment Equipment
 for Hemodialysis Applications, August 2001 Edition, published by the Association for the
 Advancement of Medical Instrumentation (AAMI). All documents published by the AAMI as
 referenced in this section may be obtained by writing the following address: 1110 North Glebe Road,
 Suite 220, Arlington, Virginia 22201.

     (v) Written policies and procedures for the operation of the water treatment system must be
 developed and implemented. Parameters for the operation of each component of the water treatment
 system must be developed in writing and known to the operator. Each major water system
 component shall be labeled in a manner that identifies the device; describes its function, how
 performance is verified and actions to take in the event performance is not within an acceptable
 range.

      (vi) The materials of any components of water treatment systems (including piping, storage,
 filters and distribution systems) that contact the purified water shall not interact chemically or
 physically so as to affect the purity or quality of the product water adversely. Such components shall
 be fabricated from unreactive materials (e. g. plastics) or appropriate stainless steel. The use of
 materials that are known to cause toxicity in hemodialysis, such as copper, brass, galvanized
 material, or aluminum, is prohibited.

     (vii) Chemicals infused into the water such as iodine, acid, flocculants, and complexing agents
 shall be shown to be nondialyzable or shall be adequately removed from product water. Monitors or
 specific test procedures to verify removal of additives shall be provided and documented.

     (viii) Each water treatment system shall include reverse osmosis membranes or deionization
 tanks and a minimum of two carbon tanks in series. If the source water is from a private supply
 which does not use chlorine/chloramine, the water treatment system shall include reverse osmosis
 membranes or deionization tanks and a minimum of one carbon tank.


                                                                                                    50

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p__rloc= 173... 9/2/2015
    Texas Administrative Code                                                                        Page 2 of5


          (I) Reverse osmosis membranes. Reverse osmosis membranes, if used, shall meet the standards
     in §4.3.7 (concerning Reverse Osmosis) of the American National Standard, Water Treatment
     Equipment for Hemodialysis Applications, August 200 I Edition, published by the AAMI.

          (II) Deionization systems.

            (-a-) Deionization systems, if used, shall be monitored continuously to produce water of one
     megohm-centimeter (em) or greater specific resistivity (or conductivity of one microsiemen/cm or
     less) at 25 degrees Celsius. An audible and visual alarm shall be activated when the product water
     resistivity falls below this level and the product water stream shall be prevented from reaching any
     point of use.

          (-b-) Patients shall not be dialyzed on deionized water with a resistivity less than 1.0 megohm-
     em measured at the output of the deionizer.

           (-c-) A minimum of two deionization (DI) tanks in series shall be used with resistivity
     monitors including audible and visual alarms placed pre and post the final DI tank in the system. The
•    alarms must be audible in the patient care area.

            (-d-) Feed water for deionization systems shall be pretreated with activated carbon adsorption,
     or a comparable alternative, to prevent nitrosamine formation.

           (-e-) If a deionization system is the last process in a water treatment system, it shall be
     followed by an ultrafilter or other bacteria and endotoxin reducing device.

          (III) Carbon tallies.

           (-a-) The carbon tanks must contain acid washed carbon, 30-mesh or smaller with a minimum
     iodine number of900.

           (-b-) A minimum of two carbon adsorption beds shall be installed in a series configuration.

           (-c-) The total empty bed contact time (EBCT) shall be at least ten minutes, with the final tank
     providing at least five minutes EBCT. Carbon adsorption systems used to prepare water for portable
     dialysis systems are exempt from the requirement for the second carbon and a ten minute EBCT if
     removal of chloramines to below 0.1 milligram (mg)/1 is verified before each treatment.

           (-d-) A means shall be provided to sample the product water immediately prior to the final bed
     (s). Water from this port(s) must be tested for chlorine/chloramine levels immediately prior to each
     patient shift.

           (-e-) All samples for chlorine/chloramine testing must be drawn when the water treatment
     system has been operating for at least 15 minutes.

           (-f-) Tests for total chlorine, which include both free and combined forms of chlorine, may be
     used as a single analysis with the maximum allowable concentration of0.1 mg/liter (L). Test results
     of greater than 0.5 parts per million (ppm) for chlorine or 0.1 ppm for chloramine from the pmi
     between the initial tank(s) and final tan1c(s) shall require testing to be perfmmed at the final exit and
     replacement of the initial tan1c(s).


                                                                                                           51

    http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                           Page 3 of5


        (-g-) In a system without a holding tank, if test results at the exit of the final tank(s) are greater
 than the parameters for chlorine or chloramine described in this subclause, dialysis treatment shall be
 immediately terminated to protect patients from exposure to chlorine/chloramine and the medical
 director shall be notified. In systems with holding tanks, if the holding tank tests <1 mg/L for total
 chlorine, the reverse osmosis (RO) may be turned off and the product water in the holding tank may
 be used to finish treatments in process. The medical director shall be notified.

        (-h-) If means other than granulated carbon are used to remove chlorine/chloramine, the
 facility's governing body must approve such use in writing after review of the safety of the intended
 method for use in hemodialysis applications. If such methods include the use of additives, there must
 be evidence the product water does not contain unsafe levels of these additives.

      (ix) Water softeners, if used, shall be tested at the end of the treatment day to verify their capacity
 to treat a sufficient volume of water to supply the facility for the entire treatment day and shall be
 fitted with a mechanism to prevent water containing the high concentrations of sodium chloride used
 during regeneration from entering the product water line during regeneration.

     (x) If used, the face(s) oftimer(s) used to control any component of the water treatment or
 dialysate delivery system shall be visible to the operator at all times. Written evidence that timers are
 checked for operation and accuracy each day of operation must be maintained.

    (xi) Filter housings, if used during disinfectant procedures, shall include a means to clear the
 lower portion of the housing of the disinfecting agents. Filter housings shall be opaque.

     (xii) Ultrafilters, or other bacterial reducing filters, if used, shall be fitted with pressure gauges on
 the inlet and outlet water lines to monitor the pressure drop across the membrane. Ultrafilters shall be
 included in routine disinfection procedures.

     (xiii) If used, storage tanks shall have a conical or bowl shaped base and shall drain from the
 lowest point of the base. Storage tanks shall have a tight-fitting lid and be vented through a
 hydrophobic 0.2 micron air filter. Means shall be provided to effectively disinfect any storage tank
 installed in a water distribution system.

    (xiv) Ultraviolet (UV) lights, if used, shall be monitored at the frequency recommended by the
 manufacturer. A log sheet shall be used to record monitoring.

     (xv) Water treatment system piping shall be labeled to indicate the contents of the pipe and
 direction of flow.

     (xvi) The water treatment system must be continuously monitored during patient treatment and
 be guarded by audible and visual alarms which can be seen and heard in the dialysis treatment area
 should water quality drop below specific parameters. Quality monitor sensing cells shall be located
 as the last component of the water treatment system and at the beginning of the distribution system.
 No water treatment components that could affect the quality of the product water as measured by this
 device shall be located after the sensing cell.

     (xvii) When deionization tanks do not follow a reverse osmosis system, parameters for the
 rejection rate of the membranes must assure that the lowest rate accepted would provide product
 water in compliance with §4.2.2 (concerning Maximum Level of Chemical Contan1inants) of the

                                                                                                          52

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                      Page 4 of5


  American National Standard, Water Treatment Equipment for Hemodialysis Applications, August
  2001 Edition published by the AAMI.

     (xviii) A facility shall maintain written logs of the operation of the water treatment system for
 each treatment day. The log book shall include each component's operating parameter and the action
 taken when a component is not within the facility's set parameters.

     (xix) Microbiological testing of product water shall be conducted.

      (I) Frequency. Microbiological testing shall be conducted monthly and following any repair or
 change to the water treatment system. For a newly installed water distribution system, or when a
 change has been made to an existing system, weekly testing shall be conducted for one month to
 verify that bacteria and endotoxin levels are consistently within the allowed limits.

      (II) Sample sites. At a minimum, sample sites chosen for the testing shall include the beginning
 of the distribution piping, at any site of dialysate mixing, and the end of the distribution piping.

      (III) Technique. Samples shall be collected immediately before sanitization/disinfection of the
 water treatment system and dialysis machines. Water testing results shall be routinely trended and
 reviewed by the medical director in order to determine if results seem questionable or if there is an
 opportunity for improvement. The medical director shall determine if there is a need for retesting.
 Repeated results of "no growth" shall be validated via an outside laboratory. A calibrated loop may
 not be used in microbiological testing of water samples. Colonies shall be counted using a
 magnifying device.

      (IV) Expected results. Product water used to prepare dialysate, concentrates from powder, or to
 reprocess dialyzers for multiple use, shall contain a total viable microbial count less than 200 colony
 forming units (CFU)/millimeter (ml) and an endotoxin concentration less than 2 endotoxin units
 (EU)/ml. The action level for the total viable microbial count in the product water shall be 50
 CFU/ml and the action level for the endotoxin concentration shall be 1 EU/ml.

       (V) Required action for unacceptable results. If the action levels described at subclause (IV) of
 this clause are observed in the product water, corrective measures shall be taken promptly to reduce
 the levels into an acceptable range.

      (VI) Records. All bacteria and endotoxin results shall be recorded on a log sheet in order to
 identify trends that may indicate the need for corrective action.

      (xx) If ozone generators are used to disinfect any portion of the water or dialysate delivery
 system, testing based on the manufacturer's direction shall be used to measure the ozone
 concentration each time disinfection is performed, to include testing for safe levels of residual ozone
 at the end of the disinfection cycle. Testing for ozone in the ambient air shall be conducted on a
 periodic basis as recommended by the manufacturer. Records of all testing must be maintained in a
 log.

     (xxi) If used, hot water disinfection systems shall be monitored for temperature and time of
 exposure to hot water as specified by the manufacturer. Temperature of the water shall be recorded at
 a point furthest from the water heater, where the lowest water temperature is likely to occur. The
 water temperature shall be measured each time a disinfection cycle is performed. A record that
 verifies successful completion of the heat disinfection shall be maintained.
                                                                                                      53

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                         Page 5 of5


     (xxii) After chemical disinfection, means shall be provided to restore the equipment and the
 system in which it is installed to a safe condition relative to residual disinfectant prior to the product
 water being used for dialysis applications.

     (xxiii) Samples of product water must be submitted for chemical analysis every six months and
 must demonstrate that the quality of the product water used to prepare dialysate or concentrates from
 powder, meets §4.2.2 (concerning Maximum Level of Chemical Contaminants) of the American
 National Standard, Water Treatment Equipment for Hemodialysis Applications, August 2001
 Edition, published by the AAMI.

      (I) Samples for chemical analysis shall be collected at the end of the water treatment
 components and at the most distal point in each water distribution loop, if applicable. All other
 outlets from the distribution loops shall be inspected to ensure that the outlets are fabricated from
 compatible materials. Appropriate containers and pH adjustments shall be used to ensure accurate
 determinations. New facilities or facilities that add or change the Cont'd ...


                                   Next Page             Previous Page

                                   List of Titles   ]   ~~____B_a_c_kt_o_L_is_t__~

                    TEXAS REGISTER          TEXAS ADMINISTRATIVE CODE           OPEN MEETINGS




                                                                                                        54

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                       Page 1 of5



 <>
                          Texas Administrative Code
             TITLE 25                   HEALTH SERVICES
             PART I                     DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133                HOSPITAL LICENSING
             SUBCHAPTER C               OPERATIONAL REQUIREMENTS
             RULE §133.41               Hospital Functions and Services


 configuration ofthe water distribution system must draw samples at the most distal point for each
 water distribution loop, if applicable, on a one time basis.

      (II) Additional chemical analysis shall be submitted if substaotial changes are made to the water
 treatment system or if the percent rejection of a reverse osmosis system decreased 5.0% or more
 from the percent rejection measured at the time the water sample for the preceding chemical analysis
 was taken.

     (xxiv) Facility records must include all test results and evidence that the medical director has
 reviewed the results of the water quality testing and directed corrective action when indicated.

    (xxv) Only persons qualified by the education or experience may operate, repair, or replace
 components of the water treatment system.

    (C) Dialysate.

    (i) Quality control procedures shall be established to ensure ongoing conformance to policies and
 procedures regarding dialysate quality.

    (ii) Each facility shall set all hemodialysis machines to use only one family of concentrates.
 When new machines are put into service or the concentrate family or concentrate manufacturer is
 chaoged, samples shall be sent to a laboratory for verification.

    (iii) Prior to each patient treatment, staff shall verify the dialysate conductivity aod pH of each
 machine with an independent device.

     (iv) Bacteriological testing shall be conducted.

      (I) Frequency. Responsible facility staff shall develop a schedule to ensure each hemodialysis
 machine is tested quarterly for bacterial growth aod the presence of endotoxins. Hemodialysis
 machines of home patients shall be cultured monthly until results not exceeding 200 CFU/ml are
 obtained for three consecutive months, then quarterly samples shall be cultured.

     (II) Acceptable limits. Dialysate shall contain less than 200 CFU/ml and an endotoxin
 concentration ofless than 2 EU/ml. The action level for total viable microbial count shall be 50
 CFU/ml and the action level for endotoxin concentration shall be 1 EU/ml.



                                                                                                        55

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                       Page 2 of5


      (III) Action to be taken. Disinfection and retesting shall be done when bacterial or endotoxin
 counts exceed the action levels. Additional samples shall be collected when there is a clinical
 indication of a pyrogenic reaction and/or septicemia.

     (v) Only a licensed nurse may use an additive to increase concentrations of specific electrolytes
 in the acid concentrate. Mixing procedures shall be followed as specified by the additive
 manufacturer. When additives are prescribed for a specific patient, the container holding the
 prescribed acid concentrate shall be labeled with the name of the patient, the final concentration of
 the added electrolyte, the date the prescribed concentrate was made, and the name of the person who
 mixed the additive.

     (vi) All components used in concentrate preparation systems (including mixing and storage tanks,
 pumps, valves and piping) shall be fabricated from materials (e.g., plastics or appropriate stainless
 steel) that do not interact chemically or physically with the concentrate so as to affect its purity, or
 with the germicides used to disinfect the equipment. The use of materials that are known to cause
 toxicity in hemodialysis such as copper, brass, galvanized material and aluminum is prohibited.

     (vii) Facility policies shall address means to protect stored acid concentrates from tampering or
 from degeneration due to exposure to extreme heat or cold.

     (viii) Procedures to control the transfer of acid concentrates from the delivety container to the
 storage tank and prevent the inadvertent mixing of different concentrate formulations shall be
 developed, implemented and enforced. The storage tanks shall be clearly labeled.

    (ix) Concentrate mixing systems shall include a purified water source, a suitable drain, and a
 ground fault protected electrical outlet.

     (I) Operators of mixing systems shall use personal protective equipment as specified by the
 manufacturer during all mixing processes.

      (II) The manufacturer's instructions for use of a concentrate mixing system shall be followed,
 including instructions for mixing the powder with the correct amount of water. The number of bags
 or weight of powder added shall be determined and recorded.

      (III) The mixing tank shall be clearly labeled to indicate the fill and final volumes required to
 correctly dilute the powder.

     (IV) Systems for preparing either bicarbonate or acid concentrate from powder shall be
 monitored according to the manufacturer's instructions.

       (V) Concentrates shall not be used, or transferred to holding tanks or distribution systems, until
 all tests are completed.

      (VI) If a facility designs its own system for mixing concentrates, procedures shall be developed
 and validated using an independent laboratory to ensure proper mixing.

    (x) Acid concentrate mixing tanks shall be designed to allow the inside of the tank to be rinsed
 when changing concentrate formulas.

      (I) Acid mixing systems shall be designed and maintained to prevent rust and corrosion.

                                                                                                         56

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/212015
Texas Administrative Code                                                                         Page 3 of5


      (II) Acid concentrate mixing tanks shall be emptied completely and rinsed with product water
 before mixing another batch of concentrate to prevent cross contamination between different batches.

     (III) Acid concentrate mixing equipment shall be disinfected as specified by the equipment
 manufacturer or in the case where no specifications are given, as defined by facility policy.

     (IV) Records of disinfection and rinsing of disinfectants to safe residual levels shall be
 maintained.

     (xi) Bicarbonate concentrate mixing tanks shall have conical or bowl shaped bottoms and shall
 drain from the lowest point of the base. The tank design shall allow all internal surfaces to be
 disinfected and rinsed.

      (I) Bicarbonate concentrate mixing tanks shall not be prefilled the night before use.

      (II) If disinfectant remains in the mixing tank overnight, this solution must be completely
 drained, the tank rinsed and tested for residual disinfectant prior to preparing the first batch of that
 day of bicarbonate concentrate.

      (III) Unused portions of bicarbonate concentrate shall not be mixed with fresh concentrate.

      (IV) At a minimum, bicarbonate distribution systems shall be disinfected weekly. More frequent
 disinfection shall be done if required by the manufacturer, or if dialysate culture results are above the
 action level.

      (V) If jugs are reused to deliver bicarbonate concentrate to individual hemodialysis machines:

       (-a-) jugs shall be emptied of concentrate, rinsed and inverted to drain at the end of each
 treatment day;

       (-b-) at a minimum, jugs shall be disinfected weekly, more frequent disinfection shall be
 considered by the medical director if dialysate culture results are above the action level; and

       (-c-) following disinfection, jugs shall be drained, rinsed free of residual disinfectant, and
 inverted to dry. Testing for residual disinfectant shall be done and documented.

    (xii) All mixing tanks, bulk storage tanks, dispensing tanks and containers for single
 hemodialysis treatments shall be labeled as to the contents.

      (I) Mixing tanks. Prior to batch preparation, a label shall be affixed to the mixing tank that
 includes the date of preparation and the chemical composition or formulation of the concentrate
 being prepared. This labeling shall remain on the mixing tank until the tank has been emptied.

     (II) Bulk storage/dispensing tanks. These tanks shall be permanently labeled to identifY the
 chemical composition or formulation of their contents.

       (III) Single machine containers. At a minimum, single machine containers shall be labeled with
 sufficient information to differentiate the contents from other concentrate formulations used in the
 facility and permit positive identification by users of container contents.


                                                                                                        57

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173 .. . 9/2/2015
Texas Administrative Code                                                                        Page 4 of5


    (xiii) Permanent records of batches produced shall be maintained to include the concentrate
 formula produced, the volume of the batch, lot number(s) of powdered concentrate packages, the
 manufacturer of the powdered concentrate, date and time of mixing, test results, person performing
 mixing, and expiration date (if applicable).

     (xiv) If dialysate concentrates are prepared in the facility, the manufacturers' recommendations
 shall be followed regarding any preventive maintenance. Records shall be maintained indicating the
 date, time, person performing the procedure, and the results (if applicable).

   (5) Prevention requirements concerning patients.

    (A) Hepatitis B vaccination.

     (i) With the advice and consent of a patient's attending nephrologist, facility staff shall make the
 hepatitis B vaccine available to a patient who is susceptible to hepatitis B, provided that the patient
 has coverage or is willing to pay for vaccination.

    (ii) The facility shall make available to patients literature describing the risks and benefits of the
 hepatitis B vaccination.

    (B) Serologic screening of patients.

     (i) A patient new to dialysis shall have been screened for hepatitis B surface antigen (HBsAg)
 within one month before or at the time of admission to the facility or have a !mown hepatitis B
 surface antibody (anti-HBs) status of at least 10 milli-international units per milliliter no more than
 12 months prior to admission. The facility shall document how this screening requirement is met.

     (ii) Repeated serologic screening shall be based on the antigen or antibody status of the patient.

      (I) Monthly screening for HBsAg is required for patients whose previous test results are
 negative for HBsAg.

      (II) Screening ofHBsAg-positive or anti-HBs-positive patients may be performed on a less
 frequent basis, provided that the facility's policy on this subject remains congruent with Appendices i
 and ii of the National Surveillance of Dialysis Associated Disease in the United States, 2000,
 published by the United States Department of Health and Human Services.

    (C) Isolation procedures for the HBsAg-positive patient.

     (i) The facility shall treat patients positive for HBsAg in a segregated treatment area which
 includes a hand washing sink, a work area, patient care supplies and equipment, and sufficient space
 to prevent cross-contamination to other patients.

    (ii) A patient who tests positive for HBsAg shall be dialyzed on equipment reserved and
 maintained for the HBsAg-positive patient's use only.

     (iii) When a caregiver is assigned to both HBsAg-negative and HBsAg-positive patients, the
 HBsAg-negative patients assigned to this grouping must be Hepatitis B antibody positive. Hepatitis
 B antibody positive patients are to be seated at the treatment stations nearest the isolation station and
 be assigned to the same staff member who is caring for the HBsAg-positive patient.

                                                                                                       58

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                                   Page 5 of5


     (iv) If an HBsAg-positive patient is discharged, the equipment which had been reserved for that
 patient shall be given intermediate level disinfection prior to use for a patient testing negative for
 HBsAg.

     (v) In the case of patients new to dialysis, if these patients are admitted for treatment before
 results ofHBsAg or anti-HBs testing are known, these patients shall undergo treatment as if the
 HBsAg test results were potentially positive, except that they shall not be treated in the HBsAg
 isolation room, area, or machine.

     (I) The facility shall treat potentially HBsAg-positive patients in a location in the treatment area
 which is outside of traffic patterns until the HBsAg test results are known.

       (II) The dialysis machine used by this patient shall be given intermediate level disinfection prior
 to its use by another patient.

     (III) The facility shall obtain HBsAg status results of the patient no later than three days from
 admission.

 (u) Respiratory care services. The hospital shall meet the needs of the patients in accordance with
 acceptable standards of practice.

  (1) Policies and procedures shall be adopted, implemented, and enforced which describe the
 provision of respiratory care services in the hospital.

  (2) The organization of the respiratory care services shall be appropriate to the scope and
 complexity of the services offered.

  (3) There shall be a medical director or clinical director of respiratmy care services who is a
 physician with the knowledge, experience, and capabilities to supervise and administer the services
 properly. The medical director or clinical director may serve on either a full-time or part-time basis.

   (4) There shall be adequate numbers of respiratory therapists, respiratmy therapy technicians, and
 other personnel who meet the qualifications specified by the medical staff, consistent with the state
 law.

  (5) Personnel qualified to perform specific procedures and the amount of supervision required for
 personnel to carry out specific procedures shall be designated in writing.

   (6) If blood gases or other clinical laboratory tests are performed by the respiratory care services
 staff, the respiratmy care staff shall comply with CLIA 1988 in accordance with the requirements
 specified in 42 CPR, Part 493.

 Cont'd ...


                                     Next Page                    Previous Page


                            1____   ~L~is~t~o~f~T~itl~e~s--~l   L I_ _ _ _   ~B~a~c~k~to~L~is~t--~

                   TEXAS REGISTER              TEXAS ADMINISTRATIVE CODE                        OPEN MEETINGS

                                                                                                                59

http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/20 15
Texas Administrative Code                                                                        Page 1 of6



 <>
                            Texas Administrative Code
              TITLE 25                     HEALTH SERVICES
              PART!                        DEPARTMENT OF STATE HEALTH SERVICES
              CHAPTER 133                  HOSPITAL LICENSING
              SUBCHAPTER C                 OPERATIONAL REQUIREMENTS
              RULE §133.41                 Hospital Functions and Services


  (7) Services shall be provided only on, and in accordance with, the orders of a physician.

 (v) Sterilization and sterile supplies.

  (1) Supervision. The sterilization of all supplies and equipment shall be under the supervision of a
 person qualified by education, training and experience. Staff responsible for the sterilization of
 supplies and equipment shall participate in a documented continuing education program; new
 employees shall receive initial orientation and on-the-job training.

  (2) Equipment and procedures.

    (A) Sterilization. Every hospital shall provide equipment adequate for sterilization of supplies and
 equipment as needed. Equipment shall be maintained and operated to perfotm, with accuracy, the
 sterilization of the various materials required.

    (B) Written policy. Written policies and procedures for the decontamination and sterilization
 activities performed shall be adopted, implemented and enforced. Policies shall include the receiving,
 cleaning, decontaminating, disinfecting, preparing and sterilization of reusable items, as well as those
 for the assembly, wrapping, storage, distribution and quality control of sterile items and equipment.
 These written policies shall be reviewed at least every other year and approved by the infection
 control practitioner or committee.

    (C) Separation. Where cleaning, preparation, and sterilization functions are performed in the same
 room or unit, the physical facilities, equipment, and the policies and procedures for their use, shall be
 such as to effectively separate soiled or contaminated supplies and equipment from the clean or
 sterilized supplies and equipment. Hand washing facilities shall be provided and a separate sink shall
 be provided for safe disposal ofliquid waste.

    (D) Labeling. All containers for solutions, drugs, flammable solvents, ether, alcohol, and
 medicated supplies shall be clearly labeled to indicate contents. Those which are sterilized by the
 hospital shall be labeled so as to be identifiable both before and after sterilization. Sterilized items
 shall have a load control identification that indicates the sterilizer used, the cycle or load number, and
 the date of sterilization.

    (E) Preparation for sterilization.

     (i) All items to be sterilized shall be prepared to reduce the bioburden. All items shall be
 thoroughly cleaned, decontaminated and prepared in a clean, controlled environment.
                                                                                                       60

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?si=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                          Page 2 of6


     (ii) All articles to be sterilized shall be arranged so all surfaces will be directly exposed to the
 sterilizing agent for the prescribed time and temperature.

    (F) Packaging. All wrapped articles to be sterilized shall be packaged in materials recommended
 for the specific type of sterilizer and material to be sterilized.

    (G) External chemical indicators.

    (i) External chemical indicators, also known as sterilization process indicators, shall be used on
 each package to be sterilized, including items being flash sterilized to indicate that items have been
 exposed to the sterilization process.

     (ii) The indicator results shall be interpreted according to manufacturer's written instructions and
 indicator reaction specifications.

     (iii) A log shall be maintained with the load identification, indicator results, and identification of
 the contents of the load.

   (H) Biological indicators. Biological indicators are commercially-available microorganisms (e.g.,
 United States Food and Drug Administration (FDA) approved strips or vials of Bacillus species
 endospores) which can be used to verify the performance of waste treatment equipment and
 processes (or sterilization equipment and processes).

    (i) The efficacy of the sterilizing process shall be monitored with reliable biological indicators
 appropriate for the type of sterilizer used.

     (ii) Biological indicators shall be included in at least one run each week of use for steam
 sterilizers, at least one run each day of use for low-temperature hydrogen peroxide gas sterilizers, and
 every load for ethylene oxide (EO) sterilizers.

     (iii) Biological indicators shall be included in eve1y load that contains implantable objects.

     (iv) A log shall be maintained with the load identification, biological indicator results, and
 identification of the contents of the load.

     (v) If a test is positive, the sterilizer shall immediately be talcen out of service.

      (!)Implantable items shall be recalled and reprocessed if a biological indicator test (spore test)
 is positive.

       (II) All available items shall be recalled and reprocessed if a sterilizer malfunction is found and
 a list of those items not retrieved in the recall shall be submitted to infection control.

      (III) A malfunctioning sterilizer shall not be put back into use until it has been serviced and
 successfully tested according to the manufacturer's recommendations.

   (!) Sterilizers.

     (i) Steam sterilizers (saturated steam under pressure) shall be utilized for sterilization of heat and
 moisture stable items. Steam sterilizers shall be used according to manufacturer's written
 instructions.
                                                                                                         61

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_doc= 173... 9/2/2015
Texas Administrative Code                                                                       Page 3 of6


    (ii) EO sterilizers shall be used for processing heat and moistme sensitive items. EO sterilizers
 and aerators shall be used and vented according to the manufacturer's written instructions.

    (iii) Flash sterilizers shall be used for emergency sterilization of clean, unwrapped instruments
 and porous items only.

    (J) Disinfection.

    (i) Written policies, approved by the infection control committee, shall be adopted, implemented
 and enforced for the use of chemical disinfectants.

     (ii) The manufacturer's written instructions for the use of disinfectants shall be followed.

    (iii) An expiration date, determined according to manufacturer's written recommendations, shall
 be marked on the container of disinfection solution cunently in use.

     (iv) Disinfectant solutions shall be kept covered and used in well-ventilated areas.

    (v) Chemical germicides that are registered with the United States Environmental Protection
 Agency as "sterilants" may be used either for sterilization or high-level disinfection.

     (vi) All staff personnel using chemical disinfectants shall have received training on their use.

    (K) Performance records.

     (i) Performance records for all sterilizers shall be maintained for each cycle. These records shall
 be retained and available for review for a minimum of five years.

    (ii) Each sterilizer shall be monitored continuously during operation for pressure, temperature,
 and time at desired temperature and pressure. A record shall be maintained and shall include:

      (I) the sterilizer identification;

      (II) sterilization date;

      (III) cycle number;

      (IV) contents of each load;

      (V) duration and temperature ofexposme phase (if not provided on sterilizer recording charts);

      (VI) identification of operator(s);

      (VII) results of biological tests and dates perfmmed;

      (VIII) time-temperature recording charts from each sterilizer;

      (IX) gas concentration and relative humidity (if applicable); and

      (X) any other test results.

    (L) Storage of sterilized items.
                                                                                                        62

http://texreg.sos.state. tx.us/public/readtac$ext. TacPage?sl=T&app=9&p~dir=F &p~rloc= 173 ... 91212015
Texas Administrative Code                                                                       Page 4 of6


    (i) Sterilized items shall be transpmied so as to maintain cleanliness and sterility and to prevent
 physical damage.

    (ii) Sterilized items shall be stored in well-ventilated, limited access areas with controlled
 temperature and humidity.

    (iii) The hospital shall adopt, implement and enforce a policy which describes the mechanism
 used to determine the shelf life of sterilized packages.

   (M) Preventive maintenance. Preventive maintenance of all sterilizers shall be performed
 according to individual adopted, implemented and enforced policy on a scheduled basis by qualified
 personnel, using the sterilizer manufacturer's service manual as a reference. A preventive
 maintenance record shall be maintained for each sterilizer. These records shall be retained at least
 two years and shall be available for review.

 (w) Surgical services. If a hospital provides surgical services, the services shall be well-organized
 and provided in accordance with acceptable standards of practice. If outpatient surgical services are
 offered, the services shall be consistent in quality with inpatient care in accordance with the
 complexity of services offered. A special hospital may not offer surgical services.

  (1) Organization and staffing. The organization ofthe surgical services shall be appropriate for the
 scope of the services offered.

    (A) The operating rooms shall be supervised by an experienced RN or physician.

   (B) Licensed vocational nmses (LVNs) and surgical technologists (operating room technicians)
 may serve as scrub nmses or technologists under the supervision of an RN.

    (C) Circulating duties in the operating room must be performed by qualified RNs. In accordance
 with approved medical staff polices and procedures, LVNs and surgical technologists may assist in
 circulatory duties under the direct supervision of a qualified RN circulator.

   (D) Surgical privileges shall be delineated for all physicians, podiatrists, and dentists performing
 surgery in accordance with the competencies of each. The surgical services shall maintain a roster
 specifYing the surgical privileges of each.

   (E) If the facility employs smgical technologists, the facility shall adopt, implement, and enforce
 policies and procedures to comply with Health and Safety Code, Chapter 259 (relating to Surgical
 Technologists at Health Care Facilities).

  (2) Delivery of service. Surgical services shall be consistent with needs and resources. Written
 policies governing surgical care which are designed to ensure the achievement and maintenance of
 high standards of medical practice and patient care shall be adopted, implemented and enforced.

   (A) There shall be a complete medical history and physical examination, as required under
 subsection (k)(3 )(F) of this section, in the medical record of every patient prior to smgery, except in
 emergencies. If this has been dictated, but not yet recorded in the patient's medical record, there shall
 be a statement to that effect and an admission note in the record by the individual who admitted the
 patient.


                                                                                                      63

http://texreg.sos.state.tx.us/public/readtac$ext.TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                     Page 5 of6


    (B) A properly executed informed consent form for the operation shall be in the patient's medical
 record before surgery, except in emergencies.

    (C) The following equipment shall be available in the operating room suites:

     (i) communication system;

     (ii) cardiac monitor;

     (iii) resuscitator;

     (iv) defibrillator;

     (v) aspirator; and

     (vi) tracheotomy set.

    (D) There shall be adequate provisions for immediate postoperative care.

   (E) The operating room register shall be complete and up-to-date. The register shall contain, but
 not be limited to, the following:

     (i) patient's name and hospital identification number;

     (ii) date of operation;

     (iii) operation performed;

     (iv) operating surgeon and assistant( s);

     (v) type of anesthesia used and name of person administering it;

     (vi) time operation began and ended;

     (vii) time anesthesia began and ended;

     (viii) disposition of specimens;

     (ix) names of scrub and circulating personnel;

     (x) unusual occmrences; and

     (xi) disposition of the patient.

   (F) An operative report describing techniques, findings, and tissue removed or altered shall be
 written or dictated immediately following surgery and signed by the surgeon.

 (x) Therapy services. If the hospital provides physical therapy, occupational therapy, audiology, or
 speech pathology services, the services shall be organized and staffed to ensure the health and safety
 of patients.


                                                                                                     64

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p__rloc= 173 ... 9/2/2015
Texas Administrative Code                                                                      Page 6 of6


   (1) Organization and staffing. The organization of the services shall be appropriate to the scope of
 the services offered.

    (A) The director of the services shall have the necessary knowledge, experience, and capabilities
 to properly supervise and administer the services.

    (B) Physical therapy, occupational therapy, speech therapy, or audiology services, if provided,
 shall be provided by staff who meet the qualifications specified by the medical staff, consistent with
 state law.

  (2) Delivery of services. Services shall be furnished in accordance with a written plan of treatment.
 Services to be provided shall be consistent with applicable state laws and regulations, and in
 accordance with orders of the physician, podiatrist, dentist or other licensed practitioner who is
 authorized by the medical staffto order the services. Therapy orders shall be incorporated in the
 patient's medical record.

 Cont'd ...


                                   Next Page             Previous Page


                            ~---L_is_t_o_f_T_itl_e_s__~l JL_____B_a_c_k_to~Li~st~--~

          Iiiii     TEXAS REGISTER        TEXAS ADMINISTRATIVE CODE               OPEN MEETINGS




                                                                                                     65

http://texreg.sos.state. tx. us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173 ... 9/2/20 15 ·
Texas Administrative Code                                                                       Page 1 of2



 <>
                           Texas Administrative Code
             TITLE 25                  HEALTH SERVICES
             PART!                     DEPARTMENT OF STATE HEALTH SERVICES
             CHAPTER 133               HOSPITAL LICENSING
             SUBCl:IAPTER C            OPERATIONAL REQUIREMENTS
             RULE §133.41              Hospital Functions and Services


 (y) Waste and waste disposal.

  (1) Special waste and liquid/sewage waste management.

    (A) The hospital shall comply with the requirements set forth by the depmtment in §§1.131 - 1.137
 of this title (relating to Definition, Treatment, and Disposition of Special Waste from Health Care-
 Related Facilities) and the TCEQ requirements in 30 TAC §330.1207 (relating to Generators of
 Medical Waste).

    (B) All sewage and liquid wastes shall be disposed of in a municipal sewerage system or a septic
 tank system permitted by the TCEQ in accordance with 30 TAC Chapter 285 (relating to On-Site
 Sewage Facilities).

  (2) Waste receptacles.

    (A) Waste receptacles shall be conveniently available in all toilet rooms, patient areas, staff work
 areas, and waiting rooms. Receptacles shall be routinely emptied of their contents at a central
 location(s) into closed containers.

    (B) Waste receptacles shall be properly cleaned with soap and hot water, followed by treatment of
 inside surfaces of the receptacles with a germicidal agent.

   (C) All containers for other municipal solid waste shall be leak-resistant, have tight-fitting covers,
 and be rodent-proof.

   (D) Nonreusable containers shall be of suitable strength to minimize animal scavenging or rupture
 during collection operations.


 Source Note: The provisions of this §133.41 adopted to be effective June 21, 2007, 32 TexReg
 3587; amended to be effective December 9, 2010, 35 TexReg 10716; mnended to be effective
 November 11, 2012, 37 TexReg 8809; amended to be effective May 24,2013,38 TexReg 3001;
 amended to be effective September 14,2014, 39 TexReg 7140


                                                       Previous Page




                                                                                                      66

http://texreg.sos.state.tx.us/public/readtac$ext. TacPage?sl=T &app=9&p_ dir=F &p_rloc= 173... 9/2/2015
Texas Administrative Code                                                                   Page 2 of2



         IIIII     TEXAS REGISTER       TEXAS ADMINISTRATIVE CODE          OPEN MEETINGS




                                                                                                 67

http://texreg.sos.state.tx. us/public/readtac$ext. TacPage?sl=T&app=9&p_ dir=F &p_rloc= 173... 9/2/2015
APPENDIX - ''9''
Texas Administrative Code


   <APPENDIX- ''10''
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS




                                                          HEALTH AND SAFETY CODE

                                                      TITLE 4. HEALTH FACILITIES

                                       SUBTITLE B. LICENSING OF HEALTH FACILITIES

                                                          CHAPTER 241. HOSPITALS

                                                 SUBCHAPTER A. GENERAL PROVISIONS

            Sec. 241.001.               SHORT TITLE.               This chapter may be cited as the Texas
   Hospital Licensing Law.

   Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.


            Sec. 241.002.                PURPOSE.          The purpose of this chapter is to protect and
   promote the public health and welfare by providing for the development,
   establishment, and enforcement of certain standards in the construction,
  maintenance, and operation of hospitals.

   Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.003.               DEFINITIONS.               In this chapter:
                    (1)      "Advanced practice nurse" means a registered nurse recognized as
   an advanced practice nurse by the Texas Board of Nursing.
                    (2)      "Board" means the Texas Board of Health.
                    (3)      "Comprehensive medical rehabilitation hospital" means a general
   hospital that specializes in providing comprehensive medical rehabilitation
   services, including surgery and related ancillary services.
                    (4)      "Department" means the Texas Department of Health.
                    (5)      "General hospital" means an establishment that:
                            (A)      offers services, facilities, and beds for use for more than 24
     hours for two or more unrelated individuals requiring diagnosis, treatment, or
   care for illness, injury, deformity, abnormality, or pregnancy;                                and
                            (B)      regularly maintains, at a minimum, clinical laboratory
   services, diagnostic X-ray services, treatment facilities including surgery or
   obstetrical care or both, and other definitive medical or surgical treatment of
   similar extent.
                    (6)      "Governmental unit" means a political subdivision of the state,


http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.24l htm[6/26/201 52:13:42 PM]                          1
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   including a hospital district, county, or municipality, and any department,
   division, board, or other agency of a political subdivision.
                     (7)      "Hospital'' includes a general hospital and a special hospital.
                     (8)      "Medical staff'' means a physician or group of physicians and a
   podiatrist or a group of podiatrists who by action of the governing body of a
   hospital are privileged to work in and use the facilities of a hospital for or
   in connection with the observation, care, diagnosis, or treatment of an
   individual who is, or may be, suffering from a mental or physical disease or
  disorder or a physical deformity or injury.
                    (9)       "Pediatric and adolescent hospital'' means a general hospital that
   specializes in providing services to children and adolescents, including surgery
     and related ancillary services.
                    (10)       "Person" means an individual, firm, partnership, corporation,
   association, or joint stock company, and includes a receiver, trustee, assignee,
     or other similar representative of those entities.
                     (11)      "Physician" means a physician licensed by the Texas State Board
   of Medical Examiners.
                     (12)      ''Physician assistant" means a physician assistant licensed by the
     Texas State Board of Physician Assistant Examiners.
                    (13)       "Podiatrist" means a podiatrist licensed by the Texas State Board
    of Podiatric Medical Examiners.
                    (14)       Repealed by Acts 2005, 79th Leg., Ch. 1286, Sec. 2, eff.
   September 1, 2005.
                    ( 15)      "Special hospital" means an establishment that:
                            (A)      offers services, facilities, and beds for use for more than 24
     hours for two or more unrelated individuals who are regularly admitted,
   treated, and discharged and who require services more intensive than room,
  board, personal services, and general nursing care;
                            (B)      has clinical laboratory facilities, diagnostic X-ray
   facilities, treatment facilities, or other definitive medical treatment;
                            (C)      has a medical staff in regular attendance;                          and
                            (D)      maintains records of the clinical work performed for each
  patient.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                           Amended by Acts
   1995, 74th Leg., ch. 965, Sec. 79, eff. Sept. 1, 1995;                                          Acts 1997, 75th Leg.,
   ch. 43, Sec. 1, eff. May 7, 1997;                                 Acts 1997, 75th Leg., ch. 623, Sec. 2, eff.
   Sept. 1, 1997;                 Acts 1999, 76th Leg., ch. 428, Sec, 1, eff. Sept. 1, 1999.
  Amended by:
            Acts 2005, 79th Leg., Ch. 1286 (H.B.                                     2471), Sec. 2, eff. September 1, 2005.
            Acts 2007, 80th Leg., R.S., Ch. 889 (H.B. 212£), Sec. 67, eff. September 1,


http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/2015 2:13:42 PM]
                                                                                                                     2
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

     2007.


            Sec. 241.004.                EXEMPTIONS.             This chapter does not apply to a facility:
                     (1)      licensed under Chapter 242 or 577;
                     (2)      maintained or operated by the federal government or an agency of
   the federal government;                        or
                     (3)      maintained or operated by this state or an agency of this state.

   Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                      Amended by Acts
   1991, 72nd Leg., ch. 76, Sec. 16, eff. Sept. 1, 1991.


            Sec. 241.005.               EMPLOYMENT OF PERSONNEL.                     The department may employ
   stenographers, inspectors, and other necessary assistants in carrying out the
   provisions of this chapter.

   Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. Zl2, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.006.               COORDINATION OF SIGNAGE REQUIREMENTS IMPOSED BY STATE
  AGENCIES.             (a)      The department is authorized to review current and proposed
   state rules issued by the department or by other state agencies that mandate
   that a hospital place or post a notice, poster, or sign in a conspicuous place
   or in an area of high public traffic, concerning the rights of patients or
   others or the responsibilities of the hospital, which is directed at patients,
  patients' families, or others.                               The purpose of this review shall be to
   coordinate the placement, format, and language contained in the required notices
     in order to:
                    (1)       eliminate the duplication of information;
                    (2)       reduce the potential for confusion to patients, patients'
   families, and others;                      and
                    (3)       reduce the administrative burden of compliance on hospitals.
            (b)      Notwithstanding any other law, this section applies to all notices,
  posters, or signs described in Subsection (a).

  Added by Acts 1995, 74th Leg., ch. 965, Sec. 3, eff. June 16, 1995.


            Sec. 241.007.               COMPLIANCE WITH CERTAIN REQUIREMENTS REGARDING SONOGRAM
  BEFORE ABORTION.                   A hospital shall comply with Subchapter B, Chapter 171.

  Added by Acts 2011, 82nd Leg., R.S., Ch. 73 (H.B. 15), Sec. 6, eff. September 1,


htlp:llwww.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/2015 2:13:42 PM]                               3
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

     2011.


            Sec. 241.008.                INDUCED DELIVERIES OR CESAREAN SECTIONS BEFORE 39TH WEEK.                           A
     hospital that provides obstetrical services shall collaborate with physicians
  providing services at the hospital to develop quality initiatives to reduce the
  number of elective or nonmedically indicated induced deliveries or cesarean
   sections performed at the hospital on a woman before the 39th week of gestation.

  Added by Acts 2011, 82nd Leg., R.S., Ch. 299 (H.B. 12B2), Sec. 2, eff. September
     1, 2011.
  Redesignated from Health and Safety Code, Section 241.007 by Acts 2013, 83rd
   Leg., R.S., Ch. 161 (S.B.                         ~),          Sec. 22.001(25), eff. September 1, 2013.


       This section was amended by the 84th Legislature. Pending publication of the
   current statutes, see S.B. 21.9. and S.B . .ll5..3., 84th Legislature, Regular Session,
                                             for amendments affecting this section.

            Sec. 241.009.                PHOTO IDENTIFICATION BADGE REQUIRED.                       (a)   In this section:
                     (1)      "Health care provider" means a person who provides health care
   services at a hospital as a physician, as an employee of the hospital, under a
   contract with the hospital, or in the course of a training or educational
  program at the hospital.
                     ( 2)     "Hospital" means a hospital licensed under this chapter.
             (b)      A hospital shall adopt a policy requiring a health care provider
  providing direct patient care at the hospital to wear a photo identification
  badge during all patient encounters, unless precluded by adopted isolation or
   sterilization protocols.                          The badge must be of sufficient size and worn in a
  manner to be visible and must clearly state:
                     (1)      at minimum the provider's first or last name;
                     (2)      the department of the hospital with which the provider is
  associated;
                     (3)      the type of license held by the provider, if the provider holds a
  license under Title 3, Occupations Code; and
                     (4)      if applicable, the provider's status as a student, intern,
  trainee, or resident.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 108                                         (S.B. 212), Sec. 1, eff. January 1,
     2014.


                                                   SUBCHAPTER B. HOSPITAL LICENSES

            Sec. 241.021.                LICENSE REQUIRED.                    A person or governmental unit, acting



http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.24 I htm[6126120 15 2:13:42 PM]                                 4
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   severally or jointly with any other person or governmental unit, may not
   establish, conduct, or maintain a hospital in this state without a license
   issued under this chapter.

   Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B.                         ~'        84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.022.                LICENSE APPLICATION.                         (a)   An application for a license must
     be made to the department on a form provided by the department.
             (b)      The application must contain:
                     (1)      the name and social security number of the sole proprietor, if the
     applicant is a sole proprietor;
                     (2)      the name and social security number of each general partner who is
     an individual, if the applicant is a partnership;
                     (3)      the name and social security number of any individual who has an
   ownership interest of more than 25 percent in the corporation, if the applicant
   is a corporationi                   and
                     (4)      any other information that the department may reasonably require.
             (c)     The department shall require that each hospital show evidence that:
                     (1)      at least one physician is on the medical staff of the hospital,
   including evidence that the physician is currently licensed;
                     (2)      the governing body of the hospital has adopted and implemented a
  patient transfer policy in accordance with Section 241.027;                                             and
                     (3)      if the governing body has chosen to implement patient transfer
   agreements, it has implemented the agreements in accordance with Section
   241.028.
             (d)      The application must be accompanied by:
                     (1)      a copy of the hospital's current patient transfer policy;
                     (2)      a nonrefundable license fee;
                     (3)      copies of the hospital's patient transfer agreements, unless the
   filing of copies has been waived by the hospital licensing director in
  accordance with the rules adopted under this chapter;                                             and
                     (4)      a copy of the most recent annual fire safety inspection report
   from the fire marshal in whose jurisdiction the hospital is located.
             (e)     The department may require that the application be approved by the
   local health authority or other local official for compliance with municipal
   ordinances on building construction, fire prevention, and sanitation.                                            A
  hospital located outside the limits of a municipality shall comply with



http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[6/26/20 15 2:13:42 PM]                                     5
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   corresponding state laws.
             (f)      The department shall post on the department's Internet website a list
   of all of the individuals named in applications as required by Subsections (b)
   (1)-(3).           The department may not post on its Internet website a social security
   number of an individual required to be named in an application under Subsections
     (b) (1)- (3).

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                             Amended by Acts
   1991, 72nd Leg., ch. 14, Sec. 82, eff. Sept. 1, 1991;                                            Acts 1993, 73rd Leg., ch.
     584, Sec. 1, eff. Sept. 1, 1993.
  Amended by:
            Acts 2005, 79th Leg., Ch. 1161 (H.B. J]21), Sec. 1, eff. September 1, 2005.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. Z12, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.023.                ISSUANCE OF LICENSE.                         (a)   On receiving a license
   application and the license fee, the department shall issue a license if it
   finds that the applicant and the hospital comply with this chapter and the rules
    or standards adopted under this chapter.
             (b)     A license may be renewed annually after payment of the required fee
  and submission of an application for license renewal that contains the
   information required by Section 241.022(b).
             (c)      Except as provided by Subsection (c-1), the department may issue a
   license only for the premises of a hospital and person or governmental unit
  named in the application.
             (c-1)         The department may issue one license for multiple hospitals if:
                     (1)      all buildings in which inpatients receive hospital services and
   inpatient services of each of the hospitals to be included in the license are
   subject to the control and direction of the same governing body;
                     (2)      all buildings in which inpatients receive hospital services are
  within a 30-mile radius of the main address of the applicant;
                     (3)      there is integration of the organized medical staff of each of the
    hospitals to be included in the license;
                     (4)      there is a single chief executive officer for all of the hospitals
    who reports directly to the governing body and through whom all administrative
   authority flows and who exercises control and surveillance over all
   administrative activities of the hospital;
                     (5)      there is a single chief medical officer for all of the hospitals
  who reports directly to the governing body and who is responsible for all



http://www.statutes.legis.state.tx.us/Docs/HS/htrn!HS.241 htm[6/26/2015 2:13:42 PM]                                    6
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   medical staff activities of the hospital;
                     (6)      each building of a hospital to be included in the license that is
   geographically separate from other buildings of the same hospital contains at
   least one nursing unit for inpatients, unless providing only diagnostic or
   laboratory services, or a combination of diagnostic or laboratory services, in
   the building for hospital inpatients; and
                     (7)      each hospital that is to be included in the license complies with
   the emergency services standards:
                             (A)      for a general hospital, if the hospital provides surgery or
   obstetrical care or both; or
                             (B)      for a special hospital, if the hospital does not provide
   surgery or obstetrical care.
             (c-2)         The hospital licensing director may recommend a waiver of the
   requirement of Subsection (c-1) (7)                                 for a hospital if another hospital that is to
     be included in the license:
                     (1)      complies with the emergency services standards for a general
   hospital; and
                     (2)      is in close geographic proximity to the hospital.
             (c-3)         The executive commissioner of the Health and Human Services
   Commission shall adopt rules to implement the waiver provision of Subsection (c-
   2).      The rules must provide for a determination by the department that the
   waiver will facilitate the creation or operation of the hospital seeking the
   waiver and that the waiver is in the best interest of the individuals served or
   to be served by the hospital.
             (d)      Subject to Subsection (e), a license issued under this section for a
   hospital includes each outpatient facility that is not separately licensed, that
     is located apart from the hospital, and for which the hospital has submitted to
     the department:
                     (1)      a copy of a fire safety survey that is dated not earlier than one
   year before the submission date indicating approval by:
                             (A)      the local fire authority in whose jurisdiction the outpatient
   facility is located;                      or
                             (B)      the nearest fire authority, if the outpatient facility is
   located outside of the jurisdiction of a local fire authority;                                   and
                     (2)      if the hospital is accredited by the Joint Commission on
  Accreditation of Healthcare Organizations or the American Osteopathic
  Association, a copy of documentation from the accrediting body showing that the
   outpatient facility is included within the hospital's accreditation.
             (e)      Subsection (d) applies only if the federal Department of Health and
   Human Services, Health Care Financing Administration, or Office of Inspector



http://www.statutes.legis.state.tx.us/Docs/HS/htrn/HS.241 htm[6/26/20 15 2:13:42 PM]                          7
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   General adopts final or interim final rules requiring state licensure of
   outpatient facilities as a condition of the determination of provider-based
   status for Medicare reimbursement purposes.
             (f)      A license may not be transferred or assigned without the written
   approval of the department.
             (g)      A license shall be posted in .a conspicuous place on the'licensed
   premises.

   Acts 1989, 7lst Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                          Amended by Acts
   1999, 76th Leg., ch. 1411, Sec. 2.01, eff. Sept. 1, 1999.
   Amended by:
            Acts 2005, 79th Leg., Ch. 1161 (H.B. 3357), Sec. 2, eff. September 1, 2005.
            Acts 2005, 79th Leg., Ch. 1286 (H.B. 2471), Sec. 1, eff. September 1, 2005.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B.                         ~,        84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.024.                HOSPITAL LICENSING DIRECTOR.                       (a)   The commissioner of
   health shall appoint, with the advice and consent of the board, a person to
   serve as hospital licensing director.
             (b)      A person appointed as the hospital licensing director must:
                     (1)      have at least five years experience or training, or both, in the
   field of hospital administration;
                     (2)      be of good moral character;                             and
                     (3)      have been a resident of this state for at least three years.
             (c)      The hospital licensing director shall administer this chapter and is
   directly responsible to the department.

  Acts 1989, 7lst Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.025.                LICENSE FEES.                (a)      The department shall charge each
   hospital an annual license·fee for an initial license or a license renewal.
             (b)     The board by rule shall adopt the fees authorized by Subsection (a)
   according to a schedule under which the number of beds in the hospital
   determines the amount of the fee.                                  The fee may not exceed $15 a bed.          A minimum
   license fee may be established.                                The minimum fee may not exceed $1,000.
             (c)     A fee adopted under this chapter must be based on the estimated cost



http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/20 15 2:13:42 PM]                                     8
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   to and level of effort expended by the department to conduct the activity for
   which the fee is imposed.
             (d)     All license fees collected shall be deposited in the state treasury to
     the credit of the department to administer and enforce this chapter.                                  These
   fees are hereby appropriated to the department.
             (e)     Notwithstanding Subsection (d), to the extent that money received from
     the fees collected under this chapter exceeds the costs to the department to
   conduct the activity for which the fee is imposed, the department may use the
  money to administer Chapter 324 and similar laws that require the department to
   provide information related to hospital care to the public.                                   The department may
   not consider the costs of administering Chapter 324 or similar laws in adopting
   a fee imposed under this section.

   Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                   Amended by Acts
   1993, 73rd Leg., ch. 584, Sec. 3, eff. Sept. 1, 1993;                                   Acts 1999, 76th Leg., ch.
     1411, Sec. 2.02, eff. Sept. 1, 1999.
  Amended by:
            Acts 2007, 80th Leg., R.S., Ch. 997 (S.B. 1221), Sec. 4, eff. September 1,
   2007.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.026.               RULES AND MINIMUM STANDARDS.                 (a)   The board shall adopt and
    enforce rules to further the purposes of this chapter.                                   The rules at a minimum
   shall address:
                    (1)      minimum requirements for staffing by physicians and nurses;
                    (2)      hospital services relating to patient care;
                    (3)      fire prevention, safety, and sanitation requirements in hospitals;
                    ( 4)     patient care and a patient bill of rights;
                    ( 5)     compliance with other state and federal laws affecting the health,
    safety, and rights of hospital patients; and
                    ( 6)     compliance with nursing peer review under Subchapter I, Chapter
   301, and Chapter 303, Occupations Code, and the rules of the Texas Board of
  Nursing relating to peer review.
             (b)     In adopting rules, the board shall consider the conditions of
  participation for certification under Title XVIII of the Social Security Act (42
    U.S.C. Section 1395 et seq.) and the standards of the Joint Commission on
  Accreditation of Healthcare Organizations and will attempt to achieve
   consistency with those conditions and standards.



http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/2015 2:13:42 PM]                            9
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

             (c)     Upon the recommendation of the hospital licensing director and the
   council, the board by order may waive or modify the requirement of a particular
  provision of this Act or minimum standard adopted by board rule under this
  section to a particular general or special hospital if the board determines that
    the waiver or modification will facilitate the creation or operation of the
  hospital and that the waiver or modification is in the best interests of the
   individuals served or to be served by the hospital.
             (d)     The board shall adopt rules establishing procedures and criteria for
  the issuance of the waiver or modification order.                                   The criteria must include at
  a minimum a statement of the appropriateness of the waiver or modification
  against the best interests of the individuals served by the hospital.
             (e)      If the board orders a waiver or modification of a provision or
   standard, the licensing record of the hospital granted the waiver or
  modification shall contain documentation to support the board's action.                                    The
  board's rules shall specify the type and specificity of the supporting
  documentation that must be included.
             (f)     A comprehensive medical rehabilitation hospital or a pediatric and
  adolescent hospital shall have an emergency treatment room but is not required
  to have an emergency department.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                  Amended by Acts
   1991, 72nd Leg., ch. 350, Sec. 1, eff. Aug. 26, 1991;                                 Acts 1993, 73rd Leg., ch.
    584, Sec. 4, eff. Sept. 1, 1993;                                 Acts 1997, 75th Leg., ch. 43, Sec. 2, eff.
  May 7, 1997;               Acts 1997, 75th Leg., ch. 617, Sec. 2, eff. Sept. 1, 1997;                       Acts
   1997, 75th Leg., ch. 623, Sec. 3, eff. Sept. 1, 1997;                                 Acts 2001, 77th Leg., ch.
    1420, Sec. 14.786, eff. Sept. 1, 2001.
  Amended by:
            Acts 2007, BOth Leg., R.S., Ch. 889 (H.B. 2426), Sec. 68, eff. September 1,
    2007.


            Sec. 241.0262.                 CIRCULATING DUTIES FOR SURGICAL SERVICES.              Circulating
  duties in the operating room must be performed by qualified registered nurses.
   In accordance with approved medical staff policies and procedures, licensed
  vocational nurses and surgical technologists may assist in circulatory duties
  under the direct supervision of a qualified registered nurse circulator.

  Added by Acts 2005, 79th Leg., Ch. 966 (H.B . .LZJJl), Sec. 2, eff. September 1,
   2005.


            Sec. 241.0263.                 RECOMMENDATIONS RELATING TO MISSING INFANTS.               (a)   The
  department shall recommend hospital security procedures to:



http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[ 6/26/2015 2:13:42 PM]                          10
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                     (1)      reduce the likelihood of infant patient abduction;                        and
                     (2)      aid in the identification of missing infants.
             (b)      In making recommendations, the department shall consider hospital size
     and location and the number of births at a hospital.
             (c)      The procedures recommended by the department under Subsection (a) (1)
   may include:
                     (1)      controlling access to newborn nurseries;
                     (2)      expanding observation of newborn nurseries through the use of
   video cameras;                  and
                     (3)      requiring identification for hospital staff and visitors as a
   condition of entrance to newborn nurseries.
             (d)      The procedures recommended by the department under Subsection (a) (2)
  may include:
                     (1)      footprinting, photographing, or writing descriptions of infant
   patients at birth;                     and
                     (2)      obtaining umbilical cord blood samples for infant patients born at
     the hospital and storing the samples for genetic testing purposes.
             (e)      Each hospital licensed under this chapter shall consider implementing
   the procedures recommended under this section.

  Added by Acts 1997, 75th Leg., ch. 314, Sec. 1, eff. Sept. 1, 1997.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B.                          2~~,      84th Legislature, Regular Session, for
                                                amendments affecting this section.

            Sec. 241.0265.                 STANDARDS FOR CARE FOR MENTAL HEALTH AND CHEMICAL
   DEPENDENCY.               (a)      The care and treatment of a patient receiving mental health
   services in a facility licensed by the department under this chapter or Chapter
   577 are governed by the standards adopted by the Texas Department of Mental
   Health and Mental Retardation to the same extent as if the standards adopted by
   that department were rules adopted by the board under this chapter or Chapter
   577.
             (b)      The care and treatment of a patient receiving chemical dependency
   treatment in a facility licensed by the department under this chapter are
   governed by the same standards that govern the care and treatment of a patient
   receiving treatment in a treatment facility licensed under Chapter 464 and that
   are adopted by the Texas Commission on Alcohol and Drug Abuse, to the same
   extent as if the standards adopted by the commission were rules adopted by the
  board under this chapter.
             (c)      The department shall enforce the standards provided by Subsections (a)



http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[6/26/20 15 2: 13:42 PM]                           11
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

     and (b).            A violation of a standard is subject to the same consequence as a
   violation of a rule adopted by the board under this chapter or Chapter 577.                                           The
     department is not required to enforce a standard if the enforcement violates a
   federal law, rule, or regulation.

   Added by Acts 1993, 73rd Leg., ch. 573, Sec. 3.02, eff. Sept. 1, 1993.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                                amendments affecting this section.

            Sec. 241.027.                 PATIENT TRANSFERS.                      (a)   The board shall adopt rules to
   govern the transfer of patients between hospitals that do not have a transfer
   agreement and governing services not included in transfer agreements.
             (b)      The rules must provide that patient transfers between hospitals be
   accomplished through hospital policies that result in medically appropriate
   transfers from physician to physician and from hospital to hospital by
   providing:
                     (1)       for notification to the receiving hospital before the patient is
   transferred and confirmation by the receiving hospital that the patient meets
   the receiving hospital's admissions criteria relating to appropriate bed,
   physician, and other services necessary to treat the patient;
                     (2)       for the use of medically appropriate life support measures that a
   reasonable and prudent physician exercising ordinary care in the same or a
   similar locality would use to stabilize the patient before the transfer and to
   sustain the patient during the transfer;
                     (3)      for the provision of appropriate personnel and equipment that a
   reasonable and prudent physician exercising ordinary care in the same or a
   similar locality would use for the transfer;
                     (4)       for the transfer of all necessary records for continuing the care
   for the patient;                   and
                     (5)      that the transfer of a patient not be predicated on arbitrary,
   capricious, or unreasonable discrimination because of race, religion, national
   origin, age, sex, physical condition, or economic status.
             (c)      The rules must require that if a patient at a hospital has an
   emergency medical condition which has not been stabilized, the hospital may not
   transfer the patient unless:
                     (1)      the patient or a legally responsible person acting on the
   patient's behalf, after being informed of the hospital's obligations under this
   section and of the risk of transfer, in writing requests transfer to another
  medical facility;



http://www.statutes.Iegis.state.tx.us/Docs/HS/htm!HS.24 I htm[6/26/20 I 52: I3:42 PM]                               12
HEALTH AND SAFETY CODE CHAPTER 241. HOSPlTALS

                     (2)      a licensed physician has signed a certification, which includes a
   summary of the risks and benefits, that, based on the information available at
   the time of transfer, the medical benefits reasonably expected from the
  provision of appropriate medical treatment at another medical facility outweigh
   the increased risks to the patient and, in the case of labor, to the unborn
   child from effecting the transfer;                                   or
                     (3)      if a licensed physician is not physically present in the emergency
    department at the time a patient is transferred, a qualified medical person has
    signed a certification described in Subdivision (2) after a licensed physician,
    in consultation with the person, has made the determination described in such
   clause and subsequently countersigns the certificate.
             (d)     The rules also shall provide that a public hospital or hospital
  district shall accept the transfer of its eligible residents if the public
  hospital or hospital district has appropriate facilities, services, and staff
  available for providing care to the patient.
             (e)      The rules must require that a hospital take all reasonable steps to
   secure the informed refusal of a patient or of a person acting on the patient's
  behalf to a transfer or to related examination and treatment.
             (f)      The rules must recognize any contractual, statutory, or regulatory
  obligations that may exist between a patient and a designated or mandated
  provider as those obligations apply to the transfer of emergency or nonemergency
    patients.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                             Amended by Acts
   1991, 72nd Leg., ch. 14, Sec. 83, eff. Sept. 1, 1991;                                            Acts 1993, 73rd Leg., ch.
     584, Sec. 5, eff. Sept. 1, 1993.


            Sec. 241.028.                TRANSFER AGREEMENTS.                         (a)   If hospitals execute a transfer
  agreement that is consistent with the requirements of this section, all patient
   transfers between the hospitals are governed by the agreement.
             (b)     The hospitals shall submit the agreement to the department for review
   for compliance with the requirements of this section.                                            The department shall
   complete the review of the agreement within 30 days after the date the agreement
     is submitted by the hospitals.
             (c)     At a minimum, a transfer agreement must provide that:
                     (1)      transfers be accomplished in a medically appropriate manner and
   comply with Sections 241.027(b) (2) through (5) and Section 241.027(c);
                     (2)      the transfer or receipt of patients in need of emergency care not
  be based on the individual's inability to pay for the services rendered by the
   transferring or receiving hospital;
                     (3)     multiple transfer agreements be entered into by a hospital based


http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htrn[6/26/2015 2:13:42 PM]                                   13
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   on the type or level of medical services available at other hospitals;
                     (4)      the hospitals recognize the right of an individual to request
  transfer to the care of a physician and hospital of the individual's choice;
                     (5)      the hospitals recognize and comply with the requirements of
  Chapter 61 (Indigent Health Care and Treatment Act) relating to the transfer of
  patients to mandated providers;                                 and
                     (6)     consideration be given to availability of appropriate facilities,
  services, and staff for providing care to the patient.
             (d)      If a hospital transfers a patient in violation of Subsection (c) (1),
   (2),      (4),     (5), or (6), relating to required provisions for a transfer agreement,
    the violation is a violation of this chapter.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                               Amended by Acts
  1991, 72nd Leg., ch. 14, Sec. 84, eff. Sept. 1, 1991;                               Acts 1993, 73rd Leg., ch.
    584, Sec. 6, eff. Sept. 1, 1993.


            Sec. 241.029.                POLICIES AND PROCEDURES RELATING TO WORKPLACE SAFETY.               (a)
  The governing body of a hospital shall adopt policies and procedures related to
  the work environment for nurses to:
                     (1)      improve workplace safety and reduce the risk of injury,
  occupational illness, and violence;                                    and
                     (2)      increase the use of ergonomic principles and ergonomically
  designed devices to reduce injury and fatigue.
             (b)     The policies and procedures adopted under Subsection (a), at a
  minimum, must include:
                     (1)     evaluating new products and technology that incorporate ergonomic
  principles;
                     (2)     educating nurses in the application of ergonomic practices;
                     (3)     conducting workplace audits to identify areas of risk of injury,
  occupational illness, or violence and recommending ways to reduce those risks;
                     (4)     controlling access to those areas identified as having a high risk
    of violence;               and
                     (5)     promptly reporting crimes committed against nurses to appropriate
  law enforcement agencies.

  Added by Acts 2003, 78th Leg., ch. 876, Sec. 13, eff. June 20, 2003.


                                                        SUBCHAPTER C. ENFORCEMENT

       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.


http://www.statutes.legis.state.tx.us/Docs/HS/hbn!HS.241 htm[6/26/20 15 2:13:42 PM]                     14
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS


            Sec. 241.051.                INSPECTIONS.               (a)      The department may make any inspection,
   survey, or investigation that it considers necessary.                                     A representative of the
   department may enter the premises of a hospital at any reasonable time to make
   an inspection, a survey, or an investigation to assure compliance with or
   prevent a violation of this chapter, the rules adopted under this chapter, an
   order or special order of the commissioner of health, a special license
   provision, a court order granting injunctive relief, or other enforcement
   procedures.              The department shall maintain the confidentiality of hospital
   records as applicable under state or federal law.
             (b)      The department or a representative of the department is entitled to
   access to all books, records, or other documents maintained by or on behalf of
   the hospital to the extent necessary to enforce this chapter, the rules adopted
   under this chapter, an order or special order of the commissioner of health, a
   special license provision, a court order granting injunctive relief, or other
   enforcement procedures.
             (c)      By applying for or holding a hospital license, the hospital consents
   to entry and inspection of the hospital by the department or a representative of
     the department in accordance with this chapter and the rules adopted under this
     chapter.
             (d)     All information and materials obtained or compiled by the department
   in connection with a complaint and investigation concerning a hospital are
   confidential and not subject to disclosure under Section 552.001 et seq.,
   Government Code, and not subject to disclosure, discovery, subpoena, or other
  means of legal compulsion for their release to anyone other than the department
   or its employees or agents involved in the enforcement action except that this
   information may be disclosed to:
                     (1)      persons involved with the department in the enforcement action
   against the hospital;
                     (2)      the hospital that is the subject of the enforcement action, or the
    hospital's authorized representative;
                     (3)     appropriate state or federal agencies that are authorized to
   inspect, survey, or investigate hospital services;
                     (4)      law enforcement agencies;                          and
                     (5)      persons engaged in bona fide research, if all individual-
   identifying and hospital-identifying information has been deleted.
             (e)      The following information is subject to disclosure in accordance with
  Section 552.001 et seq., Government Code:
                     (1)      a notice of alleged violation against the hospital, which notice
   shall include the provisions of law which the hospital is alleged to have
  violated, and a general statement of the nature of the alleged violation;


http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/20 IS 2:13:42 PM]                             15
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                     (2)      the pleadings in the administrative proceeding;                            and
                     (3)      a final decision or order by the department.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                         Amended by Acts
   1993, 73rd Leg., ch. 584, Sec. 8, eff. Sept. 1, 1993;                                        Acts 1999, 76th Leg., ch.
     1444, Sec. 15, eff. Aug. 30, 1999.


            Sec. 241.052.                COMPLIANCE WITH RULES AND STANDARDS.                      (a)   A hospital that
   is in operation when an applicable rule or minimum standard is adopted under
   this chapter must be given a reasonable period within which to comply with the
   rule or standard.
             (b)     The period for compliance may not exceed six months, except that the
   department may extend the period beyond six months if the hospital sufficiently
   shows the department that it requires additional time to complete compliance
  with the rule or standard.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 2l2, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.053.                DENIAL OF APPLICATION, SUSPENSION, REVOCATION, PROBATION, OR
    REISSUANCE OF LICENSE.                         (a)      The department, after providing notice and an
  opportunity for a hearing to the applicant or license holder, may deny, suspend,
    or revoke a hospital's license if the department finds that the hospital:
                     (1)      failed to comply with:
                             (A)      a provision of this chapter;
                             (B)      a rule adopted under this chapter;
                             (C)      a special license condition;
                             (D)      an order or emergency order by the commissioner of health;                           or
                             (E)      another enforcement procedure permitted under this chapter;
                     (2)     has a history of noncompliance with the rules adopted under this
   chapter relating to patient health, safety, and rights which reflects more than
  nominal noncompliance;                         or
                     (3)     has aided, abetted, or permitted the commission of an illegal act.
             (b)     A hospital whose license is suspended or revoked may apply to the
  department for the reissuance of a license.                                         The department may reissue the
   license if the department determines that the hospital has corrected the
   conditions that led to the suspension or revocation of the hospital's license,
   the initiation of enforcement action against the hospital, the assessment of
  administrative penalties, or the issuance of a court order enjoining the


http://www.statutes.legis.state.tx.us/Docs!HS/htm!HS.241 htm[6/26/20 15 2:13:42 PM]                                16
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   hospital from violations or assessing civil penalties against the hospital.                                          A
   hospital whose license is suspended or revoked may not admit new patients until
   the license is reissued.
             (c)      A hospital must apply for reissuance in the form and manner required
   in the rules adopted under this chapter.
             (d)      Administrative hearings required under this section shall be conducted
     under the board's formal hearing rules and the contested case provisions of
   Chapter 2001, Government Code.
             (e)      Judicial review of a final decision by the department is by trial de
   novo in the same manner as a case appealed from the justice court to the county
   court.          The substantial evidence rule does not apply.
             (f)      If the department finds that a hospital is in repeated noncompliance
   under Subsection (a) but that the noncompliance does not endanger public health
   and safety, the department may schedule the hospital for probation rather than
   suspending or revoking the hospital's license.                                     The department shall provide
   notice to the hospital of the probation and of the items of noncompliance not
   later than the lOth day before the date the probation period begins.                                      The
   department shall designate a period of not less than 30 days during which the
   hospital will remain under probation.                                     During the probation period, the hospital
    must correct the items that were in noncompliance and report the corrections to
     the department for approval.
             (g)     The department may suspend or revoke the license of a hospital that
  does not correct items that were in noncompliance or that does not comply with
   the applicable requirements within the applicable probation period.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                       Amended by Acts
   1993, 73rd Leg., ch. 584, Sec. 9, eff. Sept. 1, 1993;                                    Acts 1993, 73rd Leg., ch.
     705, Sec. 3.01, eff. Sept. 1, 1993;                                   Acts 1995, 74th Leg., ch. 76, Sec.
   5.95(51), eff. Sept. 1, 1995;                              Acts 2003, 78th Leg., ch. 802, Sec. 1, 2, eff.
   June 20, 2003.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 2 41. 0531.               COMMISSIONER'S EMERGENCY ORDERS.                  (a)   Following notice to
   the hospital and opportunity for hearing, the commissioner of health or a person
    designated by the commissioner may issue an emergency order, either mandatory
   or prohibitory in nature, in relation to the operation of a hospital licensed
  under this chapter if the commissioner or the commissioner's designee determines
     that the hospital is violating or threatening to violate this chapter, a rule



http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/20 15 2:13:42 PM]                                17
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   adopted pursuant to this chapter, a special license provision, injunctive relief
     issued pursuant to Section 241.054,. an order of the commissioner or the
   commissioner's designee, or another enforcement procedure permitted under this
   chapter and the provision, rule, license provision, injunctive relief, order, or
     enforcement procedure relates to the health or safety of the hospital's
   patients.
             (b)      The department shall send written notice of the hearing and shall
   include within the notice the time and place of the hearing.                                       The hearing must
   be held within 10 days after the date of the hospital's receipt of the notice.
             (c)      The hearing shall not be governed by the contested case provisions of
   Chapter 2001, Government Code but shall instead be held in accordance with the
   board's informal hearing rules.
             (d)      The order shall be effective on delivery to the hospital or at a later
     date specified in the order.

   Added by Acts 1993, 73rd Leg., ch. 584, Sec. 10, eff. Sept. 1, 1993.                                       Amended by
     Acts 1995, 74th Leg., ch. 76, Sec. 5.95(51), eff. Sept. 1, 1995.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 2 41. 0 54.             VIOLATIONS;              INJUNCTIONS.        (a)   The department shall:
                     (1)      notify a hospital of a finding by the department that the hospital
     is violating or has violated this chapter or a rule or standard adopted under
   this chapter;                and
                     (2)      provide the hospital an opportunity to correct the violation.
             (b)     After the notice and opportunity to comply, the commissioner of health
    may request the attorney general or the appropriate district or county attorney
     to institute and conduct a suit for a violation of this chapter or a rule
   adopted under this chapter.
             (c)     The department may petition a district court for a temporary
   restraining order to restrain a continuing violation if the department finds
   that the violation creates an immediate threat to the health and safety of the
  patients of a hospital.
             (d)     On his own initiative, the attorney general, a district attorney, or a
     county attorney may maintain an action in the name of the state for a violation
     of this chapter or a rule adopted under this chapter.
             (e)     The district court shall assess the civil penalty authorized by
   Section 241.055, grant injunctive relief, or both, as warranted by the facts.
   The injunctive relief may include any prohibitory or mandatory injunction



http://www.statutes.1egis.state.tx.us/Docs!HS/htm1HS.241 htm[ 6/26/2015 2:13:42 PM]                                 18
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   warranted by the facts, including a temporary restraining order, temporary
   injunction, or permanent injunction.
             (f)      The department and the party bringing the suit may recover reasonable
   expenses incurred in obtaining injunctive relief, civil penalties, or both,
   including investigation costs, court costs, reasonable attorney fees, witness
   fees, and deposition expenses.
             (g)      Venue may be maintained in Travis County or in the county in which the
     violation occurred.
             (h)      Not later than the seventh day before the date on which the attorney
   general intends to bring suit on his own initiative, the attorney general shall
   provide to the department notice of the suit.                                       The attorney general is not
   required to provide notice of a suit if the attorney general determines that
   waiting to bring suit until the notice is provided will create an immediate
   threat to the health and safety of a patient.                                       This section does not create a
   requirement that the attorney general obtain the permission of a referral from
   the department before filing suit.
             (i)      The injunctive relief and civil penalty authorized by this section and
     Section 241.055 are in addition to any other civil, administrative, or criminal
     penalty provided by law.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                        Amended by Acts
   1993, 73rd Leg., ch. 705, Sec. 3.02, eff. Sept. 1, 1993.


            Sec. 241.055.                CIVIL PENALTY.                 (a)      A hospital shall timely adopt,
   implement, and enforce a patient transfer policy in accordance with Section
   241.027.           A hospital may implement patient transfer agreements in accordance
  with Section 241.028.
             (b)     A hospital that violates Subsection (a), another provision of this
   chapter, or a rule adopted or enforced under this chapter is liable for a civil
   penalty of not more than $1,000 for each day of violation and for each act of
  violation.               A hospital that violates this chapter or a rule or order adopted
  under this chapter relating to the provision of mental health, chemical
   dependency, or rehabilitation services is liable for a civil penalty of not more
     than $25,000 for each day of violation and for each act of violation.
             (c)      In determining the amount of the penalty, the district court shall
   consider:
                     (1)      the hospital's previous violations;
                     (2)      the seriousness of the violation, including the nature,
   circumstances, extent, and gravity of the violation;
                     (3)      whether the health and safety of the public was threatened by the
  violation;


http://www.statutes.legis.state.tx.us/Docs/HS!htm/HS.241 htm[6/26/20 15 2:13:42 PM]                               19
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                     (4)      the demonstrated good faith of the hospital;                            and
                     (5)     the amount necessary to deter future violations.
             (d)     A penalty collected under this section by the attorney general shall
   be deposited to the credit of the general revenue fund.                                         A penalty collected
   under this section by a district or county attorney shall be deposited to the
   credit of the general fund of the county in which the suit was heard.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                          Amended by Acts
   1991, 72nd Leg., ch. 14, Sec. 86, eff. Sept. 1, 1991;                                         Acts 1993, 73rd Leg., ch.
     584, Sec. 11, eff. Sept. 1, 1993;                                Acts 1993, 73rd Leg., ch. 705, Sec. 3.03,
  eff. Sept. 1, 1993.


            Sec. 241.056.               SUIT BY PERSON HARMED.                       (a)   A person who is harmed by a
  violation under Section 241.028 or 241.055 may petition a district court for
  appropriate injunctive relief.
             (b)     Venue for a suit brought under this section is in the county in which
   the person resides or, if the person is not a resident of this state, in Travis
  County.
             (c)     The person may also pursue remedies for civil damages under common
   law.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                          Amended by Acts
   1991, 72nd Leg., ch. 14, Sec. 87, eff. Sept. 1, 1991;                                         Acts 1993, 73rd Leg., ch.
    584, Sec. 12, eff. Sept. 1, 1993.


            Sec. 241.057.               CRIMINAL PENALTY.                    (a)     A person commits an offense if the
  person establishes, conducts, manages, or operates a hospital without a license.
            (b)      An offense under this section is a misdemeanor punishable by a fine of
    not more than $100 for the first offense and not more than $200 for each
   subsequent offense.
            (c)      Each day of a continuing violation constitutes a separate offense.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.


       This section was amended by the 84th Legislature. Pending publication of the
            current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.058.               MINOR VIOLATIONS.                    (a)     This chapter does not require the
  commissioner of health or a designee of the commissioner to report a minor
  violation for prosecution or the institution of any other enforcement proceeding
    authorized under this chapter, if the commissioner or a designee of the



http:i/www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/2015 2:13:42 PM]                                 20
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   commissioner determines that prosecution or enforcement is not in the best
   interests of the persons served or to be served by the hospital.
             (b)      For the purpose of this section, a "minor violation'' means a violation
     of this chapter, the rules adopted under this chapter, a special license
   provision, an order or emergency order issued by the commissioner of health or
   the commissioner's designee, or another enforcement procedure permitted under
   this chapter by a hospital that does not constitute a threat to the health,
   safety, and rights of the hospital's patients or other persons.

  Added by Acts 1993, 73rd Leg., ch. 584, Sec. 13, eff. Sept. 1,1993.


            Sec. 241.0585.                 RECOVERY OF COSTS.                    If the attorney general brings an
   action to enforce an administrative penalty assessed under Section 241.058 and
   the court orders the payment of the penalty, the attorney general may recover
   reasonable expenses incurred in the investigation, initiation, or prosecution of
     the enforcement suit, including investigative costs, court costs, reasonable
   attorney fees,              witness fees, and deposition expenses.

  Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.041, eff. Sept. 1, 1993.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.059.                ADMINISTRATIVE PENALTY.                      (a)   The commissioner of health may
     assess an administrative penalty against a hospital that violates this chapter,
     a rule adopted pursuant to this chapter, a special license provision, an order
   or emergency order issued by the commissioner or the commissioner's designee, or
     another enforcement procedure permitted under this chapter.                                        The commissioner
   shall assess an administrative penalty against a hospital that violates Section
   166.004.
             (b)      In determining the amount of the penalty, the commissioner of health
  shall consider:
                     (1)      the hospital's previous violations;
                     (2)      the seriousness of the violation;
                     (3)      any threat to the health, safety, or rights of the hospital's
  patients;
                     (4)      the demonstrated good faith of the hospital;                            and
                     (5)      such other matters as justice may require.
             (c)      The penalty may not exceed $1,000 for each violation, except that the
  penalty for a violation of Section 166.004 shall be $500. Each day of a
   continuing violation, other than a violation of Section 166.004, may be


http://www.statutes.legis.state.tx.us/Docs/HS/htm!HS.241 htm[6/26/20 15 2:13:42 PM]                                21
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   considered a separate violation.
             (d)      When it is determined that a violation has occurred the commissioner
   of health shall issue a report that states the facts on which the determination
   is based and the commissioner's recommendation on the imposition of a penalty,
   including a recommendation on the amount of the penalty.
             (e)      Within 14 days after the date the report is issued, the commissioner
   of health shall give written notice of the report to the person, delivered by
   certified mail.                 The notice must include a brief summary of the alleged
  violation and a statement of the amount of the recommended penalty and must
   inform the person that the person has a right to a hearing on the occurrence of
   the violation, the amount of the penalty, or both the occurrence of the
   violation and the amount of the penalty.
             (f)      Within 20 days after the date the person receives the notice, the
   person in writing may accept the determination and recommended penalty of the
   commissioner of health or may make a written request for a hearing on the
   occurrence of the violation, the amount of the penalty, or both the occurrence
   of the violation and the amount of the penalty.
             (g)      I f the person accepts the determination and recommended penalty of the
     commissioner of health, the commissioner by order shall impose the recommended
  penalty.
             (h)      If the person requests a hearing or fails to respond timely to the
  notice, the commissioner of health shall set a hearing and give notice of the
  hearing to the person.                         The hearing shall be held by the department.            The person
     conducting the hearing shall make findings of fact and conclusions of law and
  promptly issue to the commissioner a proposal for a decision about the
   occurrence of the violation and the amount of the penalty.                                 Based on the
   findings of fact, conclusions of law, and proposal for a decision, the
   commissioner by order may find that a violation has occurred and impose a
  penalty or may find that no violation occurred.
             (i)      The notice of the commissioner of health's order given to the person
  under Chapter 2001, Government Code must include a statement of the right of the
    person to judicial review of the order.
             (j)     Within 30 days after the date the commissioner of health's order is
   final as provided by Subchapter F, Chapter 2001, Government Code, the person
   shall:
                     (1)      pay the amount of the penalty;
                     (2)      pay the amount of the penalty and file a petition for judicial
   review contesting the occurrence of the violation,                                 the amount of the penalty, or
    both the occurrence of the violation and the amount of the penalty;                                  or
                     (3)      without paying the amount of the penalty, file a petition for



http://www.statutes.Iegis.state.tx.us/Docs/HS/hbn!HS.241 htm[6/26/20 15 2:13:42 PM]                           22
HEALTH AND SAFETY CODE CHAPTER 24 I. HOSPITALS

   judicial review contesting the occurrence of the violation, the amount of the
   penalty, or both the occurrence of the violation and the amount of the penalty.
             (k)      Within the 30-day period, a person who acts under Subsection (j) (3)
  may:
                     (1)      stay enforcement of the penalty by:
                             (A)      paying the amount of the penalty to the court for placement in
     an escrow account;                     or
                             (B)      giving to the court a supersedeas bond that is approved by the
     court for the amount of the penalty and that is effective until all judicial
   review of the board's order is final;                                      or
                     (2)      request the court to stay enforcement of the penalty by:
                             (A)      filing with the court a sworn affidavit of the person stating
   that the person is financially unable to pay the amount of the penalty and is
   financially unable to give the supersedeas bond;                                    and
                             (B)      giving a copy of the affidavit to the commissioner of health
  by certified mail.
             (1)      When the commissioner of health receives a copy of an affidavit under
   Subsection (k) (2), he may file with the court, within five days after the date
   the copy is received, a contest to the affidavit.                                    The court shall hold a
  hearing on the facts alleged in the affidavit as soon as practicable and shall
   stay the enforcement of the penalty on finding that the alleged facts are true.
     The person who files an affidavit has the burden of proving that the person is
   financially unable to pay the amount of the penalty and to give a supersedeas
  bond.
             (m)      If the person does not pay the amount of the penalty and the
  enforcement of the penalty is not stayed, the commissioner of health may refer
  the matter to the attorney general for collection of the amount of the penalty.
             (n)      Judicial review of the order of the commissioner of health:
                     (1)      is instituted by filing a petition as provided by Subchapter G,
   Chapter 2001, Government Code;                                and
                     (2)      is under the substantial evidence rule.
             (o)      If the court sustains the occurrence of the violation, the court may
  uphold or reduce the amount of the penalty and order the person to pay the full
  or reduced amount of the penalty.  I f the court does not sustain the occurrence
  of the violation, the court shall order that no penalty is owed.
             (p)      When the judgment of the court becomes final, the court shall proceed
  under this subsection.                         If the person paid the amount of the penalty and if that
     amount is reduced or is not upheld by the court, the court shall order that the
     appropriate amount plus accrued interest be remitted to the person within 30
  days after the judgment of the court becomes final.                                        The rate of the interest is



http://www.statutes.legis.state.tx.us/Docs!HS/htm!HS.241 htm[6/26/20 15 2: 13:42 PM]                             23
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

     the rate charged on loans to depository institutions by the New York Federal
   Reserve Bank, and the interest shall be paid for the period beginning on the
   date the penalty was paid and ending on the date the penalty is remitted.                                                 If
   the person gave a supersedeas bond and if the amount of the penalty is not
   upheld by the court, the court shall order the release of the bond.                                              If the
  person gave a supersedeas bond and if the amount of the penalty is reduced, the
   court shall order the release of the bond after the person pays the amount.
             (q)     A penalty collected under this section shall be remitted to the
   comptroller for deposit in the general revenue fund.
             (r)     All proceedings under this section are subject to Chapter 2001,
  Government Code.

  Added by Acts 1993, 73rd Leg., ch. 584, Sec. 14, eff. Sept. 1, 1993.                                               Amended by
    Acts 1995, 74th Leg., ch. 76, Sec. 5.95(51),                                        (53),    (55),   (60), eff. Sept. 1,
   1995;        Acts 1999, 76th Leg., ch. 450, Sec. 2.03, eff. Sept. 1, 1999.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.060.                ADMINISTRATIVE PENALTY FOR MENTAL HEALTH, CHEMICAL
   DEPENDENCY, OR REHABILITATION SERVICES.                                        (a)   The board may impose an
  administrative penalty against a person licensed or regulated under this chapter
    who violates this chapter or a rule or order adopted under this chapter
   relating to the provision of mental health, chemical dependency, or
   rehabilitation services.
             (b)     The penalty for a violation may be in an amount not to exceed $25,000.
    Each day a violation continues or occurs is a separate violation for purposes
   of imposing a penalty.
             (c)      The amount of the penalty shall be based on:
                     (1)      the seriousness of the violation, including the nature,
   circumstances, extent, and gravity of any prohibited acts, and the hazard or
  potential hazard created to the health, safety, or economic welfare of the
  public;
                     (2)      enforcement costs relating to the violation;
                     (3)      the history of previous violations;
                     (4)      the amount necessary to deter future violations;
                     (5)      efforts to correct the violation;                            and
                     (6)      any other matter that justice may require.
             (d)      If the commissioner determines that a violation has occurred, the
   commissioner may issue to the board a report that states the facts on which the



http:i/www.statutes.legis.state.tx.us/Docs/HS/htm!HS.241 htm[6/26/20 15 2:13:42 PM]                                     24
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   determination is based and the commissioner's recommendation on the imposition
   of a penalty, including a recommendation on the amount of the penalty.
             (e)     Within 14 days after the date the report is issued, the commissioner
   shall give written notice of the report to the person.                            The notice may be given
   by certified mail.                   The notice must include a brief summary of the alleged
  violation and a statement of the amount of the recommended penalty and must
   inform the person that the person has a right to a hearing on the occurrence of
   the violation, the amount of the penalty, or both the occurrence of the
  violation and the amount of the penalty.
             (f)     Within 20 days after the date the person receives the notice, the
  person in writing may accept the determination and recommended penalty of the
   commissioner or may make a written request for a hearing on the occurrence of
   the violation, the amount of the penalty, or both the occurrence of the
  violation and the amount of the penalty.
             (g)     If the person accepts the determination and recommended penalty of the
     commissioner, the board by order shall approve the determination and impose the
     recommended penalty.
             (h)      If the person requests a hearing or fails to respond timely to the
   notice, the commissioner shall set a hearing and give notice of the hearing to
   the person.             The administrative law judge shall make findings of fact and
   conclusions of law and promptly issue to the board a proposal for a decision
  about the occurrence of the violation and the amount of a proposed penalty.
  Based on the findings of fact, conclusions of law, and proposal for a decision,
   the board by order may find that a violation has occurred and impose a penalty
   or may find that no violation occurred.
            (i)      The notice of the board's order given to the person under Chapter
   2001, Government Code must include a statement of the right of the person to
   judicial review of the order.
             (j)     Within 30 days after the date the board's order is final as provided
  by Subchapter F, Chapter 2001, Government Code, the person shall:
           ( 1) pay the amount of the penalty;
           ( 2) pay the amount of the penalty and file a petition for judicial
   review contesting the occurrence of the violation, the amount of the penalty, or
    both the occurrence of the violation and the amount of the penalty; or
             (3) without paying the amount of the penalty, file a petition for
   judicial review contesting the occurrence of the violation, the amount of the
   penalty, or both the occurrence of the violation and the amount of the penalty.
             (k)     Within the 30-day period, a person who acts under Subsection (j) (3)
  may:
                     (1)     stay enforcement of the penalty by:



http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[6/26/2015 2:13:42 PM]                    25
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                             (A)      paying the amount of the penalty to the court for placement in
     an escrow account;                     or
                             (B)      giving to the court a supersedeas bond that is approved by the
     court for the amount of the penalty and that is effective until all judicial
   review of the board's order is final;                                      or
                     (2)      request the court to stay enforcement of the penalty by:
                             (A)      filing with the court a sworn affidavit of the person stating
   that the person is financially unable to pay the amount of the penalty and is
   financially unable to give the supersedeas bond;                                     and
                             (B)      giving a copy of the affidavit to the commissioner by
   certified mail.
             (l)      The commissioner on receipt of a copy of an affidavit under Subsection
     (k) (2) may file with the court within five days after the date the copy is
   received a contest to the affidavit.                                     The court shall hold a hearing on the
   facts alleged in the affidavit as soon as practicable and shall stay the
   enforcement of the penalty on finding that the alleged facts are true.                                     The
  person who files an affidavit has the burden of proving that the person is
   financially unable to pay the amount of the penalty and to give a supersedeas
  bond.
             (m)      If the person does not pay the amount of the penalty and the
   enforcement of the penalty is not stayed, the commissioner may refer the matter
   to the attorney general for collection of the amount of the penalty.
             (n)      Judicial review of the order of the board:
                     (1)      is instituted by filing a petition as provided by Subchapter G,
  Chapter 2001, Government Code;                                 and
                     (2)      is under the substantial evidence rule.
             (o)      If the court sustains the occurrence of the violation, the court may
  uphold or reduce the amount of the penalty and order the person to pay the full
   or reduced amount of the penalty.                                   If the court does not sustain the occurrence
   of the violation, the court shall order that no penalty is owed.
             (p)      When the judgment of the court becomes final, the court shall proceed
  under this subsection.                         If the person paid the amount of the penalty and if that
     amount is reduced or is not upheld by the court, the court shall order that the
     appropriate amount plus accrued interest be remitted to the person.                                    The rate
   of the interest is the rate charged on loans to depository institutions by the
  New York Federal Reserve Bank, and the interest shall be paid for the period
  beginning on the date the penalty was paid and ending on the date the penalty is
     remitted.             If the person gave a supersedeas bond and if the amount of the
  penalty is not upheld by the court, the court shall order the release of the
  bond.         If the person gave a supersedeas bond and if the amount of the penalty is



http://www.statutes.legis.state.tx.us/Docs/HS/htrn/HS.241 htm[6/26/20 15 2:13:42 PM]                           26
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

     reduced, the court shall order the release of the bond after the person pays
   the amount.
             (q)      A penalty collected under this section shall be remitted to the
   comptroller for deposit in the general revenue fund.
             (r)      All proceedings under this section are subject to Chapter 2001,
   Government Code.

   Added by Acts 1993, 73rd Leg., ch. 705, Sec. 3.04, eff. Sept. 1, 1993.                                           Amended
   by Acts 1995, 74th Leg., ch. 76, Sec. 5.95(49),                                        (53),   (59), eff. Sept. 1,1995.
     Renumbered from Health & Safety Code Sec. 241.058 by Acts 1995, 74th Leg., ch.
   76, Sec. 17.01(22), eff. Sept. 1, 1995.


                                   SUBCHAPTER E. STAFF, RECORDS, AND PLAN REVIEWS

       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.101.               HOSPITAL AUTHORITY CONCERNING MEDICAL STAFF.                         (a)   Except as
    otherwise provided by this section and Section 241.102, this chapter does not
  change the authority of the governing body of a hospital, as it considers
  necessary or advisable, to:
                     (1)     make rules, standards, or qualifications for medical staff
  membership;              or
                    (2)      grant or refuse to grant membership on the medical staff.
             (b)     This chapter does not prevent the governing body of a hospital from
  adopting reasonable rules and requirements in compliance with this chapter
   relating to:
                    (1)      qualifications for any category of medical staff appointments;
                    (2)      termination of appointments;                            or
                    (3)      the delineation or curtailment of clinical privileges of those who
    are appointed to the medical staff.
             (c)     The process for considering applications for medical staff membership
  and privileges or the renewal, modification, or revocation of medical staff
  membership and privileges must afford each physician, podiatrist, and dentist
  procedural due process that meets the requirements of 42 U.S.C. Section 11101 et
    seq., as amended.
             (d)     If a hospital's credentials committee has failed to take action on a
  completed application as required by Subsection (k), or a physician, podiatrist,
    or dentist is subject to a professional review action that may adversely affect
    his medical staff membership or privileges, and the physician, podiatrist, or
  dentist believes that mediation of the dispute is desirable, the physician,


http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[6126/2015 2:13:42 PM]                                   27
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   podiatrist, or dentist may require the hospital to participate in mediation as
   provided in Chapter 154, Civil Practice and Remedies Code.                                     The mediation shall
   be conducted by a person meeting the qualifications required by Section 154.052,
     Civil Practice and Remedies Code, and within a reasonable period of time.
              (e)      Subsection (d) does not authorize a cause of action by a physician,
   podiatrist, or dentist against the hospital other than an action to require a
   hospital to participate in mediation.
              (f)      An applicant for medical staff membership or privileges may not be
   denied membership or privileges on any ground that is otherwise prohibited by
   law.
              (g)      A hospital's bylaw requirements for staff privileges may require a
   physician, podiatrist, or dentist to document the person's current clinical
   competency and professional training and experience in the medical procedures
   for which privileges are requested.
              (h)      In granting or refusing medical staff membership or privileges, a
   hospital may not differentiate on the basis of the academic medical degree held
   by a physician.
              (i)      Graduate medical education may be used as a standard or qualification
   for medical staff membership or privileges for a physician, provided that equal
   recognition is given to training programs accredited by the Accreditation
   Council on Graduate Medical Education and by the American Osteopathic
   Association.
              (j)      Board certification may be used as a standard or qualification for
   medical staff membership or privileges for a physician, provided that equal
   recognition is given to certification programs approved by the American Board of
     Medical Specialties and the Bureau of Osteopathic Specialists.
              (k)      A hospital's credentials committee shall act expeditiously and without
     unnecessary delay when a licensed physician, podiatrist, or dentist submits a
   completed application for medical staff membership or privileges.                                     The
   hospital's credentials committee shall take action on the completed application
   not later than the 90th day after the date on which the application is received.
       The governing body of the hospital shall take final action on the application
   for medical staff membership or privileges not later than the 60th day after the
     date on which the recommendation of the credentials committee is received.                                      The
     hospital must notify the applicant in writing of the hospital's final action,
   including a reason for denial or restriction of privileges, not later than the
   20th day after the date on which final action is taken.

   Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                     Amended by Acts
   1995, 74th Leg., ch. 77, Sec. 1, eff. May 11, 1995;                                     Acts 1999, 76th Leg., ch.
   159, Sec. 1, eff. May 21, 1999;                                    Acts 2001, 77th Leg., ch. 1175, Sec. 1, eff.


http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.24 I htm[ 6/26/20 I 5 2: I 3:42 PM]                       28
HEALTH AND SAFETY CODE CHAPTER 24 I. HOSPITALS

   June 15, 2001.


             Sec. 241.1015.                 PHYSICIAN COMMUNICATION AND CONTRACTS.     (a)   A hospital,
   whether by contract, by granting or withholding staff privileges, or otherwise,
   may not restrict a physician's ability to communicate with a patient with
   respect to:
                     (1)      the patient's coverage under a health care plan;
                     (2)      any subject related to the medical care or health care services to
     be provided to the patient, including treatment options that are not provided
   under a health care plan;
                     (3)      the availability or desirability of a health care plan or
   insurance or similar coverage, other than the patient's health care plan;                            or
                     (4)      the fact that the physician's staff privileges or contract with a
   hospital or health care plan have terminated or that the physician will
   otherwise no longer be providing medical care or health care services at the
   hospital or under the health care plan.
             (b)      A hospital, by contract or otherwise, may not refuse or fail to grant
   or renew staff privileges, or condition staff privileges, based in whole or in
   part on the fact that the physician or a partner, associate, or employee of the
   physician is providing medical or health care services at a different hospital
   or hospital system.
             (c)      A hospital may not contract to limit a physician's participation or
   staff privileges or the participation or staff privileges of a partner,
   associate, or employee of the physician at a different hospital or hospital
   system.
             (d)      This section does not prevent a hospital from entering into contracts
   with physicians to ensure physician availability and coverage at the hospital or
     to comply with regulatory requirements or quality of care standards established
     by the governing body of the hospital.
             (e)      This section does not prevent the governing body of a hospital from:
                     (1)      limiting the number of physicians granted medical staff membership
     or privileges at the hospital based on a medical staff development plan that is
     unrelated to a physician's professional or business relationships or
   associations including those with another physician or group of physicians or to
     a physician or a partner, associate, or employee of a physician having medical
   staff membership or privileges at another hospital or hospital system;                          or
                     (2)      limiting the ability of hospital medical directors to contract
  with or hold medical staff memberships or clinical privileges at different
  hospitals or hospital systems provided that such limitations do not extend to
   the medical directors' professional or business relationships or associations



http://www.statutes.legis.state.tx.us/Docs/HS/htrn/HS.241 htm[6/26/20 15 2:13:42 PM]                29
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   including those with another physician, group of physicians, or other health
   care providers, other than hospitals or hospital systems.
             (f)      A contract provision that violates this section is void.
             (g)      In this section, "health care plan'' has the meaning assigned by
   Section 843.002, Insurance Code, and "hospital medical directors" means
   physicians who have been employed by or are under contract with a hospital to
  manage a clinical department or departments of the hospital.

   Added by Acts 1997, 75th Leg., ch. 735, Sec. 2, eff. Sept. 1, 1997.                                         Amended by
  Acts 2003, 78th Leg., ch. 1276, Sec. 10A.526, eff. Sept. 1, 2003.


            Sec. 241.102.                AUTHORIZATIONS AND RESTRICTIONS IN RELATION TO PHYSICIANS
  AND PODIATRISTS.                    (a)      This chapter does not authorize a physician or podiatrist
     to perform medical or podiatric acts that are beyond the scope of the
   respective license held.
             (b)      This chapter does not prevent the governing body of a hospital from
   providing that:
                     (1)      a podiatric patient be coadmitted to the hospital by a podiatrist
   and a physician;
                     (2)      a physician be responsible for the care of any medical problem or
   condition of a podiatric patient that may exist at the time of admission or that
    may arise during hospitalization and that is beyond the scope of the
   podiatrist's license;                       or
                     (3)      a physician determine the risk and effect of a proposed podiatric
   surgical procedure on the total health status of the patient.
             (c)      An applicant for medical staff membership may not be denied membership
     solely on the ground that the applicant is a podiatrist rather than a
   physician.
             (d)      This chapter does not automatically entitle a physician or a
   podiatrist to membership or privileges on a medical staff.
             (e)      The governing body of a hospital may not require a member of the
  medical staff to involuntarily:
                     (1)      coadmit patients with a podiatrist;
                     (2)      be responsible for the care of any medical problem or condition of
     a podiatric patient;                      or
                     (3)      determine the risk and effect of any proposed podiatric procedure
   on the total health status of the patient.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.


            Sec. 241.103.                 PRESERVATION OF RECORDS.                     (a)   A hospital may authorize the



http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/20 15 2: 13:42 PM]                               30
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   disposal of any medical record on or after the lOth anniversary of the date on
   which the patient who is the subject of the record was last treated in the
   hospital.
             (b)      If a patient was younger than 18 years of age when the patient was
   last treated, the hospital may authorize the disposal of medical records
   relating to the patient on or after the date of the patient's 20th birthday or
   on or after the lOth anniversary of the date on which the patient was last
   treated, whichever date is later.
             (c)      The hospital may not destroy medical records that relate to any matter
     that is involved in litigation if the hospital knows the litigation has not
   been finally resolved.
             (d)      A hospital shall provide written notice to a patient, or a patient's
   legally authorized representative as that term is defined by Section 241.151,
   that the hospital, unless the exception in Subsection (c) applies, may authorize
     the disposal of medical records relating to the patient on or after the periods
     specified in this section.                            The notice shall be provided to the patient or the
   patient's legally authorized representative not later than the date on which the
     patient who is or will be the subject of a medical record is treated, except in
     an emergency treatment situation.                                   In an emergency treatment situation, the
   notice shall be provided to the patient or the patient's legally authorized
   representative as soon as is reasonably practicable following the emergency
   treatment situation.

  Acts 1989, 7lst Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.
  Amended by:
            Acts 2011, 82nd Leg., R.S., Ch. 466 (H.B. 118), Sec. 1, eff. September 1,
   2011.


       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                                amendments affecting this section.

            Sec. 241.104.                 HOSPITAL PLAN REVIEWS.                        (a)   The board by rule shall adopt
   fees for hospital plan reviews according to a schedule based on the estimated
  construction costs.
             (b)      The fee schedule may not exceed the following:
                      Cost of Construction                                                                             Fee
                      ( 1)      $ 100,000 or less                                                                          $
                                                                                                                       500
                      (2)       $ 100,001 - $ 600,000
                                                                                                                    $1,500



http ://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[ 6/26/2015 2: 13:42 PM]                                 31
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                      (3)       $ 600,001 - $ 2,000,000
                                                                                                                $3,000
                      (4)       $ 2,000,001 - $ 5,000,000
                                                                                                                $4,500
                      (5)       $ 5,000,001 - $10,000,000
                                                                                                                $6,000
                      (6)       $ 10,000,001 and over
                                                                                                                $7,500
             (c)      The department shall charge a fee for field surveys of construction
  plans reviewed under this section.                                     The board by rule shall adopt a fee schedule
     for the surveys that provides a minimum fee of $500 and a maximum fee of $1,000
     for each survey conducted.

  Acts 1989, 71st Leg., ch. 678, Sec. 1, eff. Sept. 1, 1989.                                         Amended by Acts
   1993, 73rd Leg., ch. 584, Sec. 15, eff. Sept. 1, 1993;                                        Acts 1999, 76th Leg.,
  ch. 1411, Sec. 2.03, eff. Sept. 1,1999.


            Sec. 241.105.                 HOSPITAL PRIVILEGES FOR ADVANCED PRACTICE NURSES AND
   PHYSICIAN ASSISTANTS.                        (a)      The governing body of a hospital is authorized to
  establish policies concerning the granting of clinical privileges to advanced
  practice nurses and physician assistants, including policies relating to the
  application process, reasonable qualifications for privileges, and the process
   for renewal, modification, or revocation of privileges.
             (b)      If the governing body of a hospital has adopted a policy of granting
  clinical privileges to advanced practice nurses or physician assistants, an
  individual advanced practice nurse or physician assistant who qualifies for
  privileges under that policy shall be entitled to certain procedural rights to
  provide fairness of process, as determined by the governing body of the
  hospital, when an application for privileges is submitted to the hospital.                                           At a
    minimum, any policy adopted shall specify a reasonable period for the
  processing and consideration of the application and shall provide for written
  notification to the applicant of any final action on the application by the
  hospital, including any reason for denial or restriction of the privileges
   requested.
        (c)   If an advanced practice nurse or physician assistant has been granted
  clinical privileges by a hospital, the hospital may not modify or revoke those
  privileges without providing certain procedural rights to provide fairness of
  process, as determined by the governing body of the hospital, to the advanced
  practice nurse or physician assistant.                                         At a minimum, the hospital shall provide
     the advanced practice nurse or physician assistant written reasons for the
  modification or revocation of privileges and a mechanism for appeal to the


http :l/www.statutes.1egis.state.tx.us/Docs/HS/htm/HS.241 htm[6126120 15 2: 13:42 PM]                             32
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   appropriate committee or body within the hospital, as determined by the
   governing body of the hospital.
             (d)      If a hospital extends clinical privileges to an advanced practice
   nurse or physician assistant conditioned on the advanced practice nurse or
   physician assistant having a sponsoring or collaborating relationship with a
   physician and that relationship ceases to exist, the advanced practice nurse or
   physician assistant and the physician shall provide written notification to the
   hospital that the relationship no longer exists.                                       Once the hospital receives
   such notice from an advanced practice nurse or physician assistant and the
   physician, the hospital shall be deemed to have met its obligations under this
   section by notifying the advanced practice nurse or physician assistant in
   writing that the advanced practice nurse's or physician assistant's clinical
   privileges no longer exist at that hospital.
             (e)      Nothing in this section shall be construed as modifying Subtitle B,
   Title 3, Occupations Code, Chapter 204 or 301, Occupations Code, or any other
   law relating to the scope of practice of physicians, advanced practice nurses,
   or physician assistants.
             (f)      This section does not apply to an employer-employee relationship
   between an advanced practice nurse or physician assistant and a hospital.

   Added by Acts 1999, 76th Leg., ch. 428, Sec. 2, eff. Sept. 1, 1999.                                       Amended by
   Acts 2001, 77th Leg., ch. 1420, Sec. 14.787, eff. Sept. 1, 2001.


                                      SUBCHAPTER F. MEDICAL REHABILITATION SERVICES

            Sec. 241.121.                 DEFINITION.              In this subchapter, "comprehensive medical
   rehabilitation" means the provision of rehabilitation services that are designed
     to improve or minimize a person's physical or cognitive disabilities, maximize
   a person's functional ability, or restore a person's lost functional capacity
   through close coordination of services, communication, interaction, and
   integration among several professions that share the responsibility to achieve
   team treatment goals for the person.

   Added by Acts 1993, 73rd Leg., ch. 707, Sec. 1, eff. Sept. 1, 1993.


            Sec. 241.122.                 LICENSE REQUIRED.                    Unless a person has a license issued
   under this chapter, a person other than an individual may not provide inpatient
   comprehensive medical rehabilitation to a patient who requires medical services
   that are provided under the supervision of a physician and that are more
   intensive than nursing facility care and minor treatment.

   Added by Acts 1993, 73rd Leg., ch. 707, Sec. 1, eff. Sept. 1, 1993.



http://www.statutes.legis.state.tx.us/Docs!HS/hhn!HS.241 htrn[6/26/20 15 2: 13:42 PM]                            33
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS


       This section was amended by the 84th Legislature. Pending publication of the
              current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                                  amendments affecting this section.

             Sec. 241.123.                 REHABILITATION SERVICES STANDARDS.                          (a)   The board by rule
   shall adopt standards for the provision of rehabilitation services by a hospital
     to ensure the health and safety of a patient receiving the services.
              (b)      The standards adopted by the board at a minimum shall require a
   hospital that provides comprehensive medical rehabilitation:
                      (1)       to have a director of comprehensive medical rehabilitation who is:
                               (A)      a licensed physician;
                               (B)      either board certified or eligible for board certification in
   a medical specialty related to rehabilitation;                                              and
                               (C)      qualified by training and experience to serve as medical
   director;
                      (2)       to have medical supervision by a licensed physician for 24 hours
   each day;             and
                      (3)       to provide appropriate therapy to each patient by an
   interdisciplinary team consisting of licensed physicians, rehabilitation nurses,
     and therapists as are appropriate for the patient's needs.
             (c)       An interdisciplinary team for comprehensive medical rehabilitation
   shall be directed by a licensed physician.                                              An interdisciplinary team for
   comprehensive medical rehabilitation shall have available to it, at the hospital
     at which the services are provided or by contract, members of the following
   professions as necessary to meet the treatment needs of the patient:
                      (1)      physical therapy;
                      (2)      occupational therapy;
                      (3)       speech-language pathology;
                      (4)       therapeutic recreation;
                      (5)       social services and case management;
                      (6)      dietetics;
                      (7)      psychology;
                      (8)       respiratory therapy;
                      (9)       rehabilitative nursing;
                      (10)        certified orthotics;                        and
                      (11)        certified prosthetics.
             (d)       A hospital shall prepare for each patient receiving inpatient
   rehabilitation services a written treatment plan designed for that patient's
   needs for treatment and care.                                  The board by rule shall specify a time after
   admission of a patient for inpatient rehabilitation services by which a hospital



http://www.statutes.Iegis.state.tx.us/Docs/HS/htm/HS.241 htrn[ 6/26/20 I 5 2: I 3:42 PM]                                   34
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

     must evaluate the patient for the patient's initial treatment plan and by which
     a hospital must provide copies of the plan after evaluation.
             (e)       A hospital shall prepare for each patient receiving inpatient
   rehabilitation services a written continuing care plan that addresses the
   patient's needs for care after discharge, including recommendations for
   treatment and care and information about the availability of resources for
   treatment or care.                       The board by rule shall specify the time before discharge by
     which the hospital must provide a copy of the continuing care plan.                                                   The
   board's rules may allow a facility to provide the continuing care plan by a
   specified time after discharge if providing the plan before discharge is
   impracticable.
             (f)       A hospital shall provide a copy of a treatment or continuing care plan
     prepared under this section to the following persons in the person's primary
   language, if practicable:
                      ( 1)     the patient;
                      (2)      a person designated by the patient;                                      and
                      (3)      as specified by board rule,                                 family members or other persons with
   responsibility for or demonstrated participation in the patient's care or
   treatment.
             (g)       Rules adopted by the board under this subchapter may not conflict with
     a federal rule, regulation, or standard.

   Added by Acts 1993, 73rd Leg., ch. 707, Sec. 1, eff. Sept. 1, 1993.


                                 SUBCHAPTER G. DISCLOSURE OF HEALTH CARE INFORMATION

       This section was amended by the 84th Legislature. Pending publication of the
             current statutes, see S.B. 219, 84th Legislature, Regular Session, for
                                                     amendments affecting this section.

             Sec. 241.151.                 DEFINITIONS.                  In this subchapter:
                      (1)       "Directory information" means information disclosing the presence
   of a person who is receiving inpatient, outpatient, or emergency services from a
     licensed hospital, the nature of the person's injury, the person's municipality
     of residence, sex, and age, and the general health status of the person as
   described in terms of                        11
                                                     critical,      11
                                                                         "poor," "fair,"           11
                                                                                                        good," "excellent," or
   similar terms.
             (2)  "Health care information" means information, including payment
   information, recorded in any form or medium that identifies a patient and
   relates to the history, diagnosis, treatment, or prognosis of a patient.
                      (3)       "Health care provider'' means a person who is licensed, certified,
   or otherwise authorized by the laws of this state to provide health care in the


http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS,24 I htm[ 6/26/20 I 5 2: I 3:42 PM]                                         35
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   ordinary course of business or practice of a profession.
                     (4)      "Institutional review board" means a board, committee, or other
   group formally designated by an institution or authorized under federal or state
     law to review or approve the initiation of or conduct periodic review of
   research programs to ensure the protection of the rights and welfare of human
   research subjects.
                     (5)      "Legally authorized representative" means:
                             (A)     a parent or legal guardian if the patient is a minor;
                            (B)      a legal guardian if the patient has been adjudicated
   incapacitated to manage the patient's personal affairs;
                            (C)      an agent of the patient authorized under a durable power of
   attorney for health care;
                            (D)      an attorney ad litem appointed for the patient;
                            (E)      a person authorized to consent to medical treatment on behalf
  of the patient under Chapter 313;
                            (F)      a guardian ad litem appointed for the patient;
                            (G)      a personal representative or heir of the patient, as defined
  by Section 3, Texas Probate Code, if the patient is deceased;
                            (H)      an attorney retained by the patient or by the patient's
  legally authorized representative; or
                            (I)      a person exercising a power granted to the person in the
  person's capacity as an attorney-in-fact or agent of the patient by a statutory
  durable power of attorney that is signed by the patient as principal.

  Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1, 1995.                                      Amended by
  Acts 1997, 75th Leg., ch. 498, Sec. 1, eff. Sept. 1, 1997.
  Amended by:
            Acts 2005, 79th Leg., Ch. 1138                             (H.B. 2765), Sec. 1, eff. September 1, 2005.
            Acts 2009, 81st Leg., R.S., Ch. 1003 (H.B.                               ~~~),   Sec. 1, eff. September 1,
     2009.


            Sec. 241.152.               WRITTEN AUTHORIZATION FOR DISCLOSURE OF HEALTH CARE
   INFORMATION.               (a)      Except as authorized by Section 241.153, a hospital or an
  agent or employee of a hospital may not disclose health care information about a
    patient to any person other than the patient or the patient's legally
  authorized representative without the written authorization of the patient or
   the patient's legally authorized representative.
            (b)      A disclosure authorization to a hospital is valid only if it:
                    (1)      is in writing;
                    (2)      is dated and signed by the patient or the patient's legally
   authorized representative;


http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[6/26/2015 2:13:42 PM]                             36
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                     (3)      identifies the information to be disclosed;
                     (4)      identifies the person or entity to whom the information is to be
   disclosed;              and
                     (5)      is not contained in the same document that contains the consent to
     medical treatment obtained from the patient.
             (c)      A disclosure authorization is valid until the 180th day after the date
     it is signed unless it provides otherwise or unless it is revoked.
             (d)      Except as provided by Subsection (e), a patient or the patient's
   legally authorized representative may revoke a disclosure authorization to a
   hospital at any time.                       A revocation is valid only if it is in writing, dated
   with a date that is later than the date on the original authorization, and
   signed by the patient or the patient's legally authorized representative.
             (e)      A patient or the patient's legally authorized representative may not
   revoke a disclosure that is required for purposes of making payment to the
   hospital for health care provided to the patient.
             (f)      A patient may not maintain an action against a hospital for a
   disclosure made by the hospital in good-faith reliance on an authorization if
   the hospital's medical record department did not have notice that the
   authorization was revoked.
             (g)      Repealed by Acts 1997, 75th Leg., ch. 498, Sec. 5, eff. Sept. 1,1997.

  Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1, 1995.                        Amended by
  Acts 1997, 75th Leg., ch. 498, Sec. 2, 5, eff. Sept. 1, 1997;                        Acts 1999, 76th
   Leg., ch. 271, Sec. 1, eff. Sept. 1, 1999.


            Sec. 241.153.                 DISCLOSURE WITHOUT WRITTEN AUTHORIZATION.    A patient's
   health care information may be disclosed without the patient's authorization if
   the disclosure is:
                     (1)      directory information, unless the patient has instructed the
   hospital not to make the disclosure or the directory information is otherwise
  protected by state or federal law;
                     (2)      to a health care provider who is rendering health care to the
  patient when the request for the disclosure is made;
                     (3)      to a transporting emergency medical services provider for the
  purpose of:
                             (A)      treatment or payment, as those terms are defined by the
   regulations adopted under the Health Insurance Portability and Accountability
  Act of 1996 (Pub.                     L. No. 104-191); or
                             (B)      the following health care operations described by the
   regulations adopted under the Health Insurance Portability and Accountability
  Act of 1996 (Pub. L. No. 104-191):


http://www.statutes.legis.state.tx.us/Docs/HS/htrn/HS.241 htm[6/26/20 15 2:13:42 PM]             37
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                                     (i)     quality assessment and improvement activities;
                                     (ii)      specified insurance functions;
                                     (iii)       conducting or arranging for medical reviews; or
                                     (iv)      competency assurance activities;
                    (4)      to a member of the clergy specifically designated by the patient;
                    (5)      to a procurement organization as defined in Section 692A.002 for
   the purpose of making inquiries relating to donations according to the protocol
   referred to in Section 692A.015;
                    (6)      to a prospective health care provider for the purpose of securing
   the services of that health care provider as part of the patient's continuum of
   care, as determined by the patient's attending physician;
                    (7)      to a person authorized to consent to medical treatment under
   Chapter 313 or to a person in a circumstance exempted from Chapter 313 to
   facilitate the adequate provision of treatment;
                    (8)      to an employee or agent of the hospital who requires health care
   information for health care education, quality assurance, or peer review or for
   assisting the hospital in the delivery of health care or in complying with
   statutory, licensing, accreditation, or certification requirements and if the
   hospital takes appropriate action to ensure that the employee or agent:
                            (A)      will not use or disclose the health care information for any
  other purpose; and
                            (B)      will take appropriate steps to protect the health care
   information;
                    (9)      to a federal, state, or local government agency or authority to
   the extent authorized or required by law;
                    (10)       to a hospital that is the successor in interest to the hospital
  maintaining the health care information;
                    (11)       to the American Red Cross for the specific purpose of fulfilling
   the duties specified under its charter granted as an instrumentality of the
   United States government;
                    (12)       to a regional poison control center, as the term is used in
  Chapter 777, to the extent necessary to enable the center to provide information
    and education to health professionals involved in the management of poison and
   overdose victims, including information regarding appropriate therapeutic use of
    medications, their compatibility and stability, and adverse drug reactions and
   interactions;
                    (13)       to a health care utilization review agent who requires the health
     care information for utilization review of health care under Chapter 4201,
   Insurance Code;
                    (14)       for use in a research project authorized by an institutional



http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.24l htm[6/26/2015 2:13:42 PM]                 38
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   review board under federal law;
                     (15)       to health care personnel of a penal or other custodial
   institution in which the patient is detained if the disclosure is for the sole
   purpose of providing health care to the patient;
                     (16)       to facilitate reimbursement to a hospital, other health care
  provider, or the patient for medical services or supplies;
                     (17)       to a health maintenance organization for purposes of maintaining
   a statistical reporting system as required by a rule adopted by a state agency
   or regulations adopted under the federal Health Maintenance Organization Act of
   1973, as amended (42 U.S.C. Section 300e et seq.);
                     (18)       to satisfy a request for medical records of a deceased or
   incompetent person pursuant to Section 74.051(e), Civil Practice and Remedies
   Code;
                     (19)       to comply with a court order except as provided by Subdivision
   (20); or
                     (20)       related to a judicial proceeding in which the patient is a party
   and the disclosure is requested under a subpoena issued under:
                             (A)      the Texas Rules of Civil Procedure or Code of Criminal
   Procedure; or
                             (B)      Chapter 121, Civil Practice and Remedies Code.

  Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1, 1995.                           Amended by
  Acts 1997, 75th Leg., ch. 498, Sec. 3, eff. Sept. 1, 1997;                           Acts 1997, 75th
  Leg., ch. 847, Sec. 1, eff. Sept. 1, 1997.
  Amended by:
            Acts 2005' 79th Leg., Ch. 136 (H.B. 739), Sec. 1, eff. September 1, 2005.
            Acts 2005, 79th Leg., Ch. 337 (S. B. 1113), Sec. 1, eff. September 1, 2005.
            Acts 2009' 81st Leg., R. S., Ch. 186 (H.B. 2022), Sec. 2, eff. September 1,
   2009.


            Sec. 241.1531.                 EXCHANGE OF INMATE'S HEALTH CARE INFORMATION.
  Notwithstanding any other law of this state, the health care information of a
  patient who is a defendant or inmate confined in a facility operated by or under
     contract with the Texas Department of Criminal Justice may be exchanged between
     health care personnel of the department and health care personnel of The
  University of Texas Medical Branch at Galveston or the Texas Tech University
   Health Sciences Center.                         The authorization of the defendant or inmate is not
   required for the exchange of information.

  Added by Acts 2005, 79th Leg., Ch. 1270 (H.B. 2195), Sec. 1, eff. June 18, 2005.




http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[ 6/26/2015 2: 13:42 PM]                39
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

            Sec. 241.154.                REQUEST.           (a)      On receipt of a written authorization from a
  patient or legally authorized representative to examine or copy all or part of
  the patient's recorded health care information, except payment information, or
   for disclosures under Section 241.153 not requiring written authorization, a
  hospital or its agent, as promptly as required under the circumstances but not
   later than the 15th day after the date the request and payment authorized under
  Subsection (b) are received, shall:
                     (1)     make the information available for examination during regular
  business hours and provide a copy to the requestor, if requested; or
                     (2)      inform the authorized requestor if the information does not exist
  or cannot be found.
            (b)      Except as provided by Subsection (d) , the hospital or its agent may
  charge a reasonable fee for providing the health care information except payment
    information and is not required to permit the examination, copying, or release
  of the information requested until the fee is paid unless there is a medical
  emergency.               The fee may not exceed the sum of:
                     (1)      a basic retrieval or processing fee, which must include the fee
   for providing the first 10 pages of the copies and which may not exceed $30; and
                             (A)     a charge for each page of:
                                     (i)      $1 for the 11th through the 60th page of the provided
  copies;
                                     (ii)       50 cents for the 61st through the 400th page of the
  provided copies; and
                                     (iii)        25 cents for any remaining pages of the provided copies;
    and
                             (B)     the actual cost of mailing, shipping, or otherwise delivering
  the provided copies;
                     (2)      if the requested records are stored on microform, a retrieval or
  processing fee, which must include the fee for providing the first 10 pages of
  the copies and which may not exceed $45; and
                             (A)      $1 per page thereafter; and
                             (B)     the actual cost of mailing, shipping, or otherwise delivering
  the provided copies; or
                     (3)      if the requested records are provided on a digital or other
  electronic medium and the requesting party requests delivery in a digital or
  electronic medium, including electronic mail:
                             (A)     a retrieval or processing fee, which may not exceed $75; and
                             (B)     the actual cost of mailing, shipping, or otherwise delivering
  the provided copies.
             (c)      In addition, the hospital or its agent may charge a reasonable fee



http://www.statutes.legis,state.tx.us/Docs/HS/htm/HS.241 htm[6/26/20 15 2:13:42 PM]                        40
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   for:
                      (1)      execution of an affidavit or certification of a document, not to
   exceed the charge authorized by Section 22.004, Civil Practice and Remedies
   Code;         and
                      (2)      written responses to a written set of questions, not to exceed $10
     for a set.
             (d)       A hospital may not charge a fee for:
                      (1)      providing health care information under Subsection (b) to the
   extent the fee is prohibited under Subchapter M, Chapter 161;
                      (2)      a patient to examine the patient's own health care information;
                      (3)      providing an itemized statement of billed services to a patient or
     third-party payor, except as provided under Section 311.002(f);                                            or
                                                                                '
                      ( 4)     health care information relating to treatment or hospitalization
   for which workers' compensation benefits are being sought, except to the extent
   permitted under Chapter 408, Labor Code.
             (e)       Effective September 1, 1996, and annually thereafter, the fee for
   providing health care information as specified in this section shall be adjusted
     accordingly based on the most recent changes to the consumer price index as
   published by the Bureau of Labor Statistics of the United States Department of
   Labor that measures the average changes in prices of goods and services
   purchased by urban wage earners and clerical workers' families and single
  workers living alone.
             (f)      A request from a patient or legally authorized representative for
   payment information is subject to Section 311.002.

  Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1, 1995.                                                Amended by
  Acts 1997, 75th Leg., ch. 498, Sec. 4, eff. Sept. 1, 1997;                                              Acts 1999, 76th
   Leg., ch. 610, Sec. 1, eff. Sept. 1, 1999.
  Amended by:
            Acts 2009, 81st Leg., R.S., Ch. 1003 (H.B.                                        4029), Sec. 2, eff. September 1,
     2009.


            Sec. 241.155.                  SAFEGUARDS FOR SECURITY OF HEALTH CARE INFORMATION.                          A
  hospital shall adopt and implement reasonable safeguards for the security of all
     health care information it maintains.

  Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1, 1995.


            Sec. 241.156.                  PATIENT REMEDIES.                        (a)   A patient aggrieved by a violation
   of this subchapter relating to the unauthorized release of confidential health
   care information may bring an action for:



http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.24 I htm[6/26/20 I 5 2: I 3:42 PM]                                  41
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                     (1)      appropriate injunctive relief;                            and
                     (2)     damages resulting from the release.
             (b)     An action under Subsection (a)                              shall be brought in:
                     (1)     the district court of the county in which the patient resides or
   in the case of a deceased patient the district court of the county in which the
  patient's legally authorized representative resides;                                              or
                     (2)      if the patient or the patient's legally authorized representative
   in the case of a deceased patient is not a resident of this state, the district
   court of Travis County.
             (c)     A petition for injunctive relief under Subsection (a) (1) takes
  precedence over all civil matters on the court docket except those matters to
  which equal precedence on the docket is granted by law.

  Added by Acts 1995, 74th Leg., ch. 856, Sec. 1, eff. Sept. 1, 1995.


      Subchapter H, consisting of Sees. 241.181 to 241.187, was added by Acts 2013,
                                       83rd Leg., R.S., Ch. 217                       (H.B. 12), Sec. 1.

    For another Subchapter H, consisting of Sees. 241.181 to 241.184, added by Acts
      2013, 83rd Leg., R.S., Ch. 917                              (H.B. Ulll), Sec. 1, see Sec. 241.181 et seq.,
                                                                           post.

                    SUBCHAPTER H.                HOSPITAL LEVEL OF CARE DESIGNATIONS FOR NEONATAL AND
                                                                   MATERNAL CARE

       This section was amended by the 84th Legislature. Pending publication of the
   current statutes, see S.B.                          L~     and S.B. 1296, 84th Legislature, Regular Session,
                                            for amendments affecting this section.

            Sec. 241.181.                DEFINITIONS.               In this subchapter:
                     (1)      "Department" means the Department of State Health Services.
                     (2)      "Executive conunissioner" means the executive conunissioner of the
  Health and Human Services Commission.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 217                                         (H.B. 12), Sec. 1, eff. September
   1, 2013.


       This section was amended by the 84th Legislature. Pending publication of the
            current statutes, see S.B. 1.2.9Ji, 84th Legislature, Regular Session, for
                                               amendments affecting this section.

            Sec. 241.182.                LEVEL OF CARE DESIGNATIONS.                          (a)   The executive
   commissioner, in accordance with the rules adopted under Section 241.183, shall
   assign level of care designations to each hospital based on the neonatal and


http://www.statutes.legis.state.tx.us/Docs/HS/htm!HS.241 htm[6/26/20 15 2:13:42 PM]                                 42
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

   maternal services provided at the hospital.
             (b)      A hospital may receive different level designations for neonatal and
  maternal care, respectively.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 217                                          (H.B. 12), Sec. 1, eff. September
   1, 2013.


       This section was amended by the 84th Legislature. Pending publication of the
          current statutes, see S.B. 219, S.B. 425 and S.B. 122Q, 84th Legislature,
                            Regular Session, for amendments affecting this section.

            Sec. 241.183.                 RULES.          (a)      The executive commissioner, in consultation
   with the department, shall adopt rules:
                     (1)      establishing the levels of care for neonatal and maternal care to
   be assigned to hospitals;
                     (2)      prescribing criteria for designating levels of neonatal and
  maternal care, respectively, including specifying the minimum requirements to
  qualify for each level designation;
                     (3)      establishing a process for the assignment of levels of care to a
  hospital for neonatal and maternal care, respectively;
                     (4)      establishing a process for amending the level of care designation
   requirements, including a process for assisting facilities in implementing any
  changes made necessary by the amendments;
                     (5)      dividing the state into neonatal and maternal care regions;
                     (6)      facilitating transfer agreements through regional coordination;
                     (7)      requiring payment, other than quality or outcome-based funding, to
     be based on services provided by the facility, regardless of the facility's
   level of care designation; and
                     (8)      prohibiting the denial of a neonatal or maternal level of care
  designation to a hospital that meets the minimum requirements for that level of
  care designation.
             (b)      The criteria for levels one through three of neonatal and maternal
   care adopted under Subsection (a) (2) may not include requirements related to the
     number of patients treated at a hospital.
             (c)      The Health and Human Services Commission shall study patient transfers
     that are not medically necessary but would be cost-effective.                                        Based on the
   study under this subsection, if the executive commissioner determines that the
   transfers are feasible and desirable, the executive commissioner may adopt rules
     addressing those transfers.
             (d)      Each level of care designation must require a hospital to regularly
   submit outcome and other data to the department as required or requested.



http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.24l htm[6/26/20 !5 2: !3 :42 PM]                               43
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

             (e)      The criteria a hospital must achieve to receive each level of care
   designation must be posted on the department's Internet website.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 217 (H.B. 12), Sec. 1, eff. September
   1, 2013.


       This section was amended by the 84th Legislature. Pending publication of the
   current statutes, see S.B.                          ~and            S.B. 122&, 84th Legislature, Regular Session,
                                             for amendments affecting this section.

            Sec. 2 41. 18 4.             CONFIDENTIALITY; PRIVILEGE.                   (a)   All information and
  materials submitted by a hospital to the department under Section 241.183(d) are
     confidential and:
                     (1)      are not subject to disclosure under Chapter 552, Government Code,
   or discovery, subpoena, or other means of legal compulsion for release to any
   person; and
                     (2)      may not be admitted as evidence or otherwise disclosed in any
   civil, criminal, or administrative proceeding.
             (b)      The confidentiality protections under Subsection (a) apply without
   regard to whether the information or materials are submitted by a hospital or an
     entity that has an ownership or management interest in a hospital.
             (c)      A state employee or officer may not be examined in a civil, criminal,
   or special proceeding, or any other proceeding, regarding the existence or
   contents of information or materials submitted to the department under Section
   241.183 (d) .
             (d)      The submission of information or materials under Section 241.183(d) is
     not a waiver of a privilege or protection granted under law.
             (e)      The provisions of this section regarding the confidentiality of
   information or materials submitted by a hospital in compliance with Section
   241.183(d) do not restrict access, to the extent authorized by law, by the
   patient or the patient's legally authorized representative to records of the
   patient's medical diagnosis or treatment or to other primary health records.
             (f)      A department summary or disclosure, including an assignment of a level
     of care designation, may not contain information identifying a patient,
   employee, contractor, volunteer, consultant, health care practitioner, student,
   or trainee.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 217 (H.B. 12), Sec. 1, eff. September
   1, 2013.


            Sec. 241.185.                ASSIGNMENT OF LEVEL OF CARE DESIGNATION.                    (a)   The executive
     commissioner, in consultation with the department, shall assign the appropriate


http://www.statutes.legis.state.tx.us/Docs/HS/htrn!HS.241 htm[6/26/2015 2: 13:42 PM]                               44
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

     level of care designation to each hospital that meets the minimum standards for
     that level of care.                     The executive commissioner shall evaluate separately the
  neonatal and maternal services provided at the hospital and assign the
   respective level of care designations accordingly.
             (b)      Every three years, the executive commissioner and the department shall
     review the level of care designations assigned to each hospital and, as
  necessary, assign a hospital a different level of care designation or remove the
     hospital's level of care designation.
             (c)      A hospital may request a change of designation at any time.                                On
   request under this subsection, the executive commissioner and the department
   shall review the hospital's request and, as necessary, change the hospital's
   level of care designation.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 217                                         (H.B. 12), Sec. 1, eff. September
   1, 2013.


            Sec. 241.186.                HOSPITAL NOT DESIGNATED.                      A hospital that does not meet the
  minimum requirements for any level of care designation for neonatal or maternal
   services:
                     (1)      may not receive a level of care designation for those services;
  and
                     (2)      is not eligible to receive reimbursement through the Medicaid
  program for neonatal or maternal services, as applicable, except emergency
   services required to be provided or reimbursed under state or federal law.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 217                                         (H.B. 15), Sec. 1, eff. September
   1, 2013.


       This section was amended by the 84th Legislature. Pending publication of the
            current statutes, see H.B. 3433, 84th Legislature, Regular Session, for
                                                amendments affecting this section.

            Sec. 241.187.                PERINATAL ADVISORY COUNCIL.                       (a)   In this section, "advisory
     council" means the Perinatal Advisory Council established under this section.
             (b)      The advisory council consists of 17 members appointed by the executive
     commissioner as follows:
                     (1)      four physicians licensed to practice medicine under Subtitle B,
  Title 3, Occupations Code, specializing in neonatology:
                             (A)      at least two of whom practice in a Level III or IV neonatal
   intensive care unit; and
                             (B)      at least one of whom practices in a neonatal intensive care
  unit of a hospital located in a rural area;


http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.24 I htm[6/26/20 15 2:13:42 PM]                                  45
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                     (2)      one physician licensed to practice medicine under Subtitle B,
  Title 3, Occupations Code, specializing in general pediatrics;
                     (3)      two physicians licensed to practice medicine under Subtitle B,
  Title 3, Occupations Code, specializing in obstetrics-gynecology;
                     (4)      two physicians licensed to practice medicine under Subtitle B,
  Title 3, Occupations Code, specializing in maternal fetal medicine;
                     (5)      one physician licensed to practice medicine under Subtitle B,
  Title 3, Occupations Code, specializing in family practice who provides
  obstetrical care in a rural community;
                     (6)      one registered nurse licensed under Subtitle E, Title 3,
  Occupations Code, with expertise in maternal health care delivery;
                     (7)      one registered nurse licensed under Subtitle E, Title 3,
  Occupations Code, with expertise in perinatal health·care delivery;
                     (8)      one representative from a children's hospital;
                     (9)      one representative from a hospital with a Level II neonatal
   intensive care unit;
                     (10)       one representative from a rural hospital;
                     (11)       one representative from a general hospital; and
                     (12)       one ex officio representative from the office of the medical
  director of the Health and Human Services Commission.
             (c)     To the extent possible, the executive commissioner shall appoint
  members to the advisory council who previously served on the Neonatal Intensive
  Care Unit Council established under Chapter 818                                     (H. B. 2636), Acts of the 82nd
  Legislature, Regular Session, 2011.
            (d)      Members of the advisory council described by Subsections (b) (1)-(11)
   serve staggered three-year terms, with the terms of five or six of those members
    expiring September 1 of each year.                                   A member may be reappointed to the advisory
    council.
             (e)     A member of the advisory council serves without compensation but is
  entitled to reimbursement for actual and necessary travel expenses related to
  the performance of advisory council duties.
             (f)     The department, with recommendations from the advisory council, shall
  develop a process for the designation and updates of levels of neonatal and
  maternal care at hospitals in accordance with this subchapter.
            (g)      The advisory council shall:
                     (1)      develop and recommend criteria for designating levels of neonatal
  and maternal care, respectively, including specifying the minimum requirements
  to qualify for each level designation;
                     (2)      develop and recommend a process for the assignment of levels of
   care to a hospital for neonatal and maternal care, respectively;



http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[6/26/20 15 2:13:42 PM]                             46
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

                     (3)      make recommendations for the division of the state into neonatal
   and maternal care regions;
                     (4)      examine utilization trends relating to neonatal and maternal care;
     and
                     (5)      make recommendations related to improving neonatal and maternal
   outcomes.
             (h)      In developing the criteria for the levels of neonatal and maternal
   care, the advisory council shall consider:
                     (1)      any recommendations or publications of the American Academy of
   Pediatrics and the American Congress of Obstetricians and Gynecologists,
   including ''Guidelines for Perinatal Care'';
                     (2)      any guidelines developed by the Society of Maternal-Fetal
   Medicine; and
                     (3)      the geographic and varied needs of citizens of this state.
             (i)      In developing the criteria for designating levels one through three of
     neonatal and maternal care, the advisory council may not consider the number of
     patients treated at a hospital.
             (j)      The advisory council shall submit a report detailing the advisory
   council's determinations and recommendations to the department and the executive
     commissioner not later than September 1, 2015.
             (k)      The advisory council shall continue to update its recommendations
   based on any relevant scientific or medical developments.
             (l)      The advisory council is subject to Chapter 325, Government Code (Texas
     Sunset Act).               Unless continued in existence as provided by that chapter, the
   advisory council is abolished and this section expires September 1, 2025.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 217                                           (H.B. 12), Sec. 1, eff. September
   1, 2013.


      Subchapter H, consisting of Sees. 241.181 to 241.184, was added by Acts 2013,
                                     83rd Leg., R.S., Ch. 917                          (H.B. 1J2U), Sec. 1.

    For another Subchapter H, consisting of Sees. 241.181 to 241.187, added by Acts
        2013, 83rd Leg., R.S., Ch. 217 (H.B. 12), Sec. 1, see Sec. 241.181 et seq.,
                                                                            post.

                 SUBCHAPTER H. FREESTANDING EMERGENCY MEDICAL CARE FACILITIES ASSOCIATED
                                                          WITH LICENSED HOSPITALS

       This section was amended by the 84th Legislature. Pending publication of the
   current statutes, see S.B.                           21~    and S.B. 122ll, 84th Legislature, Regular Session,
                                             for amendments affecting this section.



http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[6/26/20 !5 2: 13:42 PM]                                 47
HEALTH AND SAFETY CODE CHAPTER 241. HOSPITALS

            Sec. 241.181.                APPLICABILITY.                 This subchapter applies only to a
   freestanding emergency medical care facility, as that term is defined by Section
     254.001, that is exempt from the licensing requirements of Chapter 254 under
   Section 254.052(7) or (8).

  Added by Acts 2013, 83rd Leg., R.S., Ch. 917                                         (H.B.   ~),   Sec. 1, eff. September
     1, 2013.


       This section was amended by the 84th Legislature. Pending publication of the
            current statutes, see S.B.                          ~'          84th Legislature, Regular Session, for
                                                amendments affecting this section.

            Sec. 241.182.                ADVERTISING.               A facility described by Section 241.181 may
   not advertise or hold itself out as a medical office, facility, or provider
   other than an emergency room if the facility charges for its services the usual
   and customary rate charged for the same service by a hospital emergency room in
   the same region of the state or located in a region of the state with comparable
     rates for emergency health care services.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 917                                         (H.B. lllQ), Sec. 1, eff. September
     1, 2013.


       This section was amended by the 84th Legislature. Pending publication of the
          current statutes, see S.B.                          ~'        S.B.     122 and S.B. 1296, 84th Legislature,
                           Regular Session, for amendments affecting this section.

            Sec. 241.183.                POSTED NOTICE.                 Subject to Section 241.006, the department
   shall adopt rules for a notice to be posted in a conspicuous place in the
   facility described by Section 241.181 that notifies prospective patients that
  the facility is an emergency room and charges rates comparable to a hospital
  emergency room.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 917 (H.B.                                           ~),   Sec. 1, eff. September
     1, 2013.


       This section was amended by the 84th Legislature. Pending publication of the
   current statutes, see S.B.                          ~and            S.B. -1296, 84th Legislature, Regular Session,
                                             for amendments affecting this section.

            Sec. 241.184.                ADMINISTRATIVE PENALTY.                       The commissioner of health may
   assess an administrative penalty under Section 241.059 against a hospital that
  violates this subchapter.

  Added by Acts 2013, 83rd Leg., R.S., Ch. 917 (H.B. 1376), Sec. 1, eff. September


http://www.statutes.legis.state.tx.us/Docs!HS/htm/HS.241 htm[6/26/20 I 5 2:13:42 PM]                                48
HEALTH AND SAFETY CODE CHAPTER 241, HOSPITALS

     1, 2013.




http://www.statutes.legis.state.tx.us/Docs/HS/htm/HS.241 htm[6/26/20 15 2: 13:42 PM]   49
APPENDIX- ''11''
                    State Operations Manual
             Appendix A - Survey Protocol,
  Regulations and Interpretive Guidelines for Hospitals
                                   Table of Contents
                                  (Rev. 14!, 07-!IJ-15)

Transmittals for Appendix A

                                     Survey Protocol
Introduction
       Task 1 - Off-Site Survey Preparation
       Task 2- Entrance Activities
       Task 3 - Information Gathering/Investigation
       Task 4- Preliminary Decision Making and Analysis of Findings
       Task 5 - Exit Conference
       Task 6 - Post-Survey Activities
Psychiatric Hospital Survey Module
Psychiatric Unit Survey Module
Rehabilitation Hospital Survey Module
Inpatient Rehabilitation Unit Survey Module
Hospital Swing-Bed Survey Module
                       Regulations and Interpretive Guidelines
§482.2 Provision of Emergency Services by Nonparticipating Hospitals
§482.11 Condition of Participation: Compliance with Federal, State and Local Laws
§482.12 Condition of Participation: Governing Body
§482.13 Condition of Participation: Patient's Rights
§482.21 Condition of Participation: Quality Assessment and Performance Improvement
       Program
§482.22 Condition of Participation: Medical staff
§482.23 Condition of Participation: Nursing Services
§482.24 Condition of Participation: Medical Record Services
§482.25 Condition of Participation: Pharmaceutical Services
§482.26 Condition of Participation: Radiologic Services
§482.27 Condition of Participation: Laboratory Services
§482.28 Condition of Participation: Food and Dietetic Services
§482.30 Condition of Participation: Utilization Review
§482.41 Condition of Participation: Physical Environment
§482.42 Condition orParticipation: Infection Control
§482.43 Condition orParticipation: Discharge Planning
§482.45 Condition of Participation: Organ, Tissue and Eye Procurement
§482.51 Condition of Participation: Surgical Services
§482.52 Condition orParticipation: Anesthesia Services
§482.53 Condition of Participation: Nuclear Medicine Services
§482.54 Condition of Participation: Outpatient Services
§482.55 Condition of Participation: Emergency Services
§482.56 Condition of Participation: Rehabilitation Services
§482.57 Condition of Participation: Respiratory Services
Survey Protocol
Introduction
(Rev. 37, Issued: 10-17-08; Effective/Implementation Date: 10-17-08)

Hospitals are required to be in compliance with the Federal requirements set forth in the
Medicare Conditions of Participation (CoP) in order to receive Medicare/Medicaid
payment. The goal of a hospital survey is to determine if the hospital is in compliance
with the CoP set forth at 42 CFR Part 482. Also, where appropriate, the hospital must be
in compliance with the PPS exclusionmy criteria at 42 CFR 412.20 Subpart Band the
swing-bed requirements at 42 CFR 482.66

Certification of hospital compliance with the CoP is accomplished through observations,
interviews, and document/record reviews. The survey process focuses on a hospital's
performance of patient-focused and organizational functions and processes. The hospital
survey is the means used to assess compliance with Federal health, safety, and quality
standards that will assure that the beneficiary receives safe, quality care and services.

Regulatory and Policy Reference

   •   The Medicare Conditions of Participation for hospitals are found at 42CFR Part
       482.

   •   Survey authority and compliance regulations can be found at 42 CFR Part 488
       Subpart A.

   •   Should an individual or entity (hospital) refuse to allow immediate access upon
       reasonable request to either a State Agency or CMS surveyor, the Office of the
       Inspector General (OIG) may exclude the hospital from participation in all Federal
       healthcare programs in accordance with 42 CFR 1001.1301.

   •   The regulatory authority for the photocopying of records and information during
       the survey is found at 42 CFR 489.53(a)(13).

   •   The CMS State Operations Manual (SOM) provides CMS policy regarding survey
       and certification activities.

Surveyors assess the hospital's compliance with the CoP for all services, areas and
locations in which the provider receives reimbursement for patient care services billed
under its provider number.

Although the survey generally occurs during daytime working hours (Monday tlu·ough
Friday), surveyors may conduct the survey at other times. This may include weekends
and times outside of normal daytime (Monday through Friday) working hours. When the
survey begins at times outside of normal work times, the survey temn modifies the
survey, if needed, in recognition of patients' activities and the staff available.
All hospital surveys are unannounced. Do not provide hospitals with advance notice of
the survey.

Tasks in the Survey Protocol

Listed below, and discussed in this document, are the tasks that comprise the survey
protocol for hospital.
§482.41 Condition of Participation: Physical Environment

The hospital must be constructed, arranged, and maintained to ensure the safety of
the patient, and to provide facilities for diagnosis and treatment and for special
hospital services appropriate to the needs of the community.

Interpretive Guidelines §482.41

This CoP applies to all locations of the hospital, all campuses, all satellites, all provider-
based activities, and all inpatient and outpatient locations.

The hospital's Facility Maintenance and hospital departments or services responsible for
the hospital's buildings and equipment (both facility equipment and patient care
equipment) must be incorporated into the hospital's QAPI program and be in compliance
with the QAPI requirements.

Survey Procedures §482.41

Survey of the Physical Environment CoP should be conducted by one surveyor.
However, each surveyor as he/she conducts his/ber survey assignments should assess the
hospital's compliance with the Physical Environment CoP. The Life Safety Code survey
may be conducted separately by a specialty surveyor.

A-0701

(Rev. 37, Issued: 10-17-08; Effective/Implementation Date: 10-17-08)
§482.41(a) Standard: Buildings

The condition of the physical plant and the overall hospital environment mnst be
developed and maintained in such a manner that the safety and well-being of
patients are assured.

Interpretive Guidelines §482.41(a)

The hospital must ensure that the condition of the physical plant and overall hospital
environment is developed and maintained in a manner to ensure the safety and well being
of patients. This includes ensuring that routine and preventive maintenance and testing
activities are performed as necessary, in accordance with Federal and State laws,
regulations, and guidelines and manufacturer's recommendations, by establishing
maintenance schedules and conducting ongoing maintenance inspections to identify areas
or equipment in need of repair. The routine and preventive maintenance and testing
activities should be incorporated into the hospital's QAPI plan.

Assuring the safety and well being of patients would include developing and
implementing appropriate emergency preparedness plans and capabilities. The hospital
must develop and implement a comprehensive plan to ensure that the safety and well
being of patients are assured during emergency situations. The hospital must coordinate
with Federal, State, and local emergency preparedness and health authorities to identify
likely risks for their area (e.g., natural disasters, bioterrorism threats, disruption of utilities
such as water, sewer, electrical communications, fuel; nuclear accidents, industrial
accidents, and other likely mass casualties, etc.) and to develop appropriate responses that
will assure the safety and well being of patients. The following issues should be
considered when developing the comprehensive emergency plans(s):

    •   The differing needs of each location where the certified hospital operates;

    •   The special needs of patient populations treated at the hospital (e.g., patients with
        psychiatric diagnosis, patients on special diets, newborns, etc.);

    •   Security of patients and walk-in patients;

    •   Security of supplies from misappropriation;

    •   Pharmaceuticals, food, other supplies and equipment that may be needed during
        emergency/disaster situations;

    •   Communication to external entities if telephones and computers are not operating
        or become overloaded (e.g., ham radio operators, community officials, other
        healthcare facilities if transfer of patients is necessary, etc.);

    •   Communication among staff within the hospital itself;

    •   Qualifications and training needed by personnel, including healthcare staff,
        security staff, and maintenance staff, to implement and carry out emergency
        procedures;

    •   Identification, availability and notification of personnel that are needed to
        implement and carry out the hospital's emergency plans;

    •   Identification of community resources, including lines of communication and
        names and contact information for community emergency preparedness
        coordinators and responders;

    •   Provisions if gas, water, electricity supply is shut off to the community;

    •   Transfer or discharge of patients to home, other healthcare settings, or other
        hospitals;

    •   Transfer of patients with hospital equipment to another hospital or healthcare
        setting; and
   •   Methods to evaluate repairs needed and to secure various likely materials and
       supplies to effectuate repairs.

Survey Procedures §482.41(a)

   •   Verify that the condition of the hospital is maintained in a manner to assure the
       safety and well being of patients (e.g., condition or ceilings, walls, and floors,
       presence of patient hazards, etc.).

   •   Review the hospital's routine and preventive maintenance schedules to determine
       that ongoing maintenance inspections are perfmmed and that necessary repairs are
       completed.

   •   Verify that the hospital has developed and implemented a comprehensive plan to
       ensure that the safety and well being of patients are assured during emergency
       situations.

A-0702

(Rev. 37, Issued: 10-17-08; Effective/Implementation Date: 10-17-08)

§482.41(a)(l)- There must be emergency power and lighting in at least the
operating, recovery, intensive care, and emergency rooms, and stairwells. In all
other areas not serviced by the emergency supply source, battery lamps and
flashlights must be available.

Interpretive Guidelines §482.41(a)(l)

The hospital must comply with the applicable provisions of the Life Safety Code,
National Fire Protection Amendments (NFPA) 101,2000 Edition and applicable
references, such as, NFPA-99: Health Care Facilities, for emergency lighting and
emergency power.

Survey Procedures §482.41(a)(l)

Use the Life Safety Code Survey Report Form (CMS-2786) to evaluate compliance with
this item.

A-0703

(Rev. 37, Issued: 10-17-08; Effective/Implementation Date: 10-17-08)

§482.41(a)(2)- There must be facilities for emergency gas and water supply.
encouraged to work with their State and local emergency response agencies to develop
their plans.

The hospital must be in compliance with the Occupational Health and Safety
Administration's Bloodborne Pathogens regulation at 29 CFR 1910.1030.

Survey Procedures §482.42

   •   Survey of the Infection Control Condition of Participation (CoP) should be
       coordinated by one surveyor. However, each surveyor should assess the hospital's
       compliance with the Infection Control CoP as he/she conducts his/her survey
       assignments.

   •   Determine whether there are hospital-wide policies and procedures for preventing,
       identifYing, reporting, investigating, and controlling infections and communicable
       diseases of patients and hospital personnel, including contract workers and
       volunteers. Determine whether the infection control program can identity all
       hospital locations and that the policies and procedures take the various hospital
       locations into account.

   •   Determine whether the policies and procedures are implemented correctly in an
       active infection control program.
   •   Determine whether the program is hospital-wide and program specific in
       gathering and assessing infection and communicable disease data. Review the
       parameters of the active surveillance program to determine whether it is consistent
       with infection control standards of practice and suitable to the scope and
       complexity of the hospital's services.

   •   Throughout the hospital, observe the sanitary condition of the environment of
       care, noting the cleanliness of patient rooms, floors, horizontal surfaces, patient
       equipment, air inlets, mechanical rooms, food service activities, treatment and
       procedure areas, surgical areas, central supply, storage areas, etc.

   •   Determine whether the hospital's infection prevention and control program is
       integrated into its hospital-wide QAPI program.

A-0748
(Rev. 95, Issued: 12-12-13, Effective: 06-07-13, Implementation: 06-07-13)

§482.42(a) Standard: Organization and Policies

A person or persons must be designated as infection control officer or officers to
develop and implement policies governing control of infections and communicable
diseases ....
Interpretive Guidelines §482.42(a)

Hospital infection control officers are often referred to as "hospital epidemiologists
(HEs)," "infection control professionals (!CPs)" or "infection preventionists." CDC has
defined "infection control professional" as "a person whose primary training is in either
nursing, medical technology, microbiology, or epidemiology and who has acquired
specialized training in infection control."

The hospital must designate in writing an individual or group of individuals as its
infection control officer or officers. In designating infection control officers, hospitals
should assure that the individuals so designated are qualified through education, training,
experience, or certification (such as that offered by the Certification Board of Infection
Control and Epidemiology Inc. (CBIC), or by the specialty boards in adult or pediatric
infectious diseases offered for physicians by the American Board of Internal Medicine
(for internists) and the American Board of Pediatrics (for pediatricians)). Infection
control officers should maintain their qualifications through ongoing education and
training, which can be demonstrated by participation in infection control courses, or in
local and national meetings organized by recognized professional societies, such as APIC
and SHEA.

CMS does not specify either the number of infection control officers to be designated or
the number of infection control officer hours that must be devoted to the infection
prevention and control programs. However, resources must be adequate to accomplish
the tasks required for the infection control program. A prudent hospital would consider
patient census, characteristics of the patient population, and complexity of the healthcare
services it offers in determining the size and scope of the resources it commits to
infection control. The CDC's HICPAC as well as professional infection control
organizations such as the APIC and the SHEA publish studies and recommendations on
resource allocation that hospitals may find useful.

The infection control officer(s) must develop and implement policies governing the
control of infections and communicable diseases. Infection control policies should
address the roles and responsibilities for infection control within the hospital; how the
various hospital committees and departments interface with the infection control
program; and how to prevent infectious/communicable diseases; and how to report
infectious/communicable diseases to the infection control program.

Survey Procedures §482.42(a)


     • Determine whether an infection control officer(s) is designated and has the
       responsibility for the infection prevention and control program.

     • Review the personnel file of the infection control officer(s) to determine whether
       he/she is qualified through ongoing education, training, experience, or
       certification to oversee the infection control program.
     • Determine whether the infection control officer(s) have developed and
       implemented hospital infection control policies.

A-0749
(Rev. 95, Issued: 12-12-13, Effective: 06-07-13, Implementation: 06-07-13)

§482.42(a)-.... The infection control officer or officers must develop a system for
identifying, reporting, investigating, and controlling infections and communicable
diseases of patients and personnel.

Interpretive Guidelines §482.42(a)

The infection control officer or officers must develop, implement and evaluate measures
governing the identification, investigation, reporting, prevention and control of infections
and communicable diseases within the hospital, including both healthcare--associated
infections and community-acquired infections. Infection control policies should be
specific to each department, service, and location, including off-site locations, and be
evaluated and revised when indicated. The successful development, implementation and
evaluation of a hospital-wide infection prevention and control program requires frequent
collaboration with persons administratively and clinically responsible for inpatient and
outpatient departments and services, as well as, non-patient-care support staff, such as
maintenance and housekeeping staff.

Implicit in the infection control officer(s)' responsibility for measures to identifY,
investigate, report, prevent and control infections and communicable diseases are the
following activities:

•   Maintenance of a sanitary hospital environment;

•   Development and implementation of infection control measures related to hospital
    personnel; hospital staff, for infection control purposes, includes all hospital staff,
    contract workers (e.g., agency nurses, housekeeping staff, etc), and volunteers;

•   Mitigation of risks associated with patient infections present upon admission:

•   Mitigation of risks contributing to healthcare-associated infections:

•   Active surveillance;

•   Monitoring compliance with all policies, procedures, protocols and other infection
    conh·ol program requirements;

•   Program evaluation and revision of the program, when indicated;
o   Coordination as required by law with federal, state, and local emergency preparedness
    and health authorities to address communicable disease threats, bioterrorism, and
    outbreaks;

o   Complying with the reportable disease requirements of the local health authority;
For example, a hospital with a comprehensive hospital-wide infection control program
should have and implement policies and procedures, based as much as possible on
national guidelines that address the following:

o   Maintenance of a sanitary physical environment:

    0
            Ventilation and water quality control issues, including measures taken to maintain
            a safe environment during internal or external constmction!renovation;

    0
            Maintaining safe air handling systems in areas of special ventilation, such as
            operating rooms, intensive care units, and airborne infection isolation rooms;

    0
            Techniques for food sanitation;

    0
            Techniques for cleaning and disinfecting environmental surfaces, carpeting and
            furniture;

    0
            Techniques for textiles reprocessing, storage and distribution;

    0
            Techniques for disposal of regulated and non-regulated waste; and

    0
            Techniques for pest control.

•   Hospital staff-related measures:

        0
            Measures - and authority - for evaluating hospital staff immunization status for
            designated infectious diseases, as reconnnended by the CDC and its Advisory
            Committee on Immunization Practices (ACIP);

        0
            Policies articulating the authority and circumstances under which the hospital
            screens hospital staff for infections likely to cause significant infectious disease or
            other risk to the exposed individual, and for reportable diseases, as required under
            local, state, or federal public health authority;

        0
            Policies mticulating when infected hospital staff are restricted from providing
            direct patient care and/or are required to remain away from the healthcare facility
            entirely;
        0
            New employee and regular update training in preventing and controlling
            healthcani-associated infections and methods to prevent exposure to and
            transmission of infections and communicable diseases;

        0
            Measures to evaluate staff and volunteers exposed to patients with infections and
            communicable disease;

•   Mitigation of risks associated with patient infections present upon admission:

    0
            Measures for the early identification of patients who require isolation in
            accordance with CDC guidelines;

    0
            Appropriate use of personal protective equipment including gowns, gloves, masks
            and eye protection devices;

    0
            Use and techniques for "isolation" precautions as recommended by the CDC.

•   Mitigation of risks contributing to healthcare-associated infections:

    0
            Surgery-related infection risk mitigation measures:

            •   Implementing appropriate prophylaxis to prevent surgical site infection (SSI),
                such as a protocol to assure that antibiotic prophylaxis to prevent surgical site
                infection for appropriate procedures is administered at the appropriate time,
                done with an appropriate antibiotic, and discontinued appropriately after
                surgery;

            •   Addressing aseptic technique practices used in surgery and invasive
                procedures performed outside the operating room, including sterilization of
                instruments;

    0
            Other hospital healthcare-associated infection risk mitigation measures:

                •   Promotion of hand washing hygiene among staff and employees, including
                    utilization of alcohol-based hand sanitizers;

                •   Measures specific to prevention of infections caused by organisms that are
                    antibiotic-resistant;

                •   Measures specific to prevention of device-associated bloodstream
                    infection (BSI), such as a protocol for reducing infections of central
                    venous catheters specifying aseptic precautions for line insertions, care of
                    inserted lines, and prompt removal when a line is no longer needed;
        •   Measures specific to prevention of other device-associated infections, e.g.,
            those associated with ventilators, tube feeding, indwelling urinary
            catheters, etc.;

        •   Isolation procedures and requirements for highly immuno-suppressed
            patients who require a protective environment.

        •   Care techniques for tracheostomy care, respiratory therapy, burns and
            other situations that reduce a patient's resistance to infection;
        •   Requiring disinfectants, antiseptics, and germicides to be used in
            accordance with the manufacturers' instructions;

        •   Appropriate use of facility and medical equipment, including negative and
            positive pressure isolation room equipment, portable air filtration
            equipment, treatment booths and enclosed beds, UV lights, and other
            equipment used to control the spread of infectious agents;

        •   Adherence to nationally recognized infection prevention and control
            precautions, such as current CDC guidelines and recommendations, for
            infections/communicable diseases identified as present in the hospital; and

        •   Educating patients, visitors, caregivers, and staff, as appropriate, about
            infections and communicable diseases and methods to reduce transmission
            in the hospital and in the community;

•   Active surveillance:

    0
        The hospital is expected to identify and track infections and communicable
        diseases in any of the following categories occurring throughout the hospital,
        whether in patients or staff (patient care staff and non-patient care staff,
        including employees, contract staff and volunteers). Hospitals are not
        required to organize their surveillance according to these categories. The
        categories are:

        •   Healthcare-associated infections selected by the hospital's Infection
            Prevention and Control Program as part of a targeted surveillance strategy
            based on nationally recognized guidelines and periodic risk assessment;

        •   Patients or staff with identified communicable diseases that local, State, or
            Federal health agencies require be reported;

        •   Patients identified by laboratory culture as colonized or infected with
            multi-drug-resistant organisms (MDROs), as defined by the hospital's
            Infection Prevention and Control Program;
            •     Patients who meet CDC criteria for requiring isolation precautions (other
                  than "Standard Precautions" or a protective enviromnent) during their
                  hospitalization;

            •     Patients or staff with signs and symptoms that have been requested be
                  reported or recorded by local, State, or Federal health agencies; and

            •     Staff or patients who are known or suspected to be infected with
                  epidemiologically-significant pathogens that are identified by the hospital
                  or local, State, or Federal health agencies.


                           FoJ< Information- Not )lequired/Notto be Cited

                Many hospitals are using automated surveillance technology (AST) or "data
                mining" for identification and control ofhospital-acquired infections (HAl) .
                and implementation o[evidence-based infection control practices. Use of
                ASTor similar technology is encouraged in hospititls,.but is not required.


•   Provisions to monitor compliance with all policies, procedures, protocols and other
    infection control program requirements;

•   Provision for program evaluation and revision of the program, when indicated;

•   Policies and procedures developed in coordination with federal, state, and local
    emergency preparedness and health authorities to address communicable disease
    threats, bioterrorism, and outbreaks; and

•   Procedures for meeting the reporting requirements of the local health authority.

Survey Procedures §482.42(a)

    •   Determine whether the hospital has an active, hospital-wide infection control
        program reflecting the infection control officer responsibilities specified in the
        interPretive guidelines. Specifically, surveyors should determine whether the
        hospital:

        •   Maintains a sanitary enviromnent;

        •   Develops and implements infection control measures related to hospital
            personnel;

        •   Mitigates risks associated with patient infections present upon admission;
        •   Mitigates risks contributing to healthcare-associated infections (for example,
            observe whether staff exhibit good hand washing hygiene);

        •   Conducts active surveillance;

        •   Monitors compliance with all infection control program requirements;

        •   Evaluates the infection control program regularly and revises it, when
            indicated;

        •   Coordinates as required by law with federal, state, and local emergency
            preparedness and health authorities to address communicable disease threats,
            bioterrorism, and outbreaks; and

        •   Complies with the reportable disease requirements of the local health
            authority.

A-0756
(Rev. 95, Issued: 12-12-13, Effective: 06-07-13, Implementation: 06-07-13)

§482.42(b) Standard: Responsibilities of Chief Executive Officer, Medical Staff,
and Director of Nursing Services

The chief executive officer, the medical staff, and the director of nursing must--

(1)     Ensure that the hospital-wide quality assessment and performance improvement
(QAPI) program and training programs address problems identified by the infection
control officer or officers; and

(2)     Be responsible for the implementation of successful corrective action plans in
affected problem areas.

Interpretive Guidelines §482.42(b)

The chief executive officer (CEO), the medical staff and the director of nursing (DON)
must ensure that the hospital-wide Quality Assessment and Performance Improvement
(QAPI) program and staff in-service training programs address problems identified
through the infection prevention and control program.

To reflect the importance of infection control the regulations specifically require that the
hospital's QAPI and training programs must be involved in addressing problems
identified by the infection control program, and hold the CEO, medical staff and DON
jointly responsible for linking the infection control program with the QAPI and training
programs. Requirements for the hospital's QAPI program are found at 42 CFR 482.21.
    •   Verity that the hospital is in compliance with ventilation requirements for patients
        with contagious airborne diseases, such as tuberculosis, patients receiving
        treatments with hazardous chemical, surgical areas, and other areas where
        hazardous materials are stored.

    •   Verity that food products are stored under appropriate conditions (e.g., time,
        temperature, packaging, location) based on a nationally-accepted source such as
        the United States Department of Agriculture, the Food and Drug Administration,
        or other nationally-recognized standard.

    •   Verity that pharmaceuticals are stored at temperatures recommended by the
        product manufacturer.

    •   Review monitoring records for temperature to ensure that appropriate levels are
        maintained.

    •   Review humidity maintenance records for anesthetizing locations to ensure, if
        monitoring determined humidity levels were not within acceptable parameters,
        that corrective actions were perfmmed in a timely manner to achieve acceptable
        levels.

A-0747
(Rev. 37, Issued: 10-17-08; Effective/Implementation Date: 10-17-08)

§482.42 Condition of Participation: Infection Control

The hospital must provide a sanitary environment to avoid sources and
transmission of infections and communicable diseases. There must be an active
program for the prevention, control, and investigation of infections and
communicable diseases.

Interpretive Guidelines §482.42

This regulation requires the hospital to develop, implement, and maintain an active,
hospital-wide program for the prevention, control, and investigation of infections and
communicable diseases. The National Institute of Allergy and Infectious Diseases
defines an infectious disease as a change from a state of health to a state in which part or
all of a host's body cannot function normally because of the presence of an infectious
agent or its product. An infectious agent is defined by the NIAID as a living or quasi-
living organism or particle that causes an infectious disease, and includes bacteria,
vimses, fungi, protozoa, hehninthes, and prions. NIAID defines a communicable disease
as a disease associated with an agent that can be transmitted from one host to another.
(NIAID website glossary)
According to the Centers for Disease Control and Prevention (CDC), healthcare-
associated infections, i.e., infections that patients acquire during the course of receiving
treatment for other conditions within a healthcare setting, are one of the top ten leading
causes of death in the United States. The CDC estimates that there are I. 7 million
healthcare-associated infections in American hospitals each year, with 99,000 associated
deaths. (CDC website, Estimates ofHealthcare-Associated Infections, date last modified
May 30, 2007)

The hospital must provide and maintain a sanitary environment to avoid sources and
transmission of infections and communicable diseases. All areas of the hospital must be
clean and sanitary. This includes all hospital units, campuses and off-site locations. The
infection prevention and control program must include appropriate monitoring of
housekeeping, maintenance (including repair, renovation and construction activities), and
other activities to ensure that the hospital maintains a sanitary environment. Examples of
areas to monitor would include: food storage, preparation, serving and dish rooms,
refrigerators, ice machines, air handlers, autoclave rooms, venting systems, inpatient
rooms, treatment areas, labs, waste handling, surgical areas, supply storage, equipment
cleaning, etc.

The hospital's program for prevention, control and investigation of infections and
communicable diseases should be conducted in accordance with nationally recognized
infection control practices or guidelines, as well as applicable regulations of other federal
or state agencies. Examples of organizations that promulgate nationally recognized
infection and communicable disease control guidelines, and/or recommendations include:
the Centers for Disease Control and Prevention (CDC), the Association for Professionals
in Infection Control and Epidemiology (APIC), the Society for Healthcare Epidemiology
of America (SHEA), and the Association of peri Operative Registered Nurses (AORN).
The U.S. Occupational Health and Safety Administration (OSHA) also issues federal
regulations applicable to infection control practices.

In order to prevent, control and investigate infections and communicable diseases, the
hospital's program must include an active surveillance component that covers both
hospital patients and personnel working in the hospital. Surveillance includes infection
detection, data collection and analysis, monitoring, and evaluation of preventive
interventions.

The hospital must conduct surveillance on a hospital-wide basis in order to identify
infectious risks or communicable disease problems at any particular location. This does
not imply "total hospital surveillance," but it does mean that hospitals must have reliable
sampling or other mechanisms in place to permit identifying and monitoring infections
and communicable diseases occurring throughout the hospital's various locations or
departments. The hospital must document its surveillance activities, including the
measures selected for monitoring, and collection and analysis methods. Surveillance
activities should be conducted in accordance with recognized infection control
surveillance practices, such as, for example, those utilized by the CDC's National
Healthcare Safety Net (NHSN).

The hospital must develop and implement appropriate infection control interventions to
address issues identified through its detection activities, and then monitor the
effectiveness of interventions through further data collection and analysis.

The hospital's infection prevention and control program must be integrated into its
hospital-wide Quality Assurance and Performance Improvement (QAPI) program. (See
42 CFR 482.42(b)(l).)


SPECIAL CHALLENGES IN INFECTION CONTROL

MULTI-DRUG RESISTANT ORGANISMS (MDROs)

According to the Centers for Disease Control's (CDC) publication, Management of
Multi-drug Resistant Organisms in Healthcare Settings 2006,
http://www.cdc.gov/ncidod/dhqp/pdf/ar/mrdoGuideline2006.pdf, MDROs are
microorganisms that are resistant to one or more antimicrobial agents. Options for
treating patients with MDRO infections are very limited, resulting in increased mortality,
as well as increased hospital length of stay and costs. During the last several decades the
prevalence of MDROs in hospitals has increased steadily. Hospitals are encouraged to
have mechanisms in place for the early identification of patients with targeted MDROs
prevalent in their hospital and community, and for the prevention of transmission of such
MDROs. When ongoing transmission of targeted MDROs in the hospital is identified,
the infection prevention and control program should use this event to identity potential
breaches in infection control practice.

AMBULATORY CARE

The ambulatory care setting, including emergency departments, presents unique
challenges for infection control, because: patients remain in common areas, often for
prolonged periods of time, until they can be seen by a healthcare practitioner;
examination or treatment rooms are turned around quickly with minimal cleaning; and
infectious patients may not be recognized immediately. Furthermore, immuno-
compromised patients may receive treatments in rooms among other patients who pose
risks of infection.

The hospital's infection prevention and control program should be designed with these
ambulatory care setting challenges in mind. After assessing the likely level of risk in its
various ambulatory care settings, including off-site settings, a hospital might identity
particular settings, such as the emergency department, where it would be appropriate to
employ measures for screening individuals with potentially contagious diseases during
their initial patient encounter, and taking appropriate control measures for those
individuals who may present risk for the transmission of infectious agents by the airborne
or droplet route. Guidelines promulgated by the CDC's Healthcare Infection Control
Practices Advisory Committee (HICPAC) are a resource for hospitals in developing their
infection control program for ambulatory care. For example, when potentially infectious
individuals are identified, prevention measures should include prompt physical separation
wherever possible, implementation of respiratory hygiene/cough etiquette protocols,
and/or appropriate isolation precautions based on the routes of transmission of the
suspected infection.

COMMUNICABLE DISEASE OUTBREAKS

Community-wide outbreaks of communicable diseases (such as measles, SARS, or
influenza) present many of the same issues and require many of the same considerations
and strategies as other hospital infectious disease threats. If a communicable disease
outbreak occurs, an understanding of the epidemiology, likely modes of transmission, and
clinical course of the disease is essential for responding to and managing the event.
Among the infection control issues that may need to be addressed are:

   •    Preventing transmission among patients, healthcare personnel, and visitors;

   •    Identifying persons who may be infected and exposed;

   •    Providing treatment or prophylaxis to large numbers of people; and

    •   Logistics issues (staff, medical supplies, resupply, continued operations, and
        capacity).

Pandemics, or very widespread and clinically serious outbreaks of an infection, present
additional challenges due to the widespread effect on the availability of back-up resources
that would typically be available to address an outbreak confined to a smaller geographic
area. Additionally, the duration of a pandemic may present special challenges for
staffing, supplies, resupply, etc. Hospitals should work with local, State, and Federal
public health agencies to identify likely communicable disease threats and develop
appropriate preparedness and response strategies.

BIOTERRORISM

Healthcare facilities would confront a set of issues similar to naturally occurring
communicable disease threats when dealing with a suspected bioterrorism event. The
required response is likely to differ based on whether exposure is a result of a biological
release or person-to-person transmission. A variety of sources offer guidance for the
management of persons exposed to likely agents ofbioterrorism, including Federal
agency websites (e.g., http://www.ahrg.gov/prep;
http://www.usamrid.army.mil/publications/index.htrnl; http://www.bt.cdc.gov) Because
of the many similarities between man-made and naturally occurring threats, an all-hazards
approach to developing emergency response plans is preferred, and hospitals are
APPENDIX- ''12''
------~----~-----




                                                           Centers for Medicare & Medicaid Services

                                                                    Hospital Infection Control Worksheet




       Name of State Agency:



               Instructions: The following is a list of items that must be assessed during the on-site survey, in order to determine compliance with the Infection Control
       Condition of Participation, Items are to be assessed by a combination of observation, interviews with hospital staff, patients and their family/support persons,
       review of medical records, and a review of any necessary infection control program documentation. During the survey, observations or concerns may prompt
       the surveyor to request and review specific hospital policies and procedures. Surveyors are expected to use their judgment and review only those
       documents necessary to investigate their concern(s) or to validate their observations.

              The interviews should be performed with the most appropriate staff person(s) for the items of interest, as well as with patients, family members, and
       support persons_



       Hospital Characteristics


           1. Hospital name:           J
                                       ~~--~~~~~~~~~~~~~~~~~~~~~~~~~-=~~-==-




           2.   CMS Certification Number (CCN):
                                                               I I I             cr-J              I
           3.   Date of site visit:



                         III~C-r-1~[]                                  Il-l             to    I I         I~ITJ~I                     I I I I
                                                                                  ·~~~----------------------------------------·-·---~~---------------------·




Module 1: Infection Prevention Program




   hospital has developed general infection control policies and
   procedures that are based on nationally recognized guidelines        (' No
   and applicable state and federal law.


 If no to any of l.A.l through l.A.3, cite at 42 CFR 482.42(a) (Tag A-748)




   relevant to construction, renovation, maintenance, demolition,
   and repair, including the requirement for an infection control       C    No
   risk assessment (ICRA) to define the scope of the project and
   need for barrier measures before a project gets underway.


 If no to l.A.6, cite at 42 CFR 482.42(a) (Tag A-748)


                                                                                                                                                               2
                                     can.
   problems identified in the infection control program are
   addressed in the hospital QAPI program (i.e., development and     ('No
   implementation of corrective interventions, and ongoing
   evaluation of interventions implemented for both success and
   sustainability).



If no to 1.8.1, cite at 42 CFR 482.21(e)(3) (Tag A-0286)

   Director of Nursing services ensures the hospital implements
   successful corrective action plans in affected problem area(s}.   (' No




If no to 1.8.2, cite at 42 CFR 482.42(b)(2) (Tag A-0756)


   selection of quality indicators for infection prevention and
   control.                                                          (' No



If no to 1.8.3, cite at 42 CFR 482.21(a)(2) (Tag A-Q267)




                                                                             3
               are
    or infected with a targeted MDRO and to notify receiving
    healthcare facilities and personnel prior to transfer of such patient   I ('   No
    between facilities.


  If no to any part of l.C.l through l.C.3, cite at 42 CFR 482.42(a) (Tag A-0749)



Note: Hospitals should provide a list of MOROs that are targeted for         (' No
    infection control because they are epidemiologically important
    (e.g., MRSA, VRE). Please refer to CDC's Guideline for Isolation
    Precautions for criteria that may be used to define epidemiology
    important organisms:
    http://www.cdc.gov/hicpac/pdf/isolation/lsolation2007.pdf




                                                                             ('No

                                                                             (' N/A




                                                                                        4
                                                                              ,_   -~·'"   -
                                                                                           "~~"   .~   ~~-




l.C.7 The hospital has an established systemts) to ensure prompt              (' Yes                             !

     notification to the Infection Control Officer when a novel resistance
     pattern based on microbiology results is detected.                       (' No


 If no to l.C.7, cite at 42 CFR 482.42(a) (Tag A-0749)

l.C.8 Patients identified as colonized or infected with target MOROs          (' Yes
     are placed on Contact Precautions.
                                                                              (' No
Note: This does not imply that hospitals are required to perform
    active surveillance testing to detect MDRO colonization among a
    specific subset or all patients.


 If no to l.C.S, cite at 42 CFR 482.42(a) (Tag A-0749)
l.C.9 The hospital has written policies and procedures whose purpose          ('Yes
     is to improve antibiotic use (antibiotic stewardship).
                                                                              (' No



l.C.lO The hospital has designated a leader (e.g., physician,                 ('Yes
     pharmacist, etc.) responsible for program outcomes of antibiotic
     stewardship activities at the hospital.                                  (' No



l.C.ll The hospital's antibiotic stewardship po icy and procedures            (' Yes
    requires practitioners to document in the medical record or during
    order entry an indication for all antibiotics, in addition to other       C      No
    required elements such as does and duration.



l.C.12 The hospital has a formal procedure tor all practitioners to           (' Yes
     review the appropriateness of any antibiotics prescribed after 48
     hours from the initial orders (e.g., antibiotic time out).               C      No



l.C.13 The hospital monitors antibiotic use {consumption) at the unit        It      Yes
     and/or hospital level.
                                                                              (' No



No citation risk for l.C.9 through 1.C.13; for information only.


                                                                                                             5
                                       ---------- -·-·--·   -· ---·- ----- --




                 an exposure
    follow-up including prophylaxis as appropriate, is available to
    the individual and performed by or under the supervision of a               (' No
    practitioner.

Note: An exposure incident refers to a specific eye, mouth, other
    mucous membrane, non-intact skin, or parenteral contact with
    blood or other potentially infectious materials that result from
    the performance of an individual's duties.




                                            ensures
    screenedfor tuberculosis {TB) upon hire and, for those with
    negative results, determine ongoing TB screening criteria based             ('No
    upon facility/unit risk classification.

Note: Risk classification based on aggregated rates of TB test
    conversions are periodically reviewed by the Infection Control
    Officer to determine the need for modification to the screening
    and TB control measures due to increases or decreases in
    transmission.


                                                                                        6
1.0.7 The hospital infection control system ensures personnel with       ('Yes
    TB test conversions are provided with appropriate follow-up
    (e.g. evaluation and treatment, as needed).                          ('No




l.D.8 The hospital infection control system ensures the hospital has     ('Yes
    a respiratory protection program that details required worksite-
    specific procedures and elements for required respirator use.        (' No




1.0.9 The hospital infection control system ensures that respiratory     ('Yes
    fit testing is provided at regular intervals to personnel at risk.
                                                                         (' No




1.0.10 Hospital has well-defined policies concerning contact of          ('Yes
    personnel with patients when personnel have potentially
    transmissible conditions.                                            ('No


    •   The hospital provides education to personnel on need for
        prompt reporting of illness to supervisor and/or
        occupational health.



 If no to any of 1.0.1 through 1.0.10, cite at 42 CFR 482.42(a) (Tag A-0749)
1.0.11 Personnel competency and compliance with job-specific             (   Yes
    infection prevention policies and procedures are ensured
    through routine training and when the Infection Control Officer      (' No
    has identified problems requiring additional training.




If no to 1.0.11, cite at 42 CFR 482.42(b) (Tag A-0756)




                                                                                   7
                                                                                      .   -
1.0.12 The hospital intection control system provides Hepatitis B      (' Yes
                                                                                              '
    vaccination series to all employees who have potential
    occupational exposure and offers post-vaccination testing for      (' No
    immunity after the third vaccine dose is administered.




1.0.13 The hospital infection control system ensures and documents     (   Yes
    that all personnel have presumptive evidence of immunity to
    measles, mumps, and rubella.                                       (' No




1.0.14 The hospital infection control system provides Tdap (tetanus    (   Yes
    toxoid, reduced diphtheria toxoid, and acellular pertussis)
    vaccination for all personnel who have not previously received     ('No
    Tdap.

Note: Tdap is not licensed for multiple administrations; therefore,
    after receipt ofTdap, HCP should receive Td (Tetanus diphtheria)
    for future booster vaccination against tetanus and diphtheria.

1.0.15 The hospital infection control system ensures and documents     (' Yes
    that all personnel have evidence of immunity to varicella.
                                                                       ('No



                                                                                 ·-
1.0.16 The hospital infection control system ensures that a11          ('Yes
    personnel are offered annual influenza vaccination.
                                                                       (' No




No citation risk for 1.0.12 through 1.0.16, for information only.




                                                                                              8
Module 2: General Infection Prevention Elements -to be applied to all locations providing patient care




     locations including, but not limited to, patient care areas and
     food and medication preparation areas.                            (   No

 Note: Medications should not be prepared near areas of splashing
     water (e.g. within 3 feet of a sink). Alternately when space is
     limited, a splash guard can be mounted beside the sink.




     appropriate locations. The locations may include:
                                                                       (No
•    Entrances to patient rooms,
•    At the bedside,
•    In individual pocket-sized containers carried by healthcare
     personnel,
•    Staff workstations, and/or
 •   Other convenient locations.




 •   Before contact with the patient                                   (' No
 •   Before performing an aseptic task (e.g., insertion of IV or
     urinary catheter}




                                                                                                         9
-~~----~·~-~~~~·-~-----~~-~                                                                                                                questions 2.8.1- 2.8.15 RIGHT column will be
                                                                                     blocked)
            are prepared usmg asept1c technique m an area
that has been cleaned and is free of contamination (e.g., visible
blood, or body fiuids).                                             I ('   No        ('No

                                                                     ('Unable to     C Unable to
                                                                                         observe



                                                                     (' No           C   No

                                                                     ('Unable to     Cunableto
                                                                         observe        observe
                            one
manufactured prefilled syringes).
                                                                     ('No            C   No

                                                                     Cunableto       ('Unable to
                                                                                         observe



                                                                     C     No        (' No

                                                                      Cunableto      Cunableto
                                                                         observe        observe

unopened or previously accessed, is disinfected with alcohol
prior to piercing.                                                    CNo            ('No

                                                                     C Unable to     ('Unable to
                                                                           observe       observe




                                                                                                                                    11
                                                                                      --
2.B.6 Medication viats are entered with a new needle.                   ('Yes              ( . Yes

Note: Reuse of syringes and/or needles to enter a medication vial       (   No             (No
      contaminates the contents of the vial, making the vial unsafe
      for use on additional patients. If a surveyor sees needles or     (Unable to         (Unable to
      syringes being reused to enter a vial to obtain additional           observe            observe
      medication for the same patient, no citation should be made
      if the vial is discarded immediately.

2.B.7 Medication vials are entered with a new syringe.                  ('Yes              (. Yes

Note: Reuse of syringes and/or needles to enter a medication vial       (   No             (   No
      contaminates the contents of the vial making the vial unsafe
      for use on additional patients. If a surveyor sees needles or     (Unable to         (Unable to
      syringes being reused to enter a vial to obtain additional           observe            observe
      medication for the same patient, no citation should be made
      if the vial is discarded immediately.
                                                                                                          I
2.8.8 Medication vials labeled for single dose   single use are only    ('Yes              ('Yes
      used for one patient.
                                                                        (No                (   No

                                                                        ('Unable to        (Unable to
                                                                            observe           observe



2.8.9 Bags of IV solution are used for only one patient (and not as a   ('Yes              ('Yes
     source of flush solution for multiple patients).
                                                                        (   No             C   No

                                                                        ('Unable to        ('Unable to
                                                                            observe            observe

2.8.10 Medication administration tubing and connectors are used         ('Yes              ('Yes
    for onlY one patient.
                                                                        (No                C   No

                                                                        (Unable to         C' Unable to
                                                                           observe              observe




                                                                                                              12
----~~------ --------~~,,                                                                 - ·- ---- - -·-




     2.8.11 Multi-dose vials are dated when they are first opened and       (Yes                            (Yes
         discarded within 28 days unless the manufacturer specifies a
         different (shorter or longer) beyond-use date for that opened      (   No                          (No
         viaL
                                                                            (Unable to                      Cunableto
     Note: The beyond-use date is different from the expiration date            observe                          observe
     printed on the vial by the manufacturer. The beyond-use date
     should never exceed the expiration date. The multi-dose vial can
     be dated by the hospital with either the date opened or the
     discard date as per hospital policy, as long as it is clear what the
     date represents and the same policy is used consistently
     throughout the hospitaL

     2.8.12 Multi-dose medication vials used for more than one patient      (Yes                            (   Yes
         are storedappropriatelyand do not enterthe immediate patient
         treatment area( e.g., operating room, patient room, anesthesia     (No                             C No
         carts).
                                                                            (Unable to                      (Unable to
     Note: If multi-dose vials enter the immediate patient treatment           observe                         observe
     area, they must be dedicated for single patient use and discarded
     immediately after use.

     2.8.13 All sharps are disposed of in puncture-resistant sharps         (Yes                            (   Yes
          containers.
                                                                            (No                             C No


     2.8.14 Sharps containers are replaced when the fill ine is reached.    (Yes                            C Yes

                                                                            (   No                          C No


     2.8.15 Sharps containers are disposed of appropriately as medical      (Yes                            (Yes
         waste.
                                                                            (   No                          (No



      If no to any of 2.B.l through 2.B.15, cite at 42 CFR 482.42(a) (Tag A-0749)
             *See notes on 2.8.6, 2.8.7, and 2.8.11 if ''no'' is checked.                                                       I



                                                                                                                           13
personal protective equipment (e.g., gloves, gowns, mouth, eye,
nose, and face protection) are available and located near point of    (' No         ('No
use.


2.C.2 Personnel wear gloves for procedures/activities where           (' Yes        (j Yes
     contact with blood and/or other potentially infectious
     materials, mucous membranes, non-intact skin or potentially      6   No        0   No
     contaminated intact skin could occur.


    hygiene before moving from a contaminated body site to a
    clean body site.                                                  C   No        ('No

                                                                      \Unable to    ('Unable to
                                                                          observe       observe



             are worn
    clothing during procedures/activities where contact with blood,
    body fluids, secretions, or excretions could occur.               ('No          \No

                                                                      ('Unable to   ('Unable to
                                                                          observe       observe




                                                                                                  14
                                                                                                                    ~o~·~·~~~o-----~




2.C.5 Gowns and gloves are removed and hand hygiene is                 (' Yes                        (   Yes
    performed:
•   Before leaving the patient's environment (e.g. including moving    ('No                          ('No
    to another patient).

2.C.6 Appropriate moutn, nose and eye protect1on is worn tor           (      Yes                    (   Yes
    aerosol-generating procedures and/or procedures/activities
    that are likely to generate splashes or sprays of blood, body      (' No                         ('No
    fluids, secretions or excretions.
                                                                       ('Unable to                   tUnable to
                                                                           observe                      observe




                                                                                         ----·
2.C.7 Facemasks (procedure or surgical) are worn by healthcare         ('Yes                     1   C   Yes                            !
    personnel who are placing a catheter or injecting materials into
    the epidural or subdural space.                                    (' No                         C   No

                                                                       ('Unable to                   Cunableto
                                                                               observe                    observe


                                                                                                                                        I
                                                                                                                                        !


 If no to any of 2.C.l through 2.C.7, cite at 42 CFR 482.42(a) (Tag A-0749)
                                                                                                                                        I




                                                                                                                                   15
                                            res~ personnel wear

    appropriate PPE to prevent exposure to infectious agents or
    chemicals (PPE can include gloves, gowns, masks, and eye          (No
    protection).
                                                                      (Unable to
                                                                         observe
                                                     are
    disinfected, using an EPA-registered disinfectant on a regular
    basis (e.g., daily), when spills occur and when surfaces are      (   No
    visibly contaminated.
                                                                      (Unable to
Note: High-touch surfaces (e.g., bed rails, over-bed table, bedside      observe
    commode, lavatory surfaces in patient bathrooms) are cleaned
    and disinfected more frequently than minimal-touch surfaces.



    contaminated surfaces are thoroughly cleaned and disinfected
    and towels and bed linens are replaced with clean towels and      (No
    bed linens.
                                                                      (Unable to
                                                                         observe

                                                             are
    used in accordance with manufacturer's instructions (e.g.,
    dilution, storage, shelf-life, contact time).                     (No

                                                                      (Unable to
                                                                         observe

    to clean each room and corridor.
                                                                      (   No

                                                                      (Unable to
                                                                         observe



                                                                                   16
-                                           ~   -~~     -~-'




    2.0.6 Mop heads and cleaning cloths are laundered at least daily       ('Yes
        using appropriate laundry techniques (e.g., following
        manufacturer instructions when laundering microfiber items}.       (' No

                                                                           ('Unable to
                                                                              observe

    2.0.7 The hospital decontaminates spills of blood or other body        ('Yes
        fluids according to its policies and procedures, using
        appropriate EPA-registered hospital disinfectants.                 t   No

                                                                           tUnable to
                                                                              observe
    2.0.8 The hospital has established and follows a schedule for          C Yes
        areas/equipment to be cleaned/serviced regularly (e.g., HVAC
        equipment, refrigerators, ice machines, eye wash stations,         (' No
        scrub sinks).

    Laundry is processed in a manner consistent with hospital infection control policies and procedures to maximize the pre~ention of infection and communicable disease
        including the following:

    2.0.9 Personnel handle soiled textiles/linens with minimum             ('Yes
        agitation to avoid contamination of air, surfaces, and persons.
                                                                           ('No

    2.0.10 Soiled textilesjlinens are bagged or otherwise contained at     ('Yes
        the point of collection in leak-proof containers or bags and are
        not sorted or rinsed in the location of use.                       t   No

    Note: Covers are not needed on contaminated textile hampers in
        patient care areas.

    2.0.11 The receiving area for contaminated textiles is clearly         ('Yes
        separated from clean laundry areas and is maintained at
        negative pressure compared with the clean areas ofthe              ('No
        laundry in accordance with FGI (formerly AlA) construction
        standards in effect during the time of facility construction.

    2.0.12 If hospital laundry services are contracted out and             ('Yes
        performed offsite, the contract must show evidence that the
        contractor's laundry service meets these design standards.         (' No

                                                                           C   N/A



                                                                                                                                                                           17
2.0.13 Clean texti es are packaged, transported, and stored in a          ('Yes
    manner that ensures cleanliness and protection from dust and
    soil.                                                                 (' No



Reprocessing of non-critical items is accomplished in a manner consistent with hospita infection control policies and procedures to maximize the prevention of infection and
communicable disease including the following:

2.0.14 Reusable noncritical patient-care devices (e.g., blood             (   Yes
    pressure cuffs, oximeter probes) are disinfected on a regular
    basis (e.g., after use on each patient, once daily, or once           ('No
    weekly) and when visibly soiled.



2.0.15 For patients on Contact Precautions, if dedicated,                 (   Yes
    disposable devices are not available, noncritical patient-care
    devices are disinfected after use on each patient.                    (' No




2.0.16 There is clear designation of responsibility for disinfection of   ( · Yes
    reusable noncritical patient-care devices.
                                                                          ('No



2.0.17 Manufacturers' instructions for cleaning noncritical medical       ('Yes
    equipment are followed.
                                                                          (' No



2.0.18 Hydrotherapy equipment (e.g., Hubbard tanks, tubs,                 (   Yes
    whirlpools, spas, birthing tanks) are drained, cleaned, and
    disinfected using an EPA-registered disinfectant according to         (' No
    manufacturer's instructions after each patient use.
                                                                          (' N/A


 If no to any of 2.0.1 through 2.0.18, cite at 42 CFR 482.42(a) (Tag A-0749)
                  - ----- - - - - - - -                                                   ----




                                                                                                                                                                               18
                  ··--·--'-~'~"                      ,.~-             ..,.           ~~--------~----------------------------~




INSTRUCTIONS:
    •  Use the items in Section 3.C. "Single-Use Devices" to assess the reprocessing of any item(s) of semi-critical equipment that is (are) labeled as a single use device. Any
       item(s} of semi-critical equipment that is (are} labeled as a single use device must be reprocessed by a reprocessorthat is registered with the FDA as a third-party
         reprocessor and cleared by the FDA to reprocess the specific device in question.

    •   For all items labeled reusable, use section 3A.




    discrepancies between a device manufacturer's instructions and
    automated high-level disinfection equipment manufacturer's               (' No
    instruction for completing high-level disinfection.
                                                                             (Unable to
                                                                             observe



    hospital onsite or offsite via a reprocessing vendor.
                                                                             ('No

                                                                             (Unable to
                                                                                observe


    disinfection prior to reuse.
                                                                             (' No

                                                                             (Unable to
                                                                                 observe




                                                                                                                                                                                   19
                                                          "~----------·~~~~--~----~----~




3.A.4 If any high-level disinfection is performed off-site, tne item(s) are   (' Yes                                                                                                           I

    decontaminated prior to off-site transport.
                                                                              ('No

                                                                              tUnable to
                                                                                 observe


If no to any of 3.A.l through 3.A.4, cite at 42 CFR 482.42(a) (Tag A-0749)
3.A.S Is ALL high-level disinfection done Off-site?                           (' Yes: STOP here and SKIP to Section 3.8.

                                                                              \   No: Answer all questions in this Section.

                                                                              NOTE: If any high-level disinfection is done onsite, complete questions 3.A.6 through 3.A.18.

No citation risk for 3.A.5, for information only.

If possible, obtain two sets of observations for the items in this section.                     Central Reprocessing                                Other Reprocessing Area
Observe the main area for central sterilization/reprocessing services
and if possible, also assess reprocessing in another area.                    C   Unable to observe elements in central               (": Unable to observe elements in non-central
                                                                                   reprocessing area. (If selected, questions              reprocessing setting. {If selected, questions
                                                                                  3.A.6- 3.A.18 LEFT column will be blocked)               3.A.6- 3.A.18 RIGHT column will be blocked)
3.A.6 Flexible endoscopes are inspected for damage and leak tested as         (   Yes                                                 C   Yes
     part of each reprocessing cycle.
                                                                              (' No                                                   ('No
(An endoscope is an instrument designed to visually examine the
    interior of a bodily canal or hollow organ such as the colon.             ('Unable to                                             ('Unable to
    bladder, or stomach)                                                          observe                                                 observe

3.A.7 Items are thoroughly pre-cleaned according to manufacturer              ('Yes                                                   (   Yes
                                                                                                                                                                                               •



    instructions and visually inspected for residual soil prior to high-
    level disinfection.                                                       C   No                                                  C   No


Note: For instruments with lumens (e.g., endoscopes), pre-cleaning of         tUnable to                                              ('Unable to
    devices must include all channels using cleaning brushes of                  observe                                                  observe

    appropriate size.

                                                             --··                       .   -
                                                                                                                                  '                 --····      -------                    -




                                                                                                                                                                                       20
3.A.8 Enzymatic cleaner or detergent is used and discarded according          C Yes                  (' Yes
    to manufacturer's instructions (typically after each use).
                                                                              (' No                  ('No

                                                                              ('Unable to            ('Unable to
                                                                                  observe                observe

3.A.9 Cleaning brushes are singte-use, disposable items or, if reusable,      ('Yes                  (' Yes
     cleaned and either high-level disinfected or sterilized (per
     manufacturer's instructions} at least daily.                             (' No                  ('No

                                                                              Cunableto              ('Unable to
                                                                                 observe        '        observe
                                                                                                i
                                                                                                ''
3.A.10 For chemicals used in high-level disinfection, manufacturer's         I(   Yes           I r Yes
    instructions are followed for:
                                                                              ('No                   (' No
         •   Preparation,
         •   Testing for appropriate concentration, and                       ('Unable to            C Unable to
                                                                                  observe               observe
         •   Replacement (e.g., prior to expiration or loss of efficacy) .

3.A.11 If automated reprocessing equipment is used, the                       (' Yes                 (   Yes
    manufacturer's recommended connectors are used to assure that
    all endoscope channels are appropriately disinfected.                     (' No                  (' No

                                                                              ('Unable to            ('Unable to
                                                                                  observe                observe

3.A.12 Devices undergo disinfect-ion for the appropriate length of time       ('Yes                  (' Yes
     as specified by manufacturer's instructions.
                                                                              ('No                   ('No

                                                                              ('Unable to            tUnable to
                                                                                  observe               observe

3.A.13 Devices undergo disinfection at the appropriate temperature as         ('Yes                  C Yes
    specified by manufacturer's instructions.
                                                                              (' No                  (' No

                                                                              ('Unable to            Cunableto
                                                                                  observe               observe

                               -----
                                                                                            -

                                                                                                                   21
                                                                                                                                  ~--




                                                                                         -   . --··   -
3.A.14 After high-1eve1 disinrection, devices are rinsed with sterile     ('Yes                           ('Yes
    water, filtered water, or tap water followed by a rinse with 70%-
    90% ethyl or isopropyl alcohol.                                       ('No                            (' No

Note: There is no recommendation to use sterile or filtered water         ('Unable to                     ('Unable to
rather than tap water for rinsing semi-critical equipment that contact         observe                         observe
the mucous membranes ofthe rectum or vagina.

3.A.15 Devices are dried thoroughly prior to reuse.                       (   Yes                         ('Yes

Note: For instruments with lumens (e.g., endoscopes), this includes       (' No                           (' No
    flushing all channels with alcohol and forcing air through the
    channels.                                                             tUnable to                      tUnable to
                                                                               observe                       observe

3.A.16 Routine maintenance procedures for high-level disinfection         (   Yes                         C   Yes
    equipment are performed regularly. (Confirm maintenance
     records are available.)                                              ('No                            t   No

                                                                          tUnable to                      Cunableto
                                                                             observe                         observe

3.A.17 Alter high-level disintection, devices are stored in a manner to   (   Yes                         ('Yes
     protect from damage or contamination                                                                                -
                                                                          ('No                            C   No
Note: Endoscopes must be hung in a vertical position.                                                                             !
                                                                          tUnable to                      tUnable to              !
                                                                                                                                  i
                                                                             observe                         observe

3.A.18 The hospital has a system in place to identify which endoscope     ('Yes                           ('Yes
    was used on a patient for each procedure.
                                                                          (' No                           ('No

                                                                          ('Unable to                     tUnable to
                                                                              observe                        observe




If no to any of 3.A.6 through 3.A.18, cite at 42 CFR 482.4Z(a) (Tag A-0749)




                                                                                                                             22
INSTRUCTIONS:
    •   Use the items in Section 3.C. "Single-Use Devices" to assess the reprocessing of any item(s} of critical equipment that is (are) labeled as a single use device. Any
        item(s) of critical equipment that is (are} labeled as a single use device must be reprocessed by a reprocessorthat is registered with the FDA as a third-party
        reprocessor and cleared by the FDA to reprocess the specific device in question.

    •   Add reference to single use

    •   If possible, obtain two sets of observations for the items in this Section: one in Central Sterile Services (CSS) and another in in a non-CSS area (e.g. Gl suites, Radiology,
        Outpatient clinics, OS suites).

Sterilization of reusable equipment, instruments and devices is accomplished in a manner consistent with hospital infection control policies and procedures to maximize the
prevention of infection and communicable diseases including the following:




        any
    decontaminated prior to off-site transport.
                                                                        (' No


                                                                        (' N/A

 If no to any of 3.B.l through 3.B.3, cite at 42 CFR 482.42(a) (Tag A·0749)

                                                                                                                                                                                   23
3.8.4 Is All sterilization done off-site?                                  (' Yes: STOP here and SKIP to Section 3.C                                                                          I



                                                                           ("' No: Answer all questions in this section

                                                                            Note: If any sterilization is done onsite, complete questions 3.8.5 through 3.8.19

If possible., obtain two sets of observations tor the items in this                     Central Steri ization Area                           Other non-Central Sterilization Area
section. Observe the main area for central sterilization services and
if possible, also assess sterilization in another area.                    (' Unable to observe elements in central                (" Unable to observe elements in non-central
                                                                               sterilization area. (If selected, question 3.8.5        sterilization setting. (If selected, question 3.8.5
                                                                               -3.8.19 LEFT column will be blocked)                    -3.8.19 RIGHT column will be blocked)
3.8.5 Items are thoroughly pre-cleaned according to                        (' Yes                                                  [  Yes
     manufacturers' instructions and visually inspected for residual
     soil prior to sterilization.                                          (' No                                                   \   No

Note: For instruments with lumens, pre-cleaning of devices must
    include all channels using cleaning brushes of appropriate size.
3.8.6 Enzymatic cleaner or detergent is used and discarded                 ('Yes                                                   (   Yes
     according to manufacturer's instructions (typically after each
     use).                                                                 (' No                                                   C   No


3.8.7 Cleaning brushes are single-use, disposable items or, if             (' Yes                                                 I[   Yes
     reusable, cleaned and either high-level disinfected or sterilized
     (per manufacturer's instructions) at least daily.                     (' No                                                   C   No


3.8.8 After pre-cleaning, items are appropriately wrapped-                 ('Yes                                                  i(   Yes
     packaged for sterilization (e.g., package system selected is
     compatible with the sterilization process being performed,            (' No                                                   C   No
     hinged instruments are open, and instruments are
     disassembled if indicated by the manufacturer).

3.8.9 A chemical indicator (process indicator) is placed correctly in      (' Yes                                                  [   Yes
    the instrument packs in every load.
                                                                           C    No                                                 \   No

3.8.10 A biological indicator is used at least weekly tor each             IC   Yes                                                (   Yes
    sterilizer and with every load containing implantable items.
                                                                            ('No                                                   C   No

3.8.11 For dynamic air removal-type sterilizers (e.g., prevacuum           (    Yes                                               . ( Yes
     steam sterilizer). an air removal test (Bowie-Dick test) is
     performed each day the sterilizer is used to verify efficacy of air   \    No                                                 (' No
     removal.
                                                                           \    N/A                                                (' N/A
                                                                                                                                                                                         24
                                         ·----~-~-~-·--·-·--




3.B.l2 Sterile pacKS are 1aoe1ea with the sterilizer used, the cycle or   IC   Yes                                            i(      Yes
    load number, and the date of sterilization, and, if applicable, the
     expiration date.                                                      (' No                                                  (' No


3.8.13 logs for each steri izer cycle are current and include results      (' Yes                                                 (   Yes
    from each load.
                                                                           (' No                                                  (' No


3.8.14 Routine maintenance for sterilization equipment is                 If   Yes                                                C Yes
    performed regularly (confirm maintenance records are
    available).                                                           C    No                                                 (' No


3.B.15 After sterilization, medical devices and instruments are            (' Yes                                                 (   Yes
     stored so that sterility is not compromised.
                                                                           (' No                                                  (' No


3.8.16 Steri e packages are inspected for integrity and                   IC   Yes                                            IC      Yes
     compromised packages are repackaged and reprocessed prior
     to use.                                                               (' No                                                  ('No


3.8.17 If immediate-use steam steri ization is performed, all of the       (' Yes                                              lr     Yes
     following criteria are met:
                                                                           ('No                                                   C No
 •   Work practices ensure proper cleaning and decontamination,
     inspection, and arrangement of the instruments into the               ('Unable to                                            CUnableto
     recommended sterilizing trays or other containment devices                observe                                              observe
     before sterilization.                                                                                                                                                                I
                                                                                                                                                                                          I


 •   Once dean, the item is placed within a container intended for
     immediate use.

 The sterilizer cycle and parameters used are selected according to
                                                                                                                              I
 the manufacturers' instructions for use for the device, container,
 and sterilizer.

The sterilizerfunction is monitored with monitors (e.g., mechanical,
chemical and biologic) that are approved for the cycle being used.


 •   The processed item must be transferred immediately*, using
     aseptic technique, from the sterilizer to the actual point of use,
     the sterile field in an ongoing surgical procedure.

     *"Immediate use" is defined as the shortest possible time between a sterilized item's removal from the sterilizer and its aseptic transfer to the sterile field. A sterilized item
      intended for immediate use is not stored for future use, nor held from one case to another.

                                                                                                                                                                                    25
  ·--~~~~---------~~------·-------------===-··=··"                                  ~--------------------------------------"~---------




3.8.18 Immediate-use steri ization is NOT performed on the              ('Yes                      (   Yes
    following devices:
                                                                        ('No                       \   No
    •    Implants {except in documented emergency situations
         when no other option is available).

    •    Post-procedure decontamination of instruments used on
         patients who may have Creutzfeldt-Jakob disease or similar
         disorders.

    •    Devices that have not been validated with the specific
         cycle employed.

    •    Single-use devices that are sold sterile .



3.8.19 In the event of a reprocessing error/failure that could result   ('Yes                      ('Yes
     in the transmission of infectious disease, personnel respond
     (i.e., recall{ removal) of device and risk assessment) according   \No                        \   No
    to hospital policies and procedures.




 If no to any of 3.B.S through 3.B.19, cite at 42 CFR 482.42(a) {Tag A-0749)
                                                                                -                             .




                                                                                                                                   I




                                                                                                                              26
   use by the manufacturer, these devices are reprocessed by an
   entity or a third party reprocessor that is registered with the   (' No    (' No
   FDA as a third-party reprocessor and cleared by the FDA to
   reprocess the specific device in question. The hospital has       (' N/A   (' N/A
   documentation from the third party reprocessor confirming
   this is the case.




   discarded after use and not used for more than one patient if
   they have not been reprocessed by an approved third-party         (' No    ('No
   reprocessor.


If no to 3.C.l or 3.C.2, cite at 42 CFR 482.42{a) (Tag A-ll749)




                                                                                       27
o•~•                   •··~-~---~----·•••••0•••                   ••o-••••••••••o •   •p   ·----~-~-~-~~~-~---------------------------




       Module 4: Patient Tracers




           urinary catheters.
                                                                                      (' No




        If no to 4.A.l cite at 42 CFR 482.24(c)(2)(vi) {Tag A-0467)


       personnel are given the responsibility of inserting and maintaining
                                                                                      ('No
       urinary catheters.



        If no to 4.A.2 cite at 42 CFR 482.23(b)(S) (Tag A-0397)


                                                                                                                 questions 4A3- 4A6 RIGHT column will be
                                                                                                                 blocked)

           urinary catheter.
                                                                                      C    No                C   No

                                                                                      ("Unable to            ('Unable to
                                                                                          observe                observe



           equipment.
                                                                                      C    No                (' No

                                                                                      (' Unable to           C Unable to
                                                                                          observe                observe



                                                                                                                                                           28
·~~~~~~~~~~~~-~~~~~~~~·~~~                                                                                                                      .       ~      ....        ·····~~        ·~~-                         ··-~~·-~·---~~~·~~~.~~~~~~-




        4.A.5 catheter is secured properly after insertion.                                                             (' Yes                                                                                 (       Yes

        Note: This may not apply to catheters placed in the OR if the                                                   (' No                                                                                  (' No
            catheter is removed in the OR immediately after the
            procedure.                                                                                                  (' N/A                                                                                 (' N/A


        If no to any of 4.A.3 through 4.A.S, cite at 42 CFR 482.42(a) (Tag A-0749)

        4A.6 Catheter insertion and indication are documented.                                                          (' Yes                                                                                 ('Yes

                                                                                                                        ('No                                                                                   C       No



         If no to 4.A.6 cite at to 42 CFR 482.24(c)(2)(vi) (Tag A-0467)

                                                                                                                                      ..... ·               .· •• ·.       .       .)             . ·.·.                i                      .•. <     \               ····-.· . ·..·•.. . .•.
    I
        Urinary   catheter
        • .•...•.. •..·. .  >               •    ·.·.·.·.·.. . · .· ..•.·..•••... ·· •·••••··••·••••·•
                           access. and "1aintenanc,e:                                >              .··,· ·.•..•.·.··      ·..   ..                 .         .·.      •       <   • ·.      •.   •••      •       .         .   .• •.   '   •.-..     ' > ..·.•·.·•·   >,    '     ..•..••.·.
        4.A.7 Hand hygiene is performed before and after manipulating                                                   (' Yes                                                                                 (' Yes
            catheter.
                                                                                                                        (' No                                                                                  (' No

                                                                                                                        (' Unable to                                                                           ('Unable to
                                                                                                                             observe                                                                               observe

        4.A.8 Urine bag is kept below 1eve1 of bladder at au times.                                                     (' Yes                                                                                 (' Yes

                                                                                                                        (' No                                                                                  (' No




        4.A.9 Catheter tubing is unobstructed and free of kinking.                                                      (' Yes                                                                                 C       Yes

                                                                                                                        (' No                                                                              • ('No
                                                                                                                                                                                                           '



        4.A.10 Urine bag is emptied using aseptic technique, using a                                                    (' Yes                                                                             ! (:        Yes
            separate, clean collection container for each patient; drainage                                                                                                                                I
            spigot does not touch collecting container.                                                                 (' No                                                                                  CNo

                                                                                                                        (' Unable to                                                                           Cunableto
                                                                                                                            observe                                                                                     observe




                                                                                                                                                                                                                                                                                          29
4.A.11 Urine samples are obtained aseptically (via needleless port     (   Yes        ('Yes
    for small volume).                                                                             '

                                                                       (' No          (' No

                                                                       \Unable to     \Unable to
                                                                            observe      observe


                                                                                                   •




 If no to any of 4.A.7 through 4.A.ll, cite at to 42 CFR 482.42(a) (Tag A-0749)

4.A.12 Need for urinary catheters is reviewed and documented           ('Yes          ('Yes
    daily with prompt removal of urinary catheters no longer
     needed.                                                           \No            ('No


No citation risk 4.A.12; for information only.




                                                                                                       30
                                              ----------· -·---                                                     ~~~··-~~~~~~~~~~~~-




                                                                                              questions 4.8.2- 4.8.7 RIGHT column will be
                                                                                              blocked)


                                                                         (' No            \   No

                                                                          \Unable to      \Unable to
                                                                          observe             observe




to insertion (If contraindicated [e.g., neonatal populationL tincture
of iodine, an iodophor, or 70% alcohol can be used as alternatives).    I ("·   No        \ No

                                                                         C Unable to      ('Unable to
                                                                                observe       observe

        gauze
used to cover catheter site (may not apply for well-healed
tunneled catheters).                                                      ('.No           (' No




                                                                                                                                            31
                                               -~   ~"   __,__   ~   -'-                                          -~~'




4.B.61fthe femoral site is used for central venous catheter insertion for              (' Yes                                                ('Yes
adults, justification for this site is in the medical record.
                                                                                       (' No                                                 (' No

                                                                                       ('Unable to                                           (Unable to
                                                                                                    observe                                        observe

If no to any of4.6.2 to 4.6.6, cite at 42 CFR 482.42(a) (Tag A-0749)
4.8.7 Central venous line insertion and indication are documented.                     (' Yes                                                C Yes

                                                                                       C       No                                            C    No

                                                                                                                                                                                                                ''

If no to 4.6.7, cite at to 42 CFR 482.24(c)(2)(vi) (Tag A-0467)
Accessing/Maintenance                                                           .··            .·                 '       ·.
                                                                                                                                                                                     ··.··
   '

                   •
                                                                           ..
                                                                                                                               ••
                                                                                                                                    ·.·                  .   ·.    ·· ...   .·   .
                                                                                                                                                                                             •   •
                                                                                                                                                                                                     ·..

4.8.8 The hospital can provide evidence that only properly trained                     (       Yes
       personnel who demonstrate competence for access and
       maintenance of central intravascular catheters are given this                   (' No
       responsibility.


If unable to observe the access or maintenance of any central venous                   (       No observations available (If selected, ALL   ('Second observation not available (If selected,
       catheters, skip 4.8.9 through 4.8.13.                                                    questions from 4.8.9 -4.8.13 will be             questions 4.8.9- 4.8.13 RIGHT column will be
                                                                                                blocked)                                         blocked)
4.8.9 Hand hygiene is performed before and after manipulating                         1(   ·   Yes                                           .C   Yes
       catheter.
                                                                                       (' No                                                 (No

                                                                                       ('Unable to                                           C    Unable to
                                                                                                    observe                                        observe
                                                                                                                                                                                                                j
4.8.10 Dressings that are wet, soiled, or dislodged are changed                        (' Yes                                                ('Yes
     promptly.
                                                                                       ('No                                                  ('No

                                                                                       (' Unable to                                          ('Unable to
                                                                                                    observe                                        observe




                                                                                                                                                                                                           32
                ·~·--~~"'~-"""                                                       '"'."   "~       "'"'"""'""~-.--·~~~~~~~~~~~~~~~~~~~~~~~~~~-~




4.8.11 Dressing is changed with aseptic technique using clean or sterile   \   Yes                        \Yes
    gloves.
                                                                           \   No                         \No

                                                                           \Unable to                     \Unable to
                                                                              observe                         observe


4.8.12 Access port is scrubbed with an appropriate antiseptic              (   Yes                        ('Yes
     (chlorhexidine, povidone iodine, an iodophor, or 70% alcohol)
    prior to accessing.                                                    \   No                         \   No
                                                                                                                        !

                                                                           \Unable to                     \Unable to
                                                                                observe                       observe

4.8.13 Catheter is accessed only with sterile devices.                     \Yes                           ('Yes

                                                                           \No                            \No

                                                                           \Unable to                     \unable to
                                                                                observe           -           observe


 If no to any of 4.8.8 to 4.8.13, cite at 42 CFR 482.42(a) (Tag A-0749}
4.8.14 Need for central venous catheters is reviewed .daily and            \Yes
    documented with prompt removal of lines when no longer
    needed.                                                                \   No


No citation risk; for information only.




                                                                                                                                        33
·-·~~~,,~~~~~"




       If no observations available, skip questions 4.C.1 through 4.C.8.   ("', No observations available (If selected, ALL   t  Second observation not available (If selected,
                                                                            questions from 4,C.l- 4.C.8 will be blocked)      questions 4.C.l- 4.C.8 RIGHT column will be
                                                                                                                              blocked)




           patient or any respiratory equipment used on patient.
                                                                           (   No                                             (   No

                                                                           (Unable to                                         (Unable to
                                                                              observe                                            observe

                   are worn when 1n contact With respiratory secretions
           and changed before contact with another patient, object, or
           environmental surface.                                          (   No                                             (No

                                                                           (Unable to                                         C Unable to
                                                                              observe                                             observe



           nebulization.
                                                                           C No                                               (No

                                                                           (Unable to                                         (Unable to
                                                                              observe                                            observe



           for more than one patient.
                                                                           (No                                                (   No

                                                                           (Unable to                                         (Unable to
                                                                              observe                                            observe




                                                                                                                                                                                  34
4.C.5 If mutti-dose vials for aerosolized medications are used,       ('Yes           1   ('Yes
     manufacturers' instructions for handling, storing, and
     dispensing the medications are followed.                         ('No                \   No

                                                                      \   N/A             tN/A

                                                                      C   Unable to       C   Unable to
                                                                           observe             observe

4.C.6 If mUlti-dose vials for aerosolized medications are used for    C   Yes             c   Yes
     more than one patient, they are stored appropriately and do
     not enter the immediate patient treatment area.                  C   No              C   No

                                                                      tN/A                tN/A


                                                                                                               i
 If no to anyof4.C.l to 4.C.6, cite at to 42 CFR 482.42(a) (Tag A-0749)
4.C.7 Jet nebulizers are for single patient use and are cleaned as        Yes                 Yes
    per hospital policy, rinsed with sterile water, and air-dried
                                                                      (
                                                                                      Ic
    between treatments on the same patient.                           C   No              C   No

Note: Mesh nebulizers, which remain in the ventilator circuit and
    are not cleaned or disinfected, are changed at an interval
    recommended by manufacturer's instructions. Nebulizer/drug
    combination systems are cleaned and disinfected according to
    manufacturer's instructions.

No citation risk; for information only.

4.C.8 Head of bed is elevated at an angle of 30--45 degrees, in the   C Yes               c   Yes
    absence of medical contraindication(s), for patients at high
    risk for aspiration (e.g., a person receiving mechanically        \No                 (' No
    assisted ventilaf1on and/or who has an enteral tube in place).
                                                                                                               i


 If no to 4.C.8, cite at 42 CFR 482.42(a) (Tag A-0749)




                                                                                                          35
     ,~~~~~~~~~~~~~~~~----~~~~~~~~~~~~~~~~~--~~~~~--~~~--~~~~~




Ventilators:        ·   ...·.   ,·                  ..
                                                                          ..•.... ,.·.·.·..····              ......        '      .                  .. ·. . '             '   .,..       '. ·.,                . ' cc:·,
                                             ..
                                                                      ·                                                                  '

     ,.    ·.·.      · .. ·..
                              ··'· ,.,·, .. . ' ·.·... ..·,,'     ' .· .··.. · · ......'     ..... ·,.   '            . ...,...
                                                                                                                           '       .· .       ·.·.··,  '   '.··  .......              .            '·•·.·, .... ·,•.
Ventilators are used in a manner consistent with hospital infection control policies and procedures to maximize the prevention of infection and communicable disease
including the following:
If no observations available, skip questions 4.C.9 through 4.C.13.                (' No observations available (If selected, ALL 0 Second observation not available (If selected,
                                                                                   questions from 4.C.9 -4.C.15 will be blocked) questions 4.C.9- 4.C.15 RIGHT column will be
                                                                                                                                 blocked)
4.C.9 Ventilator circuit (i.e., ventilator tubing and exhalation valve            (' Yes                                         (' Yes
      and the attached humidifier) is changed if visibly soiled or
      mechanically malfunctioning.                                                 \No                                           ('No

                                                                                       l      Unable to                                          ('Unable to
                                                                                                  observe                                            observe

4.C.10 Steri e water is used to fill humidifiers.                                      c          Yes                                            (       Yes

                                                                                      (' No                                                      ('No

4.C.11 Condensate that collects in the tubing of a mechanical                         (' Yes                                                 .   (       Yes
ventilator is periodically drained and discarded, taking precautions
not to allow condensate to drain toward the patient.                                  (' No                                                      ('No

                                                                                      (' Unable to                                               ('Unable to
                                                                                                   observe                                                 observe

4.C.12 If single-use open-system suction catheter is employed, a                       (          Yes                                            ('Yes
     sterile, single-use catheter is used.
                                                                                      (' No                                                      C No

                                                                                      (' N/A                                                     CN/A

4.C.13 Only sterile fluid is used to remove secretions from the                        (' Yes                                                    r       Yes
     suction catheter if the catheter is used for re-entry into the                                                                                                                                                         I
                                                                                                                                                                                                                            I
     patient's lower respiratory tract.                                                (' No                                                     ('No

                                                                                       ('Unable to                                               tUnable to
                                                                                                   observe                                                 observe


 If no to any of 4.C.9 to 4.C.13, cite at 42 CFR 482.42(a) (Tag A-0749)
                                                                                                                                  ----




                                                                                                                                                                                                                       36
----~-~~~~




      4.C.14 Hospital has a program for sedation to be lightened daily in   ('Yes   ('Yes              I
          eligible patients.
                                                                            \No     ('No



      4.C.15 Assessment of readiness to wean (e.g., spontaneous             ('Yes   ('Yes              I
           breathing trials) are performed daily in eligible patients.
                                                                            ('No    ('No
                                                                                                       I
                                                                                                       I

                                                                                                       i




      No citation risk for 4.C.14 and 4.C.15; for information only.
                                                                                       -----------------




                                                                                                           37
                                                        ··----·--.. ----·           ==""        ""'""""




                                                                            (' No




   a catheter or injecting materials into the epidural or subdural
   space.                                                                   (' No




If no to any of4.0.1 to 4.0.3, cite at 42 CFR 482.42(a) (Tag A-0749)




                                                                                           38
                                       """""""--··~···~-~-~---~




Note: This includes both the lancet and the lancet holding device.       ('No         (No

                                                                         (Unable to   (Unable to
                                                                            observe      observe



    device (e.g., blood glucose meter, INR monitor) is cleaned and
    disinfected after every use according to manufacturer's              (' No        (' No
    instructions.
                                                                         tN/A         (' N/A
Note: if manufacturer does not provide instructions for cleaning and
disinfection, then the device should not be used for >1 patient.
 If no to any of 4.E.l to 4.E.4, cite at 42 CFR 482.42(a) (Tag A-0749)




                                                                                                   39
                                              ·.~~-=                                 -~   _, ..   ~




elements in multiple patient care areas in the hospital.                     questions from 4.F.l- 4.F.12 will be blocked)   questions 4.F.l- 4.F.12 RIGHT column will be
                                                                                                                             blocked)
If unable to observe a patient on Contact Precautions skip elements
4.F.l to 4.F.12.




                                                                                                                             ('No




                                                                                                                             ('No




                                                                                                                             (' No




                                                                                                                             C   No




    environment.
                                                                           (' No                                             C   No
Note: Soap and water must be used when bare hands are visibly
    soiled (e.g., blood, body fluids) or after caring for a patient with
    known or suspected C. difficife or norovirus during an outbreak.
    In all other situations, alcohol-based hand rub is preferred.




                                                                                                                                                                            40
4.F.6 Gloves and gowns are donned upon entry into the room or             (' Yes                          (' Yes
    cubicle.    '
                                                                          C   No                          (' No



4.F.7 Gloves and gowns are removed and discarded, and hand                (   Yes                         (' Yes
    hygiene is performed before leaving the patient care
    environment.                                                          C   No                          ('No

4.F.8 Dedicated or disposable noncritical patient-care equipment          (' Yes                          (   Yes
    (e.g., blood pressure cuffs) is used, or if not available, then
    equipment is cleaned and disinfected prior to use on another          C   No                          ('No

    patient according to manufacturers' instructions.

4.F.9 The hospital limits the movement of patients on Contact             (   Yes                         {   Yes
    Precautions outside of their room to medically necessary
    purposes only.                                                        (' No                           C   No

                                                                          C   Unable to                   ('Unable to
                                                                               observe                        observe

4.F.10 If a patient on Contact Precautions must leave their room for      {   Yes                         (' Yes
    medically necessary purposes, there are methods followed to
    communicate that patient's status and to prevent transmission         C   No                          (' No
    of infectious disease.
                                                                          C   Unable to                   C Unable to
                                                                               observe                         observe

4.F.11 Objects and environmental surtaces in patient care areas that      (' Yes                          {   Yes
    are touched frequently (e.g., bed rails, overbed table, bedside
    commode, lavatory surfaces in patient bathrooms) are cleaned          C   No                          (' No

    and disinfected with an EPA-registered disinfectant frequently
                                                                          C   Unable to                   Cunableto
    (at least daily) and when visibly soiled.                                                                observe
                                                                               observe

4.F.l2 After patient discharge, all visibly or potentially contaminated   (' Yes                          (   Yes
    surfaces are thoroughly cleaned and disinfected and all textiles
    (e.g. linens and towels) are replaced with clean textiles.            C   No                          C   No

                                                                          ('Unable to                     ('Unable to
                                                                              observe                         observe


 If no to any of 4.F.l to 4.F.12, cite at 42 CFR 482.42(a) (Tag A-0749)
                                                                                    -------------------

                                                                                                                         41
                                                                         questions from 4.G.2- 4.G.9 will be blocked)   questions 4.G.2- 4.G.9 RIGHT column will be
                                                                                                                        blocked)
If unable to observe a patient on Droplet Precautions, skip elements
4.G.2 to 4.G.9.
                                                        use.




    environment or private room.
                                                                       (' No                                            C   No



                                                                                                                                                                      42
----------~---~"~--~~·-·                                   -·~---~--·--·-~-----~-~-~--·--~---------------""C"-------------------------------




          4.G.7 Facemask is removed and discarded and hand hygiene is              (   Yes             (' Yes
              performed upon leaving the patient care environment.
                                                                                   ('No                (' No



          4.G.8 The hospital limits movement of patients on Droplet                (   Yes             ('Yes
              Precautions outside of their rooms to medically necessary
              purposes only.                                                       (' No               (' No

                                                                                   Cunableto           ('Unable to
                                                                                      observe               observe

          4.G.9 If a patient on Droplet Precautions must leave their room for      (   Yes             (   Yes
               medically necessary purposes, there are methods followed to
              communicate that patient's status and to prevent transmission        (' No               (' No
              of infectious disease, including the use of a facemask by the
              patient if possible.                                                 ('Unable to         ('Unable to
                                                                                       observe             observe
          Note: The hospital may have specific policies regarding the use of
              PPE for pediatric patients.



           If no to any of 4.G.l to 4.G.9, cite at 42 CFR 482.42(a) [rag A·0749)




                                                                                                                                  43
                                                                                                ----




transmitted person-to-person by the airborne route (e.g.J TB,
measles, chickenpox, disseminated herpes zoster) are placed on           C   No
Airborne Isolation Precautions.




Precautions elements in multiple patient care areas in the hospital.

If unable to observe a patient on Airborne Isolation Precautions, skip
elements 4.H.2 to 4.H.8.

    available and located near point of use.
                                                                         C   No   ('No




    are dear and visible.
                                                                         (No      C   No




                  wear a
    or higher) when entering the airborne infection isolation room
    (AIIR) for patients with confirmed or suspected TB. Hospital         ('No     ('No
    policies are followed for other pathogens requiring AIIR.




                                                                                           44
·--------------~·~                                 --~-~·-·----~-~·----                    --------



         4.H.S Hand hygiene is performed before contact with the patient.          (    Yes               (   Yes

                                                                                   (' No                  (' No




         4.H.6 Patients on Airborne Precautions are housed in AIIR that meet       J    Yes               (.Yes
             all of the following specifications:
         .   At least 6 (existing facility) or 12 (new construction/renovation)    (' No                  (' No
             air changes per hour or per state licensure rules;
         .   Direct exhaust of air to outside. If not possible, all air returned
             to air handling system or adjacent spaces is directed through
             HEPA filters;
         .   When AIIR is in use for a patient on Airborne Precautions, air
             pressure is monitored daily with visual indicators (e.g., smoke
             tubes.. flutter strips), regardless of the presence of differential
             pressure sensing devices (e.g., manometers);
         .   AIIR door kept dosed when not required for entry and exit

         Note: If AIIR is not available, hospital policy should address patient
             transfer to a hospital that has an available AIIR.

         4.H.7 The hospital limits movement of patients on Airborne                c·   Yes           I   c   Yes
                                                                                                                         I
                                                                                                                         •




             Precautions outside of their room to medically-necessary                                                    i
             purposes.                                                             ('No                   (' No          I
                                                                                                                         i
                                                                                   (' Unable to           C Unable to    i
                                                                                                                         !
                                                                                       observe                 observe



         4.H.8 If a patient on Airborne Precautions must leave their room for      (    Yes               (' Yes
             medically necessary purposes, there are methods followed to
             communicate that patient's status and to prevent transmission         C No                   (' No
             of infectious disease, including the use of a facemask by the
             patient if possible.                                                  (' Unable to           Cunableto
                                                                                       observe               observe
         Note: The hospital may have specific policies regarding the use of
             PPE for pediatric patients.

          If no to any of 4.H.l to 4.H.8, cite at 42 CFR 482.42(a) (Tag A-0749)




                                                                                                                             45
                                     -- --    --·-~   ---·-~----                        --- -   -




    sterile gloves for surgical procedures {in OR) using either an
    antimicrobial surgical scrub agent or an FDA-approved alcohol-      C   No                      (' No
    based antiseptic surgical hand rub.
                                                                        C Unable to                 Cunableto
Note: If visibly soiled, hands and forearms should be prewashed with         observe                   observe
    soap and water before using an alcohol-based antiseptic surgical
    hand rub.
                                       arms are
    towel (if applicable), and sterile surgical gown and gloves are
    donned in the OR.                                                   C No                        C   No

                                                                        C   Unable to               C Unable to
                                                                             observe                    observe



    head and facial hair are worn by all personnel and visitors in
    semi restricted and restricted areas.                               C No                        C No
Note: Restricted area includes DRs, procedure rooms, and the clean
    core (sterile supply) area. The semi restricted area includes the
    peripheral support areas of the surgical suite.



    personnel in restricted areas where open sterile supplies or
    scrubbed personnel are located.                                     C No                        C No




                                                                                                                  46
                                             -- - -         -------




4.1.5 A rresn, clean surgical masK is worn ror every proceoure.           (       Yes           (' Yes

                                                                              (' No             (' No

                                                                              ('Unable to       ('Unable to
                                                                                  observe           observe

4.1.6 Sterile drapes are used to establish sterile field.                     ('Yes             (   Yes

                                                                              (' No             (' No

                                                                              ('Unable to       (Unable to
                                                                                  observe          observe

4.1.7 Sterile field is maintained and monitored constantly. Ensure            (' Yes        1   (   Yes
     that:
• Items used within sterile field are sterile .                               (No               (' No

•    Items introduced into sterile field are opened, dispensed, and
                                                                                                (' Unable to
                                                                              ('Unable to
    transferred in a manner to maintain sterility.
                                                                                  observe           observe
•   Sterile field is prepared in the location where it will be used and
    as close as possible to time of use.
•   Movement in or around sterile field is done in a manner to
    maintain sterility.



4.1.8 Traffic in and out of OR is kept to minimum and limited to              (   Yes           (' Yes
     essential personnel.
             .                                                                C   No            C   No


                                                                                                               •




 If no to any of 4.1.1 to 4.1.8, cite at 42 CFR 482.42(a) (Tag A-0749)




                                                                                                                   47
Processes ensuring infection control in the OR are accomplished in a manner consistent with hospital infection control policies and procedures to maximize the prevention of
infection and communicable disease including the following:

If the hospital does not provide any surgical services, skip 4.1.9         (   No surgical services (If selectedJ questions 4.1.9   4.1.17 will be blocked)
     through 4.1.17.
4.1.9 Cleaners and EPA-registered hospital disinfectants are used and      ('Yes
     dated in accordance with hospital policies and procedures and
     manufacturer's instructions (e.g., dilution, storage, shelf-life,     (' No
     contact time).
                                                                           ('Unable to
Note: The cleaners and disinfectants can be dated by the hospital              observe
    with either the date opened or the discard date as per hospital
    policy, as long as it is clear what the date represents and the
    same policy is used consistently throughout the hospital.

4.1.10 All horizontal surfaces (e.g., furniture, surgical lights, booms,   ('Yes
     equipment) are damp dusted before the first procedure of the
     day using a dean, lint-free cloth and EPA-registered hospital         l   No
     detergent/disinfectant.
                                                                           l   Unable to
                                                                                observe

4.1.11 High touch environmental surfaces are Cleaned and                   (   Yes
     disinfected between patients.
                                                                           (' No

                                                                           ('Unable to
                                                                               observe

4.1.12 ORs are terminally cteaned alter last proceoure or tne oay          ('Yes
     {including weekends) and each 24-hour period during regular
     work week. Terminal cleaning includes wet-vacuuming or                (' No
     mopping floor with an EPA-registered disinfectant.
                                                                           tUnable to
                                                                              observe




                                                                                                                                                                           48
                                                          ---------------------------------------------------------



4.1.13 Anesthesia equipment surfaces that are touched by personnel         ('Yes
     while providing patient care or while handling contaminated
     items are cleaned and low-level disinfected between use on            (' No
    patients, according to manufacturers' instructions.
                                                                           ('Unable to
                                                                               observe

4.1.14 Exterior surfaces of anesthesia equipment that are not              l:   Yes
     knowingly contaminated during patient care are terminally low-
    level disinfected at the end of the day, according to                  (' No
    manufacturers' instructions.
                                                                           ('Unable to
                                                                               observe

4.1.15 Internal components of the anesthesia machine breathing             (    Yes
     circuit are cleaned per hospital policy or manufacturer's
    instructions.                                                          ('No

                                                                           [Unable to
                                                                                 observe


4.1.16 Reusable noncritical items (e.g., blood pressure cuffs, ECG         (' Yes
     leads, tourniquets, oximeter probes) are cleaned and disinfected
     between patients.                                                     C    No

                                                                           ('Unable to
                                                                               observe

4.1.17 Ventilation requirements meet the tollowmg:                         ('Yes
•   Positive pressure, ~15 air exchanges per hour (at least 3 of which
    are fresh air)                                                         (' No

•   90% filtration (HEPA is optional), air filters checked regularly and
    replaced according to hospital policies and procedures
•   Temperature and relative humidity levels are maintained at
    required levels
•   Doors are self-closing

•    Air vents and grill work are clean and dry .


If no to any of 4.1.9 to 4.1.17, cite at 42 CFR 482.42(a) (Tag A-0749)



                                                                                                                      49
APPENDIX- ''13''
Guideline lor Disinfection and StmiliznHon in Healtrtcaro Facilities, 2008




Guideline for Disinfection and Sterilization
in Healthcare Facilities, 2008

William A Rutala, Ph.D., M.P.HY, David J. Weber, M.D., M.P.H. 1 •2, and the Healthcare

                  Infection Control Practices Advisory Committee (HICPAC) 3




1
 Hospital Epidemiology
University of North Carolina Health Care System
Chapel Hill, NC 27514
2
 Division of Infectious Diseases
University of North Carolina School of Medicine
Chapel Hill, NC 27599-7030
C?uidelinc for Dtsintection and Sterilization in Hoolthcnro Faci!\ties, 2008


3HICPAC Members

Robert A Weinstein, MD (Chair)
Cook County Hospital
Chicago, JL

Jane D. Siegel, MD (Co-Chair)
University ofTexas Southwestern Medical Center
Dallas, TX

Michele L. Pearson, MD
(Executive Secretary)
Centers for Disease Control and Prevention
Atlanta, GA

Raymond Y.W. Chinn, MD
Sharp Memorial Hospital
San Diego, CA

Alfred DeMaria, Jr, MD
Massachusetts Department of Public Health
Jamaica Plain, MA

James T. Lee, MD, PhD
University of Minnesota
Minneapolis, MN

William A Rutala, PhD, MPH
University of North Carolina Health Care System
Chapel Hill, NC

William E. Scheckler, MD
University of Wisconsin
Madison, WI

Beth H. Stover, RN
Kosair Children's Hospital
Louisville, KY

Marjorie A Underwood, RN, BSN CIC
Mt. Diablo Medical Center
Concord, CA

This guideline discusses use of products by healthcare personnel in healthcare settings such as
hospitals, ambulatory care and home care; the recommendations are not intended for consumer use of
the products discussed.




                                                                                                     2
Guideline ·for Dis!nfc~ction and Stori!izstion in He8!thcnce Ft;\d!:ties, 2008




                           Disinfection and Sterilization in Healthcare Facilities


Executive Summary
Introduction
Methods
Definition ofTerms
Approach to Disinfection and Sterllization
         Critical Items
         Semi critical Items
         Noncritical Items
         Changes in Disinfection and Sterilization Since 1981
Disinfection of Healthcare Equipment
         Concerns with Implementing the Spaulding Scheme
         Reprocessing of Endoscopes
         Laparoscopes and Arthroscopes
         Tonometers, Cervical Diaphragm Fitting Rings, Cryosurgical Instruments, Endocavitary Probes
         Dental Instruments
         Disinfection of HBV, HCV, HIV or Tuberculosis-Contaminated Devices
         Disinfection in the Hemodialysis Unit
         Inactivation of Clostridium difficile
         OSHA Bloodborne Pathogen Standard
         Emerging Pathogens (Cryptosporidium, Helicobacter pylori, E. coli 0157:H7, Rotavirus, Human
         Papilloma Virus, Norovirus, Severe Acute Respiratory Syndrome Coronavirus)
         Inactivation of Bioterrorist Agents
         Toxicological, Environmental, and Occupational Concerns
         Disinfection in Ambulatory Care, Home Care, and the Home
         Susceptibility of Antibiotic-Resistant Bacteria to Disinfectants
         Surface Disinfection: Should We Do It?
         Contact Time for Surface Disinfectants
         Air Disinfection
         Microbial Contamination of Disinfectants
Factors Affecting the Efficacy of Disinfection and Sterilization
         Number and Location of Microorganisms
         Innate Resistance of Microorganisms
         Concentration and Potency of Disinfectants
         Physical and Chemical Factors
         Organic and Inorganic Matter
         Duration of Exposure
         Biofilms
Cleaning
Disinfection
         Chemical Disinfectants
                   Alcohol
                           Overview
                           Mode of Action
                           Microbicidal Activity
                           Uses
                   Chlorine and Chlorine Compounds
                           Overview
                           Mode of Action
                           Microbicidal Activity


                                                                                                       3
Guido!ine for Disinfection and S!nH!ization in Hea!th~are rm~i!itios, 2008


                         Uses
                Formaldehyde
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
                Glutaraldehyde
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
                Hydrogen Peroxide
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
                lodophors
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
                Ortho-phthalaldehyde
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
                Peracetic Acid
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
                Peracetic Acid and Hydrogen Peroxide
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
                Phenolics
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
                Quaternary Ammonium Compounds
                         Overview
                         Mode of Action
                         Microbicidal Activity
                         Uses
        Miscellaneous Inactivating Agents
                Other Germicides
                Ultraviolet Radiation
                Pasteurization
                Flushing- and Washer-Disinfectors
        Regulatory Framework for Disinfectants and Sterilants
        Neutralization of Germicides


                                                                             4
CJuidc:!ine for Disinfection and SteHiizahon ln Hocllthccwe F acilitios, 2008




Sterilization
         Steam Sterilization
                   Overview
                   Mode of Action
                   Microbicidal Activity
                   Uses
         Flash Sterilization
                   Overview
                   Uses
         Low-Temperature Sterilization Technologies
         Ethylene Oxide "Gas" Sterilization
                   Overview
                   Mode of Action
                   Microbicidal Activity
                   Uses
         Hydrogen Peroxide Gas Plasma
                   Overview
                   Mode of Action
                   Microbicidal Activity
                   Uses
         Peracetic Acid Sterilization
                   Overview
                   Mode of Action
                   Microbicidal Activity
                   Uses
         Microbicidal Activity of Low-Temperature Sterilization Technology
         Bioburden of Surgical Devices
         Effect of Cleaning on Sterilization Efficacy
         other Sterilization Methods
                   Ionizing Radiation
                   Dry-Heat Sterilizers
                   Liquid Chemicals
                   Performic Acid
                   Filtration
                   Microwave
                   Glass Bead "Sterilizer"
                   Vaporized Hydrogen Peroxide
                   Ozone
                   Formaldehyde Steam
                   Gaseous Chlorine Dioxide
                   Vaporized Peracetic Acid
                   Infrared radiation
         Sterilizing Practices
                   Overview
                   Sterilization Cycle Validation
                   Physical Facilities
                   Cleaning
                   Packaging
                   Loading
                   Storage
                   Monitoring (Mechanical, Chemical, Biological Indicators)
Reuse of Single-Use Medical Devices
Conclusion

                                                                                5
Cuidclino for Disinfrc1Ction cnd Sterilization in HcGuideline lor Disinleelion mKJ Ste1ilization in Henlt11cmn Facilities, ?008




                                          EXECUTIVE SUMMARY

          The Guideline for Disinfection and Sterilization in Healthcare Facilities, 2008, presents evidence-
based recommendations on the preferred methods for cleaning, disinfection and sterilization of patient-
care medical devices and for cleaning and disinfecting the healthcare environment. This document
supercedes the relevant sections contained in the 1985 Centers for Disease Control (CDC) Guideline for
Handwashing and Environmental Control. 1 Because maximum effectiveness from disinfection and
sterilization results from first cleaning and removing organic and inorganic materials, this document also
reviews cleaning methods. The chemical disinfectants discussed for patient-care equipment include
alcohols, glutaraldehyde, formaldehyde, hydrogen peroxide, iodophors, ortho-phthalaldehyde, peracetic
acid, phenolics, quaternary ammonium compounds, and chlorine. The choice of disinfectant,
concentration, and exposure time is based on the risk for infection associated with use of the equipment
and other factors discussed in this guideline. The sterilization methods discussed include steam
sterilization, ethylene oxide (ETO), hydrogen peroxide gas plasma, and liquid peracetic acid. When
properly used, these cleaning, disinfection, and sterilization processes can reduce the risk for infection
associated with use of invasive and noninvasive medical and surgical devices. However, for these
processes to be effective, health-care workers should adhere strictly to the cleaning, disinfection, and
sterilization recommendations in this document and to instructions on product labels.
          In addition to updated recommendations, new topics addressed in this guideline include 1)
inactivation of antibiotic-resistant bacteria, bioterrorist agents, emerging pathogens, and bloodborne
pathogens; 2) toxicologic, environmental, and occupational concerns associated with disinfection and
sterilization practices; 3) disinfection of patient-care equipment used in ambulatory settings and home
care; 4) new sterilization processes, such as hydrogen peroxide gas plasma and liquid peracetic acid;
and 5) disinfection of complex medical instruments (e.g., endoscopes).




                                                                                                            7
Guideline for Dis!nfect.ion and E'lteri!i:z.ntinn ln !1ealthG1H.J   F:GuideHne tor Dlsinfection and Steri!izaHon in HealthcBrn Fnci!ities, 2008


disinfection can nullify or limit the efficacy of the process.
         Factors that affect the efficacy of both disinfection and sterilization include prior cleaning of the
object; organic and inorganic load present; type and level of microbial contamination; concentration of
and exposure time to the germicide; physical nature of the object (e.g., crevices, hinges, and lumens);
presence of biofilms; temperature and pH of the disinfection process; and in some cases, relative
humidity of the sterilization process (e.g., ethylene oxide).

         Unlike sterilization, disinfection is not sporicidal. A few disinfectants will kill spores with prolonged
exposure times (3-12 hours); these are called chemical sterilants. At similar concentrations but with
shorter exposure periods (e.g., 20 minutes for 2% glutaraldehyde), these same disinfectants will kill all
microorganisms except large numbers of bacterial spores; they are called high-level disinfectants. Low-
level disinfectants can kill most vegetative bacteria, some fungi, and some viruses in a practical period of
time ~1 0 minutes). Intermediate-level disinfectants might be cidal for mycobacteria, vegetative bacteria,
most viruses, and most fungi but do not necessarily kill bacterial spores. Germicides differ markedly,
primarily in their antimicrobial spectrum and rapidity of action.

         Cleaning is the removal of visible soil (e.g., organic and inorganic material) from objects and
surfaces and normally is accomplished manually or mechanically using water with detergents or
enzymatic products. Thorough cleaning is essential before high-level disinfection and sterilization
because inorganic and organic materials that remain on the surfaces of instruments interfere with the
effectiveness of these processes. Decontamination removes pathogenic microorganisms from objects so
they are safe to handle, use, or discard.

        Terms with the suffix cide or cidal for killing action also are commonly used. For example, a
germicide is an agent that can kill microorganisms, particularly pathogenic organisms ("germs"). The term
germicide includes both antiseptics and disinfectants. Antiseptics are germicides applied to living tissue
and skin; disinfectants are antimicrobials applied only to inanimate objects. In general, antiseptics are
used only on the skin and not for surface disinfection, and disinfectants are not used for skin antisepsis
because they can injure skin and other tissues. Virucide, fungicide, bactericide, sporicide, and
tuberculocide can kill the type of microorganism identified by the prefix. For example, a bactericide is an
agent that kills bacteria. 13' 18




                                                                                                                 9
Guicteline lor Disinfection nnd Stmilizatlon in Hconlt.~cam Fncil!tlos, 2008


                  A RATIONAL APPROACH TO DISINFECTION AND STERILIZATION

          More than 30 years ago, Earle H. Spaulding devised a rational approach to disinfection and
sterilization of patient-care items and equipment. 14 This classification scheme is so clear and logical that
it has been retained, refined, and successfully used b~ infection control professionals and others when
                                                        13           20
planning methods for disinfection or sterilization. 1• • 5 ' 17 ' 19• Spaulding believed the nature of
disinfection could be understood readily if instruments and items for patient care were categorized as
critical, semi critical, and noncritical according to the degree of risk for infection involved in use of the
                                                                                          21
items. The CDC Guideline for Handwashing and Hospital Environmental Control , Guidelines for the
Prevention of Transmission of Human Immunodeficiency Virus (HIV) and Hepatitis 8 Virus (HBV) to
Health-Care and Public-Safety Workers", and Guideline for Environmental infection Control in Health-
Care Facilities" employ this terminology.


Critical Items
         Critical items confer a high risk for infection if they are contaminated with any microorganism.
Thus, objects that enter sterile tissue or the vascular system must be sterile because any microbial
contamination could transmit disease. This category includes surgical instruments, cardiac and urinary
catheters, implants, and ultrasound probes used in sterile body cavities. Most of the items in this category
should be purchased as sterile or be sterilized with steam if possible. Heat-sensitive objects can be
treated with EtO, hydrogen peroxide gas plasma; or if other methods are unsuitable, by liquid chemical
sterilants. Germicides categorized as chemical sterilants include :':2.4% glutaraldehyde-based
formulations, 0.95% glutaraldehyde with 1.64% phenol/phenate, 7.5% stabilized hydrogen peroxide,
7.35% hydrogen peroxide with 0.23% peracetic acid, 0.2% peracetic acid, and 0.08% peracetic acid with
1.0% hydrogen peroxide. Liquid chemical sterilants reliably produce sterility only if cleaning precedes
treatment and if proper guidelines are followed regarding concentration, contact time, temperature, and
pH.


Semlcrlticalltems
         Semicritical items contact mucous membranes or nonintact skin. This category includes
                                                                                            24
respiratory therapy and anesthesia equipment, some endoscopes, laryngoscope blades , esophageal
                                    25
manometry probes, cystoscopes , anorectal manometry catheters, and diaphragm fitting rings. These
medical devices should be free from all microorganisms; however, small numbers of bacterial spores are
permissible. Intact mucous membranes, such as those of the lungs and the gastrointestinal tract,
generally are resistant to infection by common bacterial spores but susceptible to other organisms, such
as bacteria, mycobacteria, and viruses. Semicritical items minimally require high-level disinfection using
chemical disinfectants. Glutaraldehyde, hydrogen peroxide, oliho-phthalaldehyde, and peracetic acid with
hydrogen peroxide are cleared by the Food and Drug Administration (FDA) and are dependable high-
level disinfectants provided the factors influencing germicidal procedures are met (Table 1). When a
disinfectant is selected for use with certain patient-care items, the chemical compatibility after extended
use with the items to be disinfected also must be considered.

         High-level disinfection traditionally is defined as complete elimination of all microorganisms in or
on an instrument, except for small numbers of bacterial spores. The FDA definitron of high-level
disinfection is a sterilant used for a shorter contact time to achieve a 6-log 1o kill of an appropriate
Mycobacterium species. Cleaning followed by high-level disinfection should eliminate enough pathogens
                                        26 27
to prevent transmission of infection. •

         Laparoscopes and arthroscopes entering sterile tissue ideally should be sterilized between
patients. However, in the United States, this equipment sometimes undergoes only high-level disinfection
                        30
between patients. 28' As with flexible endoscopes, these devices can be difficult to clean and high-level
disinfect or sterilize because of intricate device design (e.g., long narrow lumens, hinges). Meticulous


                                                                                                            10
Guideline for Disinfection and Sterilization in HcnltrJC:IIe Facilttles, 2008


cleaning must precede any high-level disinfection or sterilization process. Although sterilization is
preferred, no reports have been published of outbreaks resulting from high-level disinfection of these
scopes when they are properly cleaned and high-level disinfected. Newer models of these instruments
can withstand steam sterilization that for critical items would be preferable to high-level disinfection.

           Rinsing endoscopes and flushing channels with sterile water, filtered water, or tap water will
prevent adverse effects associated with disinfectant retained in the endoscope (e.g., disinfectant-induced
colitis). Items can be rinsed and flushed using sterile water after high-level disinfection to prevent
contamination with organisms in tap water, such as nontuberculous mycobacteria, 10 • 31 · 32 Legionel/a, ,,. 35
                                                   1 17 3 38
or gram-negative bacilli such as Pseudomonas. ' • "" Alternatively, a taf.water or filtered water (0.2!1
                                                                                 ° 4
filter) rinse should be followed by an alcohol rinse and forced air drying. 28 ' "' Forced-air drying
markedly reduces bacterial contamination of stored endoscopes, most likely by removing the wet
                                              39
environment favorable for bacterial growth.      After rinsing, items should be dried and stored (e.g.,
packaged) in a manner that protects them from recontamination.

       Some items that may come in contact with nonintact skin for a brief period of time (i.e.,
hydrotherapy tanks, bed side rails) are usually considered noncritical surfaces and are disinfected with
                                                                              23
intermediate-level disinfectants (i.e., phenolic, iodophor, alcohol, chlorine) • Since hydrotherapy tanks
have been associated with spread of infection, some facilities have chosen to disinfect them with
                                  23 41
recommended levels of chlorine ' •

          In the past, high-level disinfection was recommended for mouthpieces and spirometry tubing
ie.g., glutaraldehyde) but cleaning the interior surfaces of the spirometers was considered unnecessary.
 2
    This was based on a study that showed that mouthpieces and spirometry tubing become contaminated
with microorganisms but there was no bacterial contamination of the surfaces inside the spirometers.
Filters have been used to prevent contamination of this equipment distal to the filter; such filters and the
proximal mouthpiece are changed between patients.


Noncritical Items
         Noncritical items are those that come in contact with intact skin but not mucous membranes.
Intact skin acts as an effective barrier to most microorganisms; therefore, the sterility of items coming in
contact with intact skin is "not critical." In this guideline, noncritical items are divided into noncritical
                                                                43 44
patient care items and noncritical environmental surfaces ' • Examples of noncritical patient-care items
                                                                   45
are bedpans, blood pressure cuffs, crutches and computers . In contrast to critical and some
semicritical items, most noncritical reusable items may be decontaminated where they are used and do
not need to be transported to a central processing area. Virtually no risk has been documented for
                                                                              37
transmission of infectious agents to patients through noncritical items when they are used as noncritical
items and do not contact non-intact skin and/or mucous membranes. Table 1 lists several low-level
disinfectants that may be used for noncritical items. Most Environmental Protection Agency (EPA)-
registered disinfectants have a 10-minute label claim. However, multiple investigators have demonstrated
the effectiveness of these disinfectants against vegetative bacteria (e.g., Listeria, Escherichia coli,
Salmonella, vancomycin-resistant Enterococci, methicillin-resistant Staphylococcus aureus), yeasts (e.g.,
Candida), mycobacteria ~e.p .• Mycobacterium tuberculosis), and viruses (e.g. poliovirus) at exposure
times of 30-60 seconds4 _, Federal law requires all applicable label instructions on EPA-registered
products to be followed (e.g., use-dilution, shelf life, storage, material compatibility, safe use, and
disposal). If the user selects exposure conditions (e.g., exposure time) that differ from those on the EPA-
registered products label, the user assumes liability for any injuries resulting from off-label use and is
potential~ subject to enforcement action under Federal Insecticide, Fungicide, and Rodenticide Act
           5
(FIFRA) .

         Noncritcal environmental surfaces include bed rails, some food utensils, bedside tables, patient
furniture and floors. Noncritical environmental surfaces frequently touched by hand (e.g., bedside tables,


                                                                                                             11
Guideline lor Disinfection ;.md Stedlization in Heolthcnre FacilitiOS, 2008


bed rails) potentially could contribute to secondary transmission by contaminating hands of health-care
workers or by contacting medical equipment that subsequently contacts patients 13 • , ..... 51 ' 66 ' 67 • Mops
and reusable cleaning cloths are regularly used to achieve low-level disinfection on environmental
surfaces. However, they often are not adequately cleaned and disinfected, and if the water-disinfectant
mixture is not changed regularly (e.g., after every three to four rooms, at no longer than 50-minute
intervals), the mopping procedure actually can spread heavy microbial contamination throughout the
                     66
health-care facility • In one study, standard laundering provided acceptable decontamination of heavily
                                                                                         68
contaminated mopheads but chemical disinfection with a phenolic was less effective.          Frequent
laundering of mops (e.g., daily), therefore, is recommended. Single-use disposable towels impregnated
with a disinfectant also can be used for low-level disinfection when spot-cleaning of noncritical surfaces is
        45
needed •


Changes in Disinfection and Sterilization Since 1981
           The Table in the CDC Guideline for Environmental Control prepared in 1981 as a guide to the
appropriate selection and use of disinfectants has undergone several important changes (Table 1). 15
First, formaldehyde-alcohol has been deleted as a recommended chemical sterilant or high-level
disinfectant because it is irritating and toxic and not commonly used. Second, several new chemical
                                                                                    58 69 70
sterilants have been added, including hydrogen peroxide, peracetic acid ' " , and peracetic acid and
hydrogen peroxide in combination. Third, 3% phenolics and iodophors have been deleted as high-level
disinfectants because of their unproven efficacy against bacterial spores, M. tuberculosis, and/or some
        55
fungi. ' 71 Fourth, isopropyl alcohol and ethyl alcohol have been excluded as high-level disinfectants 15
because of their inability to inactivate bacterial spores and because of the inability of isopropyl alcohol to
inactivate hydrophilic viruses (i.e., poliovirus, coxsackie virus). 72 Fifth, a 1:16 dilution of 2.0%
glutaraldehyde-7.05% phenol-1.20% sodium phenate (which contained 0.125% glutaraldehyde, 0.440%
phenol, and 0.075% sodium phenate when diluted) has been deleted as a high-level disinfectant because
this product was removed from the marketplace in December 1991 because of a lack of bactericidal
activity in the presence of or~anic matter; a lack of fungicidal, tuberculocidal and sporicidal activity; and
reduced virucidal activity. 49 ' 5 ' 56' 71 ' 73.79 Sixth, the exposure time required to achieve high-level
disinfection has been changed from 10-30 minutes to 12 minutes or more depending on the FDA-cleared
                                                             60 84
label claim and the scientific literature. 27 • 55 • 69• 76• " A glutaraldehyde and an ortho-phthalaldehyde have
an FDA-cleared label claim of 5 minutes when used at 35'C and 25'C, respectively, in an automated
endoscope reRrocessor with FDA-cleared capability to maintain the solution at the appropriate
                 5
temperature.

          In addition, many new subjects have been added to the guideline. These include inactivation of
emerging pathogens, bioterrorist agents, and bloodborne pathogens; toxicologic, environmental, and
occupational concerns associated with disinfection and sterilization practices; disinfection of patient-care
equipment used in ambulatory and home care; inactivation of antibiotic-resistant bacteria; new
sterilization processes, such as hydrogen peroxide gas plasma and liquid peracetic acid; and disinfection
of complex medical instruments (e.g., endoscopes).




                                                                                                             12
Guideline for Disinft',clion and Sto!'ilizatlon in HOilltllcme Facilities, 2008


                              DISINFECTION OF HEALTHCARE EQUIPMENT

Concerns about Implementing the Spaulding Scheme
         One problem with implementing the aforementioned scheme is oversimplification. For example,
the scheme does not consider problems with reprocessing of complicated medical equipment that often is
heat-sensitive or problems of inactivating certain types of infectious agents (e.g., prions, such as
Creutzfeldt-Jakob disease [CJD] agent). Thus, in some situations, choosing a method of disinfection
remains difficult, even after consideration of the categories of risk to patients. This is true particularly for a
few medical devices (e.g., arthroscopes, laparoscopes) in the critical category because of controversy
about whether they should be sterilized or high-level disinfected."· 86 Heat-stable scopes (e.g., many
rigid scopes) should be steam sterilized. Some of these items cannot be steam sterilized because they
are heat-sensitive; additionally, sterilization using ethylene oxide (EtO) can be too time-consuming for
routine use between patients (new technologies, such as hydrogen peroxide gas plasma and peracetic
acid reprocessor, provide faster cycle times). However, evidence that sterilization of these items improves
patient care by reducing the infection risk is lacking"· 87' 91 • Many newer models of these instruments can
withstand steam sterilization, which for critical items is the preferred method.

         Another problem with implementing the Spaulding scheme is processing of an instrument in the
semicritical category (e.g., endoscope) that would be used in conjunction with a critical instrument that
contacts sterile body tissues. For example, is an endoscope used for upper gastrointestinal tract
investigation still a semicritical item when used with sterile biopsy forceps or in a patient who is bleeding
heavily from esophageal varices? Provided that high-level disinfection is achieved, and all
microorganisms except bacterial spores have been removed from the endoscope, the device should not
                                                                             92 94
represent an infection risk and should remain in the semicritical category ' • Infection with spore-
forming bacteria has not been reported from appropriately high-level disinfected endoscopes.

         An additional problem with implementation of the Spaulding system is that the optimal contact
time for high-level disinfection has not been defined or varies among professional organizations, resulting
in different strategies for disinfecting different types of semicritical items (e.g., endoscopes, applanation
tonometers, endocavitary transducers, cryosurgical instruments, and diaphragm fitting rings). Until
simpler and effective alternatives are identified for device disinfection in clinical settings, following this
                                    1   95 96
guideline, other CDC guidelines ' "· • and FDA-cleared instructions for the liquid chemical
sterilantslhigh-level disinfectants would be prudent.

Reprocessing of Endoscopes
          Physicians use endoscopes to diagnose and treat numerous medical disorders. Even though
endoscopes represent a valuable diagnostic and therapeutic tool in modern medicine and the incidence
                                                                                                      97
of infection associated with their use reportedly is very low (about 1 in 1.8 million procedures) , more
healthcare-associated outbreaks have been linked to contaminated endoscopes than to any other
medical device 6' 8 • 12 ' 98 • To prevent the spread of health-care-associated infections, all heat-sensitive
endoscopes (e.g., gastrointestinal endoscopes, bronchoscopes, nasopharygoscopes) must be properly
cleaned and, at a minimum, subjected to high-level disinfection after each use. High-level disinfection can
be expected to destroy all microorganisms, although when high numbers of bacterial spores are present,
a few spores might survive.

          Because of the types of body cavities they enter, ftexible endoscopes acquire high levels of
microbial contamination (bioburden) during each use 99• For example, the bioburden found on ftexible
                                                             5                                    10
gastrointestinal endoscopes after use has ranged from 1 0 colonr, forming units (CFU)Iml to 10
                                                                     02
CFU/ml, with the highest levels found in the suction channels,_ • The average load on bronchoscopes
                             4
before cleaning was 6.4x1 0 CFU/ml. Cleaning reduces the level of microbial contamination by 4-6 log 1o
83 103
  '    • Using human immunovirus (HIV)-contaminated endoscopes, several investigators have shown that
                                                                             104 10
cleaning completely eliminates the microbial contamination on the scopes ' '- Similarly, other
investigators found that EtO sterilization or so akin~ in 2% glutaraldehyde for 20 minutes was effective
                                                   10
only when the device first was properly cleaned       •


                                                                                                               13
Ciuiddinc for Disinfection and StGiiliJ.ation in llnelthcme h:tcilittcs, 2008


           FDA maintains a list of cleared liquid chemical sterilants and high-level disinfectants that can be
used to reprocess heat-sensitive medical devices, such as flexible endoscopes
(http://www. fda.govlcdrh/ode/germlab.html). At this time, the FDA-cleared and marketed formulations
include: ;::2.4% glutaraldehyde, 0.55% ortho-phthalaldehyde (OPA), 0.95% glutaraldehyde with 1.64%
phenol/phenate, 7.35% hydrogen peroxide with 0.23% peracetic acid, 1.0% hydrogen peroxide with
                                                         85
0.08% peracetic acid, and 7.5% hydrogen peroxide • These products have excellent antimicrobial
activity; however, some oxidizing chemicals (e.g., 7.5% hydrogen peroxide, and 1.0% hydrogen peroxide
with 0.08% peracetic acid [latter product is no longer marketed]) reportedly have caused cosmetic and
functional damage to endoscopes 69• Users should check with device manufacturers for information
about germicide compatibility with their device. If the germicide is FDA-cleared, then it is safe when used
according to label directions; however, professionals should review the scientific literature for newly
available data regarding human safety or materials compatibility. Eto sterilization of flexible endoscopes
is infrequent because it requires a lengthy processing and aeration time (e.g., 12 hours) and is a potential
hazard to staff and patients. The two products most commonly used for reprocessing endoscopes In the
United States are glutaraldehyde and an automated, liquid chemical sterilization process that uses
                 107
peracetic acid       • The American Society for Gastrointestinal Endoscopy (ASGE) recommends
glutaraldehyde solutions that do not contain surfactants because the soapy residues of surfactants are
                                    108
difficult to remove during rinsing      • orlho-phthalaldehyde has begun to replace glutaraldehyde in many
health-care facilities because it has several potential advantages over glutaraldehyde: is not known to
irritate the eyes and nasal passages, does not require activation or exposure monitoring, and has a 12-
minute high-level disinfection claim in the United States 69 • Disinfectants that are not FDA-cleared and
should not be used for reprocessing endoscopes include iodophors, chlorine solutions, alcohols,
quaternary ammonium compounds, and phenolics. These solutions might still be in use outside the
United States, but their use should be strongly discouraged because of lack of proven efficacy against all
microorganisms or materials incompatibility.

          FDA clearance of the contact conditions listed on germicide labeling is based on the
manufacturer's test results (http://www.fda.gov/cdrhlode/germlab.html). Manufacturers test the product
under worst-case conditions for germicide formulation (i.e., minimum recommended concentration of the
active ingredient), and include organic soil. Typically manufacturers use 5% serum as the organic soil and
hard water as examples of organic and inorganic challenges. The soil represents the organic loading to
which the device is exposed during actual use and that would remain on the device in the absence of
cleaning. This method ensures that the contact conditions completely eliminate the test mycobacteria
          5      6
(e.g., 10 to 10 Mycobacteria tuberculosis in organic soil and dried on a scope) if inoculated in the most
difficult areas for the disinfectant to penetrate and contact in the absence of cleaning and thus provides a
                   109
margin of safety • For 2.4% glutaraldehyde that requires a 45-minute immersion at 25'c to achieve
high-level disinfection (i.e., 100% kill of M. tuberculosis). FDA itself does not conduct testing but relies
solely on the disinfectant manufacturer's data. Data suggest that M. tuberculosis levels can be reduced
                                              83 101 102 110
by at least 8 log 10 with cleaning (4 log 10) • • • , followed by chemical disinfection for 20 minutes at
                      83 93 111 112                                         113
20'C (4 to 6 log 10) ' • ' • On the basis of these data, APIC                   , the Society of Gastroenterology
                                    38 114 115               106                                            12
Nurses and Associates (SGNA) ' • , the ASGE                      , American College of Chest Physicians        , and a
                           116
multi-society guideline        recommend alternative contact conditions with 2% glutaraldehyde to achieve
high-level disinfection (e.g., that equipment be immersed in 2% glutaraldehyde at 20'C for at least 20
minutes for high-level disinfection). Federal regulations are to follow the FDA-cleared label claim for high-
level disinfectants. The FDA-cleared labels for high-level disinfection with >2% glutaraldehyde at 25'C
range from 20-90 minutes, depending upon the product based on three tier testing which includes AOAC
sporicidal tests, simulated use testing with mycobacterial and in-use testing. The studies supporting the
efficacy of >2% glutaraldehyde for 20 minutes at 20'C assume adequate cleaning prior to disinfection,
whereas the FDA-cleared label claim incorporates an added margin of safety to accommodate possible
lapses in cleaning practices. Facilities that have chosen to apply the 20 minute duration at 20'C have
done so based on the lA recommendation in the July 2003 SHEA position paper, "Multi-society Guideline
                                                                     57 83 94 106 111 116 121
for Reprocessing Flexible Gastrointestinal Endoscopes" 19 • • • • • • ' •



                                                                                                                   14
Guideline for   Di~;infcct.ion   and SterHi.%ntion in Heu!tltcarn r·nd!ititSs, 2008


                                                                           122
         Flexible endoscopes are particularly difficult to disinfect  and easy to damage because of their
                                          123
intricate design and delicate materials.      Meticulous cleaning must precede any sterilization or high-
level disinfection of these instruments. Failure to perform good cleaning can result in sterilization or
disinfection failure, and outbreaks of infection can occur. Several studies have demonstrated the
                                                                                       106 124       125
importance of cleaning in experimental studies with the duck hepatitis B virus (HBV)      ·    , HIV     and
                      126
He/icobacter pylori.

          An examination of health-care-associated infections related only to endoscopes through July
1992 found 281 infections transmitted by gastrointestinal endoscopy and 96 transmitted by
bronchoscopy. The clinical spectrum ranged from asymptomatic colonization to death. Salmonella
species and Pseudomonas aeruginosa repeatedly were identified as causative agents of infections
transmitted by gastrointestinal endoscopy, and M. tuberculosis, atypical mycobacteria, and P. aeruginosa
                                                                                12
were the most common causes of infections transmitted by bronchoscopy • Major reasons for
transmission were inadequate cleaning, improper selection of a disinfecting agent, and failure to follow
                                                            8
recommended cleaning and disinfection procedures'· ' 37 • 98 , and flaws in endoscope design 127 • 128 or
                                        7 98
automated endoscope reprocessors. '           Failure to follow established guidelines has continued to result
in infections associated with gastrointestinal endoscopes 8 and bronchoscopes 7• 12 • Potential device-
associated problems should be reported to the FDA Center for Devices and Radiologic Health. One
multi state investigation found that 23.9% of the bacterial cultures from the internal channels of 71
gastrointestinal endoscopes grew Guideline for D:sinfection and Sturilization in Hon!thcme Facilit:os, 2008


reprocessing personnel are properly trained, each person who reprocesses endoscopic instruments
should receive initial and annual competency testing 38 • 155 •

        In general, endoscope disinfection or sterilization with a liquid chemical sterilant involves five
steps after leak testing:

    1.   Clean: mechanically clean internal and external surfaces, including brushing internal channels
         and flushing each internal channel with water and a detergent or enzymatic cleaners (leak testing
         is recommended for endoscopes before immersion).
    2.   Disinfect: immerse endoscope in high-level disinfectant (or chemical sterilant) and perfuse
         (eliminates air pockets and ensures contact of the germicide with the internal channels)
         disinfectant into all accessible channels, such as the suction/biopsy channel and air/water
         channel and expose for a time recommended for specific products.
    3.   Rinse: rinse the endoscope and all channels with sterile water, filtered water (commonly used
         with AERs) or tap water (i.e., high-quality potable water that meets federal clean water standards
         at the point of use).
    4.   Dry: rinse the insertion tube and inner channels with alcohol, and dry with forced air after
         disinfection and before storage.

Store: store the endoscope in a way that prevents recontamination and promotes drying (e.g., hung
vertically). Drying the endoscope (steps 3 and 4) is essential to greatly reduce the chance of
                                                                                                        116 156
recontamination of the endoscope by microorganisms that can be present in the rinse water " • One
study demonstrated that reprocessed endoscopes (i.e., air/water channel, suction/biopsy channel)
generally were negative (100% after 24 hours; 90% after 7 days [1 CFU of coagulase-negative
Staphylococcus in one channel]) for bacterial growth when stored by hanging vertically in a ventilated
         157
cabinet . Other investigators found all endoscopes were bacteria-free immediately after high-level
disinfection, and only four of 135 scopes were positive during the subsequent 5-day assessment (skin
bacteria cultured from endoscope surfaces). All ftush-through samples remained sterile 158 • Because
                                                            159
tapwater can contain low levels of microorganisms , some researchers have suggested that only sterile
                                                  160
water (which can be prohibitively expensive)           or AER filtered water be used. The suggestion to use
only sterile water or filtered water is not consistent with published guidelines that allow tapwater with an
                                      38 108 113                                   93
alcohol rinse and forced air-drying " •          or the scientific literature. 39• In addition, no evidence of
disease transmission has been found when a tap water rinse is followed by an alcohol rinse and forced-
air drying. AERs produce filtered water by passage through a bacterial filter (e.g., 0.2 f.l). Filtered rinse
water was identified as a source of bacterial contamination in a study that cultured the accessory and
suction channels of endoscopes and the internal chambers of AERs during 1996-2001 and reported
8.7% of samples collected during 1996-1998 had bacterial growth, with 54% being Pseudomonas
species. After a system of hot water flushing of the piping (6o'c for 60 minutes daily) was introduced, the
                                                                                                          161
frequency of positive cultures fell to approximately 2% with only rare isolation of >1 0 CFU/ml               • In
addition to the endoscope reprocessing steps, a protocol should be developed that ensures the user
knows whether an endoscope has been appropriately cleaned and disinfected (e.g., using a room or
cabinet for processed endoscopes only) or has not been reprocessed. When users leave endoscopes on
movable carts, confusion can result about whether the endoscope has been processed. Although one
guideline recommended endoscopes (e.g., duodenoscopes) be reprocessed immediately before use 147 ,
other guidelines do not require this activity 38 " 108 • 115 and except for the Association of periOperative
Registered Nurses (AORN), professional organizations do not recommended that reprocessing be
repeated as long as the original processing is done correctly. As part of a quality assurance program,
healthcare facility personnel can consider random bacterial surveillance cultures of processed
endoscopes to ensure high-level disinfection or sterilization'·"'-"' . Reprocessed endoscopes should be
free of microbial pathogens except for small numbers of relatively avirulent microbes that represent
exogenous environmental contamination (e.g., coagulase-negative Staphylococcus, Bacillus species,
diphtheroids). Although recommendations exist for the final rinse water used during endoscope
                                                                       165
reprocessing to be microbiologically cultured at least monthly             , a microbiologic standard has not been




                                                                                                                16
Guid01ina for Disinfection Qnti Stedltzation in Healfhcmnlacil;ties, 200/l


                                                                         166
set, and the value of routine endoscope cultures has not been shown . In addition, neither the routine
culture of reprocessed endoscopes nor the final rinse water has been validated by correlating viable
counts on an endoscope to infection after an endoscopic procedure. If reprocessed endoscopes were
cultured, sampling the endoscope would assess water quality and other important steps (e.g., disinfectant
effectiveness, exposure time, cleaning) in the rep,rocessin~ procedure. A number of methods for sampling
                                              23 57 161     7 168
endoscopes and water have been described ' ' • 16'· 1 ' • Novel approaches \e.g., detection of
                                                                                      170
adenosine triphosphate [ATP]) to evaluate the effectiveness of endoscope cleaning "·      or endoscope
               171
reprocessing       also have been evaluated, but no method has been established as a standard for
assessing the outcome of endoscope reprocessing.

        The carrying case used to transport clean and reprocessed endoscopes outside the health-care
environment should not be used to store an endoscope or to transport the instrument within the health-
care facility. A contaminated endoscope should never be placed in the carrying case because the case
can also become contaminated. When the endoscope is removed from the case, properly reprocessed,
and put back in the case, the case could recontaminate the endoscope. A contaminated carrying case
should be discarded (Olympus America, June 2002, written communication).

         Infection-control professionals should ensure that institutional policies are consistent with national
guidelines and conduct infection-control rounds periodically (e.g., at least annually) in areas where
endoscopes are reprocessed to ensure policy compliance. Breaches in policy should be documented and
corrective action instituted. In incidents in which endoscopes were not exposed to a high-level disinfection
process, patients exposed to potentially contaminated endoscopes have been assessed for possible
acquisition of HIV, HBV, and hepatitis C virus (HCV). A 14-step method for managing a failure incident
associated with high-level disinfection or sterilization has been described [Rutala WA, 2006 #12512]. The
possible transmission of bloodborne and other infectious agents highlights the importance of rigorous
                 172 173
infection control ' .


Laparoscopes and Arthroscopes
           Although high-level disinfection appears to be the minimum standard for processing
                                                        28                                                89 90
laparoscopes and arthroscopes between patients ' "· 174 • 175 , this practice continues to be debated ' '
17
    • However, neither side in the high-level disinfection versus sterilization debate has sufficient data on
                                                                                                       29
which to base its conclusions. Proponents of high-level disinfection refer to membership surveys or
                              87
institutional experiences involving more than 117,000 and 10,000 laparoscopic procedures,
respectively, that cite a low risk for infection (<0.3%) when high-level disinfection is used for gynecologic
laparoscopic equipment. Only one infection in the membership survey was linked to spores. In addition,
growth of common skin microorganisms (e.g., Staphylococcus epiderm/dis, diphtheroids) has been
documented from the umbilical area even after skin preparation with povidone-iodine and ethyl alcohol.
Similar organisms were recovered in some instances from the pelvic serosal surfaces or from the
laparoscopic telescop,es, suggesting that the microorganisms probably were carried from the skin into the
                          78
peritoneal cavity 177 • • Proponents of sterilization focus on the possibility of transmitting infection by
spore-forming organisms. Researchers have proposed several reasons why sterility was not necessary
for alllaparoscopic equipment: only a limited number of organisms (usually _::10) are introduced into the
peritoneal cavity during laparoscopy; minimal damage is done to inner abdominal structures with little
devitalized tissue; the peritoneal cavity tolerates small numbers of spore-forming bacteria; equipment is
simple to clean and disinfect; surgical sterility is relative; the natural bioburden on rigid lumened devices
       179
is low ; and no evidence exists that high-level disinfection instead of sterilization increases the risk for
infection 87 • "· 90 . With the advent of laparoscopic cholecystectomy, concern about high-level disinfection
is justifiable because the degree of tissue damage and bacterial contamination is greater than with
laparoscopic procedures in gynecology. Failure to completely dissemble, clean, and high-level disinfect
                                                        180
laparoscope parts has led to infections in patients • Data from one study suggested that disassembly,
cleaning, and proper reassembly of laparoscopic equipment used in gynecologic procedures before
                                                    181
steam sterilization presents no risk for infection .


                                                                                                             17
Guideline for Disinfection nml c)terilization in Henlthcnre I"Guiddinc tor Disinfection ;;;nd SteH!izat1on !n !. !enfthcare r:-·acihtics, 2008


by adenovirus type 8193 ' 194 ,

          Limited studies have evaluated disinfection techniques for other items that contact mucous
membranes, such as diaphragm fitting rings, cryosurgical probes, transesophageal echocardiography
         195                      196
probes , flexible cystoscopes         or vaginal/rectal probes used in sonographic scanning. Lettau, Bond,
and McDougal of CDC supported the recommendation of a diaphragm fitting ring manufacturer that
involved using a soap-and-water wash followed by a 15-minute immersion in 70% alcohol 96• This
disinfection method should be adequate to inactivate HIV, HBV, and HSV even though alcohols are not
classified as high-level disinfectants because their activity against picornaviruses is somewhat limited".
No data are available regarding inactivation of human papillomavirus (HPV) by alcohol or other
disinfectants because in vitro replication of complete virions has not been achieved. Thus, even though
alcohol for 15 minutes should kill pathogens of relevance in gynecology, no clinical studies directly
support this practice.

             Vaginal probes are used in sonographic scanning. A vaginal probe and all endocavitary probes
without a probe cover are semi critical devices because they have direct contact with mucous membranes
(e.g., vagina, rectum, pharynx). While use of the probe cover could be considered as changing the
category, this guideline proposes use of a new condom/probe cover for the probe for each patient, and
because condoms/probe covers can fail 195 ' 197"199 , the probe also should be high-level disinfected. The
relevance of this recommendation is reinforced with the findings that sterile transvaginal ultrasound probe
covers have a very high rate of perforations even before use (0%, 25%, and 65% perforations from three
suppliers). 199 One study found, after oocyte retrieval use, a ver,r high rate of perforations in used
endovaginal probe covers from two suppliers (75% and 81%) 19 , other studies demonstrated a lower rate
of perforations after use of condoms (2.0% and 0.9%) 197 200 • Condoms have been found superior to
commercially available probe covers for covering the ultrasound probe (1.7% for condoms versus 8.3%
leakage for probe covers) 201 . These studies underscore the need for routine probe disinfection between
examinations. Although most ultrasound manufacturers recommend use of 2% glutaraldehyde for high-
level disinfection of contaminated transvaginal transducers, the this agent has been questioned 202
because it might shorten the life of the transducer and might have toxic effects on the gametes and
            203
embryos • An alternative procedure for disinfecting the vaginal transducer involves the mechanical
removal of the gel from the transducer, cleaning the transducer in soap and water, wiping the transducer
with 70% alcohol or soaking it for 2 minutes in 500 ppm chlorine, and rinsing with tap water and air
drying 204 • The effectiveness of this and other methods 200 has not been validated in either rigorous
laboratory experiments or in clinical use. High-level disinfection with a product (e.g., hydrogen peroxide)
that is not toxic to staff, patients, probes, and retrieved cells should be used until the effectiveness of
alternative procedures against microbes of importance at the cavitary site is demonstrated by well-
designed experimental scientific studies. Other probes such as rectal, cryosurgical, and transesophageal
probes or devices also should be high-level disinfected between patients.

         Ultrasound probes used during surgical procedures also can contact sterile body sites. These
probes can be covered with a sterile sheath to reduce the level of contamination on the probe and reduce
the risk for infection. However, because the sheath does not completely protect the probe, the probes
should be sterilized between each patient use as with other critical items. If this is not possible, at a
minimum the probe should be high-level disinfected and covered with a sterile probe cover.

        Some cryosurgical probes are not fully immersible. During reprocessing, the tip of the probe
should be immersed in a high-level disinfectant for the appropriate time; any other portion of the probe
that could have mucous membrane contact can be disinfected by immersion or by wrapping with a cloth
soaked in a high-level disinfectant to allow the recommended contact time. After disinfection, the probe
should be rinsed with tap water and dried before use. Health-care facilities that use nonimmersible
probes should replace them as soon as possible with fully immersible probes.

        As with other high-level disinfection grocedures, proper cleaning of probes is necessary to ensure
the success of the subsequent disinfection 2 • One study demonstrated that vegetative bacteria

                                                                                                         19
Cluirldtne for Disinfection and ,Stet·f!iz.AUon In Healtilcare Facilities, 2008


inoculated on vaginal ultrasound probes decreased when the probes were cleaned with a towel 206• No
information is available about either the level of contamination of such probes by potential viral pathogens
such as HBV and HPV or their removal by cleaning (such as with a towel). Because these pathogens
might be present in vaginal and rectal secretions and contaminate probes during use, high-level
disinfection of the probes after such use is recommended.


Dental Instruments
          Scientific articles and increased publicity about the potential for transmitting infectious agents in
                                                                                                             207
dentistry have focused attention on dental instruments as possible agents for pathogen transmission •
208
    • The American Dental Association recommends that surgical and other instruments that normally

penetrate soft tissue or bone (e.g., extraction forceps, scalpel blades, bone chisels, periodontal scalers,
and surgical burs) be classified as critical devices that should be sterilized after each use or discarded.
Instruments not intended to penetrate oral soft tissues or bone (e.g., amalgam condensers, and air/water
syringes) but that could contact oral tissues are classified as semi critical, but sterilization after each use is
                                                       43 209
recommended if the instruments are heat-tolerant • • If a semicrltical item is heat-sensitive, it should,
                                                               43 210
at a minimum, be processed with high-level disinfection • • Hand pieces can be contaminated
internally with patient material and should be heat sterilized after each patient. Handpieces that cannot
be heat sterilized should not be used. 211 Methods of sterilization that can be used for critical or
semicritical dental instruments and materials that are heat-stable include steam under pressure
(autoclave), chemical (formaldehyde) vapor, and dry heat (e.g., 320"F for 2 hours). Dental professionals
most commonly use the steam sterilizer 212 . All three sterilization procedures can damage some dental
                                                         213
instruments, including steam-sterilized hand p,ieces         • Heat-tolerant alternatives are available for most
                                                 3
clinical dental applications and are preferred •

         CDC has divided noncritical surfaces in dental offices into clinical contact and housekeeping
surfaces43 • Clinical contact surfaces are surfaces that might be touched frequently with gloved hands
during patient care or that might become contaminated with blood or other potentially infectious material
and subsequently contact instruments, hands, gloves, or devices (e.g., light handles, switches, dental X·
ray equipment, chair-side computers). Barrier protective coverings (e.g., clear plastic wraps) can be used
for these surfaces, particularly those that are difficult to clean (e.g., light handles, chair switches). The
coverings should be changed when visibly soiled or damaged and routinely (e.g., between patients).
Protected surfaces should be disinfected at the end of each day or if contamination is evident. If not
barrier-protected, these surfaces should be disinfected between patients with an intermediate-disinfectant
(i.e., EPA-registered hospital disinfectant with tuberculocidal claim) or low-level disinfectant (i.e., EPA·
                                                                       43 214 215
registered hospital disinfectant with an HBV and HIV label claim) ' • •

         Most housekeeping surfaces need to be cleaned only with a detergent and water or an EPA·
registered hospital disinfectant, depending of the nature of the surface and the type and degree of
contamination. When housekeeping surfaces are visibly contaminated by blood or body substances,
however, prompt removal and surface disinfection is a sound infection control practice and required by
                                                              43 214
the Occupational Safety and Health Administration (OSHA) • •

          Several studies have demonstrated variability among dental practices while trying to meet these
                        217
recommendations'"· . For example, 68% of respondents believed they were sterilizing their
instruments but did not use appropriate chemical sterilants or exposure times and 49% of respondents
                                                       216
did not challenge autoclaves with biological indicators • Other investigators using biologic indicators
have found a high proportion (15%-65%) of positive spore tests after assessing the efficacy of sterilizers
used in dental offices. In one study of Minnesota dental offices, operator error, rather than mechanical
malfunction'", caused 87% of sterilization failures. Common factors in the improper use of sterilizers
include chamber overload, low temperature setting, inadequate exposure time, failure to preheat the
sterilizer, and interruption of the cycle.

         Mail-return sterilization monitoring services use spore strips to test sterilizers in dental clinics, but

                                                                                                                20
Guideline for IJisinieclion and Stodliza\ion in H0ill\hcaro hKili\ies, 2008


delay caused by mailing to the test laboratory could potentially cause false-negatives results. Studies
revealed, however, that the post-sterilization time and temperature after a 7-day delay had no influence
                   219
on the test results • Delays (7 d"ts at 27'C and 37'C, 3-day mail delay) did not cause any predictable
pattern of inaccurate spore tests 22 •




Disinfection of HBV-, HCV-, HIV- orTB-Contaminated Devices
          The CDC recommendation for high-level disinfection of HBV-, HCV-, HIV- orTB-contaminated
devices is appropriate because experiments have demonstrated the effectiveness of high-level
disinfectants to inactivate these and other pathogens that might contaminate semicritical devices 61 ' 62 • 73 •
81 105 121 125 221 238
  •   •   •   •   "    • Nonetheless, some healthcare facilities have modified their disinfection procedures
when endoscopes are used with a patient known or suspected to be infected with HBV, HIV, or M.
tuberculosis"· 239• This is inconsistent with the concept of Standard Precautions that presumes all
patients are potentially infected with bloodborne pathogens 228• Several studies have highlighted the
                                                                                                       24 242
inability to distinguish HBV- or HIV-infected patients from noninfected patients on clinical grounds o. •
In addition, mycobacterial infection is unlikely to be clinically apparent in many patients. In most
instances, hospitals that altered their disinfection procedure used EtO sterilization on the endoscopic
                                                                                     239
instruments because they believed this practice reduced the risk for infection "· • EtO is not routinely
used for endoscope sterilization because of the lengthy processing time. Endoscopes and other
semicritical devices should be managed the same way regardless of whether the patient is known to be
infected with HBV, HCV, HIV or M. tuberculosis.

         An evaluation of a rnanual disinfection procedure to eliminate HCV from experimentally
contaminated endoscopes provided some evidence that cleaning and 2% glutaraldehyde for 20 minutes
                              236
should prevent transmission       • A study that used experimentally contaminated hysteroscopes detected
HCV by polymerase chain reaction (PCR) in one (3%) of 34 samples after cleaning with a detergent, but
                                                                                                 120
no samples were positive after treatment with a 2% glutaraldehyde solution for 20 minutes • Another
study demonstrated complete elimination of HCV (as detected by PCR) from endoscopes used on
chronically infected patients after cleaning and disinfection for 3-5 minutes in glutaraldehyde 118 .
Similarly, PCR was used to demonstrate complete elimination of HCV after standard disinfection of
                                                 and endosco~es used on HCV-antibody-positive patients
                                             236
experimentally contaminated endoscopes
                                                            24
had no detectable HCV RNA after high-level disinfection        • The inhibitory activity of a phenolic and a
chlorine compound on HCV showed that the phenolic inhibited the binding and replication of HCV, but the
chlorine was ineffective, probably because of its low concentration and its neutralization in the presence
of organic matter 244 •

Disinfection in the Hemodialysis Unit
        Hemodialysis systems include hemodialysis machines, water supply, water-treatment systems,
and distribution systems. During hemodialysis, patients have acquired bloodborne viruses and
                     245
pathogenic bacteria "247 • Cleaning and disinfection are important components of infection control in a
hemodialysis center. EPA and FDA regulate disinfectants used to reprocess hemodialyzers, hemodialysis
machines, and water-treatment systems.

         Noncritical surfaces (e.g., dialysis bed or chair, countertops, external surfaces of dialysis
machines, and equipment [scissors, hemostats, clamps, blood pressure cuffs, stethoscopes]) should be
disinfected with an EPA-registered disinfectant unless the item is visibly contaminated with blood; in that
case a tuberculocidal agent (or a disinfectant with specific label claims for HBVand HIV) or a 1:100
                                                                                       248
dilution of a hypochlorite solution (500-600 ppm free chlorine) should be used 246 · • This procedure
accomplishes two goals: it removes soil on a regular basis and maintains an environment that is
consistent with good patient care. Hemodialyzers are disinfected with peracetic acid, formaldehyde,
                                                                                            249
glutaraldehyde, heat pasteurization with citric acid, and chlorine-containing compounds • Hemodialysis
systems usually are disinfected by chlorine-based disinfectants (e.g., sodium hypochlorite), aqueous


                                                                                                              21
Ouideline for Disinfection and Sterilization in llealthcnm Facilities, 2008


                                                                  250 251
formaldehyde, heat pasteurization, ozone, or peracetic acid ' , All products must be used according
to the manufacturers' recommendations. Some dialysis systems use hot-water disinfection to control
microbial contamination.

         At its high point, 82% of U.S. chronic hemodialysis centers were reprocessing (i.e., reusing)
                                                                249
dialyzers for the same patient using high-level disinfection • However, one of the large dialysis
organizations has decided to phase out reuse and, b~ 2002 the percentage of dialysis facilities
                                                          52
reprocessing hemodialyzers had decreased to 63%              . The two commonly used disinfectants to
reprocess dialyzers were peracetic acid and formaldehyde; 72% used peracetic acid and 20% used
formaldehyde to disinfect hemodialyzers. Another 4% of the facilities used either glutaraldehyde or heat
pasteurization in combination with citric acid 252 • Infection-control recommendations, including
disinfection and sterilization and the use of dedicated machines for hepatitis B surface antigen (HBsAg)-
positive patients, in the hemodialysis setting were detailed in two reviews 245' 246, The Association for the
Advancement of Medicallnstrumentation(AAMI) has published recommendations for the reuse of
hemodialyzers253•


Inactivation of Clostridium difficile
          The source of health-care-associated acquisition of Clostridium difficile in nonepidemic settings
has not been determined. The environment and carriage on the hands of health-care personnel have
been considered possible sources of infection 66 ' 254• Carpeted rooms occupied by a patient with C.
                                                                                              255
difficile were more heavily contaminated with C. difficile than were noncarpeted rooms            • Because C.
difficile spore-production can Increase when exposed to nonchlorine-based cleaning agents and the
spores are more resistant than vegetative cells to commonly used surface disinfectants'", some
investigators have recommended use of dilute solutions of hypochlorite (1 ,600 ppm available chlorine) for
routine environmental disinfection of rooms of patients with C. difficile-associated diarrhea or colitis 25 , to
                                               258                                        259
reduce the incidence of C. difficile diarrhea , or in units with high C. diffici/e rates.      Stool samples of
patients with symptomatic C. diffici/e colitis contain spores of the organism, as demonstrated by ethanol
treatment of the stool to reduce the overgrowth of fecal flora when isolating C. diffici/e in the laboratory'"·
261
    • C. diffici/e-associated diarrhea rates were shown to have decreased markedly in a bone-marrow
transplant unit (from 8.6 to 3.3 cases per 1,000 patient-days) during a period of bleach disinfection (1 :10
dilution) of environmental surfaces compared with cleaning with a quaternary ammonium compound.
Because no EPA-registered products exist that are specific for inactivating C. diffici/e spores, use of
diluted hypochlorite should be considered in units with high C. diffici/e rates. Acidified bleach and regular
                                                 6                                    262
bleach (5000 ppm chlorine) can inactivate 10 C. difficile spores in _::1 0 minutes • However, studies
have shown that asymptomatic patients constitute an important reservoir within the health-care facility
and that person-to-person transmission is the principal means of transmission between patients. Thus,
combined use of hand washing, barrier precautions, and meticulous environmental cleaning with an EPA-
registered disinfectant (e.g., germicidal detergent) should effectively prevent spread of the organism 263 .

          Contaminated medical devices, such as colonoscopes and thermometers,can be vehicles for
transmission of C. diffici/e spores 264 • For this reason, investigators have studied commonly used
disinfectants and exposure times to assess whether current practices can place patients at risk. Data
                                               267                   267 268
demonstrate that 2% glutaraldehyde 79 • 26,_ and peracetic acid         '    reliably kill C. diffici/e spores using
exposure times of 5-20 minutes. oliho-Phthalaldeh¥de and ;':0.2% peracetic acid (WA Rutala, personal
                                                                                                           268
communication, April2006) also can inactivate .":10 C. difficile spores in 10-12 minutes at 2o"c               •
Sodium dichloroisocyanurate at a concentration of 1000 ppm available chlorine achieved lower log 10
reduction factors against C. difficile spores at 10 min, ranging from 0.7 to 1.5, than 0.26% peracetic acid
                                                       268
with log 10 reduction factors ranging from 2.7 to 6.0 .


OSHA Bloodborne Pathogen Standard
      In December 1991, OSHA promulgated a standard entitled "Occupational Exposure to


                                                                                                                  22
GtJidefinn ·for Dlsinfectlon and Str~H!izaHon ln Hoa!t!1C(Jre Facilities, 2008


                                                                                                     214
Bloodborne Pathogens" to eliminate or minimize occupational exposure to bloodborne pathogens .
One component of this requirement is that all equipment and environmental and working surfaces be
cleaned and decontaminated with an appropriate disinfectant after contact with blood or other potentially
infectious materials. Even though the OSHA standard does not specify the type of disinfectant or
                                                        269
procedure, the OSHA original compliance document            suggested that a germicide must be
tuberculocidal to kill the HBV. To follow the OSHA compliance document a tuberculocidal disinfectant
(e.g., phenolic, and chlorine) would be needed to clean a blood spill. However, in February 1997, OSHA
amended its policy and stated that EPA-registered disinfectants labeled as effective against HIV and HBV
would be considered as appropriate disinfectants "... provided such surfaces have not become
contaminated with agent(s) or volumes of or concentrations of agent(s) for which higher level disinfection
is recommended." When bloodborne pathogens other than HBV or HIV are of concern, OSHA continues
to require use of EPA-registered tuberculocidal disinfectants or hypochlorite solution (diluted 1:10 or
                        228
1:100 with water) 215 • • Studies demonstrate that, in the presence of large blood spills, a 1:10 final
dilution of EPA-registered hypochlorite solution initially should be used to inactivate bloodborne viruses"·
235
    to minimize risk for infection to health-care personnel from percutaneous injury during cleanup.


Emerging Pathogens (Cryptosporidium, He/icobacter pylori, Escherichia coli 0157:H7, Rotavirus,
Human Papilloma Virus, Norovirus, Severe Acute Respiratory Syndrome [SARS] Coronavirus)
         Emerging pathogens are of growing concern to the general public and infection-control
professionals. Relevant pathogens include Cryptosporidium patvum, Helicobacter pylori, E. coli 0157:H7,
HIV, HCV, rotavirus, norovirus, severe acute respiratory syndrome (SARS) coronavirus, multidrug-
resistant M. tuberculosis, and nontuberculous mycobacteria (e.g., M. chelonae). The susceptibility of
each of these pathogens to chemical disinfectants and sterilants has been studied. With the exceptions
discussed below, all of these emerging pathogens are susceptible to currently available chemical
                             270
disinfectants and sterilants     .

             Cryptosporidium is resistant to chlorine at concentrations used in potable water. C. patvum is not
                                                                                                     271
completely inactivated by most disinfectants used in healthcare includin~ ethyl alcohol                  , glutaraldehyde
271 1                          271                  271                           2 1         271 272
    • ' ', 5.25% hypochlorite      , peracetic acid     , ortho-phthalaldehyde       , phenol    ' , povidone-iodine
271 · 272 , and quaternary ammonium compounds 271 • The only chemical disinfectants and sterilants able to
                                                                                               271
inactivate greater than 3 log 10 of C. patvum were 6% and 7.5% hy,dro~en peroxide                  . Sterilization
methods will fully inactivate C. parvum, including steam         271 , EtO
                                                                           71 27
                                                                             '   , and hydrogen peroxide gas
plasma 271 • Although most disinfectants are ineffective against C. patvum, current cleaning and
disinfection practices appear satisfactory to prevent healthcare-associated transmission. For example,
endoscopes are unlikely to be an important vehicle for transmitting C. patvum because the results of
                                                                                        4
bacterial studies Indicate mechanical cleaning will remove approximately 1 0 organisms, and drying
results in rapid loss of C. patvum viability (e.g., 30 minutes, 2.9 log1 0 decrease; and 60 minutes, 3.8 log1o
                271
decrease)           .

         Chlorine at -1 ppm has been found capable of eliminating approximately 4 log 10 of E. coli
0157:H7 within 1 minute in a suspension test• . Electrolyzed oxidizing water at 23'C was effective in 10
                                                                                                    274
minutes in producing a 5-log 10 decrease in E. coli 0157:H7 inoculated onto kitchen cutting boards •
The following disinfectants eliminated >5 log 10 of E. coli 0157:H7 within 30 seconds: a quaternary
ammonium compound, a phenolic, a hypochlorite (1 :10 dilution of 5.25% bleach), and ethanol 53.
Disinfectants including chlorine compounds can reduce E. coli 0157:H7 experimentally inoculated onto
alfalfa seeds or sprouts 275· 276 or beef carcass surfaces •
                                                          277



         Data are limited on the susceptibility of H. pylori to disinfectants. Using a suspension test, one
                                                                                                  60
study assessed the effectiveness of a variety of disinfectants against nine strains of H. pylori . Ethanol
(80%) and glutaraldehyde (0.5%) killed all strains within 15 seconds; chlorhexidine gluconate (0.05%,
1.0%), benzalkonium chloride (0.025%, 0.1 %), alkyldiaminoethylglycine hydrochloride (0.1 %), povidone-
iodine (0.1 %), and sodium hypochlorite (150 ppm) killed all strains within 30 seconds. Both ethanol


                                                                                                                      23
Guideline for Dimnloction and Stct·ifiza\ion in HeaKixoaro Faciltt!es, 2008


(80%) and glutaraldehyde (0.5%) retained similar bactericidal activity in the presence of organic matter;
the other disinfectants showed reduced bactericidal activity. In particular, the bactericidal activity of
povidone-iodine (0.1%) and sodium hypochlorite (150 ppm) markedly decreased in the presence of dried
yeast solution with killing times increased to 5- 10 minutes and 5-30 minutes, respectively.

           Immersing biopsy forceps in formalin before obtaining a specimen does not affect the ability to
culture H. pylori from the biopsy specimen 278 • The followin~ methods are ineffective for eliminating H.
pylori from endoscopes: cleaning with soap and water 119 • 27 , immersion in 70% ethanol for 3 minutes280 ,
instillation of 70% ethanol 126 , instillation of 30 ml of 83% methanol 279 , and instillation of 0.2% Hyamine
solution 281 • The differing results with regard to the efficacy of ethyl alcohol against Helicobacterare
unexplained. Cleaning followed by use of 2% alkaline glutaraldehyde (or automated peracetic acid) has
                                                                               119 279 282
been demonstrated by culture to be effective in eliminating H. pylori • ' • Epidemiologic
investigations of patients who had undergone endoscopy with endoscopes mechanically washed and
disinfected with 2. 0%-2.3% glutaraldehyde have revealed no evidence of person-to-person transmission
               126 283
of H. pylori ' • Disinfection of experimentally contaminated endoscopes using 2% glutaraldehyde (1 0-
minute, 20-minute, 45-minute exposure times) or the peracetic acid system (with and without active
                                                                                           119
peracetic acid) has been demonstrated to be effective in eliminating H. pylori • H. pylori DNA has been
detected by PCR in fiuid fiushed from endoscope channels after cleaning and disinfection with 2%
                    284
glutaraldehyde          • The clinical significance of this finding is unclear. In vitro experiments have
demonstrated a >3.5-log 10 reduction in H. pylori after exposure to 0.5 mgiL of free chlorine for 80
seconds 285 .

        An outbreak of healthcare-associated rotavirus gastroenteritis on a pediatric unit has been
         286
reported     • Person to person through the hands of health-care workers was proposed as the
mechanism of transmission. Prolonged survival of rotavirus on environmental surfaces (90 minutes to
>1 0 days at room temperature) and hands (>4 hours) has been demonstrated. Rotavirus suspended in
                                                                                                 288 289
feces can survive longer 287 ' 288 . Vectors have included hands, fomites, air, water, and food     '    •
Products with demonstrated efficacy (>3 log 10 reduction in virus) against rotavirus within 1 minute include:
95% ethanol, 70% isopropanol, some ~henolics, 2% glutaraldehyde, 0.35% peracetic acid, and some
                                             293
quaternary ammonium compounds"· ",. • In a human challenge study, a disinfectant spray (0.1%
ortho-phenylphenol and 79% ethanol), sodium hypochlorite (800 ppm free chlorine), and a phenol-based
product (14.7% phenol diluted 1:256 in tapwater) when sprayed onto contaminated stainless steel disks,
were effective in interrupting transfer of a human rota virus from stainless steel disk to fingerpads of
volunteers after an exposure time of 3- 10 minutes. A quaternary ammonium product (7.05% quaternary
                                                                                             52
ar+!monium compound diluted 1:128 in tapwater) and tapwater allowed transfer of virus •

         No data exist on the inactivation of HPV by alcohol or other disinfectants because in vitro
replication of complete virions has not been achieved. Similarly, little is known about inactivation of
noroviruses (members of the family Ca/iciviridae and important causes of gastroenteritis in humans)
because they cannot be grown in tissue culture. Improper disinfection of environmental surfaces
contaminated by feces or vomitus of infected patients is believed to play a role in the spread of
                                294 296
noroviruses in some settings - • Prolonged survival of a norovirus surrogate (i.e., feline calicivirus
virus [FCV], a closely related cultivable virus) has been demonstrated (e.g., at room temperature, FCV in
a dried state survived for 21-18 days) 297 • Inactivation studies with FCV have shown the effectiveness of
chlorine, glutaraldehyde, and iodine-based products whereas the quaternary ammonium compound,
                                                                   297
detergent, and ethanol failed to inactivate the virus completely.      An evaluation of the effectiveness of
several disinfectants against the feline calicivirus found that bleach diluted to 1000 ppm of available
chlorine reduced infectivity of FCV by 4.5 logs in 1 minute. Other effective (log 10 reduction factor of >4 in
virus) disinfectants included accelerated hydrogen peroxide, 5,000 ppm (3 min); chlorine dioxide, 1,000
ppm chlorine (1 min); a mixture of four quaternary ammonium compounds, 2,470 ppm (1 0 min); 79%
                                                                                             298
ethanol with 0.1% quaternary ammonium compound (3 min); and 75% ethanol (1 0 min)                . A quaternary
ammonium compound exhibited activity against feline calicivirus supensions dried on hard surface
carriers in 1 0 minutes 299 • Seventy percent ethanol and 70% 1-propanol reduced FCV by a 3-4-log 10


                                                                                                             24
Gu1del1110 for Disinfection and !3terililation in 1-ieal\!'lcarn Facilities, 2008


                           300
reduction in 30 seconds       •


         CDC announced that a previously unrecognized human virus from the coronavirus family is the
                                                                         301
leading hypothesis for the cause of a described syndrome of SARS • Two coronaviruses that are
known to infect humans cause one third of common colds and can cause gastroenteritis. The virucidal
efficacy of chemical germicides against coronavirus has been investigated. A study of disinfectants
against coronavirus 229E found several that were effective after a 1-minute contact time; these included
sodium hypochlorite (at a free chlorine concentration of 1,000 ppm and 5,000 ppm), 70% ethyl alcohol,
                                     186
and povidone-iodine (1% iodine) • In another study, 70% ethanol, 50% isopropanol, 0.05%
benzalkonium chloride, 50 ppm iodine in iodophor, 0.23% sodium chlorite, 1% cresol soap and 0.7%
formaldehyde inactivated >3 logs of two animal coronaviruses (mouse hepatitis virus, canine coronavirus)
                                    302
after a 10-minute exposure time • The activity of povidone-iodine has been demonstrated against
                                           303
human coronaviruses 229E and OC43 • A study also showed complete inactivation of the SARS
coronavirus by 70% ethanol and povidone-iodine with an exposure times of 1 minute and 2.5%
                                                       304
glutaraldehyde with an exposure time of 5 minute • Because the SARS coronavirus is stable in feces
and urine at room temperature for at least 1-2 days (WHO, 2003;
http://www.who.int/csr/sars/survival_2003_05_04/en/index.html), surfaces might be a possible source of
contamination and lead to infection with the SARS coronavirus and should be disinfected. Until more
precise information is available, environments in which SARS patients are housed should be considered
heavily contaminated, and rooms and equipment should be thoroughly disinfected daily and after the
patient is discharged. EPA-registered disinfectants or 1:100 dilution of household bleach and water
should be used for surface disinfection and disinfection on noncritical patient-care equipment. High-level
disinfection and sterilization of semicritical and critical medical devices, respectively, does not need to be
altered for patients with known or suspected SARS.

         Free-living amoeba can be pathogenic and can harbor agents of pneumonia such as Legionella
pneumophila. Limited studies have shown that 2% glutaraldehyde and peracetic acid do not completely
inactivate Acanthamoeba polyphaga in a 20-minute exposure time for high-level disinfection. If amoeba
are found to contaminate instruments and facilitate infection, longer immersion times or other
                                        305
disinfectants may need to be considered     •




Inactivation of Bloterrorist Agents
                                                                                              306 307
        Publications have highlighted concerns about the potential for biological terrorism • • CDC
has categorized several agents as "high priority" because they can be easily disseminated or transmitted
                                                                                                          308
from person to person, cause high mortality, and are likely to cause public panic and social disruption •
 These agents include Bacillus anthracis (the cause of anthrax), Yersinia pestis (plague), variola major
(smallpox), Clostridium botulinum toxin (botulism), Franc/sella tularensis (tularemia), filoviruses (Ebola
hemorrhagic fever, Marburg hemorrhagic fever); and arenaviruses (Lassa [Lassa fever], Junin [Argentine·
hemorrhagic fever]), and related viruses".,

         A few comments can be made regarding the role of sterilization and disinfection of potential
agents of bioterrorism • First, the susceptibility of these agents to ~ermicides in vitro is similar to that of
                         309

other related pathogens. For exam~le, variola is similar to vaccinia '· • 311 and B. anthracis is similar to
                                                                            310
                                       12 313
B. atrophaeus (formerly B. subtilis) • • B. subtilis spores, for instance, proved as resistant as, if not
more resistant than, B. anthracis spores (>6 log 10 reduction of B. anthracis spores in 5 minutes with
                                         313
acidified bleach [5,250 ppm chlorine]) • Thus, one can extrapolate from the larger database available on
                                                     314
the susceptibility of genetically similar organisms • Second, many of the potential bioterrorist agents are
stable enough in the environment that contaminated environmental surfaces or fomites could lead to
transmission of agents such as B. anthracis, F. tularensis, variola major, C. botulinum toxin, and C.
burnett/ 315 • Third, data suggest that current disinfection and sterilization practices are appropriate for
managing patient-care equipment and environmental surfaces when potentially contaminated patients are
evaluated and/or admitted in a health-care facility after exposure to a bioterrorist agent. For example,


                                                                                                            25
Gutdeline fm Disinfeclion and Sterilization in lloslt!x;ane F8ciltties, 2008


sodium hypochlorite can be used for surface disinfection (see
http://www.epa.gov/pesticides/factsheets/chemicals/bleachfactsheet.htm). In instances where the health-
care facility is the site of a bioterrorist attack, environmental decontamination might require special
decontamination procedures (e.g., chlorine dioxide gas for 8. anthracis spores). Because no antimicrobial
products are registered for decontamination of biologic agents after a bioterrorist attack, EPA has granted
a crises exemption for each product (see
http://www. epa. gov/pesticides/factsheets/chemicals/bleachfactsheet. htm). Of only theoretical concern is
the possibility that a bioterrorist agent could be engineered to be less susceptible to disinfection and
sterilization processes 309.




Toxicological, Environmental and Occupational Concerns
          Health hazards associated with the use of germicides in healthcare vary from mucous membrane
irritation to death, with the latter involving accidental injection by mentally disturbed patients316 • Althou~h
                                 317 320
their degrees of toxicity vary - , all disinfectants should be used with the proper safety precautions 21
and only for the intended purpose.

          Key factors associated with assessing the health risk of a chemical exposure include the
duration, intensity (i.e., how much chemical is involved), and route (e.g., skin, mucous membranes, and
inhalation) of exposure. Toxicity can be acute or chronic. Acute toxicity usually results from an accidental
spill of a chemical substance. Exposure is sudden and often produces an emergency situation. Chronic
toxicity results from repeated exposure to low levels of the chemical over a prolonged period. Employers
are responsible for informing workers about the chemical hazards in the workplace and implementing
control measures. The OSHA Hazard Communication Standard (29 CFR 1910.1200, 1915.99, 1917.28,
1918.90, 1926.59, and 1928.21) requires manufacturers and importers of hazardous chemicals to
develop Material Safety Data Sheets (MSDS) for each chemical or mixture of chemicals. Employers must
have these data sheets readily available to employees who work with the products to which they could be
exposed.

          Exposure limits have been published for many chemicals used in health care to help provide a
safe environment and, as relevant, are discussed in each section of this guideline. Only the exposure
limits published by OSHA carry the legal force of regulations. OSHA publishes a limit as a time-weighted
average (TWA), that is, the average concentration for a normal 8-hour work day and a 40-hour work week
to which nearly all workers can be repeatedly exposed to a chemical without adverse health effects. For
example, the permissible exposure limit (PEL) for EtO is 1.0 ppm, 8 hour TWA. The CDC National
Institute for Occupational Safety and Health (NIOSH) develops recommended exposure limits (RELs).
RELs are occupational exposure limits recommended by NIOSH as being protective of worker health and
safety over a working lifetime. This limit is frequently expressed as a 40-hour TWA exposure for up to 10
hours per day during a 40-hour work week. These exposure limits are designed for inhalation exposures.
Irritant and allergic effects can occur below the exposure limits, and skin contact can result in dermal
effects or systemic absorption without inhalation. The American Conference on Governmental Industrial
                                                                   322
Hygienists (ACGIN) also provides guidelines on exposure limits         • Information about workplace
exposures and methods to reduce them (e.g., work practices, engineering controls, PPE) is available on
the OSHA (http://www.osha.gov) and NIOSH (http://www.cdc.gov/niosh) websites.

         Some states have excluded or limited concentrations of certain chemical germicides (e.g.,
glutaraldehyde, formaldehyde, and some phenols) from disposal through the sewer system. These rules
are intended to minimize environmental harm. If health-care facilities exceed the maximum allowable
concentration of a chemical (e.g., ;:_5.0 mg/L), they have three options. First, they can switch to alternative
products; for example, they can change from glutaraldehyde to another disinfectant for high-level
disinfection or from phenolics to quaternary ammonium compounds for low-level disinfection. Second, the
health-care facility can collect the disinfectant and dispose of it as a hazardous chemical. Third, the


                                                                                                             26
Guideline tor Dlslnfectlon and Sterilization In !·!calthcaro Facilities, 2008


facility can use a commercially available small-scale treatment method (e.g., neutralize glutaraldehyde
with glycine).

        Safe disposal of regulated chemicals is important throughout the medical community. For
disposal of large volumes of spent solutions, users might decide to neutralize the microbicidal activity
before disposal ~e.g., glutaraldehyde). Solutions can be neutralized by reaction with chemicals such as
                    324           325
sodium bisulfite "·     or glycine •

         European authors have suggested that instruments and ventilation therapy equipment should be
disinfected by heat rather than by chemicals. The concerns for chemical disinfection include toxic side
effects for the patient caused by chemical residues on the instrument or object, occupational exposure to
toxic chemicals, and recontamination by rinsing the disinfectant with microbially contaminated tap water
326



Disinfection in Ambulatory Care, Home Care, and the Home
          IJIJlth the advent of managed healthcare, increasing numbers of patients are now being cared for
in ambulatory-care and home settings. Many patients in these settings might have communicable
diseases, immunocompromising conditions, or invasive devices. Therefore, adequate disinfection in
these settings is necessary to provide a safe patient environment. Because the ambulatory-care setting
(i.e., outpatient facility) provides the same risk for infection as the hospital, the Spaulding classification
scheme described in this guideline should be followed (Table 1) "-

         The home environment should be much safer than hospitals or ambulatory care. Epidemics
should not be a problem, and cross-infection should be rare. The healthcare provider is responsible for
providing the responsible family member information about infection-control procedures to follow in the
home, including hand hygiene, proper cleaning and disinfection of equipment, and safe storage of
cleaned and disinfected devices. Among the products recommended for home disinfection of reusable
objects are bleach, alcohol, and hydrogen peroxide. APIC recommends that reusable objects (e.g.,
tracheostomy tubes) that touch mucous membranes be disinfected by immersion in 70% isopropyl
alcohol for 5 minutes or in 3% hydrogen peroxide for 30 minutes. Additionally, a 1:50 dilution of 5.25%-
6.15% sodium hypochlorite (household bleach) for 5 minutes should be effective 327-329 • Noncritical items
(e.g., blood pressure cuffs, crutches) can be cleaned with a detergent. Blood spills should be handled
according to OSHA regulations as previously described (see section on OSHA Bloodborne Pathogen
Standard). In general, sterilization of critical items is not practical in homes but theoretically could be
accomplished by chemical sterilants or boiling. Single-use disposable items can be used or reusable
                               330 331
items sterilized in a hospital • •

        Some environmental groups advocate "environmentally safe" products as alternatives to
commercial germicides in the home-care setting. These alternatives (e.g., ammonia, baking soda,
vinegar, Borax, liquid detergent) are not registered with EPA and should not be used for disinfecting
because they are ineffective against S. aureus. Borax, baking soda, and detergents also are ineffective
against Salmonella Typhi and E. coli; however, undiluted vinegar and ammonia are effective against S.
                     332
Typhi and E. coli 53• · 333 • Common commercial disinfectants designed for home use also are effective
against selected antibiotic-resistant bacteria 53 .

         Public concerns have been raised that the use of antimicrobials in the home can promote
development of antibiotic-resistant bacteria 334• 335 • This issue is unresolved and needs to be considered
further through scientific and clinical investigations. The public health benefits of using disinfectants in the
home are unknown. However, some facts are known: many sites in the home kitchen and bathroom are
                                                                                  337
microbially contaminated 336 , use of hypochlorites markedly reduces bacteria , and good standards of
                                                                                        338 339
hygiene (e.g., food hygiene, hand hygiene) can help reduce infections in the home " • In addition,
laboratory studies indicate that many commercially prepared household disinfectants are effective against
                     53                                                                     48
common pathogens and can interrupt surface-to-human transmission of pathogens • The "targeted


                                                                                                             27
Guideline tor D!sinfocf!on and SteHiizntion In Healti'JGGuideline for DislnfBction and Steri!L:atlon in HealHJCG\rn Fad!ities, 2008


                                                   334 335 346 347 361
developed in response to disinfectant exposure      '   '   •  • • However, the level of tolerance is not
important in clinical terms because it is low and unlikely to compromise the effectiveness of disinfectants
of which much higher concentrauons are used 347 • 362 •

         The issue of whether low-level tolerance to germicides selects for antibiotic-resistant strains is
unsettled but might depend on the mechanism by which tolerance is attained. For example, changes in
the permeability barrier or efflux mechanisms might affect susceptibility to both antibiotics and
germicides, but specific changes to a target site might not. Some researchers have suggested that use of
disinfectants or antiseptics (e.g., triclosan) could facilitate development of antibiotic-resistant
                  334 33 363
microorganisms ' • • Although evidence in laboratory studies indicates low-level resistance to
triclosan, the concentrations of triclosan in these studies were low (generally <1 ~glmL) and dissimilar
from the higher levels used in antimicrobial products (2,000-20,000 ~glmL)
                                                                                  364 3 5
                                                                                     •   . Thus, researchers can
create laboratory-derived mutants that demonstrate reduced susceptibility to antiseptics or disinfectants.
In some experiments, such bacteria have demonstrated reduced susceptibility to certain antibiotics 335 •
There is no evidence that using antiseptics or disinfectants selects for antibiotic-resistant organisms in
nature or that such mutants survive in nature 366 • ). In addition, the action of antibiotics and the action of
disinfectants differ fundamentally. Antibiotics are selectively toxic and generally have a single target site
in bacteria, thereby inhibiting a specific biosynthetic process. Germicides generally are considered
nonspecific antimicrobials because of a multiplicity of toxic-effect mechanisms or tar2et sites and are
broader spectrum in the types of microorganisms against which they are effective 34 • 347 •

       The rotational use of disinfectants in some environments (e.g., pharmacy production units~ has
                                                                                                    68
been recommended and practiced in an attempt to prevent development of resistant microbes 367 ' •
There have been only rare case reports that appropriately used disinfectants have resulted in a clinical
problem arising from the selection or development of nonsusceptible microorganisms 369 •


Surface Disinfection
Is Surface Disinfection Necessary?
         The effective use of disinfectants is part of a multibarrier strategy to prevent health-care-
associated infections. Surfaces are considered noncritical items because they contact intact skin. Use of
noncritical items or contact with noncritical surfaces carries little risk of causing an infection in patients or
staff. Thus, the routine use of germicidal chemicals to disinfect hospital floors and other noncritical items
                 37 375
is controversial 1)- • A 1991 study expanded the Spaulding scheme by dividing the noncritical
                                                                                            376
environmental surfaces into housekeeping surfaces and medical equipment surfaces                • The classes of
disinfectants used on housekeeping and medical equipment surfaces can be similar. However, the
frequency of decontaminating can vary (see Recommendations). Medical equipment surfaces (e.g., blood
pressure cuffs, stethoscopes, hemodialysis machines, and X-ray machines) can become contaminated
with infectious agents and contribute to the spread of health-care-associated infections ' 48 • 375 • For this
reason, noncritical medical equipment surfaces should be disinfected with an EPA-registered low- or
intermediate-level disinfectant. Use of a disinfectant will provide antimicrobial activity that is likely to be
achieved with minimal additional cost or work.

        Environmental surfaces (e.g., bedside table) also could potentially contribute to cross-
transmission by contamination of health-care personnel from hand contact with contaminated surfaces,
                                50
medical equipment, or patients ' 375 • 377 • A paper reviews the epidemiologic and microbiologic data
                                                                     378
(Table 3) regarding the use of disinfectants on noncritical surfaces     •


         Of the seven reasons to usie a disinfectant on noncritical surfaces, five are particularly
noteworthy and support the use of a germicidal detergent. First, hospital floors become contaminated with
microorganisms from settling airborne bacteria: by contact with shoes, wheels, and other objects; and
occasionally by spills. The removal of microbes is a component in controling health-care-associated
infections. In an investigation of the cleaning of hospital floors, the use of soap and water (80% reduction)
was less effective in reducing the numbers of bacteria than was a phenolic disinfectant (94 %-99.9%

                                                                                                              29
Guideline for Disinfection amJ Sterilization in Healthcam F;Jcilities, 2008


           379
reduction) • However, a few hours after floor disinfection, the bacterial count was nearly back to the
pretreatment level. Second, detergents become contaminated and result in seeding the patient's
environment with bacteria. Investigators have shown that mop water becomes increasingly dirty during
cleaning and becomes contaminated if soap and water is used rather than a disinfectant. For example, in
one study, bacterial contamination in soap and water without a disinfectant increased from 10 CFU/mL to
34,000 CFU/mL after cleaning a ward, whereas contamination in a disinfectant solution did not change
                380
(20 CFU/mL) • Contamination of surfaces close to the patient that are frequently touched by the patient
                                                              381
or staff (e.g., bed rails) could result in patient exposuresO • In a study, using of detergents on floors
and patient room furniture, increased bacterial contamination of the patients' environmental surfaces was
                                                               2 382
found after cleaning (average increase= 103.6 CFU/24cm ) • In addition, a P. aeruginosa outbreak
was reported in a hematology-oncology unit associated with contamination of the surface cleaning
equipment when nongermicidal cleaning solutions instead of disinfectants were used to decontaminate
                             383
the patients' environment        and another study demonstrated the role of environmental cleaning in
controlling an outbreak of Acinetobacter baumannii " 4 . Studies also have shown that, in situations where
the cleaning procedure failed to eliminate contamination from the surface and the cloth is used to wipe
another surface, the contamination is transferred to that surface and the hands of the person holding the
          365
cloth"'· • Third, the CDC Isolation Guideline recommends that noncritical equipment contaminated with
blood, body fluids, secretions, or excretions be cleaned and disinfected after use. The same guideline
recommends that, in addition to cleaning, disinfection of the bedside equipment and environmental
surfaces (e.g., bedrails, bedside tables, carts, commodes, door-knobs, and faucet handles) is indicated
for certain pathogens, e.g., enterococci, which can survive in the inanimate environment for prolonged
         386
periods • Fourth, OSHA requires that surfaces contaminated with blood and other potentially infectious
materials (e.g., amniotic, pleural fluid) be disinfected. Fifth, using a single product throughout the facility
can simplify both training and appropriate practice.

          Reasons also exist for using a detergent alone on floors because noncritical surfaces contribute
minimally to endemic health-care-associated infections 387 , and no differences have been found in
                                                                                                               382
healthcare-associated infections rates when floors are cleaned with detergent rather than disinfectant '
388 389
    '   • However, these studies have been small and of short duration and suffer from low statistical
power because the outcome-healthcare-associated infections-is of low frequency. The low rate of
infections makes the efficacy of an intervention statistically difficult to demonstrate. Because
housekeeping surfaces are associated with the lowest risk for disease transmission, some researchers
                                                                                      376
have suggested that either detergents or a disinfectanUdetergent could be used            • No data exist that
show reduced healthcare-associated infection rates with use of surface disinfection of floors, but some
data demonstrate reduced microbial load associated with the use of disinfectants. Given this information;
other information showing that environmental surfaces (e.g., bedside table, bed rails) close to the patient
and in outpatient settin~s
                             390
                                 can be contaminated with epidemiologically important microbes (such as
                                                                                                          395
VRE and MRSA) 47 ' 390-3 4 ; and data showing these organisms survive on various hospital surfaces ' 396 ;
                                                                                                           378
some researchers have suggested that such surfaces should be disinfected on a regular schedule
Spot decontamination on fabrics that remain in hospitals or clinic rooms while patients move in and out
(e.g., privacy curtains) also should be considered. One study demonstrated the effectiveness of spraying
the fabric with 3% hydrogen peroxide 397 • Future studies should evaluate the level of contamination on
noncritical environmental surfaces as a function of high and low hand contact and whether some surfaces
(e.g., bed rails) near the patient with high contact frequencies require more frequent disinfection.
Regardless of whether a detergent or disinfectant is used on surfaces in a health-care facility, surfaces
should be cleaned routinely and when dirty or soiled to provide an aesthetically pleasing environment and
to prevent potentially contaminated objects from serving as a source for health-care-associated
infections 398 • The value of designing surfaces (e.g. hexyl-polyvinylpyridine) that kill bacteria on contact
399                                          400
    or have sustained antimicrobial activity     should be further evaluated.

        Several investigators have recognized heavy microbial contamination of wet mops and cleaning
                                                         68 401
cloths and the potential for spread of such contamination ' . They have shown that wiping hard
                                                                                       68 402
surfaces with contaminated cloths can contaminate hands, equipment, and other surfaces ' . Data


                                                                                                               30
Guideline for Disinfection and Sterilization in Healtilcnre Faciltties, 2008


have been published that can be used to formulate effective policies for decontamination and
maintenance of reusable cleaning cloths. For example, heat was the most reliable treatment of cleaning
cloths as a detergent washing followed by drying at BO'C for 2 hours produced elimination of
contamination. However, the dry heating process might be a fire hazard if the mop head contains
petroleum-based products or lint builds up within the equipment or vent hose (American Health Care
Association, personal communication, March 2003). Alternatively, immersing the cloth in h~pochlorite
                                                                                             3
(4,000 ppm) for 2 minutes produced no detectable surviving organisms in 10 of 13 cloths 4 . If reusable
cleaning cloths or mops are used, they should be decontaminated regularly to prevent surface
contamination during cleaning with subsequent transfer of organisms from these surfaces to patients or
equipment by the hands of health-care workers. Some hospitals have begun using a new mopping
technique involving microfiber materials to clean ftoors. Microfibers are densely constructed, polyester
and polyamide (nylon) fibers, that are approximately 1/16 the thickness of a human hair. The positively
charged microftbers attract dust (which has a negative charge) and are more absorbent than a
conventional, cotton-loop mop. Microfiber materials also can be wet with disinfectants, such as
quaternary ammonium compounds. In one study, the microfiber system tested demonstrated superior
microbial removal compared with conventional string mops when used with a detergent cleaner (94% vs
68%). The use of a disinfectant did not improve the microbial elimination demonstrated by the microfiber
system (95% vs 94%). However, use of disinfectant significantly improved microbial removal when a
conventional string mop was used (95% vs 68%)(WA Rutala, unpublished data, August 2006). The
microfiber system also prevents the possibility of transferring microbes from room to room because a new
microfiber pad is used in each room.


Contact Times for Surface Disinfectants
          An important issue concerning use of disinfectants for noncritical surfaces in health-care settings
is that the contact time specified on the label of the product is often too long to be practically followed.
The labels of most products registered by EPA for use against HBV, HIV, or M. tuberculosis specify a
contact time of 10 minutes. Such a long contact time is not practical for disinfection of environmental
surfaces in a health-care setting because most health-care facilities apply a disinfectant and allow it to dry
(-1 minute). Multiple scientific gapers have demonstrated significant microbial reduction with contact
times of 30 to 60 seconds"·"· '·"'. In addition, EPA will approve a shortened contact time for any
product for which the manufacturers will submit confirmatory efficacy data.

        Currently, some EPA-registered disinfectants have contact times of one to three minutes. By law,
users must follow all applicable label instructions for EPA-registered products. Ideally, product users
should consider and use products that have the shortened contact time. However, disinfectant
manufacturers also need to obtain EPA approval for shortened contact times so these products will be
used correctly and effectively in the health-care environment.


Air Disinfection
        Disinfectant spray-fog techniques for antimicrobial control in hospital rooms has been used. This
technique of spraying of disinfectants is an unsatisfactory method of decontaminating air and surfaces
                                                                                         386
and is not recommended for general infection control in routine patient-care areas • Disinfectant
fogging is rarely, if ever, used in U.S. healthcare facilities for air and surface disinfection in patient-care
areas. Methods (e.g., filtration, ultraviolet germicidal irradiation, chlorine dioxide) to reduce air
                                                                                 23
contamination in the healthcare setting are discussed in another guideline •


Microbial Contamination of Disinfectants
         Contaminated disinfectants and antiseptics have been occasional vehicles of health-care
infections and pseudoepidemics for more than 50 years. Published reports describing contaminated
disinfectants and antiseptic solutions leading to health-care-associated infections have been summarized


                                                                                                             31
C1uiGuideline tor D!slntecHon and Stcdlizatlon In Hnal\llcare r:·Guideline for Disinfection and StuiilizaUon in ll0altl1carc Facilities, 2008


disinfectant, the greater its efficacy and the shorter the time necessary to achieve microbial kill. Generally
not recognized, however, is that all disinfectants are not similarly affected by concentration adjustments.
For example, quaternary ammonium compounds and phenol have a concentration exponent of 1 and 6,
respectively; thus, halving the concentration of a quaternary ammonium compound requires doubling its
disinfecting time, but halvinq the concentration of a phenol solution requires a 64-fold (i.e., 2 6 ) increase in
                     365
its disinfecting time ' 413 · 420

         Considering the length of the disinfection time, which depends on the potency of the germicide,
also is important. This was illustrated by Spaulding who demonstrated using the mucin-loop test that 70%
                                4
isopropyl alcohol destroyed 10 M. tuberculosis in 5 minutes, whereas a simultaneous test with 3%
phenolic required 2-3 hours to achieve the same level of microbial kill 14 •

Physical and Chemical Factors
         Several physical and chemical factors also influence disinfectant procedures: temperature, pH,
relative humidity, and water hardness. For example, the activity of most disinfectants increases as the
temperature increases, but some exceptions exist. Furthermore, too great an increase in temperature
causes the disinfectant to degrade and weakens its germicidal activity and thus might produce a potential
health hazard.

       An increase in pH improves the antimicrobial activity of some disinfectants (e.g., glutaraldehyde,
quaternary ammonium compounds) but decreases the antimicrobial activity of others (e.g., phenols,
hypochlorites, and iodine). The pH influences the antimicrobial activity by altering the disinfectant
                             413
molecule or the cell surface     •


         Relative humidity is the single most important factor influencing the activity of gaseous
disinfectantslsterilants, such as EtO, chlorine dioxide, and formaldehyde.
         Water hardness (i.e., high concentration of divalent cations) reduces the rate of kill of certain
disinfectants because divalent cations (e.~., magnesium, calcium) in the hard water interact with the
                                             3
disinfectant to form insoluble precipitates • 421 •

Organic and Inorganic Matter
        Organic matter in the form of serum, blood, pus, or fecal or lubricant material can interfere with
the antimicrobial activity of disinfectants in at least two ways. Most commonly, interference occurs by a
chemical reaction between the germicide and the organic matter resulting in a complex that is less
germicidal or nongermicidal, leaving less of the active germicide available for attacking microorganisms.
Chlorine and iodine disinfectants, in particular, are prone to such interaction. Alternatively, organic
                                                                                    422 423
material can protect microorganisms from attack by acting as a physical barrier •

         The effects of inorganic contaminants on the sterilization process were studied during the 1950s
and 1960s 424 · 425 . These and other studies show the protection by inorganic contaminants of
microorganisms to all sterilization processes results from occlusion in salt crystals 426• 427 . This further
emphasizes the importance of meticulous cleaning of medical devices before any sterilization or
                                                                                                       426
disinfection procedure because both organic and inorganic soils are easily removed by washing .

Duration of Exposure
          Items must be exposed to the germicide for the appropriate minimum contact time. Multiple
investigators have demonstrated the effectiveness of low-level disinfectants against vegetative bacteria
(e.g., Listeria, E. coli, Salmonella, VRE, MRSA), yeasts (e.g., Candida), mycobacteria (e.g., M.
                                                                                    46 64
tuberculosis), and viruses (e.g., poliovirus) at exposure times of 30-60 seconds ' , By law, all
applicable label instructions on EPA-registered products must be followed. If the user selects exposure
conditions that differ from those on the EPA-registered product label, the user assumes liability for any
injuries resulting from off-label use and is potentially subject to enforcement action under the Federal
Insecticide, Fungicide, and Rodenticide Act (FIFRA)


                                                                                                              34
Guideline for Disinfection and Stmilization in i"lenltl1care F'ac1litins, 2008


         All lumens and channels of endoscopic instruments must contact the disinfectant Air pockets
interfere with the disinfection process, and items that float on the disinfectant will not be disinfected. The
disinfectant must be introduced reliably into the internal channels of the device. The exact times for
disinfecting medical items are somewhat elusive because of the effect of the aforementioned factors on
disinfection efficacy. Certain contact times have proved reliable (Table 1), but, in general, longer contact
times are more effective than shorter contact times.

Biofilms
                                                                                                               428
         Microorganisms may be protected from disinfectants by production of thick masses of cells
                                            421 435
and extracellular materials, or biofilms ' • Biofilms are microbial communities that are tightly attached
to surfaces and cannot be easly removed. Once these masses form, microbes within them can be
resistant to disinfectants by multiple mechanisms, including physical characteristics of older biofilms,
genotypic variation of the bacteria, microbial production of neutralizing enzymes, and physiologic
gradients within the biofilm (e.g., pH). Bacteria within biofilms are up to 1,000 times more resistant to
                                                               436                                                437
antimicrobials than are the same bacteria in suspension            . Although new decontamination methods
are being investi~ated for removing biofilms, chlorine and monochloramines can effectively inactivate
                      438
biofilm bacteria 4 1      • Investigators have hypothesized that the glycocalyx-like cellular masses on the
interior walls of polyvinyl chloride pipe would grotect embedded organisms from some disinfectants and
                                                    430 439                                              440
be a reservoir for continuous contamination 4 '· ' • Biofilms have been found in whirlpools                  , dental
                441
unit waterlines , and numerous medical devices (e.g., contact lenses, reacemakers, hemodialysis
                                                                           434 4   438 442
systems, urinary catheters, central venous catheters, endoscopes)             • '·    '    • Their presence can
have serious implications for immunocompromised reatients and patients who have indwelling medical
                             436 443 444                4 6
devices. Some enzymes • •                and detergents     can degrade biofilms or reduce numbers of viable
bacteria within a biofilm, but no products are EPA-registered or FDA-cleared for this purpose.




                                                                                                                     35
Gurdel111o for Disinlection and SterilizoUon in Healtl>com Facilrt:r1s, 2008


                                                  CLEANING

        Cleaning is the removal of foreign material (e.g., soil, and organic material) from objects and is
normally accomplished using water with detergents or enzymatic products. Thorough cleaning is required
before high-level disinfection and sterilization because inorganic and organic materials that remain on the
surfaces of instruments interfere with the effectiveness of these processes. Also, if soiled materials dry or
bake onto the instruments, the removal process becomes more difficult and the disinfection or sterilization
process less effective or ineffective. Surgical instruments should be presoaked or rinsed to prevent drying
of blood and to soften or remove blood from the instruments.

         Cleaning is done manually in use areas without mechanical units (e.g., ultrasonic cleaners or
washer-disinfectors) or for fragile or difficult-to-clean instruments. \1\ilth manual cleaning, the two essential
components are friction and fluidics. Friction (e.g., rubbing/scrubbing the soiled area with a brush) is an
old and dependable method. Fluidics (i.e., fluids under pressure) is used to remove soil and debris from
internal channels after brushing and when the design does not allow passage of a brush through a
         445
channel      . \1\ilhen a washer-disinfector is used, care should be taken in loading instruments: hinged
instruments should be opened fully to allow adequate contact with the detergent solution; stacking of
instruments in washers should be avoided; and instruments should be disassembled as much as
possible.

          The most common types of mechanical or automatic cleaners are ultrasonic cleaners, washer-
decontaminators, washer-disinfectors, and washer-sterilizers. Ultrasonic cleaning removes soil by
cavitation and implosion in which waves of acoustic energy are propagated in aqueous solutions to
disrupt the bonds that hold particulate matter to surfaces. Bacterial contamination can be present in used
ultrasonic cleaning solutions (and other used detergent solutions) because these solutions generally do
                                     446
not make antibacterial label claims . Even though ultrasound alone does not significantly inactivate
                                                                                                 44
bacteria, sonication can act synergistically to increase the cidal efficacy of a disinfectant • Users of
ultrasonic cleaners should be aware that the cleaning fluid could result in endotoxin contamination of
                                                                             448
surgical instruments, which could cause severe inflammatory reactions • Washer-sterilizers are
modified steam sterilizers that clean by filling the chamber with water and detergent through which steam
passes to provide agitation. Instruments are subsequently rinsed and subjected to a short steam-
sterilization cycle. Another washer-sterilizer employs rotating spray arms for a wash cycle followed by a
steam sterilization cycle at 285'F 449• 450 . Washer-decontaminators/disinfectors act like a dishwasher that
uses a combination of water circulation and detergents to remove soil. These units sometimes have a
                                                                                      451
cycle that subjects the instruments to a heat process (e.g., 93'C for 10 minutes)         • Washer-disinfectors
are generally computer-controlled units for cleaning, disinfecting, and drying solid and hollow surgical and
medical equipment. In one study, cleaning (measured as 5-6 log 10 reduction) was achieved on surfaces
                                                                 452
that had adequate contact with the water ftow in the machine         • Detailed information about cleaning and
                                                                                            453 454          455
preparing supplies for terminal sterilization is provided by professional organizations • and books •
 Studies have shown that manual and mechanical cleaning of endoscopes achieves approximately a 4-
                                               83 104 456 457
log10 reduction of contaminating organisms ' · • • Thus, cleaning alone effectively reduces the
number of microorganisms on contaminated equipment. In a quantitative analysis of residual protein
contamination of reprocessed surgical instruments, median levels of residual protein contamination per
                                                                  458
instrument for five trays were 267, 260, 163, 456, and 756 ~g         . In another study, the median amount of
protein from reprocessed surgical instruments from different hospitals ranged from 8 ~g to 91 ~g •
                                                                                                       459

\1\ilhen manual methods were compared with automated methods for cleaning reusable accessory devices
used for minimally invasive surgical procedures, the automated method was more efficient for cleaning
biopsy forceps and ported and nonported laparoscopic devices and achieved a >99% reduction in soil
parameters (i.e., protein, carbohydrate, hemoglobin) in the ported and nonported laparoscopic devices
460, 461



       For instrument cleaning, a neutral or near-neutral pH detergent solution commonly is used
because such solutions generally provide the best material compatibility profile and good soil removal.


                                                                                                              36
Guideline for Disinfr"ction and Sterilization in Henltl>caro Fncilitins, 2008


Enzymes, usually proteases, sometimes are added to neutral pH solutions to assist in removing organic
material. Enzymes in these formulations attack proteins that make up a large portion of common soil
 (e.g., blood, pus). Cleaning solutions also can contain lipases (enzymes active on fats) and amylases
(enzymes active on starches). Enzymatic cleaners are not disinfectants, and proteinaceous enzymes can
be inactivated by germicides. As with all chemicals, enzymes must be rinsed from the equipment or
adverse reactions (e.g., fever, residual amounts of high-level disinfectants, proteinaceous residue) could
        462 463
result • • Enzyme solutions should be used in accordance with manufacturer's instructions, which
include proper dilution of the enzymatic detergent and contact with equipment for the amount of time
                         463
specified on the label       • Detergent enzymes can result in asthma or other allergic effects in users.
Neutral pH detergent solutions that contain enzymes are compatible with metals and other materials used
in medical instruments and are the best choice for cleaning delicate medical instruments, especially
                       457
flexible endoscopes . Alkaline-based cleaning agents are used for processing medical devices
because they efficiently dissolve protein and fat residues 464 ; however, they can be corrosive 457 . Some
                                                                                          465 466
data demonstrate that enzymatic cleaners are more effective than neutral detergents '             in removing
microorganisms from surfaces but two more recent studies found no difference in cleaning efficiency
                                                    443 464
between enzymatic and alkaline-based cleaners          '    • Another study found no significant difference
                                                                                             467
between enzymatic and non-enzymatic cleaners in terms of microbial cleaning efficacy • A new non-
enzyme, hydrogen peroxide-based formulation (not FDA-cleared) was as effective as enzymatic cleaners
in removing protein, blood, carbohydrate, and endotoxin from surface test carriers'" In addition, this
                                                                                                            468
product effected a 5-log 10 reduction in microbial loads with a 3-minute exposure at room temperature           •


         Although the effectiveness of high-level disinfection and sterilization mandates effective cleaning,
no "real-time" tests exist that can be employed in a clinical setting to verify cleaning. If such tests were
                                                                                         469
commercially available they could be used to ensure an adequate level of cleaning -472 • ). The only way
to ensure adequate cleaning is to conduct a reprocessing verification test (e.g., microbiologic sampling),
but this is not routinely recommended 473 • Validation of the cleaning processes in a laboratory-testing
program is possible by microorganism detection, chemical detection for organic contaminants,
                                                                 426 471
radionuclide tagging, and chemical detection for specific ions ' • During the past few years, data
have been published describing use of an artificial soil, protein, endotoxin, X-ray contrast medium, or
blood to verify the manual or automated cleaning process 169 ' 452 ' 474-478 and adenosine triphosphate
bioluminescence and microbiologic sampling to evaluate the effectiveness of environmental surface
              479
cleaning 170 • • At a minimum, all instruments should be individually inspected and be visibly clean.




                                                                                                              37
Guiddine for Disinfection ~mel ;.)toHiizahon ln I !enllhcaro Faci!ltie~, 2008


                                                DISINFECTION

         Many disinfectants are used alone or in combinations (e.g., hydrogen peroxide and peracetic
acid) in the health-care setting. These include alcohols, chlorine and chlorine compounds, formaldehyde,
glutaraldehyde, orlho-phthalaldehyde, hydrogen peroxide, iodophors, peracetic acid, phenolics, and
quaternary ammonium compounds. Commercial formulations based on these chemicals are considered
unique products and must be registered with EPA or cleared by FDA. In most instances, a given product
is designed for a specific purpose and is to be used in a certain manner. Therefore, users should read
labels carefully to ensure the correct product is selected for the intended use and applied efficiently.

          Disinfectants are not interchangeable, and incorrect concentrations and inappropriate
disinfectants can result in excessive costs. Because occupational diseases among cleaning personnel
have been associated with use of several disinfectants (e.g., formaldehyde, glutaraldehyde, and
chlorine), precautions (e.g., gloves and proper ventilation) should be used to minimize exposure 316 • 460 •
481
    • Asthma and reactive airway disease can occur in sensitized persons exposed to any airborne
chemical, including germicides. Clinically important asthma can occur at levels below ceiling levels
regulated by OSHA or recommended by NIOSH. The preferred method of control is elimination of the
chemical (through engineering controls or substitution) or relocation of the worker.

        The following overview of the performance characteristics of each provides users with sufficient
information to select an appropriate disinfectant for any item and use it in the most efficient way.

Chemical Disinfectants
Alcohol
         Overview. In the healthcare setting, "alcohol" refers to two water-soluble chemical compounds-
                                                                                                  48
ethyl alcohol and isopropyl alcohol-that have generally underrated germicidal characteristics        • FDA
has not cleared any liquid chemical sterilant or high-level disinfectant with alcohol as the main active
ingredient. These alcohols are rapidly bactericidal rather than bacteriostatic against vegetative forms of
bacteria; they also are tuberculocidal, fungicidal, and virucidal but do not destroy bacterial spores. Their
cidal activity drops sharply when diluted below 50% concentration, and the optimum bactericidal
                                                                  483 484
concentration is 60%-90% solutions in water (volume/volume)          '    •


         Mode of Action. The most feasible explanation for the antimicrobial action of alcohol is
denaturation of proteins. This mechanism is supported by the observation that absolute ethyl alcohol, a
dehydrating agent, is less bactericidal than mixtures of alcohol and water because proteins are denatured
                                        484 485
more quickly in the presence of water ' • Protein denaturation also is consistent with observations
                                                               486
that alcohol destroys the dehydrogenases of Escherichia coli , and that ethyl alcohol increases the lag
                                   487
phase of Enterobacter aerogenes        and that the lag phase effect could be reversed by adding certain
amino acids. The bacteriostatic action was believed caused by inhibition of the production of metabolites
essential for rapid cell division.

         Microbicidal Activity. Methyl alcohol (methanol) has the weakest bactericidal action of the
                                                   488
alcohols and thus seldom Is used in health care • The bactericidal activity of various concentrations of
ethyl alcohol (ethanol) was examined against a variety of microorganisms in exposure periods ranging
                            483
from 1 0 seconds to 1 hour • Pseudomonas aeruginosa was killed in 1 0 seconds by all concentrations
of ethanol from 30% to 100% (v/v), and Serratia marcescens, E, coli and Salmonella typhosa were killed
in 10 seconds by all concentrations of ethanol from 40% to 100%. The gram-positive organisms
Staphylococcus aureus and Streptococcus pyogenes were slightly more resistant, being killed in 10
seconds by ethyl alcohol concentrations of 60%-95%. Isopropyl alcohol (isopropanol) was slightly more
                                                         489
bactericidal than ethyl alcohol for E. coli and S. aureus •

          Ethyl alcohol, at concentrations of 60%-80%, is a potent virucidal agent inactivating all of the
lipophilic viruses (e.g., herpes, vaccinia, and influenza virus) and many hydrophilic viruses (e.g.,


                                                                                                               38
Guide!lne ior Disinfoctlon and Sterilization in Hea!thcm·e r.:·acl!ities, 2008


                                                                                            58               49
adenovirus, enterovirus, rhinovirus, and rotaviruses but not hepatitis A virus (HAV) or poliovirus) •
Isopropyl alcohol is not active against the nonlipid enteroviruses but is fully active against the lipid viruses
72
   • Studies also have demonstrated the ability of ethyl and isopropyl alcohol to inactivate the hepatitis B
                                            490
virus(HBV) 224 • 225 and the herpes virus,      and ethyl alcohol to inactivate human immunodeficiency virus
       227                                        491
(HIV)      , rotavirus, echovirus, and astrovirus     .


        In tests of the effect of ethyl alcohol against M. tuberculosis, 95% ethanol killed the tubercle bacilli
                                                     492
in sputum or water suspension within 15 seconds . In 1964, Spaulding stated that alcohols were the
germicide of choice for tuberculocidal activity, and they should be the standard by which all other
tuberculocides are compared. For example, he compared the tuberculocidal activity of iodophor (450
                                                                                                  6
ppm), a substituted phenol (3%), and isopropanol (70%/volume) using the mucin-loop test (10 M.
tuberculosis per loop) and determined the contact times needed for complete destruction were 120-180
minutes, 45-60 minutes, and 5 minutes, respectively. The mucin-loop test is a severe test developed to
produce long survival times. Thus, these figures should not be extrapolated to the exposure times needed
when these germicides are used on medical or surgical material 402 •

        Ethyl alcohol (70%) was the most effective concentration for killing the tissue phase of
Cryptococcus neoformans, Blastomyces dermatitidis, Coccidioides immitis, and Histoplasma capsulatum
and the culture phases of the latter three organisms aerosolized onto various surfaces. The culture phase
was more resistant to the action of ethyl alcohol and required about 20 minutes to disinfect the
                                                                      493 494
contaminated surface, compared with <1 minute for the tissue phase        •   •


        Isopropyl alcohol (20%) is effective in killin~ the cysts of Acanthamoeba culbertson/ (560) as are
                                                       6
chlorhexidine, hydrogen peroxide, and thimerosal 4 .

          Uses. Alcohols are not recommended for sterilizing medical and surgical materials principally
because they lack sporicidal action and they cannot penetrate protein-rich materials. Fatal postoperative
wound infections with Clostridium have occurred when alcohols were used to sterilize surgical
                                                       497
instruments contaminated with bacterial spores • Alcohols have been used effectively to disinfect oral
                             4 499                     500             501                     502
and rectal thermometers "· , hospital pagers               , scissors      , and stethoscopes      • Alcohols have
                                                    503 504
been used to disinfect fiberoptic endoscopes           '      but failure of this disinfectant have lead to Infection
280 505
   •    • Alcohol towelettes have been used for years to disinfect small surfaces such as rubber stoppers
of multiple-dose medication vials or vaccine bottles. Furthermore, alcohol occasionally is used to
disinfect external surfaces of equipment (e.~., stethoscopes, ventilators, manual ventilation bags)
                                                                                                                506
                                                                                                                    ,
                 507                            5 8
CPR manikins         , ultrasound instruments       or medication preparation areas. Two studies demonstrated
the effectiveness of 70% isopropyl alcohol to disinfect reusable transducer heads in a controlled
               509 510
environment       '    • In contrast, three bloodstream infection outbreaks have been described when
alcohol was used to disinfect transducer heads in an intensive-care setting 511 •

           The documented shortcomings of alcohols on equipment are that they damage the shellac
mountings of lensed instruments, tend to swell and harden rubber and certain plastic tubing after
prolonged and repeated use, bleach rubber and plastic tiles 482 and damage tonometer tips (by
                                                                                 512
deterioration of the glue) after the equivalent of 1 working year of routine use     • Tonometer biprisms
soaked in alcohol for 4 days developed rough front surfaces that potentially could cause corneal dama~e;
                                                                                                          13
this appeared to be caused by weakening of the cementing substances used to fabricate the biprisms           .
 Corneal opacification has been reported when tonometer tips were swabbed with alcohol immediately
before measurement of intraocular pressure 514 • Alcohols are flammable and consequently must be
stored in a cool, well-ventilated area. They also evaporate rapidly, making extended exposure time
difficult to achieve unless the items are immersed.

Chlorine and Chlorine Compounds
          Overview. Hypochlorites, the most widely used of the chlorine disinfectants, are available as
liquid (e.g., sodium hypochlorite) or solid (e.g., calcium hypochlorite). The most prevalent chlorine


                                                                                                                  39
products in the United States are aqueous solutions of 5.25%-6.15% sodium hypochlorite (see glossary),
usually called household bleach. They have a broad spectrum of antimicrobial activity, do not leave toxic
                                                                                328
residues, are unaffected by water hardness, are inexpensive and fast acting         , remove dried or fixed
organisms and biofilms from surfaces , and have a low incidence of serious toxicity 51 ,_ 517 • Sodium
                                        465

hypochlorite at the concentration used in household bleach (5.25-6. 15%) can produce ocular irritation or
                                                    318
oropharyngeal, esophageal, and gastric burns • , .., _ Other disadvantages of hypochlorites include
corrosiveness to metals in high concentrations (>500 ppm), inactivation by organic matter, discoloring or
"bleaching" of fabrics, release of toxic chlorine gas when mixed with ammonia or acid (e.g., household
                   52 525                       327
cleaning agents) ,_ , and relative stability • The microbicidal activity of chlorine is attributed largely
to undissociated hypochlorous acid (HOCI). The dissociation of HOCI to the less microbicidal form
(hypochlorite ion OCr) depends on pH. The disinfecting efficacy of chlorine decreases with an increase in
                                                                 329 526
pH that parallels the conversion of undissociated HOCI to ocr       '    • A potential hazard is production of
                                                                                               52
the carcinogen bis(chloromethyl) ether when hypochlorite solutions contact formaldehyde            and the
                                                                                            528
production of the animal carcinogen trihalomethane when hot water is hyperchlorinated             After
reviewing environmental fate and ecologic data, EPA has determined the currently registered uses of
                                                                                     529
hypochlorites will not result in unreasonable adverse effects to the environment •

         Alternative compounds that release chlorine and are used in the health-care setting include
demand-release chlorine dioxide, sodium dichloroisocyanurate, and chloramine-T. The advantage of
these compounds over the hypochlorites is that they retain chlorine longer and so exert a more prolonged
bactericidal effect. Sodium dichloroisocyanurate tablets are stable, and for two reasons, the microbicidal
activity of solutions prepared from sodium dichloroisocyanurate tablets might be greater than that of
sodium hypochlorite solutions containing the same total available chlorine. First, with sodium
dichloroisocyanurate, only 50% of the total available chlorine is free (HOC I and OCr), whereas the
remainder is combined (monochloroisocyanurate or dichloroisocyanurate), and as free available chlorine
is used up, the latter is released to restore the equilibrium. Second, solutions of sodium
dichloroisocyanurate are acidic, whereas sodium hypochlorite solutions are alkaline, and the more
                                                                   530
microbicidal type of chlorine (HOCI) is believed to predominate -533 . Chlorine dioxide-based
disinfectants are prepared fresh as required by mixing the two components (base solution [citric acid with
preservatives and corrosion inhibitors] and the activator solution (sodium chlorite]). In vitro suspension
tests showed that solutions containing about 140 ppm chlorine dioxide achieved a reduction factor
exceeding 10 6 of S. aureus in 1 minute and of Bacillus atrophaeus spores in 2.5 minutes in the presence
of 3 g/L bovine albumin. The potential for damaging equipment requires consideration because long-term
use can damage the outer plastic coat of the insertion tube 534 In another study, chlorine dioxide
solutions at either 600 ppm or 30 ppm killed Mycobacterium avium-intracellufare within 60 seconds after
                                                                                                   535
contact but contamination by organic material significantly affected the microbicidal properties .

          The microbicidal activity of a new disinfectant, "superoxidized water," has been examined The
concept of electrolyzing saline to create a disinfectant or antiseptics is appealing because the basic
materials of saline and electricity are inexpensive and the end product (i.e., water) does not damage the
environment. The main products of this water are hypochlorous acid (e.g., at a concentration of about 144
mg/L) and chlorine. As with any germicide, the antimicrobial activity of superoxidized water is strongly
                                                                                 536
affected by the concentration of the active ingredient (available free chlorine) • One manufacturer
generates the disinfectant at the point of use by passing a saline solution over coated titanium electrodes
at 9 amps. The product generated has a pH of 5.0-6.5 and an oxidation-reduction potential (redox) of
>950 mV. Although superoxidized water is intended to be generated fresh at the point of use, when
                                                                                                   537
tested under clean conditions the disinfectant was effective within 5 minutes when 48 hours old •
Unfortunately, the equipment required to produce the product can be expensive because parameters
such as pH, current, and redox potential must be closely monitored. The solution is nontoxic to biologic
tissues. Although the United Kingdom manufacturer claims the solution is noncorrosive and nondamaging
to endoscopes and processing equipment, one flexible endoscope manufacturer (Olympus Key-Med,
United Kingdom) has voided the warranty on the endoscopes if superoxidized water is used to disinfect
      538
them      , As with any germicide formulation, the user should check with the device manufacturer for




                                                                                                           40
Guideline for Dislnfl?;Ction and Stori!ization in Hnnltllcare Facilities, 2008


compatibility with the germicide. Additional studies are needed to determine whether this solution could
be used as an alternative to other disinfectants or antiseptics for hand washing, skin antisepsis, room
                                                                    400 539 540
cleaning, or equipment disinfection (e.g., endoscopes, dialyzers)      •   •    • In October 2002, the FDA
cleared superoxidized water as a high-level disinfectant (FDA, personal communication, September 18,
2002).

         Mode of Action. The exact mechanism by which free chlorine destroys microorganisms has not
been elucidated. Inactivation by chlorine can result from a number of factors: oxidation of sulfhydryl
enzymes and amino acids; ring chlorination of amino acids; loss of intracellular contents; decreased
uptake of nutrients; inhibition of protein synthesis; decreased oxygen uptake; oxidation of respiratory
components; decreased adenosine triphosphate production; breaks in DNA; and depressed DNA
           329 347
synthesis ' • The actual microbicidal mechanism of chlorine might involve a combination of these
factors or the effect of chlorine on critical sites 347 •

         Microbicidal Activity. Low concentrations of free available chlorine (e.g., HOCI, ocr, and
elemental chlorine-CI,) have a biocidal effect on mrcoplasma (25 ppm) and vegetative bacteria (<5 ppm)
                                                  329
in seconds in the absence of an organic load • 41 • Higher concentrations (1 ,000 ppm) of chlorine are
required to kill M. tuberculosis using the Association of Official Analytical Chemists (AOAC) tuberculocidal
     73                                                                                            541 542
test • A concentration of 100 ppm will kill ;':99.9% of B. atrophaeus spores within 5 minutes •            and
                                     329
destroy mycotic agents in <1 hour • Acidified bleach and regular bleach (5,000 ppm chlorine) can
             6                                              262
inactivate 10 Clostridium difficile spores in ,::10 minutes     • One study reported that 25 different viruses
                                                                    72
were inactivated in 10 minutes with 200 ppm available chlorine • Several studies have demonstrated
                                                                                              61
the effectiveness of diluted sodium hypochlorite and other disinfectants to inactivate HIV • Chlorine
                                                                           54
(500 ppm) showed inhibition of Candida after 30 seconds of exposure . In experiments using the AOAC
Use-Dilution Method, 100 pp,m of free chlorine killed 106-10 7 S. aureus, Salmonella choleraesuis, and P.
aeruginosa in <1 0 minutes 27 • Because household bleach contains 5.25%-6.15% sodium hypochlorite,
or 52,500-61,500 ppm available chlorine, a 1:1,000 dilution provides about 53-62 ppm available chlorine,
and a 1:10 dilution of household bleach provides about 5250-6150 ppm.

         Data are available for chlorine dioxide that sup~ort manufacturers' bactericidal, fungicidal,
                                                        543 46
sporicidal, tuberculocidal, and virucidal label claims     '   . A chlorine dioxide generator has been shown
                                                      534
effective for decontaminating flexible endoscopes         but it is not currently FDA-cleared for use as a high·
                   85
level disinfectant • Chlorine dioxide can be produced by mixing solutions, such as a solution of chlorine
                                   329
with a solution of sodium chlorite     • In 1986, a chlorine dioxide product was voluntarily removed from the
market when its use caused leakage of cellulose-based dialyzer membranes, which allowed bacteria to
migrate from the dialysis fluid side of the dialyzer to the blood side 547 •

       Sodium dichloroisocyanurate at 2,500 ppm available chlorine is effective against bacteria in the
presence of up to 20% plasma, compared with 10% plasma for sodium hypochlorite at 2,500 ppm "'-

         "Superoxidized water" has been tested against bacteria, mycobacteria, viruses, fungi, and spores
537 539 549
   •   •    Freshly generated superoxidized water is rapidly effective (<2 minutes) in achieving a 6-log10
            •
reduction of pathogenic microorganisms (i.e., M. tuberculosis, M. chelonae, poliovirus, HIV, multidrug-
resistant S. aureus, E. coli, Candida albicans, Enterococcus faecalis, P. aeruginosa) In the absence of
organic loading. However, the biocidal activit¥ of this disinfectant decreased substantially in the presence
                                             53 549 550
of organic material (e.g., 5% horse serum)      •  '     No bacteria or viruses were detected on artificially
                                                                                551
contaminated endoscopes after a 5-minute exposure to superoxidized water            and HBV-DNA was not
detected from any endoscope experimentally contaminated with HBV-positive mixed sera after a
                                         552
disinfectant exposure time of 7 minutes •
                                                                                                 328
         Uses. Hypochlorites are widely used in healthcare facilities in a variety of settings.      Inorganic
                                                           1
chlorine solution is used for disinfecting tonometer heads " and for spot-disinfection of countertoRs and
                                                                                                22 228 53 554
floors. A 1:10-1:100 dilution of 5.25%-6.15% sodium hypochlorite (i.e., household bleach) • • •               or


                                                                                                             41
Guideline lor Dlslnfection and Sterilization in !--!e~:l(thcarn Fad!1tins, 2008


an EPA-registered tuberculocidal disinfectant 17has been recommended for decontaminating blood spills.
For small spills of blood (i.e., drops of blood) on noncritical surfaces, the area can be disinfected with a
1:100 dilution of 5.25%-6.15% sodium hypochlorite or an EPA-registered tuberculocidal disinfectant.
                                                                                                                63
Because hypochlorites and other germicides are substantially inactivated in the presence of blood ' 548 ·
555 556
    •   , large spills of blood require that the surface be cleaned before an EPA-registered disinfectant or a
                                                                            557
1:10 (final concentration) solution of household bleach is applied              If a sharps injury is possible, the
                                                   69 318
surface initially should be decontaminated ' , then cleaned and disinfected (1:10 final concentration)
63
   . Extreme care always should be taken to prevent percutaneous injury. At least 500 ppm available
                                                                                                558
chlorine for 10 minutes is recommended for decontaminating CPR training manikins • Full-strength
bleach has been recommended for self-disinfection of needles and syringes used for illicit-drug injection
when needle-exchange programs are not available. The difference in the recommended concentrations
of bleach reflects the difficulty of cleaning the interior of needles and syringes and the use of needles and
                                      559
syringes for parenteral injection         • Clinicians should not alter their use of chlorine on environmental
                                                                                                             560 561
surfaces on the basis of testing methodologies that do not simulate actual disinfection practices • .
                                                                                          562
Other uses in healthcare include as an irrigating agent in endodontic treatment               and as a disinfectant
                                                                      23 41
for manikins, laundry, dental appliances, hydrotherapy tanks ' , regulated medical waste before
            328                                                                                                  563
disposal        , and the water distribution system in hemodialysis centers and hemodialysis machines                ,


         Chlorine long has been used as the disinfectant in water treatment. Hyperchlorination of a
Legionel/a-contaminated hospital water system 23 resulted in a dramatic decrease (from 30% to 1.5%) in
the isolation of L. pneumophifa from water outlets and a cessation of healthcare-associated Legionnaires'
                           528 564
disease in an affected unit ' • Water disinfection with monochloramine by municipal water-treatment
plants substantially reduced the risk for healthcare-associated Legionnaires disease 565 ' 566 , Chlorine
                                                                             567
dioxide also has been used to control Legionefla in a hospital water supply.     Chloramine T 568 and
               41
hypochlorites have been used to disinfect hydrotherapy equipment.

         Hypochlorite solutions in tap water at a pH >8 stored at room temperature (23'C) in closed,
opaque plastic containers can lose up to 40%-50% of their free available chlorine level over 1 month.
Thus, if a user wished to have a solution containing 500 ppm of available chlorine at day 30, he or she
should prepare a solution containing 1,000 ppm of chlorine at time 0. Sodium hypochlorite solution does
not decompose after 30 days when stored in a closed brown bottle 327 •

         The use of powders, composed of a mixture of a chlorine-releasing agent with highly absorbent
resin, for disinfecting spills of body fluids has been evaluated by laboratory tests and hospital ward trials.
The inclusion of acrylic resin particles in formulations markedly increases the volume of fluid that can be
soaked up because the resin can absorb 200-300 times its own weight of fluid, depending on the fluid
consistency, When experimental formulations containing 1%, 5%, and 10% available chlorine were
evaluated by a standardized surface test, those containing 10% demonstrated bactericidal activity. One
Problem with chlorine-releasing granules is that they can generate chlorine fumes when applied to urine
'"
Formaldehyde
          Ovetview. Formaldehyde is used as a disinfectant and sterilant in both its liquid and gaseous
states. Liquid formaldehyde will be considered briefly in this section, and the gaseous form is reviewed
elsewhere 570 . Formaldehyde is sold and used principally as a water-based solution called formalin,
which is 37% formaldehyde b~ weight. The aqueous solution is a bactericide, tuberculocide, fungicide,
                        72 82 57
virucide and sporicide ' ' ·"'. OSHA indicated that formaldehyde should be handled in the workplace
as a potential carcinogen and set an employee exposure standard for formaldehyde that limits an 8-hour
                                                                574 575
time-weighted average exposure concentration of 0.75 ppm            •   • The standard includes a second
permissible exposure limit in the form of a short-term exposure limit (STEL) of 2 ppm that is the maximum
                                               576
exposure allowed during a 15-minute period         . Ingestion of formaldehyde can be fatal, and long-term
exposure to low levels in the air or on the skin can cause asthma-like respiratory problems and skin
irritation, such as dermatitis and itching. For these reasons, employees should have limited direct contact


                                                                                                                   42
Gutdeline for Disinfection and Sterilization In HeEl!U!c8rn FacHities, 2008


with formaldehyde, and these considerations limit its role in sterilization and disinfection processes. Key
provisions of the OSHA standard that protects workers from exposure to formaldehyde appear in Title 29
of the Code of Federal Regulations (CFR) Part 1910.1048 (and equivalent regulations in states with
                            577
OSHA-approved state plans) .

        Mode of Action. Formaldehyde inactivates microorganisms b¥, alkylating the amino and
                                                                     3 6
sulfhydral groups of proteins and ring nitrogen atoms of purine bases •

         Microbicidal Activity. Varying concentrations of aqueous formaldehyde solutions destroy a
wide range of microorganisms. Inactivation of poliovirus in 10 minutes required an 8% concentration of
formalin, but all other viruses tested were inactivated with 2% formalin n Four percent formaldehyde is a
                                                                     82
tuberculocidal agent, inactivating 104 M. tuberculosis in 2 minutes , and 2.5% formaldehyde inactivated
         7                                                                    572
about 10 Salmonella Typhi in 10 minutes in the presence of organic matter • The sporicidal action of
formaldehyde was slower than that of glutaraldehyde in comparative tests with 4% aqueous
                                                                          82
formaldehyde and 2% glutaraldehyde against the spores of B. anthracis • The formaldehyde solution
                                                                   4
required 2 hours of contact to achieve an inactivation factor of 10 , whereas glutaraldehyde required only
15 minutes.

         Uses. Although formaldehyde-alcohol is a chemical sterilant and formaldehyde is a high-level
disinfectant, the health-care uses of formaldehyde are limited by its irritating fumes and its pungent odor
even at very low levels (<1 ppm). For these reasons and others-such as its role as a suspected human
                                                       578
carcinogen linked to nasal cancer and lung cancer          , this germicide is excluded from Table 1. When it
is used, , direct exposure to employees generally is limited; however, excessive exposures to
                                                                                     574 579
formaldehyde have been documented for employees of renal transplant units ' , and students in a
                            580
gross anatomy laboratory • Formaldehyde is used in the health-care setting to prepare viral vaccines
(e.g., poliovirus and influenza); as an embalming agent; and to preserve anatomic specimens; and
historically has been used to sterilize surgical instruments, especially when mixed with ethanol. A 1997
survey found that formaldehyde was used for reprocessing hemodialyzers by 34% of U.S. hemodialysis
                                        249 581
centers-a 60% decrease from 1983 ' . If used at room temperature, a concentration of 4% with a
minimum exposure of 24 hours is required to disinfect disposable hemodialyzers reused on the same
        582 583
patient • • Aqueous formaldehyde solutions (1 %-2%) also have been used to disinfect the internal
                                      583
fluid pathways of dialysis machines • To minimize a potential health hazard to dialysis patients, the
dialysis equipment must be thoroughly rinsed and tested for residual formaldehyde before use.

        Paraformaldehyde, a solid polymer of formaldehyde, can be vaporized by heat for the gaseous
decontamination of laminar flow biologic safety cabinets when maintenance work or filter changes require
access to the sealed portion of the cabinet.

Glutaraldehyde
          Overview. Glutaraldehyde is a saturated dialdehyde that has gained wide acceptance as a high-
                                           107
level disinfectant and chemical sterilant . Aqueous solutions of glutaraldehyde are acidic and generally
in this state are not sporicidal. Only when the solution is "activated" (made alkaline) by use of alkalinating
agents to pH 7.5-8.5 does the solution become sporicidal. Once activated, these solutions have a shelf-
life of minimally 14 days because of the polymerization of the glutaraldehyde molecules at alkaline pH
levels. This polymerization blocks the active sites (aldehyde groups) of the glutaraldehyde molecules that
are responsible for its biocidal activity.

         Novel glutaraldehyde formulations (e.g., glutaraldehyde-phenol-sodium phenate, potentiated acid
glutaraldehyde, stabilized alkaline glutaraldehyde) produced in the past 30 years have overcome the
problem of rapid loss of activity (e.g., use-life 28-30 days) while generally maintaining excellent
                      584 588
microbicidal activity ' • However, antimicrobial activity depends not only on age but also on use
conditions, such as dilution and organic stress. Manufacturers' literature for these preparations suggests
the neutral or alkaline glutaraldehydes possess microbicidal and anticorrosion properties superior to


                                                                                                            43
Guideline for Dislnf()Cfion and Ster!!1zotion in HL~B!tl1care FadlitJes, 2008


those of acid glutaraldehydes, and a few published reports substantiate these claims 542 • 569 • 590• However,
two studies found no difference in the microbicidal activity of alkaline and acid glutaraldehydes 73 • 591 • The
use of glutaraldehyde-based solutions in health-care facilities is widespread because of their advantages,
including excellent biocidal properties; activity in the presence of organic matter (20% bovine serum); and
noncorrosive action to endoscopic equipment, thermometers, rubber, or plastic equipment (Tables 4 and
5),

        Mode of Action. The biocidal activity of glutaraldehyde results from its alkylation of sulfhydryl,
hydroxyl, carboxyl, and amino groups of microorganisms, which alters RNA, DNA, and protein synthesis.
The mechanism of action of glutaraldehydes are reviewed extensively elsewhere 592 • 593 ,

         Microbicidal Activity. The in vitro inactivation of microorganisms by glutaraldehydes has been
extensively investigated and reviewed 592 ' 593 • Several investigators showed that :':2% aqueous solutions
of glutaraldehyde, buffered to pH 7.5-8.5 with sodium bicarbonate effectively killed vegetative bacteria in
<2 minutes; M. tuberculosis, fungi, and viruses in <10 minutes; and spores of Bacillus and Clostridium
species in 3 hours 542 • 592- 597• Spores of C. difficile are more rapidly killed by 2% glutaraldehyde than are
spores of other species of Clostridium and Bacillus 79 • 265 ' 266 • Microorganisms with substantial resistance
to glutaraldehyde have been reported, including some mycobacteria (M. chelonae, Mycobacterium
                                     598 601                                     602
avium-intracellulare, M. xenop1) - , Methylobacterium mesophilicum                   , Trichosporon, fungal
ascospores (e.g., Microascus cinereus, Cheatomium globosum), and Cryptosporidium 271 • 603 • M.
                                                                                                            604
chelonae persisted in a 0.2% glutaraldehyde solution used to store porcine prosthetic heart valves              •


          Two percent alkaline glutaraldehyde solution inactivated 105 M. tuberculosis cells on the surface
of penicylinders within 5 minutes at 1B'c 589 • However, subsequent studies" questioned the
mycobactericidal prowess of glutaraldehydes. Two percent alkaline glutaraldehyde has slow action (20 to
>30 minutes) against M. tuberculosis and compares unfavorably with alcohols, formaldehydes, iodine,
and phenol 82 • Suspensions of M. avium, M. intracellulare, and M. gordonae were more resistant to
inactivation by a 2% alkaline glutaraldehyde (estimated time to complete inactivation: -60 minutes) than
were virulent M. tuberculosis (estimated time to complete inactivation -25 minutes) 605 • The rate of kill
was directly proportional to the temperature, and a standardized suspension of M. tuberculosis could not
be sterilized within 10 minutes 84 • An FDA-cleared chemical sterilant containing 2.5% glutaraldehyde
uses increased temperature (35'C) to reduce the time required to achieve high-level disinfection (5
minutes) 85 • 606 , but its use is limited to automatic endoscope reprocessors equipped with a heater. In
another study employing membrane filters for measurement of mycobactericidal activity of 2% alkaline
glutaraldehyde, complete inactivation was achieved within 20 minutes at 2o'c when the test inoculum
was 106 M. tuberculosis per membrane 81 • Several investigators 55 ' 57 • 73 • 76 • 80 ' 81 ' 84 ' 605 have demonstrated
that glutaraldehyde solutions inactivate 2.4 to >5.0 log 10 of M. tuberculosis in 10 minutes (including
multidrug-resistant M. tuberculosis) and 4.0-6.4 log 10 of M. tuberculosis in 20 minutes. On the basis of
these data and other studies, 20 minutes at room temperature is considered the minimum exposure time
                                                                                                            17 19 27 57 83 94
needed to reliably kill Mycobacteria and other vegetative bacteria with :':2% glutaraldehyde • • • • • •
108,111,117-121,607

         Glutaraldehyde is commonly diluted during use, and studies showed a glutaraldehyde
                                                                                          608
concentration decline after a few days of use in an automatic endoscope washer ' 609 • The decline
occurs because instruments are not thoroughly dried and water is carried in with the instrument, which
increases the solution's volume and dilutes its effective concentration 610 • This emphasizes the need to
ensure that semicritical equipment is disinfected with an acceptable concentration of glutaraldehyde.
Data suggest that 1.0%-1.5% glutaraldehyde is the minimum effective concentration for >2%
glutaraldehyde solutions when used as a high-level disinfectant 76 ' 589 ' 590 ' 609 . Chemical test strips or liquid
chemical monitors 610' 611 are available for determining whether an effective concentration of
glutaraldehyde is present despite repeated use and dilution. The frequency of testing should be based
on how frequently the solutions are used (e.g., used daily, test daily; used weekly, test before use; used
30 times per day, test each 1Oth use), but the strips should not be used to extend the use life beyond the
expiration date. Data suggest the chemicals in the test strip deteriorate with time 612 and a


                                                                                                                          44
Guideline tor Disinfection and Sterilization in HonlthG[1tB r-·aci!itins, 2008


manufacturer's expiration date should be placed on the bottles. The bottle of test strips should be dated
when opened and used for the period of time indicated on the bottle (e.g., 120 days). The results of test
strip monitoring should be documented. The glutaraldehyde test kits have been preliminarily evaluated
                         612                                         613
for accuracy and range       but the reliability has been questioned     • To ensure the presence of
minimum effective concentration of the high-level disinfectant, manufacturers of some chemical test strips
recommend the use of quality-control procedures to ensure the strips perform properly. If the
manufacturer of the chemical test strip recommends a quality-control procedure, users should comply
with the manufacturer's recommendations. The concentration should be considered unacceptable or
unsafe when the test indicates a dilution below the product's minimum effective concentration (MEC)
(generally to .:o1.0%-1.5% glutaraldehyde) by the indicator not changing color.

         A 2.0% glutaraldehyde--7.05% phenol--1.20% sodium phenate product that contained 0.125%
glutaraldehyde--0.44% phenol--0.075% sodium phenate when diluted 1:16 is not recommended as a high-
level disinfectant because it lacks bactericidal activity in the ~resence of organic matter and lacks
                                                               49 5  71          614
tuberculocidal, fungicidal, virucidal, and sporicidal activity • • "· • 7 "' 79 • • In December 1991, EPA
issued an order to stop the sale of all batches of this product because of efficacy data showing the
product is not effective against spores and possibly other microorganisms or inanimate objects as
                      615
claimed on the label      • FDA has cleared a glutaraldehyde-phenol/phenate concentrate as a high-level
disinfectant that contains 1.12% glutaraldehyde with 1.93% phenol/phenate at its use concentration.
Other FDA cleared glutaraldehyde sterilants that contain 2.4%--3.4% glutaraldehyde are used undiluted
606



         Uses. Glutaraldeh¥,de is used most commonly as a high-level disinfectant for medical equipment
                      69   04                                616
such as endoscopes ' 107 ' , spirometry tubing, dialyzers        , transducers, anesthesia and respiratory
                    617                                                               249 618
therapy equipment , hemodialysis proportioning and dialysate delivery systems • , and reuse of
                                         619
laparoscopic disposable plastic trocars      • Glutaraldehyde is noncorrosive to metal and does not
damage lensed instruments, rubber. or plastics. Glutaraldehyde should not be used for cleaning
noncritical surfaces because it is too toxic and expensive.

          Colitis believed caused by glutaraldehyde exposure from residual disinfecting solution in
endoscope solution channels has been reported and is preventable by careful endoscope rinsing 31 ~ .
                                                                                                      620
630
     One study found that residual glutaraldehyde levels were higher and more variable after manual
                                                                                        631
disinfection {<0.2 mg/L to 159.5 mg/L) than after automatic disinfection (0.2--6.3 mg/L) • Similarly,
keratopathy and corneal decompensation were caused by ophthalmic instruments that were inadequately
                                            632 633
rinsed after soaking in 2% glutaraldehyde      •    •


          Health care personnel can be exposed to elevated levels of glutaraldehyde vapor when
equipment is processed in poorly ventilated rooms, when spills occur, when glutaraldehyde solutions are
                          634
activated or changed, , or when open immersion baths are used. Acute or chronic exposure can result
in skin irritation or dermatitis, mucous membrane irritation (eye, nose, mouth), or pulmonary symptoms
318 635 639
   •   '    • Epistaxis, allergic contact dermatitis, asthma, and rhinitis also have been reported in
                                                     636 64 647
health care workers exposed to glutaraldehyde • o.

         Glutaraldehyde exposure should be monitored to ensure a safe work environment. Testing can
be done by four techniques: a silica gel tube/gas chromatography with a fiame ionization detector,
dinitrophenylhydrazine (DNPH)-impregnated filter cassette/high-performance liquid chromatography
(HPLC) with an ultraviolet (UV) detector, a passive badge/HPLC, or a handheld glutaraldehyde air
monitor 648 • The silica gel tube and the DNPH-impregnated cassette are suitable for monitoring the 0.05
ppm ceiling limit. The passive badge, with a 0.02 ppm limit of detection, is considered marginal at the
America! Council of Governmental Industrial Hygienists (ACGIH) ceiling level. The ceiling level is
considered too close to the glutaraldehyde meter's 0.03 ppm limit of detection to provide confidence in
the readings 646 • ACGIH does not require a specific monitoring schedule for glutaraldehyde; however, a
monitoring schedule is needed to ensure the level is less than the ceiling limit. For example, monitoring


                                                                                                        45
Guideline for Disinlnction and Sto!'iliza\ion in Hoalthcare Facilitros, 2008


should be done initially to determine glutaraldehyde levels, after procedural or equipment changes, and in
                                  649
response to worker complaints • In the absence of an OSHA permissible exposure limit, if the
glutaraldehyde level is higher than the ACGIH ceiling limit of 0.05 ppm, corrective action and repeat
                               649
monitoring would be prudent •

          Engineering and work-practice controls that can be used to resolve these problems include
dueled exhaust hoods, air systems that provide 7-15 air exchanges per hour, ductless fume hoods with
absorbents for the glutaraldehyde vapor, tight-fitting lids on immersion baths, personal protection (e.g.,
nitrile or butyl rubber gloves but not natural latex ~loves, goggles) to minimize skin or mucous membrane
                                                           50
contact, and automated endoscope processors'· . If engineering controls fail to maintain levels below
the ceiling limit, institutions can consider the use of respirators (e.g., a half-face respirator with organic
                   640
vapor cartridge         or a type "C" supplied air respirator with a full facepiece operated in a positive
                    651
pressure mode) • In general, engineering controls are preferred over work-practice and administrative
controls because they do not require active participation by the health-care worker. Even thou?h
enforcement of the OSHA ceiling limit was suspended in 1993 by the U.S. Court of Appeals 57 , limiting
employee exposure to 0.05 ppm (according to ACGIH) is prudent because, at this level, glutaraldehyde
                                                       652
can irritate the eyes, throat, and nose 318 • 5 ' 639 ' • If glutaraldehyde disposal through the sanitary sewer
system is restricted, sodium bisulfate can be used to neutralize the glutaraldehyde and make it safe for
disposal.

Hydrogen Peroxide
        Overview. The literature contains several accounts of the properties, germicidal effectiveness,
and potential uses for stabilized hydrogen peroxide in the health-care setting. Published reports ascribe
good germicidal activit~ to hydrogen peroxide and attest to its bactericidal, virucidal, sporicidal, and
                      65 655
fungicidal properties        • (Tables 4 and 5) The FDA website lists cleared liquid chemical sterilants and
high-level disinfectants containing hydrogen peroxide and their cleared contact conditions.

        Mode of Action. Hydrogen peroxide works by producing destructive hydroxyl free radicals that
can attack membrane lipids, DNA, and other essential cell components. Catalase, produced by aerobic
organisms and facultative anaerobes that possess cytochrome systems, can protect cells from
metabolically produced hydrogen peroxide by degrading hydrogen peroxide to water and oxygen. This
defense is overwhelmed by the concentrations used for disinfection 653 • 654 •

            Microbicidal Activity. Hydrogen peroxide is active against a wide range of microorganisms,
                                                            654
including bacteria, yeasts, fungi, viruses, and spores 78 • • A 0.5% accelerated hydrogen peroxide
demonstrated bactericidal and virucidal activity in 1 minute and mycobactericidal and fungicidal activity in
              656
5 minutes • Bactericidal effectiveness and stability of hydrogen peroxide in urine has been
demonstrated against a variety of health-care-associated pathogens; organisms with high cellular
catalase activity (e.g., S. aureus,s.    marcescens, and Proteus m/rabilis) required 30-60 minutes of
                                                  8
exposure to 0.6% hydrogen peroxide for a 10 reduction in cell counts, whereas organisms with lower
catalase activity (e.Jl·· E. coli, Streptococcus species, and Pseudomonas species) required only 15
minutes' exposure 7 . In an investigation of 3%, 10%, and 15% hydrogen peroxide for reducing
spacecraft bacterial populations, a complete kill of 106 spores (i.e., Bacillus species) occurred with a 10%
                                                                                                6
concentration and a 50-minute exposure time. A 3% concentration for 150 minutes killed 10 spores in six
                            656                                                     3
of seven exposure trials • A 10% hydrogen peroxide solution resulted in a 10 decrease in B.
                                   5
atrophaeus spores, and a ;:1 0 decrease when tested against 13 other pathogens in 30 minutes at 2o"c
659 660
   '    • A 3.0% hydrogen peroxide solution was ineffective against VRE after 3 and 10 minutes exposure
        661
times        and caused only a 2-log 10 reduction in the number of Acanthamoeba cysts in approximately 2
hours."'. A 7% stabilized hydrogen peroxide proved to be sporicidal (6 hours of exposure),
mycobactericidal (20 minutes), fungicidal (5 minutes) at full strength, virucidal (5 minutes) and bactericidal
                                                                          655
(3 minutes) at a 1:16 dilution when a quantitative carrier test was used • The 7% solution of hydrogen
peroxide, tested after 14 days of stress (in the form of germ-loaded carriers and respiratory therapy
equipment), was sporicidal {> 7 log 10 reduction in 6 hours), mycobactericidal {>6.5 log 10 reduction in 25


                                                                                                             46
Guideline for Disinfection and StNilizn\ion in l·leal\hcare r:·01cililies, 2008


minutes), fungicidal {>51og 10 reduction in 20 minutes), bactericidal {>61og 10 reduction in 5 minutes) and
                                           663
virucidal (5 log 10 reduction in 5 minutes) • Synergistic sporicidal effects were observed when spores
                                                                                             664
were exposed to a combination of hydrogen peroxide (5.9%-23.6%) and peracetic acid • Other studies
                                                                              665
demonstrated the antiviral activity of hydrogen peroxide against rhinovirus • The time required for
inactivating three serotypes of rhinovirus using a 3% hydrogen peroxide solution was 6-8 minutes; this
time increased with decreasing concentrations (18-20 minutes at 1.5%, 5Q-60 minutes at 0.75%).

         Concentrations of hydrogen peroxide from 6% to 25% show promise as chemical sterilants. The
product marketed as a sterilant is a premixed, ready-to-use chemical that contains 7.5% hydrogen
                                                                69
peroxide and 0.85% phosphoric acid (to maintain a low pH) • The mycobactericidal activity of 7.5%
                                                                                        5
hydrogen peroxide has been corroborated in a study showing the inactivation of >10 multi drug-resistant
                                               666
M. tuberculosis after a 10-minute exposure , Thirty minutes were required for >99.9% inactivation of
                      667
poliovirus and HAV • Three percent and 6% hydrogen peroxide were unable to inactivate HAV in 1
                          58
minute in a earlier test • When the effectiveness of 7.5% hydrogen peroxide at 10 minutes was
compared with 2% alkaline glutaraldehyde at 20 minutes in manual disinfection of endoscopes, no
significant difference in germicidal activity was observed 668 • ). No complaints were received from the
nursing or medical staff regarding odor or toxicity. In one study, 6% hydrogen peroxide (unused product
was 7.5%) was more effective in the high-level disinfection of flexible endoscopes than was the 2%
                           456
glutaraldehyde solution • A new, rapid-acting 13.4% hydrogen peroxide formulation (that is not yet
FDA-cleared) has demonstrated sporicidal, mycobactericidal, fungicidal, and virucidal efficacy.
Manufacturer data demonstrate that this solution sterilizes in 30 minutes and provides high-level
disinfection in 5 minutes'". This product has not been used long enough to evaluate material
compatibility to endoscopes and other semicritical devices, and further assessment by instrument
manufacturers is needed.

        Under normal conditions, hydrogen peroxide is extremely stable when properly stored (e.g., in
dark containers). The decomposition or loss of potency in small containers is less than 2% per year at
                      670
ambient temperatures •

           Uses. Commercially available 3% hydrogen peroxide is a stable and effective disinfectant when
used on inanimate surfaces. It has been used in concentrations from 3% to 6% for disinfecting soft
                                        653 671 672                         513               673            397
contact lenses (e.g., 3% for 2-3 hrs)      '   •    , tonometer biprisms        , ventilators     , fabrics      , and
                  456                                                                                             397
endoscopes • Hydrogen peroxide was effective in spot-disinfecting fabrics in patients' rooms •
Corneal damage from a hydrogen peroxide-soaked tonometer tip that was not properly rinsed has been
            674
reported        • Hydrogen peroxide also has been instilled into urinary drainage bags in an attempt to
                                                                                                     675
eliminate the bag as a source of bladder bacteriuria and environmental contamination                     • Although the
instillation of hydrogen peroxide into the bag reduced microbial contamination of the bag, this procedure
                                                                      675
did not reduce the incidence of catheter-associated bacteriuria           •


         A chemical irritation resembling pseudomembranous colitis caused by either 3% hydrogen
                                                       621
peroxide or a 2% glutaraldehyde has been reported          • An epidemic of pseudomembrane-like enteritis
and colitis in seven patients in a gastrointestinal endoscopy unit also has been associated with
inadequate rinsing of 3% hydrogen peroxide from the endoscope 676 •

         As with other chemical sterilants, dilution of the hydrogen peroxide must be monitored by
regularly testing the minimum effective concentration (i.e., 7.5%-6.0%). Compatibility testing by Olympus
America of the 7.5% hydrogen peroxide found both cosmetic changes (e.g., discoloration of black
                          69
anodized metal finishes) and functional changes with the tested endoscopes (Olympus, written
communication, October 15, 1999).

lodophors
        Overview. Iodine solutions or tinctures long have been used by health professionals primarily as
antiseptics on skin or tissue. lodophors, on the other hand, have been used both as antiseptics and


                                                                                                                     47
Guideline for IJisinfeclion rmd Sterilization in Heslti1care Facilities, 2008


disinfectants. FDA has not cleared any liquid chemical sterilant or high-level disinfectants with iodophors
as the main active ingredient An iodophor is a combination of iodine and a solubilizing agent or carrier;
the resulting complex provides a sustained-release reservoir of iodine and releases small amounts of free
iodine in aqueous solution. The best-known and most widely used iodophor is povidone-iodine, a
compound of polyvinylpyrrolidone with iodine. This product and other iodophors retain the germicidal
                                                                                                            677
efficacy of iodine but unlike iodine generally are nonstaining and relatively free of toxicity and irritancy '
678

         Several reports that documented intrinsic microbial contamination of antiseptic formulations of
                                         67 661
povidone-iodine and poloxamer-iodine .,. caused a reappraisal of the chemistry and use of
           682
iodophors • "Free" iodine (1,) contributes to the bactericidal activity of iodophors and dilutions of
iodophors demonstrate more rapid bactericidal action than does a full-strength povidone-iodine solution.
The reason for the observation that dilution increases bactericidal activity is unclear, but dilution of
povidone-iodine might weaken the iodine linkage to the carrier polymer with an accompanying increase of
                       680
free iodine in solution • Therefore, iodophors must be diluted according to the manufacturers'
directions to achieve antimicrobial activity.
         Mode of Action. Iodine can penetrate the cell wall of microorganisms quickly, and the lethal
effects are believed to result from disruption of protein and nucleic acid structure and synthesis.

          Microbicidal Activity. Published reports on the in vitro antimicrobial efficacy of iodophors
demonstrate that iodophors are bactericidal, mycobactericidal, and virucidal but can require prolonged
                                                                      290 68 686
contact times to kill certain fungi and bacterial spores 14 ' 71 -73 ' ' ,_ • Three brands of povidone-iodine
solution have demonstrated more ra~id kill (seconds to minutes) of S. aureus and M. chelonae at a 1:100
                                      68
dilution than did the stock solution     • The virucidal activity of 75-150 ppm available iodine was
demonstrated against seven viruses • Other investi~ators have questioned the efficacy of iodophors
                                         72
                                                        68                                             290
against poliovirus in the presence of organic matter and rotavirus SA-11 in distilled or tapwater •
Manufacturers' data demonstrate that commercial iodophors are not sporicidal, but they are
tuberculocidal, fungicidal, virucidal, and bactericidal at their recommended use-dilution.

         Uses. Besides their use as an antiseptic, iodophors have been used for disinfecting blood
culture bottles and medical equipment, such as hydrotherapy tanks, thermometers, and endoscopes.
Antiseptic iodophors are not suitable for use as hard-surface disinfectants because of concentration
differences. lodophors formulated as antiseptics contain less free iodine than do those formulated as
              376
disinfectants • Iodine or iodine-based antiseptics should not be used on silicone catheters because
                                              687
they can adversely affect the silicone tubing •

Ortho-phthalaldehyde (OPA)
         Overview. Ortho-phthalaldehyde is a high-level disinfectant that received FDA clearance in
October 1999. It contains 0.55% 1,2-benzenedicarboxaldehyde (OPA). OPA solution is a clear, pale-
blue liquid with a pH of 7.5. (Tables 4 and 5)

          Mode of Action. Preliminary studies on the mode of action of OPA suggest that both OPA and
glutaraldehyde interact with amino acids, proteins, and microorganisms. However, OPA is a less potent
cross-linking agent This is compensated for by the lipophilic aromatic nature of OPA that is likely to
                                                                                     686 690
assist its uptake through the outer layers of mycobacteria and gram-negative bacteria - • OPA
                                                                  691
appears to kill spores by blocking the spore germination process      .

                                                                                                      69 100 271
         Microbicidal Activity. Studies have demonstrated excellent microbicidal activity in vitro • •             •
400 692 703
   •   '   For example, OPA has superior mycobactericidal activity (5-log 1o reduction in 5 minutes) to
            ,
glutaraldehyde. The mean times required to produce a 6-log 10 reduction forM. bovis using 0.21% OPA
                                                                       693
was 6 minutes, compared with 32 minutes using 1.5% glutaraldehyde • OPA showed good activity
against the mycobacteria tested, including the glutaraldehyde-resistant strains, but 0.5% OPA was not
sporicidal with 270 minutes of exposure. Increasing the pH from its unadjusted level (about 6.5) to pH 8
                                       694
improved the sporicidal activity of OPA • The level of biocidal activity was directly related to the


                                                                                                             48
Guideline tor Disinfccli0n and S!eriiiZfltion in Hcaltl'lcaro F'acilit!es, 2008


temperature. A greater than 5-log" reduction of B. atrophaeus spores was observed in 3 hours at 35"c,
than in 24 hours at 20"c. Also, with an exposure time _:::5 minutes, biocidal activity decreased with
increasin~ serum concentration. However, efficacy did not differ when the exposure time was ,::10
         6
minutes 7 • In addition, OPA is effective {>5-log 10 reduction) against a wide range of microorganisms,
                                                                              694
including glutaraldehyde-resistant mycobacteria and B. atrophaeus spores

         The influence of laboratory adaptation of test strains, such asP. aeruginosa, to 0.55% OPA has
been evaluated. Resistant and multiresistant strains increased substantially in susceptibility to OPA after
laboratory adaptation ~og 10 reduction factors increased by 0.54 and 0.91 for resistant and multiresistant
                       7
strains, respectively) 4• Other studies have found naturally occurring cells of P. aeurginosa were more
                                                                    705
resistant to a variety of disinfectants than were subcultured cells •

         Uses. OPA has several potential advantages over glutaraldehyde. It has excellent stability over
                                                                                      706
a wide pH range (pH 3-9), is not a known irritant to the eyes and nasal passages          , does not require
exposure monitoring, has a barely perceptible odor, and requires no activation. OPA, like glutaraldehyde,
has excellent material compatibility. A potential disadvantage of OPA is that it stains proteins gray
                                                                        69
(including unprotected skin) and thus must be handled with caution • However, skin staining would
indicate improper handling that requires additional training and/or personal protective equipment (e.g.,
gloves, eye and mouth protection, and fluid-resistant gowns). OPA residues remaining on inadequately
water-rinsed transesophageal echo probes can stain the patient's mouth 707 • Meticulous cleaning, using
the correct OPA exposure time (e.g., 12 minutes) and copious rinsing of the probe with water should
eliminate this problem. The results of one study provided a basis for a recommendation that rinsing of
instruments disinfected with OPA will require at least 250 ml of water per channel to reduce the chemical
                                                                                708
residue to a level that will not compromise patient or staff safety (<1 ppm)        • Personal protective
                                                                                                         400
equipment should be worn when contaminated instruments, equipment, and chemicals are handled
In addition, equipment must be thoroughly rinsed to prevent discoloration of a patient's skin or mucous
membrane.

         In April 2004, the manufacturer of OPA disseminated information to users about patients who
reportedly experienced an anaphylaxis-like reaction after cystoscopy where the scope had been
reprocessed using OPA. Of approximately 1 million urologic procedures performed using instruments
reprocessed using OPA, 24 cases (17 cases in the United States, six in Japan, one in the United
Kingdom) of anaphylaxis-like reactions have been reported after repeated cystoscopy (typically after four
to nine treatments). Preventive measures include removal of OPA residues by thorough rinsing and not
using OPA for reprocessing urologic instrumentation used to treat patients with a history of bladder
cancer (Nevine Erian, personal communication, June 4, 2004; Product Notification, Advanced
Sterilization Products, April 23, 2004) 709 •

         A few OPA clinical studies are available. In a clinical-use study, OPA exposure of 100
endoscopes for 5 minutes resulted in a >5-log 10 reduction in bacterial load. Furthermore, OPA was
                                   100
effective over a 14-day use cycle      • Manufacturer data show that OPA will last longer in an automatic
endoscope reprocessor before reaching its MEC limit (MEC after 82 cycles) than will glutaraldehyde
                       400
(MEC after 40 cycles)      • High-pressure liquid chromatography confirmed that OPA levels are
                                                706 710
maintained above 0.3% for at least 50 cycles       '    • OPA must be disposed in accordance with local and
state regulations. If OPA disposal through the sanitary sewer system is restricted, glycine (25
grams/gallon) can be used to neutralize the OPA and make it safe for disposal.

         The high-level disinfectant label claims for OPA solution at zo"c vary worldwide (e.g., 5 minutes
in Europe, Asia, and Latin America; 10 minutes in Canada and Australia; and 12 minutes in the United
States). These label claims differ worldwide because of differences in the test methodology and
requirements for licensure. In an automated endoscope reprocessor with an FDA-cleared capability to
maintain solution temperatures at 2s"c, the contact time for OPA is 5 minutes.




                                                                                                          49
Guidelrne lor Disinfeclion and Sterili:w\ion in H0aithcare l'acilitres, 200il


Peracetic Acid
          Overview. Peracetic, or peroxyacetic, acid is characterized by rapid action against all
microorganisms. Special advantages of peracetic acid are that it lacks harmful decomposition products
(i.e., acetic acid, water, oxygen, hydrogen peroxide), enhances removal of organic material 711 , and
leaves no residue. It remains effective in the presence of organic matter and is sporicidal even at low
temperatures (Tables 4 and 5). Peracetic acid can corrode copper, brass, bronze, plain steel, and
galvanized iron but these effects can be reduced by additives and pH modifications. It is considered
unstable, particularly when diluted; for example, a 1% solution loses half its strength through hydrolysis in
                                                                                         654
6 days, whereas 40% peracetic acid loses 1%--2% of its active ingredients per month •

        Mode of Action. Little is known about the mechanism of action of peracetic acid, but it is
believed to function similarly to other oxidizing agents-that is, it denatures proteins, disrupts the cell wall
                                                                                                       654
permeability, and oxidizes sulfhydryl and sulfur bonds in proteins, enzymes, and other metabolites

         Microbicidal Activity. Peracetic acid will inactivate gram-positive and gram-negative bacteria,
fungi, and yeasts in .::;5 minutes at <100 ppm. In the presence of organic matter, 200--500 ppm is
required. For viruses, the dosage range is wide (12--2250 ppm), with poliovirus inactivated in yeast
extract in 15 minutes with 1,500--2,250 ppm. In one study, 3.5% peracetic acid was ineffective against
                                                    58
HAV after 1-minute exposure using a carrier test . Peracetic acid (0.26%) was effective (log 10 reduction
factor >5) against all test strains of mycobacteria (M. tuberculosis, M. avium-intrace/lulare, M. chelonae,
                                                                                              712
and M. fortuitum) within 20--30 minutes in the presence or absence of an organic load 607 ' • With
bacterial spores, 500--10,000 ppm (0.05%--1 %) inactivates spores in 15 seconds to 30 minutes using a
spore suspension test 654 • 659 ' 711-715 •

          Uses. An automated machine using peracetic acid to chemically sterilize medical (e.g.,
                                                                                                     718
endoscopes, arthroscopes), surgical, and dental instruments is used in the United States 71 ,_ • As
previously noted, dental handpieces should be steam sterilized. The sterilant, 35% peracetic acid, is
diluted to 0.2% with filtered water at 5o'c. Simulated-use trials have demonstrated excellent microbicidal
         111 718 722
activity    •   -    , and three clinical trials have demonstrated both excellent microbial killing and no clinical
                                   723 724
failures leading to infection"· ' • The high efficacy of the system was demonstrated in a comparison
of the efficacies of the system with that of ethylene oxide. Only the peracetic acid system completely
killed 6 lo~ 10 of M. chelonae, E. faecalis, and B. atrophaeus spores with both an organic and inorganic
challenge 22 • An investigation that compared the costs, performance, and maintenance of urologic
endoscopic equipment processed by high-level disinfection (with glutaraldehyde) with those of the
peracetic acid system reported no clinical differences between the two systems. However, the use of this
system led to higher costs than the high-level disinfection, including costs for processing ($6.11 vs. $0.45
per cycle), purchasing and training ($24,845 vs. $16), installation ($5,800 vs. $0), and endoscope repairs
                        90
($6,037 vs. $445) • Furthermore, three clusters of infection using the peracetic acid automated
endoscope reprocessor were linked to inadequately processed bronchoscopes when inappropriate
                                                       725
channel connectors were used with the system               • These clusters highlight the importance of training,
proper model-specific endoscope connector systems, and quality-control procedures to ensure
compliance with endoscope manufacturer recommendations and professional organization guidelines. An
alternative high-level disinfectant available in the United Kingdom contains 0.35% peracetic acid.
                                                                                            466
Although this product is rapidly effective against a broad range of microorganisms • 7"· 727 , it tarnishes
                                                                                      727
the metal of endoscopes and is unstable, resulting in only a 24-hour use life             •


Peracetic Acid and Hydrogen Peroxide
        Overview. Two chemical steri\ants are available that contain peracetic acid plus hydrogen
peroxide (i.e., 0.08% peracetic acid plus 1.0% hydrogen peroxide [no longer marketed]; and 0.23%
peracetic acid plus 7.35% hydrogen peroxide (Tables 4 and 5).

         Microbicidal Activity. The bactericidal properties of peracetic acid and hydrogen peroxide have
                        728
been demonstrated             .   Manufacturer data demonstrated this combination of peracetic acid and


                                                                                                                50
Guideline tor Disinfection and Sterilization in Hoalt!lcme Facilitres, 2008


hydrogen peroxide inactivated all microorganisms except bacterial spores within 20 minutes. The 0.08%
peracetic acid p,lus 1.0% hydrogen peroxide product effectively inactivated glutaraldehyde-resistant
                9
mycobacteria' •

         Uses. The combination of peracetic acid and hydrogen peroxide has been used for disinfecting
                 730
hemodialyzers • The percentage of dialysis centers using a peracetic acid-hydrogen peroxide-based
                                                                                  249
disinfectant for reprocessing dialyzers increased from 5% in 1983 to 56% in 1997 • Olympus America
does not endorse use of 0.08% peracetic acid plus 1. 0% hydrogen peroxide (Olympus America, personal
communication, April 15, 1998) on any Olympus endoscope because of cosmetic and functional damage
and ~II not assume liability for chemical damage resulting from use of this product. This product is not
currently available. FDA has cleared a newer chemical sterilant ~th 0.23% peracetic acid and 7.35%
hydrogen peroxide (Tables 4 and 5). After testing the 7.35% hydrogen peroxide and 0.23% peracetic acid
product, Olympus America concluded it was not compatible ~th the company's flexible gastrointestinal
endoscopes; this conclusion was based on immersion studies where the test insertion tubes had failed
because of swelling and loosening of the black polymer layer of the tube (Olympus America, personal
communication, September 13, 2000).

Phenolics
          Overview. Phenol has occupied a prominent place in the field of hospital disinfection since its
initial use as a germicide by Lister in his pioneering work on antiseptic surgery. In the past 30 years,
however, work has concentrated on the numerous phenol derivatives or phenolics and their antimicrobial
properties. Phenol derivatives originate when a functional group (e.g., alkyl, phenyl, benzyl, halogen)
replaces one of the hydrogen atoms on the aromatic ring. Two phenol derivatives commonly found as
constituents of hospital disinfectants are ortho-phenylphenol and ortho-benzyl-para-chlorophenol. The
antimicrobial properties of these compounds and many other phenol derivatives are much improved over
those of the parent chemical. Phenolics are absorbed by porous materials, and the residual disinfectant
can irritate tissue. In 1970, depigmentation of the skin was reported to be caused by phenolic germicidal
                                                                                731
detergents containing para-tertiary butylphenol and para-tertiary amylphenol        •


        Mode of Action. In high concentrations, phenol acts as a gross protoplasmic poison,
penetrating and disrupting the cell wall and precipitating the cell proteins. Low concentrations of phenol
and higher molecular-weight phenol derivatives cause bacterial death by inactivation of essential enzyme
                                                                   732
systems and leakage of essential metabolites from the cell wall        •


        Microbicidal Activity. Published reports on the antimicrobial efficacy of commonly used
~henolics showed they were bactericidal, fungicidal, virucidal, and tuberculocidal
                                                                                     14 61 71 73 227 416 573 732
                                                                                       • • • •      •   •   •   -
 38. One study demonstrated little or no virucidal effect of a phenolic against coxsackie 84, echovirus 11,
                  736
and poliovirus 1 • Similarly, 12% ortho-phenylphenol failed to inactivate any of the three hydrophilic
                                                                                            72
viruses after a 10-minute exposure time, although 5% phenol was lethal for these viruses • A 0.5%
dilution of a phenolic (2.8% ortho-phenylphenol and 2.7% ortho-benzyl-para-chlorophenol) inactivated
HIV 227 and a 2% solution of a phenolic (15% ortho-phenylphenol and 6.3% para-tertiary-amylphenol)
inactivated all but one of 11 fungi tested 71 •

        Manufacturers' data using the standardized AOAC methods demonstrate that commercial
phenolics are not sporicidal but are tuberculocidal, fungicidal, virucidal, and bactericidal at their
recommended use-dilution. Attempts to substantiate the bactericidal label claims of phenolics using the
                                                          737
AOAC Use-Dilution Method occasionally have failed 416• • However, results from these same studies
have varied dramatically among laboratories testing identical products.

        Uses. Many phenolic germicides are EPA-registered as disinfectants for use on environmental
surfaces (e.g., bedside tables, bedrails, and laboratory surfaces) and noncritical medical devices.
Phenolics are not FDA-cleared as high-level disinfectants for use with semi critical items but could be
used to preclean or decontaminate critical and semicritical devices before terminal sterilization or high-


                                                                                                                51
Guid95%) remove and/or inactivate contaminants (i.e., multidrug-
resistant S. aureus, vancomycin-resistant Entercoccus, P. aeruginosa) from computer keyboards with a
5-second application time. No functional damage or cosmetic changes occurred to the computer
                                                       45
keyboards after 300 applications of the disinfectants .

         Attempts to reproduce the manufacturers' bactericidal and tuberculocidal claims using the AOAC


                                                                                                              52
Guideline for Disinfection anrJ Sterilization in Hcalthcam Facilities, 2008


tests with a limited number of quaternary ammonium compounds occasionally have failed 73• 416• 737 •
However, test results have varied extensively among laboratories testing identical products 416• 737 •

        Uses. The quaternaries commonly are used in ordinary environmental sanitation of noncritical
surfaces, such as floors, furniture, and walls. EPA-registered quaternary ammonium compounds are
appropriate to use for disinfecting medical equipment that contacts intact skin (e.g., blood pressure cuffs).




                                                                                                           53
Guideline 'for Disinfection and SterHiLntlon ln HerillthC<3ro Facilities, 2008


                                MISCELLANEOUS INACTIVATING AGENTS

Other Germicides
        Several compounds have antimicrobial activity but for various reasons have not been
incorporated into the armamentarium of health-care disinfectants. These include mercurials, sodium
hydroxide, J3-propiolactone, chlorhexidine gluconate, cetrimide-chlorhexidine, glycols (triethylene and
propylene), and the Tego disinfectants. Two authoritative references examine these agents in detai1 16 ' 412 •

        A peroxygen-containing formulation had marked bactericidal action when used as a 1%
weight/volume solution and virucidal activity at 3% 49 , but did not have mycobactericidal activity at
concentrations of 2.3% and 4% and exf,'osure times ranging from 30 to 120 minutes 750• It also required
                                     7 1
20 hours to kill B. atrophaeus spores . A powder-based peroxygen compound for disinfecting
contaminated spill was strongly and rapidly bactericidal 752 •

         In preliminary studies, nanoemulsions (composed of detergents and lipids in water) showed
activity against vegetative bacteria, envelo,p,ed viruses and Candida. This product represents a potential
                                               755
agent for use as a topical biocidal agent. 7 "" .

                                                                                      756                  703
         New disinfectants that require further evaluation include glucoprotamin , tertiary amines • and
a light-activated antimicrobial coating 757 . Several other disinfection technologies might have potential
                                       758
applications in the healthcare setting     .


Metals as Microbicides
                                                 759                421                                   760
         Comprehensive reviews of antisepsis         , disinfection     , and anti-infective chemotherapy
                                                              761 762
barely mention the antimicrobial activity of heavy metals • • Nevertheless, the anti-infective activity of
some heavy metals has been known since antiquity. Heavy metals such as silver have been used for
prophylaxis of conjunctivitis of the newborn, topical therapy for burn wounds, and bonding to indwelling
                                                                                                      763
catheters, and the use of heavy metals as antiseptics or disinfectants is again being explored •
Inactivation of bacteria on stainless steel surfaces by zeolite ceramic coatings containing silver and zinc
                                     764 765
ions has also been demonstrated • •

          Metals such as silver, iron, and copper could be used for environmental control, disinfection of
                                                                                                              400
water, or reusable medical devices or incorporated into medical devices (e.g., intravascular catheters)           '
761 763 76 770
   '   • ..    . A comparative evaluation of six disinfectant formulations for residual antimicrobial activity
demonstrated that only the silver disinfectant demonstrated significant residual activity against S. aureus
                      763
and P. aeruginosa         • Preliminary data suggest metals are effective against a wide variety of
microorganisms.

        Clinical uses of other heavy metals include copper-8-quinolinolate as a fungicide against
                                                                 771 774
Aspergillus, copper-silver ionization for Legionella disinfection - , organic mercurials as an antiseptic
(e.g., mercurochrome) and preservative/disinfectant (e.g., thimerosal [currently being removed from
vaccines]) in pharmaceuticals and cosmetics 762 •

Ultraviolet Radiation (UV)
         The wavelength of UV radiation ranges from 328 nm to 210 nm (3280 A to 2100 A). Its maximum
bactericidal effect occurs at 240-280 nm. Mercury vapor lamps emit more than 90% of their radiation at
                                                             77
253.7 nm, which is near the maximum microbicidal activity . Inactivation of microorgani.sms results
from destruction of nucleic acid through induction of thymine dimers. UV radiation has been employed in
                                   776   775                    777                      778
the disinfection of drinking water , air , titanium implants        , and contact lenses     . Bacteria and
                                                                        775
viruses are more easily killed by UV light than are bacterial spores • UV radiation has several potential
applications, but unfortunately its germicidal effectiveness and use is influenced by organic matter;
wavelength; type of suspension; temperature; type of microorganism; and UV intensity, which is affected
by distance and dirty tubes779 . The application of UV radiation in the health-care environment (i.e.,


                                                                                                                 54
Guideline for Disinfection and Sterilizn\ion in Healthc;,tre Facilittes, 2008


operating rooms, isolation rooms, and biologic safety cabinets) is limited to destruction of airborne
organisms or inactivation of microorganisms on surfaces. The effect of UV radiation on postoperative
wound infections was investigated in a double-blind, randomized study in five university medical centers.
After following 14,854 patients over a 2-year period, the investigators reported the overall wound infection
rate was unaffected by UV radiation, although postoperative infection in the "refined clean" surgical
procedures decreased significantly (3.8%--2.9%) 780 • No data support the use of UV lamps in isolation
rooms, and this practice has caused at least one epidemic of UV-induced skin erythema and
keratoconjunctivitis in hospital patients and visitors 781 .

Pasteurization
         Pasteurization is not a sterilization process; its purpose is to destroy all pathogenic
microorganisms. However, pasteurization does not destroy bacterial spores. The time-temperature
relation for hot-water pasteurization is generally -70°C (158°F) for 30 minutes. The water temperature
                                                                           782
and time should be monitored as part of a ;t,uality-assurance program . Pasteurization of respiratory
         783 784                              78
therapy •        and anesthesia equipment is a recognized alternative to chemical disinfection. The
efficacy of this process has been tested using an inoculum that the authors believed might simulate
                                                                      7
contamination by an infected patient. Use of a large inoculum (1 0 ) of P. aeruginosa or Acinetobacter
ca/coaceticus in sets of respiratory tubing before processing demonstrated that machine-assisted
chemical processing was more efficient than machine-assisted pasteurization with a disinfection failure
                                     783
rate of 6% and 83%, respectively • Other investigators found hot water disinfection to be effective
(inactivation factor >5 log 10) against multiple bacteria, including multidrug-resistant bacteria, for
disinfecting reusable anesthesia or respiratory therapy equipment 784 _78.,

Flushing- and Washer-Disinfectors
         Flushing- and washer-disinfectors are automated and closed equipment that clean and disinfect
objects from bedpans and washbowls to surgical instruments and anesthesia tubes. Items such as
bedpans and urinals can be cleaned and disinfected in flushing-disinfectors. They have a short cycle of a
few minutes. They clean by flushing with warm water, possibly with a detergent, and then disinfect by
flushing the items with hot water or with steam. Because this machine empties, cleans, and disinfects,
manual cleaning is eliminated, fewer disposable items are needed, and fewer chemical germicides are
used. A microbiologic evaluation of one washer/disinfector demonstrated complete inactivation of
                                           787
suspensions of E. faeca/is or poliovirus . Other studies have shown that strains of Enterococcus
faecium can survive the British Standard for heat disinfection of bedpans (80"c for 1 minute). The
significance of this finding with reference to the potential for enterococci to survive and disseminate in the
                                         788 790
health-care environment is debatable - . These machines are available and used in many European
countries.

         Surgical instruments and anesthesia equipment are more difficult to clean. They are run in
washer-disinfectors on a longer cycle of approximately 20--30 minutes with a detergent. These machines
                                                  791
also disinfect by hot water at approximately go"c     .




                                                                                                            55
Guideline tor Disinfection and Stetilizntion in llenlt!lcarc Facilities, 2008


             THE REGULATORY FRAMEWORK FOR DISINFECTANTS AND STERILANTS

         Before using the guidance provided in this document, health-care workers should be aware of the
federal laws and regulations that govern the sale, distribution, and use of disinfectants and sterilants. In
particular, health-care workers need to know what requirements pertain to them when they apply these
products. Finally, they should understand the relative roles of EPA, FDA, and CDC so the context for the
guidance provided in this document is clear.

EPA and FDA
         In the United States, chemical germicides formulated as sanitizers, disinfectants, or sterilants are
regulated in interstate commerce by the Antimicrobials Division, Office of Pesticides Program, EPA,
under the authority of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) of 1947, as
           792
amended • Under FIFRA, any substance or mixture of substances intended to prevent, destroy, repel,
or mitigate any pest (including microorganisms but excluding those in or on living humans or animals)
must be registered before sale or distribution. To obtain a registration, a manufacturer must submit
specific data about the safety and effectiveness of each product. For example, EPA requires
manufacturers of sanitizers, disinfectants, or chemical sterilants to test formulations by using accepted
methods for microbiocidal activity, stability, and toxicity to animals and humans. The manufacturers
submit these data to EPA along with proposed labeling. If EPA concludes the product can be used
without causing "unreasonable adverse effects," then the product and its labeling are registered, and the
manufacturer can sell and distribute the product in the United States.

         FIFRA also requires users of products to follow explicitly the labeling directions on each product.
The following standard statement appears on all labels under the "Directions for Use" heading: "It is a
violation of federal law to use this product in a manner inconsistent with its labeling." This statement
means a health-care worker must follow the safety precautions and use directions on the labeling of each
registered product. F allure to follow the specified use-dilution, contact time, method of application, or any
other condition of use Is considered a misuse of the product and potentially subject to enforcement action
under FIFRA.

         In general, EPA regulates disinfectants and sterilants used on environmental surfaces, and not
those used on critical or semicritical medical devices; the latter are regulated by FDA. In June 1993, FDA
and EPA issued a "Memorandum of Understanding" that divided responsibility for review and surveillance
of chemical germicides between the two agencies. Under the agreement, FDA regulates liquid chemical
sterilants used on critical and semicritical devices, and EPA regulates disinfectants used on noncritical
                                  793
surfaces and gaseous sterilants • In 1996, Congress passed the Food Quality Protection Act (FQPA).
This act amended FIFRA in regard to several types of products regulated by both EPA and FDA. One
provision of FQPA removed regulation of liquid chemical sterilants used on critical and semicritical
                                                                             792 794
medical devices from EPA's jurisdiction, and it now rests solely with FDA ' • EPA continues to
register nonmedical chemical sterilants. FDA and EPA have considered the impact of FQPA, and in
January 2000, FDA published its final guidance document on product submissions and labeling.
Antiseptics are considered antimicrobial drugs used on living tissue and thus are regulated by FDA under
the Food, Drug and Cosmetic Act. FDA regulates liquid chemical sterilants and high-level disinfectants
intended to process critical and semicritical devices. FDA has published recommendations on the types
of test methods that manufacturers should submit to FDA for 51 O(k] clearance for such agents.

CDC
         At CDC, the mission of the Coordinating Center for Infections Diseases is to guide the public on
how to prevent and respond to infectious diseases in both health-care settings and at home. With respect
to disinfectants and sterilants, part of CDC's role is to inform the public (in this case healthcare personnel)
of current scientific evidence pertaining to these products, to comment about their safety and efficacy,
and to recommend which chemicals might be most appropriate or effective for specific microorganisms
and settings.


                                                                                                            56
Cuidoline for Disinfection and Sterilization in llnaiH>rarn Facilitios, 2008


Test Methods
        The methods EPA has used for registration are standardized by the AOAC International;
however, a survey of scientific literature reveals a number of problems with these tests that were reported
                     58 76                      800
during 1987-1990 ' ' 80 ' 428 • 736 • 737 • 79"     that cause them to be neither accurate nor reproducible 416 • 73'-
 As part of their regulatory authorit~, EPA and FDA support development and validation of methods for
                                 801 80
assessing disinfection claims " • For example, EPA has supported the work of Dr. Syed Sattar and
coworkers who have developed a two-tier quantitative carrier test to assess sporicidal, mycobactericidal,
                                                                                            701 803
bactericidal, fungicidal, virucidal, and protozoacidal activity of chemical germicides • • EPA is
accepting label claims against hepatitis B virus (HBV) using a surrogate organism, the duck HBV, to
                               124 80
quantify disinfectant activity • • EPA also is accepting labeling claims against hepatitis C virus using
the bovine viral diarrhea virus as a surrogate.

         For nearly 30 years, EPA also performed intramural preregistration and postregistration efficacy
testing of some chemical disinfectants in its own laboratories. In 1982, this was stopped, reportedly for
budgetary reasons. At that time, manufacturers did not need to have microbiologic activity claims verified
                                                                                                   805
by EPA or an independent testing laboratory when registering a disinfectant or chemical sterilant • This
occurred when the frequency of contaminated germicides and infections secondary to their use had
            404
increased . Investigations demonstrating that interlaboratory reproducibility of test results was poor
                                                     416 737
and manufacturers' label claims were not verifiable •        and symposia sponsored by the American
                          800
Society for Microbiology      heightened awareness of these problems and reconfirmed the need to
improve the AOAC methods and reinstate a microbiologic activity verification program. A General
                                                                                     806
Accounting Office report entitled Disinfectants: EPA Lacks Assurance They Work           seemed to provide
the necessary impetus for EPA to initiate corrective measures, including cooperative agreements to
improve the AOAC methods and independent verification testing for all products labeled as sporicidal and
disinfectants labeled as tuberculocidal. For example, of 26 sterilant products tested by EPA, 15 were
canceled because of product failure. A list of products registered with EPA and labeled for use as
sterilants or tuberculocides or against HIV and/or HBV is available through EPA's website at
http://www.epa.gov/oppad001/chemregindex.htm. Organizations (e.g., Organization for Economic
Cooperation and Development) are working to standardize requirements for germicide testing and
registration.

         Neutralization of Germicides
         One of the difficulties associated with evaluating the bactericidal activity of disinfectants is
prevention of bacteriostasis from disinfectant residues carried over into the subculture media. Likewise,
small amounts of disinfectants on environmental surfaces can make an accurate bacterial count difficult
to get when sampling of the health-care environment as part of an epidemiologic or research
investigation. One wa~ these problems may be overcome is by employing neutralizers that inactivate
residual disinfectants 07"809 • Two commonly used neutralizing media for chemical disinfectants are
Letheen Media and D/E Neutralizing Media. The former contains lecithin to neutralize quaternaries and
polysorbate 80 (Tween 80) to neutralize phenolics, hexachlorophene, formalin, and, with lecithin, ethanol.
The D/E Neutralizing media will neutralize a broad spectrum of antiseptic and disinfectant chemicals,
including quaternary ammonium compounds, phenols, iodine and chlorine compounds, mercurials,
                                     810
formaldehlade, and glutaraldehyde • A review of neutralizers used in germicide testing has been
           08
published •




                                                                                                                   57
Gufdc!ino for Disinfection and Ste-rilization in !-··k:n!tllcaro Facilities, 2008


                                                  STERILIZATION

         Most medical and surgical devices used in healthcare facilities are made of materials that are
heat stable and therefore undergo heat, primarily steam, sterilization. However, since 1950, there has
been an increase in medical devices and instruments made of materials (e.g., plastics) that require low-
temperature sterilization. Ethylene oxide gas has been used since the 1950s for heat- and moisture-
sensitive medical devices. Vvlthin the past 15 years, a number of new, low-temperature sterilization
systems (e.g., hydrogen peroxide gas plasma, peracetic acid immersion, ozone) have been developed
and are being used to sterilize medical devices. This section reviews sterilization technologies used in
healthcare and makes recommendations for their optimum performance in the processing of medical
devices   1, 1a,a11~a2o.



        Sterilization destroys all microorganisms on the surface of an article or in a fluid to prevent
disease transmission associated with the use of that item. While the use of inadequately sterilized critical
items represents a high risk of transmitting pathogens, documented transmission of pathogens
                                                                                 821 822
associated with an inadequately sterilized critical item is exceedingly rare • • This is likely due to the
wide margin of safety associated with the sterilization processes used in healthcare facilities. The
concept of what constitutes "sterile" is measured as a probability of sterility for each item to be sterilized.
This probability is commonly referred to as the sterility assurance level (SAL) of the product and is
defined as the probability of a single viable microorganism occurring on a product after sterilization. SAL
is normally expressed a 1o·". For example, if the probability of a spore surviving were one in one million,
the SAL would be 1         o·'
                        823 824
                           •    • In short, a SAL is an estimate of lethality of the entire sterilization process
and is a conservative calculation. Dual SALs (e.g., 10' 3 SAL for blood culture tubes, drainage bags; 1      o·'
SAL for scalpels, implants) have been used in the United States for many years and the choice of a 1        o·'
SAL was strictly arbitrary and not associated with any adverse outcomes (e.g., patient infections) 823 .

         Medical devices that have contact with sterile body tissues or fluids are considered critical items.
 These items should be sterile when used because any microbial contamination could result in disease
transmission. Such items include surgical instruments, biopsy forceps, and implanted medical devices. If
these items are heat resistant, the recommended sterilization process is steam sterilization, because it
has the largest margin of safety due to its reliability, consistency, and lethality. However, reprocessing
heat- and moisture-sensitive items requires use of a low-temperature sterilization technology (e.g.,
                                                                    825
ethylene oxide, hydrogen peroxide gas plasma, peracetic acid)           • A summary of the advantages and
disadvantages for commonly used sterilization technologies is presented in Table 6.

Steam Sterilization
          Overview. Of all the methods available for sterilization, moist heat in the form of saturated steam
under pressure is the most widely used and the most dependable. Steam sterilization is nontoxic,
               826
inexpensive , rapidly microbicidal, sporicidal, and rapidly heats and penetrates fabrics (Table 6) 827 •
Like all sterilization processes, steam sterilization has some deleterious effects on some materials,
including corrosion and combustion of lubricants associated with dental handpieces 212 ; reduction in ability
                                                   828
to transmit light associated with laryngoscopes ; and increased hardening time (5.6 fold) with plaster-
cast 829.

          The basic principle of steam sterilization, as accomplished in an autoclave, is to expose each
item to direct steam contact at the required temperature and pressure for the specified time. Thus, there
are four parameters of steam sterilization: steam, pressure, temperature, and time. The ideal steam for
                                                                                   813 818
sterilization is dry saturated steam and entrained water (dryness fraction ;::97%) ' • Pressure serves
as a means to obtain the high temperatures necessary to quickly kill microorganisms. Specific
temperatures must be obtained to ensure the microbicidal activity. The two common steam-sterilizing
temperatures are 121"C (250"F) and 132"C (270"F). These temperatures (and other high temperatures)
830
    must be maintained for a minimal time to kill microorganisms. Recognized minimum exposure periods
for sterilization of wrapped healthcare supplies are 30 minutes at 121"C (250"F) in a gravity displacement


                                                                                                              58
Guideline tor Disinloclion and Sterilization in Hefllt!1cme FncilrUos, 200!\


sterilizer or 4 minutes at 132'C (270'C) in a prevacuum sterilizer (Table 7). At constant temperatures,
sterilization times vary depending on the type of item (e.g., metal versus rubber, plastic, items with
lumens), whether the item is wrapped or unwrapped, and the sterilizer type.

          The two basic types of steam sterilizers (autoclaves) are the gravity displacement autoclave and
the high-speed prevacuum sterilizer. In the former, steam is admitted at the top or the sides of the
sterilizing chamber and, because the steam is lighter than air, forces air out the bottom of the chamber
through the drain vent. The gravity displacement autoclaves are primarily used to process laboratory
media, water, pharmaceutical products, regulated medical waste, and nonporous articles whose surfaces
have direct steam contact. For gravity displacement sterilizers the penetration time into porous items is
prolonged because of incomplete air elimination. This point is illustrated with the decontamination of 10
lbs of microbiological waste, which requires at least 45 minutes at 121'C because the entrapped air
                                                                                                831 832
remaining in a load of waste greatly retards steam permeation and heating efficiency ' • The high-
speed prevacuum sterilizers are similar to the gravity displacement sterilizers except they are fitted with a
vacuum pump (or ejector) to ensure air removal from the sterilizing chamber and load before the steam is
admitted. The advantage of using a vacuum pump is that there is nearly instantaneous steam
penetration even into porous loads. The Bowie-Dick test is used to detect air leaks and inadequate air
removal and consists of folded 100% cotton surgical towels that are clean and preconditioned. A
commercially available Bowie-Dick-type test sheet should be placed in the center of the pack. The test
pack should be placed horizontally in the front, bottom section of the sterilizer rack, near the door and
                                                                                         813 819
over the drain, in an otherwise empty chamber and run at 134'C for 3.5 minutes ' . The test is used
each day the vacuum-type steam sterilizer is used, before the first processed load. Air that is not
removed from the chamber will interfere with steam contact. Smaller disposable test packs (or process
challenge devices) have been devised to replace the stack of folded surgical towels for testing the
                                                              833
efficacy of the vacuum system in a prevacuum sterilizer.          These devices are "designed to simulate
                                                                                                    819 834
product to be sterilized and to constitute a defined challenge to the sterilization process" ' • They
                                                                                               835
should be representative of the load and simulate the greatest challenge to the load • Sterilizer vacuum
performance is acceptable if the sheet inside the test pack shows a uniform color change. Entrapped air
will cause a spot to appear on the test sheet, due to the inability of the steam to reach the chemical
indicator. If the sterilizer fails the Bowie-Dick test, do not use the sterilizer until it is inspected by the
                                                                      813 819 836
sterilizer maintenance personnel and passes the Bowie-Dick test ' • •

         Another design in steam sterilization is a steam flush-pressure pulsing process, which removes
air rapidly by repeatedly alternating a steam flush and a pressure pulse above atmospheric pressure. Air
is rapidly removed from the load as with the prevacuum sterilizer, but air leaks do not affect this process
because the steam in the sterilizing chamber is always above atmospheric pressure. Typical sterilization
temperatures and times are 132'C to 135'C with 3 to 4 minutes exposure time for porous loads and
instruments827 ' 837 •

         Like other sterilization systems, the steam cycle is monitored by mechanical, chemical, and
biological monitors. Steam sterilizers usually are monitored using a printout (or graphically) by measuring
temperature, the time at the temperature, and pressure. Typically, chemical indicators are affixed to the
outside and incorporated into the pack to monitor the temperature or time and temperature. The
effectiveness of steam sterilization is monitored with a biological indicator containing spores of
Geobacillus stearothermophi/us (formerly Bacillus stearothermophilus). Positive spore test results are a
                      838                                                                    839
relatively rare event     and can be attributed to operator error, inadequate steam delivery , or
equipment malfunction.
                                                                                               840
          Portable (table-top) steam sterilizers are used in outpatient, dental, and rural clinics . These
sterilizers are designed for small instruments, such as hypodermic syringes and needles and dental
instruments. The ability of the sterilizer to reach physical parameters necessary to achieve sterilization
should be monitored by mechanical, chemical, and biological indicators.




                                                                                                             59
Guideline tor Dlslnfectlon r.1.nd Slori!izat1on in Hoaltr1csro r:·aci!itle$, /~008



         Microbicidal Activity. The oldest and most recognized agent for inactivation of microorganisms
is heat. D-values (time to reduce the surviving population by 90% or 11og 10) allow a direct comparison of
the heat resistance of microorganisms. Because a D-value can be determined at various temperatures, a
subscript is used to designate the exposure temperature (i.e., 0 1210 ). D121 c-values for Geobacillus
stearothermophilus used to monitor the steam sterilization process range from 1 to 2 minutes. Heat-
resistant nonspore-formina bacteria, yeasts, and fungi have such low D121 c values that they cannot be
experimentally measured' 1.

       Mode of Action. Moist heat destroys microorganisms by the irreversible coagulation and
denaturation of enzymes and structural proteins. In support of this fact, it has been found that the
presence of moisture significantly affects the coagulation temperature of proteins and the temperature at
which microorganisms are destroyed.

         Uses. Steam sterilization should be used whenever possible on all critical and semi critical items
that are heat and moisture resistant (e.g., steam sterilizable respiratory therapy and anesthesia
equipment), even when not essential to prevent pathogen transmission. Steam sterilizers also are used
                                                                                         831 832 842
in healthcare facilities to decontaminate microbiological waste and sharps containers • •            but
additional exposure time is required in the gravity displacement sterilizer for these items.

Flash Sterilization
          Overview. "Flash" steam sterilization was originally defined by Underwood and Perkins as
sterilization of an unwrapped object at 132'C for 3 minutes at 27-28 lbs. of pressure in a gravity
displacement sterilizer'". Currently, the time required for flash sterilization depends on the type of
sterilizer and the type of item (i.e., porous vs non-porous items)(see Table 8). Although the wrapped
method of sterilization is preferred for the reasons listed below, correctly performed flash sterilization is
                                                                      844
an effective process for the sterilization of critical medical devices ' 845 • Flash sterilization is a
modification of conventional steam sterilization (either gravity, prevacuum, or steam-flush pressure-pulse)
in which the flashed item Is placed in an open tray or is placed in a specially designed, covered, rigid
container to allow for rapid penetration of steam. Historically, it is not recommended as a routine
sterilization method because of the lack of timely biological indicators to monitor performance, absence of
protective packaging following sterilization, possibility for contamination of processed items during
transportation to the operating rooms, and the sterilization cycle parameters (i.e., time, temperature,
pressure) are minimal. To address some of these concerns, many healthcare facilities have done the
following: placed equipment for flash sterilization in close proximity to operating rooms to facilitate aseptic
delivery to the point of use (usually the sterile field in an ongoing surgical procedure); extended the
                                                                                                         846 847
exposure time to ensure lethality comparable to sterilized wrapped items (e.g., 4 minutes at 132'C) ' ;
                                                                                        847
used biological indicators that provide results in 1 hour for flash-sterilized items'"· ; and used protective
                                              12
packaging that permits steam penetration' • 817"81 '·"'·'". Further, some rigid, reusable sterilization
container systems have been designed and validated by the container manufacturer for use with flash
cycles. When sterile items are open to air, they will eventually become contaminated. Thus, the longer a
sterile item is exposed to air, the greater the number of microorganisms that will settle on it. Sterilization
cycle parameters for flash sterilization are shown in Table 8.

         A few adverse events have been associated with flash sterilization. When evaluating an
increased incidence of neurosurgical infections, the investigators noted that surgical instruments were
flash sterilized between cases and 2 of 3 craniotomy infections involved plate implants that were flash
sterilized 849 . A report of two patients who received burns during surgery from instruments that had been
flash sterilized reinforced the need to develop policies and educate staff to prevent the use of instruments
                                       850
hot enough to cause clinical burns • Staff should use precautions to prevent burns with potentially hot
instruments (e.g., transport tray using heat-protective gloves). Patient burns may be prevented by either
air-cooling the instruments or immersion in sterile liquid (e.g., saline).

         Uses. Flash sterilization is considered acceptable for processing cleaned patient-care items that


                                                                                                             60
Guideline ·for Disinfection and SterHization in Hcalthcaro r-:"ac!!Jties, 200R


cannot be packaged, sterilized, and stored before use. It also is used when there is insufficient time to
sterilize an item by the preferred package method. Flash sterilization should not be used for reasons of
                                                                                               817
convenience, as an alternative to purchasing additional instrument sets, or to save time • Because of
the potential for serious infections, flash sterilization is not recommended for implantable devices (i.e.,
devices placed into a surgically or naturally formed cavity of the human body); however, flash sterilization
may be unavoidable for some devices (e.g., orthopedic screw, plates). If flash sterilization of an
implantable device is unavoidable, recordkeeping (i.e., load identification, patient's name/hospital
identifier, and biological indicator result) is essential for epidemiological tracking (e.g., of surgical site
infection, tracing results of biological indicators to patients who received the item to document sterility),
and for an assessment of the reliability of the sterilization process (e.g., evaluation of biological
monitoring records and sterilization maintenance records noting preventive maintenance and repairs with
dates).

Low-Temperature Sterilization Technologies
         Ethylene oxide (ETO) has been widely used as a low-temperature sterilant since the 1950s. It
has been the most commonly used process for sterilizing temperature- and moisture-sensitive medical
devices and supplies in healthcare institutions in the United States. Two types of ETO sterilizers are
available, mixed gas and 100% ETO. Until1995, ethylene oxide sterilizers combined ETO with a
chloroflourocarbon (CFC) stabilizing agent, most commonly in a ratio of 12% ETO mixed with 88% CFC
(referred to as 12/88 ETO).

          For several reasons, healthcare personnel have been exploring the use of new low-temperature
                              851
sterilization technologies""· • First, CFCs were phased out in December 1995 under provisions of the
                852
Clean Air Act       • CFCs were classified as a Class I substance under the Clean Air Act because of

scientific evidence linking them to destruction of the earth's ozone layer. Second, some states (e.g.,
California, New York, Michigan) require the use of ETO abatement technology to reduce the amount of
ETO being released into ambient air from 90 to 99.9% depending on the state. Third, OSHA regulates
the acceptable vapor levels of ETO (i.e., 1 ppm averaged over 8 hours) due to concerns that ETO
exposure represents an occupational hazard 318 . These constraints have led to the development of
alternative technologies for low-temperature sterilization in the health care setting.

         Alternative technologies to ETO with chlorofluorocarbon that are currently available and cleared
by the FDA for medical equipment include 100% ETO; ETO with a different stabilizing gas, such as
carbon dioxide or hydrochlorofluorocarbons (HCFC); immersion in peracetic acid; hydrogen peroxide gas
plasma; and ozone. Technologies under development for use in healthcare facilities, but not cleared by
the FDA, include vaporized hydro~en reroxide, vapor phase peracetic acid, gaseous chlorine dioxide,
                                   4  75 853
ionizing radiation, or pulsed light '· • • However, there is no guarantee that these new sterilization
technologies will receive FDA clearance for use in healthcare facilities.

          These new technologies should be compared against the characteristics of an ideal low-
                                            851
temperature (<60'C) sterilant (Table 9).         While it is apparent that all technologies will have limitations
(Table 9), understanding the limitations imposed by restrictive device designs (e.g., long, narrow lumens)
                                                                   854
is critical for proper application of new sterilization technology       For example, the development of
increasingly small and complex endoscopes presents a difficult challenge for current sterilization
processes. This occurs because microorganisms must be in direct contact with the sterilant for
inactivation to occur. Several peer-reviewed scientific publications have data demonstrating concerns
about the efficacy of several of the low-temperature sterilization processes (i.e., gas plasma, vaporized
hydrogen peroxide, ETO, peracetic acid), particularly when the test or~anisrns are challenged in the
                                                              469   825 855
presence of serum and salt and a narrow lumen vehicle ' 721 • ' • 8 6 • Factors shown to affect the
efficacy of sterilization are shown in Table 10.

Ethylene Oxide "Gas" Sterilization
       Overview. ETO is a colorless gas that is flammable and explosive. The four essential


                                                                                                               61
Guicle!int:i 'for Disinfection and SteH!izat1on in Hen!thcnre FCJuidnline "for Disinfection and   Stf~rili.zation   In Hoa!thcarn Facilities, 2008


                   814
a 15-minute TWA • For details of the requirements in OSHA's ETO standard for occupational
exposures, see Title 29 of the Code of Federal Regulations (CFR) Part 1910.1047873 • Several personnel
monitoring methods (e.g., charcoal tubes and passive sampling devices) are in use 814. OSHA has
established a PEL of 5 ppm for ethylene chlorohydrin (a toxic by-product of ETO) in the workplace 876•
Additional information regarding use of ETO in health care facilities is available from NIOSH.

         Mode of Action. The microbicidal activity of ETO is considered to be the result of alkylation of
protein, DNA, and RNA Alkylation, or the replacement of a hydrogen atom with an alkyl group, within
cells prevents normal cellular metabolism and replication 877•

        Microbicidal Activitv. The excellent microbicidal activity of ETO has been demonstrated in
several studies 469 ' 721 • 722 • 856 ' ~ 78 • 879 and summarized in published reports 877 • ETO inactivates all
microorganisms although bacterial spores (especially B. atrophaeus) are more resistant than other
microorganisms. For this reason B. atrophaeus is the recommended biological indicator.

         Like all sterilization processes, the effectiveness of ETO sterilization can be altered by lumen
length, lumen diameter, inorganic salts, and organic materials469' 721 ' 722 • 855 • 856• 879 • For example, although
ETO is not used commonly for reprocessing endoscopes", several studies have shown failure of ETO in
                                                                                                   879
inactivating contaminating spores in endoscope channels 855or lumen test units 469 ' 721 • and residual
                                                                               456
ETO levels averaging 66.2 ppm even after the standard degassing time • Failure of ETO also has been
observed when dental handpieces were contaminated with Streptococcus mutans and exposed to
ET0 880 • It is recommended that dental handpieces be steam sterilized.

         Uses. ETO is used in healthcare facilities to sterilize critical items (and sometimes semicritical
items) that are moisture or heat sensitive and cannot be sterilized by steam sterilization.

Hydrogen Peroxide Gas Plasma
         Overview. New sterilization technology based on plasma was patented in 1987 and marketed in
the United States in 1993. Gas plasmas have been referred to as the fourth state of matter (i.e., liquids,
solids, gases, and gas plasmas). Gas plasmas are generated in an enclosed chamber under deep
vacuum using radio frequency or microwave energy to excite the gas molecules and produce charged
particles, many of which are in the form of free radicals. A free radical is an atom with an unpaired
electron and is a highly reactive species. The proposed mechanism of action of this device is the
production of free radicals within a plasma field that are capable of interacting with essential cell
components (e.g., enzymes, nucleic acids) and thereby disrupt the metabolism of microorganisms. The
type of seed gas used and the depth of the vacuum are two important variables that can determine the
effectiveness of this process.

         In the late 1980s the first hydrogen peroxide gas plasma system for sterilization of medical and
surgical devices was field-tested. According to the manufacturer, the sterilization chamber is evacuated
and hydrogen peroxide solution is injected from a cassette and is vaporized in the sterilization chamber to
a concentration of 6 mg/1. The hydrogen peroxide vapor diffuses through the chamber (50 minutes),
exposes all surfaces of the load to the sterilant, and initiates the inactivation of microorganisms. An
electrical field created by a radio frequency is applied to the chamber to create a gas plasma.
Microbicidal free radicals (e.g., hydroxyl and hydroperoxyl) are generated in the plasma. The excess gas
is removed and in the final stage (i.e., vent) of the process the sterilization chamber is returned to
atmospheric pressure by introduction of high-efficiency filtered air. The by-products of the cycle (e.g.,
water vapor, oxygen) are nontoxic and eliminate the need for aeration. Thus, the sterilized materials can
be handled safely, either for immediate use or storage. The process operates in the range of 37-44'C
and has a cycle time of 75 minutes. If any moisture is present on the objects the vacuum will not be
achieved and the cycle aborts 856• 881 ' 883 •

         A newer version of the unit improves sterilizer efficacy by using two cycles with a hydrogen


                                                                                                                   63
Guideline for Disinfeclion and St<11'iliza!ion in l·lealthcare l"ncilltios, 2003


peroxide diffusion stage and a plasma stage per sterilization cycle. This revision, which is achieved by a
software modification, reduces total processing time from 73 to 52 minutes. The manufacturer believes
that the enhanced activity obtained with this system is due in part to the pressure changes that occur
during the injection and diffusion phases of the process and to the fact that the process consists of two
                                                                                            856 884 885
equal and consecutive half cycles, each with a separate injection of hydrogen peroxide.        •   •    This
                                400 882
system and a smaller version '          have received FDA 51 O[k] clearance with limited application for
sterilization of medical devices (Table 6). The biological indicator used with this system is Bacillus
atrophaeus spores851 • The newest version of the unit, which employs a new vaporization system that
removes most of the water from the hydrogen peroxide, has a cycle time from 28-38 minutes (see
manufacturer's literature for device dimension restrictions).

        Penetration of hydrogen peroxide vapor into long or narrow lumens has been addressed outside
the United States by the use of a diffusion enhancer. This is a small, breakable glass ampoule of
concentrated hydrogen peroxide (50%) with an elastic connector that is inserted into the device lumen
                                             470 885
and crushed immediately before sterilization • • The diffusion enhancer has been shown to sterilize
bronchoscopes contaminated with Mycobacteria tuberculosis"'. At the present time, the diffusion
enhancer is not FDA cleared.

         Another gas plasma system, which differs from the above in several important ways, including
the use of peracetic acid-acetic acid-hydrogen peroxide vapor, was removed from the marketplace
because of reports of corneal destruction to patients when ophthalmic surgery instruments had been
                              888
processed in the sterilizer"'· • In this investigation, exposure of potentially wet ophthalmologic surgical
instruments with small bores and brass components to the plasma gas led to degradation of the brass to
                 888 889
copper and zinc ' • The experimenters showed that when rabbit eyes were exposed to the rinsates of
the gas plasma-sterilized instruments, corneal decompensation was documented. This toxicity is highly
unlikely with the hydrogen peroxide gas plasma process since a toxic, soluble form of copper would not
form (LA Feldman, written communication, April1998).

        Mode of Action. This process inactivates microorganisms primarily by the combined use of
hydrogen peroxide gas and the generation of free radicals (hydroxyl and hydroproxyl free radicals) during
the plasma phase of the cycle.

           Microbicidal Activity. This process has the ability to inactivate a broad range of
microorganisms, including resistant bacterial spores. Studies have been conducted a@ainst vegetative
                                                                                  469 721 85 881 883 890 893
bacteria (including mycobacteria), yeasts, fungi, viruses, and bacterial spores ' ' • ' • ' • Like
all sterilization processes, the effectiveness can be altered by lumen length, lumen diameter, inorganic
salts, and organic materials469, 721, ass, sse, aso, sst, as3.

         Uses. Materials and devices that cannot tolerate high temperatures and humidity, such as some
plastics, electrical devices, and corrosion-susceptible metal alloys, can be sterilized by hydrogen
peroxide gas plasma. This method has been compatible with most {>95%) medical devices and
                  884 894
materials tested ' ' 895 •

Peracetic Acid Sterilization
         Overview. Peracetic acid is a highly biocidal oxidizer that maintains its efficacy in the presence
                                                                                                         711
of organic soil. Peracetic acid removes surface contaminants (primarily protein) on endoscopic tubing '
717
    • An automated machine using peracetic acid to sterilize medical, surgical, and dental instruments
chemically (e.g., endoscopes, arthroscopes) was introduced in 1988. This microprocessor-controlled,
low-temperature sterilization method is commonly used in the United States 107 . The sterilant, 35%
peracetic acid, and an anticorrosive agent are supplied in a single-dose container. The container is
punctured at the time of use, immediately prior to closing the lid and initiating the cycle. The
concentrated peracetic acid is diluted to 0.2% with filtered water (0.2 ~m) at a temperature of
approximately 50°C. The diluted peracetic acid is circulated within the chamber of the machine and


                                                                                                          64
Guideline for Disinfection 2nd Stenlizntion in llnnltiln'uc FactltMs, 2008


pumped through the channels of the endoscope for 12 minutes, decontaminating exterior surfaces,
lumens, and accessories. Interchangeable trays are available to permit the processing of up to three rigid
endoscopes or one flexible endoscope. Connectors are available for most types of flexible endoscopes
for the irrigation of all channels by directed flow. Rigid endoscopes are placed within a lidded container,
and the sterilant fills the lumens either by immersion in the circulating sterilant or by use of channel
connectors to direct flow into the lumen(s) (see below for the importance of channel connectors). The
peracetic acid is discarded via the sewer and the instrument rinsed four times with filtered water.
                                                                                        896
Concern has been raised that filtered water may be inadequate to maintain sterility • Limited data have
shown that low-level bacterial contamination may follow the use of filtered water in an AER but no data
                                                                 161
has been published on AERs using the peracetic acid system . Clean filtered air is passed through the
chamber of the machine and endoscope channels to remove excess water719 • As with any sterilization
process, the system can only sterilize surfaces that can be contacted by the sterilant. For example,
bronchoscop¥-related infections occurred when bronchoscopes were processed using the wrong
            15 25
connector • • Investigation of these incidents revealed that bronchoscopes were inadequately
reprocessed when inappropriate channel connectors were used and when there were inconsistencies
between the reprocessing instructions provided by the manufacturer of the bronchoscope and the
                                                          155
manufacturer of the automatic endoscope reprocessor • The importance of channel connectors to
                                                               137 856
achieve sterilization was also shown for rigid lumen devices ' .

          The manufacturers suggest the use of biological monitors (G. stearothermophilus spore strips)
both at the time of installation and routinely to ensure effectiveness of the process. The manufacturer's
clip must be used to hold the strip in the designated spot in the machine as a broader clamp will not allow
                                                    897
the sterilant to reach the spores trapped under it • One investigator reported a 3% failure rate when the
appropriate clips were used to hold the spore strip within the machine718 . The use of biological monitors
designed to monitor either steam sterilization or ETO for a liquid chemical sterilizer has been questioned
for several reasons including spore wash-oft from the filter paper strips which may cause less valid
            898 901
monitoring - • The processor is equipped with a conductivity probe that will automatically abort the
cycle if the buffer system is not detected in a fresh container of the peracetic acid solution. A chemical
monitoring strip that detects that the active ingredient is >1500 ppm is available for routine use as an
additional process control.

         Mode of Action. Only limited information is available regarding the mechanism of action of
peracetic acid, but it is thought to function as other oxidizing agents, i.e., it denatures proteins, disrupts
cell wall permeability, and oxidizes sulflhydral and sulfur bonds in proteins, enzymes, and other
                726
metabolites'"· •
         Microbicidal Activity. Peracetic acid will inactivate gram-positive and gram-negative bacteria,
fungi, and yeasts in <5 minutes at <100 ppm. In the presence of organic matter, 200-500 ppm is
required. For viruses, the dosage range is wide (12-2250 ppm), with poliovirus inactivated in yeast extract
in 15 minutes with 1500 to 2250 ppm. Bacterial spores in suspension are inactivated in 15 seconds to 30
                                                 654
minutes with 500 to 10,000 ppm (0.05 to 1%) •

        Simulated-use trials have demonstrated microbicidal activity 111 ' 718-722 and three clinical trials
                                                                                          723 724
have demonstrated both microbial killing and no clinical failures leading to infection"· ' • Alta and co-
workers, who compared the peracetic acid system with ETO, demonstrated the high efficacy of the
system. Only the peracetic acid system was able to completely kill 6-log 10 of Mycobacterium chelonae,
                                                                                                     722
Enterococcus faecalis, and B. atrophaeus spores with both an organic and inorganic challenge • Like
                                                                                                   902
other sterilization processes, the efficacy of the process can be diminished by soil challenges         and test
           856
conditions •

         Uses. This automated machine is used to chemically sterilize medical (e.g., Gl endoscopes) and
surgical (e.g., flexible endoscopes) instruments in the United States. Lumened endoscopes must be
connected to an appropriate channel connector to ensure that the sterilant has direct contact with the
                           856 803
contaminated lumen. 137 • •        Olympus America has not listed this system as a compatible product for


                                                                                                              65
Guideline for Disinfoclion and Sterilization in l·leflltiJCi:irC Fncil;tics, 2008


use In reprocessing Olympus bronchoscopes and gastrointestinal endoscopes (Olympus America,
January 30, 2002, written communication).

Microbicidal Activity of Low-Temperature Sterilization Technologies
          Sterilization processes used in the United States must be cleared by FDA, and they require that
                                                                                    904
sterilizer microbicidal performance be tested under simulated-use conditions • FDA requires that the
                                        6
test article be inoculated with 10 colony-forming units of the most resistant test organism and prepared
with organic and inorganic test loads as would occur after actual use. FDA requires manufacturers to use
organic soil (e.g., 5% fetal calf serum), dried onto the device with the inoculum, to represent soil
remaining on the device following marginal cleaning. However, 5% fetal calf serum as a measure of
marginal cleaning has not been validated by measurements of protein load on devices following use and
the level of protein removal by various cleaning methods. The inocula must be placed in various
locations of the test articles, including those least favorable to penetration and contact with the sterilant
(e.g., lumens). Cleaning before sterilization is not allowed in the demonstration of sterilization efficacy"".
 Several studies have evaluated the relative microbicidal efficacy of these low-temperature sterilization
technologies (Table 11). These studies have either tested the activity of a sterilization process a9ainst
                              892 905 906
sp,ecific microor~anisms ' ' , evaluated the microbicidal activity of a singular technology • • •
                                                                                                         711 19 724
8 5 879 882 884 890 91 907
   •   •   .   •   •   •    or evaluated the comparative effectiveness of several sterilization technologies'"·
426 469 721 722 856 908 909
   •   •   •    •  •    •   • Several test methodologies use stainless steel or porcelain carriers that are
inoculated with a test organism. Commonly used test organisms include vegetative bacteria,
mycobacteria, and spores of Bacillus species. The available data demonstrate that low-temperature
sterilization technologies are able to provide a 6-log 10 reduction of microbes when inoculated onto
carriers in the absence of salt and serum. However, tests can be constructed such that all of the
available sterilization technologies are unable to reliably achieve complete inactivation of a microbial load.
425 426 469 721 856 909
   •   •   •    •   •     For example, almost all of the sterilization processes will fail to reliably inactivate the
microbial load in the presence of salt and serum 469 • 721 • •
                                                             909



         The effect of salts and serums on the sterilization process were studied initially in the 1950s and
1960s424• 910 , These studies showed that a high concentration of crystalline-type materials and a low
                                                                                                       426
protein content provided greater protection to spores than did serum with a high protein content . A
study by Doyle and Ernst demonstrated resistance of spores by crystalline material applied not only to
                                                                             425
low-temperature sterilization technology but also to steam and dry heat • These studies showed that
occlusion of Bacillus atrophaeus spores in calcium carbonate crystals dramatically increased the time
required for inactivation as follows: 10 seconds to 150 minutes for steam (121'C), 3.5 hours to 50 hours
for dry heat (121'C), 30 seconds to >2 weeks for ETO (54'C). Investigators have corroborated and
                                        855 908 909
extended these findings 469 ' 470' 721 • ' ' • While soils containing both organic and inorganic materials
impair microbial killing, soils that contain a hi~h inor~anic salt-to-protein ratio favor crystal formation and
                                                    25 426 81
impair sterilization by occlusion of organisms • • •

          Alfa and colleagues demonstrated a 6-log 10 reduction of the microbial inoculum of porcelain
                                                                                        469
penicylinders using a variety of vegetative and spore-forming organisms (Table 11) • However, if the
bacterial inoculum was in tissue-culture medium supplemented with 10% serum, only the ETO 12/88 and
ETO-HCFC sterilization mixtures could sterilize 95% to 97% of the penicylinder carriers. The plasma and
100% ETO sterilizer demonstrated significantly reduced activity (Table 11 ). For all sterilizers evaluated
using penicylinder carriers (i.e., ETO 12/88, 100% ETO, hydrogen peroxide gas plasma), there was a 3-
to 6-log 10 reduction of inoculated bacteria even in the presence of serum and salt. For each sterilizer
evaluated, the ability to inactivate microorganisms in the presence of salt and serum was reduced even
further when the inoculum was placed in a narrow-lumen test object (3 mm diameter by 125 em long).
Although there was a 2- to 4-log 10 reduction in microbial kill, less than 50% of the lumen test objects were
sterile when processed using any of the sterilization methods evaluated except the peracetic acid
                                721
immersion system (Table 11) • Complete killing (or removal) of 6-log 10 of Enterococcus faecalis,
Mycobacterium chelonei, and Bacillus atrophaeus spores in the presence of salt and serum and lumen
test objects was observed only for the peracetic acid immersion system.


                                                                                                                  66
GuidelinCl for IJisinfcctkm and 0tmilimtion in Healthcwe F'~lcilitics, 20013



                                                             469
          V'vlth respect to the results by Alia and coworkers , Jacobs showed that the use of the tissue
                                                                 426
culture media created a technique-induced sterilization failure . Jacobs et al. showed that
microorganisms mixed with tissue culture media, used as a surrogate body fluid, formed physical crystals
that protected the microorganisms used as a challenge. If the carriers were exposed for 60 sec to
nonflowing water, the salts dissolved and the protective effect disappeared. Since any device would be
exposed to water for a short period of time during the washing procedure, these protective effects would
                                426
have little clinical relevance •

       Narrow lumens provide a challenge to some low-temperature sterilization processes. For
example, Rutala and colleagues showed that, as lumen size decreased, increased failures occurred with
some low-temperature sterilization technologies. However, some low-temperature processes such as
ETO-HCFC and the hydrogen peroxide gas plasma process remained effective even when challenged by
                                                          856
a lumen as small as 1 mm in the absence of salt and serum •

         The importance of allowing the sterilant to come into contact with the inoculated carrier is
demonstrated by comparing the results of two investigators who studied the peracetic acid immersion
system. Alia and coworkers demonstrated excellent activity of the peracetic acid immersion system
against three test organisms using a narrow-lumen device. In these experiments, the lumen test object
was connected to channel irrigators, which ensured that the sterilant had direct contact with the
contaminated carriers"'. This effectiveness was achieved through a combination of organism wash-off
and peracetic acid sterilant killing the test organisms"'. The data reported by Rutala et al. demonstrated
failure of the peracetic acid immersion system to eliminate Geobacil/us stearothermophi/us spores from a
carrier placed in a lumen test object. In these experiments, the lumen test unit was not connected to
channel irrigators. The authors attributed the failure of the peracetic acid immersion system to eliminate
the high levels of spores from the center of the test unit to the inability of the peracetic acid to diffuse into
the center of 40-cm long, 3-mm diameter tubes. This may be caused by an air lock or air bubbles formed
in the lumen, impeding the flow of the sterilant through the long and narrow lumen and limiting complete
access to the Bacillus spores 137 ' 856 • Experiments using a channel connector specifically designed for 1-,
2-, and 3-mm lumen test units with the peracetic acid immersion system were completely effective in
eliminating an inoculum of 108 Geobacillus stearothermophilus spores'. The restricted diffusion
environment that exists in the test conditions would not exist with flexible scopes processed in the
peracetic acid immersion system, because the scopes are connected to channel irrigators to ensure that
the sterilant has direct contact with contaminated surfaces. Alta and associates attributed the efficacy of
the peracetic acid immersion system to the ability of the liquid chemical process to dissolve salts and
                                                                     722
remove protein and bacteria due to the flushing action of the fluid .

Bloburden of Surgical Devices
         In general, used medical devices are contaminated with a relatively low bioburden of
             9 911 912
organisms " • • Nystrom evaluated medical instruments used in general surgical, gynecological,
orthopedic, and ear-nose-throat operations and found that 62% of the instruments were contaminated
         1                                      2                 3
with <10 organisms after use, 82% with <10 , and 91% with <10 • After being washed in an instrument
                                                       1                       2            911
washer, more than 98% of the instruments had <10 organisms, and none >10 organisms • Other
                                               179 912
investigators have published similar findings • • For example, after a standard cleaning procedure,
                                                  1                  2                          2912
72% of 50 surgical instruments contained <10 organisms, 86% <10 , and only 6% had >3 X 10            • In
another study of rigid-lumen medical devices, the bioburden on both the inner and outer surface of the
lumen ranged from 10 1 to 104 organisms per device. After cleaning, 83% of the devices had a bioburden
s10 organisms'". In all of these studies, the contaminating microflora consisted main~ of vegetative
    2
                                                                                 179 911 12
bacteria, usually of low pathogenicity (e.g., coagulase-negative Staphylococcus) • • •

        An evaluation of the microbial load on used critical medical devices such as spinal anesthesia
needles and angiographic catheters and sheaths demonstrated that mesophilic microorganisms were
detected at levels of 101 to 102 in only two of five needles. The bioburden on used angiographic


                                                                                                               67
Guidel111e for Disinfection and SteriliZfltion in Hea!U1cmc Facilities, 2008


                                                 3
catheters and sheath introducers exceeded 10 CFUs on 14% (3 of21) and 21% (6 of28),
            907
respectively •

Effect of Cleaning on Sterilization Efficacy
         The effect of salt and serum on the efficacy of low-temperature sterilization technologies has
raised concern regarding the margin of safety of these technologies. Experiments have shown that salts
have the greatest impact on protecting microorganisms from killing'"· 469• However, other studies have
suggested that these concerns may not be clinically relevant. One study evaluated the relative rate of
removal of inorganic salts, organic soil, and microorganisms from medical devices to better understand
                                       426
the dynamics of the cleaning process • These tests were conducted by inoculating Alia soil (tissue-
                                             469               6
culture media and 10% fetal bovine serum)        containing 10 G. stearothermophilus spores onto the
surface of a stainless-steel scalpel blade. After drying for 30 minutes at 35'C followed by 30 minutes at
room temperature, the samples were placed in water at room temperature. The blades were removed at
specified times, and the concentration of total protein and chloride ion was measured. The results
showed that soaking in deionized water for 60 seconds resulted in a >95% release rate of chloride ion
from NaCI solution in 20 seconds, Alia soil in 30 seconds, and fetal bovine serum in 120 seconds. Thus,
contact with water for short periods, even in the presence of protein, rapidly leads to dissolution of salt
crystals and complete inactivation of spores by a low-temperature sterilization process (Table 10). Based
on these experimental data, cleaning procedures would eliminate the detrimental effect of high salt
content on a low-temperature sterilization process.
                           469
          These articles 426• ' 721 assessing low-temperature sterilization technology reinforce the
importance of meticulous cleaning before sterilization. These data support the critical need for healthcare
facilities to develop rigid protocols for cleaning contaminated objects before sterilization"'. Sterilization of
instruments and medical devices is compromised if the process is not preceded by meticulous cleaning.

         The cleaning of any narrow-lumen medical device used in patient care presents a major
challenge to reprocessing areas. While attention has been focused on flexible endoscopes, cleaning
                                                                                                         913
issues related to other narrow-lumen medical devices such as sphinctertomes have been investigated .
 This study compared manual cleaning with that of automated cleaning with a narrow-lumen cleaner and
found that only retro-flushing with the narrow lumen cleaner provided adequate cleaning of the three
channels. If reprocessing was delayed for more than 24 hours, retro-flush cleaning was no longer
                                                                                        913
effective and ETO sterilization failure was detected when devices were held for 7 days      . In another
study involving simulated-use cleaning of laparoscopic devices, Alia found that minimally the use of retro-
                                                                            914
flushing should be used during cleaning of non-ported laparoscopic devices •

Other Sterilization Methods
          Ionizing Radiation. Sterilization by ionizing radiation, primarily by cobalt 60 gamma rays or
electron accelerators, is a low-temperature sterilization method that has been used for a number of
medical products (e.g., tissue for transplantation, pharmaceuticals, medical devices). There are no FDA-
cleared ionizing radiation sterilization processes for use in healthcare facilities. Because of high
sterilization costs, this method is an unfavorable alternative to ETO and plasma sterilization in healthcare
facilities but is suitable for large-scale sterilization. Some deleterious effects on patient-care equipment
                                                                                 915
associated with gamma radiation include induced oxidation in pol¥ethylene            and delamination and
                                            916                  91 91
cracking in polyethylene knee bearings . Several reviews '              dealing with the sources, effects, and
application of ionizing radiation may be referred to for more detail.

        Dry-Heat Sterilizers. This method should be used only for materials that might be damaged by
moist heat or that are impenetrable to moist heat (e.g., powders, petroleum products, sharp instruments).
The advantages for dry heat include the following: it is nontoxic and does not harm the environment; a
dry heat cabinet is easy to install and has relatively low operating costs; it penetrates materials; and it is
noncorrosive for metal and sharp instruments. The disadvantages for dry heat are the slow rate of heat
penetration and microbial killing makes this a time-consuming method. In addition, the high temperatures


                                                                                                             68
Guideline for D1sinloction and Stn1ilization in Hoalti1cmo Facilities, 2008


                                    919
are not suitable for most materials • The most common time-temperature relationships for sterilization
with hot air sterilizers are 170°C (340°F) for 60 minutes, 160°C (320°F) for 120 minutes, and 150°C
(300°F) for 150 minutes. B. atrophaeus spores should be used to monitor the sterilization process for dry
heat because they are more resistant to dry heat than are G. stearothermophi/us spores. The primary
lethal process is considered to be oxidation of cell constituents.

          There are two types of dry-heat sterilizers: the statio-air type and the forced-air type. The statio-
air type is referred to as the oven-type sterilizer as heating coils in the bottom of the unit cause the hot air
to rise inside the chamber via gravity convection. This type of dry-heat sterilizer is much slower in
heating, requires longer time to reach sterilizing temperature, and is less uniform in temperature control
throughout the chamber than is the forced-air type. The forced-air or mechanical convection sterilizer is
equipped with a motor-driven blower that circulates heated air throughout the chamber at a high velocity,
permitting a more rapid transfer of energy from the air to the instruments'".
          Liquid Chemicals. Several FDA-cleared liquid chemical sterilants include indications for
                                                    69
sterilization of medical devices (Tables 4 and 5) • The indicated contact times range from 3 hours to 12
hours. However, except for a few of the products, the contact time is based only on the conditions to
pass the AOAC Sporicidal Test as a sterilant and not on simulated use testing with devices. These
solutions are commonly used as high-level disinfectants when a shorter processing time is required.
Generally, chemical liquid sterilants cannot be monitored using a biological indicator to verify sterility""·
900



          The survival kinetics for thermal sterilization methods, such as steam and dry heat, have been
studied and characterized extensively, whereas the kinetics for sterilization with liquid sterilants are less
                  921
well understood • The information that is available in the literature suggests that sterilization processes
based on liquid chemical sterilants, in general, may not convey the same sterility assurance level as
                                                            823
sterilization achieved using thermal or physical methods • The data indicate that the survival curves for
liquid chemical sterilants may not exhibit log-linear kinetics and the shape of the survivor curve may vary
depending of the formulation, chemical nature and stability of the liquid chemical sterilant. In addition, the
design of the AOAC Sporicidal Test does not provide quantification of the microbial challenge. Therefore,
sterilization with a liquid chemical sterilant may not convey the same sterility assurance as other
sterilization methods.

         One of the differences between thermal and liquid chemical processes for sterilization of devices
is the accessibility of microorganisms to the sterilant. Heat can penetrate barriers, such as biofilm, tissue,
and blood, to attain organism kill, whereas liquids cannot adequately penetrate these barriers. In
addition, the viscosity of some liquid chemical sterilants impedes their access to organisms in the narrow
                                         922
lumens and mated surfaces of devices • Another limitation to sterilization of devices with liquid
chemical germicides is the post-processing environment of the device. Devices cannot be wrapped or
adequately contained during processing in a liquid chemical sterilant to maintain sterility following
processing and during storage. Furthermore, devices may require rinsing following exposure to the liquid
chemical sterilant with water that typically is not sterile. Therefore, due to the inherent limitations of using
liquid chemical sterilants, their use should be restricted to reprocessing critical devices that are heat-
sensitive and incompatible with other sterilization methods.

        Several published studies compare the sporicidal effect of liquid chemical germicides against
                                    659 660 715
spores of Bacillus and Clostridium"· • • ,

         Performic Acid. Performic acid is a fast-acting sporicide that was incorporated into an
automated endoscope reprocessing system 400 • Systems using performic acid are not currently FDA
cleared.

          Filtration. Although filtration is not a lethality-based process and is not an FDA-cleared
sterilization method, this technology is used to remove bacteria from thermolabile pharmaceutical fluids


                                                                                                              69
Guideline for DisinfeeHon and ,Sterl!iz8tion in Hea!trlcare FHci!itios, 2008


that cannot be purified by any other means. In order to remove bacteria, the membrane pore size (e.g.,
0.22 f!m) must be smaller than the bacteria and uniform throughout"'. Some investigators have
appropriately questioned whether the removal of microorganisms by filtration really is a sterilization
method because of slight bacterial passage through filters, viral passage through filters, and transference
                                                                                                        924
of the sterile filtrate into the final container under aseptic conditions entail a risk of contamination •

          Microwave. Microwaves are used in medicine for disinfection of soft contact lenses, dental
                                                                                           921 931
instruments, dentures, milk, and urinary catheters for intermittent self-catheterization ,. • However,
                                                                                          931
microwaves must only be used with products that are compatible (e.g., do not melt)            . Microwaves are
radio-frequency waves, which are usually used at a frequency of 2450 MHz. The microwaves produce
friction of water molecules in an alternating electrical field. The intermolecular friction derived from the
vibrations generates heat and some authors believe that the effect of microwaves depends on the heat
                                                               932 934
produced while others postulate a nonthermallethal effect - • The initial reports showed microwaves
to be an effective microbicide. The microwaves produced by a "home-type" microwave oven (2.45 GHz)
completely inactivate bacterial cultures, mycobacteria, viruses, and G. stearothermophilus spores within
                                                                     933
60 seconds to 5 minutes depending on the challenge organism ' ,,,.,,_ Another study confirmed these
results but also found that higher power microwaves in the presence of water may be needed for
sterilization'". Complete destruction of Mycobacterium bovis was obtained with 4 minutes of microwave
                                937
exposure (600W, 2450 MHz) . The effectiveness of microwave ovens for different sterilization and
disinfection purposes should be tested and demonstrated as test conditions affect the results (e.g.,
presence of water, microwave power). Sterilization of metal instruments can be accomplished but
requires certain precautions."'. Of concern is that home-type microwave ovens may not have even
distribution of microwave energy over the entire dry device (there may be hot and cold spots on solid
medical devices); hence there may be areas that are not sterilized or disinfected. The use of microwave
ovens to disinfect intermittent-use catheters also has been suggested. Researchers found that test
bacteria (e.g., E. coli, Klebsiella pneumoniae, Candida a/bicans) were eliminated from red rubber
                             931
catheters within 5 minutes       • Microwaves used for sterilization of medical devices have not been FDA
cleared.

        Glass Bead "Sterilizer". Glass bead "sterilization" uses small glass beads (1.2-1.5 mm
diameter) and high temperature (217°C -232°C) for brief exposure times (e.g., 45 seconds) to inactivate
                                                                                                  938 940
microorganisms. These devices have been used for several years in the dental profession - • FDA
believes there is a risk of infection with this device because of potential failure to sterilize dental
instruments and their use should be discontinued until the device has received FDA clearance.

          Vaporized Hydrogen Peroxide (VHP®). Hydrogen peroxide solutions have been used as
chemical sterilants for many years. However, the VHP® was not developed for the sterilization of
medical equipment until the mid-1980s. One method for delivering VHP to the reaction site uses a deep
vacuum to pull liquid hydrogen peroxide (30-35% concentration) from a disposable cartridge through a
heated vaporizer and then, following vaporization, into the sterilization chamber. A second approach to
VHP delivery is the flow-through approach in which the VHP is carried into the sterilization chamber by a
carrier gas such as air using either a slight negative pressure (vacuum) or slight positive pressure.
Applications of this technology include vacuum systems for industrial sterilization of medical devices and
atmospheric systems for decontaminating for large and small areas'". VHP offers several appealing
features that include rapid cycle time (e.g., 30-45 minutes); low temperature; environmentally safe by-
products (H 2 0, oxygen [0 2]); good material compatibility; and ease of operation, installation and
monitoring. VHP has limitations including that cellulose cannot be processed; nylon becomes brittle; and
VHP penetration capabilities are less than those of ETO. VHP has not been cleared by FDA for
sterilization of medical devices in healthcare facilities.

          The feasibility of utilizing vapor-phase hydrogen peroxide as a surface decontaminant and
sterilizer was evaluated in a centrifuge decontamination application. In this study, vapor-phase hydrogen
                                                                941
peroxide was shown to possess significant sporicidal activity       . In preliminary studies, hydrogen




                                                                                                            70
Guide!;ne tor Disinfoclion and Stel'iliziltion in Hoa!ti1cme FilCIIit;es, 20013


peroxide vapor decontamination has been found to be a highly effective method of eradicating MRSA,
Serratia marcescens, Clostridium botulinum spores and Clostridium diffici/e from rooms, furniture,
surfaces and/or equipment; however, further investigation of this method to demonstrate both safety and
effectiveness in reducing infection rates are required 942- 945•

         Ozone. Ozone has been used for years as a drinking water disinfectant. Ozone is produced
when o, is energized and split into two monatomic (0 1) molecules. The monatomic oxygen molecules
then collide with 0 2 molecules to form ozone, which is 0 3• Thus, ozone consists of 0 2 with a loosely
bonded third oxygen atom that is readily available to attach to, and oxidize, other molecules. This
additional oxygen atom makes ozone a powerful oxidant that destroys microorganisms but is highly
unstable (i.e., half-life of 22 minutes at room temperature).

        A new sterilization process, which uses ozone as the sterilant, was cleared by FDA in August
2003 for processing reusable medical devices. The sterilizer creates its own sterilant internally from USP
grade oxygen, steam-quality water and electricity; the sterilant is converted back to oxygen and water
vapor at the end of the cycle by a passing through a catalyst before being exhausted into the room. The
duration of the sterilization cycle is about 4 hand 15m, and it occurs at 30-35'C. Microbial efficacy has
                                                o·'
been demonstrated by achieving a SAL of 1 with a variety of microorganisms to include the most
resistant microorganism, Geobacillus stearothermophi/us.

          The ozone process is compatible with a wide range of commonly used materials including
stainless steel, titanium, anodized aluminum, ceramic, glass, silica, PVC, Teflon, silicone, polypropylene,
polyethylene and acrylic. In addition, rigid lumen devices of the following diameter and length can be
processed: internal diameter (ID): > 2 mm, length,;; 25 em; ID > 3 mm, length,;; 47 em; and ID > 4 mm,
length ,;; 60 em.

         The process should be safe for use by the operator because there is no handling of the sterilant,
no toxic emissions, no residue to aerate, and low operating temperature means there is no danger of an
accidental burn. The cycle is monitored using a self-contained biological indicator and a chemical
indicator. The sterilization chamber is small, about 4 ft 3 (Written communication, S Dufresne, July 2004).

        A gaseous ozone generator was investigated for decontamination of rooms used to house
patients colonized with MRSA. The results demonstrated that the device tested would be inadequate for
                                      946
the decontamination of a hospital room •

          Formaldehyde Steam. Low-temperature steam with formaldehyde is used as a low-temperature
sterilization method in many countries, particularly in Scandinavia, Germany, and the United Kingdom.
The process involves the use of formalin, which is vaporized into a formaldehyde gas that is admitted into
the sterilization chamber. A formaldehyde concentration of 8-16 mg/1 is generated at an operating
temperature of 70-75'C. The sterilization cycle consists of a series of stages that include an initial
vacuum to remove air from the chamber and load, followed by steam admission to the chamber with the
vacuum pump running to purge the chamber of air and to heat the load, followed by a series of pulses of
formaldehyde gas, followed by steam. Formaldehyde is removed from the sterilizer and load by repeated
alternate evacuations and flushing with steam and air. This system has some advantages, e.g., the cycle
time for formaldehyde gas is faster than that for ETO and the cost per cycle is relatively low. However,
ETO is more penetrating and operates at lower temperatures than do steam/formaldehyde sterilizers.
Low-temperature steam formaldehyde sterilization has been found effective against veaetative bacteria,
                                                                                           7 949
mycobacteria, B. atrophaeus and G. stearothermophi/us spores and Candida albicans' ' .

        Formaldeh~de vapor cabinets also may be used in healthcare facilities to sterilize heat-sensitive
                    50
medical equipment • Commonly, there is no circulation of formaldehyde and no temperature and
humidity controls. The release of gas from paraformaldehyde tablets (placed on the lower tray) is slow
                                                                                                  951
and produces a low partial pressure of gas. The microbicidal quality of this procedure is unknown •


                                                                                                          71
Guideline for Disinfeclion and ilterilization in Heillt!1care r·acilillcs, 2008


         Reliable sterilization using formaldehyde is achieved when performed with a high concentration
of gas, at a temperature between 60' and 80'C and with a relative humidity of 75 to 100%.

        Studies indicate that formaldehyde is a mutagen and a potential human carcinogen, and OSHA
regulates formaldehyde. The permissible exposure limit for formaldehyde in work areas is 0. 75 ppm
measured as a 8-hourTWA. The OSHA standard includes a 2 ppm STEL (i.e., maximum exposure
allowed during a 15-minute period). As with the ETO standard, the formaldehyde standard requires that
the employer conduct initial monitoring to identify employees who are exposed to formaldehyde at or
above the action level or STEL. If this exposure level is maintained, employers may discontinue
exposure monitoring until there is a change that could affect exposure levels or an employee reports
                                            269
formaldehyde-related signs and symptoms ' 578• The formaldehyde steam sterilization system has not
been FDA cleared for use in healthcare facilities.

         Gaseous chlorine dioxide. A gaseous chlorine dioxide system for sterilization of healthcare
                                          853   953
products was developed in the late 1980s ' 952 • • Chlorine dioxide is not mutagenic or carcinogenic in
humans. As the chlorine dioxide concentration increases, the time required to achieve sterilization
becomes progressively shorter. For example, only 30 minutes were required at 40 mg/1 to sterilize the
   6                                    954
10 B. atrophaeus spores at 30' to 32'C • Currently, no gaseous chlorine dioxide system is FDA
cleared.
         Vaporized Peracetic Acid. The sporicidal activity of peracetic acid vapor at 20, 40, 60, and 80%
relative humidity and 25'C was determined on Bacillus atrophaeus spores on paper and glass surfaces.
Appreciable activity occurred within 10 minutes of exposure to 1 mg of peracetic acid per liter at 40% or
                        955
higher relative humidity • No vaporized peracetic acid system is FDA cleared.

         Infrared radiation. An infrared radiation prototype sterilizer was investigated and found to
destroy B. atrophaeus spores. Some of the possible advantages of infrared technology include short
cycle time, low energy consumption, no cycle residuals, and no toxicologic or environmental effects. This
may provide an alternative technology for sterilization of selected heat-resistant instruments but there are
                                                          956
no FDA-cleared systems for use in healthcare facilities       •


          The other sterilization technologies mentioned above may be used for sterilization of critical
medical items if cleared by the FDA and ideally, the microbicidal effectiveness of the technology has been
published in the scientific literature. The selection and use of disinfectants, chemical sterilants and
sterilization processes in the healthcare field is dynamic, and products may become available that are not
in existence when this guideline was written. As newer disinfectants and sterilization processes become
available, persons or committees responsible for selecting disinfectants and sterilization processes
should be guided by products cleared by FDA and EPA as well as information in the scientific literature.


Sterilizing Practices
         Ovetview. The delivery of sterile products for use in patient care depends not only on the
effectiveness of the sterilization process but also on the unit design, decontamination, disassembling and
packaging of the device, loading the sterilizer, monitoring, sterilant quality and quantity, and the
appropriateness of the cycle for the load contents, and other aspects of device reprocessing. Healthcare
personnel should perform most cleaning, disinfecting, and sterilizing of patient-care supplies in a central
processing department in order to more easily control quality. The aim of central processing is the
orderly processing of medical and surgical instruments to protect patients from infections while minimizing
risks to staff and preserving the value of the items being reprocessed 957 • Healthcare facilities should
promote the same level of efficiency and safety in the preparation of supplies in other areas (e.g.,
operating room, respiratory therapy) as is practiced in central processing.

        Ensuring consistency of sterilization practices requires a comprehensive program that ensures
operator competence and proper methods of cleaning and wrapping instruments, loading the sterilizer,


                                                                                                          72
Guideline -for Dlslnfectkm and Stet'illzahon in HoaiU1care F·act!ities, 200B


operating the sterilizer, and monitoring of the entire process. Furthermore, care must be consistent from
an infection prevention standpoint in all patient-care settings, such as hospital and outpatient facilities.

         Sterilization Cycle Verification. A sterilization process should be verified before it is put into
use in healthcare settings. All steam, ETO, and other low-temperature sterilizers are tested with
biological and chemical indicators upon installation, when the sterilizer is relocated, redesigned, after
major repair and after a sterilization failure has occurred to ensure they are functioning prior to placing
them into routine use. Three consecutive empty steam cycles are run with a biological and chemical
indicator in an appropriate test package or tray. Each type of steam cycle used for sterilization (e.g.,
vacuum-assisted, gravity) is tested separately. In a prevacuum steam sterilizer three consecutive empty
cycles are also run with a Bowie-Dick test. The sterilizer is not put back into use until all biolo~ical
                                                                                          814 819 95
indicators are negative and chemical indicators show a correct end-point response 811 " • • •

         Biological and chemical indicator testing is also done for ongoing quality assurance testing of
representative samples of actual products being sterilized and product testing when major changes are
made in packaging, wraps, or load configuration. Biological and chemical indicators are placed in
products, which are processed in a full load. When three consecutive cycles show negative biological
indicators and chemical indicators with a correct end point response, you can put the change made into
            811 814 958
routine use - ' • Items processed during the three evaluation cycles should be quarantined until the
test results are negative.
         Physical Facilities. The central processing area(s) ideally should be divided into at least three
areas: decontamination, packaging, and sterilization and storage. Physical barriers should separate the
decontamination area from the other sections to contain contamination on used items. In the
decontamination area reusable contaminated supplies (and possibly disposable items that are reused)
are received, sorted, and decontaminated. The recommended airflow pattern should contain
contaminates within the decontamination area and minimize the flow of contaminates to the clean areas.
The American Institute of Architects 959 recommends negative pressure and no fewer than six air
exchanges per hour in the decontamination area (AAMI recommends 10 air changes per hour) and 10 air
changes per hour with positive pressure in the sterilizer equipment room. The packaging area is for
inspecting, assembling, and packaging clean, but not sterile, material. The sterile storage area should be
a limited access area with a controlled temperature (may be as high as 75'F) and relative humidity (30·
                                                                                                      819
60% in all works areas except sterile storage, where the relative humidity should not exceed 70%) • The
floors and walls should be constructed of materials capable of withstanding chemical agents used for
cleaning or disinfecting. Ceilings and wall surfaces should be constructed of non-shedding materials.
                                                                                             811 819 920 957
Physical arrangements of processing areas are presented schematically in four references ' • • •

         Cleaning. As repeatedly mentioned, items must be cleaned using water with detergents or
                       465    468
enzymatic cleaners ' 466•         before processing. Cleaning reduces the bioburden and removes foreign
material (i.e., organic residue and inor~anic salts) that interferes with the sterilization process by acting as
a barrier to the sterilization agent 179 • 42 • 457 • ' 11 • 912 • Surgical instruments are generally presoaked or
prerinsed to prevent drying of blood and tissue. Precleaning in patient-care areas may be needed on
items that are heavily soiled with feces, sputum, blood, or other material. Items sent to central processing
without removing gross soil may be difficult to clean because of dried secretions and excretions.
Cleaning and decontamination should be done as soon as possible after items have been used.

        Several types of mechanical cleaning machines (e.g., utensil washer-sanitizer, ultrasonic cleaner,
washer-sterilizer, dishwasher, washer-disinfector) may facilitate cleaning and decontamination of most
items. This equipment often is automated and may increase productivity, improve cleaning effectiveness,
and decrease worker exposure to blood and body fluids. Delicate and intricate objects and heat· or
moisture-sensitive articles may require careful cleaning by hand. All used items sent to the central
processing area should be considered contaminated (unless decontaminated in the area of origin),
handled with gloves (forceps or tongs are sometimes needed to avoid exposure to sharps), and
decontaminated by one of the aforementioned methods to render them safer to handle. Items composed


                                                                                                               73
Guicio!ine for Dlsinfcctlon and Stc1·i!izatlon ln Hea!H1care Facl!ltiBS, 2008


of more than one removable part should be disassembled. Care should be taken to ensure that all parts
are kept together, so that reassembly can be accomplished efficiently'".

         Investigators have described the degree of cleanliness by visual and microscopic examination.
One study found 91% of the instruments to be clean visually but, when examined microscopically, 84% of
the instruments had residual debris. Sites that contained residual debris included junctions between
insulating sheaths and activating mechanisms of laparoscopic instruments and articulations and grooves
of forceps. More research is needed to understand the clinical significance of these findings 960 and how
to ensure proper cleaning.

         Personnel working in the decontamination area should wear household-cleaning-type rubber or
plastic gloves when handling or cleaning contaminated instruments and devices. Face masks, eye
protection such as goggles or full-length faceshields, and appropriate gowns should be worn when
exposure to blood and contaminated fluids may occur (e.g., when manually cleaning contaminated
          961
devices) • Contaminated instruments are a source of microorganisms that could inoculate personnel
through nonintact skin on the hands or through contact with the mucous membranes of eyes, nose, or
       214    813
mouth • '"· • Reusable sharps that have been in contact with blood present a special hazard.
Employees must not reach with their gloved hands into trays or containers that hold these sharps to
              214
retrieve them • Rather, employees should use engineering controls (e.g., forceps) to retrieve these
devices.

          Packaging. Once items are cleaned, dried, and inspected, those requiring sterilization must be
wrapped or placed in rigid containers and should be arranged in instrument travs/baskets according to
                                                                           454 811  819 836
the guidelines provided by the AAMI and other professional organizations • •814. • • 962 . These
guidelines state that hinged instruments should be opened; items with removable parts should be
disassembled unless the device manufacturer or researchers provide specific instructions or test data to
              181
the contrary ; complex instruments should be prepared and sterilized according to device
manufacturer's instructions and test data; devices with concave surfaces should be positioned to facilitate
drainage of water; heavy items should be positioned not to damage delicate items; and the weight of the
instrument set should be based on the design and density of the instruments and the distribution of metal
      811 962
mass ' • While there is no longer a specified sterilization weight limit for surgical sets, heavy metal
mass is a cause of wet packs (i.e., moisture inside the case and tray after completion of the sterilization
       963
cycle\ • Other parameters that may influence drying are the density of the wraps and the design of the
set964.

          There are several choices in methods to maintain sterility of surgical instruments, including rigid
containers, peel-open pouches (e.g., self-sealed or heat-sealed plastic and paper pouches), roll stock or
reels (i.e., paper-plastic combinations of tubing designed to allow the user to cut and seal the ends to
form a pouch) 454 and sterilization wraps (woven and nonwoven). Healthcare facilities may use all of
these packaging options. The packaging material must allow penetration of the sterilant, provide
protection against contact contamination during handling, provide an effective barrier to microbial
                                                                                   965
penetration, and maintain the sterility of the processed item after sterilization      • An ideal sterilization
wrap would successfully address barrier effectiveness, penetrability (i.e., allows sterilant to penetrate),
aeration (e.g., allows ETO to dissipate), ease of use, drapeability, flexibility, puncture resistance, tear
strength, toxicity, odor, waste disposal, linting, cost, and transparency"'. Unacceptable packaging for
use with ETO (e.g., foil, polyvinylchloride, and polyvinylidene chlorine [kitchen-type transparent wrap]) 814
or hydrogen peroxide gas plasma (e.g., linens and paper) should not be used to wrap medical items.

        In central processing, double wrapping can be done sequentially or nonsequentially (i.e.,
simultaneous wrapping). Wrapping should be done in such a manner to avoid tenting and gapping. The
sequential wrap uses two sheets of the standard sterilization wrap, one wrapped after the other. This
procedure creates a package within a package. The nonsequential process uses two sheets wrapped at
the same time so that the wrapping needs to be performed only once. This latter method provides


                                                                                                             74
Guiderino 1or DislnfecHon and SleHiizstion in Hea!thcare Fad!ities, 2008


multiple layers of protection of surgical instruments from contamination and saves time since wrapping is
done only once. Multiple layers are still common practice due to the rigors of handling within the facility
                                                                                       966
even though the barrier efficacy of a single sheet of wrap has improved over the years • Written and
illustrated procedures for preparation of items to be packaged should be readily available and used by
                                                         454
personnel when packaging procedures are performed •

         Loading. All items to be sterilized should be arranged so all surfaces will be directly exposed to
the sterilizing agent. Thus, loading procedures must allow for free circulation of steam (or another
sterilant) around each item. Historically, it was recommended that muslin fabric packs should not exceed
the maximal dimensions, weight, and density of 12 inches wide x 12 inches high x 20 inches long, 121bs,
and 7.2 lbs per cubic foot, respectively. Due to the variety of textiles and metal/plastic containers on the
market, the textile and metal/plastic container manufacturer and the sterilizer manufacturers should be
consulted for instructions on pack preparation and density parameters'".

         There are several important basic principles for loading a sterilizer: allow for proper sterilant
circulation; perforated trays should be placed so the tray is parallel to the shelf; nonperforated containers
should be placed on their edge (e.g., basins); small items should be loosely placed in wire baskets; and
                                                                                          454 811 836
peel packs should be placed on edge in perforated or mesh bottom racks or baskets ' • •

          Storage. Studies in the early 1970s suggested that wrapped surgical trays remained sterile for
varying periods depending on the type of material used to wrap the trays. Safe storage times for sterile
packs vary with the porosity of the wrapper and storage conditions (e.g., open versus closed cabinets).
Heat-sealed, plastic peel-down pouches and wrapped packs sealed in 3-mil (3/1 000 inch) polyethylene
oveiWrap have been reported to be sterile for as long as 9 months after sterilization. The 3-mil
polyethylene is applied after sterilization to extend the shelf life for infrequently used items967 • Supplies
wrapped in double-thickness muslin comprising four layers, or equivalent, remain sterile for at least 30
days. Any item that has been sterilized should not be used after the expiration date has been exceeded
or if the sterilized package is wet, torn, or punctured.

         Although some hospitals continue to date every sterilized product and use the time-related shelf-
life practice, many hospitals have switched to an event-related shelf-life practice. This latter practice
recognizes that the product should remain sterile until some event causes the item to become
contaminated (e.g., tear in packaging, packaging becomes wet, seal is broken) 968 • Event-related factors
that contribute to the contamination of a product include bioburden (i.e., the amount of contamination in
the environment), air movement, traffic, location, humidity, insects, vermin, ftooding, storage area space,
                                                                                966 969
open/closed shelving, temperature, and the .p,roperties of the wrap material ' • There are data that
                                               0 972
support the event-related shelf-life practice' " • One study examined the effect of time on the sterile
integrity of paper envelopes, peel pouches, and nylon sleeves. The most important finding was the
absence of a trend toward an increased rate of contamination over time for any pack when placed in
                  971
covered storage • Another evaluated the effectiveness of event-related outdating by microbiologically
                                                                                              972
testing sterilized items. During the 2-year study period, all of the items tested were sterile • Thus,
contamination of a sterile item is event-related and the probability of contamination increases with
                      973
increased handling •

          Following the sterilization process, medical and surgical devices must be handled using aseptic
technique in order to prevent contamination. Sterile supplies should be stored far enough from the ftoor
(8 to 10 inches), the ceiling (5 inches unless near a sprinkler head [18 inches from sprinkler head]), and
the outside walls (2 inches) to allow for adequate air circulation, ease of cleaning, and compliance with
local fire codes (e.g., supplies must be at least 18 inches from sprinkler heads). Medical and surgical
supplies should not be stored under sinks or in other locations where they can become wet. Sterile items
that become wet are considered contaminated because moisture brings with it microorganisms from the
air and surfaces. Closed or covered cabinets are ideal but open shelving may be used for storage. Any
package that has fallen or been dropped on the ftoor must be inspected for damage to the packaging and


                                                                                                             75
Guidc:!lnc for D!sinteclion and S!eri!i;::aHon   1'n Heo!tilcare FGuiddino for Disinfection and Sterilization in Hea!thcare Facilities, 2008


equipment malfunctions or procedural errors and thus minimizes the extent of patient surveillance and
                                                                     811
product recall needed in the event of a positive biological indicator • Each load should be monitored if it
contains implantable objects. If feasible, implantable items should not be used until the results of spore
tests are known to be negative.

          Originally, spore-strip biological indicators required up to 7 days of incubation to detect viable
spores from marginal cycles (i.e., when few spores remained viable). The next generation of biological
indicator was self-contained in plastic vials containing a spore-coated paper strip and a growth media in a
crushable glass ampoule. This indicator had a maximum incubation of 48 hours but significant failures
could be detected in :>24 hours. A rapid-readout biological indicator that detects the presence of
enzymes of G. stearothermophilus by reading a ftuorescent product produced by the enzymatic
breakdown of a nonfluorescent substrate has been marketed for the more than 10 years. Studies
demonstrate that the sensitivity of rapid-readout tests for steam sterilization (1 hour for 132°C gravity
sterilizers, 3 hrs for 121°C gravity and 132•c vacuum sterilizers) parallels that of the conventional
                                                     976 977
sterilization-specific biological indicators"'· " 7 • •      and the fluorescent rapid readout results reliably
                                               978
predict 24- and 48-hour and 7-day growth           The rapid-readout biological indicator is a dual indicator
system as it also detects acid metabolites produced during growth of the G. stearothermophilus spores.
This system is different from the indicator system consisting of an enzyme system of bacterial origin
without spores. Independent comparative data using suboptimal sterilization cycles (e.g., reduced time or
                                                                                       979
temperature) with the enzyme-based indicator system have not been published •

          A new rapid-readout ETO biological indicator has been designed for rapid and reliable monitoring
of ETO sterilization processes. The indicator has been cleared by the FDA for use in the United
        400
States • The rapid-readout ETO biological indicator detects the presence of B. atrophaeus by detecting
a fluorescent signal indicating the activity of an enzyme present within the B. atrophaeus organism, beta-
glucosidase. The fluorescence indicates the presence of an active spore-associated enzyme and a
sterilization process failure. This indicator also detects acid metabolites produced during growth of the B.
atrophaeus spore. Per manufacturer's data, the enzyme always was detected whenever viable spores
were present. This was expected because the enzyme is relatively ETO resistant and is inactivated at a
slightly longer exposure time than the spore. The rapid-readout ETO biological indicator can be used to
monitor 100% ETO, and ETO-HCFC mixture sterilization cycles. It has not been tested in ETO-CO,
mixture sterilization cycles.

          The standard biological indicator used for monitoring full-cycle steam sterilizers does not provide
reliable monitoring flash sterilizers'". Biological indicators specifically designed for monitoring flash
                                                                                         847 981
sterilization are now available, and studies comparing them have been published"'· ' .
                                                                    982
          Since sterilization failure can occur (about 1% for steam) , a procedure to follow in the event of
positive spore tests with steam sterilization has been provided by CDC and the Association of
peri Operative Registered Nurses (AORN). The 1981 CDC recommendation is that "objects, other than
implantable objects, do not need to be recalled because of a single positive spore test unless the steam
sterilizer or the sterilization procedure is defective." The rationale for this recommendation is that single
positive spore tests in sterilizers occur sporadically. They may occur for reasons such as slight variation
in the resistance of the spores 983 , improper use of the sterilizer, and laboratory contamination during
culture (uncommon with self-contained spore tests). If the mechanical (e.g., time, temperature, pressure
in the steam sterilizer) and chemical (internal and/or external) indicators suggest that the sterilizer was
functioning properly, a single positive spore test probably does not indicate sterilizer malfunction but the
                                               983
spore test should be repeated immediately • If the spore tests remain positive, use of the sterilizer
                                             1
should be discontinued until it Is serviced . Similarly, AORN states that a single positive spore test does
not necessarily indicate a sterilizer failure. If the test is positive, the sterilizer should immediately be
rechallenged for proper use and function. Items, other than implantable ones, do not necessarily need to
be recalled unless a sterilizer malfunction is found. If a sterilizer malfunction is discovered, the items
must be considered nonsterile, and the items from the suspect load(s) should be recalled, insofar as


                                                                                                            77
Guido!ine for Dislhfectk>n and StGHI!zation in Hen!theare Fad!itios, 2008


                             984
possible, and reprocessed • A suggested protocol for management of positive biological indicators is
                    839                                                                  813
shown in Table 12 • A more conservative approach also has been recommended                   in which any
positive spore test is assumed to represent sterilizer malfunction and requires that all materials
processed in that sterilizer, dating from the sterilization cycle having the last negative biologic indicator to
the next cycle showing satisfactory biologic indicator challenge results, must be considered nonsterile
and retrieved, if possible, and reprocessed. This more conservative approach should be used for
sterilization methods other than steam (e.g., ETO, hydrogen peroxide gas plasma). However, no action is
                                                                                     98
necessary if there is strong evidence for the biological indicator being defective      or the growth medium
contained a Bacl7/us contaminant'"         .

         If patient-care items were used before retrieval, the infection control professional should assess
the risk of infection in collaboration with central processing, surgical services, and risk management staff.
 The factors that should be considered include the chemical indicator result (e.g., nonreactive chemical
indicator may indicate temperature not achieved); the results of other biological indicators that followed
the positive biological indicator (e.g., positive on Tuesday, negative on Wednesday); the parameters of
the sterilizer associated with the positive biological indicator (e.g., reduced time at correct temperature);
the time-temperature chart (or printout); and the microbial load associated with decontaminated surgical
instruments (e.g., 85% of decontaminated surgical instruments have less than 100 CFU). The margin of
safety in steam sterilization is sufficiently large that there is minimal infection risk associated with items in
a load that show spore growth, especially if the item was properly cleaned and the temperature was
achieved (e.g., as shown by acceptable chemical indicator or temperature chart). There are no published
studies that document disease transmission via a nonretrieved surgical instrument following a sterilization
cycle with a positive biological indicator.

          False-positive biological indicators may occur from improper testing or faulty indicators. The
latter may occur from improper storage, processing, product contamination, material failure, or variation in
resistance of spores. Gram stain and subculture of a positive biological indicator may determine if a
                                                      986
contaminant has created a false-positive result"'· . However, in one incident, the broth used as growth
                                                                                             985
medium contained a contaminant, B. coagulans, which resulted in broth turbidity at 55°C • Testing of
                                                                                                     839
paired biological indicators from different manufacturers can assist in assessing a product defect .
False-positive biological indicators due to extrinsic contamination when using self-contained biological
indicators should be uncommon. A biological indicator should not be considered a false-positive indicator
until a thorough analysis of the entire sterilization process shows this to be likely.

          The size and composition of the biological indicator test pack should be standardized to create a
significant challenge to air removal and sterilant penetration and to obtain interpretable results. There is
                                                                                 813 987
a standard 16-towel pack recommended by AAMI for steam sterilization • 81 '·             consisting of 16 clean,
preconditioned, reusable huck or absorbent surgical towels each of which is approximately 16 inches by
26 inches. Each towel is folded lengthwise into thirds and then folded widthwise in the middle. One or
more biological indicators are placed between the eight and ninth towels in the approximate geometric
center of the pack. When the towels are folded and placed one on top of another, to form a stack
(approximately 6 inch height) it should wei~h approximately 3 pounds and should have a density of
                                                3
approximately 11.3 pounds per cubic foot' . This test pack has not gained universal use as a standard
pack that simulates the actual in-use conditions of steam sterilizers. Commercially available disposable
test packs that have been shown to be equivalent to the AAMI16 towel test pack also may be used. The
test pack should be placed flat in an otherwise fully loaded sterilizer chamber, in the area least favorable
to sterilization (i.e., the area representing the greatest challenge to the biological indicator). This area is
                                                                             813
normally in the front, bottom section of the sterilizer, near the drain' 11 • . A control biological indicator
from the lot used for testing should be left unexposed to the sterilant, and then incubated to verify the
presterilization viability of the test spores and proper incubation. The most conservative approach would
be to use a control for each run; however, less frequent use may be adequate (e.g., weekly). There also
is a routine test pack for ETO where a biological indicator is placed in a plastic syringe with plunger, then
placed in the folds of a clean surgical towel, and wrapped. Alternatively, commercially available disposal


                                                                                                              78
Guideline tor Disinlection Hnd Sterilization in Healti'iccme F acil;tlns, 2008


test packs that have been shown to be e~uivalent to the AAMI test pack may be used. The test pack is
                                             4
placed in the center of the sterilizer load' • Sterilization records (mechanical, chemical, and biological)
should be retained for a time period in compliance with standards (e.g., Joint Commission for the
Accreditation of Healthcare Facilities requests 3 years) and state and federal regulations.

          In Europe, biological monitors are not used routinely to monitor the sterilization process. Instead,
release of sterilizer items is based on monitoring the physical conditions of the sterilization process that is
termed "parametric release." Parametric release requires that there is a defined quality system in place
at the facility performing the sterilization and that the sterilization process be validated for the items being
sterilized. At present in Europe, parametric release is accepted for steam, dry heat, and ionizing radiation
processes, as the physical conditions are understood and can be monitored directly'". For example, with
steam sterilizers the load could be monitored with probes that would yield data on temperature, time, and
humidity at representative locations in the chamber and compared to the specifications developed during
the validation process.

         Periodic infection control rounds to areas using sterilizers to standardize the sterilizer's use may
identify correctable variances in operator competence; documentation of sterilization records, including
chemical and biological indicator test results; sterilizer maintenance and wrapping; and load numbering of
packs. These rounds also may identify improvement activities to ensure that operators are adhering to
established standards'".




                                                                                                              79
Guideline for Disinfection and SterHizatl011 in HeGuideline. for Dls!nfecHon and SteHJizAt!on ln l--·!ea!thcme Facilities, 2008


                                                CONCLUSION

        When properly used, disinfection and sterilization can ensure the safe use of invasive and non-
invasive medical devices. However, current disinfection and sterilization guidelines must be strictly
followed.




                                                                                                          81
Gu:doline for Disinfection and Sterilization :n Heolthcme Focilit1es, 2008



                            WED-BASED DISINFECTION AND STERILIZATION RESOURCES

         Additional information about disinfection and sterilization is available at the following dedicated
websites:
Food and Drug Administration, Rockville, Maryland
http://www. fda. gov/dcrh/ode/germlab. html

Environmental Protection Agency, Washington, D.C.
http://www.epa.gov/oppadOO 1/chemregi ndex. htm

Centers for Disease Control and Prevention, Atlanta, Georgia
http://www. cdc. gov/ncidod/dhqp/steril e. html

University of North Carolina, Chapel Hill, North Carolina
http://www. disi nfecti onandsterilization. org




                                                                                                               82
Guideline for Disinfection and Sterilization in Hoalthcnm Fi1Cilities, 2008


     RECOMMENDATIONS FOR DISINFECTION AND STERILIZATION IN HEALTHCARE FACILITIES

A. Rationale

         The ultimate goal of the Recommendations for Disinfection and Sterilization in Health-Care
Facilities, 2008, is to reduce rates of health-care-associated infections through appropriate use of both
disinfection and sterilization. Each recommendation is categorized according to scientific evidence,
theoretical rationale, applicability, and federal regulations. Examples are included in some
recommendations to aid the reader; however, these examples are not intended to define the only method
of implementing the recommendation. The CDC system for categorizing recommendation·s is defined in
the following (Rankings) section.                                                    ·
B. Rankings
          Category /A. Strongly recommended for implementation and strongly supported by well-designed
          experimental, clinical, or epidemiologic studies.
          Category 18. Strongly recommended for implementation and supported by some experimental,
          clinical, or epidemiologic studies, and by a strong theoretical rationale.
          Category /C. Required by state or federal regulations. Because of state differences, readers
          should not assume that the absence of an /C recommendation implies the absence of state
          regulations.
          Category II. Suggested for implementation and supported by suggestive clinical or epidemiologic
          studies or by a theoretical rationale.
          No recommendation. Unresolved issue. These include practices for which insufficient evidence
          or no consensus exists regarding efficacy.

C. Recommendations
1.     Occupational Health and Exposure
      a.   Inform each worker of the possible health effects of his or her exposure to infectious agents (e.g.,
           hepatitis B virus [HBV], hepatitis C virus, human immunodeficiency virus [HIV]), and/or chemicals
           (e.g., EtO, formaldehyde). The information should be consistent with Occupational Safety and
           Health Administration (OSHA) requirements and identify the areas and tasks in which potential
                                                214 320 959 997 998
           exists for exposure. Category II, /C • • • •
      b.   Educate health-care workers in the selection and proper use of personal protective equipment
           (PPE). Category II, /C
      c.   Ensure that workers wear appropriate PPE to preclude exposure to infectious agents or
           chemicals through the respiratory system, skin, or mucous membranes of the eyes, nose, or
           mouth. PPE can include gloves, gowns, masks, and eye protection. The exact type of PPE
           depends on the infectious or chemical agent and the anticipated duration of exposure. The
                                                                                                       214 997
           employer is responsible for making such equipment and training available. Category II, /C.     •    '
           999

      d.   Establish a program for monitoring occupational exposure to regulated chemicals (e.g.,
                                                                                             997 1000 1001
           formaldehyde, EtO) that adheres to state and federal regulations. Category II, /C. •      •
      e.   Exclude healthcare workers with weeping dermatitis of hands from direct contact with patient-
                                        1002 1003
           care equipment. Category 18.     '


2.         Cleaning of Patient-Care Devices
      a.   In hospitals, perform most cleaning, disinfection, and sterilization of patient-care devices in a
                                                                                                 454 836 959
           central processing department in order to more easily control quality. Category 11.       •   •
      b.   Meticulously clean patient-care items with water and detergent, or with water and enzymatic
                                                                                              6 83 101 104 106 124
           cleaners before high-level disinfection or sterilization procedures. Category /8. • • • " • •
           179, 424-426, 436,465, 471, 911-913, 1004

                      i.          Remove visible organic residue (e.g., residue of blood and tissue) and inorganic
                                  salts with cleaning. Use cleaning agents that are capable of removinq visible
                                  organic and inorganic residues. Category lB. 424-426,466, 4sa, 469, 471, soa, slo


                                                                                                                  83
Guideline for Disinfection and Sted!izatlon in Hea!tltcare Facilities, 2008


                        il:        Clean medical devices as soon as practical after use (e.g., at the point of use)
                                   because soiled materials become dried onto the instruments. Dried or baked
                                   materials on the instrument make the removal process more difficult and the
                                                                                                                    55 58
                                   disinfection or sterilization process less effective or ineffective. Category /B. ' '
                                   59,291,465,1005, 1006

     c.   Perform either manual cleaning (i.e., using friction) or mechanical cleaning (e.g., with ultrasonic
                                                                                           999
          cleaners, washer-disinfector, washer-sterilizers). Category /B. 426• 456 • 471 •
     d.   If using an automatic washer/disinfector, ensure that the unit is used in accordance with the
          manufacturer's recommendations. Category /B. 7• 133• 155• 725
     e.   Ensure that the detergents or enzymatic cleaners selected are compatible with the metals and
          other materials used in medical instruments. Ensure that the rinse step is adequate for removing
          cleaning residues to levels that will not interfere with subsequent disinfection/sterilization
                                     836 1004
          processes. Category II.       '
     f.   Inspect equipment surfaces for breaks in integrity that would impair either cleaning or
          disinfection/sterilization. Discard or repair equipment that no longer functions as intended or
                                                                                      888
          cannot be properly cleaned, and disinfected or sterilized. Category II.
     g.
3.        Indications for Sterilization, High-Level Disinfection, and Low-Level Disinfection
     a.   Before use on each patient, sterilize critical medical and surgical devices and instruments that
          enter normally sterile tissue or the vascular system or through which a sterile body fluid flows
                                                                                 179 497 821 822 907 911 912
          (e.g., blood). See recommendation 7g for exceptions. Category fA.         •   •   •   •   •   •
     b.   Provide, at a minimum, high-level disinfection for semicritical patient-care equipment (e.g.,
          gastrointestinal endoscopes, endotracheal tubes, anesthesia breathing circuits, and respiratory
                                                                                                             6 8 17
          therapy equipmentl that touches either mucous membranes or nonintact skin. Category /A. - • •
          20, 99, 101,108,113-115,129,138, 139, 147,152-154,471,1007

     c.   Perform low-level disinfection for noncritical patient-care surfaces (e.g., bedrails, over-the-bed
          table) and equipment le.Q., blood pressure cuff) that touch intact skin (see Recommendation 5g).
          Category If. 17, 4a-4s, so-s2. a'f, sa, 372,373, 37a, 382, 4ot
4.        Selection and Use of Low-Level Disinfectants for Noncritical Patient-Care Devices
     a.   Process noncritical patient-care devices using a disinfectant and the concentration of germicide
          listed in Table 1. Category /B. 11,46-48,50-52,67,68,378,382,401
     b.   Disinfect noncritical medical devices (e.g., blood pressure cuff) with an EPA-registered hospital
          disinfectant using the label's safety precautions and use directions. Most EPA-registered hospital
          disinfectants have a label contact time of 10 minutes. However, multiple scientific studies have
          demonstrated the efficacy of hospital disinfectants against pathogens with a contact time of at
          least 1 minute. By law, all applicable label instructions on EPA-registered products must be
          followed. If the user selects exposure conditions that differ from those on the EPA-registered
          product label, the user assumes liability from any injuries resulting from off-label use and is
                                                                                           50     53                       5
          potentially subject to enforcement action under FIFRA. Category !B. 11 • 47 • 48• • 51 • -57 • 59 · 5o, 62· 64, 3 5.
          378, 382

     c.   Ensure that, at a minimum, noncritical patient-care devices are disinfected when visibly soiled
          and on a reoular basis (such as after use on each patient or once daily or once weekly). Category
          II.   37a, 3ao,   tooB
     d.   If dedicated, disposable devices are not available, disinfect noncritical patient-care equipment
          after using it on a patient who is on contact precautions before using this equipment on another
          patient. Category lB. 47, 67,391, 1oo9
5.        Cleaning and Disinfecting Environmental Surfaces in Healthcare Facilities
     a.   Clean housekeeping surfaces (e.g., floors, tabletops) on a regular basis, when spills occur, and
                                                                23 378 380 382 1008 1010
          when these surfaces are visibly soiled. Category 11. • • • •             •
     b.   Disinfect (or clean) environmental surfaces on a re~ular basis (e.g., daily, three times per week)
                                                              3 8 380 402 1008
          and when surfaces are visibly soiled. Category 11.     •   •   •
     c.   Follow manufacturers' instructions for proper use of disinfecting (or detergent) products--- such
          as recommended use-dilution, material compatibility, storage, shelf-life, and safe use and


                                                                                                                           84
Cu1delino for Disinfection and Stel'ilization in Heslthcare Facilltlfos, 2008


                                            365
         disposal. Category II. 327 ' ' 404
    d.   Clean walls, blinds, and window curtains in patient-care areas when these surfaces are visibly
                                                1011
         contaminated or soiled. Category 11.
    e.   Prepare disinfecting (or detergent) solutions as needed and replace these with fresh solution
         frequently (e.g., replace ftoor mopping solution every three patient rooms, change no less often
                                                                                           379
         than at 60-minute intervals), according to the facility's policy. Category /B. "·
    f.   Decontaminate mop heads and cleaning cloths regularly to prevent contamination (e.g., launder
                                              68       403
         and dry at least daily). Category 11. • 402 •
    g.   Use a one-step process and an EPA-registered hospital disinfectant designed for housekeeping
         purposes in patient care areas where 1) uncertainty exists about the nature of the soil on the
         surfaces (e.g., blood or body ffuid contamination versus routine dust or dirt); or 2) uncertainty
         exists about the presence of multi drug resistant organisms on such surfaces. See 5n for
         recommendations reauirina cleaning and disinfecting blood-contaminated surfaces. Category II.
         23,47, 48, 51,214,378,379, 38~. 416, f012

    h.   Detergent and water are adequate for cleaning surfaces in nonpatient-care areas (e.g.,
                                                  23
         administrative offices). Category II.
    i.   Do not use high-level disinfectantsfliquid chemical sterilants for disinfection of non-critical
                                          318
         surfaces. Category lB. 23 ' 69 '
    j.   Wet-dust horizontal surfaces regularly (e.g., daily, three times per week) using clean cloths
         moistened with an EPA-registered hospital disinfectant (or detergent). Prepare the disinfectant
                                                                                          68 378 380 402 403 1008
         (or detergent) as recommended by the manufacturer. Category 11. • • • • •
    k.   Disinfect noncritical surfaces with an EPA-registered hospital disinfectant according to the label's
         safety precautions and use directions. Most EPA-registered hospital disinfectants have a label
         contact time of 10 minutes. However, many scientific studies have demonstrated the efficacy of
         hospital disinfectants against pathogens with a contact time of at least 1 minute. By law, the user
         must follow all applicable label instructions on EPA-registered products. If the user selects
         exposure conditions that differ from those on the EPA-registered product label, the user assumes
         liability for any injuries resulting from off-label use and is potentially subject to enforcement action
         under FIFRA. Category II, /C. 11, 47, 48, 5o,''· 53-57,59, 5o, 62-64,355,378,382
    I. Do not use disinfectants to clean infant bassinets and incubators while these items are occupied.
       If disinfectants (e.g., phenolics) are used for the terminal cleaning of infant bassinets and
       incubators, thoroughly rinse the surfaces of these items with water and.dry them before these
                                          17 739 740
       items are reused. Category lB. • '
    m. Promptly clean and decontaminate spills of blood and other potentially infectious materials.
                                                                                                         214
       Discard blood-contaminated items in compliance with federal regulations. Category /B, /C.
    n. For site decontamination of spills of blood or other potentially infectious materials (OPIM),
       implement the following procedures. Use protective gloves and other PPE (e.g., when sharps
       are involved use forceps to pick up sharps, and discard these items in a puncture-resistant
       container) appropriate for this task. Disinfect areas contaminated with blood spills using an EPA-
       registered tuberculocidal agent, a registered germicide on the EPA Lists D and E (i.e., products
       with SRecific label claims for HIV or HBV or freshly diluted hypochlorite solution. Category II, /C.
       214 215 557 1013
           •   •  •     If sodium hypochlorite solutions are selected use a 1:1 00 dilution (e.g., 1:1 00
       dilution of a 5.25-6.15% sodium hypochlorite provides 525-615 ppm available chlorine) to
       decontaminate nonporous surfaces after a small spill (e.g., <10 mL) of either blood or OPIM. If a
       spill involves large amounts (e.g., >1 0 mL) of blood or OPIM, or involves a culture spill in the
       laboratory, use a 1:1 0 dilution for the first application of hypochlorite solution before cleaning in
       order to reduce the risk of infection during the cleaning process in the event of a sharp injury.
       Follow this decontamination process with a terminal disinfection, using a 1:100 dilution of sodium
                                         63 215 557
       hypochlorite. Category /B, /C. • '
    o. If the spill contains large amounts of blood or body fluids, clean the visible matter with disposable
       absorbent material, and discard the contaminated materials in appropriate, labeled containment.
                               44 214
         Category II, /C.        •
                                                                                            44 214
    p.   Use protective gloves and other PPE appropriate for this task. Category II, /C.      •



                                                                                                              85
Guideline for Disinfrc)Ction and Stofilization in IIDBithcme rcncilities, 2008


     q.   In units with high rates of endemic Clostridium difficile infection or in an outbreak setting, use
          dilute solutions of 5.25%-6.15% sodium hypochlorite (e.g., 1:10 dilution of household bleach) for
          routine environmental disinfection. Currently,. no products are EPA-registered specifically for
          inactivating C. difficile spores. Category 11. 57· 259
     r.   If chlorine solution is not prepared fresh daily, it can be stored at room temperature for up to 30
          days in a capped, opaque plastic bottle with a 50% reduction in chlorine concentration after 30
          days of storage (e.g., 1000 ppm chlorine [arp,roximately a 1:50 dilution] at day 0 decreases to
          500 ppm chlorine by day 30). Category /B. 7• 1014
     s.   An EPA-registered sodium hypochlorite product is preferred, but if such products are not
          available, generic versions of sodium hypochlorite solutions (e.g., household chlorine bleach) can
          be used. Category 11. 44

6.        Disinfectant Fogging
                                                                                                                                   23
          a. Do not perform disinfectant fogging for routine purposes in patient-care areas. Category II.                               •
                228

7.        High-Level Disinfection of Endoscopes
     a.   To detect damaged endoscopes, test each flexible endoscope for leaks as part of each
          reprocessing cycie. Remove from clinical use any instrument that fails the leak test, and repair
                                        113 115 116
          this instrument. Category II.    •   •
     b.   Immediately after use, meticulously clean the endoscope with an enzymatic cleaner that is
          compatible with the endoscope. Cleanina is necessary before both automated and manual
          disinfection. Category lA.              a3, 1o1, 1o4-1os, 113'; 11s, 11s, 124, 12a, 4ss, 4Bs, 4ss, 471, 101s

     c.      Disconnect and disassemble endoscopic components (e.g., suction valves) as completely as
          possible and completely immerse all components in the enzymatic cleaner. Steam sterilize these
                                                           115 116 139 4 5 466
          components if they are heat stable. Category /B.    •   •   • ~ -
     d.   Flush and brush all accessible channels to remove all organic (e.g., blood, tissue) and other
          residue. Clean the external surfaces and accessories of the devices by using a soft cloth or
                                                                                                     6  108
          soonae or brushes. Continue brushing until no debris appears on the brush. Category /A • 17 · '
          1{3, 111r. 116, 137' 145, 147, 725, 856, 903

     e.   Use cleaning brushes appropriate for the size of the endoscope channel or port (e.g., bristles
          should contact surfaces). Cleaning items (e.g., brushes, cloth) should be disposable or, if they
          are not disposable, they should be thorou~hly cleaned and either high-level disinfected or
                                                         5
          sterilized after each use. Category 11. 113 • 1 • 11 6 , 1°16
     f.   Discard enzymatic cleaners (or detergents) after each use because they are not microbicidal and,
                                                                        38 113 115 116 466
          therefore, will not retard microbial growth. Category /8. • • • •
     g.   Process endoscopes (e.g., arthroscopes, cystoscope, laparoscopes) that pass through normally
          sterile tissues using a sterilization procedure before each use; if this is not feasible, provide at
          least high-level disinfection. High-level disinfection of arthroscopes, laparoscop,es, and
                                                                                        1 17 31 32 5 89 90 113 554
          cytoscopes should be followed by a sterile water rinse. Category /B. • • • • • • • •
     h.   Phase out endoscopes that are critical items (e.g., arthroscopes, laparoscopes) but cannot be
          steam sterilized. Replace these endoscopes with steam sterilizable instruments when feasible.
          Category II.
     i.   Mechanically clean reusable accessories inserted into endoscopes (e.g., biopsy forceps or other
          cutting instruments) that break the mucosal barrier (e.g., ultrasonically, clean biopsy forceps) and
          then sterilize these items between each patient. Category /A. 1• 6 • 8 • 17 • 08 • 113• 115 - 1i 6,l 38 • 145 • 147,153 • m
     j.   Use ultrasonic cleaning of reusable endoscopic accessories to remove soil and organic material
          from hard-to-clean areas. Category 11. ~ •
                                                   11  145 148

     k.   Process endoscopes and accessories that contact mucous membranes as semicritical items, and
                                                                                               1 6 8 17 108 113 115 116 129
          use at least hiah-level disinfection after use on each patient. Category /A. • • • • • • • • •
          138, 145~148, 152-154,278

     I.   Use an FDA-cleared sterilant or high-level disinfectant for sterilization or high-level disinfection
          (Table 1). Category/A. 1,6-8,17,85,108,113,115,116,147
     m. After cleaning, use formulations containing glutaraldehyde, glutaraldehyde with phenol/phenate,


                                                                                                                                  86
Guideline for Disinlcor:lion and Stelilizallon in HciJit11cam F'1Cilitles, 20013


         ortho-phthalaldehyde, hydrogen peroxide, and both hydrogen peroxide and peracetic acid to
         achieve high-level disinfection followed by rinsinq and drying (see Table 1 for recommended
         concentrations). Category lB. 1, o.8,17, "· "· 108,113,145-148
    n.   Ex1end exposure times beyond the minimum effective time for disinfecting semi critical patient-
         care equipment cautiously and conservatively because extended exposure to a high-level
         disinfectant is more likely to damage delicate and intricate instruments such as ftexible
         endoscopes. The exposure times vary among the Food and Drug Administration (FDA)-cleared
                                                               17 69 73 76 78 83
         high-level disinfectants (Table 2). Category /B. • • • • •
    o.   Federal regulations are to follow the FDA-cleared label claim for high-level disinfectants. The
         FDA-cleared labels for high-level disinfection with >2% glutaraldehyde at 25°C range from 20-90
         minutes, depending upon the product based on three tier testing which includes AOAC sporicidal
         tests, simulated use testing with mycobacterial and in-use testing. Category /C.
    p.   Several scientific studies and professional organizations support the efficacy of >2%
         glutaraldehyde for 20 minutes at 2o•c; that efficacy assumes adequate cleaning prior to
         disinfection, whereas the FDA-cleared label claim incorporates an added margin of safety to
         accommodate possible lapses in cleaning practices. Facilities that have chosen to apply the 20
         minute duration at 2o•c have done so based on the lA recommendation in the July 2003 SHEA
         position paper, "Multi-society Guideline for Reprocessing Flexible Gastrointestinal Endoscopes 12 '
         !7, \9, 26, 27, 49, 55, 57, 58, 60, 73, 76, 79-81, 83·85, 93, 94, 104-106, 110, Ill, 115-121, 124, 125,233, 235,236,243,265, 266,609


    q.   When using FDA-cleared high-level disinfectants, use manufacturers' recommended exposure
         conditions. Certain products may require a shorter exposure time (e.g., 0.55% ortho-
         phthalaldehyde for 12 minutes at 20°C, 7.35% hydrogen peroxide plus 0.23% peracetic acid for
         15 minutes at 20'C) than glutaraldehyde at room temperature because of their rapid inactivation
         of mycobacteria or reduced exposure time because of increased mycobactericidal activity at
                                                                                              83 100 689 693
         elevated temperature (e.g., 2.5% glutaraldehyde at 5 minutes at 35°C). Category /B. • • • •
         694, 700

    r.   Select a disinfectant or chemical sterilant that is compatible with the device that is being
         reprocessed. Avoid using reprocessing chemicals on an endoscope if the endoscope
         manufacturer warns against using these chemicals because of functional damage (with or without
                                           69 113 116
         cosmetic damage). Category /B. · •
    s.   Completely immerse the endoscope in the high-level disinfectant, and ensure all channels are
                                                                                                    108 11 116
         perfused. As soon as is feasible, phase out nonimmersible endoscopes. Category /B.            · "'    '
         '37, 725, 856, 882

    t.   After high-level disinfection, rinse endoscopes and flush channels with sterile water, filtered
         water, or tapwater to prevent adverse effects on patients associated with disinfectant retained in
         the endoscope (e.g., disinfectant induced colitis). Follow this water rinse with a rinse with 70%-
         90% ethyl or isopropyl alcohol. Category /B. 11,31-35,38,39,108, 113, 115, 116, 134,145-148, 620·622, 624·63o, 1011
    u.   After flushing all channels with alcohol, purge the channels using forced air to reduce the
         likelihood of contamination of the endoscope by waterborne pathogens and to facilitate drying.
         Category lB. 39,113,115, 116,145, w
                                                                                                                              17 108 113 115 116 145 815
    v. Hang endoscopes in a vertical position to facilitate drying. Category 11. • • • • • •
    w. Store endoscopes in a manner that will protect them from damage or contamination. Category II.
         17, 108, 113, 115, 116, 145

    x.   Sterilize or high-level disinfect both the water bottle used to provide intraprocedural flush solution
         and its connecting tube at least once daily. After sterilizin~ or high-level disinfecting the water
                                                         10 31 35 113 116 1 17
         bottle, fill it with sterile water. Category /B. • • • • •
    y.   Maintain a log for each procedure and record the following: patient's name and medical record
         number (if available), procedure, date, endoscopist, system used to reprocess the endoscope (if
         more than one system could be used in the rewocessinp, area), and serial number or other
                                                              08 113 115 16
         identifier of the endoscope used. Category 11.         •   •   •
    z.   Design facilities where endoscopes are used and disinfected to provide a safe environment for
         healthcare workers and patients. Use air-exchange equipment (e.g., the ventilation system, out-
         exhaust ducts) to minimize exposure of all persons to potentially toxic vapors (e.g.,

                                                                                                                                                           87
Guideline for Disinfoclion and Sterilization in Heolthcme Facilities, 2008


           glutaraldehyde vapor). Do not exceed the allowable limits of the vapor concentration of the
           chemical sterilant or high-level disinfectant (e.g., those of ACGIH and OSHA). Category 18, /C.
           116,145,318,322,577,652

     aa. Routinely test the liquid sterilantlhigh-level disinfectant to ensure minimal effective concentration
         of the active ingredient. Check the solution each day of use (or more frequently) using the
         appropriate chemical indicator (e.g., glutaraldehyde chemical indicator to test minimal effective
         concentration of glutaraldehyde) and document the results of this testing. Discard the solution if
         the chemical indicator shows the concentration is less than the minimum effective concentration.
         Do not use the liquid sterilantlhigh-level disinfectant beyond the reuse-life recommended by the
                                                                                    76 108 11 116 608 609
         manufacturer (e.g., 14 days for ortho-phthalaldehyde). Category fA. • • 113 • s, • •
     bb. Provide personnel assigned to reprocess endoscopes with device-specific reprocessing
         instructions to ensure proper cleaning and high-level disinfection or sterilization. Require
         competency testing on a regular basis (e.g., beginnin~ of employment, annually) of all personnel
         who reprocess endoscopes. Category /A. 6-8,108,113; 11 , 116, 14s, 148,1ss
     cc. Educate all personnel who use chemicals about the possible biologic, chemical, and
                                                                                                           116
         environmental hazards of performing procedures that require disinfectants. Category 18, /C.           '
           997,998,1018,1019

     dd. Make PPE(e.g., gloves, gowns, eyewear, face mask or shields, respiratory protection devices)
         available and use these items appropriately to protect workers from ex~osure to both chemicals
         and microorganisms (e.g., HBV). Category IB, /C. 11S,116, 214,961,997,998,1 20,1021
     ee. If using an automated endoscope reprocessor (AER), place the endoscope in the reprocessor
         and attach all channel connectors according to the AER manufacturer's instructions to ensure
                                                                                                          7 8
         exposure of all internal surfaces to the high-level disinfectant/chemical sterilant. Category /B. · '
           115,116, 155,725,903

     ff.  If using an AER, ensure the endoscope can be effectively reprocessed in the AER. Also, ensure
          any required manual cleaning/disinfecting steps are performed (e.g., elevator wire channel of
                                                                                               7 8 11 116 1 72
          duodenoscopes might not be effectively disinfected by most AERs). Category lB. • • s. • ss. s
     gg. Review the FDA advisories and the scientific literature for reports of deficiencies that can lead to
          infection because design flaws and improper operation and practices have compromised the
                                                98 13 134   72
          effectiveness of AERs. Category 11. 1· • '· • iss. s
     hh. Develop protocols to ensure that users can readily identify an endoscope that has been properly
          processed and is ready for patient use. Category II.
     ii. Do not use the carrying case designed to transport clean and reprocessed endoscopes outside
          of the healthcare environment to store an endoscope or to transport the instrument within the
          healthcare environment. Category II.
     Jj. No recommendation is made about routinely performing microbiologic testing of either
                                                                                          116 164
          endoscopes or rinse water for quality assurance purposes. Unresolved Issue.        •
      kk. If environmental microbiologic testing is conducted, use standard microbiologic techniques.
          Category II. 23, 116,1S7,161, 167
     II. If a cluster of endoscopy-related infections occurs, investigate potential routes of transmission
                                                                                   8 1022
         (e.g., person-to-person, common source) and reservoirs. Category /A. •
     mm.          Report outbreaks of endoscope-related infections to persons responsible for institutional
                                                                               113 116 1023
         infection control and risk management and to FDA. Category /B.'· 7 • • '           Notify the local
         and the state health departments, CDC, and the manufacturer(s). Category II.
     nn. No recommendation is made regarding the reprocessing of an endoscope again immediately
         before use if that endoscope has been processed alter use according to the recommendations in
                                           157
         this guideline. Unresolved issue.
     oo. Compare the reprocessing instructions provided by both the endoscope's and the AER's
                                                                                                     116 1 5
         manufacturer's instructions and resolve any conflicting recommendations. Category /B.          · s


8.         Management of Equipment and Surfaces in Dentistry
     a.    Dental instruments that penetrate soft tissue or bone (e.g., extraction forceps, scalpel blades,
           bone chisels, periodontal scalers, and surgical burs) are classified as critical and should be


                                                                                                               88
Guideline for Disinfection and Sterilization in Healthcam rcacilittes, 2008


           sterilized after each use or discarded. In addition, after each use, sterilize dental instruments that
           are not intended to penetrate oral soft tissue or bone (e.g., amalgam condensers, air-water
           syringes) but that might contact oral tissues and are heat-tolerant, although classified as
           semi critical. Clean and, at a minimum, high-level disinfect heat-sensitive semi critical items.
           Category lA.        43,209211

      b.   Noncritical clinical contact surfaces, such as uncovered operatory surfaces (e.g., countertops,
           switches, light handles), should be barrier-protected or disinfected between patients with an
           intermediate-disinfectant (i.e., EPA-registered hospital disinfectant with a tuberculocidal claim) or
           low-level disinfectant (i.e., EPA-registered hospital disinfectant with HIV and HBV claim).
           Category 18 _43,209211
      c.   Barrier protective coverings can be used for noncritical clinical contact surfaces that are touched
           frequently with gloved hands during the delivery of patient care, that are likely to become
           contaminated with blood or body substances, or that are difficult to clean. Change these
           coverings when they are visibly soiled, when they become damaged, and on a routine basis (e.g.,
           between patients). Disinfect protected surfaces at the end of the day or if visibly soiled. Category
          II. 43, 21o
9.        Processing Patient-Care Equipment Contaminated with 8/oodborne Pathogens (HBV,
Hepatitis C Virus, HIV), Antibiotic-Resistant Bacteria (e.g., Vancomycin-Resistant Enterococci,
Methicillin-Resistant Staphylococcus aureus, Mutt/drug Resistant Tuberculosis), or Emerging
Pathogens (e.g., Cryptosporidium, Helicobacter pylori, Escherichia coli 0157:H7, Clostridium
diffici/e, Mycobacterium tuberculosis, Severe Acute Respiratory Syndrome Coronavirus), or
Bioterrorist Agents
      a.   Use standard sterilization and disinfection procedures for patient-care equipment (as
           recommended in this guideline), because these procedures are adequate to sterilize or disinfect
           instruments or devices contaminated with blood or other body ftuids from persons infected with
           bloodborne pathogens or emerging pathogens, with the exception of prions. No changes in these
           procedures for cleaning, disinfecting, or sterilizing are necessarv for removing bloodborne and
           emeraing oathoaens other than orions. Category lA. 22, 53, so.sz, 73,79-81, 1os, 11a-121, 12s, 12s, 221,224-234, zJs,
           244, 265:' 266, :!71-273, ~79, 282, 283, 354-357, 666



10.        Disinfection Strategies for Other Semicritica/ Devices
      a.   Even if probe covers have been used, clean and high-level disinfect other semi critical devices
           such as rectal probes, vaginal probes, and cryosurgical probes with a product that is not toxic to
           staff, patients, probes, and retrieved germ cells (if applicable). Use a high-level disinfectant at the
                                                                                                                68
           FDA-cleared exposure time. (See Recommendations 7o and 11e for exceptions.) Category 18. ' •
           17,69

      b.   When probe covers are available, use a probe cover or condom to reduce the level of microbial
           contamination. Category If. 197-201 Do not use a lower category of disinfection or cease to follow
           the appropriate disinfectant recommendations when using probe covers because these sheaths
                                                  197 201
           and condoms can fail. Category 18 -
      c.   After high-level disinfection, rinse all items. Use sterile water, filtered water or tapwater followed
           by an alcohol rinse for semicritical equipment that will have contact with mucous membranes of
                                                                                           10 31 35 1017
           the upper respiratory tract (e.g., nose, pharynx, esophagus). Category 11. • ' •
      d.   There is no recommendation to use sterile or filtered water rather than tapwater for rinsing
           semicritical equipment that contact the mucous membranes of the rectum (e.g., rectal probes,
                                                                                 11
           anoscope) or vagina (e.g., vaginal probes). Unresolved issue.
      e.   Wipe clean tonometer tips and then disinfect them by immersing for 5-10 minutes in either 5000
           ppm chlorine or 70% ethyl alcohol. None of these listed disinfectant products are FDA-cleared
                                                    49 95 185 188 293
           high-level disinfectants. Category 11. • • • •

11.        Disinfection by Healthcare Personnel in Ambulatory Care and Home Care
      a.   Follow the same classification scheme described above (i.e., that critical devices require
           sterilization, semicritical devices require high-level disinfection, and noncritical equipment


                                                                                                                             89
Guidelrne for Disinfection and Sterilization in Hcaltilcare Fncilrtres, 2008


           requires low-level disinfection) in the ambulatory-care (outpatient medical/surgical facilities)
           setting because risk for infection in this setting is similar to that in the hospital setting (see Table
           1). Category /B. ~ 8 • 17 • 330
      b.   When performing care in the home, clean and disinfect reusable objects that touch mucous
           membranes (e.g., tracheostomy tubes) by immersing these objects in a 1:50 dilution of 5.25%-
           6.15% sodium hypochlorite (household bleach) (3 minutes), 70% isopropyl alcohol (5 minutes), or
           3% hydrogen peroxide (30 minutes) because the home environment is, in most instances, safer
           than either hospital or ambulatory care settings because person-to-person transmission is less
           likely. Category II. 327' 32 ~ 330' 331
      c.   Clean noncritical items that would not be shared between patients (e.g., crutches, blood pressure
                                                                                                                  53
           cuffs) in the home setting with a detergent or commercial household disinfectant. Category II. '
           330



12.        Microbial Contamination of Disinfectants
      a.   Institute the following control measures to reduce the occurrence of contaminated disinfectants:
           1) prepare the disinfectant correctly to achieve the manufacturer's recommended use-dilution;
           and 2) prevent common sources of extrinsic contamination of germicides (e.g., container
           contamination or surface contamination of the healthcare environment where the germicide are
           prepared and/or used). Category /B. 404 • 406• 1024

13.        Flash Sterilization
                                                                                                                849
      a.   Do not flash sterilize implanted surgical devices unless doing so is unavoidable. Category /B.             '
           850

      b.   Do not use flash sterilization for convenience, as an alternative to purchasing additional
           instrument sets, or to save tirne. Category 11. 817 • 962
      c.   When using flash sterilization, make sure the following parameters are met: 1) clean the item
           before placing it in the sterilizing container (that are FDA cleared for use with flash sterilization) or
           tray; 2) prevent exogenous contamination of the item during transport from the sterilizer to the
           patient; and 3) monitor sterilizer function with mechanical, chemical, and biologic monitors.
           Category lB.    812, 819, 846, 847. 962

      d. Do not use packaging materials and containers in flash sterilization cycles unless the sterilizer
                                                                                              812 819 1025
           and the packaging material/container are designed for this use. Category /B. ' •
      e.   When necessary, use flash sterilization for patient-care items that will be used immediately (e.g.,
                                                                                             845
           to reprocess an inadvertently dropped instrument). Category /B. 812 • 817 • 819 •
      f.   When necessary, use flash sterilization for processing patient-care items that cannot be
           packaged, sterilized, and stored before use. Category /B. 812 • 819

14.        Methods of Sterilization
      a. Steam is the preferred method for sterilizing critical medical and surgical instruments that are not
                                                                                425 426 827 841   1027
         damaged by heat, steam, pressure, or moisture. Category /A. 181 • 271 • • • • • 1026 •
      b. Cool steam- or heat-sterilized items before they are handled or used in the operative setting.
                           850
           Category lB.
      c. Follow the sterilization times, temperatures, and other operating parameters (e.g., gas
           concentration, humidity) recommended by the manufacturers of the instruments, the sterilizer,
           and the container or wrap used, and that are consistent with guidelines published by government
                                                                                                 1026 1028
           agencies and professional organizations. Category /B. 811 . 814 • 819• 825• 827• 841 • •
      d.   Use low-temperature sterilization technologies (e.g., EtO, hydrogen peroxide gas plasma) for
           reprocessing critical patient-care equipment that is heat or moisture sensitive. Category /A 469 • 721 •
           82~, 856,858,878,879,881,882,890,891, 1027

      e.   Completely aerate surgical and medical items that have been sterilized in the EtO sterilizer (e.g.,
           polyvinylchloride tubing requires 12 hours at 50"C, 8 hours at 60"C) before using these items in
           patient care. Category /B. 814
      f.   Sterilization using the peracetic acid immersion system can be used to sterilize heat-sensitive


                                                                                                                 90
Guideline Tor !Jisinfeclion and Stel'i!izaHon in ~··!ea!thcarc Facilities) 2008


           immersible medical and surgical items. Category /8. 90• 717' 719• 721 •724
      g.   Critical items that have been sterilized by the peracetic acid immersion process must be used
           immediately (i.e., items are not complete!¥ protected from contamination, making long-term
                                                  817 82
           storage unacceptable). Category II.       •
      h.   Dry-heat sterilization (e.g., 340°F for 60 minutes) can be used to sterilize items (e.g., powders,
                                                                   815 827
           oils) that can sustain high temperatures. Category 18.       •
      i.   Comply with the sterilizer manufacturer's instructions reqardinq the sterilizer cycle parameters
           (e.g., time, temperature, concentration). Category 18. 15 ,;; 725 • 81 ~ 814 · 819
      j.   Because narrow-lumen devices provide a challenge to all low-temperature sterilization
           technologies and direct contact is necessary for the sterilant to be effective, ensure that the
           sterilant has direct contact with contaminated surfaces (e.Q., scopes processed in peracetic acid
                                                                    137 725 825 856 890 891 1029
           must be connected to channel irrigators). Category 18.         •     · · • • •

15.        Packaging
      a. Ensure that packaging materials are compatible with the sterilization process and have received
           FDA 51 O[k] clearance. Category 18. 811 · 81 4, 819 • 966
      b.   Ensure that packaging is sufficiently strong to resist punctures and tears to provide a barrier to
                                                             454 811 81 819 966
           microorganisms and moisture. Category /8.              •  • '·  •


16.        Monitoring of Sterilizers
      a. Use mechanical, chemical, and bioloqic monitors to ensure the effectiveness of the sterilization
           process. Category lB. a11-s1s, a1s, a4a, a4f. s1s-s17
      b.   Monitor each load with mechanical (e.g., time, temperature, pressure) and chemical (internal and
           external) indicators. If the internal chemical indicator is visible, an external indicator is not
           needed. Category II. a11-a1s, 819, a4a, 847, 975-977, sao
      c. Do not use processed items if the mechanical (e.g., time, temperature, pressure) or chemical
                                                                                                          819
           (internal and/or external) indicators suggest inadequate processing. Category 18 811 ' 814 • ,
      d.   Use biologic indicators to monitor the effectiveness of sterilizers at least weekly with an FDA-
           cleared commercial preparation of spores (e.g., Geobacillus stearothennophi/us for steam)
                                                                                                           813 815
           intended specifically for the type and cycle parameters of the sterilizer. Category 18. 1• 811 • ' •
           819,846,647,976,977

      e.   After a single positive biologic indicator used with a method other than steam sterilization, treat
           as nonsterile all items that have been processed in that sterilizer, dating from the sterilization
           cycle having the last negative biologic indicator to the next cycle showing satisfactory biologic
           indicator results, These nonsterile items should be retrieved if possible and reprocessed.
           Category 1/, 1
      f.   After a positive biologic indicator with steam sterilization, objects other than implantable objects
           do not need to be recalled because of a single positive spore test unless the sterilizer or the
           sterilization procedure is defective as determined by maintenance personnel or inappropriate
           cycle settings. If additional spore tests remain positive, consider the items nonsterile and recall
           and reprocess the items from the implicated load(s). Category 1/. 1
      g.   Use biologic indicators for every load containing implantable items and quarantine items,
                                                                                        811 814 819
           whenever possible, until the biologic indicator is negative. Category 18. . •

17.        Load Configuration.
      a.   Place items correctly and loosely into the basket, shelf, or cart of the sterilizer so as not to
                                                                 445 454 811 813 819 836
           impede the penetration of the sterilant. Category 18.    •   •   •   •   •


18.        Storage of Sterile Items
      a.   Ensure the sterile storage area is a well-ventilated area that provides protection a~ainst dust,
                                                                                     454 819 836 69
           moisture, insects, and temperature and humidity extremes. Category 11.       •   •   •
                                                                                                           454
      b.   Store sterile items so the packaging is not compromised (e.g., punctured, bent). Category II.       •
           816,819,968,969,1030




                                                                                                                     91
Guideline tor Disinfection and ,(3teri!izahon ln HeniHlt;.aro Ff1Cilities) 2008


      c.   Label sterilized items with a load number that indicates the sterilizer used, the cycle or load
                                                                                                   811 812 814 816
           number, the date of sterilization, and, if applicable, the expiration date. Category lB. • • • •
           819

      d. The shelf life of a packaged sterile item depends on the quality of the wrapper, the storage
         conditions, the conditions during transport, the amount of handling, and other events (moisture)
         that compromise the integrity of the package. If event-related storage of sterile items is used,
         then packaged sterile items can be used indefinitely unless the packaging is compromised (see f
         and g below). Category /B. 816,819,836,968,973,1030, 1031
      e. Evaluate packages before use for loss of integrity (e. g., torn, wet, punctured). The pack can be
                                                                                         968
         used unless the integrity of the packaging is compromised. Category 11. 819 •
      f. If the integrity of the packaging is compromised (e.g., torn, wet, or punctured), repack and
         reprocess the pack before use. Category 11. 819 • 1032
      g. If time-related storage of sterile items is used, label the pack at the time of sterilization with an
                                                                                           968
         expiration date. Once this date expires, reprocess the pack. Category 11. 819 •

19.      Quality Control
      a. Provide comprehensive and intensive training for all staff assigned to reprocess semi critical and
         critical medical/surgical instruments to ensure they understand the importance of reprocessing
         these instruments. To achieve and maintain competency, train each member of the staff that
         reprocesses semicritical and/or critical instruments as follows: 1) provide hands-on training
         according to the institutional policy for reprocessing critical and semi critical devices; 2) supervise
         all work until competency is documented for each reprocessing task; 3) conduct competency
         testing at beginning of employment and regularly thereafter (e.g., annually); and 4) review the
         written reprocessing instructions regularly to ensure ther, compl¥ with the scientific literature and
         the manufacturers' instructions. Category lB. 6-8 • 108 • 114 • 29 • 155 • 72 • 813 • 819
      b. Compare the reprocessing instructions (e.g., for the appropriate use of endoscope connectors,
         the capping/noncapping of specific lumens) provided by the instrument manufacturer and the
         sterilizer manufacturer and resolve any confticting recommendations by communicating with both
         manufacturers. Category lB. 155' 725
      c. Conduct infection control rounds periodically (e.g., annually) in high-risk reprocessing areas (e.g.,
         the Gastroenterology Clinic, Central Processing); ensure reprocessing instructions are current
         and accurate and are correctly implemented. Document all deviations from policy. All
                                                                                                        6 8 129
         stakeholders should identify what corrective actions will be implemented. Category /B. - ·
      d. Include the following in a quality control program for sterilized items: a sterilizer maintenance
         contract with records of service; a system of process monitoring; air-removal testing for
         prevacuum steam sterilizers; visual inspection of packaging materials; and traceability of load
         contents. Category II 811 ' 814 ' 819 •
      e. For each sterilization cycle, record the type of sterilizer and cycle used; the load identification
         number; the load contents; the exposure parameters (e.g., time and temperature); the operator's
         name or initials; and the results of mechanical, chemical, and biological monitoring. Category II
           811-814, 819

      f. Retain sterilization records (mechanical, chemical, and biological) for a time period that complies
         with standards (e.g., 3 years), statutes of limitations, and state and federal regulations. Category
         II, /C. 1o33
      g. Prepare and package items to be sterilized so that sterility can be achieved and maintained to the
         point of use. Consult the Association for the Advancement of Medical Instrumentation or the
         manufacturers of surgical instruments, sterilizers, and container systems for guidelines for the
         density of wrapped packages. Category 11. 811 - 814• 819
      h. Periodically review policies and procedures for sterilization. Category II. 1033
      i. Perform preventive maintenance on sterilizers by qualified personnel who are guided by the
         manufacturer's instruction. Category 11. 811 -814 • 819




                                                                                                                92
Guideline for Disinfection and Sterilization in Hoalti1cmc Facilttios, /.008




20.        Reuse of Single-Use Medical Devices
      a.   Adhere to the FDA enforcement document for single-use devices reprocessed by hospitals. FDA
           considers the hospital that reprocesses a single-use device as the manufacturer of the device
           and regulates the hospital using the same standards by which it regulates the original equipment
                                          995
           manufacturer. Category 1/, /C.




                                                                                                         93
Guideline for Olslnfection and SteH!lzatlon in Hea!thcare Facilities, 2008


                                      PERFORMANCE INDICATORS

    1.   Monitor adherence to high-level disinfection and/or sterilization guidelines for endoscopes on a
         regular basis. This monitoring should indude ensuring the proper training of persons performing
         reprocessing and their adherence to all endoscope reprocessing steps, as demonstrated by
         competency testing at commencement of employment and annually.
    2.   Develop a mechanism for the occupational health service to report all adverse health events
         potentially resulting from exposure to disinfectants and sterilants; review such exposures; and
         implement engineering, work practice, and PPE to prevent future exposures.
    3.   Monitor possible sterilization failures that resulted in instrument recall. Assess whether additional
         training of personnel or equipment maintenance is required.




                                                                                                            94
Guideline for Disinfection and .Stcri!L::atlon in Ho8!thcGuideline ior Disinfection and Sterilization in Henlti1oare Facilities, 2008




                                                 GLOSSARY

Action level: concentration of a regulated substance (e.g., ethylene oxide, formaldehyde) within the
employee breathing zone, above which OSHA requirements apply.

Activation of a sterilant: process of mixing the contents of a chemical sterilant that come in two
containers (small vial with the activator solution; container of the chemical) Keeping the two chemicals
separate until use extends the shelf life of the chemicals.

Aeration: method by which ethylene oxide (EtO) is removed from Eta-sterilized items by warm air
circulation in an enclosed cabinet specifically designed for this purpose.

Antimicrobial agent: any agent that kills or suppresses the growth of microorganisms.

Antiseptic: substance that prevents or arrests the growth or action of microorganisms by inhibiting their
activity or by destroying them. The term is used especially for preparations applied topically to living
tissue.

Asepsis: prevention of contact with microorganisms.

Autoclave: device that sterilizes instruments or other objects using steam under pressure. The length of
time required for sterilization depends on temperature, vacuum, and pressure.

Bacterial count: method of estimating the number of bacteria per unit sample. The term also refers to
the estimated number of bacteria per unit sample, usually expressed as number of colony-forming units.

Bactericide: agent that kills bacteria.

Bloburden: number and types of viable microorganisms with which an item is contaminated; also called
bioload or microbia/load.

Biofilm: accumulated mass of bacteria and extracellular material that is tightly adhered to a surface and
cannot be easily removed.

Biologic Indicator: device for monitoring the sterilization process. The device consists of a standardized,
viable population of microorganisms (usually bacterial spores) known to be resistant to the sterilization
process being monitored. Biologic indicators are intended to demonstrate whether conditions were
adequate to achieve sterilization. A negative biologic indicator does not prove that all items in the load are
sterile or that they were all exposed to adequate sterilization conditions.

Bleach: Household bleach (5.25% or 6.00%-6.15% sodium hypochlorite depending on manufacturer)
usually diluted in water at 1:1 0 or 1:1 00. Approximate dilutions are 1.5 cups of bleach in a gallon of water
for a 1:10 dilution (-6,000 ppm) and 0.25 cup of bleach in a gallon of water for a 1:100 dilution (-600
ppm). Sodium hypochlorite products that make pesticidal claims, such as sanitization or disinfection, must
be registered by EPA and be labeled with an EPA Registration Number.


Bleach Solution                      Dilution                                  Chlorine (ooml
5.25-6.15%                           None                                      52,500-61,500
                                     1:10                                      5,250-6,150
                                     1:100                                     525-615
                                     1:1000                                    53-62


                                                                                                           96
Guideline lor Disinfection and Sterilization in lleriltrrcam Faciltttns, 2008




Bowie-Dick test: diagnostic test of a sterilizer's ability to remove air from the chamber of a prevacuum
steam sterilizer. The air-removal or Bowie-Dick test is not a test for sterilization.

Ceiling limit: concentration of an airborne chemical contaminant that should not be exceeded during any
part of the workday. If instantaneous monitoring is not feasible, the ceiling must be assessed as a 15-
minute time-weighted average exposure.

Centigrade or Celsius: a temperature scale (O'C =freezing point of water; 100'C =boiling point of water
at sea level). Equivalents mentioned in the guideline are as follows: 20'C = 68'F; 25'C = 77'F; 121'C =
250'F; 132'C = 270'F; 134'C = 273'F. For other temperatures the formula is: F' = (C' x 9/5) + 32 or C' =
(F' -32) X 5/9.

Central processing or Central service department: the department within a health-care facility that
processes, issues, and controls professional supplies and equipment, both sterile and nonsterile, for
some or all patient-care areas of the facility.

Challenge test pack: pack used in installation, qualification, and ongoing quality assurance testing of
health-care facility sterilizers.

Chemical indicator: device for monitoring a sterilization process. The device is designed to respond with
a characteristic chemical or physical change to one or more of the physical conditions within the
sterilizing chamber. Chemical indicators are intended to detect potential sterilization failures that could
result from incorrect packaging, incorrect loading of the sterilizer, or malfunctions of the sterilizer. The
"pass" response of a chemical indicator does not prove the item accompanied by the indicator is
necessarily sterile. The Association for the Advancement of Medical Instrumentation has defined five
classes of chemical indicators: Class 1 (process indicator); Class 2 (Bowie-Dick test indicator); Class 3
(single-parameter indicator); Class 4 (multi-parameter indicator); and Class 5 (integrating indicator).

Contact time: time a disinfectant is in direct contact with the surface or item to be disinfected For surface
disinfection, this period is framed by the application to the surface until complete drying has occurred.

Container system, rigid container: sterilization containment device designed to hold medical devices
for sterilization, storage, transportation, and aseptic presentation of contents.

Contaminated: state of having actual or potential contact with microorganisms. As used in health care,
the term generally refers to the presence of microorganisms that could produce disease or infection.

Control, positive: biologic indicator, from the same lot as a test biologic indicator, that is left unexposed
to the sterilization cycle and then incubated to verify the viability of the test biologic indicator.

Cleaning: removal, usually with detergent and water or enzyme cleaner and water, of adherent visible
soil, blood, protein substances, microorganisms and other debris from the surfaces, crevices, serrations,
joints, and lumens of instruments, devices, and equipment by a manual or mechanical process that
prepares the items for safe handling and/or further decontamination.

Culture: growth of microorganisms in or on a nutrient medium; to grow microorganisms in or on such a
medium.

Culture medium: substance or preparation used to grow and cultivate microorganisms.

Cup: 8 fluid ounces.


                                                                                                            97
Guideline lor Disinfection nnd Stmilization in Healthcme FflCilltles, 2008




Decontamination: according to OSHA, "the use of physical or chemical means to remove, inactivate, or
destroy bloodborne pathogens on a surface or item to the point where they are no longer capable of
transmitting infectious particles and the surface or item is rendered safe for handling, use, or disposal" [29
CFR 1910.1030]. In health-care facilities, the term generally refers to all pathogenic organisms.

Decontamination area: area of a health-care facility designated for collection, retention, and cleaning of
soiled and/or contaminated items.

Detergent: cleaning agent that makes no antimicrobial claims on the label. They comprise a hydrophilic
component and a lipohilic component and can be divided into four types: anionic, cationic, amphoteric,
and non-ionic detergents.

Disinfectant: usually a chemical agent (but sometimes a physical agent) that destroys disease-causing
pathogens or other harmful microorganisms but might not kill bacterial spores. It refers to substances
applied to inanimate objects. EPA groups disinfectants by product label claims of "limited," "general," or
"hospital" disinfection.

Disinfection: thermal or chemical destruction of pathogenic and other types of microorganisms.
Disinfection is less lethal than sterilization because it destroys most recognized pathogenic
microorganisms but not necessarily all microbial forms (e.g., bacterial spores).

D value: time or radiation dose required to inactivate 90% of a population of the test microorganism
under stated exposure conditions.

Endoscope: an instrument that allows examination and treatment of the interior of the body canals and
hollow organs.

Enzyme cleaner: a solution used before disinfecting instruments to improve removal of organic material
(e.g., proteases to assist in removing protein).

EPA Registration Number or EPA Reg. No.: a hyphenated, two- or three-part number assigned by EPA
to identify each germicidal product registered within the United States. The first number is the company
identification number, the second is the specific product number, and the third (when present) is the
company identification number for a supplemental registrant.

Exposure time: period In a sterilization process during which items are exposed to the sterilant at the
specified sterilization parameters. For example, in a steam sterilization process, exposure time is the
period during which items are exposed to saturated steam at the specified temperature.

Flash sterilization: process designed for the steam sterilization of unwrapped patient-care items for
immediate use (or placed in a specially designed, covered, rigid container to allow for rapid penetration of
steam).

Fungicide: agent that destroys fungi (including yeasts) and/or fungal spores pathogenic to humans or
other animals in the inanimate environment.

General disinfectant: EPA-registered disinfectant labeled for use against both gram-negative and gram-
positive bacteria. Efficacy is demonstrated against both Salmonella choleraesuis and Staphylococcus
aureus. Also called broad-spectrum disinfectant.

Germicide: agent that destroys microorganisms, especially pathogenic organisms.



                                                                                                           98
Guideline for Disintection aud Sterilization in llealthcme F'aciltttes, 2008


Germicidal detergent: detergent that also is EPA-registered as a disinfectant.

High-level disinfectant: agent capable of killing bacterial spores when used in sufficient concentration
under suitable conditions. It therefore is expected to kill all other microorganisms.

Hospital disinfectant: disinfectant registered for use in hospitals, clinics, dental offices, and any other
medical-related facility. Efficacy Is demonstrated against Salmonella choleraesuis, Staphylococcus
aureus, and Pseudomonas aeruginosa. EPA has registered approximately 1,200 hospital disinfectants,

Huck towel: all-cotton surgical towel with a honey-comb weave; both warp and fill yarns are tightly
twisted. Huck towels can be used to prepare biologic indicator challenge test packs.

Implantable device: according to FDA, "device that is placed into a surgically or naturally formed cavity
of the human body if it is intended to remain there for a period of 30 days or more" [21 CFR 812.3(d)].

Inanimate surface: nonliving surface (e.g., floors, walls, furniture).

Incubator: apparatus for maintaining a constant and suitable temperature for the growth and cultivation
of microorganisms.

Infectious microorganisms: microorganisms capable of producing disease in appropriate hosts.

Inorganic and organic load: naturally occurring or artificially placed inorganic (e.g., metal salts) or
organic (e.g., proteins) contaminants on a medical device before exposure to a microbicidal process.

Intermediate-level disinfectant agent that destroys all vegetative bacteria, including tubercle bacilli,
lipid and some nonlipid viruses, and fungi, but not bacterial spores.

Limited disinfectant disinfectant registered for use against a specific major group of organisms (gram-
negative or gram-positive bacteria). Efficacy has been demonstrated in laboratory tests against either
Salmonella choleraesuis or Staphylococcus aureus bacteria.

Lipid virus; virus surrounded by an envelope of lipoprotein in addition to the usual core of nucleic acid
surrounded by a coat of protein. This type of virus (e.g., HIV) is generally easily inactivated by many types
of disinfectants. Also called enveloped or lipophilic virus.

Low-level disinfectant agent that destroys all vegetative bacteria (except tubercle bacilli), lipid viruses,
some nonlipid viruses, and some fungi, but not bacterial spores.

Mechanical indicator: devices that monitor the sterilization process (e.g., graphs, gauges, printouts).

Medical device: instrument, apparatus, material, or other article, whether used alone or in combination,
including software necessary for its application, intended by the manufacturer to be used for human
beings for
•    diagnosis, prevention, monitoring treatment, or alleviation of disease;
•    diagnosis, monitoring, treatment, or alleviation of or compensation for an injury or handicap;
•    investigation, replacement, or modification of the anatomy or of a physiologic process; or
• control of conception
and that does not achieve its primary intended action in or on the human body by pharmacologic,
immunologic, or metabolic means but might be assisted in its function by such means.

Microbicide: any substance or mixture of substances that effectively kills microorganisms.



                                                                                                              99
Guidefine for Disinfection and StGrilization in Hoa!tllcan:; Faci!!ties, 2008


Microorganisms: animals or plants of microscopic size. As used in health care, generally refers to
bacteria, fungi, viruses, and bacterial spores.

Minimum effective concentration (MEC): the minimum concentration of a liquid chemical germicide
needed to achieve the claimed microbicidal activity as determined by dose-response testing. Sometimes
used interchangeably with minimum recommended concentration.

Muslin: loosely woven (by convention, 140 threads per square inch), 100% cotton cloth. Formerly used
as a wrap for sterile packs or a surgical drape. Fabric wraps used currently consist of a cotton-polyester
blend.

Mycobacteria: bacteria with a thick, waxy coat that makes them more resistant to chemical germicides
than other types of vegetative bacteria.

Nonlipld viruses: generally considered more resistant to inactivation than lipid viruses. Also called
nonenveloped or hydrophilic viruses.

One-step disinfection process: simultaneous cleaning and disinfection of a noncritical surface or item.

Pasteurization: process developed by Louis Pasteur of heating milk, wine, or other liquids to 65--77'C
(or the equivalent) for approximately 30 minutes to kill or markedly reduce the number of pathogenic and
spoilage organisms other than bacterial spores.

Parametric release: declaration that a product is sterile on the basis of physical and/or chemical process
data rather than on sample testing or biologic indicator results.

Penicylinder: carriers inoculated with the test bacteria for in vitro tests of germicides. Can be constructed
of stainless steel, porcelain, glass, or other materials and are approximately 8 x 10 mm in diameter.

Permissible exposure limit (PEL): time-weighted average maximum concentration of an air
contaminant to which a worker can be exposed, according to OSHA standards. Usually calculated over 8
hours, with exposure considered over a 40-hour work week.

Personal protective equipment (PPE): specialized clothing or equipment worn by an employee for
protection against a hazard. General work clothes (e.g., uniforms, pants, shirts) not intended to function
as protection against a hazard are not considered to be PPE.

Parts per million (ppm): common measurement for concentrations by volume of trace contaminant
gases in the air (or chemicals in a liquid); 1 volume of contaminated gas per 1 million volumes of
contaminated air or 1¢ in $10,000 both equal1 ppm. Parts per million= ~g/mL or mg/L.

Prions: transmissible pathogenic agents that cause a variety of neurodegenerative diseases of humans
and animals, including sheep and goats, bovine spongiform encephalopathy in cattle, and Creutzfeldt-
Jakob disease in humans. They are unlike any other infectious pathogens because they are composed of
an abnormal conformational isoform of a normal cellular protein, the prion protein (PrP). Prions are
extremely resistant to inactivation by sterilization processes and disinfecting agents.

Process challenge device (PCD): item designed to simulate product to be sterilized and to constitute a
defined challenge to the sterilization process and used to assess the effective performance of the
process. A PCD is a challenge test pack or test tray that contains a biologic indicator, a Class 5
integrating indicator, or an enzyme-only indicator.

QUAT: abbreviation for quaternary ammonium compound, a surface-active, water-soluble disinfecting


                                                                                                         100
Guideline lor Disinfectkll1 and SIDHiization in Healthcam Faeiltlies, 20013


substance that has four carbon atoms linked to a nitrogen atom through covalent bonds.

Recommended exposure limit (REL): occupational exposure limit recommended by NIOSH as being
protective of worker health and safety over a working lifetime. Frequently expressed as a 40-hour time-
weighted-average exposure for up to 10 hours per day during a 40-work week.

Reprocess: method to ensure proper disinfection or sterilization; can include: cleaning, inspection,
wrapping, sterilizing, and storing.

Sanitizer: agent that reduces the number of bacterial contaminants to safe levels as judged by public
health requirements. Commonly used with substances applied to inanimate objects. According to the
protocol for the official sanitizer test, a sanitizer is a chemical that kills 99.999% of the specific test
bacteria in 30 seconds under the conditions of the test.

Shelf life: length of time an undiluted or use dilution of a product can remain active and effective. Also
refers to the length oftime a sterilized product (e.g., sterile instrument set) is expected to remain sterile.

Spaulding classification: strategy for reprocessing contaminated medical devices. The system
classifies a medical device as critical, semi critical, or noncritical on the basis of risk to patient safety from
contamination on a device; The system also established three levels of germicidal activity (sterilization,
high-level disinfection, and low-level disinfection) for strategies with the three classes of medical devices
(critical, semicritical, and noncritical).

Spore: relatively water-poor round or elliptical resting cell consisting of condensed cytoplasm and
nucleus surrounded by an impervious cell wall or coat. Spores are relatively resistant to disinfectant and
sterilant activity and drying conditions (specifically in the genera Bacillus and Clostridium).

Spore strip: paper strip impregnated with 'it known population of spores that meets the definition of
biological indicators.

Steam quality: steam characteristic reflecting the dryness fraction (weight of dry steam in a mixture of
dry saturated steam and entrained water) and the level of noncondensable gas (air or other gas that will
not condense under the conditions of temperature and pressure used ,during the sterilization process).
The dryness fraction (i.e., the proportion of completely dry steam in the steam being considered) should
not fall below 97%.

Steam sterilization: sterilization process that uses saturated steam under pressure for a specified
exposure time and at a specified temperature, as the sterilizing agent.

Steam sterilization, dynamic air removal type: one of two types of sterilization cycles in which air is
removed from the chamber and the load by a series of pressure and vacuum excursions (prevacuum
cycle) or by a series of steam flushes and pressure pulses above atmospheric pressure (steam-flush-
pressure-pulse cycle).

Sterile or Sterility: state of being free from all living microorganisms. In practice, usually described as a
probability function, e.g., as the probability of a microorganism surviving sterilization being one in one
million.

Sterility assurance level (SAL): probability of a viable microorganism being present on a product unit
after sterilization. Usually expressed as 10-'6; a SAL of 10·' means ,::1/1 million chance that a single viable
microorganism is present on a sterilized item. A SAL of 1a·' generally is accepted as appropriate for items
intended to contact compromised tissue (i.e., tissue that has lost the integrity of the natural body barriers).
The sterilizer manufacturer is responsible for ensuring the sterilizer can achieve the desired SAL. The


                                                                                                               101
Guideline lor Disinfec!ion nnd Stel"iltzal.ion in Hnalthcam Facilities, 2008


user is responsible for monitoring the performance of the sterilizer to ensure it is operating in
conformance to the manufacturer's recommendations.

Sterilization: validated process used to render a product free of all forms of viable microorganisms. In a
sterilization process, the presence of microorganisms on any individual item can be expressed in terms of
probability. Although this probability can be reduced to a very low number, it can never be reduced to
zero.

Sterilization area: area of a health-care facility designed to house sterilization equipment, such as steam
ethylene oxide, hydrogen peroxide gas plasma, or ozone sterilizers.

Sterilizer: apparatus used to sterilize medical devices, equipment, or supplies by direct exposure to the
sterilizing agent

Sterilizer, gravity-displacement type: type of steam sterilizer in which incoming steam displaces
residual air through a port or drain in or near the bottom (usually) of the sterilizer chamber. Typical
operating temperatures are 121-123"C (250-254"F) and 132-135"C (270-275"F).

Sterilizer, prevacuum type: type of steam sterilizer that depends on one or more pressure and vacuum
excursions at the beginning of the cycle to remove air. This method of operation results in shorter cycle
times for wrapped items because of the rapid removal of air from the chamber and the load by the
vacuum system and because of the usually higher operating temperature (132-135"C [270-275"F]; 141-
144"C [285-291"F]). This type of sterilizer generally provides for shorter exposure time and accelerated
drying of fabric loads by pulling a further vacuum at the end of the sterilizing cycle.

Sterilizer, steam-flush pressure-pulse type: type of sterilizer in which a repeated sequence consisting
of a steam flush and a pressure pulse removes air from the sterilizing chamber and processed materials
using steam at above atmospheric pressure (no vacuum is required). Like a prevacuum sterilizer, a
steam-fiush pressure-pulse sterilizer rapidly removes air from the sterilizing chamber and wrapped items;
however, the system is not susceptible to air leaks because air is removed with the sterilizing chamber
pressure at above atmospheric pressure. Typical operating temperatures are 121-123"C (250-254"F),
132-135"C (270-275"F), and 141-144"C (285-291"F).

Surfactant: agent that reduces the surface tension of water or the tension at the interface between water
and another liquid; a wetting agent found in many sterilants and disinfectants.

Tabletop steam sterilizer: a compact gravity-displacement steam sterilizer that has a chamber volume
of not more than 2 cubic feet and that generates its own steam when distilled or deionized water is
added.

Time-weighted average (TWA): an average of all the concentrations of a chemical to which a worker
has been exposed during a specific sampling time, reported as an average over the sampling time. For
example, the permissible exposure limit for ethylene oxide is 1 ppm as an 8-hour TWA. Exposures above
the ppm limit are permitted if they are compensated for by equal or longer exposures below the limit
during the 8-hour workday as long as they do not exceed the ceiling limit; short-term exposure limit; or, in
the case of ethylene oxide, excursion limit of 5 ppm averaged over a 15-minute sampling period.

Tuberculocide: an EPA-classified hospital disinfectant that also kills Mycobacterium tuberculosis
(tubercle bacilli). EPA has registered approximately 200 tuberculocides. Such agents also are called
mycobactericides.

Use-life: the length of time a diluted product can remain active and effective. The stability of the chemical
and the storage conditions (e.g., temperature and presence of air, light, organic matter, or metals)


                                                                                                          102
Guideline for Disinlection and Sterilization in Hoalthcme Facilities, 2008


determine the use-life of antimicrobial products.

Vegetative bacteria: bacteria that are devoid of spores and usually can be readily inactivated by many
types of germicides.

Virucide: an agent that kills viruses to make them noninfective.

Adapted from Association for the Advancement of Medical Instrumentation; 811' 814• 819 Association of
                                         815                                319               16 1034
peri Operating Registered Nurses (AORN),     American Hospital Association,      and Block. •




                                                                                                        103
Guide!inelor Disinfection Htld Sterilization in 1·-·!ealtl·lo:-n"C:; F1m)
                                                                                                      9
                                                                                                                      > 1 m}
                                                                                                                             9

Smooth, hard                      A          MR                              D                    K                      K
       14
Surface •                         8          MR                              E                      L'                    L
                                  c          MR                              F                      M                     M
                                  D          10 h at20-25'C                  H                      N                     N
                                  F          6h                              I'                                           0
                                  G          12 m at 50-56'C                  J
                                  H          3-Bh

Rubber tubing and                 A          MR                              D
         34
catheters •                       8          MR                              E
                                  c          MR                              F
                                  D          10 h at 20-25'C                 H
                                  F          6h                              I'
                                  G          12 m at 50-56'C                  J
                                  H          3-Bh

Polyethylene tubing               A          MR                              D
and catheters3.4. 7               8          MR                              E
                                  c          MR                              F
                                  D          10 h at 20-25'C                 H
                                  F          6h                              I'
                                  G          12 m at 50-56'C                  J
                                  H          3-Bh

                      4
Lensed instruments                A          MR                              D
                                  8          MR                              E
                                  c          MR                              F
                                  D          10 hat 20-25'C                  H
                                  F          6h                               J
                                  G          12 m at 50-56'C
                                  H          3-Bh

Thermometers (oral                                                                                                        K'
            6
and rectal)
                   4
Hinged instruments                A          MR                              D
                                  8          MR                              E
                                  c          MR                              F
                                  D          1o h at 20-25'C                 H
                                  F          6h                              I'
                                  G          12 m at 5Q-56°C                 J
                                  H          3-Bh

Modified from Rutala and Simmons. 15 • 17 • 18• 421 The selection and use of disinfectants in the health care field is dynamic, and
products may become available that are not in existence when this guideline was written. As newer disinfectants become
available, persons or committees responsible for selecting disinfectants and sterilization processes should be guided by
products cleared by the FDA and the EPA as well as information in the scientific literature.


                                                                                                                                104
Guid650-675 active free chlorine;
        (will corrode metal instruments)
K,      Ethyl or isopropyl alcohol (70-90%)
L,      Sodium hypochlorite (5.25-6.15% household bleach diluted 1:500 provides >1 00 ppm available chlorine)
M,      Phenolic germicidal detergent solution (follow product label for use-dilution)
N,      Iodophor germicidal detergent solution (follow product label for use-dilution)
0,      Quaternary ammonium germicidal detergent solution (follow product label for use-dilution)
MR,     Manufacturer's recommendations
NA, Not applicable

     See text for discussion of hydrotherapy.
     The longer the exposure to a disinfectant, the more likely it is that all microorganisms will be eliminated. Follow the
     FDA-cleared high-level disinfection claim. Ten-minute exposure is not adequate to disinfect many objects, especially
     those that are difficult to clean because they have narrow channels or other areas that can harbor organic material and
     bacteria. Twenty-minute exposure at 20°C is the minimum time needed to reliably kill M. tuberculosis and
     nontuberculous mycobacteria with a 2% glutaraldehyde. Some high-level disinfectants have a reduced exposure time
     (e.g., ortho-phthalaldehyde at 12 minutes at 20°C) because of their rapid activity against mycobacteria or reduced
     exposure time due to increased mycobactericidal activity at elevated temperature (e.g., 2.5% glutaraldehyde at 5
     minutes at 35°C, 0.55% OPA at 5 min at 25°C in automated endoscope reprocessor).
'    Tubing must be completely filled for highMievel disinfection and liquid chemical sterilization; care must be taken to avoid
     entrapment of air bubbles during immersion.
     Material compatibility should be investigated when appropriate.
6
     A concentration of 1000 ppm available chlorine should be considered where cultures or concentrated preparations of
     microorganisms have spilled (5.25% to 6.15% household bleach diluted 1:50 provides > 1 000 ppm available chlorine).
     This solution may corrode some surfaces.
6
     Pasteurization (washer-disinfector) of respiratory therapy or anesthesia equipment is a recognized alternative to high-
     level disinfection. Some data challenge the efficacy of some pasteurization units.
     Thermostability should be investigated when appropriate.
     Do not mix rectal and oral thermometers at any stage of handling or processing.
     By law, all applicable label instructions on EPA-registered products must be followed. If the user selects exposure
     conditions that differ from those on the EPA-registered products label, the user assumes liability from any injuries
     resulting from off-label use and is potentially subject to enforcement action under FIFRA.




                                                                                                                             105
Cuidef!no ·for D!s\nfect!on and Sterilization in !. ·!ea!thcarr~ Faci!lh;s, 2008


Table 2. Properties of an Ideal disinfectant

Broad spectrum: should have a wide antimicrobial spectrum
Fast acting: should produce a rapid kill
Not affected by environmental factors: should be active in the
   presence of organic matter (e.g., blood, sputum, feces) and
   compatible with soaps, detergents, and other chemicals
   encountered in use
Nontoxic: should not be harmful to the user or patient
Surface compatibility: should not corrode instruments and
   metallic surfaces and should not cause the deterioration of
   doth, rubber, plastics, and other materials
Residual effect on treated surfaces: should leave an
antimicrobial film on the treated surface
Easy to use with clear label directions
Odorless: should have a pleasant odor or no odor to facilitate its
   routine use
Economical: should not be prohibitively high in cost
Solubility: should be soluble in water
Stability: should be stable in concentrate and use-dilution
Cleaner: should have good cleaning properties
Environmentally friendly: should not damage the environment on
disposal
Modified from Molinari




                                                                                   106
Guideline for Oislnlection and Sterilization In Hea!Hicare Faci!itles, 2008


Table 3. Epidemiologic evidence associated with the use of surface disinfectants or detergents
on noncritical environmental surfaces.
Justification for Use of Disinfectants for Noncritical Environmental Surfaces
Surfaces may contribute to transmission of epidemiologically important microbes (e.g., vancomycin-
   resistant Enterococci, methicillin-resistantS. aureus, viruses)
Disinfectants are needed for surfaces contaminated by blood and other potentially infective material
Disinfectants are more effective than detergents in reducing microbial load on floors
Detergents become contaminated and result in seeding the patient's environment with bacteria
Disinfection of noncritical equipment and surfaces is recommended for patients on isolation precautions
   by the Centers for Disease Control and Prevention.
Advantage of using a single product for decontamination of noncritical surfaces, both floors and
equipment
Some newer disinfectants have persistent antimicrobial activity
Justification for Using a Detergent on Noncritical Environmental Surfaces
Noncritical surfaces contribute minimally to endemic healthcare-associated infections
No difference in healthcare-associated infection rates when floors are cleaned with detergent versus
disinfectant
No environmental impact (aquatic or terrestrial) issues with disposal
No occupational health exposure issues
Lower costs
Use of antiseptics/disinfectants selects for antibiotic-resistant bacteria (?)
More aesthetically pleasing floor
Modified from Rutala    .




                                                                                                     107
Guideline for Disinfection and Stei'ilization in Healthcmo FGurdeline for Disinfection and Sterilization in HoaiHJcme f'acilitros, 2008


Table 4. Comparison ofthe characteristics of selected chemicals used as high-level
disinfectants or chemical sterilants.

                        HP (7.5%)        PA (0.2%)           Glut (;:2.0%)        OPA (0.55%)            HP/PA
                                                                                                         (7.35%/0.23%
                                                                                                         i
HLD Claim               30m@ 20'C        NA                  2Q-90 m @ 20'-       12m@ 20'C,             15m@ 20'C
                                                             25'C                 5 m@ 25'C in
                                                                                  AER
Sterilization Claim     6 h Ia) 20'      12m @ 5Q-56'C      10 h @ 20'-25'C       None                   3 h@ 20'C
Activation              No               No                 Yes (alkaline qlut)   No                     No
Reuse Life              21d              Single use         14-30 d               14d                    14d
Shelf Life Stability"   2y               6mo                zv                    zv                     2y
                                                                                          3
Disposal                None             None               Local'                Local                  None
Restrictions
Materials               Good             Good                Excellent            Excellent              No data
Comoatibilitv
Monitor MEC             Yes (6%)         No                 Yes (1.5% or          Yes (0.3% OPA)         No
                                                            hiqher)
Safety                  Serious eye      Serious eye and    Respiralory           Eye Irritant, stains   Eye damage
                        damage (safety   skin damage                              skin
                        glasses)         (cone solnl 5
Processing              Manual or        Automated           Manual or            Manual or              Manual
                        automated                           automated             automated
Organic material        Yes              Yes                Yes                   Yes                    Yes
resistance
OSHA exposure          1 ppm TWA          None               None                None                 HP-1 ppm
limit                                                                                                 TWA
Cost profile (per      + (manual), ++     +++++              + (manual), ++      ++(manual)           ++(manual)
cyclei'                (automated)        (automated)        (automatecii
Modified from Rutala " .
Abbreviations: HLD=high-level disinfectant; HP=hydrogen peroxide; PA=peracetic acid;
glut=glutaraldehyde; PAIHP=peracetic acid and hydrogen peroxide; OPA =ortho-phthalaldehyde (FDA
cleared as a high-level disinfectant, included for comparison to other chemical agents used for high-level
disinfection); m=minutes; h=hours; NA=not applicable; TWA=time-weighted average for a conventional 8-
hour workday.
1
  number of days a product can be reused as determined by re-use protocol
2
  time a product can remain in storage (unused)
'no U.S. EPA regulations but some states and local authorities have additional restrictions
4
  MEC=minimum effective concentration is the lowest concentration of active ingredients at which the
r,roduct is still effective
  Cone soln=concentrated solution
6
  The ceiling limit recommended by the American Conference of Governmental Industrial Hygienists is
0.05 ppm.
7
  per cycle cost profile considers cost of the processing solution (suggested list price to healthcare
facilities in August 2001) and assumes maximum use life (e.g., 21 days for hydrogen peroxide, 14 days
for glutaraldehyde), 5 reprocessing cycles per day, 1-gallon basin for manual processing, and 4-gallon
tank for automated processing. +=least expensive; +++++ = most expensive




                                                                                                                109
Guideline for Disinfection and Sterilization in Henlthcare FclCilitiGuideline tor Dlsinfoctlon nnd SterHizaHon ln HeCJ!tllcare r::·acilities, 2008



Table 6. Summary of advantages and disadvantages of commonly used sterilization technologies.

 Sterilization Method                                  AdvantaQes                                            Disadvantages
 Steam                               Nontoxic to patient, staff, environment                 Deleterious for heat-sensitive instruments
                                     Cyde easy to control and monitor                        Microsurgical instruments damaged by
                                     Rapidly mlcrobiddal                                     repeated exposure
                                     Least affected by organlcAnorganic soils among           May leave Instruments wet,
                                     sterilization processes listed                         causing them to rust
                                     Rapid cyde time                                   •     Potential for burns
                                     Penetrates medical oackina, device lumens
 Hydrogen Peroxide Gas               Safe for the environment                                Cellulose (paper), linens and liquids cannot
 Plasma                              Leaves no toxic residuals                               be processed
                                     Cyde time Is 28-75 minutes (varies with model           Sterilization chamber size from 1.8-9.4 te
                                     type) and no aeration necessary                         total volume (varies with model type)
                                     Used for heat- and moisture-sensitive items             Some endoscopes or medical devices with
                                     since process temperature <50°C                         long or narrow lumens cannot be
                                     Simple to operate, Install (208 V outlet), and          processed at this time in the United States
                                     monitor                                                 (see manufacturer's recommendations for
                                     Compatible with most medical devices                    Internal diameter and length restrictions)
                                    Only requires electrical outlet                          Requires synthetic packaging
                                                                                             (polypropylene wraps, polyolefin pouches)
                                                                                             and special container tray
                                                                                       •     Hydrogen peroxide may be toxic at
                                                                                           levels greater than 1 ppmTWA
 100% Ethylene Oxide (ETO)            Penetrates packaging materials, device lumens          Requires aeration time to remove ETO
                                      Single-dose cartridge and negative- pressure           residue
                                      chamber minimizes the potential for gas leak            Sterilization chamber size from 4.0-7.9
                                      and ETO exposure                                       te  total volume (varies with model type)
                                      Simple to operate and monitor                          ETO is toxic, a carcinogen, and flammable
                                      Compatible with most medical materials                 ETO emission regulated by states but
                                                                                             catalytic cell removes 99.9% of ETO and
                                                                                             converts it to C02 and H20
                                                                                             ETO cartridges should be stored in
                                                                                             flammable liquid storage cabinet
                                                                                             Lengthy cycle/aeration time

 ETO Mixtures                        Penetrates medical packaging and many                  Some states (e.g., CA, NY, Ml) require
                                     plastics                                               ETO emission reduction of 90-99.9%
   8.6% ET0/91.4% HCFC               Compatible with most medical materials                 CFC (inert gas that eliminates explosion
   10% ET0/90% HCFC                  Cycle easy to control and monitor                      hazard) banned in 1995
   8.5% ET0/91.5% C02                                                                       Potential hazards to staff and patients
                                                                                            Lengthy cycle/aeration time
                                                                                           ETO is toxic, a carcinogen, and flammable

 Peracetic Acid                      Rapid cycle time (30-45 minutes)                        Point-of~use system, no sterile storage
                                     Low temperature (50-55°C liquid Immersion               Biological indicator may not be suitable for
                                     sterilization                                           routine monitoring
                                     Environmental friendly by-products                      Used for Immersible instruments only
                                     Sterilant flows through endoscope which                 Some material incompatibility (e.g.,
                                     facilitates salt, protein and microbe removal           aluminum anodized coating becomes dull)
                                                                                             One scope or a small number of
                                                                                             Instruments processed In a cycle
                                                                                       •     Potential for serious eye and skin damage
                                                                                             (concentrated solutlorl) with contact
Modified from Rutala.   '"
Abbreviations: CFC=chlorofluorocarbon, HCFC=hydrochlorofluorocarbon.




                                                                                                                             Ill
c;uidr:line 'for Disinfection and Stecrl!lzaHnn In Hea!t!1cars r:·acl!ities, ?008




Table 7. Minimum cycle times for steam sterilization cycles

Type of sterilizer        Item                   Exposure time at        Exposure time at     Drying time
                                                 250'F (121'C)           270'F (132'C)
Gravity displacement      Wrapped               30 min                   15 min               15-30 min
                          instruments
                          Textile packs         30 min                   25min                15 min
                          Wrapped               30 min                   15 min               15-30 min
                          utensils
Dynamic-air-removal       Wrapped                                        4 min                20-30 min
(e.g., prevacuum)         instruments
                          Textile packs                                  4 min                5-20 min
                          Wrapped                                        4 min                20 min
                          utensils


                                                                                    813 819
Modified from Association for the Advancement of Medical Instrumentation.              •




                                                                                                            112
Guideline lor Oislnfect!on and Stcri!izahon 1n Hea!thc:Guideline for Disinfection and Stcri!izalion in   HeafU1can~   Faci!ilies, 2008


Table 9. Characteristics of an Ideal low-temperature sterilization process.



  High efficacy: the agent should be virucidal, bactericidal, tuberculocidal, fungicidal and sporicidal
  Rapid activity: ability to quickly achieve sterilization
  Strong penetrability: ability to penetrate common medical-device packaging materials and penetrate
                 into the interior of device lumens
  Material compatibility: produces only negligible changes in the appearance or the function of
                 processed items and packaging materials even after repeated cycling
  Nontoxic: presents no toxic health risk to the operator or the patient and poses no hazard to the
                 environment
  Organic material resistance: withstands reasonable organic material challenge without loss of efficacy
  Adaptability: suitable for large or small (point of use) installations
  Monitoring capability: monitored easily and accurately with physical, chemical, and biological process
                 monitors
  Cost effectiveness: reasonable cost for installation and for routine operation


                           851
Modified from Schneider.




                                                                                                     114
Guideline -for Disinfection r:md Sterilization in !· !ea!thcare F:aciliti0s, 2008


Table 10. Factors affecting the efficacy of sterilization.

Factors                    Effect

Cleaning'                  Failure to adequately clean instrument results in higher bioburden, protein load,
                           and salt concentration. These will decrease sterilization efficacy.
Bioburden 1                The natural bioburden of used surgical devices is 10° to 103 organisms (primarily
                           vegetative bacteria), which is substantially below the 105-106 spores used with
                           biological indicators.
Pathogen type              Spore-forming organisms are most resistant to sterilization and are the test
                           organisms required for FDA clearance. However, the contaminating microflora
                           on used surgical instruments consists mainly of vegetative bacteria.
Protein 1                  Residual protein decreases efficacy of sterilization. However, cleaning appears
                           to rapidly remove protein load.
Salt'                      Residual salt decreases efficacy of sterilization more than does protein load.
                           However, cleaning appears to rapidly remove salt load.
Biofilm accumulation 1     Biofilm accumulation reduces efficacy of sterilization by impairing exposure of
                           the sterilant to the microbial cell.
Lumen length               Increasing lumen length impairs sterilant penetration. May require forced flow
                           through lumen to achieve sterilization.
Lumen diameter             Decreasing lumen diameter impairs sterilant penetration. May require forced
                           fiow through lumen to achieve sterilization.
Restricted fiow            Sterilant must come into contact with microorganisms. Device designs that
                           prevent or inhibit this contact (e.g., sharp bends, blind lumens) will decrease
                           sterilization efficacy.
Device design and          Materials used in construction may affect compatibility with different sterilization
                           processes and affect sterilization efficacy. Design issues (e.g., screws, hinges)
construction               will also affect sterilization efficacy.



                                    416             1 Factor only relevant for reused surgical/medical devices
 Modified from Alia and Rutala.           · i26




                                                                                                             115
Guideline for O!s!nfoctkm and Sterilization in Hea!thcare Faci!itle~-;, 2008



Table 11. Comparative evaluation of the microbicidal activity of low~temperature sterilization technology.

                                            Carriers Sterilized b~ Various Low·Tem[!erature Sterilization Technologies
       Challenge               ETO 12/88   100% ETO      HCFC-ETO       HPGP 1QO     HPGP 100S         PA      Reference
                       1                                                                                              721
        No salt or serum       100%        100%            96%          100%            ND              ND     Alfa
                                                                                                                      721
        10% serum and           97%         60%            95%           37%            ND              ND     Alfa
        0.65% salf
       Lumen (125 em               ND       96%            96%           ND             ND              ND     Alfa 721
       long x 3 mm wide)
          without serum or
       sate
                                                                                                                      721
       Lumen (125 em               44%      40%            49%           35%            ND             100%1   Alfa
       long x 3 mm wide)
          with 10'% serum
       and 0.65% sale
                                                                                                                            656
       Lumen (40 em long           ND       ND           100%            95%           100%             8%     Rutala
                      3
       x 3 mm wide)
                                                                                                                            656
       Lumen (40 em long           ND       ND            100%           93%           100%             ND     Rutala
                      3
       x 2 mm wide)
                                                                                                                            656
       Lumen (40 em long           ND       ND           100%            26%           100%             ND     Ruta!a
       x 1 mm wide) 3
                                                                                                                            656
       Lumen (40 em long           ND       ND           100%           100%           100%             ND     Rutala
                      4
       x 3 mm wide)




                             825
Modified from Rutala.
Abbreviations: ETO=ethylene oxide; HCFC=hydrochloroftuorocarbon; ND=no data; HPGP=hydrogen
peroxide gas plasma; PA=peracetic acid.

1
 Test organisms induded Enterococcus faeca/is, Mycobacterium chelonae, and Bacillus atrophaeus
spores.
'Test organisms included E. faecalis, P. aeruginosa, E. coli, M. chelonae, B. atrophaeus spores, G.
stearothermophilus spores, and B. circu/ans spores.
'Test organism was G. stearothermophi/us spores. The lumen test units had a removable 5 em center
   piece (1.2 em diameter) of stainless steel sealed to the narrower steel tubing by hard rubber septums.
"Test organism was G. stearothermophilus spores. The lumen test unit was a straight stainless steel
tube.




                                                                                                                                  116
Table 12. Suggested protocol for management of positive biological indicator in a steam sterilizer.


1.   Take the sterilizer out of service. Notify area supervisor and infection control department.
2.   Objects, other than implantable objects, do not need to be recalled because of a single positive spore
     test unless the sterilizer or the sterilization procedure is defective. As soon as possible, repeat
     biological indicator test in three consecutive sterilizer cycles. If additional spore tests remain positive,
     the items should be considered nonsterile, and supplies processed since the last acceptable
     (negative) biological indicator should be recalled. The items from the suspect load(s) should be
     recalled and reprocessed.
3. Check to ensure the sterilizer was used correctly (e.g., verify correct time and temperature setting). If
     not, repeat using appropriate settings and recall and reprocess all inadequately processed items.
4. Check with hospital maintenance for irregularities (e.g., electrical) or changes in the hospital steam
     supply (i.e., from standard _::97% steam, <3% moisture). Any abnormalities should be reported to the
     person who performs sterilizer maintenance (e.g., medical engineering, sterilizer manufacturer).
5. Check to ensure the correct biological indicator was used and appropriately interpreted. If not, repeat
     using appropriate settings.
If steps 1 through 5 resolve the problem
6.     If all three repeat biological indicators from three consecutive sterilizer cycles (step 2 above) are
negative, put the sterilizer back in service.
If one or both biological indicators are positive, do one or more of the following until problem is resolved.
7. A. Request an inspection of the equipment by sterilizer maintenance personnel.
     B. Have hospital maintenance inspect the steam supply lines.
     C. Discuss the abnormalities with the sterilizer manufacturer.
     D. Repeat the biological indicator using a different manufacturer's indicator.
If step 7 does not resolve the problem
       Close sterilizer down until the manufacturer can assure that it is operating properly. Retest at that
time with biological indicators in three consecutive sterilizer cycles.
Modified from Bryce.



Disclosure of Financial interests and Relationships (2000- July 2004)

William A. Rutala: Honoraria from Advanced Sterilization Products, Kimberly-Clark; consultation with
      Advanced Sterilization Products, Aesculap, Clorox, 3M, SC Johnson, Intelligent Biocides, Metrex;
      and an educational grant from Consumer Specialty Products Association, Kimberly-Clark.

David J. Weber: Honoraria from Consumer Specialty Products Association; consultation with Clorox; and
     educational grant from Consumer Specialty Products Association.
                                               REFERENCES



1.    Garner JS, Favero MS. CDC Guideline for handwashing and hospital environmental control, 1985. Infect.
      Control1986;7:231-43.
2.    Centers for Disease Conu·ol. Ambulatory and inpatient procedures in the United States, 1996. Atlanta, GA,
      1998:1-39.
3.    Uttley AH, Simpson RA. Audit of bronchoscope disinfection: a survey of procedures in England and
      Wales and incidents of mycobacterial contamination. J. Hasp. Infect. 1994;26:301-8.
4,    Zaidi M, Angulo M, Sifuentes-Osornio J. Disinfection and sterilization practices in Mexico. J. Hasp.
      Infect. 1995;31 :25-32.
5.    McCarthy GM, Koval JJ, John MA, MacDonald JK. Infection control practices across Canada: do dentists
      follow the recommendations? J. Can. Dent. Assoc. 1999;65:506-11.
6.    Spach DH, Silverstein FE, Stamm WE. Transmission of infection by gastrointestinal endoscopy and
      bronchoscopy. Ann. Intern. Med. 1993;118:117-28.
7.    Weber DJ, Rutala WA. Lessons from outbreaks associated with bronchoscopy. Infect. Control Hasp.
      Epidemic!. 2001;22:403-8.
8.    Weber DJ, Rutala WA, DiMarino AJ, Jr. The prevention of infection following gastrointestinal endoscopy:
      the importance of prophylaxis and reprocessing. In: DiMarino AJ, Jr, Benjamin SB, eds. Gastrointestinal
      diseases: an endoscopic approach. Thorofare, NJ: Slack Inc., 2002:87-106;
9.    Meyers H, Brown-Elliott BA, MooreD, et al. An outbreak of Mycobacterium chelonae infection following
      liposuction. Clin. Infect. Dis. 2002;34:1500-7.
10.   Lowry PW, Jarvis WR, Oberle AD, et al. Mycobacterium chelonae causing otitis media in an ear-nose-
      and-throat practice. N. Engl. J. Med. 1988;319:978-82.
11.   Centers for Disease Control and Prevention. Pseudomonas aeruginosa infections associated with
      transrectal ultrasound-guided prostate biopsies--Georgia, 2005. MMWR CDC Surveill. Summ.
      2006;55:776-7.
12.   Mehta AC, Prakash UBS, Garland R, et al. Prevention of flexible bronchoscopy-associated infection. Chest
      2006;128:1742-55.
13.   Favero MS, Bond WW. Chemical disinfection of medical and surgical materials. In: Block SS, ed.
      Disinfection, sterilization, and preservation. Philadelphia: Lippincott Williams & Wilkins, 2001 :881-917.
14.   Spaulding EH. Chemical disinfection of medical and surgical materials. In: Lawrence C, Block SS, eds.
      Disinfection, sterilization, and preservation. Philadelphia: Lea & Febiger, 1968:517-31.
15.   Simmons BP, CDC guidelines for the prevention and control of nosocomial infections, Guideline for
      hospital environmental control. Am. J. Infect. Control1983;11:97-120.
16.   Block SS. Disinfection, sterilization, and preservation. Philadelphia: Lippincott Williams & Wilkins, 2001.
17.   Rutala WA, 1994, 1995, and 1996 APIC Guidelines Committee. APIC guideline for selection and use of
      disinfectants. Association for Professionals in Infection Control and Epidemiology, Inc. Am. J. Infect.
      Control 1996;24:313-42.
18.   Rutala WA. Disinfection, sterilization and waste disposal. In: Wenzel RP, ed. Prevention and control of
      nosocomial infections. Baltimore: Williams and Wilkins, 1997:539-93.
19.   Rutala WA. APIC guideline for selection and use of disinfectants. Am. J. Infect. Control1990;18:99-117.
20.   Association of peri-Operative Registered Nurses, Recommended practices for high-level disinfection,
      AORN J. 2005;81:402-12.
21.   Garner JS, Favero MS. CDC guidelines for the prevention and control of nosocomial infections. Guideline
      for handwashing and hospital environmental control, 1985. Supersedes guideline for hospital
      environmental control published in 1981. Am. J. Infect. Controll986;14:ll0-29.
22.   Centers for Disease Control. Guidelines for prevention of transmission of human immunodeficiency virus


                                                                                                             118
       and hepatitis B virus to health-care and public-safety workers. MMWR 1989;38:1-37.
23.    Centers for Disease Control. Guidelines for Environmental Infection Control in Health-Care Facilities,
       2003. MMWR 2003;52 (No. RR-10):1-44.
24,    Bhattachatyya M, Kepnes LJ, The effectiveness of immersion disinfection for flexible fiberoptic
       laryngoscopes. Otolaryngol Head Neck 2004;130:681-5.
25.    Hamasuna R, NoseK, Sueyoshi T, Nagano M, Hasui Y, Osada Y. High-level disinfection of cystoscopic
       equipment with ortho-phthalaldehyde solution. J. Hasp. Infect. 2004;57:346-8,
26.    Foliente RL KB, Aprecio RM, Bains HJ, Kettering JD, Chen YK. Efficacy of high-level disinfectants for
       reprocessing gastrointestinal endoscopes in simulated-use testing. Gastrointest. Endosc. 2001;53:456-62.
27.    Kovacs BJ, Chen YK, Kettering JD, Aprecio RM, Roy I. High-level disinfection of gastrointestinal
       endoscopes: are current guidelines adequate? Am. J. Gastroenterol. 1999;94:1546-50.
28,    Rutala WA, Clontz EP, Weber DJ, Hoffmann KK. Disinfection practices for endoscopes and other
       semicritical items. Infect. Control Hasp. Epidemic!. 1991;12:282-8.
29.    Phillips J, Hulka B, Hulka J, Keith D, Keith L. Laparoscopic procedures: The American Association of
       GynecologicLaparoscopists' Membership Survey for 1975. J. Reprod. Med. 1977;18:227-32.
30.    Muscarella LF. Current instrument reprocessing practices: Results of a national survey. Gastrointestinal
       Nursing 2001;24:253-60.
31.    Wright EP, Collins CH, Yates MD. Mycobacterium xenopi and Mycobacterium kansasii in a hospital water
       supply. J. Hasp. Infect. 1985;6:175-8.
32.    Wallace RJ, Jr., Brown BA, Driffith DE. Nosocomial outbreaks/pseudo-outbreaks caused by
       nontuberculous mycobacteria. Annu. Rev. Microbial. 1998;52:453-90.
33.    Mitchell DH, Hicks LJ, Chiew R, Montanaro JC, Chen SC. Pseudoepidemic of Legionella pneumophila
       serogroup 6 associated with contaminated bronchoscopes. J. Hasp. Infect. 1997;37:19-23.
34.    Meenhorst PL, Reingold AL, Groothuis DG, eta!. Water-related nosocomial pneumonia caused by
       Legionel/a pneumophila serogroups I and 10. J. Infect. Dis. 1985;152:356-64.
35.    Atlas RM. Legione/la; from environmental habitats to disease pathology, detection and control. Environ,
       Microbial. 1999;1:283-93.
36.    Rutala WA, Weber DJ. Water as a reservoir of nosocomial pathogens. Infect. Control Hasp. Epidemiol.
       1997 ;18:609-16.
37.    Weber DJ, Rutala WA. Environmental issues and nosocomial infections. In: Wenzel RP, ed. Prevention
       and control of nosocomial infections. Baltimore: Williams and Wilkins, 1997:491-514.
38.    Society of Gastroenterology Nurses and Associates. Standards for infection control and reprocessing of
       flexible gastrointestinal endoscopes. Gastroenterol. Nurs. 2000;23:172-9.
39.    Gerding DN, Peterson LR, Vennes JA. Cleaning and disinfection offiberoptic endoscopes: evaluation of
       glutaraldehyde exposure time and forced-air drying. Gastroenterology 1982;83:613-8.
40.    Society of Gastroenterology Nurses and Associates. Guideline for the use of high-level disnfectants and
       sterilants in reprocessing of flexible gastrointestinal endoscopes.
41.    Turner AG, Higgins MM, Craddock JG. Disinfection of immersion tanks (Hubbard) in a hospital bum unit.
       Arch. Environ. Health 1974;28:101-4.
42.    Rutala DR, Rutala WA, Weber DJ, Thomann CA. Infection risks associated with spirometry. Infect.
       Control Hasp. Epidemic!. 1991;12:89-92.
43.    Kahn WG, Collins AS, Cleveland JL, Ha1te JA, Eklund KJ, Malvitz DM. Guidelines for infection control
       in dental health-care settings-2003. MMWR 2003;52 (no. RR-17):1-67.
44.    Sehulster L, Chinn RYW, Healthcare Infection Control Practices Advisory Committee. Guidelines for
       environmental infection control in health-care facilities. MMWR 2003;52:1-44.
45.    Rutala WA, White MS, Gergen MF, Weber DJ. Bacterial contamination of keyboards: Efficacy and
       functional impact of disinfectants. Infect Control Hasp Epidemic! 2006;27:372-7.
46.    Sattar SA, Lloyd-Evans N, Springthorpe VS, Nair RC. Institutional outbreaks ofrotavirus diarrhoea:
       potential role of fomites and environmental surfaces as vehicles for virus transmission. J. Hyg. (Land).
       1986;96:277-89.
4 7.   Weber DJ, Rutala WA. Role of environmental contamination in the transmission of vancomycin-resistant
       enterococci. Infect. Control Hasp. Epidemic!. 1997;18:306-9.
48.    Ward RL, Bernstein DI, Knowlton DR, eta\. Prevention of surface-to-human transmission ofrotaviruses
       by treatment with disinfectant spray. J. Clin. Microbial. 1991;29:1991-6.

                                                                                                                  119
49.   Tyler R, Ayliffe GA, Bradley C. Virucidal activity of disinfectants: studies with the poliovirus. J. Hosp.
      Infect. 1990;15:339-45.
50,   Gwaltney JM, Jr., Hendley JO. Transmission of experimental rhinovirus infection by contaminated
      surfaces. Am. J. Epidemic!. 1982;116:828-33.
51.   Sattar SA, Jacobsen H, Springthorpe VS, Cusack TM, Rubino JR. Chemical disinfection to inteiTupt
      transfer of rhinovirus type 14 f}om environmental surfaces to hands. Appl. Environ. Microbial.
      1993;59:1579-85.
52.   Sattar SA, Jacobsen H, Rahman H, Cusack TM, Rubino JR. Interruption ofrotavirus spread through
      chemical disinfection. Infect. Control Hosp. Epidemic!. 1994;15:751-6.
53.   Rutala WA, Barbee SL, Aguiar NC, Sobsey MD, Weber DJ. Antimicrobial activity of home disinfectants
      and natural products against potential human pathogens. Infect. Control Hosp. Epidemic!. 2000;21 :33-8.
54.   Silverman J, Vazquez JA, Sobel JD, Zervos MJ. Comparative in vitro activity of antiseptics and
      disinfectants versus clinical isolates of Candida species. Infect. Control Hosp. Epidemic!. 1999;20:676-84.
55.   Best M, Sattar SA, Springthorpe VS, Kennedy ME. Efficacies of selected disinfectants against
      Mycobacterium tuberculosis. J. Clin. Microbial. 1990;28:2234-9.
56.   Best M, Kennedy ME, Coates F. Efficacy of a variety of disinfectants against Listeria spp. Appl. Environ.
      Microbial. 1990;56:377-80.
57.   Best M, Springthorpe VS, Sattar SA. Feasibility of a combined carrier test for disinfectants: studies with a
      mixture of five types of microorganisms. Am. J. Infect. Control 1994;22: 152-62.
58,   Mbithi JN, Springthorpe VS, Sattar SA. Chemical disinfection of hepatitis A virus on environmental
      surfaces. Appl. Environ. Microbial. 1990;56:3601-4.
59,   Springthorpe VS, Grenier JL, Lloyd-Evans N, Sattar SA. Chemical disinfection of human rotaviruses:
      efficacy of commercially-available products in suspension tests. J. Hyg. (Lond). 1986;97:139-61.
60.   Akarnatsu T, Tabata K, Hironga M, Kawakami H, Uyeda M. Transmission of Helicobacter pylori infection
      via flexible fiberoptic endoscopy. Am. J. Infect. Control 1996;24:396-401.
61.   Sattar SA, Springthorpe VS. Survival and disinfectant inactivation of the human immunodeficiency virus: a
      critical review. Rev. Infect. Dis. 1991;13:430-47.
62.   Resnick L, Veren K, Salahuddin SZ, Tondreau S, Markham PD. Stability and inactivation ofHTLV-
      III/LAV under clinical and laboratory environments. JAMA 1986;255: I 887-91.
63.   Weber DJ, Barbee SL, Sobsey MD, Rutala WA. The effect of blood on the antiviral activity of sodium
      hypochlorite, a phenolic, and a quaternary ammonium compound. Infect. Control Hosp. Epidemiol.
      1999;20:821-7.
64.   Rice EW, Clark RM, Johnson CH. Chlorine inactivation of Escherichia coli 0157:H7. Emerg. Infect. Dis.
      1999;5:461-3.
65.   Pentella MA, Fisher T, ChandlerS, Britt-Olumund T, Kwa BH, Yangco BG. Are disinfectants accurately
      prepared for use in hospital patient care areas? Infect. Control Hosp. Epidemic!. 2000;21: 103.
66,   Bhalla A, Pultz NJ, Gries DM, eta!. Acquisition of nosocomial pathogens on hands after contact with
      environmental surfaces near hospitalized patients. Infect Control Hosp Epidemiol2004;25:164-7.
67.   Ray AJ, Hoy en CK, Taub TF, Eckstein EC, Donskey CJ. Nosocomial transmission of vancomycin-
      resistant enterococci from surfaces. JAMA 2002;287:1400-1.
68.   Westwood JC, Mitchell MA, Legace S. Hospital sanitation: the massive bacterial contamination of the wet
      mop. Appl. Microbial. 197I;21:693-7.
69.   Rutala WA, Weber DJ. Disinfection of endoscopes: review of new chemical sterilants used for high-level
      disinfection. Infect. Control Hosp. Epidemic!. 1999;20:69-76.
70.   Russell AD. Bacterial spores and chemical sporicidal agents. Clin. Microbial. Rev. 1990;3:99-119.
71.   Terleckyj B, Axler DA. Quantitative neutralization assay of fungicidal activity of disinfectants.
      Antimicrob. Agents Chemother. 1987;31:794-8.
72.   Klein M, DeForest A. The inactivation of viruses by germicides. Chern. Specialists Manuf. Assoc. Proc.
      1963;49:116-8.
73,   Rutala WA, Cole EC, Wannamaker NS, Weber DJ. Inactivation of Mycobacterium tuberculosis and
      Mycobacterium bovis by 14 hospital disinfectants. Am. J. Med. 1991;91:267S-271S.
74.   Robison RA, Bodily HL, Robinson DF, Christensen RP. A suspension method to determine reuse life of
      chemical disinfectants during clinical use. Appl. Environ. Microbial. 1988;54:158-64.
75.   Isenberg HD, Giugliano ER, France K, Alperstein P. Evaluation of three disinfectants after in-use stress. J.

                                                                                                              120
       Hasp. Infect. 1988;11:278-85.
76.    Cole EC, Rutala WA, Nessen L, Wannamaker NS, Weber DJ. Effect of methodology, dilution, and
       exposure time on the tuberculocidal activity of glutaraldehyde-based disinfectants. Appl. Environ.
       Microbial. 1990;56:1813-7.
77.    Power EG, Russell AD. Sporicidal action of alkaline glutaraldehyde: factors influencing activity and a
       comparison with other aldehydes. J. Appl. Bacterial. 1990;69:261-8.
78.    Rutala WA, Gergen MF, Weber DJ. Sporicidal activity of chemical sterilants used in hospitals. Infect.
       Control Hasp. Epidemic!. 1993;14:713-8.
79.    Rutala WA, Gergen MF, Weber DJ. Inactivation of Clostridium difficile spores by disinfectants. Infect.
       Control Hasp. Epidemic!. 1993;14:36-9.
80.    Ascenzi JM, Ezzell RJ, Wendt TM. A more accurate method for measurement of tuberculocidal activity of
       disinfectants. Appl. Environ. Microbial. 1987;53:2189-92.
81.    Collins FM. Use of membrane filters for measurement ofmycobactericidal activity of alkaline
       glutaraldehyde solution. Appl. Environ. Microbial. 1987;53:737-9.
82.    Rubbo SD, Gardner JF, Webb RL. Biocidal activities of glutaraldehyde and related compounds. J. Appl.
       Bacterial. 1967;30:78-87.
83.    Rutala WA, Weber DJ. FDA labeling requirements for disinfection of endoscopes: a counterpoint. Infect.
       Control Hasp. Epidemic!. 1995;16:231-5.
84.    Collins FM. Kinetics of the tuberculocidal response by alkaline glutaraldehyde in solution and on an inert
       surface. J. Appl. Bacterial. 1986;61:87-93.
85.    Food and Drug Administration. 2005. FDA-cleared sterilants and high-level disinfectants with general
       claims for processing reusable medical and dental devices, May 13, 2005.
       www fda.gov/cdrh/ode/germlab.html.
86.    CrowS, MetcalfRW, Beck WC, Birnbaum D. Disinfection or sterilization? Four views on arthroscopes.
       AORN J. 1983;37:854-9, 862-8.
87.    Laffer FD. Disinfection vs. sterilization of gynecologic laparoscopy equipment. The experience ofthe
       Phoenix Surgicenter. J. Reprod. Med. 1980;25:263-6.
88.    Johnson LL, Shneider DA, Austin MD, Goodman FG, Bullock JM, DeBruin JA. Two per cent
       glutaraldehyde: a disinfectant in arthroscopy and atihroscopic surgery. J. Bone Joint Surg. 1982;64:237-9.
89.    Burns S, Edwards M, Jennings J, eta!. Impact of variation in reprocessing invasive fiberoptic scopes on
       patient outcomes. Infect, Control Hasp. Epidemic!. 1996;17(suppl):P42.
90.    Fuselier HA, Jr., Mason C. Liquid sterilization versus high level disinfection in the urologic office.
       Urology 1997;50:337-40.
91.    Muscarella LF. High-level disinfection or 11 sterilization" of endoscopes? Infect. Control Hosp. Epidemiol.
       1996;17:183-7.
92.    Miles RS. What standards should we use for the disinfection of large equipment? J. Hasp. Infect.
       1991;18:264-73.
93.    Lee RM, Kozarek RA, Sumida SE, Raltz SL. Risk of contamination of sterile biopsy forceps in disinfected
       endoscopes. Gastrointest. Endosc, 1998;47:377-81,
94.    Kinney TP, Kozarek RA, Raltz S, Attia F. Contamination of single-use biopsy forceps: A prospective in
       vitro analysis. Gastrointest. Endosc. 2002;56:209-12.
95.    Centers for Disease ControL Recommendations for preventing possible transmission of human T-
       lymphotropic virus type III/lymphadenopathy-associated virus from tears. MMWR 1985;34:533-4.
96.    Lettau LA, Bond WW, McDougal JS. Hepatitis and diaphragm fitting. JAMA 1985;254:752.
97.    Schembre DB. Infectious complications associated with gastrointestinal endoscopy. Gastrointest. Endosc.
       Clin. N. Am. 2000;10:215-32.
98.    Nelson DB. Infectious disease complications of GI endoscopy: Part II, exogenous infections. Gastrointest.
       Endosc. 2003;57:695-711.
99.    Chu NS, Favero M. The microbial flora of the gastrointestinal h·act and the cleaning of flexible
       endoscopes. Gastrointest. Endosc. Clin. N. Am. 2000;10:233-44.
100.   Alfa MJ, Sitter DL. In-hospital evaluation of orthophthalaldehyde as a high level disinfectant for flexible
       endoscopes. J. Hasp. Infect. 1994;26:15-26.
101.   Vesley D, Melson J, Stanley P. Microbial bioburden in endoscope reprocessing and an in-use evaluation of
       the high-level disinfection capabilities of Cidex PA. Gastroenterol. Nurs. 1999;22:63-8.

                                                                                                              121
I 02.   Chu NS, McAlister D, Antonoplos PA. Natural bioburden levels detected oh flexible gastrointestinal
        endoscopes after clinical use and manual cleaning. Gastrointest. Endosc. 1998;48:137-42.
103.    Rutala WA, Weber DJ. Reprocessing endoscopes: United States perspective. J. Hosp. Infect. 2004;56:S27-
        S39.
104.    Hanson PJ, Gar D, Clarke JR, et al. Contamination of endoscopes used in AIDS patients. Lancet
        1989;2:86-8.
105.    Hanson PJ, Gar D, Clarke JR, et al. Recovery of the human immunodeficiency virus from fibreoptic
        bronchoscopes. Thorax 1991;46:410-2.
106.    Chaufour X, Deva AK, Vickery K, et al. Evaluation of disinfection and sterilization of reusable
        angioscopes with the duck hepatitis B model. J. Vase. Surg. 1999;30:277-82.
107.    Cheung RJ, Ortiz D, DiMarino AJ, Jr. GI endoscopic reprocessing practices in the United States.
        Gastrointest. Endosc. 1999;50:362-8.
108.    American Society for Gastrointestinal Endoscopy. Position statement: reprocessing of flexible
        gastrointestinal endoscopes. Gastrointest. Endosc. 1996;43:541-6.
109,    Food and Drug Administration. Content and format ofpremarket notification [510(k)] submissions for
        liquid chemical sterilantslhigh level disinfectants. www.t(la.gov/cdrh/ode/397 2000.
110.    Urayama S, Kozarek RA, Sumida S, Raltz S, MelTiam L, Pethigal P. Mycobacteria and glutaraldehyde: is
        high-level disinfection of endoscopes possible? Gastrointest. Endosc. 1996;43:451-6.
Ill.    Jackson J, Leggett JE, Wilson DA, Gilbert DN. Mycobacterium gordonae in fiberoptic bronchoscopes.
        Am. J. Infect. Control 1996;24:19-23.
112.    Martiny H, Floss H, ZuhlsdorfB. The impm1ance of cleaning for the overall results of processing
        endoscopes. J. Hosp. Infect. 2004;56:S16-S22.
113.    Alvarado CJ, Reichelderfer M. APIC guideline for infection prevention and control in flexible endoscopy.
        Association for Professionals in Infection Control. Am. J. Infect. Control2000;28:138-55.
114.    Society of Gastroenterology Nurses and Associates. Guideline for the use of high-level disinfectants and
        sterilants for reprocessing of flexible gastrointestinal endoscopes. Gastroenterol. Nurs. 2000;23:180-7.
115.    Society of Gastroenterology Nurses and Associates. Standards of infection control in reprocessing of
        flexible gastrointestinal endoscopes. Gastroenterol. Nurs. 2006;29:142-8.
116.    Nelson DB, Jarvis WR, Rutala WA, et aL Multi-society guideline for reprocessing flexible gastrointestinal
        endoscopes. Infect Control Hosp Epidemiol2003;24:532-537.
117.    Martin MA, Reichelderfer M, 1991, and 1993 APIC Guidelines Committee. APIC guidelines for infection
        prevention and control in flexible endoscopy. Am, J. Infect. Control1994;22:19-38.
118.    Rey JF, Halfon P, Feryn JM, Khiri H, MasseyeffMF, Ouzan D. Risk of transmission of hepatitis C virus
        by digestive endoscopy. Gastroenterol. Clin. Bioi. 1995;19:346-9,
119.    Cromniller JR, Nelson DK, Jackson DK, Kim CH. Efficacy of conventional endoscopic disinfection and
        sterilization methods against Helicobacter pylori contamination. Helicobacter 1999;4; 198-203.
120.    Sartor C, Charrel RN, de Lamballerie X, Sambuc R, DeMicco P, Boubli L. Evaluation of a disinfection
        procedure for hysteroscopes contaminated by hepatitis C virus. Infect. Control Hosp. Epidemiol.
        1999;20:434-6.
121.    Hanson PJ, Chadwick MV, Gaya H, Collins JV. A study of glutaraldehyde disinfection of fibreoptic
        bronchoscopes experimentally contaminated with Mycobacterium tuberculosis. J. Hosp. Infect.
        1992;22: 13 7-42.
122.    Merighi A, Contato E, Scagliarini R, et al. Quality improvement in gastrointestinal endoscopy:
        microbiologic surveillance of disinfection. Gastrointest. En dose. 1996;43:457-62.
123.    Bond WW. Endoscope reprocessing: Problems and solutions. In: Rutala WA, ed. Disinfection,
        sterilization, and antisepsis in healthcare. Champlain, New York: Polyscience Publications, 1998:151-163.
124.    Deva AK, Vickery K, Zou J, West RH, Harris JP, Cossart YE. Establishment of an in-use testing method
        for evaluating disinfection of surgical instruments using the duck hepatitis B model. J. Hosp. Infect.
        1996;33:119-30.
125.    Hanson PJ, Gor D, Jeffries DJ, Collins IV. Elimination of high titre HIV fi·om fibreoptic endoscopes. Gut
        1990;31:657-9.
126.    Wu MS, Wang JT, Yang JC, eta!. Effective reduction of He/icobacter pylori infection after upper
        gastrointestinal endoscopy by mechanical washing of the endoscope. Hepatogastroenterology.
        1996;43:1660-4.

                                                                                                             122
127.   Kirschke DL, Jones TF, Craig AS, et al. Pseudomonas aernginosa and Serratia marcescens contamination
       associated with a manufacturing defect in bronchoscopes. N. Engl. J. Med. 2003;348:214-20.
128.   Srinivasan A, Wolfenden LL, Song X, et al. An outbreak of Pseudomonas aeruginosa infections associated
       with flexible bronchoscopes. N. Engl. J. Med. 2003;348:221-7.
129.   Kaczmarek RG, Moore RM, Jr., McCrohan J, eta!. Multi-state investigation of the actual
       disinfection/sterilization of endoscopes in health care facilities. Am. J. Med. 1992;92:257-61.
130.   Bradley CR, Babb JR. Endoscope decontamination: automated vs. manual. J. Hasp. Infect. 1995;30:537-
       42.
131.   Muscarella LF. Advantages and limitations of automatic flexible endoscope reprocessors. Am. J. Infect.
       Control 1996;24:304-9.
132.   Muscarella LF. Automatic flexible endoscope reprocessors. Gastrointest. Endosc. Clin. N. Am.
       2000; I 0:245-57.
133.   Alvarado CJ, Stolz SM, Maki DG. Nosocomial infections from contaminated endoscopes: a flawed
       automated endoscope washer. An investigation using molecular epidemiology. Am. J. Med. 1991;91:272S-
       280S.
134.   Fraser VJ, Jones M, MuiTay PR, MedoffG, Zhang Y, Wallace RJ, Jr. Contamination of flexible fiberoptic
       bronchoscopes with Mycobacterium chelonae linked to an automated bronchoscope disinfection machine.
       Am. Rev. Respir. Dis. 1992;145:853-5.
135.   Cooke RP, Whymant-Monis A, Umasankar RS, Goddard SV. Bacteria-free water for automatic washer-
       disinfectors: an impossible dream? J. Hasp. Infect. 1998;39:63-5.
136.   Muscarella LF. Deja Vu .. .All over again? The impmiance of instrument drying. Infect. Control Hasp.
       Epidemiol. 2000;21:628-9.
137.   Rutala WA, Weber DJ. Importance of lumen flow in liquid chemical sterilization. Am. J. Infect. Control
       1999;20:458-9.
138.   Dwyer DM, Klein EG, Istre GR, Robinson MG, Neumann DA, McCoy GA. Salmonella newport infections
       transmitted by fiberoptic colonoscopy. Gastrointest. Endosc, 1987;33:84-7.
139.   \¥heeler PW, Lancaster D, Kaiser AB. Bronchopulmonaty cross-colonization and infection related to
       mycobacterial contamination of suction valves ofbronchoscopes. J. Infect. Dis. 1989;159:954-8.
140.   Bond WW. Virus transmission via fiberoptic endoscope: recommended disinfection. JAMA 1987;257:843-
       4.
141,   Lynch DA, Porter C, Murphy L, Axon AT. Evaluation of four commercial automatic endoscope washing
       machines. Endoscopy 1992;24:766-70.
142.   Bond WW. Disinfection and endoscopy: microbial considerations. J. Gastroenterol. Hepatol. 1991;6:31-6.
143.   Nelson D. Newer technologies for endoscope disinfection: electrolyzed acid water and disposable-
       component endoscope systems. Gastrointest. Endosc. Clin. N. Am. 2000;1 0:319-28.
144.   Silberman HD. Non-inflatable sterile sheath for introduction of the flexible nasopharyngolaryngoscope.
       Ann Otol, Rhino!, Laryngol2001;110:385-7.
145.   Kruse A, Rey JF, Guidelines on cleaning and disinfection in GJ endoscopy. Update 1999. The European
       Society of Gastrointestinal Endoscopy. Endoscopy 2000;32:77-80.
146.   British Thoracic Society. British Thoracic Society guidelines on diagnostic flexible bronchoscopy. Thorax
       2001;56:1-21.
147,   Association of Operating Room Nurses. Recommended practices for use and care of endoscopes. 2000
       standards, recommended practices, and guidelines. Denver, CO: AORN, 2000:243-7.
148.   British Society of Gastroenterology. Cleaning and disinfection of equipment for gastrointestinal
       endoscopy. Report of a working party of the British Society of Gastroenterology Endoscope Committee.
       Gut 1998;42:585-93.
149.   Jackson FW, Ball MD. Correction of deficiencies in flexible fiberoptic sigmoidoscope cleaning and
       disinfection technique in family practice and internal medicine offices. Arch. Fam. Med. 1997;6:578-82.
150,   Orsi GB, Filocamo A, DiStefano L, Tittobello A. Italian National Survey of Digestive Endoscopy
       Disinfection Procedures. Endoscopy 1997;29:732-8; quiz 739-40.
151.   Honeybourne D, Neumann CS. An audit of bronchoscopy practice in the United Kingdom: a survey of
       adherence to national guidelines. Thorax 1997;52:709-13.
152.   Michele TM, Cronin WA, Graham NM, et al. Transmission of Mycobacterium tuberculosis by a fiberoptic
       bronchoscope. Identification by DNA fingerprinting. JAMA 1997;278:1093-5.

                                                                                                             123
153.   Bronowicki JP, Venard V, Batte C, et al. Patient-to-patient transmission of hepatitis C virus during
       colonoscopy. N. Engl. J. Med. 1997;337:237-40.
154.   Agerton T, Valway S, Gore B, et al. Transmission of a highly drug-resistant strain (strain WI) of
       Mycobacterium tuberculosis. Community outbreak and nosocomial transmission via a contaminated
       bronchoscope. JAMA 1997;278:1073-7.
155,   Food and Drug Administration, Centers for Disease Control and Prevention. FDA and CDC public health
       advisory: Infections from endoscopes inadequately reprocessed by an automated endoscope reprocessing
       system, Food and Drug Administration, Rockville, MD. 1999.
156.   Nelson DB, Muscarella LF. Current issues in endoscope reprocessing and infection control during
       gastrointestinal endoscopy. World J Gastroenterol2006;12:3953-64.
157.   Riley R, Beanland C, BosH. Establishing the shelf life of flexible colonoscopes, Gastroenterol. Nurs.
       2002;25:114-9.
158.   Rejchrt S, Cermak P, Pavlatova L, Mickova E, Bures J. Bacteriologic testing of endoscopes after high-level
       disinfection. Gastrointest. Enclose. 2004;60:76-8.
159.   Willis C. Bacteria-free endoscopy rinse water- a realistic aim? Epidemic!. Infect. 2005;134:279-84.
160.   Humphreys H, McGrath H, McCormick PA, Walsh C. Quality of final rinse water used in washer-
       disinfectors for endoscopes. J. Hasp. Infect. 2002;51:151-3.
161.   Pang J, Perry P, Ross A, Forbes OM. Bacteria-free rinse water for endoscope disinfection. Gastrointest.
       Enclose. 2002;56:402-6.
162.   Leung J, Vallero R, Wilson R. Surveillance cultures to monitor quality of gastrointestinal endoscope
       reprocessing. Am. J. Gasn·oenterol. 2003;98.
163.   Moses FM, Lee J. Surveillance cultures to monitor quality of gastrointestinal endoscope reprocessing. Am.
       J. Gastroenterol. 2003;98:77-81.
164.   Tunuguntla A, Sullivan MJ. Monitoring quality of flexible endoscopic disinfection by microbiologic
       surveillance cultures. Tennessee Med 2004;0ctober:453-6.
165.   Muscarella LF. Application of environmental sampling to flexible endoscope reprocessing: The impmtance
       of monitoring the rinse water. Infect. Control Hasp. Epidemic!. 2002;23:285-9.
166.   Fraser TO, ReinerS, Malcznski M, Yamold PR, Warren J, Noskin GA. Multidrug-resistant Pseudomonas
       aeruginosa cholangiopancreatography: Failure of routine endoscope cultures to prevent an outbreak Infect
        Control Hasp Epidemiol2004;25:856-9.
167.   Bond WW, Hedrick ER. Microbiological culturing of environmental and medical-device surfaces. In:
       Isenberg HD, and M.J.R. Gilchrist, ed, Clinical Microbiology Procedures Handbook, Section II,
       Epidemiologic and Infection Control Microbiology. Washington, DC: American Society for Microbiology,
       1992:11.10.1-11.10.9.
168.   Mun·ay PR, Baron EJ, Pfaller MA, Jorgensen JH, Yolken RH. Manual of Clinical Microbiology. In:
       Murray PR, Baron EJ, Praller MA, Jorgensen JH, Yolken RH, eds, Washington, D.C.: American Society
       for Microbiology Press, 2003.
169.   Blob R, Kampf G. Test models to determine cleaning efficacy with different types ofbioburden and its
       clinical conelation. J. Hasp. Infect. 2004;56 (suppl):S44-S48.
170.   Obee PC, Griffith CJ, Cooper RA, Cooke RP, Bennion NE, Lewis M. Real-time monitoring in managing
       the decontamination of flexible gastrointestinal endoscopes. Am. J. Infect. Control2005;33:202-6.
171.   Sciortino CV, Xi a EL, Mozee A. Assessment of a novel approach to evaluate the outcome of endoscope
       reprocessing. Infect Control Hasp Epidemiol2004;25:284-90.
172.   Murphy C. Inactivated glutaraldehyde: Lessons for infection control. Am. J. Infect. Control 1998;26:159-
       60.
173.   Carsauw H, Debacker N. Recall of patients after use of inactive batch of Cidex disinfection solution in
       Belgian hospitals, Fifth International Conference of the Hospital Infection Society, Edinburgh, September
       15-18,2002. Hospital Infections Society.
174.   Ad hoc Committee on Infection Control in the Handling of Endoscopic Equipment. Guidelines for
       preparation of laparoscopic instrumentation. AORN J. 1980;32:65-6, 70, 74, 76.
175.   Taylor EW, Mehtar S, Cowan RE, Feneley RC. Endoscopy: disinfectants and health. Report of a meeting
       held at the Royal College of Surgeons of England, Februmy 1993. J. Hasp. Infect. 1994;28:5-14.
176.   Hulka JF, Wisler MG, Bruch C. A discussion: laparoscopic instrument sterilization. Med. lustrum.
       1977;11:122-3.

                                                                                                             124
177.   Corson SL, BlockS, Mintz C, Dole M, Wainwright A. Sterilization oflaparoscopes. Is soaking sufficient?
       J. Reprod. Med. 1979;23:49-56.
178.   Corson SL, Dole M, Kraus R, Richards L, Logan B. Studies in sterilization of the laparoscope: II. J.
       Reprod. Med. 1979;23:57-9.
179.   Chan-Myers H, McAlister D, Antonoplos P. Natural bioburden levels detected on rigid lumened medical
       devices before and after cleaning. Am. J. Infect. Control1997;25:471-6.
180.   Rodrigues C, Mehta AC, Jha U, Bharucha M, Dastur FD, Udwadia TE. Nosocomial Mycobacterium
       che/onae infection in laparoscopic surgeJy. Infect. Control Hosp. Epidemic!. 2001;22:474-5.
181.   Marsh bum PB, Rutala WA, Wannamaker NS, Hulka JF. Gas and steam sterilization of assembled versus
       disassembled laparoscopic equipment. Microbiologic studies. J. Reprod. Med. 1991;36:483-7.
182.   Bernhang AM. Clostridium pyoarthrosis following arthroscopy. Arthroscopy 1987;3:56-8.
183.   D'Angelo GL, Ogilvie-Harris DJ. Septic arthritis following arthroscopy, with cost/benefit analysis of
       antibiotic prophylaxis. Alihroscopy 1988;4:10-4.
184.   Weber DJ, Rutala WA. Nosocomial ocular infections. In: Mayhall CG, ed. Infect. Control and Hosp.
       Epidemic!. Philadelphia: Lippincott Williams & Wilkins, 1999:287-99.
185.   Rutala WA, Peacock JE, Gergen MF, Sobsey MD, Weber DJ. Efficacy of hospital germicides against
       adenovirus 8, a common cause of epidemic keratoconjunctivitis in health care facilities, Antimicrob,
       Agents Chemother. 2006;50: 1419-24.
186.   Sattar SA, Springthorpe VS, Karim Y, Lora P. Chemical disinfection of non-porous inanimate surfaces
       experimentally contaminated with four human pathogenic viruses. Epidemiol. Infect. 1989;102:493-505.
187.   Chronister CL. Structural damage to Schiotz tonometers after disinfection with solutions. Optom. Vis. Sci.
       1997;74:164-6.
188.   Nagington J, Sutehall GM, Whipp P. Tonometer disinfection and viruses. Br. J. Ophthalmol. 1983;67:674-
       6.
189.   Craven ER, Butler SL, McCulley JP, Luby JP. Applanation tonometer tip sterilization for adenovirus type
       8. Ophthalmology 1987;94:1538-40.
190.   American Academy of Ophthalmology. Updated recommendations for ophthalmic practice in relation to
       the human immunodeficiency virus. American Academy of Ophthalmology, San Francisco, CA, 1988.
191.   Pepose JS, Linette G, Lee SF, MacRae S. Disinfection of Goldmann tonometers against human
       immunodeficiency virus type I. Arch. Ophthalmol. 1989;107:983-5.
192.   Ventura LM, Dix RD. Viability ofherpes simplex virus type I on the applanation tonometer. Am. J.
       Ophthalmol. 1987; I 03:48-52.
193.   Koo D, Bouvier B, Wesley M, CoUiiright P, Reingold A. Epidemic keratoconjunctivitis in a university
       medical center ophthalmology clinic; need for re-evaluation of the design and disinfection of instruments.
       Infect. Control Hosp. Epidemiol. 1989;10:547-52.
194.   Jernigan JA, Lowry BS, Hayden FG, et al. Adenovirus type 8 epidemic keratoconjunctivitis in an eye
       clinic: risk factors and control. J. Infect. Dis. 1993;167:1307-13.
195.   Fritz S, Hust MH, Ochs C, Gratwohl I, Staiger M, Braun B. Use of a latex cover sheath for transesophageal
       echocardiography (TEE) instead of regular disinfection of the echoscope? Clin. Cardiol. 1993;16:737-40.
196.   Lawrentschuk N, Chamberlain M. Sterile disposable sheath sytsem for flexible cytoscopes. Urology
       2005;66: 1310-3.
197.   Milki AA, Fisch JD. Vaginal ultrasound probe cover leakage: implications for patient care. Fertil. Steril.
       1998;69:409-11.
198.   Storment JM, Monga M, Blanco JD. Ineffectiveness of latex condoms in preventing contamination of the
       transvaginal ultrasound transducer head. South. Med. J. 1997;90:206-8.
199.   Hignett M, Claman P. High rates of perforation are found in endovaginal ultrasound probe covers before
       and after oocyte retrieval for in vitro fertilization-embryo transfer. J. Assist. Reprod. Genet. 1995;12:606-9.
200.   AmisS, Ruddy M, K.ibbler CC, Economides DL, MacLean AB. Assessment of condoms as probe covers
       for transvaginal sonography. J. Clin. Ultrasound 2000;28:295-8.
201.   Rooks VJ, Yancey MK, Elg SA, Brueske L. Comparison of probe sheaths for endovaginal sonography.
       Obstet. Gynecol, 1996;87:27-9.
202.   Odwin CS, Fleischer AC, Kepple DM, Chiang DT. Probe covers and disinfectants for transvaginal
       transducers. J. Diagnostic Med. Sonography 1990;6:130-5.
203.   Benson WG. Exposure to glutaraldehyde. J. Soc. Occup. Med. 1984;34:63-4.

                                                                                                                  125
204.   Garland SM, de Crespigny L. Prevention of infection in obstetrical and gynaecological ultrasound practice.
       Aust. N. Z. J. Obstet Gynaecol. 1996;36:392-5.
205.   Fowler C, McCracken D. US probes: risk of cross infection and ways to reduce it--comparison of cleaning
       methods. Radiology 1999;213:299-300.
206.   Muradali D, Gold WL, Phillips A, WilsonS, Can ultrasound probes and coupling gel be a source of
       nosocomial infection in patients undergoing sonography? An in vivo and in vitro study. AJR. Am. J.
       Roentgenol. 1995;164:1521-4.
207.   Lewis DL, Arens M, Appleton SS, et al. Cross-contamination potential with dental equipment. Lancet
       1992;340:1252-4,
208.   Lewis DL, Boe RK. Cross-infection risks associated with current procedures for using high-speed dental
       handpieces. J. Clin. Microbial. 1992;30:40 1-6.
209.   American Dental Association. Infection control recommendations for the dental office and the dental
       laboratory. JADA 1996;127:672-80.
210.   Centers for Disease Control. Recommended Infection-Control Practices for Dentistiy, 1993. MMWR
       1993;41:1-12,
211.   Department of Health and Human Services. Food and Drug Administration. Dental handpiece sterilization,
       Food and Drug Administration, Rockville, MD, 1992.
212.   Silverstone SE, Hill DE. Evaluation of sterilization of dental handpieces by heating in synthetic
       compressor lubricant. Gen. Dent. 1999;47:158-60.
213.   Goodman HS, Carpenter RD, Cox MR. Sterilization of dental instruments and devices: an update. Am. J.
       Infect. Control1994;22:90-4.
214.   Occupational Safety and Health Administration, Occupational exposure to bloodbome pathogens; final
       rule. Fed. Regist. 1991;56:64003-182.
215.   Occupational Safety and Health Administration, OSHA Memorandum from Stephen Mallinger. EPA-
       registered disinfectants for HIV/HBV. Washington, DC, 1997.
216.   Gurevich I, Dubin R, Cunha BA. Dental instrument and device sterilization and disinfection practices. J.
       Hosp. Infect. 1996;32:295-304.
217.   Smith A, Dickson M, Aitken J, Bagg J. Contaminated dental instruments. J. Hosp. Infect. 2002;51 :233-5.
218,   Hastreiter RJ, Molinari JA, Falken MC, Roesch MH, Gleason MJ, Merchant VA. Effectiveness of dental
       office instrument sterilization procedures. J. Am. Dent. Assoc. 1991;122:51-6.
219.   Andres MT, Tejerina JM, Fierro JF. Reliability of biologic indicators in a mail-return sterilization-
       monitoring service: a review of3 years, Quintessence Int. 1995;26:865-70.
220.   Miller CH, Sheldrake MA. The ability ofbiological indicators to detect sterilization failures. Am. J. Dent.
       1994;7:95-7.
221.   Sarin PS, Scheer DI, Kross RD. Inactivation of human T-ceJIIymphotropic retrovirus (HTLV-III) by LD.
       N. Engl. J. Med. 1985;313:1416.
222.   Sarin PS, Scheer DI, Kross RD. Inactivation of human T-celllymphotropic retrovirus. Environ Microbial
       1990;56:1423-8.
223,   Ascenzi JM. Standardization of tuberculocidal testing of disinfectants, J, Hosp. Infect. 1991;18:256-63.
224.   Bond WW, Favero MS, PetersenNJ, Ebe1t JW, Inactivation of hepatitis B virus by intermediate-to-high-
       level disinfectant chemicals, J. Clin. Microbial. 1983;18:535-8.
225.   Kobayashi H, Tsuzuki M. The effect of disinfectants and heat on hepatitis B virus. J. Hosp. Infect.
       1984;5:93-4.
226,   Spire B, Barre-Sinoussi F, Montagnier L, Chermann JC. Inactivation of lymphadenopathy associated virus
       by chemical disinfectants. Lancet 1984;2:899-901.
227.   Martin LS, McDougal JS, Loskoski SL. Disinfection and inactivation of the human T lymphotropic virus
       type Ill/Lymphadenopathy-associated virus. J. Infect. Dis. 1985;152:400-3.
228.   Centers for Disease Control. Recommendations for prevention ofHIV transmission in health-care settings.
       MMWR 1987;36:S3-S18.
229.   Prince DL, Prince HN, Thraenhmt 0, Muchmore E, Bonder E, Pugh J. Methodological approaches to
       disinfection of human hepatitis B virus. J. Clin. Microbial. 1993;31:3296-304.
230.   Prince DL, Prince RN, Prince HN. Inactivation of human immunodeficiency virus type 1 and herpes
       simplex virus type 2 by commercial hospital disinfectants, Chemical Times and Trends 1990;13:13-16.
231.   Sattar SA, Springthorpe VS, Conway B, Xu Y, Inactivation of the human immilllodeficiency virus: an

                                                                                                                126
       update. Rev. Med. Microbial. 1994;5:139-150.
232.   Kaplan JC, Crawford DC, Duma AG, Schooley RT. Inactivation of human immunodeficiency virus by
       Betadine. Infect. Contro11987;8:412-4.
233.   Hanson PJ, Gar D, Jeffries DJ, Collins JV. Chemical inactivation ofHIV on surfaces. Br. Med. J.
       1989;298:862-4.
234.   Hanson PJ, Jeffries DJ, Collins JV. Viral transmission and fibreoptic endoscopy. J. Hasp. Infect.
       1991; 18:136-40.
235.   Payan C, Cottin J, Lemarie C, Rarnont C. Inactivation of hepatitis B virus in plasma by hospital in-use
       chemical disinfectants assessed by a modified HepG2 cell culture. J. Hasp. Infect. 2001;47:282-87.
236.   Chanzy B, DucRBin DL, Rousset B, et al. Effectiveness of a manual disinfection procedure in eliminating
       hepatitis C virus from experimentally contaminated endoscopes. Gastrointest. Endosc. 1999;50: 147-51.
237.   Dmce JD, Russell JS, Birch CJ, Yates LA, Harper RW, Smolich JJ. A decontamination and sterilization
       protocol employed during reuse of cardiac electrophysiology catheters inactivates human
       immunodeficiency virus. Infect. Control Hasp. Epidemiol. 2003;24:184-90.
238.   Payan C, Pivett A, KampfG, Ramont C, Cottin J, Lernarie C. Assessment of new chemical disinfectants
       for HBV virucidal activity in a cell culture model. J. Hasp. Infect. 2004;56 (suppl):S58-S63.
239.   Reynolds CD, Rhinehart E, Dreyer P, Goldmann DA. Variability in reprocessing policies and procedures
       for flexible fiberoptic endoscopes in Massachusetts hospitals. Am. J. Infect. Control 1992;20:283-90.
240.   Handsfield HH, Cummings MJ, Swenson PD. Prevalence of antibody to human immunodeficiency virus
       and hepatitis B surface antigen in blood samples submitted to a hospital laboratory. Implications for
       handling specimens. JAMA 1987;258:3395-7.
241.   Baker JL, Kelen GD, Sivertson KT, Quinn TC. Unsuspected human immunodeficiency virus in critically
       ill emergency patients. JAMA 1987;257:2609-11.
242.   Kelen GD, Fritz S, Qaqish B, eta!. Unrecognized human immunodeficiency virus infection in emergency
       department patients. N. Engl. J. Med. 1988;318:1645-50.
243.   Ishino Y, Ido K, Sugano K. Contamination with hepatitis B vims DNA in gastrointestinal endoscope
       channels: Risk of infection on reuse after on-site cleaning. Endoscopy 2005;37:548-51.
244.   Agolini G, Russo A, Clementi M. Effect of phenolic and chlorine disinfectants on hepatitis C vims binding
       and infectivity. Am. J. Infect. Control1999;27:236-9.
245.   Alter MJ, Tokars JI, Arduino MJ, Favero MS. Nosocomial infections with hemodialysis. In: Mayhall CG,
       ed. Infect. Control and Hasp. Epidemic!. Philadelphia: Lippincott Williams & Wilkins, 2004:1139-60.
246.   Centers for Disease Control. Recommendations for preventing transmission of infections among chronic
       hemodialysis patients. MMWR. 2001;50:1-43.
247.   Velandia M, Fridkin SK, Cardenas V, et al. Transmission ofHIV in dialysis centre. Lancet 1995;345:1417-
       22.
248.   Guinto CH, Bottone EJ, Raffalli JT, Montecalvo MA, Wormser GP. Evaluation of dedicated stethoscopes
       as a potential source of nosocomial pathogens. Am. J. Infect. Control 2002;30:499-502.
249.   Tokars JI, Miller ER, Alter MJ, Arduino MJ. National surveillance of dialysis-associated diseases in the
       United States, 1997. Semin. Dialysis 2000;13:75-85.
250.   Amato RL, Curtis JM. The practical application of ozone in dialysis. Nephrol. News Issues
       2002;September 27-9.
251.   Smeets E, Koonman J, van der Sande F, et al. Prevention ofbiOfilm formation in dialysis water treatment
       systems. Kidney Int. 2003;63:1574-6.
252.   Finelli L, Miller JT, Tokars JI, Alter MJ, Arduino MJ. National surveillance of dialysis-associated diseases
       in the United States, 2002. Semin Dialysis 2005;18:52-61.
253.   Association for the Advancement of Medical Instrumentation. Reuse ofhemodialyzers: Association for the
       Advancement of Medical Instrumentation, Arlington VA, 2002/2003:ANSI/AAMI RD47:2002 &
       RD47:2002/A1:2003; 1-32.
254.   Kim KH, Fekety R, Batts DH, eta!. Isolation of Clostridium diffici/e from the environment and contacts of
       patients with antibiotic-associated colitis. J. Infect. Dis. 1981;143:42-50.
255.   Skoutelis AT, Westenfelder GO, Beckerdite M, Phair JP. Hospital carpeting and epidemiology of
       Clostridium diffici/e. Am. J. Infect. Control1994;22:212-7.
256.   Wilcox MH, Fawley WN. Hospital disinfectants and spore formation by Clostridium difficile. Lancet
       2000;356:1324.

                                                                                                               127
257.   Kaatz GW, Gitlin SD, Schaberg DR, et a!. Acquisition of Clostridium difficile from the hospital
       environment. Am. J. Epidemic!. 1988;127:1289-94.
258,   Wilcox MH, Fawley WN, Wigglesworth N, Parnell P, Verity P, Freeman J. Comparison of the effect of
       detergent versus hypochlorite cleaning on environmental contamination and incidence of Clostridium
       difficile infection. J. Hasp. Infect. 2003;54:109-14.
259.   Mayfield JL, Leet T, Miller J, Mundy LM. Environmental control to reduce transmission of Clostridium
       difficile. Clin, Infect. Dis. 2000;31 :995-1000,
260.   Marler LM, Siders JA, Wolters LC, Pettigrew Y, Skitt BL, Allen SD, Compmison of five cultural
       procedures for isolation of Clostridium difficile fi·om stools. J. Clin. Microbial. 1992;30:514-6.
261.   Brazier JG. The diagnosis of Clostridium difficile-associated disease. J. Antimicrob. Chemother, 1998;41
       (suppl):29-40.
262.   Perez J, Springthorpe S, Sattar SA. Activity of selected oxidizing microbic ides against spores of
       Clostridium difficile: Relevance to environmental control. Am. J, Infect. Conn·ol2005;33:320-5.
263.   McFarland LV, Mulligan ME, Kwok RY, Stamm WE. Nosocomial acquisition of Clostridium difficile
       infection. N. Engl. J. Med. 1989;320:204-1 0.
264.   Jernigan JA, Siegman-Igra Y, Guerrant RC, Farr BM. A randomized crossover study of disposable
       thermometers for prevention of Clostridium difficile and other nosocomial infections. Infect Control Hosp
       Epidemiol1998;19:494-9.
265,   Hughes CE, Gebhard RL, Peterson LR, Gerding DN. Efficacy of routine fiberoptic endoscope cleaning and
       disinfection for killing Clostridium difficile. Gastrointest. Endosc, 1986;32:7-9.
266.   Dyas A, Das BC. The activity of glutm·aldehyde against Clostridium difficile. J. Hasp. Infect. 1985;6:41-5.
267.   Wullt M, Odenholt I, Walder M. Activity of three disinfectants and acidified nitrite against Clostridium
       difficile spores, Infect Control Hasp Epidemic! 2003;24:765-8.
268,   Block C. The effect ofPerasafe and sodium dichloroisocyanurate (NaDCC) against spores of Clostridium
       dijjicile and Bacillus atrophaeus on stainless steel and polyvinyl chloride surfaces. J. Hosp. Infect.
       2004;57:144-8.
269.   Occupational Safety and Health Administration. OSHA instruction CPL 2-2.44C, Office of Health
       Compliance Assistance. Washington, DC, 1992.
270.   Rutala WA, Weber DJ. Infection control: the role of disinfection and sterilization. J. Hosp. Infect.
       1999;43:843-55,
271.   Barbee SL, Weber DJ, Sobsey MD, Rutala WA. Inactivation of Cryptosporidium parvum oocyst infectivity
       by disinfection and sterilization processes. Gastrointest. Enclose. 1999;49:605-11.
272.   Wilson JA, Margolin AB. The efficacy of three common hospital liquid germicides to inactivate
       Cryptosporidittm parvum oocysts. J. Hasp. Infect. 1999;42:231-7.
273,   Fayer R, Graczyk TK, Cranfield MR, Trout JM. Gaseous disinfection of Cryptosporidium parvum oocysts.
       Appl. Environ, Microbial. 1996;62:3908-9.
274.   Venkitanarayanan KS, Ezeike GO, Hung YC, Doyle MP. Inactivation of Escherichia coli 0157:H7 and
       Listeria monocytogenes on plastic kitchen cutting boards by electrolyzed oxidizing water. J. Food Prot.
       1999;62:857-60.
275.   Taormina PJ, Beuchat LR. Behavior of enterohemorrhagic Escherichia coli 0157:H7 on alfalfa sprouts
       during the sprouting process as influenced by treatments with various chemicals. J. Food Prot.
       1999;62:850-6.
276.   Ta01mina PJ, Beuchat LR. Comparison of chemical treatments to eliminate enterohemoiThagic Escherichia
       coli 0157:H7 on alfalfa seeds, J, Food Prot. 1999;62:318-24.
277.   Castillo A, Lucia LM, Kemp GK, Acuff GR. Reduction of &cherichia coli 0157:H7 and Salmonella
       typhimurium on beef carcass surfaces using acidified sodium chlorite. J. Food Prot. 1999;62:580-4.
278.   Graham DY, Osato MS. Disinfection of biopsy forceps and culture of He/icobacter pylori from gastric
       mucosal biopsies, Am, J. Gastroenterol. 1999;94:1422-3.
279.   Kaneko H, Mitsuma T, Kotera H, Uchida K, Furusawa A, Morise K. Are routine cleaning methods
       sufficient to remove He/icobacter pylori fi·om endoscopic equipment? Endoscopy 1993;25:435.
280.   Langenberg W, Rauws EA, Oudbier JH, Tytgat GN. Patient-to-patient transmission of Campylobacter
       pylori infection by fiberoptic gastroduodenoscopy and biopsy. J. Infect. Dis, 1990;161:507-11.
281.   Miyaji H, Kohli Y, Azuma T, et al. Endoscopic cross-infection with Helicobacterpylori. Lancet
       1995;345:464.

                                                                                                              128
282.   Fantry GT, Zheng QX, James SP. Conventional cleaning and disinfection techniques eliminate the risk of
       endoscopic transmission of Helicobacter pylori. Am. J. Gastroenterol. 1995;90:227-32.
283.   Shimada T, Terano A, Ota S, Takikawa H, Sumino S, Risk of iatrogenic transmission of He/icobacter
       pylori by gastroscopes. Lancet 1996;347:1342-3.
284.   Roosendaal R, Kuipers EJ, van den Brule AJ, et al. Detection of He/icobacter pylori DNA by PCR in
       gastrointestinal equipment. Lancet 1993;341:900.
285.   Johnson CH, Rice EW, Reasoner DJ. Inactivation of Helicobacter pylori by chlorination. Appl. Environ.
       Microbial. 1997;63:4969-70.
286.   Chapin M, Yatabe J, Cherry JD. An outbreak ofrotavims gastroenteritis on a pediatric unit. Am. J. Infect.
       Control1983;11:88-91.
287.   Keswick BH, Pickering LK, DuPont HL, Woodward WE. Survival and detection ofrotaviruses on
       environmental surfaces in day care centers. Appl. Environ. Microbial. 1983;46:813-16.
288.   Ansari SA, Spingthorpe S, Sattar SA. Survival and vehicular spread of human rotaviruses: Possible relation
       to seasonality of outbreaks. Rev. Infect. Dis. 1991; 13:448-61.
289.   Ansari SA, Sattar SA, Springthorpe VS, Wells GA, Tostowaryk W. Rotavims survival on human hands
       and transfer of infectious virus to animate and nonporous inanimate surfaces. J. Clin. Microbial.
       1988;26:1513-8.
290.   Sattar SA, Raphael RA, Lochnan H, Springthorpe VS. Rotavirus inactivation by chemical disinfectants and
       antiseptics used in hospitals. Can. J. Microbial. 1983;29:1464-9.
291.   Lloyd-Evans N, Springthorpe VS, Sattar SA. Chemical disinfection of human rotavirus-contaminated
       inanimate surfaces. J. Hyg. (Loud). 1986;97:163-73.
292.   Tan JA, Schnagl RD. Inactivation of a rotavirus by disinfectants. Med. J. Aust. 1981;1 :19-23.
293.   Sattar SA, Springthorpe VS, Karim Y, Loro P. Chemical disinfection of non-porous inanimate surfaces
       experimentally contaminated with four human pathogenic vimses. Epidemiol Infect 1989;102:493-505.
294.   Green J, Wright PA, Gallimore CI, Mitchell 0, Morgan-Capner P, Brown DWG. The role of
       environmental contamination with small round structured viruses in a hospital outbreak investigated by
       reverse-transcriptase polymerase chain reaction assay. J. Hosp. Infect. 1998;39:39-45.
295.   Evans MR, Meldrum R, Lane W, et al. An outbreak of viral gastroenteritis following environmental
       contamination at a concert hall. Epidemiol & Infect 2002;129:355-360.
296.   Marks PJ, Vipond IB, Regan FM, Wedgwood K, Fey RE, Caul EO. A school outbreak ofNorwalk-like
       virus: Evidence for airborne transmission. Epidemiol Infect 2003;131:727-36.
297.   Doultree JC, Dntce JD, Birch CJ, Bowden DS, Marshall JA. Inactivation of feline calicivirus, a Norwalk
       virus surrogate. J. Hosp. Infect. 1999;41 :51-7.
298.   Sattar SA. Microbicides and the environmental control of nosocomial viral infections. J. Hasp. Infect.
       2004;56 (suppl):S64-S69.
299.   Jimenez L, Chiang M. Vimcidal activity of a quaternary ammonium compound disinfectant against feline
       calicivirus: A surrogate for norovirus. Am. J. Infect. Control2006;34:269-73.
300.   Gehrke C, Steinmann J, Goroncy-Bennes P. Inactivation of feline calicivirus, a sunogate ofnorovirus
       (formerly Norwalk-like viruses), by different types of alcohol in vitro and in vivo. J. Hosp. Infect.
       2004;56:49-55.
301.   Centers for Disease Control and Prevention. Update: Severe acute respiratory syndrome- United States,
       May 14, 2003. MMWR 2003;52:436-8.
302.   Saknimit M, Jnatsuki I, Sugiyama Y, Yagami K. Virucidal efficacy of physico-chemical treatments against
       coronaviruses and parvoviruses oflaboratory animals. Jikken Dobutsu. 1988;37:341-5.
303.   Sizun J, Yu MW, Talbot PJ. Survival of human coronaviruses 229E and OC43 in suspension and after
       d1ying onsurfaces: a possible source othospital-acquired infections. J. Hosp. Infect. 2000;46:55-60.
304.   Kariwa H, FujiiN, Takashima I. Inactivation ofSARS coronavirus by means of povidone-iodine, physical
       conditions, and chemical reagents. Jpn. J. Vet. Res. 2004;52:105-12.
305.   Greub G, Raoult D. Biocides currently used for bronchoscope decontamination are poorly effective against
       free-living amoebae. Infect Control Hosp Epidemiol 2003;24:784-6.
306.   Leggiadro RJ. The threat of biological tenorism: A public health and infection control reality. Infect.
       Control Hosp. Epidemiol. 2000;21 :53-6.
307.   Henderson DA. The looming threat ofbioterrorism. Science 1999;283:1279-82.
308.   Centers for Disease ControL Biological and chemical terrorism: strategic plan for preparedness and

                                                                                                             129
       response. MMWR 2000;49 (no. RR-4):1-14.
309.   Weber DJ, Rutala WA. Disinfection and sterilization of potential bioterrorism agents. In: Rutala WA, ed.
       Disinfection, sterilization and antisepsis: Principles, practices and new research. Washington DC:
       Association for Professionals in Infection Control and Epidemiology, 2004:86-103.
310.   Ferrier A, Garin D, Crance JM. Rapid inactivation of vaccinia virus in suspension and dried on surfaces. J.
       Hosp. Infect. 2004;57:73-9.
311.   Butcher W, Ulaeto D. Contact inactivation of mthopoxviruses by household disinfectants. J. Appl.
       Microbial. 2005;99:279-84.
312.   Brazis AR, Leslie JE, PW K, RL W. The inactivation of spores of Bacillus globigii and Bacillus anthracis
       by free available chlorine. Appl. Microbial. 1958;6:338-342.
313.   Sattar SA, Springthorpe VS, Adegbunrin 0. Is Bacillus subtilis (ATCC 19659) a suitable SutTogate for
       evaluating microbicides against Bacillus anthracis., Association for Official Analytical Chemists
       International Annual Meeting, St. Louis, Missouri, 2004.
314.   Whitney EAS, Beatty ME, Taylor TH Jr, et al. Inactivation of Bacillus antl~racis spores. Emerg. Infect.
       Dis. 2003;9:623-7.
315.   Weber DJ, Rutala WA. Risks and prevention of nosocomial transmission of rare zoonotic diseases. Clin.
       Infect. Dis. 2001;32:446-456.
316.   Chataigner D, Garnier R, Sans S, Efthymiou ML. [Acute accidental poisoning with hospital disinfectant.
       45 cases of which 13 with fatal outcome]. Presse Med. 1991;20:741-3.
317.   Hess JA, Molinari JA, Gleason MJ, Radecki C. Epidermal toxicity of disinfectants. Am. J. Dent.
       1991;4:51-6.
318.   Weber DJ, Rutala WA. Occupational risks associated with the use of selected disinfectants and sterilants.
       In: Rutala WA, ed. Disinfection, sterilization, and antisepsis in health care. Champlain, New York:
       Polyscience Publications, 1998:211-26.
319.   Cokendolpher JC, Haukos JF. The Practical Application of Disinfection and Sterilization in Health Care
       Facilities. Chicago: American Hospital Association, 1996.
320.   Rideout K, Teschke K, Dimich-Ward H, Kennedy SM. Considering risks to health care workers from
       glutaraldehyde alternatives in high-level dinfection. J. Hosp. Infect. 2005;59:4-11.
321.   Oie S, Kamiya A. Assessment of and intervention for the misuse of aldehyde disinfectants in Japan. Infect .
       Control Hosp. Epidemiol. 2002;23:98-9.
322.   American Conference ofGovemmental Industrial Hygienists (ACGIH). Threshold Limit Values for
       Chemical Substances and Physical Agents and Biological Exposure Indices. Cincinnati: ACGIH, 2001.
323.   Jordan SLP, Russo MR, Blessing RL, Grab LA. Glutaraldehyde safety: inactivation and disposal. Abstract.
       Am. J. Infect. Control I997;25:154-55.
324.   Jordan SL. The correct use of glutaraldehyde in the health care environment. Gastroenterol. Nurs.
       1995;18:143-5.
325.   Cheung HY, Brown MR. Evaluation of glycine as an in activator of glutaraldehyde. J Pharmacy Pharmacal
       1982;34:211-4.
326.   Daschner F. The hospital and pollution: Role of the hospital epidemiologist in protecting the environment.
       In: Wenzel RP, ed. Prevention and control of nosocomial infections. Baltimore: Williams and Wilkins,
       1997:595-605.
327.   Ruta1a WA, Cole EC, Thomann CA, Weber DJ. Stability and bactericidal activity of chlorine solutions.
       Infect. Conn·o! Hasp. Epidemiol. 1998;19:323-7.
328.   Rutala WA, Weber DJ. Uses of inorganic hypochlorite (bleach) in health-care facilities. Clin. Microbial.
       Rev. 1997;10:597-610.
329.   Dychdala GR. Chlorine and chlorine compounds. In: Block SS, ed. Disinfection, sterilization, and
       preservation. Philadelphia: Lippincott Williams & Wilkins, 2001:135-157.
330.   Rutala WA, Weber DJ. Principles of disinfecting patient-care items. In: Rutala WA, ed. Disinfection,
       sterilization, and antisepsis in healthcare. Champlain, New York: Polyscience Publications, 1998:133-49.
331.   Luebbert P. Home care. In: Pfeiffer JA, ed. APIC text of infection control and epidemiology. Vol. I.
       Washington: Association for Professionals in Infection control and epidemiology, 2000:44-7.
332.   Parnes CA. Efficacy of sodium hypochlorite bleach and 11 altemative11 products in preventing transfer of
       bacteria to and from inanimate surfaces. Environ. Health 1997;59:14-20.
333.   Karapinar M, Gonul SA. Effects of sodium bicarbonate, vinegar, acetic and citric acids on growth and

                                                                                                                 130
       survival of Yersinia enterocolitica. Int. J. Food Microbial. 1992;16:343-7.
334.   McMurry LM, Oethinger M, Levy SB. Triclosan targets lipid synthesis. Nature 1998;394:531-2.
335.   Moken MC, McMurry LM, Levy SB. Selection of multiple-antibiotic-resistant (mar) mutants of
       Escherichia coli by using the disinfectant pine oil: roles of the mar and acrAB loci. Antimicrob. Agents
       Chemother. 1997;41 :2770-2.
336.   Scott E, Bloomfield SF, Barlow CG. An investigation of microbial contamination in the home. J. Hyg.
       (Land). 1982;89:279-93.
337.   Rusin P, Orosz-Caughlin P, Gerba C. Reduction of faecal colifonn, colifmm and heterotrophic plate count
       bacteria in the household kitchen and bathroom by disinfection with hypochlorite cleaners. J. Appl.
       Microbial. 1998;85:819-28.
338.   Gilbe1t P, McBain AJ. Potential impact of increased use ofbiocides in consumer products on prevalence of
       antibiotic resistance. Clin Microbial Reviews 2003;16:189-208.
339.   Bueumer R, Bloomfield SF, Exner M, Para G, Scott EA. The need for a home hygiene policy and
       guidelines on home hygiene. Ann. !g. 1999;11 :11-26.
340.   International Scientific Forum on Home Hygiene. l¥l'il·Yjfh:-.horn~hygi~ny.org.
341.   Russell AD, Russell NJ. Biocides: activity, action and resistance. In: Hunter PA, Darby GK, Russell NJ,
       eds. Fifty years of antimicrobials: past perspectives and future trends. England: Cambridge University
       Press, 1995:327-65.
342.   Russell AD. Bacterial resistance to disinfectants: Present knowledge and future problems. J. Hasp. Infect.
       1998;43:S57-S68.
343.   Russell AD. Plasmids and bacterial resistance to biocides. J. Appl. Microbial. 1997;83:155-65.
344.   Russell AD. Bacterial resistance to disinfectants: present knowledge and future problems. J. Hasp. Infect.
       1998;43:S57-68.
345.   Russell AD. Principles of antimicrobial activity and resistance. In: Block SS, ed. Disinfection, sterilization,
       and prese1vation. Philadelphia: Lippincott Williams & Wilkins, 2001:31-55.
346.   McDonnell G, Russell AD. Antiseptics and disinfectants: activity, action, and resistance. Clin. Microbial.
       Rev. 1999;12:147-79.
347.   Gerba CP, Rusin P. Relationship between the use of antiseptics/disinfectants and the development of
       antimicrobial resistance. In: Rutala W A, ed, Disinfection, sterilization and antisepsis: principles and
       practices in healthcare facilities. Washington, DC: Association for Professional in Infection Control and
       Epidemiology, 2001:187-94.
348.   Townsend DE, Ashdown N, Greed LC, Grubb WB. Transposition of gentamicin resistance to
       staphylococcal p!asmids encoding resistance to cationic agents. J. Antimicrob. Chemother. 1984;14:115-
       24.
349.   Brumfitt W, Dixson S, Hamilton-Miller JM. Resistance to antiseptics in methicillin and gentamicin
       resistant Staphylococcus aureus. Lancet 1985; 1:1442-3.
350.   Al-Masaudi SB, Day MJ, Russell AD. Sensitivity of methicillin-resistant Staphylococcus aureus strains to
       some antibiotics, antiseptics and disinfectants. J. Appl. Bacterial. 1988;65:329-37.
351.   Tennent JM, Lyon BR, Midgley M, Jones JG, Purewal AS, SkuiTay RA. Physical and biochemical
       characterization of the qacA gene encoding antiseptic and disinfectant resistance in Staphylococcus aureus.
       J. Gen. Microbial. 1989;135:1-10.
352.   Kaulfers PM, Laufs R. [Transmissible formaldehyde resistance in Serratia marcescens]. Zentralblatt fur
       Bakteriologie, Mikrobiologie und Hygiene- I - Abt- Originale B, Hygiene 1985;181 :309-19.
353.   Tennent JM, Lyon BR, Gillespie MT, May JW, SkmTay RA. Cloning and expression of Staphylococcus
       aureus plasmid-mediated quaternary ammonium resistance in Escherichia coli. Antirnicrob. Agents
       Chemother. 1985;27:79-83.
354.   Rutala WA, Stiegel MM, Sarubbi FA, Weber DJ. Susceptibility of antibiotic-susceptible and antibiotic-
       resistant hospital bacteria to disinfectants. Infect. Control Hasp. Epidemic!. 1997;18:417-21.
355.   Anderson RL, Carr JH, Bond WW, Favero MS. Susceptibility of vancomycin-resistant enterococci to
       environmental disinfectants. Infect. Control Hasp. Epidemic!. 1997;18:195-9.
356.   Sakagarni Y, Kajimura K. Bactericidal activities of disinfectants against vancomycin-resistant enterococci.
       J. Hasp. Infect. 2002;50:140-4.
357.   Sehulster LM, Anderson RL. Susceptibility of glycopeptide-inte1mediate resistant Staphylococcus aureus
       (GJSA) to surface disinfectants, hand washing chemicals, and a skin antiseptic. Abstract Y-3. 98th General

                                                                                                                   131
       Meeting of American Society for Microbiology, May, 1998:547.
358.   Rutala WA, Weber DJ, Gergen MF. Studies on the disinfection ofVRE-contaminated surfaces. Infect.
       Control Hosp. Epidemiol. 2000;21 :548.
359.   Byers KE, Durbin LJ, Simonton BM, Anglim AM, Ada! KA, Farr BM. Disinfection of hospital rooms
       contaminated with vancomycin-resistant Enterococcus faecium. Infect. Control Hasp. Epidemiol.
       1998;19:261-4.
360.   Carling PC, Briggs JL, Perkins J, Highlander D. Improved cleaning of patient rooms using a new targeting
       method. Clin InfDis 2006;42:385-8.
361.   Russell AD, Suller MT, Maillard JY. Do antiseptics and disinfectants select for antibiotic resistance? J.
       Med. Microbial. 1999;48:613-5.
362.   Russell AD. Bacterial adaptation and resistance to antiseptics, disinfectants and preservatives is not a new
       phenomenon. J. Hosp. Infect. 2004;57:97-104.
363.   Levy SB. The challenge of antibiotic resistance. Scientific Am. 1998;278:46-53.
364.   Jones RD, Jampani HB, Newman JL, Lee AS. Triclosan: a review of effectiveness and safety in health care
       settings. Am. J. Infect. Contro12000;28:184-96.
365.   Russell AD, McDonnell G. Concentration: a major factor in studying biocidal action. J. Hosp. Infect.
       2000;44:1-3.
366.   Russell AD, Maillard JY. Reaction and response-relationship between antibiotic resistance and resistance
       to antiseptics and disinfectants. Am. J. Infect. Control 2000;28:204-6.
367.   Murtaugh SM, Hi om SJ, Palmer M, Russell AD. Biocide rotation in the health care setting: is there a case
       for policy implementation? J. Hosp. Infect. 2001;48:1-6.
368.   Murtough SM, Hiom SJ, Palmer M, Russell AD. A survey of rotational use ofbiocides in hospital
       pharmacy aseptic units. J. Hosp. Infect. 2002;50:228-31.
369.   Gebel J, Sonntag H-G, Werner H-P, Vavata V, Exner M, Kistemann T. The higher disinfectant resistance
       of nosocomial isolates of Klebsiella oxytoca: How reliable are indicator organisms in disinfectant testing?
       J. Hosp. Infect. 2002;50:309-11.
370.   Ruden H, Daschner F. Should we routinely disinfect floors? J. Hasp. Infect. 2002;51 :309.
371.   Rutala WA, DJ W. Should we routinely disinfect floors? Reply to Professor F. Daschner. J. Hosp. Infect.
       2002;51 :309-11.
372.   Rutala WA, Weber DJ. The benefits of surface disinfection. Am. J. Infect. Control 2004;32:226-31.
373.   Dettenkofer M, Wenzler S, Amthor S, Antes G, Motschall E, Daschner FD. Does disinfection of
       environmental surfaces influence nosocomial infection rates? A systematic review. Am.    i. Infect. Control
       2004;32:84-9.
374.   Daschner F, Schuster A. Disinfection and the prevention of infectious disease-no adverse effects? Am. J.
       Infect. Control 2004;32:224-5.
375.   Cozad A, Jones RD. Disinfection and the prevention of infectious disease. Am. J. Infect. Control
       2003;31:243-54.
376.   Favero MS, Bond WW. Chemical disinfection of medical and surgical materials. In: Block SS, ed.
       Disinfection, sterilization, and preservation. Philadelphia: Lea & Febiger, 1991:617-41.
377.   Rheinbaben FV, Schunemann S, Grob T, WolffMH. Transmission of viruses via contact in a household
       setting: experiments using bacteriophage OX174 as a model virus. J. Hosp. Infect. 2000;46:61-66.
378.   Rutala WA, Weber DJ. Surface disinfection: should we do it? J. Hosp. Infect. 2001;48 (supplement
       A):S64-S68.
379.   Ayliffe GAJ, Collins DM, Lowbury EJL. Cleaning and disinfection of hospital floors. Brit. Med. J.
       1966;2:442-5.
380.   Ayliffe GA, Collins BJ, Lowbury EJ, Babb JR, Lilly HA. Ward floors and other surfaces as reservoirs of
       hospital infection. J. Hyg; (Lond). 1967;65:515-36.
381.   Exner M, Vacata V, Hornei B, Dietlein E, Gebel J. Household cleaning and surface disinfection: New
       insights and strategies. J. Hosp. Infect. 2004;56 (suppi):S70-S75.
382.   Dharan S, Mourouga P, Copin P, Bessmer G, Tschanz B, Pittet D. Routine disinfection of patients'
       environmental surfaces. Myth or reality? J. Hosp. Infect. 1999;42:113-7.
383.   Engelhart S KL, Glasmacher A, Fischnaller E, Marklein G, Exner M. Pseudomonas aeruginosa outbreak
       in a haematology-oncology unit associated with contaminated surface cleaning equipment. J. Hosp. Infect.
       2002;52:93-98.

                                                                                                                132
384.   Denton M, Wilcox MH, Parnell P, et al. Role of environmental cleaning in controlling an outbreak of
       Acinetobacter baumanni on a neurosurgical intensive care unit. J. Hosp. Infect. 2004;56:106-10.
385.   Barker J, Vipond IB, Bloomfield SF. Effects of cleaning and disinfection in reducing the spread of
       Norovirus contamination via environmental surfaces. J. Hasp. Infect. 2004;58:42-9.
386.   Garner JS. Guideline for isolation precautions in hospitals. The Hospital Infection Control Practices
       Advisory Committee. Infect. Control Hasp. Epidemiol. 1996;17:53-80.
387.   Maki DG, Alvarado CJ, Hassemer CA, Zilz MA. Relation of the inanimate hospital environment to
       endemic nosocomial infection. N. Engl. J. Med. 1982;307:1562-6.
388.   Daschner F, Rabbenstein G, Langmaack H. [Surface decontamination in the control of hospital infections:
       comparison of different methods (author's trans!)]. Dtsch. Med. Wochenschr. 1980; 105:325-9.
389.   Danforth D, Nicolle LE, Hume K, Alfieri N, Sims H. Nosocomial infections on nursing units with floors
       cleaned with a disinfectant compared with detergent. J. Hasp. Infect. 1987;10:229-35.
390.   Smith TL, Iwen PC, Olson SB, Rupp ME. Environmental contamination with vancomycin-resistant
       enterococci in an outpatient setting. Infect. Control Hasp. Epidemiol. 1998;19:515-8.
391.   Boyce JM, Potter-Bynoe G, Chenevert C, King T. Environmental contamination due to methicillin-
       resistant Staphylococcus aureus: possible infection control implications. Infect. Control Hosp. Epidemiol.
       1997;18:622-7.
392.   Bon ten MJM, Hayden MJ, Nathan C, et a!. Epidemiology of colonisation of patients and environment with
       vancomycin-resistant enterococci. Lancet 1996;348: 1615-9.
393.   Hardy IU, Oppenheim BA, Gossain S, Gao F, Hawkey PM. A study of the relationship between
       environmental contamination with methicillin-resistant Staphylococcus aureus (MRSA) and patients'
       acquisition ofMRSA. Infect Control Hasp Epidemiol2006;27:127-32.
394.   Hota B. Contamination, disinfection, and cross-contamination: Are hospital surfaces reservoirs for
       nosocomial infection? Clin. Infect. Dis. 2004;39:1182-9.
395.   Neely AN, Maley MP. Survival of enterococci and staphylococci on hospital fabrics and plastic. J. Clin.
       Microbial. 2000;38:724-6.
396.   Wendt C, Wiensenthal B, DietzE, Ruden H. Survival of enterococci on dry surfaces. J. Clin. Microbial.
       1998;36:3734-6.
397.   Neely AN, Maley MP. The 1999 Lindberg award.3% hydrogen peroxide for the gram-positive disinfection
       offabrics. J. Bum Care Rehabil. 1999;20:471-7.
398.   Griffith CJ, Cooper RA, Gilmore J, Davies C, Lewis M. An evaluation of hospital cleaning regimes and
       standards. J. Hasp. Infect. 2000;45:19-28.
399.   Tiller JC, Liao CJ, Lewis K, Klibanov AM. Designing surfaces that kill bacteria on contact. Proc. Nat!.
       Acad. Sci. 2001;98:5981-5.
400.   Rutala WA, yYeber DJ. New disinfection and sterilization methods. Emerg. Inf. Dis. 2001;7:348-53.
401.   Whitby JL, Rampling A. Pseudomonas aen1ginosa contamination in domestic and hospital environments.
       Lancet 1972;1:15-7.
402.   Scott E, Bloomfield SF. The survival and transfer of microbial contamination via cloths, hand and utensils.
       J. Appl. Bacterial. 1990;68:271-8.
403.   Scott E, Bloomfield SF. Investigations of the effectiveness of detergent washing, drying and chemical
       disinfection on contamination of cleaning cloths. J. Appl. Bacterial. 1990;68:279-83.
404.   Rutala WA, Cole EC. Antiseptics and disinfectants--safe and effective? Infect. Control 1984;5:215-8.
405.   Oie S, Huang Y, Kamiya A, Konishi H, Nakazawa T. Efficacy of disinfectants against biofilm cells of
       methicillin-resistant Staphylococcus aureus. Microbios 1996;85:223-30.
406.   Sartor C, Jacomo V, Duvivier C, Tissot-Dupont H, Sambuc R, Drancourt M. Nosocomial Serratia
       marcescens infections associated with extrinsic contamination of a liquid nonmedicated soap. Infect.
       Control Hasp. Epidemiol. 2000;21:196-9.
407.   Reiss I, Borkbardt A, Fussle R, Sziegoleit A, Gartner L. Disinfectant contaminated with Klebsiella oxytoca
       as a source of sepsis in babies. Lancet 2000;356:310.
408.   O'Rourke E, Runyan D, 0 1Leary J, Stern J. Contaminated iodophor in the operating room. Am. J. Infect.
       Control 2003;31 :255-6.                                                                            ·
409.   Chuanchuen R, Karkhoff-Schweizer RR, Schweizer HP. High-level triclosan resistance in Pseudomonas
       aeruginosa is solely a result of efflux. Am. J. Infect. Control 2003;31:124-7.
410.   Newman KA, Tenney JH, Oken HA, Moody MR, Whation R, Schimpff SC. Persistent isolation of an

                                                                                                              133
       unusual Pseudomonas species from a phenolic disinfectant system. Infect. Control1984;5:219-22.
411.   Bean HS. Types and characteristics of disinfectants. J. Appl. Bacterial. 1967;30:6-16.
412.   Russell AD, Hugo WB, Ayliffe GAJ. Principles and Practice of Disinfection, Preservation and
       Sterilization. Oxford, England: Blackwell Scientific Publications, 1999.
413.   Russell AD. Factors influencing the efficacy of germicides. In: Rutala WA, ed. Disinfection, sterilization
       and antisepsis: Principles, practices, challenges, and new research. Washington DC: Association for
       Professionals in Infection Control and Epidemiology, 2004:162-70.
414.   Gillis RJ, Schmidt WC. Scanning electron microscopy of spores on inoculated product surfaces. MD
       1983:46-9.
415.   Favero MS, Petersen NJ, Carson LA, Bond WW, Hindman SH. Gram-negative water bacteria in
       hemodialysis systems. Health Lab. Sci. 1975;12:321-34.
416.   Rutala WA, Cole EC. Ineffectiveness of hospital disinfectants against bacteria: a collaborative study.
       Infect. Control1987;8:501-6.
417.   Favero MS. Naturally occmTing microrganisms and their resistance to physical and chemical agents. In:
       Rutala WA, ed. Disinfection, sterilization and antisepsis: Principles, practices, challenges, and new
       research. Washington DC: Association for Professionals in Infection Control and Epidemiology, 2004:1-
       14.
418.   Lee DH, Miles RJ, Peny BF. The mycoplasmacidal properties of sodium hypochlorite. J. Hyg. (Lon d).
       1985;95:243-53.
419.   Scott GH, Williams JC. Susceptibility of Coxiella burnetii to chemical disinfectants. Ann. N.Y. Acad. Sci.
       1990;590:291-6.
420.   Russell AD. Factors influencing the efficacy of antimicrobial agents. In: Russell AD, Hugo WB, Ayliffe
       GAJ, eds. Principles and practice of disinfection, preservation and sterilization. Oxford: Blackwell Science,
       1999:95-123.
421.   Rutala WA. Selection and use of disinfectants in health care. In: Mayhall CG, ed. Infect. Control and Hosp.
       Epidemiol. Philadelphia: Lippincott Williams & Wilkins, 1999:1161-87.
422.   Lewis DL, Arens M. Resistance of microorganisms to disinfection in dental and medical devices. Nat.
       Med. 1995;1:956-8.
423.   Muscarella LF. Sterilizing dental equipment. Nat. Med. 1995;1 :1223-5.
424.   Abbott CF, Cockton J, Jones W. Resistance of crystalline substances to gas sterilization. J. Phann.
       Pharmacal. 1956;8:709-20.
425.   Doyle JE, Ernst RR. Resistance of Bacillus subtilis var. niger spores occluded in water-insoluble crystals to
       three sterilization agents. Appl. Microbial. 1967;15:726-30.
426.   Jacobs P. Cleaning: Principles, methods and benefits. In: Rutala WA, ed. Disinfection, sterilization, and
       antisepsis in healthcare. Champlain, New Yark: Polyscience Publications, 1998:165-81.
427.   Gorham RA, Jacobs P, Roberts CG. Laboratory artifacts due to protein and salt crystals on the inactivation
       of Bacillus stearothermophi/us. J. Hosp. Infect. 1998;40:abstract P.9.2.2.
428.   Cole EC, Rutala WA, Carson JL, Alfano EM. Pseudomonas pellicle in disinfectant testing: electron
       microscopy, pellicle removal, and effect on test results. Appl. Environ. Microbial. 1989;55:511-3.
429.   Anderson RL, Holland BW, Can JK, Bond WW, Favero MS. Effect of disinfectants on pseudomonads
       colonized on the interior surface of PVC pipes. Am. J. Public Health 1990;80:17-21.
430.   Anderson RL, Vess RW, Carr JH, Bond WW, Panlilio AL, Favero MS. Investigations of intrinsic
       Pseudomonas cepacia contamination in commercially manufactured povidone-iodine. Infect. Control
       Hosp. Epidemiol. 1991;12:297-302.
431.   LeChevallier MW, Cawthon CD, Lee RG. Inactivation ofbiofilm bacteria. Appl. Environ. Micro bioi.
       1988;54:2492-9.
432.   LeChevallier MW, Cawthon CD, Lee RG. Factors promoting survival of bacteria in chlorinated water
       supplies. Appl. Environ. Microbial. 1988;54:649-54.
433.   Costerton JS, Steward PS, Greenberg EP. Bacterial biofilms: a common cause of persistent infections.
       Science 1999;284:1318-22.
434.   Donlan RM, Costeiion JW. Biofilms: Survival mechanisms of clinically relevant mirocorganisms. Clin.
       Microbial. Rev. 2002;15:167-93.
435.   Dunne WM. Bacterial adhesion: Seen any good biofilms lately? Clin. Microbial. Rev. 2002;15:155-66.
436.   Vickery K, Pajkos A, Cossart Y. Removal ofbiofilm from endoscopes: Evaluation of detergent efficiency.

                                                                                                                134
       Am, J, Infect, Control2004;32:170-6.
437.   Marion K, Freney J, James G, Bergeron E, Renaud FNR, Costerton JW. Using an efficient biofilm
       detaching agent: An essential step for the improvement of endoscope reprocessing protocols. J. Hasp.
       Infect. 2006;In press.
438,   Marion-Ferey K, Pasmore M, Stoodley P, WilsonS, Husson GP, Costerton JW. Biofilm removal fi·om
       silicone tubing: an assessment of the efficacy of dialysis machine decontamination procedures using an in
       vitro modeL J. Hosp. Infect. 2003;53:64-71.
439.   Brown ML, Aldrich HC, Gauthier JJ. Relationship between glycocalyx and povidone-iodine resistance in
       Pseudomonas aeruginosa (ATCC 27853) biofilms. Appl. Environ. Microbial. 1995;61 :187-93.
440.   PriceD, Ahearn DG. Incidence and persistence of Pseudomonas aeruginosa in whirlpools. J. Clin.
       Microbial. 1988;26: 1650-4.
441,   Anonymous. Dental Unit Waterlines: Approaching the Year 2000. ADA Council on Scientific Affairs.
       JADA 1999;130:1653-64.
442.   Donlan RM. Biofilrns: a source of infection? In: Rutala WA, ed. Disinfection, sterilization and antisepsis:
       principles and practices in health care facilities. Washington, DC: Association for Professional in Infection
       Control and Epidemiology, 2001:219-26.
443.   Loukili NH, ZinkE, Grandadam S, Bientz M, Meunier 0. Effectiveness of detergent-disinfucting agents on
       Escherichia coli 54127 biofilm. J. Hosp. Infect. 2004;57:175-8.
444.   Johansen C, Falholt P, Gram L. Enzymatic removal and disinfection of bacterial biofilms. Appl. Environ.
       Microbial. 1997;63:3724-8.
445.   Reichert M. Preparation of supplies for terminal sterilization. In: Reichert M, Young JH, eds. Sterilization
       technology for the health care facility. Gaithersburg, MD: Aspen Publication, 1997:36-50.
446.   Miller CH, Riggen SD, Sheldrake MA, Neeb JM. Presence of microorganisms in used ultrasonic cleaning
       solutions. Am. J, Dent. 1993;6:27-31.
447.   Jatzwauk L, Schone H, Pietsch H. How to improve instrument disinfection by ultrasound. J. Hosp. Infect.
       2001;48 (Supple):S80-S83,
448.   Richburg FA, Reidy JJ, Apple DJ, Olson RJ. Sterile hypopyon secondary to ultrasonic cleaning solution. J.
       Cataract Refract. Surg. 1986;12:248-51.
449,   Schultz JK. Decontamination alternative. Infect. Control Hosp. Epidemiol. 1990;11 :8-9.
450.   Rutala WA, Shafer KM. General information on cleaning, disinfection, and sterilization. In: Pfeiffer JA,
       ed. APIC infection control and applied epidemiology: principles and practice,. St. Louis: Mosby,
       1996:15.1-15.17.
451.   Leonard DL, Mills SE. Comparison of automated instrument cleaning: preliminaty results. Infect. Control
       Steril. Techno!. 1997:20-23,26-28.
452.   Ransjo U, Engstrom L, Hakansson P, et al. A test for cleaning and disinfection processes in a washer-
       disinfector. APMIS 2001;109:299-304.
453.   American Society for Hospital Central Service Personnel. Training manual for central service technicians.
       Chicago: American Hospital Association, 2001:1-271,
454.   Ninemeier JD. Central service technical manual. Chicago: International Association ofHealthcare Central
       Service Materiel Management, 1998.
455,   Reichert M, Young JH. Sterilization technology for the health care facility. Gaithersburg: Aspen
       Publication, 1997:307.
456.   Vesley D, Norlien KG, Nelson B, Ott B, Streifel AJ. Significant factors in the disinfection and sterilization
       of flexible endoscopes, Am. J. Infect. Control 1992;20:291-300.
457.   Roberts CG. Studies on the bioburden on medical devices and the importance of cleaning. In: Rutala WA,
       ed. Disinfection, sterilization and antisepsis: principles and practices in healthcare facilities. Washington,
       DC: Association for Professional in Infection Control and Epidemiology, 2001:63-9.
458.   Baxter RL, Baxter HC, Campbell GA, eta!. Quantitaive analysis of residual protein contamination on
       reprocessed surgical instruments, J. Hosp, Infect, 2006;63:439-44,
459.   Murdoch H, Taylor D, Dickinson J, et al. Surface decontamination of surgical instruments: An ongoing
       dilemma. J. Hosp. Infect. 2006;63:432-8.
460.   Alfa MJ, Nemes R. Manual versus automated methods for cleaning reusable accessory devices used for
       minimally invasine surgical procedures. J. Hosp. Infect. 2004;58:50-8.
461.   Alfa MJ, Nemes R, Olson N, Mulaire A. Manual methods are suboptimal compared with automated

                                                                                                                 135
        methods for cleaning of single-use biopsy forceps. Infect Control Hosp Epidemiol2006;27:841-6.
462.    Lee CH, Cheng SM, Humar A, et al. Acute febrile reactions with hypotension temporally associated with
        the introduction of a concentrated bioenzyme preparation in the cleaning and sterilization process of
        endomyocardial bioptones. Infect. Control Hosp. Epidemiol. 2000;21:102.
463.    Hutchisson B, LeBlanc C. The truth and consequences of enzymatic detergents. Gastroenterol. Nurs.
        2005;28:372-6.
464.    ZuhlsdorfB EM, Floss H, Martiny H,. Cleaning efficacy of nine different cleaners in a washer-disinfector
        designed for flexible endoscopes. J. Hosp. Infect. 2002;52:206-11.
465.    Merritt K, Hitchins VM, Brown SA. Safety and cleaning of medical materials and devices. J. Biomed.
        Mater. Res. 2000;53:131-6.
466.    Babb JR, Bradley CR. Endoscope decontamination: where do we go from here? J. Hosp. Infect.
        1995;30:543-51.
467.    Zuhlsdorf B, Floss H, Martiny H. Efficacy of I 0 different cleaning processes in a washer-disinfector for
        flexible endoscopes. J. Hosp. Infect. 2004;56:305-11.
468.    A! fa MJ, Jackson M. A new hydrogen peroxide-based medical-device detergent with germicidal properties:
         Comparison with enzymatic cleaners. Am. J. Infect. Control200!;29:168-77.
469.    Alfa MJ, DeGagne P, Olson N, Puchalski T. Comparison of ion plasma, vaporized hydrogen peroxide and
        100% ethylene oxide sterilizers to the 12/88 ethylene oxide gas sterilizer. Infect. Control Hosp. Epidemiol.
        1996;17:92-100.
4 70.   AI fa MJ. Flexible endoscope reprocessing. Infect. Control Steril. Techno!. 1997;3:26-36.
471.    A! fa MJ, Degagne P, Olson N. Worst-case soiling levels for patient-used flexible endoscopes before and
        after cleaning. Am. J. Infect. Control 1999;27:392-401.
472.    Rutala WA, Weber DJ. Low-temperature sterilization technology: Do we need to redefine sterilization?
        Infect. Control Hosp. Epidemiol. 1996;17:89-91.
473.    Dancer SJ. How do we assess hospital cleaning? A proposal for microbiological standards for surface
        hygiene in hospitals. J. Hosp. Infect. 2004;56: 10-5.
474.    Pfeifer M. Standardised test soil blood !:Composition, preparation, application. Zentr. Steril. 1998;6:381-5.
475.    Pfeifer M. Blood as a soil on surgical instruments: Chemical profile, cleaning, detection. Zentr. Steril.
        1998;6:304-1 0.
476.    Fengier TW, Pahike H, Bisson S, Michels W. Are processed surgical instruments free of protein? Zentr.
        Steril. 2001;9:20-32.
477.    Takashina M. Application of a bioluminescent method for checking cleaning results. Zentr. Steril.
        2001;9:248-58.
478.    Lipscomb IP, Sihota AK, Botham M, Han·is KL, Keevil CW. Rapid method for the sensitive detection of
        protein contamination on surgical instruments. J. Hasp. Infect. 2006;62:141-8.
479.    Malik RE, Cooper RA, Griffith CJ. Use of audit tools to evaluate the efficacy of cleaning systems in
        hospitals. Am. J. Infect. Control2003;31:181-7.
480.    Hansen KS. Occupational dermatoses in hospital cleaning women. Contact Dermatitis 1983;9:343-51.
481.    Melli MC, Giorgini S, Sertoli A. Sensitization from contact with ethyl alcohol. Contact Dermatitis
        1986;14:315.
482.    Spaulding EH. Alcohol as a surgical disinfectant. AORN J. 1964;2:67-71.
483.    Morton HE. The relationship of concentration and germicidal efficiency of ethyl alcohol. Ann N.Y. Acad.
        Sci. 1950;53:191-96.
484.    Ali Y, Dolan MJ, Fendler EJ, Larson EL. Alcohols. In: Block SS, ed. Disinfection, sterilization, and
        preservation. Philadelphia: Lippincott Williams & Wilkins, 2001:229-54.
485.    Morton HE. Alcohols. In: Block SS, ed. Disinfection, sterilization, and preservation. Philadelphia: Lea &
        Febiger, 1983:225-239.
486.    Sykes G. The influence of germicides on the dehydrogenases of Bact. coli. Part I. The succinic acid
        dehydrogenase of Bact. coli. J. Hyg. (Camb) 1939;39:463-69.
487.    Dagley S, Dawes EA, Morrison GA. Inhibition of growth of Aerobacter aerogenes: the mode of action of
        phenols, alcohols, acetone and ethyl acetate. J. Bacterial. I 950;60:369-78.
488.    Tilley FW, Schaffer JM. Relation between the chemical constitution and germicidal activity ofthe
        monohydric alcohols and phenols. J. Bacterial. 1926;12:303-9.
489.    Coulthard CE, Sykes G. The germicidal effect of alcohol with special reference to its action on bacterial

                                                                                                                    136
       spores. Pharmaceutical J. 1936;137:79-81.
490.   Tyler R, Ayliffe GA. A surface test for virucidal activity of disinfectants: preliminary study with herpes
       virus. J. Hosp. Infect. 1987;9:22-9.
491.   Kurtz JB, Lee TW, Parsons AJ. The action of alcohols on rotavirus, astrovirus and enterovirus. J. Hasp.
       Infect. 1980;1 :321-5.
492.   Smith CR. Alcohol as a disinfectant against the tubercle bacillus. Public Health Rep. 1947;62:1285-95.
493.   Kruse RH, Green TD, Chambers RC, Jones MW. Disinfection of aerosolized pathogenic fungi on
       laboratory surfaces. I. Tissue phase. Appl. Microbial. 1963;1 I:436-45.
494.   Kruse RH, Green TD, Chambers RC, Jones MW. Disinfection of aerosolized pathogenic fungi on
       laboratory surfaces. II Culture phase. Appl. Microbial. 1964;12:155-60.
495.   Connor CG, Hopkins SL, Salisbury RD. Effectivity of contact lens disinfection systems against
       Acanthamoebo culbertsoni. Optom. Vis. Sci. 1991;68:138-41.
496.   Tumor NA, Russell AD, FutT JR, Lloyd D. Acanthamoeba spp., antimicrobial agents and contact lenses.
       Sci. Prog. 1999;82:1-8.
497.   Nye RN, Mallory TB. A note on the fallacy of using alcohol for the sterilization of surgical instruments.
       Boston Med. Surg. J. 1923;189:561-3.
498.   Frobisher M, Sommermeyer L, Blackwell MJ. Studies on disinfection of clinical thetmometers. I. Oral
       thermometers. Appl. Microbiol.1973;1:187-94.
499.   Sommermeyer L, Frobisher M. Laboratory studies on disinfection of rectal thermometers. Nurs. Res.
       1973;2:85-9.
500.   Singh D, Kaur H, Gardner WG, Treen LB. Bacterial contamination of hospital pagers. Infect. Control
       Hosp. Epidemiol. 2002;23:274-6.
501.   Embil JM, Zhanel GG, Plourde J, Hoban D. Scissors: A potential source of nosocomial infection. Infect.
       Control Hosp. Epidemiol. 2002;23:147-51.
502.   Zachary KC, Bayne PS, Morrison VJ, Ford DS, Silver LC, Hooper DC. Contamination of gowns, gloves,
       and stethoscopes with vancomycin-resistant enterococci. Infect, Control Hasp. Epidemic!. 2001;22:560-4.
503.   Babb JR, Bradley CR, Deverill CE, Ayliffe GA, Melikian V. Recent advances in the cleaning and
       disinfection offibrescopes. J. Hosp. Infect. 1981;2:329-40.
504.   Garcia de Cabo A, Martinez Larriba PL, Checa Pinilla J, Guerra Sanz F. A new method of disinfection of
       the flexible fibrebronchoscope. Thorax 1978;33:270-2.
505.   Elson CO, Hattori K, Blackstone MO. Polymicrobial sepsis following endoscopic retrograde
       cholangiopancreatography. Gastroenterology 1975;69:507-1 0.
506.   Weber DJ, Wilson MB, Rutala WA, Thomann CA. Manual ventilation bags as a source for bacterial
       colonization of intubated patients. Am. Rev. Respir. Dis. 1990;142:892-4.
507.   Cavagnolo RZ. Inactivation of herpesvirus on CPR manikins utilizing a currently recommended
       disinfecting procedure. Infect. Controll985;6:456-8.
508.   Ohara T, Itoh Y, Itoh K. Ultrasound instruments as possible vectors of staphylococcal infection. J. Hosp.
       Infect. 1998;40:73-7.
509.   Talbot GH, Skros M, Provencher M. 70% alcohol disinfection of transducer heads: experimental trials.
       Infect. Control1985;6:237-9.
510.   Platt R, Lehr JL, MarinoS, Munoz A, Nash B, Raemer DB. Safe and cost-effective cleaning of pressure-
       monitoring transducers. Infect. Control Hosp. Epidemiol. 1988;9:409-16.
511.   Beck-Sague CM, Jarvis WR. Epidemic bloodstream infections associated with pressure transducers: a
       persistent problem. Infect. Control Hosp. Epidemiol. 1989;10:54-9.
512.   Chronister CL, Russo P. Effects of disinfecting solutions on tonometer tips. Optom. Vis. Sci. 1990;67:818-
       21.
513.   Lin gel NJ, Coffey B. Effects of disinfecting solutions recommended by the Centers for Disease Control on
       Goldmann tonometer biprisms. J. Am. Optom. Assoc. 1992;63:43-8.
514.   Soukiasian SH, Asdourian GK, Weiss JS, Kachadoorian HA. A complication from alcohol-swabbed
       tonometer tips. Am. J. Ophthalmol. 1988;105:424-5.
515.   Jakobsson SW, Rajs J, Jonsson JA, Persson H. Poisoning with sodium hypochlorite solution. Report of a
       fatal case, supplemented with an experimental and clinico-epidemiological study. Am. J. Forensic Med.
       Pathol. 1991; 12:320-7.
516.   Heidemann SM, Goetting MG. Treatment of acute hypoxemic respiratory failure caused by chlorine

                                                                                                                    137
       exposure. Pediatr. Emerg. Care 1991;7:87-8.
517.   Hoy RH. Accidental systemic exposure to sodium hypochlmite (Clorox) during hemodialysis. Am. J.
       Hosp. Pharm. 1981;38:1512-4.
518.   Landau GD, Saunders WH. The effect of chi mine bleach on the esophagus. Arch. Otolaryngol.
       1964;80;174-6.
519.   French RJ, Tabb HG, Rutledge LJ. Esophageal stenosis produced by ingestion of bleach: report of two
       cases. South. Med. J. 1970;63:1140-4.
520.   Ward MJ, Routledge PA. Hypernatraemia and hyperchloraemic acidosis after bleach ingestion. Hum.
       Toxicol. 1988;7:37-8.
521.   Ingram TA. Response of the human eye to accidental exposure to sodium hypochlorite. J Endodontics
       1990;16:235-8.
522.   Haag JR, Gieser RG. Effects of swimming pool water on the cornea. JAMA 1983;249:2507-8.
523,   Mrvos R, Dean BS, Krenzelok EP. Home exposures to chlorine/chloramine gas: review of216 cases.
       South. Med. J. 1993;86:654-7.
524.   Reisz GR, Gammon RS. Toxic pneumonitis from mixing household cleaners. Chest 1986;89:49-52.
525.   Gapany-Gapanavicius M, Yellin A, Almog S, Tirosh M. Pneumomediastinum. A complication of chlorine
       exposure from mixing household cleaning agents. JAMA 1982;248:349-50.
526.   Hoffman PN, Death JE, Coates D. The stability of sodium hypochlorite solutions. In: Collins CH, Allwood
       MC, Bloomfield SF, Fox A, eds. Disinfectants: their use and evaluation of effectiveness. London:
       Academic Press, 1981:77-83.
527.   Gamble MR. Hazard: formaldehyde and hypochlorites. Lab. Anim. 1977; II :61.
528.   Helms C, Massanari R, Wenzel R, eta!. Control of epidemic nosocorniallegionellosis: a 5 year progress
       report on continuous hyperchlorination of a water distribution system. Abstracts of 27th Interscience
       Conference of Antimicrobial Agents and Chemotherapy, 1987:349, p.l58.
529.   Environmental Protection Agency. R.E.D. Facts sodium and calcium hypochlorite salts. 1991.
530.   Coates D. Comparison of sodium hypochlorite and sodium dichloroisocyanurate disinfectants:
       neutralization by serum. J. Hosp. Infect. 1988;11:60-7.
531.   Coates D. A comparison of sodium hypochlorite and sodium dichloroisocyanurate products. J. Hosp.
       Infect. 1985;6:31-40.
532.   Coates D, Wilson M. Use of sodium dichloroisocyanurate granules for spills of body fluids. J. Hosp.
       Infect. 1989;13:241-51.
533.   Bloomfield SF, Uso EE. The antibacterial properties of sodium hypochlorite and sodium
       dichloroisocyanurate as hospital disinfectants. J. Hosp. Infect. 1985;6:20-30.
534.   Coates D. An evaluation of the use of chlorine dioxide (Tristel One-Shot) in an automated
       washer/disinfector (Medivator) fitted with a chlorine dioxide generator for decontamination of flexible
       endoscopes. J. Hosp. Infect. 2001;48:55-65.
535.   Isomoto H, Urata M, Kawazoe K, et al. Endoscope disinfection using chlorine dioxide· in an automated
       washer-disinfector. J. Hosp. Infect. 2006;63:298-305.
536.   Sampson MN MA. Not all super-oxidized waters are the same. J. Hosp. Infect. 2002;52:227-8.
537.   Selkon JB, Babb JR, Morris R. Evaluation of the antimicrobial activity of a new super-oxidized water,
       Sterilox®, for the disinfection of endoscopes. J. Hosp. Infect. 1999;41 :59-70.
538.   Fraise AP. Choosing disinfectants. J. Hosp. Infect. 1999;43:255-64.
539.   Tanaka H, Hirakata Y, Kaku M, et al. Antimicrobial activity of superoxidized water. J. Hosp. Infect.
       1996;34:43-9.
540.   Tanaka N, Fujisawa T, Dairnon T, Fujiwara K, Yamamoto M, AbeT. The use of electrolyzed solutions for
       the cleaning and disinfecting of dialyzers. Artif. Organs 2000;24:921-8.
541.   Williams ND, Russell AD. The effects of some halogen-containing compounds on Bacillus subtilis
       endospores. J. Appl. Bacterial. 1991;70:427-36.
542.   Babb JR, Bradley CR, Ayliffe GAJ. Sporicidal activity of glutaraldehydes and hypochlorites and other
       factors influencing their selection for the treatment of medical equipment. J. Hosp. Infect. 1980;1 :63-75.
543.   Brown DG, Sky lis TP, Fekety FR. Comparison of chemical sterilant/disinfectant solutions against spores
       of Clostridium dif.llcile. Abstracts ofthe American Society for Microbiology, 1983:Q39,267.
544.   Grant D, Venneman M, Bums RM. Mycobactericidal activity of Alcide an experimental liquid sterilant.
       Abstracts of the Annual Meeting of the American Society of Microbiology, 1982: Q101,226.

                                                                                                               138
545.   Korich DG, Mead JR, Madore MS, Sinclair NA, Sterling CR. Effects of ozone, chlorine dioxide, chlorine,
       and monochloramine on Cryptosporidiurn parvum oocyst viability, Appl. Environ. Microbial.
       1990;56:1423-8.
546.   Griffiths PA, Babb JR, Fraise AP. Mycobactericidal activity of selected disinfectants using a quantitative
       suspension test. J. Hosp. Infect. 1999;41: 111-21.
547.   Centers for Disease ControL Bacteremia associated with reuse of disposable hollow-fiber hemodialyzers.
       MMWR 1986;35:417-8.
548.   Bloomfield SF, Miller EA. A comparison of hypochlorite and phenolic disinfectants for disinfection of
       clean and soiled surfaces and blood spillages. J. Hosp. Infect. 1989; 13:231-9.
549.   Shetty N, Srinivasan S, Holton J, Ridgway GL. Evaluation of microbicidal activity of a new disinfectant:
       Sterilox® 2500 against Clostridium difficile spores, Helicobacter pylori, vancomycin resistant
       Enterococcus species, Candida albicans and several Mycobacterium species. J. Hosp. Infect. 1999;41: 101-
       5.
550.   Urata M, lsornot H, Murase K, eta!. Comparison of the microbicidal activities of superoxidized and
       ozonated water in the disinfection of endoscopes. J Intern Med Res 2003;31 :299-306.
551.   Tsuji S, Kawano S, Oshita M, et al. Endoscope disinfection using acidic electrolytic water. Endoscopy
       1999;31 :528-35.
552.   Lee JH, Rhee PL, Kim JH, et al. Efficacy ofelectolyzed acid water in reprocessing patient-used flexible
       upper endoscopes: Comparison with 2% alkaline glutaraldehyde. J. Gastroenterol. Hepatol. 2004;19:897-
       904.
553.   Centers for Disease Control. ACquired immune deficiency syndrome (AIDS): precautions for clinical and
       laboratmy staffs. MMWR 1982;31:577-80.
554.   Garner JS, Simmons BP. Guideline for isolation precautions in hospitals. Infect. Control 1983;4:245-325.
555.   Van Bueren J, Simpson RA, Salman H, Farrelly HD, Cookson BD. Inactivation ofHIV-1 by chemical
       disinfectants: sodium hypochlorite. Epidemiol. Infect. 1995;115:567-79.
556.   Coates D. Disinfection of spills of body fluids: how effective is a level of 10,000 ppm available chlorine?
       J. Hosp. Infect. 1991;18:319-22.
557.   Chitnis V, Chitnis S, Patil S, Chitnis D. Practical limitations of disinfection of body fluid spills with 10,000
       ppm sodium hypochlorite (NaOCl). Am. J. Infect. Control 2004;32:306-8.
558.   Anonymous. Recommendations for decontaminating manikins used in cardiopulmonary resuscitation
       training, 1983 update. Infect. Control 1984;5:399-401.
559.   Centers for Disease Control. Use of bleach for disinfection of drug injection equipment. MMWR
       1993;42:418-9.
560.   Shapshak P, McCoy CB, Rivers JE, et al. Inactivation of human immunodeficiency virus-1 at short time
       intervals using undiluted bleach. J. Acquh'. Immune Defic. Syndr. 1993;6:218-9.
561.   Shapshak P, McCoy CB, Shah SM, et al. Preliminary laboratmy studies of inactivation ofHIV-1 in needles
       and syringes containing infected blood using undiluted household bleach. J. Acquir. Immune Defic. Syndr.
       1994;7:754-9.
562.   Brystrom A, Sundqvist G. Bacteriologic evaluation of the effect of0.5 percent sodium hypochlorite in
       endodontic therapy. Oral Surg. Oral Med. Oral Pathol. 1983;55:307-12.
563.   Favero MJ, Tokars JI, Arduino MJ, AlteflMJ. Nosocomial infections associated with hemodialysis. In:
       Mayhall CG, ed. Infect. Control and Hosp. Epidemiol. Philadelphia: Lippincott Williams & Wilkins,
       1999:897-917.
564.   Helms CM, Massanari RM, Zeitler R, et al. Legionnaires' disease associated with a hospital water system: a
       cluster of24 nosocomial cases. Ann. Intern. Med. 1983;99: 172-8.
565.   Heffelfinger JD, Kool JL, Fridkin S, et al. Risk of hospital-acquired legionnaires' disease in cities using
       monchloramine versus other water disinfectants. Infect Control Hosp Epidemiol2003;24:569-74.
566.   Moore MR, Pryor M, Fields B, Lucas C, Phelan M, Besser RE. Introduction ofmonochloramine into a
       municipal water system: Impact on colonization of buildings by Legionella spp. Appl. Environ. Microbial.
       2006;72:378-83.
567.   Srinivasan A, Bova G, Ross T, et al. A 17-month evaluation of a chlorine dioxide water treatment system
       to control Legionella species in a hospital water supply. Infect Control Hosp Epidemiol 2003;24:575-9.
568.   Steve L, Goodha1t P, Alexander J. Hydrotherapy burn treatment: use of chloramine-T against resistant
       microorganisms. Arch. Phys. Med. Rehabilit. 1979;60:301-3.

                                                                                                                     139
569.   Coates D, Wilson M. Powders, composed of chlorine-releasing agent acrylic resin mixtures or based on
       peroxygen compounds, for spills of body fluids. J. Hasp. Infect. 1992;21 :241-52.
570.   Tulis JJ. Formaldehyde as a gas. In: Phillips GB, Miller WS, eds. Industrial Sterilization. Durham: Duke
       University Press, 1972:209-38.
571.   Emmons CW. Fungicidal action of some common dsinfectants on two dennatophytes. Arch. Dermatol.
       Syphil. 1933;28: 15-21.
572.   McCulloch EC, Costigan S. A comparison of the efficiency of phenol, liquor cresolis, formaldehyde,
       sodium hypochlorite and sodium hydroxide against Eberthella typili at various temperatures. J. Infect. Dis.
       1936;59:281-4.
573.   Sagripanti JL, Eklund CA, Trost PA, et al. Comparative sensitivity of 13 species of pathogenic bacteria to
       seven chemical germicides. Am. J. Infect. Control1997;25:335-9.
574.   NIOSH. Formaldehyde: evidence of carcinogenicity. NIOSH Cun·ent Intelligence Bulletin 34. DHEW
       (NIOSH) Publication No. 81-111. 1981.
575.   Occupational Safety and Health Administration. OSHA amends formaldehyde standard. Occupational
       Safety and Health News 1991:1.
576.   Occupational Health and Safety Administration. OSHA Fact Sheet: Formaldehyde: Occupational Safety
       and Health Administration, U.S. Department of Labor, 2002.
577.   Occupational Safety and Health Administration. Air Contaminants Final Rule. Fed. Regist. 1993;58:35338-
       51.
578.   Occupational Safety and Health Administration. Formaldehyde: OSHA Fact Sheet: Occupational Safety
       and Health Administration, 2002.
579.   Centers for Disease Control. Occupational exposures to formaldehyde in dialysis units. MMWR
       1986;35:399-01.
580.   Centers for Disease Control. Formaldehyde exposures in a gross anatomy laboratmy- Colorado. MMWR
       1983;52:698-700,
581.   Tokars JI, Miller ER, Alter MJ, Arduino MJ. National surveillance of dialysis associated diseases in the
       United States, 1995. ASAIO J. 1998;44:98-107.
582.   Favero MS, Alter MJ, Tokars JI, Bland LA. Dialysis-associated disease and their controL In: Bennett JV,
       Brachman PS, eds. Hospital Infections. Boston: Little, Brown and Company, 1998:357-80.
583.   Bland LA, Favero MS. Microbial contamination control strategies for hemodialysis system. Plant,
       Technology & Safety Management Series: infection control issues in PTSM 1990. Oakbrook Terrace,
       Illinois.
584.   Boucher RM. Potentiated acid 1,5 pentanedial solution--a new chemical sterilizing and disinfecting agent.
       Am. J. Hasp. Pharm. 1974;31:546-57.
585.   Miner NA, McDowell JW, Willcockson GW, Bruckner NI, Stark RL, Whitmore EJ. Antimicrobial and
       other properties of a new stabilized alkaline glutaraldehyde disinfectant/sterilizer. Am. J. Hasp. Pharm.
       1977;34:3 76-82.
586.   Pepper RE. Comparison of the activities and stabilities of alkaline glutaraldehyde sterilizing solutions.
       Infect. Control 1980; I :90-2.
587.   Leach ED. A new synergized glutaraldehyde-phenate sterilizing solution and concentrated disinfectant.
       Infect. Controll981;2:26-30.
588.   MinerNA, Ross C. Clinical evaluation ofColdSpor, a glutaraldehyde-phenolic disinfectant. Respir. Care
       1991;36:104-9.
589.   Collins FM, Montalbine V. Mycobactericidal activity of glutaraldehyde solutions. J. Clin. Microbial.
       1976;4:408-12.
590.   Masferrer R, Marquez R. Comparison of two activated glutaraldehyde solutions: Cidex Solution and
       Sonacide. Respir. Care 1977;22:257-62.
591.   Jette LP, Ringuette L, Ishak M, Miller M, Saint-Antoine P. Evaluation of three glutaraldehyde-based
       disinfectants used in endoscopy. J. Hasp. Infect. 1995;30:295-303.
592.   Scott EM, Gorman SP. Glutaraldehyde. In: Block SS, ed. Disinfection, sterilization, and preservation.
       Philadelphia: Lippincott Williams & Wilkins, 2001:361-81.
593.   Scott EM, Gorman SP. Glutaraldehyde. In: Block SS, ed. Disinfection, Sterilization, and Preservation.
       Philadelphia: Lea & Febiger, 1991:596-616.
594.   Stonehill AA, Krop S, Borick PM. Buffered glutaraldehyde- a new chemical sterilizing solution. Am. J.

                                                                                                              140
         Hosp. Pharm. 1963;20:458-65.
595.     Borick PM, Dondershine FH, Chandler VL. Alkalinized glutaraldehyde, a new antimicrobial agent. J.
         Pharm. Sci. 1964;53:1273-5.
596.    Russell AD. Glutaraldehyde: current status and uses. Infect. Control Hosp. Epidemiol. 1994;15:724-33.
597.     Hanson PJ, Bennett J, Jeffries DJ, Collins JV. Enteroviruses, endoscopy and infection control: an applied
        study. J. Hosp. Infect. 1994;27:61-7.
598.     van Klingeren B, Pullen W. Glutaraldehyde resistant mycobacteria from endoscope washers. J. Hasp.
         Infect. 1993;25:147-9.
599.    Griffiths PA, Babb JR, Bradley CR, Fraise AP. Glutaraldehyde-resistant Mycobacterium chelonae from
        endoscope washer disinfectors. J. Appl. Microbial. 1997;82:519-26.
600.    Dauendmffer JN, Laurain C, Weber M, Dailloux M. Evaluation of the bactericidal efficiency of a 2%
        alkaline glutaraldehyde solution on Mycobacterium xenopi. J. Hosp. Infect. 2000;46:73-6.
601.    Nomura K, Ogawa M, Miyamoto H, Muratani T, Taniguchi H. Antibiotic susceptibility of glutaraldehyde-
        tolerant Mycobacterium chelonae from bronchoscope washing machines. J. Hosp. Infect. 2004;32:185-8.
602.    Webster E, Ribner B, Streed LL, Hutton N. Microbial contamination of activated 2% glutaraldehyde used
        in high-level disinfection of endoscopes (abstract). Am. J. Infect. Control 1996;24:153.
603.    Casemore DP, Blewett DA, Wright SE. Cleaning and disinfection of equipment for gastrointestinal flexible
        endoscopy: interim recommendations of a Working Party of the British Society of Gastroenterology. Gut
         1989;30:1156-7.
604.    Laskowski LF, Man JJ, Spernoga JF, et al. Fastidious mycobacteria grown from porcine prosthetic-heart-
        valve cultures. N. Engl. J. Med. 1977;297:101-2.
605.    Collins FM. Bactericidal activity of alkaline glutaraldehyde solution against a number of atypical
        mycobacterial species. J. Appl. Bacteriol. 1986;61 :247-51.
606.    Food and Dtug Administration. Sterilants and high level disinfectants cleared by FDA in a 510(k) as of
        January 30, 2002 with general claims for processing reusable medical and dental devices,
htpp://www fda.gov/cdrh/ode/germlab.html , 2001.
607.    Hernandez A, Martro E, Pizo C, et al. In-use evaluation ofPerasafe compared with Cidex in fibreoptic
        bronchoscope disinfection. J. Hosp. Infect. 2003;54:46-52.
608.    Leong D, Dorsey G, Klapp M. Dilution of glutaraldehyde by automatic endoscope machine washers: the
        need for a quality control program. Abstracts of the 14th Annual Educational Conference of Association
        for Practitioners in Infection Control, 1987:108, p.l30.
609.    Mbithi JN, Springthorpe VS, Sattar SA, Pacquette M. Bactericidal, virucidal, and mycobactericidal
        activities of reused alkaline glutaraldehyde in an endoscopy unit. J. Clin. Microbial. 1993;31:2988-95.
610.    Kleier DJ, Averbach RE. Glutaraldehyde nonbiologic monitors. Infect. Control Hosp. Epidemiol.
        1990; 11:439-41.
611.    Kleier DJ, Tucker JE, Averbach RE. Clinical evaluation of glutaraldehyde nonbiologic monitors.
        Quintessence Int. 1989;20:271-7.
612.    Ove11on D, Burgess JO, Beck B, Matis B. Glutaraldehyde test kits: evaluation for accuracy and range. Gen.
        Dent. 1989;37:126, 128.
613.    Cooke RPD, Goddard SV, Chatterley R, Whymant-Morris A, Cheale J. Monitoring glutaraldehyde dilution
        in automated washer/disinfectors. J. Hosp. Infect. 2001;48:242-6.
614.    Ayliffe GA, Babb JR, Bradley CR. Disinfection of endoscopes. J. Hosp. Infect. 1986;7:296-9.
615.    Centers for Disease Control. Federal regulatory action against sporicidin cold sterilizing solution. MMWR
        1991;40:880-1.
616.    Husni L, Kale E, Climer C, Bostwick B, Parker TF, 3rd. Evaluation of a new disinfectant for dialyzer
        reuse. Am. J. Kidney Dis. 1989;14:110-8.
617.    Townsend TR, Wee SB, Koblin B. An efficacy evaluation of a synergized glutaraldehyde-phenate solution
        in disinfecting respiratory therapy equipment contaminated during patient use. Infect. Control 1982;3:240-
        4.
618.    Petersen NJ, Carson LA, Doto IL, Aguero SM, Favero MS. Microbiologic evaluation of a new
        glutaraldehyde-based disinfectant for hemodialysis systems. Trans. Am. Soc. Artif. Intern. Organs
        1982;28:287-90.
619.    Gundogdu H, Ocal K, Caglikulekci M, Karabiber N, Bayramoglu E, Karahan M. High-level disinfection
        with 2% alkalinized glutaraldehyde solution for reuse of laparoscopic disposable plastic trocars. J.

                                                                                                              141
       Laparoendosc. Adv. Surg. Techniques. Part A 1998;8:47-52.
620.   Castelli M, Qizilbash A, Seaton T. Post-colonoscopy proctitis. Am. J. Gastroenterol. 1986;81:887.
621.   Jonas G, Mahoney A, Murray J, Gertler S. Chemical colitis due to endoscope cleaning solutions: a mimic
       of pseudomembranous colitis. Gastroenterology 1988;95:1403-8.
622.   Levine DS. Proctitis following colonoscopy. Gastrointest. Endosc. 1988;34:269-72.
623.   Riney S, Grimes M, Khalife K, Warbasse L, Massanari M. Diarrhea associated with disinfection of
       sigmoidoscopes. [abstract]. Am Jlnfect Controll991;19:109.
624.   DuranteL, Zulty JC, Israel E, et al. Investigation of an outbreak of bloody diarrhea: association with
       endoscopic cleaning solution and demonstration of lesions in an animal model. Am. J. Med. 1992;92:476-
       80.
625.   Burtin P, Ruget 0, Petit R, Boyer J. Glutaraldehyde-induced proctitis after endorectal ultrasound
       examination: a higher risk of incidence than expected? Gastrointest. Endosc. 1993;39:859-60.
626.   Babb RR, Paaso BT. Glutaraldehyde proctitis. West. J. Med. 1995;163:477-8.
627.   Ryan CK, Potter GD. Disinfectant colitis. Rinse as well as you wash. J. Clin. Gastroenterol. 1995;21:6-9.
628.   Rozen P, Somjen GJ, Baratz M, Kimel R, Arber N, Gil at T. Endoscope-induced colitis: description,
       probable cause by glutaraldehyde, and prevention. Gastrointest. Endosc. 1994;40:547-53.
629.   West AB, Kuan SF, Bennick M, Lagarde S. Glutaraldehyde colitis following endoscopy: clinical and
       pathological features and investigation of an outbreak. Gastroenterology 1995;108:1250-5.
630.   Dolce P, Gourdeau M, April N, Bernard PM. Outbreak of glutaraldehyde-induced proctocolitis. Am. J.
       Infect. Controll995;23:34-9.
631.   Farina A, Fievet MH, Plassart F, Menet MC, Thuillier A. Residual glutaraldehyde levels in fiberoptic
       endoscopes: measurement and implications for patient toxicity. J. Hasp. Infect. 1999;43:293-7.
632.   Dailey JR, Parnes RE, Aminlari A. Glutaraldehyde keratopathy. Am. J. Ophthalmol. 1993;115:256-8.
633.   Courtright P, Lewallen S, Holland SP, Wendt TM. Corneal decompensation after cataract surgery. An
       outbreak investigation in Asia. Ophthalmology 1995;102:1461-5.
634.   Leinster P, Baum JM, Baxter PJ. An assessment of exposure to glutaraldehyde in hospitals: typical
       exposure levels and recommended control measures. Br. J. Ind. Med. 1993;50: I 07-11.
635.   Beauchamp RO, StClair MB, Fennell TR, Clarke DO, Morgan KT. A critical review of the toxicology of
       glutaraldehyde. Crit. Rev. Toxicol. 1992;22:143-74.
636.   CotTado OJ, Osman J, Davies RJ. Asthma and rhinitis after exposure to glutaraldehyde in endoscopy units.
       Hum. Toxicol. 1986;5:325-8.
637.   Norback D. Skin and respiratory symptoms from exposure to alkaline glutaraldehyde in medical services.
       Scand. J. Work, Environ. Health 1988;14:366-71.
638.   Mwaniki DL, Guthua SW. Occupational exposure to glutaraldehyde in tropical climates. Lancet
       1992;340:1476-7.
639.   Centers for Disease Control. Symptoms of irritation associated with exposure to glutaraldehyde. MMWR
       1987;36:190-1.
640.   Wiggins P, McCurdy SA, Zeidenberg W. Epistaxis due to glutaraldehyde exposure. J. Occup. Med.
       1989;31:854-6.
641.   Di Prima T, De Pasquale R, Nigro M. Contact dermatitis from glutaraldehyde. Contact Dermatitis
       1988;19:219-20.
642.   Fowler JF, Jr. Allergic contact dermatitis from glutaraldehyde exposure. J. Occup. Med. 1989;31 :852-3.
643.   Fisher AA. Allergic contact dennatitis of the hands from Sporicidin (glutaraldehyde-phenate) used to
       disinfect endoscopes. Cutis 1990;45:227-8.
644.   Nethercott JR, Holness DL, Page E. Occupational contact dennatitis due to glutaraldehyde in health care
       workers. Contact Dermatitis 1988; 18:193-6.
645.   Gannon PF, Bright P, Campbell M, O'Hickey SP, Burge PS. Occupational asthma due to glutaraldehyde
       and formaldehyde in endoscopy and xray departments. Thorax 1995;50:156-9.
646.   Chan-Yeung M, McMutTen T, Catonio-Begley F, Lam S. Occupational asthma in a technologist exposed to
       glutaraldehyde. J. Allergy Clin. Immunol. 1993;91:974-8.
647.   Schnuch A, Uter W, Geier J, Frosch PJ, Rustemeyer T. Contact allergies in healthcare workers. Results
       fi·om the IVDK. Acta Derm. Venereal. 1998;78:358-63.
648.   Wellons SL, Trawick EG, Stowers MF, Jordan SL, Wass TL. Laboratory and hospital evaluation offour
       personal monitoring methods for glutaraldehyde in ambient air. Am. Ind. Hyg. Assoc. J. 1998;59:96-103.

                                                                                                              142
649.    Newman MA, Kachuba JB. Glutaraldehyde: a potential health risk to nurses. Gastroenterol. Nurs.
        1992;14:296-300, discussion 300-1.
650,    Association for the Advancement of Medical Instrumentation. Safe use and handling of glutaraldehyde-
        based products in health care facilities. Arlington, VA: AAMI, 1995.
651.    Anonymous. Glutaraldehyde. New York: Occupational Health Services, Inc., 1992.
652.    Rutala WA, Hamory BH. Expanding role of hospital epidemiology: employee health--chemical exposure
        in the health care setting. Infect. Control Hasp. Epidemiol. 1989;10:261-6.
653,    Turner FJ. Hydrogen peroxide and other oxidant disinfectants. In: Block SS, ed. Disinfection, sterili:zation,
        and preservation, Philadelphia: Lea & Febiger, 1983:240-50.
654.    Block SS. Peroxygen compounds. In: Block SS, ed. Disinfection, sterilization, and preservation.
        Philadelphia: Lippincott Williams & Wilkins, 2001:185-204.
655.    Sattar SA, Springthorpe VS, Rochon M. A product based on accelerated and stabilized hydrogen peroxide:
        Evidence for broad-spectrum germicidal activity. Canadian J Infect Contro11998 (Winter):l23-30.
656.    Omidbakhsh N, Sattar SA. Broad-spectrum microbicidal activity, toxicologic assessment, and materials
        compatibility of a new generation of accelerated hydrogen peroxide-based environmental surface
        disinfectant. Am. J. Infect. Control2006;34:251-7.
657.    Schaeffer AJ, Jones JM, Amundsen SK. Bacterial effect of hydrogen peroxide on minmy tract pathogens.
        Appl. Environ. Microbial. 1980;40:337-40.
658,    Wardle MD, Renninger GM. Bactericidal effect ofhydrogen peroxide on spacecraft isolates. Appl.
        Microbial. 1975;30:710-1.
659.    Sagripanti JL, Bonifacino A. Comparative sporicidal effect of liquid chemical germicides on three medical
        devices contaminated with spores of Bacillus subtilis. Am. J. Infect. Control 1996;24:364-71.
660.    Sagripanti JL, Bonifacino A. Effects of salt and serum on the sporicidal activity of liquid disinfectants. J.
        AOAC Int. 1997;80:1198-207.
661.    Saurina G, Landman D, Quale JM. Activity of disinfectants against vancomycin-resistant Enterococcus
       faecium. Infect. Control Hasp. Epidemiol. 1997;18:345-7.
662.    Kilvington S. Moist-heat disinfection of Acanthamoeba cysts. Rev. Infect. Dis. 1991;13:S418.
663.    Sattar SA, Adegbunrin 0, Ramirez J. Combined application of simulated reuse and quantitative catTier test
        to assess high-level disinfection: Experiments with an accelerated hydrogen peroxide-based formulation.
        Am. J. Infect. Conn·ol 2002;30:449-57.
664.    LeaperS. Influence of temperature on the synergistic sporicidal effect of peracetic acid plus hydrogen
        peroxide in Bacillus subtilis SA22(NCA 72-52). Food Microbial. 1984;1 :199-203.
665.    Mentel R, Schmidt J, Investigations on rhinovirus inactivation by hydrogen peroxide. Acta Viral.
        1973;17:351-4.
666.    Sattar SA. Effect of liquid chemical germicides on mycobacteria including multi-drug resistant isolates of
        Mycobacteria tuberculosis. Abstracts of the 37th Interscience Conference on Antimicrobial Agents of
        Chemotherapy; September 28-0ctober I, 1997; Toronto, Ontario, Canada; EJ66., 1997.
667.    Reckitt & Colman. Sporox sterilant and high-level disinfectant technical report. Montvale, NJ: Reckitt &
        Colman, 1997:1-12.
668.    Sattar SA, Taylor YE, Paquette M, Rubino J. In-hospital evaluation of7.5% hydrogen peroxide as a
        disinfectant for flexible endoscopes. Can. J. Infect. Control 1996;11 :51-4.
669.    Hobson DW, Seal LA. Evaluation of a novel, rapid-acting, sterilizing solution at room temperature. Am. J.
        Infect. Control2000;28:370-5.
670.    Anonymous. Hydrogen peroxide, ACS reagent. Vol. 2001: Sigma Product Information Sheet,
        http://www.sigma.sial.com/si•ma!proddata(hJl904 htm.
671.    Silvany RE, Dougherty JM, McCulley JP, Wood TS, Bowman RW, Moore MB. The effect ofcunently
        available contact lens disinfection systems on Acanthamoeba castel!anii and Acanthamoeba polyphaga.
        Ophthalmology 1990;97:286-90.
672.    Moore MB. Acanthamoeba keratitis and contact lens wear: the patient is at fault. Cornea 1990;9:S33-5;
        discussion S39-40.
673.    Judd PA, Tomlin PJ, Whitby JL, Inglis TC, Robinson JS. Disinfection of ventilators by ultrasonic
        nebulisation. Lancet 1968;2:1019-20.
674.    Levenson JE. Corneal damage from improperly cleaned tonometer tips. Arch. Ophthalmol. 1989;107:1117.
675.    Thompson RL, Haley CE, Searcy MA, et al. Catheter-associated bacteriuria. Failure to reduce attack rates

                                                                                                                 143
       using periodic instillations of a disinfectant into urinary drainage systems. JAMA 1984;251:747-51.
676.   Bilotta JJ, Waye JD. Hydrogen peroxide enteritis: the 11 Snow white" sign. Gastrointest. En dose.
       1989;35:428-30.
677,   Gottardi W. Iodine and iodine compounds. In: Block SS, ed. Disinfection, sterilization, and preservation.
       Philadelphia: Lea & Febiger, 1991:152-66.
678.   Gottardi W. Iodine and iodine compounds. In: Block SS, ed. Disinfection, sterilization, and preservation.
       Philadelphia: Lippincott Williams & Wilkins, 2001:159-84.
679.   Craven DE, Moody B, Connolly MG, Kollisch NR, Stottmeier KD, McCabe WR. Pseudobacteremia
       caused by povidone-iodine solution contaminated with Pseudomonas cepacia. N. Engl. J. Med.
       1981 ;305:621-3.
680.   Berkelman RL, Lewin S, Allen JR, et al. Pseudobacteremia attributed to contamination of povidone-iodine
       with Pseudomonas cepacia. Ann. Intem. Med. 1981;95:32-6.
681.   Parrott PL, Terry PM, Whitworth EN, et al. Pseudomonas aeruginosa peritonitis associated with
       contaminated poloxamer-iodine solution. Lancet 1982;2:683-5.
682.   Favero MS. Iodine--champagne in a tin cup. Infect. Control 1982;3:30-2.
683.   Berkelman RL, Holland BW, Anderson RL. Increased bactericidal activity of dilute preparations of
       povidone-iodine solutions. J. Clin. Microbial. 1982;15:635-9.
684.   Chang SL. Modern concept of disinfection. J. Sanit. Eng. Div. Proc. Am. Soc. Civ. Eng. 1971:689-705.
685.   Wallbank AM, Dmlak M, Poffenroth L, Barnes C, Kay C, Lebtag I. Wescodyne: lack of activity against
       poliovirus in the presence of organic matter. Health Lab. Sci. 1978; 15:133-7.
686.   Carson JA, Favero MS. Comparative resistance of nontuberculous mycobacteria to iodophor germicides.
       Abstracts of the Annual Meeting of the American Society for Microbiology, 1984:Q101, p.221.
687.   Medcom. Medcom Frequently Asked Questions. www medcompnet.com/faq/fag/html, 2000.
688.   Simons C, Walsh SE, Maillard JY, Russell AD. A note: ortho-phthalaldehyde: proposed mechanism of
       action of a new antimicrobial agent. Lett. Appl. Microbial. 2000;31:299-302.
689.   Walsh SE, Maillard JY, Simons C, Russell AD. Studies on the mechanisms of the antibacterial action of
       ortho-phthalaldehyde. J. Appl. Microbial. 1999;87:702-10.
690.   FraudS, Hann AC, Maillard J-Y, Russell AD. Effects of ortho-phthalaldehyde, glutaraldehyde and
       chlorhexidine diacetate on Mycobacterium chelonae and Mycobacterium abscessus strains with modified
       permeability. J. Antimicrob. Chemother. 2003;51 :575-84.
691.   Cabrera-Martinez RM, Setlow B, Set! ow P, Studies on the mechanisms of the sporicidal action of ortho-
       phthalaldehyde. J. Appl. Microbial. 2002;92:675-80.
692.   Gordon MD, Ezzell RJ, Bmckner NI, Ascenzi JM. Enhancement ofmycobactericidal activity of
       glutaraldehyde with a,B-unsaturated and aromatic aldehydes. J. Indust. Microbial. 1994;13:77-82.
693.   Gregory AW, Schaalje GB, Smart JD, Robison RA. The mycobactericidal efficacy of ortho-phthalaldehyde
       and the comparative resistances of Mycobacterium bovis, Mycobacterium terrae, and Mycobacterium
       chelonae. Infect. Control Hosp. Epidemic!. 1999;20:324-30.
694.   Walsh SE, Maillard JY, Russell AD. 0Iiho-phthalaldehyde: a possible alternative to glutaraldehyde for
       high level disinfection. J. Appl. Microbial. 1999;86:1039-46.
695.   Roberts CG, Chan Myers H. Mycobactericidal activity of dilute ortho-phthalaldehyde solutions. In:
       Abstracts in Environmental and General Applied Microbiology, Q-265, ASM 98th General Meeting,
       Atlanta, Georgia, USA, 1998:464-5.
696.   Chan-Myers H. Sporicidal activity of ortho-phthalaldehyde as a function of temperature (abstract). Infect.
       Control Hosp. Epidemiol. 2000;21:101.
697.   Chan-Myers H, Robetis C. Effect of temperature and organic soil concentration on biocidal activity of
       ortho-phthalaldehyde solution (abstract). 2000 Education Meeting of the Association for Professional in
       Infection Control and Epidemiology, Minneapolis, MN, 2000:31.
698.   Bruckner NI, Gordon MD, Howell RG. Odorless aromatic dialdehyde disinfecting and sterilizing
       composition. US Patent 4,851,449. July, 1989.
699.   McDonnell G, Pretzer D. New and developing chemical antimicrobials. In: Block SS, ed. Disinfection,
       sterilization, and preservation. Philadelphia: Lippincott Williams & Wilkins, 2001:431-43.
700.   Fraud S, Maillard J-Y, Russell AD. Comparison ofthe mycobactericidal activity of miho-phthalaldehyde,
       glutaraldehyde, and other dialdehydes by a quantitative suspension test. J. Hosp. Infect. 2001;48:214-21.


                                                                                                                 144
701.   Sattar SA, Springthorpe VS. New methods for efficacy testing of disinfectants and antiseptics. In: Rutala
       WA, ed. Disinfection, sterilization and antisepsis: principles and practices in health care facilities.
       Washington, DC: Association for Professional in Infection Control and Epidemiology, 2001:174-86,
702.   Walsh SE, Maillard J-Y, Russell AD, Hann AC. Possible mechanisms for the relative efficiacies of ortho-
       phthalaldehyde and glutaraldehyde aganst glutaradehyde-resistant Mycobacterium chelonae. J. Appl.
       Microbial. 2001;91:80-92.
703.   HerruzoMCabrera R, Vizcaino-Alcaide MJ, Rodriquez J. Comparison of the microbicidal efficacy on germ
       carriers of several tertiary amine compounds with ortho-phthalaldehyde and Perasafe. J. Hasp. Infect.
       2006;63:73-8.
704.   Herruzo-Cabrera R, Vizcaino-Alcaide MJ, Fernandez-Acenero MJ. The influence oflaboratory adaptation
       on test strains, such as Pseudomonas aeruginosa, in the evaluation of the antimicrobial efficacy of ortho-
       phthalaldehyde. J. Hasp. Infect. 2004;57:217-22.
705.   Favero MS. Naturally occurring microorganisms and their resistance to physical and chemical agents. In:
       Ruta!a WA, ed. Disinfection, sterilization and antisepsis: Principles, practices, challenges, and new
       research. Washington, DC: Association for Professionals in Infection Control and Epidemiology, 2004:1-
       15.
706.   Cooke RPD, Goddard SV, Whymant-MOJTis A, Sherwood J, Chatterly R. An evaluation ofCidex OPA
       (0.55% ortho-phthalaldehyde) as an alternative to 2% glutaraldehyde for high-level disinfection of
       endoscopes. J. Hasp. Infect. 2003;54:226-31.
707.   Streckenbach SC, Alston TA. Perioral stains after ortho-phthalaldehyde disinfectioon of echo probes.
       Anesthesiol2003;99:1032.
708.   Wardle E, Jones D. Determination of rinsing volumes following manual endoscope disinfection with ortho-
       phthalaldehyde (OPA). J Gastroenterol Nurses College Australia 2003;January:7-9.
709.   Sokol WN. Nine episodes of anaphylaxis following cytoscopy caused by Cidex OPA (ortho-
       phthalaldehyde) high-level disinfectant in 4 patients after cystoscopy. J. Allergy Clin. Immunol.
       2004;114:392-7.
710.   Hession SM. Endoscopic disinfection by ortho-phthalaldehyde in a clinical setting: An evaluation of
       reprocessing time and costs compared with glutaraldehyde. Gastroenterol. Nurs. 2003;26:110-4.
711.   Tucker RC, Lestini BJ, Marchant RE. Surface analysis of clinically used expanded PTFE endoscopic
       tubing treated by the STERIS PROCESS. ASAIO J. 1996;42:306-13.
712.   Hernandez A, Martro E, Matas L, Ausina V. In-vitro evaluation ofPearsafe compared with 2% alkaline
       glutaraldehyde against Mycobacterium spp. J. Hasp. Infect. 2003;54:52-6.
713.   Vizcaino-Alcaide MJ, Herruzo-Cabrera R, Fernandez-Acenero MJ. Comparison of the disinfectant efficacy
       ofPersafe and 2% glutaraldehyde in in vitro tests. J. Hasp. Infect. 2003;53:124-8.
714.   Lensing HH, Oei HL. Investigations on the sporicidal and fungicidal activity of disinfectants. Zentralblatt
       fur Bakteriologie, Mikrobiologie und Hygiene- I- Abt- Originale B, Hygiene 1985;181:487-95.
715.   Sagripanti JL, Bonifacino A. Comparative sporicidal effects of liquid chemical agents. Appl. Environ.
       Microbial. 1996;62:545-51.
716.   CrowS. Peracetic acid sterilization: a timely development for a busy healthcare industry. Infect. Control
       Hasp. Epidemiol. 1992;13:111-3.
717.   Malchesky PS. Medical applications of peracetic acid. In: Block SS, ed. Disinfection, sterilization, and
       preservation. Philadelphia: Lippincott Williams & Wilkins, 2001:979-96.
718.   Mannion PT. The use of peracetic acid for the reprocessing of flexible endoscopes and rigid cystoscopes
       and laparoscopes, J. Hasp. Infect. 1995;29:313-5.
719.   Bradley CR, Babb JR, Ayliffe GA. Evaluation of the Steris System I Peracetic Acid Endoscope Processor.
       J. Hasp. Infect. 1995;29:143-51.
720.   Due DL, Ribiollet A, Dade X, Ducel G, Marchetti B, Calop J. Evaluation of the microbicidal efficacy of
       Steris System I for digestive endoscopes using GERMANDE and ASTM validation protocols. J. Hasp.
       Infect. 2001;48:135-41.
721.   A! fa MJ, Olson N, Degagne P, Hizon R. New low temperature sterilization technologies: microbicidal
       activity and clinical efficacy. In: Rutala WA, ed. Disinfection, sterilization, and antisepsis in healthcare.
       Champlain, New York: Polyscience Publications, 1998:67-78.
722.   AI fa MJ, DeGagne P, Olson N, Hizon R. Comparison of liquid chemical sterilization with peracetic acid
       and ethylene oxide sterilization for long nanow lumens. Am. J. Infect. Control1998;26:469-77.

                                                                                                                145
723,   Seballos RJ, Walsh AL, Mehta AC. Clinical evaluation of a liquid chemical sterilization system for flexible
       bronchoscopes. J. Bronch. 1995;2:192-99.
724.   Wallace CO, Agee PM, Demicco DD. Liquid chemical sterilization using peracetic acid. An altemative
       approach to endoscope processing. ASAIO J. 1995;41 :151-4,
725.   Centers for Disease Control and Prevention. Bronchoscopy-related infections and pseudoinfections- New
       York, 1996 and 1998. MMWR 1999;48:557-60.
726.   Middleton AM, Chadwick MV, Gaya H. Disinfection ofbronchoscopes, contaminated in vitro with
       Mycobacterium tuberculosis, Mycobacterium avium-intracellulare and Mycobacterium chelonae in
       sputum, using stabilized, buffered peracetic acid solution ('Nu-Cidex'). J, Hosp. Infect, 1997;37:137-43.
727,   Holton J, Shetty N. In-use stability ofNu-Cidex. J. Hosp. Infect 1997;35:245-8.
728,   Alasri A, Roques C, Michel G, Cabassud C, Aptel P. Bactericidal properties of peracetic acid and
       hydrogen peroxide, alone and in combination, and chlorine and formaldehyde against bacterial water
       strains. Can, J, MicrobiaL 1992;38:635-42.
729.   Stanley P. Destruction of a glutaraldehyde-resistant mycobacterium by a per-oxygen disinfectant
       (Abstract), Am. J. Infect Control1998;26:185.
730,   Fleming SJ, Foreman K, Shanley K, Mihrshahi R, Siskind V. Dialyser reprocessing with Renalin. Am. J.
       NephroL 1991;1!:27-31.
731,   Kahn G. Depigmentation caused by phenolic detergent germicides. Arch. DermatoL 1970; I 02:177-87.
732.   Prindle RF. Phenolic compounds. In: Block SS, ed. Disinfection, sterilization, and preservation.
       Philadelphia: Lea & Febiger, 1983:197-224.
733.   Hegna IK. A comparative investigation of the bactericidal and fungicidal effects ofthree phenolic
       disinfectants. J. App!. Bacterial. 1977;43 :177-8 I.
734.   Hegna IK. An examination of the effect of three phenolic disinfectants on Mycobacterium tuberculosis. J.
       Appl. BacteriaL 1977;43:183-7.
735.   Bergan T, Lystad A Antitubercular action of disinfectants, J. AppL Bacterial. 1971;34:751-6.
736.   Narang HK, Codd AA. Action of commonly used disinfectants against enterovimses. J. Hosp. Infect.
       1983;4:209-12.
737.   Cole EC, Rutala WA, Samsa GP. Disinfectant testing using a modified use-dilution method: collaborative
       study. J, Assoc. Off. AnaL Chern. 1988;71 :1187-94.
738.   Goddard PA, McCue KA. Phenolic compounds. In: Block SS, ed. Disinfection, sterilization, and
       preservation, Philadelphia: Lippincott Williams & Wilkins, 2001:255-81,
739.   Wysowski DK, Flynt JW, Jr., Goldfield M, Altman R, Davis AT. Epidemic neonatal hyperbilirubinemia
       and use of a phenolic disinfectant detergent Pediatrics 1978;61 :165-70.
740.   Do an HM, Keith L, Shennan AT. Phenol and neonatal jaundice. Pediatrics 1979;64:324-5.
741.   Shickman MD, Guze LB, Pearce ML. Bacteremia following cardiac catheterization, N, Engl. J. Med.
       1959;260: 1164-6.
742.   Ehrenkranz NJ, Bolyard EA, Wiener M, Cleary TJ. Antibiotic-sensitive Serratia marcescens infections
       complicating cardiopulmonary operations: contaminated disinfectant as a reservoir. Lancet 1980;2:1289-
       92,
743.   Shere L. Some comparisons of the disinfecting properties ofhypochlorites and quaternary ammonium
       compounds. Milk Plant Monthly March 1948:66-9.
744,   MacDougall KD, Morris C. Optimizing disinfectant application in healthcare facilities. Infect Control
       Today 2006;June:62-7.
745.   Sykes G. Disinfection and sterilization. London: E & FN Spon Ltd, 1965.
746.   Merianos JJ. Surface-active agents. In: Block SS, ed. Disinfection, sterilization, and preservation.
       Philadelphia: Lippincott Williams & Wilkins, 2001 :283-320.
747.   Purohit A, Kopferschmitt-Kubler MC, Moreau C, Popin E, Blaumeiser M, Pauli G. Quaternary ammonium
       compounds and occupational asthma. International Archives of Occupational & Environmental Health
       2000;73:423-7.
748.   Petrocci AN. Surface active agents: quaternary arrunonium compounds. In: Block SS, ed. Disinfection,
       sterilization, and preservation. Philadelphia: Lea & Febiger, 1983:309-29.
749.   Smith CR, Nishihara H, Golden F, Hoyt A, Guss CO, Kloetzel MC. The bactericidal effect of surface-
       active agents on tubercle bacilli. Public Health Rep. 1950;48:1588-1600.
750.   Broadley SJ, FUJT JR, Jenkins PA, Russell AD, Antimycobacterial activity of'Virkon'. J. Hosp. Infect

                                                                                                              146
       1993;23:189-97.
751.   Angelillo IF, Bianco A, Nobile CG, Pavia M. Evaluation of the efficacy of glutaraldehyde and peroxygen
       for disinfection of dental instruments. Lett. Appl. Microbial. 1998;27:292-6.
752.   Coates D. Disinfectants and spills of body fluids. Nurs. RSA 1992;7:25-7.
753.   Hamouda T, Hayes MM, Cao ZH, et al. A novel surfactant nanoemulsion with broad-spectrum sporicidal
       activity against Bacillus species. J. Infect. Dis. 1999; 180:1939-49.
754.   Hamouda T, Myc A, Donovan B, Shih AY, Reuter JD, Baker JR. A novel surfactant nanoemulsion with a
       unique non-irritant topical antimicrobial activity against bacteria, enveloped viruses and fungi. Microbial.
       Res. 2001;156:1-7.
755.   Hamouda T, Baker JR, Jr. Antimicrobial mechanism of action of surfactant lipid preparations in enteric
       Gram-negative bacilli. J. Appl. Microbial. 2000;89:397-403.
756.   Widmer AF, Frei R. Antimicrobial activity of glucoprotamin: A clinical study of a new disinfectant for
       instruments. Infect Control Hosp Epidemio12003;24:762-4.
757.   Wilson M. Light-activated antimicrobial coating for the continuous disinfection of surfaces. Infect Control
       Hosp Epidemiol2003;24:782-4.
758.   Schneider PM. New technologies for disinfection and sterilization. In: Rutala WA, ed. Disinfection,
       sterilization and antisepsis: Principles, practices, challenges, and new research. Washington DC:
       Association for Professionals in Infection Control and Epidemiology, 2004:127-39.
759.   Rotter ML Handwashing, hand disinfection, and skin disinfection. In: Wenzel RP, ed. Prevention and
       control of nosocomial infections. Baltimore: Williams and Wilkins, 1997:691-709.
760.   Mandel GL, Bennett JE, Dolin R. Principles and practices of infectious diseases. New York: Livingstone,
       2000.
761.   Weber DJ, Rutala WA. Use of metals and microbicides in the prevention of nosocomial infections. In:
       Rutala W, ed. Disinfection, sterilization, and antisepsis in health care. Champlain, New York: Polyscience
       Publications, 1995:271-85.
762.   Weber DJ, Rutala WA. Use of metals as microbicides in preventing infections in healthcare. In: Block SS,
       ed. Disinfection, sterilization, and preservation. Philadelphia: Lippincott Williams & Wilkins, 2001 :415-
       30.
763.   Brady MJ, Lisay CM, Yurkovetskiy AV, Sawan SP. Persistent silver disinfectant for the environmental
       control of pathogenic bacteria. Am. J. Infect. Control2003;31:208-214.
764.   Rusin P, Bright K, Gerba C. Rapid reduction of Legione/la pneumoplzila on stainless steel with zeolite
       coatings containing silver and zinc ions. Lett. Appl. Microbial. 2003;36:69-72.
765.   Bright KR, Gerba CP, Rusin PA. Rapid reduction of Staphylococcus aureus populations on stainless stell
       surfaces by zeolite ceramic coatings containing silver and zinc ions, J. Hosp. Infect. 2002;52:307-9.
766.   Landeen LK, Yahya MT, Gerba CP. Efficacy of copper and silver ions and reduced levels of free chlorine
       in inactivation of Legionel/a pneumaphi/a, Appl. Environ. Microbial. 1989;55:3045-50.
767.   Pyle BH, Broadaway SC, McFeters GA. Efficacy of copper and silver ions with iodine in the inactivation
       of Pseudomonas cepacia. J. Appl. Bacterial. 1992;72:71-9.
768.   Yahya MT, Landeen LK, Messina MC, Kutz SM, Schulze R, Gerba CP. Disinfection of bacteria in water
       systems by using electrolytically generated copper: silver and reduced levels of free chlorine. Can. J.
       Microbial. 1990;36: I 09-16.
769.   Liu Z, Stout JE, Tedesco L, et al. Controlled evaluation of copper-silver ionization in eradicating
       Legionella pneumophi/a from a hospital water distribution system. J. Infect. Dis. 1994;169:919-22.
770.   Noyce JO, Michels H, Keevil CW. Potential use of copper surfaces to reduce survival of epidemic
       methicillin-resistant Staphylococcus aureus in the healthcare environment. J. Hasp. Infect. 2006;63:289-
       97.
771.   Goetz A, Yu VL. Copper-silver ionization: cautious optimism for Legionella disinfection and implications
       for environmental culturing. Am. J. Infect. Control1997;25:449-51.
772.   Miuetzner S, Schwille RC, Farley A, eta!. Efficacy of thermal treatment and copper-silver ionization for
       controlling Legionella pneumophila in high-volume hot water plumbing systems in hospitals. Am. J.
       Infect. Control1997;25:452-7.
773.   Stout JE, Lin YS, Goetz AM, Muder RR. Controlling Legionella in hospital water systems: experience
       with the superheat-and-flush method and copper-silver ionization. Infect. Control Hosp. Epidemiol.
       1998;19:911-4.

                                                                                                               147
774.   Stout JE, Yu VL. Experience of the first 16 hospitals using copper-silver ionization for Legione/la control:
       Implications for the evaluation of other disinfection modalities. Infect Control Hasp Epidemiol
       2003;24:563-8.
775.   Russell AD. Ultraviolet radiation. In: Russell AD, Hugo WB, Ay1iffe GAJ, eds. Principles and practices of
       disinfection, preservation and sterilization. Oxford: Blackwell Science, 1999:688-702.
776.   Hall KK, Giannetta ET, Getchell-White SI, Durbin LJ, Farr BM. Ultraviolet light disinfection of hospital
       water for preventing nosocomial Legionella infection: A 13-year follow-up. Infect Control Hasp
       Epidemio12003;24:580-3.
777.   Singh S, SchaafNG. Dynamic sterilization of titanium implants with ultraviolet light. Internat. J. Oral
       Maxillofac. Implants 1989;4:139-46.
778.   Dolman PJ, Dobrogowski MJ. Contact lens disinfection by ultraviolet light. Am. J. Ophthalmol.
       1989;108:665-9.
779.   Shechmeister IL. Sterilization by ultraviolet irradiation. In: Block SS, ed. Disinfection, sterilization, and
       preservation. Philadelphia: Lea & Febiger, 1991:553-65.
780.   National Research Council. Postoperative wound infections- the influence of ultraviolet irradiation of the
       operating room and of various other factors. Ann. Surg. 1964;160:1-125.
781.   Sensakovic JW, Smith LG. Nosocomial ultraviolet keratoconjunctivitis. Infect. Controll982;3:475-6.
782.   Cefai C, Richards J, Gould FK, McPeake P, An outbreak of respiratory tract infection resulting fi·om
       incomplete disinfection of ventilatory equipment. J. Hasp. Infect. 1990; 15:177-82.
783.   Gurevich I, Tafuro P, Ristuccia P, Herrmann J, Young AR, Cunha BA. Disinfection of respirator tubing: a
       comparison of chemical versus hot water machine-assisted processing. J. Hosp. Infect. 1983;4:199-208.
784.   Rutala WA, Weber DJ, Gergen MF, Gratta AR. Efficacy of a washer-pasteurizer for disinfection of
       respiratmy-care equipment. Infect. Control Hosp. Epidemiol. 2000;21 :333-6.
785.   Jette LP, Lambert NO. Evaluation of two hot water washer disinfectors for medical instruments. Infect.
       Control Hosp. Epidemiol. 1988;9:194-9.
786.   Wang C-Y, Wu H-D, Lee L-N, et al. Pasteurization is effective against multidrug-resistant bacteria. Am. J.
       Infect. Control 2006;34:320-2.
787.   Dempsey KM, Chiew RF, McKenzie JA, Mitchell DH. Evaluation of the cleaning and disinfection efficacy
       of the DEK0-190; award-based automated washer/disinfector. J. Hosp. Infect. 2000;46:50-4.
788.   Keams AM, Freeman R, Lightfoot NF. Nosocomial enterococci: resistance to heat and sodium
       hypochlorite, J. Hosp. Infect. 1995;30:193-9.
789,   Bradley CR, Fraise AP. Heat and chemical resistance of enterococci. J. Hosp. Infect. 1996;34:191-6.
790.   Chadwick PR, Oppenheim BA. Vancomycin-resistant enterococci and bedpan washer machines. Lancet
       1994;344:685.
791.   Nystrom B. New technology for sterilization and disinfection. Am. J. Med. 1991;91:264S-266S.
792.   Sanders FT, Monow MS. The EPA 1s role in the regulation of antimicrobial pesticides in the United States.
       In: Rutala WA, ed. Disinfection, sterilization and antisepsis: Principles, practices, challenges, and new
       research. Washington, DC: Association for Professionals in Infection Control and Epidemiology, 2004:29-
       41.
793.   Anonymous. Memorandum of understanding between the Food and Drug Administration, Public Health
       Service, and the Environmental Protection Agency, 1993.
794.   Ulatowski TA. CmTent activities concerning the premarket evaluation of infection control devices at the
       Food and Drug Administration. In: Rutala WA, ed. Disinfection, sterilization, and antisepsis in healthcare.
       Champlain, New York: Polyscience Publications, 1998:1-7.
795.   Cole EC, Rutala WA. Bacterial numbers on penicylinders used in disinfectant testing: use of 24 hour
       adjusted broth cultures. J. Assoc. Off. Anal. Chern. 1988;71 :9-11.
796.   Cole EC, Rutala WA, Alfano EM. Comparison of stainless steel penicylinders used in disinfectant testing.
       J. Assoc. Off. Anal. Chern. 1988;71:288-9.
797.   Cole EC, Rutala WA, Carson JL. Evaluation of penicylinders used in disinfectant testing: bacterial
       attachment and surface texture. J. Assoc. Off. Anal. Chern. 1987;70:903-6.
798.   Cole EC, Rutala WA, Samsa GP. Standardization of bacterial numbers ofpenicylinders used in disinfectant
       testing: interlaboratmy study. J. Assoc. Off. Anal. Chern. 1987;70:635-7.
799.   Alfano EM, Cole EC, Rutala WA. Quantitative evaluation of bacteria washed from stainless steel
       penicylinders during AOAC use-dilution method. J. Assoc. Off. Anal. Chern. 1988;71 :868-71.

                                                                                                                148
800.   Favero MS, Groschel DHM. Chemical germicides in the health care field: current status and evaluation of
       efficacy and research needs. Washington, DC: American Society for Microbiology, 1987.
801.   Sattar SA. Microbicidal testing of germicides: an update. In: Rutala WA, ed. Disinfection, sterilization, and
       antisepsis in healthcare. Champlain, New York: Polyscience Publications, 1998:227-40.
802.   Best M. Development of a combined carrier test for disinfectant efficacy. Ottawa, Canada: University of
       Ottawa, 1994.
803.   Sattar SA, Springthorpe VS. Recent developments in methods for testing the germicidal activity of
       disinfectants and antiseptics. In: Rutala WA, ed. Disinfection, sterilization and antisepsis: Principles,
       practices, challenges, and new research. Washington, DC: Association for Professionals in Infection
       Control and Epidemiology, 2004:180-8.
804.   Sanders FT. Environmental protection agency's role in the regulation of antimicrobial pesticides in the
       United States. In: Rutala WA, ed. Disinfection, Sterilization and Antisepsis: principles and practices in
       healthcare facilities. Washington, DC: Association for Professional in Infection Control and Epidemiology,
       2001:28-40.
805.   Groschel DHM. Caveat emptor: do yam· disinfectants work? Infect. Control1983;4:144.
806.   United States General Accounting Office. Disinfectants: EPA lacks assurance they work., 1990.
807.   Johnston MD, Lambe1t RJW, Hanlon GW, Denyer SP. A rapid method for assessing the suitability of
       quenching agents for individual biocides as well as combinations. J. Appl. Microbial. 2002;92:784-9.
808.   Russell AD. Neutralization procedures in the evaluation of bactericidal activity. In: Collins CH, Allwood
       MC, Bloomfield SF, Fox A, eds. Disinfectants: their use and evaluation of effectiveness. London:
       Academic Press, 1981:45-59.
809.   Russell AD, Ahonkhai I, Rogers DT. Microbiological applications of the inactivation of antibiotics and
       other antimicrobial agents. J. Appl. Bacterial. 1979;46:207-45.
810.   Engley FB, Jr, Dey BP. A universal neutralizing medium for antimicrobial chemicals. Chern. Specialists
       Manu f. Assoc. Proc. 1970:100-6.
811.   Association for the Advancement of Medical Instrumentation. Good hospital practice: Steam sterilization
       and sterility assurance. AAMI. Arlington, VA, 1993.
812.   Association for the Advancement ofMedical Instrumentation. Flash sterilization: Steam sterilization of
       patient care items for immediate use. AAMI. Arlington, VA, 1996.
813.   Association for the Advancement of Medical Instrumentation. Steam sterilization and sterility assurance in
       health care facilities. ANSI/AAMI ST46. Arlington, VA, 2002:ANSI/AAMI ST46:2002.
814.   Association for the Advancement of Medical Instrumentation. Ethylene oxide sterilization in health care
       facilities: Safety and effectiveness. AAMI. Arlington, VA, 1999.
815.   Association of Operating Room Nurses. Recommended practices for sterilization in peri operative practice
       settings. 2000 Standards, Recommended Practices, and Guidelines. Denver, CO: AORN, 2000:347-58.
816.   Association for peri-Operative Registered Nurses. Recommended practices for cleaning and caring for
       surgical instruments and powered equipment. AORN J. 2002;75:727-41.
817.   Mangrarn AJ, Horan TC, Pearson ML, Silver LC, Jarvis WR. Guideline for prevention of surgical site
       infection, 1999. Hospital Infection Control Practices Advisory Committee. Infect. Control Hosp.
       Epidemic!. 1999;20:250-78.
818.   Education Design. Best practices for the prevention of surgical site infection. Denver Colorado: Education
       Design, 1998.
819.   Association for the Advancement of Medical Instrumentation, Comprehensive guide to steam sterilization
       and sterility assurance in health care facilities, ANSI/AAMI ST79. 2006.
820.   Association for peri-Operative Registered Nurses. Recommended pracice for sterilization in the
       perioperative practice setting. AORN J. 2006;83:700-22.
821.   Singh J, Bhatia R, Gandhi JC, eta!. Outbreak ofvira1 hepatitis Bin a rural community in India linked to
       inadequately sterilized needles and syringes. Bull. World Health Organ. 1998;76:93-8.
822.   EickhoffTC. An outbreak of surgical wound infections due to Clostridium peifringens. Surg. Gynecol.
       Obstet. 1962; 114:102-8.
823.   Favero MS. Sterility assurance: Concepts for patient safety. In: Rutala WA, ed. Disinfection, sterilization
       and antisepsis: principles and practices in healthcare facilities. Washington, DC: Association for
       Professional in Infection Control and Epidemiology, 2001:110-9.
824.   Oxborrow OS, Bembe R. Sterility testing-validation of sterilization processes, and sporicide testing. In:

                                                                                                                   149
       Block SS, ed. Disinfection, sterilization, and preservation. Philadelphia: Lea & Febiger, 1991:1047-57.
825.   Rutala WA, Weber DJ. Clinical effectiveness of low-temperature sterilization technologies. Infect. Control
       Hasp. Epidemic!. 1998;19:798-804.
826.   Adler S, Schener M, Daschner FD. Costs of low-temperature plasma sterilization compared with other
       sterilization methods. J. Hasp. Infect. 1998;40:125-34.
827.   Joslyn L. Sterilization by heat. In: Block SS, ed. Disinfection, sterilization, and preservation. Philadelphia:
       Lippincott Williams & Wilkins, 2001:695-728.
828.   Bucx MJ, Veldman DJ, Beenhakker MM, Koster R. The effect of steam sterilization at 134 degrees Con
       light intensity provided by fibrelight Macintoch laryngoscopes. Anaesthesia 2000;55:185-6.
829.   Gilbert JA, Phillips HO. The effect of steam sterilization on plaster casting material. Clinical Orthopaed
       Rei Res 1984:241-4.
830.   Agalloco JP, Akers JE, Madsen RE. Moist heat sterilization--myths and realities. PDA J. Pharmaceutical
       Sci. Techno!. 1998;52:346-50.
831.   Rutala W A, Stiegel MM, Sarubbi FA, Jr. Decontamination of laboratory microbiological waste by steam
       sterilization. Appl. Environ. Microbial. 1982;43: 1311-6.
832.   Lauer JL, Battles DR, Vesley D. Decontaminating infectious laboratory waste by autoclaving. Appl.
       Environ. Microbial. 1982;44:690-4.
833.   Rhodes P, Zeiner L, Laufman H. A new disposable bowie-Dick-type test pack for prevacuum high-
       temperature sterilizers. Med. Instrum. 1982;16:1J 7-20.
834.   Association for the Advancement of Medical Instrumentation. Technical Infonnation Report on process
       challenge devices/test packs for use in health care facilities, 2003.
835.   Young M. Sterilization process monitoring. Managing Infect Control2004;August:70-6.
836.   American Society for Healthcare Central Service Professionals. Training Manual for Health Care Central
       Service Technicians. In: Association AH, ed. Chicago: The Jessey-Bass/American Hospital Association
       Press Series, 2001:1-271.
837.   CrowS. Steam sterilizers: an evolution in design. Infect. Control Hasp. Epidemic!. 1993;14:488-90.
838.   Gurevich I, Jacobsen E, Cunha BA. Pseudoautoclave failure caused by differences in spore test steam
       sensitivities. Am. J. Infect. Contro11996;24:402-4.
839.   Bryce EA, Roberts FJ, Clements B, MacLean S. When the biological indicator is positive: investigating
       autoclave failures. Infect. Control Hasp. Epidemic!. 1997;18:654-6.
840.   Barone MA, Faisel AJ, Andrews L, Ahmed J, Rash ida B, Kristensen D. Adaptation and validation of a
       portable steam sterilizer for processing intrauterine device insertion instruments and supplies in low-
       resource settings. Am. J. Infect. Control1997;25:350-6.
841.   Young JH. Sterilization with steam under pressure. In: Monissey RF, Phillips GB, eds. Sterilization
       technology: a practical guide for manufacturers and users of health care product. New York: Van Nostrand
       Reinhold, 1993:81-119.
842.   Palenik CJ, Cumberlander ND. Effects of steam sterilization on the contents of sharps containers. Am. J.
       Infect. Control1993;21:28-33.
843.   Rutala WA. Disinfection and flash sterilization in the operating room. J. Ophthal. Nurs. Techno!.
       1991; 10: I 06-15.
844.   Maki DG, Hassemer CA. Flash sterilization: carefully measured haste. Infect. Control1987;8:307-10.
845.   Banett T. Flash sterilization: What are the risks? In: Rutala WA, ed. Disinfection, sterilization and
       antisepsis: principles and practices in healthcare facilities. Washington, DC: Association for Professional in
       Infection Control and Epidemiology, 2001:70-6.
846.   Vesley D, Langholz AC, Rohlfing SR, Foltz WE. Fluorimetric detection of a Bacillus stearothermophilus
       spore-bound enzyme, a-D-glucosidase, for rapid identification of flash sterilization failure. Appl. Environ.
       Microbial. 1992;58:717-9.
847.   Rutala WA, Gergen MF, Weber DJ. Evaluation of a rapid readout biological indicator for flash sterilization
       with three biological indicators and three chemical indicators. Infect. Control Hosp. Epidemic!.
       1993;14:390-4.
848.   Strzelecki LR, Nelson JH. Evaluation of closed container flash sterilization system. Orthoped. Nurs.
       1989;8:21-4.
849.   Hood E, Stout N, Catto B. Flash sterilization and neurosurgical site infections: Guilt by association. Am. J.


                                                                                                                  150
       Infect. Control 1997;25: 156.
850.   Rutala WA, Weber DJ, Chappell KJ. Patient injUiy from flash-sterilized instruments. Infect. Control Hosp.
       Epidemiol. 1999;20:458.
851.   Schneider PM. Low-temperature sterilization altematives in the 1990s. Tappi J. 1994;77:115-9.
852.   Environmental Protection Agency. Protection of stratospheric ozone; Proposed Rule. 40 CFR Part 82. Fed.
       Regist. 1993.
853.   Schneider PM. Emerging low temperature sterilization technologies (non-FDA approved). In: Rutala WA,
       ed. Disinfection, sterilization, and antisepsis in healthcare. Champlain, New York: Polyscience
       Publications, 1998:79-92.
854.   Gross D. Ethylene oxide sterilization and altemative methods. Surg. Serv. Management 1995;1 :16-7.
855.   Holler C, Martiny H, Christiansen B, Ruden H, Gundermann KO. The efficacy oflow temperature plasma
       (LTP) sterilization, a new sterilization technique. Zentralbl. Hyg. Umweltmed. 1993; 194:380-91.
856.   Rutala WA, Gergen MF, Weber DJ. Comparative evaluation of the sporicidal activity of new low-
       temperature sterilization technologies: ethylene oxide, 2 plasma sterilization systems, and liquid peracetic
       acid. Am. J. Infect. Control 1998;26:393-8.
857.   Emst RR, Doyle JE. Sterilization with gaseous ethylene oxide: a review of chemical and physical factors.
       Biotech. Bioeng. 1968;10.
858.   Joslyn L. Gaseous chemical sterilization. In: Block SS, ed. Disinfection, sterilization, and preservation.
       Philadelphia: Lippincott Williams & Wilkins, 2001:337-60.
859,   Fisher AA. Ethylene oxide dermatitis. Cutis 1984;34:20, 22, 24.
860.   Jay WM, Swift TR, Hull DS. Possible relationship of ethylene oxide exposure to cataract formation. Am. J.
       Ophthalmol. 1982;93:727-32.
861.   Salinas E, Sasich L, Hall DH, Kennedy RM, Morriss H. Acute ethylene oxide intoxication. Drug Intel!.
       Clin. Pharm. 1981;15:384-6.
862.   Marchand M, Delesvonx R, Claeys C. The toxicity of ethylene oxide and a report on three fatal cases of
       poisoning. Am. Arch. Indust. Health 1958;18:60.
863.   Finelli PF, Morgan TF, Yaar I, Granger CV. Ethylene oxide-induced polyneuropathy. A clinical and
       electrophysiologic study. Arch. Neurol. 1983;40:419-21.
864.   Estrin WJ, Becker CE. Evidence of neurologic dysfunction related to long-term ethylene oxide exposure.
       Arch. Neural. 1987;44:1283-6.
865.   Estrin WJ, Bowler RM, Lash A, Becker CE. Neurotoxicological evaluation of hospital sterilizer workers
       exposed to ethylene oxide. J. Toxicol. Clin. Toxicol. 1990;28:1-20.
866.   Crystal HA, Schaumburg HH, Grober E, Fuld PA, Lipton RB. Cognitive impairment and sensory loss
       associated with chronic low-level ethylene oxide exposure. Neurology 1988;38:567-9.
867.   Shaham J, Levi Z, Gurvich R, Shain R, Ribak J. Hematological changes in hospital workers due to chronic
       exposure to low levels of ethylene oxide. J. Occup. Environ. Med. 2000;42:843-50.
868.   Lindbohm ML, Hemminki K, Bonhomme MG, et a!. Effects of patemal occupational exposure on
       spontaneous abortions. Am. J. Public Health 1991 ;81: 1029-33,
869.   Hemminki K, Mutanen P, Saloniemi I, Niemei M-L, Vainio H. Spontaneous abortions in hospital staff
       engaged in sterilising instruments with chemical agents. Br. Med. J. 1982;285:1461-3.
870.   Rowland AS, Baird DD, Shore DL, Darden B, Wilcox AJ. Ethylene oxide exposure may increase the risk
       of spontaneous abortion, preterm birth, and postterm birth. Epidemiology 1996;7:363-8.
871.   National Toxicology Program. httQ://ntp-server.niehs nih.govL.
872.   Anonymous. Ethylene oxide sterilization: How hospitals can adapt to the changes. Health Devices
       1994;23:485-92.
873.   Occupational Safety and Health Administration. Ethylene Oxide: OSHA Fact Sheet: Occupational Safety
       and Health Administration, 2002.
874.   Cardenas-Camarena L. Ethylene oxide bums from improperly sterilized mammary implants. Ann. Plast.
       Surg. 1998;41 :361-9.
875.   Windebank AJ, Blexrud MD. Residual ethylene oxide in hollow fiber hemodialysis units is neurotoxic in
       vitro. Ann. Neurol. 1989;26:63-8.
876.   Occupational Health and Safety Administration. Chemical sampling information-Ethylene chlorohydiin:
       Occupational Safety and Health Administration, 2002.
877.   Parisi AN, Young WE. Sterilization with ethylene oxide and other gases. In: Block SS, ed. Disinfection,

                                                                                                               151
       sterilization, and preservation. Philadelphia: Lea & Febiger, 1991:580-95.
878.   Ries MD, Weaver K, Beals N. Safety and efficacy of ethylene oxide sterilized polyethylene in total knee
       arthroplasty. Clin. Orthop. 1996:159-63,
879.   A! fa MJ, DeGagne P, Olson N. Bacterial killing ability of 10% ethylene oxide plus 90%
       hydrochlorofluorocarbon sterilizing gas. Infect, Control Hasp. Epidemic!. 1997;18:641-5.
880.   Parker HH, Johnson RB. Effectiveness of ethylene oxide for sterilization of dental handpieces. J. Dent.
       1995;23:113-5.
881.   Jacobs PT, Lin SM. Sterilization processes utilizing low-temperature plasma. In: Block SS, ed.
       Disinfection, sterilization, and preservation. Philadelphia: Lippincott Williams & Wilkins, 2001:747-63.
882.   Rutala WA, Gergen MF, Weber DJ. Sporicidal activity of a new low-temperature sterilization technology:
       the Sterrad 50 sterilizer. Infect. Control Hasp. Epidemiol. 1999;20:514-6.
883.   Kyi MS, Holton J, Ridgway GL. Assessment of the efficacy of a low temperature hydrogen peroxide gas
       plasma sterilization system. J. Hosp. Infect. 1995;31:275-84.
884.   Jacobs PT, Smith D. The new Stenad 100S sterilization system: Features and advantages. Zentr. Steril.
       1998;6:86-94.
885,   Rudolph H, Hilbert M. Practical testing of the new plasma sterilizer "Stenad 100S" in the
       Diakonkrankenhaus Rotenburg. Zentr. Stetil. 1997;5:207-15.
886.   Bar W, Marquez de Bar G, Naumann A, Rusch-Gerdes S. Contamination ofbronchoscopes with
       Mycobacterium tuberculosis and successful sterilization by low-temperature hydrogen peroxide plasma
       sterilization. Am, J. Infect. Control 2001;29:306-11.
887.   Centers for Disease Control and Prevention. Corneal decompensation after intraocular ophthalmic surgery-
       Missouri, 1998. MMWR 1998;47:306-9.
888.   DuffY RE, Brown SE, Caldwell KL, et a!. An epidemic of corneal destruction caused by plasma gas
       sterilization. Arch. Ophthalmol. 2000;118:1167-76.
889.   Jarvis WR Hospital Infections Program, Centers for Disease Control and Prevention: On-site outbreak
       investigations, 1990-1999: How often are germicides or sterilants the source? In: Rutala W A, ed.
       Disinfection, sterilization and antisepsis: principles and practices in healthcare facilities. Washington, DC:
       Association for Professional in Infection Control and Epidemiology, 2001:41-8.
890.   BorneffM, Ruppert J, Okpara J, eta!. Efficacy testing oflow-temperature plasma sterilization (LTP) with
       test object models simulating practice conditions. Zentr. Steril. 1995;3:361-71.
891.   Borneff-Lipp M, Okpara J, BodendorfM, Sonntag HG. Validation of low-temperature-plasma (LPT)
       sterilization systems: Comparison of two technical versions, the Sterrad 100, 1.8 and the lOOS. Hygiene
       und Mikrobiologie 1997;3:21-8.
892.   Roberts C, Antonoplos P. Inactivation of human immunodeficiency virus type 1, hepatitis A virus,
       respiratory syncytial virus, vaccinia virus, herpes simplex virus type 1, and poliovirus type 2 by hydrogen
       peroxide gas plasma sterilization. Am. J. Infect. Control1998;26:94-101.
893.   Okpara-Hofmann J, Knoll M, Dun M, Schmitt B, Borneff-Lipp M. Comparison of low-temperature
       hydrogen peroxide gas plasma sterilization for endoscopes using various Sterrad models. J. Hasp. Infect.
       2005;59:280-5.
894.   Timm D, Gonzales D. Effect of sterilization on microstructure and function of microsurgical scissors. Surg.
       Serv. Management 1997;3:47-9.
895.   Feldman LA, Hui HK. Compatibility of medical devices and materials with low-temperature hydrogen
       peroxide gas plasma. Med. Dev. Diag. Indust. 1997;19:57-62.
896.   Muscarella LF. Leading a horse to water: Are crucial lessons in endoscopy and outbreak investigations
       being learned? Infect . Control Hosp. Epidemiol. 2002;23 :358-60.
897.   Gurevich I, Qadri SMH, Cunha BA. False-positive results of spore tests from improper clip use with the
       Steris chemical sterilant system. Infect. Control Hosp. Epidemic!. 1992;21 :42-3.
898.   Kralovic RC. Use of biological indicators designed for steam or ethylene oxide to monitor a liquid
       chemical sterilization process. Infect. Control Hosp. Epidemic!. 1993;14:313-9.
899.   Bond WW. Biological indicators for a liquid chemical sterilizer. Infect. Control Hosp. Epidemic!.
       1993; 14:565.
900.   Bond WW. Biological indicators for a liquid chemical sterilizer: a solution to the instrument reprocessing
       problem? Infect. Control Hosp. Epidemic!. 1993;14:309-12.
901.   Malchesky PS. Biological indicators for a liquid chemical sterilizer. Infect. Control Hosp. Epidemic!.

                                                                                                                 152
        1993;14:563-6.
902.    Daschner F. STERIS SYSTEM 1 in Germany. Infect. Control Hosp. Epidemiol. 1994;15:294, 296.
903.    Sarin M, Segal-Maurer S, Urban C, Combest A, Rahal JJ. Nosocomial transmission ofimipenem-resistant
        Pseudomonas aeruginosa following bronchoscopy associated with improper connection to the STERIS
        System 1 Processor. Infect. Control Hosp. Epidemiol. 2001;22:409-13.
904.    Food and Drug Administration, Division of General and Restorative Devices. Guidance on Prernarket
        Notification [510(k)] Submissions for Sterilizers Intended for Use in Health Care Facilities. Rockville,
        MD. 1993.
905.    Vicke1y K, Deva AK, Zou J, Kumaradeva P, Bissett L, Cossart YE. Inactivation of duck hepatitis B virus
        by a hydrogen peroxide gas plasma sterilization system: laboratory and 'in use' testing. J. Hosp. Infect.
        1999;41:317-22.
906.    VassalS, Favennec L, Ballet JJ, Brasseur P. Hydrogen peroxide gas plasma sterilization is effective against
        Cryptosporidiumparvum oocysts. Am. J. Infect. Contro11998;26:136-8.
907.    Penna TC, Ferraz CA, Casso Ia MA. The presterilization microbial load on used medical devices and the
        effectiveness of hydrogen peroxide gas plasma against Bacillus subtilis spores. Infect. Control Hosp.
        Epidemiol. 1999;20:465-72.
908.    Bryce EA, Chia E, Logelin G, Smith JA. An evaluation ofthe AbTox Plazlyte Sterilization System. Infect.
        Control Hosp. Epidemiol. 1997;18:646-53.
909.    Graham GS, Riley R. Sterilization manufacturers: Interactions with regulatory agencies. In: Rutala WA,
        ed. Disinfection, sterilization, and antisepsis in health care. Champlain, New York: Polyscience
        Publications, 1998:41-8.
910.    Royce A, Bowler C. Ethylene oxide sterilisation-some experiences and some practical limitations. J.
        Pharm. Pharmacal. 1961;13:87t-94t.
91 I.   Nystrom B. Disinfection of surgical instruments. J. Hosp. Infect. 1981;2:363-8.
912.    Rutala WA, Gergen MF, Jones JF, Weber DJ. Levels of microbial contamination on surgical instruments.
        Am. J. Infect. Contro11998;26:143-5.
913.    Alfa MJ, Nemes R. Inadequacy of manual cleaning for reprocessing single-use, triple-lumen
        sphinctertomes: Simulated-use testing comparing manual with automated cleaning methods. Am. J. Infect.
        Control2003;31:193-207.
914.    Alfa MJ, Nemes R. Reprocessing oflurnened instruments. In: Rutala WA, ed. Disinfection, sterilization
        and antisepsis: Principles, practices, challenges, and new research. Washington DC: Association for
        Professionals in Infection Control and Epidemiology, 2004:189-99.
915.    Bargmann LS, Bargmann BC, Collier JP, CmTier BH, Mayor MB. CmTent sterilization and packaging
        methods for polyethylene. Clin. Orthop. 1999:49-58.
916.    Williams IR, Mayor MB, Collier JP. The impact of sterilization method on wear in knee arthroplasty. Clin.
        Orthop. 1998:170-80.
917.    Russell AD. Ionizing radiation. 1n: Russell AD, Hugo WB, Ayliffe GAJ, eds. Principles and practices of
        disinfection, preservation and sterilization. Oxford: Blackwell Science, 1999:675-87.
918.    Hansen JM, Shaffer HL. Sterilization and preservation by radiation sterilization. In: Block SS, ed.
        Disinfection, sterilization, and preservation. Philadelphia: Lippincott Williams & Wilkins, 2001:729-46.
919.    Lagergren ER. Recent advances in sterilization. J Infect Control (Asia) 1998;1: 11-3.
920.    Perkins JJ. Principles and methods of sterilization in health sciences. Springfield, IL: Charles C Thomas,
        1969.
921.    Favero MS, Bond WW. The use ofliquid chemical germicides. In: Morrissey RF, Phillips GB, eds.
        Sterilization technology: A practical guide for manufacturers and users of health care products. New York:
        Van Nostrand Reinhold, 1993:309-334.
922.    Muscarella LF. Are all sterilization processes alike? AORN J. 1998;67:966-70, 973-6.
923.    Levy RV. Sterile filtration of liquids and gases. In: Block SS, ed. Disinfection, sterilization, and
        preservation. Philadelphia: Lippincott Williams & Wilkins, 2001:795-822.
924.    Wallhausser KH. Is the removal of microorganisms by filtration really a sterilization method? J. Parenter.
        Drug Assoc. 1979;33: 156-70.
925.    Webb BC, Thomas CJ, Harty DW, Willcox MD. Effectiveness oftwo methods of denture sterilization. J.
        Oral Rehabil. 1998;25:4I6-23.
926.    Rohrer MD, Bulard RA. Microwave sterilization. J. Am. Dent. Assoc. I 985; 110:194-8.

                                                                                                               153
927.   Rohrer MD, Terry MA, Bulard RA, Graves DC, Taylor EM. Microwave sterilization of hydrophilic
       contact lenses. Am. J. Ophthalmol. 1986;101:49-57.
928.   Douglas C, Burke B, Kessler DL, Cicmanec JF, Bracken RB. Microwave: practical costReffective method
       for sterilizing urinary catheters in the home. Urology 1990;35:219-22.
929.   Kindle G, Busse A, Kampa D, Meyer-Konig U, Daschner FD. Killing activity of microwaves in milk. J.
       Hosp. Infect. 1996;33:273-8.
930.   Harris MG, Rechberger J, Grant T, Holden BA. In-office microwave disinfection of soft contact lenses.
       Optom. Vis. Sci. 1990;67:129-32.
931.   Mervine J, TempleR. Using a microwave oven to disinfect intermittent-use catheters. Rehabil. Nurs.
       1997;22:318-20.
932.   Najdovski L, Dragas AZ, Kotnik V. The killing activity of microwaves on some non-sporogenic and
       sporogenic medically important bacterial strains. J. Hosp. Infect. 1991;19:239-47.
933.   Rosaspina S, Salvatorelli G, Anzanel D, Bovolenta R. Effect of microwave radiation on Candida albicans.
       Microbios 1994;78:55-9.
934.   Welt BA, Tong CH, Rossen JL, Lund DB. Effect of microwave radiation on inactivation of Clostridium
       sporogenes (PA 3679) spores. Appl. Environ. Microbial. 1994;60:482-8.
935.   Latimer JM, Matsen JM. Microwave oven irradiation as a method for bacterial decontamination in a
       clinical microbiology laboratory. J. Clin. Microbial. 1977;6:340-2.
936.   Sanborn MR, Wan SK, Bulard R. Microwave sterilization of plastic tissue culture vessels for reuse. Appl.
       Environ. Microbial. 1982;44:960-4.
937.   Rosaspina S, Salvatorelli G, Anzanel D. The bactericidal effect of microwaves on Mycobacterium hoVE's
       dried on scalpel blades. J. Hosp. Infect. 1994;26:45-50.
938.   Engelhardt JP, Grun L, Dahl HJ. Factors affecting sterilization in glass bead sterilizers. J. Endod.
       1984; I 0:465-70.
939.   Smith GE. Glass bead sterilization of orthodontic bands. Am. J. Orthod. Dentofacial Orthop. 1986;90:243-
       9.
940,   Sisco V, WintersLL, Zange LL, Brennan PC. Efficacy of various methods of sterilization of acupuncture
       needles. J. Manip. Physiol. Therap. 1988; II :94-7.
941.   Klapes NA, Vesley D. Vapor-phase hydrogen peroxide as a surface decontaminant and sterilant. Appl.
       Environ. Microbial. 1990;56:503-6.
942.   French GL, Otter JA, Shannon KP, Adams NMT, Watling D, Parks MJ. Tackling contamination ofthe
       hospital environment by methicillin-resistant Staphylococcus aureus (MRSA): A comparison between
       conventional terminal cleaning and hydrogen peroxide vapour decontamination. J. Hasp. Infect.
       2004;57:3I-7.
943.   Jeanes A, Rao G, Osman M, Merrick P. Eradication of persistent environmental MRSA. J. Hasp. Infect.
       2005;6 I :85-6.
944.   Bates CJ, Pearse R. Use of hydrogen peroxide vapour for environmental control during a Serratia outbreak
       in a neonatal intensive care unit. J. Hosp. Infect. 2005;61 :364-6.
945.   Boyce JM, Havill NL, Otter JA, eta!. Impact of hydrogen peroxide vapor room bio-decontamination on
       environmental contamination and nosocomial transmission of Clostridium difficile. The Society of
       Healthcare Epidemiology of America, 2006;Abstract 155:109.
946.   Berrington AW, Pedler SJ. Investigation of gaseous ozone for MRSA decontamination of hospital side-
       rooms. J. Hosp. Infect. 1998;40:61-5.
947.   Gaspar MC, Pelaez B, Femandez C, Fereres J. Microbiological efficacy ofSterrad IOOS and LTSF
       sterilisation systems compared to ethylene oxide. Zentr. Steril. 2002;I0:91-9.
948.   Kanemitsu K, Kunishima H, Imasaka T, eta!. Evaluation of a low-temperature steam and fonnaldehyde
       sterilizer. J. Hosp. Infect. 2003;55:47-52.
949.   Kanemitsu K, Imasaka T, Ishikawa S, eta!. A comparative study of ethylene oxide gas, hydrogen peroxide
       gas plasma, and low-temperature steam formaldehyde sterilization, Infect Control Hasp Epidemiol
       2005;26:486-9.
950.   Roncoroni AJ, Casewell MW, Phillips I. The disinfection of clinically contaminated Matburn suction
       pumps and baby incubators in an 'Aseptor' formalin cabinet. J. Hasp. Infect. 1980;1:251-9.
951.   Cumberland NS, Botting FG. Formaldehyde vapour cabinets. J. Hosp. Infect. 1991;19:67-70.
952.   Jeng DK, Woodworth AG. Chlorine dioxide gas sterilization of oxygenators in an industrial scale

                                                                                                               154
       sterilizer: a successful modeL Artif. Organs 1990;14:361-8.
953.   Knapp JE, Battisti DL. Chloride dioxide. In: Block SS, ed. Disinfection, sterilization, and preservation.
       Philadelphia: Lippincott Wi!liams & Wilkins, 2001:215-27.
954.   Kowalski JB. Sterilization of medical devices, pharmaceutical components, and batTier isolation systems
       with gaseous chlorine dioxide. In: Monissey RF, Kowalski JB, eds. Sterilization of medical products,.
       Champlain, NY: Polyscience Publications, 1998:313-23.
955.   Portner DM, Hoffman RK. Sporicidal effect of peracetic acid vapor. AppL MicrobiaL 1968;16:1782-5.
956.   Mata-Portuguez VH, Perez LS, Acosta-Gio E. Sterilization of heat-resistant instruments with infrared
       radiation. Infect . Control Hosp. EpidemioL 2002;23.
957.   Frey R. The structural and functional prerequisites for a central sterile supply department (CSSD). Zentr.
       SteriL 2000;8:128-40.
958.   Reich RR, Fleming W, Burgess DJ. Sterilization validation: it's not just for industry. Infect. Control Steril.
       Techno!. 1996;2.
959.   American Institute of Architects. Guidelines for design and construction ofhospital and health care
       facilities. Washington, DC: The American Institute of Architects Press, 2001.
960.   DesCoteaux JG, Poulin EC, Julien M, Guidoin R. Residual organic debris on processed surgical
       instruments. AORN J. 1995;62:23-30.
961.   Rutala WA, Weber DJ. A review of the use of gowns and drapes (single use and reusable) in healthcare.
       Infect. Control Hosp. Epidemiol. 2001;22:248-57.
962.   Association of peri-Operative Registered Nurses. Recommended practices for sterilization in the
       perioperative practice setting. AORN J. 2006;83:700-22.
963.   Taurasi R. Comfortable PPE? Maximum tray weight? Health care Purchasing News 2004;July:48.
964.   Chobin N, Purr D, Nnyttens A. Wet packs and plastic accessmy cases. Infect Control Today
       2004;August:24, 28-30.
965.   Dunkelberg H, Fleitmann-Glende F. Measurement of the microbial barrier effectiveness of sterilization
       containers in terms ofthe log reduction value for prevention of nosocomial infections. Am. J, Infect.
       Control2006;34:285-9.
966.   Rutala WA, Weber DJ. Choosing a sterilization wrap. Infect. Control Today 2000;4:64,70.
967.   Maloney JM, Kohut RD. Infection control, batTier protection and the treatment environment. Dent. Hyg.
       (Chic). 1987;61:310-3.
968.   Mayworm D. Sterile shelf life and expiration dating. J. Hosp. Supply, Process. Distri. 1984;2:32-5.
969.   Cardo DM, Sehulster LM. Central sterile supply. In: Mayhall CG, ed. Infect. Control and Hosp. Epidemic!.
       Philadelphia: Lippincott Williams & Wilkins, 1999: I 023-30.
970.   Klapes NA, Greene VW, Langholz AC. Microbial contamination associated with routine aseptic practice.
       J. Hosp. Infect. 1987;10:299-304.
971.   Butt WE, Bradley DV, Jr., Mayhew RB, Schwartz RS. Evaluation of the shelf life of sterile insn·ument
       packs. Oral Surg. Oral Med. Oral Pathol. 1991 ;72:650-4.
972.   Webster J, Lloyd W, HoP, Burridge C, George N. Rethinking sterilization practices: Evidence for event-
       related outdating. Infect Control Hosp Epidemiol 2003;24:622-4,
973.   Widmer AF, Houston A, Bollinger E, Wenzel RP. A new standard for sterility testing for autoclaved
       surgical trays. J. Hosp. Infect. 1992;21:253-60.
974.   Schneider PM, Reich RR, Kirckof SS, Foltz WG. Perfomance of various steam sterilization indicators
       under optimum and sub-optimum exposure conditions. In: Rutala WA, ed. Disinfection, sterilization and
       antisepsis: Principles, practices, challenges, and new research. Washington DC: Association for
       Professionals in Infection Control and Epidemiology, 2004:200-23.
975.   Greene VW. Control of sterilization process. In: Russell AD, Hugo WB, Ayliffe GAJ; eds. Principles and
       practice of disinfection, preservation and sterilization. Oxford, England: Blackwell Scientific Publications,
       1992:605-24.
976.   Vesley D, Nellis MA, Allwood PB. Evaluation of a rapid readout biological indicator for 121 'C gravity
       and 132'C vacuum-assisted steam sterilization cycles. Infect. Control Hosp. Epidemic!. 1995;16:281-6.
977.   Rutala WA, Jones SM, Weber DJ. Comparison of a rapid readout biological indicator for steam
       sterilization with four conventional biological indicators and five chemical indicators. Infect. Control
       Hosp. Epidemic!. 1996;17:423-8.
978.   Alfa MJ, Olson N, DeGagne P, Jackson M. Evaluation of rapid readout biological indicators for 132'C

                                                                                                                  !55
        gravity and l32°C vacuum-assisted steam sterilization cycles using a new automated fluorescent reader.
        Infect. Control Hosp. Epidemiol. 2002;23:388-92.
979.    Koncur P, Janes JE, Ortiz PA. 20 second sterilization indicator tests equivalent to Bis. Infect. Control
        Steril. Techno!. 1998:26-8, 30, 32-4.
980.    Perkins RE, Bodman HA, Kundsin RB, Walter CW. Monitoring steam sterilization of surgical instruments:
        a dilemma. Appl. Environ. Microbiol. 1981;42:383-7.
981.    Kotilainen HR, Gantz NM. An evaluation of three biological indicator systems in flash sterilization. Infect,
        Control1987;8:311-6.
982.    Kleinegger CL, Yeager DL, Ruling JK, Drake DR. The effects of contamination on biological monitoring.
        Infect. Control Hosp. Epidemiol. 2001;22:391-2.
983.    Centers for Disease Control. False-positive results of spore tests in ethylene oxide sterilizers - Wisconsin.
        MMWR 1981;30:238-40.
984.    Association of Operating Room Nurses. AORN standards and recommended practices for petioperative
        nursing. 1987:Section lll:14.1-III:14.11, AORN, Denver, CO.
985.    Gurevich I, Holmes JE, Cunha BA. Presumed autoclave failure due to false-positive spore strip tests.
        Infect. Control 1982;3:388-92.
986.    Epstein BJ, Lattimer JM, Matsen JM, Garibaldi RA. False positive spore strip sterility tests with steam
        sterilization. Am. J. Infect. Control1983;11 :71-3.
987.    Association for the Advancement of Medical Instrumentation. Good hospital practice: steam sterilization
        and sterility assurance. Arlington, VA: AAMI, 1988.
988.    Baird RM. Sterility assurance: Concepts, methods and problems. In: Russell AD, Hugo WB, Ayliffe GAJ,
        eds. Principles and practice of disinfection, preservation and sterilization. Oxford, England: Blackwell
        Scientific Publications, 1999:787-99.
989.    Coulter WA, Chew-Graham CA, Cheung SW, Burke FIT. Autoclave perfmmance and operator knowledge
        of autoclave use in primary care: a survey of UK practices. J. Hosp. Infect. 2001;48:180-5.
990.    Greene VW. Reuse of disposable devices. In: Mayhall CG, ed. Infect. Control and Hosp. Epidemiol.
        Philadelphia: Lippincott Williams & Wilkins, 1999: 1201-8.
991.    Avitall B, Khan M, Krum D, Jazayeri M, Hare J. Repeated use of ablation catheters: a prospective study. J.
        Am. Coli. Cardin!. 1993;22:1367-72.
992.    Dunnigan A, Roberts C, McNamara M, Benson DW, Jr., Benditt DO. Success of re-use of cardiac
        electrode catheters. Am. J. Cardiol. 1987;60:807-10.
993.    Aton EA, MmTay P, Fraser V, Conaway L, Cain ME. Safety of reusing cardiac electrophysiology
        catheters. Am. J. Cardiol. 1994;74:1173-5.
994.    Brown SA, Merritt K, Woods TO, McNamee SG, Hitchins VM. Effects of different disinfection and
        sterilization methods on tensile strength of materials used for single-use devices. Biomed, In strum. Techno!
        2002;January/February:23-7.
995.    Food and Drug Administration. Enforcement Priorities for Single-Use Devices Reprocessed by Third
        Pmiies and Hospitals, Rockville, MD., 2000.
996,    Ulatowski TA. FDA: Reuse of Single-Use Devices. In: Rutala WA, ed. Disinfection, sterilization and
        antisepsis: Principles, practices, challenges, and new research. Washington, DC: Association for
        Professionals in Infection Control and Epidemiology, 2004:15-23.
997.    Occupational Health and Safety Administration. Hazard Communication Standard.29 CFR 1910.1200,
        OSHA, Washington, DC.
998.    Edens AL. Occupational Safety and Health Administration: Regulations affecting health care facilities. In:
        Rutala WA, ed. Disinfection, Sterilization and Antisepsis: Principles and practices in healthcare facilities.
        Washington, D.C,: Association for Professionals in Infection Control and Epidemiology, Inc., 2001:49-58.
999.    Schultz JK. Decontamination: recommended practices. In: Reichert M, Young JH, eds. Sterilization
        technology for the health care facility. Gaithersburg, MD: Aspen Publication, 1997:10-20.
1000.   Occupational Health and Safety Administration. Ethylene Oxide Standard. Vol. 29 CFR 1910.1047,
        OSHA, Washington, DC.
1001.   Occupational Safety and Health Administration. Formaldehyde Standard. Vol. 29 CFR 1910.1048,
        Washington, DC.
1002.   Buxton AE, Anderson RL, Werdegar D, Atlas E. Nosocomial respiratory tract infection and colonization
        with Acinetobacter calcoaceticus. Epidemiologic characteristics. Am. J. Med. 1978;65:507-13.

                                                                                                                 156
1003.    Snydman DR. Hepatitis B infection from medical personnel. JAMA 1976;236:1009.
1004.    Martiny H, Floss H. Residuals on medical devices following reprocessing. J. Hasp. Infect. 2001;48
         (Supplement):S88-S92.
1005.    Taylor DM. Inactivation ofprions by physical and chemical means. J. Hasp. Infect. 1999;43
         (supplement):S69-S76.
I 006.   Best M, Sattar SA, Springthorpe VS, Kennedy ME. Comparative mycobactericidal efficacy of chemical
         disinfectants in suspension and carrier tests. Appl. Environ. Microbial. 1988;54:2856-8.
1007.    Weber DJ, Rutala WA. Environmental issues and nosocomial infections. In: Wenzel RP, ed, Prevention
         and control of nosocomial infections. Baltimore: Williams and Wilkins, 1991:1042-64.
1008.    Palmer PH, Yeoman DM. A study to assess the value of disinfectants when washing ward floors. Med. J.
         Aust. 1972;2:1237-9.
1009.    Centers for Disease Control and Prevention. Preventing the spread of vancomycin resistance -report from
         the Hospital Infection Control Practices Advisory Committee. Fed. Regis!. 1994:25758-63.
I 010.   Ayliffe GA, Collins BJ, Low bury EJ. Cleaning and disinfection of hospital floors. BMJ 1966;5511 :442-5.
1011.    Neely AN. A survey of gram-negative bacteria survival on hospital fabrics and plastics, J. Bum Care
         Rehabil. 2000;21:523-7.
1012.    Rutala WA. Disinfection and sterilization of patient-care items. Infect. Control Hasp. Epidemiol.
         1996;17:377-84.
1013.    Environmental Protection Agency. Pesticides: Regulating Pesticides. http
         ;//www.epa.gov/oppadOO 1/chemregindex.htm, 2003.
1014.    Hoffman PN, Layzell SK. Household bleach as disinfectant for use by injecting drug users. Lancet
         1993;342:743.
1015.    Chu NS, Chan-Myers H, Ghazanfari N, Antonoplos P. Levels of naturally occurring microorganisms on
         surgical instruments after clinical use and after washing. Am. J. Infect. Control1999;27:315-9.
1016.    Hoffmann KK, Weber DJ, Rutala WA. Pseudoepidemic ofRhodotorula rubra in patients undergoing
         fiberoptic bronchoscopy. Infect. Control Hasp. Epidemiol. 1989;10:511-4.
1017.    Lowry PW, Jarvis WR. Use oftap water and disinfection practices in outpatient settings. A survey of
         otolaryngologists. Arch. Otolaryngol. Head Neck Surg. 1991;117:886-8.
1018.    Fahey BJ, Koziol DE, Banks SM, Henderson DK. Frequency ofnonparenteral occupational exposures to
         blood and body fluids before and after universal precautions training. Am. J. Med. 1991;90:145-53.
1019.    Beckmann SE, Vlahov D, Koziol DE, McShalley ED, Schmitt JM, Henderson DK. Temporal association
         between implementation of universal precautions and a sustained, progressive decrease in percutaneous
         exposures to blood. Clin. Infect. Dis. 1994;18:562-9.
I 020.   Gerberding JL, Littell C, Tarkington A, Brown A, Schecter WP. Risk of exposure of surgical personnel to
         patients' blood during surgery at San Francisco General Hospital. N. Engl. J. Med. 1991;324:1788-93.
I 021.   Mast ST, Woolwine JD, Gerdberding JL. Efficacy of gloves in reducing blood volumes transferred during
         simulated needlestick injury. J. Infect. Dis. 1993;168:1589-92.
I 022.   Wendt C, Herwaldt LA. Epidemics: Identification and Management. In: Wenzel RP, ed. Prevention and
         Control ofNosocomial1nfections. Baltimore: Williams & Wilkins, 1997:175-214.
1023.    Feigal DW, Gardner SN, McClellan M. Ensuring safe and effective medical devices. N. Engl. J. Med.
         2003;348: 191-2.
1024.    Oie S, Karniya A. Microbial contamination of antiseptics and disinfectants. Am. J, Infect. Control
         1996;24:389-95.
I 025.   Strzelecki LR, Nelson JH. Evaluation of closed container flash sterilization system. Orthop. Nurs.
         1989;8:21-4.
1026.    Burgess DJ, Reich RR. Industrial ethylene oxide sterilization. In: Morrissey RF, Phillips GB, eds.
         Sterilization technology: a practical guide for manufacturers and users of health care product. New York:
         Van Nostrand Reinhold, 1993:120-51.
1027.    Conviser CA, C W. Ethylene oxide sterilization: stetilant alternatives. In: Reichert M, Young JH, eds.
         Sterilization technology for the health care facility. Gaithersburg, MD: Aspen Publication, 1997:189-99.
1028.    Young ill. Steam sterilization: scientific principles. In: Reichert M, Young JH, eds. Sterilization
         technology for the health care facility. Gaithersburg, MD: Aspen Publication, 1997:123-144.
1029.    Alfa MJ. Importance oflumen flow in liquid chemical sterilization. Am. J. Infect. Control1999;27:373-5.
1030.    Mallison GF, Standard PG. Safe storage times for sterile packs. Hospitals 1974;48:77-8, 80.

                                                                                                               157
1031.   !Gapes NA, Greene VW, Langholz AC, Hunstiger C, Effect of long-term storage on sterile status of
        devices in surgical packs. Infect. Control 1987;8:289-93.
1032.   Japp NF. Packaging: Shelf life. In: Reichert M, Young JH, eds. Sterilization Technology. Gaithersburg,
        Maryland: Aspen, 1997:99-102.
1033.   Joint Commission for the Accreditation of Health care Organizations. Comprehensive accreditation manual
        for hospitals, JCAHO, Chicago, IL. 2003.
1034.   Block SS. Definition ofterms. In: Block SS, ed. Disinfection, stetilization, and preservation. Philadelphia:
        Lippincott Williams & Wilkins, 2001:19-28.
1035.   Molinari JA, Gleason MJ, Cottone JA, Barrett ED. Comparison of dental surface disinfectants. Gen. Dent.
        1987;35:171-5.




                                                                                                                 158
APPENDIX- ''14''
The recommendations in this guideline for Ebola Virus
Disease has been superseded by CDC's Infection
Prevention and Control Recommendations for
Hospitalized Patients with Known or Suspected Ebola
Virus Disease in U.S. Hospitals and by CDC's Interim
Guidance for Environmental Infection Control in
Hospitals for Ebola Virus issued on August 1, 2014.



This information is on pages 12, 13, 113 and   1~4.




Click here for current information on how Ebola virus is
transmitted.
Guidelines for Environmental Infection Control
           in Health-Care Facilities




Recommendations of CDC and the Healthcare Infection Control
        Practices Advisory Committee (HICPAC)




             U.S. Department of Health and Human Services
            Centers for Disease Control and Prevention (CDC)
                            Atlanta, GA 30333


                                 2003
Suggested Citations:



Available from the CDC Internet Site:

The full-text version of the guidelines appears as a web-based document at the CDC's
Division ofHealthcare Quality Promotion's Internet site at:
www.cdc.gov/ncidod/hip/enviro/guide.htm

The full-text version of the guidelines should be cited when reference is made primarily to
material in Parts I and IV. The print version of the guidelines appears as:

 Sehulster LM, Chinn RYW, Arduino MJ, Carpenter J, Donlan R, Ashford D, Besser R,
 Fields B, McNeil MM, Whitney C, Wong S, Juranek D, Cleveland J. Guidelines for
environmental infection control in health-care facilities. Recommendations from CDC and
the Healthcare Infection Control Practices Advisory Committee (HICPAC). Chicago IL;
American Society for Healthcare Engineering/American Hospital Association; 2004.


Part II of these guidelines appeared in the CDC's "Morbidity and Mortality
Weekly Report:"

Centers for Disease Control and Prevention. Guidelines for environmental infection control in
health-care facilities: recommendations of CDC and the Health care Infection Control Practices
Advisory Committee (HICPAC). MMWR 2003; 52 (No. RR-1 0): 1-48.


Updates to the Part II recommendations also appeared in the MMWR in 2003 as "Errata: Vol.
52 (No. RR-1 0)" (MMWR Vol. 52 [42]: I 025-6) on October 24, 2003 and as a "Notice to
Readers" scheduled to appear in February 2004. The full-text version of these guidelines (this
document) incorporates these updates.
       Centers for Disease Control and Prevention
     Healthcare Infection Control Practices Advisory
                 Committee (HICP AC)

   Guidelines for Environmental Infection Control in
                 Health-Care Facilities

Abstract

Background:
Although the environment serves as a reservoil· for a variety of microorganisms, it is rarely implicated in
disease transmission except in the immunocompromised population. Inadvertent exposures to
environmental oppottunistic pathogens (e.g., Aspergillus spp. and Legione/la spp.) or airborne
pathogens (e.g., Mycobacterium tuberculosis and varicella-zoster vims) may result in infections with
significant morbidity and/or mortality. Lack of adherence to established standards and guidance (e.g.,
water quality in dialysis, proper ventilation for specialized care areas such as operating rooms, and
proper use of disinfectants) can result in adverse patient outcomes in health-care facilities.

Objective:
The objective is to develop an environmental infection-control guideline that reviews and reaffirms
strategies for the prevention of environmentally-mediated infections, particularly among health-care
workers and immunocompromised patients. The recommendations are evidence-based whenever
possible.

Search Strategies:
The contributors to this guideline reviewed predominantly English-language mticles identified from
MEDLINE literature searches, bibliographies fi·mn published articles, and infection-control textbooks.

Criteria for Selecting Citations and Studies for This Review:
Articles dealing with outbreaks of infection due to environmental opportunistic microorganisms and
epidemiological- or laboratoty experimental studies were reviewed. Current editions of guidelines and
standards from organizations (i.e., American Institute of Architects [AlA], Association for the
Advancement of Medical Instrumentation [AAMI], and American Society of Heating, Refrigeration,
and Air-Conditioning Engineers [ASHRAE]) were consulted. Relevant regulations from federal
agencies (i.e., U.S. Food and Drug Administration [FDA]; U.S. Department of Labor, Occupational
Safety and Health Administration [OSHA]; U.S. Environmental Protection Agency [EPA]; and U.S.
Department of Justice) were reviewed. Some topics did not have well-designed, prospective studies nor
reports of outbreak investigations. Expert opinions and experience were consulted in these instances.

Types of Studies:
Reports of outbreak investigations, epidemiological assessment of outbreak investigations with control
strategies, and in vitro environmental studies were assessed. Many of the recommendations are derived
ii


ft·om empiric engineering concepts and reflect industry standards. A few of the infection-control
measures proposed cannot be rigorously studied for ethical or logistical reasons.

Outcome Measures:
Infections caused by the microorganisms described in this guideline are rare events, and the effect of
these recommendations on infection rates in a facility may not be readily measurable. Therefore, the
following steps to measure performance are suggested to evaluate these recommendations:

     I. Document whether infection-control personnel are actively involved in all phases of a health-
        care facility's demolition, construction, and renovation. Activities should include performing a
        risk assessment of the necessary types of construction barriers, and daily monitoring and
        documenting of the presence of negative airflow within the construction zone or renovation
        area.
     2. Monitor and document daily the negative airflow in airborne infection isolation rooms (All) and
        positive airflow in protective environment rooms (PE), especially when patients are in these
          rooms.
     3. Perform assays at least once a month by using standard quantitative methods for endotoxin in
        water used to reprocess hemodialyzers, and for heterotrophic, mesophilic bacteria in water used
        to prepare dialysate and for hemodialyzer reprocessing.
     4. Evaluate possible environmental sources (e.g., water, laboratory solutions, or reagents) of
        specimen contamination when nontuberculous mycobacteria (NTM) of unlikely clinical
        importance are isolated from clinical cultures. If environmental contamination is found,
        eliminate the probable mechanisms.
     5. Document policies to identify and respond to water damage. Such policies should result in
        either repair and drying of wet structural materials within 72 hours, or removal of the wet
        material if drying is unlikely within 72 hours.

Main Results:
Infection-control strategies and engineering controls, when consistently implemented, are effective in
preventing oppo1tunistic, environmentally-related infections in immunocompromised populations.
Adherence to proper use of disinfectants, proper maintenance of medical equipment that uses water
(e.g., automated endoscope reprocessors and hydrotherapy equipment), water-quality standards for
hemodialysis, and proper ventilation standards for specialized care environments (i.e., airborne infection
isolation [All], protective environment [PE], and operating rooms [ORs]), and prompt management of
water intrusion into facility structural elements will minimize health-care--associated infection risks and
reduce the frequency of pseudo-outbreaks. Routine environmental sampling is not advised except in the
few situations where sampling is directed by epidemiologic principles and results can be applied
directly to infection control decisions, and for water quality determinations in hemodialysis.

Reviewers' Conclusions:
Continued compliance with existing environmental infection control measures will decrease the risk of
health-care--associated infections among patients, especially the immunocompromised, and health-care
workers.
                                                                                                                                                            iii


                  Centers for Disease Control and Prevention
     Healthcare Infection Control Practices Advisory Committee (HICPAC)

                     Guidelines for Environmental Infection Control in
                                   Health-Care Facilities

                                                               Table of Contents

Executive Summary .................................................................................................................... 1
Part I. Bacliv


        4. Parameters of the Laundry Process ..........................................................................................               100
        5. Special Laundry Situations .......................................................................................................         I 02
        6. Surgical Gowns, Drapes, and Disposable Fabrics ....................................................................                        103
        7. Antimicrobial-Impregnated Articles and Consumer Items Bearing Antimicrobial Labeling ..                                                    103
        8. Standard Mattresses, Pillows, and Air-Fluidized Beds ............................................................                          104
     H. Animals in Health-Care Facilities ............................................................................................                105
        1. General Information .................................................................................................................      105
        2. Animal-Assisted Activities, Animal-Assisted Therapy, and Resident Animals ......................                                           106
        3. Service Animals .......................................................................................................................    108
        4. Animals as Patients in Human Health-Care Facilities .............................................................                          110
        5. Research Animals in Health-Care Facilities ............................................................................                    Ill
     I. Regulated Medical Waste ...........................................................................................................           112
        1. Epidemiology ...........................................................................................................................   112
        2. Categories of Medical Waste ...................................................................................................            I 12
        3. Management of Regulated Medical Waste in Health-Care Facilities ......................................                                     113
        4. Treatment of Regulated Medical Waste ...................................................................................                   113
        5. Discharging Blood, Fluids to Sanitary Sewers or Septic Tanks ...............................................                               116
        6. Medical Waste and CJD ...........................................................................................................          116
Part II. Recommendations for Environmental Infection Control in Health-Care Facilities
................................................................................................................................................... 117
     A. Rationale for Recommendations .............................................................................................. 117
     B. Rating Categories ....................................................................................................................... 117
     C. Recommendations-Air ............................................................................................................ 118
     D. Recommendations-Water ....................................................................................................... 125
     E. Recommendations-Environmental Services ......................................................................... 133
     F. Recommendations-Environmental Sampling ....................................................................... 138
     G. Recommendations-Laundry and Bedding ............................................................................ 138
     H. Recommendations-Animals in Health-Care Facilities ......................................................... 141
     I. Recommendations-Regulated Medical Waste ........................................................................ 143
Part III. References ................................................................................................................ 145
Part IV. Appendices ............................................................................................................... 201
     Appendix A. Glossary of Terms .................................................................................................... 201
     Appendix B. Air .............................................................................................................................. 210
       I. Airbome Contaminant Removal .............................................................................................. 210
       2. Air Sampling for Aerosols Containing Legionellae ................................................................. 210
       3. Calculation of Air Sampling Results ........................................................................................ 211
       4. Ventilation Specifications for Health-Care Facilities ............................................................... 212
     Appendix C. Water ......................................................................................................................... 220
       I. Biofilms .............................. ;..................................................................................................... 220
       2. Water and Dialysate Sampling Strategies in Dialysis .............................................................. 222
       3. Water Sampling Strategies and Culture Techniques for Detecting Legionellae ...................... 223
       4. Procedure for Cleaning Cooling Towers and Related Equipment ........................................... 225
       5. Maintenance Pmcedures Used to Decrease Survival and Multiplications of Legionella spp. in
       Potable-Water Distribution Systems ............................................................................................. 227
     Appendix D. Insects and Microorganisms .................................................................................... 228
     Appendix E. Information Resources ............................................................................................. 229
     Appendix F. A•·eas of Future Research ........................................................................................ 230
Index-Parts I and IV ............................................................................................................ 231
                                                                                                                                                      v


                                               List of Figures, Boxes, and Tables



Figures

Figure I. Diagram of a ventilation system .............................................................................................. 14
Figure 2. Example of positive-pressure room control for protection from airborne environmental
     microbes (PE) .................................................................................................................................. 35
Figure 3. Example of negative-pressure room control for airborne infection isolation (All) ................. 36
Figure 4. Example of airborne infection isolation (All) room with anteroom and neutral anteroom ..... 37
Figure 5. Diagram of a typical air conditioning (induced draft) cooling tower ...................................... 58
Figure 6. Dialysis water treatment system .............................................................................................. 60



Boxes

Box I. Environmental infection control: performance measures .............................................................. 2
Box 2. Eight criteria for evaluating the strength of evidence for environmental sources of infection ...... 4
Box 3. Chain of infection components ...................................................................................................... 4
Box 4. Suggested members and functions of a multi-disciplinary coordination team for construction,
     renovation, repair, and demolition projects ..................................................................................... 24
Box 5. Construction design and function considerations for environmental infection control ............... 25
Box 6. Unresolved issues associated with microbiologic air sampling ................................................... 28
Box 7. Construction/repair projects that require barrier structures ......................................................... 32
Box 8. Strategy for managing TB patients and preventing airbome transmission in operating rooms ... 39
Box 9. Recovery and remediation measures for water-related emergencies ........................................... 52
Box I 0. Contingency planning for flooding ............................................................................................ 53
Box II. Steps in an epidemiologic investigation for legionellosis .......................................................... 56
Box 12. General steps for cleaning and maintaining ice machines, dispensers, and storage chests ....... 66
Box 13. Preliminary concerns for conducting air sampling .................................................................... 90
Box 14. Selecting an air sampling device ............................................................................................... 93
Box 15. Undertaking environmental-surface sampling ........................................................................... 95
Box C.!. Potential sampling sites for Legionel/a spp. in health-care facilities ..................................... 224
Box C.2. Procedures for collecting and processing environmental specimens for Legionel/a spp ....... 225


Tables

Table I. Clinical and epidemiologic characteristics of aspergillosis ......................................................... 7
Table 2. Environmental fungal pathogens: entry into and contamination of the health-care facility ........ 8
Table 3. Clinical and epidemiologic characteristics of tuberculosis (TB) ............................................... 10
Table 4. Microorganisms associated with airbmne transmission ............................................................ l3
Table 5. Filtration methods ..................................................................................................................... 15
Table 6, Engineered specifications for positive- and negative pressure rooms ....................................... 19
Table 7. Ventilation hazards in health-care facilities that may be associated with increased potential of
     airbome disease transmission .......................................................................................................... 22
Table 8. Strategies to reduce dust and moisture intrusion during external demolition and construction 30
vi


Table 9. Infection-control measures for intemal construction and repair projects ................................. 32
Table 10. Summary of ventilation specifications in selected areas of health-care facilities ................... 39
Table II. Clinical and epidemiologic characteristics of legionellosis/Legionnaires disease .................. 41
Table 12. Pseudomonas aeruginosa infections in health-care facilities ................................................. 42
Table 13. Other gram-negative bacteria associated with water and moist environments ....................... 43
Table 14. Nontuberculous mycobacteria-environmental vehicles ....................................................... 45
Table 15. Water and point-of-use fixtures as sources and reservoirs of waterborne pathogens ............. 47
Table 16. Water demand in health-care facilities during water disruption emergencies ........................ 50
Table 17. Additional infection-control measures to prevent exposure of high-risk patients to waterborne
     pathogens ......................................................................................................................................... 57
Table 18. Microbiologic limits for hemodialysis fluids .......................................................................... 62
Table 19. Factors influencing microbial contamination in hemodialysis systems .................................. 63
Table 20. Microorganisms and their sources in ice and ice machines .................................................... 65
Table 21. Infections associated with use of hydrotherapy equipment .................................................... 67
Table 22. Levels of disinfection by type of microorganism ................................................................... 72
Table 23. Air sampling methods and examples of equipment ................................................................ 91
Table 24. Examples of eluents and diluents for environmental-surface sampling .................................. 96
Table 25. Methods of environmental-surface sampling .......................................................................... 97
Table 26. Examples of diseases associated with zoonotic transmission ............................................... I 05
Table 27. Microorganisms and biologicals identified as select agents ................................................. 115
Table B.l. Air changes/hour (ACH) and time required for airborne-contaminant removal efficiencies of
     99% and 99.9% ............................................................................................................................. 210
Table B.2. Ventilation requirements for areas affecting patient care in hospitals and outpatient facilities
     ······················································································································································· 212
Table B.3. Pressure relationships and ventilation ofce1iain areas of nursing facilities ........................ 217
Table B.4. Filter efficiencies for central ventilation and air conditioning systems in general hospitals
     ······················································································································································· 219
Table B.S. Filter efficiencies for central ventilation and air conditioning systems in outpatient facilities
     ······················································································································································· 219
Table B.6. Filter efficiencies for central ventilation and air conditioning systems in nursing facilities
     ······················································································································································· 220
Table B.7. Filter efficiencies for central ventilation and air conditioning systems in psychiatric hospitals
     ....................................................................................................................................................... 220
Table D.!. Microorganisms isolated from arthropods in health-care settings ...................................... 228
                                                                                     vii


             List of Abbreviations Used in This Publication

AAA      animal-assisted activity
AAMI     Association for the Advancement of Medical Instrumentation
AAT      animal-assisted therapy
ACGIH    American Council of Governmental Industrial Hygienists
ACH      air changes per hour
ADA      Americans with Disabilities Act
AER      automated endoscope reprocessor
AFB      acid-fast bacilli
AHA      American Hospital Association
AHJ      authorities having jurisdiction
AlA      American Institute of Architects
All      airborne infection isolation
AmB      amphotericin B
ANC      absolute neutrophil count
ANSI     American National Standards Institute
AORN     Association of peri Operative Registered Nurses
ASHE     American Society for Healthcare Engineering
ASHRAE   American Society of Heating, Refirgeration, and Air-Conditioning Engineers
BCG      Bacille Calmette-Guerin
BCYE     buffered charcoal yeast extract medium
BHI      brain-heatt infusion
BMBL     CDC/NIH publication "Biosafety in Microbiological and Biomedical Laboratories"
BOD      biological oxygen demand
BSE      bovine spongiform encephalopathy
BSL      biosafety level
c        Centigrade
CAPD     continuous ambulatory peritoneal dialysis
CCPD     continual cycling peritoneal dialysis
CMAD     count median aerodynamic diameter
CDC      U.S. Centers for Disease Control and Prevention
CFR      Code of Federal Regulations
CFU      colony- forming unit
CJD      Creutzfeldt-Jakob disease
em       centimeter
CMS      U.S. Centers for Medicare and Medicaid Services
CPL      compliance document (OSHA)
CT/EC    cooling tower/evaporative condenser
DFA      direct fluorescence assay; direct fluorescent antibody
DHHS     U.S. Department of Health and Human Services
DHBV     duck hepatitis B virus
DNA      deoxyribonucleic acid
DOP      dioctylphthalate
DOT      U.S. Department ofTranspotiation
EC       environment of care (JCAHO)
ELISA    enzyme-linked immunosorbent assay
EPA      U.S. Environmental Protection Agency
ESRD     end-stage renal disease
viii


EU        endotoxin unit
F         Fahrenheit
FDA       U.S. Food and Drug Administration
FIFRA     Federal Insecticide, Fungicide, and Rodenticide Act
FRC       free residual chlorine
ft        foot (feet)
FTC       U.S. Federal Trade Commission
GISA      glycopeptide intermediate resistant Staphylococcus aureus
HBV       hepatitis B virus
HCV       hepatitis C virus
HEPA      high efficiency particulate air
HICPAC    Healthcare Infection Control Practices Advisory Committee
HIV       human immunodeficiency vitus
HPV       human papilloma vitus
HSCT      hematopoietic stem cell transplant
HVAC      heating, ventilation, air conditioning
ICRA      infection control risk assessment
ICU       intensive care unit
IDso      50% median infectious dose
IPD       intermittent peritoneal dialysis
JCAHO     Joint Commission on Accreditation ofHealthcare Organizations
l                                                                                             ix


PCR               polymerase chain reaction
PD                peritoneal dialysis
PE                protective environment
PEL                permissible exposure limit
PPE               personal protective equipment
ppm               patts per million
PVC               polyvinylchloride
RAPD              randomly amplified polymorphic DNA
RODAC             replicate organism direct agar contact
RSV               respiratory syncytial virus
RO                reverse osmosis
SARS              severe acute respiratory syndrome
SARS-CoV          SARS coronavirus
sec               second
spp               species
SSI               surgical site infection
TB                tuberculosis
TLV®-TWA          threshold limit value-time weighted average
TSA               tryptic soy agar
TSB               tryptic soy broth
TSE               transmissible spongifotm encephalopathy
u.s.              United States
usc               United States Code
USDA              U.S. Department of Agriculture
USPS              U.S. Postal Service
uv                ultraviolet
UVGI              ultraviolet germicidal irradiation
VAV               variable air ventilation
vCJD              variant Creutzfeldt-J akob disease
VISA              vancomycin intermediate resistant Staphylococcus aureus
VRE               vancomycinwresistant Enterococcus
VRSA              vancomycin-resistant Staphylococcus aureus
v/v               volume/volume
vzv               varicella-zoster virus




Note: Use of trade names and commercial sources is for identification only and does not imply
endorsement by the U.S. Department of Health and Human Services. References to non-CDC
sites on the Internet are provided as a service to the reader and does not constitute or imply
endorsement of these organization s or their programs by CDC or the U.S. Department of Health
and Human Services. CDC is not responsible for the content of pages found at these sites.
X




    The following CDC staff member and HICPAC member prepared this report:

                                        Lynne Sehulster, PhD
                              Division ofHealthcare Quality Promotion
                               National Center for Infectious Diseases

                                     Raymond Y.W. Chinn, MD
                                         HICPAC Advisor
                                      Sharp Memorial Hospital
                                       San Diego, Califomia

    Disclosure of Relationship: Raymond Y. W. Chinn is a private-practice physician and salaried
employee of Sharp Memorial Hospital in San Diego, California. Dr. Chinn received no research funds
 from commercial sources either directly, or indirectly through awards made to the hospital, before or
                             during the development of these guidelines.


             Contributions were made by the following CDC staff members:

                                      Matthew Arduino, DrPH
                                          Joe Carpenter, PE
                                        Rodney Donlan, PhD
                                        Lynne Sehulster, PhD
                              Division of Healthcare Quality Promotion
                               National Center for Infectious Diseases

                                 David Ashford, DVM, Dsc, MPH
                                        Richard Besser, MD
                                         Barry Fields, PhD
                                 Michael M. McNeil, MBBS, MPH
                                    Cynthia Whitney, MD, MPH
                                   Stephanie Wong, DMV, MPH
                             Division of Bacterial and Mycotic Diseases
                              National Center fm· Infectious Diseases

                                    Dennis Juranek, DVM, MSC
                                   Division of Parasitic Diseases
                               National Center for Infectious Diseases

                                  Jennifer Cleveland, DDS, MPH
                                      Division of Oral Health
               National Center for Chronic Disease Prevention and Health Promotion



In collaboration with the Healthcare Infection Control Practices Advisory Committee
                                     (HICPAC)
                                                                                                    xi


                               HICPAC Members, February 2002

Robert A. Weinstein, MD                              Jane D. Siegel, MD
Chair                                                Co-Chair
Cook County Hospital                                 University of Texas Southwestern Medical Center
Chicago, IL                                          Dallas, TX

Michele L. Pearson, MD                               Raymond Y.W. Chinn, MD
Executive Secretary                                  Sharp Memorial Hospital
Centers for Disease Control and Prevention           San Diego, CA
Atlanta, GA

Alfred DeMaria, Jr., MD                              Elaine L. Larson, RN, PhD
Massachusetts Department of Public Health            Columbia University School ofNursing
Jamaica Plain, MA                                    New York, NY

James T. Lee, MD, PhD                                Ramon E. Moncada, MD
University of Minnesota                              Coronado Physician's Medical Center
VA Medical Center                                    Coronado, CA
St. Paul, MN

William A. Rutala, PhD, MPH, CIC                     William E. Scheckler, MD
University of North Carolina School of               University of Wisconsin Medical School
 Medicine                                            Madison, WI
Chapel Hill, NC

Beth H. Stover, RN, C!C                              Marjorie A. Underwood, RN, BSN, CIC
Kosair Children's Hospital                           Mt. Diablo Medical Center
Louisville, KY                                       Concord, CA




                                             Liaison Members

Loretta L. Fauerbach, MS, CIC                        Sandra L. Fitzler, RN
Association for Professionals in Infection           American Health Care Association
 Control and Epidemiology (APIC)                     Washington, DC
Washington, DC

Dorothy M. Fogg, RN, BSN, MA                         Stephen F. Jencks, MD, MPH
Association of peri Operative Registered             U.S. Centers for Medicare and Medicaid
 Nurses (AORN)                                        Services
Denver, CO                                           Baltimore, MD

Chiu S. Lin, PhD                                     James P. Steinberg, MD
U.S. Food and Drug Administration                    Society for Health care Epidemiology of America,
Rockville, MD                                          Inc. (SHEA)
                                                     Atlanta, GA
xii



                                  Liaison Members (continued)

Michael L. Tapper, MD
Advisory Committee for the Elimination of
 Tuberculosis (ACET)
NewYork,NY




                                        Expert Reviewers

Trisha Barrett, RN, MBA, CIC                    Judene Battley, MS, MPH, CIC
Alta Bates Medical Center                       Epidemiology Consulting Services, Inc.
Berkeley, CA                                    Beverly Hills, Ml

Michael Berry                                   Col. Nancy Bjerke, BSN, MA, MEd, MPH, CIC
University ofN01th Carolina                      (USAF, Retired)
Chapel Hill, NC                                 Infection Control Associates (ICA)
                                                San Antonio, TX

Walter W. Bond, MS                              Cheryl Catter, RN
RCSA, Inc.                                      University oflowa Health Center
Lawrenceville, GA                               Iowa City, lA

Douglas Erickson, FASHE                         MartinS. Favero, PhD
American Society for Healthcare                 Advanced Sterilization Products, Johnson and
 Engineering (ASHE)                               Johnson
Park Ridge, IL                                  Irvine, CA

Richard Miller, MD                              Col. Shannon E. Mills, DDS
University of Louisville School of Medicine     HQ USAF I Surgeon General Detail
Louisville, KY                                  Bolin AFB, DC

Gina Pugliese, RN, MS                           Craig E. Rubens, MD, PhD
Premier Safety Institute                        Children's Hospital and Medical Center
Oak Brook, IL                                   Seattle, WA

James D. Scott, PE                              Andrew J. Streifel, MPH, REHS
Michigan Department of Consumer and             University of Minnesota
 Industry Services                              Minneapolis, MN
Lansing, MI

Dale Woodin
American Society for Healthcare Engineering
 (ASHE)
Chicago, IL
                                                                                                            1


Executive Summary
The Guidelines for Environmental Infection Control in Health-Care Facilities is a compilation of
recommendations for the prevention and control of infectious diseases that are associated with health-
care environments. This document a) revises multiple sections from previous editions of the Centers for
Disease Control and Prevention [CDC] document titled Guideline for Handwashing and Hospital
Environmental Control;'·' b) incorporates discussions of air and water environmental concerns from
CDC's Guideline for the Prevention ofNosocomial Pneumonia;' c) consolidates relevant environmental
infection-control measures from other CDC guidelines;2


microorganisms; k) infection-control procedures for health-care laundry; I) use of animals in health care
for activities and therapy; m) managing the presence of service animals in health-care facilities; n)
infection-control strategies for when animals receive treatment in human health-care facilities; and o) a
call to reinstate the practice of inactivating amplified cultures and stocks of microorganisms on-site
during medical waste treatment.

Whenever possible, the recommendations in Part II are based on data fi·om well-designed scientific
studies. However, ce1tain of these studies were conducted by using narrowly defined patient
populations or for specific health-care settings (e.g., hospitals versus long-term care facilities), making
generalization of findings potentially problematic. Construction standards for hospitals or other health-
care facilities may not apply to residential home-care units. Similarly, infection-control measures
indicated for immunosuppressed patient care are usually not necessary in those facilities where such
patients are not present. other recommendations were derived from knowledge gained during infectious
disease investigations in health-care facilities, where successful termination of the outbreak was often
the result of multiple interventions, the majority of which cannot be independently and rigorously
evaluated. This is especially true for constmction situations involving air or water.

Other recommendations are derived from empiric engineering concepts and may reflect an industry
standard rather than an evidence-based conclusion. Where recommendations refer to guidance from the
American Institute of Architects (AlA), the statements reflect standards intended for new construction
or renovation. Existing structures and engineered systems are expected to be in continued compliance
with the standards in effect at the time of construction or renovation. Also, in the absence of scientific
confirmation, certain infection-control recommendations that cannot be rigorously evaluated are based
on a strong theoretical rationale and suggestive evidence. Finally, certain recommendations are derived
ti·om existing federal regulations. The references and the appendices comprise Parts III and IV of this
document, respectively.

Infections caused by the microorganisms described in these guidelines are rare events, and the effect of
these recommendations on infection rates in a facility may not be readily measurable. Therefore, the
following steps to measure performance are suggested to evaluate these recommendations (Box 1):


Box 1. Environmental infection control: performance measures

    1.   Document whether infection-control personnel are actively involved in all phases of a health-care
         facility's demolition, construction, and renovation, Activities should include performing a risk
         assessment of the necessary types of construction barriers, and daily monitoring and documenting
         of the presence of negative airflow within the construction zone or renovation area.
    2.   Monitor and document daily the negative airflow in airborne infection isolation (All) rooms and
         positive airflow in protective environment (PE) rooms, especially when patients are in these rooms,
    3.   Perform assays at least once a month by using standard quantitative methods for endotoxin in
         water used to reprocess hemodialyzers, and for heterotrophic and mesophilic bacteria in water
         used to prepare dialysate and for hemodialyzer reprocessing.
    4.   Evaluate possible environmental sources (e.g., water, laboratory solutions, or reagents) of specimen
         contamination when nontuberculous mycobacteria (NTM) of unlikely clinical importance are
         isolated from clinical cultures. If environmental contamination is found, eliminate the probable
         mechanisms.
    5.   Document policies to identify and respond to water damage. Such policies should result in either
         repair and drying of wet structural or porous materials within 72 hours; or removal of the wet
         material if drying is unlikely with 72 hours.
                                                                                                            3

Topics outside the scope of this document include a) noninfectious adverse events (e.g., sick building
syndrome); b) environmental concerns in the home; c) home health care; d) biotenorism; and e) health-
care-associated food borne illness. This document includes only limited discussion of a)
handwashing/hand hygiene; b) standard precautions; and c) infection-control measures used to prevent
insttument or equipment contamination during patient care (e.g., preventing waterborne contamination
of nebulizers or ventilator humidifiers). These topics are mentioned only if they are impmiant in
minimizing the transfer of pathogens to and from persons or equipment and the environment. Although
the document discusses principles of cleaning and disinfection as they are applied to maintenance of
environmental surfaces, the full discussion of sterilization and disinfection of medical instrnments and
direct patient-care devices is deferred for inclusion in the Guideline for Disinfection and Sterilization in
Health-Care Facilities, a document currently under development. Similarly, the full discussion of hand
hygiene is available as the Guideline for Hand Hygiene in Health-Care Settings: Recommendations of
the Healthcare Infection Control Practices Advisory Committee and the HICPAC/SHEA/APIC!IDSA
Hand Hygiene Task Force. Where applicable, the Guidelines for Environmental Infection Control in
Health-Care Facilities are consistent in content to the drafts available as of October 2002 of both the
revised Guideline for Prevention of Health-Care-Associated Pneumonia and Guidelines for Preventing
the Transmission of Mycobacterium tuberculosis in Health-Care Facilities.

This guideline was prepared by CDC staff members from NCID and the National Center for Chronic
Disease Prevention and Health Promotion (NCCDPHP) and the designated H!CPAC advisor.
Contributors to this document reviewed predominantly English-language manuscripts identified fi·om
reference searches using the National Library of Medicine's MEDLINE, bibliographies of published
miicles, and infection-control textbooks. Working drafts of the guideline were reviewed by CDC
scientists, HICPAC committee members, and experts in infection control, engineering, internal
medicine, infectious diseases, epidemiology, and microbiology. All recommendations in this guideline
may not reflect the opinions of all reviewers.



Part I. Background Information: Environmental
Infection Control in Health-Care Facilities
A. Introduction
The health-care environment contains a diverse population of microorganisms, but only a few are
significant pathogens for susceptible humans. Microorganisms are present in great numbers in moist,
organic environments, but some also can persist under dry conditions. Although pathogenic
microorganisms can be detected in air and water and on fomites, assessing their role in causing infection
and disease is difficult.'' Only a few repmts clearly delineate a "cause and effect" with respect to the
environment and in particular, housekeeping surfaces.

Eight criteria are used to evaluate the strength of evidence for an environmental source or means of
transmission of infectious agents (Box 2).''· 12 Applying these criteria to disease investigations allows
scientists to assess the contribution of the environment to disease transmission. An example of this
application is the identification of a pathogen (e.g., vancomycin-resistant enterococci [VRE]) on an
environmental surface during an outbreak. The presence of the pathogen does not establish its causal
role; its transmission from source to host could be through indirect means (e.g., via hand transferral)."
The surface, therefore, would be considered one of a number of potential reservoirs for tlae pathogen,
but not the "de facto" source of exposure. An understanding of how infection occurs after exposure,
4

based on the principles of the "chain of infection," is also important in evaluating the contribution of the
environment to health-care-associated disease." All of the components of the "chain" must be
operational for infection to occur (Box 3).


Box 2. Eight criteria for evaluating the strength of evidence for environmental sources of
infection* +

     1.    The organism can survive after inoculation onto the fomite.
     2.    The organism can be cultured from in Ruse fomites,
     3.    The organism can proliferate in or on the fomite.
     4.    Some measure of acquisition of infection cannot be explained by other recognized modes of
           transmission.
     5.    Retrospective caseRcontrol studies show an association between exposure to the fomite and
           infection.
     6,    Prospective caseRcontrol studies may be possible when more than one similar type of fomite is in
           use.
     7.    Prospective studies allocating exposure to the fomite to a subset of patients show an assication
           between exposure and infection.
     8.    Decontamin~tion of the fomite results in the elimination of infection transmission.



* These criteria are listed in order of strength of evidence.
+ Adapted from references 11 and 12.


Box 3. Chain of infection components*

     1.    Adequate number of pathogenic organisms (dose)
     2.    Pathogenic organisms of sufficient virulence
     3.    A susceptible host
     4.    An appropriate mode of transmission or transferal of the organism in sufficient number from
           source to host
     5.    The correct portal of entry into the host

* Adapted from reference 13-

The presence of the susceptible host is one of these components that underscores the importance of the
health-care environment and opportunistic pathogens on fomites and in air and water. As a result of
advances in medical technology and therapies (e.g., cytotoxic chemotherapy and transplantation
medicine), more patients are becoming immunocompromised in the course of treatment and are
therefore at increased risk for acquiring health-care-associated opportunistic infections. Trends in
health-care delivety (e.g., early discharge of patients fi·om acute care facilities) also are changing the
distribution of patient populations and increasing the number ofimmunocompromised persons in non-
acute-care hospitals. According to the American Hospital Association (AHA), in 1998, the number of
hospitals in the United States totaled 6,021; these hospitals had a total of I ,013,000 beds, 14 representing
a 5.5% decrease in the number of acute-care facilities and a I 0.2% decrease in the number of beds over
the 5-year period 1994-1998. 14 In addition, the total average daily number of patients receiving care in
U.S. acute-care hospitals in 1998 was 662,000 (65.4%)- 36.5% less than the 1978 average of
I ,042,000. 14 As the number of acute-care hospitals declines, the length of stay in these facilities is
concurrently decreasing, particularly for immunocompetent patients. Those patients remaining in acute-
care facilities are likely to be those requiring extensive medical interventions who therefore at high risk
for opportunistic infection.
                                                                                                             5



The growing population of severely immunocompromised patients is at odds with demands on the
health-care industry to remain viable in the marketplace; to incorporate modern equipment, new
diagnostic procedures, and new treatments; and to construct new facilities. Increasing numbers of
health-care facilities are likely to be faced with construction in the near future as hospitals consolidate to
reduce costs, defer care to ambulatory centers and satellite clinics, and try to create more "home-like"
acute-care settings. In 1998, approximately 75% of health-care-associated construction projects
focused on renovation of existing outpatient facilities or the building of such facilities; 15 the number of
projects associated with outpatient health care rose by 17% from 1998 through 1999. 16 An aging
population is also creating increasing demand for assisted-living facilities and skilled nursing centers.
Construction of assisted-living facilities in 1998 increased 49% fi·om the previous year, with 138
projects completed at a cost of$703 million. 16 Overall, from 1998 to 1999, health-care-associated
construction costs increased by 28.5%, from $11.56 billion to $14.86 billion. 16

Environmental disturbances associated with construction activities near health-care facilities pose
airborne and waterbome disease threats risks for the substantial number of patients who are at risk for
health-care-associated oppottunistic infections. The increasing age of hospitals and other health-care
facilities is also generating ongoing need fot·repair and remediation work (e.g., installing wiring for new
information systems, removing old sinks, and repairing elevator shafts) that can introduce or increase
contamination of the air and water in patient-care environments. Aging equipment, deferred
maintenance, and natural disasters provide additional mechanisms for the entry of environmental
pathogens into high-risk patient-care areas.

Architects, engineers, construction contractors, environmental health scientists, and industrial hygienists
historically have directed the design and function of hospitals' physical plants. Increasingly, however,
because of the growth in the number of susceptible patients and the increase in construction projects, the
involvement of hospital epidemiologists and infection-control professionals is required. These experts
help make plans for building, maintaining, and renovating health-care facilities to ensure that the
adverse impact of the environment on the incidence of health-care-associated infections is minimal.
The following are examples of adverse outcomes that could have been prevented had such expetts been
involved in the planning process: a) transmission of infections caused by Mycobacterium tuberculosis,
varicella-zoster virus (VZV), and measles (i.e., rubeola) facilitated by inappropriate air-handling
systems in health-care facilities;' b) disease outbreaks caused by Aspergillus spp., 17- 19 Mucoraceae,"
and Penicillium spp. associated with the absence of environmental controls during periods of health-care
facility-associated construction;21 c) infections and/or colonizations of patients and staff with
vancomycin-resistant Enterococcusfaecium [VRE] and Clostridium difficile acquired indirectly from
contact with organisms present on environmental surfaces in health-care facilities; 22- 25 and d) outbreaks
and pseudoepidemics oflegionellae, 26• 27 Pseudomonas aeruginosa,'s-30 and the nontuberculous
mycobacteria (NTM) 31 • 32 linked to water and aqueous solutions used in health-care facilities. The
purpose of this guideline is to provide useful information for both health-care professionals and
engineers in efforts to provide a safe environment in which quality health care may be provided to
patients. The recommendations herein provide guidance to minimize the risk for and prevent
tmnsmission of pathogens in the indoor environment.



B. Key Terms Used in this Guideline
Although Appendix A provides definitions for terms discussed in PattI, several terms that pertain to
specific patient-care areas and patients who are at risk for health-care-associated opportunistic
infections are presented here. Specific engineering parameters for these care areas are discussed more
6

fully in the text. Airborne Infection Isolation (All) refers to the isolation of patients infected with
organisms spread via airborne droplet nuclei <5 ~min diameter. This isolation area receives numerous
air changes per hour (ACH) (2: 12 ACH for new construction as of 200 I; 2:6 ACH for construction
before 2001 ), and is under negative pressure, such that the direction of the airflow is from the outside
adjacent space (e.g., corridor) into the room. The air in an All room is preferably exhausted to the
outside, but may be recirculated provided that the return air is filtered through a high efficiency
particulate air (HEPA) filter. The use of personal respiratory protection is also indicated for persons
entering these rooms.

Protective Environment (PE) is a specialized patient-care area, usually in a hospital, with a positive
airflow relative to the corridor (i.e., air flows from the room to the outside adjacent space). The
combination ofHEPA filtration, high numbers of air changes per hour (2:12 ACH), and minimal leakage
of air into the room creates an environment that can safely accommodate patients who have undergone
allogeneic hematopoietic stem cell transplant (HSCT).

Immunocompromised patients are those patients whose immune mechanisms are deficient because of
immunologic disorders (e.g., human immunodeficiency vims [HIV] infection, congenital immune
deficiency syndrome, chronic diseases [such as diabetes, cancer, emphysema, and cardiac failure]) or
immunosuppressive therapy (e.g., radiation, cytotoxic chemotherapy, anti-rejection medication, and
steroids). Jmmunocompromised patients who are identified as high-risk patients have the greatest risk
of infection caused by airborne or waterborne microorganisms. Patients in this subset include those who
are severely neutropenic for prolonged periods of time (i.e., an absolute neutrophil count [ANC] of;S500
cells/mL), allogeneic HSCT patients, and those who have received intensive chemotherapy (e.g.,
childhood acute myelogenous leukemia patients).



C. Air
1. Modes of Transmission of Airborne Diseases

A variety of airborne infections in susceptible hosts can result from exposures to clinically significant
microorganisms released into the air when environmental reservoirs (i.e., soil, water, dust, and decaying
organic matter) are disturbed. Once these materials are brought indoors into a health-care facility by
any of a number of vehicles (e.g., people, air currents, water, construction materials, and equipment),
the attendant microorganisms can proliferate in various indoor ecological niches and, if subsequently
disbursed into the air, serve as a source for airborne health-care-associated infections.

Respirat01y infections can be acquired from exposure to pathogens contained either in droplets or
droplet nuclei. Exposure to microorganisms in droplets (e.g., through aerosolized oral and nasal
secretions from infected patients33 ) constitutes a form of direct contact transmission. When droplets are
produced during a sneeze or cough, a cloud of infectious particles >5 ~m in size is expelled, resulting in
the potential exposure of susceptible persons within 3 feet of the source person.' Examples of
pathogens spread in this manner are influenza virus, rhinoviruses, adenoviruses, and respiratory
syncytial virus (RSV). Because these agents primarily are transmitted directly and because the droplets
tend to fall out of the air quickly, measures to control air flow in a health-care facility (e.g., use of
negative pressure rooms) generally are not indicated for preventing the spread of diseases caused by
these agents. Strategies to control the spread of these diseases are outlined in another guideline 3

The spread of airborne infectious diseases via droplet nuclei is a form of indirect transmission. 34
Droplet nuclei are the residuals of droplets that, when suspended in air, subsequently dry and produce
                                                                                                                                    7

particles ranging in size from 1-5 11m. TI1ese patticles can a) contain potentially viable microorganisms,
b) be protected by a coat of (hy secretions, c) remain suspended indefinitely in air, and d) be transported
over long distances. Tite microorganisms in droplet nuclei persist in favorable conditions (e.g., a dty,
cool atmosphere with little or no direct exposure to sunlight or other sources of radiation). Pathogenic
microorganisms that can be spread via droplet nuclei include lY~rcobacterium tuberculosis, VZV.
measles vims (i.e .. mbeola), and smallpox vims (i.e., vmiola major). 6 Several environmental pathogens
have life-cycle forms that are similar in size to droplet nuclei and may exhibit similar behavior in the
air. The spores ot'Aspergillusjinnigatns have a diameter of2-3.5 !1111, with a settling velocity estimated
at 0.03 em/second (or about !meter/hour) in still air. With this enhanced buoyancy, the spores. which
resist desiccation, can remain airbome indefinitely in air cunents and travel far from their source. 35

2. Airborne Infectious Diseases in Health-Care Facilities
a. Aspergillosis ami Of/1er Fungal Diseases
Aspergillosis is caused by molds belonging to the genus Aspergillus. Aspergillus spp. are prototype
health-care-acquired pathogens associated with dusty or moist environmental conditions. Clinical and
epidemiologic aspects of aspergillosis (Table 1) are discussed extensively in another guideline!


Table 1. Clinical and epidemiologic chnracteristics of nspergillosis
                                                                                                                   Refert>nres
                               Aspergillusfumigaws (90o/c-95% ofAspergillus infections among
     Causative agentplnnt (HSCT) patients; A.jlnvus, A. nigel', A.          36-43
                                      A. nidulans
                               te/Te11S,

  l\Iode.s of transmission
                               All·bome trnnsmislou of fu>l~~al_;fores; direct inhalntion; direct inoculation        37
                               from environmental s.omces rare
Acti\'itle.c; nssodnted with   Conumonin: ulcerative tracheobronchitis; osteomyelitis:
                               abscesses (aspergiltomas) of the lungs. brain, liver, spleen, and kidneys:
                               tlu·ombosis of deep blood vessels: necrotizing: skin uh;:ers; et}dophthalmitis;
 Clinlcnl !i~·udrome_s !lnd
                               and sinusitis                                                                       44.45,52-58
         disen:Ses
                               Chronic fm•asiw: chronic pneumot1itis
                               H.Jpersl'JISI~I'; allergic bronchopulmonmy aspergiUosis
                               Ct1ta11eous: · orimarV c,kin and burn-wound infections
                               H('matopoietic stem cell tl'tmsp)ant patients (HSCT):
                               inununocompromised patients (i.e., tho>e with tmderlying disease), pntients
  Patient populations at       undergoing chemothet-apy, organ h'attsplnnt redpients~ pretenn neonates 1
                               hemodialysis patients. p11ticnts wilh identifiable immune ·system deficiencies
                                                                                                                    36, 59-78
       greatest risk
                               who receive c!lre in general inten'.>ive care units (ICUs). nnd cystic fibrosis
                               natienis fmav be colonized occasionnllv become iufe~ted)
l'aetor:s nffediug scvN·ity    111e inunune '!.tatus of the patient and the dumtion of severe neutropenia
                                                                                                                      79,80
       nud outt:Otut''i
                               Rare nnd spomdi~, but increasing as proportion of itmmmocompronllfied
       0CC\ll'l'eUCt'          patients increases; 5% ofHSCT patients infected, <5% of solid orgnn                 36,37,81-88
                               trnnsolaut recioients infected
                               Rate can be as high as 100% if severe neutropenia persists; 13%-80%
      Mortality rate                                                                                               58, 83, 89, 90
                               mo11a1itv amon2leukeruia Datients

Aspergillus spp. are ubiquitous, aerobic fungi that occur in soil, water, and decaying ve§etation; the
organism also survives well in air. dust. and moisture present in health-care facilities."- 3 The presence
of aspergilli in the health-care facility environment is a substantial extrinsic risk factor for opportunistic
invasive aspergillosis (invasive aspergillosis being the most serious tonn of the disease) 69· 9 Site
renovation and constmction can disturb Awm:gil/us-contaminated dust and produce bursts of airbome
8


fungal spores. Increased levels of atmospheric dust and fungal spores have been associated with
clusters of health-care-acquired infections in immunocompromised patients. 17• 20• 44• 47• 49• 50• ,,_98
Absorbent building materials (e.g., wallboard) serve as an ideal substrate for the proliferation of this
organism if they become and remain wet, thereby increasing the numbers of fungal spores in the area.
Patient-care items, devices, and equipment can become contaminated with Aspergillus spp. spores and
serve as sources of infection if stored in such areas. 57

Most cases of aspergillosis are caused by Aspergillus fitmigatus, a thermotolerant/thermophilic fungus
capable of growing over a temperature range from 53.6°F-127.4°F ( I2°C-53°C); optimal growth occurs
at approximately 104°F (40°C), a temperature inhibitory to most other saprophytic fungi. 99 It can use
cellulose OJ' sugars as carbon sources; because its respiratory process requires an ample supply of
carbon, decomposing organic matter is an ideal substrate.

Other oppmtunistic fungi that have been occasionally linked with health-care-associated infections are
members of the order Mucorales (e.g., Rhizopus spp.) and miscellaneous moniliaceous molds (e.g.,
Fusarium spp. and Penicillium spp.) (Table 2). Many of these fungi can proliferate in moist
environments (e.g., water-damaged wood and building materials). Some fungi (e.g., Fusarium spp. and
Pseudoal/escheria spp.) also can be airborne pathogens. 100 As with aspergillosis, a major risk factor for
disease caused by any of these pathogens is the host's severe immunosuppression fi·mn either
                                                  101
underlying disease or immunosuppressive therapy. • 102


Table 2. Environmental fungal pathogens: entry into and contamination of the health-
care facility

         Implicated environmental vehicle                         References

Aspergillus spp.
         Improper!): functioning ventilation systems              20, 46, 47, 97, 98, 103, 104
         Air filters ,+                                           17, 18, 105-107
         Air filter frames                                        17, 18
         Window air conditioners                                  96
         Backflow of contaminated air                             107
         Air exhaust contamination+                               104
         False ceilings                                           48, 57, 97, 108
         Fibrous insulation and perforated metal ceilings         66
         Acoustic ceiling tiles, plasterboard                     18, 109
         Fireproofing material                                    48,49
         Damp wood building materials                             49
         Opening doors to constmction site                        110
         Construction                                             69
         Open windows                                             20, 108, Ill
         Disposal conduit door                                    68
         Hospital vacuum cleaner                                  68
         Elevator                                                 112
         Atmboards                                                57
         Walls                                                    113
         Unit kitchen                                             114
         Food                                                     21
         Ornamental plants                                        21
Mucorales I Rhizopus spp.
        Air filter                                                20, 115
        False ceilings                                            97
        Heliport                                                  115
Scedospol'ium spp.
        Construction                                              116
                                                                                                                                                    9


(Table 2. continued)


           Implicated environmental vehicles                                                References

Penicillium spp.
           Rotting cabinet wood, pipe leak                                                  21
           Ventilation duct fiberglass insulation                                           112
           Air filters                                                                      105
           Topical anesthetic                                                               117
Acremonium spp.
           Air filters                                                                       105
Cladosporium spp.
           Air filters                                                                       105
Sporothrix
            Constmction (pseudoepidemic)                                                     118

*. Pigeons, their droppings and roosts are associated with spread of Aspergtllus, C/Jptococcus, and Histoplasma spp. There have been at
    least three outbreaks linked to contamination of the filtering systems from bird droppings 98 • 103 • 104 Pigeon mites may gain access into a
     health-care facility through the ventilation system. 119
+. The American Institute of Architects (AlA) standards stipulate that for new or renovated construction a) exhaust outlets are to be placed
     >25 feet from air intake systems, b) the bottom of outdoor air intakes for HVAC systems should be 6 feet above ground or 3 feet nbove
    roof level, and c) exhaust outlets from contaminated areas are situated above the roof level and arranged to minimize the recirculation of
    exhausted air back into the building. 120



Infections due Cryptococcus neoformans, Histoplasma capsulatum, or Coccidioides immitis can occur
in health-care settings if nearby ground is disturbed and a malfunction of the facility's air-intake
components allows these pathogens to enter the ventilation system. C. neoformans is a yeast usually 4-
8 flm in size. However, viable particles of <2 flm diameter (and thus pennissive to alveolar deposition)
                                                                                             103
have been found in soil contaminated with bird droppings, particularly from pigeons."'· • 104• 121 H
capsulatum, with the infectious microconidia ranging in size ft·om 2-5 ftm, is endemic in the soil of the
central river valleys of the United States. Substantial numbers of these infectious particles have been
associated with chicken coops and the roosts of blackbirds."'· 103 ' 104• 122 Several outbreaks of
histoplasmosis have been associated with disruption of the environment; construction activities in an
endemic area may be a potential risk factor for health-care--acquired airborne infection. 123 • 124 C.
immitis, with arthrospores of3-5 flm diameter, has similar potential, especially in the endemic
southwestern United States and during seasons of drought followed by heavy rainfall. After the 1994
earthquake centered near Northridge, California, the incidence of coccidioidomycosis in the surrounding
area exceeded the historical norm. 125

Emerging evidence suggests that Pneumocystis carinii, now classified as a fungus, may be spread via
airborne, person-to-person transmission. 126 Controlled studies in animals first demonstrated thatP.
carinii could be spread through the air. 127 More recent studies in health-care settings have detected
nucleic acids of P. carinii in air samples from areas frequented or occupied by P. carinii-infected
patients but not in control areas that are not occupied by these patients."'· 129 Clusters of cases have
been identified among immunocompromised patients who had contact with a source patient and with
each other. Recent studies have examined the presence of P. carinii DNA in oropharyngeal washings
and the nares of infected patients, their direct contacts, and persons with no direct contact. 130 • 131
Molecular analysis of the DNA by polymerase chain reaction (PCR) provides evidence for airborne
transmission of P. cm·inii from infected patients to direct contacts, but immunocompetent contacts tend
to become transiently colonized rather than infected. 131 The role of colonized persons in the spread of
P. carinii pneumonia (PCP) remains to be determined. At present, specific modifications to ventilation
systems to control spread of PCP in a health-care facility are not indicated. Current recommendations
10

outline isolation procedures to minimize or eliminate contact of inununocompromised patients not on
PCP prophylaxis with PCP-infected patients.'· m

b. Tuberculosis ami Otiler Bacterial Diseases
The bacterium most commonly associated with airbome transmission is Mycobacterium tuberculosis. A
comprehensive review of the microbiology and epidemioloiF of M. tuberculosis and guidelines for
tuberculosis (TB) infection controllwve been published.'· 1l · 134 A Slll1llllalY of the clinical and
epidemiologic information from these materials is provided in this guideline (Table 3).

Table 3. Clinical and epidemiologic characteristics oftuberculosis (TB)*
          Cau~atiY{' ngeuts                     l\(l'sion via droplet nuclei 1-5 ~1m in dinmeter
                                                • Disease of the hmgs, airways, or lmynx: presence of coug-h or other forceful
                                                       expiratory measures
    PMient fnrtors nssodntt>d with               •   Pr~sence of "cid-fasi bnciUi (AFB) in the sputum
     infeftivity nud transmission                •  FRihu·e of the patient to cover the mouth and nose when coughing or .sneezing
                                                 •  Presence of cavitntion on chest radiogl'aph
                                                 •  Inappropriate or shortened duration of chemothempy
                                                 •  Exposures in rehtively small, enclosed spa~s
                                                 •  Inadeqtmte ventilation resulting in insufficient removal of droplet nuclei
       Activiti(l's nssorinte-d with             •  Cough~produdng procedures done in areas without proper enviromnental controls
                 infections                      •  Recirculation of nir containing infectious droplet JlU()lei
                                                 •  Fnilure to me respirat01y protection whell managing open lesions for pntients with
                                                       suspected extrapulmonary TB 135
                                                 Pulmoual'y TB; extrapulmonaty TB can ail'ect any organ system or tissue; lnryngcal
 Clinknl syndromes and dis<>nsOilS (c.g., fliV.infected persons)
                                                  • Medically underset'~o'ed persons. urbnn poor. homele'>s persons, elderly persons.
                                                      migrant fnrm workers. close contacls of known patients
     Populnfions 11t grente-st ri.sk             • Substance abusers, pre'>ent and fonner prison Uuuates
                                                 • Foreign~bol'll persons from areas with high prevaleu~e ofTB
                                                 .. Health-care worker-S
                                                 • Concentration of droplet nuclei in air, duration of exposure
    Factors affecting sevel'ity And              • Age nt infection
              outcomt's                          • Inmmnosuppression due to therapy Ol' disease, underlying cht·onic medical
                                                       conditions, histoty of malia:nnncies or lesions or the luno.s
               OccmTem·e                         Worldwide; incidence in the United States is 5.6 cases/100,000 population (200 1)'" 9
                 Mortality                       930 denths in the United States (1999)""
                                                                                                                                         -
                                                 Treatment of latent infection includes isoniazid (INH) or rifampin (IUF).''
                                                 Directly obsetTed therapy (DOT) for active cases as indicated: INH, RIF,
 ChetuOJH'ophyhtxis I tr                                                                                                              II

environment and on environmental surfaces for extended periods. These organisms can be shed from
heavily colonized persons and discharged into the air. Airborne dispersal of S. aureus is directly
associated with the concentration of the bacterium in the anterior nares. 143 Approximately 10% of
healthy carriers will disseminate S. aureus into the air, and some persons become more effective
disseminators of S. aureus than others. 144- 148 The dispersal of S. aureus into air can be exacerbated by
concurrent viral upper respiratmy infection, thereby turning a carrier into a "cloud shedder." 149
Outbreaks of surgical site infections (SSis) caused by group A beta-hemolytic streptococci have been
traced to airborne transmission from colonized operating-room personnel to patients. 15 0- 153 In these
situations, the strain causing the outbreak was recovered from the air in the operating room 150' 151 • 154 or
on settle plates in a room in which the carrier exercised. 151 - 153 S. aureus and group A streptococci have
not been linked to airborne transmission outside of operating rooms, burn units, and neonatal
nurseries. 155 • 156 Transmission ofthese agents occurs primarily via contact and droplets.

Other gram-positive bacteria linked to airborne transmission include Bacillus spp. which are capable of
sporulation as environmental conditions become less favorable to support their growth. Outbreaks and
pseudo-outbreaks have been attributed to Bacillus cereus in maternity, pediatric, intensive care, and
bronchoscopy units; many of these episodes were secondary to environmental contamination. 157- 160

Gram-negative bacteria rarely are associated with episodes of airborne transmission because they
generally require moist environments for persistence and growth. The main exception is Acinetobacter
spp., which can withstand the inactivating effects of d1ying. In one epidemiologic investigation of
bloodstream infections among pediatric patients, identical Acinetobacter spp. were cultured from the
patients, air, and room air conditioners in a nursery . 161

Aerosols generated from showers and faucets may potentially contain legionellae and other gram-
negative waterborne bacteria (e.g., Pseudomonas aeruginosa). Exposure to these organisms is through
direct inhalation. However, because water is the source of the organisms and exposure occurs in the
vicinity ofthe aerosol, the discussion of the diseases associated with such aerosols and the prevention
measures used to cmtail their spread is discussed in another section of the Guideline (see Part I: Water).

c. Airborne Viral Diseases
Some human viruses are transmitted from person to person via droplet aerosols, but very few viruses are
consistently airborne in transmission (i.e., are routinely suspended in an infective state in air and capable
of spreading great distances), and health-care-associated outbreaks of airbome viral disease are limited
to a few agents. Consequently, infection-control measures used to prevent spread of these viral diseases
in health-care facilities primarily involve patient isolation, vaccination of susceptible persons, and
antiviral therapy as appropriate rather than measures to control air flow or quality.' Infections caused
by VZV frequently are described in health-care facilities. Health-care-associated airborne outbreaks of
VZV infections from patients with primary infection and disseminated zoster have been documented;
patients with localized zoster have, on rare occasions, also served as source patients for outbreaks in
health-care facilities. 162- 166 VZV infection can be prevented by vaccination, although patients who
develop a rash within 6 weeks of receiving varicella vaccine or who develop breakthrough varicella
following exposure should be considered contagious.'"

Viruses whose major mode of transmission is via droplet contact rarely have caused clusters of
infections in group settings through airborne routes. The factors facilitating airborne distribution of
these viruses in an infective state are unknown, but a presumed requirement is a source patient in the
early stage of infection who is shedding large numbers of viral particles into the air. Airborne
transmission of measles has been documented in health-care facilities. 16 B- 171 In addition, institutional
outbreaks of influenza virus infections have occurred predominantly in nursing homes, l72-l76 and less
frequently in medical and neonatal intensive care units, chronic-care areas, HSCT units, and pediatric
12

       177 180
wards. -       Some evidence supports airborne transmission of influenza viruses by droplet nuclei, 181 · 182
and case clusters in pediatric wards suggest that droplet nuclei may play a role in transmitting certain
respiratmy pathogens (e.g., adenoviruses and respiratmy syncytial virus [RSV]). 177• 183· 184 Some
evidence also supports airborne transmission of enteric viruses. An outbreak of a Norwalk-like virus
infection involving more than 600 staff personnel over a 3-week period was investigated in a Toronto,
Ontario hospital in 1985; common sources (e.g., food and water) were ruled out during the
investigation, leaving airborne spread as the most likely mode oftransmission. 185

Smallpox virus, a potential agent ofbioterrorism, is spread predominantly via direct contact with
infectious droplets, but it also can be associated with airborne transmission. 186· 187 A German hospital
study from 1970 documented the ability of this virus to spread over considerable distances and cause
infection at low doses in a well-vaccinated population; factors potentially facilitating transmission in
this situation included a patient with cough and an extensive rash, indoor air with low relative humidity,
and faulty ventilation patterns resulting from hospital design (e.g., open windows). 188 Smallpox
patients with extensive rash are more likely to have lesions present on mucous membranes and therefore
have greate1· potential to disseminate virus into the air. 188 In addition to the smallpox transmission in
Germany, two cases of!aborat01y-acquired smallpox virus infection in the United Kingdom in 1978
also were thought to be caused by airborne transmission. 189

Airborne transmission may play a role in the natural spread of hantavimses and certain hemorrhagic
fever viruses (e.g., Ebo!a, Marburg, and Lassa), but evidence for airborne spread of these agents in
health-care facilities is inconclusive. 190 Although hantaviruses can be transmitted when aerosolized
from rodent excreta, 191 ' 192 person-to-person spread ofhantavirus infection frotn source patients has not
occurred in health-care facilities. 19,_ 195 Nevertheless, health-care workers are advised to contain
potentially infectious aerosols and wear National Institute of Occupational Safety and Health (NIOSH)
approved respirat01y protection when working with this agent in laboratories or autopsy suites. 196
Lassa virus transmission via aerosols has been demonstrated in the laborat01y and incriminated in
health-care-associated infections in Africa, 19,_ 199 but airborne spread of this agent in hospitals in
developed nations likely is inefficient. 200• 201 Yellow fever is considered to be a viral hemorrhagic fever
agent with high aerosol infectivity potential, but health-care-associated transmission of this virus has
not been described. 202 Viral hemorrhagic fever diseases primarily occur after direct exposure to
infected blood and body fluids, and the use of standard and droplet precautions prevents transmission
early in the course of these illnesses. 203 • 204 However, whether these viruses can persist in droplet nuclei
that might remain after droplet production from coughs or vomiting in the latter stages of illness is
unknown. 205 Although the use of a negative-pressure room is not required during the early stages of
illness, its use might be prudent at the time of hospitalization to avoid the need for subsequent patient
transfer. Current CDC guidelines recommend negative-pressure rooms with anterooms for patients with
hemorrhagic fever and use ofHEPA respirators by persons entering these rooms when the patient has
prominent cough, vomiting, diarrhea, or hemorrhage.'· 203 Face shields or goggles will help to prevent
mucous-membrane exposure to potentially-aerosolized infectious material in these situations. If an
anteroom is not available, portable, industrial-grade high efficiency particulate air (HEPA) filter units
can be used to provide the equivalent of additional air changes per hour (ACH).
                                                                                                                                                           13

Table 4. Microorganisms associated with airborne transmission*
                                               Fungi                                  Bact~rin                                   Virus~s
                                                                                                                 Measle~    (rubeoJa) virus        ~·IIV
                                                                                                                                              10
Numet·ous reports               Aspergillus spp.+                         MyC'obacterium
in henlth-cnrt>                 Mucorales (Rhizopus spp.) 91• 115         tuberculosis+                          VmiceHn-zoster vims 162•166
fnclllfios
Atypical,                       Acrem_onitml    ·"f£·
                                                 1
                                                   "'"· ~v"               Acinqtobacter w~- IQI                  Smallpox vims (variola)§ 111ll' Ill'>'
ocrnstonnlreports               Fusarmm "'PP·                             Bacillus spp.~ 1 '"07                  Influenza vimses 181 • 162
                                Pseudoal/escheria bo}'dii100              Brucella spp.** 20S-2tt                RespirfttOJy syncytinl vin1s 183
                                Scedosporimn spp. 116                     Staphvlococcus aureus 148• 156         Adenovimses 134
                                Sporothrix cyanesceJJS~ 118               GrouP A Sh·eptococcus 151              Nonvalk-li.ke \'i.ttts185
Airbol'ne in nature;            Coccidioides inunitisw                    Coxiella bumetii (Q fever)             Hautavimses
flirboruP                       OJpfococctts spp. m                                                              Lns!.a viruo; ~ 05
transmi~sion       in           Histoplasma capsulatum 114                                                       Marburg virus 20 ~
lt0nlth rare st>ttings                                                                                           Ebola vints 205
                                                                                                                 Crimean-Congo virm.205
not desrl'ibE'd
Under invE'stigatiou            Pmmmocystis cminii
• Tius hst excludes nucroorgamsms transmuted from aerosols dern ed front \\ater .
+ Refer to the text for references for these di!iesion iucre;~ses with patients who are effechve. disseruinntors
    present in facilitie.<> with low rel14

guidelines into their state standards. JCAHO, through its surveys, ensures that facilities are in
compliance with the ventilation guidelines of this standard for new construction and renovation.


Figure 1. Diagram of a ventilation system*
                             EXHAUST
                                                               AIR CONDITIONING
                () !1-ll'R                                           IJN!1
            ,bjR CLCANCR
             LOCATION
                   f'*'U
  OVTOOOR -j           :
    f.JR ......_..:    :
  (MAKEIJP
     AIR)
                -t ... ;
                                                           VENTilATING ; ••!
                                                                AIH
            AlTFRNP.Tf
          -~~
         RFCJRCUIATFO_t:}~==~
                AIR                       ..         I
                                                            OTHER
                                                         AIR CLEA.•\lER
                                                                          I
                                                 I        LOC:ATIONS

                                       !{:: :r
                                                                                                    ,..,..,..y.,.,. CX rllTRAT1 ON
       EXHAUST..,.
       GEI\lERAL      1-~~~~==~i~~==·-=-=-=-===. .~~~~-                           Rt: IIJRN AIR




Outdoor air and recirculated air pass through air cleaners (e.g., ·filter banks) designed to reduce the concentration of airborne
contaminants. Air is conditioned tOr temperature and humidity before it enters the occupied space as supply air. Infiltration is
air leakage inward through cracks and interstitial spaces of walls, floors, and ceilings. Exfiltration is air leakage outward
through these same cracks and spaces. Return air is largely exhausted from the system, but a pmtion is recirculated with fresh,
incoming air.
* Used with permission of the publisher of reference 214 (ASHRAE)
Engineering controls to contain or prevent the spread of airborne contaminants center on a) local
exhaust ventilation [i.e., source control], b) general ventilation, and c) air cleaning.' General ventilation
encompasses a) dilution and removal of contaminants via well-mixed air distribution of filtered air, b)
directing contaminants toward exhaust registers and grilles via uniform, non-mixed airflow patterns, c)
pressurization of individual spaces relative to all other spaces, and d) pressurization of buildings relative
to the outdoors and other attached bui Idings.

A centralized HVAC system operates as follows. Outdoor air enters the system, where low-efficiency
or "roughing" filters remove large particulate matter and many microorganisms. The air enters the
distribution system for conditioning to appropriate temperature and humidity levels, passes through an
additional bank of filters for further cleaning, and is delivered to each zone of the building. After the
conditioned air is distributed to the designated space, it is withdrawn through a return duct system and
delivered back to the HVAC unit. A portion of this "return air" is exhausted to the outside while the
remainder is mixed with outdoor air for dilution and filtered for removal of contaminants."' Air from
toilet rooms or other soiled areas is usually exhausted directly to the atmosphere through a separate duct
exhaust system. Air from rooms housing tuberculosis patients is exhausted to the outside if possible, or
passed through a HEPA filter before recirculation. Ultraviolet germicidal irradiation (UVGI) can be
used as an adjunct air-cleaning measure, but it cannot replace HEPA filtration.
                                                                                                                          15

b. Filtration
    i. Filter Types and Methods of Filtmtion
Filtration. the physical removal of particulates from air. is the first step in achieving acceptable indoor
air quality. Filtration is the primmy means of cleaning the air. Five methods of filtration can be used
(Table 5). During filtration, outdoor air passes through two filter beds or banks (with efficiencies of
20%-40% and,::90%. respectively) for effective removal ofpmticles 1-5 pm in diameter. 35• 120 The
[ow-to-medimn efficiency filters in the first bank have low resistance to airflow. but this feature allows
some small particulates to pass onto heating and air conditioning coils and into the indoor
environment. 35 Incoming air is mixed with recirculated air and reconditioned for temperature and
humidity before being !1ltered by the second bank of filters. The perfonnm1ce of filters with .:::;90%
efficiency is measured using either the dust-spot test or the weight-anestance test. 35 •216

Tnble 5. Filtration methods*
      Bnsie. m~thod                             Principle ofperfonnnnce                            Filtering efficiency
                                Pmiicles in the air are larger than the openings between the
          Straining                                                                                        Low
                                filter fibers, resulting in gross removal of large particles.
                                Particles collide with filter fibers and remain attached to the
       Impingement                                                                                         Low
                                tilter. Fibers mav be coated with adhesive.
                                Particles euler into the filter and become entrapped and
        Interception                                                                                     lvfe16


HEPA filters are usually fixed into the HV AC system; however, portable, industrial grade HEPA units
are available that can filter air at the rate of300-800 ft3/min. Portable HEPA filters are used to a)
temporarily recirculate air in rooms with no general ventilation, b) augment systems that cannot provide
adequate airflow, and c) provide increased effectiveness in airflow.' Portable HEPA units are useful
engineering controls that help clean the air when the central HVAC system is undergoing repairs, 219 but
these units do not satisfY fresh-air requirements. 214 The effectiveness of the portable unit for particle
removal is dependent on a) the configuration of the room, b) the furniture and persons in the room, c)
the placement ofthe units relative to the contents and layout of the room, and d) the location of the
supply and exhaust registers ot· grilles. If portable, industrial-grade units are used, they should be
capable of recirculating all or nearly all of the room air through the HEPA filter, and the unit should be
                                                                                                     3
designed to achieve the equivalent of:::I2 ACH. 4 (An average room has approximately 1,600 ft of
airspace.) The hospital engineering department should be contacted to provide ACH information in the
event that a portable HEPA filter unit is necessary to augment the existing fixed HVAC system for air
cleaning.

     ii. Filter Maintenance
Efficiency of the filtration system is dependent on the density of the filters, which can create a drop in
pressure unless compensated by stronger and more efficient fans, thus maintaining air flow. For optimal
performance, filters require monitoring and replacement in accordance with the manufacturer's
recommendations and standard preventive maintenance practices. 220 Upon removal, spent filters can be
bagged and discarded with the routine solid waste, regardless of their patient-care area location. 221
Excess accumulation of dust and particulates increases filter efficiency, requiring more pressure to push
the air through. The pressure differential across filters is measured by use of manometers or other
gauges. A pressure reading that exceeds specifications indicates the need to change the filter. Filters
also require regular inspection for other potential causes of decreased performance. Gaps in and around
filter banks and heavy soil and debris upstream of poorly maintained filters have been implicated in
health-care--associated outbreaks of aspergillosis, especially when accompanied by construction
activities at the facility. 17 ' 18 ' 106' 222

c. Ultraviolet Germicidal Irradiation (UVGI)
As a supplemental air-cleaning measure, UVGI is effective in reducing the transmission of airborne
bacterial and viral infections in hospitals, military housing, and classrooms, but it has only a minimal
inactivating effect on fungal spores.",_,, UVGI is also used in air handling units to prevent or limit
the growth of vegetative bacteria and fungi. Most commercially available UV lamps used for
germicidal purposes are low-pressure mercury vapor lamps that emit radiant energy predominantly at a
wave-length of253.7 mn. 229• 230 Two systems ofUVGI have been used in health-care settings- duct
 irradiation and upper-room air irradiation. In duct irradiation systems, UV lamps are placed inside ducts
that remove air from rooms to disinfect the air before it is recirculated. When properly designed,
 installed, and maintained, high levels ofUVGI can be attained in the ducts with little or no exposure of
persons in the rooms. 231 • 232 In upper-room air irradiation, UV lamps are either suspended fi·om the
ceiling or mounted on the wall! Upper air UVGI units have two basic designs: a) a "pan" fixture with
UVGI unshielded above the unit to direct the irradiation upward and b) a fixture with a series of parallel
plates to columnize the irradiation outward while preventing the light from getting to the eyes of the
room's occupants. The germicidal effect is dependent on air mixing via convection between the room's
.trrad'mted upper zone an d th e Iower pat'tent -care zones. 233· 234

Bacterial inactivation studies using BCG mycobacteria and Serratia marcescens have estimated the
effect ofUVGI as equivalent to 10 ACH-39 ACH."'· 236 Another study, however, suggests that UVGI
may result in fewer equivalent ACH in the patient-care zone, especially if the mixing of air between
zones is insufficient. 234 The use of fans or HVAC systems to generate air movement may increase the
effectiveness ofUVGI if airborne microorganisms are exposed to the light energy for a sufficient length
                                                                                                           17

           233 235 237 239
    .
oft tme.      ' ' -          Th e opt'tma I re Iat'wnsI.up b et ween ventt'I atton
                                                                               . an d UVGI.ts not known.

Because the clinical effectiveness ofUV systems may vary, UVGI is not recommended for air
management prior to air recirculation from airborne isolation rooms. It is also not recommended as a
substitute for HEPA filtration, local exhaust of air to the outside, or negative pressure.< The use ofUV
lamps and HEPA filtration in a single unit offers only minimal infection-control benefits over those
provided by the use of a HEPA filter alone. 240 Duct systems with UVGI are not recommended as a
substitute for HEPA filters if the air from isolation rooms must be recirculated to other areas of the
facility_< Regular maintenance ofUVGI systems is crucial and usually consists of keeping the bulbs
free of dust and replacing old bulbs as necessary. Safety issues associated with the use ofUVGI
systems are described in other guidelines.<

d. Conditioned Air in Occupied Spaces
Temperature and humidity are two essential components of conditioned air. After outside air passes
through a low- or medium-efficiency filter, the air undergoes conditioning for temperature and humidity
contro I before it passes through high-efficiency or HEP A filtration.

     i. Temperature
HVAC systems in health-care facilities are often single-duct or dual-duct systems."· 241 A single-duct
system distributes cooled air (55°F [12.8°C]) throughout the building and uses theJmostatically
controlled reheat boxes located in the terminal ductwork to warm the air for individual or multiple
rooms. The dual-duct system consists of parallel ducts, one with a cold air stream and the other with a
hot air stream. A mixing box in each room or group of rooms mixes the two air streams to achieve the
desired temperature. Temperature standards are given as either a single temperature or a range,
depending on the specific health-care zone. Cool temperature standards (68°F-73°F [20°C-23°C])
usually are associated with operating rooms, clean workrooms, and endoscopy suites. 120 A warmer
temperature (75°F [24°C]) is needed in areas requiring greater degrees of patient comfort. Most other
zones use a temperature range of 70°F-75°F (21 °C-24°C). 120 Temperatures outside of these ranges
may be needed occasionally in limited areas depending on individual circumstances during patient care
(e.g., cooler temperatures in operating rooms during specialized operations).

   ii. Humidity
Four measures of humidity are used to quantifY different physical properties of the mixture of water
vapor and air. The most common of these is relative humidity, which is the ratio of the amount of water
vapor in the air to the amount of water vapor air can hold at that temperature. 242 The other measures of
humidity are specific humidity, dew point, and vapor pressme. 242

Relative humidity measures the percentage of satmation. At I 00% relative humidity, the air is
satmated. For most areas within health-care facilities, the designated comfort range is 30o/.-60%
relative humidity. 120• 214 Relative humidity levels >60%, in addition to being perceived as
uncomfortable, promote fungal growth. 243 Humidity levels can be manipulated by either of two
mechanisms. 244 In a water-wash unit, water is sprayed and drops are taken up by the filtered air;
additional heating or cooling of this air sets the humidity levels. The second mechanism is by means of
water vapor created from steam and added to filtered air in humidifYing boxes. Reservoir-type
humidifiers are not allowed in health-care facilities as per AlA guidelines and many state codes. 120
Cool-mist humidifiers should be avoided, because they can disseminate aerosols containing allergens
and microorganisms. 245 Additionally, the small, personal-use ve1~ions of this equipment can be
difficult to clean.
18



     iii. Ventilation
The control of air pollutants (e.g., microorganisms, dust, chemicals, and smoke) at the source is the most
effective way to maintain clean air. The second most effective means of controlling indoor air pollution
is through ventilation. Ventilation rates are voluntaty unless a state or local government specifies a
standard in health-care licensing or health department requirements. These standards typically apply to
only the design of a facility, rather than its operation. 220' 246 Health-care facilities without specific
ventilation standards should follow the AlA guideline specific to the year in which the building was
built or the ANSIIASHRAE Standard 62, Ventilation for Acceptable Indoor Air Quality. 120• 214· 241

Ventilation guidelines are defined in terms of air volume per minute per occupant and are based on the
assumption that occupants and their activities are responsible for most of the contaminants in the
conditioned space. 215 Most ventilation rates for health-care facilities are expressed as room ACH. Peak
efficiency for particle removal in the air space occurs between 12 ACH-15 ACH. 35• 247 •248 Ventilation
rates vaty among the different patient-care areas of a health-care facility (Appendix B). 120
                                                           120
                                                                      °
Health-care facilities generally use recirculated air. 35 ' ' 241 · 249· 25 Fans create sufficient positive
pressure to force air through the bt1ilding duct work and adequate negative pressure to evacuate air fi·om
the conditioned space into the return duct work and/or exhaust, thereby completing the circuit in a
sealed system (Figure 1). However, because gaseous contaminants tend to accumulate as the air
recirculates, a percentage of the recirculated air is exhausted to the outside and replaced by fresh
outdoor air. In hospitals, the delivety of filtered air to an occupied space is an engineered system design
issue, the full discussion of which is beyond the scope of this document.

Hospitals with areas not served by central HVAC systems often use through-the-wall or fan coil air
conditioning units as the sole source of room ventilation. AlA guidelines for newly installed systems
stipulate that through-the-wall fan-coil units be equipped with permanent (i.e., cleanable) or replaceable
filters with a minimum efficiency of 68% weight arrestance. 120 These units may be used only as
recirculating units; all outdoor air requirements must be met by a separate central air handling system
with proper filtration, with a minimum of two outside air changes in general patient rooms (D. Erickson,
ASHE, 2000). 120 If a patient room is equipped with an individual through-the-wall fan coil unit, the
room should not be used as either All or as PE. 120 These requirements, although directed to new
HVAC installations also are appropriate for existing settings. Non-central air-handling systems are
prone to problems associated with excess condensation accumulating in drip pans and improper filter
maintenance; health-care facilities should clean or replace the filters in these units on a regular basis
while the patient is out of the room.

Laminar airflow ventilation systems are designed to move air in a single pass, usually through a bank of
HEPA filters either along a wall or in the ceiling, in a one-way direction through a clean zone with
parallel streamlines. Laminar airflow can be directed vertically or horizontally; the unidirectional
system optimizes airflow and minimizes air turbulence. 63 • 241 Delive1y of air at a rate ofO.S meters per
second (90 ±20ft/min) helps to minimize oppmiunities for microorganism proliferation. 63 • 251 · 252
Laminar airflow systems have been used in PE to help reduce the risk for health-care--associated
airborne infections (e.g., aspergillosis) in high-risk patients. 63 ' "· 253 · 254 However, data that demonstrate
a survival benefit for patients in PE with laminar airflow are lacking. Given the high cost of installation
and apparent lack of benefit, the value oflaminar airflow in this setting is questionable?-" Few data
suppoli the use oflaminar airflow systems elsewhere in a hospital. 255

    iv. Pressurization
Positive and negative pressures refer to a pressure differential between two adjacent air spaces (e.g.,
rooms and hallways). Air flows away from areas or rooms with positive pressure (pressurized), while
                                                                                                                                              19


air flows into areas with negative pressure (depressurized). Ali rooms are set at negative pressure to
prevent airbome microorganisms in the room from entering hallways and corridors. PE rooms housing
severely neutropenic patients are set at positive pressure to keep airbome pathogens in adjacent spaces
or corridors from coming into and contaminating the airspace occupied by such high-risk patients. Self-
closing doors are mandatory for both of these areas to help maintain the con·ect pressure differential 4 · 6·
120
     Older health-care tacilities may have variable pressure rooms (i.e .. rooms in which the ventilation
can be manually switched between positive and negative pressure). These rooms are no longer
pennitted in the constmction of new facilities or in renovated areas of the tacility, 110 and their use in
existing facilities has been discomaged because of difficulties in assuring the proper pressure
differential, especially for the negative pressure setting, and because of the potential for enor associated
with switching the pressure differentials for the room Continuecl use of existing vmiable pressure
rooms depends on a partnership between engineering and infection control. Both positive- and
negative-pressure rooms should be maintained according to specific engineering specifications (Table
6).


Table 6. Engineered specifications for positive- nnd negative pressure rooms*
                                                 PositiV(I-}>l'f:\SSUl'(> nrens (e.g.,               Negative pre-sslll'(> l:ll'PilS (e.g.,
                                                prot{'rti\'e NlViromnf.'nts [PE])                  nirborne infe-ction isolation [All])
       Pt·essm·p diffe-r(>ntinls                   > +2.5 Pa§ (0.01'' water gauge)                      > ~2.5 Pn (0.01" watt:1· 2auge)
    Air changes f>H hour (ACH)                                  >12                               >12 (for renovation or new comhllCtion)
                                                Supply: 99.97%@ 0.3 ~1m DO-p4J                           Supply: 90'V<> (dtlsf spot test)
        Filtration efficiency
                                                     Return: none requited**                         Reh.m1: 99.97% tffi 0.3 ~un DOFf; t
      Room nil'flow dh'E'rtion                        Out to the n£lj11cent area                              In lo the room
      Clean-to-dil'ty airflow in              Away from the patient (higlNisk patient,              Towards the patient (airbome disease
                 room                               immunosuppressed pntieni)                                     patient)
     Ideo! pressure differential                            >+8 Pa                                             > ~ 2.5 Pa
* Mntenolul dus 1able WU.'> compded from references 3 5 and 120. Table l'ldapted from and used ·w1th penmssJOll of the pubhsber of reference
      35 (Lippincott Williams and Wilkins)-
§ Pais the abbreviation for Pascal, a metric unit ofmeas:urement for pressure ba-"Sed on air velocity; 250 Pa equals 1.0 inch water- gauge.
~ DOP is the nbbtt'vintiou for dloctylphth20

studies on the infection-control implications of a complete air-handling system failure or shutdown for
maintenance. Most experience has been derived from infectious disease outbreaks and adverse
outcomes among high-risk patients when HVAC systems are poorly maintained. (See Table 7 for
potential ventilation hazards, consequences, and correction measures.)

AlA guidelines prohibit U.S. hospitals and surgical centers from shutting down their HVAC systems for
purposes other than required maintenance, filter changes, and construction.'" Airflow can be reduced;
however, sufficient supply, return, and exhaust rnust be provided to maintain required pressure
relationships when the space is not occupied. Maintaining these relationships can be accomplished with
special drives on the air-handling units (i.e., a variable air ventilation [VAV] system).

Microorganisms proliferate in environments wherever air, dust, and water are present, and air-handling
systems can be ideal environments for microbial growth." Properly engineered HVAC systems require
routine maintenance and monitoring to provide acceptable indoor air quality efficiently and to minimize
conditions that favor the proliferation of health-care-associated pathogens.35 • 249 Performance
monitoring of the system includes determining pressure differentials across filters, regular inspection of
system filters, DOP testing ofHEPA filters, testing of low- or medium efficiency filters, and manometer
tests for positive- and negative-pressure areas in accordance with nationally recognized standards,
guidelines, and manufacturers' recommendations. The use of hand-held, calibrated equipment that can
provide a numerical reading on a daily basis is preferred for engineering purposes (A.Streifel,
University of Minnesota, 2000). 256 Several methods that provide a visual, qualitative measure of
pressure differentials (i.e., airflow direction) include smoke-tube tests or placing flutter strips, ping-pong
balls, or tissue in the air stream.

Preventive filter and duct maintenance (e.g., cleaning ductwork vents, replacing filters as needed, and
properly disposing spent filters into plastic bags immediately upon removal) is important to prevent
potential exposures of patients and staff dming HVAC system shut-down. The frequency of filter
inspection and the parameters of this inspection are established by each facility to meet their unique
needs. Ductwork in older health-care facilities may have insulation on the interior surfaces that can trap
contaminants. This insulation material tends to break down over time to be discharged from the HVAC
system. Additionally, a malfunction of the air-intake system can overburden the filtering system and
permit aerosolization of fungal pathogens. Keeping the intakes free from bird droppings, especially
those from pigeons, helps to minimize the concentration of fungal spores entering from the outside."

Accumulation of dust and moisture within HVAC systems increases the risk for spread of health-care-
associated environmental fungi and bacteria. Clusters of infections caused by Aspergillus spp., P.
aeruginosa, S. aureus, and Acinetobacter spp. have been linked to poorly maintained and/or
malfunctioning air conditioning systems."·"'·"'·'" Efforts to limit excess humidity and moisture in
the infrastructure and on air-stream smfaces in the HVAC system can minimize the proliferation and
                                                                                  262
dispersion of fungal spores and waterborne bacteria throughout indoor air. 25                                                                                                           21


center was not in operation; the air was filtered before humidification, but not afterwards.

Most health-care facilities have contingency plans in case of disruption of HVAC services. These plans
include back-up power generators that maintain the ventilation system in high-risk areas (e.g., operating
rooms, intensive~care units, negative- and positive-pressure rooms, transplantation units, and oncology
units). Alternative generators are required to engage within 10 seconds of a loss of main power. If the
ventilation system is out of service, rendering indoor air stagnant, sufficient time must be allowed to
clean the air and re-establish the appropriate number of ACH once the HVAC system begins to function
again. Air filters may also need to be changed, because reactivation of the system can dislodge
substantial amounts of dust and create a transient burst of fungal spores.

Duct cleaning in health-care facilities has benefits in terms of system performance, but its usefulness for
infection control has not been conclusively detennined. Duct cleaning typically involves using
specialized tools to dislodge ditt and a high-powered vacuum cleaner to clean out debris. 263 Some duct-
cleaning services also apply chemical biocides or sealants to the inside surfaces of ducts to minimize
fungal growth and prevent the release ofpatticulate matter. The U.S. Environmental Protection Agency
(EPA), however, has concerns with the use ofsanitizers and/or disinfectants to treat the surfaces of
ductwork, because the label indications for most of these products may not specifically include the use
of the product in HVAC systems. 264 Further, EPA has not evaluated the potency of disinfectants in
such applications, nor has the agency examined the potential attendant health and safety risks. The EPA
recommends that companies use only those chemical biocides that are registered for use in HVAC
systems. 264 Although infrequent cleaning of the exhaust ducts in All areas has been documented as a
cause of diminishing negative pressure and a decrease in the air exchange rates,214 no data indicate that
duct cleaning, beyond what is recommended for optimal performance, improves indoor air quality or
reduces the risk of infection. Exhaust return systems should be cleaned as patt of routine system
maintenance. Duct cleaning has not been shown to prevent any health problems, 265 and EPA studies
indicate that airborne patticulate levels do not increase as a result of dirty air ducts, nor do they diminish
after cleaning, presumably because much of the dirt inside air ducts adheres to duct surfaces and does
not enter the conditioned space. 265 Additional research is needed to determine if air-duct contamination
can significantly increase the airborne infection risk in general areas of health-care facilities.


4. Construction, Renovation, Remediation, Repair, and Demolition
·a. General Information
Environmental disturbances caused by construction and/or renovation and repair activities (e.g.,
disruption of the above-ceiling area, running cables through the ceiling, and structural repairs) in and
near health-care facilities markedly increase the airborne Aspergillus spp. spore counts in the indoor air
of such facilities, thereby increasing the risk for health-care-associated aspergillosis among high-risk
patients. Although one case of health-care-associated aspergillosis is often difficult to link to a specific
environmental exposure, the occurrence of temporarily clustered cases increase the likelihood that an
environmental source within the facility may be identified and corrected.
22

Table 7. Ventilation hazards in health-care facilities that may be associated with
increased potentinl of airborne disease tmnsmission*
            Probl•m§                                    Consequenct>s                               Possible solutions
Water-damaged building materials (18.      Water leaks can soak wood, wall board,        1. Replace water-damaged materials.
266)                                       iu!>ulation. wall coYering:s. cdling tiles,   2. IncorporAte fuugistntic compounds
                                           and carpeting, All of these materials              into building materials in areas at
                                           can provide microbial habitat when wet             risk for moisture probkms.
                                           This is especially tme fo1· fungi growing     3. Test for nll moisture and d1y in le'>s
                                           on gypsum board,                                    than 72 homs, Replace if the
                                                                                               material cannot dry within 72
                                                                                               hours.
Filter bypns;e; (17)                       Rig.orouonnel to
                                           \Vill be interrupted, and infectiml<>             regtllatly monitor air flow volumes
                                           mnterial may be disturbed and entmined            and pressm·e balances throughout
                                           into hospitnl air supply.                         the sy!.tem.
                                                                                         3. Te'>t critknl areas for appropriate
                                                                                             air flow
Air flow impedance (213)                   Debris, '>tmctural failure, or improperly     1. Design and budget for a duct ~ystem
                                           adjusted dampers can block duct work              that is ea"'y to inspect, maintain, and
                                           and prevent designed air fl.O\v,                  repair.
                                                                                         2. AleJi contmctor<> to liSe caution when
                                                                                             working around HVAC' systems
                                                                                             during the construction phase.
                                                                                         3. Regularly dean ex.hnust gt"illes.
                                                                                         4. Provide monitoring for special
                                                                                             ventilation nreas.
Open windows (96, 247)                     Open windows can alter fan-induced            I. Use sealed windows.
                                           pressure balance and allow dirty~to~          2. Design HV AC systems to deliver
                                           clean air flow.                                   sufftcient m1tdoor dilution
                                                                                             ventilation.
                                                                                         3. Eusm·e that OSHA indoor air qunlity
                                                                                             stundnt'ds are met.
Dirty window flir conditioners (96, 269)   Di.ti, moisture. and bit'd droppings can      I. Eliminate such devices it1 plans fo!'
                                           contaminate window air conditioners,              new consimction.
                                           \vhich                                                                                                                                      23


               Pl'oblem§                                        Cou$equenc"'s                            Po$sible solutions
Inadequate filtration (270)                       Infectious partides may pass through         l. Specify appwprhttc filters dtuing
                                                  filters into vulnernble p*'ltieut areas.         new constmction design pho<>e.
                                                                                               2. Make S.lll't" that HVAC fans are sized
                                                                                                   t overcome pressure demands of
                                                                                                    filter system.
                                                                                               3. Inspect :md test filters for proper
                                                                                                   installation.
Mniutenflnce dismption'> (271)                    F,·m shut~offs 1 dislodged filter cake       1. Budget for a rigorous tnnintenance
                                                  material contaminates do\nlslream air            schedule when designing a fadlity.
                                                  supply and drain pnns. This may              2. Design system for easy mive condensate,              the final filters.
                                                  tUld drip pnns with stagnant water may       2. Identify 11 means to remove w11ter
                                                  result from this problem.                        from the system.
                                                                                               3. Monitor humidity; all dltct take~offs:
                                                                                                   should be dowmtream of the
                                                                                                   lnunidifiers. so thai moishll'e is
                                                                                                   ah!';orbed completely.
                                                                                               4. Use steam humidifiers in the HVAC
                                                                                                   system.

Duct contmnination (18, 272)                      Debris is released during maintenance        1. Provide point~of~use filtration in the
                                                  or cleaning.                                     critical at'eas.
                                                                                               2. Design nir~lmndling i:oystems with
                                                                                                   insulation of the exterior of the
                                                                                                   ducts.
                                                                                               3. Do not use fibrous smmd atteunators.
                                                                                               4. Decontaminate or encap-:.ulate
                                                                                                   contaminfliion.


• Rep-outed wnh peruuss10n of the pubhsher of reference 35 (Ltppmcott W.Utams iUld Wtlkim) .
§ Numbers in pMenlheses are reffieJtce citalion.o;.




Constmction, renovation. repair, and demolition activities in health-care facilities require substantial
planning and coordination to minimize the risk for airbome infection both dming projects and after their
completion. Several organizations and experts have endorsed a nmlti-disciplinary team approach (Box
4) to coordinate the various stages of constmction activities (e.~.. project inception, project
implementation. final walk-through. and completion)l 20• 249 •250 · 73- 276 Environmental services,
employee health, engineering. and infection conn·olmust be represented in constmction planning and
design meetings should be convened with architects and design engineers. The number of members and
disciplines represented is a function of the complexity of a project. Smaller, less complex projects and
maintenance may require a minimal number of members beyond the core representation fi·om
engineering, infection control, environmental services, and the directors of the specialized departments.
24


Box 4. Suggested members and functions of a multi-disciplinary coordination team for
construction, renovation, repair, and demolition projects

          Members

           Infection-control personnel, including hospital epidemiologists
           Laboratory personnel
           Facility administrators or their designated representatives, facility managers
           Director of engineering
           Risk-management personnel
           Directors of specialized programs (e.g., transplantation, oncology and ICU* programs)
           Employee safety personnel, industrial hygienists, and regulatory affairs personnel
           Environmental services personnel
           Information systems personnel
           Construction administrators or their designated representatives
           Architects, design engineers, project managers, and contractors


           Functions and responsibilities

          Coordinate members' input in developing a comprehensive project management plan.
          Conduct a risk assessment of the project to determine potential hazards to susceptible patients.
          Prevent unnecessary exposures of patients, visitors, and staff to infectious agents.
          Oversee all infection-control aspects of construction activities.
          Establish site-specific infection-control protocols for specialized areas.
          Provide education about the infection-control impact of construction to staff and construction
            workers.
          Ensure compliance with technical standards, contract provisions, and regulations.
          Establish a mechanism to address and correct problems quickly.
          Develop contingency plans for emergency response to power failures, water supply disruptions,
             and fires.
           Provide a water-damage management plan (including drying protocols) for handling water
            intrusion from floods, leaks, and condensation.
          Develop a plan for structural maintenance.


* JCU is intensive care unit


Education of maintenance and construction workers, health-care staff caring for high-risk patients, and
persons responsible for controlling indoor air quality heightens awareness that minimizing dust and
moisture intrusion from construction sites into high-risk patient-care areas helps to maintain a safe
environment. 120• 250• 271 • 27 >-278 Visual and printed educational materials should be provided in the
language spoken by the workers. Staff and construction workers also need to be aware of the potentially
catastrophic consequences of dust and moisture intrusion when an HVAC system or water system fails
during construction or repair; action plans to deal quickly with these emergencies should be developed
in advance and kept on file. Incorporation of specific standards into construction contracts may help to
prevent depattures from recommended practices as projects progress. Establishing specific lines of
communication is impo1tant to address problems (e.g., dust control, indoor air quality, noise levels, and
vibrations), resolve complaints, and keep projects moving toward completion. Health-care facility staff
should develop a mechanism to monitor worker adherence to infection-control guidelines on a daily
basis in and around the constmction site for the duration of the project.
                                                                                                                                             25



b. Preliminary Considerations
The three major topics to consider before initiating any construction or repair activity are as follows: a)
design and function of the new structure or area, b) assessment of environmental risks for airborne
disease and opportunities for prevention, and c) measures to contain dust and moisture during
construction or repairs. A checklist of design and function considerations can help to ensure that a
planned structure or area can be easily serviced and maintained for environmental infection control (Box
5) . 17· 250· 273 ' 275-277 spect'fiteat'tons ~10r th e cons tructton,
                                                                  . renovat'ton, remo de1'mg, an d mamtenance
                                                                                                     .        of
health-care facilities are outlined in the AlA document, Guidelines for Design and Construction of
Hospitals and Health Care Faci/ities. 120• 275


Box 5. Construction design and function considerations for environmental infection
control

           Location of sinks and dispensers for band washing products and hand hygiene products
           Types offaucets (e.g., aerated vs. non-aerated)
           Air~handling systems engineered for optimal performance, easy maintenance, and repair
           ACH and pressure differentials to accommodate special patient-care areas
           Location of fixed sharps containers
           Types of surface finishes (e.g., porous vs. non-porous)
           Well-caulked walls with minimal seams
           Location of adequate storage and supply areas
           Appropriate location of medicine preparations areas (e.g.,z::3 ft. from a sink)
           Appropriate location and type of ice machines (e.g., preferably ice dispensers rather than ice bins)
           Appropriate materials for sinks and wall coverings
           Appropriate traffic flow (e.g., no "dirty" movement through "clean" areas)
           Isolation rooms with anterooms as appropriate
           Appropriate flooring (e.g., seamless floors in dialysis units)
           Sensible use carpeting (e.g., avoiding use of carpeting in special care areas or areas likely to become
              wet)*
           Convenient location of soiled utility areas
           Properly engineered areas for linen services and solid waste management
           Location of main generator to minimize the risk of system failure from flooding or other emergency
           Installation guidelines for sheetrock


* Use of carpet cleaning methods (e,g., "bonneting") that disperse microorganisms into the air may increase the risk of airborne infection
among at-risk patients, especially if they are in the vicinity of the cleaning activity. 111

Proactive strategies can help prevent environmentally mediated airborne infections in health-care
facilities during demolition, construction, and renovation. The potential presence of dust and moisture
and their contribution to health-care-associated infections must be critically evaluated early in the
planning of any demolition, construction, renovation, and repairs. 120• 250 • 251 • 273 ' 274• 276--279 Consideration
must extend beyond dust generated by majo1· projects to include dust that can become airborne if
disturbed during routine maintenance and minor renovation activities (e.g., exposure of ceiling spaces
for inspection; installation of conduits, cable, or sprinkler systems; rewiring; and structural repairs or
replacement). 273 • 276' 277 Other projects that can compromise indoor air quality include construction and
repair jobs that inadvertently allow substantial amounts of raw, unfiltered outdoor air to enter the facility
(e.g., repair of elevators and elevator shafts) and activities that dampen any structure, area, or item made
of porous materials or characterized by cracks and crevices (e.g., sink cabinets in need of repair, carpets,
                                                                                                  273
ceilings, floors, walls, vinyl wall coverings, upholstery, drapes, and countertops). 18' • 277 Molds grow
                                                                        21 120 250 266 270 272 280
and proliferate on these surfaces when they become and remain wet • • • • • •                            Scrubbable
26

materials are preferred for use in patient-care areas.

Containment measures for dust and/or moisture control are dictated by the location of the construction
site. Outdoor demolition and construction require actions to keep dust and moisture out of the facility
(e.g., sealing windows and vents and keeping doors closed or sealed). Containment of dust and
moisture generated from construction inside a facility requires batTier structures (either pre-fabricated ot·
constructed of more durable materials as needed) and engineering controls to clean the air in and around
the construction or repair site.

c. Infection-Control Risk Assessment
 An infection-control risk assessment (ICRA) conducted before initiating repairs, demolition,
construction, or renovation activities can identifY potential exposures of susceptible patients to dust and
moisture and determine the need for dust and moisture containment measures. This assessment centers
on the type and extent of the construction or repairs in the work area but may also need to include
adjacent patient-care areas, supply storage, and areas on levels above and below the proposed project.
An example of designing an !CRA as a matrix, the policy for petforming an ICRA and implementing its
results, and a sample permit form that streamlines the communication process are available. 281
Knowledge of the air flow patterns and pressure differentials helps minimize or eliminate the
.tnadvertent d'tsperston
                      . ofd ust that cou ld contammate
                                                   .     . space, patient-care
                                                        an·          .         .ttems, an d surtaces.
                                                                                               '      57 282 283
                                                                                                        ' ·
A recent aspergillosis outbreak among oncology patients was attributed to depressurization of the
building housing the HSCT unit while construction was underway in an adjacent building. Pressure
readings in the affected building (including 12 of25 HSCT-patient rooms) ranged from 0.1 Pa-5.8 Pa.
Unfiltered outdoor air flowed into the building through doors and windows, exposing patients in the
HSCT unit to fungal spores. 283 During long-term projects, providing temporaty essential services (e.g.,
toilet facilities) and conveniences (e.g., vending machines) to construction workers within the site will
help to minimize traffic in and out of the area. The type of barrier systems necessaty for the scope of
the project must be defined."· 120' 250• 279' 284

Depending on the location and extent of the construction, patients may need to be relocated to other
areas in the facility not affected by construction dust. 51· 285 Such relocation might be especially prudent
when construction takes place within units housing immunocompromised patients (e.g., severely
neutropenic patients and patients on corticosteroid therapy). Advance assessment of high-risk locations
and planning for the possible transport of patients to other depattments can minimize delays and waiting
time in hallways. 51 Although hospitals have provided immunocompromised patients with some fonn of
respiratory protection for use outside their rooms, the issue is complex and remains unresolved until
more research can be done. Previous guidance on this issue has been inconsistent.' Protective
respirators (i.e., N95) were well tolerated by patients when used to prevent fmther cases of construction-
related aspergillosis in a recent outbreak. 283 The routine use of the N95 respirator by patients, however,
has not been evaluated for preventing exposure to fungal spores during periods of non-construction.
Although health-care workers who would be using the N95 respirator for personal respiratmy protect
must be fit-tested, there is no indication that either patients or visitors should undergo fit-testing.
                                                                                               3   20    286
Surveillance activities should augment preventive strategies during construction projects. • 4 • • 110• • 287
By determining baseline levels of health-care--acquired airborne and waterborne infections, infection-
control staff can monitor changes in infection rates and patterns during and immediately after
construction, renovations, or repairs. 3

d. Air Sampling
Air sampling in health-care facilities may be conducted both during periods of construction and on a
periodic basis to determine indoor air quality, efficacy of dust-control measures, or air-handling system
performance via parametric monitoring. Parametric monitoring consists of measuring the physical
                                                                                                        27

performance of the HVAC system in accordance with the system manufacturer's specifications. A
periodic assessment of the system (e.g., air flow direction and pressure, ACH, and filter efficiency) can
give assurance of proper ventilation, especiaJly for special care areas and operating rooms. 288

Air sampling is used to detect aerosols (i.e., particles or microorganisms). Particulate sampling (i.e.,
total numbers and size range of particulates) is a practical method for evaluating the infection-control
performance of the HVAC system, with an emphasis on filter efficiency in removing respirable particles
(<5 flm in diameter) or larger patticles from the air. Particle size is reported in terms of the mass
median aerodynamic diameter (MMAD), whereas count median aerodynamic diameter (CMAD) is
useful with respect to particle concentrations.

Patticle counts in a given air space within the health-care facility should be evaluated against counts
obtained in a comparison area. Particle counts indoors are commonly compared with the particulate
levels of the outdoor air. This approach determines the "rank order" air quality from "dirty" (i.e., the
outdoor air) to "clean" (i.e., air filtered through high-efficiency filters [90%-95% filtration]) to
"cleanest" (i.e., HEPA-filtered air). 288 Comparisons fi·om one indoor area to another may also provide
useful information about the magnitude of an indoor air-quality problem. Making rank-order
comparisons between clean, highly-filtered areas and dirty areas and/or outdoors is one way to interpret
sampling results in the absence of air quality and action level standards."· 289

In addition to verifYing filter performance, particle counts can help determine if barriers and effotts to
control dust dispersion from construction are effective. This type of monitoring is helpful when
performed at various times and barrier perimeter locations during the project. Gaps or breaks in the
barriers' joints or seals can then be identified and repaired. The American Conference of Governmental
Industrial Hygienists (ACGJH) has set a threshold limit value-time weighted average (TLV®-TWA) of
I 0 mg/m3 for nuisance dust that contains no asbestos and 28


investigations has also been problematic18• 4 '· 106 • 111 • 112• 289 The precise source of a fungus is often
difficult to trace with certainty, and sampling conducted after exposure may neither reflect the
circumstances that were linked to infection nor distinguish between health-care-acquired and
community-acquired infections. Because fungal strains may fluctuate rapidly in the environment,
health-care-acquired Aspergillus spp. infection cannot be confirmed or excluded if the infecting strain is
not found in the health-care setting. 287 Sensitive molecular typing methods (e.g., randomly amplified
polymorphic DNA (RAPD) techniques and a more recent DNA fingerprinting technique that detects
restriction fragment length polymorphisms in fungal genomic DNA) to identify strain differences
among Aspergillus spp., however, are becoming increasingly used in epidemiologic investigations of
health-care-acquired fungal infection (A.Streifel, University of Minnesota, 2000). 68 • 110• 286• 287• 292- 296
During case cluster evaluation, microbiologic sampling may provide an isolate from the environment
for molecular typing and comparison with patient isolates. Therefore, it may be prudent for the clinical
laboratory to save Aspergillus spp. isolated from colonizations and invasive disease cases among
patients in PE, oncology, and transplant services for these purposes.


Box 6. Unresolved issues associated with microbiologic air sampling*

            Lack of standards linking fungal spore levels with infection rates (i.e., no safe level of exposure)
            Lacl{ of standard protocols for testing (e.g., sampling intervals, number of samples, sampling
              locations)
            Need for substantial laboratory support
            Culture issues (e.g., false negatives, insensitivity, lag time between sampling and recording the
                results)
            New, complex polymerase chain reaction (PCR) analytical methods
            Unknown incubation period for Aspergillus spp. infection
            Variability of sampler readings
            Sensitivity of the sampler used (i.e., the volumes of air sampled)
            Lack of details in the literature about describing sampling circumstances (e.g., unoccupied rooms
              vs. ongoing activities in rooms, expected fungal concentrations, and rate of outdoor air
                penetration)
            Lack of correlation between fungal species and strains from the environment and clinical
              specimens
            Confounding variables with high-risk patients (e.g., visitors and time spent outside of protective
              environment [PE] without respiratory protection)
            Need for determination of ideal temperature for incubating fungal cultures (95°F [35°C] is the most
                commonly used temperature)


*   Material in this box is compiled from references 35, 100;222, 289, and 297.

Sedimentation methods using settle plates and volumetric sampling methods using solid impactors are
commonly employed when sampling air for bacteria and fungi. Settle plates have been used by
numerous investigators to detect airborne bacteria or to measure air quality during medical procedures
(e.g., surgery). 17• 60• 97• 151 • 161 • 287 Settle plates, because they rely on gravity during sampling, tend to
select for larger particles and lack sensitivity for respirable particles (e.g., individual fungal spores),
especially in highly-filtered environments. Therefore, they are considered impractical for general use. 35•
289 29 301
   • 1!-     Settle plates, however, may detect fungi aerosolized during medical procedures (e.g., during
wound dressing changes), as described in a recent outbreak of aspergillosis among liver transplant
patients. 302

The use of slit or sieve impactor samplers capable of collecting large volumes of air in shott periods of
                                                                                35 289
time are needed to detect low numbers of fungal spores in highly filtered areas. '      In some
                                                                                                       29

outbreaks, aspergillosis cases have occurred when fungal spore concentrations in PE ambient air ranged
as low as 0.9-2.2 colony-forming units per cubic meter (CFU/m3) ofair. 18 • 94 On the basis of the
expected spore counts in the ambient air and the performance parameters of various types of volumetric
air samplers, investigators of a recent aspergillosis outbreak have suggested that an air volume of at
least I 000 L (I m3) should be considered when sampling highly filtered areas. 283 Investigators have
also suggested limits of IS CFU/m 3 for gross colony counts of fungal organisms and <0.1 CFU/m3 for
Aspergillusfumigatus and other potentially opportunistic fungi in heavily filtered areas (2:12 ACH and
filtration of?;99.97% efficiency). 120 No correlation of these values with the incidence of health-care-
associated fungal infection rates has been repotted.

Air sampling in health-care facilities, whether used to monitor air quality during construction, to verity
filter efficiency, or to commission new space prior to occupancy, requires careful notation of the
circumstances of sampling. Most air sampling is performed under undisturbed conditions. However,
when the air is sampled during or after human activity (e.g., walking and vacuuming), a higher number
of airborne microorganisms likely is detected. 297 The contribution of human activity to the significance
of air sampling and its impact on health-care-associated infection rates remain to be defined.
Comparing microbiologic sampling results fi·om a target area (e.g., an area of construction) to those
from an unaffected location in the facility can provide information about distribution and concentration
of potential airborne pathogens. A comparison of microbial species densities in outdoor air versus
indoor air has been used to help pinpoint fungal spore bursts. Fungal spore densities in outdoor air are
variable, although the degree of variation with the seasons appears to be more dramatic in the United
States than in Europe."· 287' 303

Patticulate and microbiologic air sampling have been used when commissioning new HVAC system
installations; however, such sampling is patticularly impmtant for newly constructed or renovated PE or
operating rooms. Particulate sampling is used as part of a battery of tests to determine if a new HVAC
                                                                                     268 288
system is performing to specifications for filtration and the proper number of ACH. • • 304
Microbiologic air sampling, however, remains controversial in this application, because no standards for
comparison purposes have been determined. If performed, sampling should be limited to determining
the density of fungal spores per unit volume of air space. High numbers of spores may indicate
contamination of air-handling system components prior to installation or a system deficiency when
culture results are compared with known filter efficiencies and rates of air exchange.

e. External Demolition and Construction
External demolition, planned building implosions, and ditt excavation generate considerable dust and
debris that can contain airborne microorganisms. In one study, peak concentrations in outdoor air at
grade level and HVAC intakes during site excavation averaged 20,000 CFU/m3 for all fungi and 500
CFU/m 3 for Aspergil/usfitmigatus, compared with 19 CFU/m3 and 4 CFU/m3 , respectively, in the
absence of constmction. 280 Many health-care institutions are located in large, urban areas; building
implosions are becoming a more frequent concern. Infection-control risk assessment teams, patticularly
those in facilities located in urban renewal areas, would benefit by developing risk management
strategies for external demolition and construction as a standing policy. In light of the events of 11
Septembet· 200 1, it may be necessary for the team to identifY those dust exclusion measures that can be
implemented rapidly in response to emergency situations (Table 8). Issues to be reviewed prior to
demolition include a) proximity of the air intake system to the wmk site, b) adequacy of window seals
and door seals, c) proximity of areas frequented by immunocompromised patients, and d) location of the
                                                    120 250
underground utilities (D. Erickson, ASHE, 2000). • • 273 • 276• 277• 280 • 305
30


Table 8. Strategies to reduce dust and moisture intrusion during external demolition and
construction

Item                                                    Recommendation

Demolition site                                         • Shroud the site if possible to reduce environmental
                                                                contamination.
Dust-generating equipment                               • Prior to placing dust~generating equipment, evaluate the
                                                                location to ensure that dust produced by the equipment
                                                                will not enter the building through open doorways or
                                                                windows, or through ventilation air intakes.
Construction materials storage                          •      Locate this storage away from the facility and ventilation air
                                                                intakes.
Adjacent air intakes                                    •      Seal off affected intakes, if possible, or move if funds permit.
HVACsystem                                              •      Consult with the facility engineer about pressure differentials
                                                                and air recirculation options; keep facility air pressure
                                                                positive to outside air.
Filters                                                 •      Ensure that filters are properly installed; change roughing
                                                                filters frequently to prevent dust build-up on high-efficiency
                                                                filters.
Windows                                                 • Seal and caull{ to prevent entry of airborne fungal spores.
Doors                                                   • Keep closed as much as possible; do not prop open; seal and
                                                           caulk unused doors (i.e., those that are not designated as
                                                           emergency exits); use mats with tacl{y surfaces at outside
                                                           entrances.
Water utilities                                         • Note location relative to construction area to prevent intrusion
                                                           of dust into water systems.*
Medical gas piping                                      • Ensure that these lines/pipes are insulated during periods of
                                                           vibration.
Rooftops                                                • Temporarily close off during active demolition/construction
                                                                those rooftop areas that are normally open to the public
                                                                (e.g., rooftop atrium).
Dust generation                                         • Provide methods (e.g., misting the area with water) to
                                                           minimize dust.
Immunocompromised patients                              • Use wal1{-ways protected from demolition/construction sites;
                                                           avoid outside areas close to these sites; avoid rooftops.
Pedestrian traffic                                      • Close off entry ways as needed to minimize dust intrusion.
Truck traffic                                           • Reroute if possible, or arrange for frequent street cleaning.
Education and awareness+                                • Encourage reporting of hazardous or unsafe incidents
                                                           associated with construction.


"' Contamination of water pipes during demolition activities has been associated with health-care-associated transmission of Legionella spp. 30s
+ When health-care facilities have immunosuppressed patients in their census, telephoning the city building department each month to find
     out if buildings are scheduled for demolition is pmdenl

Minimizing the ent1y of outside dust into the HV AC system is crucial in reducing the risk for airborne
contaminants. Facility engineers should be consulted about the potential impact of shutting down the
system or increasing the filtration. Selected air handlers, especially those located close to excavation
sites, may have to be shut off temporarily to keep from overloading the system with dust and debris.
Care is needed to avoid significant facility-wide reductions in pressure differentials that may cause the
building to become negatively pressured relative to the outside. To prevent excessive particulate
overload and subsequent reductions in effectiveness of intake air systems that cannot be shut off
temporarily, air filters must be inspected frequently for proper installation and function. Excessive dust
                                                                                                           31

penetration can be avoided if recirculated air is maximally utilized while outdoor air intakes are shut
down. Scheduling demolition and excavation during the winter, when Aspergillus spp. spores may be
present in lower numbers, can help, although seasonal variations in spore density differ around the
          287 303
world."· •        Dust control can be managed by misting the dirt and debris during heavy dust-
generating activities. To decrease the amount of aerosols from excavation and demolition projects,
nearby windows, especially in areas housing immunocompromised patients, can be sealed and window
and door frames caulked or weather-stripped to prevent dust intrusion 50• 301 • 306 Monitoring for
adherence to these control measures throughout demolition or excavation
                                                                      '
                                                                               is crucial. Diverting
pedestrian traffic away from the construction sites decreases the amount of dust tracked back into the
health-care facility and minimizes exposure of high-risk patients to environmental pathogens.
Additionally, closing entrances near construction or demolition sites might be beneficial; if this is not
practical, creating an air lock (i.e., pressurizing the entry way) is another option.

f. Internal Demolition, Construction, Renovations, and Repairs
The focus of a properly implemented infection-control program during interior construction and repairs
is containment of dust and moisture. This objective is achieved by a) educating constroction workers
about the impmiance of control measures; b) preparing the site; c) notifYing and issuing advisories for
staff, patients, and visitors; d) moving staff and patients and relocating patients as needed; e) issuing
standards of practice and precautions during activities and maintenance; f) monitoring for adherence to
control measures during construction and providing prompt feedback about lapses in control; g)
monitoring HVAC performance; h) implementing daily clean-up, terminal cleaning and removal of
debris upon completion; and i) ensuring the integrity of the water system during and after construction.
These activities should be coordinated with engineering staff and infection-control professionals.

Physical barriers capable of containing smoke and dust will confine dispersed fungal spores to the
                                   308
constroction zone. 279• 284• 307 •     The specific type of physical barrier required depends on the project's
scope and duration and on local fire codes. Short-term projects that result in minimal dust dispersion
(e.g., installation of new cables OJ' wiring above ceiling tiles) require only portable plastic enclosures
with negative pressure and HEPA filtration of the exhaust air from the enclosed work area. The
                                                                                                            3
placement of a pmiable industrial-grade HEPA filter device capable of filtration rate of300-800 ft /min.
adjacent to the work area will help to remove fungal spores, but its efficacy is dependent on the supplied
ACH and size of the area. If the project is extensive but short-term, dust-abatement, fire-resistant
plastic curtains (e.g., Visqueen®) may be adequate. These should be completely airtight and sealed
from ceiling to floor with overlapping curtains; 276 • 277 • 309 holes, tears, or other perforations should be
repaired promptly with tape. A pmiable, industrial-grade HEPA filter unit on continuous operation is
needed within the contained area, with the filtered air exhausted to the outside of the work zone.
Patients should not remain in the room when dust-generating activities are performed. Tools to assist
the decision-making process regarding selection ofbaniers based on an ICRA approach are available. 281

More elaborate barriers are indicated for long-term projects that generate moderate to large amounts of
dust. These banier structures typically consist of rigid, noncombustible walls constructed from sheet
rock, drywall, plywood, or plaster board and covered with sheet plastic (e.g., Visqueen®). Barrier
requirements to prevent the intrusion of dust into patient-care areas include a) installing a plastic dust
abatement cmiain before construction of the rigid barrier; b) sealing and taping all joint edges including
the top and bottom; c) extending the barrier from floor to floor, which takes into account the space
[approximately 2-8ft.] above the finished, lay-down ceiling; and d) fitting or sealing any temporary
doors connecting the constroction zone to the adjacent area. (See Box 7 for a list of the various
constroction and repair activities that require the use of some type of barrier.)
32

Box 7. Constructiop/repair projects that require barrier structures*

           DNnolitiou of walls, wallboard, pin stet·, ceT1lmlc tiles, ceiling tiles, and ceilings
           Removal of floot'ing illld carpeting, window~ rmd doors, and cnsework
           Wo1·klug with sinlction in 11 manner thnt mn~' dislodge dust
           D('molition, l'E'pnir, ot· construction of E'leYntor shafts
           Repairing water dnmnge


• Material for thi~ box was compiled from references 120,250,273,276, and 277.


Dust and moisture abatement and control rely primarily on the impenneable bmTier containment
approach; as constmction continues, numerous opportunities can lead to dispersion of dust to other areas
of the health-care facility. Infection-control measures that augment the use of ban1er containment
should be undertaken (Table 9).

Dust-control measures for clinical laboratories are an essential part of the infection-control strategy
during hospital constmction or renovation. Use of plastic or solid barriers may be needed if the ICRA
detennines that air flow from constmction areas may introduce airbome contaminants into the
laboratory space. In one facility, pseudofungemia clusters attdbuted to Aspergillus spp. and Penicillium
spp. were linked to improper air flow patterns and coustmction projects adjacent to the laboratmy;
intmsion of dust and spores into a biological safety cabinet from constmction activity inunediately next
to the cabinet resulted in a cluster of cultt1res contaminated with Aspergillus niger. 310• 311 Repottedly,
no banier containment was used and the HEPA llltration system was overloaded with dust. In addition.
an outbreak ofpseudobacteremia caused by Bacillus spp. occuned in another hospital during
constmction above a storage area for blood culttrre bottles.'07 Airbome spread of Bacillus spp. spores
resulted in contamination of the bottles' plastic lids. which were not disinfected or handled with proper
aseptic technique prior to collection of blood samples.

Table 9. Infection-wntrolmeasures for internal construction and repair projects*+
     Infeetiou~control      measure                                        Stous for hnul•m•ntntion
Prepare for the project.                       l. Use n lllulti~disciplinnty team approach to incotvomte infection control into the
                                                   project.
                                               2. Conduct the risk assessment nnd a prelimi.nnry wnlkwthrough with pt'oject
                                                   mruu12.crs and staff.
Educate staff and construction workers.        1. Educate staff and constmction workers about the imp011ance of adheting to
                                                   infection·control meas11re:. during the project.
                                               2. Provide educational matel'ials in the language of the workers.
                                               3. Indude hmguage in the construction contract requiring constmction workers and
                                                   subcontnlctors to pmiiciT>ate in infection·control training,
Issue hazard nnd wanting notices.              !. Post signs to identify constmction areas and potential hazards.
                                               2. Mark delo\Jrs reQuirintt pedestrians to inmid the work area.
Relocnte high~risk pntients as ni.!edepiratory equipment (e.g.. a high·
                                                    efficiencv mask) when outside their PE rooms.
Establi<>h altemative traffic pnttems for      1. Determiue npproprintoe altcruate routes from the risk assessment
staff. patients, visitors, !lnd cohstruction   2. Designate an~as (e.g .• hallways, elevators, and entranceslex.its) for construction~
workers.                                            worker U'i>e,
                                               .l. Do not transport patient"> on the                                                                                                                                33


     Infection-control measure                                      Steps for implementation
Erect appropriate barrier containment.   I. Use prefabricated plastic units or plastic sheeting for shmt-tetm projects that
                                             will generate minimal dust.
                                         2. Use durable rigid bmTiers for ongoing, Jong-tenn projects.
Establish proper ventilation.            I. Shut off return air vents in the construction zone, if possible, and seal around
                                             grilles.
                                         2. Exhaust air and dust to the outside, if possible.
                                         3. If recirculated air from the construction zone is unavoidable, use a pre--filter and
                                             a HEPA filter before the air returns to the HV AC system.
                                         4. When vibration-related work is being done that may dislodge dust in the
                                             ventilation system or when modifications are made to ductwork serving
                                             occupied spaces, install filters on the supply air grilles temporarily.
                                         5. Set pressure differentials so that the contained work area is under negative
                                             pressure.
                                         6. Use air flow monitoring devices to verify the direction of the air pattern.
                                         7. Exhaust air and dust to the outside, if possible.
                                         8. Monitor temperature, air changes per hour (ACH), and humidity levels
                                             (humidity levels should be <65%).
                                         9. Use pmiable, industrial grade HEPA filters in the adjacent area and/or the
                                             conshuction zone for additional ACH.
                                         10. Keep windows closed, if possible.
Control solid debris.                    I. When replacing filters, place the old filter in a bag prior to transport and dispose
                                             as a routine solid waste.
                                         2. Clean the constluction zone daily or more often as needed.
                                         3. Designate a removal route for small quantities of solid debris.
                                         4. Mist debris and cover disposal carts before transport (i.e., leaving the
                                             constmction zone).
                                         5. Designate an elevator for construction crew use.
                                         6. Use window chutes and negative pressure equipment for removal oflarger
                                             pieces of debris while maintaining pressure differentials in the constmction
                                             zone.
                                         7. Schedule debris removal to periods when patient exposures to dust is minimal.
Control water damage.                    1. Make provisions for dry storage of building materials.
                                         2. Do not install wet, porous building materials (i.e., sheet rock).
                                         3. Replace water-damaged porous building materials if they cannot be completely
                                              dried out within 72 hours.



Control dust in air and on surfaces.     1. Monitor the construction area daily for compliance with the infectionRcontrol
                                             plan.
                                         2. Protective outer clothing for construction workers should be removed before
                                             entering clean areas.
                                         3. Use mats with tacky surfaces within the constmction zone at the entry; cover
                                             sufficient area so that both feet make contact with the mat while walking
                                             through the entry.
                                         4. Construct an anteroom as needed where coveralls can be donned and removed.
                                         5. Clean the consbuction zone and all areas used by construction workers with a
                                             wet mop.
                                         6. If the area is carpeted, vacuum daily with a HEPA-filtered-equipped vacuum.
                                         7. Provide temporary essential services (e.g., toilets) and worker conveniences
                                             (e.g, vending machines) in the constmction zone as appropriate.
                                         8. DampRwipe tools if removed from the construction zone or left in the area.
                                         9. Ensure that construction barriers remain well sealed; use particle sampling as
                                             needed.
                                         10. Ensure that the clinical laboratory is fi·ee from dust contamination.
34



                                                                   water system to
                                                2. Tem1innlly dean the constmction zone before the constmction bnniers are
                                                    removed.
                                                3. Check for visible mold and mildew and eliminat                                                                                                                                 35

Figure 2. Example of positive,pressure room control for protection from airborne
environmental microbes (PE)* + §

        Monitor




       Corridor
                                                                           --
$  Stacked black boxes represent patient's bed. Long open box ·with cro-:;s~halch represents o;,upply air. Open boxes with c;;inglet
     diagonal slashes l'epresent nir exhaust t·egisters. Arl'OWS indicat..: direction$ of ait· flow.
+ Possible uses include imnmnocompromised patient rooms (e.g., hematopoietic stem cell transplant or solid organ trnnsplant
     procedure rooms) and ot1hopedic opernting rooms.
§ Positive~pressure room engineering featut'es include
     • positive press1.u·c (greater !i.Upply than exhaust ;1ir volume);
     • pressure differential range of 2.5-8 Pn (O.Ol-Q.03w1n. water gauge), ideal nt SPa;
     • air flow volume ditTerential >125-cfm supply ver36

are also appropriate for the care and management of smallpox patients.• Environmental infection
control with respect to smallpox is currently being revisited (see Appendix E).

Salient feah1res ofengineeting controls for Ali areas include a) use of negative pressure rooms with
close monitoring of air flow direction using manometers or temporary or installed visual indicators [e.g ..
smoke tubes and flutter strips] placed in the room with the door closed; b) minimum 6 ACH for existing
facilities, 2:;12 ACH for areas under renovntion or for new const111ction; and c) air from negative
pressure rooms and treatment rooms exhausted directly to the outside if possible.'· 110·'" As with PE,
airflow rates need to be determined to ensure the proper numbers of ACH. 320• 321 AU rooms can be
const111cted either with (Figure 3) or without (Figure 4) an anteroom. When the recirculation of air from
All rooms is unavoidable, HEPA filters should be installed in the exhaust duct leading from the room to
the general ventilation system. In addition to UVGI tixtJu·es in the room, UVGI can be e!aced in the
ducts as an adjunct measure to HEPA tiltration, but it can not replace the HEPA tilter.4·      A UVGI
fixh1re placed in the upper room, coupled with a minimum of 6 ACH. also provides adequate air
cleaning.248

Figure 3. Example of negative-pressure room control for airborne infection isolation
(Ail)*+§,

        Monitor


                                                       !                                                         Bathroom

                                                                                                                  [S;J
                                                                                                                     ll
       Corridor
                                                                                   --
*" Stacked black boxes repr?sent patient's bed. Long open box with cross.hatch represents  125-cfm exhauion from A. Streitd and the publisher of reference 328 (Penton Media, Inc.)



One of the components of airbome infection isolation is respiratoty protection for health-care workers
and visitors when entering AII rooms.'· 6• 347 Reconunendations of the type of respiratory protection are
dependent on the patient's airbome infection (indicating the need for Ali) and the risk of infection to
                                                                                                                               37


persons entering the Ali room. A more in-depth discussion of respiratOJy protection in this instance is
presented in the crment isolation guideline;' a revision of tllis guideline is in development Cough-
inducing procedures (e.g., endotracheal intubation and suctioning of known or suspected TB patients,
diagnostic sputum induction, aerosol treatments, and bronchoscopy) require similar precautions."&-350

Additional engineering measures are necessmy for the management of patients requiring PE (i.e ..
allogeneic HSCT patients) who concurrently have airbome infection. For this type of patient treatment,
an anteroom (Figure 4) is required in new constmction and renovation as per AlA guidelines. 120


Figure 4. Example or airborne infection isolation (All) room with anteroom and neutral
nnteroom * + §
                                      Anteroom

                           IS] lXI

                                                                                                    --
                                                                                                                        Bathroom

                                  t       ~                                                                               LSJ
       All only
                                                                                                                           tt
             Conidor
                                                                      •
                               Neutral Anteroom
                                                                 . Momor                       I                I
                            lXI
                                                                                                   ~~ ~~                Bathroom

                                  ~
    All and imm uno-
    com prom is ed                                                         u~                                             1r
            Corri dor
                                                                   // LSJ            Ill                                  /
                              /
                                      Anteroom     "'        i   Monnor                        I             ""'
                                                                                                               I
                           lSI
                                                                                                   ~~~~~                Bathroom

                                  t
    All and lmm uno~
    compromls ed


                                                                  ·LSJ
                                                                           ~u                                            1r
             Com'dor


                  ""--        /                   ·,              /                  Ill                                 /
                                                                                                             ""'
"' The top diagram indicates air flow pattcm-ent
    supply air. Open boxes with single. diagonal slashes l'l!present air exhamt registers. Arrows indicate directions of air flow.
+ Ali isolation room with anteroom engineering fenhll'¢'> include
     • pressure differential of 2.5 Pa (0.01-in. water gauge) measmed at il1e door betweetl patient room nnd anteroom~
     • air flow volume differential >125-cUn. depending: on anteroom air flow direction (pressurized versus depressurized):
38

     • sealed room with approximately 0.5-sq. ft. leakage;
     • clean to dirty air flow
     • monitoring;
    • ,:::12 air changes per hour (ACH) new or renovation, 6 ACH existing; and
    • anteroom air flow patterns. The small • in panels I and 2 indicate the anteroom is pressurized (supply versus exhaust),
          while the small • in panel 3 indicates the anteroom is depressurized (exhaust versus supply).
§ Used with pcnnission of A. Streifel, University of Minnesota



The pressure differential of an anteroom can be positive ot· negative relative to the patient in the room. 120
An anteroom can act as an airlock (Figure 4). Jfthe anteroom is positive relative to the air space in the
patient's room, staff members do not have to mask prior to entry into the anteroom if air is directly
exhausted to the outside and a minimum of I 0 ACH (Figure 4, top diagram). 120 When an anteroom is
negative relative to both the AJT room and the corridor, health-care workers must mask prior to entering
the anteroom (Figure 4, bottom diagram). If an ATT room with an anteroom is not available, use of a
portable, industrial-grade HEPA filter unit may help to increase the number of ACHs while facilitating
the removal of fungal spores; however, a fresh air source must be present to achieve the proper air
exchange rate. Incoming ambient air should receive HEPA filtration.

c. Operating Rooms
Operating room air may contain microorganisms, dust, aerosol, lint, skin squamous epithelial cells, and
respiratory droplets. The microbial level in operating room air is directly proportional to the number of
people moving in the room. 351 One study documented lower infection rates with coagulase-negative
staphylococci among patients when operating room traffic during the surgical procedure was limited 352
Therefore, effotts should be made to minimize personnel traffic during operations. Outbreaks of SSJs
caused by group A beta-hemolytic streptococci have been traced to airborne transmission from
colonized operating-room personnel to patients. 15 o- 154 Several potential health-care-associated
pathogens (e.g., Staphylococcus aureus and Staphylococcus epidermidis) and dmg-resistant organisms
have also been recovered from areas adjacent to the surgical field,' 53 but the extent to which the
presence of bacteria near the surgical field influences the development of postoperative SS!s is not
         354
clear.

Proper ventilation, humidity (<68%), and temperature control in the operating room is important for the
comfort of surgical personnel and patients, but also in preventing environmental conditions that
encourage growth and transmission ofmicroorganisms. 355 Operating rooms should be maintained at
positive pressure with respect to corridors and adjacent areas. 356 Operating rooms typically do not have
a variable air handling system. Variable air handling systems are permitted for use in operating rooms
only if they continue to provide a positive pressure with respect to the cot1'idors and adjacent areas and
the proper ACHs are maintained when the room is occupied. Conventional operating-room ventilation
systems produce a minimum of about 15 ACH of filtered air for thermal control, three (20%) of which
must be fresh air. 120' 357' 358 Air should be introduced at the ceiling and exhausted near the floor."'· 359

Laminar airflow and UVGJ have been suggested as adjunct measures to reduce SSI risk for certain
operations. Laminar airflow is designed to move particle-free air over the aseptic operating field at a
uniform velocity (0.3-0.5 m/sec), sweeping away particles in its path. This air flow can be directed
vettically or horizontally, and recirculated air is passed through a HEPA filter. 36o-363 Neither laminar
airflow nor UV light, however, has been conclusively shown to decrease overall SSI risk. 356 • 364-370

Elective surgery on infectious TB patients should be postponed until such patients have received
adequate drug therapy. The use of general anesthesia in TB patients poses infection-control challenges
because intubation can induce coughing, and the anesthesia breathing circuit apparatus potentially can
become contaminated. 371 Although operating room suites at 15 ACH exceed the air exchanges required
                                                                                                                                                39


for TB isolation, the positive air flow relative to the corridor could result in health-care-associated
transmission ofTB to operating-room personnel. If feasible, intubation and extubation of the TB
surgical patient should be perfonuecl in AIL AlA currently does not recommend changing pressure
from positive to negative or setting it to neutral: most facilities lack the capability to do so. 20 When
emergency sm·gery is indicated for a suspecteJ'Y is indiellted for n patient with nftiVE' TB, scht>dule the TB patient a~ the last
    surgical cnse to provide- mnxhnum time for ndt'qnatP ACH.
2. Operating r·oom pN·souue-1 should use NIOSH-nppt·-ovf'd N95 l'('Spirnfot·s without E'Xltnlntiou vnlves.'H 7
3. K('t>p thE' OJH'rnting room door closed Rft('l' the (Hltie-nt is iutubntE'd, and nHow ndE"quntt" time for
    sufficient ACH to remove 99% of nit·borne particles (Appeudl< B, Tnble B.l.):
          n) after tbe patient h intubated aucl partkularly if intubation produces eoughing;
          b) U the- door to thE' opN'nfing !)Uitd, ruul intubation inducE's coughing in th£>
               pnti{'nt; ol·
          c) after the pntient is utubnted nnd suctioned {unlt>ss n dosed suctioniug system is JH'esPntJ.
4. Extubate tlu• pnti('nt in thut to recovN' in Ail l'ather than iu the
    regular opNl ncovpry fa dUties.
5. TE'tn}lOI'RlJ llS(' of n portable, industrinl grndl' HEPA filter may E':Xpedite removal of airborne
    contnmhmnts (fl'E'SlHtir E'Xcbnng(' requirements for pi'OPN' YE'ntilation must still bE' met).+
6. BI'NHbing circuit filtN~ with 0.1-0.2 Jim pore siz(' can be US('d ns au :Hljunct inf(letion-control
       measure.373' 374

* Mutcriul in this table was compiled from refe-rMlces 4, 347, nnd 372-374.
+ T11e placement of portable HEPA filtrr unit verified w.ith appropriate pll!ticle testing and 1s changed, if needed.



Table 10. Summary of ventilation specifications in selected nreas ofhealtb-cnre facilities*
                                                                              Criticnl nu·e               Isolation               Opel'tlting
    Specifications            All room+                 PE l'OOIU
                                                                                   room§                 itllt(';l'OOW               I'ootn
                                                                            Po::.ilive, neglltiyc,        Po<>itive or
     Air prcSurt:~           Negative                 Positive                                                                   Positive
                                                                                  o1· neutl'al             ne2:ative
                             2:6 ACH (for
                            existing rooms);
Room air changes             2:12 ACH (for              2:12 AC'H                 2:6 ACH                 Z;lO ACH                 Z;l5ACH
                          renovation ol' new
                             constn1ction)
       Senled**                    Yes                     Yes                       No                      Yes                      Yes
                            90% (dust·spot
    Filtration supply       ASHRAE 52.1                 99.97%++                    2:,90%                  ~90°/o                    90%
                               1992)
     Recirculation                No~§                     Yes                       Yes                      No                      Yes
•   Matenal m tlus table J.<> comptled from references 35 and 120.
+ Includes bronchoscopy suite'>.
 § Positive pressure and HEPA filten may be preferred in some room.~ in intensive cure units (lCUs) caring for large uurubern of
      inmnUiocompromised palients.
'i! Clean-to-dirty: negative to an infectious patient. positive away from nn iuununocompromised point of use (HEPA at 99.97% of0.3 ~un pa11icles).
40

§§ Recirculated air may be used if the exhaust air is first processed through a HEPA filter.
'if~   Table used with permission of the publisher of reference 35 (Lippincott Williams and Wilkins).



6. Other Aerosol Hazards in Health-Care Facilities
In addition to infectious bioaerosols, several crucial non-infectious, indoor air-quality issues must be
addressed byhealth-care facilities. The presence of sensitizing and allergenic agents and irritants in the
workplace (e.g., ethylene oxide, glutaraldehyde, formaldehyde, hexachlorophene, and latex allergens"')
is increasing. Asthma and dermatologic and systemic reactions often result with exposure to these
chemicals. Anesthetic gases and aerosolized medications (e.g., ribavirin, pentamidine, and
aminoglycosides) represent some of the emerging potentially hazardous exposures to health-care
workers. Containment of the aerosol at the source is the first level of engineering control, but personal
protective equipment (e.g., masks, respirators, and glove liners) that distances the worker from the
hazard also may be needed.

Laser plumes and surgical smoke represent another potential risk for health-care workers. 37G-378 Lasers
transfer electromagnetic energy into tissues, resulting in the release of a heated plume that includes
patticles, gases, tissue debris, and offensive smells. One concern is that aerosolized infectious material
in the laser plume might reach the nasal mucosa of surgeons and adjacent personnel. Although some
viruses (i.e., varicella-zoster virus, pseudorabies virus, and herpes simplex virus) do not aerosolize
efficiently ,379• 380 other viruses and bacteria (e.g., human papilloma virus [HPV], HIV, coagulase-
negative Staphylococcus, Corynebacterium spp., and Neisseria spp.) have been detected in laser
plumes. 381 - 387 The presence of an infectious agent in a laser plume may not, however, be sufficient to
cause disease from airborne exposure, especially if the normal mode of transmission for the agent is not
airborne. No evidence indicated that HIV or hepatitis B virus (HBV) has been transmitted via
aerosolization and inhalation. 388

Although continuing studies are needed to fully evaluate the risk of laser plumes to surgical personnel,
the prevention measures in these other guidelines should be followed: a) NIOSH recommendations,'"
b) the Recommended Practices for Laser Safety in Practice Settings developed by the Association of
peri Operative Registered Nurses [AORN],389 c) the assessments ofECR1, 390-392 and d) the ANSI
standard. 393 These guidelines recommend the use of a) respirators (N95 or NIOO) or full face shields
and masks, 260 b) central wall-suction units with in-line filters to collect particulate matter from minimal
plumes, and c) dedicated mechanical smoke exhaust systems with a high-efficiency filter to remove
large amounts of laser plume. Although transmission ofTB has occurred as a result of abscess
management practices that lacked airborne particulate control measures and respiratoty protection, use
of a smoke evacuator or needle aspirator and a high degree of clinical awareness can help protect health-
care workers when excising and draining an extrapulmonaty TB abscess. 137



D. Water
1. Modes of Transmission of Waterborne Diseases
Moist environments and aqueous solutions in health-care settings have the potential to serve as
reservoirs for waterborne microorganisms. Under favorable environmental circumstances (e.g., warm
temperature and the presence of a source of nutrition), many bacterial and some protozoal
microorganisms can either proliferate in active growth or remain for long periods in highly stable,
environmentally resistant (yet infectious) forms. Modes of transmission for waterborne infections
                                                                                                                        41

include a) direct contact [e.g., that required for hydrotherapy]; b) ingestion of water [e.g .. through
consuming contaminated ice]; c) indirect-contact transmission [e.g .. from an improperly reprocessed
medical device]; 6 d) inhalation ofaerosob dispersed from water sources;' and e) aspiration of
contaminated water. The tirst three modes of transmission are conuuonly associated with infections
caused by gram-negative bacteria and nonmberculous mycobacteria (NTM). Aerosols generated from
water sources contaminated with Legionella spp. often se1ve as the vehicle for introducing legionellae to
the respiratory tract. 394

2. Waterborne Infectious Diseases in Health-Cat·e Facilities
a. Leglone/losls
Legionellosis is a collective tenu describing infection produced by Legion ella spp., whereas
Legionnaires disease is a multi-system illness with pneumonia. 395 The clinical and epidemiologic
aspects of these diseases(Table ll) are discussed extensively in another gnideline 3 Although
Legionnaires disease is a respirat01y infection, infection-control measures intended to prevent health-
care-associated cases center on the quality of water-the principal resetvoir for Legione/la spp.

Table 11. Clinical and epidemiologic characteristics of legionellosis/Legionnnires disease
                                                                                                    Rt>f('l'(lll("(IS
                              I.egionefla pneumopltila (90% of infe infection in hmnnns)
  Mod(' of tr~msmission       Aspiration of watel'. direct inhalation or water aerosols           3,394-398,400
                              Ex.pos\lre to environmental sourcec,. of Legionella spp. (i.e.,
   So nrcxposure      wnter or water aerosols)
                                                                                                  31,33.401-414
                              Two distinct illnesses: a) Po11tiac fevet' [a mils]; and b) progressive pneumonia that mny be
                                                                                                 3,397-399,415-422
         dis                                                                                396. 397, 434-444
                              cases in the United States; the incidence of health-care-
                              associated pnemnonio (0%,-14%) may be tmderestimated if
                              appropriate laboratoty diagnostic methods are \lnavailable.
                              1-.·fortnlity dl;clined nuukedly during 1980 1993, from34% to
                              12% for nil cnse'!.: the mot1nlity rate is higher among p~:rsons
                              with henlth~care-nssociated pneumonia compm·ed with the
      Mortality mt•                                                                                395-397, 445
                              rate among conununitywacq\lired pn~:umonia patients (14%
                              for health-care-associated pneumonia versus: 10% for
                              conmmuity~acquired pnetunonia f1998 dntal),




Legionel/a spp. are conm10nly found in vmious natural and man-made aquatic envirOJunents'146 ' 447 and
can enter health-care facility water systems in low or undetectable munbers.448 · 449 Cooling towers.
evaporative condensers, heated potable water distribution sr,stems, and locally-produced distilled water
can provide environments for multiplication oflegionellae. s42


colonizMion and amplification of legionellae in man-made water environments include a) temperatures
of 77°F-l 07.6"F [25°C-42"C],' 51i-46ferenC('S
                                 Septicemia. pneumonin (pm1icularly ventilfltor-ns.sociated),
                                 du'Onic respiratory infections among: cystic fibrosi
 Environmeutnl sotu'('(IS of     contmninated with tap water, ~inks., hydrotherapy Jlools.
                                                                                                            28, 29, 466. 468,
 pseudomounds in bt>alth-        whirlpooh. and whirlpool spns, water baths, lithotripsy therapy
                                                                                                                507-520
       cnre settings             tanks. dinlysh water, eyewash stations. flower vase, and
                                 endoscones with residual moisn.u·e in the channels
 E1nironmeutal ~'out·ces of      F<>mites (e.g:.. drug injection equipment stored in contnminMed
   pseudomounds in tlu.•         wnter)                                                                         494.495
       connnunity
                                 Intensive care nnit (JCU) pntien!s (including: neonatnllCU),
                                 transplant patients (organ and hetnf\topoietic stem cell),                 28,466.467,472,
Populations flt grent!'st risk   neutropenic patients., bnrn therapy and hydrothernpy patients,            477,493,506-508.
                                 pulient                                                                                                                                                   43



Table 13. Other gram-negative bacteria associated with water and moist environments

Implicated contaminated environmental vehicle                                                References

Burkholderia cepacia
        Distilled watel'                                                                     527
        Contaminated solutions and disinfectants                                             528,529
        Dialysis machines                                                                    527
        Nebulizers                                                                           530-532
        Water baths                                                                          533
        IntrinsicallyMcontaminated mouthwash*                                                534
        Ventilator temperature probes                                                        535
Stenotrophomonas maltophlia, Sphingomonas spp.
        Distilled water                                                                      536, 537
        Contaminated solutions and disinfectants                                             529
        Dialysis machines                                                                    527
           Nebulizers                                                                        530-532
           Water                                                                             538
        Ventilator temperature probes                                                        539
Ralstonia pickettii
        Fentanyl solutions                                                                   540
        Chlorhexidine                                                                        541
           Distilled water                                                                   541
         Contaminated respiratory therapy solution                                           541,542
Sen·atla marcescens
         Potable water                                                                       543
         Contaminated antiseptics (i.e., benzalkonium chloride                               544-546
             and chlorhexidine)
         Contaminated disinfectants (i.e., quaternary ammonhun                               547,548
             compounds and glutaraldehyde)
Acinetobacter spp.
        Medical equipment that collects moisture (e.g., mechanical                           54'1-556
             ventilators, cool mist humidifiers, vaporizers, and mist
             tents)
        Room humidifiers                                                                     553,555
        Environmental surfaces                                                               557-564
Enterobacter spp.
        Humidifier water                                                                     565
        Intravenous fluids                                                                   566-578
        Unsterilized cotton swabs                                                            573
        Venti laton>                                                                         565, 569
        Rubber piping on a suctioning machine                                                565,569
        Blood gas analyzers                                                                  570

* This report describes intrinsic contamination (i.e., occurring during manufacture) prior to use by the healtlrcare facility staff.   All other
    entries reflect extrinsic sources of contamination.



Two additional gram-negative bacterial pathogens that can proliferate in moist environments are
Acinetobacter spp. and Enterobacter spp. 571 • 572 Members of both genera are responsible for health-
care-associated episodes of colonization, bloodstream infections, pneumonia, and urinary tract
                                                                                                     566
infections among medically compromised patients, especially those in JCUs and burn therapy units. •
572 583
   -     Infections caused by Acinetobacter spp. represent a significant clinical problem. Average
infection rates are higher from July through October compared with rates from November through
June. 584 Mortality rates associated with Acinetobacter bacteremia are 17%-52%, and rates as high as
71% have been reported for pneumonia caused by infection with either Acinetobacter spp. or
44

                       576
Pseudomonas spp. 574-     Multi-drug resistance, especially in third generation cephalosporins for
Enterobacter spp., contributes to increased morbidity and mortality. 569• 572

Patients and health-care workers contribute significantly to the environmental contamination of surfaces
and equipment with Acinetobacter spp. and Enterobacter spp., especially in intensive care areas,
because of the nature of the medical equipment (e.g., ventilators) and the moisture associated with this
    .
eqUipment.  "'' '" ' sn' sss H an d carnage
                                       .    an d h and trans1er
                                                            c are common 1y assoctate
                                                                                 . d wtt. h h eatI h-care-
associated transmission of these organisms and for S. marcescens. 586 Enterobacter spp. are primarily
spread in this manner among patients by the hands of health-care workers. 567' 587 Acinetobacter spp.
have been isolated from the hands of 4o/.-33% of health-care workers in some studies,"'-590 and
transfer of an epidemic strain of Acinetobacter from patients' skin to health-care workers' hands has
been demonstrated experimentally."' Acinetobacter infections and outbreaks have also been attributed
to medical equipment and materials (e.g., ventilators, cool mist humidifiers, vaporizers, and mist tents)
that may have contact with water of uncertain quality (e.g., rinsing a ventilator circuit in tap water). 54"-
556 Strict adherence to hand hygiene helps prevent the spread of both Acinetobacter spp. and
Enterobacter spp. 577 • 592

Acinetobacter spp. have also been detected on dry environmental surfaces (e.g., bed rails, counters,
sinks, bed cupboards, bedding, floors, telephones, and medical charts) in the vicinity of colonized or
infected patients; such contamination is especially problematic for surfaces that are frequently
touched. 557- 564 In two studies, the survival periods of Acinetobacter baumannii and Acinetobacter
                                                                                    593
calcoaceticus on dry surfaces approximated that for S. aureus (e.g., 26-27 days). ' 594 Because
Acinetobacter spp. may come from numerous sources at any given time, laboratory investigation of
health-care--associated Acinetobacter infections should involve techniques to determine biotype,
anti biotype, plasmid profile, and genomic fingerprinting (i.e., macrorestriction analysis) to accurately
identify sources and modes of transmission of the organism(s). 595

c. Infections and Pseudo-Infections Due to Nontuberculous Mycobacteria
NTM are acid-fast bacilli (AFB) commonly found in potable water. NTM include both saprophytic and
opportunistic organisms. Many NTM are of low pathogenicity, and some measure of host impairment is
necessary to enhance clinical disease.'" The four most common forms of human disease associated
with NTM are a) pulmonary disease in adults; b) cervical lymph node disease in children; c) skin, soft
 .
ttssue,           . c t'IOns; an d d) d'tssemma
        an d bone tntec                      . t ed d'tsease m
                                                             . tmmunocompromtse
                                                               .                        . ts. 596· 597
                                                                                . d patten
Person-to-person acquisition ofNTM infection, especially among immunocompetent persons, does not
appear to occur, and close contacts of patients are not readily infected, despite the high numbers of
organisms harbored by such patients. 596• 59..600 NTM are spread via all modes of transmission
associated with water. In addition to health-care--associated outbreaks of clinical disease, NTM can
colonize patients in health-care facilities through consumption of contaminated water or ice or through
inhalation of aerosols. 601 - 605 Colonization following NTM exposure, particularly of the respiratory
tract, occurs when a patient's local defense mechanisms are impaired; ovett clinical disease does not
develop. 606 Patients may have positive sputum cultures in the absence of clinical disease.

Using tap water during patient procedures and specimen collection and in the final steps of instrument
reprocessing can result in pseudo-outbreaks ofNTM contamination 607- 609 NTM pseudo-outbreaks of
Mycobacterium chelonae, M gordonae, and M xenopi have been associated with both bronchoscopy
and gastrointestinal endoscopy when a) tap water is used to provide irrigation to the site or to rinse off
the viewing tip in situ or b) the instmments are inappropriately reprocessed with tap water in the final
steps.GI0---612
                                                                                                      45


Table 14. Nontuberculous mycobacteria-environmental vehicles

Vehicles associated with infections or colonizations                  References

Mycobacterium abscessus
        Inadequately sterilized medical instmments                    613
Mycobacterium avium complex (MAC)
        Potable water                                                 614-616
Mycobacterium chelonae
        Dialysis, reprocessed dialyzers                               31,32
        Inadequately-sterilized medical instruments, jet injectors    617,618
        Contaminated solutions                                        619, 620
        Hydrotherapy tanks                                            621
Mycobacterium fortuitum
        Aerosols ti·om showers or other water sources                 605, 606
        lee                                                           602
        Inadequately sterilized medical instmments                    603
        Hydrotherapy tanks                                            622
Mycobactel'ium marinum
        Hydrotherapy tanks                                            623
Mycobacterium ulceJ'Uits
        Potable water                                                 624

Vehicles associated with pseudo-outbreaks                             References

Mycobactel'ium chelonae
        Potable water used during bronchoscopy and instrument         610
            reprocessing
MycobacteJ·ium foJ·tuitum
        lee                                                           607
Mycobactel'ium gordonae
        Deionized water                                               611
        Ice                                                           603
        Laboratory solution (intrinsically contaminated)              625
        Potable water ingestion prior to sputum specimen collection   626
Mycobacterium kansasii
        Potable water                                                 627
Mycobactel'ium terrae
        Potable water                                                 608
Mycobacterium xenopi
        Potable water                                                 609,612,627




NTM can be isolated from both natural and man-made environments. Numerous studies have identified
                                                                                          615 616 624 627
various NTM in municipal water systems and in hospital water systems and storage tanks. • • • -
632 Some NTM species (e.g., Mycobacterium xenopi) can survive in water at ll3°F (45°C), and can be
isolated from hot water taps, which can pose a problem for hospitals that lower the temperature of their
hot water systems. 627 Other NTM (e.g., Mycobacterium kansasii, M gordonae, M fortuitum, and M
chelonae) cannot tolerate high temperatures and are associated more often with cold water lines and
taps.'29

NTM have a high resistance to chlorine; they can tolerate free chlorine concentrations of0.05-0.2 mg/L
(0.05-0.2 ppm) found at the tap. 598• 633• 634 They are 20-100 times more resistant to chlorine compared
with coliforms; slow-growing strains ofNTM (e.g., Mycobacterium avium and M kanasii) appear to be
46


more resistant to chorine inactivation compared to fast-growing NTM. 635 Slow-growing NTM species
have also demonstrated some resistance to formaldehyde and glutaraldehyde, which has posed problems
for reuse ofhemodialyzers. 31 The ability ofNTM to form biofilms at fluid-surface interfaces (e.g.,
interior surfaces of water pipes) contributes to the organisms' resistance to chemical inactivation and
provides a microenvironment for growth and proliferation. 636 • 637

d. Ctyptosporidiosis
Cryptosporidium parvum is a protozoan parasite that causes self-limiting gastroenteritis in normal hosts
but can cause severe, life-threatening disease in immunocompromised patients. First recognized as a
human pathogen in 1976, C. parvum can be present in natural and finished waters after fecal
contamination from either human or animal sources. 63 B-641

The health risks associated with drinking potable water contaminated with minimal numbers of C.
parvum oocysts are unknown. 642 It remains to be determined if immunosuppressed persons are more
susceptible to lower doses of oocysts than are immunocompetent persons. One study demonstrated that
a median 50% infectious dose (ID 50) of 132 oocysts of calf origin was sufficient to cause infection
among healthy volunteers. 643 In a second study, the same researchers found that oocysts obtained from
infected foals (newborn horses) were infectious for human volunteers at median ID 50 of 10 oocysts,
indicating that different strains or species of Cryptosporidium may vary in their infectivity for
humans_644 In a small study population of 17 healthy adults with pre-existing antibody to C. parvum,
the TD 5o was determined to be I ,880 oocysts, more than 20-fold higher than in seronegative persons. 645
These data suggest that pre-existing immunity derived from previous exposures to Ctyptosporidium
offers some protection from infection and illness that ordinarily would result from exposure to low
numbers of oocysts. 645• 646

Oocysts, pmticularly those with thick walls, are environmentally resistant, but their survival under
natural water conditions is poorly understood. Under laboratory conditions, some oocysts remain viable
and infectious in cold (41 op [5°C]) for months. 641 The prevalence of Ctyptosporidium in the U.S.
drinking water supply is notable. Two surveys of approximately 300 surface water supplies revealed
                                                                                  648
that 55'%--77% of the water samples contained Cryptosporidium oocysts.'47•            Because the oocysts are
highly resistant to common disinfectants (e.g., chlorine) used to treat drinking water, filtration of the
water is important in reducing the risk of waterborne transmission. Coagulation-floculation and
sedimentation, when used with filtration, can collectively achieve approximately a 2.5 logw reduction in
the number of oocysts. 649 However, outbreaks have been associated with both filtered and unfiltered
drinking water systems (e.g., the 1993 outbreak in Milwaukee, Wisconsin that affected 400,000
people). 641 • 65 0-652 The presence of oocysts in the water is not an absolute indicator that infection will
occur when the water is consumed, nor does the absence of detectable oocysts guarantee that infection
will not occur. Health-care-associated outbreaks of cryptosporidiosis primarily have been described
among groups of elderly patients and immunocompromised persons.'"



3. Water Systems in Health-Care Facilities
a. Basic Components and Point-of-Use Fixtures
Treated municipal water enters a health-care facility via the water mains and is distributed throughout
the building(s) by a network of pipes constructed of galvanized iron, copper, and polyvinylchloride
(PVC). The pipe runs should be as short as is practical. Where recirculation is employed, the pipe runs
should be insulated and long dead legs avoided in effmts to minimize the potential for water stagnation,
which favors the proliferation of Legionella spp. and NTM. In high-risk applications (e.g., PE areas for
severely immunosuppressed patients), insulated recirculation loops should be incorporated as a design
                                                                                                           47

feature. Recirculation loops prevent stagnation and insulation maintains return water temperature with
minimal loss.

Each water setvice main. branch main. riser, and branch (to a group of fixtures) has a valve and a means
to reach the valves via an access panel. 120 Each fixture has a stop valve. Valves pennit the isolation of
a portion of the water system within a facility during repairs or maintenance. Vacuum breakers and
other similar devices in the lines prevent water from back-flowing into the system. All systems that
supply water should be evaluated to determine risk for potential back siphonage and cross connections.

Health-care facilities generate hot water from municipal water using a boiler system. Hot water heaters
and storage vessels for such systems should have a drainage facility at the lowest point, and the henting
element should be located as close as possible to the bottom of the vessel to facilitate mixing and to
prevent water temperat:me stratification. TI10se hot or cold water systems that incoqJOrate an elevated
holding tank should be inspected and cleaned mmually. Lids should fit securely to exclude foreign
materials.

The most common point-of-use fixtures for wMer in patient-care areas are sinks. faucets, aerators,
showers, and toilets; eye-wash stations are found primarily in laboratories. The potential for these
fixtures to setve as a resetvoir for pathogenic microorganisms has long been recognized (Table 15). 509 •
65       6
  .,..'"   Wet surfaces and the production of aerosols facilitate the multiplication and dispersion of
microbes. The level of risk associated with aerosol production from point-of-use fixtures varies.
Aerosols from shower heads and aerators have been linked to a limited number of clusters of gram-
negative bactetial colonizations and infections. including Legionnaires disease, especially in areas
where in11nunocompromised patients are present (e.g.. surgical ICUs, transplant units, and oncology
units) 412 • 415 · 65""'59 In one report, clinical infection was not evident among immunocompetent persons
(e.g.. hospital staff) who used hospital showers when Legiouel/o pneumophila was present in the water
system 660 Given the infrequency of reported outbreaks associated with faucet aerators, consensus has
not been reached regarding the disinfection of or removal of these devices li'otn general use. If
additional clusters of infections or colonizations occm· in high-risk patient-care areas. it may be pmdent
to clean and decontaminate the aerators or to remove them. 658 •6' 9 ASHRAE recmmnends cleaning and
monthly disinfection of aerators in high-risk patient-care areas as pari of Legiouella controlmeasures. 661
Although aerosols are produced with toilet flnshing. 662 • 663 no epidemiologic evidence suggests that
these aerosols pose a direct infection hazard.

Although not considered a standard point-of-use fixture. decorative fountains are being installed in
increasing numbers in health-care facilities and other public buildings. Aerosols from a decorative
fountain have been associated with transmission of Legionella p11eumophilo serogroup 1 infection to a
small cluster of older adnlts 664 This hotel lobby fountain had been irregularly maintained, and water in
the fountain may have been heated by submersed lighting. all of which favored the proliferation of
Legionella in the system. 664 Because of the potential for generations of infectious aerosols, a pnrdent
prevention measure is to avoid locating these fixtures in or near high-risk patient-care areas and to
adhere to written policies for routine fountainmaintenance. 120

Tnble 15. Wnter and point-of-use fixtures ns sources and reservoirs ofwnterborne
pnthogens*
                    Assoeifttt>d                         Strength of       PJ'(>Vt>ntion And
  Re-servoir                          Transmission                                              Rt>ft>re-nc.es
                    pathogens                            e-vidNtCt>+            control
Potable water   Pseudomcnas. gnnn~       Contact          Moderate      Follow public henlth   (See Tables
                negative bacteria,                                      g1.1iddines.           12-14)
                NTM
48


                      Associated                            Strength of      Prevention and
  Reservoir                             Transmission                                                  References
                      pathoeens                             evidence+             control
Potable water     Legionella           Aerosol inhalation    Moderate     Provide supplemental        (See Table
                                                                          treatment for water.        11)
Holy water        Gram~ negative            Contact            Low        Avoid contact with          665
                  bacteria                                                severe burn injuries.
                                                                          Minimize use among
                                                                          immunocomprornised
                                                                          patients.
Dialysis water    Gram-negative             Contact          Moderate     Dialysate should be         2,527,666--
                  bacteria                                                ~2,000 cfu/mL; water        668
                                                                          should be <200 cfu/mL.
Automated         Gram-negative             Contact          Moderate     Use and maintain            669--675
endoscope         bacteria                                                equipment according to
rcprocessors                                                              instmctions; eliminate
and rinse water                                                           residual moisture by
                                                                          drying the channels
                                                                          (e.g., through alcohol
                                                                          rinse and forced air
                                                                          drying).
Water baths       Pseudomonas,              Contact          Moderate     Add germicide to the        29, 533, 676,
                  Burklwlderia,                                           water; wrap transfusion     677
                  Acinetobacter                                           products in protective
                                                                          plastic wrap if using the
                                                                          bath to modulate the
                                                                          temperature of these
                                                                          products.
Tub immersion     Pseudomonas,              Contact          Moderate     Drain and disinfect tub     67&-683
                  Enterobacter,                                           after each use; consider
                  Acinetobacter                                           adding germicide to the
                                                                          water; water in large
                                                                          hydrotherapy pools
                                                                          should be properly
                                                                          disinfected and filtered.
Ice and ice       NTM, Enterobacte1~   Ingestion, contact    Moderate     Clean periodically; use     601,684-687
machines          Pseudomonas,                                            automatic dispenser
                  Clyptosporidiunl                                        (avoid open chest
                                                                          storage compmiments
                  Le~ionella                                  Low         in patient areas).
Faucet aerators   Legionella           Aerosol inhalation    Moderate     Clean and disinfect         415,661
                                                                          monthly in high-risk
                                                                          patient areas; consider
                                                                          removing if additional
                                                                          infections occur.
Faucet aerators   Pseudomonas,          Contact, droplet       Low        No preca11tions arc         658, 659,
                  Acinetobacter,                                          necessary at present in     688,689
                  Stenotrophomonas,                                       immunocompetent
                  Ch1yseobacterium                                        patient-care areas.
Sinks             Pseudomonas           Contact, droplet     Moderate     Use separate sinks for      509, 653,
                                                                          handwashing and             685-693
                                                                          disposal of
                                                                          contaminated fluids.
Showers           Legionella           Aerosol inhalation      Low        Provide sponge baths        656
                                                                          for hematopoietic stem
                                                                          cell transplant patients;
                                                                          avoid shower use for
                                                                          immunocompromised
                                                                          patients when
                                                                          Legionella is detected
                                                                          in facility water.
                                                                                                                                       49


                           Associated                                          Str(>ngth of        Prevention nnd
    RPS£'1'\'0h'                                     Tt·nusmission                                                           Ref£>l'PUC('S
                           pnthogens                                            evidence+               control
Dentnl unit            Pseudomonas,                       Contact                  Low          Clean woter $ystems          636, 694-Q96
wale!' lines           Legionella,                                                              according to system
                       Sphingomonas,                                                            manufacturer's
                       Acinetobac/er                                                            instmctions.
Ice baths for          Ewiugella,                         Contact                   Low         Use sterile water.           697,698
thermodilution         Staphylococcus
catheters
Decorative             Legionel/a                   Aerosol inhalntion              l.h <>tations     518, 699, 700
stations               amoebae,                                                                 weekly; have sterile
                       L(l_gionella                                              Minimum        water aYnilable for eye
                                                                                                flushes.
Toilets                G-ranNlegntive                         -                  .Minimum       Clean regularly; use         662
                       bacteria                                                                 2:ood lumd hvQ:iene.
Flowers                Gram-negative                         -                   t>.·finimtun   Avoid use in inten~-ive      515, 701, 702
                       ba~;h:ria,                                                               care units and in
                       Aspergillus                                                              immunocompmmised
                                                                                                natk~nt-care settit12:s,


*   Modified from .reference 654 filld used with pennission of the publisher (Slack, Inc.)
+ 1\foileJ•ate: occasional well-deSt:nbed outbreak!>. Low: f~ well-described outbreaks. Minimal: actual infections not demonstrated.

b, Water Temperature ami Pressure
Hot water temperature is usually measured at the point of use or at the point at which the water line
enters equipment requiring hot water for proper operation, 120 Generally, tl1e hot water temperature in
hospital patient-care areas is no greater than a temperature within the range of 105°F-120°F (40.6°C-
490C), depending on the AlA guidance issued at the year in which the facility was built 110 Hot water
temperature in patient-care areas of skilled nursing-care facilities is set within a slightly lower range of
95°F-ll0°F (35°C-43YC) depending on the AlA guidance at the time of facility constmctionno
Jvlany states have adopted a temperature setting in these ranges into their health-care regulatious and
building codes, ASHRAK however, has reconunendcd higher settings!" Steam jets or booster heaters
are usually needed to meet the hot water temperature requirements in ce1tain service areas of the
hospital (e,g, the kitchen [120"F (49°C)] or the launchy [160°F (7!°C)])no Additionally, water lines
may need to be heated to a particular temperature specified by manufacturers of specific hospital
equipment Hot-water distribution systems serving patient-care areas are generally operated under
constant recirculation to provide continuous hot water at each hot-water outlet."0 !fa facilitv is or has
a hemodialysis unit, then continuously circulated, cold treated water is provided to that unit 11o

To minimize the growth and ~ersistence of gram-negative \~at~rborue bacteria (e,g,, thermophilic NTM
and Legionella spp,), 627' 703-70 cold water m health-care facrlltles should be stored and d1stnbutecl at
temperatures below 68°F (20°C:); hot water should be stored above 140°F (60°C) and circulated with a
minimum retum temperature of 124°F (51 °C), 661 or the highest temperamre specified in state
regulations and building codes, If the retm11 temperature setting of l24°F (51 °C) is permitted, then
installation of preset thermostatic mixing valves near the point-of-use can help to prevent scalding,
Valve maintenance is especially important in preventing valve failme, which can result in scalding,
New shower systems in large buildings, hospitals, and nursing homes should be designed to permit
mixing of hot and cold water near the shower head, TI1e wann water section of pipe between the control
valve and shower head should be selt~draining, Where buildings can not be retrofitted, other
50

approaches to minimize the growth of Legione/la spp. include a) periodically increasing the temperature
to at least 150°F [66°C] at the point of use [i.e., faucets] and b) adding additional chlorine and flushing
the water. 601 · 710 • 711 Systems should be inspected annually to ensure that thennost8ts are functioning
properly.

Adequate water pressure ensures suftlcient water supplies for a) direct patient care; b) operation of
water-cooled instnunents and equipment [e.g., lasers. computer systems, telecommunications systems.
and automated endoscope reprocessors712]; c) proper ftmction of vacuum suctioning systems: d) indoor
climate control; and e) fire-protection systems. Maintaining adequate pressure also helps to ensme the
integrity of the piping system.

c. Infectlon-Coutrol Impact of Water System Maintenance aud Repair
Conective measures for water-system failures have not been studied in well-designed experiments:
these measmes are instead based on empiric engineering and infection-control principles. Health-care
t1cilities can occasionally sustain both intentional cut-offs by the mtmicipal water authority to permit
new constmction project tie-ins and mtintentional dismptions in service when a water main breaks as a
result of aging infrastmcnu·e or a constmction accident. Vacuum breakers or other similar devices can
prevent backflow of water in the facility's distribution system during water-dismption emergendes. 11
To be prepared for such an emergency, all health-care facilities need contingency plans that identify a)
the total demand tor potable water. b) the quantity of replacement water [e.g., bottled water] required for
a minimum of 24 homs when the water system is do'Ml. c) mechanisms for emergency water
distribution, and 4) procedures for conecting drops in water pressure that affect operation of essential
devices and equipment that are driven or cooled by a water system [Table 16].713

Tnble 16. Water clemnnd in health-care facilities during water disruption emergencies
                                                              Potnble wntt>l'                                  Bottl{'d, stel'ile WlltN'
                                               Drinking water                                      Surgical scmb
                                               H;mdwal' US(> ll(>('dS
                                               Hydt'ofhempy
                                               Fire prevention (e.g., ">prit1kkr ~ystems)
                                               Surgery and critical cnre nn:ns
                                               Laborat01y services
                                               LamKby and central sterile service!>*
                                               Cooling towers+
                                               Steam Q:euerntion
•          .                                       ., sef'i!Ces from anothl>r resource, Jfposstblc (e.g., ;mothe-r heahb·carc fnctbty ot controclor) .
    A.naug use non~polable water.
§ Thi'> item is included in the table under the assumption that electrical power is available during the water emergency.



Detailed, np-to-dnte plans for hot and cold water piping systems should be readily available tor
maintenance and repair pmposes in case of system problems. Opening potable water systems for repair
or constmction and subjecting systems to water-pressure changes can result in water discoloration and
dramatic increases in the concentrations of Legionella spp. and other gram-negative bacteria. The
maintenance of a chlorine residual at all points within the piping system also offers some protection
from enny of contamination to the pipes in the event of inadvertent cross-cotmection between potable
and non-potable water lines. As a minimum preventive measure, ASHRAE reconunends a thorough
flushing of the system. 661 High-temperan1re flushing or hyperchlorination may also be appropriate
                                                                                                       51


strategies to decrease potentially high concentrations of waterborne organisms. The decision to pursue
either of these remediation strategies, however, should be made on a case-by-case basis. If only a
pottion of the system is involved, high temperature flushing or chlorination can be used on only that
pottion of the system. 661

When shock decontamination of hot water systems is necessary (e.g., after dismption caused by
construction and after cmss-connections), the hot water temperature should be raised to 160°F-170°F
(7 I °C-77°C) and maintained at that level while each outlet around the system is progressively flushed.
A minimum flush time of 5 minutes has been recommended;' the optimal flush time is not known,
however, and longer flush times may be necessary. 714 The number of outlets that can be flushed
simultaneously depends on the capacity of the water heater and the flow capability of the system.
Appropriate safety procedures to prevent scalding are essential. When possible, flushing should be
performed when the fewest building occupants are present (e.g., during nights and weekends).

When thermal shock treatment is not possible, shock chlorination may serve as an alternative method.661
Experience with this method of decontamination is limited, however, and high levels of free chlorine
can corrode metals. Chlorine should be added, preferably overnight, to achieve a free chlorine residual
of at least 2 mg/L (2 ppm) throughout the system. 661 This may require chlorination of the water heater
or tank to levels of2G-50 mg/L (2G-50 ppm). The pH of the water should be maintained at 7.G-8.0.661
After completion of the decontamination, recolonization of the hot water system is likely to occur unless
proper temperatures are maintained or a pmcedure such as continuous supplemental chlorination is
continued.

Interruptions of the water supply and sewage spills are situations that require immediate recovery and
remediation measures to ensure the health and safety of patients and staff. 715 When delivery of potable
water through the municipal distribution system has been dismpted, the public water supplier must issue
a "boil water" advisory if microbial contamination presents an immediate public health risk to
customers. The hospital engineer should oversee the restoration of the water system in the facility and
clear it for use when appropriate. Hospitals must maintain a high level of surveillance for waterborne
disease among patients and staff after the advisory is lifted."42

Flooding fi'om either external (e.g., from a hurricane) or internal sources (e.g., a water system break)
usually results in property damage and a temporary loss of water and sanitation. 71 '" 718 JCAHO requires
all hospitals to have plans that address facility response for recovery from both intemal and external
disasters. 713 • 719 The plans are required to discuss a) general emergency preparedness, b) staffing, c)
regional planning among area hospitals, d) emergency supply of potable water, e) infection control and
medical services needs, f) climate control, and g) remediation. The basic principles of structural
recovery from flooding are similar to those for recovery from sewage contamination (Box 9 and I 0).
Following a major event (e.g., flooding), facilities may elect to conduct microbial sampling of water
after the system is restored to verifY that water quality has been returned to safe levels (<500 CFU!mL,
heterotrophic plate count). This approach may help identifY point-of-use fixtures that may harbor
contamination as a result of design or engineering features. 720 Medical records should be allowed to
dry and then either photocopied or placed in plastic covers before returning them to the record.

Moisture meters can be used to assess water-damaged structural materials. If porous structural materials
for walls have a moisture content of>20% after 72 hours, the affected material should be removed.' 66•
278 313
   •    The management of water-damaged structural materials is not strictly limited to major water
catastrophes (e.g., flooding and sewage intrusions); the same principles are used to evaluate the damage
from leaking roofs, point-of-use fixtures, and equipment. Additional sources of moisture include
condensate on walls from boilers and poorly engineered humidification in HVAC systems.
52



Box 9. Recovery and remediation measures for water-related emergencies*

Potable water disruptions

Contingency plan items
        Ensure access to plumbing network so that repairs can be easily made.
        Provide sufficient potable water, either from bottled sources or truck delivery.
        Post advisory notices against consuming tap water, ice, or beverages made with water.
        Rope off or bag drinking fountains to designate these as being "out of service" until further notice.
        Rinse raw foods as needed in disinfected water.
        Disconnect ice machines whenever possible.+
        Postpone laund1y services until after the water system is restored.
Water treatment
        Heat water to a rolling boil for .2:1 minute.
Remediation of the water system after the "boil water" advisory is rescinded
        Flush fixtures (e.g., faucet., and drinking fountains) and equipment for several minutes and restmt.
        Run water softene1·s through a regeneration cycle.
        Drain, disinfect, and refill water storage tanks, if needed.
        Change pretreatment filters and disinfect the dialysis water system.

Sewage spills/malfunction

Overall strategy
        Move patients and clean/sterile supplies out of the area.
        Redirect tratlic away from the. area.
        Close the doors or use plastic sheeting to isolate the area prior to clean~ up.
        Restore sewage system function first, then the potable water system (if both are malfunctioning).
        Remove sewage solids, drain the area, and let dry.
Remediation of the structure
        Hard surfaces: clean with detergent/disinfectant after the area has been drained.
        Carpeting, loose tiles, buckled flooring: remove and allow the support surface to dry; replace the items; wet down
          carpeting with a low~ level disinfectant or sanitizer prior to removal to minimize dust dispersion to the air.
        Wallboard and other porous structural materials: remove and replace if they cannot be cleaned and dried within
          72 hours.§
Furniture
        Hard surface furniture (e.g., metal or plastic furniture): clean and allow to dry.
        Wood furniture: let dry, sand the wood surface, and reapply varnish.
        Cloth fumiture: replace.
Electrical equipment
            Replace ifthe item cannot be easily dismantled, cleaned, and reassembled.

*   Material in this box iscompiled from references 266, 278, 315, 713, 716-719, 721-729.
+ Ice machines should always be disconnected from the water source in advance of planned water disruptions.
* Moisture meter readings should be <20% moisture content.

An exception to these 1·ecommendations is made for hemodialysis units where water is further
treated either by portable water treatment or large-scale water treatment systems usually involving
reverse osmosis (RO). In the United States, >97% of dialysis facilities use RO treatment for their
water. 721 However, changing pre-treatment filters and disinfecting the system to prevent colonization
of the RO membrane and microbial contamination down-stream of the pre-treatment filter are prudent
measures.
                                                                                                                                    53

Box 10. Contingency planning for flooding

General emergency preparedness
           Ensure that emergency electrical generators are not located in flood-prone areas of the facility.
           Develop alternative strategies for moving patients, water containers, medical records, equipment, and supplies in the
             event that the elevators are inoperable.
           Establish in advance a centralized base of operations with batteries, flashlights, and cellular phones.
           Ensure sufficient supplies of sandbags to place at the entrances and the area around boilers, incinerators, and
             generators.
           Establish alternative strategies for bringing core employees to the facility if high water prevents travel.
Staffing Patterns
           Temporarily reassign licensed staff as needed to critical care areas to provide manual ventilation and to perfmm
             vital assessments on patients.
           Designate a core group of employees to remain on site to keep all services operational if the facility remains open.
           Train all employees in emergency preparedness procedures.
Regional planning among are facilities for disaster management
           Incorporate community suppmt and involvement (e.g., media alerts, news, and transportation).
           Develop in advance strategies for transfetTing patients, as needed.
           Develop strategies for sharing supplies and providing essential services among participating facilities (e.g., eenlral
             sterile department setvices, and laundry setvices).
           Identify sources for emergency provisions (e.g., blood, emergency vehicles, and bottled water).
Medical services and infection control
           Use alcohol-based hand rubs in general patient-care areas.
           Postpone elective surgeries until full se1vices are restored, or transfer these patients to other facilities.
           ConsideJ' using pmtable dialysis machines.+
           Provide an adequate supply of tetanus and hepatitis A immunizations for patients and staff.
Climate control
           Provide adequate water for cooling towers.§

* Material in this box was compiled from references 713, 716-719.
+ Portable dialysis machines require less water compared to the larger units situated in dialysis settings.
§ Water for cooling towers may need to be trucked in, especially if the tower uses a potable water source.



4. Strategies for Controlling Waterborne Microbial Contamination
a. Supplemental Treatment of Water with Heat and/or Chemicals
In addition to using supplemental treatment methods as remediation measures after inadvertent
contamination of water systems, health-care facilities sometimes use special measures to control
waterborne microorganisms on a sustained basis. This decision is most often associated with outbreaks
of legionellosis and subsequent efforts to controllegionellae,722 although some facilities have tried
supplemental measures to better control thermophilic NTM. 627

The primary disinfectant for both cold and hot water systems is chlorine. However, chlorine residuals
are expected to be low, and possibly nonexistent, in hot water tanks because of extended retention time
in the tank and elevated water temperature. Flushing, especially that which removes sludge from the
bottom of the tank, probably provides the most effective treatment of water systems. Unlike the
situation for disinfecting cooling towers, no equivalent recommendations have been made for potable
                                                                                 403 723
wate1· systems, although specific intervention strategies have been published. '         The principal
approaches to disinfection of potable systems are heat flushing using temperatures 160°F-170°F (71 o_
770C), hyperchlorination, and physical cleaning of hot-water tanks. 3 • 403' 661 Potable systems are easily
recolonized and may require continuous intervention (e.g., raising of hot water temperatures or
continuous chlorination).' 03 • 711 Chlorine solutions lose potency over time, thereby rendering the
stocking of large quantities of chlorine impractical.
54


Some hospitals with hot water systems identified as the source of Legionel!a spp. have performed
emergency decontamination of their systems by pulse (i.e., one-time) thermal disinfection/superheating
or hyperchlorination. 711 • 714 • 724 • 725 After either of these procedures, hospitals either maintain their
heated water with a minimum return temperature of 124 °F (51 °C) and cold water at <68°F (<20°C) or
                                                                                                              70
chlorinate their hot water to achieve 1-2 mg/L (1-2 ppm) offi·ee residual chlorine at the tap. 26 • 437• ,_711 •
726 727
   '    Additional measures (e.g., physical cleaning or replacement of hot-water storage tanks, water
heaters, faucets, and shower heads) may be required to help eliminate accumulations of scale and
sediment that protect organisms from the biocidal effects of heat and chlorine. 457• 711 Alternative
methods for controlling and eradicating legionellae in water systems (e.g., treating water with chlorine
dioxide, heavy metal ions [i.e., copper/silver ions], ozone, and UV light) have limited the growth of
legionellae under laboratory and operating conditions. 72 s-742 Further studies on the long-term efficacy
of these treatments are needed before these methods can be considered standard applications.

Renewed interest in the use of chloramines stems from concerns about adverse health effects associated
with disinfectants and disinfection by-products. 743 Monochloramine usage minimizes the formation of
disinfection by-products, including trihalomethanes and haloacetic acids. Monochloramine can also
reach distal points in a water system and can penetrate into bacterial biofilms more effectively than free
chlorine. 744 However, monochloramine use is limited to municipal water treatment plants and is
currently not available to health-care facilities as a supplemental water-treatment approach. A recent
study indicated that 90% of Legionnaires disease outbreaks associated with drinking water could have
been prevented ifmonochloramine rather than fi·ee chlorine has been used for residual disinfection. 745
In a retrospective comparison of health-care--associated Legionnaires disease incidence in central Texas
hospitals, the same research group documented an absence of cases in facilities located in communities
with monochloramine-treated municipal water. 746 Additional data are needed regarding the
effectiveness of using monochloramine before its routine use as a disinfectant in water systems can be
recommended. No data have been published regarding the effectiveness ofmonochloramine installed at
the level of the health-care facility.

Additional filtration of potable water systems is not routinely necessaty. Filters are used in water lines
in dialysis units, however, and may be inserted into the lines for specific equipment (e.g., endoscope
washers and dis infectors) for the purpose of providing bacteria-free water for instmment reprocessing.
Additionally, an RO unit is usually added to the distribution system leading toPE areas.

b. Primary Prevention of Legionnaires Disease (No Cases Identified)
The primary and secondmy environmental infection-control strategies described in this section on the
guideline pertain to health-care facilities without transplant units. Infection-control measures specific to
PE or transplant units (i.e., patient-care areas housing patients at the highest risk for morbidity and
mortality from Legionella spp. infection) are described in the subsection titled Preventing Legionnaires
Disease in Protective Environments.

Health-care facilities use at least two general strategies to prevent health-care--associated legionellosis
when no cases or only sporadic cases have been detected. The first is an environmental surveillance
approach involving periodic culturing of water samples from the hospital's potable water system to
monitor for Legionella spp 747- 750 If any sample is culture-positive, diagnostic testing is recommended
for all patients with health-care--associated pneumonia. 748' 749 In-house testing is recommended for
facilities with transplant programs as pmt of a comprehensive treatment/management program. lf2:30%
of the samples are culture-positive for Legionella spp., decontamination of the facility's potable water
system is warranted. 748 The premise for this approach is that no cases of health-care--associated
legionellosis can occur if Legionella spp. are not present in the potable water system, and, conversely,
cases of health-care--associated legionellosis could potentially occur if Legionella spp. are cultured fi·om
the water."· 751 Physicians who are informed that the hospital's potable water system is culture-positive
                                                                                                                55

for Legionella spp. are more likely to order diagnostic tests for legionellosis.

A potential advantage of the environmental surveillance approach is that periodic culturing of water is
less costly than routine laboratory diagnostic testing for all patients who have health-care-associated
pneumonia. The primmy argument against this approach is that, in the absence of cases, the relationship
between water-culture results and legionellosis risk remains undefined.' Legionnella spp. can be
present in the water systems ofbuildings752 without being associated with known cases of disease. 437• 707•
753
     In a study of 84 hospitals in Quebec, 68% of the water systems were found to be colonized with
Legionella spp., and 26% were colonized at> 30% of sites sampled; cases of Legionnaires disease,
however, were infrequently reported from these hospitals. 707

Other factors also argue against environmental surveillance. Interpretation of results from periodic
water culturing might be confounded by differing results among the sites sampled in a single water
system and by fluctuations in the concentration of Leglonella spp. at the same site. 709' 754 In addition,
the risk for illness after exposure to a given source might be influenced by several factors other than the
presence or concentration of organisms, including a) the degree to which contaminated water is
aerosolized into respirable droplets, b) the proximity of the infectious aerosol to the potential host, c) the
susceptibility of the host, and d) the vimlence properties of the contaminating strain. 75 ,_757 Thus, data
are insufficient to assign a level of disease risk even on the basis of the number of colony- forming units
detected in samples from areas for immunocompetent patients. Conducting environmental surveillance
would obligate hospital administrators to initiate water-decontamination programs if Legionella spp. are
identified. Therefore, periodic monitoring of water fi·om the hospital's potable water system and from
aerosol-producing devices is not widely recommended in facilities that have not experienced cases of
health-care-associated legionellosis. 661 • 758

The second strategy to prevent and control health-care-associated legionellosis is a clinical approach, in
which providers maintain a high index of suspicion for legionellosis and order appropriate diagnostic
tests (i.e., culture, urine antigen, and direct fluorescent antibody [DFA] serology) for patients with
health-care-associated pneumonia who are at high risk for legionellosis and its complications."'· 759• 760
The testing of autopsy specimens can be included in this strategy should a death resulting from health-
care-associated pneumonia occur. Identification of one case of definite or two cases of possible health-
care-associated Legionnaires disease should prompt an epidemiologic investigation for a hospital
source of Legionella spp., which may involve culturing the facility's water for Legionella. Routine
maintenance of cooling towers, and use of sterile water for the filling and terminal rinsing of
nebulization devices and ventilation equipment can help to minimize potential sources of contamination.
Circulating potable water temperatures should match those outlined in the subsection titled Water
Temperature and Pressure, as permitted by state code.

c. Secondary prevention of Legionnaires Disease (With Identified Cases)
The indications for a full-scale environmental investigation to search for and subsequently
decontaminate identified sources of Legionella spp. in health-care facilities without transplant units
have not been clarified; these indications would likely differ depending on the facility. Case categories
for health-care-associated Legionnaires disease in facilities without transplant units include definite
cases (i.e., laboratory-confirmed cases oflegionellosis that occur in patients who have been hospitalized
continuously for 2:10 days before the onset of illness) and possible cases (i.e., laboratmy-confirmed
infections that occur 2-9 days after hospital admission).' In settings in which as few as one to three
health-care-associated cases are recognized over several months, intensified surveillance for
Legionnaires disease has frequently identified numerous additional cases. 405 • 408• 432 • 453 • 739• 759• 760 This
finding suggests the need for a low threshold for initiating an investigation after laboratory confirmation
of cases of health-care-associated legionellosis. When developing a strategy for responding to such a
finding, however, infection-control personnel should consider the level of risk for health-care-
56


associated acquisition of, and mortality from, Legione!la spp. infection at their particular facility.

An epidemiologic investigation conducted to determine the source of Legionella spp. involves several
important steps (Box II). Laboratory assessment is crucial in supporting epidemiologic evidence of a
link between human illness and a specific environmental source. 761 Strain determination from subtype
analysis is most frequently used in these investigations 410• 762- 764 Once the environmental source is
established and confi1med with laboratory support, supplemental water treatment strategies can be
initiated as appropriate.


Box 11. Steps in an epidemiologic investigation for legionellosis

        Review medical and microbiologic records.
        Initiate active surveillance to identify all recent or ongoing cases.
        Develop a line listing of cases by time, place, and person.
        Determine the type of epidemiologic investigation needed for assessing risk factors:
            • Case-control study,
            • Cohort study.
        Gather and analyze epidemiologic information:
           • Evaluate risk factors associated with potential environmental exposures (e.g., showers,
                cooling towers, and respiratory-therapy equipment).
        Collect water samples:
           • Sample environmental sources implicated by epidemiologic investigation,
           • Sample other potential source of water aerosols.
        Subtype strains of Legionel/a spp. cultured from both patients and environmental sources.
        Review autopsy records and include autopsy specimens in diagnostic testing.


The decision to search for hospital environmental sources of Legionella spp. and the choice of
procedures to eradicate such contamination are based on several considerations, as follows: a) the
hospital's patient population; b) the cost of an environmental investigation and institution of control
measures to eradicate Legionella spp. from the water supply;76,_768 and c) the differential risk, based on
host factors, for acquiring health-care--associated legionellosis and developing severe and fatal
infection.

d. Preventing Legionnaires Disease in Protective Environments
This subsection outlines infection-control measures applicable to those health-care facilities providing
care to severely immunocompromised patients. Indigenous microorganisms in the tap water of these
facilities may pose problems for such patients. These measures are designed to prevent the generation
of potentially infectious aerosols from water and the subsequent exposure ofPE patients or other
immunocompromised patients (e.g., transplant patients) (Table 17). Infection-control measures that
address the use of water with medical equipment (e.g., ventilators, nebulizers, and equipment
humidifiers) are described in other guidelines and publications.'·"'

If one case of laboratory-confirmed, health-care--associated Legionnaires disease is identified in a
patient in a solid-organ transplant program or in PE (i.e., an inpatient in PE for all or part of the 2-10
days prior to onset of illness) or if two or more laboratory-confirmed cases occur among patients who
had visited an outpatient PE setting, the hospital should report the cases to the local and state health
departments. The hospital should then initiate a thorough epidemiologic and environmental
investigation to determine the likely environmental sources of Legionella spp.' The source of
Legionella should be decontaminated or removed. Isolated cases may be difficult to investigate.
Because transplant recipients are at substantially higher Jisk for disease and death from legionellosis
                                                                                                                                          57

compared with other hospitalized patients, peliodic cultr1ring for Legionella spp. in water samples from
the potable water in the solid-organ transplant and/or PE unit can be perfonned as part of an overall
strategy to prevent Legionnaires disease in PE units. 9.431 , 710• 769 TI1e optimal methodology (Le.,
frequency and number of sites) for environmental surveillance cultures in PE units has not been
detennined, and the cost-effectiveness of this strategy has not been evaluated. Because transplant
recipients are at high lisk for Legimmaires disease and because no data are available to detennine a safe
concentration of legionellae organisms in potable water. the goal of environmental surveillance for
Legionella spp. should be to maintain water systems with no detectable organismsY· 431 Culhrring for
legionellae may be used to assess the effectiveness of water treatment or decontamination methods, a
practice that provides benefits to both patients and health-care workers. 767• no

Tnble 17. Additionnl infection-control measures to prevent exposure of high-risk patients
to waterborne pathogens
                                             M('HSUJ'eS                                                             Rl"fE't'('U('.(>S
• Restl'ict patients from taking !>hower.s if the water is contaminated with Legionclla                 • 407,412, 654, 655, 658
   spp.
• Use water thai is not ~;ontaminures can be comidered in settings where legionellosis cases have occurred. Titese mN\S\Ires are not generally recommended in
        routine patient-cnre ~etting..
+   'fi1ese items have been associated with outbreaks of PMmdommms.


Protecting patient-care devices and il1stnrments 11-om inadvertent tap water contamination during room
cleaning procedures is also important in any inununocompromised patient-care area. In a recent
outbreak of gram-negative bacteremias among open-heart-surgery patients, pressure-monitoring
equipment that was assembled and left uncovered ovemight prior to tile next day's surgeries was
inadvertently contaminated with mists and splashing water from a hose-disinfectant system used for
cleaning. 771

5. Cooling Towers and Evaporative Condensers
lviodem health-care facilities maintain indoor climate control during wann weather by use of cooling
towers (large facilities) or evaporative condensers (smaller buildings). A cooling tower is a wet-type,
evaporative heat tr-ansfer device used to discharge to the atmosphere waste heat from a building's air
conditioning condensers (Figme 5). 772 • 773 Warm water from air-conditioning condensers is piped to the
cooling tower where it is sprayed downward into a counter- or cross-current air flow. To accelerate heat
transfer to the air, the water passes over the till, which either breaks water into droplets or causes it to
spread into a thin film. m. 773 Most systems use fans to move air tln'Ough the tower, although some large
industrial cooling towers rely on natural draft circulation of air. TI1e cooled water from the tower is
piped back to the condenser, where it again picks up heat generated during the process of chilling the
system's refrigerant. The water is cycled back to the cooling tower to be cooled. Closed-circuit cooling
towers and evaporative condensers are also evaporative heat-transfer devices. llr these systems, the
58


process fluid (e.g., water, ethylene glycol/water mixture, oil, or a condensing refi'igerant) does not
directly contact the cooling air, but is contained inside a coil assembly. 661


Figure 5. Diagram of a typical air conditioning (induced draft) cooling tower*




                                                                                                     Heated
                                                                                                    Refrigerant




                                                                                                  Chilled




                       Water (80''Fl


Wate1· temperatures are approximate and may differ substantially according to system use and design. Wann water fi·om the
condenser (or chiller) is sprayed downward into a counter~ or cross-cuJTent air flow. Water passes over the fill (a component of
the system designed to increase the surface area of the water exposed to air), and heat from the water is transferred to the air.
Some of the water becomes aerosolized during this process, although the volume of aerosol discharged to the air can be
reduced by the placement of a drift eliminator. Water cooled in the towe1· returns to the heat source to cool refrigerant fi·om the
air conditioning unit
* This figure is reprinted with permission of the publisher of reference 773 (Plenum Medical).
Cooling towers and evaporative condensers incorporate inertial stripping devices caiJed drift eliminators
to remove water droplets generated within the unit. Although the effectiveness of these eliminators
varies substantiaiJy depending on design and condition, some water droplets in the size range of <5 ~m
will likely leave the unit, and some larger droplets leaving the unit may be reduced to ,:'05 ~m by
evaporation. Thus, even with proper operation, a cooling tower or evaporative condenser can generate
and expel respirable water aerosols. If either the water in the unit's basin or the make-up water (added
to replace water lost to evaporation) contains Legionella spp. or other waterborne microorganisms, these
organisms can be aerosolized and dispersed from the unit. 774 Clusters of both Legionnaires disease and
Pontiac fever have been traced to exposure to infectious water aerosols originating from cooling towers
and evaporative condensers contaminated with Legionella spp. Although most of these outbreaks have
been community-acquired episodes of pneumonia, 77 s-782 health-care-associated Legionnaires disease
                                                                                                           59


has been linked to cooling tower aerosol exposure. 404 • 405 Contaminated aerosols from cooling towers
on hospital premises gained entry to the buildings either through open windows or via air handling
system intakes located near the tower equipment.

Cooling towers and evaporative condensers provide ideal ecological niches for Legionel/a spp. The
typical temperature of the water in cooling towers ranges from 85°F-95°F (29°C-35'C), although
temperatures can be above l20°F (49°C) and below 70°F (21 °C) depending on system heat load,
ambient temperature, and operating strategy. 661 An Australian study of cooling towers found that
legionellae colonized or multiplied in towers with basin temperatures above 60.8°F (l6°C), and
multiplication became explosive at temperatures above 73.4'F (23°C). 783 Water temperature in closed-
circuit cooling towers and evaporative condensers is similar to that in cooling towers. Considerable
variation in the piping arrangement occurs. In addition, stagnant areas or dead legs may be difficult to
clean or penetrate with biocides.

Several documents address the routine maintenance of cooling towers, evaporative condensers, and
whirlpool spas. 661 • 784-787 They suggest following manufacturer's recommendations for cleaning and
biocide treatment of these devices; all health-care facilities should ensure proper maintenance for their
cooling towers and evaporative condensers, even in the absence of Legion ella spp (Appendix C).
Because cooling towers and evaporative condensers can be shut down during periods when air
conditioning is not needed, this maintenance cleaning and treatment should be performed before sta1ting
up the system for the first time in the warm season. 782 Emergency decontamination protocols
describing cleaning procedures and hyperchlorination for cooling towers have been developed for
towers implicated in the transmission of legionellosis. 786 • 787


6, Dialysis Water Quality and Dialysate
a. Rationale for Water Treatment i11 Hemodialysis
Hemodialysis, hemofiltration, and hemodiafiltration require special water-treatment processes to
prevent adverse patient outcomes of dialysis therapy resulting from improper formulation of dialysate
with water containing high levels of ce1tain chemical or biological contaminants. The Association for
the Advancement of Medical Instrumentation (AAMI) has established chemical and microbiologic
standards for the water used to prepare dialysate, substitution fluid, or to reprocess hemodialyzers for
renal replacementtherapy. 78... 792 The AAMT standards address: a) equipment and processes used to
purify water for the preparation of concentrates and dialysate and the reprocessing of dialyzers for
multiple use and b) the devices used to store and distribute this water. Future revisions to these
standards may include hemofiltration and hemodiafiltration.

Water treatment systems used in hemodialysis employ several physical and/or chemical processes either
singly or in combination (Figure 6). These systems may be pmtable units or large systems that feed
several rooms. In the United States, >97% of maintenance hemodialysis facilities use RO alone or in
combination with deionization. 793 Many acute-care facilities use portable hemodialysis machines with
attached portable water treatment systems that use either deionization or RO. These machines were
exempted fi·om earlier versions of AAMT recommendations, but given current knowledge about toxic
exposures to and inflammatmy processes in patients new to dialysis, these machines should now come
                                                                                                     788
into compliance with current AAMI recommendations for hemodialysis water and dialysate quality. '
789
     Previous recommendations were based on the assumption that acute-care patients did not
experience the same degree of adverse effects from short-term, cumulative exposures to either
chemicals or microbiologic agents present in hemodialysis fluids compared with the effects encountered
by patients during chronic, maintenance dialysis. 788 • 789 Additionally, JCAHO is reviewing inpatient
60

practices and record-keeping for dialysis (acute and maintenance) for adherence to AAMI standards and
reconnnended practices.

Figure 6. Dialysis water treatment system*




                                                                                                             water


    Potable water




       Blending
         valve


             Mullimedia/   Softener    Carbon adsorption     Particulate/    Reverse   Storage tank and/or
             sand/depth                  media (2 beds in     1 pm filter    osmosis   optional additional
              filtration                      series)                                  components:
                                                                                       deionization tanks
                                                                                       UVIamp
                                                                                       ultrafilters


*   Sec text for de                                                                                                          61

                      808
dialysis treatment.'"·      Pyrogenic reactions did not appear to occur when the level of contamination
was below 2,000 CFU/mL in dialysate unless the source of the endotoxin was exogenous to the dialysis
system (i.e., present in the community water supply). Endotoxins in a community water supply have
been linked to the development of pyrogenic reactions among dialysis patients. 794

Whether endotoxin actually crosses the dialyzer membrane is controversial. Several investigators have
shown that bacteria growing in dialysate-generated products that could cross the dialyzer membrane. 809'
810
      Gram-negative bacteria growing in dialysate have produced endotoxins that in turn stimulated the
production of anti-endotoxin antibodies in hemodialysis patients; 801 • 811 these data suggest that bacterial
en do toxins, although large molecules, cross dialyzer membranes either intact or as fragments. The use
of the very permeable membranes known as high-flux membranes (which allow large molecules [e.g.,
p2 microglobulin] to traverse the membrane) increases the potential for passage ofendotoxins into the
blood path. Several studies support this contention. In one such study, an increase in plasma endotoxin
concentrations during dialysis was observed when patients were dialyzed against dialysate containing
 I 03-1 04 CFU/mL Pseudomonas spp. 812 In vitro studies using both radio labeled lipopolysaccharide and
biologic assays have demonstrated that biologically active substances derived from bacteda found in
dialysate can cross a variety of dialyzer membranes.'"· 81 ,_816 Patients treated with high-flux
membranes have had higher levels of anti-endotoxin antibodies than subjects or patients treated with
conventional membranes. 817 Finally, since 1989, 19%--22% of dialysis centers have reported pyrogenic
       '
reactiOns   ' h b           f    .    . 818 819
            tn t e a sence o septJCemm. '


Investigations of adverse outcomes among patients using reprocessed dialyzers have demonstrated a
greater risk for developing pyrogenic reactions when the water used to reprocess these devices
contained >6 ng/mL endotoxin and >I 0 4 CFU/mL bacteria. 820 In addition to the variability in
endotoxin assars, host factors also are involved in determining whether a patient will mount a response
to endotoxin. 80 Outbreak investigations of pyrogenic reactions and bacteremias associated with
hemodialyzer reuse have demonstrated that pyrogenic reactions are prevented once the endotoxin level
in the water used to reprocess the dialyzers is returned to below the AAMI standard level. 821

Reuse of dialyzers and use of bicarbonate dialysate, high-flux dialyzer membranes, or high-flux dialysis
may increase the potential for pyrogenic reactions if the water in the dialysis setting does not meet
standards. 796- 798 Although investigators have been unable to demonstrate endotoxin transfer across
dialyzer membranes, 803 • 822• 823 the preponderance of repotts now suppotts the ability of endotoxin to
transfer across at least some high-flux membranes under some operating conditions. In addition to the
acute risk of pyrogenic reactions, indirect evidence in increasingly demonstrating that chronic exposure
to low amounts of endotoxin may play a role in some of the long-term complications of hemodialysis
therapy. Patients treated with ultrafiltered dialysate for 5-6 months have demonstrated a decrease in
serum p, microglobulin concentrations and a decrease in markers of an inflammatory response. 824-
                                                                                                      826
                                                                                                          In
studies of longer duration, use of microbiologically ultrapure dialysate has been associated with a
decreased incidence of p2 microglobulin-associated amyloidosis.'"· 828

Although patient benefit likely is associated with the use of ultrapure dialysate, no consensus has been
reached regarding the potential adoption of this as standard in the United States. Debate continues
regarding the bacterial and endotoxin limits for dialysate. As advances in water treatment and
hemodialysis processes occur, effotts are underway to move improved technology from the
manufacturer out into the user community. Cost-benefit studies, however, have not been done, and
substantially increased costs to implement newer water treatment modalities are anticipated.

To reconcile AAMI documents with current International Organization for Standardization (ISO)
format, AAMI has determined that its hemodialysis standards will be discussed in the following four
installments: RD 5 for hemodialysis equipment, RD 62 for product water quality, RD 47 for dialyzer
62


reprocessing, ~nd RD 52 for di~lys~te quality. Tire Renal Dise~ses and Dialysis Committee of Ai\.MI is
expected to finalize and promulgated the dialysate standard pertinent to the user community (RD 52),
adopting by reference the bacterial and endotoxin limits in product water as cnnently outlined in the
AAMI standard that applies to systems manufacturers (RD 62). At present, the user conummity should
continue to observe water quality and dialysate standards as outlined in MMI RD 5 (Hemodialysis
Systems. 1992) and MMI RD 47 (Reuse ofHemodialyzers. 1993) 1mtil the new RD 52 standard
becomes available (Table 18)n9• 791

Table 18. Microbiologic limits for hemodialysis fluids*
                                                      Maximum total ht"h.•rotrophs                       l\tlRximum (\Udotoxin Jevtll
            Hemodlnlysls fluid
                                                            (CFU!mL)+                                            (EU/mL)§
Present standard
Product wntet,
    Used to prepare dialy.sate                                         200                                       No standntd
      Used to reprocess dialyurs                                       200                                             5
Dialysate                                                             2,000                                      No !i.hmdard
Proposed standard**
Product m1ter                                                          200                                            2
Dialysate                                                              200                                            2

*   The mi\terial in this table was compiled from refere11ces 789 and 791 (ANSIIAAMI standards RD 5.1992: and ANSIIAAMI RD 47-1993).
+ Colony tbnuing units per milhlih'r.
§ Endotoxin units per ttUIIiliter.
~   Product water presently includes water 11sed 10 prepare dial~te and water used to reproces:; dialyzers.
** Dialysate for hemodialysis, RD 52. under development, American National Standard'> Institute, Association for the Advancement of
      Medicallnstmmentation (AAMI).



The cunent AAMI stand~rd directed at systems manufacturers (RD 62 [Water Tre~tment Equipment for
Hemodialysis Applications. 2001]) now specitles that all product water used to prepare dialysate or to
reprocess dialyzers for nmltiple use should contain <2 endotoxin units per milliliter (EU/mL). 792 A
level of 2 EU/mL was chosen as the upper limit for endotoxin because this level is easily achieved with
contempormy water treatment systems using RO and/or ultrafiltration. CDC h~s ~dvocated monthly
endotoxin testing along with microbiologic assays of water, because endotoxin activity may not
conespond to the total heterotrophic plate counts. 829 Additionally, the cmTent AAl'vll st~udard RD 62
for manufacturers includes action levels for product water. Because 48 hours can elapse between the
time of sampling water for microbial contamin~tion and the time when results are received, and bec~use
bacterial proliferation can be rapid, action levels for microbial counts and endotoxin concentrations are
reported as 50 CFU/mL and 1 EUimL, respectively, in this revision of the standard. 792 These
recommendations will allow users to initiate corrective action before levels exceed the maximum levels
established by the standard.

In hemodialysis, the net movement of water is from the blood to the dialys~te, although within the
dialyzer, loc~l movement of water fi·om the dialysate to the blood tlu'Ough the phenomenon ofback-
tlltration may occur. p~rticularly in dialyzers with highly penne~ble membranes. 830 In contrast,
hemoliltration m1d hemodiallltration feature infusion of large volumes of electrolyte solution (20-70 L)
into the blood. Increasingly. this electrolyte solution is being prepared on-line from water and
concentrate. Because of the large volumes of t1uid infused. AAMI considered the necessity of setting
more stringent requirements for w~ter to be used in this application, but this organiz~tion has not yet
established these because of lack of expert consensus and insufticient experience with on-line therapies
in the United States. On-line hemofiltration and hemotliafiltration systems use sequential ultrafiltration
as the final step in the preparation of infusion t1uid. Several experts fi·om A.AMI concm that these
                                                                                                                                  63


point-of-use ultrafiltration systems should be capable of further reducing the bacteria and endotoxin
burden of solutions prepared from water meeting the requirements of the AAMI standard to a safe level
for infusion.

b. Microbial Co/llrol Strategies
The strategy for controlling massive accumulations of gram-negative water bacteria and NTh! in
dialysis systems primarily involves preventing their growth tluough proper disinfection of water-
treatment systems and hemodialysis machines. Gram-negative water bacteria, their associakd
lipopolysaccharides (bacterial endotoxins). and NTlv! ultimately come fi·om the community water
supply, and levels of these bacteria can be amplified depending on the water treatment sy,stem, dialysate
distribution system, type of dialysis machine. and method of disinfection (Table 19). 634• 94• '" Control
strategies are designed to reduce levels of microbial contamination in water and dialysis t1uid to
relatively low levels but not to completely eradicate it.

Table 19. Factors influencing microbial contnmination in bemodinlysis systems
                     Fnc:tors                                                        Commt'uts
Water supplv
Source of community water
    Gr01md water                                   Contains endotoxin and bacteria
    Smface water                                   Contnins high levels of endotoxin and bacterin
Water treatment at the dialr.sif center
None                                               Not recommended
Filtration
     Prdilter                                      Pnrticulnte filier to protect equipment: doe<> not remove lllicrool'g.auisms
     Ab.solute filter (depth or membrane tiller)   Removes bncteria, howevel', unles'> the filter is changed frequently or
                                                        disiutCcted, bacteria will accmnulate and grow through the filter; acts
                                                        aignificant reservoir of bacteria and endotoxin
    Activated carbon filiet·                       Removes organics and available chlorine or chJonunines; acts as a
                                                        si~mificant reservoir of bacteria and endotoxin
Water h·eqhllent device.s
Deiouizntion!iou-cxchange softener                 Both ~of!encrs and deionizers are significant n!'>ervoirs of bacteria and do
                                                        not remove endotoxin.
    Reverse osmosis (RO)                           Remows bacteria and endotoxin, but must be disinfected: op¢rntes at high
                                                       wnter pressure
    Ultraviolet light                              Kills so!ue bacteria, but thel'e is no xesidual; ultraviolet-l'esistant bacterin
                                                        cuu develop if the 1mit is not properly maintained
    Ultmfi1ter                                     Removes bacteria and endotoxin: opemtes on nonnal Hue pre<>Sure; can be
                                                       positioned distal to deionizer; must be disinfected
Water and dialysate distribution svstem
Distribution pipes
    Size                                           Oversized diameter nud length decrease tluid flow aud increase bacteTinl
                                                       t·eser\'oir fol' both treated water and centmlly·p1·epnred dialysate.
    Construction                                   Rough joint::., dead ends, mm.sed hrnnchec;, and poJyviuyl chloride (PVC)
                                                       piping: can net a;; bactl!l'ial reservoir<>.
    Elevation                                      Outlet taps should be located at the highest el~vation to pJevent loss of
                                                       disinfectant: keep t1 recirculation loop in the system; flush unused ports
                                                       routinely.
    Storage t(\uks                                 Tanks are 'mdesirable becrmse they uct as a reservoir for water bacteria; if
                                                       tnnks are present, they must be routinely scntbbed and disinfected.
Dialvsis machines
Sing:le~pass                                       DisinfeCtant should have contact with all pru1'> of the machine that are
                                                       exposed to water or dlnlysis fluid.
Recirculating: single-pass or recircnlaiing        Recirculi\ling pump'> and machine design allow for massiv-e contmnination
    (bntch)                                            levels if uot pmpet'ly disinfected; ovemight chemical gennicide
                                                       treatment is reconunended,
64



Two components of hemodialysis water distribution systems- pipes (particularly those made of
polyvinyl chloride [PVC]) and storage tanks- can serve as resel'Yoirs of microbial contamination.
Hemodialysis systems frequently use pipes that are wider and longer than are needed to handle the
required flow, which slows the fluid velocity and increases both the total fluid volume and the wetted
surface area of the system. Gram-negative bacteria in fluids remaining in pipes overnight multiply
rapidly and colonize the wet surfaces, producing bacterial populations and endotoxin quantities in
proportion to the volume and surface area. Such colonization results in formation of protective biofilm
that is difficult to remove and protects the bacteria from disinfection.'" Routine (i.e., monthly), low-
level disinfection of the pipes can help to control bacterial contamination of the distribution system.
Additional measures to protect pipes from contaminations include a) situating all outlet taps at equal
elevation and at the highest point of the system so that the disinfectant cannot drain from pipes by
gravity before adequate contact time has elapsed and b) eliminating rough joints, dead-end pipes, and
unused branches and taps that can trap fluid and serve as reservoirs of bacteria capable of continuously
inoculating the entire volume of the system. 800 Maintain a flow velocity of3-5 ft/sec.

A storage tank in the distribution system greatly increases the volume of fluid and surface area available
and can serve as a niche for water bacteria. Storage tanks are therefore not recommended for use in
dialysis systems unless they are frequently drained and adequately disinfected, including scrubbing the
                                                                                                        808
sides of the tank to remove bacterial biofilm. An ultrafilter should be used distal to the storage tank. '
833



Microbiologic sampling of dialysis fluids is recommended because gram-negative bacteria can
proliferate rapidly in water and dialysate in hemodialysis systems; high levels of these organisms place
                                                                                   668 808
patients at risk for pyrogenic reactions or health-care--associated infection. 667• •

Health-care facilities are advised to sample dialysis fluids at least monthly using standard microbiologic
assay methods for waterborne microorganisms.'"· 793 • 799• 83.,_ 836 Product water used to prepare dialysate
and to reprocess hemodialyzers for reuse on the same patient should also be tested for bacterial
endotoxin on a monthly basis. 792 • 829• 837 (See Appendix C for information about water sampling
methods for dialysis.)

Cross-contamination of dialysis machines and inadequate disinfection measures can facilitate the spread
of waterborne organisms to patients. Steps should be taken to ensure that dialysis equipment is
performing correctly and that all connectors, lines, and other components are specific for the equipment,
in good repair, and properly in place. A recent outbreak of gram-negative bacteremias among dialysis
patients was attributed to faulty valves in a drain port of the machine that allowed backflow of saline
used to flush the dialyzer before patient use. 838' 839 This backflow contaminated the drain priming
connectors, which contaminated the blood lines and exposed the patients to high concentrations of
gram-negative bacteria. Environmental infection control in dialysis settings also includes low-level
disinfection of housekeeping surfaces and spot decontamination of spills of blood (see Environmental
Services in PattI of this guideline for further information).

c. Infection-Control Issues in Peritoneal Dialysis
Peritoneal dialysis (PD), most commonly administered as continuous ambulatory peritoneal dialysis
(CAPD) and continual cycling peritoneal dialysis (CCPD), is the third most common treatment for end-
                                                                                              840
stage renal disease (ESRD) in the United States, accounting for 12% of all dialysis patients.
Peritonitis is the primary complication ofCAPD, with coagulase-negative staphylococci the most
clinically significant causative organisms. 841 Other organisms that have been found to produce
peritonitis include Staphylococcus aureus, Mycobacteriumfortuitum, M. mucogenicum,
Stenotrophomonas maltophilia, Burkholderia cepacia, Cmynebacteriumjeikeium, Candida spp., and
                                                                                                           65

other fungi. 84 2-sso Substantial morbidity is associated with peritoneal dialysis infections. Removal of
peritoneal dialysis catheters usually is required for treatment of peritonitis caused by fungi, NTM, or
other bacteria that are not cleared within the first several days of effective antimicrobial treatment.
Furthermore, recurrent episodes of peritonitis may lead to fibrosis and loss of the dialysis membrane.

Many reported episodes of peritonitis are associated with exit-site or tunneled catheter infections. Risk
factors for the development of peritonitis in PD patients include a) under dialysis, b) immune
suppression, c) prolonged antimicrobial treatment, d) patient age [more infections occur in younger
patients and older hospitalized patients], e) length of hospital stay, and f) hypoalbuminemia. 844• ' 51 • 852
Concern has been raised about infection risk associated with the use of automated cyclers in both
inpatient and outpatient settings; however, studies suggest that PD patients who use automated cyclers
have much lower infection rates. 853 One study noted that a closed-drainage system reduced the
incidence of system-related peritonitis among intermittent peritoneal dialysis (TPD) patients from 3.6 to
1.5 cases/ I 00 patient days. 854 The association of peritonitis with management of spent dialysate fluids
requires additional study. Therefore, ensuring that the tip of the waste line is not submerged beneath the
water level in a toilet or in a drain is ptudent.

7. Ice Machines and Ice
Microorganisms may be present in ice, ice-storage chests, and ice-making machines. The two main
sources of microorganisms in ice are the potable water from which it is made and a transferral of
organisms from hands (Table 20). Ice from contaminated ice machines has been associated with patient
colonization, blood stream infections, pulmonmy and gastrointestinal illnesses, and pseudoinfections. 602 '
603 683 684 854 855
   •   •   •   •    Microorganisms in ice can secondarily contaminate clinical specimens and medical
solutions that require cold temperatures for either transport or holding. 601 • 620 An outbreak of surgical-
site infections was interrupted when sterile ice was used in place of tap water ice to cool cardioplegia
solutions. 601

Table 20. Microorganisms and their sources in ice and ice machines

Sources of microorganisms                                           References

From potable water
        Legionelta spp.                                              684,685,857,858
        Nontuberculous mycobacteria (NTM)                            602, 603, 859
        Pseudomonas aeruginosa                                       859
        Burkholderia cepacia                                         859, 860
        Stenotrophomonas ma!tophilia                                 860
        Flavobacterium spp.                                          860
From fecally-contaminated water
        Nmwalk virus                                                 861-863
        Giardia Iamblia                                              864
        Cryptosporidium parvum                                       685
From hand-transfer of organisms
        Acinetobacter spp.                                           859
        Coagulasc~negative staphylococci                             859
        Salmonella enteriditis                                       865
        Cryptosporidium parvum                                       685
66

In a study comparing the microbial populations of hospital ice machines with organisms recovered from
ice samples gathered from the community, samples from 27 hospital ice machines yielded low numbers
(<10 CFU/mL) of several potentially opportunistic microorganisms, mainly gram-negative bacilli.'"
During the survey period, no health-care--associated infections were attributed to the use of ice. Ice
from community sources had higher levels of microbial contamination (75o/o-95% of 194 samples had
total heterotrophic plate counts <500 CFU/mL, with the proportion of positive cultures dependent on the
incubation temperature) and showed evidence of fecal contamination from the source water. 859 Thus,
ice machines in health-care settings are no more heavily contaminated compared with ice machines in
the community. If the source water for ice in a health-care facility is not fecally contaminated, then ice
from clean ice machines and chests should pose no increased hazard for immunocompetent patients.
Some waterborne bacteria found in ice could potentially be a risk to immunocompromised patients if
they consume ice or drink beverages with ice. For example, Burkholderia cepacia in ice could present
an infection risk for cystic fibrosis patients.'"· 860 Therefore, protecting immunosuppressed and
otherwise medically at-risk patients from exposure to tap water and ice potentially contaminated with
opportunistic pathogens is prudent. 9

No microbiologic standards for ice, ice-making machines, or ice storage equipment have been
established, although several investigators have suggested the need for such standards.'"· 866 Culturing
of ice machines is not routinely recommended, but it may be useful as part of an epidemiologic
investigation. 867- 869 Sampling might also help determine the best schedule for cleaning open ice-storage
chests. Recommendations for a regular program of maintenance and disinfection have been
published. 866-869 Health-care facilities are advised to clean ice-storage chests on a regular basis. Open
ice chests may require a more frequent cleaning schedule compared with chests that have covers.
Pmtable ice chests and containers require cleaning and low-level disinfection before the addition of ice
intended for consumption. Ice-making machines may require less frequent cleaning, but their
maintenance is important to proper performance. The manufacturer's instructions for both the proper
method of cleaning and/or maintenance should be followed. These instructions may also recommend an
EPA-registered disinfectant to ensure chemical potency, materials compatibility, and safety. In the
event that instructions and suitable EPA-registered disinfectants are not available for this process, then a
generic approach to cleaning, disinfecting, and maintaining ice machines and dispensers can be used
(Box 12).

lee and ice-making machines also may be contaminated via improper storage or handling of ice by
patients and/or staff. 68                                                                                                                                       67

(Box 12. continued)

        10. Inspeft for rodt>ut or ins<>cf iufest.ntions undt>l' th<> unit and treat, as             U('edt'd~
        11. Check door gaskets (oJ>Nl comp;ufJU('Ut modt'ls) for e-vidNtre of leakage or dripping into the .
             storagE' dt('st.
        12. Clenn the INH;tpm solution), or 4 hom~ (~0 ppm solution).
        14. Drain sodium hypoellJorite solutions and flush with fr<>slt tnp wntN".
        15. Allow an surfaces of \l:quipmt>nt to dr;r b('fOI'e t•etnruing to setvkE".


* Material in this box is adapted from reference 869.
·~   11ICst." general guidelines should be used only when.• manufacturer-.recommeuded methods nnd EPA-registereddisinf~tauts are not
        available.


8. Hydrotherapy Tanks and Pools
a. General Information
Hydrotherapy equipment (e.g., pools, whirlpools. whirlpool spas, hot tubs, and physiotheraJ?t tmtks)
traditionally has been used to treat patients with certain medical conditions (e.g .. bums."'· septic
ulcers. lesions, amputations,m orthopedic impainnents and injuries, artlu·itis,'74 and kidney
lithotripsy). 654 Wound-care medicine is increasingly moving away fi·om hydrotherapy, however, in
favor of bedside pulsed-lavage therapy using sterile solutions for cleaning and irrigation. 492 •875_. 78
Several episodes of health-care-associated infections have been linked to use of hydrotherapy
equipment (Table 21). Potential rontes of infection include incidental ingestion of the water, S]Jrays and
aerosols, and direct contact with wounds and intact skin (folliculitis). Risk factors for infection include
a) age and sex of the patient, b) underlying medic~] conditions, c) length of time spent in the
hydrotherapy water, and d) pm1als of entry.819

Table 21. Infections associated with use of hydrotherapy equipment
               Microore:anisms                                       i\I~dic-nl   conditions                          R('fe-reuct.>S
Acinetobacter bmmumii                               Sep
Adenovi.tm, adeno-assodated vims                    Conjunctivitis                                            889

Infection control for hydrotherapy tanks, pools, or bhthing tattks presents unique challenges because
indigenous microorganisms are always present in the water during treatments. In addition, some studies
have found free living amoebae (i.e., Naegleria lomniensis), which m·e conunonly found in association
with Naegleriafow/eri, in hospital hydrotherapy pools 890 Although hydrotherapy is at times
appropliate for patients with wounds, bums. or other types of non-intact skin conditions (determined on
a case-by-case basis), this equipment should not be considered "semi-critical" in accordance with the
Spaulding classification. 891 Microbial data to evaluate the Jisk of infection to patients using
hydrotherapy pools and birthing tanks are insufficient. Nevettheless, health-care facilities should
maintain stringent cleaning and disinfection practices in accordance with the manufacturer's instmctions
68

and with relevant scientific literature until data supporting more rigorous infection-control measures
become available. Factors that should be considered in therapy decisions in this situation would include
a) availability of alternative aseptic techniques for wound management and b) a risk-benefit analysis of
using traditional hydrotherapy.

b. Hydrotherapy Tanks
Hydrotherapy tanks (e.g., whirlpools, Hubbard tanks and whirlpool bath tubs) are shallow tanks
constructed of stainless steel, plexiglass, or tile. They are closed-cycle water systems with hydrojets to
circulate, aerate, and agitate the water. The maximum water temperature range is 50°F-I 04 op (I 0°G-
400C). The wann water temperature, constant agitation and aeration, and design of the hydrotherapy
tanks provide ideal conditions for bacterial proliferation if the equipment is not properly maintained,
cleaned, and disinfected. The design of the hydrotherapy equipment should be evaluated for potential
infection-control problems that can be associated with inaccessible surfaces that can be difficult to clean
and/or remain wet in between uses (i.e., recessed drain plates with fixed grill plates). 887 Associated
equipment (e.g., parallel bars, plinths, Hoyer lifts, and wheelchairs) can also be potential reservoirs of
microorganisms, depending on the materials used in these items (i.e., porous vs. non-porous materials)
and the surfaces that may become wet during use. Patients with active skin colonizations and wound
infections can serve as sources of contamination for the equipment and the water. Contamination from
spilled tub water can extend to drains, floors, and walls:'a- 683 Health-care-associated colonization or
infection can result from exposure to endogenous sources of microorganisms (autoinoculation) or
exogenous sources (via cross-contamination from other patients previously receiving treatment in the
unit).

Although some facilities have used tub liners to minimize environmental contamination of the tanks, the
use of a tub liner does not eliminate the need for cleaning and disinfection. Draining these small pools
and tanks after each patient use, thoroughly cleaning with a detergent, and disinfecting according to
manufacturers' instructions have reduced bacterial contamination levels in the water from I 04 CFU/mL
to                                                                                                              69

are chlorine and chlorine compounds- calcium hypochlorite, sodium hypochlorite, lithium
hypochlorite, chloroisocyanurates, and chlorine gas. Solid and liquid formulations of chlorine
chemicals are the easiest and safest to use. 900 Other halogenated compounds have also been used for
pool-water disinfection, albeit on a limited scale. Bromine, which forms bactericidal bromamines in the
presence of ammonia, has limited use because of its association with contact dennatitis. 901 Iodine does
not bleach hair, swim suits, or cause eye irritation, but when introduced at proper concentrations, it
gives water a greenish-yellowish cast.'"

In practical terms, maintenance of large hydrotherapy pools (e.g., those used for exercise) is similar to
that for indoor public pools (i.e., continuous filtration, chlorine residuals no less than 0.4 ppm, and pH
of7.2-7.6). 902' 903 Supply pipes and pumps also need to be maintained to eliminate the possibility of
this equipment serving as a reservoir for waterborne organisms. 904 Specific standards for chlorine
residual and pH of the water are addressed in local and state regulations. Patients who are fecally
incontinent or who have draining wounds should refrain from using these pools until their condition
improves.

d. Birthing Tanks and Other Equipment
The use of birthing tanks, whirlpool spas, and whirlpools is a recent addition to obstetrical practice. 905
Few studies on the potential risks associated with these pieces of equipment have been conducted. In
one study of 32 women, a newborn contracted a Pseudomonas infection after being birthed in such a
                                                                                      906
tank, the strain of which was identical to the organism isolated from the tank water.     Another repott
documented identical strains of P. aeruginosa isolates from a newbom with sepsis and on the
environmental surfaces of a tub that the mother used for relaxation while inlabor. 907 Other studies have
shown no significant increases in the rates of post~ immersion infections among mothers and infants. 908'
909



Because the water and the tub surfaces routinely become contaminated with the mother's skin flora and
blood during labor and delivery, birthing tanks and other tub equipment must be drained after each
patient use and the surfaces thoroughly cleaned and disinfected. Health-care facilities are advised to
follow the manufacturer's instmctions for selection of disinfection method and chemical germicide.
The range of chlorine residuals for public whirlpools and whirlpool spas is 2-5 ppm? 10 Use of an
inflatable tub is an alternative solution, but this item must be cleaned and disinfected between patients if
it is not considered a single-use unit.

Recreational tanks and whirlpool spas are increasingly being used as hydrotherapy equipment.
Although such home equipment appears to be suitable for hydrotherapy, they are neither designed nor
constructed to function in this capacity. Additionally, manufacturers generally are not obligated to
provide the health-care facility with cleaning and disinfecting instructions appropriate for medical
equipment use, and the U.S. Food and Drug Administration (FDA) does not evaluate recreational
equipment. Health-care facilities should therefore carefully evaluate this "off-label" use of home
equipment before proceeding with a purchase.

9. Miscellaneous Medical/Dental Equipment Connected to Main Water
Systems
a. Automated Endoscope Reprocessors
The automated endoscopic reprocessor (AER) is classified by the FDA as an accessory for the flexible
endoscope. 654 A properly operating AER can provide a more consistent, reliable method of
decontaminating and terminal reprocessing for endoscopes between patient procedures than manual
reprocessing methods alone. 911 An endoscope is generally subjected to high-level disinfection using a
70


liquid chemical sterilant or a high-level disinfectant. Because the instrument is a semi-critical device,
the optimal rinse fluid for a disinfected endoscope would be sterile water.' Sterile water, however, is
expensive and difficult to produce in sufficient quantities and with adequate quality assurance for
instrument rinsing in an AER. 912' 913 Therefore, one option to be used for AERs is rinse water that has
been passed through filters with a pore size ofO.I-0.2 J.lm to render the water "bacteria-fi·ee." These
filters usually are located in the water line at or near the pmt where the mains water enters the
equipment. The product water (i.e., tap water passing through these filters) in these applications is not
considered equivalent in microbial quality to that for membrane-filtered water as produced by
pharmaceutical firms. Membrane filtration in phmmaceutical applications is intended to ensure the
microbial quality of polished product water.

Water has been linked to the contamination of flexible fiberoptic endoscopes in the following two
scenarios: a) rinsing a disinfected endoscope with unfiltered tap water, followed by storage of the
instrument without d1ying out the internal channels and b) contamination of AERs fi·om tap water
inadvertently introduced into the equipment. In the latter instance, the machine's water reservoirs and
fluid cii:cuitiy become contaminated with waterbome, heterotrophic bacteria (e.g., Pseudomonas
aeruginosa and NTM), which can survive and persist in biofilms attached to these components:I4-9l?
Colonization of the reservoirs and water lines of the AER becomes problematic if the required cleaning,
disinfection, and maintenance are not pe1·formed on the equipment as recommended by the
                        917
manufacturer. 669' 916'     Use of the 0.1-0.2-J.tm filter in the water line helps to keep bacterial
contamination to a minimum,670• 911 · 917 but filters may fail and allow bacteria to pass through to the
equipment and then to the instrument undergoing reprocessing. 67 H 74 · 913· 918 Filters also require
maintenance for proper performance. 670• 911 · 912· 918· 919 Heightened awareness of the proper disinfection
of the connectors that hook the instrument to the AER may help to fiuther reduce the potential for
contaminating endoscopes during reprocessing:20 An emerging issue in the field of endoscopy is that
of the possible role of rinse water monitoring and its potential to help reduce endoscopy/bronchoscopy-
associated infections. 918

Studies have linked deficiencies in endoscope cleaning and/or disinfecting processes to the incidence of
post-endoscopic adverse outcomes. 921- 924 Several clusters have been traced to AERs of older designs
and these were associated with water quality.'"· 91 4-916 Regardless of whether manual or automated
terminal reprocessing is used for endoscopes, the internal channels of the instrument should be dried
before storage:" The presence of residual moisture in the internal channels encourages the
proliferation of waterborne microorganisms, some of which may be pathogenic. One of the most
frequently used methods employs 70% isopropyl alcohol to flush the internal channels, followed by
forced air d1ying of these channels and hanging the endoscope vertically in a protected cabinet; this
method ensures internal drying of the endoscope, lessens the potential for proliferation of waterborne
microorganisms, 669· 913 • 917• 922• 926' 927 and is consistent with professional organization guidance for
                      . 928
en doscope reprocess mg.·

An additional problem with waterborne microbial contamination of AERs centers on increased
microbial resistance to alkaline glutaraldehyde, a widely used liquid chemical sterilant/high-level
  .. c
dtsmtectant.   · " 0 pportumsttc
             ''"                   . . waterborne mJCroorgantsms
                                                     .          .    ( e.g., Myeo bacterrum
                                                                                         . cI1e lonae,
Methylobacterium spp.) have been associated with pseudo-outbreaks and colonization; infection caused
by these organisms has been associated with procedures conducted in clinical settings (e.g.,
bronchoscopy). 669' 913 ' 92 ,_931 Increasing microbial resistance to glutaraldehyde has been attributed to
improper use of the disinfectant in the equipment, allowing the dilution of glutaraldehyde to fall below
the manufacturer's recommended minimal use concentration. 929
                                                                                                          71

b. Dental Unit Water Lines
Dental unit water lines (DUWLs) consist of small-bore plastic tubing that delivers water used for
general, non-surgical irrigation and as a coolant to dental handpieces, sonic and ultrasonic scalers, and
air-water syringes; municipal tap water is the source water for these lines. The presence ofbiofilms of
waterborne bacteria and fungi (e.g., Legionella spp., Pseudomonas aeruginosa, and NTM) in DUWLs
                       636
has been established. • 637• 694 • 695 • 932- 934 Biofilms continually release planktonic microorganisms into
the water, the titers of which can exceed lxl0 6 CFU/mL. 694 However, scientific evidence indicates that
immunocompetent persons are only at minimal risk for snbstantial adverse health effects after contact
with water from a dental unit. Nonetheless, exposing patients or dental personnel to water of uncertain
microbiological quality is not consistent with universally accepted infection-control principles. 935

In 1993, CDC issued guidelines relative to water quality in a dental setting. These guidelines
recommend that all dental instruments that use water (including high-speed handpieces) should be run to
discharge water for 20-30 seconds after each patient and for several minutes before the start of each
clinic day. 936 This practice can help to flush out any patient materials that many have entered the
turbine, air, or waterlines. 937• 938 The 1993 guidance also indicated that waterlines be flushed at the
beginning of the clinic day. Although these guidelines are designed to help reduce the number of
microorganisms present in treatment water, they do not address the issue of reducing or preventing
biofilm formation in the waterlines. Research published subsequent to the 1993 dental infection control
guideline suggests that flushing the lines at the beginning of the day has only minimal effect on the
status of the biofilm in the lines and does not reliably improve the quality of water during dental
treatment. 93 ._941 Updated recommendations on infection-control practices for water line use in dentistry
will be available in late 2003. 942

The numbers of microorganisms in water used as coolant or irrigant for non-surgical dental treatment
should be as low as reasonably achievable and, at a minimum, should meet nationally recognized
standards for safe drinking water. 935 • 943 Only minimal evidence suggests that water meeting drinking
water standards poses a health hazard for immunocompetent persons. The EPA, the American Public
Health Association (APHA), and the American Water Works Association (A WWA) have set a
maximum limit of 500 CFU/mL for aerobic, heterotrophic, mesophilic bacteria in drinking water in
municipal distribution systems. 944 • 945 This standard is achievable, given improvements in water-line
technology. Dentists should consult with the manufacturer of their dental unit to determine the best
    .
eqmpment   an d meth od '10r mamtammg
                               . . . an d mom'tonng    . goo d wat er quaI't
                                                                           1 y. 935
                                                                                 · ' 946



E. Environmental Services
1. Principles of Cleaning and Disinfecting Environmental Surfaces
Although microbiologically contaminated surfaces can serve as reservoirs of potential pathogens, these
surfaces generally are not directly associated with transmission of infections to either staff or patients.
The transferral of microorganisms from environmental surfaces to patients is largely via hand contact
with the surface. 947• 948 Although hand hygiene is impmtant to minimize the impact of this transfer,
cleaning and disinfecting environmental surfaces as appropriate is fundamental in reducing their
potential contribution to the incidence of healthcare-associated infections.

The principles of cleaning and disinfecting environmental surfaces take into account the intended use of
the surface or item in patient care. CDC retains the Spaulding classification for medical and surgical
instruments, which outlines three categories based on the potential for the instrnment to transmit
infection if the instrument is microbiologically contaminated before use.' 49• 950 These categories are
72


"critical," "semictitical." and "noncritical." lnl991, CDC pro~osed an additional category designated
"environmental surtaces" to Spaulding's original dassification 51 to represent smfaces that generally do
not come into direct contact with patients during care. Environmental smfaces cany the least risk of
disease transmission and can be safdy decoll!aminated using less rigorous methods than those used on
medical instmments and devices. Environmental surfaces can be fmther divided into medical
equipment surfaces (e.g .. knobs or handles on hemodialysis machines. x-ray machines. instnuuent carts,
and demal units) and housekeeping surfaces (e.g .. floors. walls. and tabletops). 951

The following factors influence the choice of disinfection procedme for envirormrental surfaces: a) the
nature of the item to be disinfected, b) the number of microorganisms present, c) the innate resistance of
those microorganisms to the inactivating effects of the germicide. d) the ammmt of organic soil present,
e) the type and concentration of germicide used, !) duration and temperature of germicide contact. and
g) if using a proprietmy product, other specific indications and directions for use?'2•953

Cleaning is the necessary first step of any sterilization or disinfection process. Cleaning is a fonn of
decontamination that renders the enviromnental s11rface safe to handle or use by removing orgmtic
matter, salts, and visible soils, all of which interfere with microbial inactivation 95 .....,60 The physical
action of scmbbing with detergents and surfactants and rinsing with water removes large numbers of
microorganisms from smfaces.' 57 If the surface is not cleaned before the tenninal reprocessing
procedures are started, the success of the sterilization or disinfection process is compromised.

Spaulding proposed tln·ee levels of disinfection for the treatment of devices and surtaces that do not
require sterility for safe use. Tirese disinfection levels are "high-level." "intennediate-Jevel," and "low-
leveL "949 • 950 The basis for these levels is that microorganisms can usually be grouped according to their
iJmate resistance to a spectnnn of physical or chemical gennicidal agents (Table 22). This iJrfonnation.
coupled with the iJ1stnnnent/surface classitication, determines the approptiate level of tenninal
disinfection for an instnunent or surface.

Table 22. Levels of disinfection by type of mict·oorgnnism*
                                               Bneterin                                     FUIISii+                     Viruses
Dl•inrectiou                                   Tuberd~?-                                                        Lipid ond     Noulipid 11nd
                        Vegetntiv{'                                   Spons
    level                                       bacillus                                                       medium sizt>    small sizt>
High                         +§                     +                    +~                     +                     +                    +
Inlennediate                 +                      +                    -**                    +                     +                    +"
Low                          +                      -                     -                     +                     +                    +
* Material in this table compiled front reference-'> 2 nnd 951.
+ 1l1is class of microorganisms includes ;H;ex.ual spores but not uecess11rily cblamydospores or sexual spores.
§ The "'phls" sign indica!~ that a killing effect can be expec1ed when the normal use-concenfrntioos of chemical disinfe (e.g., alcohols and phenolics) lmve
     no demoustmble sporicidal activity.
++ Some in1ennediate-level disinfectant<>, although they are tuberculocida1, may have limited virucidal acli\'ity.

The process ofhigh-level disinfection, an appropriate standard of treatment for heat-sensitive, senti-
critical medical instnuuents (e.g .. flexible, fiberoptic endoscopes), inactivates all vegetative bacteria,
mycobaetelia, vimses, timgi, and some bactelial spores. High-level disinfection is accomplished with
powerfuL sporicidal chemicals (e.g., glutaraldehyde, peracetic acid, and hydrogen peroxide) that are not
appropriate for use on housekeeping surfaces. Tirese liquid chentical sterilantslhigh-level disinfectants
                                                                                                         73

are highly toxic. 961- 963 Use of these chemicals for applications other than those indicated in their label
instructions (i.e., as immersion chemicals for treating heat-sensitive medical instruments) is not
appropriate. 964 Intermediate-level disinfection does not necessarily kill bacterial spores, but it does
inactivate Mycobacterium tuberculosis var. bovis, which is substantially more resistant to chemical
germicides than ordinmy vegetative bacteria, fungi, and medium to small viruses (with or without lipid
envelopes). Chemical germicides with sufficient potency to achieve intermediate-level disinfection
include chlorine-containing compounds (e.g., sodium hypochlorite), alcohols, some phenolics, and some
iodophors. Low-level disinfection inactivates vegetative bacteria, fungi, enveloped viruses (e.g., human
immunodeficiency virus [HIV], and influenza viruses), and some non-enveloped viruses (e.g.,
adenoviruses). Low-level disinfectants include quaternary ammonium compounds, some phenolics, and
some iodophors. Sanitizers are agents that reduce the numbers of bacterial contaminants to safe levels
as judged by public health requirements, and are used in cleaning operations, particularly in food service
and dairy applications. Germicidal chemicals that have been approved by FDA as skin antiseptics are
not appropriate for use as environmental surface disinfectants."'

The selection and use of chemical germicides are largely matters of judgment, guided by product label
instructions, information, and regulations. Liquid sterilant chemicals and high-level disinfectants
intended for use on critical and semi-critical medical/dental devices and instruments are regulated
exclusively by the FDA as a result of recent memoranda of understanding between FDA and the EPA
that delineates agency authority for chemical germicide regulation."'· 966 Environmental surface
germicides (i.e., primarily intermediate- and low-level disinfectants) are regulated by the EPA and
labeled with EPA registration numbers. The labels and technical data or product literature of these
germicides specify indications for product use and provide claims for the range of antimicrobial activity.
The EPA requires certain pre-registration laboratory potency tests for these products to support product
label claims. EPA verifies (through laboratoty testing) manufacturers' claims to inactivate
microorganisms for selected products and organisms. Germicides labeled as "hospital disinfectant"
have passed the potency tests for activity against three representative microorganisms- Pseudomonas
aeruginosa, Staphylococcus aureus, and Salmonella cholerae suis. Low-level disinfectants are often
labeled "hospital disinfectant" without a tuberculocidal claim, because they lack the potency to
inactivate mycobacteria. Hospital disinfectants with demonstrated potency against mycobacteria (i.e.,
intermediate-level disinfectants) may list "tuberculocidal" on the label as well. Other claims (e.g.,
"fungicidal," "pseudomonicidal,'' and "virucidal") may appear on labels of environmental surface
germicides, but the designations of "tuberculocidal hospital disinfectant" and "hospital disinfectant"
correlate directly to Spaulding's assessment of intermediate-level disinfectants and low-level
  .. ~
dtStnJectan ts, respect'tve Iy. 951

A common misconception in the use of surface disinfectants in health-care settings relates to the
underlying purpose for use ofproprietmy products labeled as a "tuberculocidal" germicide. Such
products will not interrupt and prevent the transmission ofTB in health-care settings because TB is not
acquired from environmental surfaces. The tuberculocidal claim is used as a benchmark by which to
measure germicidal potency. Because mycobacteria have the highest intrinsic level of resistance among
the vegetative bacteria, viruses, and fungi, any germicide with a tuberculocidal claim on the label (i.e.,
an intermediate-level disinfectant) is considered capable of inactivating a broad spectrum of pathogens,
including much less resistant organisms such the bloodborne pathogens (e.g., hepatitis B virus [HBV],
hepatitis C virus [HCV], and HIV). It is this broad spectrum capability, rather than the product's
specific potency against mycobacteria, that is the basis for protocols and OSHA regulations indicating
the appropriateness of using tuberculocidal chemicals for surface disinfection.'"
74

2. General Cleaning Strategies for Patient-Care Areas
The number and types of microorganisms present on environmental surfaces are influenced by the
following factors: a) number of people in the environment, b) amount of activity, c) amount of moisture,
d) presence of material capable of suppotting microbial growth, e) rate at which organisms suspended in
the air are removed, and f) type of surface and orientation [i.e., horizontal or vertica1]. 968 Strategies for
cleaning and disinfecting surfaces in patient-care areas take into account a) potential for direct patient
contact, b) degree and frequency of hand contact, and c) potential contamination of the surface with
body substances or environmental sources of microorganisms (e.g., soil, dust, and water).

a. Cleaning of Medical Equipment
Ma~ufactw·ers of medical equipment should provide care and maintenance instructions specific to their
equipment. These instructions should include information about a) the equipments' compatibility with
chemical germicides, b) whether the equipment is water-resistant or can be safely immersed for
cleaning, and c) how the equipment should be decontaminated if servicing is required. 967 In the
absence of manufacturers' instructions, non-critical medical equipment (e.g., stethoscopes, blood
pressure cuffs, dialysis machines, and equipment knobs and controls) usually only require cleansing
followed by low- to intermediate-level disinfection, depending on the nature and degree of
contamination. Ethyl alcohol or isopropyl alcohol in concentrations of 60%-90% (v/v) is often used to
disinfect small surfaces (e.g., rubber stoppers of multiple-dose medication vials, and thermometers)'"·
969
    and occasionally external surfaces of equipment (e.g., stethoscopes and ventilators). However,
alcohol evaporates rapidly, which makes extended contact times difficult to achieve unless items are
immersed, a factor that precludes its practical use as a large-surface disinfectant. 951 Alcohol may cause
discoloration, swelling, hardening, and cracking of rubber and certain plastics after prolonged and
repeated use and may damage the shellac mounting of lenses in medical equipment. 970

Barrier protection of surfaces and equipment is useful, especially if these surfaces are a) touched
fi·equently by gloved hands during the delivery of patient care, b) likely to become contaminated with
body substances, or c) difficult to clean. Impervious-backed paper, aluminum foil, and plastic or fluid-
resistant covers are suitable for use as barrier protection. An example of this approach is the use of
plastic wrapping to cover the handle of the operatory light in dental-care settings. 936' 942 Coverings
should be removed and discarded while the health-care worker is still gloved. 936 ' 942 The health-care
worker, after ungloving and performing hand hygiene, must cover these surfaces with clean materials
before the next patient encounter.

b. Cleaning Housekeeping Surfaces
Housekeeping surfaces require regular cleaning and removal of soil and dust. Dry conditions favor the
persistence of gram-positive cocci (e.g., coagulase-negative Staphylococcus spp.) in dust and on
surfaces, whereas moist, soiled environments favor the growth and persistence of gram-negative
bacilli. 948• 971 • 972 Fungi are also present on dust and proliferate in moist, fibrous material.

Most, if not all, housekeeping surfaces need to be cleaned only with soap and water or a
detergent/disinfectant, depending on the nature of the surface and the type and degree of contamination.
Cleaning and disinfection schedules and methods vary according to the area of the health-care facility,
type of surface to be cleaned, and the amount and type of soil present. Disinfectant/detergent
formulations registered by EPA are used for environmental surface cleaning, but the actual physical
removal of microorganisms and soil by wiping or scrubbing is probably as important, if not more so,
than any antimicrobial effect of the cleaning agent used. 973 Therefore, cost, safety, product-surface
compatibility, and acceptability by housekeepers can be the main criteria for selecting a registered
agent. !fusing a proprietary detergent/disinfectant, the manufacturers' instructions for appropriate use
                                                                                                           75

of the product should be followed. 974 Consult the products' material safety data sheets (MSDS) to
determine appropriate precautions to prevent hazardous conditions during product application. Personal
protective equipment (PPE) used during cleaning and housekeeping procedures should be appropriate to
the task.

Housekeeping surfaces can be divided into two groups- those with minimal hand-contact (e.g., floors,
and ceilings) and those with frequent hand-contact ("high touch surfaces"). The methods, thoroughness,
and frequency of cleaning and the products used are determined by health-care facility policy.'
However, high-touch housekeeping surfaces in patient-care areas (e.g., doorknobs, bedrails, light
switches, wall areas around the toilet in the patient's room, and the edges of privacy curtains) should be
cleaned and/or disinfected more frequently than surfaces with minimal hand contact. Infection-control
practitioners typically use a risk-assessment approach to identity high-touch surfaces and then
coordinate an appropriate cleaning and disinfecting strategy and schedule with the housekeeping staff.

Horizontal surfaces with infrequent hand contact (e.g., window sills and hard-surface flooring) in
routine patient-care areas require cleaning on a regular basis, when soiling or spills occur, and when a
patient is discharged from the facility.' Regular cleaning of surfaces and decontamination, as needed, is
also advocated to protect potentially exposed workers. 967 Cleaning of walls, blinds, and window
                                                           973 975
curtains is recommended when they are visibly soiled?"· •          Disinfectant fogging is not
recommended for general infection control in routine patient-care areas.'· 976 Further,
paraformaldehyde, which was once used in this application, is no longer registered by EPA for this
purpose. Use of paraformaldehyde in these circumstances requires either registration or an exemption
issued by EPA under the Federal Insecticide, Fungicide, and Rodenticide Act (FTFRA). Infection
control, industrial hygienists, and environmental services supervisors should assess the cleaning
procedures, chemicals used, and the safety issues to determine if a temporary relocation of the patient is
needed when cleaning in the room.

Extraordinaty cleaning and decontamination of floors in health-care settings is unwarranted. Studies
have demonstrated that disinfection of floors offers no advantage over regular detergent/water cleaning
           · · 1 or no Impact
an dh as mmtma          ·       on the occurrence ofh ea lth-care-assocta         ~ t'tons. 947948977-980
                                                                         · te d'mtec          · '
Additionally, newly cleaned floors become rapidly recontaminated from airborne microorganisms and
those transferred from shoes, equipment wheels, and body substances?71 • 975• 981 Nevertheless, health-
care institutions or contracted cleaning companies may choose to use an EPA-registered
detergent/disinfectant for cleaning low-touch surfaces (e.g., floors) in patient-care areas because of the
difficulty that personnel may have in determining if a spill contains blood or body fluids (requiring a
detergent/disinfectant for clean-up) or when a multi-drug resistant organism is likely to be in the
environment. Methods for cleaning non-porous floors include wet mopping and wet vacuuming, dry
                                                                 984
dusting with electrostatic materials, and spray buffing.'"· 982-     Methods that produce minimal mists
                                                                          20 109 272
and aerosols or dispersion of dust in patient-care areas are prefetTed.'· • •

Patt of the cleaning strategy is to minimize contamination of cleaning solutions and cleaning tools.
Bucket solutions become contaminated almost immediately during cleaning, and continued use of the
                                                                                                       971 981
solution transfers increasing numbers of microorganisms to each subsequent surface to be cleaned. ' '
985
     Cleaning solutions should be replaced frequently. A variety of"bucket" methods have been devised
to address the frequency with which cleaning solutions are replaced.'"· 987 Another source of
contamination in the cleaning process is the cleaning cloth or mop head, especially ifleft soaking in
dirty cleaning solutions. 971 • 98 ,_990 Laundering of cloths and mop heads after use and allowing them to
dry before re-use can help to minimize the degree of contamination.'" A simplified approach to
cleaning involves replacing soiled cloths and mop heads with clean items each time a bucket of
detergent/disinfectant is emptied and replaced with fresh, clean solution (B. Stover, Kosair Children's
Hospital, 2000). Disposable cleaning cloths and mop heads are an alternative option, if costs permit.
76


Another reservoir for microorganisms in the cleaning process may be dilute solutions of the detergents
or disinfectants, especially if the working solution is prepared in a dirty container, stored for long
periods of time, or prepared inconectly. 547 Gram-negative bacilli (e.g., Pseudomonas spp. and Serratia
marcescens) have been detected in solutions of some disinfectants (e.g., phenolics and quaternary
ammonium compounds). 547• 991 Contemporary EPA registration regulations have helped to minimize
this problem by asking manufacturers to provide potency data to support label claims for
detergent/disinfectant properties under real- use conditions (e.g., diluting the product with tap water
instead of distilled water). Application of contaminated cleaning solutions, particularly from small-
quantity aerosol spray bottles or with equipment that might generate aerosols during operation, should
be avoided, especially in high-risk patient areas.'"· 993 Making sufficient fresh cleaning solution for
daily cleaning, discarding any remaining solution, and drying out the container will help to minimize the
degree of bacterial contamination. Containers that dispense liquid as opposed to spray-nozzle
dispensers (e.g., quart-sized dishwashing liquid bottles) can be used to apply detergent/disinfectants to
surfaces and then to cleaning cloths with minimal aerosol generation. A pre-mixed, "ready-to-use"
detergent/disinfectant solution may be used if available.

c, Cleaning Special Care Areas
Guidelines have been published regarding cleaning strategies for isolation areas and operating rooms.'· 7
The basic strategies for areas housing immunosuppressed patients include a) wet dusting horizontal
surfaces daily with cleaning cloths pre-moistened with detergent or an EPA-registered hospital
disinfectant or disinfectant wipes;94 • 98463 b) using care when wet dusting equipment and surfaces above
the patient to avoid patient contact with the detergent/disinfectant; c) avoiding the use of cleaning
equipment that produces mists or aerosols; d) equipping vacuums with HEPA filte", especially for the
exhaust, when used in any patient-care area housing immunosuppressed patients;'· 94 • 986 and e) regular
cleaning and maintenance of equipment to ensure efficient particle removal. When preparing the
cleaning cloths for wet-dusting, freshly prepared solutions of detergents or disinfectants should be used
rather than cloths that have soaked in such solutions for long periods of time. Dispersal of
microorganisms in the air from dust or aerosols is more problematic in these settings than elsewhere in
health-care facilities. Vacuum cleaners can serve as dust disseminators if they are not operating
properly. 994 Doors to immunosuppressed patients' rooms should be closed when nearby areas are being
vacuumed.' Bacterial and fungal contamination of filters in cleaning equipment is inevitable, and these
filters should be cleaned regularly or replaced as per equipment manufacturer instructions.

Mats with tacky surfaces placed in operating rooms and other patient-care areas only slightly minimize
the overall degree of contamination of floors and have little impact on the incidence rate of health-care-
associated infection in general. 351 • 971 • 983 An exception, however, is the use of tacky mats inside the
entry ways of cordoned-off construction areas inside the health-care facility; these mats help to
minimize the intrusion of dust into patient-care areas.

Special precautions for cleaning incubators, mattresses, and other nursery surfaces have been
recommended to address reports of hyperbilirubinemia in newborns linked to inadequately diluted
solutions of phenolics and poor ventilation.'',__,, These medical conditions have not, however, been
associated with the use of properly prepared solutions of phenolics. Non-porous housekeeping surfaces
in neonatal units can be disinfected with properly diluted or pre-mixed phenolics, followed by rinsing
with clean water. 997 However, phenolics are not recommended for cleaning infant bassinets and
incubators dming the stay of the infant. Infants who remain in the nursery for an extended period
should be moved periodically to freshly cleaned and disinfected bassinets and incubators.'" If
phenolics are used for cleaning bassinets and incubators after they have been vacated, the surfaces
should be rinsed thoroughly with water and dl'ied before either piece of equipment is reused. Cleaning
                                                                                                           77

and disinfecting protocols should allow for the full contact time specified for the product used. Bassinet
mattresses should be replaced, however, if the mattress cover surface is broken. 997

3. Cleaning Strategies for Spills of Blood and Body Substances
Neither HBV, HCV, nor HIV has ever been transmitted from a housekeeping surface (i.e., floors, walls,
or countertops). Nonetheless, prompt removal and surface disinfection of an area contaminated by
either blood or body substances are sound infection-control practices and OSHA requirements. 967

Studies have demonstrated that HIV is inactivated rapidly after being exposed to commonly used
chemical germicides at concentrations that are much lower than those used in practice. 99,_ 1003 HBV is
readily inactivated with a variety of germicides, including quaternary ammonium compounds. 1004
                                                                                                      1005
Embalming fluids (e.g., formaldehyde) are also capable of completely inactivating HIV and HBV. ·
1006 OSHA has revised its regulation for disinfecting spills of blood or other potentially infectious
material to include proprieta1y products whose label includes inactivation claims for HBV and HIV,
provided that such surfaces have not become contaminated with agent(s) or volumes of or
                                                                                     1007
concentrations of agent(s) for which a higher level of disinfection is recommended.       These
registered products are listed in EPA's List D- Registered Antimicrobials Effective Against Hepatitis B
Virus and Human HIV-1, which may include products tested against duck hepatitis B virus (DHBV) as a
surrogate for HBV. 1008· 1009 Additional lists of interest include EPA's List C-Registered Antimicrobials
Effective Against Human HIV-1 and EPA's List E- Registered Antimicrobials Effective Against
Mycobacterium spp., Hepatitis B Virus, and Human HIV-1.
                                                                                                    1010
Sodium hypochlorite solutions are inexpensive and effective broad-spectrum germicidal solutions. '
1011 Generic sources of sodium hypochlorite include household chlorine bleach or reagent grade
chemical. Concentrations of sodium hypochlorite solutions with a range of5,000--6,150 ppm (I :10 v/v
dilution of household bleaches marketed in the United States) to 500--615 ppm (1:100 v/v dilution) fi·ee
chlorine are effective depending on the amount of organic material (e.g., blood, mucus, and urine)
present on the surface to be cleaned and disinfected. 1010' 1011 EPA-registered chemical germicides may
be more compatible with certain materials that could be corroded by repeated exposut'e to sodium
hypochlorite, especially the 1:10 dilution. Appropriate personal protective equipment (e.g., gloves and
goggles) should be worn when preparing and using hypochlorite solutions or other chemical
      ' 'd es. 967
germtcl

Despite laboratory evidence demonstrating adequate potency against bloodborne pathogens (e.g., HIV
and HBV), many chlorine bleach products available in grocery and chemical-supply stores are not
registered by the EPA for use as surface disinfectants. Use of these chlorine products as surface
disinfectants is considered by the EPA to be an "unregistered use." EPA encourages the use of
registered products because the agency reviews them for safety and performance when the product is
used according to label instructions. When unregistered products are used for surface disinfection, users
do so at their own risk.

Strategies for decontaminating spills of blood and other body fluids differ based on the setting in which
they occur and the volume of the spill. 1010 In patient-care areas, workers can manage small spills with
cleaning and then disinfecting using an intermediate-level germicide or an EPA-registered germicide
from the EPA List D or E. 967• 1007 For spills containing large amounts of blood or other body
substances, workers should first remove visible organic matter with absorbent material (e.g., disposable
paper towels discarded into leak-proof, properly labeled containment) and then clean and decontaminate
the area. 1002· 1003· 1012 If the surface is nonporous and a generic form of a sodium hypochlorite solution is
used (e.g., household bleach), a 1:100 dilution is appropriate for decontamination assuming that a) the
78


worker assigned to clean the spill is wearing gloves and other personal protective equipment appropriate
to the task, b) most of the organic matter of the spill has been removed with absorbent material, and c)
the surface has been cleaned to remove residual organic matter. A recent study demonstrated that even
strong chlorine solutions (i.e., I: I 0 dilution of chlorine bleach) may fail to totally inactivate high titers
of virus in large quantities of blood, but in the absence of blood these disinfectants can achieve complete
                    1011
viral inactivation.      This evidence supports the need to remove most organic matter from a large spill
before final disinfection of the surface. Additionally, EPA-registered proprietary disinfectant label
claims are based on use on a pre-cleaned surface. 951 · 954

Managing spills of blood, body fluids, or other infectious materials in clinical, public health, and
research laboratories requires more stringent measures because of a) the higher potential risk of disease
transmission associated with large volumes of blood and body fluids and b) high numbers of
microorganisms associated with diagnostic cultures. The use of an intermediate-level gennicide for
routine decontamination in the laboratory is prudent. 954 Recommended practices for managing large
spills of concentrated infectious agents in the laboratory include a) confining the contaminated area, b)
flooding the area with a liquid chemical germicide before cleaning, and c) decontaminating with fresh
germicidal chemical of at least inte1mediate-level disinfectant potency. 1010 A suggested technique when
flooding the spill with germicide is to lay absorbent material down on the spill and apply sufficient
germicide to thoroughly wet both the spill and the absorbent material. 1013 !fusing a solution of
household chlorine bleach, a I: I 0 dilution is recommended for this purpose. EPA-registered germicides
should be used according to the manufacturers' instmctions for use dilution and contact time. Gloves
should be worn during the cleaning and decontamination procedures in both clinical and laboratory
settings. PPE in such a situation may include the use of respiratory protection (e.g., an N95 respirator)
if clean-up procedures are expected to generate infectious aerosols. Protocols for cleaning spills should
be developed and made available on record as pmt of good laboratory practice. 1013 Workers in
laboratories and in patient-care areas of the facility should receive periodic training in environmental-
surface infection-control strategies and procedures as pmt of an overall infection-control and safety
curriculum.

4. Carpeting and Cloth Furnishings
a. Carpeting
Carpeting has been used for more than 30 years in both public and patient-care areas of health-care
facilities. Advantages of carpeting in patient-care areas include a) its noise-limiting characteristics; b)
the "humanizing" effect on health care; and c) its contribution to reductions in falls and resultant
injuries, pmticularly for the elderly. 101 4- 1016 Compared to hard-surface flooring, however, carpeting is
harder to keep clean, especially after spills of blood and body substances. It is also harder to push
equipment with wheels (e.g., wheelchairs, carts, and gurneys) on carpeting.

Several studies have documented the presence of diverse microbial populations, primarily bacteria and
fungi, in carpeting; 111 · 1017- 1024 the variety and number of microorganisms tend to stabilize over time.
                                                                                                              1019
New carpeting quickly becomes colonized, with bacterial growth plateauing after about 4 weeks.
Vacuuming and cleaning the carpeting can temporarily reduce the numbers of bacteria, but these
        .
popu Iattons soon re b oun d an d return to pre-cIeanmg   . leve Is. 1019' 1020· 102' B actena
                                                                                             . I contamma
                                                                                                       . t•wn t en ds
to increase with higher levels ofactivity. ,_ ·  101 1020 1025 Soiled carpeting that is or remains damp or wet
                                                                                                                1026
provides an ideal setting for the proliferation and persistence of gram-negative bacteria and fungi.
Carpeting that remains damp should be removed, ideally within 72 hours.

Despite the evidence of bacterial growth and persistence in carpeting, only limited epidemiologic
evidence demonstrates that carpets influence health-care-associated infection rates in areas housing
                                                                                                                 79

.unmunocompeten t paten t' ts. 10''                                        ~
                                 - · Jo25 · 1027 Th'ts gm'd e I'tne, th ere1ore, . Iudes no recommen dat10ns
                                                                                 me                     .       .
                                                                                                             agatnst
the use of carpeting in these areas. Nonetheless, avoiding the use of carpeting is prudent in areas where
spills are likely to occur (e.g., laboratories, areas around sinks, and janitor closets) and where patients
may be at greater risk of infection from airborne environmental pathogens (e.g., HSCT units, burn units,
ICUs, and 0Rs). 111 · 1028 An outbreak of aspergillosis in an HSCT unit was recently attl'ibuted to carpet
contamination and a pmticular method of carpet cleaning. 111 A window in the unit had been opened
repeatedly during the time of a nearby building fire, which allowed fungal spore intrusion into the unit.
After the window was sealed, the carpeting was cleaned using a "bonnet buffing" machine, which
dispersed Aspergillus spores into the air. 111 Wet vacuuming was instituted, replacing the dry cleaning
method used previously; no additional cases of invasive aspergillosis were identified.

The care setting and the method of carpet cleaning are impmtant factors to consider when attempting to
minimize or prevent production of aerosols and dispersal of carpet microorganisms into the air."· 111
Both vacuuming and shampooing or wet cleaning with equipment can disperse microorganisms to the
air. 111 · 994 Vacuum cleaners should be maintained to minimize dust dispersal in general, and be
                                                                                      986
equipped with HEPA filters, especially for use in high-risk patient-care areas.'· 94•      Some
formulations of carpet-cleaning chemicals, if applied or used improperly, can be dispersed into the air as
                                                                             1029
a fine dust capable of causing respiratory irritation in patients and staff.      Cleaning equipment,
especially those that engage in wet cleaning and extraction, can become contaminated with waterborne
organisms (e.g., Pseudomonas aeruginosa) and serve as a reservoir for these organisms if this
equipment is not properly maintained. Substantial numbers of bacteria can then be transferred to
caJ'Peting during the cleaning process. 1030 Therefore, keeping the carpet cleaning equipment in good
repair and allowing such equipment to dry between uses is prudent.

Carpet cleaning should be performed on a regular basis determined by internal policy. Although spills
of blood and body substances on non-porous surfaces require prompt spot cleaning using standard
cleaning procedures and application of chemical germicides(" similar decontamination approaches to
                                                                                                     1031
blood and body substance spills on carpeting can be problematic from a regulatory perspective.
Most, if not all, modern carpet brands suitable for public facilities can tolerate the activity of a variety of
liquid chemical germicides. However, according to OSHA, carpeting contaminated with blood or other
potentially infectious materials can not be fully decontaminated. 1032 Therefore, facilities electing to use
carpeting for high-activity patient-care areas may choose carpet tiles in areas at high risk for spills.'"·
1032 In the event of contamination with blood or other body substances, carpet tiles can be removed,
discarded, and replaced. OSHA also acknowledges that only minimal direct skin contact occurs with
carpeting, and therefore, employers are expected to make reasonable efforts to clean and sanitize
carpeting using carpet detergent/cleaner products. 1032

Over the last few years, some carpet manufacturers have treated their products with fungicidal and/or
bacte1·icidal chemicals. Although these chemicals may help to reduce the overall numbers of bacteria or
fungi present in carpet, their use does not preclude the routine care and maintenance of the carpeting.
Limited evidence suggests that chemically treated carpet may have helped to keep health-care--
associated aspergillosis rates low in one HSCT unit, 111 but overall, treated carpeting has not been shown
to prevent the incidence of health-care--associated infections in care areas for immunocompetent
patients.

b. Cloth Furnishings
Upholstered furniture and furnishings are becoming increasingly common in patient-care areas. These
furnishings range from simple cloth chairs in patients' rooms to a complete decorating scheme that
gives the interior of the facility more the look of an elegant hotel. 1033 Even though pathogenic
microorganisms have been isolated from the surfaces of cloth chairs, no epidemiologic evidence
suggests that general patient-care areas with cloth furniture pose increased risks of health-care--
80

associated infection compared with areas that contain hard-surfaced furniture. 1034· 1035 Allergens (e.g.,
dog and cat dander) have been detected in or on cloth furniture in clinics and elsewhere in hospitals in
concentrations higher than those found on bed linens. 1034· 1035 These allergens presumably are
transferred from the clothing of visitors. Researchers have therefore suggested that cloth chairs should
be vacuumed regularly to keep the dust and allergen levels to a minimum. This recommendation,
however, has generated concerns that aerosols created from vacuuming could place
immunocompromised patients or patients with preexisting lung disease (e.g., asthma) at risk for
development of health-care-associated, environmental airborne disease. 9· 20• 109• 988 Recovering worn,
upholstered furniture (especially the seat cushion) with covers that are easily cleaned (e.g., vinyl), or
replacing the item is prndent; minimizing the use of upholstered furniture and furnishings in any patient-
care areas where immunosuppressed patients are located (e.g., HSCT units) reduces the likelihood of
disease. 9

5. Flowers and Plants in Patient-Care Areas
Fresh flowers, dried flowers, and potted plants are common items in health-care facilities. In 1974,
clinicians isolated an Erwinia sp. post mortem from a neonate diagnosed with fulminant septicemia,
meningitis, and respirato1y distress syndrome. 1038 Because Erwinia spp. are plant pathogens, plants
brought into the delive1y room were suspected to be the source of the bacteria, although the case report
did not definitively establish a direct link. Several subsequent studies evaluated the numbers and
diversity of microorganisms in the vase water of cut flowers. These studies revealed that high
concentrations of bactel"ia, ranging from I 04-1 0 10 CFU/mL, were often present, especially if the water
was changed infrequently. 515 • 702 · 1039 The major group of microorganisms in flower vase water was
gram-negattve. b actena,     . h p seud omonas aerugmosa
                          . Wit                       .    th e mast ~11·equentIy ISO
                                                                                  . Iate d orgamsm.
                                                                                                .   sis ' 702 · 1039·
1040 P. aeruginosa was also the primaty organism directly isolated from cluysanthemums and other
potted plants. 1041 · 1042 However, flowers in hospitals were not significantly mo1·e contaminated with
bacteria compared with flowers in restaurants or in the home. 702 Additionally, no differences in the
diversity and degree of antibiotic resistance of bacteria have been observed in samples isolated fi·om
hospital flowers versus those obtained from flowers elsewhere. 702

Despite the diversity and large numbers of bacteria associated with flower-vase water and potted plants,
minimal or no evidence indicates that the presence of plants in immunocompetent patient-care areas
poses an increased risk of health-care--associated infection?' In one study involving a limited number
of surgical patients, no correlation was observed between bacterial isolates from flowers in the area and
the incidence and etiology of postoperative infections among the patients. 1040 Similar conclusions were
reached in a study that examined the bacteria found in potted plants. 1042 Nonetheless, some precautions
for general patient-care settings should be implemented, including a) limiting flower and plant care to
staff with no direct patient contact, b) advising health-care staff to wear gloves when handling plants, c)
washing hands after handling plants, d) changing vase water every 2 days and discharging the water into
                                                                                                    702
a sink outside the immediate patient environment, and e) cleaning and disinfecting vases after use.

Some researchers have examined the possibility of adding a chemical germicide to vase water to control
bacterial populations. Certain chemicals (e.g., hydrogen peroxide and chlorhexidine) are well tolerated
by plants. 1040· 1043 · 1044 Use of these chemicals, however, was not evaluated in studies to assess impact on
health-care--associated infection rates. Modem florists now have a variety of products available to add
to vase water to extend the life of cut flowers and to minimize bacterial clouding of the water.

Flowers (fresh and dried) and om amen tal plants, however, may serve as a reservoir of Aspergillus spp.,
and dispersal of conidiospores into the air from this source can occur. 109 Health-care--associated
outbreaks of invasive aspergillosis reinforce the importance of maintaining an environment as fi·ee of
                                                                                                            81

Aspergillus spp. spores as possible for patients with severe, prolonged neutropenia. Potted plants, fresh-
cut flowers, and dried flower arrangements may provide a reservoir for these fungi as well as other
fungal species (e.g., Fusarium spp.). 109' 1045· 1046 Researchers in one study of bacteria and flowers
suggested that flowers and vase water should be avoided in areas providing care to medically at-risk
patients (e.g., oncology patients and transplant patients), although this study did not attempt to correlate
the observations of bacterial populations in the vase water with the incidence of health-care--associated
infections."' Another study using molecular epidemiology techniques demonstrated identical
Aspergillus terreus types among environmental and clinical specimens isolated from infected patients
with hematological malignancies. 1046 Therefore, attempts should be made to exclude flowers and plants
from areas where immunosuppressed patients are be located (e.g., HSCT units).'· 1046

6. Pest Control
Cockroaches, flies and maggots, ants, mosquitoes, spiders, mites, midges, and mice are among the
typical arthropod and vertebrate pest populations found in health-care facilities. Insects can serve as
agents for the mechanical transmission of microorganisms, or as active participants in the disease
transmission process by serving as a vector. 1047- 1049 Arthropods recovered from health-care facilities
have been shown to carry a wide variety of pathogenic microorganisms. 105<>- 1056 Studies have suggested
that the diversity of microorganisms associated with insects reflects the microbial populations p1·esent in
the indoor health-care environment; some pathogens encountered in insects from hospitals were either
absent fi·om or present to a Jesser degree in insects trapped from residential settings. 1057- 1060 Some of
the microbial populations associated with insects in hospitals have demonstrated resistance to
antibiotics. 1048, 1059, to6t-Jo6J

Insect habitats are characterized by warmth, moisture, and availability of food. 1064 Insects forage in and
feed on substrates, including but not limited to food scraps from kitchens/cafeteria, foods in vending
machines, discharges on dressings either in use or discarded, other forms of human detritis, medical
wastes, human wastes, and routine solid waste. 1057- 1061 Cockroaches, in patiicular, have been known to
feed on fixed sputum smears in laboratories. 1065 ' 1066 Both cockroaches and ants are frequently found in
the laundry, central sterile supply departments, and anywhere in the facility where water or moisture is
present (e.g., sink traps, drains and janitor closets). Ants will often find their way into sterile packs of
items as they forage in a warm, moist environment. 1057 Cockroaches and othe1· insects frequent loading
docks and other areas with direct access to the outdoors.

Although insects carry a wide variety of pathogenic microorganisms on their surfaces and in their gut,
the direct association of insects with disease transmission (apa1i from vector transmission) is limited,
especially in health-care settings; the presence of insects in itself likely does not contribute substantially
to health-care-associated disease transmission in developed countries. However, outbreaks of infection
attributed to microorganisms carried by insects may occur because of infestation coupled with breaks in
standard infection-control practices. 1063 Studies have been conducted to examine the role of houseflies
as possible vectors for shigellosis and other forms of diarrheal disease in non-health-care settings. 1046'
1067 When control measures aimed at reducing the fly population density were implemented, a
concomitant reduction in the incidence of diarrheal infections, carriage of Shigella organisms, and
mortality caused by diarrhea among infants and young children was observed.

Myiasis is defined as a parasitosis in which the larvae of any of a variety of flies use living or necrotic
tissue or body substances of the host as a nutritional source. 1068 Larvae from health-care--acquired
myiasis have been observed in nares, wounds, eyes, ears, sinuses, and the external urogenital
structures. 106 ,_ 1071 Patients with this rare condition are typically older adults with underlying medical
conditions (e.g., diabetes, chronic wounds, and alcoholism) who have a decreased capacity to ward off
82

the flies. Persons with underlying conditions who live or travel to tropical regions of the world are
                   1070 1071
especially at risk. '        Cases occur in the summer and early fall months in temperate climates when
                       1071
flies are most active.       An environmental assessment and review of the patient's history are necessary
to verity that the source of the myiasis is health-care-acquired and to identify corrective measures. 1069·
1072
      Simple prevention measures (e.g., installing screens on windows) are important in reducing the
incidence ofmyiasis. 1072

From a public health and hygiene perspective, arthropod and vertebrate pests should be eradicated from
all indoor environments, including health-care facilities. 1073· 1074 Modern approaches to institutional
pest management usually focus on a) eliminating food sources, indoor habitats, and other conditions that
attract pests; b) excluding pests from the indoor environments; and c) applying pesticides as needed. 1075
Sealing windows in modern health-care facilities helps to minimize insect intrusion. When windows
need to be opened for ventilation, ensuring that screens are in good repair and closing doors to the
outside can help with pest control. Insects should be kept out of all areas of the health-care facility,
especially ORs and any area where immunosuppressed patients are located. A pest-control specialist
with appropriate credentials can provide a regular insect-control program that is tailored to the needs of
the facility and uses approved chemicals and/or physical methods. Industrial hygienists can provide
infonnation on possible adverse reactions of patients and staff to pesticides and suggest alternative
methods for pest control, as needed.

7. Special Pathogen Concerns
a. Antibiotic-Resistant Gram-Positive Cocci
Vancomycin-resistant enterococci (VRE), methicillin-resistant Staphylococcus aureus (MRSA), and S.
aureus with intermediate levels of resistance to glycopeptide antibiotics (vancomycin intermediate
resistantS. aureus [VISA] or glycopeptide intermediate resistantS. aureus [GISA]) represent crucial
and growing concerns for infection control. Although the term GISA is technically a more accurate
description of the strains isolated to date (most of which are classified as having intennediate resistance
to both vancomycin and teicoplanin), the tetm "glycopeptide" may not be recognized by many
clinicians. Thus, the label of VISA, which emphasizes a change in minimum inhibitmy concentration
(MICs) to vancomycin, is similar to that ofVRE and is more meaningful to clinicians. 1076 According to
National Nosocomial Infection Surveillance (NNIS) statistics for infections acquired among ICU
patients in the United States in 1999, 52.3% of infections resulting from S. aureus were identified as
MRSA infections, and 25.2% of enterococcal infections were attributed to VRE. These figures reflect a
37% and a 43% increase, respectively, since 1994-1998. 1077

People represent the primmy reservoir of S. aureus. 1078 Although S. aureus has been isolated from a
variety of environmental surfaces (e.g., stethoscopes, floors, charts, furniture, dty mops, and
hydrotherapy tanks), the role of environmental contamination in transmission of this organism in health
care appears to be minimal. 107,._ 1082 S. aureus contamination of surfaces and tanks within bum therapy
units, however, may be a major factor in the transmission of infection among burn patients. 1083

Colonized patients are the principal reservoir ofVRE, and patients who are immunosuppressed (e.g.,
t1·ansplant patients) or otherwise medically at-risk (e.g., ICU patients, cardio-thoracic surgical patients,
patients previously hospitalized for extended periods, and those having received multi-antimicrobial or
                                                                     108
vancomycin therapy) are at greatest risk for VRE colonization. 4- 1087 The mechanisms by which
cross-colonization take place are not well defined, although recent studies have indicated that both
MRSA and VRE may be transmitted either a) directly from patient to patient, b) indirectly by transient
carriage on the hands of health-care workers, 108 8- 1091 or c) by hand transfer of these gram-positive
      ·
organtsms   firom contammate
                          ·    d envn·onmen
                                    ·       t a1sur1aces
                                                   ,       an d patten
                                                                   · t-care eqmpmen
                                                                                 ·     t . Jo84 · 1087· 10n-1o97 In
                                                                                                                            83

one survey, hand carriage ofVRE in workers in a long-term care facility ranged from 13o/.--41 %. 1098
Many of the environmental surfaces found to be contaminated with VRE in outbreak investigations have
been those that are touched frequently by the patient or the health-care worker. 1099 Such high-touch
surfaces include bedrails, doorknobs, bed linens, gowns, overbed tables, blood pressure cuffs, computer
table, bedside tables, and various medical equipment. 22 • 1087· 1094 · 10"· 1100- 1102 Contamination of
environmental surfaces with VRE generally occurs in clinical laboratories and areas where colonized
patients are present, 1087' 1092' 1094 • 1095 ' 1103 but the potential for contamination increases when such patients
               1087
have diarrhea       or have multiple body-site colonization. 1104 Additional factors that can be important
in the dispersion of these pathogens to environmental surfaces are misuse of glove techniques by health-
care workers (especially when cleaning fecal contamination from surfaces) and patient, family, and
visitor hygiene.

Interest in the impmtance of environmental reservoirs of VRE increased when laboratory studies
demonstrated that enterococci can persist in a viable state on dry environmental surfaces for extended
                                     1099
periods oftime (7 days to 4 months) ' 1105 and multiple strains can be identified during extensive
periods of surveillance. 1104 VRE can be recovered from inoculated hands of health-care workers (with
or without gloves) for up to 60 minutes." The presence of either MRSA, VISA, or VRE on
environmental surfaces, however, does not mean that patients in the contaminated areas will become
colonized. Strict adherence to hand hygiene/handwashing and the proper use of barrier precautions help
to minimize the potential for spread of these pathogens. Published recommendations for preventing the
spread of vancomycin resistance address isolation measures, including patient cohorting and
management of patient-care items.' Direct patient-care items (e.g., blood pressure cuffs) should be
disposable whenever possible when used in contact isolation settings for patients with multiply resistant
                  1102
microorganisms.

Careful cleaning of patient rooms and medical equipment contributes substantially to the overall control
ofMRSA, VISA, or VRE transmission. The major focus of a control program for either VRE or MRSA
should be the prevention of hand transfer of these organisms. Routine cleaning and disinfection of the
housekeeping surfaces (e.g., floors and walls) and patient-care surfaces (e.g., bedrails) should be
adequate for inactivation of these organisms. Both MRSA and VRE are susceptible to several EPA-
registered low- and intermediate-level disinfectants (e.g., alcohols, sodium hypochlorite, quaternaty
ammonium compounds, phenolics, and iodophors) at recommended use dilutions for environmental
surface disinfection. 1103 · 110 "- 1109 Additionally, both VRE and vancomycin-sensitive enterococci are
               . . to macttvatton
equa II y sensttJve   .       . . by c h em tea . I germtct
                                                          . 'd es, 1106· 1107· IIo9 an d snm
                                                                                          . 'I ar o bserva t'tons I1ave been
made when comparing the germicidal resistance ofMRSA to that of either methicillin-sensitiveS.
aureus (MSSA) or VISA.ll 10 The use of stronger solutions of disinfectants for inactivation of either
VRE, MRSA, or VISA is not recommended based on the organisms' resistance to antibiotics. 111 0- 1112
VRE from clinical specimens have exhibited some measure of increased tolerance to heat inactivation in
temperature ranges <212'F (84


disinfecting surfaces using EPA-registered disinfectants with label claims for S. aureus) were used
during the environmental investigation of these two cases; 111 "- 1112 however, studies have yet to evaluate
the potential intrinsic resistance of these VRSA strains to surface disinfectants.

Standard procedures during terminal cleaning and disinfection of surfaces, ifperfonned incorrectly, may
be inadequate for the elimination ofVRE from patient rooms. 1113 • 111 6- 1118 Given the sensitivity ofVRE
to hospital disinfectants, current disinfecting protocols should be effective if they are diligently carried·
out and properly performed. Health-care facilities should be sure that housekeeping staff liSe correct
procedures for cleaning and disinfecting surfaces in VRE-contaminated areas, which include using
sufficient amounts of germicide at proper use dilution and allowing adequate contact time. 1118

b, Clostridium difficile
Clostridium difficile is the most frequent etiologic agent for health-care-associated diarrhea. 1119• 1120 In
one hospital, 30% of adults who developed health-care-associated diarrhea were positive for C.
difficile. 1121 One recent study employing PCR-ribotyping techniques demonstrated that cases of C.
difiiciie-acquired diarrhea occurring in the hospital included patients whose infections were attributed to
endogenous C. difficile strains and patients whose illnesses were considered to be health-care-
associated infections. 1122 Most patients remain asymptomatic after infection, but the organism
continues to be shed in their stools. Risk factors for acquiring C. difficile-associated infection include a)
exposure to antibiotic therapy, particularly with beta-lactam agents; 1123 b) gastrointestinal procedures
and surgery; 1124 c) advanced age; and d) indiscdminate use of antibiotics. 112 "- 1128 Of all the measures
that have been used to prevent the spread of C. difficile-associated diarrhea, the most successful has
been the restriction of the use of antimicrobial agents. 1129• 1130

C. difficile is an anaerobic, gram-positive bacterium. Normally fastidious in its vegetative state, it is
capable of sporulating when environmental conditions no longer support its continued growth. The
capacity to form spores enables the organism to persist in the environment (e.g., in soil and on dry
surfaces) for extended periods of time. Environmental contamination by this microorganism is well
known, especially in places where fecal contamination may occur. 1131 The environment (especially
            . sur fiaces) rare Iy serves as a d'trect source o f.In ~teet'ton ~tOr patten
house Iceepmg                                                                         . t s. 1024 · I 132-1136 H owever,
direct exposure to contaminated patient-care items (e.g., rectal thermometers) and high-touch surfaces in
                                                                                                         1130
patients' bathrooms (e.g., light switches) have been implicated as sources ofinfection. • 1135 • 1136 • 1138

Transfer of the pathogen to the patient via the hands of health-care workers is thought to be the most
                                       1139
likely mechanism of exposure."· 1133 •      Standard isolation techniques intended to minimize enteric
contamination of patients, health-care-workers' hands, patient-care items, and environmental surfaces
have been published. 1140 Handwashing remains the most effective means of reducing hand
contamination. Proper use of gloves is an ancillmy measure that helps to further minimize transfer of
these pathogens fi'Om one surface to another.

The degree to which the environment becomes contaminated with C. difficile spores is proportional to
the number of patients with C. dif]iciie-associated diarrhea,24 • 1132' 1135 although asymptomatic, colonized
patients may also serve as a source of contamination. Few studies have examined the use of specific
chemical germicides for the inactivation of C. difficile spores, and no well-controlled trials have been
conducted to determine efficacy of surface disinfection and its impact on health-care-associated
diarrhea. Some investigators have evaluated the use of chlorine-containing chemicals (e.g., 1,000 ppm
hypochlorite at recommended use-dilution, 5,000 ppm sodium hypochlorite [ 1:1 0 v/v dilution], I: 100
v/v dilutions of unbuffered hypochlorite, and phosphate-buffered hypochlorite [1,600 ppm]). One of the
studies demonstrated that the number of contaminated environmental sites was reduced by half, 1135
whereas another two studies demonstrated declines in health-care-associated C. difficile infections in a
HSCT unit 1141 and in two geriatric medical units 1142 during a period of hypochlorite use. The presence
                                                                                                              85


of confounding factors, however, was acknowledged in one of these studies. 1142 The recommended
approach to environmental infection control with respect to C. difficile is meticulous cleaning followed
by disinfection using hypochlorite-based gennicides as appropriate.'"· 1130• 1143 However, because no
EPA-registered surface disinfectants with label claims for inactivation of C. diffici/e spores are
available, the recommendation is based on the best available evidence from the scientific literature.

c. Respiratory and Enteric Viruses in Pediatric-Care Settings
Although the viruses mentioned in this guideline are not unique to the pediatric-care setting in health-
care facilities, their prevalence in these areas, especially during the winter months, is substantial.
Children (particularly neonates) are more likely to develop infection and substantial clinical disease
from these agents compared with adults and therefore are more likely to require supportive care during
their illness.

Common respiratoty viruses in pediatric-care areas include rhinoviruses, respiratory syncytial virus
(RSV), adenoviruses, influenza viruses, and parainfluenza viruses. Transmission of these vimses occurs
primarily via direct contact with small-particle aerosols or via hand contamination with respiratoty
secretions that are then transferred to the nose or eyes. Because transmission primarily requires close
personal contact, contact precautions are appropriate to interrupt transmission.' Hand contamination
can occur from direct contact with secretions or indirectly from touching high-touch environmental
surfaces that have become contaminated with vims from large droplets. The indirect transfer of virus
from one persian to other via hand contact with frequently-touched fomites was demonstrated in a study
using a bacteriophage whose environmental stability approximated that of human viral pathogens (e.g.,
poliovirus and parvovirus). 1144 The impact of this mode of transmission with respect to human
respiratory- and enteric viruses is dependent on the ability of these agents to survive on environmental
surfaces. Infectious RSV has been recovered fi·om skin, porous surfaces, and non-porous surfaces after
30 minutes, 1 hour, and 7 hours, respectively. 1145 Parainfluenza viruses are known to persist for up to 4
hours on porous surfaces and up to l 0 hours on non~ porous surfaces. 1146 Rhinoviruses can persist on
porous surfaces and non-porous surfaces for approximately I and 3 hours respectively; study
participants in a controlled environment became infected with rhinoviruses after first touching a surface
                                                                              1147
with dried secretions and then touching their nasal or conjunctival mucosa.        Although the efficiency
of direct transmission of these viruses from surfaces in uncontrolled settings remains to be defined,
these data underscore the basis for maintaining regular protocols for cleaning and disinfecting of high-
touch surfaces.

The clinically impmiant enteric viruses encountered in pediatric care settings include enteric
adenovirus, astroviruses, caliciviruses, and rotavirus. Group A rotavirus is the most common cause of
infectious dian·hea in infants and children. Transmission of this virus is primarily fecal-oral, however,
the role offecally contaminated surfaces and fomites in rotavirus transmission is unclear. During one
epidemiologic investigation of enteric disease among children attending day care, rotavirus
        ' . was detected on 19"
contammatwn                         too f'mammate
                                               '                . t he center. 1148· 1149 Inan autb reak m
                                                       ob'~ects m                                        . a
pediatric unit, secondary cases of rotavirus infection clustered in areas where children with rotaviral
diarrhea were located. 1150 Astroviruses cause gastroenteritis and diarrhea in newborns and young
children and can persist on fecally contaminated surfaces for several months during periods of relatively
low humidity. 1151 • 1152 Outbreaks of small round-structured viruses (i.e., caliciviroses [Norwalk vitus
                                                                                                   53
and Norwalk-like viruses]) can affect both patients and staff, with attack rates of;:S0%."             Routes of
                           . ' me
personNtoNperson transmtsston    . Iude "1eca INora I spread an d aeroso Is generat ed firom vom1't'mg. 115 4-" 56
Fecal contamination of surfaces in care settings can spread large amounts ofviros to the environment.
Studies that have attempted to use low- and intermediate-level disinfectants to inactivate rotavirus
suspended in feces have demonstrated a protective effect of high concentrations of organic matter.'"'·
1158
     Intermediate-level disinfectants (e.g., alcoholic quaternmy ammonium compounds, and chlorine
solutions) can be effective in inactivating enteric vimses provided that a cleaning step to remove most of
86

the organic matter precedes terminal disinfection.''" These findings underscore the need for proper
cleaning and disinfecting procedures where contamination of environmental surfaces with body
substances is likely. EPA-registered surface disinfectants with label claims for these viral agents should
be used in these settings. Using disposable, protective barrier coverings may help to minimize the
             c
degree of sur1ace  con tammatton.
                         ••936



d. Severe Acute Respiratory Syndrome (SARS) Virus
In November 2002 an atypical pneumonia of unknown etiology emerged in Asia and subsequently
developed into an international outbreak of respiratory illness among persons in 29 countries during the
first six months of2003. "Severe acute respiratory syndrome" (SARS) is a viral upper respiratmy
infection associated with a newly described coronavirus (SARS-associated Co-V [SARS-CoV]).
SARS-CoV is an enveloped RNA virus. It is present in high titers in respiratory secretions, stool, and
blood of infected persons. The modes of transmission determined from epidemiologic investigations
were primarily forms of direct contact (i.e., large droplet aerosolization and person-to-person contact).
Respiratory secretions were presumed to be the major source of virus in these situations; airborne
transmission of virus has not been completely ruled out. Little is known about the impact of fecal-oral
transmission and SARS.

The epidemiology ofSARS-CoV infection is not completely understood, and therefore recommended
infection control and prevention measures to contain the spread of SARS will evolve as new
information becomes available. 1159 At present there is no indication that established strategies for
cleaning (i.e., to remove the majority ofbioburden) and disinfecting equipment and environmental
surfaces need to be changed for the environmental infection control of SARS. In-patient rooms housing
SARS patients should be cleaned and disinfected at least daily and at the time of patient transfer or
discharge. More frequent cleaning and disinfection may be indicated for high-touch surfaces and
following aerosol-producing procedures (e.g., intubation, bronchoscopy, and sputum production).
While there are presently no disinfectant products registered by EPA specifically for inactivation of
SARS-CoV, EPA-registered hospital disinfectants that are equivalent to low- and intermediate-level
germicides may be used on pre-cleaned, hard, non-porous surfaces in accordance with manufacturer's
instructions for environmental surface disinfection. Monitoring adherence to guidelines established for
cleaning and disinfection is an important component of environmental infection control to contain the
spread of SARS.

e. Creutzfe/dt-Jakob Disease (CJD) in Patient-Care Areas
Creutzfeldt-Jakob disease (CJD) is a rare, invariably fatal, transmissible spongiform encephalopathy
                                                                                                 116 1162
(TSE) that occurs worldwide with an average annual incidence of I case per million population. ll-
CJD is one of several TSEs affecting humans; other diseases in this group include kuru, fatal familial
insomnia, and Gerstmann-Straussler-Scheinker syndrome. A TSE that affects a younger population
(compared to the age range ofCJD cases) has been described primarily in the United Kingdom since
1996. 1163 This variant form of CJD (vCJD) is clinically and neuropathologically distinguishable from
classic CJD; epidemiologic and laboratoty evidence suggests a causal association for bovine spongiform
encephalopathy (BSE [Mad Cow disease]) and vCJD. 116,_ 1166

The agent associated with CJD is a prion, which is an abnormal isoform of a normal protein constituent
of the central nervous system. 1167- 1169 The mechanism by which the normal form of the protein is
converted to the abnormal, disease-causing prion is unknown. The tertiary conformation of the
abnormal prion protein appears to confer a heightened degree of resistance to conventional methods of
sterilization and disinfection. 1170 • 1171

Although about 90% of CJD cases occur sporadically, a limited number of cases are the result of a
direct exposure to prion-containing material (usually central nervous system tissue or pituitary
                                                                                                            87


hormones) acquired as a result of health care (iatrogenic cases). These cases have been linked to a)
pituitary hotmone therapy [from human sources as opposed to hormones prepared through the use of
recombinant technology], 1170- 1174 b) transplants of either dura mater or corneas, 117 ,_. 1181 and c)
neurosurgical instruments and depth electrodes. 1182- 1185 In the cases involving instruments and depth
electrodes, conventional cleaning and terminal reprocessing methods ofthe day failed to fully inactivate
the contaminating prions and are considered inadequate by today's standards.

Prion inactivation studies involving whole tissues and tissue homogenates have been conducted to
detennine the parameters of physical and chemical methods of sterilization or disinfection necessary for
complete inactivation; 1170· 118 5-- 1191 however, the application of these findings to environmental infection
control in health-care settings is problematic. No studies have evaluated the effectiveness of medical
instrument reprocessing in inactivating prions. Despite a consensus that abnonnal prions display some
extreme measure of resistance to inactivation by either physical or chemical methods, scientists disagree
about the exact conditions needed for sterilization. Inactivation studies utilizing whole tissues present
extraordinary challenges to any sterilizing method. 1192 Additionally, the experimental designs of these
studies preclude the evaluation of surface cleaning as a part of the total approach to pathogen
inactivation. 951 • 1192

Some researchers have recommended the use of either a I :2 v/v dilution of sodium hypochorite
(approximately 20,000 ppm), full-strength sodium hypochlorite (50,00(}-60,000 ppm), or 1-2 N sodium
hydroxide (NaOH) for the inactivation ofprions on certain surfaces (e.g., those found in the pathology
laboratory). 1170· 1188 Although these chemicals may be appropriate for the decontamination of
laboratory, operating-room, or autopsy-room surfaces that come into contact with central nervous
system tissue from a known or suspected patient, this approach is not indicated for routine or terminal
cleaning of a room previously occupied by a CJD patient Both chemicals pose hazards for the health-
care worker doing the decontamination. NaOH is caustic and should not make contact with the skin.
Sodium hypochlorite solutions (i.e., chlorine bleach) can conode metals (e.g., aluminum). MSDS
information should be consulted when attempting to work with concentrated solutions of either
chemical. Currently, no EPA-registered products have label claims for prion inactivation; therefore, this
guidance is based on the best available evidence from the scientific literature.

Environmental infection-control strategies must based on the principles of the "chain of infection,"
regardless of the disease of concern, 13 Although CJD is transmissible, it is not highly contagious, All
iatrogenic cases of CJD have been linked to a direct exposure to prion-contaminated central nervous
system tissue or pituitary hormones. The six documented iatrogenic cases associated with instruments
and devices involved neurosurgical instruments and devices that introduced residual contamination
directly to the recipient's brain. No evidence suggests that vCJD has been transmitted iatrogenically or
that either CJD or vCJD has been transmitted from environmental surfaces (e.g., housekeeping
surfaces). Therefore, routine procedures are adequate for te1minal cleaning and disinfection of a CJD
patient's room. Additionally, in epidemiologic studies involving highly transfused patients, blood was
not 1'd entt'fi1ed as a source 1or
                               c     .
                                   pnon       · ,
                                        transmtsston. 119'-1198
                                                         -      R out'me proce dures c101' cont ammg,
                                                                                                 · ·
decontaminating, and disinfecting surfaces with blood spills should be adequate for proper infection
control in these situations. 951 • 1199
                                                                                            1197 1199
Guidance for environmental infection control in ORs and autopsy areas has been published. '
Hospitals should develop risk-assessment procedures to identity patients with known or suspected CJD
in efforts to implement prion-specific infection-control measures for the OR and for instrument
reprocessing. 1200 This assessment also should be conducted for older patients undergoing non-lesionous
neurosurgery when such procedures are being done for diagnosis. Disposable, impermeable coverings
should be used during these autopsies and neurosurgeries to minimize surface contamination, Surfaces
that have become contaminated with central nervous system tissue or cerebral spinal fluid should be
88

cleaned and decontaminated by a) removing most of the tissue or body substance with absorbent
materials, b) wetting the surface with a sodium hypochlorite solution containing;:o:S,OOO ppm or a IN
NaOH solution, and c) rinsing thoroughly."'· 1197- 1199· 1201 The optimum duration of contact exposure in
these instances is unclear. Some researchers recommend a !-hour contact time on the basis of tissue-
. t'tva t'ton stu d'tes, 1197' ""' 1201 wI1ereas otI1er reviewers
mac                                                        .      o f the sub'~ect draw no cone Iuswns
                                                                                                   .   firom th'ts
research.  1199 Factors to consider before cleaning a potentially contaminated surface are a) the degree to
which gross tissue/body substance contamination can be effectively removed and b) the ease with which
the surface can be cleaned.

F. Environmental Sampling
This po1tion of Pmt I addresses the basic principles and methods of sampling environmental surfaces
and other environmental sources for microorganisms. The applied strategies of sampling with respect to
environmental infection control have been discussed in the appropriate preceding subsections.

1. General Principles: Microbiologic Sampling of the Environment
Before 1970, U.S. hospitals conducted regularly scheduled culturing of the air and environmental
surfaces (e.g., floors, walls, and table tops). 1202 By 1970, CDC and the American Hospital Association
(AHA) were advocating the discontinuation of routine environmental culturing because rates of health-
care--associated infection had not been associated with levels of general microbial contamination of air
or environmental surfaces, and because meaningful standards for pe1·missible levels of microbial
contamination of environmental surfaces or air did not exist. 120,_ 1205 During 1970-1975, 25% of U.S.
                                                                                                   1206
hospitals reduced the extent of such routine environmental culturing- a trend that has continued. ·
1207



Random, undirected sampling (referred to as "routine" in previous guidelines) differs from the current
practice of targeted sampling for defined purposes.'· 1204 Previous recommendations against routine
sampling were not intended to discourage the use of sampling in which sample collection, culture, and
interpretation are conducted in accordance with defined protocols.' In this guideline, targeted
microbiologic sampling connotes a monitoring process that includes a) a written, defined,
multidisciplinmy protocol for sample collection and culturing; b) analysis and interpretation of results
using scientifically determined or anticipatory baseline values for comparison; and c) expected actions
based on the results obtained. Infection control, in conjunction with laboratorians, should assess the
health-care facility's capability to conduct sampling and determine when expert consultation and/or
services are needed.

Microbiologic sampling of air, water, and inanimate surfaces (i.e., environmental sampling) is an
expensive and time-consuming process that is complicated by many variables in protocol, analysis, and
                                                                       1208
interpretation. It is therefore indicated for only four situations.         The first is to suppo1t an
investigation of an outbreak of disease or infections when environmental reservoirs or fomites are
. I'tcate d ept'd enuo
tmp                   . IogJCa
                            . II y m                . . 161 · 1209· 1210 It.ts tmpor
                                   ' d'tsease transmtsston.                    .     tanttl1at sueh cu Iturmg. be
supported by epidemiologic data. Environmental sampling, as with all laborat01y testing, should not be
con ducted 1'f tI1ere ts
                      . no pIan 'tor mterpretmg
                                     .                                            . d .11 · 1211 · 1212 L'mk'mg
                                               . an d act'mg on tl1e resu Its obtame
microorganisms from environmental samples with clinical isolates by molecular epidemiology is Cl1lcial
whenever it is possible to do so.

The second situation for which environmental sampling may be warranted is in research. Well-designed
and controlled experimental methods and approaches can provide new information about the spread of
health-care--associated diseases. 126· 129 A classic example is the study of environmental microbial
                                                                                                           89

contamination that compared health-care-associated infection rates in an old hospital and a new facility
before and sho1tly after occupancy. 947

The third indication for sampling is to monitor a potentially hazardous environmental condition,
confirm the presence of a hazardous chemical or biological agent, and validate the successful abatement
of the hazard. This type of sampling can be used to: a) detect bioaerosols released from the operation of
health-care equipment (e.g., an ultrasonic cleaner) and determine the success of repairs in containing the
hazard, 1213 b) detect the release of an agent ofbioteJTorism in an indoor environmental setting and
determine its successful removal or inactivation, and c) sample for industrial hygiene or safety purposes
(e.g., monitoring a "sick building").

The fourth indication is for quality assurance to evaluate the effects of a change in infection-control
practice or to ensure that equipment or systems perform according to specifications and expected
outcomes. Any sampling for quality-assurance purposes must follow sound sampling protocols and
address confounding factors through the use of properly selected controls. Results from a single
environmental sample are difficult to interpret in the absence of a fi·ame of 1·eference or perspective.
Evaluations of a change in infection-control practice a1·e based on the assumption that the effect will be
measured over a finite period, usually of short duration. Conducting quality-assurance sampling on an
extended basis, especially in the absence of an adverse outcome, is usually unjustified. A possible
exception might be the use of air sampling during major const1uction periods to qualitatively detect
breaks in environmental infection-control measures. In one study, which began as patt of an
investigation of an outbreak of health-care-associated aspergillosis, airborne concentrations of
Aspergillus spores were measured in effmts to evaluate the effectiveness of sealing hospital doors and
windows during a period of constmction of a nearby building. 50 Other examples of sampling for
quality-assurance purposes may include commissioning newly constructed space in special care areas
(i.e., ORs and units for immunosuppressed patients) or assessing a change in housekeeping practice.
However, the only types of routine environmental microbiologic sampling recommended as part of a
quality-assurance program are a) the biological monitoring of sterilization processes by using bacterial
spores 1214 and b) the monthly culturing of water used in hemodialysis applications and for the final
dialysate use dilution. Some expe1ts also advocate periodic environmental sampling to evaluate the
microbial/particulate quality for regular maintenance of the air handling system (e.g., filters) and to
verity that the components of the system meet manufacturer's specifications (A. Streifel, University of
Minnesota, 2000). Certain equipment in health-care settings (e.g., biological safety cabinets) may also
be monitored with air flow and patticulate sampling to determine performance or as pa1t of adherence to
a certification program; results can then be compared with a predetermined standard of performance.
These measurements, however, usually do not require microbiologic testing.

2. Air Sampling
Biological contaminants occur in the air as aerosols and may include bacteria, fungi, vimses, and
pollens. 1215· 1216 Aerosols are characterized as solid or liquid particles suspended in air. Talking for 5
minutes and coughing each can pmduce 3,000 droplet nuclei; sneezing can generate approximately
                                                                                         1217
40,000 droplets which then evaporate to particles in the size range of0.5-12 J.tm. 137'       Patticles in a
biological aerosol usually vary in size from <1 J.tm to 2:50 flm. These particles may consist of a single,
unattached organism or may occur in the form of clumps composed of a number of bacteria. Clumps
can also include dust and dried organic or inorganic material. Vegetative forms of bacterial cells and
vimses may be present in the air in a lesser number than bacterial spores or fungal spores. Factors that
determine the survival of microorganisms within a bioaerosol include a) the suspending medium, b)
temperature, c) relative humidity, d) oxygen sensitivity, and e) exposure to UV or electmmagnetic
radiation. 1215 Many vegetative cells will not survive for lengthy periods oftime in the air unless the
90

relative humidity and other factors are favorable for survival and the organism is enclosed within some
protective cover (e.g., dried organic or inorganic matter). 1216 Pathogens that resist drying (e.g.,
Staphylococcus spp., Streptococcus spp., and fungal spores) can survive for long periods and can be
carried considerable distances via air and still remain viable. They may also settle on surfaces and
become airborne again as secondary aerosols during ceJtain activities (e.g., sweeping and bed
making). 1216, 121s

Microbiologic air sampling is used as needed to determine the numbers and types of microorganisms, or
pa1ticulates, in indoor air. 289 Air sampling for quality control is, however, problematic because of lack
ofunifonn air-quality standards. Although airborne spores of Aspergillus spp. can pose a risk for
neutropenic patients, the critical number (i.e., action level) of these spores above which outbreaks of
aspergillosis would be expected to occur has not been defined. Health-care professionals considering
the use of air sampling should keep in mind that the results represent indoor air quality at singular points
in time, and these may be affected by a variety of factors, including a) indoor traffic, b) visitors entering
the facility, c) temperature, d) time of day or year, e) relative humidity, f) relative concentration of
pa1ticles or organisms, and g) the performance of the ail~ handling system components. To be
meaningful, air-sampling results must be compared with those obtained from other defined areas,
conditions, or time periods.

Several preliminary concerns must be addressed when designing a microbiologic air sampling strategy
(Box 13). Because the amount ofpa1ticulate material and bacteria retained in the respiratory system is
largely dependent on the size of the inhaled particles, pa1ticle size should be dete1mined when studying
airbome microorganisms and their relation to respiratory infections. Pmticles >5 f!m are efficiently
trapped in the upper respiratory tract and are removed primarily by ciliary action. 1219 Particles :'05 f!m
in diameter reach the lung, but the greatest retention in the alveoli is of pmticles 1-2 f!m in
diameter. 1220- 1222

Box 13. Preliminary concerns for conducting air sampling

     • Consider the possible characteristics and conditions of the aerosol, including size range of particles,
          relative amount of inert material, concentration of microorganisms, and environmental factors.
     • Determine the type of sampling instruments, sampling time, and duration of the sampling program.
       Determine the number of samples to be taken.
       Ensure that adequate equipment and supplies are available.
       Determine the method of assay that will ensure optimal recovery of microorganisms.
       Select a laboratory that will provide proper microbiologic support.
       Ensure that samples can be refrigerated if they cannot be assayed in the laboratory promptly.



Bacteria, fungi, and particulates in air can be identified and quantified with the same methods and
equipment (Table 23). The basic methods include a) impingement in liquids, b) impaction on solid
surfaces, c) sedimentation, d) filtration, e) centrifugation, f) electrostatic precipitation, and g) the1mal
precipitation. 1218 Of these, impingement in liquids, impaction on solid surfaces, and sedimentation (on
                                                                                             289
settle plates) have been used for various air-sampling purposes in health-care settings.

Several instruments are available for smnpling airborne bacteria and fungi (Box 14). Some of the
samplers are self-contained units requiring only a power supply and the appropriate collecting medium,
but most require additional auxiliary equipment (e.g., a vacuum pump and an airflow measuring device
[i.e., a flowmeter or anemometer]). Sedimentation or depositional methods use settle plates and
                                                                                                                                     91


therefore need no special instnnuents or equipment. Selection of an instnunent for air sampling requires
a clear understanding ofthe type ofinfonuation desired and the particular detenuinations that must be
made (Box 14). Infonnationmay be needed regarding a) one particular organism or all organisms that
may be present in the air, b) the concentration of viable particles or of viable organisms, c) the change in
concentration with time, and d) the size distribution of the collected panicles. Before sampling begins,
decisions should be made regarding whether the results are to be qualitative or quantitative. Comparing
quantities of airbome microorganisms to those of outdoor air is also standard operating procedure.
Infection-control professionals, hospital epidemiologists, industrial hygienists, and laborat01y
supervisors, as pmt of a multidisciplinmy temn, should discuss the potential need for microbial air
sampling to detennine if the capacity and expettise to conduct such sampling exists within the facility
and when it is appropriate to enlist the services of an environmental microbiologist consultant.

Tnble 23. Air snmpling methods and exnmples of equipment*
                                                       Coll•quipment
                                                                                                     considN'           snmplers§
                                                         SUl'fllC('       (Limtn,)     ne(';ded+
Impingement in     Air drawn       Viabl~              Buffered             12.5         Yes       Autifoaming          C'bemical
    liquids        through a       organi.'>UlS, and   gelatin,                                    agent maybe          Coq>s. All
                   small jet and   concentration       tryptose                                    needed               Glnso;
                   directed        overtime.           saline,                                     Ambient              !Ulpinger
                   against a       Example use:        peptone,                                    temperuture          {AGI)
                   bqnid surfnce   snmpling water      nutriem                                     and humidity
                                   aerosols to         broth                                       will influence
                                   legionella spp.                                                 length of
                                                                                                   collection lime
 Impaction ou      Air drawn       Viable              Dry S\u-f.1ce,    28 (sieve)      Yes       Available as         Andersen Air
 soUd !inrfat>es   into the-       particles; Yiable   coated             30-800                   sieve                Sampler
                   sampler;        organisms (on       ~1.1rfaces, and                             nnpactors or         (sieve
                                                                           (slit)
                   pnrticle-'>     non~nntrient        agar                                        .slit impactors.     impactor);
                   deposited on    "lurfaces,                                                      Sieve                TDL.
                   a dry surface   limited to                                                      impactors can        Cassella :MJ(.
                                   organisms that                                                  be set up to         2 (slit
                                   resist d1yiug                                                   measure              impnctoH)
                                   and spores);                                                    particle size.
                                   size                                                            Slit impactors
                                   measuremt•nt,                                                   have a rotating
                                   ond                                                             .support st.1ge
                                   conce-nlr<1tion                                                 for agar plates
                                   over tillw.                                                     to allow for-
                                   E.xample use:                                                   IUC.1Sltrement
                                   sampling air for-                                               of
                                   Aspergillus                                                     concentration
                                   spp., fungal                                                    overtime.
                                   spores
Sedimentation      Partide'> and
                   micro-
                                   Viable
                                   particles.
                                                       Nutrient
                                                       media
                                                                             -           No        Slmple and
                                                                                                   inexpensive;
                                                                                                                        Settle plates

                   orgamsms        Example us-es:      (agors) on                                  best !>1.li~ed for
                   seitle onto     ~runpling air for   plt~tes or                                  qualitative
                   surfaces via    bacteria in the     slides                                      sampling;
                   gravity         vlcmity of and                                                  significant
                                   during a                                                        nit-borne
                                   tnedicnl                                                        fi.mgal spores
                                   procedure;                                                      are too
                                   general                                                         buoyan1 to
                                   measurements                                                    settle
                                   ofmicrobi92

                                                                  CollN·tion        Rate of    Auxllliary
                                            Suitable for                                                        Points to           P1·ototype
      Method              Principle                                tnE'diA 01'     colledion   equipm(lut
                                            measuring:                                                          tonstder            snmplers§
                                                                    surfnee         (L/min.)    lt(>(>()(>d+
     Filtration          Air drawn                                Paper,              1 50         Yes         Filter must be
                         tltrough a
                                            Viable
                                            parti.d that                                                    contamination
                                            resist drying):                                                    is its general
                                            coneentrntton                                                      use.
                                            over time..
                                            Example- me:
                                            air ~ampllng for
                                            Aspergillus
                                            spp., and
                                            fungal ~-pores
    Electrostarle        Airdrnwn
                         over an
                                            Viable
                                            particles; viable
                                                                  Solid
                                                                  collecting
                                                                                      85           Yes         High volmne
                                                                                                               sampling rat~.
                                                                                                                                         -
    predpitation
                         electro~           organism.pores and                                                        cttrefi!lly; not
                        become              organism that                                                   practical for
                        charged             resist drying);                                                    use in health-
                                            concentration                                                      cttre settings.
                                            overtime
      Thermal
    preeipitntion
                         Air drawn
                         over a
                                            Size
                                            measurements
                                                                  Glass
                                                                  coverslip,
                                                                                   0.003-0.4       Yes         Determine
                                                                                                               partide size              -
                         thennal                                  aud electron                                 by direct
                         gradient;                                micro:o;cope                                 observation;
                         particles                                grid                                         not frequently
                         repelled from                                                                         used because
                         bot surf.1.ce.~.                                                                      ofeomplex
                         setlle on                                                                             adjustments
                         col de!                                                                               and low
                         snrfaces                                                                              sampling
                                                                                                               rates.


*   Material iu dUs t11ble -is compiled from references 289. 1218, 1223. and 1224.
+ Most samplers require a flow meter or anemometer and a vacuum source as auxiliary equipment.
§ Trade names listed are fur identification purposes only <1nd are not intended as endorsements by the U.S. Public Health Servke.
                                                                                                          93


Box 14. Selecting an air sampling device*

The following factors must be considered when choosing an air sampling instrument:

         Viability and type of the organism to be sampled
         Compatibility with the selected method of analysis
         Sensitivity of particles to sampling
         Assumed concentrations and particle size
       • Whether airborne clumps must be broken (i.e., total viable organism count vs. particle count)
       • Volume of air to be sampled and length of time sampler is to be continuously operated
         Background contamination
         Ambient conditions
         Sampler collection efficiency
         Effort and skill required to operate sampler
         Availability and cost of sampler, plus back-up samplers in case of equipment malfunction
       • Availability of auxiliary equipment and utilities (e.g., vacuum pumps, electricity, and water)


*   Material in this box is compiled from reference 1218.

Liquid impinger and solid impactor samplers are the most practical for sampling bacteria, particles, and
fungal spores, because they can sample large volumes of air in relatively short periods oftime. 289 Solid
impactor units are available as either slit" or "sieve" designs. Slit impactors use a rotating disc as
                                                    11



support for the collecting surface, which allows determinations of concentration over time. Sieve
impactors commonly use stages with calibrated holes of different diameters. Some impactor-type
samplers use centrifugal force to impact particles onto agar surfaces. The interior of either device must
be made sterile to avoid inadvertent contamination from the sampler. Results obtained from either
sampling device can be expressed as organisms or pmticles per unit volume of air (CFUhn 3).

Sampling for bacteria requires special attention, because bacteria may be present as individual
organisms, as clumps, or mixed with or adhering to dust o1· covered with a protective coating of dried
organic or inorganic substances. Reports of bacterial concentrations determined by ail' sampling
therefore must indicate whether the results represent individual organisms or particles bearing multiple
cells. Certain types of samplers (e.g., liquid impingers) will completely or partially disintegrate clumps
and large particles; the sampling result will therefore reflect the total number of individual organisms
present in the air.

The task of sizing a bioaerosol is simplified through the use of sieves or slit impactors because these
samplers will separate the particles and microorganisms into size ranges as the sample is collected.
                                                                                                        1225
These samplers must, however, be calibrated first by sampling aerosols under similar use conditions.

The use of settle plates (i.e., the sedimentation or depositional method) is not recommended when
sampling air for fungal spores, because single spores can remain suspended in air indefinitely. 289 Settle
plates have been used mainly to sample for particulates and bacteria either in research studies or during
epidemiologic investigations."'· 1226- 1229 Results of sedimentation sampling are typically expressed as
numbers of viable particles or viable bacteria per unit area per the duration of sampling time (i.e.,
CFU/area/time); this method can not quantifY the volume of air sampled. Because the survival of
microorganisms during air sampling is inversely propmtional to the velocity at which the air is taken
into the sampler, 1215 one advantage of using a settle plate is its reliance on gravity to bring organisms
and particles into contact with its surface, thus enhancing the potential for optimal survival of collected
organisms. This process, however, takes several hours to complete and may be impractical for some
situations.
94


Air samplers are designed to meet differing measurement requirements. Some samplers are better
suited for one fonn of measurement than others. No one type of sampler and assay procedure can be
used to collect and enumerate I 00% of airborne organisms. The sampler and/or sampling method
chosen should, however, have an adequate sampling rate to collect a sufficient number of particles in a
reasonable time period so that a representative sample of air is obtained for biological analysis. Newer
analytical techniques for assaying air samples include PCR methods and enzyme-linked immunosorbent
assays (ELISAs).

3. Water Sampling
A detailed discussion of the principles and practices of water sampling has been published. 945 Water
sampling in health-care settings is used detect waterborne pathogens of clinical significance or to
determine the quality of finished water in a facility's distribution system. Routine testing of the water in
a health-care facility is usually not indicated, but sampling in support of outbreak investigations can
help determine appropriate infection-control measures. Water-quality assessments in dialysis settings
have been discussed in this guideline (see Water, Dialysis Water Quality and Dialysate, and Appendix
C).
Health-care facilities that conduct water sampling should have their samples assayed in a laboratory that
uses established methods arid quality-assurance protocols. Water specimens are not "static specimens"
at ambient temperature; potential changes in both numbers and types of microbial populations can occur
during transport. Consequently, water samples should be sent to the testing laboratory cold (i.e., at
approximately 39.2'F [4'C]) and testing should be done as soon as practical after collection (preferably
within 24 hours).

Because most water sampling in health-care facilities involves the testing of finished water from the
facility's distribution system, a reducing agent (i.e., sodium thiosulfate [Na2 S2 0 3]) needs to be added to
neutralize residual chlorine or other halogen in the collected sample. Ifthe water contains elevated
levels of heavy metals, then a chelating agent should be added to the specimen. The minimum volume
of water to be collected should be sufficient to complete any and all assays indicated; I00 mL is
considered a suitable minimum volume. Sterile collection equipment should always be used.

Sampling from a tap requires flushing of the water line before sample collection. If the tap is a mixing
faucet, attachments (e.g., screens and aerators) must be removed, and hot and then cold water must be
run through the tap before collecting the sample. 945 If the cleanliness of the tap is questionable,
disinfection with 500--600 ppm sodium hypochlorite (I :I 00 v/v dilution of chlorine bleach) and flushing
the tap should precede sample collection.

Microorganisms in finished or treated water often are physically damaged ("stressed") to the point that
growth is limited when assayed under standard conditions. Such situations lead to false-negative
readings and misleading assessments of water quality. Appropriate neutralization of halogens and
chelation of heavy metals are cmcial to the recovery of these organisms. The choice of recovery media
and incubation conditions wiJI also affect the assay. Incubation temperatures should be closer to the
ambient temperature of the water rather than at 98.6°F (37°C), and recovery media should be formulated
to provide appropriate concentrations of nutrients to support organisms exhibiting less than rigorous
growth. 945 High-nutrient content media (e.g., blood agar and tryptic soy agar [TSA]) may actually
inhibit the growth of these damaged organisms. Reduced nutrient media (e.g., diluted peptone and
R2A) are preferable for recovery of these organisms. 945
                                                                                                               95


Use of aerobic, heterotrophic plate counts allows both a qualitative and quantitative measurement for
water quality. If bacterial counts in water are expected to be high in number (e.g., during waterborne
outbreak investigations), assaying small quantities using pour plates or spread plates is appropriate. 945
Membrane filtration is used when low-count specimens are expected and larger sampling volumes are
required (2: I 00 mL ). The sample is filtered through the membrane, and the filter is applied directly
face-up onto the surface of the agar plate and incubated.

Unlike the testing of potable water supplies for coliforms (which uses standardized test and specimen
collection parameters and conditions), water sampling to support epidemiologic investigations of
disease outbreaks may be subjected to modifications dictated by the circumstances present in the
facility. Assay methods for waterborne pathogens may also not be standardized. Therefore, conn·ol or
comparison samples should be included in the experimental design. Any departure from a standard
method should be fully documented and should be considered when interpreting results and developing
strategies. Assay methods specific for clinically significant waterborne pathogens (e.g., Legionella spp.,
Aeromonas spp, Pseudomonas spp., and Acinetobacter spp.) are more complicated and costly compared
with both methods used to detect coli forms and other standard indicators of water quality.

4. Environmental Surface Sampling
Routine environmental-surface sampling (e.g., surveillance cultures) in health-care settings is neither
cost-effective nor warranted."'· 1225 When indicated, surface sampling should be conducted with
multidisciplinaty approval in adherence to carefully considered plans of action and policy (Box 15).


Box 15. Undertaking environmental-surface sampling*

The following factors should be considered before engaging in environmental-surface sampling:

        Background information from the literature and present activities (i.e., preliminary results from an
           epidemiologic investigation)
        Location of surfaces to be sampled
        Method of sample collection and the appropriate equipment for this tasl{
        Number of replicate samples needed and which control or comparison samples are required
        Parameters ofthe sample assay method and whether the sampling will be qualitative,
         quantitative, or both
     • An estimate of the maximum allowable microbial numbers or types on the surface(s) sampled
         (refer to the Spaulding classification for devices and surfaces)
     • Some anticipation of a corrective action plan


* The material in this box is compiled from reference 1214.

Surface sampling is used currently for research, as part of an epidemiologic investigation, or as part of a
comprehensive approach for specific quality assurance purposes. As a research tool, surface sampling
                         . a) potentia
has been use d to determme              . I envtronmenta
                                               .                   . of patI10gens,564 ' 123 0- 1232 b) survtva
                                                         1 reserv01rs                                       . I of
                              1232 1233                                                                1023
microorganisms on surfaces, •            and c) the sources of the environmental contamination.             Some
                                                                               1232
or all of these approaches can also be used during outbreak investigations.         Discussion of surface
sampling of medical devices and instruments is beyond the scope of this document and is deferred to
future guidelines on sterilization and disinfection issues.
                                                                                                  1214
Meaningful results depend on the selection of appropriate sampling and assay techniques.     The
media, reagents, and equipment required for surface sampling are available from any well-equipped
96

microbiology laboratory and laboratory supplier. For quantitative assessment of surface organisms,
non-selective, nutrient-rich agar media and broth (e.g., TSA and brain-heart infusion broth [BHI] with
or without 5% sheep or rabbit blood supplement) are used for the recove1y of aerobic bactelia. Broth
media are used with membrane-filtration teclmiques. Further sample work-up may require the use of
selective media for the isolation and enumeration of specific groups of microorganisms. Examples of
selective media are MacConkey agar (lv1AC [selects for gram-negative bacteria]), Cetrimide agar
(selects for Pseudomonas aemgiuosa), or Sabonraud dextrose- and malt extract agars and broths (select
for fungi). Qualitative detenninatiom of organisms from snrtaces require only the use of selective or
non-selective broth media.

Effective sampling of surfaces requires moisture. either already present on the surface to be sampled or
via moistened swabs, sponges, wipes, agar snrtaces, or membrane filters. 1214• 123'- 1236 Dilution fluids
and rinse fluids include various buffers or general pmpose broth media (Table 24). If disinfectant
residuals are expected on smfaces being sampled, specific neutralizer chemicals should be used in both
the growth media and the dilution or rinse fluids. Lists of the neutralizers, the target disinfectant active
ingredients, and the use concentrations have been published. 1214• 1237 Altematively. instead of adding
neutralizing chemicals to existing culture media (or if the chemical nature of the disinfectant residuals is
unknown), the use of either a) commercially available media including a variety of specific and non-
specific neutralizers orb) double-strength broth media will facilitate optimal recove1y of
microorganisms. 111e inclusion of appropriate control specimens should be included to rule out both
residual antimicrobial activity from surface disinfectants and potential toxicity caused by the presence
of neutralizer chemicals canied over into the assay system. 1214

Table 24. Examples of eluents and diluents for environmental-surface sampling* +
                            Solutions                                                       Couc~utrlltion      in water
Ringer                                                                   %strength
Peplow; water                                                            O.lo/6-LO%
Buffered peptone wotei'                                                  0.067 M phosphnte. 0,43% NaCI, 0.1% peptone
Pho.sphnte-buffered snline                                               0.02 M pho:.phatct 0.9% NnCl
Sodium chloride (NaCl)                                                   0,25%r·-0,9%
Ca lg:on Ringer§                                                         ~-4 strength
111ioo:.ulfate Ringert:!                                                 'A strength
\Vntel'                                                                      -
TI)'Piic soy bro1h (TSB)                                                     -·
Brnin-hentt infusion broth (BHI) supplemented with 0.5%                      -
   beef extract
•   Matenalm tlus tablets compiled from references 1214 and 123K
+ A stufnctnnt (e.g., polysorbate {i.e .. Tween® SO)) may be added to elt1ents and dilueuls. A concentwtion ranging from O.oto/o-0.1% is
    genffillly used, depending on the speclfic appliauion. Foruning may occ\lr dming me.
§ Thi'> soluliotl is used for dissolution of caldulU olginate swabs.
~ This .'>olution isu$ed for ueutrnlization of residual chlorine.




Several methods can be used for collecting enviromnental surface samples (Table 25). Specific step-by-
step discussions of each of the methods have been published. 1214 • 1239 For best results, all methods
should inco1porate aseptic teclmiques. sterile equipment and sterile recovery media.
                                                                                                                                                  97


Table 25. Methods of environmental-surface sampling
                 .
                       Suitable fol'
    .Method           approptillte
                                                Assay              Procf'clnl'al             Points: of               Available
                                                                                                                                     Reference~
                                              technique               notes              lntel'(H'etatiou             staudat'ds
                        suJ'face{s}
Snmplefrila-~e
Moistened            Non-absorbent         Dtlutions;            Assay multiple        Report results per        YES- food          1214, 1239-
swab/rinse           surfaces, comets,     qualitative or        measure'> ilre-as     measured areas or if      industry;          1242
                     crevice.~. devices,   quantitative          or devices wilb       assaying an object,       NO-heath
                     and ins1nm~ents       assays                separate swabs        per t1te entire sample    me
                                                                                       site

Moistened            Large artas and       Dilutions;            Vigorously nth a      Report results per        YES- food          1214, 1239-
sponge/rinse         housekeeping          qnttlitntive or       stffile sponge        uv.msured area            indu.~try;         1242
                     smfaces (e.g..        qmmtitahve            over the surface                                NO-J1ealth
                     floors or walls)      assny.s                                                               care

Moistened            Larg{l areas nnd      Dliutions;            Use a steril{l        Report results pe-r       YES- food          1214, 1239-
wipeJrinse           housekeeping          qualitative or        wipe                  measured area             indmhy;            1242
                     surfaces {e.g.,       quantitati•:e.                                                        NO-health
                     cotmtertops)          assays                                                                biologim~        applications for
                                           assays                                                                containers prior
                                                                                                                  :fill
                                                                                                                 to
RODAC"               Pre~·iously           Direct assny          Overgrowth            Provide.'> direct,        NO                 1214, 1237,
                     cleaned mtd                                 occurs ifnsed on      q\lantitati\'e results;                      1239.1243,
                     snnitized flnt,                             heavily               u<>e a minimum of                            1244
                     non--absorbent                              contamitltlted         15 plates per an
                     ~;urfaces:; not                             surfaces; use         average hospital
                     suitable for                                ne\tflaliurs -in      .room
                     irregular surfaces                          the agar if
                                                                 ,~urface
                                                                 disinfectant
                                                                 retsiduals are
                                                             I   present

"* RODAC stands for "replicate organism dlrect agar contact:'

Sample/rinse methods are frequently chosen because of their versatility. However, )hese samplin5
methods are the most prone to errors caused by manipulation of the swab, gauze pad, or sponge. 12 8
Additionally.no microbiocidal or microbiostatic agents should be present in any of these items when
used for sampling. 1238 Each of the rinse methods requires effective elution of microorganisms from the
item used to sample the surface. Thorough mixing of the rinse fluids after elution (e.g .. via manual or
mechanical mixing using a vortex mixer, shaking with or without glass beads, and ultrasonic bath) will
help to remove and sus~end material from the sampling device and break up clumps of organisms for a
more accurate count. 123 In some instances, the item used to sample the surface (e.g., gauze pad and
sponge) may be immersed in the rinse fluids in a sterile bag and subjected to stomaching. 1238 This
technique, however, is suitable only for soft or absorbent items that will not puncnlfe the bag dming the
elution process.

If sampling is conducted as pmt of an epidemiologic investigation of a disease outbreak, identification
of isolates to species level is mandat01y, and characterization beyond the species level is prefened. 1214
\Vhen iute1preting the results of the sampling, the expected degree of microbial contamination
98

associated with the various categories of surfaces in the Spaulding classification must be considered.
Environmental surfaces should be visibly clean; recognized pathogens in numbers sufficient to result in
secondary transfer to other animate or inanimate surfaces should be absent fi·om the surface being
          1214
sampled.       Although the interpretation of a sample with positive microbial growth is self-evident, an
environmental surface sample, especially that obtained from housekeeping surfaces, that shows no
growth does not represent a "sterile" surface. Sensitivities of the sampling and assay methods (i.e., level
of detection) must be taken into account when no-growth samples at·e encountered. Properly collected
control samples will help rule out extraneous contamination of the surface sample.



G. Laundry and Bedding
1. General Information
Laundry in a health-care facility may include bed sheets and blankets, towels, personal clothing, patient
apparel, uniforms, scrub suits, gowns, and drapes for surgical procedures. 1245 Although contaminated
textiles and fabrics in health-care facilities can be a source of substantial numbers of pathogenic
microorganisms, reports of health-care-associated diseases linked to contaminated fabrics are so few in
number that the overall risk of disease transmission during the laundry process likely is negligible.
When the incidence of such events are evaluated in the context of the volume of items laundered in
health-care settings (estimated to be 5 billion pounds annually in the United States),' 246 existing control
measures (e.g., standard precautions) are effective in reducing the risk of disease transmission to
patients and staff. Therefore, use of current control measures should be continued to minimize the
contribution of contaminated laund1y to the incidence of health-care-associated infections. The control
measures described in this section of the guideline are based on principles of hygiene, common sense,
and consensus guidance; they pertain to Iaund1y services utilized by health-care facilities, either in-
house or contract, rather than to laund1y done in the home.

2. Epidemiology and General Aspects of Infection Control
Contaminated textiles and fabrics often contain high numbers of microorganisms from body substances,
including blood, skin, stool, urine, vomitus, and other body tissues and fluids. When textiles are heavily
contaminated with potentially infective body substances, they can contain bacterial loads of I 06-1 08
CFU/1 00 cm 2 of fabric. 1247 Disease transmission attributed to health-care laundry has involved
contaminated fabrics that were handled inappropriately (i.e., the shaking of soiled linens). Bacteria
(Salmonella spp., Bacillus cereus), viruses (hepatitis B virus [HBV]), fungi (Microsporum canis), and
ectoparasites (scabies) presumably have been transmitted from contaminated textiles and fabrics to
workers via a) direct contact or b) aerosols of contaminated lint generated from sorting and handling
contaminated textiles. 124,._. 1252 In these events, however, investigations could not rule out the possibility
that some of these reported infections were acquired from community sources. Through a combination
of soil removal, pathogen removal, and pathogen inactivation, contaminated laundry can be rendered
hygienically clean. Hygienically clean laundty carries negligible risk to health-care workers and
patients, provided that the clean textiles, fabric, and clothing are not inadvertently contaminated before
use.

OSHA defines contaminated laundty as "laundty which has been soiled with blood or other potentially
infectious materials or may contain sharps. " 967 The purpose of the laundry pottion of the standard is to
protect the worker from exposure to potentially infectious materials during collection, handling, and
sotting of contaminated textiles through the use of personal protective equipment, proper work
practices, containment, labeling, hazard communication, and ergonomics.
                                                                                                           99


Expet1s are divided regarding the practice of transporting clothes worn at the workplace to the health-
care worker's home for laundering. Although OSHA regulations prohibit home laundering of items that
are considered personal protective apparel or equipment (e.g., laboratory coats), 967 experts disagree
about whether this regulation extends to uniforms and scrub suits that are not contaminated with blood
or other potentially infectious material. Health-care facility policies on this matter vary and may be
inconsistent with recommendations of professional organizations. 1253 • 1254 Uniforms without blood or
body substance contamination presumably do not differ appreciably from street clothes in the degree
and microbial nature of soilage. Home laundering would be expected to remove this level of soil
adequately. However, if health-care facilities require the use of uniforms, they should either make
provisions to launder them or provide information to the employee regarding infection control and
cleaning guidelines for the item based on the tasks being performed at the facility. Health-care
facilities should address the need to provide this service and should determine the frequency for
laundering these items. In a recent study examining the microbial contamination of medical students'
white coats, the students perceived the coats as "clean" as long as the garments were not visibly
contaminated with body substances, even after weating the coats for several weeks. 1255 The heaviest
bacterial load was found on the sleeves and the pockets of these garments; the organisms most
frequently isolated were Staphylococcus aureus, diphtheroids, and Acinetobacter spp. 1255 Presumably,
the sleeves of the coat may make contact with a patient and potentially serve to transfer environmentally
stable microorganisms among patients. In this study, however, surveillance was not conducted among
patients to detect new infections or colonizations. The students did, however, report that they would
likely replace their coats more frequently and regularly if clean coats were provided. 1255 Apart from
this study, which documents the presence of pathogenic bacteria on health-care facility clothing, reports
of infections attributed to either the contact with such apparel or with home laundering have been
rare. 12s6, 12s7


Laundry services for health-care facilities are provided either in-house (i.e., on-premise laundry [OPL]),
co-operatives (i.e., those entities owned and operated by a group offacilities), or by off-site commercial
laundries. In the latter, the textiles may be owned by the health-care facility, in which case the
processor is paid for laundering only. Alternatively, the textiles may be owned by the processor who is
paid for evety piece laundered on a "rental" fee. The laundty facility in a health-care setting should be
designed for efficiency in providing hygienically clean textiles, fabrics, and apparel for patients and
staff. Guidelines for laundry construction and operation for health-care facilities, including nursing
facilities, have been published. 120• 1258 The design and engineering standards for existing facilities are
                                                                                          120
those cited in the AlA edition in effect during the time of the facility's construction.      A laundry
facility is usually partitioned into two separate areas- a "dit1y" area for receiving and handling the
soiled laundry and a "clean" area for processing the washed items. 1259 To minimize the potential for
recontaminating cleaned laundty with aerosolized contaminated lint, areas receiving contaminated
textiles should be at negative air pressure relative to the clean areas. 1260- 1262 Laundry areas should have
handwashing facilities readily available to workers. Laundry workers should wear appropriate personal
protective equipment (e.g., gloves and protective garments) while sorting soiled fabrics and textiles. 967
Laundry equipment should be used and maintained according to the manufacturer's instructions to
prevent microbial contamination of the system. 1250• 1263 Damp textiles should not be left in machines
overnight. 1250

3. Collecting, Transporting, and Sorting Contaminated Textiles and Fabrics
The laundty process starts with the removal of used or contaminated textiles, fabrics, and/or clothing
from the areas where such contamination occurred, including but not limited to patients' rooms,
surgical/operating areas, and laboratories. Handling contaminated laundty with a minimum of agitation
100


can help prevent the generation of potentially contaminated lint aerosols in patient-care areas.' 67 · 1259
Sorting or rinsing contaminated laundry at the location where contamination occurred is prohibited by
         967
OSHA.        Contaminated textiles and fabrics are placed into bags or other appropriate containment in
this location; these bags are then secmely tied or otherwise closed to prevent leakage. 967 Single bags of
sufficient tensile strength are adequate for containing laund1y, but leak-resistant containment is needed
if the laundry is wet and capable of soaking through a cloth bag. 1264 Bags containing contaminated
laundry must be clearly identified with labels, color-coding, or other methods so that health-care
workers handle these items safely, regardless of whether the laundry is transported within the facility or
destined for transport to an off-site laundry service. 967

Typically, contaminated laund1y originating in isolation areas of the hospital is segregated and handled
with special practices; however, few, if any, cases of health-care-associated infection have been linked
                1265
to this source.      Single-blinded studies have demonstrated that laund1y from isolation areas is no
more heavily contaminated with microorganisms than laund1y from elsewhere in the hospital. 1266
Therefore, adherence to standard precautions when handling contaminated laundry in isolation areas and
minimizing agitation of the contaminated items are considered sufficient to prevent the dispersal of
potentially infectious aerosols 6

Contaminated textiles and fabrics in bags can be transpotted by ca1t or chute, 1258• 1262 Laundry chutes
require proper design, maintenance, and use, because the piston-like action of a laundry bag traveling in
the chute can propel airborne microbial contaminants throughout the facility. 1267- 1269 Laund1y chutes
should be maintained under negative air pressure to prevent the spread of microorganisms from floor to
floor. Loose, contaminated pieces of laund1y should not be tossed into chutes, and laund1y bags should
be closed or otherwise secured to prevent the contents from falling out into the chute, 1270 Health-care
facilities should determine the point in the laundry process at which textiles and fabrics should be
sorted, Sorting after washing minimizes the exposme of laund1y workers to infective material in soiled
fabrics, reduces airborne microbial contamination in the laund1y area, and helps to prevent potential
percutaneous injmies to personnel. 1271 Sorting laund1y before washing protects both the machinery and
fabrics fmm hard objects (e.g., needles, syringes, and patients' prope1ty) and reduces the potential for
recontamination of clean textiles. 1272 Sotting laund1y before washing also allows for customization of
laund1y formulas based on the mix of products in the system and types of soils encountered,
Additionally, if work flow allows, increasing the amount of segregation by specific product types will
usually yield the greatest amount of work efficiency during inspection, folding, and pack-making
operations. 1253 Protective apparel for the workers and appropriate ventilation can minimize these
exposures. 967· 125 ,. 1260 Gloves used for the task of sorting laund1y should be of sufficient thickness to
minimize sharps injuries. 967 Employee safety personnel and industrial hygienists can help to determine
the appropriate glove choice.

4. Parameters of the Laundry Process
Fabrics, textiles, and clothing used in health-care settings are disinfected during laundering and
generally rendered free of vegetative pathogens (i.e., hygienically clean), but they are not sterile. 1273
                                                                                   1274
Laundering cycles consist of flush, main wash, bleaching, rinsing, and soming.          Cleaned wet
textiles, fabrics, and clothing are then dried, pressed as needed, and prepared (e.g., folded and packaged)
for distribution back to the facility. Clean linens provided by an off-site laund1y must be packaged prior
to transport to prevent inadve1tent contamination fmm dust and dirt during loading, delivery, and
unloading, Functional packaging of laund1y can be achieved in several ways, including a) placing clean
linen in a hamper lined with a previously unused liner, which is then closed or covered; b) placing clean
linen in a properly cleaned cart and covering the cmt with disposable material or a properly cleaned
reusable textile material that can be seemed to the catt; and c) wrapping individual bundles of clean
                                                                                                        101


textiles in plastic or other suitable material and sealing or taping the bundles.

The antimicrobial action of the laundering process results from a combination of mechanical, thennal,
an d c h emtca ' tors. 1211 · lm· I"' D'l1 ut'ton an d agttatton
           . I 1ac                                       . . m   . wat er remove su bstantta
                                                                                          . I quanttttes
                                                                                                   . . of
microorganisms. Soaps and detergents function to suspend soils and also exhibit some microbiocidal
prope1ties. Hot water provides an effective means of destroying microorganisms. 1277 A temperature of
at least 160°F (7 I"C) for a minimum of 25 minutes is commonly recommended for hot-water washing.'
Water of this temperature can be provided by steam jet or separate booster heater. 120 The use of
chlorine bleach assures an extra margin of safety. 1278· 1279 A total available chlorine residual of 50-150
ppm is usually achieved during the bleach cycle. 1277 Chlorine bleach becomes activated at water
temperatures of 135°F-145°F (57.2°C-62.7°C). The last of the series of rinse cycles is the addition of a
mild acid (i.e., sour) to neutralize any alkalinity in the water supply, soap, or detergent. The rapid shift
in pH from approximately 12 to 5 is an effective means to inactivate some microorganisms. 1247
Effective removal of residual alkali from fabrics is an impmtant measure in reducing the risk for skin
reactions among patients.

Chlorine bleach is an economical, broad-spectrum chemical germicide that enhances the effectiveness
of the laundering process. Chlorine bleach is not, however, an appropriate laundry additive for all
fabrics. Traditionally, bleach was not recommended for laundering flame-retardant fabrics, linens, and
clothing because its use diminished the flame-retardant properties of the treated fabric. 1273 However,
some modern-day flame retardant fabrics can now tolerate chlorine bleach. Flame-retardant fabrics,
whether topically treated or inherently flame retardant, should be thoroughly rinsed during the rinse
cycles, because detergent residues are capable ofsuppmting combustion. Chlorine alternatives (e.g.,
activated oxygen-based laund1y detergents) provide added benefits for fabric and color safety in
addition to antimicrobial activity. Studies comparing the antimicrobial potencies of chlorine bleach and
oxygen-based bleach are needed. Oxygen-based bleach and detergents used in health-care settings
should be registered by EPA to ensure adequate disinfection oflaundry. Health-care workers should
note the cleaning instructions of textiles, fabrics, drapes, and clothing to identify special laundering
requirements and appropriate hygienic cleaning options. 1278

Although hot-water washing is an effective laund1y disinfection method, the cost can be substantial.
Laundries are typically the largest users of hot water in hospitals. They consume 50%-75% of the total
hot water, 1280 representing an average of I Oo/o-15% of the energy used by a hospital. Several studies
have demonstrated that lower water temperatures of 71 °F-77°F (22°C-25°C) can reduce microbial
contamination when the cycling of the washer, the wash detergent, and the amqunt of laund1y additive
are carefully monitored and controlled. 1247· 128 H 285 Low-temperature laundry cycles rely heavily on the
presence of chlorine- or oxygen-activated bleach to reduce the levels of microbial contamination. The
selection of hot- or cold-water laundry cycles may be dictated by state health-care facility licensing
standards or by other regulation. Regardless of whether hot or cold water is used for washing, the
temperatures reached in d1ying and especially during ironing provide additional significant
microbiocidal action. 1247 D1yer temperatures and cycle times are dictated by the materials in the
fabrics. Man-made fibers (i.e., polyester and polyester blends) require shorter times and lower
temperatures.

After washing, cleaned and dried textiles, fabrics, and clothing are pressed, folded, and packaged for
transport, distribution, and storage by methods that ensure their cleanliness until use.' State regulations
and/or accrediting standards may dictate the procedures for this activity. Clean/sterile and contaminated
textiles should be transported from the laund1y to the health-care facility in vehicles (e.g., !Iucks, vans,
and carts) that allow for separation of clean/sterile and contaminated items. Clean/sterile textiles and
contaminated textiles may be transpo1ted in the same vehicle, provided that the use of physical barriers
and/or space separation can be verified to be effective in protecting the clean/sterile items from
102

contamination. Clean, uncovered/unwrapped textiles stored in a clean location for short periods of time
(e.g., uncovered and used within a few hours) have not been demonstrated to contribute to increased
levels of health-care-acquired infection. Such textiles can be stored in convenient places for use during
the provision of care, provided that the textiles can be maintained dry and free from soil and body-
substance contamination.

In the absence of microbiologic standards for laundered textiles, no rationale exists for routine
microbiologic sampling of cleaned health-care textiles and fabrics. 1286 Sampling may be used as part of
an outbreak investigation if epidemiologic evidence suggests that textiles, fabrics, or clothing are a
suspected vehicle for disease transmission. Sampling techniques include aseptically macerating the
fabric into pieces and adding these to broth media or using contact plates (RODAC plates) for direct
                         1286
surface sampling. 1271 '      When evaluating the disinfecting properties of the laundering process
specifically, placing pieces of fabric between two membrane filters may help to minimize the
contribution of the physical removal of microorganisms.""

Washing machines and d1yers in residential-care settings are more likely to be consumer items rather
than the commercial, heavy-duty, large volume units typically found in hospitals and other institutional
health-care settings. Although all washing machines and d1yers in health-care settings must be properly
maintained for performance according to the manufacturer's instructions, questions have been raised
about the need to disinfect washers and d1yers in residential-care settings. Disinfection of the tubs and
tumblers of these machines is unnecessa1y when proper laundty procedures are followed; these
procedures involve a) the physical removal of bulk solids (e.g., feces) before the wash/dty cycle and b)
proper use of temperature, detergent, and laundry additives. Infection has not been linked to laundry
procedures in residential-care facilities, even when consumer versions of detergents and laundty
additives are used.

5. Special Laundry Situations
Some textile items (e.g., surgical drapes and reusable gowns) must be sterilized before use and therefore
require steam autoclaving after laundering.' Although the American Academy of Pediatrics in previous
guidelines recommended autoclaving for linens in neonatal intensive care units (NICUs), studies on the
microbial quality of routinely cleaned NICU linen have not identified any increased risk for infection
among the neonates receiving care. 1288 Consequently, hygienically clean linens are suitable for use in
this setting. 997 The use of sterile linens in burn therapy units remains unresolved.

Coated or laminated fabrics are often used in the manufacture of PPE. When these items become
contaminated with blood or other body substances, the manufacturer's instructions for decontamination
and cleaning take into account the compatibility of the rubber backing with the chemical germicides or
detergents used in the process. The directions for decontaminating these items should be followed as
indicated; the item should be discarded when the backing develops surface cracks.

Dry cleaning, a cleaning process that utilizes organic solvents (e.g., perchloroethylene) for soil removal,
is an alternative means of cleaning fabrics that might be damaged in conventional laundering and
detergent washing. Several studies, however, have shown that dry cleaning alone is relatively
. f~1ecttve
me       . .m re ducmg
                    . t he numb ers o f bactena. an d vtruses
                                                       .                 . t e d I'mens; 1289· 1290 mtcro
                                                              on cont aruma                          . b'Ia I
populations are significantly reduced only when d1y-cleaned articles are heat pressed. Dry cleaning
should therefore not be considered a routine option for health-care facility laundry and should be
                                                                                                              1291
reserved for those circumstances in which fabrics can not be safely cleaned with water and detergent.
                                                                                                        103


6. Surgical Gowns, Drapes, and Disposable Fabrics
An issue of recent concern involves the use of disposable (i.e., single use) versus reusable (i.e., multiple
use) surgical attire and fabrics in health-care settings. 1292 Regardless of the material used to
manufacture gowns and drapes, these items must be resistant to liquid and microbial penetration.'·"',_
1297
      Surgical gowns and drapes must be registered with FDA to demonstrate their safety and
effectiveness. Repellency and pore size of the fabric contribute to gown performance, but performance
capability can be influenced by the item's design and construction. 1298• 1299 Reinforced gowns (i.e.,
gowns with double-layered fabric) generally are more resistant to liquid strike-through. 1300 • 1301
Reinforced gowns may, however, be less comfortable. Guidelines for selection and use of barrier
materials for surgical gowns and drapes have been published. 1302 When selecting a barrier product,
                                                                                        967
repellency level and type ofbanier should be compatible for the exposure expected.           However, data
are limited regarding the association between gown or drape characteristics and risk for surgical site
infections.'· 1303 Health-care facilities must ensure optimal protection of patients and health-care
workers. Not all fabric items in health care lend themselves to single-use. Facilities exploring options
for gowns and drapes should consider the expense of disposable items and the impact on the facility's
waste-management costs once these items are discarded. Costs associated with the use of durable goods
involve the fabric or textile items; staff expenses to collect, sort, clean, and package the laundry; and
                                                                                                       1305
energy costs to operate the laundry if on-site or the costs to contract with an outside service. 1304•

7. Antimicrobial-Impregnated Articles and Consumer Items Bearing
Antimicrobial Labeling
Manufacturers are increasingly incorporating antibacterial or antimicrobial chemicals into consumer and
health-care items. Some consumer products bearing labels that indicate treatment with antimicrobial
chemicals have included pens, cutting boards, toys, household cleaners, hand lotions, cat litter, soaps,
cotton swabs, toothbrushes, and cosmetics. The "antibacterial" label on household cleaning products, in
particular, gives consumers the impression that the products perform "better" than comparable products
without this labeling, when in fact all household cleaners have antibacterial properties.

In the health-care setting, treated items may include children's pajamas, mattresses, and bed linens with
label claims of antimicrobial properties. These claims require careful evaluation to determine whether
they pertain to the use of antimicrobial chemicals as preservatives for the fabric or other components or
whether they imply a health claim. 1306• 1307 No evidence is available to suggest that use of these
products will make consumers and patients healthier or prevent disease. No data support the use of
these items as patt of a sound infection-control strategy, and therefore, the additional expense of
replacing a facility's bedding and sheets with these treated products is unwarranted.

EPA has reaffirmed its position that manufacturers who make public health claims for articles
containing antimicrobial chemicals must provide evidence to supp01t those claims as part of the
registration process. 1308 Current EPA regulations outlined in the Treated Articles Exemption of the
Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) require manufacturers to register both the
antimicrobial chemical used in or on the product and the finished product itself if a public health claim
is maintained for the item. The exemption applies to the use of antimicrobial chemicals for the purpose
of preserving the integrity of the product's raw material(s). The U.S. Federal Trade Commission (FTC)
                                                                              1309
is evaluating manufacturer advertising of products with antimicrobial claims.
104


8. Standard Mattresses, Pillows, and Air-Fluidized Beds
Standard mattresses and pillows can become contaminated with body substances during patient care if
the integrity of the covers of these items is compromised. The practice of sticking needles into the
mattress should be avoided. A mattress cover is generally a fitted, protective material, the purpose of
which is to prevent the mattress from becoming contaminated with body fluids and substances. A linen
sheet placed on the mattress is not considered a mattress cover. Patches for tears and holes in mattress
covers do not provide an impermeable surface over the mattress. Mattress covers should be replaced
when torn; the mattress should be replaced if it is visibly stained. Wet mattresses, in particular, can be a
substantial environmental source of microorganisms. Infections and colonizations caused by
Acinetobacter spp., MRSA, and Pseudomonas aeruginosa have been described, especially among burn
patients. 131 0- 1315 In these reports, the removal of wet mattresses was an effective infection-control
measure. Efforts were made to ensure that pads and covers were cleaned and disinfected between
patients using disinfectant products compatible with mattress-cover materials to ensure that these covers
remained impermeable to fluids. 131 0- 1314 Pillows and their covers should be easily cleanable, preferably
in a hot water laundty cycle. 1315 These should be laundered between patients or if contaminated with
body substances.

Air-fluidized beds are used for the care of patients immobilized for extended periods of time because of
therapy or injuty (e.g., pain, decubitus ulcers, and burns). 1316 These specialized beds consist of a base
unit filled with microsphere beads fluidized by warm, dry air flowing upward from a diffuser located at
the bottom of the unit. A porous, polyester filter sheet separates the patient from direct contact with the
beads but allows body fluids to pass through to the beads. Moist beads aggregate into clumps which
settle to the bottom where they are removed as part of routine bed maintenance.

Because the beads become contaminated with the patient's body substances, concerns have been raised
about the potential for these beds to serve as an environmental source of pathogens. Certain pathogens
(e.g., Enterococcus spp., Serratia marcescens, Staphylococcus aureus, and Streptococcusfecalis) have
been recovered either from the microsphere beads or the polyester sheet after cleaning. 1317• 1318 Reports
of cross-contamination of patients, however, are few. 1318 Nevertheless, routine maintenance and
between-patient decontamination procedures can minimize potential risks to patients. Regular removal
of bead clumps, coupled with the warm, dty air of the bed, can help to minimize bacterial growth in the
unit. 131 .,_ 1321 Beads are decontaminated between patients by high heat (ll3°F-194°F [45°C-90°C],
depending on the manufacturer's specifications) for at least I hour; this procedure is patticularly
important for the inactivation of Enterococcus spp. which are relatively resistant to heat. 1322 • 1323 The
polyester filter sheet requires regular changing and thorough cleaning and disinfection, especially
between patients. 1317' 1318• 1322• 1323

Microbial contamination of the air space in the immediate vicinity of a properly maintained air-fluidized
bed is similar to that found in air around conventional bedding, despite the air flow out of the base unit
and around the patient. 1320• 1324 • 1325 An operational air-fluidized bed can, however, interfere with proper
                                                                   1326
pressure differentials, especially in negative-pressure rooms;          the effect varies with the location of
the bed relative to the room's configuration and supply and exhaust vent locations. Use of an air-
fluidized bed in a negative-pressure room requires consultation with a facility engineer to determine
appropriate placement of the bed.
                                                                                                                                            105


H. Animals in Health-Care Facilities
1. Genenll Information
Animals in health-eme facilities traditionally have been limited to laboratories and research areas.
However, their presence in patient-care areas is now more tl·equent, both in acute-care and long:-tenn
care settings. prompting consideration for the potential transmission of zoonotic pathogens tl·om animals
to humans in these settings. Although dogs and cats may be conunorily encmmtered in health-care
settings. other animals (e.g .. fish, birds, non-human primates, rabbits, rodents, and reptiles) also can be
present as research, resident, or service animals. These animals can serve as sources of zoonotic
pathogens that could potentially infect patients and health-care workers (Table 26).u27- 1340 Animals
potentially can serve as reservoirs for antibiotic-resistant microorganisms, which can be introduced to
the health-care setting while the animal is present. VRE have been isolated from both fann animals and
pets, 1341 aud a cat in a geriatric care center was fOlmd to be colonized with MRSA. 1342

Table 26. Examples of diseases nssociatecl witll zoonotic transmission*+
           Infectious disease               Cats        Doos             Fish   Birds      Rabbits      Rtomiasi.t>S.
§ Reptiles include lizards, snakes, and Miles. Rodents include ham-.krs, mice, and rats.
4jf The+ symbol indicates that the pathogen ass-ociated whlt the infection has been isolated from animals and Is considered to pose potential
     risk to humans.
106

Zoonoses can be transmitted from animals to humans either directly or indirectly via bites, scratches,
aerosols, ectoparasites, accidental ingestion, or contact with contaminated soil, food, water, or
                     1331
unpasteurized milk. ' 1332 • 134 .,_. 1345 Colonization and hand transferral of pathogens acquired from pets
in health-care workers' homes represent potential sources and modes of transmission of zoonotic
pathogens in health-care settings. An outbreak of infections caused by a yeast (Ma/assezia
pachydermatis) among newborns was traced to transfer of the yeast fi·om the hands of health-care
workers with pet dogs at home. 1346 In addition, an outbreak of ringworm in a NICU caused by
Microsporum canis was associated with a nurse and her cat, 1347 and an outbreak of Rhodococcus
(Gordona) bronchia/is sternal SS!s after coronary-artery bypass surge1y was traced to a colonized nurse
whose dogs were culture-positive for the organism. 1348 In the latter outbreak, whether the dogs were
the sole source of the organism and whether other environmental reservoirs contributed to the outbreak
are unknown. Nonetheless, limited data indicate that outbreaks of infectious disease have occurred as a
result of contact with animals in areas housing immunocompetent patients. However, the low frequency
of outbreaks may result from a) the relatively limited presence of the animals in health-care facilities
and b) the immunocompetency ofthe patients involved in the encounters. Formal scientific studies to
evaluate potential risks of transmission of zoonoses in health-care settings outside of the laboratmy are
lacking.

2. Animal-Assisted Activities, Animal-Assisted Therapy, and Resident
Animals
Animal-Assisted Activities (AAA) are those programs that enhance the patients' quality of life. These
programs allow patients to visit animals in either a common, central location in the facility or in
individual patient rooms. A group session with the animals enhances opportunities for ambulatory
                                                                                                   1351
patients and facility residents to interact with caregivers, family members, and volunteers. 1349-
Alternatively, allowing the animals access to individual rooms provides the same opportunity to non-
ambulatory patients and patients for whom privacy or dignity issues are a consideration. The decision
to allow this access to patients' rooms should be made on a case-by-case basis, with the consultation and
consent of the attending physician and nursing staff.

Animal-Assisted Therapy (AAT) is a goal-directed intervention that incorporates an animal into the
                                                           1330
treatment process provided by a credentialed therapist. • 1331 The concept for AAT arose from the
observation that some patients with pets at home recover fi·om surgical and medical procedures more
rapidly than patients without pets. 1352 • 1353 Contact with animals is considered beneficial for enhancing
wellness in certain patient populations (e.g., children, the elderly, and extended-care hospitalized
patients). 1349• 1354-1 357 However, evidence supporting this benefit is largely derived fi·om anecdotal
                                                            1357 1359
reports an d o b servatwns ·        ' I amma
                              of patient  . I.mteractmns.
                                                      '         -      G ut'deI'mes '101' establ'ts h'mg AAT
                                                                  1360
programs are available for facilities considering this option.

The incorporation of non-human primates into an AAA or AAT program is not encouraged because of
                                                                                                       1361
concerns regarding potential disease transmission from and unpredictable behavior of these animals. '
1362
      Animals participating in either AAA or AA T sessions should be in good health and up-to-date with
recommended immunizations and prophylactic medications (e.g., heartwmm prevention) as determined
by a licensed veterinarian based on local needs and recommendations. Regular re-evaluation of the
animal's health and behavior status is essential. 1360 Animals should be routinely screened for enteric
parasites and/or have evidence of a recently completed anti helminthic regimen. 1363 They should also be
ft·ee of ectoparasites (e.g., fleas and ticks) and should have no sutures, open wounds, or obvious
dermatologic lesions that could be associated with bacterial, fungal, or viral infections or parasitic
infestations. Incorporating young animals (i.e., those aged                                                                                                          107


the immune systems of very young puppies and kittens is not completely developed, thereby placing the
health of these animals at risk. Animals should be clean and well-groomed. The visits must be
supervised by persons who know the animals and their behavior. Animal handlers should be trained in
these activities and receive site-specific orientation to ensure that they work efficiently with the staff in
                                       1360
the specific health-care environment.        Additionally, animal handlers should be in good health. 1360

The most important infection-control measure to prevent potential disease transmission is strict
enforcement of hand-hygiene measures (e.g., using either soap and water or an alcohol-based hand mb)
for all patients, staff, and residents after handling the animals. 1355 • 1364 Care should also be taken to
avoid direct contact with animal urine or feces. Clean-up of these substances from environmental
surfaces requires gloves and the use of leak-resistant plastic bags to discard absorbent material used in
the process.'. The area must be cleaned after visits according to standard cleaning procedures.

The American Academy of Allergy, Asthma, and Immunology estimates that dog or cat allergies occur
in approximately 15% of the population. 1365 Minimizing contact with animal saliva, dander, and/or
urine helps to mitigate allergic responses. 136,._ 1367 Some facilities may not allow animal visitation for
patients with a) underlying asthma, b) known allergies to cat or dog hair, c) respiratory allergies of
unknown etiology, and d) immunosuppressive disorders. Hair shedding can be minimized by processes
that remove dead hair (e.g., grooming) and that prevent the shedding of dead hair (e.g., therapy capes
for dogs). Allergens can be minimized by bathing therapy animals within 24 hours of a visit. 1333 • 1368

Animal therapists and handlers must take precautions to prevent animal bites. Common pathogens
associated with animal bites include Capnocytophaga canimorsus, Pasteurella spp., Staphylococcus
spp., and Streptococcus spp. Selecting well-behaved and well-trained animals for these programs
greatly decreases the incidence of bites. Rodents, exotic species, wild/domestic animals (i.e., wolf-dog
hybrids), and wild animals whose behavior is unpredictable should be excluded from AAA or AAT
programs. A well-trained animal handler should be able to recognize stress in the animal and to
determine when to terminate a session to mil1imize risk. When an animal bites a person during AAA or
AAT, the animal is to be permanently removed from the program. If a bite does occur, the wound must
be cleansed immediately and monitored for subsequent infection. Most infections can be treated with
antibiotics, and antibiotics often are prescribed prophylactically in these situations.

The health-care facility's infection-control staff should participate actively in planning for and
coordinating AAA and AAT sessions. Many facilities do not offer AAA or AA T programs for severely
immunocompromised patients (e.g., HSCT patients and patients on cmiicosteroid therapy). 1339 The
question of whether family pets or companion animals can visit terminally-ill HSCT patients or other
severely immunosuppressed patients is best handled on a case-by-case basis, although animals should
not be brought into the HSCT unit or any other unit housing severely immunosuppressed patients. An
in-depth discussion of this issue is presented elsewhere. 1366

Immunocompromised patients who have been discharged from a health-care facility may be at higher
risk for acquiring some pet-related zoonoses. Although guidelines have been developed to minimize the
risk of disease transmission to HIV-infected patients,' these recommendations may be applicable for
patients with other immunosuppressive disorders. In addition to handwashing or hand hygiene, these
recommendations include avoiding contact with a) animal feces and soiled litter box materials, b)
animals with diarrhea, c) very young animals (i.e., dogs <6 months of age and cats 108


concept, the "Eden Alternative," incorporates children, plants, and animals (e.g., dogs, cats, fish, birds,
rabbits, and rodents) into the daily care setting. 1370' 1371 The concept of working with resident animals
has not been scientifically evaluated. Several issues beyond the benefits of therapy must be considered
before embarking on such a program, including a) whether the animals will come into direct contact
with patients and/or be allowed to roam freely in the facility; b) how the staff will provide care for the
animals; c) the management of patients' or residents' allergies, asthma, and phobias; d) precautionary
measures to prevent bites and scratches; and e) measures to properly manage the disposal of animal
feces and urine, thereby preventing environmental contamination by zoonotic microorganisms (e.g.,
Toxoplasma spp., Toxocara spp., and Ancylostoma spp.). 1372 ' 1373 Few data document a link between
health-care--acquired infection rates and frequency of cleaning fish tanks or rodent cages. Skin
infections caused by Mycobacterium marinum have been described among persons who have fish
aquariums at home. 1374 ' 1375 Nevertheless, immunocompromised patients should avoid direct contact
with fish tanks and cages and the aerosols that these items produce. Further, fish tanks should be kept
clean on a regular basis as determined by facility policy, and this task should be performed by gloved
staff members who are not responsible for patient care. The use of the infection-control risk assessment
can help determine whether a fish tank poses a risk for patient or resident safety and health in these
situations. No evidence, however, links the incidence of health-care--acquired infections among
immunocompetent patients or residents with the presence of a properly cleaned and maintained fish
tank, even in dining areas. As a general preventive measure, resident animal programs are advised to
restrict animals from a) food preparation kitchens, b) laundries, c) central' sterile supply and any storage
areas for clean supplies, and d) medication preparation areas. Resident-animal programs in acute-care
facilities should not allow the animals into the isolation areas, protective environments, ORs, or any area
where immunocompromised patients are housed. Patients and staff routinely should wash their hands or
use waterless, alcohol-based hand-hygiene products after contact with animals.

3. Service Animals
Although this section provides an overview about service animals in health-care settings, it cannot
address every situation or question that may arise (see Appendix E- Jnfonnation Resources). A service
animal is any animal individually trained to do work or perform tasks for the benefit of a person with a
disability. 1366' 1376 A service animal is not considered a pet but rather an animal trained to provide
assistance to a person because of a disability. Title III of the "Americans with Disabilities Act" (ADA)
of 1990 mandates that persons with disabilities accompanied by service animals be allowed access with
their service animals into places of public accommodation, including restaurants, public transportation,
schools, and health-care facilities.''"· 1376 In health-care facilities, a person with a disability requiring a
service animal may be an employee, a visitor, or a patient.

An overview of the subject of service animals and their presence in health-care facilities has been
published. 1366 No evidence suggests that animals pose a more significant risk oftransmitting infection
than people; therefore, service animals should not be excluded from such areas, unless an individual
patient's situation or a particular animal poses greater risk that cannot be mitigated through reasonable
measures. If health-care personnel, visitors, and patients are permitted to enter care areas (e.g., in-
patient rooms, some ICUs, and public areas) without taking additional precautions to prevent
transmission of infectious agents (e.g., donning gloves, gowns, or masks), a clean, healthy, well-
                                                                      1366
behaved service animal should be allowed access with its handler.          Similarly, if
immunocompromised patients are able to receive visitors without using protective garments or
equipment, an exclusion of service animals from this area would not be justified. 1366

Because health-care facilities are covered by the ADA or the Rehabilitation Act, a person with a
disability may be accompanied by a service animal within the facility unless the animal's presence or
                                                                                                          109

behavior creates a fundamental alteration in the nature of a facility's services in a pmticular area or a
direct threat to other persons in a pmticular area. 1366 A "direct threat" is defined as a significant risk to
the health or safety of others that cannot be mitigated or eliminated by modifying policies, practices, or
             1376
procedures.       The determination that a service animal poses a direct threat in any particular health-
care setting must be based on an individualized assessment of the service animal, the patient, and the
health-care situation. When evaluating risk in such situations, health-care personnel should consider the
nature of the risk (including duration and severity); the probability that injury will occur; and whether
reasonable modifications of policies, practices, or procedures will mitigate the risk (J. Wodatch, U.S.
Department of Justice, 2000). The person with a disability should contribute to the risk-assessment
process as part of a pre-procedure health-care provider/patient conference.

Excluding a service animal from an OR or similar special care areas (e.g., burn units, some JCUs, PE
units, and any other area containing equipment critical for life support) is appropriate if these areas are
considered to have "restricted access" with regards to the general public. General infection-control
measures that dictate such limited access include a) the area is required to meet environmental criteria to
minimize the risk of disease transmission, b) strict attention to hand hygiene and absence of
dermatologic conditions, and c) barrier protective measures [e.g., using gloves, wearing gowns and
masks] are indicated for persons in the affected space. No infection-control measures regarding the use
of barrier precautions could be reasonably imposed on the service animal. Excludillg a service animal
that becomes threatening because of a perceived danger to its handler during treatment also is
appropriate; however, exclusion of such an animal must be based on the actual behavior of the particular
animal, not on speculation about how the animal might behave.

Another issue regarding service animals is whether to permit persons with disabilities to be
accompanied by their service animals during all phases of their stay in the health-care facility. Health-
care personnel should discuss all aspects of anticipatmy care with the patient who uses a service animal.
Health-care personnel may not exclude a service animal because health-care staff may be able to
perform the same services that the service animal does (e.g., retrieving dropped items and guiding an
otherwise ambulatory person to the restroom). Similarly, health-care personnel can not exclude service
animals because the health-care staff perceive a lack of need for the service animal during the person's
stay in the health-care facility. A person with a disability is entitled to independent access (i.e., to be
accompanied by a service animal unless the animal poses a direct threat or a fundamental alteration in
the nature of services); "need" for the animal is not a valid factor in either analysis. For some forms of
care (e.g., ambulation as physical therapy following total hip replacement or knee replacement), the
service animal should not be used in place of a credentialed health-care worker who directly provides
therapy. However, service animals need not be restricted fi·om being in the presence of its handler
during this time; in addition, rehabilitation and discharge planning should incorporate the patient's
future use of the animal. The health-care personnel and the patient with a disability should discuss both
the possible need for the service animal to be separated from its handler fo1· a period of time during non-
emergency care and an alternate plan of care for the service animal in the event the patient is unable or
unwilling to provide that care. This plan might include family members taking the animal out of the
facility several times a day for exercise and elimination, the animal staying with relatives, or boarding
off-site. Care of the service animal, however, remains the obligation of the person with the disability,
not the health-care staff.

Although animals potentially cany zoonotic pathogens transmissible to man, the risk is minimal with a
healthy, clean, vaccinated, well-behaved, and well-trained service animal, the most common of which
are dogs and cats. No reports have been published regarding infectious disease that affects humans
originating in service dogs. Standard cleaning procedures are sufficient following occupation of an area
by a service animal. 1366 Clean-up of spills of animal urine, feces, or other body substances can be
accomplished with blood/body substance procedures outlined in the Environmental Services section of
I 10


this guideline. No special bathing procedures are required prior to a service animal accompanying its
handler into a health-care facility.

Providing access to exotic animals (e.g., reptiles and non- human primates) that are used as service
animals is problematic. Concerns about these animals are discussed in two published reviews. 1331 • 1366
Because some of these animals exhibit high-risk behaviors that may increase the potential for zoonotic
disease transmission (e.g., herpes B infection), providing health-care facility access to nonhuman
primates used as service animals is discouraged, especially if these animals might come into contact
with the general public. 1361 ' 1362 Health-care administrators should consult the Americans with
Disabilities Act for guidance when developing policies about service animals in their facilities. 1366· 1376

Requiring documentation for access of a service animal to an area generally accessible to the public
would impose a burden on a person with a disability. When health-care workers are not certain that an
animal is a service animal, they may ask the person who has the animal if it is a service animal required
because of a disability; however, no ce1iification or other documentation of service animal status can be
required. 1377

4. Animals as Patients in Human Health-Care Facilities
The potential for direct and indirect n·ansmission of zoonoses must be considered when rooms and
equipment in human health-care facilities are used for the medical or surgical treatment or diagnosis of
animals. 1378 Inquiries should be made to veterinaty medical professionals to determine an appropriate
facility and equipment to care for an animal.

The central issue associated with providing medical o1· smgical care to animals in human health-care
facilities is whether cross-contamination occurs between the animal patient and the human health-care
workers and/or human patients. The fundamental principles of infection control and aseptic practice
should differ only minimally, if at all, between veterinary medicine and human medicine. Health-care-
associated infections can and have occurred in both patients and workers in veterinary medical facilities
when lapses in infection-control procedmes are evident. 137,_ 1384 Futiher, veterinary patients can be at
risk for acquiring infection from veterinary health-care workers if proper precautions are not taken. 1385

The issue of providing care to veterinary patients in human health-care facilities can be divided into the
following three areas of infection-control concerns: a) whether the room/area used for animal care can
be made safe for human patients, b) whether the medical/smgical instruments used on animals can be
subsequently used on human patients, and c) which disinfecting or sterilizing procedures need to be
done for these purposes. Studies addressing these concerns are lacking. However, with respect to
disinfection or sterilization in veterina1y settings, only minimal evidence suggests that zoonotic
microbial pathogens are unusually resistant to inactivation by chemical or physical agents (with the
exception ofprions). Ample evidence supports the contrary observation (i.e., that pathogens from
human- and animal sources are similar in their relative instrinsic resistance to inactivation). 138 6-- 1391
Further, no evidence suggests that zoonotic pathogens behave differently from human pathogens with
respect to ventilation. Despite this knowledge, an aesthetic and sociologic perception that animal care
must remain separate from human care persists. Health-care facilities, however, are increasingly faced
with requests from the veterinaty medical community for access to human health-care facilities for
reasons that are largely economical (e.g., costs of acquiring sophisticated diagnostic technology and
complex medical instruments). If hospital guidelines allow treatment of animals, alternate veterinary
resources (including veterina1y hospitals, clinics, and universities) should be exhausted before using
human health-cat·e settings. Additionally, the hospital's public/media relations should be notified of the
situation. The goal is to develop policies and procedmes to proactively and positively discuss and
                                                                                                           Ill


disclose this activity to the general public.

An infection-control risk assessment (ICRA) must be undertaken to evaluate the circumstances specific
to providing care to animals in a human health-care facility. Individual hospital policies and guidelines
should be reviewed before any animal treatment is considered in such facilities. Animals treated in
human health-care facilities should be under the direct care and supervision of a licensed veterinarian;
they also should be free of known infectious diseases, ectoparasites, and other external contaminants
(e.g., soil, urine, and feces). Measures should be taken to avoid treating animals with a known or
suspected zoonotic disease in a human health-care setting (e.g., lambs being treated for Q fever).

If human health-care facilities must be used for animal treatment or diagnostics, the following general
infection-control actions are suggested: a) whenever possible, the use ofORs or other rooms used for
invasive procedures should be avoided [e.g., cardiac catheterization labs and invasive nuclear medicine
areas]; b) when all other space options are exhausted and use of the aforementioned rooms is
unavoidable, the procedure should be scheduled late in the day as the last procedure for that particular
area such that patients are not present in the department/unit/area; c) environmental surfaces should be
thoroughly cleaned and disinfected using procedures discussed in the Environmental Services portion of
this guideline after the animal is removed from the care area; d) sufficient time should be allowed for
ACH to help prevent allergic reactions by human patients [Table B.!. in Appendix B]; e) only
disposable equipment or equipment that can be thoroughly and easily cleaned, disinfected, or sterilized
should be used; f) when medical or surgical instruments, especially those invasive instrnments that are
difficult to clean [e.g., endoscopes], are used on animals, these instruments should be reserved for future
use only on animals; and g) standard precautions should be followed.

5. Research Animals in Health-Care Facilities
The risk of acquiring a zoonotic infection from research animals has decreased in recent years because
many small laboratory animals (e.g., mice, rats, and rabbits) come from quality stock and have defined
microbiologic profiles. 1392 Larger animals (e.g., nonhuman primates) are still obtained frequently from
the wild and may harbor pathogens transmissible to humans. Primates, in particular, benefit fi·om
vaccinations to protect their health during the research period provided the vaccination does not
interfere with the study of the particular agent. Animals serving as models for human disease studies
pose some risk for transmission of infection to laboratmy or health-care workers from percutaneous or
mucosal exposure. Exposures can occur either through a) direct contact with an infected animal or its
body substances and secretions or b) indirect contact with infectious material on equipment,
instruments, surfaces, or supplies."" Uncontained aerosols generated during laboratory procedures can
also transmit infection.

Infection-control measures to prevent transmission of zoonotic infections from research animals are
largely derived from the following basic laboratmy safety principles: a) purchasing pathogen-free
animals, b) quarantining incoming animals to detect any zoonotic pathogens, c) treating infected
animals or removing them from the facility, d) vaccinating animal carriers and high-risk contacts if
possible, e) using specialized containment caging or facilities, and f) using protective clothing and
equipment [e.g., gloves, face shields, gowns, and masks]. 1392 An excellent resource for detailed
                                                        1013
discussion of these safety measures has been published.

The animal research unit within a health-care facility should be engineered to provide a) adequate
containment of animals and pathogens; b) daily decontamination and transport of equipment and waste;
c) proper ventilation and air filtration, which prevents recirculation of the air in the unit to other areas of
the facility; and d) negative air pressure in the animal rooms relative to the corridors. To ensure
112


adequate security and containment, no through traffic to other areas of the health-care facility should
flow through this unit; access should be restricted to animal-care staff, researchers, environmental
services, maintenance, and security personnel.

Occupational health programs for animal-care staff, researchers, and maintenance staff should take into
consideration the animals' natural pathogens and research pathogens. Components of such programs
include a) prophylactic vaccines, b) TB skin testing when primates are used, c) baseline serums, and d)
hearing and respiratory testing. Work practices, PPE, and engineering controls specific for each of the
four animal biosafety levels have been published. 1013· 1393 The facility's occupational or employee
health clinic should be aware ofthe appropriate post-exposure procedures involving zoonoses and have
available the appropriate post-exposure biologicals and medications.

Animal-research-area staff should also develop standard operating procedures for a) daily animal
husband1y [e.g., protection of the employee while facilitating animal welfare]; b) pathogen containment
and decontamination; c) management, cleaning, disinfecting and/or sterilizing equipment and
instruments; and d) employee training for laboratoty safety and safety procedures specific to animal
research worksites. 1013 The federal Animal Welfare Act of 1966 and its amendments serve as the
regulatory basis for ensuring animal welfare in research. 1394• 1395


I. Regulated Medical Waste
1. Epidemiology
No epidemiologic evidence suggests that most of the solid- or liquid wastes from hospitals, other health-
care facilities, or clinical/research laboratories is any more infective than residential waste. Several
studies have compared the microbial load and the diversity of microorganisms in residential wastes and        . I

wastes obtained from a variety of health-care settings."'"- 1402 Although hospital wastes had a greater         I
number of different bacterial species compared with residential waste, wastes from residences were
more heavily contaminated. 1397• 1398 Moreover, no epidemiologic evidence suggests thattraditional
waste-disposal practices of health-care facilities (whereby clinical and microbiological wastes were
decontaminated on site before leaving the facility) have caused disease in either the health-care setting
or the general community. 1400· 1401 This statement excludes, however, sharps injuries sustained during
or immediately after the delivery of patient care before the sharp is "discarded." Therefore, identifYing
wastes for which handling and disposal precautions are indicated is largely a matter of judgment about
the relative risk of disease transmission, because no reasonable standards on which to base these
determinations have been developed. Aesthetic and emotional considerations (originating during the
early years of the HIV epidemic) have, however, figured into the development of treatment and disposal
                                                                        1402
policies, particularly for pathology and anatomy wastes and sharps. - 1405 Public concerns have
resulted in the promulgation of federal, state, and local rules and regulations regarding medical waste
management and disposal. 140 &- 1414

2. Categories of Medical Waste
Precisely defining medical waste on the basis of quantity and type of etiologic agents present is virtually
impossible. The most practical approach to medical waste management is to identity wastes that
represent a sufficient potential risk of causing infection during handling and disposal and for which
some precautions likely are ptudent. 2 Health-care facility medical wastes targeted for handling and
disposal precautions include microbiology laboratmy waste (e.g., microbiologic cultures and stocks of
microorganisms), pathology and anatomy waste, blood specimens from clinics and laboratories, blood
                                                                                                         113

products, and other body-fluid specimens.' Moreover, the risk of either injury or infection from certain
sharp items (e.g., needles and scalpel blades) contaminated with blood also must be considered.
Although any item that has had contact with blood, exudates, or secretions may be potentially infective,
treating all such waste as infective is neither practical nor necessary. Federal, state, and local guidelines
and regulations specifY the categories of medical waste that are subject to regulation and outline the
requirements associated with treatment and disposal. The categorization of these wastes has generated
the term "regulated medical waste." This term emphasizes the role of regulation in defining the actual
material and as an alternative to "infectious waste," given the lack of evidence of this type of waste's
infectivity. State regulations also address the degree or amount of contamination (e.g., blood-soaked
gauze) that defines the discarded item as a regulated medical waste. The EPA's Manual for Infectious
Waste Management identifies and categorizes other specific types of waste generated in health-care
facilities with research laboratories that also require handling precautions. 1406

3. Management of Regulated Medical Waste in Health-Care Facilities
Medical wastes require careful disposal and containment before collection and consolidation for
treatment. OSHA has dictated initial measures for discarding regulated medical-waste items. These
measures are designed to protect the workers who generate medical wastes and who manage the wastes
from point of generation to disposal. 967 A single, leak-resistant biohazard bag is usually adequate for
containment of regulated medical wastes, provided the bag is sturdy and the waste can be discarded
without contaminating the bag's exterior. The contamination or puncturing of the bag requires
placement into a second biohazard bag. All bags should be securely closed for disposal. Puncture-
resistant containers located at the point of use (e.g., sharps containers) are used as containment for
discarded slides or tubes with small amounts of blood, scalpel blades, needles and syringes, and unused
sterile sharps. 967 To prevent needlestick injuries, needles and other contaminated sharps should not be
recapped, purposefully bent, or broken by hand. CDC has published general guidelines for handling
sharps.'· 1415 Health-care facilities may need additional precautions to prevent the production of
aerosols during the handling of blood-contaminated items for ce1tainrare diseases or conditions (e.g.,
                                         203
Lassa fever and Ebola virus infection).

Transporting and storing regulated medical wastes within the health-care facility prior to terminal
treatment is often necessary. Both federal and state regulations address the safe transport and storage of
on- and off-site regulated medical wastes. 140&- 1408 Health-care facilities are instructed to dispose
medical wastes regularly to avoid accumulation. Medical wastes requiring storage should be kept in
labeled, leak-proof, puncture-resistant containers unde1· conditions that minimize or prevent foul odors.
The storage area should be well ventilated and be inaccessible to pests. Any facility that generates
regulated medical wastes should have a regulated medical waste management plan to ensure health and
environmental safety as per federal, state, and local regulations.

4. Treatment of Regulated Medical Waste
Regulated medical wastes are treated or decontaminated to reduce the microbial load in or on the waste
and to render the by-products safe for further handling and disposal. From a microbiologic standpoint,
waste need not be rendered "sterile" because the treated waste will not be deposited in a sterile site. In
addition, waste need not be subjected to the same reprocessing standards as are surgical instruments.
Historically, treatment methods involved steam-sterilization (i.e., autoclaving), incineration, or
interment (for anatomy wastes). Alternative treatment methods developed in recent years include
chemical disinfection, grinding/shredding/disinfection methods, energy-based technologies (e.g.,
microwave or radiowave treatments), and disinfection/encapsulation methods. 1409 State medical waste
regulations specify appropriate treatment methods for each category of regulated medical waste.
114



Of all the categories comprising regulated medical waste, microbiologic wastes (e.g., untreated cultures,
stocks, and amplified microbial populations) pose the greatest potential for infectious disease
transmission, and sharps pose the greatest risk for injuries. Untreated stocks and cultures of
microorganisms are subsets of the clinical laboratory or microbiologic waste stream. If the
microorganism must be grown and amplified in culture to high concentration to permit work with the
specimen, this item should be considered for on-site decontamination, preferably within the laboratory
unit. Historically, this was accomplished effectively by either autoclaving (steam sterilization) or
incineration. If steam sterilization in the health-care facility is used for waste treatment, exposure of the
waste for up to 90 minutes at 250°F ( 121 °C) in a autoclave (depending on the size of the load and type
container) may be necessary to ensure an adequate decontamination cycle. 141 "- 1418 After steam
sterilization, the residue can be safely handled and discarded with all other nonhazardous solid waste in
accordance with state solid-waste disposal regulations. On-site incineration is another treatment option
for microbiologic, pathologic, and anatomic waste, provided the incinerator is engineered to burn these
wastes completely and stay within EPA emissions standards. 1410 Improper incineration of waste with
high moisture and low energy content (e.g., pathology waste) can lead to emission problems. State
medical-waste regulatory programs identify acceptable methods for inactivating amplified stocks and
cultures of microorganisms, some of which may employ technology rather than steam sterilization or
incineration.

Concerns have been raised about the ability of modern health-care facilities to inactivate microbiologic
wastes on-site, given that many of these institutions have decommissioned their laboratory autoclaves.
Current laboratory guidelines for working with infectious microorganisms at biosafety level (BSL) 3
recommend that all laboratory waste be decontaminated before disposal by an approved method,
preferably within the laboratory. 1013 These same guidelines recommend that all materials removed
fi·om a BSL 4 laboratory (unless tbey are biological materials that are to remain viable) are to be
decontaminated before they leave the laboratory. 1013 Recent federal regulations for laboratories that
handle certain biological agents known as "select agents" (i.e., those that have the potential to pose a
severe threat to public health and safety) require these agents (and those obtained fi·om a clinical
specimen intended for diagnostic, reference, or verification purposes) to be destroyed on-site before
disposal. 1412 Although recommendations for laboratory waste disposal from BSL 1 or 2 laboratories
(e.g., most health-care clinical and diagnostic laboratories) allow for these materials to be
decontaminated off-site before disposal, on-site decontamination by a known effective method is
preferred to reduce the potential of exposure during t!1e handling of infectious material.

A recent outbreak ofTB among workers in a regional medical-waste treatment facility in the United
                                                                                           1420
States demonstrated the hazards associated with aerosolized microbiologic wastes. 1419•         The facility
received diagnostic cultures of Mycobacterium tuberculosis from several different health-care facilities
befo1·e these cultures were chemically disinfected; this facility treated this waste with a
grinding/shredding process that generated aerosols from the material. 1419· 1420 Several operational
deficiencies facilitated the release of aerosols and exposed workers to airbome M tuberculosis. Among
the suggested control measures was that health-care facilities perform on-site decontamination of
laboratory waste containing live cultures of microorganisms before release of the waste to a waste
management company. 1419· 1420 This measure is supported by recommendations found in the CDC/NIH
guideline for laboratory workers. 1013 This outbreak demonstrates the need to avoid the use of any
medical-waste treatment method or technology that can aerosolize pathogens from live cultures and
stocks (especially those of airborne microorganisms) unless aerosols can be effectively contained and
workers can be equipped with proper PPE. 141 ,_ 1421 Safe laboratory practices, including those addressing
waste management, have been published. 1013· 1422

In an era when local, state, and federal health-care facilities and laboratories are developing bioterrorism
                                                                                                                              115


response strategies and capabilities. the need to reinstate in-laborat01y capacity to destroy cultures and
stocks of microorganisms becomes a relevant issue. 1423 Recent federal regulations require health-care
facility labomtories to maintain the capability of destroying discarded cultures and stocks on-site if these
laboratories isolate from a clinical specimen any microorganism or toxin identified as a "select agent''
from a clinical specimen (Table 27). 1412 • 1413 As an altemative, isolated culh1res of select agents can be
transfened to a facility registered to accept these agents in accordance with federal regulations. 1412
State medical waste regulations can, however, complicate or completely prevent this transfer if these
cultures are determined to be medical waste. because most states regulate the inter-facility transfer of
untreated medical wastes.

Tnblc 27. Microorganisms nnd biologicals identified as select ngents*+
HHS Non~overlrm select n ems and toxins (42 CFR Part 73 §73.4)
                            Crimean~Cong:o hemon1tagic fever vims; Ebolt~ vimses; C'en:opithecine herpewims 1 (herpes B
                            vim<>): Lassa feY~!' vims; Mnrburg vims; monkeypox virus; So"th Americnn hemorrhagic fever
                            villiS(:S (Juuiu, Machupo, Sabia, FlexaL Ommmito); tick-bome encephalitis- complex (flavi)
         Virus('s
                            vintses (Central E\tropeaa tick-bome encephalitis, Fnr Eastern tick-borne encephalitis [Russian
                            ~>pring- and summer encephalitis, Kyasnaur Forest disease. Omsk hemonhagic fever]); variola
                            maj01· virus (srnallpox virus): and variola minor virus (ala»trim.)
      Exclusions,           Vaccine strain of Junin virus (Candid. #1)
         Bat'f('ria         Rickettsia prowaze/..."ii, R. rickettsii, Yersiuia pestis
          Fungi             Coccidioides posadasii
                            Abrin: couo!oxins: diacetm••')'scitvenol; ricin; saxitoxin; Shiga-like ribo»ome inactivating
          To:dus          I proteins; tetrodotoxin

                            The following toxin'> (in purified f(mn or iu combinntions of pme nnd impur¢ fonm) if the
                            aggt'egate amotmt under the control of n principnl investigator does not, at any time, exceed the
       Exclusions~          amount specified: 100 mg of abrin; 100 mg of conotoxins; I ,000 mg of diacetoxyscilvenol; 100
                            mg of ricin; 100 mg of saxitoxin: 100 mg of Shiga-like ribosome inactivating proteins: or 100
                            mg of tetrodotoxin
                               Select agent viral nucleic acids (synthetic or natumlly-derived, contiguous or fmgmented. in
                                  host chromosomes or iu expt'esk        • Nucleied in vivo or in vih·o; or c) at·e iu a vector or host dtromosomc and can be
                                  expressed iu vivo or illl'ifro;
                            • Vitmes; bacteria, fnuoi, and toxins listed in this table that have been genetically modified.
Hlglt consequence livestock pathogens and toxiuslse!ect agents (overlap agents) (42 CFR Part 7-1 §73.S mtd
[!.~DA ref(ulatlou 9 CFR Par/121)
                                Eastem equine encephalitis virus: Nipah and Hendra complex vin1ses; Rift Valley fever vims;
          Virttst's
                                Venezuelan equine encephalitis virus
                                MP·12 vuccine strain of Rif! Valley fever vims; TC·83 vaccine strain of Venezudau equine
       Exdusions~
                                encephalith virus
                                Bacillus anthmcis; Brucella abortus, B. melitensis, B. suis; Btwkhofdm·ia mollei (fonnerly
         Bnrtet·in              Pseudomonas 111(1/lei). B. pseudomallei (formerly P, pseudomallei); botulinum neurotoxin-
                              . producing species of Clostridium,' Coxiella bumeh'i; Francisella tularensis
           FuuW                 Cocchlioides immitis
                                Botulinum neurotoxins; Clostridium perfringens ~psilon toxin; Shigatoxiu; .staphylococcal
          Toxins
                                enterotoxins: T~2 toxin
                                The following toxins (in purified fonn or in combinations of pure and impw·e fonns) if the
                                aggregate- amotult under the control of a principal investigator does not, at any time, exceed the
                                amount specified: 0,5 mg of bohtlinnm neurotoxins; 100 mg of Clostridium peifNngeus epsilon
                                toxin; 100 mg of Shigatoxin; 5 mg of stnphylococcal enterotoxins; or 1,000 mg ofT-2 toxin
       Exclusions,
116


High cousequence livestock pathogens and loxlnshe!ecl agents (ow?rlap agents) (4.2 CFR .Part 73 §73.5 and
USDA reeulatlou 9 CFR Partllll (contluuedl
                                    • Select agent viral nuclei acids (:>.ynthetic or uaturally derived. contiguow; or fragmented. in
                                        host chromosomes or in expression wctors) thntC!'\11 encode infectious and/or replication
   Genetic elements,                    competent form (synthetic or naturally derived) thai encode for the fnuctionnl fonu(s) of nny of
acids, and l'ecombiuant                 the toxins listed in this table if the nucleic acids: a) are in a vector or b"st chromosome;
        orgnnisms~                      b) can be expressed in vivo or iu vitro; or c) are in a vector or host chromosome and can be
                                        expressed in vivo Ol' in vin·o;
                                    • Viruses, bacterin, funei, and ioxins listed in thi~ !~ble that have been g:eneticallv modified

* Material in this table iscoutpiled from references 1412. 1413, and 1424. Reference 1424 also contaitt~ lists of select agents tbal include
    plant pathogens and pathogeru affecting livestock
+ 42 CFR 73 §§73.4 and 73 . .5 do not indude any ~lee! agent or toxin tbat is in its naturally-oc":urring enviroument. provided it has not beeu
   intentionally introduced, cultivated, collected, or otherwise extracted from it'> nan~rnl source. 1l1ese ~ctions also do not indude non-viable
   select agent organism<> or nonf\mctional toxim;. This Jist of select agt'llls is current ns of3                                                                                                       117

procedures for the autopsy are prudent measures, 1197 employing extraordinmy measures once the
materials are discarded is unnecessary. Regulated medical wastes generated during the care of the CJD
patient can be managed using the same strategies as wastes generated during the care of other patients.
After decontamination, these wastes may then be disposed in a sanitary landfill or discharged to the
sanita1y sewer, as appropriate.



Part II. Recommendations for Environmental
Infection Control in Health-Care Facilities
A. Rationale for Recommendations
As in previous CDC guidelines, each recommendation is categorized on the basis of existing scientific
data, theoretic rationale, applicability, and possible economic benefit. The recommendations are
evidence-based wherever possible. However, ce1tain recommendations are derived from empiric
infection-control or engineering principles, theoretic rationale, or fi'Om experience gained from events
that cannot be readily studied (e.g., floods).

The HICPAC system for categorizing recommendations has been modified to include a category for
engineering standards and actions required by state or federal regulations. Guidelines and standards
published by the American Institute of Architects (ATA), American Society of Heating, Refrigeration,
and Aii,Conditioning Engineers (ASHRAE), and the Association for the Advancement in Medical
Instrumentation (AAMT) form the basis of celiain recommendations. These standards reflect a
consensus of expeli opinions and extensive consultation with agencies of the U.S. Depmtment of Health
and Human Services. Compliance with these standards is usually voluntary. However, state and federal
governments often adopt these standards as regulations. For example, the standards from AlA regarding
construction and design of new OJ' renovated health-care facilities, have been adopted by reference by
>40 states. Ce1tain recommendations have two categmy ratings (e.g., Categories TA and TC or
Categories IB and !C), indicating the recommendation is evidence-based as well as a standard or
regulation.

B. Rating Categories
Recommendations are rated according to the following categories:

    •   Category lA. Strongly recommended for implementation and strongly supported by well-
        designed experimental, clinical, or epidemiologic studies.
    •   Category lB. Strongly recommended for implementation and suppoJted by ceJtain
        experimental, clinical, or epidemiologic studies and a strong theoretical rationale.
    •   Category IC. Required by state or federal regulation, or representing an established association
        standard. (Note: Abbreviations for governing agencies and regulatmy citations are listed, where
        appropriate. Recommendations fi'Om regulations adopted at state levels are also noted.
        Recommendations from ATA guidelines cite the appropriate sections ofthe standard).
    •   Category II. Suggested for implementation and supported by suggestive clinical or
        epidemiologic studies, or a theoretical rationale.
    •   Unresolved Issue. No recommendation is offered. No consensus or insufficient evidence
        exists regarding efficacy.
118




C. Recommendations-Air
I.    Air-Handling Systems in Health-Care Facilities
      A.   Use AlA guidelines as minimum standards where state or local regulations are not in place
           for design and construction of ventilation systems in new or renovated health-care facilities.
           Ensure that existing structures continue to meet the specifications in effect at the time of
           construction. 120 Category IC (AlA: l.l.A, 5.4)
      B.   Monitor ventilation systems in accordance with engineers' and manufacturers'
           recommendations to ensure preventive engineering, optimal performance for removal of
                                                            18     106
           particulates, and elimination of excess moisture. • 35 ' • 120• 220• 222 • 333 • 336 Category IB, IC
            (AIA: 7.2, 7.31.0, 8.31.0, 9.3l.D, 10.31.0, 11.31.0, EPA guidance}
            I.     Ensure that heating, ventilation, air conditioning (HVAC) filters are properly installed
                   and maintained to prevent air leakages and dust overloads. 17• 18 • 106• 222 Category IB
            2.     Monitor areas with special ventilation requirements (e.g., All or PE) for ACH,
                   filtration, and pressure differentials.Z 1• 120 • 249• 250• 273-275 • 277 • 33 3-344 Category IB, IC
                    (AlA: 7.2.C7, 7.2.06)
                    a.     Develop and implement a maintenance schedule for ACH, pressure
                           differentials, and filtration efficiencies using facility-specific data as part of the
                           multidisciplinary risk assessment. Take into account the age and reliability of
                           the system.
                   b.      Document these parameters, especially the pressure differentials.
            3.     Engineer humidity controls into the HV AC system and monitor the controls to ensure
                   proper moisture removal. 120 Category IC (AlA: 7.31.09)
                   a.      Locate duct humidifiers upstream from the final filters.
                   b.      Incorporate a water-removal mechanism into the system.
                   c.      Locate all duct takeoffs sufficiently down-stream from the humidifier so that
                           moisture is completely absorbed.
            4.     IncoqJorate steam humidifiers, if possible, to reduce potential for microbial
                   proliferation within the system, and avoid use of cool mist humidifiers. Category II
            5.     Ensure that air intakes and exhaust outlets are located properly in construction of new
                   facilities and renovation of existing facilities.'· 12 ° Categmy IC (AlA: 7.31.03, 8.31.03,
                   9.31.03, 10.31.03, 11.31.03)
                   a.     Locate exhaust outlets >25 ft. from air-intake systems.
                   b.     Locate outdoor air intakes 2:6 ft. above ground or 2:3 ft. above roof! eve!.
                   c.     Locate exhaust outlets from contaminated areas above roof level to minimize
                          recirculation of exhausted air.
            6.     Maintain air intakes and inspect filters periodically to ensure proper operation.'· 120 • 249•
                   250 27 275 277
                      ' 3- ,       Category IC (AlA: 7.31.08)
            7.     Bag dust-filled filters immediately upon removal to prevent dispersion of dust and
                   fungal spores during transport within the facility. 106• 221 Category IB
                   a.     Seal or close the bag containing the discarded filter.
                   b.     Discard spent filters as regular solid waste, regardless of the area from which
                          they were removed. 221
            8.     Remove bird roosts and nests near air intakes to prevent mites and fungal spores from
                   entering the ventilation system.'· 98• 119 Category IB
            9.     Prevent dust accumulation by cleaning air-duct grilles in accordance with facility-
                   specific procedures and schedules when rooms are not occupied by patients. 21 ,. 120' 249•
                   250 27 275 277
                      • 3- ·       Category IC, II (AlA: 7.31.01 0)
                                                                                                            119

     I 0.       Periodically measure output to monitor system function; clean ventilation ducts as
                part of routine HVAC maintenance to ensure optimum performance."'· 263· 264
                Category II (AlA: 7.31 DlO)
C.   Use portable, industrial-grade HEPA filter units capable of filtration rates in the range of
                        3
     300--800 ft /min. to augment removal of respirable particles as needed. 219 Category II
      I.        Select portable HEPA filters that can recirculate all or nearly all ofthe room air and
                provide the equivalent of?:l2 ACH.' Category II
     2.         Poliable HEPA filter units previously placed in construction zones can be used later
                in patient-care areas, provided all internal and external surfaces are cleaned, and the
                filter's performance verified by appropriate particle testing. Category II
     3.         Situate portable HEPA units with the advice of facility engineers to ensure that all
                room air is filtered.' Category II
     4.         Ensure that fresh-air requirements for the area are met. 214· 219 Category II
D.   Follow appropriate procedures for use of areas with through-the-wall ventilation units. 120
     Category IC (AlA: 8.3\.Dl, 8.3\.DB, 9.31.D23, l0.31.Dl8, Il.3l.Dl5)
     I.         Do not use such a1·eas as PE rooms. 12° Category IC (AlA: 7.2.D3)
     2.         Do not use a room with a through-the-wall ventilation unit as an All room unless it
                can be demonstrated that all required All engineering controls required are met. 4• 120
                Category IC (AlA: 7.2.C3)
E.   Conduct an infection-control risk assessment (!CRA) and provide an adequate number of
     All and PE rooms (if required) or other areas to meet the needs of the patient population.'· 6•
     9, 1s, 19, 69, 94, 120, 142,331-334, 336--JJs Categmy lA, IC (AIA: ?.z.c, 7.2. 0 )
F.   When UVGI is used as a supplemental engineering control, install fixtures I) on the wall
     near the ceiling or suspended from the ceiling as an upper air unit; 2) in the air-return duct
     of an All room; or 3) in designated enclosed areas or booths for sputum induction.'
     Category//
G.   Seal windows in buildings with centralized HVAC systems and especially with PE areas."·
     111 ' 12° Category IB, IC (AlA: 7.2.D3)
H.   Keep emergency doors and exits from PE rooms closed except dming an emergency; equip
     emergency doors and exits with alarms. Categmy II
I.   Develop a contingency plan for backup capacity in the event of a general power failure. 713
     Category IC (Joint Commission on Accreditation ofHealthcare Organizations IJCAHO]: Environment of Care [ECJ
     1.4)
     I.       Emphasize restoration of proper air quality and ventilation conditions in All rooms,
              PE rooms, operating rooms, emergency depattments, and intensive care units. 120 • 713
              Categmy IC (AlA: 1.5.AI; JCAHO: Ec 1.4)
     2.       Deploy infection-control procedures to protect occupants until power and systems
              functions are restored_6· 120· 713 Category IC (AlA: 5.1, 5.2; JCAHo: EC 1.4)
J.   Do not shut down HVAC systems in patient-care areas except for maintenance, repair,
     testing of emergency backup capacity, or new construction. 120· 206 Categmy IB, IC (AlA:
     5.1, 5.2.B, C)
     I.       Coordinate HVAC system maintenance with infection-control staffto allow for
              relocation ofimmunocompromised patients ifnecessary. 12          °    Category IC (AlA: 5.1,
              5.2)
     2.       Provide backup emergency power and air-handling and pressurization systems to
              maintain filtration, constant ACH, and pressure differentials in PE rooms, All moms,
              operating rooms, and other critical-care areas!· 120· 278 Catego1y IC (AlA: 1.5, 5.1, 5.2)
     3.       For areas not served by installed emergency ventilation and backup systems, 11se
              pmiable units and monitor ventilation parameters and patients in those areas. 219
              Categmy II
     4.       Coordinate system startups with infection-control staff to protect patients in PE rooms
              from bursts of fungal spores!· 35 ' 120· 278 Category IC (AlA: 5.1, 5.2)
120

            5.     Allow sufficient time for ACH to clean the air once the system is operational
                   (Appendix B, Table B.! )_4· 12°    Category lC (AlA: 5.1, 5.2)
      K.    HVAC systems serving offices and administration areas may be shut down for energy
            conservation purposes, but the shutdown must not alter or adversely affect pressure
            differentials maintained in laboratories or critical-care areas with specific ventilation
            requirements (i.e., PE rooms, All rooms, operating rooms). Category II
      L.    Whenever possible, avoid inactivating or shutting down the entire HVAC system at one
            time, especially in acute-care facilities. Category II
      M.    Whenever feasible, design and install fixed backup ventilation systems for new or renovated
            constJUction for PE rooms, All rooms, operating rooms, and other critical care areas
            identified by ICRA. 12 °  Category IC (AlA: 1.5.A1)

II.   Construction, Renovation, Remediation, Repair, and Demolition
      A.   Establish a multidisciplinmy team that includes infection-control staff to coordinate
           demolition, construction, and renovation projects and consider proactive preventive
           measures at the inception; produce and maintain summary statements of the team's
           activities. I?, 19, zo, 97, 109, tzo. 249, zso, 273-277 Categmy IB, IC (AIA: 5.1)
      B.   Educate both the construction team and the health-care staff in immunocompromised
           patient-care areas regarding the airborne infection risks associated with construction
           projects, dispersal of fungal spores during such activities, and methods to control the
           dissemination of fungal spores. 3 · 249' 250' 273-277· 142 &- 1432 Category IB
      C.   Incorporate mandatory adherence agreements for infection control into constJUction
           contracts, with penalties for noncompliance and mechanisms to ensure timely correction of
           problems.'· 12 ~ 249• 27,_277 Category IC (AlA: 5.1)
      D.   Establish and maintain surveillance for airborne environmental disease (e.g., aspergillosis)
           as appropriate during construction, renovation, repair, and demolition activities to ensure
           the health and safety of immunocompromised patients.'· 64• 65• 79 Category IB
           I.     Using active surveillance, monitor for airborne fungal infections in
                  immunocompromised patients.'· 9• 64 • 65 Category IB
           2.     Periodically review the facility's microbiologic, histopathologic, and postmortem data
                  to identifY additional cases.'· 9• 64' 65 Category IB
           3.     If cases of aspergillosis or other health-care-associated airborne fungal infections
                  occur, aggressively pursue the diagnosis with tissue biopsies and cultures as feasible.'·
                  64, 65, 79, 249, 273-277      Category IB
      E.   Implement infection-control measures relevant to construction, renovation, maintenance,
           demolition, and repair. 96• 97 • 120• 276• 277 Category IB, IC (AlA: 5.1, 5.2)
            I.    Before the project gets underway, perform an ICRA to define the scope of the project
                  and the need for barrier measures. 96• 97• 120' 249' 27,_277      Category IB, IC (AlA: 5.1)
                  a.        Determine if immunocompromised patients may be at risk for exposure to
                                                                                                        277
                            fungal spores from dust generated during the project. 20• 109• 27,_275 •
                                                                                             20 109 27 275 277
                  b.        Develop a contingency plan to prevent such exposut·es. · • 3- ·
           2.     Implement infection-control measures for external demolition and construction
                  activities. 50• 249• 273--277· 283 Category IB
                  a.        Determine if the facility can operate temporarily on recirculated air; if feasible,
                            seal off adjacent air intakes.
                  b.        If this is not possible or practical, check the low-efficiency (roughing) filter
                            banks frequently and replace as needed to avoid buildup of pmticulates.
                  c.        Seal windows and reduce wherever possible other sources of outside air
                            intrusion (e.g., open doors in stairwells and corridors), especially in PE areas.
           3.     Avoid damaging the underground water distribution system (i.e., buried pipes) to
                  prevent soil and dust contamination of the water. 120• 305 Category IB, IC (AlA: 5.1)
                                                                                               121


4.   Implement infectionwcontrol measures for internal consttuction activities? 0· 49· 97· 120 •
     249 27 277
        • ,_       Category IB, IC (AlA: 5.1, 5.2)
     a.      Construct barriers to prevent dust from construction areas from entering
             patient-care areas; ensure that barriers are impermeable to fungal spores and in
             compliance with local fire codes. zo, 49, 97, 120, 284, 3\2,713, 1431
     b.      Block and seal off return air vents if rigid barriers are used for containment 120•
             276, 277

     c.     Implement dust control measures on surfaces and by diverting pedestrian traffic
            away from work zones. 20' 49• 97• 120
     d.     Relocate patients whose rooms are adjacent to work zones, depending upon
            their immune status, the scope ofthe project, the potential for generation of
            dust or water aerosols, and the methods used to control these aerosols. 49• 120• 281
5.   Perform those engineering and work-site related infection-control measures as needed
     for internal construction, repairs, and renovations: 20· 49• 97• 109• 120• 312 Category IB, IC
     (AlA: 5.1, 5.2)
     a.      Ensure proper operation of the air-handling system in the affected area after
             erection of barriers and before the room or area is set to negative pressure. 49• 69•
             276 278
                '     Category IB
     b.      Create and maintain negative air pressure in work zones adjacent to patient-care
             areas and ensure that required engineering controls are maintained?0• 49• 97• 109• 120•
             312

     c.      Monitor negative air flow inside rigid barriers. 120' 281
     d.      Monitor barriers and ensure the integrity of the construction barriers; repair
             gaps or breaks in barrier joints. 120 • 284 • 307' 312
     e.      Seal windows in work zones if practical; use window chutes for disposal of
             large pieces of debris as needed, but ensure that the negative pressure
             differential for the area is maintained. 20• 120• 273
     f.      Direct pedestrian traffic from construction zones away from patient-care areas
             to minimize the dispersion of dust. 20, 49, 97, 109, Ill, 120, 273--277
     g.      Provide constmction crews with I) designated entrances, corridors, and
             elevators whenever practical; 2) essential services [e.g., toilet facilities], and
             convenience services [e.g., vending machines]; 3) protective clothing [e.g.,
             coveralls, footgear, and headgear] for travel to patient-care areas; and 4) a space
             or anteroom for changing clothing and storing equipment. 120• 249• 27,_277
     h.      Clean work zones and their entrances daily by I) wet-wiping tools and tool
             ca1is before their removal from the work zone; 2) placing mats with tacky
             surfaces inside the entrance; and 3) covering debris and securing this covering
             before removing debris from the work zone. 120• 249• 273--277
     i.      In patient-care areas, for major repairs that include removal of ceiling tiles and
             disruption of the space above the false ceiling, use plastic sheets or
             prefabricated plastic units to contain dust; use a negative pressure system
             within this enclosure to remove dust; and either pass air through an industrial
             grade, pmiable HEPA filter capable of filtration rates ranging from 300-800
             fe/min., or exhaust air directly to the outside. 49· 276• 277• 281 • 309
     j.      Upon completion of the project, clean the work zone according to facility
             procedures, and install barrier curtains to contain dust and debris before
             removal of rigid barriers. 20• 97• 120• 249• 27 3--277
     k.      Flush the water system to clear sediment from pipes to minimize waterborne
             microorganism proliferation. 120· 305
     I.      Restore appmpriate ACH, humidity, and pressure differential; clean or replace
                                                          106 221
             air filters; dispose of spent filters."· • • 278
122


       F.    Use airborne-patticle sampling as a tool to evaluate barrier integrity."· 10 ° Category II
       G.    Commission the HV AC system for newly constructed health-care facilities and renovated
             spaces before occupancy and use, with emphasis on ensuring proper ventilation for
             operating rooms, All rooms, and PE areas. 100• 120• 288• 304 Category IC (AlA: 5.1: ASHRAE: 1-
             1996)
       H.    No recommendation is offered on routine microbiologic air sampling before, during, or
             after construction or before or during occupancy of areas housing immunocompromised
             patients.I7,20,49,97, 109,272,1433        Unresolved issue
       T.    If a case of health-care-acquired aspergillosis or other opportunistic environmental airborne
             fungal disease occurs during or immediately after construction, implement appropriate
             follow-up measures. 20• 55 • 62• 77• 94 • 95 Category IB
             I.     Review pressure differential monitoring documentation to verifY that pressure
                    differentials in the construction zone and in PE rooms were appropriate for their
                    settings. 94 • 95 • 12° Category IB, IC (AlA: 5.1)
             2.     Implement corrective engineering measures to restore proper pressure differentials as
                    needed. 94 • •  °
                                    95 12
                                               Category IB, IC (AlA: 5.1)
             3.     Conduct a prospective search for additional cases and intensifY retrospective
                    epidemiologic review of the hospital's medical and laboratory records.'· 20• 62• 63• 10'1
                    CategoryiB
             4.     If there is no evidence of ongoing transmission, continue routine maintenance in the
                    area to prevent health-care-acquired fungal disease.'· 55 Category IB
       J.    If there is epidemiologic evidence of ongoing transmission of fungal disease, conduct an
             environmental assessment to determine and eliminate the source. 3• 96• 97• 109• 111 • 115 • 249 • 273---277
             CategoryiB
             1.     Collect environmental samples fi·om potential sources of airborne fungal sp,ores,
                                                                                           3 18 44 8 49 97 106
                    preferably using a high-volume air sampler rather than settle plates. • • • • • • •
                    111, 112, 115, 249,254, 273-277, zn, 312 Category IB
             2.     If either an environmental source of airborne fungi or an engineering problem with
                    filtration or pressure differentials is identified, promptly perform corrective measures
                    to eliminate the sow·ce and route of entty. 96• 97 Category IB
             3.     Use an EPA-registered anti-fungal biocide (e.g., coppet'8-quinolinolate) for
                    decontaminating structural materials. 50· 277• 312 • 329 Category IB
             4.     If an environmental source of airbome fungi is not identified, review infection control
                    measures, including engineering controls, to identify potential areas for correction or
                    improvement. 73 • 117 Category IB
             5.     If possible, perform molecular subtyping of Aspergillus spp. isolated fi·om patients
                    and the environment to establish strain identities.'"· 29,_296 Category II
       K.    !fair-supply systems to high-risk areas (e.g., PE rooms) are not optimal, use portable,
             industrial-grade HEPA filters on a temporary basis until rooms with optimal air-handling
             systems become available.'· 120' 27,_277 Category II

III.   Infection-Control and Ventilation Requirements for PE Rooms
       A.    Minimize exposures of severely immunocompromised patients (e.g., solid organ transplant
             patients or allogeneic neutt·openic patients) to activities that might cause aerosolization of
             fungal spores (e.g., vacuuming or disruption of ceiling tiles).'· 20• 109• 272 Category IB
       B.    Minimize the length of time that immunocompromised patients in PE are outside their
                                                                       283
             rooms for diagnostic procedures and other activities.'·         Category IB
       C.    Provide respiratory protection for severely immunocompromised patients when they must
             leave PE for diagnostic studies and other activities; consult the most recent revision of
             CDC's Guidelines for Prevention of Health-Care-Associated Pneumonia for information
             regarding the appropriate type of respiratmy protection.'· 9 Category II
                                                                                                        123


      D.    Incorporate ventilation engineering specifications and dust-controlling pmcesses into the
            planning and constmction of new PE units. Category IB, IC
                                                                                               20 9 104
            I.    Install central or point-of-use HEPA filters for supply (incoming) air.'· 18• · 44 • 9- •
                                    1432 1434
                  120. "'· 316-318,     ·     Category IB, IC (AlA: 5.1, 5.2, 7.2.0)
            2.    Ensure that moms are well sealed by 1) pmperly constmcting windows, doors, and
                  intake and exhaust ports; 2) maintaining ceilings that are smooth and free of fissures,
                  open joints, and crevices; 3) sealing walls above and below the ceiling, and 4)
                  monitoring for leakage and making necessary repairs.'· 111 · 120· 317•
                                                                                         318
                                                                                             Category IB,
                  IC    (AlA: 7.2.D3)
                                                                      120
            3.    Ventilate the mom to maintain :;:12 ACH.'· '· ' 241 · 317 • 318 Categ01y IC (AlA: 7.2.0)
            4.    Locate air supply and exhaust grilles so that clean, filtered air enters fi·om one side of
                  the room, flows across the patient's bed, and exits from the opposite side of the
                  room. 3• 120• 317 • 318 Category IC (AlA: 7.31.01)
            5.    Maintain positive room air pressure (?:2.5 Pa [0.01-inch water gauge]) in relation to
                  the corridor. 3· 35 · 120 · 317· 318 Category IB, IC (AlA: Table7.2)
            6.    Maintain airflow patterns and monitor these on a daily basis by using petmanently
                  installed visual means of detecting airflow in new or renovated construction, or using
                  other visual methods (e.g., flutter strips, or smoke tubes) in existing PE units.
                  Document the monitoring results. 120' 273 Category IC (AlA: 7.2.06)
            7.    Install self-closing devices on all room exit doors in protective environments. 120
                  Category IC       (AlA: 7.2.04)
      E.    Do not use laminar air flow systems in newly constructed PE moms. 316' 318 Category II
      F.    Take measures to protect immunocompromised patients who would benefit fmm a PE room
            and who also have an airborne infectious disease (e.g., acute VZV infection or
            tuberculosis).
            1.    Ensure that the patient's room is designed to maintain positive pressure.
            2.    Use an anteroom to ensure appropriate air balance relationships and provide
                  independent exhaust of contaminated air to the outside, or place a HEPA filter in the
                  exhaust duct if the return air must be recirculated. 120· 317 Category IC (AlA: 7.2.Dl,
                  A7.2.D)
            3.    !fan anteroom is not available, place the patient in All and use pmtable, industrial-
                  grade HEPA filters to enhance filtration of spores in the room. 219 Category II
      G.    Maintain backup ventilation equipment (e.g., portable units for fans or filters) for
            emergency provision of ventilation requirements for PE areas and take immediate steps to
            restore the fixed ventilation system function.'· 120' 278 Category IC (AlA: 5.1)

IV.   Infection-Control and Ventilation Requirements for All Rooms
      A.    Incorporate ce1tain specifications into the planning, and constmction or renovation of AII
            units.124

            5.    Direct exhaust air to the outside, away from air-intake and populated areas. If this is
                   not practical, air from the room can be recirculated after passing through a HEPA
                             °
                   filter.'· 12    Category IC (AlA: Table 7.2)
      B.    Where supplemental engineering c~ntrols for air cleaning are indicated fi·om a risk
            assessment of the All area, install UVGI units in the exhaust air ducts of the HVAC system
            to supplement HEPA filtration or install UVGI fixtures on or near the ceiling to irradiate
            upper room air.' Category II
      C.    Implement environmental infection-control measures for persons with known or suspected
            airborne infectious diseases.
            I.    Use All rooms for patients with or suspected of having an airborne infection who also
                   require cough-inducing procedures, or use an enclosed booth that is engineered to
                   provide I) 2:12 ACH; 2) air supply and exhaust rate sufficient to maintain a 2.5 Pa
                  [0.01-inch water gauge] negative pressure difference with respect to all surrounding
                  spaces with an exhaust rate of2:50 ft3/min.; and 3) air exhausted directly outside away
                  from air intakes and traffic or exhausted after HEPA filtration prior to recirculation.'·
                   120. 348-350   Category IB, IC (AlA: 7.15.E, 7.31.023, 9. 10, Table 7.2)
            2.    Although airborne spread of viral hemoJThagic fever (VHF) has not been documented
                  in a health-care setting, prudence dictates placing a VHF patient in an All room,
                   preferably with an anteroom to reduce the risk of occupational exposure to
                  aerosolized infectious material in blood, vomitus, liquid stool, and respiratmy
                  secretions present in large amounts during the end stage of a patient's illness?02- 204
                  Category II
                  a.        !fan anteroom is not available, use portable, industrial-grade HEPA filters in
                            the patient's room to provide additional ACH equivalents for removing
                            airborne particulates.
                   b.       Ensure that health-care workers wear face shields or goggles with appropriate
                            respirators when entering the rooms of VHF patients with prominent cough,
                            vomiting, diarrhea, or hemorrhage. 203
            3.    Place smallpox patients in negative pressure rooms at the onset of their illness,
                   preferably using a room with an anteroom if available. 6 Category II
      D.    No recommendation is offered regarding negative pressure or isolation rooms for patients
            with Pneumocystis carinii pneumonia. 126 • 131 ' 132 Unresolved issue
      E.    Maintain back-up ventilation equipment (e.g., portable units for fans or filters) for
            emergency provision of ventilation requirements for All rooms and take immediate steps to
            restore the fixed ventilation system function.'· 120' 278 Category IC (AlA: 5.1)

V,    Infection-Control and Ventilation Requirements for Operating Rooms
      A.    Implement environmental infection-control and ventilation measures for operating rooms.
            1.   Maintain positive-pressure ventilation with respect to corridors and adjacent areas.'·
                 120 356
                    •    Category IB, IC (AlA: Table 7.2)
                                                                                    358
            2.   Maintain 2:15 ACH, of which 2:3 ACH should be fresh air. 120· 357•     Category IC
                  (AlA: Table 7.2)
            3.   Filter all recirculated and fresh air through the appropriate filters, providing 90%
                                                                   120 362
                  efficiency (dust-spot testing) at a minimum. '           Category IC (AlA: Table 7.3)
            4.    In rooms not engineered for horizontal laminar airflow, introduce air at the ceiling
                  and exhaust air near the floor. 120' 357 ' 359 Categ01y IC (AlA: 7.3l.D4)
            5.    Do not use UV lights to prevent surgical-site infections. 356• 364-370 Category IB
            6.   Keep operating room doors closed except for the passage of equipment, personnel,
                 and patients, and limit entry to essential personnel. 351 · 352 Category IB
                                                                                                        347
      B.    Follow precautionary procedures for TB patients who also require emergency surgeiy.'· '
            371
                 Category IB, IC
                                                                                                                       125


             1.    Use an N95 respirator approved by the National Institute for Occupational Safety and
                   Health (NIOSH) without exhalation valves in the operating room. 347 • 372 Category
                   JC    {Occupational Safety and Health Administration [OSHA]; 29 Code of Federal Regulations [CFR]
                   1910.134,139)
             2.    Intubate the patient in either the All room or the operating room; if intubating the
                   patient in the operating room, do not allow the doors to open until 99% of the
                   airborne contaminants are removed (Appendix B, Table B.l). 4 • 358 Category IB
            3.     When anesthetizing a patient with confirmed or suspected TB, place a bacterial filter
                   between the anesthesia circuit and patient's airway to prevent contamination of
                   anesthesia equipment or discharge of tubercle bacilli into the ambient air. 371 • 373
                   Category IE
            4.     Extubate and allow the patient to recover in an All room.'· 358 Category IB
            5.     If the patient has to be extubated in the operating room, allow adequate time for ACH
                   to clean 99% of airborne particles from the air (Appendix B, Table B.!) because
                   extubation is a cough-producing procedure.'· 358 Category IB
      C.    Use portable, industrial-grade HEPA filters temporarily for supplemental air cleaning
            during intubation and extubation for infectious TB patients who require surgety.'· 219• 358
            Category II
            1.     Position the units appropriately so that all room air passes through the filter; obtain
                   engineering consultation to determine the appropriate placement of the unit.'
                   Category II
            2.     Switch the portable unit off during the surgical procedure. Category II
            3.     Provide fi·esh air as per ventilation standards for operating rooms; portable units do
                   not meet the requirements for the number offi-esh ACH. 120 • 215 • 219 Category II
      D.    If possible, schedule infectious TB patients as the last surgical cases of the day to maximize
            the time available for removal of airborne contamination. Category II
      E.    No t•ecommendation is offered for perfmming orthopedic implant operations in rooms
            supplied with laminar airflow. 362 ' 364 Unresolved issue
      F.    Maintain backup ventilation equipment (e.g., portable units for fans or filters) for
            emergency provision of ventilation requirements for operating rooms, and take immediate
            steps to restore the fixed ventilation system function."· 120• 278•372 Category IB, IC (AlA:
            5.1)


VI. Other Potential Infectious Aerosol Hazards in Health-Care Facilities
     A.   In settings where surgical lasers are used, wear appropriate personal protective equipment,
           including N95 or N I 00 respirators, to minimize exposure to laser plumes. 347• 378• 389
          Category JC (OSHA; 29 CFR 1910.134,139)
     B.   Use central wall suction units with in-line filters to evacuate minimal laser plumes.'"· 382• 386•
          389
                 Category II
     C.   Use a mechanical smoke evacuation system with a high-efficiency filter to manage the
          generation of large amounts of laser plume, when ablating tissue infected with human
          papilloma virus (HPV) or performing procedures on a patient with extrapulmonary TB.'· 382'
          38 392
             '-     Category II



D. Recommendations-Water
I.    Controlling the Spread ofWaterbome Microoganisms
      A.   Practice hand hygiene to prevent the hand transfer of waterborne pathogens, and use barrier
           precautions (e.g., gloves) as defined by other guidelines. 6• 464• 577• 586• 592• 1364 Category IA
126


       B.    Eliminate contaminated water or fluid environmental reservoirs (e.g., in equipment or
             solutions) wherever possible.'64 • 465 Category IB
       C.    Clean and disinfect sinks and wash basins on a regular basis by using an EPA-registered
             product as set by facility policies. Category II
       D.    Evaluate for possible environmental sources (e.g., potable water) of specimen
             contamination when waterborne microorganisms (e.g., NTM) of unlikely clinical
             importance are isolated from clinical cultures (e.g., specimens collected aseptically from
             sterile sites or, if post-procedural, colonization occurs after use of tap water in patient
             care). 607.6 10-612 Categ01y IB
       E.    A void placing decorative fountains and fish tanks in patient-care areas; ensure disinfection
             and fountain maintenance if decorative fountains are used in the public areas of the health-
             care facility. 664 Category IB

II.    Routine Prevention of Waterbome Microbial Contamination Within the Distribution
       System
       A.   Maintain hot water temperature at the return at the highest temperature allowable by state
            regulations or codes, preferably 2:124 °F (2:51 °C), and maintain cold water temperature at
            <68°F ( <20°C). 3• 661 Category IC (SJuJes; ASHRAE: 12:2000)
       B.   If the hot water temperature can be maintained at 2:124°F (2:51 °C), explore engineering
            options (e.g., install preset thermostatic valves in point-of-use fixtures) to help minimize the
            risk of scalding. 661 Category II
       C.   When state regulations or codes do not allow hot water temperatures above the range of
            105°F-!20°F (40.6°C-49°C) for hospitals o1· 95°F-Il0°F (35°C-43.3°C) for nursing care
            facilities or when buildings cannot be retrofitted for thermostatic mixing valves, follow
            either of these alternative preventive measures to minimize the growth of Legionella spp. in
            water systems. Category II
            1.      Periodically increase the hot water temperature to 2: 150°F (2:66°C) at the point of
                   use. 661 Category II
            2.      Alternatively, chlorinate the water and then flush it through the system. 661 • 710· 711
                    Category II
       D.   Maintain constant recirculation in hot-wate1· distribution systems serving patient-care
            areas. 12°    Category JC (AlA: 7.3J.E3)

III.   Remediation Strategies for Distribution System Repair or Emergencies
       A.  Whenever possible, disconnect the ice machine before planned water disruptions.
           Category II
       B.  Prepare a contingency plan to estimate water demands for the entire facility in advance of
           significant water disruptions (i.e., those expected to result in extensive and heavy microbial
                                                                                                  719
           or chemical contamination of the potable water), sewage intrusion, or flooding. 713 •
           Category IC (JCAHO: EC 1.4)
       C.  When a significant water disruption or an emergency occurs, adhere to any advisory to boil
           water issued by the municipal water utility. 642 Cutegory IB, IC (Municipal order)
           1.     Alert patients, families, staff, and visitors not to consume water from drinking
                  fountains, ice, or drinks made from municipal tap water, while the advismy is in
                  effect, unless the water has been disinfected (e.g., by bringing to a rolling boil for 2:1
                  minute). 642 Categ01y IB, IC (Municipal oo·der)
           2.     After the advismy is lifted, run faucets and drinking fountains at full flow for 2:5
                  minutes, or use high-temperature water flushing or chlorination. 642• 661 Category IC,
                   II    (Municipal order; ASHRAE 12:2000)
       D.    Maintain a high level of surveillance for waterborne disease among patients after a boil
             water adviso1y is lifted. Category II
                                                                                                 127


E.   Corrective decontamination of the hot water system might be necessary after a disruption in
     service or a cross-connection with sewer lines has occurred.
     I.    Decontaminate the system when the fewest occupants are present in the building (e.g.,
           nights or weekends).'· 661 Categmy IC (ASHRAE: 12:2000)
     2.    !fusing high-temperature decontamination, raise the hot-water temperature to 160°F-
           1700F (71 °C-77°C) and maintain that level while progressively flushing each outlet
           around the system for ?:5 minutes.'· 661 Category IC (ASHRAE: 12:2000)
     3.    !fusing chlorination, add enough chlorine, preferably overnight, to achieve a free
           chlorine residual of;o:2 mg!L (2:2 ppm) throughout the system. 661  Category IC
           (ASHRAE: 12:2000)
           a.       Flush each outlet until chlorine odor is detected.
           b.       Maintain the elevated chlorine concentration in the system for 2:2 hrs (but ::;24
                    hrs).
     4.     Use a very thorough flushing of the water system instead of chlorination if a highly
            chlorine-resistant microorganism (e.g., Cryptosporidium spp.) is suspected as the
            water contaminant.       Category II
F.   Flush and restart equipment and fixtures according to manufacturers' instructions.
     Category II
G.   Change the pretreatment filter and disinfect the dialysis water system with an EPA-
     registered product to prevent colonization of the reverse osmosis membrane and
     downstream microbial contamination. 721 Category II
H.   Run water softeners through a regeneration cycle to restore their capacity and function.
     Category II
I.   If the facility has a watet~holding reservoir or water-storage tank, consult the fucility
     engineer or local health department to determine whether this equipment needs to be
     drained, disinfected with an EPA-registered product, and refilled. Category II
J.   Implement facility management procedures to manage a sewage system failure or flooding
     (e.g., arranging with other health-care facilities for temporary transfer of patients or
     provision of services), and establish communications with the local municipal water utility
     and the local health department to ensure that advisories are received in a timely manner
     upon release. 713 ' 719 Category IC (JCAHO: EC 1.4; Municipal order)
K.   Implement infection-control measures during sewage intrusion, flooding, or other water-
     related emergencies.
     1.     Relocate patients and clean or sterilize supplies from affected areas. Category II
     2.     If hands are not visibly soiled or contaminated with proteinaceous material, include
            an alcohol-based hand rub in the hand hygiene process I) before performing invasive
             procedures; 2) before and after each patient contact; and 3) whenever hand hygiene is
            indicated. 1364 Category II
     3.     If hands are visibly soiled or contaminated with proteinaceous material, use soap and
            bottled water for handwashing. 1364 Category II
     4.     If the potable water system is not affected by flooding or sewage contamination,
            process surgical instruments for sterilization according to standard procedures.
            Category II
     5.     Contact the manufacturer of the automated endoscope reprocessor (AER) for specific
            instructions on the use of this equipment during a water advisoty. Category II
L.   Remediate the facility after sewage intrusion, flooding, or other water-related emergencies.
     I.     Close off affected areas during cleanup procedures. Category II
     2.     Ensure that the sewage system is fully functional before beginning remediation so
            contaminated solids and standing water can be removed. Category II
128


             3.   If hard-surface equipment, floors, and walls remain in good repair, ensure that these
                  are dry within 72 hours; clean with detergent according to standard cleaning
                  procedures. Category II
            4.    Clean wood furniture and materials (if stiJJ in good repair); allow them to dry
                  thoroughly before restoring varnish or other surface coatings. Category II
            5.    Contain dust and debris during remediation and repair as outlined in air
                  recommendations (Air: II G 4, 5). Category II
      M.    Regardless of the original source of water damage (e.g., flooding versus water leaks from
            point-of-use fixtures or roofs), remove wet, absorbent structural items (e.g., carpeting,
            wallboard, and wallpaper) and cloth fumishings if they cannot be easily and thoroughly
            cleaned and dried within 72 hours (e.g., moisture content:S20% as determined by moisture
            meter readings); replace with new materials as soon as the underlying structure is declared
            by the facility engineer to be thoroughly dry. 18• 266 • 278 · 1026 Category IB

IV.   Additional Engineering Measures as Indicated by Epidemiologic Investigation for
      Controlling Waterborne, Health-Care-Associated Legionnaires Disease
      A.   When using a pulse or one-time decontamination method, superheat the water by flushing
           each outlet for 2:5 minutes with water at J60°F-170'F (71 °C-77'C) or hyperchlorinate the
           system by flushing all outlets for2:5 minutes with water containing2:2 mg/L (2:2 ppm) free
           residual chlmine using a chlorine-based product registered by the EPA for water treatment
           (e.g., sodium hypochlorite [chlorine bleach]). 661 • 711 • 714 • 724 • 764 • 766 Categoty IB (ASHRAE:
             12:2000)
      B.    After a pulse treatment, maintain both the heated water temperature at the return and the
            cold water temperature as per the recommendation (Water: IIA) wherever practical and
            permitted by state codes, or chlorinate heated water to achieve 1-2 mg/L (1-2 ppm) free
            residual chlorine at the tap using a chlorine-based product registered by the EPA for water
                                                                     661
            treatment (e.g., sodium hypochlorite [bleach]). 26 • 437• • 709• 726• 727 Category IC (Stat";
            ASHRAE: 12:2000)
      C.    Explore engineering or educational options (e.g., install preset thermostatic mixing valves
            in point-of-use fixtures or post warning signs at each outlet) to minimize the risk of scalding
            for patients, visitors, and staff. Category II
      D.    No recommendation is offered for treating water in the facility's distribution system with
            chlorine dioxide, heavy-metal ions (e.g., copper or silver), monochloramine, ozone, or UV
            light. 72&--746 Unresolved issue

V.    General Infection-Control Strategies for Preventing Legionnaires Disease
      A.   Conduct an infection-control risk assessment of the facility to determine if patients at risk or
           severely immunocompromised patients are present. 3• 431 • 432 Category IB
      B.   Implement general strategies for detecting and preventing Legionnaires disease in facilities
           that do not provide care for severely immunocompromised patients (i.e., facilities that do
           not have HSCT or solid organ transplant programs). 3• 431 • 432 Category IB
           1.     Establish a surveillance process to detect health-care-associated Legionnaires
                  disease. 3• 431 • 43 ' CategoryiB
           2.     Inform health-care personnel (e.g., infection control, physicians, patient-care staff,
                  and engineering) regarding the potential for Legionnaires disease to occur and
                 measures to prevent and control health-care-associated legionellosis. 437• 759
                  Category IE
           3.     Establish mechanisms to provide clinicians with labmatory tests (e.g., culture, urine
                  antigen, direct fluorescence assay [DFA], and serology) for the diagnosis of
                  Legionnaires disease. 3• 431 Categoty IB
                                                                                                             129


C.   Maintain a high index of suspicion for health-care-associated Legionnaires disease, and
     perform laboratory diagnostic tests for legionellosis on suspected cases, especially in
     patients at risk who do not require a PE for care (e.g., patients receiving systemic steroids;
     patients aged 2:65 years; or patients with chronic underlying disease [e.g., diabetes mellitus,
     congestive heart failure, or chronic obstructive lung disease]). 3• 395 • 417• 423--425• 432• 435 • 437• 453
     Category/A
D.   Periodically review the availability and clinicians' use oflaboratory diagnostic tests for
     Legionnaires disease in the facility; if clinicians' use of the tests on patients with diagnosed
     or suspected pneumonia is limited, implement measures (e.g., an educational campaign) to
     enhance clinicians' use of the test(s). 453 Category IB
E.   If one case of laboratory-confirmed, health-care-associated Legionnaires disease is
     identified, or if two or more cases of laboratory-suspected, health-care-associated
     Legionnaires disease occur during a 6-month period, certain activities should be initiated. 405 •
     408,431,453,739,759      Category IB
     I.     Report the cases to the state and local health departments where required.                Category
            IC     (States)
     2.     If the facility does not treat severely immunocompromised patients, conduct an
            epidemiologic investigation, including retrospective review of microbiologic,
            serologic, and postmortem data to look for previously unidentified cases of health-
            care-associated Legionnaires disease, and begin intensive prospective surveillance for
            additional cases_3·405, 408,431,453,739,759 Category IB
     3.     If no evidence of continued health-care-associated transmission exists, continue
            intensive prospective surveillance for 2:2 months after the initiation of surveillance.'·
            40S,40S,43J,   4sJ. 739,759   Category IB
F.   If there is evidence of continued health-care-associated transmission (i.e., an outbreak),
                                                                                           410 455
     conduct an environmental assessment to determine the source of Legionella spp. 40,_ •
     Category IB
                                                                                       1209
     I.   Collect water samples from potential aerosolized water sources (Appendix C).
          Category IB
     2.   Save and subtype isolates of Legionella spp. obtained from patients and the
          environment.40J-..4JO, 453,763,764 Category IB
     3.     If a source is identified, promptly institute water system decontamination measures
            per recommendations (see Water IV). 766' 767 Category IB
     4.     If Legionella spp. are detected in2:lcultures (e.g., conducted at 2-week intervals
            during 3 months), reassess the control measures, modify them accordingly, and repeat
            the decontamination procedures; consider intensive use of techniques used for initial
                      . .
            decontammatton,    or a com b'matt.on o f superheating
                                                               . an d hyperc hi anna
                                                                                  . t'wn. 3767768
                                                                                           · ·
            CategorylB
G.   If an environmental source is not identified during a Legionnaires disease outbreak,
     continue surveillance for new cases for 2:2 months. Either defer decontamination pending
     identification of the source of Legionella spp., or proceed with decontamination of the
     hospital's water distribution system, with special attention to areas involved in the outbreak.
     Category II
H.   No recommendation is offered regarding routine culturing of water systems in health-care
     facilities that do not have patient-care areas (i.e., PE or transplant units) for persons at high
                                                                         753
     risk for Legion ella spp. infection. 26' 453 ' 707 ' 709' 714• 747•     Unresolved issue
I.   No recommendation is offered regarding the removal of faucet aerators in areas for
     immunocompetent patients. Unresolved issue
J.   Keep adequate records of all infection-control measures and environmental test results for
     potable water systems. Category II
130


VI.   Preventing Legionnaires Disease in Protective Environments and Transplant Units
      A.   When implementing strategies for preventing Legionnaires disease among severely
           immunosuppressed patients housed in facilities with HSCT or solid-organ transplant
           programs, incorporate these specific surveillance and epidemiologic measures in addition to
           the steps previously outlined (Water: V and Appendix C).
            I.    Maintain a high index of suspicion for legionellosis in transplant patients even when
                  environmental surveillance cultures do not yield legionellae. 430• 431 Category IB
           2.     If a case occurs in a severely immunocompromised patient, or if severely
                  immunocompromised patients are present in high-risk areas ofthe hospital (e.g., PE
                  or transplant units) and cases are identified elsewhere in the facility, conduct a
                  combined epidemiologic and environmental investigation to determine the source of
                  Legionella spp. 431 • 767 Category IB
      B.   Implement culture strategies and potable water and fixture treatment measures in addition to
           those previously outlined (Water: V). Category II
           I.     Depending on state regulations on potable water temperature in public buildings, 725
                  hospitals housing patients at risk for health-care-associated legionellosis should either
                  maintain heated water with a minimum return temperature of?:124°F [2:51 oq and
                  cold water at <68°F [<20°C]), or chlorinate heated water to achieve 1-2 mg/L (1-2
                  ppm) of free residual chlorine at the tap."· 441 • 661 ' 70,_711 • 726 • 727 Category II
           2.     Periodic culturing for legionellae in potable water samples from HSCT or solid-organ
                  transplant units can be performed as part of a comprehensive strategy to prevent
                  Legionnaires disease in these units. 9' 431 ' 710• 769 Category II
           3.     No recommendation is offered regarding the optimal methodology (i.e., frequency
                  or number of sites) for environmental surveillance cultures in HSCT or solid organ
                  transplant units. Unresolved issue
           4.     In areas with patients at risk, when Legionel/a spp. are not detectable in unit water,
                  remove, clean, and disinfect shower heads and tap aerators monthly by using a
                  chlorine-based, EPA-registered product. !fan EPA-registered chlorine disinfectant is
                                                                                                                 745
                  not available, use a chlorine bleach solution (500--615 ppm [I: 100 v/v dilution]). 661 •
                  Category!!
      C.   If Legion ella spp. are determined to be present in the water of a transplant unit, implement
           ceJiain measures until Legionella spp. are no longer detected by culture.
                                                                                                            767
           I.     Decontaminate the water supply as outlined previously (Water: IV) 3 • 9• 661 • 766•
                  CategoryiB
           2.     Do not use water from the faucets in patient-care rooms to avoid creating infectious
                  aerosols.'· 412 Category IB
                                                                                                     412
           3.     Restrict severely immunocompromised patients from taking showers. 9'                     Category
                  IB
           4.     Use water that is not contaminated with Legionella spp. for HSCT patients' sponge
                  baths:·"' Category IB
           5.     Provide patients with sterile water for tooth brushing, drinking, and for flushing
                  nasogastric tubing during Jegionellosis outbreaks.'· 412 Category IB
      D.   Do not use large-volume room air humidifiers that create aerosols (e.g., by Venturi
           principle, ultrasound, or spinning disk) unless they are subjected to high-level disinfection
           and filled only with sterile water.'·'· 402' 455 Category IB

VII. Cooling Towers and Evaporative Condensers
     A.   When planning construction of new health-care facilities, locate cooling towers so that the
          drift is directed away from the air-intake system, and design the towers to minimize the
          volume of aerosol drift. 404 · 661 • 786 Category JC (ASHRAE: 12:2ooo)
                                                                                                                 131


      B.     Implement infection-control procedures for operational cooling towers.' 04 · 661 • 784
             Category IC (ASHRAE: 12:2000)
             I,   Install drift eliminators.'04 ' 661 ' 784 Category IC (ASHRAE: 12:2ooo)
             2.   Use an effective EPA-registered biocide on a regular basis, 661 Category IC
                    (ASHRAE: 12:2000)
             3.    Maintain towers according to manufacturers' recommendations, and keep detailed
                   maintenance and infection control records, including environmental test results from
                   legionellosis outbreak investigations. 661 Category IC (ASHRAE: 12:2ooo)
      C.     If cooling towers or evaporative condensers are implicated in health-care-associated
             legionellosis, decontaminate the cooling-tower system, 404• 405 • 786· 787 Category IB

VIII. Dialysis Water Quality and Dialysate
      A.   Adhere to current AAMI standards for quality assurance performance of devices and
           equipment used to treat, store, and distribute water in hemodialysis centers (both acute and
           maintenance [chronic) settings) and for the preparation of concentrates and dialysate. 31 ' 32 '
           666--668, 789, 791, 800, 807, 809, 1454, 1455 Category JA, /C (AAMI: ANSIIAAMI RD5: 1992, ANSIIAAMI RD
             47:1993)
      B.     No recommendation is offered regarding whether more stringent requirements for water
             quality should be imposed in hemofiltration and hemodiafiltration. Unresolved issue
      C.     Conduct microbiological testing specific to water in dialysis settings.'"· 791 • 792 · 834• 835
             Category IA, IC (AAMI: ANS!IAAMI RD 5: 1992, ANS1/AAM1 RD 47: 1993, ANSI/AAMI RD 62:2001)
             I.    Perform bacteriologic assays of water and dialysis fluids at least once a month and
                   during outbreaks using standard quantitative methods. 792· 834• 835 Category IA, IC
                    (AAMI: ANSI/AAM1 RD 62:2001)
                    a,    Assay for heterotrophic, mesophilic bacteria (e.g., Pseudomonas spp).
                    b.    Do not use nutrient-J"ich media (e.g., blood agar or chocolate agar).
             2.     In conjunction with microbiological testing, perform endotoxin testing on product
                    water used to reprocess dialyzers for multiple use. 789• 791 • 806• 811 • 816 • 829 Category IA,
                    /C    (AAM1: ANS!IAAM1 RD 5:1992, ANSI/AAMl RD 47:1993)
             3.     Ensure that water does not exceed the limits for microbial counts and endotoxin
                                                        789 791 80
                    concentrations outlined in Table 18. · ·         °
                                                                    Category IA, IC (AAMI: ANS11AAM1 RD
                    5:1992, ANS1/AAM1 RD 47:1993)
      D.     Disinfect water distribution systems in dialysis settings on a regular schedule. Monthly
             disinfection is recommended, 66 6-66 '· 792 · 80 ° Category IA, IC (AAM1: ANST/AAM1 RD62:2001)
      E.     Whenever practical, design and engineer water systems in dialysis settings to avoid
             incorporating joints, dead-end pipes, and unused branches and taps that can harbor
                                    °
             bacteria. 666-668• 792• 80 Category IA, IC (AAMI: ANS11AAM1 RD62:2001)
       F.    When storage tanks are used in dialysis systems, they should be routinely drained,
             disinfected with an EPA-registered product, and fitted with an ultrafilter or pyrogenic filter
             (membrane filter with a pore size sufficient to remove small pmticles and molecules 2:1
             kilodalton) installed in the water line distal to the storage tank. 792 Category IC (AAMI:
             ANSl/AAMI RD62:2001)


IX.   Ice Machines and Ice
      A.   Do not handle ice directly by hand, and wash hands before obtaining ice. Categmy II
      B.   U se a smooth~sur1ace~  . scoop to d'1spense 1ce.
                                   tee                    . 680· 863 Category II
           I,     Keep the ice scoop on a chain shmt enough the scoop cannot touch the floor, or keep
                  the scoop on a clean, hard surface when not in use.' 80• 863 Categmy II
           2.     Do not store the ice scoop in the ice bin. Category II
      C.   Do not store pharmaceuticals or medical solutions on ice intended for consumption; use
           sterile ice to keep medical solutions cold, or use equipment specifically manufactured for
           this purpose. 600• 863 Category IB
132


      D.    Machines that dispense ice are preferred to those that require ice to be removed from bins or
            chests with a scoop. 687• 869 Category II
      E.    Limit access to ice-storage chests, and keep the container doors closed except when
            removing ice. 863 Category II
      F.    Clean, disinfect, and maintain ice-storage chests on a regular basis. Category II
            I.     Follow the manufacturer's instructions for cleaning. Category II
            2.     Use an EPA-registered disinfectant suitable for use on ice machines, dispensers, or
                   storage chests in accordance with label instructions.    Category II
            3.     If instructions and EPA-registered disinfectants suitable fot· use on ice machines are
                   not available, use a general cleaning/disinfecting regimen as outlined in Box 12. 863
                   Category II
            4.     Flush and clean the ice machines and dispensers if they have not been disconnected
                   before anticipated lengthy water disruptions. Category II
      G.    Install proper air gaps where the condensate lines meet the waste lines. Category II
      H.    Conduct microbiologic sampling of ice, ice chests, and ice-making machines and dispensers
            where indicated during an epidemiologic investigation. 861- 863 Category IB

X,    Hydrotherapy Tanks and Pools
      A.  Drain and clean hydrotherapy equipment (e.g., Hubbard tanks, tubs, whirlpools, whirlpool
          spas, or birthing tanks) after each patient's use, and disinfect equipment surfaces and
           components by using an EPA-registered product in accordance with the manufacturer's
           instructions. Category II
      B.   In the absence of an EPA-registered product for water treatment, add sodium hypochlorite
          to the water:
           I.    Maintain a 15-ppm chlorine residual in the water of small hydrotherapy tanks,
                 Hubbard tanks, and tubs. 889 Category II
          2.     Maintain a 2-5 ppm chlorine residual in the water of whirlpools and whirlpool
                  spas. 905 Category II
           3.     If the pH of the municipal water is in the basic range (e.g., when chloramine is used
                  as the primary drinking water disinfectant in the community), consult the facility
                  engineer regarding the possible need to adjust the pH ofthe water to a more acid level
                  before disinfection, to enhance the biocidal activity of chlorine. 894 Category II
      C.  Clean and disinfect hydrotherapy equipment after using tub liners. Category II
      D.  Clean and disinfect inflatable tubs unless they are single-use equipment.       Category II
      E.  No recommendation is offered regarding the use of antiseptic chemicals (e.g., chloramine-
          T) in the water during hydrotherapy sessions. Unresolved issue
      F.  Conduct a risk assessment of patients prior to their use of large hydrotherapy pools,
          defening patients with draining wounds or fecal incontinence from pool use until their
          condition resolves. Category II
      G.  For large hydrotherapy pools, use pH and chlorine residual levels appropriate for an indoor
          pool as provided by local and state health agencies. Categ01y IC (States)
      H.  No recommendation is offered regarding the use in health care of whirlpools or spa
          equipment manufactured for home or recreational use. Unresolved issue

XI.   Miscellaneous Medical Equipment Connected to Water Systems
      A.   Clean, disinfect, and maintain AER equipment according to the manufacturer's instructions
           and relevant scientific literature to prevent inadvettent contamination of endoscopes and
           bronchoscopes wtt. h wat erborne mJCroorgamsms.
                                                .         .   911 - 915 Category IB
           l.    To rinse disinfected endoscopes and bronchoscopes, use water of the highest quality
                 practical for the system's engineering and design (e.g., sterile water or
                                                                                                                    133


                  bacteriologically-filtered water [water filtered through O.l-0.2-ftm filters]). 912 · 914 · 915 ·
                  918
                         Category IB
          2.      Dry the intemal channels of the reprocessed endoscope or bronchoscope using a
                  proven method (e.g., 70% alcohol followed by forced-air treatment) to lessen the
                  potential for the proliferation of waterborne microorganisms and to help prevent
                  biofilm formation. 671 · 921 · 923 • 925 · 928 Category IB
     B.   Use water that meets nationally recognized standards set by the EPA for drinking water
          (<500 CFU/mL for heterotrophic plate count) for routine dental treatment output water. 935·
          936 943 944
             • •         Category IB, IC (EPA: 40 CFR 1 Part 141, Subpart G).
     C.   Take precautions to prevent waterborne contamination of dental unit water lines and
          instruments.
          I.      A Iter each patient, discharge water and air for a minimum of 20-30 seconds from any
                  dental device connected to the dental wate1· system that enters the patient's mouth
                  (e.g., handpieces, ultrasonic scalers, and air/water syringe). 936' 937 Category II
          2.      Consult with dental water-line manufacturers to I) determine suitable methods and
                  equipment to obtain the recommended water quality; and 2) determine appropriate
                  methods for monitoring the water to ensure quality is maintained'"· 946 Category II
          3.      Consult with the dental unit manufacturer on the need for periodic maintenance of
                  anti-retraction mechanisms. 937• 946 Category IB



E. Recommendations-Environmental Services
I.   Cleaning and Disinfecting Strategies for Environmental Surfaces in Patient-Care Areas
     A.   Select EPA-registered disinfectants, if available, and use them in accordance with the
          manufacturer's instructions?· 974• 983      Category JB, IC       (EPA: 7 United States   Code[USC] § 136 et
          seq)
     B.   Do not use high-level disinfectants/liquid chemical sterilants for disinfection of either
          noncritical instrument/devices or any environmental surfaces; such use is counter to label
          instructions for these toxic chemicals. 951 · 952 · 961- 964 Category IB, IC (FDA: 21 CFR &01.5,
          807.87.e)
     C.   Follow manufacturers' instructions for cleaning and maintaining noncritical medical
          equipment. Categ01y II
     D.   In the absence of a manufacturer's cleaning instructions, follow certain procedures.
          1.     Clean noncritical medical equipment surfaces with a detergent/disinfectant. This may
                 be followed with an application of an EPA-registered hospital disinfectant with or
                 without a tuberculocidal claim (depending on the nature of the surface and the degree
                 of contamination), in accordance with disinfectant label instructions.'" Category II
          2.     Do not use alcohol to disinfect large environmental surfaces. 951 Category II
          3.    Use barrier protective coverings as appropriate for noncritical equipment surfaces that
                 are I) touched frequently with gloved hands during the delivery of patient care; 2)
                 likely to become contaminated with blood or body substances; or 3) difficult to clean
                 (e.g., computer keyboards). 936 Category II
     E.   Keep housekeeping surfaces (e.g., floors, walls, and tabletops) visibly clean on a regular
          basis and clean up spills promptly. 954 Category II
          I.     Use a one-step process and an EPA-registered hospital disinfectant/detergent
                 designed for general housekeeping purposes in patient-care areas when I) uncertainty
                 exists as to the nature of the soil on these surfaces [e.g., blood or body fluid
                 contamination versus routine dust or dirt]; or 2) uncertainty exists regarding the
                                                                                                 983 986 987
                 presence or absence of multi-drug resistant organisms on such surfaces. 952• • •
                 Category!!
134

            2.     Detergent and water are adequate for cleaning surfaces in nonpatient-care areas (e.g.,
                   administrative offices). Category II
            3.      Clean and disinfect high-touch surfaces (e.g., doorknobs, bed rails, light switches, and
                   surfaces in and around toilets in patients' rooms) on a more frequent schedule than
                   minimal touch housekeeping surfaces. Category II
            4.      Clean walls, blinds, and window curtains in patient-care areas when they are visibly
                    dusty or soiled. 2• 971 • 972' 982 Category II
      F.    Do not perform disinfectant fogging in patient-care areas.'· 976 Category IB
      G.    Avoid large-surface cleaning methods that produce mists or aemsols or disperse dust in
            patient~care areas. 9 · • •
                                      20 109 272
                                                     Category IB
      H.    Follow proper procedures for effective use of mops, cloths, and solutions. Category II
            I.     Prepare cleaning solutions daily or as needed, and replace with fresh solution
                   frequently according to facility policies and procedures. 986• 987 Category II
            2.     Change the mop head at the beginning of the day and also as required by facility
                   policy, or after cleaning up large spi11s of blood or other body substances. Category
                   II
            3.     Clean mops and cloths after use and allow to dry before reuse; or use single-use,
                                                             °
                   disposable mop heads and cloths. 971 ' 98 ,_ 99 Category II
      I.    After the last surgical pmcedure of the day or night, wet vacuum or mop operating room
            floors with a single-use mop and an EPA-registered hospital disinfectant.'       Category IB
      J.    Do not use mats with tacky surfaces at the entrance to operating rooms or infection-control
            suites. 7    Category IB
      K.    Use appropriate dusting methods for patient-care areas designated for immunocompromised
            patients (e.g., HSCT patients): 9• 94 • 986 Category IB
            I.     Wet-dust horizontal surfaces daily by moistening a cloth with a small amount of an
                                                                      94
                   EPA-registered hospital detergent/disinfectant.'· • 986 Category IB
            2.     Avoid dusting methods that disperse dust (e.g., feather-dusting). 94 Category IB
      L.    Keep vacuums in good repair, and equip vacuums with HEPA filters for use in areas with
            patients at risk.'· 94 • 986 • 994 Category IB
      M.    Close the doors of immunocompromised patients' rooms when vacuuming, waxing, or
            buffing corridor floors to minimize exposure to airborne dust.'· 94 · 994 Category IB
      N.    When performing low- or intermediate-level disinfection of environmental surfaces in
            nurseries and neonatal units, avoid unnecessary exposure of neonates to disinfectant
            residues on environmental surfaces by using EPA-registered disinfectants in accordance
            with manufacturers' instructions and safety advisories.'"· 99,_997 Category IB, IC (EPA: 7
            USC § 136 et seq.) ,
            1.   Do not use phenolics or any other chemical germicide to disinfect bassinets or
                 incubators during an infant's stay.'"· 99 ,_997 Category IB
            2.   Rinse disinfectant-treated surfaces, especially those treated with phenolics, with
                 water.'9,_997 Category IB
      0.    When using phenolic disinfectants in neonatal units, prepare solutions to correct
            concentrations in accordance with manufacturers' instructions, or use premixed
            formulations.' 74 • 99,_997 Categmy IB, IC (EPA: 7USC § 136elseq.)

II.   Cleaning Spills of Blood and Body Substances
      A.   Promptly clean and decontaminate spills of blood or other potentially infectious
           materials.'"· 99,_ 1004 Categmy IB, IC (OSHA: 29 CFR 1910.1030 §d.4.ii.A)
      B.   Follow proper procedures for site decontamination of spi11s of blood or blood-containing
           body fluids. 967 • 99,_ 1004 Category IC (OSHA: 29 CFR 1910.1030 § d.4.ii.A)
           1.    Use protective gloves and other PPE appropriate for this task.'67 Category IC
                    (OSHA: 29 CFR 1910.1030 § d.3.i, ii)
                                                                                                               135


              2.    If the spill contains large amounts of blood or body fluids, clean the visible matter
                    with disposable absorbent material, and discard the contaminated materials in
                    appropriate, labeled containment.'67• 1002 ' 1003 ' 1010• 1012 Category IC (OSHA: 29 CFR
                    !910.1030 § d.4.iii.B)
              3.   Swab the area with a cloth or paper towels moderately wetted with disinfectant, and
                                                   1010
                   allow the surface to dry. 967 •      Category IC (OSHA: 29 CFR 1910.1030 § d.4.ii.A)
       C.    Use EPA-registered hospital disinfectants labeled tuberculocidal or registered germicides on
             the EPA Lists D and E (products with specific label claims for HIV or hepatitis B virus
             [HBV]) in accordance with label instmctions to decontaminate spills of blood and other
             body tluids. 967 • 1007 • 1010 Category /C (OSHA 29 CFR 1910.1030 § d.4.iLA memorandum 2/28/97;
             compliance document CPL 2·2.440 [11/99])
       D.    An EPA-registered sodium hypochlorite product is preferred, but if such products are not
             available, generic versions of sodium hypochlorite solutions (e.g., household chlorine
             bleach) may be used.
             I.    Use a I: I 00 dilution (500-615 ppm available chlorine) to decontaminate nonporous
                   surfaces after cleaning a spill of either blood or body fluids in patient-care
                   settings. 1010' 1011 Category II
             2.    !fa spill involves large amounts of blood or body fluids, or if a blood or culture spill
                   occurs in the laboratory, use a 1: I 0 dilution (5,000-6,150 ppm available chlorine) for
                   the first application of germicide before cleaning. 954 • 1010 Category II

III.   Carpeting and Cloth Fumishings
       A.   Vacuum carpeting in public areas of health-care facilities and in general patient-care areas
            regularly with well-maintained equipment designed to minimize dust dispersion.'"
            Category II
       B.   Periodically perform a thorough, deep cleaning of carpeting as determined by facility policy
            by using a method that minimizes the production of aerosols and leaves little or no
            residue 111    Category II
       C.   Avoid use of carpeting in high-traffic zones in patient-care areas or where spills are likely
            (e.g., burn therapy units, operating rooms, laboratories, and intensive care units). 111 • 1023 • 1028
            Category IB
       D.   Follow proper procedures for managing spills on carpeting.
                                                                                 1011
            I.     Spot-clean blood or body substance spills promptly. 967• 1010• ' 1032 Category IC
                    {OSHA: 29 CFR 1910.1030 § d.4.ii.A, interpretation)
             2.    If a spill occurs on carpet tiles, replace any tiles contaminated by blood and body
                   fluids or body substances. 1032 Category IC (OSHA 29 CFR 1910.1030 § d.4.ii interpretation)
       E.    Thoroughly dry wet carpeting to prevent the growth of fungi; replace carpeting that remains
             wet after 72 hours.'· 1026 Category IB
       F.    No recommendation is offered regarding the routine use of fungicidal or bactericidal
             treatments for carpeting in public areas of a health-care fucility or in general patient-care
             areas. Unresolved issue
       G.    Do not use carpeting in hallways and patient rooms in areas housing immunosuppressed
             patients (e.g., PE areas). 9· 111 CategoryiB
       H.    Avoid the use of upholstered furniture and furnishings in high-risk patient-care areas and in
             areas with increased potential for body substance contamination (e.g., pediatrics units).'
             Category II
       I.    No recommendation is offered regarding whether upholstered furniture and fumishings
             should be avoided in general patient-care areas. Unresolved issue
       J.    Maintain upholstered furniture in good repair. Category II
              I.   Maintain the surface integrity of the upholstery by repairing tears and holes.
                   Category II
136

            2.     If upholstered furniture in a patient's room requires cleaning to remove visible soil or
                   body substance contamination, move that item to a maintenance area where it can be
                   adequately cleaned with a process appropriate for the type of upholstery and the
                   nature of the soil. Category II

IV.   Flowers and Plants in Patient-Care Areas
      A.   Flowers and potted plants need not be restricted from areas for immunocompetent
           patients.m, 702, 1040,I042 Category II
      B.    Designate care and maintenance of flowers and potted plants to staff not directly involved
            with patient care. 702 Category II
      C.    If plant or flower care by patient-care staff is unavoidable, instmct the staff to wear gloves
            when handling the plants and flowers and perform hand hygiene after glove removal. 702
            Category II
      D.    Do not allow fresh or dried flowers, or potted plants in patient-care areas for
            immunosuppressed patients.'· 109· 515 · 1046 Category II

V.    Pest Control
      A.    Develop pest-control strategies, with emphasis on kitchens, cafeterias, laundries, central
            sterile supply areas, operating rooms, loading docks, construction activities, and other areas
            prone to infestations. 1050' 1072' 1075 Category II
      B.    Install screens on all windows that open to the outside; keep screens in good repair. 1072
            Category IB
      C.    Contract for routine pest control service by a credentialed pest-control specialist who will
            tailor the application to the needs of a health-care facility. 1075 Category II
      D.    Place laboratory specimens (e.g., fixed sputum smears) in covered containers for overnight
                     1065
            storage. · 1066 Category II

VI.   Special Pathogens
      A.   Use appropriate hand hygiene, PPE (e.g., gloves), and isolation precautions during cleaning
                                                       1130
           and disinfecting procedures. 5· 952 · · 1364 Category IB
      B.   Use standard cleaning and disinfection protocols to control environmental contamination
           with antibiotic-resistant gram-positive cocci (e.g., methicillin-resistant Staphylococcus
           aureus, vancomycin intermediate-resistant Staphylococcus aureus, or vancomycin-resistant
           Enterococcus [VRE] ). 5· 111 '- 1118 Categ01y IB
            I.      Pay close attention to cleaning and disinfection of high-touch surfaces in patient-care
                    areas (e.g., bed rails, carts, bedside commodes, bedrails, doorknobs, or faucet
                    handles).'· 111 '- 1118 Category IB
           2.       Ensure compliance by housekeeping staff with cleaning and disi11fection procedures.'·
                    111 '- 1118 Category IB
           3.       Use EPA-registered hospital disinfectants appropriate for the surface to be disinfected
                    (e.g., either low- or intermediate-level disinfection) as specified by the manufacturers'
                    instructions. 974 • ll06-IIIO, 1118 Category JB, IC (EPA: 7USC § J36etseq.)
           4.       When contact precautions are indicated for patient care, use disposable patient-care
                    items (e.g., blood pressure cuffs) whenever possible to minimize cross-contamination
                    with multiple-resistant microorganisms. 1102 Category IB
           5.       Follow these same surface cleaning and disinfecting measures for managing the
                    environment ofVRSA patients. 11 10· 111 '- 1118 Category II
      C.   Environmental-surface culturing can be used to verify the efficacy of hospital policies and
           procedures before and afte1· cleaning and disinfecting rooms that house patients with VRE.'·
           1084, JOB?, toss, 1092,1096   Category II
                                                                                                137

     I.      Obtain prior approval from infection-control staff and the clinical laboratory before
             performing environmental surface culturing. Category II
     2.      Infection-control staff, with clinical laboratory consultation, must supervise all
             environmental culturing. Category II
D.   Thoroughly clean and disinfect environmental and medical equipment surfaces on a regular
     basis using EPA-registered disinfectants in accordance with manufacturers' instructions.'"·
     974 1130 1143
        •    •        Category IB, JC (EPA: 7 usc§ 136 etseq.)
E.   Advise families, visitors, and patients about the importance of hand hygiene to minimize the
     spread of body substance contamination (e.g., respiratmy secretions or fecal matter) to
     surfaces. 952 Category II
F.   Do not use high-level disinfectants (i.e., liquid chemical sterilants) on environmental
     surfaces; such use is inconsistent with label instructions and because of the toxicity of the
     chemicals.'· 951 • 952 · 964 Category IC (FDA: 21 CFR &01.5, &07.&7.e)
G.   Because no EPA-registered products are specific for inactivating Clostridium difficile
     spores, use hypochlorite-based products for disinfection of environmental surfaces in those
     patient-care areas where surveillance and epidemiology indicate ongoing transmission of C.
     dijficile.'"· Jt3o, 1141    Category II
H.   No recommendation is offered regarding the use of specific EPA-registered hospital
     disinfectants with respect to environmental control of C. dijficile. Unresolved issue
I.   Apply standard cleaning and disinfection procedures to control environmental
     contamination with respiratmy and enteric viruses in pediatric-care units and care areas for
     immunocompromised patients.'"· 1158 Categmy IC (EPA: 1 usc§ 136 el seq.)
J.   Clean surfaces that have been contaminated with body substances; perform low- to
     intermediate-level disinfection on cleaned surfaces with an EPA-registered disinfectant in
     accordance with the manufacturer's instructions.'"· 974 • 1158 Category JC (OSHA: 29 CFR
     1910.1030 § d.4.ii.A; EPA: 7 USC § 136 et seq.)
K.   Use disposable barrier coverings as appropriate to minimize surface contamination.
     Category II
L.   Develop and maintain cleaning and disinfection procedures to control environmental
     contamination with agents ofCreutzfeldt-Jakob disease (CJD), for which no EPA-registered
     product exists. Categmy II
     1.   In the absence of contamination with central nervous system tissue, extraordinary
           measures (e.g., use of2N sodium hydroxide [NaOH] or applying full-strength sodium
           hypochlorite) are not needed for routine cleaning or terminal disinfection of a room
           housing a confirmed or suspected CJD patient.'"· 1199 Category II
     2.    After removing gross tissue from the surface, use either IN NaOH or a sodium
           hypochlorite solution containing approximately I 0,000-20,000 ppm available
           chlorine (dilutions of I :5 to I :3 v/v, respectively, of U.S. household chlorine bleach;
           contact the manufacturers of commercially available sodium hypochlorite products
           for advice) to decontaminate operating room or autopsy surfaces with central nervous
          system or cerebral spinal fluid contamination from a diagnosed or suspected CJD
           patient.9st, tt7o, I Iss, Jt9t, IJ97~1199, 1201 Category II
           a.     The contact time for the chemical used during this process should be 30 min-I
                     hour.l191, 1197. 1201

             b.    Blot up the chemical with absorbent material and rinse the treated surface
                   thoroughly with water.
             c.    Discard the used, absorbent material into appropriate waste containment.
     3.      Use disposable, impervious covers to minimize body substance contamination to
             autopsy tables and surfaces. 1197 ' 1201 Category IB
138


      M.    Use standard procedures for containment, cleaning, and decontamination of blood spills on
            surfaces as previously described (Environmental Services: JI). 967 Categ01y IC (OSHA: 29
            CFR 191Q 1030 ~d4.ii.A)
            I.     Wear PPE appropriate for a surface decontamination and cleaning task 967• 1199
                   Category IC (OSHA 29 CFR 1910.1030 §d.3.i, ii)
            2.    Discard used PPE by using routine disposal procedures or decontaminate reusable
                   PPE as appropriate!"· 1199 Category IC (OSHA 29 CPR 1910.1030 §d.3.viii)



F. Recommendations-Environmental Sampling
I.    General Information
      A.    Do not conduct random, undirected microbiologic sampling of air, water, and
            environmental surfaces in health-care facilities.'· 1214 Category IB
      B.    When indicated, conduct microbiologic sampling as pmt of an epidemiologic investigation
            or during assessment of hazardous environmental conditions to detect contamination and
            verity abatement of a hazard.'· 1214 Category IB
      C.    Limit microbiologic sampling for quality assurance purposes to I) biological monitoring of
            sterilization processes; 2) monthly cultures of water and dialysate in hemodialysis units; and
            3) short-term evaluation of the impact of infection-control measures or changes in infection-
            control protocols.'· 1214 Category IB

II.   Air, Water, and Environmental-Surface Sampling
      A.    When conducting any form of environmental sampling, identify existing comparative
                                                                                                      1238
           standards and fully document depa1tures from standard methods. 945 • 1214 • 1223 • 1224•
            Category II
      B.   Select a high-volume air sampling device if anticipated levels of microbial airborne
           contamination are expected to be low. 290 · 1218• 1223 • 1224 Category II
      C.   Do not use settle plates to quantity the concentration of airborne fungal spores 290
            Category II
      D.   When sampling water, choose growth media and incubation conditions that will facilitate
           the recovery of waterborne organisms. 945 Category II
      E.   When using a sample/rinse method for sampling an environmental surface, develop and
           document a procedure for manipulating the swab, gauze, or sponge in a reproducible
           manner so that results are comparable. 1238 Category II
      F.   When environmental samples and patient specimens are available for comparison, pe1'form
           the laboratory analysis on the recovered microorganisms down to the species level at a
           minimum and beyond the species level if possible. 1214 Category II



G. Recommendations-Laundry and Bedding
I.    Employer Responsibilities
      A.  Employers must launder workers' personal protective garments or uniforms that are
                                                                             967
          contaminated with blood or other potentially infectious materials.     Category IC (OSHA:
           29 CFR 1910.1030 § d.3.iv)
                                                                                                         139

II.    Laundry Facilities and Equipment
       A.  Maintain the receiving area for contaminated textiles at negative pressure compared with
           the clean areas of the laund1y in accordance with AlA construction standards in effect
           during the time of facility construction.'"· 1261H 262 C11tegory IC (AlA: 7.23.BI,B2)
       B.  Ensure that laundry areas have handwashing facilities and products and appropriate PPE
           available for workers. 120· 967 Category IC (AlA: 7.23.04; osHA: 29 CFR 1910.1030 § d.2.i;;)
       C.  Use and maintain laundry equipment according to manufacturers' instructions. 1250• 1263
           Category II
       D.  Do not leave damp textiles or fabrics in machines overnight. 125 °   Category II
       E.  Disinfection of washing and d1ying machines in residential care is not needed as long as
           gross soil is removed before washing and proper washing and drying procedures are used.
           Category II

III.   Routine Handling of Contaminated Laundry
       A.   Handle contaminated textiles and fabrics with minimum agitation to avoid contamination of
            air, surfaces, and persons. 6• 967 • 1258 · 1259 Categmy IC (OSHA: 29 CFR 1910.1030 § d.4.iv)
       B,   Bag or otherwise contain contaminated textiles and fabrics at the point ofuse. 967
            Category IC (OSHA: 29 CFR 1910.1030 § d.4.;v)
            l,     Do not sort or prerinse contaminated textiles or fabrics in patient-care areas."67
                   Category IC (OSHA: 29 CFR 1910.1030 §d.4.iv)
            2.     Use leak-resistant containment for textiles and fabrics contaminated with blood or
                   body substances. 967• 1258 Category IC (OSHA: 29 erR 1910.1030 § d.4jv)
            3.     Identity bags or containers for contaminated.textiles with labels, color coding, or
                   other alternative means of communication as appropriate.'" Category IC (OSHA:
                   29 CFR 1910.1030 § d.4.;v)
       C.   Covers are not needed on contaminated textile hampers in patient-care areas. Category II
       D.   If laundry chutes are used, ensure that they are properly designed, maintained, and used in a
            manner to minimize dispersion of aerosols from contaminated laundry .1253• 1267- 1270
            Category IC (AAMl: ANSI/AAMl ST65:2000)
            1,     Ensure that laund1y bags are closed before tossing the filled bag into the chute.
                   Category II
            2.     Do not place loose items in the chute. Category II
       E.   Establish a facility policy to determine when textiles or fabrics should be smted in the
            laund1y facility (i.e., before or after washing). 1271 · 1272 Category II

IV.    Laundry Process
       A.  If hot-water laund1y cycles are used, wash with detergent in water 2: 160°F (2:71 °C) for 2:25
           minutes.'· 12° Category IC (AlA: 7.3l.E3)
       B,  No recommendation is offered regarding a hot-water temperature setting and cycle
           duration for items laundered in residence-style health-care facilities. Unresolved issue
       C,  Follow fabric-care instmctions and special laundering requirements for items used in the
           facility, 1278 Category/J
       D,  Choose chemicals suitable for low-temperature washing at proper use concentration if low-
           temperature (<160°F [<71 oc]) laundry cycles are used. 1247• 1281- 1285 Category II
       E,  Package, transport, and store clean textiles and fabrics by methods that will ensure their
           cleanliness and protect them fi·om dust and soil during interfacility loading, transpmt, and
           unloading. 2 Category II

V.     Microbiologic Sampling of Textiles
                                                                                    1286
       A.   Do not conduct routine microbiological sampling of clean textiles. 2'          Category IB
140


      B.    Use microbiological sampling during outbreak investigations if epidemiologic evidence
            suggests a role for health-care textiles and clothing in disease transmission."" Category
            IB

VI.   Special Laundry Situations
      A.   Use sterilized textiles, surgical drapes, and gowns for situations requiring sterility in patient
           care. 7 Category IB
      B.   Use hygienically clean textiles (i.e., laundered, but not sterilized) in neonatal intensive care
           units:"· 1288 Category IB
      C.   Follow manufacturers' recommendations for cleaning fabric products including those with
           coated or laminated surfaces. Category II
      D.   Do not use dry cleaning for routine laundering in health-care facilities. 128"- 1291 Category
           II
      E.   Use caution when considering the use of antimicrobial mattresses, textiles, and clothing as
           replacements for standard bedding and other fabric items; EPA has not approved public
           health claims asserting protection against human pathogens for treated articles. 1306
           Category II
      F.   No recommendation is offered regarding using disposable fabrics and textiles versus
           durable goods. Unresolved issue

VII. Mattresses and Pillows
     A.   Keep mattresses dry; discard them if they become and remain wet or stained, particularly in
          burn units. 131 ll- 1315 Category IB
     B.   Clean and disinfect mattress covers using EPA-registered disinfectants, if available, that are
          compatible with the cover materials to prevent the development of tears, cracks, or holes in
          the cover. 131 ll- 1315 Category IB
     C.   Maintain the integrity of mattress and pillow covers. Category II
          I.     Replace mattress and pillow covers if they become torn or otherwise in need of repair.
                 Category II
          2.    Do not stick needles into the mattress through the cover. Category II
     D.   Clean and disinfect moisture-resistant mattress covers between patients using an EPA-
          registered product, if available. 131 ll- 1315 Category IB
     E.   !fusing a mattress cover completely made of fabric, change these covers and launder
          between patients. 131 1)- 1315 Category IB
     F.   Launder pillow covers and washable pillows in the hot-water cycle between patients or
          when they become contaminated with body substances. 1315 Category IB

VIII. Air-Fluidized Beds
      A.   Follow manufacturers' instructions for bed maintenance and decontamination. Category
           II
      B.   Change the polyester filter sheet at least weekly or as indicated by the manufacturer. 1317• 1318•
            1322 1323
                •     Category II
      C.   Clean and disinfect the polyester filter sheet thoroughly, especially between patients, using
           an EPA-registered product, ifavailable. 1317• 1318• 1322• 1323 CategoryiB
      D.   Consult the facility engineer to determine the proper location of air-fluidized beds in
           negative-pressure rooms. 1326 Category II
                                                                                                        141


H. Recommendations-Animals in Health-Care Facilities
I.     General Infection-Control Measures for Animal Encounters
       A.   Minimize contact with animal saliva, dander, urine, and feces. 136 ,_ 1367 Category II
       B.   Practice hand hygiene after any animal contact.'· 1364 Category IB
            I.    Wash hands with soap and water, especially if hands are visibly soiled. 1364
                  CategoryiB
           2.     Use either soap and water or alcohol-based hand mbs when hands are not visibly
                  soiled. 1364 Category IB

II.    Animal-Assisted Activities, Animal-Assisted Therapy, and Resident Animal Programs
       A.  Avoid selection of nonhuman primates and reptiles in animal-assisted activities, animal-
           assisted therapy, or resident animal programs. 1360- 1362 Category IB
       B.  Enroll animals that are fully vaccinated for zoonotic diseases and that are healthy, clean,
           well-groomed, and negative for enteric parasites or otherwise have completed recent
                                                                                      °
           antihelminthic treatment under the regular care of a veterinarian. 1349• 136    Category II
       C.  Enroll animals that are trained with the assistance or under the direction of individuals who
                                            °
           are experienced in this field. 136   Category II
       D.  Ensure that animals are handled by persons trained in providing activities or therapies
           safely, and who know the animals' health status and behavior traits. 1349• 136 °  Category II
       E. Take prompt action when an incident of biting or scratching by an animal occurs during an
           animal-assisted activity or therapy.
            I.    Remove the animal permanently from these programs. 136      °   Category II
           2.     Repott the incident promptly to appropriate authorities (e.g., infection-control staff,
                  animal program coordinator, or local animal control). 136  °  Category II
           3.     Promptly clean and treat scratches, bites, or other accidental breaks in the skin.
                  Category II
       F.  Perform an ICRA and work actively with the animal handler prior to conducting an animal-
           assisted activity or therapy to determine if the session should be held in a public area of the
           facility or in individual patient rooms.
                                                    1349 136
                                                        •   ° Category II
       G.  Take precautions to mitigate allergic responses to animals. Category II
                                                                                                       1360
            I.    Minimize shedding of animal dander by bathing animals <24 hours before a visit.
                  Category II
           2.     Groom amma . Is to remove Ioose hatr . betore
                                                             c      . ' or usmg
                                                                 a vtstt,     .               . I cape. 1358
                                                                                 a th erapy amma
                  Category!!
       H.   Use routine cleaning protocols for housekeeping surfaces after therapy sessions.
           Category II
       I.  Restrict resident animals, including fish in fish tanks, from access to or placement in
           patient-care areas, food preparation areas, dining areas, laundry, central sterile supply areas,
           sterile and clean supply storage areas, medication preparation areas, operating rooms,
           isolation areas, and PE areas. Category II
       J.  Establish a facility policy for regular cleaning of fish tanks, rodent cages, bird cages, and
           any other animal dwellings and assign this cleaning task to a nonpatient-care staff member;
           avoid splashing tank water or contaminating environmental surfaces with animal bedding.
           Category II

III.   Protective Measures for Immunocompromised Patients
       A.    Advise patients to avoid contact with animal feces and body fluids such as saliva, urine, or
             solid litter box material.' Category II
142


      B.    Promptly clean and treat scratches, bites, or other wounds that break the skin.' Category
            II
      C.                                                                         °
            Advise patients to avoid direct or indirect contact with reptiles. 134  Category IB
      D.    Conduct a case-by-case assessment to determine if animal-assisted activities or animal-
            assisted therapy programs are appropriate for immunocompromised patients. 1349 Category
            II
      E.    No recommendation is offered regarding permitting pet visits to terminally ill
            immunosuppressed patients outside their PE units. Unresolved issue

IV.   Service Animals
      A.    Avoid providing access to nonhuman primates and reptiles as service animals. 1340· 1362
            Category IB
      B.    Allow service animals access to the facility in accordance with the Americans with
            Disabilities Act of 1990, unless the presence of the animal creates a direct threat to other
            persons or a fundamental alteration in the nature of services. 1366· 1376 Category IC (U.s.
            Department of Justice: 28 CFR § 36.302)
      C.    When a decision must be made regarding a service animal's access to any particular area of
            the health-care facility, evaluate the service animal, the patient, and the health-care situation
            on a case-by-case basis to determine whether significant risk ofhann exists and whether
            reasonable modifications in policies and procedures will mitigate this 1·isk. 1376   Category
            IC (Justice: 28 CPR § 36.208 and App.B)
      D.    If a patient must be separated from his or her service animal while in the health-care facility
             I) ascertain from the person what arrangements have been made for supervision or care of
            the animal during this period of separation; and 2) make appropriate arrangements to
            address the patient's needs in the absence of the service animal. Category II

V.    Animals as Patients in Human Health-Care Facilities
      A.  Develop health-care facility policies to address the treatment of animals in human health-
          care facilities.
          I.     Use the multidisciplinary team approach to policy development, including public
                 media relations in order to disclose and discuss these activities. Category II
          2.     Exhaust all veterinary facility, equipment, and instrument options before undertaking
                 the procedure. Category II
          3.     Ensure that the care of the animal is supervised by a licensed veterinarian.
                    Category II
      B.    When animals are treated in human health-care facilities, avoid treating animals in
            operating rooms or other patient-care areas where invasive procedures are performed (e.g.,
            cardiac catheterization laboratories, or invasive nuclear medicine areas). Category II
      C.    Schedule the animal procedure for the last case of the day for the area, at a time when
            human patients are not scheduled to be in the vicinity. Category II
      D.    Adhere strictly to standard precautions. Category II
      E.    Clean and disinfect environmental surfaces thoroughly using an EPA-registered product in
            the room after the animal is removed. Category II
      F.    Allow sufficient ACH to clean the air and help remove airborne dander, microorganisms,
            and allergens [Appendix B, Table B.!.]). Category II
      G.    Clean and disinfect using EPA-registered products or sterilize equipment that has been in
            contact with animals, or use disposable equipment. Category II
      H.    If reusable medical or surgical instruments are used in an animal procedme, restrict future
            use of these instruments to animals only. Category II
                                                                                                                            143

VI.    Research Animals in Health-Care Facilities
       A.   Use animals obtained fi·om quality stock, or quarantine incoming animals to detect zoonotic
            diseases. Category II
       B.   Treat sick animals or remove them from the facility. Category II
       C.   Provide prophylactic vaccinations, as available, to animal handlers and contacts at high risk.
            Category II
       D.   Ensure proper ventilation through appropriate facility design and location. 1395 Category
            IC (U.S. Department of Agriculture [USDA]: 7 USC 2131)
            I.    Keep animal rooms at negative pressure relative to corridors. 1395 Category IC
                   (USDA: 7 USC 2131)
            2.    Prevent air in animal rooms from recirculating elsewhere in the health-care
                  facility. 1395 CategoryiC (USDA:7USC2131)
       E.   Keep doors to animal research rooms closed. Category II
       F.   Restrict access to animal facilities to essential personnel. Category II
       G.   Establish employee occupational health programs specific to the animal research facility,
            and coordinate management of postexposure procedures specific for zoonoses with
            occupational health clinics in the health-care facility. 1013 • 1378 Category IC (U.S. Dcpartmenl
            of Health and Human Services [DHHS}: BMBL; OSHA: 29 CFR 1910.1 030.132-139)
                                                                            1013
       H.   Document standard operating procedures for the unit.         Category IC (DliHS: BMBL)
       I.   Conduct routine employee training on worker safety issues relevant to the animal research
            facility (e.g., working safely with animals and animal handling). 1013 • 1393 Category IC
            (DHHS: BMBL; OSHA: 29 CFR 1910.1030.132-139)
       J.   Use precautions to prevent the development of animal-induced asthma in animal
            workers. 1013 Category IC (DIIHS: BMBL)



I. Recommendations-Regulated Medical Waste
I.     Categories of Regulated Medical Waste
       A.   Designate the following as major categories of medical waste that require special handling
            and disposal precautions: I) microbiology laboratory wastes [e.g., cultures and stocks of
            microorganisms]; 2) bulk blood, blood products, blood, and bloody body fluid specimens;
            3) pathology and anatomy waste; and 4) sharps [e.g., needles and scalpels].' Category II
       B.   Consult federal, state, and local regulations to determine if other waste items are considered
            regulated medical wastes. 967· 1407' 1408 Category IC (States; Authorities having jurisdiction [AHJ];
            OSHA: 29 CFR 1910.1030 §g.2.1; U.S. Department of Transportation [DOl]: 49 CFR 171-180; U.S. Postal Service: C023.8)


II.    Disposal Plan for Regulated Medical Wastes
       A.   Develop a plan for the collection, handling, predisposal treatment, and terminal disposal of
            regulated medical wastes. 967· 1409 Category IC (S1a1es; AHJ; OSHA: 29 CFR 19101030 §g.2.i;)
       B.   Designate a person or persons to be responsible for establishing, monitoring, reviewing, and
            administering the plan. Category II

III.   Handling, Transporting, and Storing Regulated Medical Wastes
       A.   Inform personnel involved in the handling and disposal of potentially infective waste of the
            possible health and safety hazards; ensure that they are trained in appropriate handling and
            disposal methods. 967 Categmy IC (OSHA: 29 CFR 1910.1030 § g.2.i)
       B.   Manage the handling and disposal of regulated medical wastes generated in isolation areas
            by using the same methods as for regulated medical wastes from other patient-care areas.'
            Category II
       C.   Use proper sharps disposal strategies.'" Category IC (OSHA 29 CFR 1910.1030 § d.4.iii.A)
144

            I.      Use a sharps container capable of maintaining its impermeability after waste
                    treatment to avoid subsequent physical injuries during final disposal. 967 Categmy
                    IC (OSHA; 29 CFR 1910.1030 § d.4.iii.A)
            2.      Place disposable syringes with needles, including sterile sharps that are being
                    discarded, scalpel blades, and other sharp items into puncture-resistant containers
                    located as close as practical to the point ofuse. 967 Category IC (OSHA: 29 CFR
                    1910.1030 § dA.iiLA)
            3.     Do not bend, recap, or break used syringe needles before discarding them into a
                   container. 6• 967· 1415 Category IC (OSHA: 29 CFR 1910 !030 § d.2.vii and§ d.2.vii.A)
      D.    Store regulated medical wastes awaiting treatment in a properly ventilated area that is
            inaccessible to vertebrate pests; use waste containers that prevent the development of
            noxious odors. Category IC (States; AHJ)
      E.    If treatment options are not available at the site where the medical waste is generated,
            transport regulated medical wastes in closed, impervious containers to the on-site treatment
            location or to another facility for treatment as appropriate. Category IC (States; AHJ)

IV.   Treatment and Disposal of Regulated Medical Wastes
      A.   Treat regulated medical wastes by using a method (e.g., steam sterilization, incineration,
           interment, or an alternative treatment technology) approved by the appropriate authority
           having jurisdiction (AHJ) (e.g., states, Indian Health Service [IHS], Veterans Affairs [VA])
           before disposal in a sanitmy landfill. Category IC (States, AHJ)
      B.   Follow precautions for treating microbiological wastes (e.g., amplified cultures and stocks
           of microorganisms). 1013 Categmy IC (DHIIS: BMBL)
           I.     Biosafety leve14 laboratories must inactivate microbiological wastes in the laboratory
                  by using an approved inactivation method (e.g., autoclaving) before transport to and
                  disposal in a sanitaty landfill. 1013 Categmy IC (DHHS; BMBL)
           2.     Biosafety level 3 laboratories must inactivate microbiological wastes in the laboratmy
                  by using an approved inactivation method (e.g., autoclaving) or incinerate them at the
                  facility before transport to and disposal in a sanitary landfill. 1013 Category IC
                  (DHHS; BMBL)
      C.   Biosafety levels I and 2 laboratories should develop strategies to inactivate amplified
           microbial cultures and stocks onsite by using an approved inactivation method (e.g.,
           autoclaving) instead of packaging and shipping untreated wastes to an offsite facility for
           treatment and disposal. 1013 · 14 t9- 1421 Category II
      D.   Laboratories that isolate select agents from clinical specimens must comply with federal
           regulations for the receipt, transfer, management, and appropriate disposal of these
           agents. 1412 Category IC (DHHS: 42 CFR 73 § 73.6)
      E.   Sanitary sewers may be used for the safe disposal of blood, suctioned fluids, ground tissues,
           excretions, and secretions, provided that local sewage discharge requirements are met and
           that the state has declared this to be an acceptable method of disposal. 1414 Category II

V.    Special Precautions for Wastes Generated During Care of Patients with Rare Diseases
      A.   When discarding items contaminated with blood and body fluids from VHF patients,
           contain these regulated medical wastes with minimal agitation during handling.'· 203
           Category II
      B.   Manage properly contained wastes from areas providing care to VHF patients in accordance
                                                                                             2 6 203
           with recommendations for other isolation areas (Regulated Medical Waste: III B). ' '
           Category II
      C.   Decontaminate bulk blood and body fluids from VHF patients using approved inactivation
           methods (e.g., autoclaving or chemical treatment) before disposal. 6' 203 Category IC, II
            {States; AHJ)
                                                                                                                 145

        D.     When discarding regulated medical waste generated during the routine (i.e., non-surgical)
               care of CJD patients, contain these wastes and decontaminate them using approved
               inactivation methods (e.g., autoclaving or incineration), appropriate for the medical waste
               category (e.g., blood, sharps, pathological waste).'·'·' 8• 1199 Ctttegory IC, [[ (States; AID)
        E.     Incinerate medical wastes (e.g., central nervous system tissues or contaminated disposable
               materials) from brain autopsy or biopsy procedures of diagnosed or suspected CJD
                         1197 1201
               patients.     '     Category IB



Part III. References

Note: The bold item in parentheses indicated the citation number or the location of this reference
listed in the MMWR version of this guideline.

1.     Simmons BP. Guideline for hospital environmental control. Atlanta, GA: U.S. Depattment of Health and
       Human Services, Public Health Service, Centers for Disease Control, 1981.
2.     (270) Gamer JS, Favero MS. Guideline for handwashing and hospital environmental control. Atlanta, GA:
       U.S. Depa1tment of Health and Human Services, Public Health Service, Centers for Disease Control, 1985.
       Document No. 99-1117 (Also available at Infect Control1986; 7: 231-43.)
3.     (27) CDC. Guidelines for prevention of nosocomial pneumonia. MMWR l997;46(No. RR-1): 1-79.
4.     (34) CDC. Guidelines for preventing the transmission of Mycobacterium tuberculosis in health~ care
       facilities. MMWR 1994;43(No. RR-13):1-132.
5.     (318) CDC. Recommendations for preventing the spread of vancomycin resistance. Recommendations of
       the Hospital Infection Control Practices Advismy Committee (HICPAC). MMWR 1995;44(No. RR-12):1-
       13.
6.     (36) Gamer JS, Hospital Infection Control Practices Advisory Committee. Guideline for isolation
       precautions in hospitals. Infect Control Hasp Epidemiol 1996;17:53--80.
7.     (114) Mangram AJ, Horan TC, Pearson ML, Silver LC, Jarvis WR, Hospital Infection Control Practices
       Advisory Committee. Guideline for prevention of surgical site infection, 1999. Infect Control Hasp
       Epidemic! 1999;20:247-80.
8.     (396) CDC. USPHS/JDSA guidelines for the prevention of opportunistic infections in persons infected with
       human immunodeficiency virus. MMWR 1999;48(No. RR-10):1-66.
9.     (37, Appendix; 5) CDC. CDC/IDSA/ASBMT guidelines for the prevention of opportunistic infections in
       hematopoietic stem cell transplant recipients. MMWR 2000;49(No. RR-1 0): 1-128.
10.    Garner JS. The CDC Hospital Infection Control Practice Advisory Committee. Am J Infect Control
       1993;21: 160--2.
11,    Bennett N, Brachman PS, eds. The inanimate environment. In: Rhame FS. Hospital Infections, 41h ed.
       Philadelphia, PA: Lippincott-Raven, 1998;299-324.
12.    Webe1· DJ, Rutala WA. Environmental issues and nosocomial infections. In: Wenzel RP, ed. Prevention and
       control of nosocomial infections, 3'' ed. Baltimore, MD: Williams & Wilkins,1997;491-514.
13.    Greene VW. Microbiological contamination control in hospitals. Hospitals JAHA 1969;43:711--88.
14.    American Hospital Association. Hospital statistics, 2000 ed.Historical trends in utilization, perso.nnel, and
       finances for selected years fi·om 1946 through 1998 [Table]. Chicago, IL: Health Forum LLC, 2000;2-3.
15.    McKee B. Neither bust nor boom. Architecture 1998. Available at:
      www.britannica.com/bcom/magazine/article/0,5744,39579,00.html
16.    Croswell CL. Better, not bigger: construction costs soar on wings of patient demand, construction and design
       survey finds. Mod Healthc 1999;29:23-6, 211--34, 36--8.
17.    (9) Sarubbi FA Jr, Kopf BB, Wilson NO, McGinnis MR, Rutala WA. Increased recovery of Aspergillus
      jlavus from respiratory specimens during hospital construction. Am Rev Respir Dis 1982;125:33-8.
18.    (2) Arnow PM, Sadigh MC, Weil D, Chudy R. Endemic and epidemic aspergillosis associated with
       inhospital replication of Aspergillus organisms. J Infect Dis 1991; 164:9911--1002.
146

 19. (38) Flynn PM, Williams BG, Hethrington SV, Williams BF, Giannini MA, Pearson TA. Aspergillus terreus
     during hospital renovation [letter]. Infect Control Hosp Epidemiol 1993;14:363-5.
20. (48) Weems JJ Jr, Davis BJ, Tablan OC, Kaufman L, Mmtone WJ. Construction activity: an independent
     risk factor for invasive aspergillosis and zygomycosis in patients with hematologic malignancy. Infect
     Control 1987;8:71-5.
21. (10) Streifel AJ, Stevens PP, Rhame FS. In-hospital source of airborne Penicillium species spores. J Clin
     Microbial 1987;25: 1-4.
22. Noskin GA, Stosor V, Cooper J, Peterson L. Recovery ofvancornycin~resistant enterococci on finge1tips and
     environmental surfaces. Infect Conn·ol Hasp Epidemioll995;16:577-81.
23. Manian FA, Meyer L, Jenne J, Clostridium difficile contamination of blood pressure cuffs: a call for a closer
     look at gloving practices in the era of universal precautions. Infect Control Hosp Epidemiol 1996;17:18()-2.
24. McFarland LV, Mulligan NE, Kwok RYY, et al. Nosocomial acquisition of Clostridium diffici/e infection. N
     Eng! J Med 1989;320:204-1 0.
25. Nath SK, Thomely JH, Kelly M, et al. A sustained outbreak of Clostridium d!ffici/e in a general hospital:
     persistence of a toxigenic clone in four units. Infect Control Hosp Epidemiol 1994;15:382-9.
26. (165) Johnson JT, Yu VL, Best MG, et al. Nosocomiallegionellosis in surgical patients with head and neck
     cancer: implications for epidemiological reservoir and mode of transmission. Lancet 1985;2:298--300.
27. Blatt SP, Parkinson MD, Pace E, et al. Nosocomial Legionnaires' disease: aspiration as a primary mode of
     disease acquisition. Am J Med 1993;95:16-22
28. Bett F, Maubec E, Bruneau B, Berry P, Lambett-Zechovsky N. Multi-resistant Pseudomonas aernginosa
     associated with contaminated tap-water in a neurosurgety intensive care unit. J Hasp Infect 1998;39:53-62.
29. Muyldermans G, deSmet F, Perrard D, et al. Neonatal infections with Pseudomonas aeruginosa associated
     with a water-bath used to thaw fresh frozen plasma. J Hosp Infect 1998;39:309-14.
30. Buttery JP, Alabaster SJ, Heine FG, et al. Multi-resistant Pseudomonas aeruginosa outbreak in a pediatric
     oncology ward related to bath toys. Pediatr Infect Dis J 1998;17:509-13.
31. (224) Bolan G, Reingold AL, Carson LA, et al. Infections with Mycobacterium che/onae in patients
     receiving dialysis and using processed hemodialyzers. J Infect Dis 1985; 152: 1013-9.
32. (225) Lowry PW, Beck-Sague CM, Bland LA, eta!. Mycobacterium che/onae infection among patients
     receiving high-flux dialysis in a hemodialysis clinic in California. J Infect Dis I 990; 161 :85-90.
33. Schaal KP. Medical and microbiological problems arising from airborne infection in hospitals. JHosp Infect
     1991;18 (Suppl A):451-9.
34. Osterholm MT, Hedberg CW, Moore KA. Epidemiology of infectious diseases. In: Mandell GL, Bennett JE,
     Dolin R, eds. Principles and practice of infectious diseases, 5111 ed. Philadelphia, PA: Churchill Livingstone,
     2000; 156-67.
35. (3) Streifel AJ. Design and maintenance of hospital ventilation systems and prevention of airborne
     nosocomial infections. Tn: Mayhall CG, ed. Hospital epidemiology and infection control, 2nd ed.
     Philadelphia, PA: Lippincott Williams & Wilkins, 1999:1211-21.
36. Bodey GP, Vartivarian S. Aspergillosis. Eur J Clin Microbiollnfect Dis 1989;8:413-37.
37. LatgeJP. Aspergillusfumigatus and aspergillosis. Clin Microbial Rev 1999;12:31()-50.
38. Derouin F. Special issue on aspergillosis. Pathol Bioi 1990;42:625-736.
39. Dixon DD, Walsh TJ. Human pathogenesis. Tn: Bennett JW, Klich MA, eds. Aspergillus, biology and
     industrial application. Boston, MA: Butterworth-Heinemann,l992;249-67.
40. Kurup VP, Kumar A. Immunodiagnosis of aspergillosis. Clin Microbial Rev 1991;4:439-56.
41. Latge JP, Paris S, Sarfati J, eta!. Infectivity of Aspergi//usfinnigatus. In: Vanden Bossche H, Stevens DA,
     Odds FC, eds Host-Fungus Interplay. Bethesda, MD: National Foundation for Infectious Diseases, 1997;99-
     110.
42. Schaffner A. Host defense in aspergillosis. In: BennettE, Hay RJ, Peterson PK, eds. New Strategies in
     Fungal Disease. Edinburgh, United Kingdom: Churchill Livingstone, 1992;98-112.
43. Vanden Bossche H, Mackenzie DWR, Cauwenbergh G, eds. Aspergillus and aspergillosis. New York, NY:
     Plenum Press, 1988.
44. (82) Sherertz RJ, Belani A, Kramer BS, et al. Impact of air filtration on nosocomial Aspergillus infections:
     unique risk of bone marrow transplant recipients. Am J Med 1987;83:709-18.
45. Young RC, Bennett JE, Vogel CL, Carbone PP, DeVita VT. Aspergillosis: the spectrum of the disease in 98
     patients. Medicine 1970;49: 147-73.
46. Rhame FS. Lessons fi·om the Roswell Park bone marrow transplant aspergillosis outbreak. Infect Control
     1985;6:345-6.
                                                                                                               147

47. Rotsein C, Cummings KM, Tidings J, et al. An outbreak of invasive aspergillosis among allogeneic bone
     marrow transplants: a case-conh·ol study. Infect Control 1985;6:347-55.
48. (83) Aisner J, SchimpffSC, Bennett JE, Young VM, Wiernik PH. Aspergillus infections in cancer patients:
     association with fireproofing materials in a new hospital. JAMA 1976;235:411-2.
49. (64) Arnow PM, Anderson RL, Mainous PD, Smith EJ. Pulmonary aspergillosis during hospital renovation.
     Am Rev Respir Dis 1978;118:4'f--53,
50. (61) Streifel AJ, Lauer JL, Vesley D, Juni B, Rhame FS. Aspergillusjim1igatus and other thermotolerant
     fungi generated by hospital building demolition. Appl Environ Microbial 1983;46:375--8.
51. Hopkins CC, Weber OJ, Rubin RH. Invasive aspergillosis infection: possible non~ ward common source
    within the hospital environment. J Hosp Infect 1989; 13: 1'f..-25.
52. Denning DW. Invasive aspergillosis. Clin Infect Dis 1998;26:781-805.
53. Manuel RJ, Kibbler CC. The epidemiology and prevention of invasive aspergillosis. J Hosp Infect
     1998;39:95--1 09.
54. Kennedy HF, Simpson EM, Wilson N, Richardson MD, Michie JR. Aspergillusj/avus endocarditis in a child
    with neuroblastoma. J Infect 1998;36: 126-7.
55. (75) McCarty JM, Flam MS, Pullen G, Jones R, Kassel SH. Outbreak of primary cutaneous aspergillosis
     related to intravenous arm boards. J Pediatr 1986; I 08(Pt.l ):721-4.
56. Goldberg B, Eversmann WW, Eitzen EM Jr. Invasive aspergillosis of the hand. J Hand Surg 1982;7:38--42.
57. Grossman ME, Fithian EC, Behrens C, Bissinger J, Fracaro M, Neu HC. Primary cutaneous aspergillosis in
     six leukemic children. JAm Acad Dermatol I 985; 12:313-8.
58. Panke TW, McManus AT, Spehar MJ. Infection of a bum wound by Aspergillus niger: gross appearance
    simulating ecthyma gangrenosa. Am J Clin Pathol I 979;72:230-2,
59. Fraser DW, Ward JL, Ajello L, Plikaytis BD. Aspergillosis and other systemic mycoses: the growing
     problem. JAMA 1979;242:1631-5.
60. Iwen PC, Reed EC, Armitage JO, et al. Nosocomial invasive aspergillosis in lymphoma patients treated with
     bone marrow or peripheral stem cell transplants. Infect Control Hosp Epidemiol 1993; 14:131-9.
61. Cordonnier C, Bernaudin JF, Bierling P, Huet Y, Vernant JP. Pulmonary complications occurring after
     allogeneic bone marrow transplantation: a study of 130 consecutively transplanted patients. Cancer 1986;58:
     1047-54.
62. (76) Klimowski LL, Rotstein C, Cummings KM. Incidence of nosocomial aspergillosis in patients with
     leukemia over a twenty-year period. Infect Control Hosp Epidemiol 1989; 10:29'f.-305.
63. (79) Walmsley S, Devi S, KingS, Schneider R, Richardson S, Ford-Jones L. Invasive Aspergillus infections
     in a pediatric hospital: a ten-year review. Pediatr Infect Dis 1993;12:673-82.
64. (57) Pannuti CS, Gingrich RD, Pfaller MA, Wenzel RP. Nosocomial pneumonia in adult patients undergoing
     bone marrow transplantation: a 9-year study. J Clin On col 1991 ;9:77-84.
65. (58) Wingard JR, Beals SU, Santos GW, Mertz WG, Sara! R. Aspergillus infections in bone marrow
     transplant recipients. Bone Marrow Transplant 1987;2: I 75--81.
66. Humphreys H, Johnson EM, Warnock DW, Willatts SM, Winter RJ, Speller DCE. An outbreak of
     aspergillosis in a general ITU. J Hosp Infect I 991; 18:167-77.
67. Sessa A, Meroni M, Battini G, et al. Nosocomial outbreak of Aspergillus fiunigatus infection among patients
     in a renal unit? Nephrol Dial Transplant 1996; II: 1322-4.
68. (134) Anderson K, Morris G, Kennedy H, et al. Aspergillosis in immunocompromised pediatric patients:
    associations with building hygiene, design, and indoor air. Thorax 1996;51 :256-61.
69. (39) Tabbara KF, al Jabarti A. Hospital construction-associated outbreak of ocular aspergillosis after cataract
     surgery. Ophthalmology 1998;105:522-26.
70. Ferre A, Domingo P, Alonso C, Franquet T, Gurgui M, Verger G. Invasive pulmonaty aspergillosis: A study
     of33 cases. Med Clin (Bare) 1998;11 0:421-5. (Spanish)
71, Ewig S, Paar WD, Pakos E et al. Nosocomial ventilator-associated pneumonias caused by Aspergillus
    fianigatus in non-immunosuppressed, non-neutropenic patients. Pneumologie 1998;52:85--90. (German)
72. SingerS, Singer D, Ruche! R, Mergetyan H, Schmidt U, Harms K. Outbreak of systemic aspergillosis in a
     neonatal intensive care unit. Mycoses 1998;41:223-7.
73. (88) Allo MD, Miller J, Townsend T, Tan C. Primary cutaneous aspergillosis associated with Hickman
     in!l·avenous catheters. N Eng! J Med 1987;317:1 105-8.
74. Boon AP, Adams DH, Buckels J, McMaster P. Cerebral aspergillosis in liver transplantation. J Clin Pathol
     1990;43:1 14--8.
!48

75. Pia MP, Berenguer J, Arzuaga JA, Banares R, Polo JR, Bouza E. Surgical wound infection by Aspergillus
    fiunigatus in liver transplant recipients. Diagn Microbial Infect Dis 1992; 15:703-6.
76. Kanj SS, Welty-Wolf K, Madden J, et al. Fungal infections in lung and heart-lung transplant recipients:
     report of 9 cases and review ofthe literature. Medicine I 996;75: 142-56.
77. (77) Pfundstein J. Aspergillus infection among solid organ transplant recipients: a case study. J Transpl
     Coord 1997;7: 187-9.
78. BrenierwPinchart MP, Lebeau B, Devouassoux G, et al. Aspergillus and lung transplant recipients: a
    mycologic and molecular epidemiologic study, J Hea1t Lung Transplant 1998;17:972-9.
79. (59) Gerson SL, Talbot GH, Hurwitz S, Strom B, Lusk EJ, Cassileth PA. Prolonged granulocytopenia: the
    major risk factor for invasive pulmonary aspergillosis in patients with leukemia. Ann Intern Med
    1984; 100:345--51.
80. Weber SF, Peacock JE Jr, Do KA, Cruz JM, Powell BL, Capizzi RL. Interaction of granulocytopenia and
    construction activity as risk factors for nosocomial invasive filamentous fungal disease in patients with
    hematologic disorders. Infect Control Hosp Epidemiol 1990; II :235-42.
81. Rees JR, Pinner RW, Hajjeh RA, Brandt ME, Reingold AL. The epidemiological features of invasive
    mycotic infections in the San Francisco Bay area, 1992-1993: results of population-based laboratory active
    swveillance. Clin Infect Dis 1998;27: 113&-47.
82. McNeil MM, Nash SL, Hajjeh RA, Conn LA, Plikaytis BD. Trends in mortality due to invasive mycoses in
    the United States [abstract]. In: Program & Abstracts ofthe International Conference on Emerging Infectious
    Diseases. Atlanta, GA, 1998. Abstract No. S7.3.
83. WaldA, Leisenring W, van Burik JA, Bowden RA. Epidemiology of Aspergillus infections in a large cohort
    of patients undergoing bone marrow transplantation. J Infect Dis 1997; 175:1459--66.
84. Gmwith MJ, Stinson EB, Remington JS. Aspergillus infection complicating cardiac transplantation: Report of
    five cases. Arch Intern Med 1971;128:541-5.
85. Weiland D, Ferguson RM, Peterson PK, Snover DC, Simmons RL, Najarian JS. Aspergillosis in 25 renal
    transplant patients. Ann Surg 1983; 198:622-9.
86. Hofflin JM, Potasman I, Baldwin JC, Oyster PE, Stinson EB, Remington JS. Infectious complications in heart
    transplant recipients receiving cyclosporine and corticosteroids. Ann Intern Med 1987;106:209-16.
87. Schulman LL, Smith CR, Drusin R, Rose EA, Enson Y, Reemtsma K. Respiratmy complications of cardiac
    transplantation. Am J Med Sci 1988;296:1-10.
88. Gustafson TL, Schaffner W, Lavely GB, Stratton CW, Johnson HK, Hutcheson RH. Invasive aspergillosis in
    renal transplant recipients: correlation with cOiticosteroid therapy. J Infect Dis 1983;148:230-8.
89. Denning OW, Stevens DA. Antifungal and surgical treatment of invasive aspergillosis: review of2121
    published cases. Rev Infect Dis 1990;12:1147-201.
90. Weinberger M, Elattaar I, Marshall D, et al. Patterns of infection in patients with aplastic anemia and the
    emergence of Aspergillus as a major cause of death. Medicine 1992;71 :24-43.
91. Noble WC, Clayton YM. Fungi in the air of hospital wards. J Gen Microbial 1963;32:397-402.
92. Solomon WR, Burge HP, Boise JR. Airborne Aspergillus fumigatus levels outside and within a large clinical
    center. J Allergy Clin lmmunol 1978;62:56--60.
93. Streifel AJ, Rhame FS. Hospital air filamentous fungal spore and particle counts in a specially designed
    hospital. In: Indoor Air '93: Proceedings of the Sixth International Conference on Indoor Air and Climate,
    Vol. 4. Helsinki, Finland:l6l-5.
94. (40) Rhame FS, Streifel AJ, Kersey JH Jr, McGiave PB. Extrinsic risk factors for pneumonia in the patient at
    high risk for infection. Am J Med 1984;76(5A):42-52.
95. (78) Rhame FS, Streifel A, Stevens P, eta!. Endemic Aspergillus airbome spore levels are a major risk factor
    for aspergillosis in bone marrow transplant patients [abstract]. In: Abstracts of the 25th Interscience
    Conference on Antimicrobial Agents and Chemotherapy 1985. Abstract No. 147.
96. (60) Lentino JR, Rosenkranz MA, Michaels JA, Kurup VP, Rose HD, Rytel MW. Nosocomial aspergillosis: a
    retrospective review of airborne disease secondaty to road construction and contaminated air conditioners.
    Am J Epidemiol 1982;116:430-7.
97. (49) Krasinski K, Holzman RS, Hanna B, Greco MA, GraffM, Bhogal M. Nosocomial fungal infection
    during hospital renovation. Infect Control 1985;6:27&-82.
98. (29) Gage AA, Dean DC, Schime1t G, Minsley N. Aspergillus infection after cardiac surgery. Arch Surg
    1970; ror :384-87.
                                                                                                               149


99. (95) Siegler L, Kennedy MJ. Aspergillus, Fusarium, and other opportunistic moniliaceous fungi. In: Murray
     PR, Baron EJ, Pfaller MA, Ten over FC, Yolken RH, eds. Manual of clinical microbiology, 71h ed.
     Washington, DC: American Society for Microbiology Press, 1999;1212-41.
I 00. (70) Overberger PA, Wadowsky RM, Schaper MM. Evaluation of airborne particulates and fungi dming
       hospital renovation. Am lnd Hyg Assoc J 1995;56:706-12.
I 01. (96) Breton P, Germaud P, Morin 0, Audoin AF, Milpied N, Harousseau JL. Unusual pulmona~y mycoses
       in patients with hematologic disease. Rev Pneumol Clin 1998;54:253-7. (French)
I 02. (97) Guarro J, Nucci M, Akiti T, Gene J, Barreiro MDGC, Gon9alves RT. Fungemia due to Fusarium
      sacchari in an immunosuppressed patient. J Clin Micmbiol 2000;38:419-21.
103. (98) Burton JR, Zachery JB, Bessin R, et al. Aspergillosis in four renal transplant patients: diagnosis and
       effective treatment with amphotericin B. Ann Intern Med 1972;77:383-8.
104. (80) Kyriakides GK, Zinneman HHA, Hall WH, et al. Immunologic monitoring and aspergillosis in renal
      transplant patients. Am J Surg 1976;131 :246-52.
105. Simmons RB, Price DL, Noble JA, Crow SA, Ahearn DG. Fungal colonization of air filters from hospitals.
       Am Ind Hyg Assoc J 1997;58:900-4.
106. (4) Pittet D, Huguenin T, Dharan S, et al. Unusual case oflethal pulmonary aspergillosis in patients with
       chronic obstructive pulmona150


125.    Galgiani JN. Coccidioidomycoses. In: Remington JS, Swartz MN, eds. Current clinical topics in
        infectious disease. Malden, MA: Blackwell Science, 1997; 18&-204.
126.    (111) Gerberding JL. Nosocomial transmission of opportunistic infections. Infect Control Hasp Epidemiol
        1998;19:574-7.
I27.   Hughes WT. Natural mode of acquisition for de novo infection with Pneumocystis carinii. J Infect Dis
        1982;145:842-8.
128.   Olsson M, Sukura A, Lindberg LA, et al. Detections of Pneumocystis carinii DNA by filtration of air.
        Scand J Infect Dis 1996;28:27'>--82.
129.   Bartlett MS, Vermund SH, Jacobs R, et al. Detection of Pneumocystis carinii DNA in air samples: likely
       environmental risk to susceptible persons. J Clin Microbiol1997;35:2511-3.
130.   Lundgren B, Elvin K, Rothman LP, Ljungstrom I, Lidman C, Lundgren JD. Transmission ofPneumocystis
       carinii from patients to hospital staff. Thorax 1997;52:422-4.
131.   (112) Vargas SL, Ponce CA, Gigliotti F, et al. Transmission of Pneumocystis carinii DNA from a patient
       with P. carinii pneumonia to immunocompetent contact health care workers. J Clin Microbial
       2000;38:1536-8.
132.   (113) Walzer PD. Pneumocystis carinii. In: Mandell GL, Bennett JE, Dolin R. eds. Principles and
       practice of infectious diseases, 5th ed. Philadelphia, PA: Churchill Livingstone, 2000;2781-95.
133.   CDC. Screening for tuberculosis and tuberculosis infection in highMrisk populations: recommendations of
       the Advismy Committee for Elimination of Tuberculosis. MMWR 1995;44(No. RR-11 ): I&-34.
134.   CDC. Targeted tuberculin testing and treatment oflatent tuberculosis infection. MMWR 2000;49(No, RR-
       6):1-51.
135.   D' Agata EMC, WiseS, Stewart A, Lefkowitz LB Jr. Nosocomial b·ansmission of Mycobacterium
       tuberculosis from an extrapuhnonmy site. Infect Control Hosp Epidemiol 2001 ;22: 1()--2,
136.   CDC. Summary of notifiable diseases, United States 2001. MMWR 2001;50(53):1-108.
137.   Haas DW. Mycobacterium tuberculosis. In: Mandell GL, Bennett JE, Dolin R. eds. Principles and practice
       of infectious diseases, s'" ed. Philadelphia, PA: Churchill Livingstot1e, 2000;2576-607.
138.   American Public Health Association. Tuberculosis. In: Chin J, ed. Control of communicable diseases
       manual, 17'" ed. Washington, DC: American Public Health Association Press, 2000:521-30.
139.   American Thoracic Society/CDC, Treatment of tuberculosis. Am J Respir Crit Care Med 2003;167:603-
       62.
140.   Matlow AG, Jarrison A, Monteath A, Roach P, Balfe JW. Nosocomial transmission of tuberculosis (TB)
       associated with care of an infant with peritoneal TB. Infect Control Hosp Epidemiol 2000;21 :222-3.
141.   Jensen PA. Airborne Mycobacterium spp. In: Hurst CJ, Knudsen GR, Mcinerney MJ, Stetzenbach LD,
       W~lterMV, eds. Manual of environmental microbiology. Washington, DC: American Society for
       Microbiology Press, 1997;676-81.
142.   (41) Wells WF. Aerodynamics of droplet nuclei. In: Airborne contagion and air hygiene. Cambridge,
       MA: Harvard University Press,l955;13-9.
143.   White A. Relation between quantitative nasal cultures and dissemination of staphylococci. J Lab Clin Med
       1961 ;58:273-7.
144.   HuijsmansMEvers AG. Results of routine tests for the detection of dispersers of Staphylococcus aureus.
       Arch ChirNeerll978;30:141-50.
145.   Boyce JM, Opal SM, PotterMBynoe G, Medeiros AA. Spread ofmethicillin"resistantStaphy/ococcus aureus
       in a hospital after exposure to a healthcare worker with chmnic sinusitis. Clin Infect Dis 1993; 17:496-504.
146.   Hambraeus A, Sanderson HF-. The control of ventilation of airborne bacterial transfer between hospital
       patients, and its assessment by means of a particle tracer. 3. Studies with an airborne--particle tracer in an
       isolation ward for burned patients. J Hyg (Lond) 1972;70:29'>--312.
147:   Nakashima AK, Allen JR, Martone WJ, et al. Epidemic bullous impetigo in a nursery due to a nasal carrier
       of Staphylococcus aureus:-role of epidemiology and control measures. Infect Control 1984;5:326-3 I.
148,   Bethune DW, Blowers R, Parker M, Pask EA. Dispersal of Staphylococcus aureus by patients and surgical
       staff. Lancet 1965; I :48G--3.
149.   Sherertz RJ, Reagan DR, Hampton KD, et al. A cloud adult: the Staphylococcus aureus- virus interaction
       revisited. Ann Intern Med 1996;124:53'>--47.
150.   Gryska PF, O'Dea AE. Postoperative streptococcal wound infection: the anatomy of an epidemic. JAMA
       1970;213:118'>--91.
151,   Stamm WE, Feeley JC, Facklam RR. Wound infection due to group A Streptococcus traced to a vaginal
       carrier. J Infect Dis 1978; 138:287-92.
                                                                                                            151


I 52.   Berkel man RL, Martin D, Graham DR. Streptococcal wound infection caused by a vaginal catTier. JAMA
        1982;247:268()-2,
153.    Mcintyre DM. An epidemic of Streptococcus pyrogenes puerpural and postoperative sepsis with an
        unusual site- the anus. Am J Obstet Gynecol I 968; I OJ :308-14.
154.    Gaynes RP, Horan TC. Surveillance of nosocomial infections. In: Mayhall CG, ed. Hospital epidemiology
        and infection control, 2"' ed. Philadelphia, PA: Lippincott Williams & Wilkins, 1999;1285-318.
155.    Wenzel RP, Veazey JM Jr, Townsend TR. Role of the inanimate environment in hospital-acquired
        infections. In: Cundy KR, Ball W, eds. Infection control in healthcare facilities: microbiological
        surveillance. Baltimore, MD: University Park Press, 1977;71-98.
156.    Mortimer EA Jr, Wolinsky E, Gonzaga AJ, Rammelkamp CH Jr. Role of airborne transmission in
        staphylococcal infections. Br Med J 1966;5483:3 I 9--22.
I57.    Youngs ER, Roberts C, Kramer JM, Gilbert RJ. Dissemination of Bacillus cereus in a maternity unit. J
        Infect 1985;10:228-32.
I 58.   Richardson AJ, Roth burn MM, Roberts C. Pseudo-outbreak of Bacillus species: related to fiberoptic
        bronchoscopy. J Hosp Infect 1986;7:208-10.
159.    Bryce EA, Smith JA, Tweeddale M, Andmschak BJ, Maxwell MR. Dissemination of Bacillus cereus in an
        intensive care unit. Infect Control Hosp Epidemiol I 993; I 4:459--62.
160.    Lie PY-F, Ke S-C, Chen S-L. Use of pulsed-field gel electrophoresis to investigate a pseudo-outbreak of
        Bacillus cereus in a pediatric unit. J Clin Microbiol I 997;35: 1533-5.
161.    McDonald LC, Walker M, Carson L, et a!. Outbreak of Acinetobacter spp. bloodstream infections in a
        nursery associated with contaminated aerosols and air conditioners. Pediatr Infect Dis J 1998;17:716-22.
162.    Leclair JM, Zaia JA, Levin MJ, Congdon RG, Goldmann DA. Airborne transmission of chickenpox in a
        hospital. N Eng! J Med I 980;302:45()-3,
163.    Gustafson TL, Lavely GB, Brawner ERJ, Hutcheson RHJ, Wright PF, Schaffner W. An outbreak of
        airborne nosocomial varicella. Pediatrics 1982;70:550-6.
164.    Josephson A, Gombert ME. Airborne transmission of nosocomial varicella from localized zoster. J Infect
        Dis 1988;158:238-41.
165.    Sawyer MJ, Chamberlin q, Wu YN, Aintablian N, Wallace MR. Detection of varicella-zoster virus DNA
        in air samples from hospital rooms. J Infect Dis 1994;169:91-4.
166.    Menkhaus NA, Lamphear B, Linnemann CC. Airborne transmission ofvaricella~zoster virus in hospitals.
        Lancet 1990;226:1315.
167.    CDC. Prevention ofvaricella: recommendations of the advisory committee on immunization practices
        (ACIP). MMWR 1996;45(No. RR-1 1):1-36.
168.    Davis RM, Orenstein WA, Frank JAJ, et al. Transmission of measles in medical settings: 1980 through
        1984. JAMA 1986;255:1295-8.
169.    Watkins NM, Smith RPJ, StGermain DL, Mackay DN. Measles infection in a hopsital setting. Am J
        Infect Control1987;15:201-6.
170.    Revera ME, Mason WH, Ross LA, Wright HT Jr. Nosocomial measles infection in a pediatric hospital
        during a community-wide epidemic. J Pediatr 1991;119:183-6.
171.    Atkinson WL, Markowitz LE, Adams NC, Seastrom GR. Transmission of measles in medical settings-
        United States, I 985-1989. Am J Med I 991 ;9l(suppl):320S-4S.
172.    Patriarca PA, Weber JA, Parker RA, eta!. Efficacy of influenza vaccine in nursing homes: reduction in
        illness and complications during influenza A (H3N2) epidemics. JAMA 1985;253:1 136-9.
173.    Arden NH, Patriarca PA, Fasano MB, et al. The roles of vaccination and amantadine prophylaxis in
        controlling an outbreak of influenza A (H3N2) in a nursing home. Arch Intern Med 1988; I 48:865-8.
174.    CDC. Influenza A outbreaks- Louisiana, August 1993. MMWR 1993;42:132-4.
I 75.   Drinka PJ, Gravenstein S, Krause P, Schilling M, Miller BA, Shull P. Outbreaks of influenza A and B in a
        highly immunized nursing home population. J Family Practice I 997;45 :509--I 4.
I 76.   Schilling M, Povinelli L, Krause P, et al. Efficacy ofzanamivir for chemoprophylaxis of nursing home
        influenza outbreaks. Vaccine I 998;16:1 771-4.
I 77.   Hall CB. Nosocomial viral infections: perennial weeds on pediatric wards. Am J Med I 981 ;70:67ll-6.
I 78.   Whimbey E, Elting LS, Couch RB, et al. Influenza A virus infections among hospitalized adult bone
        marrow transplant recipients. Bone Marrow Transpl 1994; 13:437-40.
I 79.   Evans ME, Hall KL, Berry SE. Influenza control in acute care hospitals. Am J Infect Control
        I 997;25:357-62.
!52

180. Munoz FM, Campbell JR, Atmat· RL, et al. Influenza A virus outbreak in a neonatal intensive care unit.
      Pediatr Infect Dis 1 1999; I 8:811-5.
I 81. Alford RH, Kasel JA, Gerone PJ, Knight V. Human influenza resulting from aerosol inhalation. Proc Soc
      Exp Bioi Med 1966; 122:800-4.
I 82. Moser MR, Bender TR, Margolis HS, Noble GR, Kendal AP, Ritter DG. An outbreak of influenza aboard a
      commercial airliner. Am J Epidemiol 1979;1 10:1-6.
183. Chanock RW, Kim HW, Vargosko AJ, et al. Respiratory syncytial virus 1: virus recovery and other
      observations during 1960- outbreak of bronchiolitis, pneumonia, and other minor respiratory illness in
      children. JAMA 1961; 176:647-53.
184. Gardner DS, Court SDM, Brocklebank JT, et al. Virus cross-infection in paediatric wards. Br Med J
      1973;2:571-75.
185. Sawyer LA, Murphy JJ, Kaplan 1E, et al. 25-30 nm virus particle associated with a hospital outbreak of
      acute gasti'Oenteritis with evidence for airborne transmission. Am J Epidemic! 1988;127:1261-71.
186. Baxby D. Poxviruses. In: Belshe RB, ed. Textbook of human virology, 2"' ed. St. Louis, MO: Mosby Year
      Book, 1991;930-46.
187. Neff 1M. Variola (smallpox) and monkeypox viruses. In: Mandell GL, Bennett JE, Dolin R. eds. Principles
      and practice of infectious diseases, 51h ed. Philadelphia, PA: Churchill Livingstone, 2000; 1555-6.
188. Wehrle PF, Posch J, Richter KH, Henderson DA. An airborne outbreak of smallpox in a German hospital
      and its significance with respect to other recent outbreaks in Europe. Bull WHO 1970;43:669-79.
189. Hawkes N. Science in Europe: smallpox death in Britain challenges presumption oflaboratory safety.
      Science 1979;203 :855-6.
190. EickhoffTC. Airborne nosocomial infection: a contemporary perspective. Infect Control Hasp Epidemiol
      1994;15:663-72.
191. Nuzum EO, Rossi CA, Stephenson EH, LeDuc JW. Aerosol tranmission ofHantaan and related viruses to
      laboratory rats. Am J Trap Med Hyg 1988;38:636-40.
192. CDC. Hantavirus infection~ southwestern United States: Interim t'ecommendations for risk t'eduction.
      CDC. MMWR 1993;42(No. RR-11):1-13.
193. Vitek CR, Breiman RF, Ksiazek TG, et al. Evidence against person-to-person transmission ofhantavirus to
      health care workers. Clin Infect Dis 1996;22:824-6.
194. Wells RM, Young J, Williams RJ, et al. Hantavirus transmission in the United States. Emerg Infect Dis
      1997;3:361-5.
195. Chapan·o J, Vega J, Terry W, et al. Assessment of person-to-person transmission ofhantavims pulmonary
      syndrome in a Chilean hospital setting. J Hasp Infect 1998;40:281-5.
196. Nolte KB, Foucar K, Richmond JY. Hantaviral biosafety issues in the autopsy room and laboratory:
      Concerns and recommendations. Hum Pathol 1996;27: 1253-4.
197. Stephenson EH, Larson EW, Dominik JW. Effect of environmental factors on aerosol-induced Lassa virus
      infection. J Med Viroll984;14:295-303.
198. Monath TP. Lassa fever: review of epidemiology and epizootiology. Bull World Health Organ 1975;52:
      577-92.
199. Monath TP, Casals 1. Diagnosis ofLassa fever and the isolation and management of patients. Bull WHO
      1975;52:707-15.
200. Zweighaft RM, Fraser DW, Hattwick MA, et al. Lassa fever: response to an imported case. N Eng! J Med
      1977;297 :803-7.
201. Cooper CB, Gransden WR, Webster M, et al. A case ofLassa fever: experience at StThomas' hospital. Br
      Med 1 (Ciin Res Ed) 1982;285:1003-5.
202. (108) Monath TP. Yellow fever: Victor, victoria? Conqueror, conquest? Epidemics and research in the last
      forty years and prospects for the future. Am 1 Trap Med Hyg 1991;45:1-43.
203. (109) CDC. Update: management of patients with suspected viral hemorrhagic fever- United States.
      MMWR 1995;44:475-9.
204. (110) Weber DJ, Rutala WA. Risks and prevention of nosocomial transmission rare zoonotic diseases.
      Clin Infect Dis 2001 ;32:446-56.
205. Decker MD, Schaffner W. Nosocomial diseases ofhealthcare workers spread by the airborne or contact
      routes (other than tuberculosis). In: Mayhall CG, ed. Hospital epidemiology and infection control, 2"' ed.
      Philadelphia, PA: Lippincott Williams & Wilkins, 1999; 1101-26.
                                                                                                                !53

206.    (46) Fridkin SK, Kremer FB, Bland LA, Padhye A, McNeil MM, Jarvis WR. Acremonium kiliense
        endophthalmitis that occurred after cataract extraction in an ambulatory surgical center and was traced to an
        environmental reservoir. Clin Infect Dis 1996;22:222-7.
207.    Loeb M, Wilcox L, Thornley D, et al. Bacillus species pseudobacteremia following hospital construction.
       Can J Infect Contro\1995;10:37-40.
208.   Olle-Goig JE, Canela-Soler J. An outbreak of Brucella melitensis infection by airborne transmission among
        laboratmy workers. Am J Public Health 1987;77:335-8.
209.    Kiel FW, Khan MY. Brucellosis among hospital employees in Saudi Arabia. Infect Control Hosp
       Epidemio\1993;14:268-72.
210.   Staszkiewicz J, Lewis CM, Colville J, Zervos M, Band J. Outbreak of Brucella melitensis among
        microbiology laboratmy workers in a community hospitaL J Clin Microbial 1991;20:287-90.
211.   Fiori PL, Mastrandrea S, Rappelli P, Cappuccinelli P. Brucella abortus infection acquired in microbiology
        laboratories. J Clin Microbial 2000;38:2005-6.
212.   Spinelli JS, Ascher MS, Brooks DL, et al. Q fever crisis in San Francisco: controlling a sheep zoonosis in a
       lab animal facility. Lab Anim 1981;10:29--38.
213.   (Table 1) American Conference of Governmental Industrial Hygienists (ACG!H). HVAC components,
       functions and malfunctions (topic 8-4). In: Industrial ventilation: a Manual of recommended practice, 24111
       ed. Cincinnati, OH : American Conference of Governmental Industrial Hygienists, Inc., 2001.
214.   (35) American Society of Heating, Refrigerating and Ait·-conditioning Engineers, Inc. Ventilation for
        Indoor Air Quality. ASHRAE Standard 62-1999. Atlanta, GA: ASHRAE 1999;1-27.
215.   (133) Burroughs HEB. Sick building syndrome: fact, fiction, or facility? In: Hansen W, ed. A guide to
       managing indoor air quality in health care organizations. Oakbrook Terrace, IL: Joint Commission on
       Accreditation of Health Care Organizations, 1997;3-13.
216.   American Society of Heating, Refrigerating and Air-conditioning Engineers, Inc. Gravimetric and dust spot
       procedures for testing air cleaning devices used in general ventilation for removing particulate matter.
       ANS!IASHRAE Standard 52-1-1999. Atlanta, GA: ASHRAE 1999;1-25.
217.   Robinson TJ, Ouellet AE. Filters and filt1·ation. ASHRAE J 1999;65-70.
218.   Dryden GE, Dryden SR, Brown DG, Schatzle KC, Godzeski C. Performance of bacteria filters. Respir
       Care 1980;25:1127-35.
219.   (33) Rutala WA, Jones SM, Worthington JM, Reist PC, Weber DJ. Efficacy ofpmtable filtration units in
       reducing aerosolized particles in the size 1·ange of Mycobacterium tuberculosis. Infect Control Hasp
       Epidemiol 1995; 16:391-8.
220.   (5) U.S. Environmental Protection Agency, Office of Air and Radiation and U.S. Department ofHealth &
       Human Services, National Institute of Occupational Safety and Healtlt. Building air quality: a guide for
       building owners and facilities managers. Washington, DC: USEPA, 1991, EPA/400/1-911033, or NIOSH
       91-114. Available at: www.cdc.gov/niosh/baqtoc html
221.   (28) Ko G, Burge HA, Muileberg M, Rudnick S, First M. Survival of mycobacteria on HEPA filter
       material. JAm Bioi Safety Assoc 1998;3:65-78.
222.   (6) Rao CY, Bmge HA, Chang JCS, Review of quantitative standards and guidelines for fungi in indoor
       air. J Air & Waste Manage Assoc 1996;46:899--906.
223.   Riley RL, Wells WF, Mills CC, Nyka W, McLean RL, Air hygiene in tuberculosis: quantitative studies of
       infectivity and control in a pilot ward. Am Rev Tuberc 1957;75:420-31.
224.   Riley RL, Nardell EA. Cleaning the air: the themy and application ofUV air disinfection. Am Rev Respir
       Dis 1989;139:1286-94.
225.   Riley RL. Ultraviolet air disinfection for control ofrespiratmy contagion. In: Kundsin RB, ed.
       Architectural design and indoor microbial pollution.New York, NY: Oxford University Press, 1988;174-97,
226.   Willmon TL, Hollaender A, Langmuir AD. Studies of the control of acute respiratory diseases among naval
       recruits. I. A review of a four-year experience with ultraviolet irradiation and dust suppressive measures,
       1943 to 1947. Am J Hyg 1948;48:227-32.
227.   Wells WF, Wells MW, Wilder TS. The environmental control of epidemic contagion. I. An epidemiologic
       study of radiant disinfection of air in day schools. Am J Hyg 1942;35:97-121.
228.   Perkins JE, Bahlke AM, Silverman HF. Effect of ultra-violet irradiation of classrooms on spread of measles
       in large rural central schools. Am J Public Health Nations Health 1947;37:529--37.
229.   Nagy R. Application and measurement of ultraviolet radiation. Am lnd Hyg Assoc J 1964;25:274-81.
230.   Illuminating Engineering Society. !ES Lighting handbook, 41h ed. New York, NY: Illuminating
       Engineering Society, 1966;25-7.
154


231.   Riley RL. Indoor spread of respiratory infection by recirculation of air. Bull Physiopathol Respir
        1979; 15:69')-705.
232.   Menzies D, Pasztor J, Rand T, Bourbeau J. Germicidal ultraviolet irradiation in air conditioning systems:
       effect on office worker health and wellbeing- a pilot study. Occup Environ Med 1999;56:397-402.
233.   Riley RL, Permutt S. Room air disinfection by ultraviolet irradiation of upper air: air mixing and
       germicidal effectiveness. Arch Environ Health 1971 ;22:20&--19.
234.   Nicas M, Miller SL. A multi~ zone model evaluation of the efficacy of upper-room air ultraviolet germicidal
        irradiation. Appl Occup Environ Hyg 1999;14:317-28.
235.   Kethley TW, Branch K. Ultraviolet lamps for room air disinfection: effect of sampling location and particle
       size of bacterial aerosol. Arch Environ Health 1972;25:205-14.
236.   Riley RL, Knight M, Middlebrook G. Ultraviolet susceptibility ofBCG and virulent tubercle bacilli. Am
       Rev Respir Dis 1976;113:4L\-8.
237.   Collins FM. Relative susceptibility of acid-fast and non-acid-fast bacteria to ultraviolet light. Appl
       Microbiol1971;21:411-3.
238.   Riley RL, Permutt S, Kaufman JE. Convection, air mixing, and ultraviolet air disinfection in rooms. Arch
       Environ Health 1971;22:20{}--7.
239.   Nardell EA. Fans, filters, or rays? Pros and cons of the cun-ent environmental tuberculosis control
       technologies. Infect Conti'Ol Hasp Epidemiol 1993; 14:681-5.
240.   ECRI. Health devices evaluation of mobile high efficiency filter air cleaners (MHEF ACs). ECRJ
        1997;26:367-88.
241.   (103) American Society of Heating, Refrigerating, and Air-Conditioning Engineers. 1999 ASHRAE
       Handbook: heating, ventilating, and air"conditioning applications. Chapter 7: Health care facilities.
       Atlanta, GA: ASHRAE, 1999;7.1-7.13.
242.   Elovitz KM. Understanding what humidity does and why. ASHRAE J 1999;April:84-90.
243.   Orme I. Patient impact. In: Hansen W, ed. A guide to managing indoor air quality in health care
       organizations: Oakbrook Terrace, IL: Joint Commission on Accreditation of Healthcare Organizations
       Publications, 1997:43--52.
244.   Gundermann KO. Spread of microorganisms by air.. conditioning systems- especially in hospitals. Ann
       NY Acad Sci 1980;20')-17.
245.   Arundel AV, Sterling EM, Biggin JH, Sterling TD. Indirect health effects of relative humidity in indoor
       environments. Environ Health Perspect 1986;65:351-61.
246.   U.S. Environmental Protection Agency. Ventilation and air quality in offices. Washington, DC: EPA
       Document #402-F-94-003, Revision: July 1990.
247.   Hermans RD, Streifel AJ. Ventilation design. In: Bierbaum PJ, Lippman M, eds. Workshop on
       engineering controls for preventing airborne infections in workers in health care and related facilities.
       Cincinnatti, OH: NIOSH and CDC, 1993;107-46.
248.   Memarzadeh F, Jiang J. A methodology for minimizing risk from airborne organisms in hospital isolation
       rooms. ASH RAE Trans 2000; 106:731-47.
249.   (11) Hansen W. The need for an integrated indoor air quality program. In: Hansen W, ed. A guide to
       managing indoor air quality in health care organizations. Oakbrook Terrace, IL: Joint Commission on
       Accreditation ofl-Iealthcare Organizations Publications, 1997;xiii- xviii.
250.   (12) Bartley J. Ventilation. In: Pfeiffer J, ed. APIC Text of infection control and epidemiology.
       Washington, DC; Association for Professionals in Infection Control and Epidemiology, Inc (API C),
       2000;77.1-77.11.
251.   Levine AS, Siegel SE, Schreiber AD, et al. Protected environments and prophylactic antibiotics. N Eng! J
       Med 1973;288:477-483.
252.   (90) Denning DW, Clemons KV, Hanson LH, Stevens DA. Restriction endonuclease analysis of total
       cellular DNA of Aspergillus fitmigatus isolates of geographically and epidemiologically diverse origin. J
       Infect Dis 1990;162:1151-8.
253.   Rhame FS. Prevention of nosocomial aspergillosis. J Hasp Infect 1991;18 (Suppl. A):466-72.
254.   (85) Barnes RA, Rogers TR. Control of an outbreak of nosocomial aspergillosis by laminar air-flow
       isolation. JHosp Infect 1989;14:8')-94.
255.   Roy M"C, The operating theater: a special environmental area. In: Wenzel RP, ed. Prevention and control
       of nosocomial infections, 3rd ed. Baltimore, MD: William & Wilkins, 1997;515-38.
256.   Pavelchak N, DePersis RP, London M, eta!. Identification of factors that disrupt negative air pressurization
       of respiratory isolation rooms. Infect Control Hasp Epidemiol 2000;21: 191-5.
                                                                                                              !55

257.    Anderson K. Pseudomonas pyocyanea disseminated from an air cooling apparatus. Med J Austr
        1959;529--32.
258.    Shaffer JG, McDade JJ. Airborne Staphylococcus aureus: a possible source in air control equipment. Arch
       Environ Health 1963;5:547-51.
259.   Morey PR. Building-related illness with a focus on fungal issues. In: Hansen W, ed. A guide to managing
        indoor air quality in health care organizations. Oakbrook Terrace, IL: Joint Commission on Accreditation of
       Healthcare Organizations Publications, 1997;15--25.
260.    Streifel AJ. Recognizing IAQ risk and implementing an IAQ program. In: Hansen W, ed. A guide to
       managing indoor air quality in health care organizations; Oakbrook Terrace, IL: Joint Commission on
       Accreditation ofHealthcare Organizations Publications, 1997;75--91.
261.   Morey PR. Appendix B. Fungal growth checklist. In: Hansen W. ed. A guide to managing indoor air
       quality in health care organizations. Oakbrook Terrace, IL: Joint Commission on Accreditation of Health
       Care Organizations Publications, 1997; 129-35.
262.   Brock DL, Jiankang J, Rinaldi MG, Wickes BL, Huycke MM. Outbreak of invasive Aspergillus infection
       in surgical patients, associated with a contaminated air-handling system. Clin InfDis 2003;37:786-93.
263.   (31) National Air Duct Cleanel's Association. Genel'al specifications for the cleaning of commel'cial
       HVAC systems. Washington, DC: NADCA, 2002. Publication No. NAD-06. Available at:
       www nadca.com/standards/standards.asp
264.   (32) U.S. Environmental Protection Agency. Use of disinfectants and sanitizers in heating, ventilation, air
       conditioning, and refrigel'ation systems [lettel']. Mal'ch 14, 2002. Available at:
       www.epa.gov/oppadOOIIhvac htm
265.   U.S. Environmental Protection Agency. Should you have the air ducts in your home cleaned? Washington,
       DC: EPA, 1997. EPA Document No. 402-K-97-002.
266.   (159) Vujanovic V, Smoragiewicz W, Krzysztyniak K. Airborne fungal ecological niche determination as
       one of the possibilities for indirect mycotoxin risk assessment in indoor air. Environ Toxicol2001;16:1-8.
267.   Soules WJ. Ail'flow management techniques. Clean Rooms 1993;2:18--20.
268.   Lawson CN. Commissioning hospitals for compliance. ASHRAE Tl'ans 1993;99(2).
269.   Wadowsky R, Benner S. Distribution of the genus Aspergillus in hospital room air conditioners. Infect
       Contl'oll987;8:516-8.
270.   Stl'eifel AJ. Aspergillosis and co11struction. In: Kundsin RB, ed. Architectural design and indoor microbial
       pollution. New Yol'k, NY: Oxfol'd U11ive1'sity Pl'ess, 1988;198--217.
271.   Streifel AJ, Vesley D, Rhame FS. Occurrence oftmnsient high levels ofail'borne fungal spores.
       Pl'oceedings of the 6'" Conference on Indoor Air Quality and Climate. Toronto, ON: 1990.
272.   (73) Morey R, Williams C. Porous insulation in buildings: a potential source of microorganisms.
       Proceedings~ Indoor Air '90, 5th International Conference. Toronto, ON: 1990;1-6.
273.   (13) Bartley J. Construction and renovation. In: Pfeiffer J, ed. APIC Text of infection contl'ol and
       epidemiology, Washington, DC: Association for Professionals in Infection Control and Epidemiology, Inc.,
       2000; 72.1-72.11.
274.   (14) Harvey MA. Critical~care-unit design and furnishing: Impact on nosocomial infections. Infect
       Control Hasp Epidemiol 1998; 19:597-60 I.
275.   (15) National Association of Children's Hospitals and Related Institutions. Patient Care Focus Groups
        1998. Assessing organizational readiness for infection control issues related to construction, renovation,
       and physical plant projects.
276.   (SO) Bartley JM. APIC State-of-the-al't repol't: the role of infection control during construction in health
       cal'e facilities. Am J Infect Control 2000;28:! 56-9.
277.   (16) Carter CD, Barr BA. Infection control issues in construction and renovation. Infect Control Hosp
       Epidemiol 1997;18:587-96.
278.   (47) Stl'eifel AJ. Maintenance and engineering. In: Pfeiffer J, ed. APIC Text oflnfection Control and
       Epidemiology. Washington, DC: Association for Professionals in Infection Control and Epidemiology,
       Inc., 2000;76.1-76.8.
279.   Kennedy V, Bamard B, Hackett B. Use of a risk matrix to determine the level ofbarriel' protection during
       constmction activities. Atlanta, GA: Peachtree Publications, 1997;27-8.
280.   Morey PR. Building-related illness with a focus on fungal issues. In: Hansen W, ed. A auide to managing
       indoor air quality in health care organizations. Oakbrook Terrace, IL: Joint Commission on Accreditation
       ofHealthcal'e Organizations Publications, 1997; 15-25.
156

281, (67) Bartley J, ed, Infection control tool kit series- construction and renovation, Washington, DC:
     Association for Professionals in Infection Control and Epidemiology, 1999.
282, Bryce EA, Walker M, Scharf S, et al. An outbreak of cutaneous aspergillosis in a tertiaty-care hospitaL
     Infect Control Hosp Epidemiol 1996;17:170-2.
283. (62) Thio CL, Smith D, Merz WG, et al. Refinements of environmental assessment during an outbreak
     investigation of invasive aspergillosis in a leukemia and bone marrow transplant unit. Infect Control Hasp
     Epidemioi2000;2I :I S--23.
284. (65) Kuehn TH, Gacek B, Yang CH, et al. Final repmt: ASHRAE 804-RP Phase I identification of
     contaminants, exposures effects, and control options for construction/renovation activities. Atlanta,
     GA;ASHRAE, Inc. 1995,
285, Kennedy HF, Michie JR, Richardson MD. Air sampling for Aspergillus spp, during building activity in a
     paediatric hospital ward, J Hosp Infect 1995;31 :322-25.
286, Leenders ACAP, van Belknm A, Behrendt M, Luijendijk AD, Verbrugh HA, Density and molecular
     epidemiology of Aspergillus in air and relationship to outbreaks of Aspergillus infection. J Clin Microbial
      I 999;37:1752-7.
287, Rath PM, Ansorg R. Value of environmental sampling and molecular typing of aspergilli to assess
     nosocomial sources of aspergillosis, J Hosp Infect 1997;37:47-53,
288, (71) Streifel AJ, Marshall JW. Parameters for ventilation controlled environments in hospitals, In: Design,
     Construction, and Operation of Healthy Buildings, Atlanta, GA: ASHRAE Press, 1998,
289, (348) Streifel AJ, Air cultures for fungi. In: Gilcrist M, ed, Clinical microbiology procedures handbook,
     Washington, DC: American Society for Microbiology Press,1992; I 1.8,1-1 1.8. 7.
290. American Conference of Governmental Industrial Hygienists (ACGIH), 2000 Threshold limit Values and
     biological exposure indices. Cincinnati, OH: American Conference of Governmental Industrial Hygienists,
     Inc,, 2000; 1-184.
291, U.S, Department of Labor, Occupational Safety and Health Administration, Air contaminants standard. 29
     CFR 1910,1000, § 1910.1000, Tables Z-1, Z-3. Federal Register 1993;58:3533&--51.
292, (86) Leenders A, vanBelkum A, JanssenS, et aL Molecular epidemiology of apparent outbreaks of
     invasive Aspergillus in a hematology ward. J Clin Microbiol1996;34:345-51.
293, (91) James MJ, Lasker BA, McNeil MM, Shelton M, Warnock DW, Reiss E. Use of a repetitive DNA
     probe to type clinical and environmental isolates of Aspergil/usjlavus from a cluster of cutaneous infections
     in a neonatal intensive care unit. J Clin Microbiol2000;38:3612~8.
294, (92) Skladny H, Buchheidt D, Baust C, et al. Specific detection of Aspergillus species in blood and
     bronchoalveolar lavage samples of immunocomprornised patients by two-step PCR. J Clin Microbial
     1999;37:3865-71.
295, (93) Symoens F, Bouchara J-P, Heinemann S, Nolard N. Molecular typing of Aspergillus terreus isolates
     by random amplification of polymorphic DNA, J Hosp Infect 2000;44:273-80,
296, (94) Diaz-Guerra TM, Mellado E, Cuenca-Estrella M, Gaztelurrntia L, Viii ate Navarro JI, Rodriguez
     Tudela JL. Genetic similarity among one Aspergillus jlavus strain isolated from a patient who underwent
     heart surgery and two environmental strains obtained from the operating room. J Clin Microbial
     2000;38:241 'f--22,
297. Buttner MP, Stetzenbach LD. Monitoring airborne fungal spores in an experimental indoor environment to
     evaluate sampling methods and the effects of human activity on air sampling. Appl Environ Microbial
     1993;59:21 'f--26.
298. Sayer WJ, Shean DB, Ghosseiri l Estimation of airborne fungal flora by the Anderson sampler versus the
     gravity settling culture plate. J All erg 1969;44:214---27.
299, Hay RJ, Clayton YM, Goodley JM. Fungal aerobiology: how, when and where? J Hosp Infect
     1995;30(Suppl):S352-7.
300, Morris G, Kokki MH, Anderson K, Richardson MD, Sampling of Aspergillus spores in air. J Hosp Infect
     2000;44:81-92,
301. Iwen PC 1 Davis JC, Reed EC, Winfield BA, Hinrichs SH. Airbome fungal spore monitoring in a protective
     environment during hospital construction and correlation with an outbreak of invasive aspergillosis. Infect
     Control Hosp Epidemiol1994; 15:303--6,
302. Pegues DA, Lasker BA, McNeil MM, Hamm PM, Lunda! JL, Kubak BM, Cluster of cases of invasive
     aspergillosis in a transplant intensive care unit: evidence ofpersonwto-person airborne transmission. Clin
     Infect Dis 2002;34:412-6,
                                                                                                               !57

303.   Goodley JM, Clayton YM, Hay RJ. Environmental sampling for aspergilli during building construction on
       a hospital site. J Hosp Infect 1994;26:27-35.
304.   (72) American Society of Heating, Refrigerating, and Air-Conditioning Engineers (ASHRAE). The HV AC
       commissioning process. Atlanta, GA: ASHRAE, 1996;1-48. ASHRAE Guideline 1.
305.   63) Mermel LA, Josephson SL, Giorgio CH, Dempsey J, Parenteau S. Association of Legionnaires'
       disease with construction: contamination of potable water? Infect Control Hasp Epidemiol 1995;16:76---81.
306.   Loo VG, Bertrand C, Dixon C, et al. Control of construction~ associated nosocomial aspergillosis in an
       antiquated hematology unit. Infect Control Hosp Epidemiol 1996; 17:360-4.
307.   (68) Ottney TC. Particle management for HVAC systems. ASHRAE J 1993;35:26-28, 30, 32, 34.
308.   Rautiala S, Reponen T, Nevalainen A, et al. Control of exposure to airborne viable microorganisms during
       remediation of moldy buildings: report of three case studies. Am Ind Hyg Assoc J 1998;59:455-60.
309.   (69) Finkelstein LE, Mendelson MH. Infection control challenges during hospital renovation. Am J
       Nursing 1997;97:60-1.
310.   HruszkewyczV, Ruben B, Hypes CM, Bostic GO, Staszkiewicz J, Band JD. A cluster ofpseudofungemia
       associated with hospital renovation adjacent to the microbiology laboratory. Infect Control Hosp Epidemiol
       1992;13: 147-50.
311.   Laurel VL, Meier PA, Astorga A, Dolan D, Brockett R, Rinaldi MG. Pseudoepidemic of Aspergillus niger
       infections traced to specimen contamination in the microbiology laboratory. J Clin Microbial
       1999;37: 1612-6.
312.   (66) Opal SM, Asp AA, Cannady PB Jr, Morse PL, Burton LJ, Hammer II PG. Efficacy of infection
       control measures during a nosocomial outbreak of disseminated aspergillosis associated with hospital
       construction. J Infect Dis 1986;153: 634-7.
313.   Fitzpatrick F, ProutS, Gilleece A, Fenelon LE, Murphy OM. Nosocomial aspergillosis during building
       work- a mu1tidisciplinmy approach. J Hosp Infect 1999;42:170-1.
314.   Garrett DO, Jochimsen E, Jarvis W. Invasive Aspergillus spp. infections in rheumatology patients. J
       Rheumatol 1999;26: 146-9.
315.   Larsson L, Larsson PF. Analysis of chemical markers as a means of characterizing airborne micro-
       organisms in indoor environments: a case study. Indoor Built Environ 200 1; 10:232-7.
316.   (99) Buckner CD, Clift RA, Sanders JE, et al. Protective environment for marrow transplant recipients: a
       prospective study. Ann Intern Med 1978;89:893-901.
317.   (100) Murray WA, Streifel AJ, O'Dea TJ, Rhame FS. Ventilation for protection of immune compromised
       patients. ASHRAE Trans 1988;94:1185-91.
318.   (101) Streifel AJ, Vesley D, Rhame FS, Murray B. Control of airborne fungal spores in a university
       hospital. Environment International 1989; 12:441-4.
319.   Perry S, Penland WZ. The portable laminar flow isolator: new unit for patient protection in a germ-free
       environment. In: Recent Results in Cancer Research. New York, NY: Springer-Verlag, 1970.
320.   Hayden CS, Fischbach, M, Johnston OE. A model for calculating air leakage in negative pressure isolation
       areas. Cincinnati, OH: DHHS, 1997. NIOSH Repot1 ECTR 212-05c.
321.   DeLuga GF. Differential airflow, pressure, have key relationship in pressurization. Lab Design 1997:2:6-
       7.
322.   Rhame FS. Nosocomial aspergillosis: How much protection for which patients? Infect Control Hosp
       Epidemiol 1989; I 0:296-8.
323.   Hofflin JM, Potasman I, Baldwin JC, Oyster PE, Stinson EB, Remington JS. Infectious complications in
       heart transplant recipients receiving cyclosporine and corticosteroids. Ann Intern Med 1987; 106:209-16.
324.   Schulman LL, Smith CR, Drusin R, Rose EA, En sonY, Reemtsma K. Respiratmy complications of cardiac
       transplantation. Am J Med Sci 1988;296: 1-10.
325.   Dummer JS, HoM. Risk factors and approaches to infections in transplant recipients. In: Mandell GL,
       Bennett JE, Dolin R, eds. Principles and practice of infectious diseases, 5th ed. Philadelphia, PA; Churchill
       Livingstone, 2000;3126-35.
326.   Dummer JS, HoM. Infections in solid organ transplant recipients. In: Mandell GL, Bennett JE, Dolin R,
       eds. Principles and practice of infectious diseases, 5th ed. Philadelphia, PA: Churchill Livingstone,
       2000;314&-58.
327.   Walsh TR, Guttendorf J, Dummer S, et al. The value of protective isolation procedures in cardiac
       transplant recipients. Ann Thorac Surg 1989;47:53'1-45.
328.   Streifel AJ. Health-care IAQ: guidance for infection control. HPAC Heating/Piping/Air Cond Eng 2DOO;
       Oct:2&-30, 33, 34, 36.
!58

329.   (87) Yeager CC. Copper and zinc preservatives. In: Block SS, ed. Disinfection, sterilization, and
       preservation, 4ili ed. Philadelphia, PA: Lea & Febiger, 1991 ;35&-61.
330.   Cookson ST, Jarvis WR. Prevention of nosocomial transmission of Mycobacterium tuberculosis. Infect
       Dis Clin North Am 1997;11:367-409.
331.   (42) CDC. Nosocomial transmission of multidrug-resistant tuberculosis among HIV-infected persons:
       Florida and New York, 198&-1991. MMWR 1991;40:585-91.
332.   (43) CDC. Outbreak ofmultidrug-resistant tuberculosis at a hospital- New York City, 1991. MMWR
        1993;42:427-34.
333.   (7) Beck-Sague CM, Dooley SW, Hutton MD, et al. Hospital outbreak ofmultidrug-resistant
       Mycobacterium tuberculosis. JAMA 1992;268:1280-6.
334.   (17) Coronado VG, Beck-Sague CM, Hutton MD, et al. Transmission ofmultidrug-resistant
       Mycobacterium tuberculosis among persons with human immunodeficiency virus infection in an urban
       hospital: Epidemiologic and restriction fragment length polymorphism analysis. J Infect Dis
       1993; 168:1 05~5.
335.   (18) Coronado VG, Valway S, Finelli L, et al. Nosocomial transmission ofmultidrug-resistant
       Mycobacterium tuberculosis among intravenous drug users with human immunodeficiency virus infection
       [abstract]. In: Abstracts of the Third Annual Meeting of the Society for Hospital Epidemiology of America.
       Chicago, IL: Infect Control Hosp Epidemiol1993;14:428.
336.   (8) Dooley SW, Villarino ME, Lawrence M, et al. Tuberculosis in a hospital unit for patients infected with
       the human immunodeficiency virus (HIV): evidence of nosocomial transmission. JAMA 1992;267:263~4.
337.   (19) Edlin BR, Tokars JI, Grieco MH, et al. An outbreak ofmultidrug-resistant tuberculosis among
       hospitalized patients with the acquired immunodeficiency syndrome: epidemiologic studies and restriction
       rragment length polymorphism analysis. N Eng! J Med 1992;326:1514-22.
338.   (20) Fischl MA, Uttamchandani RB, Daikos GL, et al. An outbreak oftuberculosis caused by multiple-
       drug-resistant tubercle bacilli among patients with HIV infection. Ann Intern Med 1992; 117:177-83.
339.   (21) Ikeda ARM, Birkhead GS, DeFerdinando Jr GT, et al. Nosocomial tuberculosis: an outbreak of a
       strain resistant to seven drugs. Infect Control Hosp Epidemio11995; 16:152-9.
340.   (22) Jarvis WR. Nosocomial transmission ofmultidrug-resistant Mycobacterium tuberculosis. Res
       Microbiol1992;144:117-22.
341.   (23) Jarvis WR. Nosocomial transmission ofmultidrug-resistantMycobacterium tuberculosis. Am J Infect
       Controll995;23:146-51.
342.   (24) Jereb JA, Klevens RM, Privett TD, et al. Tuberculosis in health care workers at a hospital with an
       outbreak ofmultidrug-resistant Mycobacterium tuberculosis. Arch Intern Med 1995;155:854-9.
343.   (25) Moran GJ, McCabe F, Morgan MT, Talan DA. Delayed recognition and infection control for
       tuberculosis patients in the emergency department. Ann Emerg Med 1995;26:283-9.
344.   (26) Pearson ML, Jereb JA, Frieden TR, et al. Nosocomial transmission ofmultidmg-resistant
       Mycobacterium tuberculosis: a risk to hospitalized patients and health-care workers. Ann Intern Med
       1992;117:191-6.
345.   Tokars Jl, Jarvis WR, Edlin BR, et al. Tuberculin skin testing of hospital employees during an outbreak of
       multidrug-resistant tuberculosis in human immunodeficiency virus (HIV) infected patients. Infect Control
       Hosp Epidemiol 1992;13:50'1-10.
346.   Macher JM. The use of germicidal lamps to control tuberculosis in health care facilities. Infect Control
       Hosp Epidemioll993;14:723-9.
347.   (129) U.S. Department of Labor, Occupational Safety and Health Administration. Respiratory Protection,
       29 CFR 1910.139. Federal Register 1998;63:1152-300.
348.   (105) Ehrenkranz NJ, Kicklighter JL. Tuberculosis outbreak in a general hospital: evidence for airborne
       spread of infection. Ann Intern Med 1972;77:377-82,
349.   (106) Calder RA, Duclos P, Wilder MH, et al. Mycobacterium tuberculosis transmission in a health clinic.
       Bulllnt Union Tuberc Lung Dis 1991 ;66: 103-6.
350.   (107) Jereb JA, Burwen DR, Dooley SW, et al. Nosocomial outbreak of tuberculosis in a renal transplant
       unit: application of a new technique for restriction fragment length polymorphism analysis of
       Mycobacterium tuberculosis isolates. J Infect Dis 1993; 168:121 '1-24.
351.   (127) Ayliffe GAJ. Role ofthe environment of the operating suite in surgical wound infection. Rev Infect
       Dis 1991;13(suppi):S800-S804.
352.   (128) Choux M, Genitori L, Lang D, Lena G. Shunt implantation: reducing the incidence of shunt
       infection. J Neurosurg 1992;77:875-80.
                                                                                                              !59

353.   Edmiston CE Jr, Sinski S, Seabrook GR, Simons D, Goheen MP. Airborne particulates in the OR
       environment. AORN J 1999;69:1169-72.
354.   Duhaime AC, Bonner K, McGowan KL, Schut L, Sutton LN, Plotkin S. Distribution ofbacteria in the
       operating room environment and its relation to ventricular shunt infections: a prospective study. Childs
       Nerv Syst 1991;7:211--4.
355.   Everett WD, Kipp H. Epidemiologic observations of operating room infections resulting from variations in
       ventilation and temperature. Am J Infect Control 1991; 19:277-82.
356.   (115) Lidwell OM. Clean air at operation and subsequent sepsis in the joint. Clin Orthop 1986;211 :91-02.
357.   (116) Nichols RL. The operating room. In: Bermett JV, Brachman PS, eds. Hospital infections, 3'' ed.
       Boston, MA: Little, Brown and Company, 1992;461-73.
358.   (117) Clark RP, Reed PJ, Seal DV, Stephenson ML. Ventilation conditions and air-borne bacteria and
       particles in operating theatres: proposed safe economies. J Hyg (Land) 1985;95:325-35.
359.   (119) Laufman H. The operating room. Tn: Bennett N, Brachman PS, eds. Hospital infections, 2nd ed.
       Boston, MA/Toronto, ON: Little, Brown and Company, 1986;315-23.
360.   Pittet D, Ducel G. Infectious risk factors related to operating rooms. Infect Control Hasp Epidemic!
        1994; 15:456-62.
361.   Hambraeus A. Aerobiology in the operating room- a review. J Hasp Infect 1988; ll(suppl. A):68-76.
362.   (118) Babb JR, Lynam P, Ayliffe GAJ. Risk of airbome transmission in an operating theater containing
       four ultraclean air units. J Hasp Infect 1995;31: 159-68.
363.   Velesco, E, Timler LCS, Martins CAS, deCastroDias LM, Conalves VMSC. Risk factors for infectious
       complications after abdominal surgery for malignant disease. Am J Infect Controll996;24:1-6.
364.   (120) National Academy of Sciences, National Research Council, Division of Medical Sciences, Ad Hoc
       Committee on Trauma. Postoperative wound infections: the influence of ultraviolet irradiation of the
       operating room and ofvarious other factors. Ann Surg 1964;160 (suppl.):l-192.
365.   (121) Charnley J. A clean-air operating enclosure. Br J Surg 1964;51 :202-5.
366.   (122) Lidwell OM, Lowbury EJL, Whyte W, Blowers R, Stanley SJ, Lowe D. Effect of ultraclean air in
       operating rooms on deep sepsis in the joint after total hip or knee replacement: a randomized study. Br Med
       J 1982;285:10--4.
367.   (123) Hill C, Flamant R, Mazas F, Evrard J. Prophylactic cefazolin versus placebo in total hip
       replacement: report of a multi centre double-blind randomized trial. Lancet 1981; I :795-6.
368.   (124) Ha'eri GB, Wiley AM. Total hip replacement in a laminar flow environment with special reference
       to deep infections. Clin Orthop 1980;148:163-8.
369.   (125) Collins DK, Steinhaus K. Total hip replacement without deep infection in a standard operating room.
       J Bone Joint Surg 1976;58A:446-50.
370.   (126) Taylor GD, Bannister GC, Leeming JP. Wound disinfection with ultraviolet radiation. J Hosp Infect
       1995;30:85-93.
371.   (130) Langevin PB, Rand KH, Layton AJ. The potential for dissemination of Mycobacterium tuberculosis
       through the anesthesia breathing circuit. Chest 1999; 115: 1107-14.
372.   (131) U.S. Department of Labor, Occupational Safety and Health Administration. Occupational exposure
       to tuberculosis: proposed rule. (29 CFR 1910). Federal Register 1997;62:54159-209.
373.   (132) Aranha·Creado H, Prince D, Greene K, Brandwein H. Removal of Mycobacterium species by
       breathing circuit filters. Infect Control Hasp Epidemic! 1997;18:252-254.
374.   Anesthesiology Society of America. Infection Control for Practice of Anesthesisology. 1999. Available at:
       www.asahq .org/Proftnfo/Infection/Infection_ TOC html
375.   McCarthy JF. Risk factors for occupational exposures in healthcare professionals. In: Hansen W, ed. A
       guide to managing indoor air quality in health care organizations. Oakbrook Terrace IL: Joint Commission
       on Accreditation ofHealthcare Organizations, 1997;27-41.
376.   National Institute for Occupational Safety and Health. NIOSH Health Hazard Evaluation and Technical
       Assistance Report: HETA 85· 126-1932; 1988.
377.   Nationallnstitute for Occupational Safety and Health. NIOSH Health Hazard Evaluation and Technical
       Assistance Repmt: HETA 88· 10 1-2008;1990.
378.   (135) National Institute for Occupational Safety and Health. Control of smoke from laser/electric surgical
       procedures. DHHS (NJOSH) Publication 96-128;1996. Available at: www.cdc.gov/niosh/hcl J.html
379.   Taravella MJ, Weinberg A, Blackburn P, May M. Do intact viral particles survive excimer laser ablation?
       Arch Ophthalmol 1997; 115: I 028-30.
160


380. Hagen KB, Kettering JD, Aprecio RM, et al. Lack ofvirus transmission by the excimer laser plume. Am J
     Ophthalmol 1997; 124:206-1 I.
381. Kunachak S, Sithisarn P, Kulapaditharom B. Are laryngeal papilloma vims-infected cells viable in the
     plume derived from a continuous mode cat·bon dioxide laser, and are they infectious? A preliminary report
     on one laser mode. J Laryng Otol 1996;110:1 031-3.
382. (137) Hughes PS, Hughes AP. Absence of human papillomavims DNA in the plume of erbium:Y AG
     laser-treated warts. JAm Acad Dermatol 1998;38:426-8.
383. Garden JM, O'Bannion K, Sheinitz LS, et al. Papillomavirus in the vapor of carbon dioxide laser treated
     verrucase. JAMA 1988;125:1199-202.
384. Sawchuck WS, Weber JP, Lowry DR, et al. Infectious papillomavirus in the vapour of warts treated with
     carbon dioxide laser or electrocoagulation: detection and protection. JAm Acad Dermatoll989;21 :41-9.
385. Baggish MS, Poiesz BJ, Joret D, et al. Presence of human immunodeficiency virus DNA in laser smoke.
     Lasers Surg Med 1991 ;11: 197-203.
386. (138) Capizzi PJ, Clay RP, Battey MJ. Microbiologic activity in laser resurfacing plume and debris.
     Lasers Surg Med 1998;23: 172-4.
387. McKinley IB Jr, Ludlow MO. Hazards of laser smoke during endodontic therapy. J Endodont
     1994;20:558.
388. Favero MS, Bolyard EA. Microbiologic considerations: disinfection and sterilization strategies and the
     potential for airborne transmission ofbloodborne pathogens. Surg Clin North Am 1995;75:1071-89.
389. (136) Association ofperiOperative Registered Nurses. Recommended practices for laser safety in practice
     settings. In: Standards, Recommended Practices and Guidelines. Denver CO; AORN;2003;301-5.
390. (139) ECRJ. Surgical smoke evacuation systems. Health Devices 1997;26:132-72.
391. (140) ECRI. Update evaluation: Surgical smoke evacuation systems. Health Devices 1999;28:333-62.
392. (141) ECRI. Stationary surgical smoke evacuation systems. Health Devices 2001;30:73-86.
393. American National Standards Institute. ANSI National standard for safe use oflasers in health care
     facilities. ANSI Z136.3-1996.
394. Kaufman AF, McDade l, Patton C, et al. Pontiac fever: isolation of the etiologic agent (Legionella
     pneumophi/a) and demonstration of its mode of transmission. Am l Epidemiol 1981;114:337-47.
395. (192) Marston BJ, Lipman HB, Breiman RF. Surveillance for Legionnaires' disease: risk factors for
     morbidity and mmtality related to infection with Legione//a. Arch Intern Med 1994; 154:2417-22.
396. (Appendix; 4) Hoge CW, Breima11 RF. Advances in the epidemiology and control of Legione//a
     infections. Epidemiol Rev 1991;13:329-40.
397. Breiman RF, Butler JC. Legionnaires' disease: clinical, epidemiological, and public health perspectives.
     Semin Respir Infect 1998;13:84-9.
398. Yu, VL. Legione//a pneumophi/a (Legionnaires' disease). In: Mandell GL, Bennett JE, Dolin R, eds.
     Principles and practice of infectious diseases, 5th ed. Philadelphia, PA: Churchill Livingstone, 2000;2424-
     35.
399. Muder RR. Other Legione//a species. In: Mandell GL, Bennett lE, Dolin R, eds. Principles and practice of
     infectious diseases, S'h ed. Philadelphia, PA: Churchill Livingstone, 2000;2435-41.
400. Yu VL. Could aspiration be the major mode of transmission for Legione//a? Am J Med 1993;95:13-5.
401. Jimenez P, Torres A, Rodriguez-Raisin R, et al. Incidence and etiology of pneumonia acquired during
     mechanical ventilation. Crit Care Med 1989; 17:882-5.
402. (220) Zuravleff Jl, Yu VL, Shonnard.lW, Rihs JD, Best M. Legione//a pneumophi/a contamination of a
     hospital humidifier: demonstration of aerosol transmission and subsequent subclinical infection in exposed
     guinea pigs. Am Rev Respir Dis 1983;128:657-61.
403. (202) Mastro TD, Fields BS, Breiman RF, Campbell J, Plikaytis BD, SpikaJS. Nosocomial Legionnaires'
     disease and use of medication nebulizers. J Infect Dis 1991; 163:667-70.
404. (203) Dondero TJ Jr, RendtorffRC, Mallison GF, et al. An outbreak of Legionnaires' disease associated
     with a contaminated air-conditioning cooling tower. N Eng! J Med 1980;302:365-70.
405. (199) Garbe PL, Davis Bl, Weisfield JS, et al. Nosocomial Legionnaires' disease: epidemiologic
     demonstration of cooling towers as a source. lAMA 1985;254:521-4.
406. (204) O'Mahony MC, Stanwell-Smith RE, Tillett HE, et al. The Stafford outbreak of Legionnaires'
     disease. Epidemiollnfect 1990;104:361-80.
407. (205) Breiman RF, Fields BS, Sanden G, Volmer L, Meier A, Spika J. An outbreak of Legionnaires'
     disease associated with shower use: possible role of amoebae. lAMA 1990;263:2924-6.
                                                                                                                161

408.   (200) Hanrahan JP, Morse DL, ScharfVB, et al. A community hospital outbreak oflegionellosis:
       transmission by potable hot water. Am J Epidemiol 1987; 125:639--9.
409. (206) Breiman RF, VanLoock FL, Sian JP, et al. Association of"sink bathing" and Legionnaires' disease
       [abstract]. In: Abstracts ofthe 91" Meeting of the American Society for Microbiology, 1991.
410.   (207) Struelens MJ, Maes N, Rost F, et al. Genotypic and phenotypic methods for the investigation of a
       nosocomial Legionella pneumophila outbreak and efficacy of control measures. J Infect Dis 1992; 166:22-
       30.
411.   Terranova W, Cohen ML, Fraser DW. Outbreak of Legionnaires' disease diagnosed in 1977. Lancet
       1978;2:122-4.
412.   (219) Marrie TJ, Haldane D, MacDonald S, et al. Control of endemic nosocomial Legionnaires' disease by
       using sterile potable water for high risk patients. Epidemiol Infect 1991; 107:591-605.
413. Nechwatal R, Ehret W, Klatte OJ, et al. Nosocomial outbreak of legionellosis in a rehabilitation center:
     demonstration of potable water as a source. Infection 1993;21 :235-40.
414. Hoebe CJP, Cluitmanans JJM, Wagenvoort JHT. Two fatal cases of nosocomial Legionella pneumophila
     pneumonia associated with a contaminated cold water supply. Eur J Clin Microbial Infect Dis
       1998;17:740-9.
415.   Helms CM, Viner JP, Sturm RH, et al. Comparative features of pneumococcal, Mycoplasma, and
       Legionnaires' disease pneumonias. Ann Intern Med 1979;90:543-7.
416.   Yu V, Kroboth FJ, Shonnard J, Brown A, McDearman S, Magnussen M. Legionnaires' disease: new
       clinical perspectives fmm a prospective pneumonia study. Am J Med 1982;73:357-61.
417.   (194) Jimenez ML, Aspa J, Padilla B, et al. Fiberoptic bronchoscopic diagnosis ofpulmonaty disease in
       151 HIV-infected patients with pneumonitis. Eur J Clin Microbial Infect Dis 1991;10:491-6.
418.   Lowry PW, Blankenship RJ, Gridley W, et al. A cluster of Legione//a sternal wound infections due to
       postoperative topical exposure to contaminated tap water. N Eng! J Med 1991 ;324: 1OCJ.-12.
419.   Shah A, Check F, BaskinS. Legionnaires' disease and acute renal failure: case report and review. Clin
       Infect Dis 1992;14:204-7.
420.   Lowry PW, Tompkins LS. Nosocomiallegionellosis: a review ofpulmonaty and extrapulmonary
       syndromes. Am J Infect Control 1993;21 :21-7.
421.   Schlanger G, Lutwick LI, Kurzman M, et al. Sinusitis caused by L. pneumophila in a patient with acquired
       immune deficiency syndrome. Am J Med 1984;77:957-60.
422.   Tompkins LS, Roessler BJ, Redd SC, et al. Legionella prosthetic-valve endocarditis. N Eng! J Med
       1988;318:530-5.
423.   (195) Bock BV, Kirby BD, Edelstein PH, et al. Legionnaires' disease in renal transplant recipients. Lancet
       1978;1:410-3.
424.   (196) Kirby BD, Snyder KM, Meyer RD, Finegold SM. Legionnaires' disease: report of 65 nosocomially
       acquired cases and review of the literature. Medicine 1980;59: I8g.......2Q5.
425.   (197) Brady MT. Nosocomial Legionnaires' disease in a children's hospital. J Pediatr 1989;115:46--50.
426.   Horie H, Kawakami H, Minoshima K, et al. Neonatal Legionnaires' disease: histologic findings in an
       autopsied neonate. Acta Pathol Jpn 1992;42:427-31.
427.   Roig J, Aguilar X, Ruiz J, et al. Comparative study of Legionella pneumophila and other nosocomial
       pneumonias. Chest 1991 ;99:344-50.
428.   Redd SC, Schuster DM, Quan J, et al. Legionellosis cardiac transplant recipients: results of a nationwide
       survey. J Infect Dis 1988; 158:651-3.
429.   Seu P, Winston DJ, Olthoft KM, et al. Legionnaires' disease in liver transplant recipients. Infect Dis Clin
       Pract 1993;2:109--13.
430.   (215) Chow JW, Yu VL. Legionella: a major oppm1unistic pathogen in transplant recipients. Semin
       Respir Infect 1998;13:132-9.
431.   (189) Kool JL, Fiore AE, Kioski CM, et al. More than ten years of unrecognized nosocomial transmission
       of Legionnaires' disease among transplant patients. Infect Control Hasp Epidemic! 1998;19:898-904.
432.   (190) Le Saux NM, Selda L, McLeod J, et al. Epidemic of nosocomial Legionnaires' disease in renal
       transplant recipients: a case-control and environmental study. Can Med Assoc J 1989;140:1047-53.
433.   Berendt RF, Young HW, Allen RG, Knutsen GL. Dose-response of guinea pigs experimentally infected
       with aerosols of Legionel/a pneumophi/a. J Infect Dis 1980; 141:186--92.
434.   Marston BJ, Plouffe JF, File TM, et al. Incidence of community~acquired pneumonia requiring
       hospitalization- results of a population-based active surveillance study in Ohio. Arch Intern Med
       1997; 157: 1709--18.
162


435. (198) Muder RR, Yu VL, McClure JK, Kroboth FJ, Kominos SD, Lumish RN. Nosocomial Legionnaires'
     disease uncovered in a prospective pneumonia study: implications for underdiagnosis. JAMA
      1983;249:3184-8.
436. Brennen C, Vickers JP, Yu VL, Puntereri A, Yee YC. Discovety ofoccultLegionellapneumonia in a long-
     stay hospital: Results of prospective serologic survey. Br Med J 1987;295:306-7.
437. (166) Marrie TJ, MacDonald S, Clarke K, Haldane D. Nosocomial Legionnaires' disease: lessons from a
     four-year prospective study. Am J Infect Control 1991;19:79-85.
438. Stout JE, Yu, VL. Current concepts: legionellosis. N Eng! J Med 1997;337:682-7.
439. Vergis EN, Yu VL. Macrolides are ideal fo1· empiric therapy of community-acquired pneumonia in the
     immunocompromised host. Semin Respir Infect 1998;13:322-8.
440. Sapena N, Sabria-Leal M, Pedro-Bote! ML, et al. Comparative study of the clinical presentation of
     Legionella pneumonia and other community-acquired pneumonias. Chest 1998; 113:1195-200.
441. (217) Hi rani NA, MacFarlane JT. Impact of management guidelines on the outcome of severe community
     acquired pneumonia. Thorax 1997;52:17-21.
442. Lieberman D, Porath A, Schlaeffer F, Baldur L. L. pneumophila species community-acquired pneumonia: a
     review of 56 hospitalized patients. Chest 1996;1 09: 124:1--9.
443. Ewig S, Bauer T, Hasper E, et al. Value of routine microbial investigation in community-acquired
     pneumonia treated in a tertiary care center. Respiration 1996;63:164-9.
444. Marrie TJ, Peeling RW, Fine MJ, et al. Ambulatory patients with community-acquired pneumonia: the
     fi·equency of atypical agents and clinical course. Am J Med 1996;1 01 :50&-15.
445. Benin AI, Benson RF, Besser RE. Trends in Legionnaires' disease, 1980-1998: declining mortality and
     new patterns of diagnosis. Clin Infect Dis 2002;35: I 039-46.
446. Fliermans CD, Cherry WB, Orrison LH, Smith SJ, Tison DL, Pope DH. Ecologic distribution of Legionella
     pneumophi/a. Appl Environ Microbioll981;41:9-16.
447. Morris GK, Patton CM, Feeley JC, et al. Isolation of the Legionnaires' disease bacterium from
     environmental samples. Ann Intern Med 1979;90:664-6.
448. Hsu SC, Martin R, Wentworth BB. Isolation of Legionella species from drinking water. Appl Environ
     Microbial 1984;48:830-2.
449. Tison DL, Seidler RJ. Legionel/a incidence and density in potable drinking water. Appl Environ Microbial
     1983;45 :337-9.
450. Parry MF, Stmhpleman L, Hutchinson JH, et al. Waterborne Legionella bozemanii and nosocomial
     pneumonia in immunosuppressed patients. Ann Intern Med 1985;103:205---IO.
451. England AC, Fraser DW. Sporadic and epidemic nosocomiallegionellosis in the United States:
     epidemiologic features. Am J Med 1981;70:707-11.
452. Cohen ML, Broome CV, Paris AL, et al. Fatal nosocomial Legionnaires' disease: clinical and
     epidemiological characteristics. Ann Intern Med 1979;90:611-3.
453. (193) Haley CE, Cohen ML, Halter J, Meyer RD. Nosocomial Legionnaires' disease: a continuing
     common-source epidemic at Wadsworth Medical Center. Ann Intern Med 1979;90:58:1--6.
454. Stout JE, Yu VL, Vickers RM, Shonnard J. Potable water supply as the hospital reservoir for Pittsburgh
     pneumonia agent. Lancet 1982; I :471-2.
455. (201) Arnow PM, Chou T, Wei! D, Shapiro EN, Kretzschmar C. Nosocomial Legionnaires' disease caused
     by aerosolized tap water from respiratory devices. J Infect Dis 1982;146:460-7.
456. Farrell ID, Barker JE, Miles EP, Hutchinson JCP. A field study ofthe smvival of Legionella pneumopflila
     in a hospital hot-water system. Epidemiol Infect 1990; 104:381-7.
457. Stout JE, Yu VL, Best MG. Ecology of Legionel/a pneumophila within water distribution systems. Appl
     Environ Microbial 1985;49:221-8.
458. Sanden GN, Fields BS, Barbaree JM, et al. Viability of Legionel/a pneumophi/a in chlorine-free water at
     elevated temperatures. Curr Microbial 1989;61-5.
459. Schulze-R5bbecke R, Rodder M, Exner M. Multiplication and killing temperatures of naturally occurring
     legionellae. Zbl Bakt Hyg B 1987; 184:495-500.
460. Habicht W, Muller HE. Occurrence and parameters of frequency of Legione/la in warm water systems of
     hospitals and hotels in Lower Saxony. Zbl Balct Hyg B 1988; 186:79-88.
461. Ciesielski CA, Blaser MJ, Wang WL. Role of stagnation and obstruction of water flow in isolation of
     Legionella pneumophi/a from hospital plumbing. Appl Environ Microbial 1984;48:984-7.
462. Rowbotham TJ. Preliminary report on the pathogenicity of Legionel/a pneumophila for freshwater and soil
     amoebae. J Clin Path 1980;33: 179-83.
                                                                                                          163

463.   Fields BS, Sanden ON, Barbaree JM, et al. Intracellular multiplication of Legionella pneumophila in
       amoebae isolated from hospital hot water tanks. Curr Microbial 1989; 18:131-7.
464.   (142) Villarino ME, Stevens LE, Schable B, et al. Risk factors for epidemicXanthomonas maltophilia
       infection/colonization in intensive care unit patients. Infect Control Hasp Epidemioll992;13:201-6.
465.   (147) Burdge DR, Nakielna EM, Noble MA. Case-control and vector studies of nosocomial acquisition of
       Pseudomonas cepacia in adult patients with cystic fibrosis. Infect Control Hosp Epidemiol 1993; 14:127-
       30.
466.   Stephenson JR, Heard SR, Richards MA, Tabaqchali S. Gastrointestinal colonization and septicaemia with
       Pseudomonas ae1·uginosa due to contaminated thymol mouthwash in immunocompromised patients. J
       Hosp Infect 1985;6:369--78.
467.   Kolmos HJ, Thusen B, Neilsen SV, Lohmann M, Kristoffersen K, Rosdahl VT. Outbreak ofinfection in a
       burns unit due to Pseudomonas aeruginosa originating from contaminated tubing used for irrigating
       patients. J Hosp Infect 1993;24:II-2!.
468.   Vanholder R, Vanhaecke E, Ringoir S. Waterborne Pseudomonas septicemia. ASAIO Trans
       1990;36:M215-6.
469.   Ehni WF, Reller LB, Ellison RT Ill. Bacteremia in granulocytopenic patients in a tertiary-care general
       hospital. Rev Infect Dis 1991; 13:613--9.
470.   Gallagher PG, Watanakunakorn C. Pseudomonas bacteremia in a community teaching hospital, 1980--
       1984. Rev Infect Dis 1989; II :846-52.
471.   Centers for Disease Control. Nosocomial infection and pseudoinfection from contaminated endoscopes and
       bronchoscopes- Wisconsin and Missouri. MMWR 1991;40:675-8.
472.   Kerr JR, Moore JE, Curran MD, et al. Investigation of a nosocomial outbreak of Pseudomonas aeruginosa
       pneumonia in an intensive care unit by random amplification of polymorphic DNA assay. J Hosp Infect
       1995;30:125-3I.
473.   Brewer SC, Wunderink RG, Jones CB, Leeper KV. Ventilator~associated pneumonia due to Pseudomonas
       aeruginosa. Chest 1996; I 09: I 019--22.
474.   Rello J, Jubert P, Valles J, eta!. Evaluation of outcome for intubated patients with pneumonia due to
       Pseudomonas ae!'uginosa. Clin Infect Dis 1996;23:973-8.
475.   Henderson A, Kelly W, Wright M. Fulminant primary Pseudomonas aeruginosa pneumonia and
       septicaemia in previously well adults. Intensive Care Med 1992; 18:430-2.
476.   Torres A, Serra~ Battles J, Ferrer A, et al. Severe community acquired pneumonia: epidemiology and
       prognostic factors. Am Rev Respir Dis I991 ;144:312-8.
477.   Pedersen SS, Koch C, Heiby N, Rosendal K. An epidemic spread of multiresistant Pseudomonas
       aeruginosa in a cystic fibrosis center. J Antimicrob Chemother 1986; 17:505-6.
478.   Kubesch P, DOrk T, Wulbrand U, et al. Genetic determinants of airways' colonization with Pseudomonas
       aeruginosa in cystic fibrosis. Lancet 1993;341: 189-93.
479.   Koch C, H0iby N. Pathogenesis of cystic fibrosis. Lancet 1993;341:1065-9.
480.   Worlitzsch D, Wolz C. Botzenart K, et al. Molecular epidemiology of Pseudomonas aeruginosa- urinary
       tract infections in paraplegic patients. Zentrabl Hyg Umweltmed 1989;189:175-84.
481.   Glenister H, Holton J, Teall A. Urinary tract pressure recording equipment as a source for infection. J
       Hosp Infect 1985;6:224-6.
482.   Ferroni A., Nguyen L, Pron B, Quense G, Brusset MC, Berche P. Outbreak of nosocomial urinary tract
       infections due to Pseudomonas aeruglnosa in a paediatric surgical unit associated with tap water
       contamination. J Hosp infect 1998;39:301-7.
483.   Marrie TJ, Major H, Gurwith M, et al. Prolonged outbreak of nosocomial urinary tract infection with a
       single strain of Pseudomonas aeruginosa. Can Med Assoc J 1978;119:593-8.
484.   Moore B, Forman A. An outbreak of urinary Pseudomonas aerug;nosa infection acquired during urological
       operations. Lancet 1966;2:929--3I.
485.   Anderson RJ, Schafer LA, Olin DB, EickhoffTC. Septicemia in renal transplant recipients. Arch Surg
       1973; 106:692-4.
486.   Fang G, Brennen C, Wagener M, et al. Use ofciprofloxacin versus use ofaminoglycosides for therapy of
       complicated urinary tract infection: prospective, randomized clinical and pharmacokinetic study.
       Antimicrob Agents Chemother 1991;35: 1849--55.
487.   DorffGJ, BeimerNF, Rosenthal DR, Rytel MW. Pseudomonas septicemia: illustrated evolution of its skin
       lesions. Arch Intern Med 1971;128:591-5.
488.   Teplitz C. Pathogenesis of Pseudomonas vasculitis and septic lesions. Arch Patholl965;80:297-307.
164

489,   Roberts R, Tarpay MM, Marks MI, Nitschke R. Erysipelas-like lesions and hyperesthesia as manifestations
       of Pseudomonas aeruginosa sepsis, JAMA 1982;248:2156-7,
490,   Duncan BW, Adzick NS, deLorimier AA, et aL Necrotizing fasciitis in childhood, J Pediatr Surg
       1992;27:661>--71.
491,   McManus AT, Mason AD Jr, McManus WF, Pruitt BA Jr. Twenty· five year review of Pseudomonas
       aerug;nasabacteremia in a burn center. Eur J Clin Microbial 1985;4:219--23.
492.   Tredget EE, Shankowsky HA, Joffe AM, et aL Epidemiology of infections with Pseudomonas aeruginosa
       in burn patients: the role of hydrotherapy, Clin Infect Dis 1992; 15:941-9,
493.   Schlech WF III, Simosen N, Sumarah R, Martin RS. Nosocomial outbreak of Pseudomonas aeruginosa
       folliculitis associated with a physiotherapy pooL Can Med Assoc J 1986; 134:90'1--13,
494.   Fang G, Keys TF, Gentry LO, et al. Prosthetic valve endocarditis resulting from nosocomial bacteremia: a
       prospective, multicenter study, Ann Intern Med 1993;119:560--7.
495.   Cohen PS, Maguire JH, Weinstein L. Infective endocarditis caused by gram"negative bacteria: a review of
       the literature, 1945--1977, Prog Cardiovasc Dis 1980;22:205--42,
496.   Wise BL, Mathis JL, Jawetz E. Infections of the central nervous system due to Pseudomonas aeruginosa. J
       Neurosurg 1969;31 :432-4,
497.   Bray DA, Calcaterra TC. Pseudomonas meningitis complicating head and neck surgery. Latyngoscope
       1976;86: 1386-90,
498.   Schein OD, Wasson PJ, Boruch off SA, Kenyon KR. Microbial keratitis associated with contaminated
       ocular medications, Am J Ophthalmol 1988;105:361-5.
499,   Procope JA, Delayed-onset Pseudomonas keratitis after radial keratotomy, J Cataract Refi·act Surg
       1997;23: 1271-2,
500.   Sapico FL, Montgomerie JZ. Vertebral osteomyelitis in intravenous drug abusers: report of three cases and
       review of the literature, Rev Infect Dis 1980;2: 196-206,
501,   Tindel JR, Crowder JG, Septic arthritis due to Pseudomonas aeruginosa. JAMA 1971 ;218:559-61,
502.   Martone WJ, Tablan OC, Jarvis WR. The epidemiology of nosocomial epidemic Pseudomonas cepacia
       infections. Eur J Epidemioll987;3:222-32.
503.   Goldmann DA, Klinger JD. Pseudomonas cepacia: biology, mechanisms of virulence, epidemiology. J
       Pediatr 1986;108:806-12.
504.   Widmer AF, Wenzel RP, Trilla A, eta!. Outbreak of Pseudomonas aeruginosa infections in a surgical
       intensive care unit: probable transmission via hands of a health care worker. Clin Infect Dis 1993;16: 372-
       6.
505.   D1:h'ing G, HOrz M, Ortelt J, eta!. Molecular epidemiology of Pseudomonas aeruginosa in an intensive care
       unit Epidemiollnfect 1993;110:427-36,
506.   Hollyoak V, Allison D, Summers J. Pseudomonas aeruginosa wound infection associated with a nursing
       home whil'ipool bath, CDR Review l995;5:R100--2,
507.   Grundmann H, Kropec A. Hartung D. Berner R, Daschner F. Pseudomonas aeruginosa in a neonatal
       intensive care unit: reservoirs and ecology of the nosocomial pathogen. J Infect Dis 1993;168:943-7.
508.   Martino P, Venditti M, Papa G, Oreflci G, Serra P. Water supply as a source of Pseudomonas aeruginosa
       in a hospital for hematological malignancies, Bollettino dell Istituto Sieroterapico Milanese 1985;64:10'1--
       14,
509,   Ayliffe GAJ, Babb JR, Collins BJ, Lowbury EJ, Newsom SWB, Pseudomonas aeruginosa in hospital
       sinks. Lancet 1974;2:571>--81.
510,   Kluyver Al Pseudomonas aureofaciens nov, spec and its pigments, J Bacteriol1956;72:406-ll,
511.   Rom ling U, Fiedler B, Bosshammer J, eta!. Epidemiology of chronic Pseudomonas aeruginosa infections
       in cystic fibrosis, J Infect Dis 1994:170:1616-21.
512.   Jones F, Bartlett CL, Infections associated with whirlpools and spas, Soc Appl Bacterial Syrup Series
       1985; 14:61 s--6S,
513.   Casewell MW, Slater NG, Cooper JE. Operating theater water-baths as a cause of Pseudomonas
       septicemia. J Hosp Infect 1981 ;2:237-47,
514,   Rechsteiner J, Landheer JE, de Jong J, van Kregten E, Lindner JG, [Kidney lithotriptor as a possible source
       of hospital infection]. Nedel'lands Tijdschrift voor Geneeskunde 1988;132: 184'1--59. (Dutch)
515,   (308) Taplin D, Mertz PM, Flower vases in hospitals as reservoirs for pathogens, Lancet 1973;2: 127'1--
       1281.
516,   Kaiser AB. Humidifiers and Pseudomonas infections, N Eng! J Med 1970;283 :708,
                                                                                                             165

517.   Levin MH, Olson B, Nathan C, et al. Pseudomonas in the sinks in an intensive cm·e unit: relation to
        patients. J Clin Pathol1984;37:424-7.
518.    Paszko-Kolva C, Yamamoto H, Shahamat M, Sawyer TK, Morris G, Colwell RR. Isolation of amoebae
       and Pseudomonas and Legionella spp. from eyewash stations. Appl Environ Microbial 1991;57: 163--7.
519.   Struelens MJ, Rost F, Deplano A, et al. Pseudomonas aeruginosa and Enterobacteriaceae bacteremia after
       biliary endoscopy: an outbreak investigation using DNA macrorestriction analysis. Am J Med
        1993;95:489-98.
520.   Blanc DS, ParretT, Janin B, Raselli P, Francioli P. Nosocomial infections and pseudoinfections from
       contaminated bronchoscopes: two~ year follow up using molecular markers. Infect Control Hasp Epidemiol
       1997;18:134--6.
52!.   Boukadida J, de Montalembert M, Gaillard JL, et al. Outbreak of gut colonization by Pseudomonas
       aeruginosa in immunocompromised children undergoing total digestive decontamination: analysis by
       pulsed-field electrophoresis. J Clin Microbiol1991;29:2068-71.
522.   Grigis A, Goglia A, Parea M, Gnecchi F, Minetti B, Barbui T. Nosocomial outbreak of severe
       Pseudomonas aeruginosa infections in haematological patients. Eur J Epidemiol1993;9:390--5.
523.   Gupta AK, Shashi S, Mohan M, Lamba IM, Gupta R. Epidemiology of Pseudomonas aeruginosa
       infections in a neonatal intensive care unit. J Trap Pediatr 1993;39:32-6.
524.   Sader HS Pignatari AC, Leme IL, et al. Epidemiologic typing of multiply drug-resistant Pseudomonas
       aeruginosa isolated from an outbreak in an intensive care unit. Diagn Microbial Infect Dis 1993;17:13-8.
525.   Krecmery V, Trupl J. Nosocomial outbreak of meropenem-resistant Pseudomonas aeruginosa infections in
       a cancer center. J Hasp Infect !994;28:209-18.
526.   Jumaa P, Chattopadhyay B. Outbreak of gentamicin, ciprotloxacin-resistant Pseudomonas aeruginosa in an
       intensive care unit, traced to contaminated quivers. J Hasp Infect 1994;28:209-18.
527.   Carson LA, Favero MS, Bond WW, Petersen NJ. Morphological, biochemical, and growth characteristics
       of Pseudomanas cepacia from distilled water. Appl Microbiol1973;25:476-83.
528.   Bassett DC, Stokes KJ, Thomas WR. Wound infection with Pseudomonas multivorans: a waterborne
       contaminant of disinfectant solutions. Lancet 1970; 1:1188-91.
529.   Wishart MM, Riley TV. Infection with Pseudomonas maltophilia: hospital outbreak due to contaminated
       disinfectant. Med J Aust 1976;2:71()-2.
530.   Conly JM, Klass L, Larson L. Pseudomonas cepacia colonization and infection in intensive care units.
       Can Med Assoc J 1986; 134:363--6.
531.   Bosshammer J, Fielder B, Gudowis P, von der Hardt H, Romling U, Tummler B. Comparative hygienic
       surveillance of contamination with pseudomonads in a cystic fibrosis ward over a 4-year period. J Hosp
       Infect 1995;31:261-74.
532.   Hutchinson GR, ParkerS, Pryor JA, eta!. Home-use nebulizers: a potential primary source of B. cepacia
       and other colistin-resistant, gram-negative bacteria in patients with cystic fibrosis. J Clin Microbial
       1996;34:584--7.
533.   Pegues DA, Carson LA, Anderson RL, et al. Outbreak of Pseudomonas cepacia bacteremia in oncology
       patients. Clin Infect Dis 1993; 16:407-11.
534.   CDC. Nosocomial Burkholderia cepacia infection and colonization with intrinsically contaminated
       mouthwash-Arizona, 1998. MMWR 1998;47:926-8.
535.   Be1thelot P, Grattard F, Mahul P, et al. Ventilator temperature sensors: an unusual source of Pseudomonas
       cepacia in nosocomial infection. J Hasp Infect 1993;25:33-43.
536.   Khardori N, Elting L, Wong E, et al. Nosocomial infections due toXanthomonas maltophilia
       (Pseudomonas maltophilia) in patients with cancer. Rev Infect Dis 1990; 12:997-1003.
537.   Oie S, Oomaki M, Yorioka K, et al. Microbial contamination of'.'sterile water" used in Japanese hospitals.
       J Hasp Infect 1998;38:61-5.
538.   Crane LR, Tagle LC, Pa!utke W A. Outbreak of Pseudomonas paucimobilis in an intensive care facility.
       JAMA 1981 ;246:985--7.
539.   Lemaitre D, E!aichouni A, Hundhausen M, et al. Tracheal colonization with Sphingomonas paucimobilis in
       mechanically~ventilated neonates due to contaminated ventilator temperature probes. J Hasp Infect
       1996;32: 199-206,
540.   Maid DG, Klein BS, McCormick RD, et al. Nosocomial Pseudomonas pickettii bacteremias traced to
       narcotic tampering. A case for selective drug screening of health care personnel. JAMA 1991 ;265:981-6.
541.   Maroye P, Doermann HP, Rogues AM, Gachie JP, Megraud F. Investigation of an outbreak of Ralstonia
       pickettii in a paediatric hospital by RAPD. J Hasp Infection 2000:44;267-72.
166


542.   McNeil MM, Solomon SL, Anderson RL, et al. Nosocomial Pseudomonas pickettii colonization associated
       with a contaminated respiratory therapy solution in a special care nursery. J Clin Microbiol1985;22:903--7.
543.   Lamka KG, LeChevallier MW, Seidler RJ. Bacterial contamination of drinking water supplies in a modern
       rural neighborhood. Appl Environ Microbiol1980;39:734-8.
544.   Nakashima AK, McCarthy MA, Ma1tone WJ, Anderson RL. Epidemic septic mthritis caused by Serratia
       marcescens and associated with a benzalkonium chloride antiseptic. J Clin Microbial 1987;25: 1014-8.
545.   Nakashima AK, Highsmith AK, Martone WJ. Survival of Serratia marcescens in benzalkonium chloride
       and in multiple-dose medication vials: relationship to epidemic septic arthritis. J Clin Microbial 1987;25:
       1019-21.
546.   Bosi C, Davin~Regli A, Charrel R, Rocca B, Monnet D, Ballet C. Serratia marcescens nosocomial
       outbreak due to contamination ofhexetidine solution. J Hosp Infect 1996;33:217-24.
547.   Ehrenkranz NJ, Bolyard EA, Wiener M, Cleary TJ. Antibiotic~sensitive Serratia marcescens infections
       complicating cardiopulmonary operations: contaminated disinfectant as a reservoir. Lancet 1980;2: 1289-
       92.
548.   Cimolai N, Trombley C, Wensley D, LeBlanc J. Heterogeneous Serratia marcescens genotypes from a
       nosocomial pediatric outbreak. Chest 1997; 111:194-7.
549.   Hartstein AI, Rashad AL, Liebler JM, et al. Multiple intensive care unit outbreaks of Acinetobacter
       calcaaceticus subspecies anitratus respiratmy infection and colonization associated with contaminated,
       reusable ventilator circuits and resuscitation bags. Am J Med 1988;85:624-31.
550.   Stone JW, Das BC. Investigation of an outbreak of infection with Acinetobacter calcoaceticus in a special
       care baby unit. J Hosp Infect 1986;7:42-8.
551.   Vandenbroucke-Grauls CMJE, Korver AJI-1, Rommes JH, Jansen R, den Dekker C, Verhoef!. Endemic
       Acinetobacter anitratus in a surgical intensive ca1·e unit: mechanical ventilators as reservoir. Eur J Clin
       Microbial Infect Dis 1988;7:485-9.
552.   Cefai C, Richards J, Gould FK, McPeake P. An outbreak of Acinelobacter respiratory infection resulting
       fium incomplete disinfection ofventilatory equipment. JHosp Infect 1990;15:177-82.
553.   Gervich DH, Grout CS. An outbreak ofnosocomhtl Acinetobacter infections from humidifiers. Am J
       Infect Control 1985;13:2W-5.
554.   Castle M, Tenney JH, Weinstein MP, EickhoffTC. Outbreak of a multiply resistantAcinetobacter in a
       surgical intensive care unit. Heart Lung 1978;7:641-4.
555.   Smith PW, Massanari RM. Room humidifiers as a source of Acinetobacter infections. JAMA 1977;237:
       795-7.
556.   Snydman DR, Maloy MF, Brock SM, Lyons RW, Rubin SJ. Pseudobacteremia: false-positive blood
       cultures fi·om mist tent contamination. Am J Epidemiol 1977; 106:154-9.
557.   Rosenthal SL. Sources of Pseudomonas and Acinetobacter species found in human culture materials. Am J
       Clin Pathol 1974;62:807-11.
558.   Allen KD, Green HT. Hospital outbreak ofmultiMresistant Acinetobacter anitratus: an airborne mode of
       spread. J Hosp Infect 1987;9:169-75.
559.   Crombach WHJ, Dijkshoorn L, van NoortMKlaassen M, Niessen J, van KnippenbertMGordebeke G. Control
       of an epidemic spread of multi~resistant Acinetobacter calcoaceticus in a hospital. Intensive Care Med
       1989;15: 166-170.
560.   Catalano M, Queiie LS, Jeric PE, DiMartino A, Maimone SM. Survival of Acinetobacter baumannii on
       bed rails during an outbreak and during sporadic cases. J Hosp Infect 1999;42:27-35.
561.   D' Agata EMC, Venkataraman L, DeGirolami P, Sam ore M. Molecular epidemiology of ceftazidime-
       resistant gram-negative bacilli on inanimate surfaces and their role in cross-transmission during non-
       outbreak periods. J Clin Microbial 1999;37:3065-7.
562.   Jawad A, Snelling AM, Heritage J, Hawkey PM. Exceptional desiccation tolerance of Acinetobacter
       radioresistens. J Hosp Infect 1998;39:235-40.
563.   Jawad A, Seifert H, Snelling AM, Heritage J, Hawkey PM. Survival of Acinetobacter baumannii on dry
       surfaces: comparison of outbreak and sporadic isolates. J Clin Microbiol1998;36:1938-41.
564.   Getschell-White, SI, Donowitz LG, Groschel DHM. The inanimate environment of an intensive care unit
       as a potential source of nosocomial bacteria: evidence for long survival of Acinetobacter calcoaceticus.
       Infect Control Hosp Epidemiol 1989; 10:402-6.
565.   Loiwal V, Kumar A, Gupta P, Gamber S, Ramachandran VG. Enterobacter aerogenes outbreak in a
       neonatal intensive care unit. Pediatr Int 1999;41: 157-61.
                                                                                                             167

566.   Matsaniotis NS, Syriopoulou VP, Theodoridou MC, Tzanetou KG, Mostrou Gl. Enterobacter sepsis in
       infants and children due to contaminated intravenous fluids. Infect Control 1984;5:471-7.
567.   Zembrzuska-Sadlowska E. The dangers of infections of the hospitalized patients with the microorganisms
       present in preparations and in the hospital environment. Acta Pol Pharm 1995;52: 173-8.
568.   Felts SK, Schaffner W, Melly MA, Koenig MG. Sepsis caused by contaminated intravenous fluids. Ann
       Intern Med 1972;77:881-90.
569.   Modi N, Damjanovic V, Cooke RW. Outbreak of cephalosporin resistant Enterobacter cloacae infection in
       a neonatal intensive care unit. Arch Dis Child 1987;62: 148-51.
570.   Graham DR, Wu E, Highsmith AK, Ginsburg ML. An outbreak ofpseudobacteremia caused by
       Enterobacter cloacae from a phlebotomist's vial of thrombin. Ann Intern Med 1981 ;95:585-8.
571.   Andersen BM, Sorlie D, Hotvedt R, et al. Multiply beta-lactam-resistant Enterobacter cloacae infections
       linked to the environmental flora in a unit for cardiothoracic and vascular surgety. Scand J Infect Dis
       1989;21:181-91.
572.   WisplinghoffH, Perbix W, Seifert H. Risk factors for nosocomial bloodstream infections due to
       Acinetobacter baumannii: a case-control study of adult burn patients. Clin Infect Dis 1999;28:59-66.
573.   Crowe M, Towner 10, Humphreys H. Clinical and epidemiological features of an outbreak of
       Acinetobacter infection in an intensive therapy unit. J Med Microbiol1995;43:55-62.
574.   National Nosocomial Infections Surveillance (NNIS) Report: Data summary fi·om October 1986--April
       1996, issued May 1996. Am J Infect Control 1996;24:380-8.
575.   Bergogne-Berezin E, Joly-Guillou ML. Hospital infection with Acinetobacter spp.: an increasing problem.
       J Hosp Infect 1991;18 (suppl A):250-5.
576.   Fagan JY, Chastre J, Hance AJ, Montravers P, Novara A, Gibert C. Nosocomial pneumonia in ventilated
       patients: a cohort study evaluating attributable mortality and hospital stay. Am J Med 1993;94: 281-8.
577.   (143) Seifert H, Strate A, Pulverer G. Nosocomial bacteremia due to Acinetobacter baumanii: clinical
       features, epidemiology, and predictors ofmmtality. Medicine 1995;74:340-9.
578.   Cisneros JM, Reyes MJ, Pach6n J, et al. Bacteremia due to Acinetobacter baumanii: epidemiology, clinical
       findings, and prognostic features. Clin Infect Dis 1996;22:1 026--32.
579.   Schaberg DR, Culver DH, Gaynes RP. Major trends in the microbial ecology of nosocomial infections.
       Am J Med 1991;9J(suppi3B):72S--5S.
580.   Wang CC, Chu ML, Ho LJ, Hwang RC. Analysis of plasmid pattern in pediatric intensive care outbreaks
       of nosocomial infection due to Enterobacterc/oacae. J Hosp Infect 1991;19:33-40.
581.   A co let D, Ahmet Z, Houang E, Hurley R, Kaufman ME. Enterobacter cloacae in a neonatal intensive care
       unit: account of an outbreak and its relationship to use of third generation cephalosporins. J Hasp Infect
       1994;28:27}--86.
582.   Mayhall CG, Lamb VA, Gayle WE Jr, Haynes BW Jr. Enterobacter cloacae septicemia in a burn center:
       epidemiology and control of an outbreak. J Infect Dis 1979;139:166--71.
583.   John JF Jr, Sharbaugh RJ, Bannister ER. Enterobacter cloacae: bacteremia, epidemiology, and antibiotic
       resistance. Rev Infect Dis 1982;4: 13-28.
584.   McDonald C, Banerjee SN, Jarvis WR, NNIS. Seasonal variation of Acinetobacter infections: 1987-1996.
       Clin Infect Dis 1999;29:113}--7.
585.   Beck-Sague CM, Jmvis WR, Brook JH, eta!. Epidemic bacteremia due to Acinetobacter baumanii in five
       intensive care units. Am J Epidemiol 1990; 132:72:>--33.
586.   (144) Yu VL. Serratia marcescens: historical perspective and clinical review. N Eng! J Med
       1979;300:887-93.
587.   Wenger PN, Tokars JI, Brennan P, et al. An outbreak of Enterobacter hormaechei infection and
       colonization in an intensive care nursery. Clin Infect Dis 1997;24: 1243-4.
588.   Buxton AE, Anderson RL, Wedegar D, Atlas E. Nosocomial respiratory tract infection and colonization
       with Acinetobacter calcoaceticus. Am J Med 1978;65:507-13.
589.   French GL, Casewell MW, Roncoi'Oni AJ, KnightS, Philipps 1. A hospital outbreak of antibiotic-resistant
       Aclnetobacter anitratus: epidemiology and control. J Hosp Infect 1980; I: 125-31.
590.   Guenter SH, Hendley JO, Wenzel RP. Gram-negative bacilli as nontransient flora on the hands of hospital
       personnel. J Clin Microbial 1987;25:488-90.
591.   Dreyfuss D Djedaini K, Weber P, et al. Prospective study of nosocomial pneumonia and of patient and
       circuit colonization during mechanical ventilation with circuit changes every 48 hours versus no change.
       Am Rev Respir Dis 1991 ;143:738-43.
168

592. (145) Go SE, Urban C, Bums J, et al. Clinical and molecular epidemiology of Acinetobacter infections
     sensitive only to polymixin Band sublactam. Lancet 1994;344:132'>--32.
593. Musa EK, Desai N, Casewell MW. The survival of Acinetobacter ca/coaceticus inoculated on fingertips
     and on formica. J Hasp Infect 1990;15:21'>--27.
594. Jawad A, Heritage J, Snelling AM, Gascoyne-Binzi DM, Hawkey PM. Influence of relative humidity and
     suspending menstrua on survival of Acinetobacter spp. on dry surfaces. J Clin Microbiol1996;34:2881-7.
595. Mulin B, Talon D, Vie! JF, et al. Risk factors for nosocomial colonization with multiresistant
     Acinetobacter baumanii. Eur J Clin Microbial Infect Dis 1995; 14:56'>--76.
596. O'Brien RJ. The epidemiology ofnontuberculous mycobacterial disease. Clin Chest Med 1989;10:407-18.
597. BOttger EC, Teske A, Kirschner P, et at. Disseminated "Mycobacterium genavense" infection in patients
     with AIDS. Lancet 1992;340:76-80.
598. Wallace RJ Jr, Brown BA, Griffith DE. Nosocomial outbreaks/pseudo-outbreaks caused by nontuberculous
     mycobacteria. Ann Rev Microbial 1998;52:453-90.
599.   Chapman JS, Dewlett HJ, Potts WE. Cutaneous reactions to unclassified mycobacterial antigens: a study of
       children in household contact with patients who excrete unclassified mycobacteria. Am Rev Respir Dis
        1962;86:547-52.
600.   (245) Crow HE, Corpe RF, Smith CE. Is serious pulmonary disease caused by nonphotochromogenic
       ("atypical") acid-fast mycobacteria communicable? Dis Chest 1961 ;39:372-81.
601.   Kuritsky JM, Bullen MG, Broome CV, Silcox VA, Good RC, Wallace, RJ Jr. Sternal wound infections and
       endocarditis due to organisms of the Mycobacteriumfortuitum complex. Ann Intern Med 1983;98:938--9.
602.   Laussucq S, Baltch AL, Smith RP, et al. Nosocomia1ll1ycobacteriumfortuitu1J1 colonization from a
       contaminated ice machine. Am Rev Respir Dis 1988;138:891-4.
603.   Panwalker AP, Fuhse E. Nosocomial Mycobacterium gordonae pseudoinfection from contaminated ice
       machines. Infect Control 1986;7:67-70.
604.   Wallace RJ Jr, Musser JM, Hull SI, et al. Diversity and sources of rapidly growing mycobacteria associated
       with infections following cardiac surgery. J Infect Dis 1989;159:708-16.
605.   Burns DN, Wallace RJ Jr, Schultz ME, et al. Nosocomial outbreak of respiratory tract colonization with
       Mycobacteriumfortuilum: demonstrati'on of the usefulness of pulsed~ field gel electrophoresis in an
       epidemiologic investigation. Am Rev Respir Dis 1991;144:1153-9.
606.   Lessing MPA, Walker MM. Fatal pulmonary infection due to Mycobacteriumfortuitum. J. Clin Pathol
       1993;46:271-2.
607.   (149) Hoy J, Rolston K, Hopfer RL. Pseudoepidernic of Mycobacteriumfortuitum in bone marrow
       cultures. Am J Infect Control1987;15:268-71.
608.   Lockwood WW, Friedman C, Bus N, Pierson C, Gaynes R. An outbreak of Mycobacterium terrae in
       clinical specimens associated with a hospital potable water supply. Am Rev Respir Dis 1989; 140:1614--7.
609.   Sniadack DH, OstroffSM, Karlix MA, et al. A nosocomial pseudo-outbreak of Mycobacterium xenopi due
       to a contaminated water supply: lessons in prevention. Infect Control Hasp Epidemiol 1993; 14:636-41.
610.   (148) Cox R, deBorja K, Bach MC. A pseudo-outbreak of Mycobacterium chelonae infections related to
       bronchoscopy. Infect Control Hasp Epidemiol 1997; 18:136-7.
611.   (150) Stine TM, Harris AA, LevinS, Rivera N, Kaplan, RL. A pseudoepidemic due to atypical
       mycobacteria in a hospital water supply. JAMA 1987;258:80'>--11.
612.   (151) Bennett SN, Peterson DE, Johnson DR, Hall WN, Robinson-Dunn B, Dietrich S. Bronchoscopy-
       associated Mycobacterium xenopi pseudoinfections. Am J Respir Crit Care Med 1994; 150:245-50.
613.   Chadha R, Grover M, Sharma A, et al. An outbreak of post-surgical wound infections due to
       Mycobacterium abscessus. Pediatr Surg Int 1998; 13:406-10.
614.   Von Reyn CF, Maslow JN, Barber TW, Falkinham JO III, Arbeit RD. Persistent colonization of potable
       water as a source of Mycobacterium avium infection in AIDS. Lancet 1994;343: 113 7-41.
615.   du Moulin GC, Stottmeier KD, Pelletier PA, Tsang AY, Hedley-Whyte J. Concentration of Mycobacterium
       avium by hospital hot water systems. JAMA 1988;260: 159'>--60 I.
616.   Peters M, MUller C, RUsch-Gerdes S, et al. Isolation of atypical mycobacteria fi·om tap water in hospitals
       and homes: Is this a possible source of disseminated MAC infection in AIDS patients? J Infect
       1995;31 :3'>--44.
617.   Soto LE, Bobadilla M, Villalobos Y, et al. Post-surgical nasal cellulitis outbreak due to Mycobacterium
       che/onae. J Hosp Infect 1991;19:9'>--106.
618,   Wenger JD, Spika JS, Smithwick RW, eta!. Outbreak of Mycobacterium che{onae infection associated
       with use of jet injectors. JAMA 1990;264:373-6.
                                                                                                             169

619. Safranek TJ, Jarvis WR, Carson LA, et al. Mycobacterium chelonae wound infections after plastic surgery
     employing contaminated gentian violet skin-marking solution. N Eng J Med 1987;317: 197-20 I.
620. Gremillion DH, Mursch SB, Lerner CJ. Injection site abscesses caused by Afycobacterium chelonae. Infect
     Control1983;4:25-8.
621. Begg N, O'Mahoney M, Penny P, Richardson AE. Mycobacterium chelonae associated with a hospital
     hydrotherapy pool. Community Med 1986;8:348--50.
622. Aubuchon C, Hill JJ Jr, Graham DR. Atypical mycobacterial infection of soft tissue associated with use of
     a hot tub. A case report. J Bone Joint Surg 1986;68--A:766-8.
623. Kirk J, Kaminski GW. Mycobacterium marinum infection. Aust J Dermatol 1976; 17: 111-6.
624.     Ross BC, Johnson PDR, Oppedisano F, et al. Detection of Mycobacterium u!cerans in environmental
     samples during an outbreak of ulcerative disease. Appl Environ Microbiol1997;63:4135-8.
625. Tokars Jl, McNeil MM, Tablan OC, et al. Mycobacterium gordonae pseudoinfection associated with a
     contaminated antimicrobial solution. J Clin Microbial 1990;28:2765-9.
626. Arnow PM, Bakir M, Thompson K, Bova JL. Endemic contamination of clinical specimens by
     Mycobacterium gordonae. Clin Infect Dis 2000;31 :472-6.
627. Wright EP, Collins CH, Yates MD. Mycobacterium xenopi and Mycobacterium kansasii in a hospital water
     supply. J Hosp Infect 1985;6: 175-8.
628. du Moulin GC, Stottmeier KD. Waterborne mycobacteria: an increasing threat to health. ASM News
     1986;10:525-9.
629. Engel HWB, Berwald LG. The occurrence of Mycobacterium kansasii in tapwater. Tubercle 1980;61 :21-
         6.
630.     Kubalek I, Mysak J. The prevalence of environmental mycobacteria in drinking water supply systems in a
         demarcated region in Czech Republic in the period 1984-1989. Eur J Epidemiol 1996;12:471-4.
631.     Fox C, Smith F, Brogan 0, et al. Non-tuberculous mycobacteria in a hospital's piped water supply. J Hosp
         Infect 1992;21:15b-4.
632.     Aronson T, Holtzman A, Glover N, et al. Comparison of large restriction fragments of Mycobacterhtm
         avium isolates recovered from AIDS and non~ AIDS patients with those of isolates from potable water. J
         Clin Microbiol1999;37:1 008--12.
633.     Carson LA, Bland LA, Cusick LB, et al. Prevalence ofnontuberculous mycobacteria in water supplies of
         hemodialysis centers. Appl Environ Microbiol1988;54:3122-5.
634.     Carson LA, Petersen NJ, Favero MS, Aguero SM. Growth characteristics of atypical mycobacteria in water
         and their comparative resistance to disinfectants. Appl Environ Microbiol1978;36:839---46.
635.     Taylor RH, Falkinham III JO, Norton CD, LeChevallier MW. Chlorine, chloramine, chlorine dioxide, and
         ozone susceptibility of Mycobacterium avium. Appl Environ Microbio12000;66: 1702-5.
636.     Schulze-Robbecke R, Fischeder R. Mycobacteria in biofilms. Zbl Hyg 1989;188:385-90.
637.     Schulze-Robbecke R, Feldmann C, Fischeder R, Janning B, Exner M, Wahl G. Dental units: an
         environmental study of sources of potentially pathogenic mycobacteria. Tubercle Lung Dis 1995;76:318-
         23.
638.     Meisel JL, Perera DR, Meligro C, Rublin CE. Overwhelming watery diarrhea associated with
         C,yptosporidium in an immunosuppressed patient. Gastroenterology 1976;70:1156-60.
639 ..   Nime FA, Page DL, Holscher MA, Yardley JH. Acute enterocolitis in a human being infected with the
         protozoan Oyptosporidium. Gastroenterology 1976;70:592-8.
640.     Goldstein ST, Juranek DD, Ravenholt 0, et al. Cryptosporidiosis: an outbreak associated with drinking
         water despite state-of-the-art o·eatment. Ann lntern Med 1996;124:45170

646.   Meinhardt PL, Casemore DP, Miller KB. Epidemiologic aspects of human cryptosporidiosis and the role of
       waterborne transmission. Epidemiol Rev 1996;18:118-36.
647.   Rose JB. Occurrence and significance ofC!yptosporidium in water. JA WW A 1988;80:53-8.
648.   Rose JB, Gerba CP, Jakubowski W. Survey of potable water supplies for C!yptosporidium and Giardia.
       Environ Sci Techno! 1991;25:1393-400.
649.   LeChevallier MW, Norton WD, Lee RG. Giardia and C!yptosporidium spp. in filtered drinking water
       supplies. Appl Environ Microbiol1991;57:2617-21.
650.   Mackenzie WR, Hoxie NJ, Proctor ME, et al. A massive outbreak in Milwaukee of Cryptosporidium
       infection transmitted through the public drit1king water supply. N Eng! J Med 1994;331:161-7.
651.   Atherton F, Newman CP, Casemore DP. An outbreak of waterborne cryptosporidiosis associated with a
       public water supply in the UK. Epidemiol Infect 1995;115:123-3 I.
652.   Hayes EB, Matte TD, O'Brien TR, et al. Large community outbreak of ctyptosporidiosis due to
       contamination of a filtered public water supply. N Eng! J Med I989;320:1372-5.
653.   Neill MA, Rice SK, Ahmad NV, Flanigan TP. Cryptosporidiosis: an unrecognized cause of diarrhea in
       elderly hospitalized patients. Clin Infect Dis 1996;22: 168-70.
654.   Rutala WA, Weber DJ. Water as a reservoir of nosocomial pathogens. Infect Control Hasp Epidemiol
       1997; 18:609--16.
655.   Chadwick P. The epidemiological significance of Pseudomonas aeruginosa in hospital sinks. Can J Public
       Health 1976;67:323-8.
656.   Cordes LG, Wiesenthal AM, Gorman GW, eta!. Isolation of Legionel/a pneumophila fl·om hospital shower
       heads. Ann Intern Med 1981;94:195-7.
657.   Bollin GE, Plouffe JF, Para MF, Hackman B. Aerosols containing Legionel/a pneumophila generated by
       shower heads and hot-water faucets. Appl Environ Microbial 1985;50:1128-31.
658.   Weber· DJ, Rutala WA, Blanchet CN, Jordan M, Gergen MF. Faucet aerators: a source of patient
       colonization with Stenotrophomonas maltophilia. Am J Infect Control 1999;27:59--63.
659.   Kappstein I, Gtundmann H, Hauer T, Niemeyer C. Aerators as a reservoir of Adnetobacterjunii: an
       outbreak ofbacteraemia in paediatric oncology patients. J Hasp Infect 2000;44:27-30.
660.   Dennis PJL, Wright AE, Rutter DA, Death JE, Jones BPC. Legionel/a pneumophila in aerosols from
       shower baths. J Hyg (Camb) 1984;93:349--53.
661.   (153) American Society of Heating, Refrigerating, and Air-Conditioning Engineers. ASHRAE Guideline
       12-2000: minimizing the risk of legionellosis associated with building water systems. Atlanta, GA:
       ASHRAE, Inc., 2000;1-16.
662.   Newsom SWB. Microbiology ofhospital toilets. Lancet 1972;2:70Cl--3.
663.   Gerba CP, Wallis C, Melnick JL. Microbiological hazards of household toilets: droplet production and the
       fate of residual organisms. Appl Microbioll975;30:229--37.
664.   (152) Hlady WG, Mullen RC, Mintz CS, Shelton BG, Hopkins RS, Daikos GL. Outbreak of Legionnaires'
       disease linked to a decorative fountain by molecular epidemiology. Am J Epidemiol 1993; 138:555--62.
665.   Rees JC, Allen KD. Holy water- A risk factor for hospital-acquired infection. J Hasp Infect 1996;32:51-
       5.
666.   (226) Favero MS, Petersen NJ, Boyer KM, Carson LA, Bond WW. Microbial contamination of renal
       dialysis systems and associated risks. ASAIO Trans 1974;20: 175--83.
667.   (227) Favero MS, Petersen NJ, Carson LA, Bond WW, Hindman SH. Gram-negative bacteria in
       hemodialysis systems. Health Lab Sci 1975;12:321-34.
668.   (228) Favero MS, Petersen NJ. Microbiologic guidelines for hemodialysis systems. Dialysis Transplant
       1979;6:34--6.
669.   Griffiths PA, Babb JR, Bradley CR, Fraise AP. Glutaraldehyde-resistant Mycobacterium che/onae from
       endoscope washer disinfectors. J Appl Microbial 1997;82:519--26.
670.   Phillips G, McEwan H, Butler J. Quality of water in washer-disinfectors. J Hasp Infect 1995;31 :152-4.
671.   (259) Cooke RPD, Whymant-Morris A, Umasankar RS, Goddard SV. Bacteria-free water for automatic
       washer-disinfectors: an impossible dream? J Hasp Infect 1998;48:63-5.
672.   Humphreys H, Lee JV. Water quality for endoscopy washer-disinfectors. J Hasp Infect 1999;42:76--8.
673.   Muscarella LF. Are all sterilization processes alike? AORN J 1998;67:966--70, 973-6.
674.   U.S. Food and Drug Administration. MAUDE database. Available at:
       www .accessdata.fda.gov/scripts/cdrh/cfdocs/cflv!A UDE/search.CFM
                                                                                                           171

675.    Alvarado CJ, Stolz SM, Maki DG. Nosocomial infections from contaminated endoscopes: a flawed
        automated endoscope washer- an investigation using molecular epidemiology. Am J Med 1991 ;91
        (Suppl 3b):272-80.
676.    Abrutyn E, Goodhart GL, Roos K, Anderson R, Buxton A. Acinetobacter calcoaceticus outbreak
       associated with peritoneal dialysis. Am J Epidemiol1978;107:328-35.
677.   Mader JT, Reinarz JA. Peritonitis during peritoneal dialysis- the role ofthe preheating water bath. J
       Chronic Dis 1978;31 :635-41.
678.    Kosatsky T, Kleeman J. Superficial and systemic illness related to a hot tub. Am J Med 1985;79:10-2.
679.   McGuckin MB, Thorpe RJ, Abrutyn E. Hydmtherapy: An outbreak of Pseudomonas aeruginosa wound
       infections related to Hubbard tank treatments. Arch Phys Med Rehabil1981;62:283-5.
680.   (243) Koepke GH, Christopher RP. Contamination of whirlpool baths dming treatment of infected
       wounds. Arch Phys Med Rehabil1965;46:261-3.
681.   Miller JK, LaForest NT, Hedberg M, Chapman V. Surveillance and control of Hubbard tank bacterial
       contaminants. Phys Ther 1972;50:1482-6.
682.   Nelson RM, Reed JR, Kenton DM. Microbiological evaluation of decontamination procedures for
       hydrotherapy tanks. Phys Ther 1972;52:91'!--23.
683.   Page CF. The whirlpool bath and cross-infection. Arch Phys Med Rehabil1954;35:97-8.
684.   Newsom SWB. Hospital infection from contaminated ice. Lancet 1968;2:620-2.
685.   Ravn P, Lundgren JD, Kjaeldgaard P, et al. Nosocomial outbreak of cryptosporidiosis in AIDS patients. Br
       Med J 1991;302:277-80.
686.   Bangsborg JM, Uldum S, Jensen JS, Bruun BG. Nosocomiallegionellosis in three heart-lung transplant
       patients: case repmts and environmental observations. Eur J Clin Microbial Infect Dis 1995;14:9'!--1 04.
687.   (246) Stout JE, Yu VL, Muraca P. Isolation of Legionella pneumophila from the cold water of hospital ice
       machines: implications for origin and transmission of the organism. Infect Control 1985;6:141-6.
688.   Cross DF, Benchimol A, Dimond EG. The faucet aerator- a source of Pseudomonas infection. N Eng! J
       Med 1966;274:1430-1.
689.   Ch1yseobacterium (Flavobacterium) meningosepticum outbreak associated with colonization ofwater taps
       in a neonatal intensive care unit. J Hosp Infect 2001 ;47: 188-92.
690.   Brown DG, Baublis J. Reservoirs of Pseudomonas in an intensive care unit for newborn infants:
       Mechanisms of control. J Pediatr 1977;90:453-7.
691.   Perryman FA, Flournoy DJ. Prevalence of gentamicin- and amikacin-resistant bacteria in sink drains. J
       Clin Microbial 1980; 12:7'!--83.
692.   Doring G, Harz M, Ortelt J, Grupp H, Wolz C. Molecular epidemiology of Pseudomonas aeruginosa in an
       intensive care unit. Epidemiol Infect 1993; II 0:427-36,
693.   Teres D, Schweers P, Bushnell LS, Hedley-Whyte J, Feingold DS. Sources of Pseudomonas aentginosa
       infection in a respiratory/surgical intensive care unit. Lancet 1973; 1:415-7.
694.   Barbeau J, Tanguay R, Faucher E, et al. Multiparametric analysis of waterline contamination in dental
       units. Appl Environ Microbial 1996;62:3954-9.
695.   Atlas RM, Williams JF, Huntington MK. Legione/la contamination of dental-unit waters. Appl Environ
       Microbial 1995;61:1208-13.
696.   Fayle SA, Pollard MA. Decontamination of dental unit water systems: a review of current
       recommendations. Br Dent J 1996; 181 :36'!--72.
697.   Pien FD, Bruce AE. Nosocomial Ewingel/a americana bacteremia in an intensive care unit. Arch Intern
       Med 1986; 146:111-2.
698.   Stiles GM, Singh L, Imazaki G, Stiles QR. Thermodilution cardiac output studies as a cause of prosthetic
       valve bacterial endocarditis. J Thorac Cardiovasc Surg 1984;88:1035-7.
699.   Tyndall RL, Lyle MM, Ironside KS, The presence of free-living amoebae in portable and stationary eye
       wash stations. Am Ind Hyg Assoc J 1987;48:933-4.
700.   Bowman EK, Vass AA, Mackowski R, Owen BA, Tyndall RL. Quantitation of free-living amoebae and
       bacterial populations in eyewash stations relative to flushing frequency. Am Ind Hyg Assoc J
       1996;57:626--33'
701.   Siegman-Igra Y, Shalem A, Berger SA, Livia S, Michaeli D. Should potted plants be removed from
       hospital wards? J Hosp Infect 1986;7:82-5.
702.   (309) Kates SG, McGinley KJ, Larson EL, Leyden JJ. Indigenous multiresistant bacteria from flowers in
       hospital and non hospital environments. Am J Infect Control I 991; 19: I 56--61.
172

703. Zanetti F, Starnpi S, DeL, et al. Water characteristics associated with the occurrence of Legionella
     pneumophila in dental units. Eur J Oral Sci 2000;108:22-8.
704. Peel MM, Cal well JM, Christopher PJ, Harkness JL, Rouch GJ. Legione//a pneumophi/a and water
     temperatures in Australian hospitals. Aust NZ J Med 1985;15:38-41.
705. Groothuis DG, Veenendaal HR, Dijkstra HL. Influence oftemperature on the number of Legion ella
     pneumophi/a in hot water systems. J Appl Bacteriol1985;59:529-36.
706. Plouffe JF, Webster LR, Hackman B. Relationship between colonization of a hospital building with
     Legione//a pneumophila and hot water temperatures. Appl Environ Microbic! 1983;46:769-70.
707. (212) Almy Ma, Joly JR. Factors contributing to the contamination of hospital water distribution systems
     by Legionellae. J Infect Dis 1992; 165:565--9.
708. U.K.Health & Safety Executive. The control of legionellosis in hot and cold water systems. Supplement to
     the control ofLegionellosis, including Legionnaires' disease. London: Health & Safety Executive Office,
     1998; 1-4.
709. (167) Marrie TJ, Haldane D, Bezanson G, Peppard R. Each water outlet is a unique ecologic niche for
     Legione//a pneumophi/a. Epidemic! Infect 1992; I 08:261-70.
710. (1S4) Snyder MB, Siwicki M, Wireman J, eta!. Reduction of Legionel/a pneumophi/a through heat
     flushing followed by continuous supplemental chlorination of hospital hot water. J Infect Dis
     1990; 162:127-32.
711. (ISS) Ezzeddine H, Van Ossel C, Delmee M, Wauters G. Legione//a spp. in a hospital hot water system:
     effect of control measures. J Hosp Infect 1989; 13:121-31.
712. Reichert M. Automatic washers/disinfectors for flexible endoscopes. Infect Control Hasp Epidemiol
     1991;12:497-9.
713. (45) Joint Commission on Accreditation ofHealthcare Organizations. Hospital accreditation standards,
     200 I: environment of care. Oakbrook Terrace, IL: JCAHO Press, 2001; 193-220.
714. (161) Best M, Yu VL, Stout J, Goetz A, Muder RR, Taylor F. Legionellaceae in the hospital water supply:
     epidemiologic link with disease and evaluation of a method for control of nosocomial Legionnaires' disease
     and Pittsburgh pneumonia. Lancet 1983;2:307-10.
715. CDC. Emergency Response Planning and Coordination. Available at:
     www.cdc.gov/nceh/emergency/emergency .htm
716. McGiown KJ, Fattier MD. The impact of flooding on the delivery of hospital services in the southeastern
     United States. Health Care Manage Rev 1996;21 :55--71.
717. Fisher, HL. Emergency evacuation of the Denver Veteran's Administration Medical Center. Milit Med
     1986; 151:154-61.
718. Peters, MS. Hospitals respond to water loss during the midwest floods of 1993: preparedness and
     improvisation. J Emerg Med 1996; 14:345-50.
719. (156) Joint Commission on Accreditation ofHealthcare Organizations. Comprehensive Accreditation
     manual for hospitals: the official handbook (CAHOOSJ). Oakbrook Terrace, IL: JCAHO Press, 2000.
720. Hargreaves J, Shireley L, Hansen S, et al. Bacterial contamination associated with electronic faucets: a new
     risk for healthcare facilities. Infect Control Hosp Epidemic! 2001;22:202-5.
721. (1S8) CDC. National surveillance of dialysis-associated diseases in the United States, 1997. Atlanta, GA:
     Public Health Service, U.S. Depm1ment of Health and Human Services, 1998.
722. Stout JE, Best ME, Yu VL. Susceptibility of members of the family Legionellaceae to thermal stress:
     implications for heat eradication methods in water distribution systems. Appl Environ Microbial
     1986;52:396-9.
723. Bornstein N, Vieilly C, Nowiki M, Paucod JC, Fleurette J. Epidemiological evidence oflegionellosis
     transmission through domestic hot water supply systems and possibilities of control. Isr J Med Sci
     1986; 13:39-40.
724. (162) Meenhorst PL, Reingold AL, Groothuis DG, et al. Water-related nosocomial pneumonia caused by
     Leglonella pneumophlla serogroups I and 10. J Infect Dis 1985;152:356-64.
725. (216) Mandel AS, Sprauer MA, Sniadack DH, Ostroff SM. State regulation in hospital water temperature.
     Infect Control Hosp Epidemic! 1993;14:642-5.
726. (168) Department of Health. The control of Legione/la in health care premises: a code of practice.
     London: HMSO, 1991.
727. (169) Helms CM, Massanari RM, Wenzel RP, et al. Legionnaires' disease associated with a hospital water
     system: a five-year progress report on continuous hyperchlorination. JAMA 1988;259:2423-7.
                                                                                                            173

728. (170) Edelstein PH, Whittaker RE, Kreiling RL, Howell, CL. Efficacy of ozone in eradication of
     Legionel/a pneumophila from hospital plumbing fixtures. Appl Environ Microbial 1982;44:1330-4.
729. (171) Muraca P, Stout JE, Yu, VL. Comparative assessment of chlorine, heat, ozone, and UV light for
     killing Legionella pneumophila within a model plumbing system. Appl Environ Microbioll987;53:447-
     53.
730. (172) Domingue EL, Tyndall RL, Mayberry WR, Pancorbo OC. Effects of three oxidizing biocides on
     Legionel/a pneumophila sera group I. Appl Environ Microbial 1988;54:741-7.
731. (173) Landeen LK, Yahya MT, Gerba CP. Efficacy of copper and silver ions and reduced levels offree
     chlorine in inactivation of Legionella pneumophila. Appl Environ Microbial 1989;55:3045-50.
732. (174) Matulonis U, Rosenfeld CS, Shadduck RK. Prevention of Legionella infections in bone marrow
     transplant unit: multifaceted approach to decontamination of a water system. Infect Control Hasp
     Epidemioll993;14:57l-83.
733. (175) Liu Z, Stout JE, Tedesco L, et al. Controlled evaluation of copper-silver ionization in eradicating
     Legionel/a pneumophila from a hospital water distribution system. J Infect Dis 1994; 169:919-22.
734. (176) Margolin AB. Control of microorganisms in source water and drinking water. In: Hurst CJ,
     Knudsen GR, Mcinerney MJ, Stetzenback LD, Walter MV, eds. Manual of environmental microbiology.
     Washington, DC: American Society for Microbiology Press, 1997;195-202.
735. (177) Freije MR. Legionel/a control in health care facilities: a guidefor minimizing risk. HC Information
     Resources, Inc. 1996;65-75.
736. (178) Yu-sen E, Lin R, Vidic D, Stout JE, Yu VL. Legionel/a in water distribution systems. J A WWA
     1998;90:112-21.
737. (179) Biurrun A, Caballero L, Pelaz C, LeonE, Gaga A. Treatment ofaLegionel/apneumophila-
     colonized water distribution system using copper'7silver ionization and continuous chlorination. Infect
     Control Hasp Epidemic! 1999;20:426--8.
738. (180) Goetz A, Yu VL. Copper-silver ionization: cautious optimism for Legionella disinfection and
     implications for environmental culturing. Am J Infect Contro11997;25:449-51.
739. (181) Stout JE, Lin YS, Goetz AM, Muder RR. Controlling Legionella in hospital water systems:
     experience with the superheat-and-flush method and copper~silver ionization. Infect Control Hasp
     Epidemioll998;19:911-4.
740. (182) Walker JT, Mackerness CW, Mallon D, Makin T, Williets T, Keevil CW. Control of Legionella
     pneumophila in a hospital water system by chlorine dioxide. J Ind Microbial 1995;15:384-90.
741. (183) Hambidge A. Reviewing efficacy of alternative water treatment techniques. Health Estate
     2001;55:23-5.
742. (184) Rohr U, Senger M, Selenka F, Turley R, Wilhelm M. Four years of experience with silver-copper
     ionization for control of Legionella in a German university hospital hot water plumbing system. Clin Infect
     Dis 1999;29:1507-11.
743. (185) Cunliffe DA. Inactivation of Legionel/a pneumophila by monochloramine. J Appl Bacterial
     1990;68:453-9.
744. (186) Kinneyer GJ, Foust GW, Pierson GL, Simmler JJ, LeChevalier MW. Optimizing chloramine
     treatment. Denver, CO: American Water Works Research Foundation, 1993.
745. (187) Kool JL, Carpenter JC, Fields BS. Effect ofmonochloramine disinfection of municipal drinking
     water on risk of nosocomial Legionnaires' disease. Lancet 1999;353 :272-7.
746. (188) Kool JL, Bergmire-Sweat D, Butler JC, eta!. Hospital characteristics associated with colonization of
     water systems by Legionella and risk of nosocomial Legionnaires' disease: a cohort study of 15 hospitals.
     Infect Control Hosp Epidemic! 1999;20:798-805.
747. (213) Yu VL, Beam TR Jr, Lumish RM, et al. Routine culturing for Legionella in the hospital environment
     may be a good idea: a three-hospital prospective study. Am J Med Sci 1987;294:97-9.
748. Allegheny County Health Department. Approaches to prevention and control of Legionel/a infection in
     Allegheny County health care facilities. Pittsburgh, PA: Allegheny County Health Department, 1997; 1-13.
749. Goetz AM, Stout JE, Jacobs SL, et al. Nosocomial Legionnaires' disease discovered in community
     hospitals following cultures of the water system: seek and ye shall find. Am J Infect Control 1998;26:8-11.
750. Maryland Depattment of Health and Mental Hygiene. Report ofthe Matyland Scientific Working Group to
     study Legionella in the water systems in healthcare institutions. Available at:
     www.dhmh.state md.us/html/legionella htm
751. Yu VL. Nosocomiallegionellosis: Current epidemiologic issues. In: Remington JS, Swartz MN, eds.
     Current clinical topics in infectious diseases .. New York, NY: McGraw-Hill, 1986;239-53.
174

752. Vick~rs RM, Yu VL, Hanna SS. Determinants of Legionella pneumophila contamination of water
     distribution systems: 15-hospital prospective study. Infect Control 1987;8:357-63.
753. (214) Tobin JO, Swann RA, Bartlett CLR. Isolation of Legionella pneumophila from water systems:
     methods and preliminmy results. Br Med J 1981 ;282:515-7.
754. Marrie TJ, Bezanson G, Fox J, Kuehn R, Haldane D, Birbridge S. Dynamics of Legionel/a pneumophila in
     the potable water of one floor of a hospital. In: Barbaree JM, Breiman RF, Dufour AP, eds. Legionella:
     current status and emerging perspectives. Washington, DC: American Society for Microbiology Press,
      1993;23&--40.
755. Plouffe JF, Para MF, Maher WE, Hackman B, Webster L. Subtypes of Legionella pneumophi/a serogroup I
     associated with different attack rates. Lancet 1983;2:64'1-50.
756. Fraser DW. Sources oflegionellosis. In: Thornsber1y C, Balows A, Feeley JC, Jakubowski W, eds.
     Legionella: Proceedings of the 2nd International Symposium. Washington, DC: American Society for
     Microbiology Press, 1994:277-80.
757. Dourmon E, Bibb WF, Rajagopalan P, Desplaces N, McKinney RM. Monoclonal antibody reactivity as a
     virulence marker for Legionella pneumophila serogroup I strain. J Infect Dis 1992;165:56'!-73.
758. Brundrett GW. Guides on avoiding Legionnaires'disease. In: Legionel/a and building services. Oxford,
     UK: Butterworth Heineman, 1992;346-73.
759. (191) Kugler JW, Annitage JO, Helms CM, et al. Nosocomial Legionnaires' disease: occurrence in
     recipients of bone marrow transplants. Am JMed 1983;74:281-8.
760. Lepine LA, Jernigan DB, Butler JC, et al. A recurrent outbreak of nosocomial Legionnaires' disease
     detected by urinary antigen testing: evidence for longMterm colonization of a hospital plumbing system.
     Infect Control Hasp Epidemio\1998;19:905-10.
761. Barbaree JM. Selecting a subtyping technique for use in investigations oflegionellosis epidemics. In:
     Barbaree JM, Breiman RF, Dufour AP, eds. Legionella: current status and emerging perspectives.
     Washington, DC: American Society for Microbiology Press, 1993;16'!-72.
762. Joly JR, McKinney RM, Tobin JO, Bibb WF, Watkins ID, Ramsay D. Development of a standardized
     subgrouping scheme for Legionella pneumophila serogroup 1 using monoclonal antibodies. J Clin
     Microbial 1986;23:76&--71.
763. (209) Schoonmaker D, Heimberger T, Birkhead G. Comparison ofribotyping and restriction enzyme
     analysis using pulsed-field gel electrophoresis fm distinguishing Legionella pneumophila isolates obtained
     during a nosocomial outbreak. J Clin Microbial 1992;30:1491-8.
764. (163) Johnston JM, Latham RH, Meier FA, et al. Nosocomial outbreak ofLegionnaires' disease:
     molecular epidemiology and disease control measures. Infect Control 1987;853-8.
765. Best MG, Goetz A, Yu VL. Heat eradication measures for control of nosocomial Legionnaires' disease:
     Implementation, education, and cost analysis. Infect Control 1984;12:26-30.
766. (164) Muraca PW, Yu VL, Goetz A. Disinfection of water distribution systems for Legione/la: a review of
     application procedures and methodologies. Infect Control Hasp Epidemiol 1990; II :7'1-88.
767. (210) Knirsch CA, Jakob K, Schoonmaker D, et al. An outbreak of Legionella micdadei pneumonia in
     transplant patients: evalutaion, molecular epidemiology, and control. Am J Med 2000;108:290...5.
768. (211) CDC. Sustained transmission of nosocomial Legionnaires' Disease- Arizona and Ohio. MMWR
     1997;46:416-21.
769. 218) Patterson WJ, Hay J, Seal DV, McLuckie JC. Colonization of transplant unit water supplies with
     Legione/la and protozoa: precautions required to reduce the risk oflegionellosis. J Hasp Infect 1997;37:7-
     17.
770. U.S. Depmtment of Labor, Occupational Safety and Health Administration. OSHA technical manual,
     Section \11, Chapter 7. Legionellosis. Available at: www.osha-slc.gov/dts/osta/otm/otm_iii/otm_iii_7.html
771. Rudnick JR, Beck-Sague CM, Anderson RL, Schable B, Miller JM, Jarvis WR. Gram-negative bacteremia
     in open-heart surgery patients traced to probable tap-water contamination of pressure-monitoring
     equipment. Infect Control Hasp Epidemiol 1996; 17:281-5.
772. Miller RP. Cooling towers and evaporative condensers. Ann Intern Med 1979;90:667-70.
773. Butler JC, Breiman RF. Legionellosis. In: Evans AS, Brachman PS, eds. Bacterial infections of humans, 3rd
     ed. New York, NY: Plenum Medical, 1998;355-76.
774. Witherell LE, Novick LF, Stone KM, et al. Legione/la in cooling towers. J Environ Health 1986;49:134-9.
775. Cordes LG, Fraser DW, Skaliy P, et al. Legionnaires' disease outbreak at an Atlanta, Georgia counhy club:
     evidence for spread from an evaporative condenser. Am J Epidemic! 1980; Ill :425-31.
                                                                                                               175

776.   Kaufmann AF, McDade JE, Patton CM, et al. Pontiac fever: isolation of the etiologic agent (Legionel/a
       pneumophila) and demonstration of its mode of transmission. Am J Epidemiol 1981; 114:337-47.
777.   Mmton S, Bartlett CLR, Bibby LF, Hutchinson DM, Dyer N, Dennis PJ. Outbreak of Legionnaires'
       disease fmm a cooling water system in a power station. Br J lndust Med 1986;43:630-5.
778.   Friedman S, Spitalny K, Barbaree J, Faur Y, McKinney R. Pontiac fever outbreak associated with a cooling
       tower. Am J Public Health 1987;77:568--72.
779.   Addiss DG, Davis JP, LaVenture M, Wand PJ, Hutchinson MA, McKinney RM. Community-acquired
       Legionnaires' disease associated with a cooling tower: evidence for longerMdistance transpmt of Legionella
       pneumophila. Am J Epidemiol 1989;130:557-68.
780.   Keller DW, Haljeh R, DeMaria A Jr, et al. Community outbreak of Legionnaires' disease: an investigation
       confirming the potential for cooling towers to transmit Legionella species. Clin lnfDis 1996;22:257-61.
781.   Pastoris MC, Ciceroni L, LoMonaco R, eta!. Molecular epidemiology of an outbreak of Legionnaires'
       disease associated with a cooling tower in Genova-Sestri Ponente, Italy. Eur J Clin Microbial Infect Dis
        1997; 16:883--92.
782.   Brown CM, Nuorti PJ, Breiman RF, et al. A community outbreak of Legionnaires' disease linked to
       hospital cooling towers: an epidemiological method to calculate dose of exposure. Inter J Epidemiol
       1999;28:353--9.
783.   Broadbent CR. Legionella in cooling towers: Practical research, design, treatment, and control guidelines.
       In: Barbaree JM, Breiman RF, Dufol.tr AP, eds. Legione/la: current status and emerging perspectives.
       Washington, DC: American Society for Microbiology Press,l993;217-22.
784.   (222) Bhopal RS, Barr G. Maintenance of cooling towers following two outbreaks of Legionnaires'
       disease in a city. Epidemiol Infect 1990; 104:29--38.
785.   CDC. Suggested health and safety guidelines for public spas and hot tubs. Atlanta, GA: Centers for
       Disease Control, 1985. Publication No. 99--960.
786.   (221) World Health Organization. Environmental aspects of the control ofLegionellosis, 141h ed.
       Copenhagen, Denmark: World Health Organization, 1986. Schriftenr Ver Wasser Boden Lufthyg
        1993;91 :249--52. (German)
787.   (223) World Health Organization. Epidemiology, prevention, and control oflegionellosis: memorandum
       from a WHO meeting. Bull WHO 1990;68:155--64.
788.   Association for the Advancement of Medical Instrumentation. American National Standard Hemodialysis
       Systems ANSI/ AAM! RD5-1981, Association for the Advancement of Medical Instrumentation. Arlington,
       VA: AAMI, 1982.
789.   (229) Association for the Advancement ofMedical Instrumentation. American National Standard
       Hemodialysis Systems ANS!/AAM! RD5-1992, Association for the Advancement of Medical
       Instrumentation. Arlington, VA: AAMI, 1993.
790.   Association for the Advancement of Medical Instrumentation. Reuse ofhemodialyzers ROH-1986,
       Association for the Advancement of Medical Instrumentation. Arlington, VA: AAM!, 1986.
791.   (230) Association for the Advancement of Medica! Instrumentation. American National Standard Reuse of
       hemodialyzers ANSIIAAM! RD47-1993, Association for the Advancement ofMedical Instrumentation.
       Arlington, VA: AAM!, 1993.
792.   (236) Association for the Advancement of Medical Instrumentation. Water treatment equipment for
       hemodialysis applications. ANSI/AAMI RD62-2001, Association for the Advancement ofMedical
       Instrumentation. Arlington, VA: AAMI, 200 I.
793.   Tokars Jl, Miller ER, Alter MJ, Arduino MJ. National surveillance of dialysis associated diseases in the
       United States, 1997. Semin Dialysis 2000;13:75-85.
794.   Hindman SH, Carson LA, Petersen NJ, et. al. Pyrogenic reactions during hemodialysis caused by
       extramural endotoxin. Lancet 1975;2:73k-4.
795.   Stamm JE, Engelhard WE, Parson JE. Microbiological study of water softener resins. Appl Microbial
       1969; 18:376--86.
796.   Alter MJ, Favero MS, Miller JK, Coleman BJ, Bland LA. National surveillance of dialysis-associated
       diseases in the United States, 1988. ASATO Trans 1990;36:107-18.
797.   Tokars Jl, Alter MJ, Favero MS, Moyer LA, Bland LA. National surveillance of dialysis-associated
       diseases in the United States, 1990. ASATO J 1993;39:71-80.
798.   Tokars JI, Alter MJ, Favero MS, Moyer LA, Bland LA. National surveillance of dialysis-associated
       diseases in the United States, 1991. ASAIO J 1993;39:966--75.
!76

799.   Tokars JI, Alter MJ, Favero MS, Moyer LA, Bland LA. National surveillance of dialysis-associated
       diseases in the United States, 1993. ASATO J 1996;42:219-29.
800.   (231) Petersen NJ, Boyer KM, Carson LA, Favero MS. Pyrogenic reactions from inadequate disinfection
       of a dialysis unit distribution system. Dialysis Transpl 1978;7:52-7.
801.   Gazenfeldt-Gazit E, Elaihou HE. Endotoxin antibodies in patients on maintenance hemodialysis. Israel J
       Med Sci 1969;5:1032-6.
802.   Laude-Sharp M, CanoffM, Simard L, Pusineri C, Kazatchkine M, Haeffner-Cavaillon N. Induction of!L-1
       during hemodialysis: transmembrane passage of intact endotoxin (LPS). Kidney Tnt 1990;38: 1089-94.
803.   Arduino MJ, Bland LA, McAllister SK, Favero MS. The effects of endotoxin contaminated dialysate and
       polysulfone or cellulosic membranes on the release ofTNFa during simulated dialysis. ArtifOrgans
       1995;19:880-6.
804.   Greisman SE, Hornick RB. Comparative pyrogenic reactivity of rabbit and man to bacterial endotoxin.
       Proc Soc Exp Bioi Med 1969; 131:1154--8.
805.   Weaty ME, Donohue G, Pearson FC, Story K. Relative potencies of four reference endotoxin standards as
       measured by the Limu/us amoebocyte lysate and USP rabbit pyrogen tests. Appl Environ Microbial
        1980;40: 114&--51.
806.   (239) Bland LA, Ridgeway MR, Aguero SM, Carson LA, Favero MS. Potential bacteriologic and
       endotoxin hazards associated with liquid bicarbonate concentrate. ASATO Trans 1987;33:542-5.
807.   (232) Dawids SG, Vejlsgaard R. Bacteriological and clinical evaluation of different dialysate delivery
       systems. Acta Med Scand 1976;199:151-5.
808.   Favero MS, Alter MJ, Tokars JI, Arduino MJ. Dialysis-associated infections and their control. In: Bennett
       N, Brachman PS, eds. Hospital infections 41" ed. Philadelphia, PA: Lippincott-Raven, 1998;357-80.
809.   233) Kidd EE. Bacterial contamination of dialyzing fluid of artificial kidney. Br Med J 1964; 1:880-2.
810.   Jones DM, Tobin BM, Harlow GR, eta!. Bacteriological studies of the modified kiil dialyzer. Br Med J
       1970;3:135-7.
811.   (240) Raij L, Shapiro FL, Michael AF. Endotoxemia in febrile reactions during hemodialysis. Kidney Tnt
       1973;4:57-60.
812.   Vanholder R, Van Haecke E, Veys N, eta!. Endotoxin transfer through dialysis membranes: small versus
       large-pore membranes. Nephrol Dial Transplant 1992;7:333-9.
813.   Evans RC, Holmes CJ. In vitro study of the transfer of cytokine-inducing substances across selected high~
       flux hemodialysis membranes. Blood Purif 1991;9:92-101.
814.   Lonnemann G, Behme TC, Lenzer B, et al. Penneability of dialyzer membranes to TNForinducing
       substances derived from water bacteria. Kidney Tnt 1992;42:61-8.
815.   Urei'ia P, Herbel in A, Zingraff J, eta!. Permeability of cellulosic and non-cellulosic membranes to
       endotoxin subunits and cytokine production during in-vitro hemodialysis. Nephrol Dial Transplant
       1992;7:16-28.
816.   (241) Bommer J, Becker KP, Urbaschek R. Potential transfer of endotoxin across high-flux polysulfone
       membranes. JAm Soc Nephro11996;7:883-8.
817.   Yamagami S, Adachi T, Sugimura, T, et al. Detection of endotoxin antibody in long-term dialysis patients.
       Tnt J AitifOrgans 1990;13:205-10.
818.   Arduino MJ. CDC investigations of noninfectious outbreaks of adverse events in hemodialysis facilities,
       1979-1999. Semin Dialysis 2000;13:86-91.
819.   Roth V, Jarvis WR. Outbreaks of infection and/or pyrogenic reactions in dialysis patients. Semin Dialysis
       2000; 13:92-100.
820.   Gordon SM, Tipple MME, Bland LA, Jarvis WR. Pyrogenic reactions associated with reuse of disposable
       hollow-fiber hemodialyzers. JAMA 1988;260:2077-81.
821.   Alter MJ, Tokars JI, Arduino MJ. Nosocomial infections in hemodialysis units- strategies for control. In:
       Owen WF, Periera BJG, Sayegh MH, eds. Dialysis and transplantation: a companion to Brenner and
       Rector's "The Kidney." Orlando, FL: WB Saunders Company, 1999;337-57.
822.   Bernick JJ, Port FK, Favero MS, Brown DG. Bacterial and endotoxin permeability of hemodialysis
       membranes. Kidney Tnt 1979;16:491-6.
823.   Bommer J, Becker KP, Urbaschek R, Ritz E, Urbaschek B. No evidence for endotoxin transfer across high
       flux polysulfone membranes. Clin Nephrol 1987;27:27&--82.
824.   Schindler R, Lonnemann G, Schaeffer J, eta!. The effect ofultrafiltered dialysate on the cellular content of
       interleukin-1 receptor antagonist in patients on chronic hemodialysis. Nephron 1994;68:229-33.
                                                                                                             177

825.    Akrum RAE, Frolich M, Gerritsen AF, et al. Improvement of chronic inflammatory state in hemodialysis
        patients by the use of ultrapure water for dialysate. JAm Soc Nephroll997;8:226A.
826.    Quellhorst E. Methods of Hemodialysis. Nieren U Hochdruck 1998;27:35-41.
827.    Baz M, Durand C, Ragon A, et al. Using ultrapure water in hemodialysis delays carpal tunnel syndrome.
        IntJ ArtifOrgans 1991;14:681-5.
828.    Schwalbe S, Holzhauer M, Schaeffer J, et al. P2-Microglobulin associated amyloidosis: a vanishing
        complication of long-term hemodialysis? Kidney Int 1997;52:1077-83.
829.    (242) Arduino MJ, Favero MS. Microbiologic aspects of hemodialysis: water quality for hemodialysis.
        AAMI Monograph WQD- I998. Arlington, VA: Association for the Advancement of Medical
        Instrumentation, 1998.
830.   Leypoldt JK, Schmidt B, Gurland, HJ. Measurement ofbackfiltration rates during hemodialysis with
        highly permeable membranes. Blood Purif 1991;9:74--84.
831.    Carson LA, Bland LA, Cusick LB, CollinS, Favero MS, Bolan G. Factors affecting endotoxin levels in
        fluids associated with hemodialysis procedures. In: Novitsky TJ, Watson SW, eds. Detection of bacterial
        endotoxins with the Limulus Amoebocyte Lysate Test. New York, NY: Alan R. Liss, 1987;223-4.
832.    Anderson RL, Holland BW, Carr JK, Bond WW, Favero MS. Effect of disinfectants on pseudomonads
        colonized on the interior surface of PVC pipes. Am J Public Health 1990;80:17-21.
833.   Bland LA, Favero MS. Microbial contamination control strategies for hemodialysis. JCAHO Plant Tech
       Manage Series 1989;3:30-6.
834.   (237) Bland LA. Microbiological and endotoxin assays of hemodialysis fluids. Adv Renal Replacement
       Ther 1995;2:70-9.
835.   (238) Arduino MJ, Bland LA, Aguero SM, Carson LA, Ridgeway M, Favero MS. Comparison of
       microbiologic assay methods for hemodialysis fluids. J Clin Microbial 1991 ;29:592-4.
836.    Association for the Advancement of Medical Instrumentation. American national standard water treatment
        equipment for hemodialysis applications. ANSI/AAMI RD62-1999. Arlington, VA: Association for the
       Advancement of Medical Instrumentation, 1999.
837.    Arduino MJ. How should dialyzers be reprocessed? Semin Dialysis 1998;1 I :282-4.
838.   Jochimsen EM, Frenette C, Delorme M, et al. A cluster of bloodstream infections and pyrogenic reactions
        among hemodialysis patients traced to dialysis machine waste-handling option units. Am J Nephrol
        1998; 18:485-9.
839.    Wang SA, Levine RB, Carson LA, et al. An outbreak of gram-negative bacteremia in hemodialysis patients
       traced to hemodialysis machine waste drain ports. Infect Control Hasp Epidemiol I 999;20:746-51.
840.   National Institutes of Health. U.S. Renal Diseases Survey: 1999 Annual Data Report. Bethesda, MD:
       National Institute of Diabetes, Digestive and Kidney Diseases, Division of Kidney, Urologic, and
       Hematologic Diseases, 1999.
841.   Monsen T, Olofson C, Ronnmark M, Wistrom J. Clonal spread of staphylococci among patients with
       peritonitis associated with continuous ambulatmy peritoneal dialysis. ASAIO J 2000;57:613-8.
842.    Band JD, Ward JI, Fraser DW, et al. Pel"itonitis due to a Mycobacterium che!onae-like organism associates
       with intermittent chronic peritoneal dialysis. J Infect Dis 1982; 145:9-17.
843.    Monsen T, Crabtree JH, Siddiqui RA, et at. Dialysis catheter infection related peritonitis: incidence and
        time dependent risk. ASAIO J 1999;45:574--80.
844.    Vera G, Lew SQ. Mycobacteriumfortuitum peritonitis in two patients receiving continuous ambulatory
        peritoneal dialysis. Am J Nephrol 1999; 19:586-9.
845.    Soriano F, Rodriguez-Tudela JL, Gomez-Garces JL, Vela M. Two possibly related cases of Mycobacterium
       fortuitum peritonitis in continuous ambulatmy peritoneal dialysis. Eur J Clin Microbioll989;8:895-7.
846.    Szeto CC, Li PK, Leung CB, Yu AW, Lui SF, Lai NK. Xanthomonas maltophilaperitonitis in uremic
        patients receiving ambulatmy peritoneal dialysis. Am J Kidney Dis 1997;29:991-5.
847.    Panlilio AL, Beck-Sague CM, Siegel JD, et al. Infections and pseudoinfections due to povidone-iodine
        solution contaminated with Pseudomonas cepacia. Clin Infect Dis 1992; 14:1 07&-83.
848.    Riebel W, FrantzN, Adelstein D, Spanguolo PJ. C01ynebacterium JK: a cause of nosocomial device-
        related infection. Rev Infect Dis 1986;8:42-9.
849.    Radix AE, Bieluch VM, Graeber CW. Peritonitis caused by Monilia silophila in a patient undergoing
        peritoneal dialysis. Int J Artif Organs 1996; 19:21 &-20.
850.    Bane1jee S, Matwaha RK, Bajwa RP. Fungal peritonitis complicating peritoneal dialysis. Indian Pediatr
        1995;32:693-7.
178

851.   Bergeson E, Denis R, Cartier P. Peritoneal dialysis: peritonitis and catheter infections. Annales de
       Chirugie 1996;50:606-12. (French)
852.   Troidle L, Kliger AS, Goldie SJ, et al. Continuous peritoneal dialysis~associated peritonitis of nosocomial
       origin. Peril Dialysis International 1996;16:505-10.
853.   Srnith CA. Reduced incidence of peritonitis by utilizing "flush before fill" in APD. Adv Peril Dialysis
        1997;13:224-6.
854.   Valeri A, Radhakrishnan J, Vernocchi L, Carmichael LD, Stern L. The epidemiology of peritonitis in acute
       peritoneal dialysis: a comparison between open- and closed drainage systems. Am J Kidney Dis
        1993;21 :300-9.
855.   Stamm WE, Colelle JJ, Anderson RL, Dixon RE. Indwelling arterial catheters as a source of nosocomial
       bacteremia: an outbreak caused by Flavobacterium species. N Eng! J Med 1975;292:1099-102.
856.   Schimpff SC. Gram negative bacteremia. Support Care Cancer 1993; I :5-18.
857.   Graman PS, Quinlan GA, Rank JA. Nosocomiallegionellosis traced to contaminated ice. Infect Control
       Hasp Epidemiol1997;18:637-40.
858.   Gahrn-Hansen B, Uidum SA, Schmidt J, Nielsen B, Birkeland SA, Jorgensen KA. [Nosocomial Leglonella
       pneumophila infection in a nephrology department]. Ugeskrift for Laeger 1995;157:590-4. (German)
859.   Wilson IG, Hogg GM, Barr JG. Microbiological quality of ice in hospital and community. J Hasp Infect
        1997;36:171-80.
860.   Spencer RC. The emergence of epidemic, multiple-antibiotio-resistant Stenotrophomonas (Xanthomonas)
       maltophilia and Burkholderia (Pseudomonas) cepacia. J Hasp Infect l995;30(suppl):453-64.
861.   (248) Cannon RO, Poliner JR, Hirschhorn RB, et al. A multi state outbreak ofNmwalk virus gastroenteritis
       associated with consumption of commercial ice. J Infect Dis 1991; 164:860-3.
862.   (249) Khan AS, Moe CL, Glass Rl, et al. Norwalk virus-associated gastroenteritis traced to ice
       consumption aboard a cruise ship in Hawaii: comparison and application of molecular method-based assays.
       J Clin Microbiol1994;32:318-22.
863.   (244) CDC. Outbreak ofviral gastroenteritis- Pennsylvania and Delaware. MMWR 1987;36:709-11.
864.   Quick R, Paugh K, Add iss D, Kobayashi J, Baron R. Restaurant-associated outbreak of giardiasis. J Infect
       Dis 1992;166:673-6.
865.   Hedberg CW, White KE, Johnson JA, eta!. An outbreak of Salmonella enteritidis infection at a fast food
       restaurant: implications for foodhandler-associated transmission. J Infect Dis 1991; 164:1135-40.
866.   Burnett lA, Weeks GR, Harris OM. A hospital study of ice-making machines: their bacteriology, design,
       usage, and upkeep. J Hasp Infect 1994;28:305-13.
867.   Petersen NJ. Don't culture the ice machines. Hasp Infect Control 1982;9:&--9.
868.   CDC. Sanitaty care and maintenance of ice chests and ice machines. Atlanta, GA: CDC, 1979.
       Publication No. 00-2384.
869.   (247) Manangan LP, Anderson RL, Arduino MJ, Bond WW. Sanitary care and maintenance ofice-storage
       chests and ice-making machines in health care facilities. Am J Infect Control 1998;26:111-2.
870.   Anonymous. Ice as a source of infection. CDR Weekly 1993;3:241.
871.   Cardaney CR, Rodeheaver GT, Horowitz, JH, Kenney JG, Edlich RF. Influence of hydrotherapy and
       antiseptic agents on burn wound bacteria contamination. J Burn Cm·e Rehab 1985;6:230-2,
872.   Gruber RP, Laub DR, Vistnes LM. The effect of hydrotherapy on the clinical course and pH of
       experimental cutaneous chemical burns. Plastic Reconstruct Surg 1975;55:200-4.
873.   Mansell RE, Borchardt KA. Disinfecting hydrotherapy equipment. Arch Phys Med Rehabil 1974;55:31&--
       20.
874.   Hall J, Skevington SM, Maddison PH, Chapman K. A randomized and controlled trial of hydrotherapy in
       rheumatoid at1hritis. A11hritis Care Res 1996;9:206-15.
875.   Gross A, Cutright DE, Bhaskar SN. Effectiveness of pulsating water jet lavage in treatment of
       contaminated crush injuries. Am J Surgery 1972;124:373--7.
876.   Rodeheaver GT, Paltry D, Thacker JG, Edgerton MT, Edlich RF. Wound cleansing by high pressure
       irrigation. Surg Gynecol Obstetr 1975; 141 :357-62.
877.   Saxe A, Goldestein E, DixonS, Ostrup R. Pulsatile lavage in the management of postoperative wound
       infections. Am Surgeon 1980;46:391-7.
878.   Weller K. In search of efficacy and efficiency: an alternative to conventional wound cleansing modalities.
       Ostomy/Wound Manage 1991 ;37:23-8.
879.   Solomon SL. Host factors in whirlpool-associated Pseudomonas aeruginosa skin disease. Infect Control
       1985;6:402-6.
                                                                                                                 179

880.   Hicks CB, Chulay JD. Bacteremic Citrobacterfreundii cellulitis associated with tub immersion in a patient
       with the nephrotic syndrome. Mil Med 1988;153:40()-.1.
881.   Mayhall CG, Latnb VA, Gayle WE, Haynes BW. Enterobacter cloacae septicemia in a burn center:
       epidemiology and control of an outbreak. J Infect Dis 1979; 139:166-71.
882.   Marrie TJ, Gass RSR, Yates L. Legionello pneumophila in a physiotherapy pool. Eur J Clin Microbial
       1987;6:212-3.
883.   Havelaar AH, Be1wald LG, Groothuis DG, Baas JG. Mycobacteria in semi-public swimming pools and
       whirlpools. Ztb Bakteriol Mikrobiol Hyg [B] 1985; 180:505-14.
884.   Favero MS. Whirlpool spa-associated infections: are we really in hot water? Am J Public Health
       1984;74:653-5.
885.   Ratnam S, Hogan K, March SB, Butler RW. Whirlpool-associated folliculitis caused by Pseudomonas
       aeruginosa: report of an outbreak and review. J Clin Microbiol1986;23:655-9.
886.   Stone HH, Kolb LD. The evolution and spread of gentamicin-resistant Pseudomonas. J Trauma
       1971;11:586-9.
887.   Richard P, LeFlock R, Chamoux C, Pannier M, Espaze E, Richet H. Pseudomonas aeruginosa outbreak in
       a burn unit: role of antimicrobials in the emergence of multiply resistant strains. J Infect Dis 1994; 170:377-
       83.
888,   Berrouane YF, McNutt L-A, Buschelman BJ, et al. Outbreak of severe Pseudomonas aeruginosa infections
       caused by a contaminated drain in a whirlpool bathtub. Clin Infect Dis 2000;31: 1331-7.
889.   (250) Schmidt OW, Cooney MK, Fay HM. Adeno-associated virus in adenovirus type 3 conjunctivitis.
       Infect1mmun 1975;11:1362-70.
890.   DeJonckheere JF. Hospital hydrotherapy pools treated with ultraviolet light: bad bacteriological quality and
       presence of thermophilic Naeg/eria. J Hyg (Land) 1982;88:205-14.
891.   American Physical Therapy Association. Hydrotherapy/therapeutic pool infection control guidelines.
       Alexandria, VA: APTA, 1995;112.
892.   CDC. Disinfection of hydrotherapy pools and tanks. Atlanta, GA: Centers for Disease Control, Public
       Health Service, U.S. Department of Health and Human Services, 1974. Publication No. HHS 00-2383.
893.   PriceD, Ahearn DG. Incidence and persistence of Pseudomonas aeruginosa in whirlpools. J Clin
       Microbial 1988;26: 1650-4.
894.   (252) White CG. Chemistry of chlorination. In: Handbook of chlorination and alternative disinfectants, 3''
       ed. New York, NY: Van Nostrand Reinhold, 1992;184-249.
895.   Mayhall CG. Burn patients. In: Pfeiffer J, ed. APIC Text of infection control and epidemiology.
       Washington, DC: Association for Professionals in Infection Control and Epidemiology, Inc (APIC),
       2000;32.1-32.8.
896.   Smith RF, Blasi D, Dayton SL, Chipps DO. Effects of sodium hypochlorite on the microbial fiora of burns
       and normal skin. J Trauma 1974; 14:938-44.
897.   Cardany CR, Rodeheaver GT, Horowitz JH, Kenney JG, Edlich RF. Influence of hydrotherapy and
       antiseptic agents on burn wound bacterial contamination. J Burn Care Rehabil1985;6:230-2.
898.   Steve L, Goodhart P, Alexander J. Hydrotherapy burn treatment: use of chloramine-T against resistant
       microorganisms. Arch Phys Med Rehabil!979;60:301-3.
899.   Galland A. Basic hydrotherapy. Physiotherapy 1981;67:258-62.
900.   Edlich RF, Becker DG, Phung D, McClelland WA, Day SG. Water treatment of hydrotherapy exercise
       pools. J Burn Care Rehabil1988;9:951()-.5,
901.   Penny PT. Hydrotherapy pools of the future- the avoidance of health problems. J Hasp Infect
       1991;18:535-42.
902.   CDC. Swimming pools: safety and disease control through proper design and operation. Atlanta, GA: U.S.
       Department of Health and Human Services, 1976. Publication No. HHS No. 88-8319.
903.   Linneman CC Jr. Nosocomial infections associated with physical therapy, including hydrotherapy. In:
       Mayhall CG, ed. Hospital epidemiology and infection control, 2"' ed. Philadelphia, PA: Lippincott Williams
       & Wilkins, 1999;931-6.
904.   Aspinall ST, Graham R. Two sources of contamination of a hydrothetapy pool by environmental
       organisms. J Hasp Infect 1989;14:285-92.
905.   (251) McCandlish R, Renfrew M. Immersion in water during labor and bhth: the need for evaluation.
       Birth 1993;20:7'1--85.
906.   Hawkins S. Water vs conventional births: Infection rates compared. Nursing Times 1995;91 :38-40.
[80

907.   Vochem M, Vogt M, Doring G. Sepsis in a newbom due to Pseudomonas aeruginosa from a contaminated
       tub bath. N Eng! J Med 2001;345:37&-9.
908.   Eriksson M, Ladfm·s L, Mattsson LA, Fall 0. Warm tub bath during labor: a study of 1385 women with
       prelabor rupture of the membranes after 34 weeks of gestation. Acta Obstet Gynaecol Scand 1996;75 :642-
       4.
909.   Rush J, Burlock S, Lambert K, Loosley-Millman M, Hutchinson B, Enkin M. The effects of whirlpool
       baths in labor: a randomized, controlled trial. Birth 1996;23:136-3.
910.   Davis BJ. Whirlpool operation and the prevention of infection. Infect Control 1985;6:394--7.
911.   (253) Muscarella LF. Automatic flexible endoscope reprocessors. Gastrointest Endosc Clin N Am
       2000; 10:245-57.
912.   (254) Muscarella LF. Anticipated reliability of liquid chemical sterilants [letter]. Am J Infect Control
        1998;26: 155--6.
913.   (255) Muscarella LF. Deja vu ... all over again? The importance of instrument drying [letter]. Infect
       Control Hasp Epidemio\ 2000;21 :62&-9.
914.   (256) Gubler JGH, Sal finger M, von Graevenitz A. Pseudoepidemic of nontuberculous mycobacteria due
       to a contaminated bronchoscope cleaning machine: report of an outbreak and review ofthe literature. Chest
        1992; 101:1245--9.
915.   (257) Fraser VJ, Jones M, Murray PR, MedoffG, Zhang Y, Wallace RJ Jr. Contamination of flexible
       fiberoptic bronchoscopes with Mycobacterium chelonae linked to an automated bronchoscope disinfection
       machine. Am RevRespirDis 1992;145:853-5.
916.   Maloney S, Weibel S, Daves B, et al. A1ycobacterium abscessus pseudoinfection traced to an automated
       endoscope washer: utility of epidemiologic and laboratory investigation. J Infect Dis 1994; 169: 1166-9.
917.   Merighi A, Contato E, Scagliarini R, et al. Quality improvement in gastrointestinal endoscopy:
       microbiologic surveillance of disinfection. Gastrointest Enclose 1996;43 :457-62.
918.   (258) Muscarella LF. Application of environmental sampling to flexible endoscope reprocessing: the
       importance of monitoring the rinse water. Infect Control Hosp Epidemiol 2002;23:285-9.
919.   Mitchell DH, Hicks LJ, Chiew R, Montanaro JC, Chen SC. Pseudoepidemic of Legionella pneumophila
       serogroup 6 associated with contaminated bronchoscopes. J Hasp Infect 1997;37:19--23.
920.   Ido K, Ishino Y, Ota Y, et al. Deficiencies of automatic endoscopic reprocessors: a method to achieve high~
       grade disinfection of endoscopes. Gastrointest Endosc 1996;44:583-6.
921.   (260) Allen JJ, Allen MO, Olsen MM, et al. Pseudomonas infection of the biliary system resulting from
       the use of a contaminated endoscope. Gastroenterology 1987;92:759--63.
922.   Agerton T, Valway S, Gore B, et al. Transmission of a highly dmg-resistant strain (Strain W-1) of
       Mycobacterium tuberculosis: community outbreak and nosocomial transmission via a contaminated
       bronchoscope. JAMA 1997;278:1073-7.
923.   (261) Michele TM, Cronin WA, Graham NMH, et al. Transmission of Mycobacterium tuberculosis by a
       fiberoptic bronchoscope: identification by DNA fingerprinting. JAMA 1997;278:1093-5.
924.   Bronowicki J~P, Venard V, Bette C, et al. PatientNtoNpatient transmission of hepatitis C virus during
       co\onoscopy. N Eng\ J Med 1997;337:237-40.
925.   (262) U.S. Food and Drug Administration, CDC. FDA and CDC Public health advisory: infection from
       endoscopes inadequately reprocessed by an automated endoscope reprocessing system. September 10,
       1999. Available at: www fda.gov/cdrh/safety.html
926.   Rey JF. Endoscopic disinfection. A worldwide problem. J Clin Gastroentero\1999;28:291-7.
927.   Wang HC, Liaw YS, Yang PC, Kuo SH, Luh KT. A pseudoepidemic of Mycobacterium chelonae infection
       caused by contaminati'on of a fibreoptic bronchoscope suction channel. Eur Respir J 1995;8: 1259--62.
928.   (263) Alvarado CJ, Reichelderfer M. APIC guideline for infection prevention and control in flexible
       endoscopy. Am J Infect Contro\2000;28:13&-55.
929.   Van Klingeren B, Pullen W. Glutaraldehyde resistant mycobacteria from endoscope washers. J Hosp
       Infect 1993;25:147-9.
930.   Floumoy DJ, Petrone RL, Voth DW. A pseudo-outbreak of Methylobacterium mesophilica isolated from
       patients undergoing bronchoscopy. Eur J Clin Microbial Infect Dis 1992;11 :24o-3.
931.   Reeves DS, Brown NM. Mycobacterial contamination offibreoptic bronchoscopes. J Hosp Infect
       1995;30(suppl):S531-S536.
932.   Kelstrup J, Funde                                                                                                             181

933.   Challacombe SJ, Fernandes LL. Detecting Legionella pneumophila in water systems: a comparison of
       various dental units. JAm Dent Assoc 1995;126:60}-8.
934.   Singh R, Stine OC, Smith DL, Spitznagel JK Jr, Labib ME, Williams HN. Microbial diversity ofbiofilms
       in dental unit water systems. Appl Environ Microbial 2003;69:3412-20.
935.   (264) CDC. Statement from the Centers for Disease Control and Prevention (CDC) regarding biofilm and
       dental unit water quality. Atlanta, GA: U.S. Public Health Service, Department of Health and Human
       Services, 1999. Available at: www.cdc.gov/nccdphp/oh/ic-fs-biofilm.htm
936.   (265) CDC. Recommended infection control practices for dentistry, 1993. MMWR 1993;42(No. RR-8):1-
        12.
937.   (268) Bagga BS, Murphy RA, Anderson A W, Punwani l. Contamination of dental unit cooling water with
       oral microorganisms and its prevention. J AM Dent Assoc 1984; I 09:712-6.
938.   Scheid RC, Rosen S, Beck FM. Reduction ofCFUs in high-speed handpiece water lines over time. Clin
       Prev Dent 1990; 12:"--12.
939.   Williams JF. Johnston AM, Johnson B, Huntington MK, Mackenzie CD. Microbial contamination of dental
       unit waterlines: prevalence, intensity, and microbiological characteristics. J Am Dent Assoc 1993; 124:59--
       65.
940.   Santiago JI, Huntington MK, Johnston AM, Quinn RS, Williams JF. Microbial contamination of dental
       unit waterlines: short- and long-term effects of flushing. Gen Dent 1994;42:521>--35.
941.   Williams HN, Johnson A, Kelley JI, et al. Bacterial contamination of the water supply in newly installed
       dental units. Quintessence Int 1995;26:331-7.
942.   CDC. Guideline for infection control in dental health-care settings. MMWR 2003;52:in press.
943.   (266) Office of Safety and Asepsis Procedures Research Foundation. Position paper on dental unit
       waterlines. Annapolis, MD: OSAPRF, 2000. Avail able at: www.osap.org/issues/pages/water/duwl htm
944.   (267) U.S. Environmental Protection Agency. National primary drinking water regulations, 40 CFR I, Part
       141, Subpart G;l999. At: www.epa.gov/safewater/mcl.html
945.   (344) Eaton AD, Clesceri LS, Greenberg AE, eds. Standard methods for the examination of water and
       wastewater, 20th ed. Washington, DC: American Public Health Association, 1998;"--1 through "--41.
946.   (269) Shearer BG. Biofilm and the dental office. JAm Dent Assoc 1996;127:181-9.
947.   Maki DG, Alvarado CJ, Hassemer CA, Zilz MA. Relation ofthe inanimate hospital environment to
       endemic nosocomial infection. N Eng] J Med 1982;307:1562-6.
948.   Danforth D, Nicolle LE, Hume K, Alfieri N, Sims H. Nosocomial infections on nursing units with floors
       cleaned with a disinfectant compared with detergent. J Hosp Infect 1987; 10:22"--35.
949.   Spaulding EH. Role of chemical disinfection in the prevention of nosocomial infections. In: Brachman PS,
       EickhoffTC, eds. Proceedings of the International Conference on Nosocomial Infections, 1970. Chicago,
       IL: American Hospital Association, 1971;247-54.
950.   Spaulding EH. Chemical disinfection and antisepsis in the hospital. J Hosp Res 1972;9:5-31.
951.   (273) Favero MS, Bond WW. Chemical disinfection of medical and surgical matel'ials. In: Block SS, ed.
       Disinfection, sterilization, and preservation, 51h ed. Philadelphia, PA: Lippincott Williams & Wilkins,
       2001 ;881-917.
952.   (274) Rutala WA. APIC guideline for selection and use of disinfectants. Am J Infect Control
       1996;24:31}-42.
953.   Agolini G, Russo A, Clementi M. Effect of phenolic and chlorine disinfectants on hepatitis on hepatitis C
       virus binding and infectivity. Am J Infect Control1999;27:236--9.
954.   (279) Favero MS, Bond WW. Sterilization, disinfection, and antisepsis in the hospital. In: Balows A,
       Hausler WJ Jr, Herrmann KL, Isenberg HD, Shadomy HJ, eds. Manual of clinical microbiology, 5th ed.
       Washington, DC: American Society for Microbiology, 1991;183-200.
955.   NystrOm B. Bioburden of non-disposable smgical instruments and operating room textiles. In: Gaughran
       ERL, Morrissey RF, eds. Sterilization of mediCal products, Vol II. Montreal, Quebec: Multiscience
       Publications Ltd., 1981; 156--63.
956.   Nystrom B. Disinfection of surgical instruments. J Hosp Infect 1981 ;2:3636--8.
957.   Rutala WA, Weber DJ. FDA labeling requirements for disinfection of endoscopes: a counterpoint. Infect
       Control Hosp Epidemiol1995;16:231-5.
958.   Parker HH IV, Jolmson RD. Effectiveness of ethylene oxide for stel'ilization of dental handpieces. J Dent
       1995;1:1-3.
182

959.   Alfa MJ, DeGagne P, Olson N, Puchalski T. Comparison of ion plasma, vaporized hydrogen peroxide, and
        100% ethylene oxide sterilizers to the 12/88 ethylene oxide gas sterilizer. Infect Control Hosp Epidemiol
        1996;17:92-100.
960.   Rutala WA, Ge1·gen MF, Jones JF, Weber DJ. Levels of microbial contamination on surgical instmments.
       Am J Infect Control 1998;26: 143-5.
961.   {275) Stingeni L, Lapomarda V, Lisi P. Occupational hand dermatitis in hospital environments. Contact
       Dermatitis 1995;33: 172-6.
962.   (276) Ashdown BC, StricofDD, May ML, Sherman SJ, Carmody RF. Hydrogen peroxide poisoning
       causing brain infarction: neuroimaging findings. AM J Roentgenol 1998; 170: 1653-5.
963.   (277) Busch A, Werner E. [Animal tolerance to peracetic acid. I. Experimental results rollowing the
       application of peracetic acid solutions on the skin of pigs]. Monatshefte fUr Veterinaennedizin
        1974;29:494-8. (German)
964.   (278) U.S. Food and Drug Administration. Medical devices: adequate directions for use. 21 CFR Part
       801.5, 807.87.e.
965.   U.S. Food and Drug Administration (FDA) and U.S. Environmental Protection Agency (EPA).
       Memorandum of understanding between the Food and Drug Administration, Public Health Service,
       Department of Health and Human Services, and the Environmental Protection Agency: Notice regarding
       matters of mutual responsibility- regulation of liquid chemical germicides intended for use on medical
       devices, 1993. Available from FDA, Center for Devices and Radiological Health (CDRH), Office of Health
       and Industry Programs, Division of Small Manufacturers Assistance, Rockville MD 20850, or EPA,
       Registration Division, Antimicrobial Program Branch, 401 M St., SW, Washington DC 20460.
966.   U.S. Food and Drug Administration (FDA). Interim measures for the registration of antimicrobial
       products/liquid chemical germicides with medical device use claims under the memorandum of
       understanding between EPA and FDA, 1994. CDRH Facts on Demand, Shelf#851, p. 14;June 30, 1994.
       Available from FDA, CDRH, Office of Health and Industry Programs, Division of Small Manufacturers
       Assistance, Rockville MD 20850.
967.   (293) U.S. Department of Labor, Occupational Safety and Health Administration. Occupational Exposure
       to Bloodborne Pathogens: final rule (29 CFR 191 0.1030). Federal Register 1991 ;56:64004-182.
968.   Collins BJ. The hospital environment: how clean should a hospital be? J Hosp Infect 1988;11 (Suppl A):
       53-6.
969.   Van den Berg RWA, Claahsen HL, Niessen M, Muytjens HL, Liem K, Voss A. Enterobacter cloacae
       outbreak in the NICU related to disinfected thermometers. J Hosp Infect 2000;45:2'1--34.
970.   Spaulding EH. Alcohol as a surgical disinfectant. AORN J 1964;2:67-71.
971.   (282) Ayliffe GAJ, Collins BJ, Lowbury EJL, Babb JR, Lilly HA. Ward floors and other surfaces as
       reservoirs of hospital infection. J Hyg (Camb) 1967;65:515-37.
972.   (283) Dancer SJ. Mopping up hospital infection. J Hosp Infect 1999;43 :85-100.
973.   Gable TS. Bactericidal effectiveness of floor cleaning methods in a hospital environment. Hospitals JAHA
       1966;40:107-11.
974.   (271) U.S. Environmental Protection Agency. Federal Insecticide, Fungicide, and Rodenticide Act. 7 USC
       6 § 136 et seq.; 1972. Available at: www4.law.cornell.edu/uscode/7/ch6schll html
975.   Petersen NJ, Marshall JH, Collins DE. Why wash walls in hospital isolation rooms? Health Lab Sci
       1973;10:23-7.
976.   (285) Mallison GF. Decontamination, disinfection, and sterilization. Nurs Clin North Am 1980;15:757-
       67.
977.   Ayliffe GAJ, Collins BJ, Lowbury EJL. Cleaning and disinfection of hospital floors. Br Med J
       1966;2:442-5.
978.   Vesley D, Ptyor AK, Walter WG, Shaffer JG. A cooperative microbiological evaluation of floor-cleaning
       procedures in hospital patient rooms. Health Lab Sci 1970;7:256-64.
979.   Daschner J, Rabbenstein G, Langmaack H. [Fla chendekontamination zur verhutung und bekampfund von
       drakenhaus infectionen.] Deutsche Medizische Wochenschrift 1980;10:325-9. (German)
980.   Dharan S, Mourouga P, Cop in P, Bessmer G, Tschanz B, Pittet D. Routine disinfection of patients'
       environmental surfaces: Myth or reality? J Hosp Infect 1999;42: 113-7.
981.   Palmer PH, Yeoman DM. A study to assess the value of disinfectants when washing ward floors. Med J
       Australia 1972;2: 1237-9.
982.   (284) Schmidt EA, Coleman DL, Mallison GF. Improved system for floor cleaning in health care facilities.
       Appl Environ Microbiol 1984;47:942.-6.
                                                                                                             183

983. (272) Mallison GF. Hospital disinfectants for housekeeping: floors and tables. Infect Control1984;5:537.
984. Vesley D, !184

1009.    U.S. Environmental Protection Agency. Protocols for testing the efficacy of disinfectants against
         hepatitis B. Federal Register 2000;65:5182&-30.
1010.    (301) CDC. Recommendations for prevention ofHIV transmission in health-care settings. MMWR
         1987;36(No.2S): I 8-18S.
1011.    (304) Weber DJ, Barbee SL, Sobsey MD, Rutala WA. The effect of blood on the antiviral activity of
         sodium hypochlorite, a phenolic, and a quaternary ammonium compound. Infect Control Hasp
         Epidemiol1999;20:821-7.
1012.    (302) Sattar SA, Springthorpe VS. Survival and disinfectant inactivation of the human
         immunodeficiency vims: a critical review. Rev Infect Dis 1991; 13:43Cl-47.
1013.    (400) CDC, National Institutes of Health. Biosafety in microbiological and biomedical laboratories, 4'h
         ed. Washington, DC: U.S. Government Printing Office, 1999.
1014.    LeeR. The advantages of carpets in mental hospitals. Ment Hasp 1965;16:324-5
1015.    Simmons D, Reizenstein J, Grant M. Considering carpets in hospital use. Dimensions 1982;June:18-21.
1016.    Willmott M. The effect of a vinyl floor surface and a carpeted floor surface upon walking in elderly
         hospital in-patients. Age Ageing 1986;15:119-20.
l 017.   Shaffer J, Key I. The microbiological effects of carpeting on the hospital environment. Hospitals JAHA
         1966;40: 126--39.
l 018.   Walter W, Stober A. Quantitative and qualitative microbial studies of hospital carpets. J Environ Health
         1967;30:293-300.
1019.    Anderson RL. Biological evaluation of carpeting. Appl Microbioi1969;18:18Cl-7.
l 020.   Lanese RR, Keller MD, Macpherson CR, Covey RC. A study of microflora on tiled and carpeted
         surfaces in a hospital nurse~y. Am J Public Health 1973;63:174-8.
l 021.   Bonde GJ. Bacterial flora of synthetic carpets in hospitals. Health Lab Sci 1973; l 0:30&-18.
1022.    Rylander R, Myrback K, Vernet'Cadson B, Ohrstrom M. Bacteriological investigation of wall-to-wall
         carpeting. Am J Public Health 1974;64:163-8.
1023.    (305) Suzuki A, Namba Y, Matsuura M, Horisawa A. Bacterial contamination of floors and other
         surfaces in operating rooms: a five-year survey. J Hyg (Camb) 1984;93:559-66.
1024.    Skoutelis AT, Westenfelder GO, Beckerdite M, Phair JP. Hospital carpeting and epidemiology of
         Clostridium diffici/e. Am J Infect Control 1993;22:212-7.
1025.    Anderson RL, Mackel DC, Stoler BS, Mallison OF. Carpeting in hospitals: an epidemiological
         evaluation. J Clin Microbioll982;15:40&-l5.
1026.    (160) VesperS, Dearborn DO, Yike I, et al. Evaluation of Stachybottys chartarum in the house of an
         infant with pulmonary hemorrhage: quantitative assessment before, during, and after remediation. J
         Urban Health 2000;77:6&-85.
1027.    Bakker PGH, Faoagali JL. The effect of carpet on the number of microbes in the hospital environment.
         N Zeal Med J 1977;85:8&-92.
1028.    (306) Richet H, McNeil M, Pewters W, et al. Aspergil/usjlavus in a bone marrow transplant unit
         (BMTU): Pseudofungemia traced to hallway carpeting [abstract]. In: Abstracts of the 89'h Annual
         Meeting of the American Society for Microbiology, 1989.
1029.    CDC. Respiratory illness associated with carpet cleaning at a hospital clinic- Virginia. MMWR
         1983;32:378,383-4.
l 030.   Maley MP. Bacterial threats to new hospitals. Lancet 1997;350:223-4.
1031.    U.S. Environmental Protection Agency. Office of Toxic Substances. Efficacy data requirements.
         Supplemental recommendations D!S/TSS-2; l/25/79.
1032.    307) U.S. Depa1tment of Labor, Occupational Safety and Health Administration. OSHA Standards
         Interpretation and Compliance Letters;6/1 0/94: Decontamination of a plush carpet surface after a spill.
         Available at: www.osha-slc.gov/OshDoc/Jnterp_data/11994061 0 html
l 033.   Richards K. New York City: special suites- Memorial Sloan Kettering. Interiors 1998; 157:56--9.
I034.    Noskin BA, Bednarz P, Suriano T, ReinerS, Peterson LR. Persistent contamination of fabric-covered
         furniture by vancomycin-resistant enterococci: implications for upholstery selection in hospitals. Am J
         Infect Control2000;28:3ll-3.
1035.    Sanderson PJ, Alshafi KM. Environmental contamination by organisms causing urinary tract infection. J
         Hasp Infect 1995;29: 301-3.
1036.    Babe KS Jr, Arlian LG, Confer PD, Kim R. House dust mite (Dermatophagoidesfarinae and
         Dermatophagoidespteronyssinus) prevalence in the rooms and hallways of a tertiary care hospital. J
         Allergy Clin lmmunol 1995;95:801-5.
                                                                                                             185

I 037.    Custovic A, Fletcher A, Pickering CAC, et al. Domestic allergens in public places III: house dust mite,
          cat, dog, and cockroach allergens in British hospitals. Clin Exper Allergy 1998;28:53-9.
1038.     Ansorg R, Thomssen R, Stubbe P. Erwinia species causing fatal septicemia in a newborn. Med Microbial
          Jmmunol (Berl) 1974;159:161-70.
1039.    Trust TJ, Bartlett KH. Isolation of Pseudomonas aeruginosa and other bacterial species from ornamental
          aquarium plants. Appl Environ Microbiol 1976;31 :992-4.
1040.    (310) Bartzokas CA, Holley MP, Sharp CA. Bacteria in flower vase water: incidence and significance in
          general ward practice. Br J Surg 1975;62:295-7.
1041.    Watson AG, Koons CE. Pseudomonas on the chrysanthemums. Lancet 1973;2:91.
1042.    (311) Siegman-1gra Y, Shalem A, Berger SA, Livio S, Michaeli D. Should potted plants be removed
         from hospital wards? J Hosp Infect 1986;7:82-5.
1043.    Rosenzweig AL. Contaminated flower vases. Lancet 1973;2:56&--9.
1044.    Johansen KS, Laursen H, Wilhjelm BJ. Flower vases as reservoirs of pathogens. Lancet 1974; 1:359.
1045.    Rogues AM, Quesnel C, Revel P, Saric J, Gachie JP. Potted plants as a potential reservoir of Fusarium
         species. J Hosp Infect 1997;35:163-4.
1046.    (312) Lass- FIOri C, Rath P, Niede1wieser D, et al. Aspergillus terreus infections in haematological
         malignancies: molecular epidemiology suggests association with in-hospital plants. J Hosp Infect
         2000;46:31-5.
1047.    Levine OS, Levine MM. Houseflies (Musca domestica) as mechanical vectors of shigellosis. Rev Infect
         Dis 1991;13:68&--96.
I 048.   Sn\mova H, Daniel M, Absolonova V, Dedicova D, Jedlickova Z, Lhotova H, Petras P, Subertova V.
         Epidemiological role of arthropods detectable in health facilities. J Hosp Infect 1992;20:281-92.
1049.    Tan SW, Yap KL, Lee HL. Mechanical transpmt ofrotavirus by the legs and wings of Musca domestica
         (Diptera: Muscidae). J Med Entomol1997;34:527-31.
1050.    (313) Burgess NR. Hospital design and cockroach control. Trans R Soc Trop Med Hyg 1984;78:293-4.
I 051.   Ash N, Greenberg B. Vector potential for the German cockroach (Dictyoptera: Blattellidae) in
         dissemination of Salmonella enteritidis serotype typhimurium. J Med Entomol 1980; 17:417-23.
1052.    Fotedar R, Banerjee U. Nosocomial fungal infections- study of the possible role of cockroaches
         (Blatte/la germanica) as vectors. Acta Trop 1992;50:339-43.
1053.    Rosef 0, Kapperud G. House flies (Musca domestica) as possible vectors of Campylobacterfetus subsp.
         jejuni. Appl Environ Microbiol1983;45:381-3.
1054.    Forsey T, Darougar S. Transmission of chlamydiae by the housefly. Br J Ophthalmol 1981;65:147-50.
1055.    GrUbe! P, Hoffinan JS, Chong FK, Burstein NA, Mepani C, Cave DR. Vector potential of houseflies
         (Musca domestica) for He/icobacter pylori. J C!in Microbiol 1997;35:1300-3.
1056.    Oothuman P, Jeffery J, Aziz, AHA, Bakar EA, Jegathesan M. Bacterial pathogens isolated from
         cockroaches trapped from pediatric wards in peninsular Malaysia. Trans R Soc Trap Med Hyg
          1989;83:133-5.
1057.    Beatson SH. Pharaoh's ants as pathogen vectors in hospitals. Lancet 1972;1:425-7.
1058.    LeGuyader A, Rivault C, Chaperon J. Microbial organisms carried by brown~banded cockroaches in
         relation to their spatial distribution in a hospital. Epidemiol Infect 1989;1 02:485-92.
1059.    Fotedar R, Bane1jee U, Shriniwas, Ve1ma A. Cockroaches (Blattella german lea) as carriers of
         microorganisms of medical impmiance in hospitals. Epidemiol Infect 1991;107:181-7.
1060.    Fotedar R, Banerjee U, Singh S, Shdniwas, Verma AK. The housefly (i\1usca domestica) as a carrier of
         pathogenic microorganisms in a hospital environment. J Hasp Infect 1992;20:209-15.
1061.    Fotedar R, Shriniwas, Banerjee U, Samantray JC, Nayar E, Verma A. Nosocomial infections:
         cockroaches as possible vectors of drug-resistant Klebsiella. J Hosp Infect 1991; 18:155-9.
1062.    Devi SJN, Murray CJ. Cockroaches (Blatta and Periplaneta species) as reservoirs of drug-resistant
         salmonellas. Epidemio1 Infect 1991; 107:357-64.
1063.    Cotton MF, Wasserman E, Pieper CH, et al. Invasive disease due to extended spectmm beta~lactamase­
         producing Klebsiella pneumoniae in a neonatal unit: the possible role of cockroaches. J Hasp Infect
         2000;44:13-7.
1064.    Baker LF. Pests in hospitals. J Hosp Infect 1981 ;2:5-9.
1065.    (316) Allen BW. Excretion of viable tubercle bacilli by Blatta orienta/is (the oriental cockroach)
         following ingestion of heat~ fixed sputum smears: a laboratory investigation. Trans R Soc Trop Med Hyg
         1987;81 :9&--9.
186


I 066.   (317) Laszlo A. Technical guide: sputum examination for tuberculosis by direct microscopy in low
         income countries,   s•h ed. Paris, France: International Union Against Tuberculosis and Lung Disease,
         2000. Available at: www.iuatld.org/html/body_guides htm
I 067.   Cohen D, Green M, Block C, et al. Reduction of transmission of shigellosis by control of houseflies
         (Musca domestica). Lancet 1991;337:993-7.
I 068.   Daniel M, Sn\mova H, Zalabska E. Luci/ia sericata (Diptera: Calliphoridae) causing hospital-acquired
         myiasis of a traumatic wound. J Hasp Infect 1994;28: 149--52.
I 069.   Jacobson JA, Knits RL, Conti M, Burke JP. Hospital-acquired myiasis. Infect Control 1980; I :319--20.
1070.    Mielke U. Nosocomial myiasis. J Hasp Infect 1997;37:1-5.
I 071.   Sherman RA. Wound myiasis in urban and suburban United States. Arch Intern Med 2000;160:2004--
         14.
1072.    (314) Lukin LG. Human cutaneous myiasis in Brisbane: a prospective study. Med J Aust
         1989; 150:237-40.
1073.    Watkins M, Wyatt T. A ticklish problem: pest infestation in hospitals. ProfNurse 1989;4:389--92.
I 074.   Schoninger S. Pest control and extermination in health care facilities. Prof San it Manage 1978;9:24--7.
I 075.   (315) Bruesch J. Institutional pest management: current trends. Exec Housekeep Today 1994; 15:6-12.
1076.    Ten over FC. VRSA, VISA, GISA: the dilemma behind the name game. Clin Microbial Newsletter
         2000;22:49--53.
1077.    CDC. National Nosocomial Infections Surveillance System (NNIS): Semiannual repmt. December 1999.
         Available at: www.cdc.gov/ncidod/hip/SURVEILL/NNIS.HTM
1078.    Hartstein AI, Mulligan ME. Methicillin-resistant Staphylococcus aureus. In: Mayhall CG, ed. Hospital
         epidemiology and infection control, 2"' ed. Philadelphia, PA: Lippincott Williams & Wilkins, 1999;347-
         64.
1079.    Walsh TJ, Vlahov D, Hansen SL, et al. Prospective microbiologic surveillance in control of nosocomial
         methicillin-resistant Staphylococcus aureus. Infect Control 1987;8:7-14.
I 080.   Walsh TJ, Auger F, Tatem BA, Hansen SL, Standford HJ. Novobiocin and rifampin in combination
         against methicillin-resistant Staphylococcus aureus: an in vitro comparison with vancomycin plus
          rifampin. J Antimicrob Chemother 1986;17:75--82.
1081.    McNeil MM, Solomon SL. The epidemiology ofMRSA. Antimicrobial Newsl 1985;2:49--56.
1082.     Oie S, Kamiya A. Survival of methicillin-resistant Staphylococcus aureus (MRSA) on naturally
          contaminated dry mops. J Hasp Infect 1996;34:145--9.
1083.     Arnow PM, Allyn PA, Nichols EM, Hill DL, Pezzlo M, Bartlett RH. Control of methicillin-resistant
         Staphylococcus aureus in a burn unit: role of nurse staffing. J Trauma 1982;22:954-9.
I 084.   (329) Karanfil LV, Murphy M, Josephson A, et al. A cluster of vancomycin-resistant Enterococcus
         faecium in an intensive care unit. Infect Control Hasp Epidemiol 1992; 13:195--200.
1085.    Handwerger S, Raucher B, Altarac D, et al. Nosocomial outbreak due to Enterococcus faecium highly
         resistant to vancomycin, penicillin, and gentamicin. Clin Infect Dis 1993;16:750-5.
I 086.   Boyle JF, Soumakis SA, Renda A, et al. Epidemiologic analysis and genotypic characterization of a
         nosocomial outbreak ofvancomycin~resistant enterococci. J Clin Microbial 1993;31: 1280-5.
I 087.   (330) Boyce JM, Opal SM, Chow JW, et al. Outbreak of multidrug-resistant Enterococcus faecium with
         transferable vanB class vancomycin resistance. J Clin Microbial 1994;32: 114&--53.
I 088.   (331) Rhinehart E, Smith NE, Wennerstein C, et al. Rapid dissemination ofbeta-lactamase-producing,
         aminoglycoside-resistant Enterococcusfaecalis among patients and staff on an infant· toddler surgical
         ward. NEnglJMed 1990;323:1814--8.
1089.    Crossley K, Landesman B, Zaske D. An outbreak of infections caused by strains of Staphylococcus
         aureus resistant to methicillin and aminoglycosides. H. epidemiologic studies. J Infect Dis
         1979; 139:280-7.
1090.    Peacock JE Jr, Marsik FJ, Wenzel RP. Methicillin· resistant Staphylococcus aureus: introduction and
         spread within a hospital. Ann Intern Med 1980;93:526-32.
1091.    Walsh TJ, Hansen SL, Tatem BA, Auger F, Standiford HJ. Activity of novobiocin against methicillin-
         resistant Staphylococcus aureus. J Antimicrob Chemother 1985; 15:435-40.
1092.    (332) Livornese LL Jr, Sias S, Samel C, et al. Hospital-acquired infection with vancomycin-resistant
         Enterococcus faecium transmitted by electronic thermometers. Ann Intern Med 1992; 117:112-6.
1093.    Gould FK, Freeman R. Nosocomial infection with microsphere beds. Lancet 1993;342:241-2.
                                                                                                              187


1094.    Morris JG, Shay DK, Hebden JN, et al. Enterococci resistant to multiple antimicrobial agents, including
         vancomycin: establishment of endemicity in a university medical center. Ann Intern Med 1995;123:250-
         9.
1095.    Edmond MB, Ober JS, Weinbaum DL, eta!. Vancomycin-resistant Enterococcusfaecium bacteremia:
         risk factors for infection. Clin Infect Dis 1995;20:1126-33.
1096,    (333) Zervos MJ, Kauffman CA, Therasse PM, Bergman AG, Mikesell TS, Schaberg DR. Nosocomial
         infection by gentamicin-resistantStreptococcusfaecalis: an epidemiologic study. Ann Intern Med
         1987; 106:687-91.
1097.    Zervos MJ, Dembinski S, Mikesell T, Schaberg DR. High-level resistance to gentamicin in
         Streptococcusfaecalis: risk factors and evidence for exogenous acquisition of infection. J Infect Dis
         1986;153: 1075-83.
1098.    Bonilla HF, Zervos MA, Lyons MJ, et al. Colonization with vancomycin-resistantEnterococcusfaecium:
         comparison of a long-term-care unit with an acute-care hospital. Infect Control Hasp Epidemic!
         1997;18:333-9,
1099.    Bonilla HF, Zervos MJ, Kauffman CA. Long-term survival ofvancomycin~resistantEntercoccusfaecium
         on a contaminated surface. Infect Control Hosp Epidemiol 1996; 17:770-1.
1100.    Boyce JM, Bermel LA, Zervos MJ, et al. Controlling vancomycin~ resistant enterococci. Infect Control
         Hosp Epidemiol1995;16:634-7.
1101.    Boyce JM, Potter~ Bynoe G, Chenevert C, King T. Environmental contamination due to methicillinw
         resistant Staphylococcus aureus: possible infection control implications. Infect Control Hasp Epidemiol
         1997;18:622-7.
II 02.   (328) Layton MC, Perez M, Heald P, Patterson JE. An outbreak of mupirocin-resistant Staphylococcus
         aureus on a de1·matology ward associated with an environmental reservoir. Infect Control Hasp
         Epidemiol1993;14:369-75,
1103.    Collins SM, Hacek DM, Degen LA, Wright MP, Noskin GA, Peterson LR. Contamination of the clinical
         microbiology laboratory with vancomycin-resistant enterococci and multidrug-resistant
         Enterobacteriaceae: implications for hospital and laboratory workers. J Clin Microbiol2001;39:3772-4.
1104.    Bonten MJM, Hayden MK, Nathan C, et al. Epidemiology of colonisation of patients and environment
         with vancomycin-resistant enterqcocci. Lancet 1996;348: 1615--9.
1105.    Wendt C, Wiesen thai B, DietzE, ROden H. Survival ofvancomycin-resistant and vancomycin-
         susceptible enterococci on dry surfaces. J Clin Microbial 1998;36:3734-46.
1106.    (323) Bradley CR, Fraise AP. Heat and chemical resistance of enterococci. J Hosp Infect 1996;34: 191-
         6.
1107.    (324) Anderson RL, Carr JH, Bond WW, Favero MS. Susceptibility of vancomycin-resistant
         enterococci to environmental disinfectants. Infect Control Hasp Epidemioll997;18:195--9.
II 08.   (325) Saurina G, Landman D, Quale JM. Activity of disinfectants against vancomycin-resistant
         Enterococcusfaecium. Infect Control Hosp Epidemiol 1997;18:345-7.
1109.    (326) Rutala WA, Stiegel MM, Sambbi FA, Weber DJ. Susceptibility of antibiotic-susceptible and
         antibiotic-resistant hospital bacteria to disinfectants. Infect Control Hosp Epidemiol 1997; 18:417-21.
1110.    (327) Sehulster LM, Anderson RL. Susceptibility of glycopeptide-intermediate resistant Staphylococcus
         aureus (GISA) to surface disinfectants, hand washing chemicals, and a skin antiseptic [abstract Y-3]. In:
         Abstracts of the 98" General Meeting, American Society for Microbiology. 1998.
1111.    A1mstrong-Evans M, Litt M, McA1thur MA, et al. Control oftransmission of vancomycin-resistant
         Enterococcusfaecium in a long-term-care facility. Infect Control Hasp Epidemiol 1999;20:312-17.
1112.    Global Consensus Conference: Final Recommendations. Global Consensus Conference on Infection
         Control Issues Related to Antimicrobial Resistance. Am J Infect Control 1999;27:503-13.
1113.    Freeman R, Keams AM, Lightfoot NF. Heat resistance of nosocomial enterococci. Lancet 1994;345:64-
         5.
1114.    CDC. Staphylococcus aureus resistant to vancomycin- United States. MMWR 2002;51:565-7.
1115.    CDC. Vancomycin resistant Staphylococcus aureus- Pennsylvania, 2002. MMWR 2002;51 :902.
1116.    (320) Weber DJ, Rutala WA. Role of environmental contamination in the transmission of vancomycin-
         resistant enterococci. Infect Conh·ol Hosp Epidemiol 1997;18:306-9.
1117.    (321) Lai KK, Kelley AL, Melvin ZS, Belliveau PP, Fontecchio SA. Failure to eradicate vacomycin-
         resistant enterococci in a university hospital and the cost of barrier precautions. Infect Control Hasp
         Epidemiol 1998; 19:647-2.
188


1118.   (322) Byers KE, Durbin LJ, Simonton BM, Anglim AM, Ada! KA, Farr BM. Disinfection ofhospital
        rooms contaminated with vancomycin-resistant Enterococcusfaecium. Infect Control Hasp Epidemiol
         1998; 19:261-4.
1119.    Siegel DL, Edelstein PH, Nachamkin I. Inappropriate testing for dian·heal diseases in the hospital.
        JAMA 1990;263:979-82.
1120.   Yannelli B, Gurevich I, Schoch PE, Cunha BA. Yield of stool cultures, ova and parasite tests, and
        Clostridium diffici!e determination in nosocomial diarrhea. Am J Infect Control1988;16:246-9.
1121.   Gerding DN, Olson MM, Peterson LR, eta!. Clostridium dlfficile-associated diarrhea and colitis in
        adults: a prospective case-controlled epidemiologic study. Arch Intern Med 1986;146:95-100.
1122.   Svenungsson B, Burman LG, Jalakas-Pornull K, Lagergren A, Struwe J, Aker!und T. Epidemiology and
        molecular characterization of Clostridium diflici/e strains from patients with diarrhea: low disease
        incidence and evidence of limited cross-infection in a Swedish teaching hospital. J Clin Microbial
        2003;41 :4031-7.
1123.   Barlett JG. Antibiotic-associated colitis. Dis Mon 1984;30: 1-55.
1124.   Pierce PF Jr, Wilson R, Silva J Jr, et al. Antibiotio-associated pseudomembranous colitis: an
        epidemiologic investigation of a cluster of cases. J Infect Dis 1982;145:269-74.
1125.   Aronsson B, MOIIby, Nord C-E. Antimicrobial agents and Clostridium diffici/e in acute enteric disease:
        epidemiologic data from Sweden, 1980-1982. J Infect Dis 1985;151 :476-81.
1126.   Thibault A, Miller MA, Gaese C. Risk factors for the development of Clostridium d!fficile-associated
        diarrhea during a hospital outbreak. Infect Control Hosp Epidemiol 1991;12:345-8.
1127.   McFarland LV, Surawicz CM, Stamm WE. Risk factors for Clostridium difficile carriage and
        Clostridium d!fficile-associated diarrhea in a cohort of hospitalized patients. J Infect Dis 1990;162:671>--
        84.
1128.   Zadik PM, Moore AP. Antimicrobial associations of an outbreak of diarrhoea due to Clostridium
        d!fficile. J Hosp Infect 1998;39: 189-93.
1!29.   Johnson S, Homann SR, Bettin KM, eta!. Treatment of asymptomatic Closh·idium difflcile carriers (fecal
        excretors) with vancomycin or metronidazole: a randomized, placebo controlled trial. Ann Intern Med
        1992;117:297-302.
1130.   (319) Gerding DN, Johnson S, Peterson LR, Mulligan ME, Silva J Jr. Clostridium d!fficile-associated
        diarrhea and colitis. Infect Control Hasp Epidemiol 1995; 16:459-77.
1131.   Titov L, Lebedkova N, Shabanov A, Tang YJ, Cohen SH, Silva J Jr. Isolation and molecular
        characterization of ClosMdium di.fficile strains from patients and the hospital environment in Belarus. J
        Clin Microbiol2000;38: 1200-2.
1132.   Mulligan ME, Rolfe RD, Finegold SM, George WL. Contamination of a hospital environment by
        Clostridium d!ffici!e. Curr Microbial 1979;3: 173-5.
1133.   Fekety R, Kim KH, Brown D, Batts DH, Cudmore M, Silva J Jr. Epidemiology of antibiotic-associated
        colitis: isolation of Clostridium d!fficile from the hospital environment. Am J Med 1981 ;70:906-8.
1134.   Malamou-Ladas H, Farrell SO, Nash JO, Tabaqchali S. Isolation of Clostridium d!fficile from patients
        and the evironment of hospital wards. J Clin Patholl983;6:8S--92.
1135,   Kaatz OW, Gitlin SD, Schaberg DR, eta!. Acquisition of Clostridium difflcile from the hospital
        environment. Am J Epidemiol1988;127:1289-94.
1136.   Cohen SH, Tang YJ, Muenzer J, Gumerlock PH, Silva J Jr. Isolation of various genotypes of Clostridium
        difjicile from patients and the environment in an oncology ward. J Infect Dis 1997;889--93.
1137.   Savage AM. Nosocomial spread of Clostridium difflci!e. Infect Control 1983;4:31-3.
1138.   Brooks SE, Veal RO, Kramer M, Dare L, SchupfN, Adachi M. Reduction in the incidence of
        Clostridium di.ffici/e-associated diarrhea in an acute care hospital and a skilled nursing facility following
        replacement of electronic thermometers with single-use disposables. Infect Control Hosp Epidemiol
        1992; 13:91>--1 03.
1139.   Johnson S, Gerding DN, Olson MM, eta!. Prospective, controlled study ofvinyl glove use to interrupt
        Clostridium d!fficile nosocomial transmission. Am J Med 1990;88:137-40.
1140.   McFarland LV, Mulligan ME, Kwok RYY, Stamm WE. Nosocomial acquisition of Clostridium d!ffictle
        infection. New Eng! J Med 19891;320:204-10.
1141.   Mayfield JL, Leet T, Miller J, Mundy LM. Environmental control to reduce transmission of Clostridium
        d!fficile. Clin lnfDis 2000;31 :995-1000.
                                                                                                                 189

1142.    Wilcox MH, Fawley WN, Wigglesworth N, Parnell P, Verity P, Freeman J. Comparison of the effect of
         detergent ve1·sus hypochlorite cleaning on environmental contamination and incidence of Clostridium
         d!fjicile infection. J Hasp Infect 2003;54:109-14.
1143.    (334) Worsley MA. Infection control and prevention of Clostridium d!fjici/e infection. J Antimicrobial
         Chemother 1998;41 (Suppl. C):59-66.
1144.    von Rl1einbaben F, Schilnernann S, GroB T, WolffMH. Transmission of viruses via contact in a
         household setting: experiments using bacteriophage cpX174 as a model virus. J Hasp Infect 2000;46:61-
         6.
I 145.   Hall CB, Douglas G Jr, Gelman JM. Possible transmission by fomites of respiratory syncytial virus. J
         Infect Dis 1980;141:98-102.
1146.    Brady MT, Evans J, Cuartas J. Survival and disinfection of parainfluenza viruses on environmental
         surfaces. Am J Infect Control 1990; 18:18-23.
1147.    Hendley JO, Wenzel RP, Gwaltney JM Jr. Transmission of rhinovirus colds by self-inoculation. N Eng!
         J Med 1973;288: 1361-4.
1148.    Butz AM, Fosarelli P, Dick J, Cusack T, Yolken R. Prevalence ofrotavirus on high-risk fomites in day-
         care facilities. Pediatrics 1993 ;92:202-5.
1149.    Wilde J, Van R, Pickering LK, Eiden J, Yolken R. Detection ofrotaviruses in the day care environment
         -detection by reverse transcriptase polymerase chain reaction. J Infect Dis 1992; 166:507-11.
1150.    Chapin M, Yatabe J, Cheny JD. An outbreak ofrotavirus gastroenteritis on a pediatric unit. Am J Infect
         Control1983;11:88-91.
1151.    Appleton H, Higgins PG. Viruses and gastroenteritis in infants. Lancet 1975;i: 1297.
1152.    Abad FX, Villena C, Guix S, CaballeroS, Pinto RM, Bosch A. Potential role of fomites in the vehicular
         transmission of human astroviruses. Appl Environ Microbiol2001;67:3904-7.
1153.    Chadwick PR, Beards G, Brown D, et al. Management of hospital outbreaks of gastro-enteritis due to
         small round structured vimses. Report of the Public Health Laboratory Service, Viral Gastroenteritis
         Working Group. J Hasp Infect 2000;45: 1-10.
1154.    Spender QW, Lewis D, Price EH. Norwalk-like viruses: study of an outbreak. Arch Dis Child
         1986;61 :142-7.
1155.    Storr J, RiceS, Phillips AD, Price E, Walker Smith JA. Clinical associations ofNorwalk-like virus in the
         stools of children. J Pediatr Gastroenterol Nutr 1986;5 :576-80.
1156.    Russo PL, Spelman DW, Harrington GA, eta!. Hospital outbreak ofNorwalk-like virus. Infect Control
         Hasp Epidemiol1997;17:1374-8.
I !57.   Springthorpe VS, Grenier JL, Lloyd-Evans N, Sattar SA. Chemical disinfection of human rotaviruses:
         efficacy of commercially-available products in suspension tests. J Hyg (Camb) 1986;97: 139-61.
1158.    (335) Lloyd-Evans N, Springthorpe VS, Sattar SA. Chemical disinfection of human rotavirus-
         contaminated inanimate surfaces. J Hyg (Camb) 1986;97: 163-73.
1159.    CDC. Interim recommendations for cleaning and disinfection of the SARS patient environment. At:
         www.cdc.gov/ncidod/sars/cleaningpatientenviro.htm
1160.    Brown P, GajdusekDC. The human spongiform encephalopathies: Kmu, Creutzfeldt-Jakob disease, and
         Gerstmann·Straussler-Scheinker syndrome. Curr Top Microbial Immunol 1991; 172:1-20.
1161.    Will RG. Epidemiology ofCreutzfeldt-Jakob disease. BrMed Bull 1993;49:96()-70.
I 162.   Holman RC, Khan AS, Belay ED, Schonberger LB. Creutzfeldt-Jakob disease in the United States,
          1979--1994: using national mortality data to assess the possible occurrence of variant cases. Em erg Infect
         Dis 1996;2:333-7.
!163.    Will RG, Ironside JW, Zeidler M, eta!. A new variant ofCreutzfeldt-Jakob disease in the U.K. Lancet
         1996;347:921-5.
1164.    Lasmezas Cl, Deslys JP, Demaimay R, et a!. BSE transmission to macaques. Nature 1996;381 :743-4.
1165.    Collinge J, Sidle KCL, Heads J, Ironside J, Hill AF. Molecular analysis ofprion strain variation and the
         aetiology of"new variant" CJD. Nature 1996;383:685-90.
1166.    Bruce ME, Will RG, Ironside JW, et al. Transmission to mice indicates that "new variant" CJD is caused
         by the BSE agent. Nature 1997;389:498-501.
1167.    Prusiner SB. Biology and genetics ofprion diseases. Ann Rev Microbioll994;48:655-86.
1168.    Prusiner SB. Human prion diseases. In: Zuckerman AJ, Banatvala JE, Pattison JR, eds. Principles and
         practice of clinical virology, 3'' ed. Chichester, UK: John Wiley & Sons, 1995;703-29.
1169.    Prusiner SB. Prions. Proc Nat! Acad Sci USA 1998;95:13363-83.
190


1170.   (337) Kimberlin RH, Walker CA, Millson GC, et al. Disinfection studies with two strains of mouse·
        passaged scrapie agent. Guidelines for Creutzfeldt-Jakob and related agents. JNeurol Sci 1983;59:349-
        55.
1171.   Sklaviadis TK, Manuelidis L, Manuelidis EE. Physical properties of the Creutzfeldt-Jakob disease agent.
        J Viroll989;63:1212-22.
1172.   Brown P, Gajdusek DC, Gibbs CJ Jr, Asher DM. Potential epidemic ofCreutzfeldt-Jakob disease from
        human growth hormone therapy. N Eng! J Med 1985;12:728-33.
1173.   Brown P, Preece MA, Will RG. 11Friendly fire" in medicine: hormones, homografts and Creutzfeldt~
        Jakob disease. Lancet 1992;340:24-7. Brown P, Preece MA, Will RG. "Friendly fire" in medicine:
        hormones, homografts and Creutzfeldt-Jakob disease. Lancet 1992;340:24-7.
1174.   Frasier D, Foley TP Jr. Creutzfeldt-Jakob disease in recipients of pituitmy hormones. J Clin Endocrinol
        Metabol 1994;78:1277-9.
1175.   Centers for Disease Control. Epidemiologic notes and reports: rapidly progressive dementia in a patient
        who received a cadaveric dura mater graft. MMWR 1987;36:49-50, 55.
1176.   Centers for Disease Control. Epidemiologic notes and reports update: Creutzfeldt·Jakob disease in a
        patient receiving cadaveric dura mater graft. MMWR 1987;36:324-5.
1177.   Centers for Disease Control. Epidemiologic notes and reports update: Creutzfeldt-Jakob disease in a
        second patient who received a cadaveric dura mater graft. MMWR 1989;38:37-8, 43.
1178.   CDC. Creutzfeldt-Jakob disease in patients who received a cadaveric dura mater graft- Spain, 1985-
         1992. MMWR 1993;42:560-3.
1179.   Martinez-Lage JF, Poza M, Sola J, et al. Accidental transmission ofCreutzfeldt-Jakob disease by dural
        cadaveric grafts. J Neural Neurosurg Psychiatty 1994;57:1091-4.
1180.   CDC. Creutzfeldt-Jakob disease associated with cadaveric dura mater grafts- Japan, Januaty 1979-
        May 1997. MMWR 1997;46:1066-9.
1181.   Lang CLG, Heckmann JG, Neundorfer B. Creutzfeldt-Jakob disease via dural and corneal transplants. J
        Neural Sci 1998;160:128-39.
1182.   Nevin S, McMenemey WH, Behrman S, Jones DP. Subacute spongifonn encephalopathy- a subacute
        form of encephalopathy attributable to vascular dysfunction (spongifotm cerebral atrophy). Brain
        1960;83:519-69.
1183.   Bernoulli C, Siegfried J, Baumgartner G, et al. Danger of accidental person-to-person transmission of
        Creutzfeldt-Jakob disease by surgety. Lancet 1977; I :478-9.
1184.   Will RG, Matthews WB. Evidence for case-to-case transmission of Creutzfeldt-Jakob disease. J Neural
        Neurosurg Psychiatty 1982;45:235-8.
1185.   El Hachimi KH, Chaunu M-P, Cervenakova L, Brown P, Foncin J-F. Putative neurosurgical transmission
        of Creutzfeldt-Jakob disease with analysis of donor and recipient: agent strains. Camp Rendus Acad Sci
        Iii: Science de Ia vie 1997;320:319-28.
1186.   Brown P, Gibbs CJ, Amyx HL, et al. Chemical disinfection ofCreutzfeldt-Jakob disease virus. N Eng! J
        Med 1982;306:1279-82.
1187.   Brown P, Rohwer RG, Gajdusek DC. Newer data on the inactivation of scrapie virus or Creutzfeldt-
        Jakob disease virus in brain tissue. J Infect Dis 1986;153:1145-8.
1188.   (338) Rosenberg RN, White CL, Brown P, Gajdusek DC, Volpe JJ, Dyck PJ. Precautions in handling
        tissues, fluids, and other contaminated materials from patients with documented or suspected Creutzfeldt-
        Jakob disease. Ann Neui'O!l986;19:75-7.
1189.   Taylor DM. Resistance of the ME7 scrapie agent to peracetic acid. VetMicrobiol1991;27:19-24.
1190.   Taguchi F, Tamai Y, Uchida K, et al. Proposal for a procedure for complete inactivation of the
        Creutzfeldt-Jakob disease agent. Arch Virol1991;119:297-301.
1191.   (339) Taylor D. Inactivation of the unconventional agents of scrapie, bovine spongiform encephalopathy,
        and Creutzfeldt-Jakob disease. JHosp Infect 199!;18 (Suppl A):l41-6.
1192.   Favero MS. Current issues in hospital hygiene and sterilization technology. J Infect Control (Asia
        Pacific Edition) 1998;1 :8-10.
1193.   Ricketts MN, Cashman NR, Stratton EE, El Saadany S. Is Creutzfeldt-Jakob disease transmitted in
        blood? Emerg Infect Dis 1997;3: 155-63.
1194.   Will RG, Kimberlin RH. Creutzfeldt-Jakob disease and the risk fi-om blood or blood products. Vox Sang
        1998;75: 178-80.
1195.   Evatt B, Austin H, Barnhart E, et al. Surveillance for Creutzfeldt-Jakob disease among persons with
        hemophilia. Transfusion 1998;38:817-20.
                                                                                                            191

1196.   Patry D, Curry B, Easton D, Mastrianni JA, Hogan DB. Creutzfeldt-Jakob disease (CJD) after blood
        product transfusion from a donor with CJD. Neurology 1998;50:1872-3.
1197.   (340) Budka H, Aguzzi A, Brown P, eta!. Tissue handling in suspected Creutzfeldt-Jakob disease (CJD)
        and other human spongiform encephalopathies (prion diseases). Brain Pathol 1995;5:31 'i--22.
1198.   (341) Ironside JW, Bell JE. The "high-risk" neuropathological autopsy in AIDS and Creutzfeldt-Jakob
        disease: principles and practice. Neuropathol Appl Neurobioll996;22:38s-93.
1199.   (336) Rutala WA, Weber DJ. Creutzfeldt-Jakob disease: recommendations for disinfection and
        sterilization. Clin Infect Dis 2001;32:134s-56.
1200.   Joint Commission for the Accreditation ofHealthcare Organizations. Exposure to Creutzfeldt~Jakob
        Disease. Sentinel Alert, Issue 20; June 200 I. Available at: www jcaho.org/edu_pub/sealert/sea20 html
1201.   (342) World Health Organization. WHO Infection control guideline for transmissible spongiform
        encephalopathies: repo1t of a WHO consultation. Geneva, Switzerland: WHO, 1999. Available at:
        www.who.int/emc-documents/tse/whocdscsraph2003c.html
1202.   Litsky BY. Results of bacteriological surveys highlight problem areas in hospitals. Hospital
        Management 1966;101:82-8.
1203.   EickhoffTC. Microbiologic sampling. Hospitals 1970;44:86-7.
1204.   American Hospital Association Committee on Infections Within the Hospitals. Statement on
        microbiologic sampling in the hospital 1974;48:125-6.
1205.   Rafferty KM, Pancoast SJ. Brief report: bacteriological sampling oftelephones and other hospital staff..
        hand contact objects. Infect Control1984;5:533-5.
1206.   Haley RW, Shachtman RS. The emergence of infection control programs in U.S. hospitals: an
        assessment, 1976. Am J Epidemiol 1980; Ill :574-91.
1207.   Mallison GF, Haley RW. Microbiologic sampling of the inanimate environment in U.S. hospitals, 1976-
        1977. Am J Med 1981;70:941-6.
1208.   Gr5schel DHM. Air sampling in hospitals. Ann NY Acad Sci 1980;353:230-40.
1209.   (208, Appendix; 6) Barbaree JM, Gorman GW, Martin WT, Fields BS, Morrill WE. Protocol for
        sampling environmental sites for legionellae. Appl Environ Microbiol1987;53:1454-8.
1210.   EickhoffTC. Microbiologic sampling of the hospital environment. Health Lab Sci 1974;11 :73-5.
1211.   Isenberg HD. Significance of environmental microbiology in nosocomial infections and the care of
        hospitalized patients. In: Lorian V, ed. Significance of medical microbiology in the care of patients.
        Baltimore, MD: Williams & Wilkins, 1977;220-34.
1212.   McGowan JE Jr, Weinstein RA. The role of the laboratory in control of nosocomial infection. In:
        BennettJV, Brachman PS, eds. Hospital infections, 4'" ed. Philadelphia, PA: Lippincott Raven,
        1998;143-64.                                                         '
1213.   Tumer AG, Wilkins JR, Craddock JG. Bacterial aerosolization from an ultrasonic cleaner. J Clin
        Microbiol1975;1:28'i-93.
1214.   (343) Bond WW, Sehulster LM. Microbiological culturing of environmental and medical-device
        surfaces. In: Isenberg HD, Miller JM, BellM, eds. Clinical microbiology procedures handbook, section
        II. Washington, DC: American Society for Microbiology Press, 2004 (in press).
1215.   Cole EC, Cook CE. Characterization ofinfectious aerosols in health care facilities: an aid to effective
        engineering controls and preventive strategies. Am J Infect Control 1998;26:45:/r-64.
1216.   Nevalainen A, Will eke K, Liebhaber F, Pastuszka J, Burge H, Henningson E. Bioaerosol sampling. In:
        Willeke K, Baron PA, eds. Aerosol management. New York, NY: Van Nostrand Reinhold, 1993;471-92.
1217.   Cox CS. The aerobiological pathway of microorganisms. Chichester UK: John Wiley & Sons, 1987.
1218.   (349) Wolf HW, Skaliy P, Hall LB, et al. Sampling microbiological aerosols. Public Health Se1vice
        publication No. 686. Government Printing Office, Washington, DC: 1964.
1219.   Zeterberg JM. A review of respiratory virology and the spread of virulent and possible antigenic viruses
        via air conditioning systems. Ann Allergy 1973;31 :22s-34.
1220.   Randall CW, Ledbetter JO. Bacterial air pollution from activated sludge units. Am Ind Hyg Assoc J
        1966;Nov/Dec:506-19.
1221.   Salem H, Gardner DE. Health aspects ofbioaerosols. In: Lighthart B, Mohr AJ, eds. Atmospheric
        microbial aerosols, theory and applications. New York, NY: Chapman and Hall, 1985;304-30.
1222.   Sattar SA, Ijaz MK. Spread of viral infections by aerosols. Crit Rev Environ Control 1987; 17:8'!--131.
1223.   (345) Buttner MP, Willeke K, Grinshpun SA. Sampling and analysis ofairbome microorganisms. In:
        Hurst CJ, Knudsen GR, Mclnemey MJ, Stetzenbach LD, Walter MV, eds. Manual of environmental
        microbiology. Washington, DC: American Society for Microbiology Press, 1997;62'!--40.
192


1224.   (346) Jensen PA, Schafer MP. Sampling and characterization ofbioaerosols. In: NIOSH Manual of
        Analytical Methods;Cincinnati OH;CDC;l998: p. 82-112. Available at:
        www.cdc.gov/niosh/nmam/pdfs/chapter-j.pdf
1225.   Jolley AE. The value of surveillance cultures on neonatal intensive care units. J Hasp Infect
         1993;25:153-9.
1226.   Hardy KA, McGowan KL, Fisher MC, Schidlow DV. Pseudomonas cepacia in the hospital setting: lack
        of transmission between cystic fibrosis patients. J Pediatr 1986; 109:51-4.
1227.   Hambraeus A, Lagerqvist-Widh A, Zettersten U, Engberg S, Sedin G, Sjoberg L. Spread of Klebsie//a in
        a neonatal ward. Scand J Infect Dis 1991 ;23:189-94.
1228.   Humphreys H, Peckham D, Patel P, Knox A. Airborne dissemination of Burkholderia (Pseudomonas)
        cepacia from adult patients with cystic fibrosis. Thorax 1994;49: 1157-9.
1229.   Pankhurst CL, Harrison VE, Philpott-Howard J. Evaluation of contamination of the dentist and dental
        surge1y environment with Burkholdeda (Pseudomonas) cepacia during treatment of children with cystic
        fibrosis. Int J Paediatr Dent 1995;5:243-7.
1230.   Weber DO, Gooch JJ, Wood WR, Britt EM, Kraft RO. Influence of operating room surface
        contamination on surgical wounds: a prospective study. Arch Surg 1976; Ill :484--8.
1231.   rfeiffer EH, Wittig JR, Dunkel berg H, Werner HP. Hygienic and bacteriological comparative studies in
        50 hospitals. V. Bacterial contamination of hospital surfaces. Zentralbl Balcteriol [B] 1978; 167:11-21.
        (German)
1232.   Sattar SA, Lloyd-Evans N, Springthorpe VS. Institutional outbreaks ofrotavirus diarrhea: potential role
        of fomites and environmental surfaces as vehicles for virus transmission. J Hyg (Cam b) 1986;96:277-89.
1233.   Smith SM, Eng RH, Padberg FT Jr. Survival of nosocomial pathogenic bacteria at ambient temperature.
        J Med 1996;27:293-302.
1234.   Craythorn JM, Barbour AG, Matsen JM, Britt MR, Garibaldi RA. Membrane filter contact technique for
        bacteriological sampling of moist surfaces. J Clin Microbial 1980; 12:250---5.
1235.   Scott E, Bloomfield SF, Barlow CG. A comparison of contact plate and calcium alginate swab
        techniques for quantitative assessment of bacteriological contamination of environmental surfaces. J
        Appl Bacterioll984;56:317-20.
1236.   Poletti L, Pasquarella C, Pitzurra M, Savino A. Comparative efficiency of nitrocellulose membranes
        versus RODAC plates in microbial sampling on surfaces. J Hosp Infect 1999;41: 195-20 I.
1237.   Russell AD. Factors influencing the efficacy of antimicrobial agents. In: Russell AD, Hugo WB, Ayliffe
        GAJ, eds. Pl'inciples and practices of disinfection, preservation and sterilization. Oxford, UK: Blackwell
        Science, 1999;95-!23.
1238.   (347) Intemational Organization for Standardization (ISO). Sterilization of medical devices-
        microbiological methods, Part I. ISO Standard 11737-l. Paramus, NJ: International Organization for
        Standardization, 1995.
1239.   Favero MS, Gabis DA, Vesley D. Environmental monitoring procedures. In: Speck ML, ed.
        Compendium of methods for the microbiological examination of foods, znd ed. Washington, DC:
        American Public Health Association;l984;47-6l.
1240.   Favero MS, Bond WW, Petersen NJ, Berquist KR, Maynard JE. Detection methods for study of the
        stability of hepatitis B antigen on surfaces. J Infect Dis 1974; 129:2! 0---2.
1241.   Favero MS, McDade JJ, Robertsen JA, Hofftnann RK, Edwards RW. Microbiological sampling of
        surfaces. J Appl Bacterial !968;31 :336-43.
1242.   Petersen NJ, Collins DE, Marshall JH. Evaluation of skin cleansing procedures using the wipe-rinse
        technique. Health Lab Sci 1974;11:182-97.
1243.   Schalkowsky S, Hall LB, Kline RC. Potential effects of recent findings on spacecraft sterilization
        requirements. Space Life Sci 1969;1 :520---30.
1244.   Hall LB, Lyle RG. Foundations of planetary quarantine. Environ Bioi Med 1971; I :5-8.
1245.   Rutala WA, Weber DJ. Uses of inorganic hypochlorite (bleach) in health-care facilities. Clin Microbial
        Rev 1997;10:597-610.
1246.   Mallison GF. Central services and linens and laundry. In: Bennett N, Brachman PS, eds. Hospital
        infections. Boston, MA: Little, Brown, & Co, 1986;251-6.
1247.   (365) Blaser MJ, Smith PE, Cody HJ, Wang W-LL, LaForce FM. Killing offabric-associated bacteria in
        hospital laundry by low-temperature washing. J Infect Dis 1984;149:48-57.
1248.   Centers for Disease Control. Outbreak of viral hepatitis in the staff of a pediatric ward- California.
        MMWR 1977;28:77-9.
                                                                                                             193

1249.    Shah PC, Krajden S, Kane J, Summerbell RC. Tinea corporis caused by Microsporum canis: report of a
         nos9comial outbreak. Eur J Epidemiol 1988;4:33---7.
1250.    (353) Barrie D, Hoffman PN, Wilson JA, Kramer JM. Contamination of hospital linen by Bacil!us
         cereus. Epidemiol Infect 1994;113:297-306.
1251.    Standaert SM, Hutcheson RH, Schaffner W. Nosocomial transmission of Salmonella gastroentel'itis to
         laundry workers in a nursing home. Infect Control Hasp Epidemiol 1994; 15:22-6.
1252.    Pasternak J, Richtmann R, Ganme APP, et al. Scabies epidemic: price and prejudice. Infect Control
         Hasp Epidemiol 1994; I 5:540-2.
1253.    (357) Association for the Advancement ofMedical Instrumentation. Processing of reusable surgical
         textiles for use in health care facilities: ANS!IAAMI recommended practice ST65, Arlington, VA:
         Association for the Advancement of Medical Instrumentation, 2000; 16.
1254.    Association of Operating Room Nurses. Recommended practices for surgical attire: AORN standards
         and rrecommended practices. AORN J 1995;62:141-2.
1255.    Loh W, Ng VV, Holton J. Bacterial flora on the white coats of medical students. J Hasp Infect
         2000;45:65-8.
1256.    Belkin NL. Use of scrubs and related apparel in healthcare facilities. Am J Infect Control 1997;25:401-
         4.
1257.    Belkin NL. Home laundering of soiled surgical scrubs: surgical site infections and the home
         environment. Am J Infect Control 2000;29:511-64.
I 258.   (355) Joint Committee on Health care Laundty Guidelines. Guidelines for healthcare linen service.
         Hallendale, FL: Textile Rental Service Association of America, 1999.
1259.    (356) Greene VW. Microbiological contamination control in hospitals: part 6 -roles of central service
         and the laundry. Hospitals JAHA 1970;44:91\-103.
1260.    (350) Wagner RA. Partitioned laundry improves bacteria control. Hospitals JAHA 1966;40: 141\-51.
1261.    (351) Hambraeus A, Maim borg AS. Is a bed centre in a hospital a hygienic hazard? J Hyg (Camb)
         1982;88:143-7.
1262.    (352) McDonald LL, Pugliese G. Textile processing service. In: Mayhall CO, ed. Hospital
         epidemiology and infection control, 2'' ed. Philadelphia, PA: Lippincott Williams & Wilkins,
         1999;1031-4.
1263.    (354) Legnani PP, Leoni E. Factors affecting the bacteriological contamination of commercial washing
         machines. Zentralbl Hyg Umweltmed I 997;200:319-33.
1264.    Maki DG, Alvarado C, Hassemer C. Double-bagging of items fmm isolation rooms is unnecessary as an
         infection control measure: a comparative Study of surface contamination with single~ and double~bagging.
         Infect Control 1986;7:535-7.
1265.    Garner JS, Simmons BP. CDC guideline for isolation precautions in hospitals. Infect Control 1983;4:
         245-325 and Am J Infect Control 1984;12:103-63.
1266.    Weinstein SA, Gantz NM, Pelletier C, Hibert D. Bacterial surface contamination of patients' linen:
         isolation precautions versus standard care. Am J Infect Control 1989; 17:264-7.
1267.    (358) HughesHG. Chutes in hospitals. CanHosp 1964;41:56-7, 87.
1268.    (359) Michaelsen GS. Designing linen chutes to reduce spread of infectious organisms. Hospitals
         JAHA 1965;39 (3):116-9.
1269.    (360) Hoch KW. Laundry chute cleaning recommendations [letter]. Infect Control 1982;3:360.
1270.    (361) Whyte W, Baird G, Annand R. Bacterial contamination on the surface of hospital linen chutes. J
         Hyg (Camb) 1969;67:427-35.
1271.    (363) Walter WG, Schillinger JE. Bacterial survival in laundered fabrics. Appl Microbial 1975;29:361\-
         73.
1272.    (362) Taylor LJ. Segregation, collection, and disposal of hospital Jaundty and waste. J Hasp Infect
         1988; II (Suppl. A):57-63.
I 273.   Barrie D. How hospital linen and laundry services are provided. J Hasp Infect 1994;27:219-35.
1274.    Riggs CH, Sherrill JC. Textile laundering technology. Hallendale FL: Textile Rental Service
         Association; 1999;92-7.
1275.    Mouton RP, Bekkers JH. Bacteriological results of routine procedures in a hospital laundry. Folia Med
         Neerl 1967;10:71-6.
1276.    Nicholes PS. Bacteria in laundered fabrics. Am J Public Health 1970;60:2175-80.
1277.    Arnold L. A sanitaty study of commercial Iaundty practices. Am J Public Health 1938;28:839-44.
194


1278.   (364) Belkin NL. Aseptics and aesthetics of chlorine bleach: can its use in laundering be safely
        abandoned? Am J Infect Control 1998;26: 14'f--51.
1279.   Jordan WE, Jones DV. Antiviral effectiveness of chlorine bleach in household laundry use. Am J Dis
        Child 1969;117:313--6.
1280.   Hittman Associates, Inc. Energy efficient water use in hospitals [Final summmy report (H-W8000-78-
        756FR)]. Prepared for the University of California, Lawrence Berkeley Laboratory, 1979. Contract No.
        P.O. 4627702.
1281.   (366) Jaska JM, Fredell DL. Impact of detergent systems on bacterial survival on laundered fabrics.
        Appl Environ Microbial 1980;39:743--8.
1282.   (367) Battles DR, Vesley D. Wash water temperature and sanitation in the hospital laundry. J Environ
        Health 1981;43:244-50.
1283.   (368) Christian RR, Manchester JT, Mellor MT. Bacteriological quality offabrics washed at lower-than-
        standard temperatures in a hospital laundry facility. Appl Environ Microbial 1983;45:591-7.
1284.   (369) Smith JA, Neil KR, Davidson CG, Davidson RW. Effect of water temperature on bacterial killing
        in Iaund1y. Infect Control 1987;8:204-9.
1285.   (370) Tompkins DS, Johnson P, Fittall BR. Low-temperature washing of patients' clothing: effects of
        detergent with disinfectant and a tunnel drier on bacterial survival. J Hasp Infect 1988; 12:51-8.
1286.   (371) Ayliffe GAJ, Collins BJ, Taylor LJ. Laundering. In: Wright PSG, ed. Hospital-acquired Infection:
        principles and Prevention. Bristol, UK: 1982;101-6.
1287.   Koller W, Wewalka G. A new method for microbiological evaluation of disinfecting laundering
        processes. Zbl Bakt Hyg I Abt Orig B 1982; 176:463--71.
1288.   (372) Meyer CL, Eitzen HE, Schreiner RL, Gfell MA, Moye L, Kleiman MB. Should linen in newborn
        intensive care units be autoclaved? Pediatrics 1981 ;67:362-4.
1289.   (373) Wagg RE. Disinfection of textiles in laundering and dry cleaning. Chern Ind 1965;44:1830-4.
1290.   (374) Bates CJ, Wilcox MH, Smith TL, Spencer RC. The efficacy of a hospital d1y cleaning cycle in
        disinfecting material contaminated with bacteria and viruses. J Hasp Infect 1993;23:255-62.
1291.   (375) Oehnel E. Drycleaning in the hospital laund1y. Can Hasp 1971 ;September:66-7.
1292.   DiGacomo JC, Odom JW, Ritoto PC, Swan KC. Cost containment in the operating room: use of
        reusables versus disposable clothing. Am Surg 1992;58:654-6.
1293.   American Society for Testing Materials. Standard test method for resistance of materials used in
        protective clothing to penetration by synthetic blood. ASTM, 1998;F 1670-98.
1294.   American Society for Testing Materials. Standard test method for resistance of materials used in
        protective clothing to penetration by bloodborne pathogens using phi-Xl74 bacteriophage penetration as
        a test system. ASTM 1997;F1671-976.
1295.   Belkin NL. Are "impervious" surgical gowns really liquid-proof? Bull Am Col Surgeons 1999;84:l'f--
        36.
1296.   Belkin NL. OR gowns- even a "pass" can fail. AORN J 1999;70:302-4.
1297.   Laufman H, Belkin NL, Meyer KK. A critical review of a century's progress in surgical apparel: how far
        have we come? JAm Col Surgeons 2000; 191:554-68.
1298.   Leonas KK, Jinkins RS. The relationship of selected fabric characteristics and the barrier effectiveness of
        surgical gown fabrics. Am J Infect Control1997;25:16-23.
1299.   Meyer KK, Beck WC. Gown-glove interface: a possible solution to the danger zone. Infect Control
        Hasp Epidemiol 1995; 16:488-90.
1300.   McCullough EA. Methods for determining the barrier efficacy of surgical gowns. Am J Infect Control
        1993;21 :368-74.
1301.   Pissiotis CA, Komborozos V, Papoutsi C, Skrekas G. Factors that influence the effectiveness of surgical
        gowns in the operating theater. Eur J Surg 1997;163:597-604.
1302.   Association of Operating Room Nurses (AORN). Recommended practices for use and selection of
        barrier materials for surgical gowns and drapes. Association of Operating Room Nurses. AORN J
        1996;63:650, 653--4.
1303.   Belkin NL, Koch FT. OR barrier materials- Necessity or extravagance? AORN J 1998;67:443-5.
1304.   Rutala WA, Weber DJ. A review of single-use and reusable gowns and drapes in health care. Infect
        Control Hasp Epidemiol2001;22:248-57.
1305.   Murphy L. Cost/benefit study of reusable and disposable OR draping materials. J Healthc Mater Manage
        1993; 11:44-8.
                                                                                                             195

1306.   (376) U.S. Environmental Protection Agency. Consumer products treated with pesticides. Office of
        Pesticide Programs. Available at: www.epa.gov/oppOOOOl/citizens/treatart htm
1307.   Kalyon BD, Olgun U. Antibacterial efficacy oftriclosan-incorporated polymers. Am J Infect Control
        2001;29:124-5.
1308.   U.S. Environmental Protection Agency. Clarification of treated articles exemption. Availability of draft
        PR notice. Federal Register 1998;63:19256-8.
1309.   Mayer CE. FTC Challenges antibacterial product. Washington, DC: Washington Post, September
         17,1999;A09.
1310.   (377) Fujita K, Lilly HA, Kidson A, Ayliffe GAJ. Gentamicin-resistant Pseudomonas aeruginosa
        infection from mattresses in a burns unit. Br Med J 1981;283:219-20.
1311.   (378) Grubb DJ, Watson KC. Pseudomonas septicaemia from plastic mattresses [letter]. Lancet
         1982; 1:518.
1312.   (379) Sherertz RJ, Sullivan ML. An outbreak of infections with Acinetobac/er ca/coacelicus in burn
        patients: contamination of patients' mattresses. J Infect Dis 1985;151 :252-8.
1313.   (380) Ndawula EM, Brown L. Mattresses as reservoirs of epidemic methicillin-resistant Staphylococcus
        aureus [letter]. Lancet 1991 ;337:488.
1314.   (381) O'Donoghue MAT, Allen KD. Costs of an outbreak of wound infections in an orthopaedic ward.
        J Hosp Infect 1992;22:73-9.
1315.    (382) Weernink A, Severin WPJ, Thernberg T, Dijkshoorn L. Pillows, an unexpected source of
        Acinetobacler. J Hosp Infect 1995;29: 189-99.
1316.   Newsome TW, Johns LA, Pruitt BA Jr. Use of an air-fluidized bed in the care of patients with extensive
        burns. Am J Surg 1972;124:52--6.
1317.   (383) Scheidt A, Drusin LM. Bacteriologic contamination in an air-fluidized bed. J Trauma
         1983;23:241-2.
1318.   (384) Freeman R, Gould FK, Ryan DW, Chamberlain J, Sisson PR. Nosocomial infection due to
        enterococci attributed to a fluidized rnicrosphere bed: the value of pymlysis mass spectrometry. J Hosp
        Infect 1994;27:187-93.
1319.   Sharbaugh RJ, Hargest TS. Bactericidal effect ofthe air-fluidized bed. Am Surgeon 1971 ;37:583-6.
1320.   Sharbaugh RJ, Hargest TS, Wright FA. Further studies on the bactericidal effect of the ail• fluidized bed.
        Am Surgeon 1973;39:253-6.
1321.   Winters wb. A new perspective of microbial survival and dissemination in a prospectively contaminated
        air-fluidized bed model. Am J Infect Control 1990;18:307-15.
1322.   (385) Clancy MJ. Nosocomial infection and microsphere beds [letter]. Lancet 1993;342:680-1.
1323.   (386) Clancy MJ. Nosocomial infection due to enterococci attributed to a fluidized microsphere bed
        [letter]. J Hosp Infect 1994;28:324-5.
1324.   Vesley D, Hankinson SE, Lauer JL. Microbial survival and dissemination associated with an airM
        fluidized therapy unit. Am J Infect Control1986;14:35-40.
1325.   Bolyard EA, Townsend TR, Horan T. Airborne contamination associated with inwuse air-fluidized beds:
        a descriptive study. Am J Infect Control 1987;15:75-8.
1326.   (387) Jacobsen E, Gurevich I, Cunha BA. Air-fluidized beds and negative-pressure isolation rooms
        [letter]. Am J Infect Controll993;21:217-8.
1327.   Cooper JE. Pets in hospitals. Br Med J 1976; 1:6911--700.
1328.   Egerton JR. Pets and zoonoses. Med J Aust 1982;2:311.
1329.   Yamauchi T. Pet programs in hospitals. Pediatr Infect Dis J 1993;12:707.
l330.   Khan MA, FanagN. Animal-assisted activity and infection control implications in a healthcare setting. J
        Hosp Infect 2000;46:4-11.
1331.   Weber DJ, Rutala WA. Epidemiology and prevention of nosocomial infections associated with animals
        in the hospital. In: Mayhall CG, ed. Hospital epidemiology and infection control, 2"' ed. Philadelphia,
        PA: Lippincott Williams & Wilkins, 1999; 1399-421.
1332.   Acha PN, Szyfres B. Zoonoses and communicable diseases common to man and animals, 2"d ed.
        Washington, DC: Pan American Health Organization, 1987. Scientific publication No. 503.
1333.   Elliot DL, Tolle SW, Goldberg L, Miller JB. Pet-associated illness. N Eng! J Med 1985;313:985-95.
1334.   Marx MB. Parasites, pets, and people. Primary Care 1991 ;18:153-65.
1335.   Goldstein EJ. Household pets and human infections. Infect Dis Clin Nmth Am 1991 ;5: 117-30.
1336.   Chomel BB. Zoonoses of house pets other than dogs, cats, and birds. Pediatr Infect Dis J 1992; 11:479--
        87.
196


1337.   Gnann JW Jr, Bressler GS, Bode! CA lll, Avent CK. Human blastomycosis after a dog bite. Ann Intern
        Med 1983;98:48-9.
1338.   Garcia VF. Animal bites and Pasteurella infections. Pediatr Rev 1997;18: 127-30.
1339.   Crowder HR, Darn CR, Smith RE. Group A Streptococcus in pets and group A streptococcal disease in
        man. lnt J Zoonoses 1978;5:45-54.
1340.   (397) CDC. Reptile-associated salmonellosis- selected states, 1996-1998. MMWR 1999;48: I 009-13.
1341.   Devriese LA, Ieven M, Goossens H, eta\. Presence ofvancomycin~resistant enterococci in farm and pet
        animals. Antimicrob Agent Chemother 1996;40:2285-7.
1342.   Scott GM, Thomson R, Malone-Lee J, Ridgway GL. Cross-infection between animals and man: Possible
        feline tranmission of Staphylococcus aureus infection in humans? J Hasp Infect 1988;12:29-34.
1343.   Weinberg A. Ecology and epidemiology of zoonotic pathogens. Infect Dis Clin North Am 1991;5:I-6.
1344.   Yu V, Meissner C. Zoonoses. In: Schaechter M, Medoff G, Schlessinger D, eds. Mechanisms of
        microbial diseases. Baltimore, MD: Williams & Wilkins, 1989;749-64.
1345.   Ryan KJ. Some bacteria causing zoonotic diseases. In: Sherris JC, ed. Medical microbiology, 2nd ed.
        New York, NY: Elsevier, 1990;489-98.
1346.   Chang HJ, Miller HL, Watkins N, eta!. An epidemic of Malassezia pachydermatis in an intensive care
        nursery associated with colonization ofhealthcare workers' pet dog. N Eng! J Med 1998;338:706-11.
1347.   Drusin LM, Ross BG, Rhodes KH, Krause AN, Scott RA. Nosocomial ringworm in a neonatal intensive
        care unit: a nurse and her cat. Infect Control Hasp Epidemiol 2000;21 :605-7.
1348.   Riche! HM, Cr~ven PC, Brown JM, et al. A cluster of Rhodococcus (Cardona) bronchia/is sternal-
        wound infections after coronary-arte1y bypass surgery. N Eng! J Med 1991;324:104-9.
1349.   (394) Saylor K, Pet visitation program. J Gerontal Nurs 1998;24:36-8.
1350.   Corson SA, O'Lea1y Corson E. Pets as mediators of therapy. Curr Psychiatr Ther 1978;18:195-205.
1351.   Fick KM. The influence of an animal on social interactions of nursing home residents in a group setting.
        Am J Occup Ther 1993;47:529-34.
1352.   Gunby P. Patient progressing well? He must have a pet. JAMA 1979;241 :438.
1353.   Culliton BJ. Take two pets and call me in the morning. Science 1987;237:156()-1.
1354.   Wilkes CN, Shalko TK, Trahan M. Pet Rx: Implications for good health. Health Educ 1989;20:6-9.
1355.   Doyle K, Kukowski T. Utilization of pets in a hospice program. Health Educ 1989;20:1G-1.
1356.   Teeter LM. Pet therapy program. J Amer Vet Med Assoc 1997;21 0:1435-8.
1357.   Gammonley J, Yates J. Pet projects: animal assisted therapy in nursing homes. J Gerontal Nurs
        1991;17:12-5.
1358.   (395) Draper RJ, Gerber GJ, Layng EM. Defining the role of pet animals in psychotherapy. Psychiat J
        Univ Ottawa 1990;15:169-72.
1359.   Allen DT. Effects of dogs on human health. J Amer Vet Med Assoc 1997;21 0:1136-9.
1360.   (391) Delta Society. Standards of practice for animal-assisted activities and animal-assisted therapy.
        Renton, WA: Delta Society, 1996.
1361.   (392) Fox JG. Transmissible drug resistance in Shigella and Salmonella isolated from pet monkeys and
        their owners. J Med Primatol 1975;4:165-71.
1362.   (393) Ostrowski SR, Leslie MJ, Parrott T, Abell S, Piercy PE. B-virus from pet macaque monkeys: an
        emerging threat in the United States? Emerg Infect Dis 1998;4: 117-21.
1363.   CDC. How to prevent transmission of intestinal roundworms from pets to people. Available at:
        www.cdc.gov/ncidod/diseases/roundwrm/roundwrm htm
1364.   (146) Boyce JM, Pittet D. Guideline for hand hygiene in health-care settings: recommendations ofthe
        Healthcare Infection Control Practices Advismy Committee and the HICPAC/SHEA/APIC/IDSA Hand
        Hygiene Task Force. Infect Control Hasp Epidemiol2002;23 (Suppl):SI-S40.
1365.   (388) American Academy of Allergy, Asthma, and Immunology. Tips to remember: indoor allergens.
        Available at: www.aaaai.org/patients/publicedma1!tips/indoorallergens.stm
1366.   (389) Duncan SL, APIC Guideline Committee. APlC State-of-the-art repm1: the implications of service
        animals in healthcare settings. Am J Infect Control 2000;28: 17G-80.
1367.   (390) Murray AB, Ferguson A, MmTison BJ. The frequency and severity of cat allergy vs. dog allergy in
        atopic children. J Allergy Clin Immunoll983;72:145-9.
1368.   Hodson T, Custovic A, Simpson A, Chapman M, Woodcock A, Green R. Washing the dog reduces dog
        allergen levels, but the dog needs to be washed twice a week. J Allergy Clin lmmunol 1999;1 03:581-5.
1369.   Brickel CN. The therapeutic roles of cat mascots with a hospital based population: a staff survey.
        Gerontologist 1979; 19:368-72.
                                                                                                            197

1370.   Thomas W, Stermer M. Eden alternative principles hold promise for the future oflong-term care.
        Balance 1999;3:14-7.
1371.   Tavormina CE. Embracing the Eden alternative in long-term care environments. GeriatrNurs
        1999;20: 158--61.
1372.   Brook I, Fish CH, Schantz PM, Cotton DD. Toxocariasis in an institution for the mentally retarded.
        Infect Control 1981 ;2:317-9.
1373.   Huminer D, Symon R, Groskopf!, et al. Seroepidemiological study oftoxocariasis and strongyloidiasis
        in adult mentally retarded institutionalized subjects. Am J Trop Med Hyg 1992;46:278--81.
1374.   Huminer D, Pitlik SD, Block C, Kaulinan L, Amit S, Rosenfeld JB. Aquarium-borne Mycobacterium
        marinum skin infection: report of a case and review of the literature. Arch Derrnato11986;122:69g_..703.
1375.   Lewis FMT, Marsh BJ, von Reyn CF. Fish tank exposure and cutaneous infections due to
        Mycobacterium marinum: tuberculin skin testing, treatment, and prevention. Clin Infect Dis
        2003;37:390--7,
1376.   (398) U.S. Department of Justice. Americans with Disabilities Act. Public Law 101-336 (28 CFR 36.101
        et seq.). Title Ill, Public Accomodations Operated by Private Entities, Sect. 302, Prohibition of
        Discrimination by Public Accomodations;42 USC 12101 et seq. July 26, 1990.
1377.   U.S. Department of Justice, Civil Rights Division, Disability Rights Section. Commonly asked questions
        about service animals in places of business, 1996.
1378.   Schachter J, Sung M, Meyer KF. Potential danger ofQ fever in a university hospital environment. J
        Infect Dis 1971;123:301-4.
1379.   Konkle DM, Nelson KN, Lunn DP. Nosocomial transmission ofOyptosporidium in a veterinary
        hospital. J Vet Intern Med 1997;11 :340--3.
1380.   House JK, Mainar-Jaime RC, Smith BP, House AM, Kamiya DY. Risk factors for nosocomial
        Salmonella infection among hospitalized horses. J Am Vet Med Assoc 1999;214: 1511-6.
1381.   Weese JS, Staempfli HR, Prescott JF. Isolation of environmental Clostridium difficile from a veterinary
        teaching hospital. J Vet Diagn Invest 2000; 12:44'f-52.
1382.   Boerlin P, Eugster S, Gaschen F, Straub R, Schawalder P. Transmission of opportunistic pathogens in a
        veterinary teaching hospital. Vet Microbial 2001 ;82:347-9.
1383.   Schott HC II, Ewart SL, Walker RD, et al. An outbreak of salmonellosis among horses at a veterinaty
        teaching hospital. JAm Vet Med Assoc 2001;218:1152-9,1170.
1384.   Kim LM, Morley PS, Traub-Dargatz JL, Salman MD, Gentry-Weeks C. Factors associated with
        Salmonella shedding among equine colic patients at a veterinary teaching hospital. JAm Vet Med Assoc
        200 I ;218:740--8.
1385.   Seguin JC, Walker RD, Caron JP, et al. Methicillin-resistant Staphylococcus aureus outbreak in a
        veterinaty teaching hospital: potential human-to-animal transmission. J Clin Microbiol1999;37: 145'f-
        63.
1386.   Shen DT, Crawford TB, Gorham JR, et al. Inactivation of equine infectious anemia virus by chemical
        disinfectants. Am J Vet Res 1977;38: 1217-9.
1387.   Scott FW. Virucidal disinfectants and feline viruses. Am J Vet Res 1980;41 :410--4.
1388.   Brown TT. Laboratmy evaluation of selected disinfectants as virucidal agents against porcine parvovirus,
        pseudorabies virus, and transmissible gastroenteritis virus. Am J Vet Res 1981 ;42: l 033-6.
1389.   Saknimit M, Inatsuki T, Sugiyama Y, et al. Virucidal efficacy of physico-chemical treatments against
        coronaviruses and parvoviruses oflaboratory animals. Exp Anim 1988;37:341-5.
1390.   Bruins G, Dyer JA, Environmental considerations of disinfectants used in agriculture. Rev Sci Tech
        1995; 14:81-94.
1391.   Quinn PJ, Markey BK. Disinfection and disease prevention in veterinary medicine. In: Block SS, ed.
        Disinfection, sterilization, and preservation, 5th ed. Philadelphia, PA: Lippincott Williams & Wilkins,
        2001;106'f-103.
1392.   Fox JG, Lipman NS. Infections transmitted by large and small laboratory animals. Infect Dis Clin Nmth
        Am 1991;5:131-63.
1393.   (401) U.S. Department ofLabor, Occupational Safety and Health Administration. Personal Protective
        Equipment for General Industry, Final Rule (29 CFR 1910 §1910.132, 1910.138). Federal Register
        1994;59: 16334-64.
1394.   U.S. Depattment of Agriculture. Public Law 89-544 (The Animal Welfare Act of 1966). 7 USC§ 2131-
        2156.
198

1395.    (399) U.S. Department of Agriculture. Public Law 99-198 Food Security Act of 1985, Subtitle F-
         Animal Welfare. 7 USC§ 2131.
1396.    Althaus H, Sauerwa1d M, Schrammeck E. Waste fi·om hospitals and sanatoria. Zbl Bakteriol Hyg 1 Abt
         Orig B 1983;178: l-29.
1397.    Kalnowski G, Wiegand H, Henning R. The microbial contamination of hospital waste. Zbl Bakteriol
         Hyg I Abt Orig B 1983;178:364-79.
1398.    Mose JR, Reinthaler F. Microbial contamination of hospital waste and household refuse. Zbl Bakteriol
         HyglAbtOrigB 1985;181:98-110.
1399.    Collins CH, Kennedy DA. The microbiological hazards of municipal and clinical wastes. J Appl
         Bacterial 1992;73:1-6.
1400.    Rutala WA, Odette RL, Samsa GP. Management of infectious waste by U.S. hospitals. JAMA
          1989;262: 1635-40.
140 I.   Agency for Toxic Substances and Disease Registty. The public health implications of medical waste: a
         report to Congress. Atlanta, GA: U.S. Department of Health and Human Services, Public Health Service,
          1990.
1402.    Hedrick ER. Infectious waste management- will science prevail? Infect Control Hasp Epidemiol
          1988;9:488-90.
1403.    Keene J. Medical waste management: public pressUI'e vs. sound science. Hazard Mat Control
         1989;Sept/Oct:29-36.
1404.    Keene J. Medical waste: a minimal hazard. Infect Control Hasp Epidemiol 1991 ;12:682-5.
1405.    Rutala WA, Weber DJ. Mismatch between science and policy. N Engl J Med 1991;325:578-82.
1406.    U.S. Environmental Protection Agency. EPA guide for infectious waste management. Washington, DC:
         U.S. Govemment Printing Office, 1986. EPA Publication No. 530SW86014.
1407.    (402) U.S. Depattment ofTransportation. Hazardous materials regulations. 49 CFR Parts 171-180,
         Division 6.2;and Hazardous Materials: Revision to Standards for Infectious Substances and Genetically-
         Modified Microorganisms: Proposed Rule. Federal Register 1998;63:46843--59.
1408.    (403) U.S. Postal Service. C 023.8.0 Infectious substances (Hazard Class 6, Division 6.2) et seq. At:
         http://pe.usps.gov/text/dmm/c023.htm
1409.    (404) GreeneR, Miele DJ, Slavik NS. Technical assistance manual: state regulatmy oversight of
         medical waste treatment technologies, 2nd ed: a report of the State and Territorial Association on
         Alternative Treatment Technologies, 1994.
1410.    U.S. Environmental Protection Agency (EPA). 40 CFR Part 60. Standards of performance for new
         stationary sources and emission guidelines for existing sources: hospital/medical/infectious waste
         incinerators; Final Rule. Federal Register 1997;62:48347-91.
1411.    CDC/National Institutes of Health. Biosafety in microbiological and biomedical laboratories.
         Washington, DC: U.S. Government Printing Office, 1985. DHHS Publication No. (CDC) 93--8395.
1412.    (409) U.S. Depattment of Health and Human Sel"vices, Office oflnspector General, CDC. Possession,
         use, and transfe1: of select agents and toxins, interim final rule (42 CPR Part 73). Federal Register,
         December 13, 2002;67(240):76885-905.
1413.    U.S. Department of Agt"icultme, Animal and Plant Health Inspection Service. Agricultural Biotel"rorism
         Protection Act of2002; Possession, use, and transfer of biological agents and toxins: interim final rule (9
         CFR Part 121). Fedet"al Register. December 13, 2002;67(240):76907-38.
1414.    (410) CDC. Recommendations on infective waste. Atlanta, GA: Office ofBiosafety and Hospital
         Infections Program, 1988;1-6.
1415.    (405) CDC. National Institute for Occupational Safety and Health. NIOSH Alett: Preventing
         needlestick injuries in health care settings. Cincinnati, OH: DHHS, 1999. DHHS-NIOSH Publication No.
         200()..-1 08.
1416.    Rutala WA, Stiegel MM, Sarubbi FA. Decontamination of laboratory microbiological waste by steam
         sterilization. Appl Environ Microbioll982;43:1311-6.
1417.    Lauer JL, Battles DR, Vesley D. Decontaminating infectious labot"atoty waste by autoclaving. Appl
         Environ Microbial 1982;44:69()..-4.
1418.    Palenik CJ, CumberlanderND. EffectS of steam sterilization on the contents of sharps containers. Am J
         Infect Contro11993;21:28-33.
1419.    (406) Weber AM, Boudreau Y, Mortimel" VD. Stericycle, Inc., Morton, WA. HETA 98-0027-2709.
         NIOSH, CDC, Cincinnati, OH, 1998.
                                                                                                               199


1420.   (407) Johnson KR, Braden CR, Cairns KL, et al. Transmission of Mycobacterium tuberculosis from
        medical waste. lAMA 2000;284:1683-8.
1421.   (408) Emery R, Sprau D, Lao YJ, Pryor W. Release of bacterial aerosols during infectious waste
        compaction: An initial hazard evaluation for health care workers. Am 1nd Hyg Assoc J 1992;53:339-45.
1422.   National Committee for Clinical Laboratory Standards (NCCLS). Protection oflaboratory workers from
        instrument biohazards and infectious disease transmitted by blood, body fluids, and tissue. Approved
        guideline. 1997, NCCLS Document M29-A (1SBN1-56238-339-6).
1423.   Snyder JW, Check W. Bioterrorism threats to our future: the role of the clinical microbiology laboratmy
        in detection, identification, and confirmation of biological agents. Report of the October 27-29, 2000
        Colloquium, American Academy ofMicrobiology, American College ofMicrobiology. Available at:
        www.asm.org
1424.   CDC. List of select agents and biological toxins. At: www.cdc.gov/od/sap/docs/salist.pdf
1425.   Bond WW. Survival of hepatitis B vims in the environment. lAMA 1984;252:397-8.
1426.   Slade JE, Pike EB, Eglin RP, Colbourne JS, Kurtz JB. The survival of human immunodeficiency virus in
        water, sewage, and sea water. Water Sci Techno! 1989;21:55-9.
1427.   Geertsma RE, Van Asten JAAM. Sterilization ofprions. Zentr Steril 1995;3:385-94.
1428.   (52) Johnson MW, Mitch WE, Heller AH, Spector R. The impact of an educational program on
        gentamicin use in a teaching hospital. Am J Med 1982;73:9-14.
1429.   (53) Soumerai SB, Salem- Schatz S, Avorn J, Casteris CS, Ross-Degnan D, Popovsky MA. A controlled
        trial of educational outreach to improve blood transfusion practice. lAMA 1993;270:961-6.
1430.   (54) Eisenberg JM. An education program to modi:ty laboratory use by house staff. J Med Educ
        1977;52:57&--81.
1431.   (55) Rello J, Quintana E, Ausina V, Puzo V, Puzo C, Net A, Prats G. Risk factors for Staphylococcus
        aureus nosocomial pneumonia in critically ill patients. Am Rev Respir Dis 1990; 142:1320---4.
1432.   (56) McWhinney PHM, Kibbler CC, Hamon MD, eta!. Progress in the diagnosis and management of
        aspergillosis in bone marrow transplantation: 13 years' experience. Clin Infect Dis 1993; 17:397-404.
1433.   (74) Aisner J, Murillo J, SchimpffSC, Steere AC. Invasive aspergillosis in acute leukemia: Correlation
        with nose cultures and antibiotic use. Ann Intern Med 1979;90:4-9.
1434.   (1 02) Rhame FS. Endemic nosocomial filamentous fungal disease: a proposed structure for
        conceptualizing and studying the environmental hazard. Infect Controll986;7S:124-5.
1435.   (Table 1) Mutchler JE. Principles ofventilation. In: NIOSH. The industrial environment- its
        evaluation and control. Washington, DC: U.S. Department of Health, Education, and Welfare, Public
        Health Service, NIOSH, 1973. Publication #74-I 17. Available at: www.cdc.gov/niosh/74-117 htrnl
1436.   Breiman RF, Cozen W, Fields BS, et al. Role of air sampling in investigation of an outbreak of
        Legionnaires' disease associated with exposure to aerosols from an evaporative condenser. J lnfect Dis
        1990; 161:1257-61.
1437.   (Appendix; 9) CDC. Procedures for the recovery of Legionel/a from the environment. Atlanta, GA:
        U.S. Department of Health and Human Services, Public Health Service, CDC, 1992;1-13.
1438.   Costerton JW, Lewandowski Z, Caldwell DE, Korber DR, Lappin-Scott HM. Microbial biofilms. Ann
        Rev Microbial 1995;49:711-45.
1439.   LeChevallier MW, Babcock TM, Lee RG. Examination and characterization of distribution system
        biotilms. Appl Environ Microbiol1987;53:2714-24.
1440.   Nagy LA, Olson BH. Occurrence and significance of bacteria, fungi, and yeasts associated with
        distribution pipe surfaces. Proceeds of the Water Quality Technology Conference. Portland, OR:
        1985;213-38.
1441.   Maki DG, Martin WT. Nationwide epidemic of septicemia caused by contaminated infusion products.
        IV growth of microbial pathogens in fluids for intravenous infusion. J Infect Dis 1975; 131:267-72.
1442.   Costerton JW, Stewart PS, Greenberg EP. Bacterial biofllms: a common cause of persistent infections.
        Science 1999;284: 131 &--22.                    ·
1443.   Costerton JW, Khoury AE, Ward KH, Anwar H. Practical measures to control device-related bacterial
        infections. lnt J Artif Organs 1993; 16:765-70.
1444.   Nickel JC, Costerton JW, McLean RJC, Olson M. Bacterial biofilms: influence on the pathogenesis,
        diagnosis, and treatment of urinary tract infections. J Antimicrobial Chemother 1994;33 (Suppl. A):31-
        41.
1445.   LeChevallierMW, Cawthon CD, Lee RG. Inactivation ofbiofilm bacteria. Appl Environ Microbiol
        1988;54:2492-9.
200

1446.    Anwar J, Strap JL, Costerton JW. Establishment of aging biofilms: possible mechanism of bacterial
         resistance to antimicrobial therapy. Antimicrobial Agents Chemotherapy 1992;36: 1347-51.
1447.    Stewart PS. Biofihn accumulation model that predicts antibiotic resistance to Pseudomonas aeroginosa
         biofilms. Antimicrobial Agents Chemotherapy 1994;38:1052-8.
1448.    Chen X, Stewmt PS. Chlorine penetration into artificial biofihn is limited by a reaction-diffusion
         interaction. Environ Sci Techno! 1996;30:2078--83.
1449.    Huang C-T, Yu FP, McPeters GA, Stewart PS. Non-uniform spatial patterns ofrespiratmy activity with
         biofilms during disinfection. Appl Environ Microbial 1995;61 :225b-6.
1450.   Donlan RM, Pipes WO. Selected drinking water chamcteristics and attached microbial population
         density. J AWW A 1988;80:70-6.
1451.   Reasoner DJ, Geldreich EE. A new medium for the enumeration and subculture of bacteria from potable
        water. Appl Environ Microbioll985;49:1-7.
1452.    Pass T, Wright R, Sharp B, Harding GB. Culture of dialysis fluids on nutrient-rich media for short
        periods at elevated temperatures underestimates microbial contamination. Blood Purif 1996; 14:136--45.
1453.   Arduino MJ, Bland LA, Aguero SM, eta!. Effects of incubation time and temperature on microbiologic
        sampling procedures for hemodialysis fluids. J Clin Microbial 1991 ;29: 1462-5.
1454.   (234) KleinE, Pass T, Harding GB, Wright R, Million C. Microbial and endotoxin contamination in
        water and dialysate in the central United States. ArtifOrgans 1990;14:85--94.
1455.   (235) Man N-K, Degremont A, Darbord J-C, Collet M, Vaillant P. Evidence of bacterial biofilm in
        tubing from hydraulic pathway of hemodialysis system. Artif Organs 1998;22:596-600.
1456.   Pearson FC, Weary ME, Sargent HE, eta!. Comparison of several control standard endotoxins to the
        National Reference Standard Endotoxin- an HIMA collaborative study. Appl Environ Microbial
        1985;50:91-3.
1457.   (Appendix; 1) Arnow PM, Wei! D, Para MF. Prevalence of significance of Legionel/a pneumophi/a
        contamination of residential hot-tap water systems. Jlnfect Dis 1985; 152: 145--51.
1458.   (Appendix; 2) Shelton BG, Morris GK, Gorman GW. Reducing risks associated with Legionel/a
        bacteria in building water systems. In: Barbaree JM, Brei man RF, Dufour AP, eds. Legione/la: current
        status and emerging perspectives. Washington, DC: American Society for Microbiology Press, 1993;279--
        81.
1459.   (Appendix; 3) Joly JR. Monitoring for the presence of Legionella: where, when, and how? In: Barbaree
        JM, Breiman RF, Dufour AP, eds. Legionella: current status and emerging perspectives. Washington,
        DC: American Society for Microbiology Press, 1993;211-6.
1460.   (Appendix; 7) Brenner DJ, Feeley JC, Weaver RE. Family VII. Legionel/aceae. In: Krieg NR, Holt JG,
        eds. Bergey's manual of systemic bacteriology, volume l. Baltimore, MD: Williams & Wilkins,
         1984;279--88.
1461.   (Appendix; 8) Katz SM, Hammel JM. The effect of d1ying, heat, and pH on the survival of Leglonella
        pneumophi/a. Ann Clin Lab Sci 1987;17:150-6.
1462.   (Box 2) Alary MA, Joly JR. Comparison of culture methods and an immunofluorescence assay for the
        detection of Legionella pneumophila in domestic hot water devices. Curr Microbial 1992;25 :19--25.
1463.   (Box 2) Vickers RM, Stout JE, Yu VL. Failure of a diagnostic monoclonal immunofluorescent reagent
        to detect Legione!la pneumophila in envil·onmental samples. Appl Environ Microbial 1990;56:2912-4.
1464.   (Box 2) Flournoy DJ, Belobraydic KA, Silberg SL, Lawrence CH, Guthrie PJ. False postive Legione!la
        pneumophila direct immunofluorscence monoclonal antibody test caused by Bacillus cereus spores. Diag
        Microbial Infect Dis 1988;9: 123-5.
1465.     (Box 2) Bej AK, Majbubani MH, Atlas RM. Detection of viable Legionella pneumophi/a in water by
        polymerase chain reaction and gene probe methods. Appl Environ Microbial 1991;57:597-600.
1466.   Schulze-Robbecke R, Jung KD, Pullman H, Hundgeburth J. Control of Leglonella pneumophila in a
        hospital hot water system. Zbl Hyg 1990;190:84--100.
1467.   Colbourne JS, Pratt DJ, Smith MG, Fisher-Hoch SP, Harper D. Water fittings as sources of Legionella
        pneumophila in a hospital plumbing system. Lancet 1984; 1:210-3.
1468.   U.S. Environmental Protection Agency. National interim primary drinking water regulations: control of
        trihalomethanes in drinking water: final rules. Federal Register 1979;44:68624--705.
1469.   U.S. Environmental Protection Agency. National interim primary drinking water regulations:
        Trihalomethanes. Federal Register 1983;48:8406-14.
                                                                                                     201


Part IV. Appendices

Appendix A. Glossary of Terms
 Acceptable indoor air quality: air in which there are no known contaminants at harmful
 concentrations as determined by knowledgeble authorities and with which a substantial majotity (2:80%)
 of the people exposed do not express dissatisfaction.
 ACGIH: American Conference of Govemmental Industrial Hygienists.
 Action level: the concentration of a contaminant at which steps should be taken to interrupt the trend
toward higher, unacceptable levels.
 Aerosol: particles of respirable size generated by both humans and environmental sources and that
 have the capability of remaining viable and airborne for extended periods in the indoor environment.
AlA: American Institute of Architects, a professional group responsible for publishing the Guidelines
for Design and Construction ofHospitals and Healthcare Facilities, a consensus document for design
 and consiiuction of health-care facilities endorsed by the U.S. Department of Health and Human
 Services, health-care professionals, and professional organizations.
 Air changes per hour (ACH): the ratio of the volume of air flowing through a space in a certain
period of time (the airflow rate) to the volume of that space (the room volume). This ratio is expressed
 as the number of air changes per hour (ACH).
Air mixing: the degree to which air supplied to a room mixes with the air already in the room, usually
 expressed as a mixing factor. This factor varies from 1 (for perfect mixing) to 10 (for poor mixing). It
 is used as a multiplier to determine the actual airflow required (i.e., the recommended ACH multiplied
by the mixing factor equals the actual ACH required).
Airborne transmission: a means of spreading infection when airborne droplet nuclei (small particle
residue of evaporated droplets :'05 f!m in size containing microorganisms that remain suspended in air
for long periods of time) are inhaled by the susceptible host.
 Air-cleaning system: a device or combination of devices applied to reduce the concentration of
 airbome contaminants (e.g., microorganisms, dusts, fumes, aerosols, other particulate matter, and
gases).
Air conditioning: the process of treating air to meet the requirements of a conditioned space by
controlling its temperature, humidity, cleanliness, and distribution.
 Allogeneic: non-twin, non-self. The term refers to transplanted tissue from a donor closely matched to
a recipient but not related to that person.
Ambient air: the air surrounding an object.
Anemometer: a flow meter which measures the wind force and velocity of air. An anemometer is
 often used as a means of determining the volume of air being drawn into an air sampler.
Anteroom: a small room leading from a corridor into an isolation room. This room can act as an
airlock, preventing the escape of contaminants fi·om the isolation room into the corridor.
 ASHE: American Society for Healthcare Engineering, an association affiliated with the American
 Hospital Association.
ASHRAE: American Society of Heating, Refrigerating, and Air-Conditioning Engineers Inc.
Autologous: self. The term refers to transplanted tissue whose source is the same as the recipient, or
 an identical twin.
 Automated cycler: a machine used during peritoneal dialysis which pumps fluid into and out of the
patient while he/she sleeps.
Biochemical oxygen demand (BOD): a measure of the amount of oxygen removed from aquatic
environments by aerobic microorganisms for their metabolic requirements. Measurement of BOD is
used to determine the level of organic pollution of a stream or lake. The greater the BOD, the greater
202

the degree of water pollution. The term is also referred to as Biological Oxygen Demand (BOD).
Biological oxygen demand (BOD): an indirect measure of the co11centration of biologically
degradable material present in organic wastes (pertaining to water quality). It usually reflects the
amount of oxygen consumed in five days by biological processes breaking down organic waste (BODS).
Biosafety level: a combination of microbiological practices, laboratory facilities, and safety equipment
determined to be sufficient to reduce or prevent occupational exposures of laboratory personnel to the
microbiological agents they work with. There are four biosafety levels based on the hazards associated
with the vat·ious microbiological agents.
BODS: the amount of dissolved oxygen consumed in five days by biological processes breaking down
organic matter.
Bonneting: a floor cleaning method for either carpeted or hard surface floors that uses a circular
motion of a large fibrous disc to lift and remove soil and dust from the surface.
Capped spur: a pipe leading from the water recirculating system to an outlet that has been closed off
("capped"). A capped spur cannot be flushed, and it might not be noticed unless the surrounding wall is
removed.
CFU/m 3 : colony forming units per cubic meter (of air).
Chlamydospores: thick-walled, typically spherical or ovoid resting spores asexually produced by
certain types of fungi fi·om cells of the somatic hyphae.
Chloramines: compounds containing nitrogen, hydrogen, and chlorine. These are formed by the
reaction between hypochlorous acid (HOC!) and ammonia (NH3) and/or organic amines in water. The
formation of chloramines in drinking water treatment extends the disinfecting power of chlorine. The
term is also referred to as Combined Available Chlorine.
Cleaning: the removal of visible soil and organic contamination from a device or surface, using either
the physical action of scrubbing with a surfactant or detergent and water, or an energy-based process
(e.g., ultrasonic cleaners) with appropriate chemical agents.
Coagulation-flocculation: coagulation is the clumping of particles that results in the settling of
impurities. It may be induced by coagulants (e.g., lime, alum, and iron salts). Flocculation in water and
wastewater treatment is the agglomeration or clustering of colloidal and finely-divided suspended matter
after coagulation by gentle stirring by either mechanical or hydraulic means, such that they can be
separated from water or sewage.
Commissioning (a o·oom): testing a system or de'>:ice to ensure that it meets the pre-use specifications
as indicated by the manufacturer or predetermined standard, or air sampling in a room to establish a pre-
occupancy baseline standard of microbial or particulate contamination. The term is also referred to as
benchmarking at 77°F (25°C).
Completely packaged: functionally packaged, as for laundry.
Conidia: asexual spores of fungi borne externally.
Conidiophores: specialized hyphae that bear conidia in fungi.
Conditioned space: that part of a building that is heated or cooled, or both, for the comfott of the
occupants.
Contaminant: an unwanted airborne constituent that may reduce the acceptibility of air.
Convection: the transfer of heat or other atmospheric properties within the atmosphere or in the
airspace of an enclosure by the circulation of cutTents from one region to another, especially by such
motion directed upward.
Cooling tower: a structure engineered to receive accumulated heat from ventilation systems and
equipment and transfer this heat to water, which then releases the stored heat to the atmosphere through
evaporative cooling.
Critical item (medical instrument): a medical instrument or device that contacts notmally sterile
areas of the body or enters the vascular system. There is a high risk of infection from such devices if
they are microbiologically contaminated prior to use. These devices must be sterilized before use.
Dead legs: areas in the water system where water stagnates. A dead leg is a pipe or spur, leading from
the water recirculating system to an outlet that is used infrequently, resulting in inadequate flow of
                                                                                                        203

water from the recirculating system to the outlet. This inadequate flow reduces the perfusion of heat or
chlorine into this part of the water distribution system, thereby adversely affecting the disinfection of the
water system in that area.
Deionization: removal of ions from water by exchange with other ions associated with fixed charges
on a resin bed. Cations are usually removed and ft ions are exchanged; Olf ions are exchanged for
anions.
Detritis: particulate matter produced by or remaining after the wearing away or disintegration of a
substance or tissue.
Dew point: the temperature at which a gas or vapor condenses to form a liquid; the point at which
moisture begins to condense out of the air. At dew point, air is cooled to the point where it is at 100%
relative humidity OJ' saturation.
Dialysate: the aqueous electrolyte solution, usually containing dextrose, used to make a concentration
gradient between the solution and blood in the hemodialyzer (dialyzer).
Dialyzer: a device that consists of two compartments (blood and dialysate) separated by a
semipermeable membrane. A dialyzer is usually referred to as an artificial kidney.
Diffuser: the grille plate that disperses the air stream coming into the conditioned air space.
Direct transmission: involves direct body surface-to-body surface contact and physical transfer of
microorganisms between a susceptible host and an infected/colonized person, or exposure to cloud of
infectious particles within 3 feet of the source; the aerosolized pmticles are >5 11m in size.
Disability: as defined by the Americans with Disabilities Act, a disability is any physical or mental
impairment that substantially limits one or more major life activities, including but not limited to
walking, talking, seeing, breathing, hearing, or caring for oneself.
Disinfection: a generally less lethal process of microbial inactivation (compared to sterilization) that
eliminates virtually all recognized pathogenic microorganisms but not necessarily all microbial forms
(e.g., bacterial spores).
Drain pans: pans that collect water within the HVAC system and remove it from the system.
Condensation results when air and steam come together.
Drift: circulating water lost from the cooling tower in the form as liquid droplets entrained in the
exhaust air stream (i.e., exhaust aerosols from a cooling tower).
Drift eliminators: an assembly of baffles or labyrinth passages through which the air passes prior to its
exit from the cooling tower. The purpose of a drift eliminator is to remove entrained water droplets
from the exhaust air.
Droplets: pmticles of moisture, such as are generated when a person coughs or sneezes, or when water
is converted to a fine mist by a device such as an aerator or shower head. These particles may contain
infectious microorganisms. Intermediate in size between drops and droplet nuclei, these particles tend
to quickly settle out from the air so that any risk of disease transmission is generally limited to persons
in close proximity to the droplet source.
Droplet nuclei: sufficiently small particles (1-5 11m in diameter) that can remain airborne indefinitely
and cause infection when a susceptible person is exposed at or beyond 3 feet of the source of these
particles.
Dual duct system: an HVAC system that consists of parallel ducts that produce a cold air stream in
one and a hot air stream in the other.
Dust: an air suspension of particles (aerosol) of any solid material, usually with pmticle sizes ;SI 00 11m
in diameter.
Dust-spot test: a procedure that uses atmospheric air or a defined dust to measure a filter's ability to
remove pmticles. A photometer is used to measure air samples on either side of the filter, and the
difference is expressed as a percentage of particles removed.
Effective leal204


bacterial components.
Enveloped virus: a virus whose outer surface is derived from a membrane of the host cell (either
nuclear or the cell's outer membrane) during the budding phase of the maturation process. This
membrane-derived material contains lipid, a component that makes these viruses sensitive to the action
of chemical germicides.
Evaporative condenser: a wet-type, heat-rejection unit that produces large volumes of aemsols during
the process of removing heat from conditioned space air.
Exhaust air: air removed fi·om a space and not reused therein.
Exposure: the condition of being subjected to something (e.g., infectious agents) that could have a
harmful effect.
Fastidious: having complex nutritional requirements for growth, as in microorganisms.
Fill: that portion of a cooling tower which makes up its primary heat transfer surface. Fill is
alternatively known as "packing."
Finished water: treated, or potable water.
Fixed room-air HEPA recirculation systems: nonmobile devices or systems that remove airborne
contaminants by recirculating air through a HEPA filter. These may be built into the room and
permanently dueled or may be mounted to the wall or ceiling within the room. In either situation, they
are fixed in place and are not easily movable.
Fomite: an inanimate object that may be contaminated with micmorganisms and serves in their
transmission.
Free and available chlorine: the term applied to the three forms of chlorine that may be found in
solution (i.e., chlorine [CJ,], hypochlorite [OCr], and hypochlorous acid [HOC!]).
Germicide: a chemical that destroys microorganisms. Germicides may be used to inactivate
microorganisms in or on living tissue (antiseptics) or on environmental surfaces (disinfectants).
Health-care-associated: an outcome, usually an infection, that occurs in any health-care facility as a
result of medical care. The term "health-care-associated" replaces "nosocomial," the latter term being
limited to adverse infectious outcomes occurring only in hospitals.
Hemodiafiltration: a form of renal replacement therapy in which waste solutes in the patient's blood
are removed by both diffusion and convection thmugh a high-flux membrane.
Hemodialysis: a treatment for renal replacement therapy in which waste solutes in the patient's blood
are removed by diffusion and/or convection through the semipermeable membrane of an artificial
kidney or dialyzer.
Hemofiltration: cleansing of waste products or other toxins from the blood by convection across a
semipetmeable, high-flux membrane where fluid balance is maintained by infusion of sterile, pyrogen-
free substitution fluid pre- or post-hemodialyzer.
HEPA filter: High Efficiency Particulate Air filters capable of removing 99.97% of particles 0.3 f!m in
diameter and may assist in controlling the transmission of airborne disease agents. These filters may be
used in ventilation systems to remove particles from the air or in personal respirators to filter air before
it is inhaled by the person wearing the respirator. The use ofHEPA filters in ventilation systems
requires expertise in installation and maintenance. To test this type of filter, 0.3 f!m particles of
dioctylphthalate (DOP) are drawn through the filter. Efficiency is calculated by comparing the
downstream and upstream particle counts. The optimal HEPA filter allows only three patticles to pass
through for evety 10,000 pmticles that are fed to the filter.
Heterotl·ophic (heterotroph): that which requires some nutrient components fi·om exogenous sources.
Heterotrophic bacteria cannot synthesize all of their metabolites and therefore require cettain nutrients
from other sources.
High-efficiency filter: a filter with a particle-removal efficiency of90%-95%.
High flux: a type of dialyzer or hemodialysis treatment in which large molecules (>8,000 daltons [e.g.,
p2 microglobulin]) are removed from blood.
High-level disinfection: a disinfection process that inactivates vegetative bacteria, mycobacteria, fungi,
and viruses, but not necessarily high numbers of bacterial spores.
                                                                                                     205

Housekeeping surfaces: environmental surfaces (e.g., floors, walls, ceilings, and tabletops) that are not
involved in direct delivery ofpatientcare in health-care facilities.
Hoyer lift: an apparatus that facilitates the repositioning of the non-ambulatory patient from bed to
wheelchair or gurney and subsequently to therapy equipment (immersion tanks).
Hubbard tank: a tank used in hydrotherapy that may accomodate whole-body immersion (e.g., as may
be indicated for burn therapy). Use of a Hubbard tank has been replaced largely by bedside post-lavage
therapy for wound care management.
HVAC: Heating, Ventilation, Air Conditioning.
lato·ogenic: induced in a patient by a physician's activity, manner, or therapy. The term is used
especially in reference to an infectious complication or other adverse outcome of medical treatment.
Impactor: an air-sampling device in which particles and microorganisms are directed onto a solid
surface and retained there for assay.
Impingement: an air-sampling method during which particles and microorganisms are directed into a
liquid and retained there for assay.
Indirect transmission: involves contact of a susceptible host with a contaminated intermediate object,
usually inanimate (a fomite).
Induction unit: the terminal unit of an in-room ventilation system. Induction units take centrally
conditioned air and further moderate its temperature. Induction units are not appropriate for areas with
high exhaust requirements (e.g., research laboratories).
Intermediate-level disinfection: a disinfection process that inactivates vegetative bacteria, most fungi,
mycobacteria, and most viruses (patticularly the enveloped viruses), but does not inactivate bacterial
spores.
Isoform: a possible configuration (tertiary structure) of a protein molecule. With respect to prion
proteins, the molecules with large amounts of a-conformation are the normal isoform of that pa1ticular
protein, whereas those prions with large amounts of P-sheet conformation are the proteins associated
with the development ofspongiform encephalopathy (e.g., Creutzfeldt-Jakob disease [CJD]).
Laminar flow: HEPA-filtered air that is blown into a room at a rate of90 ± I 0 feet/min in a
unidirectional pattern with 100 ACH-400 ACH.
Large enveloped virus: vimses whose particle diameter is >50 nm and whose outer surface is covered
by a lipid-containing structure derived from the membranes of the host cells. Examples of large
enveloped viruses include influenza viruses, herpes simplex viruses, and poxviruses.
Laser plume: the transfer of electromagnetic energy into tissues which results in a release of particles,
gases, and tissue debris.
Lipid-containing viruses: viroses whose particle contains lipid components. The term is generally
synonymous with enveloped viroses whose outer surface is derived from host cell membranes. Lipid-
containing viruses are sensitive to the inactivating effects of liquid chemical germicides.
Lithotriptors: instruments used for crushing caliculi (i.e., calcified stones, and sand) in the bladder or
kidneys.
Low efficiency filter: the prefilter with a particle-removal efficiency of approximately 30% through
which incoming air first passes. See also Prefilter.
Low-level disinfection: a disinfection process that will inactivate most vegetative bacteria, some fungi,
and some viruses, but cannot be relied upon to inactivate resistant microorganisms (e.g., mycobacteria
or bacterial spores).
Mal206

68°F-131 op (20°C-55°C) is favorable for their growth and proliferation.
Mixing box: the site where the cold and hot air streams mix in the HVAC system, usually situated
close to the air outlet for the room.
Mixing faucet: a faucet that mixes hot and cold water to produce water at a desired temperature.
MMAD: Mass Median Aerodynamic Diameter. This is the unit used by ACGJH to describe the size of
particles when particulate air sampling is conducted.
Moniliaceous: hyaline or brightly colored. This is a laboratory term for the distinctive characteristics
of certain oppottunistic fungi in culture (e.g., Aspergillus spp. and Fusarium spp.).
Monochloramine: the result of the reaction between chlorine and ammonia that contains only one
chlorine atom. Monochloramine is used by municipal water systems as a water treatment.
Natural ventilation: the movement of outdoor air into a space through intentionally provided openings
(i.e., windows, doors, or nonpowered ventilators).
Negative pressure: air pressure differential between two adjacent airspaces such that air flow is
directed into the room relative to the corridor ventilation (i.e., room air is prevented from flowing out of
the room and into adjacent areas).
Neutropenia: a medical condition in which the patient's concentration ofneutrophils is substantially
less than that in the normal range. Severe neutropenia occurs when the concentration is <1,000
polymorphonuclear cells/flL for 2 weeks or                                                                                                       207

Potable (drinking) water: water that is fit to drink. The microbiological quality of this water as
defined by EPA microbiological standards from the Surface Water Treatment Rule: a) Giardia Iamblia:
99.9% killed/inactivated; b) viruses: 99.9% inactivated; c) Legionella spp.: no limit, but if Giardia and
viruses are inactivated, Legion ella will alsb be controlled; d) heterotrophic plate count [HPC]: ~500
CFU/mL; and e) >5% of water samples total coliform-positive in a month.
PPE: Personal Protective Equipment.
ppm: parts per million. The term is a measure of concentration in solution. Chlorine bleaches
(undiluted) that are available in the U.S. (5.25%-6.15% sodium hypochlorite) contain approximately
50,000-61,500 parts per million of free and available chlorine.
Prefilter: the first filter for incoming fresh air in a HVAC system. This filter is approximately 30%
efficient in removing particles from the air. See also Low-Efficiency Filter.
Pl'ion: a class of agent associated with the transmission of diseases knowns as transmissible
spongiform encephalopathies (TSEs). Prions are considered to consist of protein only, and the abnormal
isoform of this protein is thought to be the agent that causes diseases such as Creutzfeldt-Jakob disease
(CJD), kum, scrapie, bovine spongiform encephalopathy (BSE), and the human version ofBSE which is
variant CJD (vCJD).
Product water: water produced by a water treatment system or individual component of that system.
Protective envil'onment: a special care area, usually in a hospital, designed to prevent transmission of
opportunistic airborne pathogens to severely immunosuppressed patients.
Pseudoepidemic (pseudo-outbreak): a cluster of positive microbiologic cultures in the absence of
clinical disease. A pseudoepidemic usually results from contamination of the laboratory apparatus and
process used to recover microorganisms.
Pyrogenic: an endotoxin burden such that a patient would receive 2:5 endotoxin units (EU) per
kilogram of body weight per hour, thereby causing a febrile response. In dialysis this usually refers to
water or dialysate having endotoxin concentrations of2:5 EU/mL.
Rani< order: a strategy for assessing overall indoor air quality and filter performance by comparing
airborne particle counts from lowest to highest (i.e., from the best filtered air spaces to those with the
least filtration).
RAPD: a method of genotyping microorganisms by randomly amplified polymorphic DNA. This is
one version of the polymerase chain reaction method.
Recirculated air: air removed from the conditioned space and intended for reuse as supply air.
Relative humidity: the ratio of the amount of water vapor in the atmosphere to the amount necessary
for saturation at the same temperature. Relative humidity is expressed in terms of percent and measures
the percentage of saturation. At 100% relative humidity, the air is saturated. The relative humidity
decreases when the temperature is increased without changing the amount of moisture in the air.
Reprocessing (of medical instruments): the procedures or steps taken to make a medical instrument
safe for use on the next patient. Reprocessing encompasses both cleaning and the final or terminal step
(i.e., sterilization or disinfection) which is determined by the intended use ofthe instmment according to
the Spaulding classification.
Residuals: the presence and concentration of a chemical in media (e.g., water) or on a surface after the
chemical has been added.
Reservoir: a nonclinical source of infection.
Respirable particles: those particles that penetrate into and are deposited in the nonciliated portion of
the lung. Particles> 10 1.11n in diameter are not respirable.
Return air: air removed from a space to be then recirculated.
Reverse osmosis (RO): an advanced method of water or wastewater treatment that relies on a semi-
permeable membrane to separate waters from pollutants. An external force is used to reverse the
normal osmotic process resulting in the solvent moving from a solution of higher concentration to one
of lower concentration.
Riser: water piping that connects the circulating water supply line, from the level of the base of the
tower or supply header, to the tower's distribution system.
208


RODAC: Replicate Organism Direct Agar Contact. This term refers to a nutrient agar plate whose
convex agar surface is directly pressed onto an environmental surface for the purpose of microbiologic
sampling of(hat surface.
Room-air HEPA recirculation systems and units: devices (eitheo· fixed or portable) that remove
airborne contaminants by recirculating air through a HEPA filter.
Routine sampling: envimnmental sampling conducted without a specific, intended purpose and with
no action plan dependent on the results obtained.
Sanitizer: an agent that reduces microbial contamination to safe levels as judged by public health
standards or requirements.
Saprophytic: a naturally-occurring microbial contaminant.
Sedimentation: the act or process of depositing sediment from suspension in water. The term also
refers to the process whereby solids settle out of wastewater by gravity during treatment.
Semicritical devices: medical devices that come into contact with mucous membranes or non-intact
skin.
Seo·vice animal: any animal individually trained to do work or perform tasks for the benefit of a person
with a disability.
Shedding: the generation and dispersion of particles and spores by sources within the patient area,
through activities such as patient movement and airflow over surfaces.
Single-pass ventilation: ventilation in which 100% of the air supplied to an area is exhausted to the
outside.
Small, non-enveloped viruses: viruses whose paoticle diameter is <50 nm and whose outer surface is
the protein of the paoticle itself and not that of host cell membrane components. Examples of small,
non-enveloped viruses are polioviruses and hepatitis A virus.
Spaulding Classification: the categorization of inanimate medical device surfaces in the medical
environment as proposed in 1972 by Dr. Earle Spaulding. Surfaces are divided into three general
categories, based on the theoretical risk of infection if the surfaces are contaminated at time of use. The
categories are "critical," "semicritical," and "noncritical."
Specific humidity: the mass of water vapor per unit mass of moist air. It is expressed as grains of
water per pound of doy air, or pounds of water per pound of doy air. The specific humidity changes as
moisture is added or removed. However, temperature changes do not change the specific humidity
unless the air is cooled below the dew point.
Splatter: visible drops of liquid or body fluid that are expelled forcibly into the air and settle out
quickly, as distinguished from pmticles of an aerosol which remain airborne indefinitely.
Steady state: the usual state of an area.
Sterilization: the use of a physical or chemical procedure to destroy all microbial life, including large
numbers of highly-resistant bacterial endospores.
Stop valve: a valve that regulates the flow of fluid through a pipe. The term may also refer to a faucet.
Substitution fluid: fluid that is used for fluid management of patients receiving hemodiafiltration.
This fluid can be prepared on-line at the machine through a seoies ofultmfilters or with the use of sterile
peritoneal dialysis fluid.
Supply air: air that is delivered to the conditioned space and used for ventilation, heating, cooling,
humidification, or dehumidification.
Tensile strength: the resistance of a material to a force tending to tear it apaot, measured as the
maximum tension the material can withstand without tearing.
Therapy animal: an animal (usually a personal pet) that, with their owners or handlers, provide
supervised, goal-directed intervention to clients in hospitals, nursing homes, special-population schools,
and other treatment sites.
Thermophilic: capable of growing in environments warmer than body temperature.
Thermotolerant: capable of withstanding high temperature conditions.
TLV®: an exposure level under which most people can work consistently for 8 hours a day, day after
day, without adverse effects. The term is used by the ACGJH to designate degree of exposure to
                                                                                                        209

contaminants. TL V® can be expressed as approximate milligrams of particulate per cubic meter of air
(mg/m 3 ). TLVs® are listed as either an 8-hour TWA (time weighted average) or a 15-minute STEL
(short term exposure limit).
TLV-TWA: Threshold Limit Value-Time Weighted Average. The term refers to the time-weighted
average concentration for a normal 8-hour workday and a 40-hour workweek to which nearly all
workers may be exposed repeatedly, day after day, without adverse effects. The TLV-TWA for
"particulates (insoluble) not otherwise classified" (PNOC)- (sometimes referred to as nuisance dust)-
are those particulates containing no asbestos and 210


Wright-arrestaucr: R measure of filter efficiency. used primarily when desclibing the pe1fonnance of
low- and medhuu-efficiency filters. T11e measurement ofweight-anestance is pe1fonned by feeding a
standardized synthetic dust to the filter and weighing the fraction of the dust removed.


Appendix B. Air
1. Airborne Contaminant Removal

Table B.L Air changes/hour (ACH) and time required for nirborne-contmninant removnl
efficiencies of99% and 99.9%*
                                                                 Time- (mins.) t•equired for removal:
               ACH+§'If                                 99o/o pfficiencv                       99.9% efficiencv
                    '•                                         138                                  207
                    4                           69
                                 - - ---·"--·"-------------· 1---
                                                                                                           104
                    6                                          46                                          69
-----·
                    8                --                        35                                          52
                   10                                          28                                           41
                   12                                           23                                          35
                   15                                           18                                          28
                   20                                           14                                          21
                   50                                           6                                            8

"' Thi.-. t~ble i1> revised from Table S3-l in referen~e 4 and has been adapted from the fonnuln for the rate of purging airbome
     contaminant~ presented in reference 1435,
+ Shaded entries denote frequently cited ACH for patient~are areas,
§ Values were derived .fi:om the fonuula:

                           t2 - t1 = -[In (C, I C 1) I (Q J V)] x 60. with t1 = 0 and where

                t1 =initial timepoint in minutes                       t2 = final timepoint in minutes
                C 1 =initial concentration of contaminant              C2 =final concentration of contaminant
                c, j cl = 1 - (removal efficiency /I 00)               Q ~ air flow rate in cubic feet/hour
                V =room volume in cubic feet                           Q/V=ACH

-r   Values apply to an empty room with no aerosol~generati.ng source. \Vith a person present rmd generating
aerosol, this tHble would not apply. Other equations are (Jvnilnble that include a constant generating source.
However, certain disease!> (e.g.., infectious tuberculosis) are not likely to be aerosolized at n constant rate. TI1e
times given assume perfect mixing of the air within the space (i.e .. mixing factor= 1). However. perfect mixing
usun11y does not occur. Remo\·al times will be longer in rooms or areas with imperfect mixing or air st                                                                                                            211

reservoirs; b) define the role of certain devices [e.g., showers, faucets, decorative fountains, or evaporate
condensers] in disease transmission; and c) quantitate and determine the size of the droplets containing
legionellae. 1436 Stringent controls and calibration are necessary when sampling is used to determine
patticle size and numbers of viable bacteria. 1437 Samplers should be placed in locations where human
exposure to aerosols is anticipated, and investigators should wear a NIOSH-approved respirator (e.g.,
N95 respirator) if sampling involves exposure to potentially infectious aerosols.

Methods used to sample air for legionellae include impingement in liquid, impaction on solid medium,
and sedimentation using settle plates. 1436 The Chemical Corps.-type all-glass impingers (AGI) with the
stem 30 mm from the bottom of the flask have been used successfully to sample for legionellae. 1436
Because of the velocity at which air samples are collected, clumps tend to become fragmented, leading
to a more accurate count of bacteria present in the air. The disadvantages of this method are a) the
velocity of collection tends to destroy some vegetative cells; b) the method does not differentiate
patticle sizes; and c) AGis are easily broken in the field. Yeast extract broth (0.25%) is the
recommended liquid medium for AGI sampling of legionellae; 1437 standard methods for water samples
can be used to culture these samples.

Andersen samplers are viable pmticle samplers in which particles pass through jet orifices of decreasing
size in cascade fashion until they impact on an agar surface. 1218 The agar plates are then removed and
incubated. The stage distribution of the legionellae should indicate the extent to which the bacteria
would have penetrated the respiratory system. The advantages of this sampling method are a) the
equipment is more durable during use; b) the sampler can cetermine the number and size of droplets
containing legionellae; c) the agar plates can be placed directly in an incubator with no futther
manipulations; and d) both selective and nonselective BCYE agar can be used. Tfthe samples must be
shipped to a laboratory, they should be packed and shipped without refrigeration as soon as possible.


3. Calculation of Air Sampling Results
Assuming that each colony on the agar plate is the growth from a single bacteria-carrying particle, the
contamination of the air being sainpled is determined from the number of colonies counted. The
airborne microorganisms may be repmted in tenns of the number per cubic foot of air sampled. The
following fonnulas can be applied to convert colony counts to organisms per cubic foot of air
sampled. 1218

For solid agar impactor samplers:
           C I (R x P) ~ N        where   N = number of organisms collected per cubic foot of air sampled
                                          C ~ total plate count
                                          R =airflow rate in cubic feet per minute
                                          P = duration of sampling period in minutes

For liquid impingers:
     (C x V) I (Q x P x R) ~ N   where    C ~ total number of colonies from all aliquots plated
                                          V = final volume in mL of collecting media
                                          Q ~total number of mL plated
                                          P, R, and N are defined as above
212

4. Ventilation Specifications for Health-Care Facilities
The following tables from the AlA Guidelines for Design and Construction of Hospitals and Health-Care Facilities, 200/ are reprinted with permission of the American Institute
of Architects and the publisher (The Facilities Guidelines lnstitute). 120


Table B.2. Ventilation requirements for areas affecting patient care in hospitals and outpatient facilities'
Notes: This table is Table 7.2 in the AlA guidelines, 2001 edition. Superscripts used in this table refer to notes following the table.

                                                  Air movement                 Minimum             Minimum               AII air
                                                   relationship               air changes           total air          exhausted                Recirculated    Relative       Design
                                                    to adjacent               of outdoor          changes per          directly to              by means of    humidity'    temperature9
Area designation                                       area2                 air per hour'           hour4' 5          outdoors6                room units 7      (%)      (degrees F [C])

Surgeru and critica] care
Operating/surgical cystoscopic rooms 10• 11             Out                        3                    15                  -                        No          3o-60      68-73 (20-23) 12
Delivery room 10                                        Out                        3                    15                  -                        No          3o-60       68-73 (20-23)
Recovery room 10                                                                   2                     6                  -                        No          3o-60       70-75 (21-24)
Critical and intensive care                              -                         2                     6                  -                        No          3o-60       70-75 (21-24)
Newborn intensive care                                   -                         2                     6                  -                        No          30-60       72-78 (22-26)
Treatment room 13                                        -                         -                     6                  -                          -           -            75 (24)
Trauma room 13                                          Out                        3                    15                                           No          3o-60       70-75 (21-24)
Anesthesia gas storage                                  In                         -                     8                 Yes
Endoscopy                                               In                         2                     6                  -                         No         3o-60       68-73   (20-23)
Bronchoscopy 11                                         In                         2                    12                 Yes                        No         3o-60       68-73   (20-23)
ER waiting rooms                                        In                         2                    12               Yesl4, 1s                    -            -         70-75   (21-24)
Triage                                                                             2                    12                Yes 14                                   -         70-75   (2I-24)
Radiology waiting rooms                                 In                         2                    12               Yesl4, ts                     -           -         70-75   (21-24)
Procedure room
                   -
                                                        Out                        3                    15                  -                         No         3o-60       70-75   (21-24)

Nursing
Patient room                                             -                         2                    616                 -                          -            -        70-75 (21-24)
Toilet room                                             In                         -                     10                Yes
Newborn nursery suite                                    -                         2                      6                 -                         No         3(}-60      72-78 (22-26)
Protective environment room 11 • 17                     Out                        2                     12                 -                         No            -           75 (24)
Airborne infection isolation room 17• 18                                           2                     12               Yes 15                                    -           75 (24)
Isolation alcove or anteroom 17· 18                   In/Out                       -                     10               Yes                         No
Labor/delivery/recovery                                                            2                    616                                           -             -        70-75 (21-24)
Labor/delivery/recovery/postpartum                                                 2                    616                                           -             -        70-75 (21-24)
Patient corridor                         In              -                         -                      2
                                                                                                                                   No
        In




                                                                                                                                          m'"   N-   ~'"
                                                                                                                                                213
                                      Air movement      Minimum        Minimum        All air
                                       relationship    air changes      total air   exhausted     Recirculated    Relative        Design
                                       to adjacent
                                               ,       of outdoor     changes per   directly to   by means of    humidity'     temperature9
Area designation                           area-      air per hour3     hour4' 5    outdoors 6    room units 7      (%)       (degrees F [C])

Ancillary
Radiology"
  X-ray (surgical/critical care and
    catheterization)                      Out             3                15         -              No             30-60       7()-75 (21-24)
X-ray (diagnostic & treatment)             -              -                 6         -              -                -             75 (24)
  Darkroom                                In              -                10       Yes              No
Laboratory
  Genera1 19                               -              -                 6         -               -               -            75 (24)
  Biochemistry 19                         Out             -                 6         -              No               -            75 (24)
  Cytology                                In              -                 6       Yes              No               -            75 (24)
  Glass washing                           In              -                10       Yes
  Histology                               In              -                 6       Yes              No               -            75 (24)
  Microbiology 19                         In              -                 6       Yes              No               -            75 (24)
  Nuclear medicine                        In              -                 6       Yes              No               -            75 (24)
  Pathology                               In              -                 6       Yes              No               -            75 (24)
   Serology                               Out             -                 6         -              No               -            75 (24)
  Sterilizing                             In              -                10       Yes
              11
Autopsy room                                              -                12       Yes              No
Nonrefrigerated body-holding room         In               -               10       Yes              -                -            70 (21)
Pharmacy                                  Out              -                4

Diagnostic and treatment
Examination room                           -               -                6         -               -               -            75 (24)
Medication room                           Out              -                4
Treatment room                             -               -                6         -               -               -            75 (24)
Physical therapy and hydrotherapy         In               -                6         -               -               -            75 (24)
Soiled workroom or soiled holding         In               -               10        Yes             No
Clean workroom or clean holding           Out              -                4

Sterilizing and ~lmly
ETC-sterilizer room                        In              -               10        Yes             No             30-60          75 (24)
Sterilizer equipment room                  In              -               10        Yes
Central medical and surgical supply
   Soiled or decontamination room         In               -                6        Yes             No               -         68-73 (2()-23)
   Clean workroom                         Out              -                4         -              No             30-60          75 (24)
   Sterile storage                        Out              -                4         -               -           (Max.) 70
214
                                              Air movement              Minimum            Minimum              All air
                                               relationship            air changes          total air         exhausted           Recirculated         Relative           Design
                                               to adjacent
                                                       ,               of outdoor         changes per         directly to         by means of         humidity8        ternperature9
Area designation                                   area-              air per hour'         hour4• 5          outdoors 6          room units
                                                                                                                                             7
                                                                                                                                                         (%)          (degrees F [C])

Service
Food preparation center0                             -                      -                  10                 -                   No
Ware washing                                         In                     -                  10                Yes                  No
Dietary day storage                                  In                     -                  2
Laundry, general                                     -                      -                  10                Yes
Soiled linen (sorting and storage)                   In                     -                  10                Yes                  No
Clean linen storage                                 Out                     -                  2
Soiled linen and trash chute room                   In                      -                  10                Yes                  No
Bedpan room                                         In                      -                  10                Yes
Bathroom                                             In                     -                  10                 -                    -                  -               75 (24)
Janitor's closet                                     In                                        10                Yes                  No



Notes:

1. The ventilation rates in this table cover ventilation for comfort, as well as for asepsis and odor control in areas of acute care hospitals that directly affect patient Care and are
determined based on health-care facilities being predominantly "No Smoking" facilities. Where smoking may be allowed, ventilation rates will need adjustment. Areas where
specific ventilation rates are not given in the table shall be ventilated in accordance with ASHRAE Standard 62, Ventilation for Acceptable Indoor Air Quality, and ASHRAE
Handbook- HVAC Applications. Specialized patient care areas, including organ transplant units, bum units, specialty procedure rooms, etc., shall have additional ventilation
provisions for air quality control as may be appropriate. OSHA standards and/or NIOSH criteria require special ventilation requirements for employee health and safety within
health-care facilities.

2. Design of the ventilation system shall provide air movement which is generally from clean to less clean areas. If any form of variable air volume or load shedding system is
used for energy conservation, it must not compromise the corridor-to-room pressure balancing relationships or the minimum air changes required by the table.

3. To satisfy exhaust needs, replacement air from the outside is necessary. Table B2 does not attempt to describe specific amounts of outside air to be supplied to individual
spaces except for certain areas such as those listed. Distribution of the outside air, added to the system to balance required exhaust, shall be as required by good engineering
practice. Minimum outside air quantities shall remain constant while the system is in operation.

4. Number of air changes may be reduced when the room is unoccupied if provisions are made to ensure that the number of air changes indicated is reestablished any time the
space is being utilized. Adjustments shall include provisions so that the direction of air movement shall remain the same when the number of air changes is reduced. Areas not
indicated as having continuous directional control may have ventilation systems shut down when space is unoccupied and ventilation is not otherwise needed, if the maximum
infiltration or exfiltration permitted in Note 2 is not exceeded and if adjacent pressure balancing relationships are not compromised. Air quantity calculations must account for
filter loading such that the indicated air change rates are provided up until the time of filter change-out.

5. Air change requirements indicated are minimum values. Higher values should be used when required to maintain indicated room conditions (temperature andjumidity), based
on the cooling load of the space (lights, equipment, people, exterior walls and windows, etc.).
                                                                                                                                                                                       215

6. Air from areas with contamination and/or odor problems shall be exhausted to the outside and not recirculated to other areas. Note that individual circumstances may require
special consideration for air exhaust to the outside, (e.g., in intensive care units in which patients with pulmonary infection are treated) and rooms for bum patients.

7. Recirculating room HVAC units refer to those local units that are used primarily for heating and cooling of air, and not disinfection of air. Because of cleaning difficulty and
potential for buildup of contamination, recirculating room units shall not be used in areas marked "No." However, for airborne infection contra~ air may be recirculated within
individual isolation rooms ifHEPA filters are used. Isolation and intensive care unit rooms may be ventilated by reheat induction units in which only the primary air supplied from
a central system passes through the reheat unit. Gravity-type heating or cooling units such as radiators or convectors shall not be used in operating rooms and other special care
areas. See this table's Appendix I for a description of recirculation units to be used in isolation rooms (A7).

8. The ranges listed are the minimum and maximum limits where control is specifically needed. The maximum and minimum limits are not intended to be independent of a
space's associated temperature. The humidity is expected to be at the higher end of the range when the temperature is also at the higher end, and vice versa

9. Where temperature ranges are indicate~ the systems shall be capable of maintaining the rooms at any point within the range during normal operation. A single figure indicates
a heating or cooling capacity of at least the indicated temperature. This is usually applicable when patients may be undressed and require a warmer environment. Nothing in these
guidelines shall be construed as precluding the use of temperatures lower than those noted when the patients' comfort and medical conditions make lower temperatures desirable.
Unoccupied areas such as storage rooms shall have temperatures appropriate for the function intended.

10. National Institute for Occupational Safety and Health (NIOSH) criteria documents regarding "Occupational Exposure to Waste Anesthetic Gases and Vapors," and "Control of
Occupational Exposure to Nitrous Oxide" indicate a need for both local exhaust (scavenging) systems and general ventilation of the areas in which the respective gases are utilized.

11. Differential pressure shall be a minimum of 0.0 1" water gauge (2.5 Pa). If alarms are installed, allowances shall be made to prevent nuisance alarms of monitoring devices.

12. Some surgeons may require room temperatures which are outside of the indicated range. All operating room design conditions shall be developed in consultation with
surgeons, anesthesiologists, and nursing staff.

13. The term "trauma room" as used here is the operating room space in the emergency department or other trauma reception area that is used for emergency surgery. The "first
aid room" and/or "emergency room" used for initial treatment of accident victims may be ventilated as noted for the "treatment room." Treatment rooms used for bronchoscopy
shall be treated as Bronchoscopy rooms. Treatment rooms used for cryosurgery procedures with nitrous oxide shall contain provisions for exhausting waste gases.

14. In a ventilation system that recirculates air, HEPA filters can be used in lieu of exhausting the air from these spaces to the outside. In this application, the return air shall be
passed through the HEP A filters before it is introduced into any other spaces.

15. If it is not practical to exhaust the air from the airborne infection isolation room to the outside, the air may be returned through HEPA filters to the air-handling system
exclusively serving the isolation room.

16. Total air changes per room for patient rooms, labor/delivery/recovery rooms, and labor/delivery/recovery/postpartum rooms may be reduced to 4 when supplemental heating
and/or cooling systems (radiant heating and cooling, baseboard heating, etc.) are used.

17. The protective environment airflow design specifications protect the patient from common environmental airborne infectious microbes (i.e., Aspergillus spores). These special
ventilation areas shall be designed to provide directed airflow from the cleanest patient care area to less clean areas. These rooms shall be protected with HEP A filters at 99.97
percent efficiency for a 0.3 J..liD sized particle in the supply airstream. These interrupting filters protect patient rooms from maintenance-derived release of environmental microbes
from the ventilation system components. Recirculation HEPA filters can be used to increase the equivalent room air exchanges. Constant volume airflow is required for consistent
ventilation for the protected environment. If the facility determines that airborne infection isolation is necessary for protective environment patients, an anteroom should be
216
provided. Rooms with reversible airflow provisions for the purpose of switching between protective environment and airborne infection isolation functions are not acceptable.

18. The infectious disease isolation room described in these guidelines is to be used for isolating the airborne spread of infectious diseases, such as measles, varicella, or
tuberculosis. The design of airborne infection isolation (Ail) rooms should include the provision for normal patient care during periods not requiring isolation precautions.
Supplemental recirculating devices may be used in the patient room to increase the equivalent room air exchanges; however, such recirculating devices do not provide the outside
air requirements. Air may be recirculated within individual isolation roomS ifHEPA filters are used. Rooms with reversible airflow provisions for the purpose of switching
between protective environment and Ali functions are not acceptable.

19. When required, appropriate hoods and exhaust devices for the removal of noxious gases or chemical vapors shall be provided (see Section 7.3l.D 14 and 7.3l.D 15 in the AlA
guideline [reference 120] and NFPA 99).

20. Food preparation centers shall have ventilation systems whose air supply mechanisms are interfaced appropriately with exhaust hood controls or relief vents so that exfiltration
or infiltration to or from exit corridors does not compromise the exit corridor restrictions ofNFPA 90A, the pressure requirements ofNFPA 96, or the maximum defined in the
table. The number of air changes may be reduced or varied to any extent required for odor control when the space is not in use. See Section 7.3l.D1.p in the AlA guideline
(reference 120).

Appendix 1:

A 7. Recirculating devices with HEPA filters may have potential uses in existing facilities as interim, supplemental environmental controls to meet requirements for the control of
airborne infectious agents. Limitations in design must be recognized. The design of either portable or fixed systems should prevent s'tae,onation and short circuiting of airflow. The
supply and exhaust locations should direct clean air to areas where health-care workers are likely to work, across the infectious source, and then to the exhaust, so that the health-
care worker is not in position between the infectious source and the exhaust location. The design of such systems should also allow for easy access for scheduled preventative
maintenance and cleaning.                                   ·

A 11. The verification of airflow direction can include a simple visual method such as smoke trail, bali-in-tube, or flutterstrip. These devices will require a minimum differential
air pressure to indicate airflow direction.
                                                                                                                                                                                         217

Table B.3. Pressure relationships and ventilation of certain areas of nursing facilities 1
Notes: This table is Table 8.1 in the AlA guidelines, 2001 edition. Superscripts used in this table refer to notes following the table.


                                                  Air movement                 Minimum             Minimum               All air
                                                   relationship               air changes           total air          exhausted          Recirculated    Relative        Design
                                                   to adjacent                of outdoor          changes per          directly to        by means of    humidi1y7     temperature8
Area designation                                        area2                air per hour 3          hour4              outdoors5         room units 6      (%)       (degrees F [C])
                                                                                                                                                             9
Resident room                                             -                        2                      2               -                    -                      7G-75 (2I-24)
Resident unit corridor                                    -                       -                       4
Resident gathering areas                                  -                        4                      4
Toilet room                                              In                       -                      IO             Yes                   No
Dining rooms                                              -                        2                      4               -                    -            -             75 (24)
Activity rooms, if provided                               -                        4                      4
Physical therapy                                        In                         2                      6               -                    -            -             75 (24)
Occupational therapy                                    In                         2                      6               -                    -            --            75.(24)
Soiled workroom or soiled holding                       In                         2                     IO             Yes                   No
Clean workroom or clean holding                         Out                        2                      4               -                    -         (Max. 70)        75 (24)
Sterilizer exhaust room                                 In                        -                      IO             Yes                   No
Linen and trash chute room, if provided                 In                        -                      IO             Yes                   No
Laundry, general, if provided                             -                        2                     IO             Yes                   No
Soiled linen sorting and storage                        In                        -                      IO             Yes                   No
Clean linen storage                                     Out                       -                       2             Yes                   No
Food preparation fucilities 10                            -                        2                     10             Yes                   No
Dietary warewashing                                      In                       -                      10             Yes                   No
Dietary storage areas                                     -                       -                       2             Yes                   No
Housekeeping rooms                                       In                       -                      IO             Yes                   No
Bathing rooms                                            In                       -                      IO             Yes                   No            -             75 (24)



Notes:

L The ventilation rates in this table cover ventilation for comfort, as well as for asepsis and odor control in areas of nursing facilities that directly affect resident care and are
determined based on nursing facilities being predominantly "No Smoking'' facilities. Where smoking may be allowed, ventilation rates will need adjustment. Areas where
specific ventilation rates are not given in the table shall be ventilated in accordaoce with ASHRAE Standard 62, Ventilation for Acceptable Indoor Air Quality. aod ASHRAE
Handbook- HVAC Applications. OSHA standards and/or NIOSH criteria require special ventilation requirements for employee health and safety within nursing facilities.

2. Design of the ventilation system shall, insofar as possible, provide that air movement is from clean to less clean areas. However, continuous compliance may be impractical
with full utilization of some forms of variable air volume and load shedding systems that may be used for energy conservation. Areas that do require positive and continuous
control are noted with "Out" or "In" to indicate the required direction of air movement in relation to the space named. Rate of air movement may, of course, be varied as needed
218

within the limits required for positive control. Where indication of air movement direction is enclosed in parentheses, continuous directional control is required only when the
specialized equipment or device is in use or where room use may otherwise compromise the intent of movement from clean to less clean. Air movement for rooms with dashes
and nonpatient areas may vary as necessary to satisfY the requirements of those spaces. Additional adjustments may be needed when space is unused or unoccupied and air
systems are deenergized or reduced.

3. To satisfy exhaust needs, replacement air from outside is necessary. Table B.3 does not attempt to describe specific amounts of outside air to be supplied to individual spaces
except for certain areas such as those listed. Distribution of the outside air, added to the system to balance required exhaust, shall be as required by good engineering practice.

4. Number of air changes may be reduced when the room is unoccupied if provisions are made to ensure that the number of air changes indicated is reestablished any time the
space is being utilized. Adjustments shall include provisions so that the direction of air movement shall remain the same when the number of air changes is reduced. Areas not
indicated as having continuous directional control may have ventilation systems shut down when space is unoccupied and ventilation is not otherwise needed.

5. Air from areas with contamination and/or odor problems shall be exhausted to the outside and not recirculated to other areas. Note that individual circumstances may require
special consideration for air exhaust to outside.

6. Because of cleaning difficulty and potential for buildup of contamination, recirculating room units shall not be used in areas marked "'No." Isolation rooms may be ventilated
by reheat induction units in which only the primary air supplied from a central system passes through the reheat unit. Gravity-type heating or cooling units such as radiators or
convectors shall not be used in special care areas.

7. The ranges listed are the minimum and maximum limits where control is specifically needed. See A8.3l.D in the AIA guideline (reference 120) for additional information.

8. Where temperature ranges are indicated, the systems shall be capable of maintaining the rooms at any point within the range. A single figure indicates a heating or cooling
capacity of at least the indicated temperature. This is usually applicable where residents may be undressed and require a warmer environment. Nothing in these guidelines shall be
construed as precluding the use of temperatures lower than those noted when the residents' comfort and medical conditions make lower temperatures desirable. Unoccupied areas
such as storage rooms shall have temperatures appropriate for the function intended.

9. See A8.3l.Dl in the AlA guideline (reference 120).

10. Food preparation facilities shall have ventilation systems whose air supply mechanisms are interfaced appropriately with exhaust hood controls or relief vents so that
exfiltration or infiltration to or from exit corridors does not compromise the exit corridor restrictions ofNFPA 90A, the pressure requirements ofNFPA 96, or the maximum
defined in the table. The number of air changes may be reduced or varied to any extent required for odor control when the space is not in use.
                                                                                                                               219


Table B.4. Filter efficiencies for central ventilation and air conditioning systems in
general hospitals*
Note: This table is Table 7.3 in the AlA guidelines, 2001 edition.

                                                                                        Filter bed          Filter bed
                                                                  Number of                No.1               No.2
Area designation                                                  filter beds              (%)                 (%)


All areas for inpatient care, treatment, and                            2                   30                  90
diagnosis, and those areas providing direct
se1vice or clean supplies, such as sterile and
clean processing, etc.

Protective environment room                                             2                   30                 99.97

Laboratories                                                                                80

Administrative, bulk storage, soiled holding areas,                                         30
food preparation areas, and laundries

* Additional roughing or prefilters should be considered to reduce maintenance required for fitters with efficiency higher
     than 75 percent. The filtration efficiency ratings are based on average dust sopt efficiency per ASHRAE 52.1-1992.



Table B.S. Filter efficiencies for central ventilation and air conditioning systems in
outpatient facilities*
Note: This table is Table 9.1 in the AIA guidelines, 2001 edition.

                                                                                       Filter bed           Filter bed
                                                                  Number of              No.1                No.2+
Area designation                                                  filter beds              (%)                 (%)


All areas for patient care, treatment, and/or                           2                   30                  90
diagnosis, and those areas providing direct service
or clean supplies such as sterile and clean processing,
etc.

Laboratories                                                                                80

Administrative, bulk storage, soiled holding areas,                                         30
food preparation areas, and laundries


* Additional roughing or prefilters should be considered to reduce maintenance required for main filters.   The filtration
     efficiency ratings are based on dust spot efficiency per ASHRAE 52.1-1992.
+   These requirements do not apply to small primary (e.g., neighborhood) outpatient facilities or outpatient facilities that do
     not perfonn invasive applications or procedures.
220

Table B.6. Filter efficiencies for central ventilation and air conditioning systems in
nursing facilities        ·
Note: This table is Table 8.2 in the AlA guidelines, 2001 edition.


                                                                 Minimum            Filter bed         Filter bed
                                                                 number of            No.1               No.2
Area designation                                                 filter beds          (%)*               (%)*


All areas for inpatient care, treatment, and/or                         2               30                 80
diagnosis, and those areas providing direct
service or clean supplies

Administrative, bulk storage, soiled holding,                                           30
laundries, and food preparation areas


*   The filtration efficiency ratings are based on average dust spot efficiency as per ASHRAE 52.1-1992.




Table B.7. Filter efficiencies for central ventilation and air conditioning systems in
psychiatric hospitals
Note: T11is table is Table 11.1 in the AIA guidelines, 200 I edition.

                                                                 Minimum            Filter bed         Filter bed
                                                                 number of            No.1               No.2
Area designation                                                 filter beds          (%)*               (%)*

All areas for inpatient care, treatment, and                            2               30                 90
diagnosis, and those areas providing direct
services

Administrative, bulk storage, soiled holding,                                           30
laundries, and food preparation areas


* The filtration efficiency ratings are based on average dust spot efficiency as per ASHRAE 52.1-1992.



Appendix C. Water

1. Biofllms
Microorganisms have a tendency to associate with and stick to surfaces. These adherent organisms can
initiate and develop biofilms, which are comprised of cells embedded in a matrix of extracellularly
produced polymers and associated abiotic particles. 1438 It is inevitable that biofilms will form in most
water systems. In the health-care facility environment, biofilms may be found in the potable water
supply piping, hot water tanks, air conditioning cooling towers, or in sinks, sink traps, aerators, or
shower heads. Biofilms, especially in water systems, are not present as a continuous slime or film, but
                                                                                                       221


are more often scanty and heterogeneous in nature. 1439 Biofilms may form under stagnant as well as
flowing conditions, so storage tanks, in addition to water system piping, may be vulnerable to the
development ofbiofilm, especially if water temperatures are low enough to allow the growth of
thermophilic bacteria (e.g., Legionella spp. ). Favorable conditions for biofilm formation are present if
these stmctnres and equipment are not cleaned for extended periods of time. 1440

Algae, protozoa, and fungi may be present in biofilms, but the predominant microorganisms of water
system biofilms are gram-negative bacteria. Although most of these organisms will not normally pose a
problem for healthy individuals, certain biofilm bacteria (e.g., Pseudomonas aeruginosa, Klebsiella
spp., Pantoea agglomerans, and Enterobacter cloacae) all may be agents for oppottunistic infections for
immunocompromised individuals. 1441 • 1442 These biofilm organisms may easily contaminate indwelling
medical devices or intravenous (IV) fluids, and they could be transferred on the hands of health-care
wor kers. 1441- 1444 B'10fil
                          1 ms may po ten t'ra II y provt'd e an environment
                                                                    .        ~10r the survtva
                                                                                          . I of path ogentc
                                                                                                          .
organisms, such as Legionella pneumophila and E. coli 0157:H7. Although the association ofbiofilms
and medical devices provides a plausible explanation for a variety of health-care-associated infections,
it is not clear how the presence of biofilms in the water system may influence the rates of health-care-
associated waterborne infection.

Organisms within biofilms behave quite differently than their planktonic (i.e., free floating)
counterparts. Research has shown that biofilm-associated organisms are more resistant to antibiotics
and disinfectants than are planktonic organisms, either because the cells are protected by the polymer
matrix, or because they are physiologically different. 144s- 1450 Nevetiheless, municipal water utilities
attempt to maintain a chlorine residual in the distribution system to discourage microbiological growth.
Though chlorine in its various forms is a proven disinfectant, it has been shown to be less effective
against biofilm bacteria. 1448 Higher levels of chlorine for longer contact times are necessary to
eliminate biofilms.

Routine sampling of health-care facility water systems for biofilms is not warranted. If an
epidemiologic investigation points to the water supply system as a possible source of infection, then
water sampling for biofilm organisms should be considered so that prevention and control strategies can
be developed. An established biofilm is is difficult to remove totally in existing piping. Strategies to
remediate biofilms in a water system would include flushing the system piping, hot water tank, dead
legs, and those areas of the facility's water system subject to low or intermittent flow. The benefits of
this treatment would include a) elimination of corrosion deposits and sludge from the bottom of hot
water tanks, b) removal ofbiofilms from shower heads and sink aerators, and c) circulation of fresh
water containing elevated chlorine residuals into the health-care facility water system.

The general strategy for evaluating water system biofilm depends on a comparision of the
bacteriological quality of the incoming municipal water and that of water sampled from within facility's
distribution system. Heterotrophic plate counts and coliform counts, both of which are routinely run by
the municipal wateJ' utility, will at least provide in indication of the potential for biofilm formation.
Heterotrophic plate count levels in potable water should be <500 CFU/mL. These levels may increase
on occasion, but counts consistently >500 CFU/mL would indicate a general decrease in water quality.
                                                                                                       1450
A direct correlation between heterotrophic plate count and biofilm levels has been demonstrated.
Therefore, an increase in heterotrophic plate count would suggest a greater rate and extent of biofilm
formation in a health-care facility water system. The water supplied to the facility should also contain
222

Water samples can be collected from throughout the health-care facility system, including both hot and
cold water sources; samples should be cultured by standard methods. 945 If heterotrophic plate counts in
samples from the facility water system are higher than those from samples collected at the point of
water entry to the building, it can be concluded that the facility water quality has diminished. If
biofilms are detected in the facility water system and determined by an epidemiologic and
environmental investigation to be a reservoir for health-care--associated pathogens, the municipal water
supplier could be contacted with a request to provide higher chlorine residuals in the distribution
system, or the health-care facility could consider installing a supplemental chlorination system.

Sample collection sites for biofilm in health-care facilities include a) hot water tanks; b) shower heads;
and c) faucet aerators, especially in immunocompromised patient-care areas. Swabs should be placed
into tubes containing phosphate buffered water, pH 7.2 or phosphate buffered saline, shipped to the
laboratory under refrigeration and processed within 24 hrs. of collection. Samples m·e suspended by
vmtexing with sterile glass beads and plated onto a nonselective medium (e.g., Plate Count Agar or
R2A medium) and selective media (e.g., media for Legionella spp. isolation) after serial dilution. If the
plate counts are elevated above levels in the water (i.e. comparing the plate count per square centimeter
of swabbed surface to the plate count per milliliter of water), then biofilm formation can be suspected.
In the case of an outbreak, it would be advisable to isolate organisms from these plates to determine
whether the suspect organisms are~present in the biofilm or water samples and compare them to the
organisms isolated from patient specimens.

2. Water and Dialysate Sampling Strategies in Dialysis
In order to detect the low, total viable heterotrophic plate counts outlined by the current AAMI
standards for water and dialysate in dialysis settings, it is necessary to use standard quantitative culture
techniques with appropriate sensitivity levels. 792 • 832 ' 833 The membrane filter technique is particularly
                                                                                           834
suited for this application because it permits large volumes of water to be assayed. 792 •      Since the
membrane filter technique may not be readily available in clinical laboratories, the spread plate assay
can be used as an altemative. 834 If the spread plate assay is used, however, the standard prohibits the
use of a calibrated loop when applying sample to the plate. 792 The prohibition is based on the low
sensitivity of the calibrated loop. A standard calibrated loop transfers 0.00 I mL of sample to the culture
medium, so that the minimum sensitivity of the assay is 1,000 CFU/mL. This level of sensitivity is
unacceptable when the maximum allowable limit for microorganisms is 200 CFU/mL. Therefore, when
the spread plate method is used, a pipette must be used to place 0.1-0.5 mL of water on the culture
medium.

The current AAMI standard specifically prohibits the use of nutrient-rich media (e.g., blood agar, and
chocolate agar) in dialysis water and dialysate assays because these culture media are too rich for
growth of the naturally occurring organisms found in water. 792 Debate continues within AAMI,
however, as to the most appropriate culture medium and incubation conditions to be used. The original
clinical observations on which the microbiological requirements of this standard were based used
                                                                               666
Standard Methods Agar (SMA), a medium containing relatively few nutrients.          The use oftiyptic soy
agar (TSA), a general purpose medium for isolating and cultivating microorganisms was recommended
in later versions of the standard because it was thought to be more appropriate for culturing bicarbonate-
containing dialysate."'· 789• 835 Moreover, culturing systems based on TSA are readily available from
commercial sources. Several studies, however, have shown that the use of nutrient-poor media, such as
                                                                1451 1452
R2A, results in an increased recovery of bacteria from water. '       The original standard also
specified incubation for 48 hours at 95°F-98.6°F (35°C-37°C) before enumeration of bacterial colonies,
Extending the culturing time up to 168 hours, or 7 days and using incubation temperatures of 73.4 op_
82.4 op (23 °C-28°C) have also been shown to increase the recovery of bacteria. 1451 ' 1452 Other
                                                                                                       223


investigators, however, have not found such clear cut differences between culturing techniques. 835 · 1453
After considerable discussion, the AAMI Committee has not reached a consensus regarding changes in
the assay technique, and the use ofTSA or its equivalent for 48 hours at 95°F-98.6°F (35°C-37°C)
remains the recommended method. It should be recognized, however, that these culturing conditions
may underestimate the bacterial burden in the water and fail to identify the presence of some organisms.
Specifically, the recommended method may not detect the presence of various NTM that have been
associated with several outbreaks of infection in dialysis units. 31 •32 In these instances, however, the
high numbers of mycobacteria in the water were related to the total heterotrophic plate counts, each of
which was significantly greater than that allowable by the AAMI standard. Additionally, the
recommended method will not detect fungi and yeast, which have been shown to contaminate water
used for hemodialysis applications. 1454 Biofilm on the surface of the pipes may hide viable bacterial
colonies, even though no viable colonies are detected in the water using sensitive culturing
techniques. 1455 Many disinfection processes remove biofilm poorly, and a rapid increase in the level of
bacteria in the water following disinfection may indicate significant biofilm formation. Therefore,
although the results of microbiological surveillance obtained using the test methods outlined above may
be useful in guiding disinfection schedules and in demonstrating compliance with AAMI standards, they
should not be taken as an indication of the absolute microbiological purity of the water. 792

Endotoxin can be tested by one of two types of assays a) a kinetic test method [e.g., colorimetric or
turbidimetric] or b) a gel-clot assay. Endotoxin units are assayed by theLirnulus Amebocyte Lysate
(LAL) method. Because endotoxins differ in their activity on a mass basis, their activity is refe!1'ed to a
standard Escherichia coli endotoxin. The current standard (EC-6) is prepared from E. coli 0113 :HI 0.
The relationship between mass of endotoxin and its activity varies with both the lot ofLAL and the lot
of control standard endotoxin used. Since standards for endotoxin were harmonized in 1983 with the
introduction ofEC-5, the relationship between mass and activity of endotoxin has been approximately
5-10 EU/ng. Studies to harmonize standards have led to the measurement of endotoxin units (EU)
where 5 EU is equivalent to I ng E. coli 055 :B5 endotoxin. 1456

In summary, water used to prepare dialysate and to reprocess hemodialyzers should not contain a total
 microbial count >200 CFU/mL as determined by assay on TSA agar for 48 hrs. at 96.8°F (36°C), and
::;2 endotoxin units (EU) per mL. The dialysate at the end of a dialysis treatment should not contain
>2,000 CFU/mL.'1· ''· '"· '"· '"



3. Water Sampling Strategies and Culture Techniques for Detecting
Legionellae

Legion ella spp. are ubiquitous and can be isolated from 20%-40% of freshwater environments,
including man-made water systems. 1457· 1458 In health-care facilities, where legionellae in potable water
rarely result in disease among immunocompromised patients, courses of remedial action are unclear.

Scheduled microbiologic monitoring for legionellae remains controversial because the presence of
legionellae is not necessarily evidence of a potential for causing disease. 1459 CDC recommends
aggressive disinfection measures for cleaning and maintaining devices known to transmit legionellae,
but does not recommend regularly scheduled microbiologic assays for the bacteria. 396 However,
scheduled monitoring of potable water within a hospital might be considered in certain settings where
persons are highly susceptible to illness and mortality from Legionella infection (e.g., hematopoietic
stem cell transplantation units and solid organ transplant units).' Also, after an outbreak of
224


legionellosis, health officials agree monitoring is necessary to identity the source and to evaluate the
efficacy ofbiocides or other prevention measures.

Examination of water samples is the most efficient microbiologic method for identifYing sources of
legionellae and is an integral part of an epidemiologic investigation into health-care-associated
Legionnaires disease. Because of the diversity of plumbing and HVAC systems in health-care facilities,
the number and types of sites to be tested must be determined before collection of water samples. One
environmental sampling protocol that addresses sampling site selection in hospitals might serve as a
prototype for sampling in other institutions. 1209 Any water source that might be aerosolized should be
considered a potential source for transmission of legionellae. The bacteria are rarely found in municipal
water supplies and tend to colonize plumbing systems and point-of-use devices. To colonize,
legionellae usually require a temperature range of 7TF-l 08°F (25°C-42.2°C) and are most commonly
located in hot water systems. 1460 Legionellae do not smvive dtying. Therefore, air-conditioning
equipment condensate, which frequently evaporates, is not a likely source. 1461

Water samples and swabs from point-of-use devices or system surfaces should be collected when
sampling for legionellae (Box C.1). 1437 Swabs of system surfaces allow sampling ofbiofilms, which
fi·equently contain legionellae. When culturing faucet aerators and shower heads, swabs of surface areas
should be collected first; water samples are collected after aerators or shower heads are removed from
their pipes. Collection and culture techniques are outlined (Box C.2). Swabs can be streaked directly
onto buffered charcoal yeast extract agar (BCYE) plates if the pates are available at the collection site.
If the swabs and water samples must be transported back to a Iaboratoty for processing, immersing
individual swabs in sample water minimizes dtying during transit. Place swabs and water samples in
insulated coolers to protect specimens from temperature extremes.


Box C.l. Potential sampling sites for Legionella spp. in health-care facilities*

                • Potable water systems
                      incoming water main, water softener unit, holding tanks, cisterns, water heater tanks
                          (at the inflows and outflows)

                • Potable water outlets, especially those in or near patient rooms
                      faucets or taps, showers

                  Cooling towers and evaporative condensers
                      makeup water (e.g., added to replace water lost because of evaporation, drift, or leakage),
                        basin (i.e., area under the tower for collection of cooled water), sump (i.e., section of basin
                        from which cooled water returns to heat source), heat sources (e.g., chillers)

                • Humidtiers (e.g., nebullizers)
                     bubblers for oxygen, water used for respirat01y therapy equipment

                  Other sources
                     decorative fountains, irrigation equipment, fire sprinkler system (if recently used), whirlpools,
                       spas


*   Material in this box is adapted from reference 1209.
                                                                                                                          225

Box C.2. Procedures for collecting and processing environmental specimens for
Legionella spp. *



     1.   Collect water (!-liter samples, if possible) in sterile, screw-top bottles.
     2. Collect culture swabs ofintemal surfaces of faucets, aerators, and shower heads in a sterile,
        screw-top container (e.g., 50 mL plastic centrifuge tube). Submerge each swab in 5--10 mL of
        sample water taken from the same device from which the sample was obtained.
     3, Transport samples and process in a laboratory proficient at culturing water specimens for
        Legionella spp. as soon as possible after collection.+
     4, Test samples for the presence of Legionella spp. by using semiselective culture media using
        procedures specific to the cultivation and detection of Legionella spp.§1!

* Matel"ial in this table is compiled from references1209, 1437, 1462-1465.
+ Samples may be tnmspo11ed at room temperature but must be protected from temperature extremes. Samples not processed
   within 24 hours of collection should be refrigerated,
§ Detection of Legionella spp. antigen by the direct fluorescent antibody technique is not suitable for environmental samples.
~ Use of polymerase chain reaction for identification of Legionella spp. is not recommended until more data regading the
   sensitivity and specificity of this procedure are available.




4. Procedure for Cleaning Cooling Towers and Related Equipment

I.   Perform these steps prior to chemical disinfection and mechanical cleaning.
     A. Provide protective equipment to workers who perform the disinfection, to prevent their exposure
         to chemicals used for disinfection and aerosolized water containing Legionella spp. Protective
         equipment may include full-length protective clothing, boots, gloves, goggles, and a full- or
         half-face mask that combines a HEPA filter and chemical cartridges to protect against airborne
         chlorine levels of up to 10 mg/L.
     B. Shut off cooling tower.
         1. Shut off the heat source, if possible.
         2. Shut off fans, if present, on the cooling tower/evaporative condenser (CTIEC).
         3. Shut off the system blowdown (i.e., purge) valve.
         4. Shut off the automated blowdown controller, if present, and set the system controller to
             manual.
         5. Keep make-up water valves open.
         6. Close building air-intake vents within at least 30 meters of the CT/EC until after the cleaning
             procedure is complete.
         7. Continue operating pumps for water circulation through the CT/EC.

II. Perform these chemical disinfection procedures.
    A. Add fast-release, chlorine-containing disinfectant in pellet, granular, or liquid form, and follow
        safety instructions on the product label. Use EPA-registered products, if available. Examples
        of disinfectants include sodium hypochlorite (NaOCI) or calcium hypochlorite (Ca[OCI]z),
        calculated to achieve initial free residual chlorine (FRC) of 50 mg/L: either a) 3.0 lbs [1.4 kg]
        industrial grade NaOCI [12%--15% available Cl] per 1,000 gallons ofCTIEC water; b) 10.5lbs
        [4.8 kg] domestic grade NaOCI [3o/o--5% available Cl] per 1,000 gallons ofCT/EC water; or c)
226

           0.6 lb [0.3 kg] Ca[OClh per 1,000 gallons ofCT/EC water. If significant biodeposits are
            present, additional chlorine may be required. If the volume of water in the CT/EC is unknown,
            it can be estimated (in gallons) by multiplying either the recirculation rate in gallons per minute
            by I 0 or the refrigeration capacity in tons by 30. Other appropriate compounds may be
           suggested by a water-treatment specialist.
      B.   Record the type and quality of all chemicals used for disinfection, the exact time the chemicals
            were added to the system, and the time and results ofFRC and pH measurements.
      C.   Add dispersant simultaneously with or within 15 minutes of adding disinfectant. The dispersant
            is best added by first dissolving it in water and adding the solution to a turbulent zone in the
           water system. Automatic-dishwasher compounds are examples of low- or non foaming, silicate-
            based dispersants. Dispersants are added at I 0--25 Jbs (4.5-11.25 kg) per I ,000 gallons of
           CT/EC water.
      D.   After adding disinfectant and dispersant, continue circulating the water through the system.
           Monitor the FRC by using an FRC-measuring device with the DPD method (e.g., a swimming-
            pool test kit), and measure the pH with a pH meter every 15 minutes for 2 hours. Add chlorine
           as needed to maintain the FRC at_::: I 0 mg/L. Because the biocidal effect of chlorine is reduced
           at a higher pH, adjust the pH to 7.5-8.0. The pH may be lowered by using any acid (e.g.,
           nuriatic acid or sulfuric acid used for maintenance of swimming pools) that is compatible with
           the treatment chemicals.
    E.     Two hours after adding disinfectant and dispersant or after the FRC level is stable at_::: I 0 mg!L,
            monitor at 2-hour intervals and maintain the FRC at_:::IO mg!L for 24 hours.
    F.     After the FRC level has been maintained at_::: I 0 mg!L for 24 hours, drain the system. CT/EC
           water may be drained safely into the sanita1y sewer. Municipal water and sewerage authorities
           should be contacted regarding local regulations. If a sanitary sewer is not available, consult
           local or state authorities (e.g., a department of natural resou1·ces or environmental protection)
           regarding disposal of water. If necessary, the drain-off may be dechlorinated by dissipation or
            chemical neutralization with sodium bisulfite.
      G.   Refill the system with water and repeat the procedure outline in steps 2-7 in I-B above.

III. Perform mechanical cleaning.
     A. After water from the second chemical disinfection has been drained, shut down the CT/EC.
     B. Inspect all water-contact areas for sediment, sludge, and scale. Using brushes and/or a low-
         pressure water hose, thoroughly clean all CT/EC water-contact areas, including the basin, sump,
         fill, spray nozzles, and fittings. Replace components as needed.
     C. If possible, clean CT/EC water-contact areas within the chilJers.

IV. Perform these procedures after mechanical cleaning.
    A. FilJ the system with water and add chlorine to achieve an FRC level of I 0 mg!L.
    B. Circulate the water for I hour, then open the blowdown valve and flush the entire system until
       the water is free of turbidity.
    C. Drain the system.
    D. Open any air-intake vents that were closed before cleaning.
    E. FilJ the system with water. The CT/EC may be put back into service using an effective water-
        treatment program.
                                                                                                      227




5. Maintenance Procedures Used to Decrease Survival and Multiplications
of Legionella spp. in Potable-Water Distribution Systems
Wherever allowable by state code, provide water at 2: I 24 op (2:5 I oq at all points in the heated water
system, including the taps. This requires that water in calorifiers (e.g., water heaters) be maintained at
2:I40°F (2:60°C). In the United Kingdom, where maintenance of water temperatures at?:l22°F (2:50°C)
in hospitals has been mandated, installation of blending or mixing valves at or near taps to reduce the
water temperature to _:Sl 09.4°F (S63°C) has been recommended in certain settings to reduce the risk for
scald injury to patients, visitors, and health care workers. 726 However, Legionella spp. can multiply
even in short segments of pipe containing water at this temperature. Increasing the flow rate from the
hot-water-circulation system may help lessen the likelihood of water stagnation and cooling.'"· 1465
Insulation of plumbing to ensure delive1y of cold (<68°F [<20°C]) water to water heaters (and to cold-
water outlets) may diminish the opportunity for bacterial multiplication. 456 Both dead legs and capped
spurs within the plumbing system provide areas of stagnation and cooling to 228


Appendix D. Insects and Microorganisms

Table D.l. Microorganisms isolated fromnrthropods in health-care settings
      Insect          Microorganism cateO'Ol'Y                   ~iicl·ooreJtnisms                  ReferNlCPs
                    GnmHtegntive bacteria        Acinetobacter spp.; Citrobacterfi'eundil~·     1048, 1051, 1056,
                                                 Entcrobocter spp., E. cloacae; Escherichia     1058. 1059. 1062
                                                 coli; Flavobacterium spp.,' Klebsiella spp.;
                                                 Proteus spp.; Pseudomonas spp., P.
                                                 aeruginosa, P.ftuorescens, P. pun"cla;
                                                 Salmonella spp.; Serratia spp., S.
                                                 marcesce11s; Shigella boydii
 Cockroaches        Gnnn~positive   bnctetia     Bacillus spp.; Enterococcusfaccalis,·          1056, 1058, 1059
                                                 lvficrococcus spp.; Staphylococcus aurerw,
                                                 S. epidermidis; Streptococcus spp., S.
                                                 virldans
                    Acid-fast bacteria           Mycobacteriwn tuberculosis                     1065
                    Fungi                        Aspergillus niger; Mucor spp.: Rhizopus        1052, 1059
                                                  >PD.
                    Parasites:                   Endolimax nana; Entamoeba coli                 1059
                    GranHleg:Mive bacteria       Acinetobacter spp.; Campulobacterfetus         1047, 1048, 1050,
                                                  ~ubsp. Jejuni; Chlamydia spp.; Citrobacter    1053-1055, 1060
                                                 ji-mmdii; Enterobacter spp.; Esclum'cltia
                                                  coli; HehcobacUwpylOJ1; Klebsiella spp.;
                                                  Proteus spp.; Pseudomonas aeruginosa,'
                                                  Serratia marcescens · Shigella s1m.
  Houseflies        Gmmvposith·e bacteria        Bacillus spp.; Euterococcusfaecalis,-          1048. 1060
                                                 Micrococcus spp.; Staphylococcus spp.
                                                 (congnl(lse-neg:ntive), S. am·eus;
                                                 Streptococcus spp,, S. viridans
                    Fungi I yen;ts                Candida spp.; Geotriclmm spp.                 1060
                    Parasites                    Endolimax naua,• Entamoeba coli                1060
                    Vimses                       Rotnviruses                                    1049
                    GranNtegatiYe bacteria       Acinetobacter spp.; Esclwrichifl coli;         1057
                                                 Klebsiella spp.,· Neisseria sicca; Proteus
                                                  ">pp.; Provideucia spp./ Pscudomo11as
                                                 aeruginosa, P. jluorescens
       Ants.        Grmu-positive bacteria        Bacillus spp., B. cereus, B. pumilis;         1057
                                                  Clostridium cochlem1um, C welchii;
                                                  Enterococcusfaecalis,· Staphylococcus spp.
                                                  (coag:nlase--negntivc), S. aureus;
                                                  Sn·eptococcus pyrogencs
                    Gnun-negative bacteria       Acinetobacter spp.,· Cittobacterfi'eundii;     1048
                                                  Enterobacteraerogenes; Morganella
      Spiders
                                                 t/101'/!0tlti
                    Gram-positive bacteria        Stavh •lococcus spp. {congulase-negative)      104&
                    Bl'am-negntive bacteria       Acinetobacter spp.,- Burkholderia cepacia,·    1048
                                                  Ellterbacter agglomerans, E. aerogeues,-
~1ites,   midges
                                                  Ha[nia alvei,' Pseudomonas aer11mnosa
                    Gram-positive bacteria        Staphylococcus .itiw bacterin    -E:nterococcu-;-s-p}}."; StCi})i~ylococcus ~ 'li!4&
                                                  (coae:ulnse-negative)
                                                                                                       229


Appendix E. Information Resonrces

The following sources of information may be helpful to the reader. Some of these are available at no
charge, while others are available for purchase from the publisher.

Air andWater
    •   Jensen PA, Schafer MP. Sampling and characterization ofbioaerosols. NIOSH Manual of
        Analytical Methods; revised 6/99. www.cdc.gov/niosh/nmam/pdfs/chapter-j.pdf
    •   American Institutes of Architects. Guidelines for Design and Construction ofHospital and
        Health Care Facilities. Washington DC; American Institute of Architects Press; 200 I. AlA,
        1735 New York Avenue, NW, Washington DC 20006. 1-800-AIA-3837 or (202) 626-7541
    •   ASHRAE. Standard 62, and Standard 12-2000. These documents may be purchased from:
        American Society of Heating, Refrigerating, and Air-Conditioning Engineers, Inc. 1791 Tullie
        Circle, NE, Atlanta GA 30329 1-800-527-4723 or (404) 636-8400.
    •   University of Minnesota websites: www.dehs.umn.edu             Indoor air quality site:
        www.dehs.umn.edu/resources.htm#indoor          Water infiltration and use of the wet test
        (moisture) meter: www.dehs.umn.edu/remangi.html
    •   The CDC website for bioterrorism information contains the interim intervention plan for
        smallpox. The plan discusses infection control issues both for home-based care and hospital-
        based patient management. www.bt.cdc.gov/agent/smallpox/response-plan/index.asp

Environmental Sampling
    •   ISO. Sterilization of medical devices- microbiological methods, Part l. ISO standard 11737-
        1. Paramus NJ; International Organization for Standardization; 1995.

Animals in Health-Care Facilities
    •   Service animal information with respect to the Americans with Disabilities Act. Contact the
        U.S. Department ofJustice ADA Information Line at (800) 514-0301 (voice) or (800) 514-0383
        (TDD), or visit the ADA website at: www.usdoj.gov/crt/ada/adahom l.htm

Regulated Medical Waste
    •   U.S. Environmental Protection Agency. This is the Internet address on their Internet web site
        that will link to any state for information about medical waste rules and regulations at the state
        level: www.epa.gov/epaoswer/other/medical/stregs.htm

General Resources
    •   APIC Text of!nfection Control and Epidemiology. Association for Professionals in Infection
        Control and Epidemiology, Inc. Washington DC; 2000. (Two binder volumes, or CD-ROM)
    •   Abrutyn E, Goldmann DA, Scheckler WE. Saunders Infection Control Reference Service, 2"d
        Edition. Philadelphia PA; WB Saunders; 2000.
    •   ECRI publications are available on a variety ofhealthcare topics. Contact ECRI at (610) 825-
        6000. CRI, 5200 Butler Pike, Plymouth Meeting, PA 19462-1298.
230


Appendix F. Areas of Future Research
Air
   Standardize the methodology and interpretation of microbiologic air sampling (e.g., determine action
    levels or minimum infectious dose for aspergillosis, and evaluate the significance of airborne
    bacteria and fungi in the surgical field and the impact on postoperative SSI).
   Develop new molecular typing methods to better define the epidemiology of health-care-associated
   outbreaks of aspergillosis and to associate isolates recovered from both clinical and environmental
      sources.
   Develop new methods for the diagnosis of aspergillosis that can lead reliably to early recognition of
   infection.
   Assess the value of laminar flow technology for surgeries other than for joint replacement surgery.
   Determine ifpatticulate sampling can be routinely performed in lieu of microbiologic sampling for
   purposes such as determining air quality of clean environments (e.g., operating rooms, HSCT units).

Water
  Evaluate new methods of water treatment, both in the facility and at the water utility (e.g., ozone,
   chlorine dioxide, copper/silver/monochloramine) and perform cost-benefit analyses of treatment in
   preventing health-care-associated legionellosis.
  Evaluate the role ofbiofilms in overall water quality and determine the impact of water treatments
   for the control of biofilm in distribution systems.
  Determine if the use of ultrapure fluids in dialysis is feasible and warranted, and determine the action
   level for the final bath.
  Develop quality assurance protocols and validated methods for sampling filtered rinse water used
  with AERs and determine acceptable microbiologic quality of AER rinse water.

Environmental Services
   Evaluate the innate resistance of microorganisms to the action of chemical germicides, and
    determine what, if any, linkage there may be between antibiotic resistance and resistance to
    disinfectants.

Laundry and Bedding
   Evaluate the microbial inactivation capabilities of new laundry detergents, bleach substitutes, other
    laund1y additives, and new laundry technologies.

Animals in Health-Care Facilities
  Conduct surveillance to monitor incidence of infections among patients in facilities that use animal
   programs, and conduct investigations to determine new infection control strategies to prevent these
   infections.
  Evaluate the epidemiologic impact of performing procedures on animals (e.g., surge1y or imaging) in
   human health-care facilities.

Regulated Medical Waste
   Determine the efficiency of current medical waste treatment technologies to inactivate emerging
    pathogens that may be present in medical waste (e.g., SARS-coV).
   Explore options to enable health-care facilities to reinstate the capacity to inactivate microbiological
    cultures and stocks on-site.
                                                                                                                                                                           231


Index-Parts I and IV
                                                                                            blood .. 12, 64, 69, 75, 77-79, 86, 87, 98, 99, 102, 113, 116
                                                                                            bloodborne pathogens ............................................. 73, 116
A                                                                                           boil water advisory ................................................... 51,52


AAMI standards ,................................. 59, 60, 62, 222, 223
Acinetobocter spp ............................ l1, 20, 43, 44. 99, 104                      c
aerators ................................ 47, 48, 94, 220--222,224, 225
aerosols ... l2, 27, 41, 47, 56, 59, 67, 75, 76, 78, 80, 85, 89,                            calibrated loop .............................................................. 222
    90, 98, 106, Ill, 113, 114                                                              carpet cleaning ................................................................ 79
AlA guidelines ............................. 17, 18, 19, 25, 37, 39, 99                     carpet tiles ....................................................................... 79
All rooms ................................................................. 35--37          carpeting .................................................. 22, 25, 52, 78, 79
airchangesperhour(ACH) ....... 6, 12, 16, 18,31,111,210                                     cats ......................................................... l05, 106, 108, I 09
air conditioners ........................................................... 8, 22          chain of infection ........................................................ 4, 87
air conditioning systems ............................... 13, 20, 57, 59                     chemical ge1micides ................................ 73, 74, 77, 80, 84
air filtration ................................................................... 111      chloramine/chloramine" T ............................................... 68
air intakes ............................................................... 31, 226         chlorine .................................... 46, 50, 53, 69, 84, 221, 226
air sampling ............................... 26, 29, 89, 90, 91, 93,210                     chlorine bleach ........................................................ 78, 101
airbomc infection isolation (AU) ................................ 6, 19                     chlorine residual ............................ 50, 68, 69, 94, 101,221
airbmne transmission ...................................................... 12              cleaning .. 68, 70--72, 74, 78, 80, 83, 85, 86, 107, 109, 112,
air~ fluidized beds .......................................................... 104              225
alcohol" based hand rubs ................................................. 53               cleaning cloths ................................................................ 75
alkaline glutaraldehyde ................................................... 70              cleaning solutions ..................................................... 75, 76
allergens ............................................................ 17, 80, 107          Clostridium difjicile .................................................... 5, 84
American Institute of Architects (AlA) .......................... 13                        cloth chairs ...................................................................... 79
Americans with Disabilities Act.. ......................... 108, 110                        cockroaches .................................................................... 81
amplified stocks and cultures ................................ l 14, l 15                   coliform bacteria ........................................................... 221
Animal Assisted Activities ................................... 106, l 07                    colonization ...................... .42-44, 68, 70, 83, 99, 106,227
Animal Assisted Therapy ..................................... I 06, I 07                    colony counts ................................................................ 211
anin1al bites ................................................................... 107       coinlnissioning .......................................................... 29, 89
anin1al handler .............................................................. 107          construction ..... 7, 13, 14, 21, 23, 26, 27, 29, 31, 37, 76,89
anilnal patient ............................................................... II 0        constmction workers ........................................... 24, 26,31
Animal Welfare Act., .................................................... 112               contact precautions ......................................................... 85
anterooms ................................................ 12, 25, 33, 3&--38               contact time ................................................ 74, 84, 88, 221
ants ................................................................................. 81   contaminants .......................................... l4, 18, 19, 59,210
ASHRAE ............................................................ 13, 47,49               contaminated fabrics ....................................... 98, 101, 102
aspergillosis ............................... ?, 8, 16, 19, 21, 35, 79,80                   contingency plans ..................................................... 21, 50
Aspergillusfumigatus ............................................. 7, 8, 29                 continuous chlorination ................................................ 227
Aspergillus spp .......................... 5, 7, 20, 21, 28, 32, 34,81                      cooling tower .......................... .41, 53, 55, 57-59, 220, 225
auto1nated cyclers ........................................................... 65           copper/silver ions ............................................................ 54
automated endoscope reprocessor....................... 50, 69, 70                           copper"8"quinolinolate .................................................... 35
autopsy suites/rooms ................................................. 12, 87               Creutzfeldt~Jakob disease ....................................... 86, 116
                                                                                            Cr;ptosporidium parvum ................................................ 46

B
                                                                                            D
bacterial spores ................................................... 73, 84, 89
bank offilters .................................................................. l4        dead legs ........................................................... 59, 64, 221
barrier ............................................................................. 34    decorative fountains .......................................... 47, 49, 224
barrier precautions/protection ......................... 74, 109, 116                       demolition ..................................................... 23, 25, 26, 29
barriers ................................................................ 27, 31, 33        dental unit water lines ..................................................... 71
bassinets .......................................................................... 76     detergent/disinfectant.. .............................................. 74-76
biolilms .................................. 46, 54, 64, 71, 220--222, 224                   dialysate .................................................................... 59-62
biosafety level ............................................................... 114         dialysis machines ............................................................ 64
bioteJTorism ............................................................ 89, 114           dialysis water ................................................................ 222
bird droppings ....................................................... 9, 20, 22            dialyzer., ......................................................................... 62
birthing tanks ............................................................ 67,69           dialyzer membranes ........................................................ 61
232

dialyzer reprocessing ...................................................... 59              floors ............................................................. 25, 75, 82, 83
dioctylphthalate (DOP) particle test.. .............................. 15                     flowers ............................................................................ 80
direct contact. ....................... 6, 41, 67, 85, 86, 98, 108, 111                      flush titnes ....................................................................... 51
direct threat ................................................................... 109        flutter strips ......................................................... 20, 34, 36
disinfectant fogging ........................................................ 75             fomites ................................................................ 3, 4, 7, 85
disinfectant residuals ...................................................... 96             Food and Dmg Administration (FDA) .............. 69, 73, 103
disinfectants ...................................................... 21, 76,225              free residual chlorine ................................ 51, 54, 225-227
disinfecting ........................ 71, 74, 80, 83, 85, 86, 112, 226                       fungal spores ... 8, 15, 16, 19-21,26-28,31,34,38,79, 89,
disinfection ................................................... 63, 64, 68, 70                  93
dispersant ...................................................................... 226        fungi .................................................................................. 8
disposal (of medical waste) ........................................... ll3                  furniture .............................................................. 52, 79, 82
distribution system .................................................. 94,221
dogs ...................................................... 105, 106, 108, 109
dl'ift eliminators ................... ,,,,,,,,,,,,,,,,,,,, ....................... 58       G
drinking water ................................................................. 71
droplet nuclei .............................................. 6, 7, 10, 12, 89
                                                                                             gram-negative bacteria ... II, 41, 42, 48, 50, 60, 63, 64, 221
droplets ..................................................... 6, 55, 85, 86, 89
                                                                                             gram~positive bacteria ............................................... 11, 84
dry cleaning .................................................................. 102
drying .............................................................................. ll
dual-duct system ............................................................. 20
duct cleaning ................................................................... 21         H
ductwork ................................................................... 20, 22
dust .................................... &, 20, 24, 27, 30, 32, 74, 79, 93                  hand hygiene ............................................. 25, 71, 107, 109
dust-spot test ................................................................... l5        hand transferral.. ........................ 3, 44, 65,82-84, 106,221
                                                                                             handwashing ......................................... 25, 80, 84, 99, 107
                                                                                             hantavhuses .................................................................... 12
E                                                                                            hematopoietic stem cell transplant .................................... 6
                                                                                             hemodiafiltration ............................................................. 62
                                                                                             hemodialysis ......................................... 59, 60, 62, 64, 223
education ........................................................................ 24
                                                                                             hemodialysis patients ........................................................ 7
electrical generators ........................................................ 53
                                                                                             hen1ofiltration ................................................................. 62
emergency ....................................................................... 53
                                                                                             HEPA filtration/ftlters ........ 6, 12, 14, 15, 17, 31, 32, 36,76
endotoxin .................................................... 60--62, 64, 223
                                                                                             hepatitis B vilus .................................................. 40, 73, 98
engineering controls ........................................................ 36
                                                                                             heterotrophic plate counts ............. 51, 62, 66, 95, 221-223
enteric viruses ................................................................. 85
                                                                                             high~ flux membranes ............................. ~ ........................ 61
environmental cultures .............................................. 83, 88
                                                                                             high-level disinfectants ..................................... ,............. 73
Environmental Protection Agency (EPA) .... 21,73-75,77,
                                                                                             high-level disinfection ........................................ 60, 69, 72
    103,227                                                                                  high-temperature flushing ............................................... 50
environmental sampling ............................................ 88, 95
                                                                                             high~touch surfaces ............................................. 75,83-85
environmental surfaces ... 11, 44, 71, 72, 74, 82-86, 88, 98,
                                                                                             holding tank .................................................................... 47
    107                                                                                      hospital disinfectant ........................................................ 73
environmental surveillance ....................................... 54, 55
                                                                                             hot water system ....................................................... 51, 54
EPA registration .................................................. 73, 76, 83
                                                                                             hot water tanks ................................................ 53, 220--222
EPA-registered gennicides ........................... 75, 78, 85, 86                         hot \Vater temperature ..................................................... 49
evaporative condensers ....................................... 41, 57-59                     housekeeping surfaces ........................ 3, 64, 72, 74-77, 83
exclusion (of a service animal) ..................................... 109
                                                                                             HSCT patients ............................................................. 6, 37
exotic anin1als ............................................................... 110          HSCT units ........................................... II, 26, 79, 80, 107
                                                                                             Hubbard tanks ................................................................. 68
                                                                                             human hcalth~care facilities .................................. 110, 111
F                                                                                            human immunodeficiency virus ...................................... 73
                                                                                             humidifiers .......................................................... 17, 23,41
fan-coil units .................................................................. 18         humidity ............................................ 13, 14, 17, 20, 38,90
faucets ......................................... .47, 54, 94,222,224, 225                   HVAC systems ................ 13, 14, 16, 17, 19-21,27,30,51
fecal contamination ......................................................... 84             hydrotherapy equipment ........................................... 67-69
F!FRA ..................................................................... 75, 103          hydrotherapy pools ......................................................... 68
filter efficiency ......................................................... 27, 29           hydrotherapy tanks .............................................. 67, 68, 82
filtration .......................................................................... 15     hygienically-clean laundry .............................. 9&-1 00, 102
fire codes ........................................................................ 31       hyperchlorination .......................................... 50, 53, 54, 59
ftsh ........................................................................ I05, 108
fish tanks ....................................................................... l 08
flies ................................................................................. 81
flooding ........................................................................... 51
                                                                                                                                                                             233


I,J                                                                                       M
iatrogenic cases .............................................................. 87        manufacturer's instructions ........... 67, 69, 74, 86, 102, 116
ice machines and ice .................................... 25, 48, 65,66                   material safety data sheets (MSDS) .......................... 75, 87
ice-storage chests ........................................................... 66         1nattress cover ......................................................... 77, 104
immunocompromised patients .... 6, 7, 9, 26,29-31,34,42,                                  mattresses ........................~ ...................................... 77, 104
    47, 56, 66, 80, 107, 108,223                                                          medical equipment.. .................................................. 74, 83
impaction ................................................................ 90, 211        medical equipment surfaces ............................................ 72
ilnpactors .................................................................. 28, 93      medical gas piping .......................................................... 30
impingement ..................................................... 90, 93,211              medical records ............................. ,................................. 51
in1pingers .............. ,....................................................... 211    medicalwaste ............................................... 112, 113,117
inactivation studies ......................................................... 87         medical waste management .......................................... 112
incineration ........................................................... 113, 114         membrane filtration .................................... 70, 95, 96, 222
incubators (nursery) ........................................................ 76          methicillin-resistant Staphylococcus aureus (MRSA) ... 82,
indirect trans1nission ......................................................... 6           83, 104, 105
indirect contact ............................................................... 41       microbial inactivation ..................................................... 72
indoor air ................................................. 21, 24, 26, 27,90            microbial resistance ........................................................ 70
industrial-grade HEPA filter, ........... ,,,,,,,,,,,,, 16, 31, 38,39                     microbiologic air sampling ............................................. 27
infection-control risk assessment (ICRA) .... 26, 29, 31, 35,                             microbiologic cultures and stocks ................................. 112
    108, Ill                                                                              microbiologic sampling .................................................. 64
influenza viruses ............................................. 6, 12, 73, 85             microbiologic sampling of laundry ............................... l 02
innate resistance .................................................. 72, 73, 84           microbiological wastes ......................................... 112, 114
insects ....................................................................... 67,81     moisture ............... ,.......................... ,.. 20, 24, 32, 51, 70, 96
insulation material .......................................................... 20         1noisture tneters ........... ,................................................... 51
intermediate-level disinfectants ............... 73, 78, 83, 85, 86                       molecular typing ............................................................. 28
intermediate-level disinfection ....................................... 72                monochloramine ............................................................. 54
isolation/isolation areas .................................... 11, 36, I 00               mop heads ....................................................................... 75
                                                                                          multidisciplinary team .............................................. 23, 91
JCAHO ......................................................... 13, 14, 51,59             municipal water ................................................ 47, 50, 224
                                                                                          municipal water systems/utilities ............................ 45, 221
                                                                                          Mycobacterium tuberculosis ..................... 5, 7, 10, 73, 114
L                                                                                         myiasis ............................................................................ 81

laboratories, 12, 13, 32, 47, 78, 79, 83, 105, Ill, 112, 114,
    222                                                                                   N
laboratory confi1mation .................................................. 55
laminar airflow ................................................... 18, 34,38             negative airpressure ..... 6, 12, 18, 19, 21, 36, 99,100,104,
laser plumes .................................................................... 40         Ill
laundry ............................................................................ 49   neutralizer chemicals ...................................................... 96
laundry bags ............................................................ ,.... I 00      NIOSH ........... ,........ ,...................... ,, .......... ,, ................... 40
laundry chutes ............................................................... 100        nontuberculous mycobacteria (NTM).5, 41,44-46,60,63,
laundry cycles ............................................................... 101           70, 71, 223
laundry disinfection ...................................................... 101
laundry facility ................................................................ 99
laundry packaging ................................................. 100, 10 l             0
laundry process ................................................. 98, 99, 102
laundl)' services .............................................................. 99       operating rooms ..... 13, 15, 17, 34, 38, 76, 82, 87, 109, 111
laundry transport. .................................................. 100, 101
                                                                                          opportunistic infections ................................................ 4, 5
Legionella pneumophi/a ....................................... 210, 221                   organic matter ................................................................. 78
Legionella spp ... .41, 42, 50, 54-57, 59, 71, 222, 223, 225,
                                                                                          OSHA ...................................... 13, 73, 77, 79, 98, 100, 113
    227                                                                                   outdoorair ............................................... 14, 15,18,25,91
legionellae ................................................. 41, 54, 211, 223
                                                                                          oxygen-based laundry detergents .................................. I 01
legionellosis ...................................................... 53-56, 224
Legionnaires disease ............................. .41, 47, 57, 58, 224
liquid chemical sterilant.. ................................................ 70
low-level disinfectants .................................. 72, 73, 83, 86
                                                                                          p
low-level disinfection ...................... ,........................ 60, 64
                                                                                          pmiicle sampling ................................................. 27, 33, 89
                                                                                          performance measures ...................................................... 2
                                                                                          periodic culturing ............................................................ 57
                                                                                          peritoneal dialysis ..................................................... 64, 65
234

personal protective equipment ..... ??, 98, 99, 112, 114, 225                                 RODAC plates .............................................................. I 02
persons with disabilities ........................................ IO&, 109                   rodents ............................................................................ 67
person~to~person transmission .................................. 12, 85                       rooftops ........................................................................... 30
pest control ..................................................................... 82

~:~~~~~~~:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::·i6~          s
pipes .................................................. 64, 69,221,223,224
planktonic organisms .................................................... 221
                                                                                              Sabouraud dextrose agar ................................................. 96
plastic enclosures ............................................................ 31
                                                                                              sample/rinse methods .................... ,................................. 97
plastic wrapping .............................................................. 74
                                                                                              sanitary sewer ....................................................... 116, 117
Pneumocystis cm·inii ......................................................... 9              SARS .............................................................................. 86
pneumonia ................................................................ 42, 55
                                                                                              SARS-CoV ..................................................................... 86
point-of-use fixtures .......................................... 47,51 224
                                                                                              scalding ..................................................................... 49, 51
polyvinylchloridc (PVC) ...........................................             46,   64
                                                                                              screens ............................................................................ 82
pools ............................................................................... 67
                                                                                              scrub suits ................................................................. 98 99
positive air pressure .................................................. 18, 38
                                                                                              sealed windows ............................................. 19, 26, 29' 89
potable water................................................................. 220
                                                                                              sedimentation .................................................... 90, 93, 2tt
potted plants ................................................................ 8, 80
                                                                                              select agents .......................................................... l 14, 115
pr~ssme differentials ............................... l8, 19, 25, 30,38
                                                                                              selfwclosing doors ............................................................ l9
pnmates ........................................................ 105, 106, Ill
                                                                                              semicritical device .......................................................... 70
~~:~~~~··~~;:t~i~~:::::::::::::::::::::::::::::::::::::::::::::::::::::::.~.~·. ~ ~~          service animal ............................................... I 05, I 08-110
                                                                                              settle plat~s ................................................. 28, 90, 93, 211
product Water ............................................................ 64, 70             sewage sp1lls ................................................................... 51
protective environment (PE) ............. 6, 18, 19, 34, 56, I 08
                                                                                              sharps containers ........................................................... 113
Pseudomonas aeruginosa .5, 11, 20, 42, 68, 70, 71, 73, 79,                                    shock decontamination ................................................... 51
   80, 96, I 04, 221
                                                                                              shower heads ................ 47, 49, 54, 220,221, 222, 224, 225
pseudo-~utbrea~                                                                                                                                                                          235

thermostatic mixing valves ................... , ......................... 49             viral hemon-hagic fever ................................................... l2
transport and storage (of medical waste) ...................... 113                       viral particles .................................................................. 11
treated items/products ............................................. 79, 103              viruses ....................................................................... 11,85
tryptic soy agar ................................................. 94, 96, 222            visual rri.onitoring device ................................................. 34
tub liners ......................................................................... 68   volumetric air samplers ................................................... 29
tuberculocidal claim ....................................................... 73           volumetric sampling methods ......................................... 28
tuberculosis (TB) ............................................................ 35

                                                                                          w
u
                                                                                          wallboard .............................................................. 8, 22, 52
ultrapure dialysate.................................. ,,,,,,,,,,,,,,,,,,,,,,,,, 61        walls ............................................................................... 25
ultraviolet germicidal irradiation (UVGI) 14, 16, 17, 36, 38                              washing machines and dryers ....................................... 102
unifonns .................................................................... 98, 99      water conditioning .......................................................... 68
                                                                                          water distribution systems .............................. 64, 221, 227
                                                                                          water droplets .................................................. ,.............. 58
v                                                                                         water pipes ...................................................................... 46
                                                                                          water pressure ................................................................. 50
                                                                                          water quality ............................................................. 71, 94
vacuu1n breakers ....................................................... 47,50
                                                                                          water sampling .......................................... 54, 94, 221, 224
vacuum cleaners ....................................................... 76, 79
                                                                                          water stagnation ............................................................ 227
vacuuming ...................................................................... 79
                                                                                          water treatn1ent system ................................................... 63
vancomycin~resistant enterococci (VRE) .. 3, 5, 82, 83, I 05
                                                                                          walerbome lransrnission ................................................. 46
vancomycin~ resistant Staphylococcus aureus (VRSA) ... 83
                                                                                          weight-arrestance test ..................................................... 15
variable air ventilation .............................................. 20, 38
                                                                                          wet cleaning .................................................................... 79
varicella~zostervims (VZV) ................................... 5, 7, 40
                                                                                          whirlpool spas ..................................................... 59, 67, 69
vase \Vater ...................................................................... 81
                                                                                          whirlpools ................................................................. 68, 69
vegetative bacteria .......................................................... 73
                                                                                          windoVl' chutes ................................................................ 33
ventilation rates .............................................................. 18
                                                                                          Windo\VS .................................................................... 22, 59
ventilation systems ............................................... 8, 9, 111
                                                                                          wood ................................................................. 8, 9, I 5, 35
viable pmticles ............................................................ 9, 91
APPENDIX- ''15''
Hospital eTool                                                                                                                                                                         Page 1 of2



                                                                                                                                      ' - - - - - - - - - - ' l!ii;,;RCM,
                                                                                                                               A to z n1dex 1 Newsroom            ! Contact Us i FAQs ! About OSHA
                                                                                                                                       .                                  14 Was this page helpful?
 OSHA
                                                        ~{)'   Sflt'1RL     Kl WCJ .   1}}!1Ud•M(!1:\fmlttJNewsletw                        lfi nss Fetlds    RSS Feeds

                                                                                                                                                                                  What's New 1 Offices
 Occupational Safety & Health Administration                                         We Can Help
                                                                                                                                                                                            OSHA
  Home        Workers         Regulations        E~~orcement      ~:      Data & Statistics   Training           Publications               Newsroom             Small Business
  Anti-Retaliation



                        BTools Home : Hospital                                                                          :!.~ope   1 GloSS1ap I Cl-e\llts




                           1+1
                          Hospital aTool
                                                 Hospital eTool




                        Administration
                        Central Supply
                        Clinical Services i/
                        Dietary             i)
                        Emergency
                        Engineering
                        Healthcare Wideii
                        Hazards
                        Heliport
                        Housel{eeping
                        ICU
                        laboratory
                        laundry
                        Pharm<1cy                The OSH Act of 1970 strives to "assure safe and healthful working conditions" for
                                                 today's workers, and mandates that employers provide a safe work environment for
                        S~wgicalSuite I>         employees. Hospitals and personal care facilities employ approximately 1.6 mllllon
                        Expert Systems           workers at 21,000 work sites. There are many occupational health and safety hazards
                                                 throughout the hospital. This eTool* focuses on some of the hazards and controls
                                                 found In the hospital setting, and describes standard requirements as well as
                                                 recommended safe work practices for employee safety and health.

                                                 This eTool addresses the following areas:
                                                        Administratl.Qll
                                                                                           !CU
                                                        Central Sooply
                                                                                           laborato(Y
                                                        QJ.oi.fa! S.?D!:!!:illi
                                                        D!etarv                                     Lill!lli1t:Y.
                                                                                                    Pharmacy
                                                        Emergency
                                                                                                    S.i1!.9!!;';9.l.~\!!!J!.
                                                        f;ngifleerlng                               liealthcare Wide Hazards
                                                        .l::!_g!iQQJ!
                                                                                                    Other Healthcare Wtde Ha..~J.illi
                                                        I:!Qlj~ekeep!D_g


                                                       How do I find out about employer responsibilities and worker rights?
                                                       Workers have a right to a safe workplace. The law requires employers to
                                                       provide their employees with working conditions that are free of known
                                                       dangers. The OSHA law also prohibits employers from retaliating against
                                                       employees for exercising their rights under the law {Including the right to
                                                       raise a health and safety concern or report an Injury). For more
                                                       Information see ~.wlli:=iJEJ~!.9.¥.!!~9QY or WL~eLri.Q.h.t$..

                                                       OSHA has a great deal of information to assist employers In complying with
                                                       their l:f..1i.P.Qf1Jiil2l!!tiilli under the OSHA law.

                                                      OSHA can help answer questions or concerns from employers and workers.
                                                      To reach your regional or area OSHA office, go to OSHA's B.e.olonal ~...1.\I~i!
                                                      Offices webpage or calll-800-321-0SHA {6742),

                                                       Small business employers may contact OSHA's free and confidential g~
                                                       ~ll&!t&OMdY.i!;§. to help determine whether there are hazards at their
                                                       worksltes and work with OSHA on correcting any Identified hazards, On~
                                                       s!te consultation services are separate from enforcement activities and do
                                                       not result in penalties or citations. To contact OSHA's free consultation
                                                       service, go to OSHA's ~.!.~Q.!l webpage or ca!ll~S00-321-0SHA
                                                       (6742) and press number 4,




https://www.osha.gov/SLTC/etools/hospital/                                                                                                                                                 9/2/2015
Hospital eTool                                                                                                                                                 Page 2 of2


                                               Workers may file a complaint to have OSHA Inspect their workplace if they
                                               believe that their employer Is not following OSHA standards or that there
                                               are serious hazards. Employees can file a complaint with OSHA by calling
                                               1-800-321-0SHA (6742), online via f'J'&mpliant Form or by printing the
                                               complaint form and mailing or faxing it to your local OSHA area office.
                                               Complaints that are signed by an employee are more likely to result In an
                                               Inspection.

                                               If you think your job Is unsafe or you have questions, contact OSHA at
                                               1-800-321-0SHA (6742). It's confidential. We can help. For other valuable
                                               worker protection Information, such as Workers' Rights, Employer
                                               Responsibll!ties, and other services OSHA offers, visit Q£:!8~~ page.

                                          *eTools are "stand· a/one'~ interactive, Web-based training tools on occupational safety and health
                                          topics. They are highly illustrated and utilize graphical menus as well as expert system modules.
                                          These modules enable the user to answer questions, and receive reliable advice on how OSHA
                                          regulations apply to their work site. As indicated ifl the disclaimer, eToo!s do not create new OSHA
                                          requirements.


                                           Administration ) Central Supply I Clinical Services I Dletarv 1 ~ 1 ~ I Healthcare Wide Hawms
                                                 l::!!illQQtll Housekeeping 1ICU 1Laboratorv 1Laundrv I ~ 1Surgical Suite 1Exnert SVstems

                 eTools Home : Hospital                                                               Scope 1GlosAPPEND IX - ''16''
Hospital eTool: Healthcare Wide Hazards - Slips, Trips and Falls                                                                                                        Page 1 of2



                                                                                                                        '----------__J                                       I~E,r,~c.j,
                                                                                                                  A to z Index 1 Newsroom j Contact us 1 FAQs I About OSHA

 OSHA

                                                                                                                                                                   What's New 1 Offices
 Occupational Safety & Health Administration                                  We Can Help
                                                                                                                                                                             OSHA
  Home        Workers         Regulations   !     Enforcement      Data & Statistics        Training     Publications         Newsroom             Small Business
  Anti-Retaliation



                        eT001s Hom.;;: Hospital                                                              Scope 1 (iiO~Hospital eTool: Healthcare Wide Hazards - Slips, Trips and Falls                                                                                                                    Page 2 of2


                                                Additional Information:
                                                         Walking/Working Surfaces OSHA Safety and Health Topics Page.

                                                         2.2...C.EB.J.2J0.27_,. General Requirements (Walking/Working Surfaces). OSHA Standard.
                                                         :i,mall   Busln(;:~J:@.ill!D_QQf.   OSHA Publication 2209-02R, (2005), Also available as a 260 KB
                                                         EO£, 56 pages.
                                                                    Walkways
                                                                    Floor and Wall OnrJ.liJJ.gli
                                                                    Stairs and S!i>i!YI.i!}§
                                                                    Elevated Surfaces




                                               Accessibility Assistance: Contact the OSHA Directorate of Technical Support and Emergency Management at (202)
                                               693-2300 for assistance accessing PDF     me~telials.




                                                  ~~I c~~                         I Clinical Se~ I Ql.el£!.Y I §]lJ!:[Q!lliT I~ I HealthcareWide Hazards
                                                          Helloort 1 Housekeeplrm 1!Q.! 1 Laboratorv !laundry 1 ~ 1 soralcal Suite 1 Exoert Systems


                 ~TOOl$   HOrJ'le : Hospital                                                                          ~.~ry 1 RefeAPPENDIX- ''17''
Hospital eTool: Housekeeping                                                                                                                                                              Page 1 of 5



                                                                                                                                        '----------'                                           [~!;81\ql;
                                                                                                                               A to Z lndc)( 1 Newsroom I Contact Us i FAQs I A!Jout OSHA

 OSHA

                                                                                                                                                                                     What's New 1 Offices
 Occupational Safety & Health Administration                                        We Can Help
                                                                                                                                                                                               OSHA
  Home        Workers         Regulations         Enforcement        Data & Statistics            Training          Publlcatlons              Newsroom             Small Business
  Anti-Retaliation



                        eTools Home : Hospital                                                                              ~~ope   I (;lo;,sary I References ! Site t·1          ~llil!!i.d.l.aundry                                            Sl.!m>LD:in.sLFalls
                        Expert Systems

                                                                                                       Virtual Re!!l!.tY.
                                                                    Review the hazards and then tour the virtual reality room.



                                                                                      Contaminated Work Environments

                                                  Potential Hazard

                                                  Exposure of housekeeping staff to blood or Other Potentially Infectious Materials
                                                  (OPIM) through contaminated work environments. OPIM Is defined in 29 CFR 1901.1030
                                                  (Ill.

                                                  Possible Solutions

                                                  OSHA requires:

                                                  Clean and sanitary work environments to prevent contact with blood or OPIM.
                                                  Bloodborne Pathogens Standard (29 CFR 1910.1030(d)(4)fi)],

                                                  The employer must:

                                                         Determine and Implement an appropriate written schedule for cleaning and methods of
                                                         decontamination.

                                                         This written schedule must be based on the:

                                                                 Location within the facility,

                                                                 Type of surfaces to be cleaned.

                                                                 Type of soU present.

                                                                 The tasks or procedures to be performed In the area.
                                                                                                                                                                   Back to Too




https://www.osha.gov/SLTC/etools/hospital/housekeeping/housekeeping.html                                                                                                                      9/2/2015
Hospital eTool: Housekeeping                                                                                                       Page 2 of5




                                                             Appropriate Disinfectants

                          The CDC states that hepatitis B virus can survive for at least one week In dried blood
                          on environmental surfaces or contaminated needles and instruments.

                          Potential Hazard

                          Exposure of housekeeping staff to blood or OPIM by not using an appropriate or
                          approved disinfectant.

                          Possible Solutions

                          Who determines which disinfectants are appropriate?

                          Appropriate or approved disinfectants are determined by the EPA (US Environmental
                          Protection Agency), which oversees the registration of anti-microbial products. A llst
                          maintained by the Office of Pestk!ct?. Prom~ provides the most recent Information
                          available from the EPA on registered anti-microbials.

                          What disinfectants does OSHA recommend?
                                OSHA requires that work surfaces be cleaned with an "appropriate disinfectant." Appropriate
                                disinfectants Include a diluted bleach solution and EPA-registered antimicrobial products such
                                as tuberculocldes (list B), ster!lants (List A), products registered against HIV/HBV (list E),
                                and Sterila..!ltiLt~llllli'&oflli1m1..t1 for equipment sterilization.

                                       Fresh solutions of diluted household bleach made up every 24 hours are also
                                       considered appropriate for disinfection of environmental surfaces and for
                                       decontamination of sites. Contact time for bleach Is generally considered to be the
                                       time It takes the product to air dry.

                                       NOTE: Products registered by the EPA as HIV effective are not necessarily effective
                                       against tuberculosis (tuberculocidal) or against the hepatitis B virus (HBV).
                                Any of the above products are considered effective when used according to the
                                manufacturer's Instructions, provided the surfaces have not become contaminated with
                                agents or volumes of or concentrations of agents for which higher level disinfection is
                                recommended.

                                It is Important to emphasize the EPA-approved label section titled "SPECIAL INSTRUCTIONS
                                FOR CLEANING AND DECONTAMINATION AGAINST HIV-1 AND HBV Of SURFACES\OBJECfS
                                SOILED WITI-1 BLOOD\BODY FLUIDS." On the labels that OSHA has seen, these Instructions
                                require: 1) personal protection devices for the worker performing the task; 2) that all the
                                blood must be cleaned thoroughly before applying the disinfectant; 3) that the disposal of
                                the Infectious waste Is In accordance with federal, state, or local regulations; 4) that the
                                disposal of the Infectious waste Is in accordance with federal, state, or local regulations; and
                                5) that the surface is left wet with the disinfectant for 30 seconds for HIV-1 and 10 minutes
                                for HBV. OSHA would expect all such disinfectants to be used In accordance with their EPA-
                                approved label instructions, Q.SHA Dltectlve CPL 02·02··069. Enforcement Procedures for the
                                Occupational Exposure to Bloodborne Pathogens,

                                OSHA has commented on disinfectants In the following Interpretation letters and documents:

                                       Disinfectants claiming efficacy against the Hepatllis 8 virus. (1997, Apr!! 1).



                                       Ou!ck Reference Guide to   HH~   Bloodborne Pathoqens Standard. OSHA.




                                                             Contaminated Equipment

                          Potential Hazard
                          Employee exposure to blood or OPIM through contact with contaminated:

                                Equipment and working surfaces




                          Possible Solutions

                          OSHA requires:

                          Equipment and working surfaces:

                          All equipment and environmental and working surfaces shall be cleaned and
                          decontaminated after contact with blood or other potentially infectious materials [22.
                          CFR 1910.1030(dl{4){li)J,




https://www.osha.gov/SLTC/etools/hospital/housekeeping/housekeeping.html                                                             9/2/2015
Hospital eTool: Housekeeping                                                                                                          Page 3 of5


                                 Contaminated equipment, such as IV poles, require labels or tags In accordance with .l.2..Q:.B
                                 1910 103d(Q)..(l)CUU:i). The labels must also Identify which portions of the equipment are
                                 contaminated.

                                        Some equipment, if grossly contaminated, must be cleaned with a soap and water
                                        solution prior to decontamination, as some anti-microbial products will not work in the
                                        presence of blood, which intetferes with the sterlllzlng process.
                           Protective coverings:

                                 Protective coverings, such as plastic wrap or aluminum foil, shall be removed and replaced
                                 as soon as possible, when they become overtly contaminated, or at the end of a work shift if
                                 they may have become contaminated during the shift [29 .Cf.:RJ.9.lllJ.QJ_Q(d).(1}(ll).(BJJ.
                           Reusable Containers:
                                 All bins, pails, cans, and similar receptacles intended for reuse which have a reasonable
                                 likelihood for becoming contaminated with blood or other potentially Infectious material shall
                                 be inspected and decontaminated on a regularly scheduled basis and cleaned and
                                 decontaminated immediately or as soon as feasible upon visible contamination [29 frf/3
                                 1910.1 03Q[Ql(1l(i!lliJ].

                           Glassware:
                                 Broken glassware which may be contaminated, must not be picked up directly with hands;
                                 use mechanical means, such as use a brush and dustpan, tongs or forceps [29 CFR
                                 191 Q,jj),]lliHospital eTool: Housekeeping                                                                                                          Page 4 of5


                          Exposure of housekeeping staff to contaminated sharps and containers from:

                                 !J!5,;k of training fn QIQIW:I~dpJes and r)Q9.L!l!i.rNlinfLP.lill1ims of health care workers

                                     • Sharps that are not discarded promptly/properly and are left In bedding and
                                       accidentally sent to laundry.
                                 1..m.Q.mper handling or disposal of shams containers

                                     • Allowing containers to overfill, or transporting Incorrectly.

                          Possible Solutions

                          Implement work practice and engineering controls to help prevent exposure to sharps,

                          OSHA requires:

                          Sharps handling:

                               • Sharps must be properly disposed of Immediately or as soon as feasible into the appropriate
                                 containers [29 CFR 1910.10301dll41(!il){Alfl)],
                          Handling sharps containers:

                                 Contaminated sharps must be properly disposed of Immediately or as soon as feasible In
                                 containers that are closable, puncture resistant, leak-proof, [Z'i'LC£l.U.9..UL1Q3Q(d)L4llii.D.{Al
                                 (1)), and labeled with the biohazard symbol or color coded In accordance with [29 CFR
                                 1910.1030(q)(l )(!)],

                                     • Containers must be replaced routinely and not be allowed to overfill      [~'LCffi
                                        mP~1mi!Wlt11!wl0JWJ.

                          Disposal of Sharps Containers:

                          Employees should be trained In proper handling/disposal of sharps and containers,
                          such as:

                          When moving containers of contaminated sharps or Q~!.!lil~s.!fl.'?, from the
                          area of use, the containers shaH be [.?JLQ.:B.J..nO..J.!llQLdl(1){illlliili.:m:

                                 Closed immediately prior to removal or replacement to prevent spillage or protrusion of
                                 contents during handling, storage, transport, or shipping.

                                 Placed in a secondary container, if leakage is possible. The secondary container must meet
                                 the requirements of J2.£I.B..J.2!.QJJ)J.Q(Q)H)(~)0)@.

                                 Disposed of in accordance with EPA, state, territorial, and local regulations [29 CFR
                                 1910.1 030< dll 4 lfliQf C)].

                          Reusable sharps containers:
                               • Shall not be opened, emptied or cleaned manually or In any other manner that would expose
                                 employees to the risk of percutaneous Injury.

                          im'f( For additional Information, see Healthcare Wide Hazards- N.tl~_dJ.e.s.tl(;kf_SJmn>..lt
                          ~.

                                                                                                                        Back to Top




                                                                  Hazardous Chemicals

                          Potential Hazard
                          Exposure to hazardous cleaning chemicals found and used in the laundry or
                          housekeeping process.

                                 Soaps and detergents may cause allergic reactions and dermatitis.

                                 Broken skin from soap or detergent Irritation may provide an avenue for Infection or Injury if
                                 exposed to chemical or biological hazards.

                                 Mixing cleaning solutions that contain ammonia and chlorine w!ll form a deadly gas.

                          Possible Solutions

                          Implement a written program which meets the requirements of the Hazard
                          Commu.ni!;illiQ.o.....S.tiH!!.iard (HCS) to provide for worker training, warning labels, and access
                          to Material Safety Data Sheets (MSDS).

                               • The Hazard Communication Standard ensures employee awareness of the hazardous
                                 chemicals they are exposed to In the workplace.

                          Provide appropriate PPE: (e.g., gloves, goggles, splash aprons), when handling
                          hazardous d!shwashlng detergents and chemicals [29 CFR 1910.132]. For more
                          Information see H.~.aJ.t.b~-~.r.§...WJd.!il..HJg~.n.t~ ..:..PJ~!;.

                          Medical SeiVices and First Aid: Where the eyes or body of any person may be exposed
                          to Injurious corrosive materials, suitable facilities for quick drenching or flushing of the




https://www.osha.gov/SLTC/etools/hospital/housekeeping/housekeeping.html                                                                9/2/2015
Hospital eTool: Housekeeping                                                                                                                              Page 5 of5


                                         eyes and body shall be provided within the work area for Immediate emergency use {.?2
                                         CFR 1910.15Hc)],

                                         fE'm For additional Information, see Healthcare Wide Hazards- Hazardous Chemicals,


                                                                                     Latex Allergy

                                         Potential Hazard

                                         Exposure to latex allergy from wearing latex gloves, during housekeeping processes.

                                         Example Controls

                                                Employers must provide appropriate gloves when exposure to blood or other potentially
                                                Infectious materials (OPIM) exists {JllEJU.QlQ,JQ}\1 Bloodborne Pathogens Standard].

                                                     • Alternatives shall be readily accessible to those employees who are allergic to the
                                                       gloves normally provided [29 CFR 1910.1030(d)(3l{lj!)],
                                                Eliminate the unnecessary use of latex gloves when no risk of exposure to Blood or Otht>r
                                                Potft.QliQ!!Y. Infectious Matc>rjals (OPIM) exists.

                                         !Ell,~ For additional Information, see HealthCare Wide Hazards- Latex Allergy.

                                                                                                                                       Back to Top



                                                                                  Slips/Trips/Falls

                                         Potential Hazard

                                         Exposure to wet floors, and possible slips, trips, and falls.

                                         Possible Solutions

                                                Maintain floors in a clean and, so far as possible, dry condition, and mats provided where
                                                practicable. Walking/Working Surfaces Standard [29 CFR 1910.22{a}(2U.

                                                Provide warning signs for wet floor areas [.22._£FR l91JL145fclQ)].

                                         Other Recommended Good Practices:

                                                Implement a program to provide safe, immediate, dean-up of floor spills.

                                                Housekeeping procedures such as only cleaning one side of a passageway at a t!me,
                                                providing good lighting for all halls and stairwells can help reduce accidents.

                                               Instruct workers to use the handrail on stairs, to avoid undue speed, and to maintain an
                                               unobstructed view of the stairs ahead of them·even if that means requesting help to manage
                                               a bulky load.

                                               Eliminate uneven floor surfaces.

                                         l[JII For additional Information, see Healthcare Wide Hazards- Sllps/Trips!Falls.
                                                                                                                                      Back to Top


                                           Admjr~lstration   I ~~ I Clinical Services I ~! ~ I ~I Hearthcare Wide Ha_g!filj_
                                                  !::!§1lQQtt 1Housekeeping llQJ 1La~ 1~ 1Elli!lJ.na!,y 1Surnicat Suite 1Expert Systems


                eTocis Home : Hospital                                                               Scope 1Glossary I R~ferenAPPENDIX- ''18''
Print Standard                                                                                                                 Page 1 of2
                                                                                                                                                          '
                                                                                                                                                          i
                                                                                                                         Effc~tlve D~le:   July 1, 201S   I
                                                                                                                                                          I
   Chapter: Environment of Care
    EC,01,01.01: The hospital plans activities to minimize risks in the environment of care.
    Note: One or more per9ons c::an be assJgned to manage risks associated with the management plans described in this
    standard.
    Rationale: Risks are Inherent In the environment because of the types of care provided and the equipment and materials that are
    necessary to provide that care. The best way to manage these risks Is through a systematic approach that involves the proactive
    evaluation of the harm that could occur. By Identifying one or more IndiVIduals to coordinate and manage risk assessment and
    reduction activities-and to Intervene when conditions Immediately threaten life and health-organizations can be more confident
    that they have minimized the potential for harm.

    Risks In the environment Include safety and security for people, equipment1 and other material; the handling of hazardous materials
    and waste; the potential for fire; the use of medical equipment; and utility systems. High-level written management plans help the
    hospital manage risks. These plans are not the same as operational plans, but they do provide a framework for managing the
    environment of care. These plans should also address the scope and objectives of risk assessment and management, describe the
    responsibilities of Individuals or groups, and give time frames for specific activities Identified In the plan.

    Note: It is not necessary to have a separate plan for each of the areas Identified In the standard; the plans may all be contained in a
    single document.
    Introduction: Not applicable
    Elements of Performance

    1 Leaders identify an lndlvldual(s) to manage risk, coordinate risk reduction activities in the physical environment, collect deflcienPrint Standard                                                                                                            Page 2 of2   l
                                                                                                                                       '
    7 'The hospital has a written plan for managing the following: Medical equipment. (See also EC.04.01.01, EP 15)
      EP Attributes
          New      FSA                          CMS                             MOS         CR         DOC         sc         ESP
                   - Diagnostic Imaging         §482.4l(a)                                               D            A      ESP-!
                                                §482.4l(C)(2)

    8 The hospital has a written plan for managing the following: Utility systems. {See also EC.04,01.01, EP 15)
      EP Attributes
          New      FSA                          CMS                             MOS         CR         DOC         sc         ESP
                  - Diagnostic Imaging          §482.4l(a)                                              0             A      ESP-1
                                                §482.4l(c)(2)




https://e-dition.jcrinc.com/Common/PopUps/PrintableStandardEP .aspx?s= 148 51 &M=7 &r... 6/18/2015
Print Standard                                                                                                                    Page 1 of2


 ,...~teJoint Commi~lon
    E·dhion                                                                                                                 Effec!lve Date: July 1, 201S
                                                                                                                                                           I
   Chapter: Environment of Care
     J:C.02.01.01: The hospital manages safety and security risks.
     Rationale: Safety and security risks are present In most health care environments. These risks affect all Individuals In the
     organizatlon~patlents, visitors, and those who work in the hospital. It Is Important to Identify these risks In advance so that the
     hospital can prevent or effectively respond to Incidents. In some organizations, safety and security are treated as a single function,
     although In others they are treated as separate functions.

     Safety risks may arise from the structure of the physical environment, from the performance of everyday tasks, or from situations
     beyond the hospital's control, such as the weather. Safety Incidents are most often accidental. On the other hand, security Incidents
     are often IntentionaL Security protects Individuals and property against harm or loss. Examples of security risks Include workplace
     violence, theft, infant abduction, and unrestricted access to medications. Security Incidents are caused by Individuals from either
     outside or inside the hospitaL
     Introduction: Not applicable
     Elements of Performance

     1 The hospital identifies safety and security risks associated with the environment of care that could affect patients, staff, and
       other people coming to the hospital's facilities. (See also EC.04.01.01, EP 14)
       Note: Risks are Identified from Internal sources such as ongoing monitoring of the environment, results of root cause analyses,
       results of proactive risk assessments of high-risk processes, and from credible external sources such as Sentinel Event Alerts.
       EP Attributes
                                                                                                                       sc
                                                                                                                                                           I
              New    FSA                         CMS                               MOS         CR          DOC                             ESP
                                                 §482.13(c)(2)                                                          A
                                                 §482.26(b)
                                                 §482.41(a)

     3 The hospital takes action to minimize or eliminate identified safety and security risks In the physical environment.
        EP Attributes
              New   FSA                          CMS                               MOS         CR         DOC          sc                  ESP
                    - FSA Direct Impact EPs      §482.13(c)(2)                      M          &                        c
                                                 §482. 26(b)
                                                 §482.41(a)

    5 The hospital maintains all grounds and equipment.
        EP Attributes
              New   FSA                          CMS                               MOS         CR         DOC          sc                  ESP
                                                 §4B2.41(a)                         M                                  c
    7 The hospital Identifies Individuals entering its facilities.
      Note: The hospital determines Which of those individuals require identification and how to do so.
      EP Attributes
              New   FSA                         CMS                                MOS         CR         DOC          sc                  ESP
                                                §482.13(c)(2)                                                           c
    8 The hospital controls access to and from areas it identifies as security sensitive.
        EP Attributes
                                                                                                                                                           I
              New   FSA                         CMS                                MOS         CR         DOC          sc                 ESP
                    - FSA Direct Impact EPs     §4B2.13(c)(2)                                                           A
                                                §4B2.53(b)

    9 The hospital has written procedures to follow In the event of a security Incident, including an Infant or pediatric abduction.
        EP Attributes
              New   FSA                         CMS                                MOS         CR         DOC          sc                 ESP
                                                §482.13(c)(2)                                               D           A                ESP-1


    10 When a security Incident occurs, the hospital follows Its !dent! fled procedures.




https://e-dition.jcrinc.com/Common/PopUps/PrintableStandardEP .aspx?s=14746&M=7&r... 6/18/2015
Print Standard                                                                                                                     Page 2 of2


       EP Attributes
           New        FSA                         CMS                                                MOS           CR   DOC   sc       ESP
                                                  §482.13(c)(2)                                                               A


    11 The hospital responds to product notices and recalls. (See also MM.05.01.17, EPs 1-4)
       EP Attributes
           New        FSA                         CMS                                                MOS           CR   DOC   sc       ESP
                                                  §482.25(b)                                                                  c
                                                  §482.41(a)

    14 The hospital manages magnetic resonance Imaging (MRI) safety risks associated with the following;
       ~Patients    who may experience   ~:laustrophobla,   anxiety, or emotional distress
       ~ Patientswho may reqUire urgent or emergent medical care
      ~ Patients with medical Implants, devices, or imbedded metallic foreign obje~, C 201510:111 Commiss'on Re""""~
                                                       E-dlllon Is~ roglsurod tr•domirk Q/1no Join\ !;ommlS~(N']




https://e-dition.jcrinc.corn!Common!PopUps/PrintableStandardEP .aspx?S"' 14746&M=7 &r... 6/18/20 15